       Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1 of 1298



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                     §
In re:                                               §        Chapter 11
                                                     §
LEGACY RESERVES INC. 1                               §        Case No. 19-33395 (MI)
                                                     §
         Debtors.                                    §        (Jointly Administered)
                                                     §

            DISCLOSURE STATEMENT FOR THE JOINT CHAPTER 11 PLAN
                OF REORGANIZATION FOR LEGACY RESERVES INC.
                         AND ITS DEBTOR AFFILIATES

SIDLEY AUSTIN LLP                                             SIDLEY AUSTIN LLP

Duston McFaul (24003309)                                      James F. Conlan
Charles M. Persons (24060413)                                 Bojan Guzina (admitted pro hac vice)
Michael Fishel (24082998)                                     Andrew F. O’Neill (admitted pro hac vice)
Maegan Quejada (24105999)                                     One South Dearborn Street
1000 Louisiana Street, Suite 5900                             Chicago, Illinois 60603
Houston, Texas 77002                                          Telephone: (312) 853-7000
Telephone: (713) 495-4500                                     Facsimile: (312) 853-7036
Facsimile: (713) 495-7799


                          Attorneys for the Debtors and Debtors in Possession
                                         Dated: August 2, 2019


THIS DISCLOSURE STATEMENT IS BEING SUBMITTED FOR APPROVAL BY THE
BANKRUPTCY COURT. THIS DISCLOSURE STATEMENT HAS NOT BEEN
APPROVED BY THE BANKRUPTCY COURT. ACCORDINGLY, THIS IS NOT A
SOLICITATION OF ACCEPTANCE OR REJECTION OF THE PLAN. ACCEPTANCES
OR REJECTIONS MAY NOT BE SOLICITED UNTIL A DISCLOSURE STATEMENT
HAS BEEN APPROVED BY THE BANKRUPTCY COURT.



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Legacy Reserves Inc. (9553); Legacy Reserves GP, LLC (1065); Legacy Reserves LP
(1069); Legacy Reserves Finance Corporation (1181); Legacy Reserves Services LLC (2710); Legacy Reserves
Operating LP (7259); Legacy Reserves Energy Services LLC (1233); Legacy Reserves Operating GP LLC (7209);
Dew Gathering LLC (4482); Pinnacle Gas Treating LLC (3711); Legacy Reserves Marketing LLC (7593). The
location of the Debtors’ service address is: 303 W Wall St, Suite 1800, Midland, TX 79701.
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 2 of 1298



              IMPORTANT INFORMATION ABOUT THIS DISCLOSURE STATEMENT

   SOLICITATION OF VOTES ON THE JOINT CHAPTER 11 PLAN OF REORGANIZATION OF
    LEGACY RESERVES INC. AND ITS DEBTOR AFFILIATES PURSUANT TO CHAPTER 11
          OF THE BANKRUPTCY CODE FROM THE HOLDERS OF OUTSTANDING:

     VOTING CLASS                                 NAME OF CLASS UNDER THE PLAN
          CLASS 3                                                RBL Claims
          CLASS 4                                            Term Loan Claims
          CLASS 5                                               Notes Claims

     IF YOU ARE IN CLASS 3, 4, OR 5, YOU ARE RECEIVING THIS DOCUMENT AND THE
    ACCOMPANYING MATERIALS BECAUSE YOU ARE ENTITLED TO VOTE ON THE PLAN


The deadline for the Holders of Claims in Classes 3, 4, and 5 to accept or reject the Plan is 4:00 p.m.
(prevailing Central Time) on [October 14], 2019 (the “Voting Deadline”) unless the Debtors, in consultation
with the Supporting Creditors, extend the Voting Deadline. To be counted, a ballot to accept or reject the
Plan (a “Ballot”) indicating such acceptance or rejection must be received by Kurtzman Carson Consultants
LLC (“KCC”), the Debtors’ notice, claims, and solicitation agent (the “Voting Agent”), no later than the
Voting Deadline. To be counted, a Ballot must be actually received by the Voting Agent before the Voting
Deadline as described herein. Holders of Claims in the Voting Classes should refer to the enclosed Ballots
for further instructions on how to vote on the Plan. Votes received via email or facsimile will not be counted.


Please note that the description of the Plan provided throughout this Disclosure Statement is only a summary
provided for convenience. For a complete understanding of the Plan, you should read the Plan, and the
Exhibits thereto in their entirety. The Plan is attached as hereto as Exhibit A. In the case of any
inconsistency between the summary of the Plan in this Disclosure Statement and the Plan, the Plan will
govern. The Debtors cannot assure you that the version of the Disclosure Statement, including any Exhibits
thereto, that is ultimately approved by the Bankruptcy Court in the Chapter 11 Cases will not contain
different, additional, or material terms that do not appear in this Disclosure Statement.
This Disclosure Statement has been prepared in accordance with Section 1125 of the Bankruptcy Code and
Rule 3016(b) of the Federal Rules of Bankruptcy Procedure and not necessarily in accordance with federal
or state securities laws or other nonbankruptcy law. This Disclosure Statement has been neither reviewed
nor approved by the U.S. Securities and Exchange Commission (“SEC”) or by any state securities
commission or similar public, governmental, or regulatory authority, and neither the SEC nor any other
such state authority has passed upon the accuracy or adequacy of the statements contained herein. Any
representations to the contrary is a criminal offense.
The Debtors recommend that each Holder of Claims in the Voting Classes (i) read and consider carefully
this entire Disclosure Statement (including the Plan and the matters described under “Risk Factors” below)
and (ii) consult with its own advisors with respect to reviewing this Disclosure Statement, the Plan and each
of the proposed transactions contemplated thereby prior to deciding whether to accept or reject the Plan.
You should not rely on this Disclosure Statement for any purpose other than to determine whether to vote
to accept or reject the Plan.


If the Plan is confirmed by the Bankruptcy Court and the Effective Date occurs, all Holders of Claims
against, and Holders of Interests in, the Debtors (including, without limitation, those Holders of Claims or
Interests who do not submit Ballots to accept or reject the Plan or who are not entitled to vote on the Plan)
will be bound by the terms of the Plan and the transactions contemplated thereby.


                                                      ii
       Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 3 of 1298



          Legacy Reserves Inc. (“Legacy Reserves”) and its affiliated debtors and debtors in possession
(collectively, the “Debtors” or the “Company”), are sending you this document and the accompanying materials
(the “Disclosure Statement”) because you may be a creditor entitled to vote on the Joint Plan of Reorganization
of Legacy Reserves Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (as may be
amended, supplemented, or otherwise modified from time to time, the “Plan”). 2 A copy of the Plan is attached
hereto as Exhibit A and is incorporated herein by reference. The Debtors are providing the information in this
Disclosure Statement to certain Holders of Claims for purposes of soliciting votes to accept or reject the Plan.

        The Debtors have filed voluntary reorganization cases under chapter 11 of the Bankruptcy Code
(the “Chapter 11 Cases”) to implement the Plan. This Disclosure Statement has not yet been approved by the
United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) as containing
“adequate information” within the meaning of Section 1125(a) of the Bankruptcy Code. The Debtors are
seeking an order of the Bankruptcy Court (a) approving this Disclosure Statement as having contained
“adequate information,” (b) approving the solicitation of votes as having been in compliance with
Section 1126(b) of the Bankruptcy Code, and (c) confirming the Plan. The Bankruptcy Court may order
additional disclosures.

        Pursuant to that certain Amended and Restated Restructuring Support Agreement (the “Global
RSA”), the Plan is currently supported by the Debtors and the Supporting Creditors that have executed the
Global RSA, including the required holders under the RBL Credit Agreement, 100% of the holders under the
Term Loan Credit Agreement, and holders of approximately 60% in amount in the aggregate of the unsecured
2020 Notes, 2021 Notes, and 2023 Convertible Notes (collectively, the “Senior Notes”). 3

        The consummation and effectiveness of the Plan are subject to certain material conditions precedent
described herein and set forth in Article IX of the Plan. There is no assurance that the Bankruptcy Court will
confirm the Plan or, if the Bankruptcy Court does confirm the Plan, that the conditions necessary for the Plan
to become effective will be satisfied or, in the alternative, waived.

         The Debtors recommend that each Holder of a Claim or Interest consult with its own advisors with
respect to any legal, financial, securities, tax, or business advice in reviewing this Disclosure Statement, the
Plan, and each proposed transaction contemplated by the Plan.

         The Debtors strongly encourage Holders of Claims in Classes 3, 4, and 5 to read this Disclosure
Statement (including the Risk Factors described in Section XII of this Disclosure Statement) and the Plan in
their entirety before voting to accept or reject the Plan. Assuming the requisite acceptances to the Plan are
obtained, the Debtors will seek the Bankruptcy Court’s approval of the Plan at the Confirmation Hearing.




2
 Unless otherwise defined in this Disclosure Statement, all capitalized terms used, but not otherwise defined, in this
Disclosure Statement will have the meanings ascribed to them in the Plan. The summary of the Plan provided
herein is qualified in its entirety by reference to the Plan. In the case of any inconsistency between this
Disclosure Statement and the Plan, the Plan will govern.
3
  Including Senior Notes held by Legacy Reserves LP, approximately 80% support the Plan. As a Plan Proponent,
Legacy Reserves LP will be deemed to accept the Plan and will not be entitled to vote on the Plan on account of any
of its Notes Claims. Further, pursuant to the Global RSA Term Sheet, Legacy Reserves LP has agreed that it will not
receive a Plan Distribution on account of any of its Notes Claims.
                                                         iii
       Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 4 of 1298



              SPECIAL NOTICE REGARDING FEDERAL AND STATE SECURITIES LAWS

        The securities to be issued on or after the Effective Date will not have been the subject of a registration
statement filed with the SEC under the United States Securities Act of 1933, as amended (the “Securities Act”),
or any securities regulatory authority of any state under any state securities laws (“Blue Sky Laws”).

         The Debtors are relying on Section 3(a)(9) and Section 18(b)(4)(E) of the Securities Act and similar
Blue Sky Laws, and/or Section 1145(a) of the Bankruptcy Code to exempt from registration under the
Securities Act and Blue Sky Laws the issuance of shares of New Common Stock (excluding shares of New
Common Stock issued in connection with the Rights Offering) to Holders of Term Loan Claims and Notes
Claims. The Debtors are relying on Section 4(a)(2) of the Securities Act and Rule 506 of Regulation D to exempt
from registration under the Securities Act and Blue Sky Laws any shares of New Common Stock issued in
connection with the Rights Offering (including, for the avoidance of doubt, the Participation Premium Shares
issued to Participating Noteholders, the Plan Sponsor Backstop Commitment Shares, the Plan Sponsor
Backstop Commitment Fee Shares, and the Noteholder Backstop Commitment Fee Shares).

        With respect to the Rights Offering, eligible Holders of Notes Claims will have the opportunity to
participate in the Rights Offering on the terms further described herein, only if such Holder is an Accredited
Investor (as defined in Rule 501 of the Securities Act), and each such participant will be required to certify and
provide evidence of, in its subscription form(s), its eligibility to participate pursuant to the Rights Offering
Procedures. The Rights Offering will be conducted pursuant to the separate Rights Offering Procedures
attached hereto as Exhibit H. Any disclosure contained herein concerning the Rights Offering is solely for
informational purposes.

         The Plan has not been approved or disapproved by the SEC or any state securities commission and
neither the SEC nor any state securities commission has passed upon the accuracy or adequacy of the
information contained herein. Any representation to the contrary is a criminal offense. Neither the Rights
Offering nor this Disclosure Statement constitutes an offer to sell or the solicitation of an offer to buy Securities
in any state or jurisdiction in which such offer or solicitation is not authorized.

         See the Risk Factors in Section XII of this Disclosure Statement for certain risks that you should
carefully consider.




                                                         iv
       Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 5 of 1298



                 IMPORTANT INFORMATION ABOUT THIS DISCLOSURE STATEMENT

          This Disclosure Statement provides information regarding the Plan. The Debtors believe that the Plan is in
the best interests of all creditors and recommend that all Holders of Claims in the Voting Classes vote in favor of the
Plan.

         Unless the context requires otherwise, references to “we,” “our” and “us” are to the Debtors.

         Confirmation of the Plan and effectiveness of the Plan are subject to certain material conditions precedent
described herein and in the Plan. The Debtors give no assurance that the Plan will be confirmed, or if confirmed, that
the conditions precedent to the occurrence of the Effective Date will be satisfied (or waived).

         The Debtors encourage you to read this Disclosure Statement in its entirety, including without limitation
the Plan and Section XII of this Disclosure Statement, entitled “Risk Factors,” (and all Exhibits) before submitting
a Ballot to vote on the Plan.

          Summaries of the Plan and statements made in this Disclosure Statement are qualified in their entirety by
reference to the Plan and the Plan Supplement, as applicable, and the summaries of the financial information and the
documents annexed to this Disclosure Statement or otherwise incorporated herein by reference are qualified in their
entireties by reference to those documents. The statements contained in this Disclosure Statement are made only as
of the date of this Disclosure Statement, and the Debtors give no assurance that the statements contained herein will
be correct at any time after such date. Except as otherwise provided in the Plan or in accordance with applicable law,
the Debtors are under no duty to update or supplement this Disclosure Statement.

          The information contained in this Disclosure Statement is included for purposes of soliciting acceptances to,
and Confirmation of, the Plan and may not be relied on for any other purpose. The Debtors believe that the summaries
of certain provisions of the Plan and certain other documents and financial information contained or referenced in this
Disclosure Statement are fair and accurate. The summaries of the financial information and the documents annexed
to this Disclosure Statement, including, but not limited to, the Plan, or otherwise incorporated herein by reference, are
qualified in their entireties by reference to those documents.

          The Debtors have sought to ensure the accuracy of the financial information provided in this Disclosure
Statement, but the financial information contained in, or incorporated by reference into, this Disclosure Statement has
not been, and will not be, audited or reviewed by the Debtors’ independent auditors unless explicitly stated herein.
The financial projections, attached hereto as Exhibit E and described in this Disclosure Statement (the “Financial
Projections”), have been prepared by the Debtors’ management in consultation with their advisors. The Financial
Projections, while presented with numerical specificity, necessarily were based on a variety of estimates and
assumptions that are inherently uncertain and may be beyond the control of the Debtors or Debtors’ management.
Important factors that may affect actual results and cause the management forecasts to not be achieved include, but
are not limited to, risks and uncertainties relating to the Debtors’ (including its ability to achieve strategic and
operational goals, objectives and targets over applicable periods), industry environment, the regulatory environment,
general business and economic conditions and other factors. The Debtors caution that no representations can be made
as to the accuracy of these projections or to the ultimate performance of the Reorganized Debtors and any subsidiaries
of the foregoing compared to the information contained in the forecasts or that the forecasted results will be achieved.
Therefore, the Financial Projections may not be relied upon as a guarantee or other assurance that these projected
results will occur.

           Regarding contested matters, adversary proceedings, and other pending, threatened, or potential litigations
or other actions, this Disclosure Statement does not constitute, and may not be construed as, an admission of fact,
liability, stipulation, or waiver by the Debtors or any other party, but rather as a statement made in the context of
settlement negotiations in accordance with Rule 408 of the Federal Rules of Evidence. As such, this Disclosure
Statement shall not be admissible in any non-bankruptcy proceeding involving the Debtors or any other party in
interest, nor shall it be construed to be conclusive advice on the tax, securities, financial, or other effects of the Plan
to Holders of Claims or Interests or any other party in interest.


                                                            v
       Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 6 of 1298



          The Debtors make statements in this Disclosure Statement that are considered forward-looking statements
under federal securities laws. Statements concerning these and other matters are not guarantees of the Debtors’ future
performance. Such forward-looking statements represent the Debtors’ estimates and assumptions only as of the date
such statements were made and involve known and unknown risks, uncertainties, and other unknown factors that could
impact the Debtors’ restructuring plans or cause the actual results of the Debtors to be materially different from the
historical results or from any future results expressed or implied by such forward-looking statements. In addition to
statements that explicitly describe such risks and uncertainties, readers are urged to consider statements labeled with
the terms “believes,” “belief,” “expects,” “intends,” “anticipates,” “plans,” or similar terms to be uncertain and
forward-looking. There can be no assurance that the Restructuring described herein will be consummated. Creditors
and other interested parties should see Section XII of this Disclosure Statement, entitled “Risk Factors,” for a
discussion of certain factors that may affect the future financial performance of the Reorganized Debtors.

                                    [Remainder of page intentionally left blank.]




                                                          vi
       Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 7 of 1298



TABLE OF CONTENTS
I.      INTRODUCTION ......................................................................................................................................... 1
II.     EXECUTIVE SUMMARY ........................................................................................................................... 1
        A.          Preliminary Statement ....................................................................................................................... 1
        B.          Overview of the Plan......................................................................................................................... 2
                    1.           Debt-For-Equity Exchange ................................................................................................. 2
                    2.           Payment in Full of Administrative Expense, Other Secured, Priority, and General
                                 Unsecured Claims ............................................................................................................... 2
                    3.           General Settlement of Claims and Interests ........................................................................ 2
                    4.           Exit Facility ........................................................................................................................ 3
                    5.           Plan Sponsor Backstop Commitment ................................................................................. 3
                    6.           Rights Offering and Noteholder Backstop Commitment .................................................... 3
                    7.           Potential Additional Plan Liquidity Measures .................................................................... 4
                    8.           Releases and Injunctions ..................................................................................................... 4
        C.          Entitlement to Vote ........................................................................................................................... 4
        D.          Plan Distributions .............................................................................................................................. 5
III.    VOTING INSTRUCTIONS AND PROCEDURES AND RIGHTS OFFERING AND
        PROCEDURES ............................................................................................................................................. 9
        A.          Holders of Claims Entitled to Vote ................................................................................................. 10
        B.          Confirmation Hearing ..................................................................................................................... 10
        C.          Solicitation Package ........................................................................................................................ 11
        D.          Voting Instructions .......................................................................................................................... 11
        E.          Voting Tabulation ........................................................................................................................... 12
        F.          Agreements upon Furnishing Ballots .............................................................................................. 12
        G.          Rights Offering ............................................................................................................................... 13
        H.          Non-Accredited Noteholder Participation Premium ....................................................................... 13
IV.     GENERAL INFORMATION ABOUT THE DEBTORS ........................................................................ 13
        A.          Overview ......................................................................................................................................... 13
        B.          Corporate History............................................................................................................................ 14
        C.          Operations ....................................................................................................................................... 14
                    1.           Permian Basin Operations ................................................................................................ 15
                    2.           East Texas Basin Operations ............................................................................................ 15
                    3.           Rocky Mountain Operations ............................................................................................. 16
                    4.           Mid-Continent Operations ................................................................................................ 16
        D.          Prepetition Capital Structure ........................................................................................................... 16
                    1.           Prepetition RBL Credit Agreement .................................................................................. 16
                    2.           Prepetition Term Loan ...................................................................................................... 17
                    3.           2020 Notes and 2021 Notes .............................................................................................. 17
                    4.           Convertible Notes ............................................................................................................. 17
                    5.           Intercreditor Agreement .................................................................................................... 18
                    6.           Legacy Reserves Common Stock ..................................................................................... 18
        E.          Executive Officers and Board of Directors ..................................................................................... 18
V.      EVENTS LEADING TO THE CHAPTER 11 CASES ............................................................................ 19
        A.          The Oil and Gas Industry Enters a Downturn in Late 2014 ............................................................ 19
        B.          Company Seeks Out-of-Court Solutions ......................................................................................... 19
        C.          The Corporate Reorganization Fails to Solve the Company’s Liquidity Crisis .............................. 20
        D.          Strategic Alternatives ...................................................................................................................... 20
        E.          The Restructuring Support Agreement ........................................................................................... 21
VI.     CHAPTER 11 CASES................................................................................................................................. 22
       Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 8 of 1298



        A.         Overview of Chapter 11 .................................................................................................................. 22
        B.         Administration of these Chapter 11 Cases ...................................................................................... 22
                   1.           First-Day Motions ............................................................................................................. 22
                   2.           Debtor-in-Possession Financing ....................................................................................... 23
                   3.           Filing of Swap Motion ...................................................................................................... 23
                   4.           Filing of Retention Applications and Related Motions..................................................... 24
                   5.           Appointment of the Official Committee of Unsecured Creditors ..................................... 24
                   6.           Filing of Backstop Expenses Motion and Exit Fee Motion .............................................. 24
                   7.           Filing of Schedules and Statements of Financial Affairs .................................................. 25
                   8.           Meeting of Creditors ......................................................................................................... 26
        C.         Preference Analysis and Other Potential Avoidance Actions ......................................................... 26
        D.         Other Litigation Matters.................................................................................................................. 26
        E.         Assumption and Rejection of Executory Contracts and Unexpired Leases .................................... 27
        F.         Exclusivity ...................................................................................................................................... 27
VII.    PLAN OF REORGANIZATION ............................................................................................................... 27
        A.         Administrative Expense Claims and Priority Claims ...................................................................... 27
                   1.           Administrative Expense Claims ........................................................................................ 27
                   2.           DIP Claims ....................................................................................................................... 28
                   3.           Professional Claims .......................................................................................................... 28
                   4.           Payment of Fees Under Global RSA and Backstop Commitment Agreements ................ 29
                   5.           Priority Tax Claims........................................................................................................... 29
        B.         Classification and Treatment of Claims and Interests ..................................................................... 29
                   1.           Classification of Claims and Interests............................................................................... 29
                                Error! Bookmark not defined.
                   2.           Treatment of Claims and Interests .................................................................................... 30
                   3.           Special Provision Governing Unimpaired Claims ............................................................ 34
                   4.           Elimination of Vacant Classes .......................................................................................... 34
                   5.           Acceptance or Rejection of the Plan ................................................................................. 34
                   6.           Intercompany Interests ...................................................................................................... 34
                   7.           Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code .... 34
                   8.           Controversy Concerning Impairment ............................................................................... 35
                   9.           Subordinated Claims ......................................................................................................... 35
        C.         Means for Implementation of the Plan ............................................................................................ 35
                   1.           General Settlement of Claims and Interests ...................................................................... 35
                   2.           Restructuring Transactions ............................................................................................... 35
                   3.           Reorganized Debtors ........................................................................................................ 36
                   4.           Sources for Plan Distributions .......................................................................................... 36
                   5.           Holders of Working and Similar Interests ........................................................................ 38
                   6.           Corporate Existence .......................................................................................................... 38
                   7.           Vesting of Assets in the Reorganized Debtors.................................................................. 39
                   8.           Cancellation of Existing Securities and Agreements ........................................................ 39
                   9.           Corporate Action .............................................................................................................. 39
                   10.          New Organizational Documents ....................................................................................... 40
                   11.          Stockholders’ Agreement ................................................................................................. 40
                   12.          Indemnification Provisions in Organizational Documents ............................................... 40
                   13.          Directors and Officers of the Reorganized Debtors .......................................................... 40
                   14.          Effectuating Documents; Further Transactions ................................................................ 41
                   15.          Section 1146 Exemption ................................................................................................... 41
                   16.          Director and Officer Liability Insurance ........................................................................... 42
                   17.          Management Incentive Program ....................................................................................... 42
                   18.          Employee and Retiree Benefits......................................................................................... 42
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 9 of 1298



       19.          Preservation of Causes of Action ...................................................................................... 42
       20.          Third Party Investors ........................................................................................................ 43
       21.          Waiver of Notes Claims by Debtors ................................................................................. 43
 D.    Treatment of Executory Contracts and Unexpired Leases; Employee Benefits; and Insurance
       Policies ............................................................................................................................................ 43
       1.           Assumption and Rejection of Executory Contracts and Unexpired Leases ...................... 43
       2.           Claims Based on Rejection of Executory Contracts or Unexpired Leases ....................... 44
       3.           Cure of Defaults for Assumed Executory Contracts and Unexpired Leases..................... 44
       4.           Preexisting Obligations to the Debtors under Executory Contracts and Unexpired
                    Leases ............................................................................................................................... 45
       5.           Insurance Policies ............................................................................................................. 45
       6.           Reservation of Rights ....................................................................................................... 46
       7.           Nonoccurrence of Effective Date...................................................................................... 46
       8.           Employee Compensation and Benefits ............................................................................. 46
       9.           Contracts and Leases Entered Into after the Petition Date ................................................ 47
 E.    Provisions Governing Distributions ................................................................................................ 47
       1.           Distributions on Account of Claims Allowed as of the Effective Date ............................ 47
       2.           Disbursing Agent .............................................................................................................. 47
       3.           Rights and Powers of Disbursing Agent ........................................................................... 47
       4.           Delivery of Distributions and Undeliverable or Unclaimed Distributions........................ 48
       5.           Manner of Payment........................................................................................................... 49
       6.           Exemption from Registration Requirements..................................................................... 49
       7.           Compliance with Tax Requirements ................................................................................. 49
       8.           Allocations ........................................................................................................................ 50
       9.           No Postpetition Interest on Claims ................................................................................... 50
       10.          Foreign Currency Exchange Rate ..................................................................................... 50
       11.          Setoffs and Recoupment ................................................................................................... 50
       12.          Claims Paid or Payable by Third Parties .......................................................................... 50
 F.    Procedures for Resolving Disputed, Contingent, and Unliquidated Claims ................................... 51
       1.           Allowance of Claims. ....................................................................................................... 51
       2.           Claims Administration Responsibilities ........................................................................... 51
       3.           Adjustment to Claims without Objection.......................................................................... 51
       4.           Time to File Objections to Claims .................................................................................... 51
       5.           Disallowance of Claims or Interests ................................................................................. 52
       6.           Amendments to Proofs of Claim ...................................................................................... 52
       7.           No Distributions Pending Allowance ............................................................................... 52
       8.           Distributions after Allowance ........................................................................................... 52
 G.    Settlement, Release, Injunction, and Related Provisions ................................................................ 52
       1.           Discharge of Claims and Termination of Interests ........................................................... 52
       2.           Release of Liens ................................................................................................................ 53
       3.           Releases by the Debtors .................................................................................................... 53
       4.           Releases by the Releasing Parties ..................................................................................... 54
       5.           Exculpation ....................................................................................................................... 55
       6.           Injunction .......................................................................................................................... 55
       7.           Protections against Discriminatory Treatment .................................................................. 55
       8.           Reimbursement or Contribution ....................................................................................... 56
 H.    Conditions Precedent to Confirmation and Consummation of the Plan .......................................... 56
       1.           Conditions Precedent to the Effective Date ...................................................................... 56
       2.           Waiver of Conditions ........................................................................................................ 58
       3.           Effect of Failure of Conditions ......................................................................................... 58
       4.           Substantial Consummation ............................................................................................... 58
        Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 10 of 1298



         I.          Modification, Revocation, or Withdrawal of Plan .......................................................................... 58
                     1.           Modification and Amendments......................................................................................... 58
                     2.           Effect of Confirmation on Modifications.......................................................................... 58
                     3.           Revocation or Withdrawal of Plan .................................................................................... 59
         J.          Retention of Jurisdiction ................................................................................................................. 59
         K.          Miscellaneous Provisions ................................................................................................................ 61
                     1.           Immediate Binding Effect ................................................................................................. 61
                     2.           Additional Documents ...................................................................................................... 61
                     3.           Payment of Statutory Fees ................................................................................................ 61
                     4.           Dissolution of Committee and Cessation of Fee and Expense Payment ........................... 61
                     5.           Reservation of Rights ....................................................................................................... 61
                     6.           Successors and Assigns .................................................................................................... 61
                     7.           Notices .............................................................................................................................. 62
                     8.           Term of Injunctions or Stays ............................................................................................ 63
                     9.           Entire Agreement .............................................................................................................. 63
                     10.          Exhibits ............................................................................................................................. 63
                     11.          Nonseverability of Plan Provisions ................................................................................... 63
                     12.          Votes Solicited in Good Faith ........................................................................................... 63
                     13.          Governing Law ................................................................................................................. 64
                     14.          Closing of Chapter 11 Cases ............................................................................................. 64
                     15.          Waiver or Estoppel ........................................................................................................... 64
VIII.    LIQUIDATION ANALYSIS, VALUATION, AND FINANCIAL PROJECTIONS............................. 64
         A.          Liquidation Analysis ....................................................................................................................... 64
         B.          Valuation Analysis .......................................................................................................................... 64
         C.          Financial Projections ....................................................................................................................... 65
         D.          Other Available Information ........................................................................................................... 66
IX.      CORPORATE GOVERNANCE ................................................................................................................ 66
         A.          New Organizational Documents ..................................................................................................... 66
         B.          Stockholders’ Agreement ................................................................................................................ 66
         C.          Directors and Officers of the Reorganized Debtors ........................................................................ 66
X.       FEASIBILITY AND BEST INTEREST OF THE CREDITORS ........................................................... 67
         A.          Feasibility of the Plan ..................................................................................................................... 67
         B.          Best Interests of Creditors Test ....................................................................................................... 67
XI.      CONFIRMATION PROCEDURES .......................................................................................................... 68
         A.          Confirmation Hearing ..................................................................................................................... 68
         B.          Statutory Requirements for Confirmation of the Plan ..................................................................... 68
                     1.           Acceptance by Impaired Classes ...................................................................................... 68
                     2.           Confirmation Without Acceptance by All Impaired Classes ............................................ 68
XII.     RISK FACTORS ......................................................................................................................................... 69
         A.          Bankruptcy-Specific Considerations ............................................................................................... 69
                     1.           General.............................................................................................................................. 69
                     2.           Objections to the Plan’s Classification of Claims and Interests........................................ 69
                     3.           Failure to Satisfy Voting Requirements ............................................................................ 70
                     4.           Termination of Restructuring Support Agreement ........................................................... 70
                     5.           Non-Confirmation or Delay of Confirmation of the Plan ................................................. 70
                     6.           Non-Consensual Confirmation ......................................................................................... 71
                     7.           Non-Occurrence of the Effective Date ............................................................................. 71
                     8.           Conversion to Chapter 7 ................................................................................................... 71
        Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 11 of 1298



                   9.           Impact of Chapter 11 Cases on the Debtors ...................................................................... 72
                   10.          Inability to Assume Executory Contracts ......................................................................... 72
                   11.          Adverse Effect on Debtors’ Tax Attributes ...................................................................... 72
                   12.          Votes and Recoveries Subject to Contingencies ............................................................... 73
                   13.          Ability to Discharge or Satisfy Prepetition Claims ........................................................... 73
                   14.          Failure to Obtain Approval of Releases, Injunctions, and Exculpation ............................ 73
                   15.          Plan Based on Assumptions .............................................................................................. 73
         B.        Risks Related to the Debtors’ Business Operations and Financial Condition ................................. 74
                   1.           Volatility of Oil and Natural Gas Prices ........................................................................... 74
                   2.           Uncertainty Related to Drilling and Producing Oil........................................................... 74
                   3.           Substantial Leverage; Ability to Service Debt .................................................................. 75
                   4.           Restrictive Covenants in New Exit Facility Documents ................................................... 76
                   5.           Effect of Uncertainty on Employees and Contract Counterparties ................................... 76
                   6.           Loss of Legacy Reserves Executive Officers ................................................................... 76
                   7.           Adverse Impact of Prepetition and Postpetition Litigation ............................................... 76
                   8.           Failure to Replace Reserves .............................................................................................. 77
                   9.           Inability to Obtain Capital ................................................................................................ 77
                   10.          Increases in Costs of Equipment and other Capital Requirements ................................... 77
                   11.          Increase in Differential Between Benchmark Prices and Wellhead Price Received......... 77
                   12.          Regional Fluctuations in Actual Prices Received for Natural Gas Production ................. 78
                   13.          Limitations on Availability of Gathering and Transportation Facilities ........................... 78
                   14.          Uncertainty Related to Oil and Gas Properties Not Operated by the Debtors .................. 78
                   15.          Uncertainty Related to Customers .................................................................................... 78
                   16.          Inability to Compete Effectively....................................................................................... 78
                   17.          Financial Projections ........................................................................................................ 79
                   18.          Variance between Historical Performance and Future Performance of Reorganized
                                Debtors.............................................................................................................................. 79
         C.        Risks Related to the New Common Stock ...................................................................................... 79
                   1.           Significant Holders ........................................................................................................... 79
                   2.           Lack of Public Market or Valuation Analysis for Plan Securities .................................... 79
                   3.           Restrictions on Transfer .................................................................................................... 80
                   4.           Potential for Dilution ........................................................................................................ 80
                   5.           Adverse Effects on Value of New Common Stock........................................................... 80
                   6.           Delisting of Legacy Reserves Common Stock from Trading on NASDAQ ..................... 81
         D.        Risks Related to the Rights Offering............................................................................................... 81
                   1.           Modification of Rights Offering Procedures .................................................................... 81
                   2.           Inability to Obtain Entry of Backstop Order ..................................................................... 81
                   3.           Inability to Satisfy Conditions Precedent to Rights Offering ........................................... 81
         E.        Additional Risks, Uncertainties, and Other Factors ........................................................................ 81
XIII.    CERTAIN SECURITIES LAW MATTERS ............................................................................................ 82
         A.        Plan Securities ................................................................................................................................. 82
         B.        Issuance and Resale of Plan Securities under the Plan ................................................................... 82
                   1.           Exemptions from Registration Requirements of the Securities Act and State Blue Sky
                                Laws ................................................................................................................................. 82
                   2.           Resales of Plan Securities; Definition of Underwriter ...................................................... 83
                   3.           Resale of Other Securities Exempt from Registration Requirements Pursuant to
                                Section 4(a)(2) of the Securities Act ................................................................................. 85
XIV.     CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ....... 85
         A.        Introduction ..................................................................................................................................... 85
         B.        Certain U.S. Federal Income Tax Consequences of the Plan to the Debtors .................................. 86
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 12 of 1298



                 1.          Cancellation of Debt and Reduction of Tax Attributes ..................................................... 86
                 2.          Limitation of Tax Attributes ............................................................................................. 86
       C.        Certain U.S. Federal Income Tax Consequences of the Plan to Holders of Claims........................ 88
                 1.          General.............................................................................................................................. 88
                 2.          Market Discount ............................................................................................................... 89
                 3.          Definition of “Security” .................................................................................................... 89
                 4.          Consequences to Holders of RBL Claims......................................................................... 89
                 5.          Consequences to Holders of Term Loan Claims .............................................................. 90
                 6.          Consequences to Holders of Notes Claims ....................................................................... 90
                 7.          Tax Treatment of Subscription Rights .............................................................................. 91
                 8.          Tax Treatment of the Exit Facility .................................................................................... 92
                 9.          Bad Debt and/or Worthless Securities Deduction ............................................................. 92
                 10.         Consequences to Holders that are Non-United States Persons ......................................... 93
                 11.         Consequences to Non-U.S. Holders of New Common Stock ........................................... 94
                 12.         Withholding and Reporting .............................................................................................. 95
                 13.         FATCA ............................................................................................................................. 95
       D.        Reservation of Rights ...................................................................................................................... 96
XV.    CONCLUSION AND RECOMMENDATION ......................................................................................... 97
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 13 of 1298



                                               EXHIBITS

EXHIBIT A     Plan of Reorganization

EXHIBIT B     Global Restructuring Support Agreement

EXHIBIT C     Corporate Organizational Chart

EXHIBIT D     Liquidation Analysis

EXHIBIT E     Financial Projections

EXHIBIT F     Valuation Analysis

EXHIBIT G-1   Plan Sponsor Backstop Commitment Agreement

EXHIBIT G-2   Noteholder Backstop Commitment Agreement

EXHIBIT H     Rights Offering Procedures

EXHIBIT I     Stockholders’ Agreement


   THE DEBTORS HEREBY ADOPT AND INCORPORATE EACH EXHIBIT ATTACHED TO THIS
     DISCLOSURE STATEMENT BY REFERENCE AS THOUGH FULLY SET FORTH HEREIN
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 14 of 1298



I.       INTRODUCTION

         Legacy Reserves and its affiliated debtors and debtors in possession submit this Disclosure Statement
pursuant to Section 1125 of the Bankruptcy Code to Holders of Claims against and Interests in the Debtors in
connection with the solicitation of votes for acceptance of the Plan. A copy of the Plan is attached hereto as Exhibit A
and incorporated herein by reference. Although proposed jointly for administrative purposes, the Plan constitutes a
separate Plan for each Debtor for the resolution of outstanding Claims and Interests pursuant to the Bankruptcy Code.
The Debtors seek to consummate the restructuring on the proposed Effective Date of the Plan. Each Debtor is a
proponent of the Plan within the meaning of Section 1129 of the Bankruptcy Code. Unless otherwise indicated in a
particular Class, the classification of Claims and Interests set forth in Article III of the Plan shall be deemed to apply
separately with respect to each Plan proposed by each Debtor, as applicable. The Plan does not contemplate
substantive consolidation of any of the Debtors.

      THE DEBTORS AND THE SUPPORTING CREDITORS THAT HAVE EXECUTED THE
GLOBAL RSA, INCLUDING REQUIRED HOLDERS UNDER THE RBL CREDIT AGREEMENT, 100%
OF THE HOLDERS UNDER THE TERM LOAN CREDIT AGREEMENT, AND HOLDERS OF
APPROXIMATELY 60% OF THE SENIOR NOTES, 4 BELIEVE THAT THE COMPROMISES
CONTEMPLATED UNDER THE PLAN ARE FAIR AND EQUITABLE, MAXIMIZE THE VALUE OF THE
DEBTORS’ ESTATES, AND PROVIDE THE BEST AVAILABLE RECOVERY TO ALL CREDITORS. AT
THIS TIME, THE DEBTORS BELIEVE THE PLAN REPRESENTS THE BEST AVAILABLE OPTION
FOR COMPLETING THE CHAPTER 11 CASES. THE DEBTORS STRONGLY RECOMMEND THAT
YOU VOTE TO ACCEPT THE PLAN.

II.      EXECUTIVE SUMMARY

          On June 18, 2019, the Debtors filed petitions for relief under the Bankruptcy Code. On August 2, 2019, the
Debtors filed their proposed Plan. The Plan sets forth the manner in which Claims against and Interests in the Debtors
will be treated following confirmation of the Plan. This Disclosure Statement, submitted pursuant to Section 1125 of
the Bankruptcy Code for the purpose of soliciting votes to accept or reject the Plan, describes certain aspects of the
Plan, the Debtors’ business operations and financial projections, significant events occurring in the Debtors’ Chapter
11 Cases, and related matters. This Executive Summary is intended solely as a summary. FOR A COMPLETE
UNDERSTANDING OF THE PLAN, YOU SHOULD READ THIS DISCLOSURE STATEMENT, THE
PLAN, AND THE EXHIBITS HERETO AND THERETO IN THEIR ENTIRETY.

         A.       Preliminary Statement

         Legacy Reserves is a publicly-traded, independent energy company engaged in the development, production,
and acquisition of oil and natural gas properties. The Company’s operations are focused on the horizontal
development of unconventional plays in the Permian Basin and the cost-efficient management of shallow-decline oil
and natural gas wells in the Permian Basin, East Texas, Rocky Mountain, and Mid-Continent regions. The Company
has built a diverse portfolio of oil and natural gas reserves primarily through the acquisition of producing oil and
natural gas properties in established producing trends. The Company is headquartered in Midland, Texas, with
regional offices in The Woodlands, Texas and Cody, Wyoming. As of the Petition Date, the Company has 327
employees, none of whom are subject to collective bargaining agreements.

         Like similar companies in this industry, the Company’s oil and natural gas operations, including their
exploration, drilling, and production operations, are capital-intensive activities that require access to significant
amounts of capital. An oil price environment since 2015 that has not risen to levels seen in mid-2014 and the
Company’s limited access to new capital have adversely affected the Company’s business. The Company further had


4
  Including Senior Notes held by Legacy Reserves LP, approximately 80% support the Plan. As a Plan Proponent,
Legacy Reserves LP will be deemed to accept the Plan and will not be entitled to vote on the Plan on account of any
of its Notes Claims. Further, pursuant to the Global RSA Term Sheet, Legacy Reserves LP has agreed that it will not
receive a Plan Distribution on account of any of its Notes Claims.
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 15 of 1298



liquidity constraints through borrowing base redeterminations under the RBL Credit Agreement, as well as an inability
to refinance or extend the maturity of the RBL Credit Agreement beyond May 31, 2019.

         Despite the Company’s efforts to navigate through the last several years of industry distress by reorganizing
its corporate structure in an effort to facilitate the raising of additional capital, as well as efforts to optimize operations
and reduce expenses, the Company, in consultation with its professionals, concluded that an open market process to
market its assets and refinance its maturing debt was the best path forward. Based in large part on the results of this
process, the Company ultimately determined that pursuing a potential restructuring of its funded debt was necessary
to address impending defaults and its approximately $1.4 billion in aggregate funded indebtedness. Through the
Chapter 11 Cases and the Plan, the Company seeks to substantially de-lever its capital structure, enhance liquidity,
and reduce the go-forward cost of capital for its otherwise healthy business.

         The Plan reflects the agreement reached among the Debtors, the Supporting RBL Lenders, Supporting Term
Loan Lenders, and Supporting Noteholders pursuant to the Global RSA, which is attached hereto as Exhibit B. For
the reasons detailed in this Disclosure Statement, the Debtors and the Supporting Creditors believe that the Plan
provides for a comprehensive restructuring of the Debtors’ capital structure, provides for fair and reasonable treatment
of Holders of Claims and Interests, and is in the best interests of the Debtors, their Estates, and their creditors.
Accordingly, the Debtors, and the Supporting Creditors recommend that Holders of Claims in the Voting Classes vote
to accept the Plan.

         B.        Overview of the Plan

          The Plan contemplates the implementation of a debt-to-equity conversion of a substantial portion of the
Debtors’ prepetition funded indebtedness, the payment in full of all Allowed General Unsecured Claims, committed
equity investment from the Plan Sponsor and certain Holders of Notes Claims, a rights offering, an exit financing
facility, and other potential sources of debt or equity capital, which collectively will result in a significantly
deleveraged balance sheet and necessary liquidity for the Reorganized Debtors upon emergence. Successful
implementation of the Plan will avoid a sale of all or substantially all of the Debtors’ assets. The compromises and
settlements embodied in the Plan preserve value by enabling the Debtors to avoid costly and time-consuming litigation
that would delay the Debtors’ emergence from chapter 11. The key components of the Plan are described below.

                   1.        Debt-For-Equity Exchange

         The key element of the Plan is the conversion of a substantial portion of the Debtors’ outstanding prepetition
debt into equity in the Reorganized Debtors. Specifically, if the Plan is confirmed, (i) the lenders under the Term
Loan Credit Agreement will exchange their secured Term Loan Claims for their Pro Rata share of the Term Loan New
Common Stock Shares and (ii) the Noteholders will exchange their unsecured Notes Claims in the amount of $464.6
million for their Pro Rata share of Notes Claim Shares.

                   2.        Payment in Full of Administrative Expense, Other Secured, Priority, and General
                             Unsecured Claims

        As set forth in more detail below and in the Plan, the Plan provides for the full satisfaction or Reinstatement
of Administrative Expense Claims, Priority Tax Claims, Other Secured Claims, Other Priority Claims, and General
Unsecured Claims.

                   3.        General Settlement of Claims and Interests

         As described more fully in the Plan, pursuant to Section 1123 of the Bankruptcy Code and Bankruptcy
Rule 9019, and in consideration for the distributions and other benefits provided pursuant to the Plan, the provisions
of the Plan will constitute a good-faith compromise and settlement of all Claims, Interests, and controversies relating
to the Debtors.




                                                              2
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 16 of 1298



                  4.       Exit Facility

          The Plan provides for a senior secured first lien reserve-based revolving credit facility in a maximum amount
of $500 million, which Exit Facility will be consistent with the Exit Facility Term Sheet attached to the Global RSA
as Exhibit D. If the Exit Facility is consummated, among other things, (a) Holders of Allowed DIP Claims will receive
(i) on account of DIP Claims other than Refinanced DIP Claims, including any New Money DIP Claims, payment in
full in Cash; and (ii) on account of Refinanced DIP Claims distribution of Cash and commitments under the Exit
Facility, and (b) Holders of Allowed RBL Claims will receive their Pro Rata share of commitments in the Exit Facility
in exchange for their Allowed RBL Claim. In the event that the Exit Facility is not consummated, the Debtors shall
enter into an Alternative Exit Facility, and the Holders of Allowed DIP Claims and Allowed RBL Claims shall receive
payment in full in Cash.

          The Plan also provides the Debtors with the option, if they determine that it is in the best interests of the
Estates, and the Plan Sponsor agrees with such determination, to enter into an Alternative Exit Facility instead of the
Exit Facility.

                  5.       Plan Sponsor Backstop Commitment

        The Plan further provides for the Plan Sponsor Backstop Commitment, pursuant to which the Plan Sponsor
Backstop Parties have committed to invest $189.8 million through the purchase of the Plan Sponsor Backstop
Commitment Shares subject to the terms and conditions in the Plan Sponsor Backstop Commitment Agreement. The
proceeds from the Plan Sponsor Backstop Commitment will be used to fund distribution under the Plan and provide
the Reorganized Debtors with liquidity upon emergence from the Chapter 11 Cases. In addition, pursuant to the terms
and conditions of the Plan Sponsor Backstop Commitment Agreement, on the Effective Date, the Plan Sponsor
Backstop Parties shall receive the Plan Sponsor Backstop Fee Shares in satisfaction of the Plan Sponsor Backstop Fee.

                  6.       Rights Offering and Noteholder Backstop Commitment

          Pursuant to the terms and conditions set forth in the Rights Offering Procedures, the Debtors will offer $66.5
million of Rights Offering Shares to Qualified Noteholders at the Rights Offering Share Price. All Qualified
Noteholders (other than the Plan Sponsor Backstop Parties) shall be entitled to subscribe for their pro rata share
(measured as the principal and accrued and unpaid interest amount of all Allowed Notes Claims held by such Qualified
Noteholder as compared to the aggregate principal and accrued and unpaid interest amount of Allowed Notes Claims
held by all holders of Notes Claims other than the Plan Sponsor) of the Rights Offering Shares, with an aggregate
purchase price of $56.3 million, as set forth in the Plan and Rights Offering Procedures. The Plan Sponsor Backstop
Parties, in their capacities as Qualified Noteholders, shall be entitled to subscribe for Rights Offering Shares having
an aggregate purchase price of $10.2 million. In order to be a Qualified Noteholder, a Holder of a Notes Claim must
demonstrate that it is an Accredited Investor. For more information regarding the Rights Offering, see
Section VII.C.4(d) of this Disclosure Statement.

         All Qualified Noteholders that properly exercise their Subscription Rights pursuant to the terms and
conditions of the Rights Offering Procedures shall be entitled to a pro rata share of the Participation Premium Shares
(calculated as a proportion of such Qualified Noteholder’s participation in the Rights Offering relative to other
Participating Noteholders and Non-Accredited Noteholders (as if they were fully-subscribing Participating
Noteholders)) and a pro rata share of the Participation Premium New Exit Notes Rights (calculated as a proportion of
such Qualified Noteholder’s participation in the Rights Offering relative to other Participating Noteholders). Holders
of Notes Claims that are not Qualified Noteholders are not eligible to receive Subscription Rights for the Rights
Offering and shall be entitled to a pro rata share of the Participation Premium Shares (as if they were fully-subscribing
Participating Noteholders) by completing a certification demonstrating their status as Non-Accredited Noteholders on
the applicable Class 5 Notes Claim ballot received with the Solicitation Package.

         The Rights Offering is fully-backstopped by the Noteholder Backstop Parties pursuant to the terms and
conditions set forth in the Noteholder Backstop Commitment Agreement. In addition, pursuant to the terms and
conditions of the Noteholder Backstop Commitment Agreement, on the Effective Date the Noteholder Backstop
Parties shall receive the Noteholder Backstop Commitment Fee Shares in satisfaction of the Noteholder Backstop
Commitment Fee.

                                                           3
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 17 of 1298



                   7.       Potential Additional Plan Liquidity Measures

                             (a)       Incremental Equity Investment

          The Debtors, in agreement with the Plan Sponsor, may determine that it is necessary to issue the Incremental
Equity Investment of up to $125 million, which Incremental Equity Investment, if any, would be subject to such other
documentation, terms, and conditions (including, without limitation, the Incremental Equity Investment Documents)
to be agreed between the Plan Sponsor, the Required Supporting Noteholders and the Debtors and set forth in
Incremental Equity Investment Documents (if any) to be filed with the Plan Supplement. The Incremental Equity
Investment Documents, if any, shall provide that (a) any New Common Stock sold and issued thereunder shall be
offered on terms no less favorable to the Debtors’ Estates than the terms offered to the Plan Sponsor Backstop Parties
under the Plan Sponsor Backstop Commitment Agreement, unless the Plan Sponsor, the Required Supporting
Noteholders, and the Debtors shall have granted their prior written consent, and (b) any New Common Stock offered
to the Plan Sponsor Backstop Parties or their affiliates thereunder (other than any such Incremental Equity Investment
offered Pro Rata to all Qualified Noteholders and thus to the Plan Sponsor in its capacity as such) shall be offered to
the Noteholder Backstop Parties on a pro rata basis (calculated as a proportion of such Noteholder Backstop Party’s
participation in the Noteholder Backstop Amount relative to the aggregate amount of the Plan Sponsor Backstop
Commitment plus the Noteholder Backstop Amount (i.e., $256.3 million)).

     For the avoidance of doubt, the New Common Stock Pool shall be diluted by any shares of New Common Stock
issued under the Incremental Equity Investment, if any.

                             (b)       New Exit Note

          If the Plan Sponsor, Required Supporting Noteholders, and the Debtors determine that post-emergence
liquidity from the Exit Facility, the Plan Sponsor Backstop Commitment, the Noteholder Backstop Commitment, the
Rights Offering, and the Incremental Equity Investment (if any) is insufficient to fund the Plan, the Plan Sponsor may,
with the prior written consent of the Required Supporting Noteholders, provide the New Exit Note in an amount and
on terms to be agreed upon between the Plan Sponsor, the Required Supporting Noteholders and the Debtors.
Participating Noteholders shall receive Participation Premium New Exit Note Rights to participate in funding a pro
rata share (calculated as a proportion of such Noteholder’s participation in the Rights Offering relative to other
Participating Noteholders) of up to 49% of the aggregate amount of the New Exit Note.

                   8.       Releases and Injunctions

         The Plan contains certain releases and injunctions (as described more fully in Article VIII of the Plan),
including releases between the Debtors and Reorganized Debtors, on the one hand, and certain Released Parties on
the other hand. The Released Parties under the Plan include the Plan Sponsor, the Supporting Creditors, the Plan
Sponsor Backstop Parties, the Noteholder Backstop Parties, the Term Loan Agent, the Term Loan Lenders, the RBL
Lenders, the RBL Agent, the DIP Lenders, the DIP Agent, the Exit Lenders, the Exit Agent, any Partners, and their
representatives, advisors, Affiliates, and agents. The Plan also provides that each Holder of a Claim or an Interest that
(1) votes to accept the Plan or (2) does not make the opt-out election on its Ballot or form included with the notice of
non-voting status, as applicable, and return such Ballot or form pursuant to the instructions set forth therein, will be
deemed to have expressly, unconditionally, generally, individually, and collectively released and discharged all claims
and causes of action against the Released Parties.

           C.      Entitlement to Vote

         Your ability to vote on, and your distribution under, the Plan, if any, depends on what type of Claim you hold
and whether you held that Claim as of the Voting Record Date (as defined below). Each category of Holders of Claims
or Interests, as set forth in Article III of the Plan pursuant to Section 1122(a) of the Bankruptcy Code, is referred to
as a “Class.” Each Class’s respective voting status is set forth below:

 Class          Claims and Interests                    Status          Voting Rights
 Class 1        Other Secured Claims                    Unimpaired      Not Entitled to Vote (Deemed to Accept)

                                                           4
        Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 18 of 1298



    Class          Claims and Interests                     Status         Voting Rights
    Class 2        Other Priority Claims                    Unimpaired     Not Entitled to Vote (Deemed to Accept)
    Class 3        RBL Claims                               Impaired       Entitled to Vote 5
    Class 4        Term Loan Claims                         Impaired       Entitled to Vote
    Class 5        Notes Claims                             Impaired       Entitled to Vote
    Class 6        General Unsecured Claims                 Unimpaired     Not Entitled to Vote (Deemed to Accept)
    Class 7        Intercompany Claims                      Unimpaired     Not Entitled to Vote (Deemed to Accept or
                                                            / Impaired     Reject)
    Class 8        Intercompany Interests                   Unimpaired     Not Entitled to Vote (Deemed to Accept or
                                                            / Impaired     Reject
    Class 9        Existing Common Equity Interests         Impaired       Not Entitled to Vote (Deemed to Reject)

              D.       Plan Distributions

          The following chart summarizes the projected distributions to Holders of Allowed Claims and Allowed
Interests. Although every reasonable effort was made to be accurate, the projections of estimated recoveries are only
an estimate. Any estimates of Claims or Interests in this Disclosure Statement may vary from the final amounts
Allowed by the Bankruptcy Court. As a result of the foregoing and other uncertainties which are inherent in the
estimates, the estimated recoveries in this Disclosure Statement may vary from the actual recoveries received. In
addition, the ability to receive distributions under the Plan depends on the ability of the Debtors to obtain Confirmation
of the Plan and meet the conditions to confirmation and effectiveness of the Plan, as discussed in this Disclosure
Statement. Reference should be made to the entire Disclosure Statement, including without limitation Section VII.A
of this Disclosure Statement, and the Plan for a complete description of the classification and treatment of Allowed
Claims and Allowed Interests.


                                      SUMMARY OF EXPECTED RECOVERIES 6

                                                                                       Projected        Projected
                   Claim/Equity                                                        Amount of        Recovery
     Class            Interest           Treatment of Claim/Equity Interest             Claims        Under the Plan
    N/A            Administrative   Unless otherwise agreed to by the Holder of an        [●]             100%
                   Expense          Allowed Administrative Expense Claim and
                   Claims           the Debtors or the Reorganized Debtors, as
                                    applicable, each Holder of an Allowed
                                    Administrative Expense Claim (other than
                                    Holders of DIP Claims, Professional Claims,
                                    and Claims for fees and expenses pursuant to
                                    Section 1930 of Chapter 123 of Title 28 of the
                                    United States Code) that is unpaid as of the
                                    Effective Date shall receive, on account and in
                                    full    satisfaction    of    such    Allowed
                                    Administrative Expense Claim, Cash in an
                                    amount equal to the Allowed amount of such
                                    Administrative Expense Claim, to be paid in

5
    For purposes of Plan voting only, Holders of Refinanced DIP Claims will vote to accept or reject the Plan in Class 3.
6
  The projected Plan recoveries set forth in this chart related to the receipt of New Common Stock under the terms of
the Plan are estimated using the mid-point estimate of the Equity Value (as defined in the Valuation Analysis) of the
Reorganized Debtors of $[●], as provided in the Valuation Analysis attached as Exhibit F hereto.

                                                               5
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 19 of 1298




                           SUMMARY OF EXPECTED RECOVERIES 6

                                                                              Projected     Projected
          Claim/Equity                                                        Amount of     Recovery
Class       Interest          Treatment of Claim/Equity Interest               Claims     Under the Plan
                         accordance with the following: (1) if an
                         Administrative Expense Claim is Allowed on
                         or prior to the Effective Date, on the Effective
                         Date or as soon as reasonably practicable
                         thereafter (or, if not then due, when such
                         Allowed Administrative Claim is due or as
                         soon as reasonably practicable thereafter);
                         (2) if such Administrative Expense Claim is
                         not Allowed as of the Effective Date, no later
                         than thirty (30) days after the date on which an
                         order allowing such Administrative Expense
                         Claim becomes a Final Order, or as soon as
                         reasonably practicable thereafter; (3) if such
                         Allowed Administrative Expense Claim is
                         based on liabilities incurred by the Debtors in
                         the ordinary course of their business after the
                         Petition Date in accordance with the terms and
                         conditions of the particular transaction giving
                         rise to such Allowed Administrative Expense
                         Claim without any further action by the
                         Holders of such Allowed Administrative
                         Expense Claim; (4) at such time and upon such
                         terms as may be agreed upon by such Holder
                         and the Debtors or the Reorganized Debtors,
                         as applicable; or (5) at such time and upon
                         such terms as set forth in an order of the
                         Bankruptcy Court.
N/A       DIP Claims     If the Exit Facility is consummated, on the          [$300-350       100%
                         Effective Date, in full satisfaction of each          million]
                         Allowed DIP Claim, each Holder thereof shall
                         receive, in full satisfaction of its Claims (i) on
                         account of DIP Claims other than Refinanced
                         DIP Claims, including any New Money DIP
                         Claims, payment in full in Cash; and (ii) on
                         account of Refinanced DIP Claims,
                         distribution of Cash and commitments under
                         the Exit Facility in the manner set forth in the
                         Exit Facility Term Sheet.

                         If the Exit Facility is not consummated and the
                         Debtors consummate an Alternative Exit
                         Facility, on the Effective Date, in full
                         satisfaction of each Allowed DIP Claim, each
                         Holder thereof shall receive, in full satisfaction
                         of its DIP Claim, payment in full in Cash.
N/A       Professional   All requests for payment of Professional              [$20-25        100%
          Claims         Claims      for     services     rendered     and     million]
                         reimbursement of expenses incurred prior to
                         the Confirmation Date must be Filed no later
                         than 45 days after the Effective Date. The

                                                     6
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 20 of 1298




                             SUMMARY OF EXPECTED RECOVERIES 6

                                                                                Projected         Projected
          Claim/Equity                                                          Amount of         Recovery
 Class      Interest            Treatment of Claim/Equity Interest               Claims         Under the Plan
                           Bankruptcy Court shall determine the Allowed
                           amounts of such Professional Claims after
                           notice and a hearing in accordance with the
                           procedures established by the Bankruptcy
                           Court. The Reorganized Debtors shall pay
                           Professional Claims in Cash in the amount the
                           Bankruptcy Court allows, including from the
                           Professional Claim Escrow Account, which
                           the Reorganized Debtors will establish in trust
                           for the Professionals and fund with Cash equal
                           to the Professional Claim Reserve Amount on
                           the Effective Date.
N/A       Priority Tax     Except to the extent that a Holder of an                 [●]             100%
          Claims           Allowed Priority Tax Claim agrees to less
                           favorable treatment, in full and final
                           satisfaction, settlement, release, and discharge
                           of an in exchange for each Allowed Priority
                           Tax Claim, each Holder of such Allowed
                           Priority Tax Claim shall be treated in
                           accordance with the terms set forth in
                           Section 1129(a)(9)(C) of the Bankruptcy
                           Code.
Class 1   Other Secured    Except to the extent that a Holder of an                 [●]             100%
          Claims           Allowed Other Secured Claim against any of
                           the Debtors has agreed to less favorable
                           treatment of such Claim, each Holder of an
                           Allowed Other Secured Claim shall receive, at
                           the option of the applicable Debtor: (i)
                           payment in full in cash; (ii) Reinstatement of
                           its Other Secured Claim; or (iii) such other
                           treatment rendering its Allowed Other Secured
                           Claim Unimpaired in accordance with
                           Section 1124 of the Bankruptcy Code.
Class 2   Other Priority   On the Effective Date or as soon as practicable          [●]             100%
          Claims           thereafter, except to the extent that a Holder of
                           an Allowed Other Priority Claim against any
                           of the Debtors has agreed to less favorable
                           treatment of such Claim, each Holder of an
                           Allowed Other Priority Claim shall receive
                           payment in full in Cash.
Class 3   RBL Claims       On the Effective Date, the RBL Claims shall         $313.0 million       100%
                           be satisfied in full by one of the following:
                           (i) in the event that the Exit Facility is
                           consummated, at the option of the Holder,
                           distribution of its Pro Rata share of
                           commitments under the RBL Exit Facility or
                           New Term Loan Facility (each as defined in
                           and in the manner set forth in the Exit Facility
                           Term Sheet) in exchange for its Allowed RBL


                                                       7
        Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 21 of 1298




                                 SUMMARY OF EXPECTED RECOVERIES 6

                                                                                    Projected         Projected
              Claim/Equity                                                          Amount of         Recovery
     Class      Interest          Treatment of Claim/Equity Interest                 Claims         Under the Plan
                              Claim; or (ii) in the event that the Exit Facility
                              is not consummated and the Debtors
                              consummate an Alternative Exit Facility,
                              payment in full in cash of its Allowed RBL
                              Claim without offset, recalculation, reduction,
                              or deduction of any kind.
    Class 4   Term Loan       On the Effective Date, each Holder of an             $365.3 million        [●] 7
              Claims          Allowed Term Loan Claim shall receive its
                              Pro Rata share of the Term Loan New
                              Common Stock Shares.
    Class 5   Notes Claims    On the Effective Date, each Holder of an                $982.68            [●] 9
                              Allowed Notes Claim shall receive its                   million 8
                              respective Pro Rata share of the Notes Claim
                              Shares. Holders of Notes Claims that are
                              Qualified             Noteholders            will
                              receive Subscription Rights to participate in
                              the Rights Offering.

                              Participating Noteholders will receive (i) a pro
                              rata share of the Participation Premium Shares,
                              which pro rata share shall be the proportion of
                              such Participating Noteholder’s participation
                              in the Rights Offering relative to the other
                              Participating Noteholders and Non-Accredited
                              Noteholders (as if they were fully-subscribing
                              Participating Noteholders) and (ii) a pro rata
                              share of the Participation Premium New Exit
                              Note Rights, if any.
                              Non-Accredited Noteholders will receive a pro
                              rata share of the Participation Premium Shares,
                              which pro rata share shall be calculated as the
                              proportion      of     such      Non-Accredited
                              Noteholder’s participation in the Rights
                              Offering as if such Non-Accredited

7
 This estimated Term Loan Claim recovery does not include potential participation in the Plan Sponsor Backstop
Commitment and receipt of the Plan Sponsor Backstop Commitment Fee thereunder by certain Holders of Term Loan
Claims.
8
  The Allowed amount of Notes Claims includes $518.086 million of Notes Claims held by Debtor Legacy Reserves
LP. For purposes of voting on the Plan, Legacy Reserves LP is deemed to accept the Plan and is not entitled to vote
on the Plan on account of any Notes Claims it holds; provided, however that Legacy Reserves LP has agreed pursuant
to the Global RSA Term Sheet that it will not receive a Plan Distribution on account of any Notes Claims, and any
Pro Rata distribution to be made pursuant to the Plan to Holders of Allowed Notes Claims other Legacy Reserves LP
shall not account for the Notes Claims held by Legacy Reserves LP
9
  This estimated Notes Claim recovery includes potential receipt of the Participation Premium Shares and Non-
Accredited Noteholder Premium Shares, as such shares will be available to each Holder of Notes Claims pursuant to
the terms of the Plan and the Rights Offering Procedures. The estimated Notes Claim projected recovery without
taking into account such premiums is [●]%.

                                                          8
       Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 22 of 1298




                                   SUMMARY OF EXPECTED RECOVERIES 6

                                                                                     Projected          Projected
             Claim/Equity                                                            Amount of          Recovery
   Class       Interest              Treatment of Claim/Equity Interest               Claims          Under the Plan
                                Noteholder were a fully subscribing
                                Participating Noteholder relative to the other
                                Participating Noteholders and Non-Accredited
                                Noteholders (as if they were fully-subscribing
                                Participating Noteholders).
 Class 6     General            Holders of Allowed General Unsecured                $[2-4 million]          100%
             Unsecured          Claims against the Debtors shall receive, at
             Claims             the option of the applicable Debtor
                                (i) payment in full in Cash in the ordinary
                                course of business of the Debtors and
                                Reorganized Debtors; or (ii) Reinstatement
                                on the Effective Date.
 Class 7     Intercompany       On the Effective Date, Intercompany Claims               [●]              0%/100%
             Claims             shall be, at the option of the applicable Debtor
                                with the consent of the Plan Sponsor, either
                                (i) Reinstated; or (ii) canceled, released, and
                                extinguished, and will be of no further force or
                                effect without any distribution.
 Class 8     Intercompany       On the Effective Date, Intercompany Interests            N/A                 N/A
             Interests          shall be, at the option of the applicable
                                Debtor with the consent of the Plan Sponsor,
                                either (i) Reinstated; or (ii) canceled,
                                released, and extinguished, and will be of no
                                further force or effect without any
                                distribution.
 Class 9     Existing           On the Effective Date, Existing Common                   N/A                 N/A
             Common             Equity Interests shall be canceled, released,
             Equity             and extinguished, and will be of no further
             Interests          force or effect.

III.       VOTING INSTRUCTIONS AND PROCEDURES AND RIGHTS OFFERING AND PROCEDURES

          On [●], the Bankruptcy Court entered an order approving, among other things, (i) this Disclosure Statement
as containing adequate information of a kind and in sufficient detail to enable hypothetical, reasonable investors typical
of the Debtors’ creditors and interest holders to make an informed judgment whether to accept or reject the Plan,
(ii) the procedures for soliciting votes to accept or reject the Plan, and (iii) the Rights Offering Procedures
(the “Solicitation Procedures Order”). APPROVAL OF THIS DISCLOSURE STATEMENT DOES NOT,
HOWEVER, CONSTITUTE A DETERMINATION BY THE BANKRUPTCY COURT AS TO THE
FAIRNESS OR MERITS OF THE PLAN.




                                                            9
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 23 of 1298



          The Solicitation Procedures Order sets forth in detail the deadlines, procedures, and instructions for voting
to accept or reject the Plan and for filing objections to Confirmation of the Plan, the record date for voting purposes
and the applicable standards for tabulating ballots and the record date for purposes of participating in the Rights
Offering and the terms and conditions for properly exercising Subscription Rights. In addition, detailed voting
instructions accompany each Ballot and detailed instructions accompany the subscription forms for the Rights
Offering. Each Holder of a Claim or Interest entitled to vote on the Plan should read this Disclosure Statement, the
Plan, the Solicitation Procedures Order, and the instructions accompanying the Ballot in their entirety before voting
on the Plan. These documents contain important information concerning the classification of Claims and Interests for
voting purposes and the tabulation of votes. No solicitation of votes to accept the Plan may be made except pursuant
to Section 1125 of the Bankruptcy Code.

 THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN AND TO SUBSCRIBE TO
 THE RIGHTS OFFERING IS 4:00 P.M. PREVAILING CENTRAL TIME [OCTOBER 14],
 2019. TO BE COUNTED, YOUR BALLOT MUST BE ACTUALLY RECEIVED BY THE
 VOTING AGENT BY THIS DATE, AND TO PROPERLY SUBSCRIBE YOUR
 SUBSCRIPTION FORM MUST BE ACTUALLY RECEIVED BY THE VOTING AGENT BY
 THIS DATE.


         A.       Holders of Claims Entitled to Vote

          Pursuant to the provisions of the Bankruptcy Code, only classes of claims or equity interests which (i) are
“impaired” by a chapter 11 plan and (ii) are entitled to receive a distribution under such plan are entitled to vote to
accept or reject a proposed plan. Classes of claims or equity interests which (a) are “impaired” by a chapter 11 plan
and (b) are not entitled to receive a distribution under such a plan are not entitled to vote and are deemed to have
rejected the Plan. Classes of Claims or Interests in which the Holders of Claims or Interests are unimpaired are deemed
to have accepted the Plan and are not entitled to vote to accept or reject the Plan.

         Classes 3 (RBL Claims), 4 (Term Loan Claims), 5 (Notes Claims), and 9 (Existing Common Equity Interests)
are impaired under the Plan. To the extent Claims in Classes 3, 4, and 5 are Allowed Claims, the Holders of such
Claims are entitled to vote to accept or reject the Plan (collectively, the “Voting Classes”). Holders of Existing
Common Equity Interests in Class 9 will not receive any distribution and Class 9 is therefore deemed to reject the
Plan. Classes 1 (Other Secured Claims), 2 (Other Priority Claims), and 6 (General Unsecured Claims) are unimpaired
by the Plan and the Holders thereof are conclusively presumed to have accepted the Plan. Classes 7 (Intercompany
Claims) and 8 (Intercompany Interests) will either be Unimpaired and deemed to accept the Plan, or Impaired and
deemed to reject the Plan, and are not entitled to vote on the Plan.

          The Bankruptcy Code defines “acceptance” of a plan by a class of claims as acceptance by creditors in that
class that hold at least two-thirds in dollar amount and more than one-half in number of the claims that cast ballots for
acceptance or rejection of the plan. Thus, acceptance of the Plan by Classes 3, 4, and 5 will occur only if at least two-
thirds in dollar amount and a majority in number of the Holders of Claims in each Class that cast their ballots vote in
favor of acceptance. A vote may be disregarded if the Bankruptcy Court determines, after notice and a hearing, that
such acceptance or rejection was not solicited or procured in good faith or in accordance with the provisions of the
Bankruptcy Code.

         If one or more Classes of Claims entitled to vote on the Plan reject the Plan, the Debtors reserve the right to
amend the Plan or request Confirmation of the Plan pursuant to Section 1129(b) of the Bankruptcy Code or both.
Section 1129(b) permits confirmation of a plan of reorganization notwithstanding the non-acceptance of a plan by one
or more impaired classes of claims or equity interests if the plan does not “discriminate unfairly” and is “fair and
equitable” with respect to each non-accepting class.

         B.       Confirmation Hearing

         Pursuant to Section 1128 of the Bankruptcy Code, the hearing to consider Confirmation of the Plan will be
held on [October 23], 2019, commencing at [●] (prevailing Central Time), before the Honorable Marvin Isgur, United

                                                           10
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 24 of 1298



States Bankruptcy Judge, at the United States Bankruptcy Court for the Southern District of Texas (the “Confirmation
Hearing”). The Bankruptcy Court has directed that objections, if any, to confirmation of the Plan be served and filed
so that they are received on or before [October 14], 2019 at 4:00 p.m. (prevailing Central Time) (the “Objection
Deadline”). The Confirmation Hearing may be adjourned from time to time by the Bankruptcy Court without further
notice except for the announcement of the adjournment date made at the Confirmation Hearing or at any subsequent
adjourned Confirmation Hearing.

         C.       Solicitation Package

          Accompanying this Disclosure Statement for the purpose of soliciting votes (the “Solicitation”) on the Plan
are copies of (i) the Plan, which is attached hereto as Exhibit A, (ii) the Solicitation Procedures Order; (iii) the notice
of, among other things, the time for submitting Ballots to accept or reject the Plan, the date, time, and place of the
Confirmation Hearing and related matters, and the Objection Deadline; (iv) as applicable, a Ballot or Ballots (and
return envelope(s)) that you may use in voting to accept or to reject the Plan; (v) a cover letter from the Debtors; and
(vi) any other such materials that the Bankruptcy Court may direct, (collectively, the “Solicitation Package”). Only
Holders eligible to vote to accept or reject the Plan will receive a Solicitation Package. Holders of Claims or Interests
not entitled to vote to accept or reject the Plan will receive a notice of non-voting status, which notice will provide
such Holder with information regarding (i) how to obtain copies of this Disclosure Statement, the Plan, and other
documents, (ii) the Confirmation Hearing, (iii) the Objection Deadline, and (iv) the releases and injunctions provided
for in Article VIII of the Plan, and the procedures by which such Holders may elect to opt-out of granting certain
releases. If you did not receive a Solicitation Package and believe that you should have, please contact the Debtors’
Voting Agent (as defined below) at the address or telephone number set forth in Section III.D of this Disclosure
Statement. You may also contact Debtors’ counsel.

         D.       Voting Instructions

         If you are entitled to vote to accept or reject the Plan, a Ballot is enclosed for the purpose of voting on the
Plan. If you hold Claims in more than one Class and you are entitled to vote such Claims, you will receive separate
Ballots, which must be used for each separate Class of Claims.

          Each Ballot has been coded to reflect the Class of Claims it represents. Accordingly, in voting to accept or
reject the Plan, you must use only the coded Ballot or Ballots sent to you with this Disclosure Statement.

          After carefully reviewing the Plan and this Disclosure Statement, and the Exhibits thereto, and the detailed
instructions accompanying your Ballot, please indicate your acceptance or rejection of the Plan on the enclosed Ballot.
After indicating your acceptance or rejection of the Plan, please complete any other applicable items on your Ballot,
sign your Ballot and return your Ballot in accordance with the instructions accompanying your Ballot on or before the
Voting Deadline. In order for your vote to be counted, you must complete and return your Ballot in accordance with
the instructions accompanying your Ballot on or before the Voting Deadline.

          If you are a Holder of an Allowed Class 5 Notes Claim and are not an Accredited Investor, you should make
the certification that you are a Non-Accredited Noteholder on the enclosed Ballot.

         If you have any questions about the procedure for voting your eligible Claim or Interest or with respect to
the Solicitation Package that you have received, please contact the Voting Agent:

                                 Legacy Reserves Ballot Processing Center, c/o KCC
                                      222 N. Pacific Coast Highway, Suite 300
                                               El Segundo, CA 90245
                              Phone: (866) 967-0495 within the United States or Canada
                              +1 (310) 751-2695 if outside the United States or Canada
                                       email: LegacyReservesInfo@kccllc.com
                                    Case website: www.kccllc.net/legacyreserves




                                                            11
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 25 of 1298



      IN ORDER FOR YOUR VOTE TO BE COUNTED, YOUR VOTE MUST BE ACTUALLY
RECEIVED BY THE VOTING AGENT FOR THE DEBTORS ON OR BEFORE 4:00 P.M. (PREVAILING
CENTRAL TIME) ON [OCTOBER 14], 2019, AT THE ABOVE ADDRESS. EXCEPT TO THE EXTENT
ALLOWED BY THE BANKRUPTCY COURT OR DETERMINED OTHERWISE BY THE DEBTORS,
BALLOTS RECEIVED AFTER THE PLAN VOTING DEADLINE WILL NOT BE ACCEPTED OR USED
IN CONNECTION WITH THE DEBTORS’ REQUEST FOR CONFIRMATION OF THE PLAN OR ANY
MODIFICATION THEREOF. THE RECORD DATE FOR DETERMINING WHICH CREDITORS MAY
VOTE ON THE PLAN IS [SEPTEMBER 10], 2019.

      ONLY BALLOTS WITH ORIGINAL SIGNATURES WILL BE COUNTED. BALLOTS WITH
COPIED SIGNATURES WILL NOT BE ACCEPTED OR COUNTED. ONLY ORIGINAL BALLOTS
(INCLUDING BALLOTS FORWARDED BY MASTER BALLOTING AGENTS) RECEIVED BY THE
VOTING AGENT BY THE PLAN VOTING DEADLINE WILL BE COUNTED.

                        DO NOT RETURN ANY SECURITIES WITH YOUR BALLOT.

         If you are a Holder of a Claim entitled to vote on the Plan and did not receive a Ballot, received a damaged
Ballot, or lost your Ballot, or if you have any questions concerning this Disclosure Statement, the Plan or the
procedures for voting on the Plan, please call KCC at (866) 967-0495 within the United States and Canada, and at +1
(310) 751-2695 if outside of the United States or Canada.


              RECOMMENDATION: THE DEBTORS RECOMMEND THAT CREDITORS
                   IN THE VOTING CLASSES VOTE TO ACCEPT THE PLAN.


         E.       Voting Tabulation

         Under the Bankruptcy Code, for purposes of determining whether the requisite acceptances have been
received, only Holders who actually vote will be counted. The failure of a Holder to deliver a duly executed Ballot
will be deemed to constitute an abstention by such Holder with respect to voting on the Plan and such abstentions will
not be counted as votes for or against the Plan.

         Unless otherwise ordered by the Bankruptcy Court, Ballots that are signed, dated, and timely received, but
on which a vote to accept or reject the Plan has not been indicated, will not be counted. The Debtors may request that
the Voting Agent attempt to contact such voters to cure any such defects in the Ballots.

          Except as provided below, unless the applicable Ballot is timely submitted to the Voting Agent before the
Voting Deadline, together with any other documents required by such Ballot, the Debtors may, in their sole discretion,
reject such Ballot as invalid and decline to use it in connection with seeking Confirmation of the Plan.

         A vote may be disregarded if the Bankruptcy Court determines, pursuant to Bankruptcy Code
Section 1126(e), that it was not solicited or procured in good faith or in accordance with the provisions of the
Bankruptcy Code.

         If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-fact, officer of a corporation,
or another Party acting in a fiduciary or representative capacity, such Person should indicate such capacity when
signing and, unless otherwise determined by the Debtors, must submit proper evidence satisfactory to the Debtors of
authority to so act.

         F.       Agreements upon Furnishing Ballots

         The delivery of an accepting Ballot by a Holder pursuant to one of the procedures set forth above will
constitute the agreement of such Holder to accept (i) all of the terms of, and conditions to, the solicitation and voting
procedures and (ii) the terms of the Plan, but subject to rights of such Holder under Section 1128 of the Bankruptcy
Code.

                                                            12
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 26 of 1298



         G.       Rights Offering

          The subscription period under the Rights Offering will commence as soon as practicable after the entry of
the Solicitation Procedures Order by the Bankruptcy Court, and will end on the Voting Deadline, unless otherwise
extended pursuant to the terms set forth in the Rights Offering Procedures. All Holders of Notes Claims will receive
materials related to the Rights Offering, including the Rights Offering Procedures, which are attached hereto as
Exhibit H, a Subscription Agreement, and a Subscription Form on which to properly subscribe for Rights Offering
Shares pursuant to the terms and conditions of the Rights Offering Procedures and demonstrate that a Holder is an
Accredited Investor and thus a Qualified Noteholder. Each Qualified Noteholder (other than the Plan Sponsor
Backstop Parties) shall have the right to subscribe for up to its pro rata share (measured as the principal and accrued
and unpaid interest amount of all Allowed Notes Claims held by such Qualified Noteholder as compared to the
aggregate principal and accrued and unpaid interest amount of Allowed Claims held by all holders of Notes Claims
other than the Plan Sponsor) of the Rights Offering Shares, with an aggregate purchase price of $56.3 million, as set
forth in the Plan and Rights Offering Procedures, at the Rights Offering Share Price, which shall be $[10.00]. The
Plan Sponsor Backstop Parties shall be entitled to subscribe for Rights Offering Shares having an aggregate purchase
price of $10.2 million. In order to be a Qualified Noteholder, a Holder of a Notes Claim must demonstrate that it is
an Accredited Investor.

         All Qualified Noteholders that properly exercise their Subscription Rights pursuant to the terms and
conditions of the Rights Offering Procedures shall be entitled to a pro rata share of the Participation Premium Shares
(calculated as a proportion of such Qualified Noteholder’s participation in the Rights Offering relative to other
Participating Noteholders and Non-Accredited Noteholders (as if they were fully-subscribing Participating
Noteholders)) and a pro rata share of the Participation Premium New Exit Notes Rights (calculated as a proportion of
such Qualified Noteholder’s participation in the Rights Offering relative to other Participating Noteholders).

         H.       Non-Accredited Noteholder Participation Premium

         Holders of Notes Claims that are not Qualified Noteholders are not eligible to receive Subscription Rights
for the Rights Offering and shall be entitled to a pro rata share of the Participation Premium Shares (as if they were
fully-subscribing Participating Noteholders) by completing a certification demonstrating their status as Non-
Accredited Noteholders on the Class 5 Notes Claim Ballot received with the Solicitation Package.

          In order to receive Participation Premium Shares if you are a Non-Accredited Noteholder, you must
fill out the certification in Item 5 of your Ballot and properly return such Ballot so that it is received by KCC
on or before the Voting Deadline.

IV.      GENERAL INFORMATION ABOUT THE DEBTORS

         A.       Overview

          Legacy Reserves LP, the predecessor of Legacy Reserves, was formed in October 2005 to own and operate
the oil and natural gas properties primarily located in the Permian Basin that were acquired from various entities and
charitable foundations. Following an out-of-court Corporate Reorganization (as defined below) in September 2018,
Legacy Reserves LP became a wholly owned subsidiary of Legacy Reserves. The Company’s current organizational
chart is attached hereto as Exhibit B. A total of 11 Debtors, including Legacy Reserves, Legacy Reserves LP, and
each wholly-owned direct or indirect subsidiary of Legacy Reserves filed voluntary petitions on the Petition Date.

         As detailed below, the Company has experienced significant peaks and valleys as it sought to navigate the
challenging oil and gas exploration and production industry over the past 14 years. The proposed restructuring
transaction described herein and the related chapter 11 process will prove transformative—and is expected to allow
the Company to right-size its balance sheet and go forward with the ability to compete successfully in the current
economic environment.




                                                          13
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 27 of 1298



         B.       Corporate History

          The Company began as a limited partnership when Legacy Reserves LP was formed to own and operate oil
and natural gas properties in October 2005. In March 2006, Legacy Reserves LP completed a 144A private placement
of common units representing limited partner interests and, in January 2007, completed its initial public offering
becoming a NASDAQ listed master limited partnership (“MLP”). Legacy Reserves LP’s business model was focused
on efficiently producing its oil and gas properties with modest capital reinvestment and distributing available cash
back to its unitholders quarterly. As a result of continuous production and reserves depletion, growth through this
business model was predicated on the execution of third-party acquisitions of hydrocarbon producing properties as
well as the ongoing development of existing oil and gas properties.

          Over the following years, Legacy Reserves LP expanded its operational footprint through numerous third-
party acquisitions in East Texas, the Mid-Continent (Texas Panhandle, and Oklahoma), and Rocky Mountains
(Wyoming, North Dakota, and Montana) regions. From its 2007 initial public offering through 2014, Legacy Reserves
LP made approximately 132 acquisitions of producing oil and gas properties and grew production, EBITDA, and
distributions/unit by 442%, 296%, and 42%, respectively. Over that same period of time, to fund operations and, in
particular, the acquisitions of additional producing properties, Legacy Reserves LP issued over $1,384 million of
equity through numerous public offerings and private placements and issued $850 million of senior unsecured notes
through three separate private placements.

         In 2018, following years of depressed commodity prices, the Board of Directors of the general partner of
Legacy Reserves LP (the “GP Board”) concluded that the upstream MLP structure had several disadvantages and no
longer afforded Legacy Reserves LP an efficient means of accessing adequate capital to support its business model.
Accordingly, management and the GP Board concluded that it was in the best interests of Legacy Reserves LP to
pursue an out-of-court corporate reorganization, and on September 20, 2018, Legacy Reserves LP completed its
reorganization from a publicly-traded MLP to a publicly-traded corporation (the “Corporate Reorganization”). The
shares of common stock of Legacy Reserves traded on the NASDAQ Global Select Market under the symbol “LGCY”
on September 21, 2018, following the Corporate Reorganization.

         C.       Operations

         The Company’s operations are focused on the horizontal development of unconventional plays in the Permian
Basin and the cost-efficient management of shallow-decline oil and natural gas wells in the Permian Basin, East Texas,
Rocky Mountain, and Mid-Continent regions. As of December 31, 2018, the Company owned interests in 9,263
producing oil and natural gas wells in 555 fields in the Permian Basin, East Texas, Piceance Basin of Colorado,
Wyoming, North Dakota, Montana, and Oklahoma. Of the producing wells, 2,943 are operated by the Company and
6,320 are non-operated. Additionally, the Company’s proved reserves as of December 31, 2018 were approximately
164,900 MBoe, 10 consisting of 63% natural gas and 37% oil and natural gas liquids.

          The Company recently terminated its oil and natural gas derivative contracts, which were designed to mitigate
price risk for a portion of the Company’s natural gas, oil, and natural gas liquids production from time to time, but
have entered into certain commodity price derivative contracts during these Chapter 11 Cases, which is permitted in
accordance with the DIP Facility, and may seek to enter into further oil and natural gas derivative contracts during the
pendency of the cases.




10
   “MBoe” means one thousand barrels of crude oil equivalent, using a ratio of six Mcf of natural gas to one Bbl of
crude oil, condensate or natural gas liquids.

                                                          14
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 28 of 1298




                  1.       Permian Basin Operations

         The Permian Basin, one of the largest and most prolific oil and natural gas producing basins in the United
States, was discovered in 1921 and extends over 100,000 square miles in west Texas and southeast New Mexico. It
is characterized by oil and natural gas fields with long production histories and multiple producing formations. These
stacked formations have been further drilled and produced following the advent and refinement of horizontal drilling.
Currently, the majority of the rigs running in the Permian Basin are drilling horizontal wells.

         The Permian Basin has historically been the Company’s largest operating region and still contains the
majority of the Company’s drilling locations and development projects. The Company’s producing wells in the
Permian Basin are generally characterized as oil wells that also produce high-Btu casinghead gas with significant NGL
content. As of December 31, 2018, the Company’s properties in the Permian Basin region contained 64,811 MBoe
of proved reserves, representing approximately 39% of the Company’s total proved reserves.

                  2.       East Texas Basin Operations

         The Company entered the East Texas region through its July 2015 acquisitions in Anderson, Freestone,
Houston, Leon, Limestone, Robertson, and Shelby counties. The Company’s properties in East Texas consist of
mature, low-decline natural gas wells. The East Texas properties are supported by over 600 miles of natural gas
gathering systems and a treating plant the Company acquired as part of those acquisitions. As of December 31, 2018,
the Company’s properties in the East Texas region contained 49,022 MBoe of proved reserves, representing
approximately 30% of the Company’s total proved reserves.




                                                         15
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 29 of 1298



                  3.        Rocky Mountain Operations

         The Company’s operations in the Rocky Mountain region were originally comprised of acquisitions in the
Big Horn, Wind River, and Powder River Basins in Wyoming, largely consisting of mature oil wells with a natural
water drive producing primarily from the Dinwoody-Phosphoria, Tensleep, and Minnelusa formations. The Company
expanded its footprint with the acquisition of oil properties in North Dakota and Montana in 2012 and the acquisition
of non-operated natural gas properties in Colorado in 2014. The North Dakota properties produce primarily from the
Madison and Bakken formations, while the Montana properties produce mostly from the Sawtooth and Bowes
formations. The Colorado properties produce primarily from the Williams Fork formation. As of December 31, 2018,
the Company’s properties in the Rocky Mountain region contained 48,160 MBoe of proved reserves, representing
approximately 29% of the Company’s total proved reserves.

                  4.        Mid-Continent Operations

         The Company’s properties in the Mid-Continent region are located in Oklahoma. These properties were
acquired in 2007. As of December 31, 2018, the Company’s properties in the Mid-Continent region contained 2,916
MBoe of proved reserves, representing approximately 2% of the Company’s total proved reserves.

         D.       Prepetition Capital Structure

         The following is an approximate overview of the Company’s capital structure as of the Petition Date: 11

                                                               Amount       Interest
                              Description                                                  Maturity
                                                               ($mm)          Rate
               Prepetition RBL Credit Agreement                  $563.0      L + 525         May 2019
               Prepetition Term Loan                             $351.2      14.25%          Aug. 2021
               Total Secured Debt                                $914.2
               2020 Senior Unsecured Notes                       $218.1         8.0%         Dec. 2020
               2021 Senior Unsecured Notes                       $134.2      6.625%          Dec. 2021
               2023 Convertible Notes                            $112.3         8.0%         Sep. 2023
               Total Unsecured Debt                              $464.6
               Total Debt                                      $1,378.8


                  1.        Prepetition RBL Credit Agreement

         In April 2014, Legacy Reserves LP, as borrower, certain of the other Debtors, as guarantors, and Wells Fargo
Bank, National Association (“Wells Fargo”), as the RBL Agent, entered into that certain five-year, $1.5 billion RBL
Credit Agreement. Initially, the borrowing base under the Prepetition RBL Credit Agreement was $800 million. The
RBL Credit Agreement provides the Company with a secured reserve-based revolving credit facility (the “RBL”) and
is subject to periodic borrowing base redeterminations by the RBL Lenders. Concurrently with the Corporate
Reorganization, Legacy Reserves and Legacy Reserves GP, LLC provided guarantees of Legacy Reserves LP’s
obligations, in addition to the other Debtors that were already guarantors to the same obligations under the RBL Credit
Agreement.

        The Company’s obligations under the RBL Credit Agreement (the “First Lien Obligations”) are secured by
mortgages on a substantial portion of the Company’s oil and natural gas properties, as well as a pledge of all of its

11
  The amounts of Senior Notes outstanding listed in this Section IV.D do not reflect the $518.086 million of Senior
Notes held by Legacy Reserves LP pursuant to the repurchases and exchanges described in Section IV.D.3 and
Section IV.D.4 herein.

                                                          16
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 30 of 1298



ownership interests in the Company’s operating subsidiaries and Legacy Reserves’ ownership interests in Legacy
Reserves GP, LLC and Legacy Reserves LP. The RBL Credit Agreement matured on May 31, 2019. While reaching
a peak of $975 million, after several downward borrowing base adjustments, the borrowing base under the RBL Credit
Agreement is currently set at $563.0 million. As of the Petition Date, the RBL Credit Agreement was fully drawn.

                  2.       Prepetition Term Loan

         On October 25, 2016, Legacy Reserves LP as borrower, certain of the other Debtors, as guarantors, Cortland
Capital Market Services LLC, as the Term Loan Agent, and certain funds advised or sub-advised by GSO Capital
Partners LP (“GSO” and collectively, the “Term Loan Lenders”), entered into that certain Term Loan Credit
Agreement (as amended, restated, supplemented, or otherwise modified from time to time, the “Term Loan”).
Concurrently with the Corporate Reorganization, Legacy Reserves and Legacy Reserves GP, LLC provided
guarantees of Legacy Reserves LP’s obligations under the Term Loan.

          The Company’s obligations under the Term Loan (the “Second Lien Obligations”) are secured by the same
collateral as the First Lien Obligations. The Term Loan is scheduled to mature on August 31, 2021, however, if on
July 1, 2020, the Company has greater than or equal to $15 million of senior unsecured notes outstanding that were
outstanding on the date the Term Loan was entered into, then the Term Loan accelerates and matures on August 1,
2020. Pursuant to the terms of the Term Loan, the maximum amount available for borrowing is $400.0 million. As
of the Petition Date, approximately $351.2 million in aggregate principal and prepetition interest is outstanding under
the Term Loan, not including fees, expenses, or any other amounts due in accordance with the Term Loan. In order
to borrow additional funds under the Term Loan, the Debtors must obtain consent from the Term Loan Lenders.

                  3.       2020 Notes and 2021 Notes

          In December 2012, Legacy Reserves LP and Legacy Reserves Finance Corporation (together, the “Issuers”)
completed a private placement and issued $300.0 million aggregate principal amount of 2020 Notes (such holders
thereof, the “2020 Noteholders”) pursuant to the 2020 Notes Indenture, among the Issuers, certain of their affiliates,
and successor trustee Wilmington Trust, National Association (“Wilmington Trust”) as Indenture Trustee, which
were subsequently registered through a public exchange offer that closed on January 8, 2014. The 2020 Notes are
guaranteed by each of the other Debtors. As of June 18, 2019, approximately $218.1 million in aggregate principal
and prepetition interest of the 2020 Notes was outstanding.

         In May 2013, the Issuers conducted a private placement and issued $250 million in aggregate principal
amount of 2021 Notes (and such holders thereof, the “2021 Noteholders”) pursuant to the 2021 Notes Indenture,
which were subsequently registered through a public exchange offer that closed on March 18, 2014. In May 2014,
the Issuers issued an additional $300 million in aggregate principal amount of 2021 Notes pursuant to the 2021 Notes
Indenture. The 2021 Notes are guaranteed by each of the other Debtors. As of June 18, 2019, approximately $134.2
million in aggregate principal and prepetition interest of the 2021 Notes was outstanding.

         The 2020 Notes and 2021 Notes have traded this year at a deep discount to par, recently as low as between
3% and 4% of par. In prior years, Legacy Reserves repurchased some of its 2020 Notes and 2021 Notes, including
some purchases in 2016 at 10% to 12% of par. Legacy Reserves has also exchanged some of its 2020 Notes and 2021
Notes through private exchanges for equity interests in the Company.

                  4.       Convertible Notes

          In September 2018, the Issuers completed private exchanges (the “Note Exchange”) with certain holders of
the 2020 Notes and the 2021 Notes and issued $130.004 million in aggregate principal amount of 2023 Convertible
Notes pursuant to the 2023 Convertible Notes Indenture, among the Issuers, their affiliates, and Wilmington Trust as
trustee and conversion agent on behalf of the holders (the “2023 Noteholders” and together with the 2020 Noteholders
and the 2021 Noteholders, the “Unsecured Noteholders”). Pursuant to the Note Exchange, the Issuers exchanged
(i) $21.004 million in aggregate principal amount of the 2020 Notes for $21.004 million in aggregate principal amount
of 2023 Convertible Notes and 105,020 shares of Legacy Reserves common stock and (ii) $109 million in aggregate
principal amount of 2021 Notes for $109.0 million in aggregate principal amount of 2023 Convertible Notes. As of


                                                          17
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 31 of 1298



June 18, 2019, approximately $112.3 million in aggregate principal and prepetition interest of 2023 Convertible Notes
was outstanding. Legacy Reserves has exchanged some of its 2023 Convertible Notes through private exchanges for
equity interests in the Company and some of its 2023 Convertible Notes were converted into equity interests in the
Company in accordance with their terms.

                  5.       Intercreditor Agreement

         The relative lien priorities and related contractual rights of the RBL Agent (with respect to the First Lien
Obligations) and the Term Loan Agent (with respect to the Second Lien Obligations) are governed by the Intercreditor
Agreement. The Intercreditor Agreement provides, among other things, that the liens on the collateral securing the
First Lien Obligations are senior in priority to the liens on the collateral securing the Second Lien Obligations.

                  6.       Legacy Reserves Common Stock

         The Company’s common stock trades on the OTC Pink marketplace under the symbol “LGCYQ.” On June
19, 2019, the Company received written notice from NASDAQ notifying the Company, as a result of the Chapter 11
Cases and in accordance with NASDAQ Listing Rules, NASDAQ had determined that Legacy Reserves’ common
stock would be delisted from NASDAQ. Accordingly, trading of the common stock was suspended at the opening of
business on June 28, 2019. On August 1, 2019, NASDAQ filed a Form 25 with the SEC to delist the Company’s
common stock effective August 11, 2019.

         E.       Executive Officers and Board of Directors

         As of the date of this Disclosure Statement, Legacy Reserves’ executive officers include:

    Name                                                                   Position
    James Daniel Westcott                                          Chief Executive Officer
    Kyle M. Hammond                                         President and Chief Operating Officer
    Robert L. Norris                                               Chief Financial Officer
    Albert E. Ferrara, III                                 General Counsel and Corporate Secretary
    Cory J. Elliott                                               Chief Information Officer
    Micah C. Foster                                        Chief Accounting Officer and Controller

          On the Effective Date, the existing executive officers of Legacy Reserves are expected to continue to service
in their current capacities for the Reorganized Legacy Reserves.

         The members of Legacy Reserves’ Board of Directors will be deemed to have resigned as directors as of the
Effective Date. The members of the New Board shall be appointed in accordance with the terms of the Corporate
Governance Term Sheet, and from and after the Effective Date, each director, officer, or manager of the Reorganized
Debtors shall serve pursuant to the terms of their respective charters and by-laws or other formation and constituent
documents, and applicable laws of the respective Reorganized Debtor’s jurisdiction of formation. For more
information regarding the selection of the New Board, see SectionVII.C.3 of this Disclosure Statement.

         Director and officer insurance will continue in place for the directors and officers of all the Debtors during
these Chapter 11 Cases on existing or comparable terms. Any obligations of the Debtors pursuant to their
organizational documents to indemnify current and former officers, directors, agents, and/or employees shall not be
discharged or impaired by confirmation of the Plan.

         The Debtors have obtained a tail policy covering any director and officer for a six-year period following the
termination of the Debtors’ current directors and officers’ insurance policies. The New Board will be covered by a
new insurance policy that will become effective on the Effective Date.




                                                          18
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 32 of 1298



V.       EVENTS LEADING TO THE CHAPTER 11 CASES

         A.       The Oil and Gas Industry Enters a Downturn in Late 2014

          The oil price downturn in late 2014 dealt a blow to the oil and gas industry and to the Company in particular.
The price of oil hit a high of $107.26/bbl on June 20, 2014, only to plummet to less than half that value by the year’s
end. The price per barrel for oil ultimately bottomed out at $29.42/bbl over a year later on January 15, 2016, and has
still not risen anywhere near its 2014 levels in the ensuing years. With such an oil price environment, investors’
confidence eroded and their interest in new-money equity investment waned, particularly with producers with high
leverage metrics.

         For exploration and production MLPs like Legacy Reserves LP, the business model requires growth through
acquisitions and is predicated on relatively consistent access to new equity or debt capital. Fortunately, just prior to
the downturn in 2014, the Company was able to secure over $850 million of long-term capital: $300 million from the
issuance of the 2021 Senior Notes, $237.5 million of perpetual preferred equity (which was converted into the right
to receive shares of Legacy Reserves common stock in the Corporate Reorganization), and over $315 million of
common equity. In addition, the Company entered into the RBL Credit Agreement that year.

         The Company entered 2015 poised with fresh capital and in a strong liquidity position relative to many of its
peers, and began to see unique and attractive acquisition opportunities in the midst of the downturn. In mid-2015, the
Company made two acquisitions of natural gas properties at a cost totaling over $540 million. These acquisitions
were funded entirely by borrowings under the RBL Credit Agreement. In hindsight, despite the GP Board’s and
management’s favorable view of the potential future opportunities afforded by these acquisitions and the high-caliber
employees hired by the Company in connection therewith, these two acquisitions consumed disproportionately large
amounts of the Company’s liquidity during a difficult industry period.

         B.       Company Seeks Out-of-Court Solutions

         As the downturn in commodity prices persisted, other exploration and production companies began to file
for chapter 11 protection, greatly diminishing both investor confidence in the sector and the Company’s access to the
capital markets. In lieu of raising equity through traditional markets, the Company entered into a development
agreement with a private capital provider, TPG Special Situations Partners (now known as TPG Sixth Street Partners,
“TSSP”) in July 2015. Under this arrangement, the Company meaningfully increased the development pace of its
horizontal Permian Basin drilling inventory, pivoting its business strategy from PDP asset acquisition and
development to a greater focus on drilling horizontal wells and developing its existing acreage. TSSP funded the vast
majority of the necessary capital through a carried interest structure, which provided much-needed liquidity to the
Company through 2018. This arrangement also allowed the Company to improve its technical capabilities, personnel,
and systems.

          In the first quarter of 2016, the Company seized the opportunity to benefit from the ongoing downturn when
it bought back $153.7 million of its then-existing unsecured notes at a significant discount to par. The Company
continued to make additional notes repurchases in 2016 utilizing funds under the newly-issued $300 million Term
Loan. The Company also drew $60 million under the Term Loan to fund a mandatory prepayment of the loans under
the RBL Credit Agreement which was a condition of the RBL Credit Agreement. Additional availability under the
Term Loan was intended to provide incremental liquidity to the Company. Moreover, under its development
agreement, the Company had the option of paying cash to TSSP in order to accelerate TSSP receiving its return so
that a portion of the acreage underlying the development agreement would revert back to the Company. The Company
drew $141 million under the Term Loan in August 2017 to make the acceleration payment to TSSP.

          Also in late 2017, the Company attempted to restructure its balance sheet by further reducing its debt load.
Working with investment banking professionals, the Company approached two of its largest bondholders to determine
their interest in converting their unsecured debt into equity. In conjunction therewith, the Company and its
professionals met with several private equity firms regarding their interest in investing equity alongside the
equitization of a portion of the Company’s unsecured notes. The feedback the Company received from those potential
investors was that they were uninterested in investing new equity unless (i) the Company could meaningfully de-lever
its balance sheet, and (ii) the Company exited the MLP space and became a publicly-traded corporation. In December

                                                          19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 33 of 1298



2017, the Term Loan was expanded to $400 million, which, among other things, facilitated the purchase of $187
million of unsecured notes, which were trading at a deep discount. Further, these conversations and the continued
difficulty for exploration and production MLPs like Legacy Reserves LP to access the capital markets at this time led
to the ultimate decision to pursue the Corporate Reorganization in 2018.

         C.       The Corporate Reorganization Fails to Solve the Company’s Liquidity Crisis

         Pursuant to the Corporate Reorganization, Legacy Reserves LP became a wholly-owned subsidiary of Legacy
Reserves, and the holders of units and preferred units representing limited partner interests in Legacy Reserves LP
received rights to receive shares of Legacy Reserves’ common stock. Additionally, Legacy Reserves purchased all of
the outstanding limited liability company interests in Legacy Reserves GP, LLC, the general partner of Legacy
Reserves LP. The Corporate Reorganization was intended to de-lever the balance sheet and provide the Company
with access to capital markets for the necessary liquidity needed to run the business and to make additional
acquisitions.

          Following the Corporate Reorganization on September 21, 2018, the common stock of Legacy Reserves
continued trading on the NASDAQ as LGCY. Another downturn in oil prices of over 30% in late 2018 further
curtailed the Company’s liquidity and constrained access to the capital markets. The liquidity crunch was exacerbated
by a dramatic fall in gas prices in the first quarter of 2019. As shown in the chart below, these declines in commodity
prices led to reduced liquidity, in the fourth quarter of 2018 and first quarter of 2019.


                                    Legacy's Total Liquidity (in $mm)
                          $120,000
                          $100,000           $97,548
                           $80,000                     $77,246             $72,948
                           $60,000                               $56,723
                                                                                     $49,305
                           $40,000                                                             $35,098
                           $20,000                                                                $14,491
                               $-
                                       Q3       Q4        Q1        Q2        Q3        Q4        Q1
                                      2017     2017      2018      2018      2018      2018      2019


         The most recent commodity price decline came at a highly inopportune time for the Company, as the RBL
Credit Agreement was scheduled to mature on April 1, 2019. In late 2018, the Company and its advisors approached
Wells Fargo about obtaining an extension of the RBL Credit Agreement. After extensive discussions with Wells
Fargo, the Company hosted a conference call on January 23, 2019 with its RBL Lenders and reiterated the need for a
one-year extension of the RBL Credit Agreement’s maturity date. However, with investor confidence in the sector
waning and the Company’s liquidity situation rapidly declining, the Company struggled to secure the commitments
necessary from the RBL Lenders to obtain the requested extension (which required 100% approval from the RBL
Lenders).

         After difficult negotiations, on March 21, 2019, the Company obtained a limited, 60-day maturity extension
of the RBL facility through May 31, 2019. To obtain this limited extension, the Company agreed to pay certain fees,
reduce the borrowing base under the RBL Credit Agreement by $5.0 million, and further restrict how much cash the
Company could hold via a reduced anti-cash hoarding provision threshold. With further extensions of the maturity
date appearing unlikely, the Company focused on its strategic alternatives process with its investment bankers, which
included both a marketed sales process and refinancing efforts.

         D.       Strategic Alternatives

         On March 13, 2019, the Company publicly announced that it was exploring potential strategic alternatives,
and that these alternatives included, among others, a sale or other business combination transaction, sales of assets,

                                                             20
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 34 of 1298



financing transactions, or some combination of these. In its marketing materials to prospective bidders, the Company
encouraged proposals from any and all third parties as well as existing stakeholders. The Company engaged Perella
Weinberg Partners LP (“PWP”) and its affiliate Tudor Pickering Holt & Co. (“TPH”) to manage the process.

          PWP and TPH began by sending “teaser” materials to 141 financial and strategic third parties and hosted a
virtual data room for the process. The Company ultimately set a May 3, 2019 initial deadline (the “Initial Bid
Deadline”) to receive non-binding proposals from potential bidders. During the marketing period, PWP and TPH
solicited interest in, among other transactions, a sale or merger of the Company, a sale of some or all of the Company’s
assets, de-leveraging investments of junior capital, and maturity-extending refinancings of the RBL Credit Agreement
and Term Loan Credit Agreement. By the Initial Bid Deadline: (i) 59 parties affirmatively declined to participate in
the process; and (ii) 21 parties had signed non-disclosure agreements to conduct additional diligence on the Company.
Of the parties that signed non-disclosure agreements, eight parties ultimately submitted non-binding proposals
(the “Proposals”).

         None of the Proposals sought to acquire the entire Company, much less acquire the Company at a price that
would pay off all of its secured debt. Seven of the eight Proposals sought to purchase assets of the Company, but such
Proposals taken in the aggregate, and extrapolated to cover all of the assets of the Company, fell well short of the
amount necessary to pay of the Company’s secured debt. One verbal Proposal offered to refinance the RBL, but (1)
would not have provided sufficient liquidity to avoid an imminent liquidity shortfall, and (2) would not have been
executable without the consent of the holders of the Term Loan. After evaluating all Proposals and conducting further
discussions with potential purchasers, the Company and its professionals determined that focusing on the pursuit of a
deleveraging restructuring and new money equity raise was in the best interest of the enterprise.

         E.       The Restructuring Support Agreement

         Starting in late April of 2019 and continuing through the Petition Date, the Company also began engaging in
negotiations with the RBL Lenders, the Term Loan Lenders, an ad hoc group of Unsecured Noteholders (the “Ad Hoc
Group of Senior Noteholders”), and their respective professionals regarding a consensual balance sheet
restructuring. Although the Company’s RBL Credit Agreement was scheduled to mature on May 31, 2019, the
Company—recognizing the value of reaching a deal with all its creditor constituencies—obtained three forbearance
agreements from the RBL Lenders and the Term Loan Lenders in order to extend the time to negotiate a consensual
deal through June 18, 2019.

         On June 10, 2019, unable to reach consensus with the Ad Hoc Group of Senior Noteholders, the Company
entered into a restructuring support agreement (the “Initial RSA”) with over 75% in amount of its RBL Lenders and
100% of its Term Loan Lenders, locking up those parties’ support of the restructuring contemplated therein.

         Despite entering into the Initial RSA, the Company and the Plan Sponsor continued to negotiate with the Ad
Hoc Group of Senior Noteholders in an effort to achieve consensus on a global, comprehensive restructuring. After
additional arm’s-length negotiations among the parties, agreement with the Ad Hoc Group of Senior Noteholders was
reached and the parties agreed to amend the Initial RSA and enter into the Global RSA on June 13, 2019.

          The Global RSA is supported by required holders under the RBL Credit Agreement, holders of 100% of the
Term Loan, and holders of approximately 60% to date in amount of the unsecured Senior Notes. In addition to
bringing in the support of a key constituency, the Global RSA provides a greater de-leveraging of the Company’s
capital structure than the Initial RSA, with a projected reduction of over $1 billion in funded debt, while also providing
an increased recovery to Holders of Senior Notes. The Global RSA also increased the amount of committed exit
equity financing from $200.0 million to $256.3 million through the Backstop Commitments, while maintaining the
same $500.0 million Exit Facility. In addition, all of the Debtors’ General Unsecured Creditors will be paid in full
pursuant to the Plan as contemplated in the Global RSA. The Debtors negotiated terms to eliminate any non-
solicitation provisions in the Global RSA (and the Backstop Commitment Agreements) to ensure their ability to
entertain any competitive offers. To date, there have been no such offers made.

          The Supporting Creditors, subject to the terms and conditions of the Global RSA, agree to support the Debtors
in their efforts to confirm the Plan, as well as to provide additional liquidity to the Debtors both during the Chapter 11
Cases and upon emergence (as described in greater detail in the Global RSA attached hereto as Exhibit B). As a

                                                           21
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 35 of 1298



result, the Global RSA provides a clear path forward for the Debtors to effectuate an efficient, consensual restructuring
which will allow the Debtors to meaningfully deleverage their balance sheet and, ultimately, return to profitability.

         Both the Global RSA and the DIP Facility require that the Debtors proceed expeditiously through these
Chapter 11 Cases. The commitments under the Global RSA and DIP Facility are conditioned upon, among other
things, the Debtors administering their chapter 11 cases in accordance with certain remaining “Milestones,”
specifically:

         (i)       approval of the Disclosure Statement within ninety (90) calendar days of the Petition Date;
         (ii)      entry of an order confirming the Plan (the “Confirmation Order”) within sixty (60) calendar days
                   of entry of the order approving the Disclosure Statement; and
         (iii)     occurrence of the Plan’s effective date within thirty (30) calendar days of entry of the Confirmation
                   Order. 12

VI.      CHAPTER 11 CASES

         A.        Overview of Chapter 11

          Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code. Chapter 11 authorizes
a debtor to reorganize its business for the benefit of its creditors, equity interest holders, and other parties in interest.
Commencing a chapter 11 case creates an estate that comprises all of the legal and equitable interests of the debtor as
of the filing date. The Bankruptcy Code provides that the debtor may continue to operate its business and remain in
possession of its property as a “debtor in possession.”

          The principal objective of a chapter 11 case is to consummate a plan of reorganization. A plan of
reorganization sets forth the means for satisfying claims against and interests in a debtor. Confirmation of a plan of
reorganization by a bankruptcy court binds a debtor, any issuer of securities thereunder, any person acquiring property
under the plan, any creditor or equity interest holder of a debtor, and any other person or entity the bankruptcy court
may find to be bound by such plan. Chapter 11 requires that a plan treat similarly situated creditors and similarly
situated equity interest holders equally, subject to the priority provisions of the Bankruptcy Code.

         Subject to certain limited exceptions, the bankruptcy court order confirming a plan of reorganization
discharges a debtor from any debt that arose prior to the date of confirmation of the plan and provides for the treatment
of such debt in accordance with the terms of the confirmed plan of reorganization.

        Prior to soliciting acceptances of a proposed plan of reorganization, Bankruptcy Code Section 1125 requires
a debtor to prepare a disclosure statement containing information of a kind, and in sufficient detail, to enable a
hypothetical reasonable investor to make an informed judgment regarding acceptance of the plan of reorganization.
This Disclosure Statement is submitted in accordance with Bankruptcy Code Section 1125.

         B.        Administration of these Chapter 11 Cases

                   1.       First-Day Motions

         On the Petition Date, or soon thereafter, the Debtors filed numerous first-day motions (the “First Day
Motions”), the object of which was to streamline the transition to operating under chapter 11, to stabilize operations,
and to preserve their relationships with vendors, customers, royalty interest owners and employees. These first-day
motions requested, among other things, authority to:

         (i)       jointly administer the Chapter 11 Cases for procedural purposes only;
         (ii)      continue to operate the Debtors’ existing cash management system and continue the use of existing
                   bank accounts and business forms;

12
  Where the Milestones in the Global RSA and DIP Facility are different, the listed date is the earlier of the Milestones
to occur in those documents.

                                                             22
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 36 of 1298



         (iii)    pay prepetition compensation, wages, salaries, and other reimbursable employee expenses;
         (iv)     pay certain taxes that the Debtors are required to collect and remit to appropriate taxing authorities;
         (v)      continue prepetition insurance coverage, surety bond program, and related practices;
         (vi)     pay certain owners of royalty and working interests in the Debtors’ leaseholds, pay the costs of
                  maintaining the leases, and pay certain obligations being held in “suspense” when appropriate;
         (vii)    pay other oil and gas related interest-related obligations, such as operating expenses, marketing
                  expenses, JIB payments, land payments, and other vendor payments;
         (viii)   establish procedures that require shareholders to give notice of certain actions that can endanger
                  Legacy Reserves’ tax attributes; and
         (ix)     continue to pay for utility services.

The First Day Motions and all orders for relief granted in the Chapter 11 Cases can be viewed free of charge at
http://www.kccllc.net/legacyreserves.

                  2.       Debtor-in-Possession Financing

          As a result of an extensive marketing and negotiation process, the Company was able to secure commitments
for a $350 million DIP Facility from certain of the RBL Lenders. The DIP Facility allows the Company to access up
to $35 million of new capital on an interim basis and $100 million of new capital on a final basis and provides for a
cashless exchange of $2.50 of loans under the Prepetition RBL Credit Agreement for every $1.00 of new money loans
under the DIP Facility (for a total “roll-up” of up to $250 million). The Debtors and their advisors believe the DIP
Facility is the best presently available postpetition financing option for the Debtors and is in the best interest of the
Debtors and their estates.

         On the Petition Date, the Debtors filed their Emergency Motion for Entry of Interim and Final Orders (I)
Authorizing the Debtors to Obtain Postpetition Financing Pursuant to Section 364 of the Bankruptcy Code, (II)
Authorizing the Use of Cash Collateral Pursuant to Section 363 of the Bankruptcy Code, (III) Granting Adequate
Protection to the Existing RBL Secured Parties and the Existing Second Lien Secured Parties Pursuant to Sections
361, 632, 363, and 364 of the Bankruptcy Code, (IV) Granting Liens and Superpriority Claims, (V) Modifying the
Automatic Stay, and (VI) Scheduling a Final Hearing [Dkt. No. 17] requesting authority to enter into the DIP Facility.
On June 20, 2019, the Bankruptcy Court granted an order authorizing the Debtors to enter into the DIP Facility on an
interim basis, and on July 23, 2019, the Bankruptcy Court granted an order authorizing the Debtors to enter into the
DIP Facility on a final basis.

         As noted above, the DIP Facility contains certain milestones requiring an expedited exit from chapter 11. If
any of the Plan milestones are not met (such event, a “Termination Event”), the DIP Agent may exercise all rights
and remedies under the DIP Credit Agreement, including the right to (a) declare all DIP Obligations (as defined in the
Final DIP Order) to be immediately due and payable, (b) declare the termination, reduction, or restriction of any
further commitment to extend credit to the Debtors, and/or (c) terminate the DIP Facility and any other DIP Loan
Documents as to any future liability or obligation of the DIP Agent and the other DIP Secured Parties (as defined in
the Final DIP Order), but without affecting any of the DIP Obligations or the DIP Liens (as defined in the Final DIP
Order) securing the DIP Obligations.

                  3.       Filing of Swap Motion

          On June 25, 2019, the Debtors filed Debtors’ Motion for Entry of Order Pursuant to 11 U.S.C. §§ 105(a),
362, 363, and 364 authorizing Debtors to (I) Enter into Postpetition Swap Agreements and (II) Grant Liens and
Superpriority Claims, and Honor Obligations Thereunder (the “Swap Motion”) [Dkt. No. 150]. Through the Swap
Motion, the Debtors asked for (a) authority to (i) enter into and perform under new agreements in the form of an ISDA
2002 Master Agreement (which will include a Schedule substantially in the form attached as Exhibit 1 to the proposed
order of the Swap Motion) (each a “Postpetition ISDA”) with potential third-party swap counterparties (the “Swap
Counterparties”), and swap transactions with such Swap Counterparties governed by the Postpetition ISDAs (each
a “Postpetition Swap Transaction,” and together with the Postpetition ISDAs, the “Postpetition Swap
Agreements”) in the ordinary course of business, (ii) honor, pay, or otherwise satisfy all obligations and indebtedness
of the Debtors arising under the Postpetition Swap Agreements (the “Swap Obligation”) as they become due,
(iii) grant to the Swap Counterparties Liens on the DIP Collateral (as defined in the Swap Order) that are pari passu

                                                           23
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 37 of 1298



with the DIP Liens for the purpose of securing the Swap Obligations, and (iv) grant DIP Superpriority Claims (as
defined in the Swap Order) to the Swap Counterparties in respect of the Swap Obligations; (b) authorizing the Swap
Counterparties to (i) exercise all rights and remedies with respect to the Swap Liens and the Swap Collateral (each as
defined in the Swap Order) following the occurrence and during the continuation of an event of default or termination
event under the Postpetition Swap Agreements and (ii) setoff, net, and apply any payment amounts that such Swap
Counterparties would otherwise be obligated to pay the Debtors in accordance with the applicable Postpetition Swap
Agreement; and (c) granting related relief. On July 23, 2019, the Bankruptcy Court granted an order authorizing the
requested relief (the “Swap Order”).

                  4.       Filing of Retention Applications and Related Motions

         On July 2, 2019, the Debtors filed applications to retain certain professionals, specifically, Sidley Austin LLP
(“Sidley”) as Debtors’ counsel [Dkt. No. 173], Perella Weinberg Partners LP (“PWP”) as Debtors’ financial advisor
[Dkt. No. 174], and Alvarez & Marsal North America, LLC (“A&M”) as Debtors’ restructuring advisor [Dkt. No.
175] (each a “Retention Application,” and collectively, “Retention Applications”). The Debtors also filed Debtors’
Motion for Entry of an Order Establishing Procedures for Interim Compensation and Reimbursement of Expenses for
Retained Professionals (the “Interim Compensation Motion”) [Dkt. No. 176] and Debtors’ Motion for Entry of an
Order Authorizing the Retention and Compensation of Certain Professionals Used in the Ordinary Course of Business
Effective Nunc Pro Tunc (the “OCP Motion”) [Dkt. No. 177].

          No objections were filed to Sidley’s and A&M’s Retention Applications, the Interim Compensation Motion,
nor the OCP Motion. On July 25, 2019, the Court authorized the requested relief for A&M’s Retention Application,
the Interim Compensation Motion, and the OCP Motion [Dkt. Nos. 262-264]. A few days later, on July 29, 2019, the
Court authorized the retention of Debtors’ counsel [Dkt. No. 285].

         The Committee filed an objection to PWP’s Retention Application [Dkt. No. 288]. In order to address the
Committee’s and the UST’s concerns, an amended and restated declaration was filed in support of the PWP Retention
Application [Dkt. 293] (the “AR Declaration”). Because Schedule 3 of the AR Declaration contained confidential
information, the Debtors filed a motion to seal the schedule [Dkt. 295] (the “Motion to Seal”). The United States
Trustee for Region 7 (“UST”) then filed an objection to both the PWP Retention Application and the Motion to Seal
[Dkt. No. 298]. PWP and the Debtors filed a reply addressing both the Committee’s and the UST’s objections
[Dkt. No. 310].

         A hearing on the PWP Retention Application and Motion to Seal was held on July 31, 2019, and the hearing
has been continued for further determination.

                  5.       Appointment of the Official Committee of Unsecured Creditors

          On July 3, 2019, the UST, pursuant to Sections 1102(a) and 1102(b)(1) of the Bankruptcy Code, appointed
certain creditors to the Committee [Dkt. No. 179].

                  6.       Filing of Backstop Expenses Motion and Exit Fee Motion

                             (a)      Backstop Expenses Motion

          As outlined in the Plan, one of the sources for funding the Plan is a fully-backstopped $189.8 million
commitment by the backstop parties (the “Sponsor Backstop Parties”) to the Sponsor Backstop Commitment
Agreement Among Legacy Reserves Inc. and the Backstop Parties Hereto, dated as of June 13, 2019 (the “Sponsor
Agreement”), and (b) a $66.5 million Rights Offering offered to Holders of Notes Claims that are accredited investors
that is fully-backstopped by the backstop parties (the “Noteholder Backstop Parties” and, together with the Sponsor
Backstop Parties, the “Backstop Parties”) to the Noteholder Backstop Commitment Agreement Among Legacy
Reserves Inc. and the Backstop Parties Hereto, dated as of June 13, 2019 (the “Noteholder Agreement”, and together
with the Sponsor Agreement, the “Backstop Agreements”). Notably, neither Backstop Agreement contain non-
solicitation provisions or termination fee provisions, permitting the Debtors to entertain market-based offers during



                                                           24
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 38 of 1298



the cases without the chilling effect of a cash-pay termination fee if the Debtors were to opt for such an alternative
transaction.

         As is typical in backstop agreements, the backstop commitments provided in the Backstop Agreements
require the Debtors to pay certain fees and expenses of the Backstop Parties, provide certain indemnification
protections for the benefit of the Backstop Parties, and are subject to certain conditions that must be satisfied by the
Debtors.

         On July 3, 2019, the Debtors filed Debtors’ Motion for Entry of an Order Approving the Payment and
Allowance of the Expense Reimbursements of the Backstop Parties and any Indemnification Obligations as
Administrative Expense Claims (the “Backstop Expenses Motion”) [Dkt. No. 181] through which the Debtors seek
authority to pay such fees and expenses and provide the agreed-upon indemnification. The Committee filed an
objection [Dkt. No. 261]. The Debtors filed a reply [Dkt. No. 309] to which a joinder was filed by the Noteholder
Backstop Parties [Dkt. No. 314]. GSO has also filed a reply [Dkt. No. 312].

         On August 1, 2019, the Court entered an order granting the requested relief following a hearing on the motion.

                            (b)       Exit Fee Motion

         The RBL Lenders and the New Term Loan Lenders (as defined in the Exit Facility Term Sheet) have agreed
to provide the Debtors, subject to certain terms and conditions described in a term sheet (the “Exit Facility Term
Sheet” attached to the Exit Fee Motion as Exhibit B), with (a) a $500 million senior secured first lien reserve-based
revolving credit facility (the “RBL Exit Facility”) and (b) a first lien term loan facility (the “New Term Loan
Facility,” and together with the RBL Exit Facility, the “Exit Facility”).

         The Exit Facility will permit the Debtors to pay off or refinance certain obligations, including the New Money
DIP Claims, Refinanced DIP Claims, and RBL Claims, and the RBL Exit Facility will provide the Reorganized
Debtors sufficient liquidity at exit (in addition to cash generated during these cases and the proceeds of the Rights
Offering and Backstop Commitments) to fund their business on a go-forward basis. Non-Electing Lenders (as defined
in the Exit Facility Term Sheet) that choose not to provide loans under the RBL Exit Facility will become New Term
Loan Lenders (as defined in the Exit Facility Term Sheet) under the New Term Loan Facility in exchange for their
RBL Claims. The commitments provided under the Exit Facility are integral, integrated components of the proposed
restructuring, and the Debtors would not have been able to negotiate and obtain the consensual restructuring set forth
in the Global RSA without them.

         The DIP Facility approved by this Court permits the Debtors to pay certain up-front fees and costs of the
Administrative Agent and the Lenders (each as defined in the Exit Facility Term Sheet). Similarly, and as is typical
in order to obtain commitments for postpetition financing similar to the Exit Facility, the Exit Facility Term Sheet
requires that the Debtors pay certain Upfront Fees (as defined in the Exit Facility Term Sheet), including a portion of
the Upfront Fees equal to $750,000 that became due and owing on date of entry of the Final DIP Order.

         On July 3, 2019, the Debtors filed Debtors’ Motion for Entry of an Order Approving and Authorizing
Payment of Certain Exit Facility Fees (the “Exit Fee Motion”) [Dkt. No. 182] to seek authority to pay the Upfront
Fees. The Committee filed an objection [Dkt. No. 261]. The Exit Agent, the Debtors, and the Plan Sponsor all filed
replies [Dkt. Nos. 306, 309, 312].

         On August 1, 2019, the Court entered an order granting the requested relief following a hearing on the motion.

                  7.       Filing of Schedules and Statements of Financial Affairs

         On July 15, 2019, the Debtors filed their Schedules of Assets and Liabilities (the “Schedules”) and
Statements of Financial Affairs (the “Statements”) in compliance with Section 521 of the Bankruptcy Code and Rule
1007 of the Federal Rules of Bankruptcy Procedure. The Schedules and Statement set forth, among other things, the
Debtors’ assets and liabilities, current income and expenditures, and executory contracts and unexpired leases. The
Debtors’ Schedules and Statements can be downloaded free of charge at http://www.kccllc.net/legacyreserves.


                                                          25
        Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 39 of 1298



                  8.        Meeting of Creditors

         On July 18, 2019, the UST held the meeting of creditors pursuant to Section 341 of the Bankruptcy Code.

         C.       Preference Analysis and Other Potential Avoidance Actions

        The Bankruptcy Code preserves the Debtors’ rights to prosecute claims and Causes of Action which exist
outside of bankruptcy, and also empowers the Debtors to prosecute certain claims that are established by the
Bankruptcy Code, including claims to avoid and recover preferential transfers and fraudulent conveyances.

      IN REVIEWING THIS DISCLOSURE STATEMENT AND THE PLAN, AND IN DETERMINING
WHETHER TO VOTE IN FAVOR OF OR AGAINST THE PLAN, HOLDERS OF CLAIMS AND
INTERESTS (INCLUDING PARTIES THAT RECEIVED PAYMENTS FROM THE DEBTORS WITHIN
NINETY (90) DAYS PRIOR TO THE PETITION DATE) SHOULD CONSIDER THAT A CAUSE OF
ACTION MAY EXIST AGAINST THEM, THAT THE PLAN PRESERVES ALL CAUSES OF ACTION,
AND THAT THE PLAN AUTHORIZES THE REORGANIZED DEBTORS TO PROSECUTE THE SAME.

          All rights, if any, of a defendant to assert a claim arising from relief granted in an Avoidance Action, together
with the Reorganized Debtors’ right to oppose such claim are fully preserved. Any such claim that is Allowed shall
be entitled to treatment and distribution under the Plan as a General Unsecured Claim.

         D.       Other Litigation Matters

          In the ordinary course of business, the Debtors are parties to a number of lawsuits, legal proceedings, and
collection proceedings arising out of their business operations. The Debtors cannot predict with certainty the outcome
of these lawsuits, legal proceedings, and collection proceedings.

        With certain exceptions, the filing of the Chapter 11 Cases operates as a stay with respect to the
commencement or continuation of litigation against the Debtors that was or could have been commenced before the
commencement of the Chapter 11 Cases. In addition, although a debtors’ liability with respect to litigation stayed by
the commencement of the Chapter 11 Cases generally is subject to discharge, settlement, and release upon
confirmation of a plan under chapter 11, here the following currently stayed matters are expected to ride through the
Chapter 11 Cases and continue on against the Reorganized Debtors after the Effective Date.

         Active Litigation Matters

    •         Legacy Reserves Operating LP v. Superior Oilfield Services, LLC, CV54254, District Court of Midland
              County – Declaratory Judgment Action
    •         Legacy Reserves Operating LP v. Jupiter Marketing & Trading, LLC, JupiterMLP, LLC and Permian
              Crude Transport, LP, CV-55280, District Court of Midland County – Breach of Contract
    •         Stephenson v. East Binger (Marchland) Unit, et al, CJ-2015-21, Caddo County State Court – Class
              Action - Breach of Contract
    •         David Crichton v. Legacy Reserves Operating LP, Wind River Oil Field Services, Inc. et al., Civil No.
              41637, District Court of Fremont County – Personal Injury
    •         Nathan Berryhill v. Legacy Reserves Operating LP et al., Cause No. CV54790, District Court of Midland
              County – Personal Injury
    •         Byrom Oliver v. Legacy Reserves Operating LP et al., D-506-CV-2017-01066, Lea County District
              Court – Personal Injury
    •         Luis Carlos Chavarria Grajeda v. Legacy Reserves Operating LP, Hat Creek Services, LLC, and BMB
              Rentals, LLC, D-506-CV-2017-01596, Lea County District Court – Personal Injury




                                                            26
       Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 40 of 1298



         E.       Assumption and Rejection of Executory Contracts and Unexpired Leases

         Prior to the Petition Date and in the ordinary course of business, the Debtors entered into over one thousand
Executory Contracts and Unexpired Leases. The Debtors, with the assistance of their advisors, are in the process of
reviewing the Executory Contracts and Unexpired Leases to identify the contracts and leases to either assume or reject
pursuant to Sections 365 and 1123 of the Bankruptcy Code.

         The Plan provides that any Executory Contracts and Unexpired Leases that are not rejected during the
Chapter 11 Cases or as part of the Plan will be assumed by the Reorganized Debtors. The Debtors may elect to file
additional discrete motions seeking to assume or reject various of the Debtors’ Executory Contracts and Unexpired
Leases.

         F.       Exclusivity

          The Debtors have the exclusive right to file a plan in these bankruptcy cases until October 16, 2019. Although
there is always a possibility that confirmation of the Plan will not occur, at this time, the Debtors do not contemplate
the need to extend these dates.

VII.     PLAN OF REORGANIZATION

         A.       Administrative Expense Claims and Priority Claims

         In accordance with Section 1123(a)(1) of the Bankruptcy Code, Administrative Expense Claims, DIP Claims,
Professional Claims, and Priority Tax Claims have not been classified and, thus, are excluded from the Classes of
Claims and Interests set forth in Article III of the Plan.

                  1.       Administrative Expense Claims

          Unless otherwise agreed to by the Holder of an Allowed Administrative Expense Claim and the Debtors or
the Reorganized Debtors, as applicable, each Holder of an Allowed Administrative Expense Claim (other than Holders
of DIP Claims, Professional Claims and Claims for fees and expenses pursuant to Section 1930 of Chapter 123 of
Title 28 of the United States Code) that is unpaid as of the Effective Date shall receive, on account and in full
satisfaction of such Allowed Administrative Expense Claim, Cash in an amount equal to the Allowed amount of such
Administrative Expense Claim, to be paid in accordance with the following: (1) if an Administrative Expense Claim
is Allowed on or prior to the Effective Date, on the Effective Date or as soon as reasonably practicable thereafter (or,
if not then due, when such Allowed Administrative Expense Claim is due or as soon as reasonably practicable
thereafter); (2) if such Administrative Expense Claim is not Allowed as of the Effective Date, no later than thirty
(30) days after the date on which an order allowing such Administrative Expense Claim becomes a Final Order, or as
soon as reasonably practicable thereafter; (3) if such Allowed Administrative Expense Claim is based on liabilities
incurred by the Debtors in the ordinary course of their business after the Petition Date in accordance with the terms
and conditions of the particular transaction giving rise to such Allowed Administrative Expense Claim without any
further action by the Holders of such Allowed Administrative Expense Claim; (4) at such time and upon such terms
as may be agreed upon by such Holder and the Debtors or the Reorganized Debtors, as applicable; or (5) at such time
and upon such terms as set forth in an order of the Bankruptcy Court.

          Each Holder of an Allowed Administrative Expense Claim (other than Holders of DIP Claims, Professional
Claims and Claims for fees and expenses pursuant to Section 1930 of Chapter 123 of Title 28 of the United States
Code) that was not accrued in the ordinary course of business must be Filed and served on the Debtors or the
Reorganized Debtors, as applicable, no later than the Administrative Claims Bar Date pursuant to the procedures
specified in the Confirmation Order and the notice of the Effective Date. Holders of General Administrative Claims
that are required to File and serve a request for payment of such General Administrative Claims by the Administrative
Claims Bar Date and do not File and serve such a request by the Administrative Claims Bar Date shall be forever
barred, estopped, and enjoined from asserting such General Administrative Claims against the Debtors or Reorganized
Debtors, as applicable, or their respective property, and such General Administrative Claims shall be deemed forever
discharged and released as of the Effective Date. Any requests for payment of General Administrative Claims that


                                                          27
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 41 of 1298



are not properly Filed and served by the Administrative Claims Bar Date shall not appear on the Claims Register and
shall be Disallowed automatically without the need for further action by the Debtors or the Reorganized Debtors, as
applicable, or further order of the Bankruptcy Court.

          The Debtors or the Reorganized Debtors, in their sole and absolute discretion, may settle General
Administrative Claims without further Bankruptcy Court approval. The Reorganized Debtors may also choose to
object to any Administrative Claim no later than sixty (60) days from the Administrative Claims Bar Date, subject to
extensions by the Bankruptcy Court, agreement in writing of the parties, or on motion of a party in interest approved
by the Bankruptcy Court. Unless the Debtors or Reorganized Debtors (or other party with standing), as applicable,
object to a timely filed and properly served Administrative Claim, such Administrative Claim will be deemed Allowed
in the amount requested. In the event that the Debtors or Reorganized Debtors, as applicable, object to an
Administrative Claim, the parties may confer to try to reach a settlement and, failing that, the Bankruptcy Court will
determine whether such Administrative Claim should be Allowed and, if so, in what amount.

                  2.       DIP Claims

         If the Exit Facility is consummated, on the Effective Date, in full satisfaction of each Allowed DIP Claim,
each Holder thereof shall receive, in full satisfaction of its Claims (i) on account of DIP Claims other than Refinanced
DIP Claims, including any New Money DIP Claims, payment in full in Cash; and (ii) on account of Refinanced DIP
Claims, distribution of Cash and commitments under the Exit Facility in the manner set forth in the Exit Facility Term
Sheet.

        If the Exit Facility is not consummated and the Debtors consummate an Alternative Exit Facility, New Exit
Note, and/or Incremental Equity Investment, on or prior to the Effective Date, in full satisfaction of each Allowed DIP
Claim, each Holder thereof shall receive, in full satisfaction of its DIP Claim, payment in full in Cash.

                  3.       Professional Claims

                             (a)      Final Fee Applications and Payment of Professional Claims

         All requests for payment of Professional Claims for services rendered and reimbursement of expenses
incurred prior to the Confirmation Date must be Filed no later than 45 days after the Effective Date. The Bankruptcy
Court shall determine the Allowed amounts of such Professional Claims after notice and a hearing in accordance with
the procedures established by the Bankruptcy Court. The Reorganized Debtors shall pay Professional Claims in Cash
in the amount the Bankruptcy Court allows, including from the Professional Claim Escrow Account, which the
Reorganized Debtors will establish in trust for the Professionals and fund with Cash equal to the Professional Claim
Reserve Amount on the Effective Date.

                             (b)      Professional Claim Escrow Account

         On the Effective Date, the Reorganized Debtors shall fund the Professional Claim Escrow Account with Cash
equal to the aggregate Professional Claim Reserve Amount for all Professionals. The Professional Claim Escrow
Account shall be maintained in trust for the Professionals. Such funds in the Professional Claim Escrow Account
shall not constitute property of the Debtors’ Estates or property of the Reorganized Debtors, except as otherwise
expressly set forth in the last sentence of this paragraph. The amount of Professional Claims owing to the Professionals
on and after the Effective Date shall be paid in Cash to such Professionals from funds held in the Professional Claim
Escrow Account, without interest or other earnings therefrom, as soon as reasonably practicable after such Claims are
Allowed by a Bankruptcy Court order. When all Allowed Professional Claims have been paid in full, amounts
remaining in the Professional Claim Escrow Account, if any, shall revert to the Reorganized Debtors.

                             (c)      Professional Claim Reserve Amount

         Professionals shall reasonably estimate their unpaid Professional Claims and other unpaid fees and expenses
incurred in rendering services to the Debtors before and as of the Effective Date, and shall deliver such estimate to the
Debtors no later than five days before the Effective Date; provided, however, that such estimate shall not be deemed


                                                           28
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 42 of 1298



to limit the amount of the fees and expenses that are the subject of each Professional’s final request for payment in the
Chapter 11 Cases. If a Professional does not provide an estimate, the Debtors or Reorganized Debtors may estimate
the unpaid and unbilled fees and expenses of such Professional.

                             (d)       Post-Effective Date Fees and Expenses

          Except as otherwise specifically provided in the Plan, from and after the Effective Date, the Debtors shall, in
the ordinary course of business and without any further notice to or action, order, or approval of the Bankruptcy Court,
pay in Cash the reasonable and documented legal, professional, or other fees and expenses related to implementation
of the Plan and Consummation incurred by the Debtors. Upon the Effective Date, any requirement that Professionals
comply with Sections 327 through 331, 363, and 1103 of the Bankruptcy Code in seeking retention or compensation
for services rendered after such date shall terminate, and the Debtors may employ and pay any Professional in the
ordinary course of business without any further notice to or action, order, or approval of the Bankruptcy Court.

                   4.       Payment of Fees Under Global RSA and Backstop Commitment Agreements

         On the later of (i) the Effective Date and (ii) the date on which such fees, expenses or disbursements would
be required to be paid under the terms of the Global RSA or Backstop Commitment Agreements, the Debtors or
Reorganized Debtors (as applicable) shall indefeasibly pay all fees, expenses and disbursements of the Supporting
Creditors that have accrued and are unpaid as of the Effective Date and are required to be paid under or pursuant to
the Global RSA or Backstop Commitment Agreements (including the fees and expenses incurred by Latham &
Watkins LLP, PJT Partners, Inc., Orrick, Herrington & Sutcliffe LLP, RPA Advisors, LLC, Porter Hedges LLP, Davis
Polk & Wardwell LLP, Houlihan Lokey Capital, Inc., and Rapp & Krock, PC). The Debtors’ obligation to reimburse
the Supporting Creditors under the Global RSA and/or Backstop Commitment Agreements for all fees, expenses, and
disbursements (including the fees and expenses incurred by Latham & Watkins LLP, PJT Partners, Inc., Orrick,
Herrington & Sutcliffe LLP, RPA Advisors, LLC, Porter Hedges LLP, Davis Polk & Wardwell LLP, Houlihan Lokey
Capital, Inc., and Rapp & Krock, PC), to the extent not indefeasibly paid in full in Cash on the Effective Date or
otherwise satisfied by the Debtors in a manner acceptable to the Supporting Creditors, shall survive the Effective Date
and shall not be released or discharged pursuant to the Plan or Confirmation Order, notwithstanding any provision
hereof or thereof to the contrary.

                   5.       Priority Tax Claims

         Except to the extent that a Holder of an Allowed Priority Tax Claim and the Plan Sponsor agree to a less
favorable treatment, in full and final satisfaction, settlement, release, and discharge of and in exchange for each
Allowed Priority Tax Claim, each Holder of such Allowed Priority Tax Claim shall be treated in accordance with the
terms set forth in Section 1129(a)(9)(C) of the Bankruptcy Code.

         B.        Classification and Treatment of Claims and Interests

                   1.       Classification of Claims and Interests

          The categories of Claims and Interests listed below classify Claims and Interests for all purposes, including
voting, Confirmation, and distribution pursuant thereto and pursuant to Sections 1122 and 1123(a) of the Bankruptcy
Code. The Plan deems a Claim or Interest to be classified in a particular Class only to the extent that the Claim or
Interest qualifies within the description of that Class and shall be deemed classified in a different Class to the extent
that any remainder of such Claim or Interest qualifies within the description of such different Class. A Claim or
Interest is in a particular Class for purposes of distribution only to the extent that any such Claim or Interest is Allowed
in that Class and has not been paid or otherwise settled prior to the Effective Date. In accordance with
Section 1123(a)(1) of the Bankruptcy Code and as described in Article II of the Plan, the Debtors have not classified
Administrative Expense Claims (including DIP Claims and Professional Claims) and Priority Tax Claims.

         The classification of Claims and Interests against the Debtors pursuant to the Plan is as follows:




                                                            29
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 43 of 1298




      Class                Claims and Interests                Status                         Voting Rights
                                                                                Not Entitled to Vote
 Class 1               Other Secured Claims             Unimpaired
                                                                                (Deemed to Accept)
                                                                                Not Entitled to Vote
 Class 2               Other Priority Claims            Unimpaired
                                                                                (Deemed to Accept)
 Class 3               RBL Claims                       Impaired                Entitled to Vote
 Class 4               Term Loan Claims                 Impaired                Entitled to Vote
 Class 5               Notes Claims                     Impaired                Entitled to Vote
                                                                                Not Entitled to Vote
 Class 6               General Unsecured Claims         Unimpaired
                                                                                (Deemed to Accept)
                                                        Unimpaired /            Not Entitled to Vote
 Class 7               Intercompany Claims
                                                        Impaired                (Deemed to Accept or Reject)
                       Intercompany Interests           Unimpaired /            Not Entitled to Vote
 Class 8
                                                        Impaired                (Deemed to Accept or Reject)
                       Existing Common Equity                                   Not Entitled to Vote
 Class 9                                                Impaired
                       Interests                                                (Deemed to Reject)

                  2.         Treatment of Claims and Interests

         Each Holder of an Allowed Claim or Allowed Interest, as applicable, shall receive under the Plan the
treatment described below in full and final satisfaction, settlement, release, and discharge of and in exchange for such
Holder’s Allowed Claim or Allowed Interest, except to the extent different treatment is agreed to by the Reorganized
Debtors and the Holder of such Allowed Claim or Allowed Interest, as applicable. Unless otherwise indicated, the
Holder of an Allowed Claim or Allowed Interest, as applicable, shall receive such treatment on the Effective Date or
as soon as reasonably practicable thereafter.

                              (a)      Class 1 – Other Secured Claims

                                     (i) Classification: Class 1 consists of all Other Secured Claims.

                                     (ii) Treatment: Except to the extent that a Holder of an Allowed Other Secured
                                          Claim against any of the Debtors has agreed to less favorable treatment of
                                          such Claim, each Holder of an Allowed Other Secured Claim shall receive,
                                          at the option of the applicable Debtor:

                                          1) payment in full in Cash of its Allowed Other Secured Claim;

                                          2) Reinstatement of its Allowed Other Secured Claim; or

                                          3) such other treatment that renders its Allowed Other Secured Claim
                                             Unimpaired in accordance with Section 1124 of the Bankruptcy Code.

                                     (iii) Voting: Class 1 is Unimpaired under the Plan. Holders of Claims in Class 1
                                           are conclusively presumed to have accepted the Plan pursuant to
                                           Section 1126(f) of the Bankruptcy Code. Therefore, such Holders are not
                                           entitled to vote to accept or reject the Plan.

                              (b)      Class 2 – Other Priority Claims

                                     (i) Classification: Class 2 consists of all Other Priority Claims.

                                     (ii) Treatment: On the Effective Date or as soon as practicable thereafter, except
                                          to the extent that a Holder of an Allowed Other Priority Claim against any of



                                                          30
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 44 of 1298



                        the Debtors has agreed to less favorable treatment of such Claim, each Holder
                        of an Allowed Other Priority Claim shall receive payment in full in Cash.

                    (iii) Voting: Class 2 is Unimpaired under the Plan. Holders of Claims in Class 2
                          are conclusively presumed to have accepted the Plan pursuant to
                          Section 1126(f) of the Bankruptcy Code. Therefore, such Holders are not
                          entitled to vote to accept or reject the Plan.

              (c)    Class 3 – RBL Claims

                    (i) Classification: Class 3 consists of all RBL Claims.

                    (ii) Allowance: On the Effective Date, the RBL Claims shall be Allowed in the
                         aggregate principal amount of $313 million.

                    (iii) Treatment: On the Effective Date, each Holder of an Allowed RBL Claim
                          will be satisfied in full by one of the following:

                        1) in the event that the Exit Facility is consummated, at the option of the
                           Holder, distribution of its Pro Rata share of commitments under the
                           RBL Exit Facility or New Term Loan Facility (each as defined in and
                           in the manner set forth in the Exit Facility Term Sheet) in exchange for
                           its Allowed RBL Claim; or

                        2) in the event that the Exit Facility is not consummated and the Debtors
                           consummate an Alternative Exit Facility, payment in full in Cash of its
                           Allowed RBL Claim without offset, recalculation, reduction, or
                           deduction of any kind.

                    (iv) Voting: Class 3 is Impaired under the Plan. Holders of Claims in Class 3 are
                         entitled to vote to accept or reject the Plan. For voting purposes only, Holders
                         of Refinanced DIP Claims are entitled to vote to accept or reject the Plan in
                         Class 3.

              (d)    Class 4 – Term Loan Claims

                    (i) Classification: Class 4 consists of all Term Loan Claims.

                    (ii) Allowance: On the Effective Date, the Term Loan Claims shall be Allowed
                         without offset, recoupment, reductions, or deductions of any kind in an
                         amount equal to the Term Loan Claim Amount.

                    (iii) Treatment: On the Effective Date, each Holder of an Allowed Term Loan
                          Claim shall receive its Pro Rata share of the Term Loan New Common Stock
                          Shares in accordance with the percentage ownership of the New Common
                          Stock Pool set forth on Annex I hereto.

                    (iv) Voting: Class 4 is Impaired under the Plan. Holders of Claims in Class 4 are
                         entitled to vote to accept or reject the Plan.

              (e)    Class 5 – Notes Claims

                    (i) Classification: Class 5 consists of all Notes Claims.




                                          31
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 45 of 1298



                                   (ii) Allowance: On the Effective Date, the Notes Claims shall be Allowed
                                        without offset, recoupment, reductions, or deductions of any kind in the
                                        amount of $982.68 million. 13

                                   (iii) Treatment: On the Effective Date, each Holder of an Allowed Notes Claim
                                         shall receive its Pro Rata share of the Notes Claim Shares in accordance with
                                         the percentage ownership of the New Common Stock Pool set forth on Annex
                                         I hereto.

                                   (iv) Rights Offering: Pursuant to Section IV.D.4 of the Plan and the Rights
                                        Offering Procedures, Holders of Notes Claims that are Qualified Noteholders
                                        will receive Subscription Rights to participate in the Rights Offering.

                                   (v) Participation Premium: On or as soon as reasonably practicable after the
                                       Effective Date:

                                       1) Participating Noteholders will receive: (A) a pro rata share of the
                                          Participation Premium Shares in accordance with the percentage
                                          ownership of the New Common Stock Pool set forth on Annex I hereto,
                                          which pro rata share shall be the proportion of such Participating
                                          Noteholder’s participation in the Rights Offering relative to the other
                                          Participating Noteholders and Non-Accredited Noteholders (as if they
                                          were fully-subscribing Participating Noteholders), and (B) a pro rata
                                          share of the Participation Premium New Exit Note Rights, if any, which
                                          pro rata share shall be the proportion of such Participating Noteholder’s
                                          participation in the Rights Offering relative to the other Participating
                                          Noteholders.

                                       2) Non-Accredited Noteholders will receive a pro rata share of the
                                          Participation Premium Shares in accordance with the percentage
                                          ownership of the New Common Stock Pool set forth on Annex I hereto,
                                          which pro rata share shall be calculated as the proportion of such Non-
                                          Accredited Noteholder’s participation in the Rights Offering as if such
                                          Non-Accredited Noteholder were a fully subscribing Participating
                                          Noteholder relative to the other Participating Noteholders and Non-
                                          Accredited Noteholders (as if they were fully-subscribing Participating
                                          Noteholders).

                                   (vi) Voting: Class 5 is Impaired under the Plan. Holders of Claims in Class 5 are
                                        entitled to vote to accept or reject the Plan.

                           (f)      Class 6 – General Unsecured Claims

                                   (i) Classification: Class 6 consists of all General Unsecured Claims against the
                                       Debtors.




13
  The Allowed amount of Notes Claims includes $518.086 million of Notes Claims held by Debtor Legacy Reserves
LP. For purposes of voting on the Plan, Legacy Reserves LP is deemed to accept the Plan and is not entitled to vote
on the Plan on account of any Notes Claims it holds; provided, however that Legacy Reserves LP has agreed pursuant
to the Global RSA Term Sheet that it will not receive a Plan Distribution on account of any Notes Claims, and any
Pro Rata distribution to be made pursuant to the Plan to Holders of Allowed Notes Claims other Legacy Reserves LP
shall not account for the Notes Claims held by Legacy Reserves LP.

                                                        32
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 46 of 1298



                    (ii) Treatment: Each Holder of an Allowed General Unsecured Claim against the
                         Debtors shall receive, at the option of the applicable Debtor:

                        1) payment in full in Cash in the ordinary course of business of the
                           Debtors and Reorganized Debtors; or

                        2) Reinstatement on the Effective Date.

                    (iii) Voting: Class 6 is Unimpaired under the Plan. Holders of Claims in Class 6
                          are conclusively presumed to have accepted the Plan pursuant to
                          Section 1126(f) of the Bankruptcy Code. Therefore, such Holders are not
                          entitled to vote to accept or reject the Plan.

              (g)    Class 7 – Intercompany Claims

                    (i) Classification: Class 7 consists of all Intercompany Claims.

                    (ii) Treatment: On the Effective Date, each Intercompany Claim shall be, at the
                         option of the applicable Debtor with the consent of the Plan Sponsor, either:

                        1) Reinstated; or

                        2) canceled, released, and extinguished, and will be of no further force or
                           effect without any distribution.

                    (iii) Voting: Pursuant to Sections 1126(f) and 1126(g) of the Bankruptcy Code,
                          Holders of Intercompany Claims against the Debtors are not entitled to vote
                          to accept or reject the Plan.

              (h)    Class 8 – Intercompany Interests

                    (i) Classification: Class 8 consists of all Intercompany Interests.

                    (ii) Treatment: On the Effective Date, each Intercompany Interest shall be, at the
                         option of the applicable Debtor with the consent of the Plan Sponsor, either:

                        1) Reinstated; or

                        2) canceled, released, and extinguished, and will be of no further force or
                           effect without any distribution.

                    (iii) Voting: Pursuant to Sections 1126(f) and 1126(g) of the Bankruptcy Code,
                          Holders of Intercompany Interests in the Debtors are not entitled to vote to
                          accept or reject the Plan.

              (i)    Class 9 – Existing Common Equity Interests

                    (i) Classification: Class 9 consists of all Existing Common Equity Interests.

                    (ii) Treatment: On the Effective Date, each Existing Common Equity Interest
                         shall be canceled, released, and extinguished, and will be of no further force
                         or effect.

                    (iii) Voting: Class 9 is Impaired under the Plan. Holders of Existing Common
                          Equity Interests in Class 9 are conclusively presumed to have rejected the

                                         33
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 47 of 1298



                                         Plan pursuant to Section 1126(g) of the Bankruptcy Code. Therefore, such
                                         Holders are not entitled to vote to accept or reject the Plan.

                  3.       Special Provision Governing Unimpaired Claims

         Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’ or the Reorganized
Debtors’ rights regarding any Unimpaired or Reinstated Claim, including, all rights regarding legal and equitable
defenses to, or setoffs or recoupments against, any such Unimpaired or Reinstated Claim.

                  4.       Elimination of Vacant Classes

        Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or Allowed Interest or a
Claim or Interest temporarily Allowed by the Bankruptcy Court as of the date of the Confirmation Hearing shall be
deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for purposes of determining
acceptance or rejection of the Plan by such Class pursuant to Section 1129(a)(8) of the Bankruptcy Code.

                  5.       Acceptance or Rejection of the Plan

                            (a)       Presumed Acceptance of the Plan

         Claims in Classes 1, 2, 6, and 7 (to the extent Unimpaired) and Interests in Class 8 (to the extent Unimpaired)
are Unimpaired under the Plan. The Holders of such Claims and Interests are conclusively presumed to have accepted
the Plan pursuant to Section 1126(f) of the Bankruptcy Code and are not entitled to vote to accept or reject the Plan.

                            (b)       Voting Classes

         Claims in Classes 3, 4, and 5 are Impaired under the Plan and the Holders of such Claims are entitled to vote
to accept or reject the Plan. If such a Class contains Claims eligible to vote and no Holders of Claims eligible to vote
in such Class vote to accept or reject the Plan, such Class shall be deemed to have accepted the Plan.

                            (c)       Deemed Rejection of the Plan

         Claims in Class 7 (to the extent Impaired), and Interests in Class 8 (to the extent Impaired) and Class 9 are
Impaired and Holders of such Claims and Interests are deemed to have rejected the Plan pursuant to Section 1126(g)
of the Bankruptcy Code and are not entitled to vote to accept or reject the Plan.

                  6.       Intercompany Interests

         To the extent Reinstated under the Plan, distributions on account of Intercompany Interests are not being
received by Holders of such Intercompany Interests on account of their Intercompany Interests but for the purposes
of administrative convenience and due to the importance of maintaining the prepetition corporate structure for the
ultimate benefit of the Entities that will purchase or receive New Common Stock pursuant to the Plan, and in exchange
for the Debtors’ and Reorganized Debtors’ agreement under the Plan to make certain distributions to the Holders of
Allowed Claims.

                  7.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

          Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation by acceptance
of the Plan by one or more of the Classes entitled to vote pursuant to Section III.B of the Plan. The Debtors reserve
the right to modify the Plan in accordance with Article X of the Plan to the extent, if any, that Confirmation pursuant
to Section 1129(b) of the Bankruptcy Code requires modification, including by modifying the treatment applicable to
a Class of Claims or Interests to render such Class of Claims or Interests Unimpaired to the extent permitted by the
Bankruptcy Code and the Bankruptcy Rules. If a controversy arises as to whether any Claims or Interests, or any class
of Claims or Interests, are Impaired, the Bankruptcy Court shall, after notice and a hearing, determine such controversy
on or before the Confirmation Date.


                                                          34
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 48 of 1298



                  8.        Controversy Concerning Impairment

        If a controversy arises as to whether any Claims or Interests, or any Class of Claims or Interests, are Impaired,
the Bankruptcy Court shall, after notice and a hearing, determine such controversy on or before the Confirmation
Date.

                  9.        Subordinated Claims

          The allowance, classification, and treatment of all Allowed Claims and Allowed Interests (as applicable) and
the respective distributions and treatments under the Plan take into account and conform to the relative priority and
rights of the Claims and Interests in each Class in connection with any contractual, legal, and equitable subordination
rights relating thereto, whether arising under general principles of equitable subordination, Section 510(b) of the
Bankruptcy Code, or otherwise. Pursuant to Section 510 of the Bankruptcy Code, and subject to the Global RSA, the
Reorganized Debtors reserve the right to re-classify any Allowed Claim or Allowed Interest (as applicable) in
accordance with any contractual, legal, or equitable subordination relating thereto.

         C.       Means for Implementation of the Plan

                  1.        General Settlement of Claims and Interests

          As discussed in detail in this Disclosure Statement and as otherwise provided in the Plan, pursuant to
Section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the classification,
distributions, releases, and other benefits provided under the Plan, upon the Effective Date, the provisions of the Plan
shall constitute a good faith compromise and settlement of all Claims and Interests and controversies resolved pursuant
to the Plan, including (1) any challenge to the amount, validity, perfection, enforceability, priority or extent of the DIP
Claims, RBL Claims, Term Loan Claims, or the Notes Claims and (2) any claim to avoid, subordinate, or disallow
any DIP Claim, RBL Claim, Term Loan Claim, or Notes Claim, whether under any provision of chapter 5 of the
Bankruptcy Code, on any equitable theory (including equitable subordination, equitable disallowance, or unjust
enrichment) or otherwise. The Plan shall be deemed a motion to approve the good faith compromise and settlement
of all such Claims, Interests, and controversies pursuant to Bankruptcy Rule 9019, and the entry of the Confirmation
Order shall constitute the Bankruptcy Court’s approval of such compromise and settlement under Section 1123 of the
Bankruptcy Code and Bankruptcy Rule 9019, as well as a finding by the Bankruptcy Court that such settlement and
compromise is fair, equitable, reasonable and in the best interests of the Debtors and their Estates. Subject to
Article VI of the Plan, all distributions made to Holders of Allowed Claims and Allowed Interests (as applicable) in
any Class are intended to be and shall be final.

                  2.        Restructuring Transactions

           On or before the Effective Date, the applicable Debtors or the Reorganized Debtors shall enter into and shall
take any actions as may be necessary or appropriate to effect the Restructuring Transactions. The actions to implement
the Restructuring Transactions may include, among other things: (1) the execution and delivery of appropriate
agreements or other documents that are consistent with the terms of the Plan and that satisfy the applicable
requirements of applicable law and any other terms to which the applicable Entities may agree; (2) the execution and
delivery of appropriate instruments of transfer, assignment, assumption, or delegation of any asset, property, right,
liability, debt, or obligation on terms consistent with the terms of the Plan and having other terms for which the
applicable parties agree; (3) the filing of appropriate certificates or articles of incorporation, formation,
reincorporation, merger, consolidation, conversion, amalgamation, arrangement, continuance, or dissolution pursuant
to applicable state or provincial law; and (4) all other actions that the applicable Entities determine to be necessary,
including making filings or recordings that may be required by applicable law in connection with the Plan. The
Confirmation Order shall, and shall be deemed to, pursuant to Sections 363 and 1123 of the Bankruptcy Code,
authorize, among other things, all actions as may be necessary or appropriate to effect any transaction described in,
contemplated by, or necessary to effectuate the Plan.




                                                            35
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 49 of 1298



                  3.        Reorganized Debtors

         On the Effective Date, the New Board shall be established, and the Reorganized Debtors shall adopt their
New Organizational Documents, and the Registration Rights Agreement, which shall be consistent with the
Governance Term Sheet, the Plan, and the Global RSA. The Reorganized Debtors shall be authorized to adopt any
other agreements, documents, and instruments and to take any other actions contemplated under the Plan as necessary
to consummate the Plan. Cash payments to be made pursuant to the Plan will be made by the Debtors or Reorganized
Debtors. The Debtors and Reorganized Debtors will be entitled to transfer funds between and among themselves as
they determine to be necessary or appropriate to enable the Debtors or Reorganized Debtors, as applicable, to satisfy
their obligations under the Plan. Except as set forth in the Plan, any changes in intercompany account balances
resulting from such transfers will be accounted for and settled in accordance with the Debtors’ historical intercompany
account settlement practices and will not violate the terms of the Plan.

         From and after the Effective Date, the Reorganized Debtors, subject to any applicable limitations set forth in
the Definitive Documentation, shall have the right and authority without further order of the Bankruptcy Court to raise
additional capital and obtain additional financing as the boards of directors or members of the applicable Reorganized
Debtors deem appropriate.

                  4.        Sources for Plan Distributions

         The Debtors and the Reorganized Debtors, as applicable, shall fund distributions under the Plan with:
(1) Cash on hand, including Cash from operations; (2) proceeds from the Exit Facility or Alternative Exit Facility;
(3) proceeds from the Rights Offering and Backstop Commitments; and (4) the proceeds of any Incremental Equity
Investment or New Exit Note, as applicable.

                             (a)      Exit Facility

         On the Effective Date, the Reorganized Debtors shall enter into the Exit Facility, the terms of which will be
consistent with the terms set forth in the Exit Facility Term Sheet and fully set forth in the Exit Facility Documents;
provided, however, if the Debtors or the Reorganized Debtors, as applicable, determine that entry into an Alternative
Exit Facility is in the best interests of the Reorganized Debtors, and the Plan Sponsor agrees with such determination,
the Debtors reserve the right to enter into such Alternative Exit Facility instead of the Exit Facility.

          In accordance with the terms and conditions set forth in the Exit Facility Term Sheet and to the extent
applicable, Confirmation of the Plan shall be deemed (a) an approval of the Exit Facility (including the transactions
contemplated thereby, and all actions to be taken, undertakings to be made, and obligations to be incurred and fees
paid (at any time) by the Debtors or the Reorganized Debtors, as applicable, in connection therewith and subject to all
conditions set forth therein), to the extent not approved by the Bankruptcy Court previously, and (b) an authorization
for the Debtors or the Reorganized Debtors, as applicable, to, without further notice to or order of the Bankruptcy
Court, (i) execute and deliver those documents necessary or appropriate to obtain the Exit Facility, including the Exit
Facility Documents and (ii) act or take action under applicable law, regulation, order, or rule or vote, consent,
authorization, or approval of any Person, subject to such modifications as the Debtors or the Reorganized Debtors, as
applicable, may deem to be necessary to consummate the Exit Facility.

         Consistent with the Global RSA Term Sheet, in the event the Exit Facility is not consummated, the Debtors
shall enter into the Alternative Exit Facility. In the event the Debtors enter into such Alternative Exit Facility, the
Debtors shall file a notice with the Bankruptcy Court and disclose the relevant terms of the Alternative Exit Facility.
If the Debtors determine to enter into the Alternative Exit Facility after the expiration of the deadline by which Holders
of Claims may vote to accept or reject the Plan, such Alternative Exit Facility will not require re-solicitation of the
Plan.

                             (b)      New Common Stock

       The issuance of the New Common Stock, including options or other equity awards, reserved for the
Management Incentive Plan by the Reorganized Debtors, shall be authorized without any further action by the Holders


                                                           36
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 50 of 1298



of Claims or Interests. The Reorganized Debtors shall be authorized to issue a certain number of shares of New
Common Stock issued under the Plan and pursuant to their New Organizational Documents. On the Effective Date,
the Debtors or Reorganized Debtors, as applicable, shall issue all Securities, notes, instruments, certificates, and other
documents required to be issued pursuant to the Plan.

         All of the shares of New Common Stock issued pursuant to the Plan shall be duly authorized, validly issued,
fully paid, and non-assessable. Each distribution and issuance referred to in the Plan shall be governed by the terms
and conditions set forth in the Plan applicable to such distribution or issuance and by the terms and conditions of the
instruments evidencing or relating to such distribution or issuance, which terms and conditions shall bind each Entity
receiving such distribution or issuance.

                             (c)      Plan Sponsor Backstop Commitment

          Pursuant to the terms of the Plan Sponsor Backstop Commitment, the Plan Sponsor Backstop Parties have
committed to purchase $189.8 million of Plan Sponsor Backstop Commitment Shares on the Effective Date pursuant
to the terms and conditions set forth in the Plan Sponsor Backstop Commitment Agreement. In addition, pursuant to
the terms and conditions of the Plan Sponsor Backstop Commitment Agreement, on the Effective Date the Plan
Sponsor Backstop Parties shall receive the Plan Sponsor Backstop Commitment Fee Shares in satisfaction of the Plan
Sponsor Backstop Commitment Fee.

                             (d)      Rights Offering

          Pursuant to the terms and conditions set forth in the Rights Offering Procedures, the Debtors will offer $66.5
million of Rights Offering Shares to Qualified Noteholders at the Rights Offering Share Price. All Qualified
Noteholders (other than the Plan Sponsor Backstop Parties) shall be entitled to subscribe for their pro rata share
(measured as the principal and accrued and unpaid interest amount of all Allowed Notes Claims held by such Qualified
Noteholder as compared to the aggregate principal and accrued and unpaid interest amount of Allowed Notes Claims
held by all holders of Notes Claims other than the Plan Sponsor) of the Rights Offering Shares, with an aggregate
purchase price of $56.3 million, as set forth in the Plan and Rights Offering Procedures. The Plan Sponsor Backstop
Parties, in their capacities as Qualified Noteholders, shall be entitled to subscribe for Rights Offering Shares having
an aggregate purchase price of $10.2 million. In order to be a Qualified Noteholder, a Holder of a Notes Claim must
demonstrate that it is an Accredited Investor.

         All Qualified Noteholders that properly exercise their Subscription Rights pursuant to the terms and
conditions of the Rights Offering Procedures shall be entitled to a pro rata share of the Participation Premium Shares
(calculated as a proportion of such Qualified Noteholder’s participation in the Rights Offering relative to other
Participating Noteholders and Non-Accredited Noteholders (as if they were fully-subscribing Participating
Noteholders)) and a pro rata share of the Participation Premium New Exit Notes Rights (calculated as a proportion of
such Qualified Noteholder’s participation in the Rights Offering relative to other Participating Noteholders). Holders
of Notes Claims that are not Qualified Noteholders are not eligible to receive Subscription Rights for the Rights
Offering and shall be entitled to a pro rata share of the Participation Premium Shares (as if they were fully-subscribing
Participating Noteholders) by completing a certification demonstrating their status as Non-Accredited Noteholders on
the applicable Class 5 Notes Claim ballot received with the Solicitation Package.

         The Rights Offering is fully-backstopped by the Noteholder Backstop Parties pursuant to the terms and
conditions set forth in the Noteholder Backstop Commitment Agreement. In addition, pursuant to the terms and
conditions of the Noteholder Backstop Commitment Agreement, on the Effective Date the Noteholder Backstop
Parties shall receive the Noteholder Backstop Commitment Fee Shares in satisfaction of the Noteholder Backstop
Commitment Fee.

                             (e)      Incremental Equity Investment

         The Incremental Equity Investment, if any, shall be subject to such other documentation, terms, and
conditions (including, without limitation, the Incremental Equity Investment Documents) to be agreed between the
Plan Sponsor, and the Debtors and set forth in the Incremental Equity Investment Documents. The Incremental Equity


                                                           37
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 51 of 1298



Investment Documents, if any, shall provide that (a) any New Common Stock sold and issued thereunder shall be
offered on terms no less favorable to the Debtors’ Estates than the terms offered to the Plan Sponsor Backstop Parties
under the Plan Sponsor Backstop Commitment Agreement, unless the Plan Sponsor and the Debtors shall have granted
their prior written consent, and (b) any New Common Stock offered to the Plan Sponsor Backstop Parties or their
affiliates thereunder (other than any such Incremental Equity Investment offered Pro Rata to all Qualified Noteholders
and thus to the Plan Sponsor in its capacity as such) shall be offered to the Noteholder Backstop Parties on a pro rata
basis (calculated as a proportion of such Noteholder Backstop Party’s participation in the Noteholder Backstop
Amount relative to the aggregate amount of the Plan Sponsor Backstop Commitment plus the Noteholder Backstop
Amount (i.e., $256.3 million)).

         For the avoidance of doubt, the New Common Stock Pool shall be diluted by any shares of New Common
Stock issued under the Incremental Equity Investment, if any.

                             (f)      New Exit Note

          If the Plan Sponsor, Required Supporting Noteholders, and the Debtors determine that post-emergence
liquidity from the Exit Facility, the Plan Sponsor Backstop Commitment, the Noteholder Backstop Commitment, the
Rights Offering, and the Incremental Equity Investment (if any) is insufficient to fund the Plan, the Plan Sponsor may,
with the prior written consent of the Required Supporting Noteholders, provide the New Exit Note in an amount and
on terms to be agreed upon between the Plan Sponsor, the Required Supporting Noteholders and the Debtors.
Participating Noteholders shall receive Participation Premium New Exit Note Rights to participate in funding a pro
rata share (calculated as a proportion of such Noteholder’s participation in the Rights Offering relative to other
Participating Noteholders) of up to 49% of the aggregate amount of the New Exit Note.

         To the extent applicable, Confirmation of the Plan shall be deemed (a) approval of the New Exit Note
Documents (including the transactions contemplated thereby, and all actions to be taken, undertakings to be made,
and obligations to be incurred and fees paid by the Debtors or the Reorganized Debtors, as applicable, in connection
therewith), to the extent not approved by the Bankruptcy Court previously, and (b) authorization for the Debtors or
the Reorganized Debtors, as applicable, to, without further notice to or order of the Bankruptcy Court, (i) execute and
deliver those documents necessary or appropriate to obtain the New Exit Note, including the New Exit Note
Documents and (ii) act or take action under applicable law, regulation, order, or rule or vote, consent, authorization,
or approval of any Person, subject to such modifications as the Debtors or the Reorganized Debtors, as applicable,
may deem to be necessary to execute the New Exit Note Documents.

                  5.        Holders of Working and Similar Interests

          The legal and equitable rights, interests, defenses, and obligations of lessors under the Debtors’ oil and gas
leases, Holders of certain other mineral interests related to the Debtors’ oil and gas properties, owners of non-operating
working interests in the Debtors’ oil and gas properties, counterparties to the Debtors’ joint operating agreements, and
Holders of Claims related to joint-interest billings and other similar working interests shall not be impaired in any
manner by the provisions of the Plan. Nor shall anything in the Plan impair the related legal and equitable rights,
interests, defenses, or obligations of the Debtors or the Reorganized Debtors. To the extent applicable, such Claims,
rights, or interests shall be Reinstated pursuant to the Plan.

        Notwithstanding the foregoing, nothing in Section IV.E of the Plan shall limit the Debtors’ rights to reject
any Executory Contract or Unexpired Lease in accordance with the Bankruptcy Code or pursuant to Article V of the
Plan.

                  6.        Corporate Existence

          Except as otherwise provided in the Plan or any agreement, instrument, or other document incorporated in
the Plan or the Plan Supplement, each Debtor shall continue to exist after the Effective Date as a separate corporate
entity, limited liability company, partnership, or other form, as the case may be, with all the powers of a corporation,
limited liability company, partnership, or other form, as the case may be, pursuant to the applicable law in the
jurisdiction in which each applicable Debtor is incorporated or formed and pursuant to the respective certificate of


                                                           38
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 52 of 1298



incorporation and bylaws (or other formation documents) in effect prior to the Effective Date, except to the extent
such certificate of incorporation and bylaws (or other New Organizational Documents) are amended under the Plan
or otherwise, and to the extent such documents are amended, such documents are deemed to be amended pursuant to
the Plan and require no further action or approval (other than any requisite filings required under applicable state,
provincial, or federal law). After the Effective Date, the respective certificate of incorporation and bylaws (or other
New Organizational Documents) of one or more of the Reorganized Debtors may be amended or modified without
supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy
Rules. After the Effective Date, one or more of the Reorganized Debtors may be disposed of, dissolved, wound down,
or liquidated without supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy
Code or Bankruptcy Rules.

                  7.        Vesting of Assets in the Reorganized Debtors

         Except as otherwise provided in the Plan or any agreement, instrument, or other document incorporated in,
or entered into in connection with or pursuant to, the Plan or Plan Supplement, on the Effective Date, all property in
each Estate, all Causes of Action, and any property acquired by any of the Debtors pursuant to the Plan shall vest in
each respective Reorganized Debtor, free and clear of all Liens, Claims, charges, or other encumbrances. On and after
the Effective Date, except as otherwise provided in the Plan, each Reorganized Debtor may operate its business and
may use, acquire, or dispose of property and compromise or settle any Claims, Interests, or Causes of Action without
supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy
Rules.

                  8.        Cancellation of Existing Securities and Agreements

          On the Effective Date, except to the extent otherwise provided in the Plan, all notes, instruments, certificates,
credit agreements, indentures, and other similar documents evidencing Claims or Interests, shall be cancelled and the
obligations of the Debtors thereunder or in any way related thereto shall be deemed satisfied in full, cancelled,
discharged, and of no force or effect. Holders of or parties to such canceled instruments, Securities, and other
documentation will have no rights arising from or relating to such instruments, Securities, and other documentation,
or the cancellation thereof, except the rights provided for pursuant to the Plan. Notwithstanding anything to the
contrary herein or in the Plan, but subject to any applicable provisions of Article VI of the Plan, the DIP Credit
Agreement, the RBL Credit Agreement, the Term Loan Credit Agreement, and the Indentures shall continue in effect
solely to the extent necessary to: (1) permit Holders of Claims under the DIP Credit Agreement, the RBL Credit
Agreement, the Term Loan Credit Agreement, and the Indentures to receive their respective Plan Distributions, as
applicable; (2) permit the Reorganized Debtors, the DIP Agent, the RBL Agent, the Term Loan Agent, the Indenture
Trustee to make Plan Distributions on account of the DIP Credit Agreement, RBL Credit Agreement, Term Loan
Credit Agreement, and the Indentures, as applicable, and deduct therefrom such reasonable compensation, fees, and
expenses (a) due to the DIP Agent, RBL Agent, the Term Loan Agent, and the Indenture Trustee, as applicable, or
(b) incurred by the DIP Agent, RBL Agent, the Term Loan Agent, and the Indenture Trustee in making such Plan
Distributions; and (3) permit the DIP Agent, RBL Agent, the Term Loan Agent, and the Indenture Trustee to seek
compensation and/or reimbursement of fees and expenses in accordance with the terms of the Plan. Except as provided
in the Plan (including Article VI of the Plan), on the Effective Date, the DIP Agent, RBL Agent, the Term Loan
Agent, and the Indenture Trustee, and their respective agents, successors, and assigns shall be automatically and fully
discharged of all of their duties and obligations associated with the DIP Credit Agreement, RBL Credit Agreement,
Term Loan Credit Agreement, and the Indentures, as applicable. The commitments and obligations (if any) of the
DIP Lenders, RBL Lenders, the lenders under the Term Loan Credit Agreement, or the Noteholders to extend any
further or future credit or financial accommodations to any of the Debtors, any of their respective subsidiaries, or any
of their respective successors or assigns under the DIP Credit Agreement, RBL Credit Agreement, Term Loan Credit
Agreement, and the Indentures, as applicable, shall fully terminate and be of no further force or effect on the Effective
Date.

                  9.        Corporate Action

          Upon the Effective Date, all actions contemplated under the Plan shall be deemed authorized and approved
in all respects, including: (1) adoption or assumption, as applicable, of the Compensation and Benefit Programs;
(2) selection of the directors and officers for the New Board; (3) the issuance and distribution of the New Common

                                                            39
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 53 of 1298



Stock; (4) implementation of the Restructuring Transactions; (5) entry into the Exit Facility Documents or Alternative
Exit Facility, as applicable; (6) entry into any New Exit Note Documents; (7) all other actions contemplated under the
Plan (whether to occur before, on, or after the Effective Date); (8) adoption of the New Organizational Documents
and the Registration Rights Agreement; (9) the rejection, assumption, or assumption and assignment, as applicable,
of Executory Contracts and Unexpired Leases; and (10) all other acts or actions contemplated or reasonably necessary
or appropriate to promptly consummate the Restructuring Transactions contemplated by the Plan (whether to occur
before, on, or after the Effective Date). All matters provided for in the Plan involving the corporate structure of the
Debtors or the Reorganized Debtors, and any corporate, partnership, limited liability company, or other governance
action required by the Debtors or the Reorganized Debtor, as applicable, in connection with the Plan shall be deemed
to have occurred and shall be in effect, without any requirement of further action by the holders of Securities, members,
directors, or officers of the Debtors or the Reorganized Debtors, as applicable, unless otherwise required by applicable
law. On or prior to the Effective Date, as applicable, the appropriate officers of the Debtors or the Reorganized
Debtors, as applicable, shall be authorized and directed to issue, execute, and deliver the agreements, documents,
Securities, and instruments contemplated under the Plan (or necessary or desirable to effect the Restructuring
Transactions contemplated under the Plan) in the name of and on behalf of the Reorganized Debtors, including the
New Common Stock, the New Organizational Documents, the Registration Rights Agreement, the Exit Facility
Documents, any New Exit Note Documents, and any and all other agreements, documents, Securities, and instruments
relating to the foregoing. The authorizations and approvals contemplated by Section IV.I of the Plan shall be effective
notwithstanding any requirements under non-bankruptcy law, in each case in accordance with applicable law.

                  10.      New Organizational Documents

          On or immediately prior to the Effective Date, the New Organizational Documents and the Stockholders’
Agreement shall be automatically adopted by the applicable Reorganized Debtors. To the extent required under the
Plan or applicable non-bankruptcy law, each of the Reorganized Debtors will file its New Organizational Documents,
as applicable, with the applicable Secretaries of State and/or other applicable authorities in its respective state or
country of organization if and to the extent required in accordance with the applicable laws of the respective state or
country of organization. The New Organizational Documents will prohibit the issuance of non-voting equity
Securities, to the extent required under Section 1123(a)(6) of the Bankruptcy Code. For the avoidance of doubt, the
New Organizational Documents shall be consistent with the Governance Term Sheet, the Global RSA, and the Plan.
After the Effective Date, the Reorganized Debtors may amend and restate their respective New Organizational
Documents, and the Reorganized Debtors may file such amended certificates or articles of incorporation, bylaws, or
such other applicable formation documents, and other constituent documents as permitted by the laws of the respective
states, provinces, or countries of incorporation and the New Organizational Documents, in each case in accordance
with applicable law.

                  11.      Stockholders’ Agreement

        On the Effective Date, the Post-Effective Date holders of New Common Stock and other equity interests in
Reorganized Legacy Reserves will enter into the Stockholders’ Agreement as further described in the Governance
Term Sheet and attached hereto as Exhibit I.

                  12.      Indemnification Provisions in Organizational Documents

         As of the Effective Date, the New Organizational Documents of each Reorganized Debtor shall, to the fullest
extent permitted by applicable law, provide for the indemnification, defense, reimbursement, exculpation, and/or
limitation of liability of, and advancement of fees and expenses to, current and former managers, directors, officers,
employees, or agents at least to the same extent as the certificate of incorporation, bylaws, or similar organizational
document of each of the respective Debtors on the Petition Date, against any claims or causes of action whether direct
or derivative, liquidated or unliquidated, fixed, or contingent, disputed or undisputed, matured or unmatured, known
or unknown, foreseen or unforeseen, asserted or unasserted.

                  13.      Directors and Officers of the Reorganized Debtors

         As of the Effective Date, the term of the current members of the board of directors of Legacy Reserves shall
expire, and all of the directors for the initial term of the New Board shall be appointed in accordance with the

                                                           40
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 54 of 1298



Governance Term Sheet. The New Board shall initially consist of seven (7) directors, nominated and appointed as
follows: (a) one (1) director shall be Dan Westcott, Chief Executive Officer of Legacy Reserves, (b) one (1) director
shall be Kyle Hammond, President and Chief Operating Officer of Legacy Reserves, and (c) five (5) other directors
(the “Sponsor Nominees”), which may include independent directors or current board members of Legacy Reserves,
to be selected by the Plan Sponsor or, to the extent applicable with the prior written consent of the Plan Sponsor, a
Partner; provided that, in the event that the Noteholder Backstop Parties acquire and continue to hold, in the aggregate,
more than 7% of the New Common Stock (on a fully diluted basis) issued and outstanding as of the Effective Date,
the Noteholder Backstop Parties shall be entitled to nominate one (1) of the five (5) directors who are the subject of
this clause (c); provided, further, that in the event that (i) the Plan Sponsor owns fifty percent (50%) or less, but ten
percent (10%) or more, of the New Common Stock that the Plan Sponsor owned on the Effective Date, the number of
Sponsor Nominees shall be adjusted so that they constitute a proportional number of the directors of the Board (i.e.,
ranging from fifty percent (50%) to ten percent (10%) of the total number of directors of the Board), and (ii) if the
Plan Sponsor owns less than ten percent (10%) of the New Common Stock that the Plan Sponsor owned on the
Effective Date, there shall be no obligation for any Sponsor Nominee to be nominated to the New Board; and (d)
following the Effective Date, for so long as the Plan Sponsor owns more than fifty percent (50%) of the New Common
Stock that the Plan Sponsor owned on the Effective Date, additional directors may be nominated from time-to-time
by the Plan Sponsor, provided that such directors are mutually acceptable to the Plan Sponsor and the New Board.
For the avoidance of doubt, the New Board shall be appointed in compliance with Section 1129(a)(5) of the
Bankruptcy Code. To the extent known, the identity of the members of the New Board will be disclosed in the Plan
Supplement or prior to the Confirmation Hearing, consistent with Section 1129(a)(5) of the Bankruptcy Code.

         The Debtors anticipate that each current member of the board of directors and each current officer of each
Debtor other than Legacy Reserves shall remain in place on and after the Effective Date unless otherwise noted in the
Plan Supplement or another Filing. Each director and officer of the Reorganized Debtors shall serve from and after
the Effective Date pursuant to the terms of the applicable New Organizational Documents and other constituent
documents. In subsequent terms, the directors of the Reorganized Debtors shall be selected in accordance with the
New Organizational Documents.

                  14.       Effectuating Documents; Further Transactions

         On and after the Effective Date, the Reorganized Debtors, and their respective officers, directors, members,
or managers (as applicable), are authorized to and may issue, execute, deliver, File, or record such contracts, Securities,
instruments, releases, and other agreements or documents and take such actions as may be necessary or appropriate to
effectuate, implement, and further evidence the terms and conditions of the Plan and the Securities issued pursuant to
the Plan in the name of and on behalf of the Reorganized Debtors, without the need for any approvals, authorization,
or consents except for those expressly required pursuant to the Plan.

                  15.       Section 1146 Exemption

          To the fullest extent permitted by Section 1146(a) of the Bankruptcy Code, any transfers (whether from a
Debtor to a Reorganized Debtor or to any other Person) of property under the Plan or pursuant to: (1) the issuance,
distribution, transfer, or exchange of any debt, equity Security, or other interest in the Debtors or the Reorganized
Debtors; (2) the Restructuring Transactions; (3) the creation, modification, consolidation, termination, refinancing,
and/or recording of any mortgage, deed of trust, or other security interest, or the securing of additional indebtedness
by such or other means; (4) the making, assignment, or recording of any lease or sublease; (5) the grant of collateral
as security for the Reorganized Debtors’ obligations under and in connection with the Exit Facility; or (6) the making,
delivery, or recording of any deed or other instrument of transfer under, in furtherance of, or in connection with, the
Plan, including any deeds, bills of sale, assignments, or other instrument of transfer executed in connection with any
transaction arising out of, contemplated by, or in any way related to the Plan, shall not be subject to any document
recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer tax, personal
property transfer tax, sales or use tax, mortgage recording tax, Uniform Commercial Code filing or recording fee,
regulatory filing or recording fee, or other similar tax or governmental assessment, and upon entry of the Confirmation
Order, the appropriate state or local governmental officials or agents shall forego the collection of any such tax or
governmental assessment and accept for filing and recordation any of the foregoing instruments or other documents
without the payment of any such tax, recordation fee, or governmental assessment. All filing or recording officers (or
any other Person with authority over any of the foregoing), wherever located and by whomever appointed, shall

                                                            41
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 55 of 1298



comply with the requirements of Section 1146(a) of the Bankruptcy Code, shall forego the collection of any such tax
or governmental assessment, and shall accept for filing and recordation any of the foregoing instruments or other
documents without the payment of any such tax or governmental assessment.

                  16.      Director and Officer Liability Insurance

        The Reorganized Debtors shall obtain new director and officer liability insurance policies to cover the New
Board effective as of the Effective Date.

          In addition, after the Effective Date, none of the Reorganized Debtors shall terminate or otherwise reduce the
coverage under any “tail” D&O Liability Insurance Policies covering the Debtors’ current boards of directors in effect
on or after the Petition Date, with respect to conduct occurring prior thereto, and all directors and officers of the
Debtors who served in such capacity at any time prior to the Effective Date shall be entitled to the full benefits of any
such policy for the full term of such policy, to the extent set forth therein, regardless of whether such directors and
officers remain in such positions after the Effective Date.

                  17.      Management Incentive Program

        On the Effective Date or as soon as practicable thereafter, the New Board shall adopt and implement the
Management Incentive Plan pursuant to the terms set forth in the term sheet attached to in Exhibit B attached hereto
as Exhibit C to the Global RSA Term Sheet. The New Board shall determine the timing and specific allocation of
New Common Stock in Reorganized Legacy Reserves.

                  18.      Employee and Retiree Benefits

         Unless otherwise provided in the Plan, all employee wages, compensation, and benefit programs in place as
of the Effective Date with the Debtors shall be assumed by the Reorganized Debtors and shall remain in place as of
the Effective Date, and the Reorganized Debtors will continue to honor such agreements, arrangements, programs,
and plans. Notwithstanding the foregoing, pursuant to Section 1129(a)(13) of the Bankruptcy Code, from and after
the Effective Date, all retiree benefits (as such term is defined in Section 1114 of the Bankruptcy Code), if any, shall
continue to be paid in accordance with applicable law.

                  19.      Preservation of Causes of Action

         In accordance with Section 1123(b) of the Bankruptcy Code, but subject to Article VIII of the Plan, each
Reorganized Debtor, as applicable, shall retain and may enforce all rights to commence and pursue, as appropriate,
any and all Causes of Action of the Debtors, whether arising before or after the Petition Date, including any actions
specifically enumerated in the Retained Causes of Action Schedule, and the Reorganized Debtors’ rights to commence,
prosecute, or settle such Causes of Action shall be preserved notwithstanding the occurrence of the Effective Date,
other than the Causes of Action released by the Debtors pursuant to the releases and exculpations contained in the
Plan, including in Article VIII of the Plan, which shall be deemed released and waived by the Debtors and the
Reorganized Debtors as of the Effective Date.

          The Reorganized Debtors may pursue such retained Causes of Action, as appropriate, in accordance with the
best interests of the Reorganized Debtors. No Entity (other than the Released Parties) may rely on the absence of
a specific reference in the Plan, the Plan Supplement, or this Disclosure Statement to any Cause of Action
against it as any indication that the Debtors or the Reorganized Debtors, as applicable, will not pursue any and
all available Causes of Action of the Debtors against it. The Debtors and the Reorganized Debtors expressly
reserve all rights to prosecute any and all Causes of Action against any Entity, except as otherwise expressly
provided in the Plan, including Article VIII of the Plan. Unless otherwise agreed upon in writing by the parties
to the applicable Cause of Action, all objections to the Retained Causes of Action Schedule must be Filed with
the Bankruptcy Court on or before thirty (30) days after the Effective Date. Any such objection that is not
timely Filed shall be disallowed and forever barred, estopped, and enjoined from assertion against any
Reorganized Debtor, without the need for any objection or responsive pleading by the Reorganized Debtors or
any other party in interest or any further notice to or action, order, or approval of the Bankruptcy Court. The


                                                           42
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 56 of 1298



Reorganized Debtors may settle any such objection without any further notice to or action, order, or approval of the
Bankruptcy Court. If there is any dispute regarding the inclusion of any Cause of Action on the Retained Causes of
Action Schedule that remains unresolved by the Debtors or Reorganized Debtors, as applicable, and the objection
party for thirty (30) days, such objection shall be resolved by the Bankruptcy Court. Unless any Causes of Action of
the Debtors against an Entity are expressly waived, relinquished, exculpated, released, compromised, or settled in the
Plan (including in Article VIII of the Plan) or a Final Order, the Reorganized Debtors expressly reserve all Causes of
Action, for later adjudication, and, therefore, no preclusion doctrine, including the doctrines of res judicata, collateral
estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such
Causes of Action upon, after, or as a consequence of the Confirmation or Consummation.

          The Reorganized Debtors reserve and shall retain such Causes of Action of the Debtors notwithstanding the
rejection or repudiation of any Executory Contract or Unexpired Lease during the Chapter 11 Cases or pursuant to the
Plan. In accordance with Section 1123(b)(3) of the Bankruptcy Code, any Causes of Action that a Debtor may hold
against any Entity shall vest in the Reorganized Debtors, except as otherwise expressly provided in the Plan, including
Article VIII of the Plan. The applicable Reorganized Debtors, through their authorized agents or representatives,
shall retain and may exclusively enforce any and all such Causes of Action. The Reorganized Debtors shall have the
exclusive right, authority, and discretion to determine and to initiate, File, prosecute, enforce, abandon, settle,
compromise, release, withdraw, or litigate to judgment any such Causes of Action and to decline to do any of the
foregoing without the consent or approval of any third party or further notice to or action, order, or approval of the
Bankruptcy Court.

                  20.       Third Party Investors

          The Plan Sponsor may designate one or more third party investment partners mutually acceptable to the Plan
Sponsor and the Debtors (each a “Partner”) to participate in the funding of the Restructuring through assignment to
any such Partner of any of the Plan Sponsor’s rights, Claims, or Interests with respect to the Term Loan Claims, the
Notes Claims, the Plan Sponsor Backstop Commitment Agreement, the Noteholder Backstop Commitment
Agreement, the Rights Offering, the Incremental Equity Investment, or the New Exit Note, or through any combination
of the foregoing.

         The Debtors shall, without limitation to other terms and conditions to be agreed between the Debtors, the
Plan Sponsor, and any Partner in connection with such Partner’s participation in any of the foregoing, agree to provide
representations and warranties to any such Partner in form and substance reasonably acceptable to the Plan Sponsor
and the Debtors pursuant to documentation in form and substance reasonably acceptable to the Plan Sponsor and the
Debtors.

                  21.       Waiver of Notes Claims by Debtors

         On the Effective Date, the Debtors shall waive all rights to receive any Plan Distribution or participate in the
Rights Offering or New Exit Note on account of its ownership of any Notes Claims, and such Securities shall be
cancelled in accordance with Section IV.H of the Plan.

         D.       Treatment of Executory Contracts and Unexpired Leases; Employee Benefits; and Insurance
                  Policies

                  1.        Assumption and Rejection of Executory Contracts and Unexpired Leases

         On the Effective Date, except as otherwise provided in Section V.H.1 of the Plan and elsewhere in the Plan,
all Executory Contracts or Unexpired Leases not otherwise assumed or rejected will be deemed assumed by the
applicable Reorganized Debtor in accordance with the provisions and requirements of Sections 365 and 1123 of the
Bankruptcy Code, other than those that: (1) are identified on the Rejected Executory Contracts and Unexpired Leases
Schedule; (2) previously expired or terminated pursuant to their own terms; (3) have been previously assumed or
rejected by the Debtors pursuant to a Final Order; (4) are the subject of a motion to reject that is pending on the
Effective Date; or (5) have an ordered or requested effective date of rejection that is after the Effective Date. To the
extent the Debtors’ oil and gas leases, surface use, easements, rights of way, or other related real property assets are


                                                            43
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 57 of 1298



treated as though such leases and assets are Executory Contracts or Unexpired Leases, such leases and assets shall be
deemed assumed pursuant to the Plan and Section 365 of the Bankruptcy Code.

         Entry of the Confirmation Order shall constitute an order of the Bankruptcy Court approving the assumptions,
assumptions and assignments, or rejections of the Executory Contracts or Unexpired Leases as set forth in the Plan or
the Rejected Executory Contracts and Unexpired Leases Schedule, pursuant to Sections 365(a) and 1123 of the
Bankruptcy Code. Except as otherwise specifically set forth in the Plan, assumptions or rejections of Executory
Contracts and Unexpired Leases pursuant to the Plan are effective as of the Effective Date. Each Executory Contract
or Unexpired Lease assumed pursuant to the Plan or by Final Order but not assigned to a third party before the
Effective Date shall re-vest in and be fully enforceable by the applicable contracting Reorganized Debtor in
accordance with its terms, except as such terms may have been modified by the provisions of the Plan or any Final
Order authorizing and providing for its assumption. Any motions to assume Executory Contracts or Unexpired Leases
pending on the Effective Date shall be subject to approval by a Final Order on or after the Effective Date but may be
withdrawn, settled, or otherwise prosecuted by the Reorganized Debtors.

          To the maximum extent permitted by law, to the extent any provision in any Executory Contract or Unexpired
Lease assumed or assumed and assigned pursuant to the Plan restricts or prevents, or purports to restrict or prevent,
or is breached or deemed breached by, the assumption or assumption and assignment of such Executory Contract or
Unexpired Lease (including any “change of control” provision), then such provision shall be deemed modified such
that the transactions contemplated by the Plan shall not entitle the non-Debtor party thereto to terminate such
Executory Contract or Unexpired Lease or to exercise any other default-related rights with respect thereto.
Notwithstanding anything to the contrary in the Plan, the Debtors or the Reorganized Debtors, as applicable, reserve
the right to alter, amend, modify, or supplement the Rejected Executory Contracts and Unexpired Leases Schedule at
any time up to thirty (30) days after the Effective Date, so long as such allocation, amendment, modification, or
supplement is consistent with the Global RSA.

                  2.       Claims Based on Rejection of Executory Contracts or Unexpired Leases

          Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim with respect to
Claims arising from the rejection of Executory Contracts or Unexpired Leases, pursuant to the Plan or the
Confirmation Order, if any, must be Filed with the Bankruptcy Court within thirty (30) days after the later of (1) the
date of entry of an order of the Bankruptcy Court (including the Confirmation Order) approving such rejection, (2) the
effective date of such rejection, or (3) the Effective Date. Any Claims arising from the rejection of an Executory
Contract or Unexpired Lease not Filed with the Bankruptcy Court within such time will be automatically
disallowed, forever barred from assertion, and shall not be enforceable against the Debtors or the Reorganized
Debtors, the Estates, or their property without the need for any objection by the Reorganized Debtors or
further notice to, or action, order, or approval of the Bankruptcy Court or any other Entity, and any Claim
arising out of the rejection of the Executory Contract or Unexpired Lease shall be deemed fully satisfied,
released, and discharged, notwithstanding anything in the Proof of Claim to the contrary. All Allowed Claims
arising from the rejection of the Debtors’ Executory Contracts or Unexpired Leases shall be classified as General
Unsecured Claims and shall be treated in accordance with Section III.B.6 of the Plan.

                  3.       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

          No later than seven (7) calendar days before the Confirmation Hearing, the Debtors shall provide notices of
proposed Cure amounts to the counterparties to the agreements proposed to be assumed pursuant to the Plan, which
shall include a description of the procedures for objecting to the proposed Cure amounts or the Reorganized Debtors’
ability to provide “adequate assurance of future performance thereunder” (within the meaning of Section 365 of the
Bankruptcy Code). Unless otherwise agreed in writing by the parties in the applicable Executory Contract or
Unexpired Lease, any objection by a counterparty to an Executory Contract or Unexpired Lease to a proposed
assumption or related Cure amount must be Filed, served, and actually received by the counsel to the Debtor no later
than the date and time specified in the notice. Any counterparty to an Executory Contract or Unexpired Lease that
fails to object timely to the proposed assumption or Cure amount will be deemed to have assented to such assumption
or Cure amount. Notwithstanding anything therein to the contrary, in the event that any Executory Contract or
Unexpired Lease is removed from the Rejected Executory Contracts and Unexpired Leases Schedule and is proposed


                                                         44
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 58 of 1298



to be assumed pursuant to the Plan after such seven-day deadline, a notice of proposed Cure amounts with respect to
such Executory Contract or Unexpired Lease will be sent promptly to the counterparty thereof.

         Unless otherwise agreed upon in writing by the parties to the applicable Executory Contract or Unexpired
Lease, all requests for payment of Cure that differ from the amounts paid or proposed to be paid by the Debtors or the
Reorganized Debtors to a counterparty must be Filed with the Bankruptcy Court no later than the date and time
specified in the notice. Any such request that is not timely Filed shall be disallowed and forever barred, estopped, and
enjoined from assertion, and shall not be enforceable against any Reorganized Debtor, without the need for any
objection by the Reorganized Debtors or any other party in interest or any further notice to or action, order, or approval
of the Bankruptcy Court. Any Cure shall be deemed fully satisfied, released, and discharged upon payment by the
Debtors or the Reorganized Debtors of the Cure; provided that nothing therein shall prevent the Reorganized Debtors
from paying any Cure despite the failure of the relevant counterparty to File such request for payment of such Cure
amount. The Reorganized Debtors also may settle any Cure without any further notice to or action, order, or approval
of the Bankruptcy Court.

          The Debtors or the Reorganized Debtors, as applicable, shall pay undisputed Cure amounts, if any, on the
Effective Date or as soon as reasonably practicable thereafter, or on such other terms as the parties to such Executory
Contracts or Unexpired Leases may agree. If there is any dispute regarding any Cure, the ability of the Reorganized
Debtors or any assignee to provide “adequate assurance of future performance” within the meaning of Section 365 of
the Bankruptcy Code, or any other matter pertaining to assumption, then payment of the applicable Cure amount shall
occur as soon as reasonably practicable after entry of a Final Order resolving such dispute, approving such assumption
(and, if applicable, assignment), or as may be agreed upon by the Debtors or the Reorganized Debtors, as applicable,
and the counterparty to the Executory Contract or Unexpired Lease.

          Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall result in
the full release and satisfaction of any Cures, Claims, or defaults, whether monetary or nonmonetary, including
defaults of provisions restricting the change in control or ownership interest composition or any bankruptcy-related
defaults, arising at any time prior to the effective date of assumption. Any and all Proofs of Claim based upon
Executory Contracts or Unexpired Leases that have been assumed in the Chapter 11 Cases, including pursuant
to the Confirmation Order, shall be deemed Disallowed and expunged as of the later of (1) the date of entry of
an order of the Bankruptcy Court (including the Confirmation Order) approving such assumption, (2) the
effective date of such assumption or (3) the Effective Date without the need for any objection thereto or any
further notice to or action, order, or approval of the Bankruptcy Court.

                  4.        Preexisting Obligations to the Debtors under Executory Contracts and Unexpired
                            Leases

         Rejection of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall not constitute
a termination of preexisting obligations owed to the Debtors or the Reorganized Debtors, as applicable, under such
Executory Contracts or Unexpired Leases. In particular, notwithstanding any non-bankruptcy law to the contrary, the
Reorganized Debtors expressly reserve and do not waive any right to receive, or any continuing obligation of a
counterparty to provide, warranties or continued maintenance obligations with respect to goods previously purchased
by the Debtors pursuant to rejected Executory Contracts or Unexpired Leases.

                  5.        Insurance Policies

         Each of the Debtors’ insurance policies and any agreements, documents, or instruments relating thereto, are
treated as Executory Contracts under the Plan. Unless otherwise provided in the Plan, on the Effective Date, (1) the
Debtors shall be deemed to have assumed all insurance policies and any agreements, documents, and instruments
relating to coverage of all insured Claims and (2) such insurance policies and any agreements, documents, or
instruments relating thereto shall revest in the Reorganized Debtors.




                                                           45
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 59 of 1298



                  6.       Reservation of Rights

          Nothing contained in the Plan or the Plan Supplement shall constitute an admission by the Debtors or any
other party that any contract or lease is in fact an Executory Contract or Unexpired Lease or that any Reorganized
Debtor has any liability thereunder. If there is a dispute regarding whether a contract or lease is or was executory or
unexpired at the time of assumption or rejection, the Debtors or the Reorganized Debtors, as applicable, shall have
forty-five (45) days following entry of a Final Order resolving such dispute to alter their treatment of such contract or
lease.

                  7.       Nonoccurrence of Effective Date

         In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction with respect
to any request to extend the deadline for assuming or rejecting Unexpired Leases pursuant to Section 365(d)(4) of the
Bankruptcy Code.

                  8.       Employee Compensation and Benefits

                             (a)      Compensation and Benefit Programs

         Subject to the provisions of the Plan, all Compensation and Benefits Programs shall be treated as Executory
Contracts under the Plan and deemed assumed on the Effective Date pursuant to the provisions of Sections 365 and
1123 of the Bankruptcy Code, except for:

                                     (i) all employee equity or equity-based incentive plans, and any provisions set
                                         forth in the Compensation and Benefits Program that provide for rights to
                                         acquire Interests in any of the Debtors; and

                                     (ii) Compensation and Benefits Programs that, as of the entry of the Confirmation
                                          Order, have been specifically waived by the beneficiaries of any employee
                                          benefit plan or contract.

         Neither the transactions contemplated by the Plan nor any assumption of Compensation and Benefits
Programs pursuant to the terms therein shall be deemed to trigger any applicable change of control, immediate vesting,
termination, or similar provisions therein. On the Effective Date, no counterparty shall have rights under a
Compensation and Benefits Program assumed pursuant to the Plan other than those applicable immediately prior to
such assumption.

      On the Effective Date, pursuant to the provisions of Sections 365 and 1123 of the Bankruptcy Code, the
Management Employment Agreements shall be deemed assumed.

                             (b)      Workers’ Compensation Programs

          As of the Effective Date, except as set forth in the Plan Supplement, the Debtors and the Reorganized Debtors
shall continue to honor their obligations under: (a) all applicable workers’ compensation laws in all applicable states;
and (b) the Debtors’ written contracts, agreements, agreements of indemnity, self-insured workers’ compensation
bonds, policies, programs, and plans for workers’ compensation and workers’ compensation insurance. All Proofs of
Claims on account of workers’ compensation shall be deemed withdrawn automatically and without any further notice
to or action, order, or approval of the Bankruptcy Court; provided that nothing in the Plan shall limit, diminish, or
otherwise alter the Debtors’ or Reorganized Debtors’ defenses, Causes of Action, or other rights under applicable non-
bankruptcy law with respect to any such contracts, agreements, policies, programs, and plans; provided further that
nothing herein shall be deemed to impose any obligations on the Debtors in addition to what is provided for under
applicable state law.




                                                           46
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 60 of 1298



                  9.       Contracts and Leases Entered Into after the Petition Date

        Contracts and leases entered into after the Petition Date by any Debtor, including any Executory Contracts
and Unexpired Leases assumed by such Debtor, will be performed by the applicable Debtor or the Reorganized
Debtors in the ordinary course of their business. Accordingly, such contracts and leases (including any assumed
Executory Contracts and Unexpired Leases) will survive and remain unaffected by entry of the Confirmation Order.

         E.       Provisions Governing Distributions

                  1.       Distributions on Account of Claims Allowed as of the Effective Date

          Except as otherwise provided the Plan, in a Final Order, or as otherwise agreed to by the Debtors or the
Reorganized Debtors, as the case may be, and the Holder of the applicable Allowed Claim on the first Distribution
Date, the Reorganized Debtors shall make initial distributions under the Plan on account of Claims Allowed as of the
Effective Date, subject to the Reorganized Debtors’ right to object to Claims; provided that (1) Allowed
Administrative Expense Claims with respect to liabilities incurred by the Debtors in the ordinary course of business
during the Chapter 11 Cases or assumed by the Debtors prior to the Effective Date shall be paid or performed in the
ordinary course of business in accordance with the terms and conditions of any controlling agreements, course of
dealing, course of business, or industry practice; (2) Allowed Professional Claims shall be paid in accordance with
Section II.C of the Plan; (3) Allowed Priority Tax Claims shall be paid in accordance with Section II.E of the Plan,
and (4) Allowed General Unsecured Claims against Debtors shall be paid in accordance with Section III.B.6 of the
Plan. To the extent any Allowed Priority Tax Claim is not due and owing on the Effective Date, such Claim shall be
paid in full in Cash in accordance with the terms of any agreement between the Debtors and the Holder of such Claim
or as may be due and payable under applicable non-bankruptcy law or in the ordinary course of business.

                  2.       Disbursing Agent

         All distributions under the Plan shall be made by the Disbursing Agent. The Disbursing Agent shall not be
required to give any bond or surety or other security for the performance of its duties unless otherwise ordered by the
Bankruptcy Court. Additionally, in the event that the Disbursing Agent is so otherwise ordered, all costs and expenses
of procuring any such bond or surety shall be borne by the Reorganized Debtors.

                  3.       Rights and Powers of Disbursing Agent

                            (a)       Powers of the Disbursing Agent

        The Disbursing Agent shall be empowered to: (a) effect all actions and execute all agreements, instruments,
and other documents necessary to perform its duties under the Plan; (b) make all distributions contemplated hereby;
(c) employ professionals to represent it with respect to its responsibilities; and (d) exercise such other powers as may
be vested in the Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the
Disbursing Agent to be necessary and proper to implement the provisions of the Plan.

                            (b)       Expenses Incurred On or After the Effective Date

          Except as otherwise ordered by the Bankruptcy Court, to the extent the Disbursing Agent is an Entity other
than the Reorganized Debtors, the amount of any reasonable fees and expenses incurred by such Disbursing Agent on
or after the Effective Date (including taxes), and any reasonable compensation and expense reimbursement claims
(including reasonable attorney fees and expenses), made by such Disbursing Agent shall be paid in Cash by the
Reorganized Debtors.




                                                          47
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 61 of 1298



                  4.       Delivery of Distributions and Undeliverable or Unclaimed Distributions

                            (a)       Record Date for Distribution

          On the Distribution Record Date, the Claims Register shall be closed and any party responsible for making
distributions shall instead be authorized and entitled to recognize only those record Holders listed on the Claims
Register as of the close of business on the Distribution Record Date. If a Claim, other than one based on a publicly
traded Security, is transferred twenty (20) or fewer days before the Distribution Record Date, the Disbursing Agent
shall make distributions to the transferee only to the extent practical and, in any event, only if the relevant transfer
form contains an unconditional and explicit certification and waiver of any objection to the transfer by the transferor.

                            (b)       Delivery of Distributions in General

         Except as otherwise provided in the Plan, the Disbursing Agent shall make distributions to Holders of
Allowed Claims and Allowed Interests (as applicable) as of the Distribution Record Date at the address for each such
Holder as indicated on the Debtors’ records as of the date of any such distribution; provided, however, that the manner
of such distributions shall be determined at the discretion of the Reorganized Debtors.

                            (c)       Delivery of Distributions on DIP Claims, RBL Claims, Term Loan Claims
                                      and Notes Claims

         As soon as practicable following compliance with the requirements set forth in Article VI of the Plan, the
DIP Agent, the RBL Agent, the Term Loan Agent and the Indenture Trustee shall arrange to deliver or direct the
delivery of such distributions to or on behalf of the Holders of Allowed DIP Claims, RBL Claims, Term Loan Claims
and Allowed Notes Claims, respectively, in accordance with the terms of the DIP Credit Agreement, RBL Credit
Agreement, Term Loan Credit Agreement, the Indentures, and the Plan. Notwithstanding anything in the Plan to the
contrary, and without limiting the exculpation and release provisions of the Plan, the DIP Agent, RBL Agent, Term
Loan Agent and Indenture Trustee shall not have any liability to any Entity with respect to distributions made or
directed to be made by the Term Loan Agent or Indenture Trustee.

                            (d)       Minimum Distributions

          No fractional shares of New Common Stock shall be distributed and no Cash shall be distributed in lieu of
such fractional amounts. When any distribution pursuant to the Plan on account of an Allowed Claim would otherwise
result in the issuance of a number of shares of New Common Stock that is not a whole number, the actual distribution
of shares of New Common Stock shall be rounded as follows: (a) fractions of one-half (1/2) or greater shall be rounded
to the next higher whole number and (b) fractions of less than one-half (1/2) shall be rounded to the next lower whole
number with no further payment therefor. The total number of authorized shares of New Common Stock to be
distributed to Holders of Allowed Claims hereunder shall be adjusted as necessary to account for the foregoing
rounding.

                            (e)       Undeliverable Distributions and Unclaimed Property

          In the event that any distribution to any Holder of Allowed Claims is returned as undeliverable, no
distribution to such Holder shall be made unless and until the Disbursing Agent has determined the then-current
address of such Holder, at which time such distribution shall be made to such Holder without interest; provided,
however, that such distributions shall be deemed unclaimed property under Section 347(b) of the Bankruptcy Code at
the expiration of one year from the Effective Date. After such date, all unclaimed property or interests in property
shall revert to the Reorganized Debtors automatically and without need for a further order by the Bankruptcy Court
(notwithstanding any applicable federal, provincial or state escheat, abandoned, or unclaimed property laws to the
contrary), and the Claim of any Holder of Claims to such property or Interest in property shall be discharged and
forever barred.




                                                          48
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 62 of 1298



                             (f)      Surrender of Canceled Instruments or Securities.

          On the Effective Date or as soon as reasonably practicable thereafter, each Holder of a certificate or
instrument evidencing a Claim or an Interest shall be deemed to have surrendered such certificate or instrument to the
Disbursing Agent. Such surrendered certificate or instrument shall be cancelled solely with respect to the Debtors,
and such cancellation shall not alter the obligations or rights of any non-Debtor third parties vis-à-vis one another with
respect to such certificate or instrument, including with respect to any indenture or agreement that governs the rights
of the Holder of a Claim or Interest, which shall continue in effect for purposes of allowing Holders to receive
distributions under the Plan, charging liens, priority of payment, and indemnification rights. Notwithstanding anything
to the contrary in the Plan, this paragraph shall not apply to certificates or instruments evidencing Claims that are
Unimpaired under the Plan.

                  5.        Manner of Payment

         All distributions of the New Common Stock or Cash to the Holders of the applicable Allowed Claims under
the Plan shall be made by the Disbursing Agent on behalf of the Debtors or Reorganized Debtors, as applicable.

         At the option of the Disbursing Agent, any Cash payment to be made hereunder may be made by check or
wire transfer or as otherwise required or provided in applicable agreements.

                  6.        Exemption from Registration Requirements

         Pursuant to Section 1145 of the Bankruptcy Code, the offering, issuance, and distribution of the New
Common Stock (other than the Rights Offering Shares, the Participation Premium Shares issued to Participating
Noteholders, the Plan Sponsor Backstop Commitment Shares, the Plan Sponsor Backstop Commitment Fee Shares,
and the Noteholder Backstop Commitment Fee Shares), as contemplated by Section III.B of the Plan, shall be exempt
from, among other things, the registration requirements of Section 5 of the Securities Act and any other applicable
law requiring registration prior to the offering, issuance, distribution, or sale of Securities. In addition, under Section
1145 of the Bankruptcy Code, such New Common Stock (other than the Rights Offering Shares, the Participation
Premium Shares issued to Participating Noteholders, the Plan Sponsor Backstop Commitment Shares, the Plan
Sponsor Backstop Commitment Fee Shares, and the Noteholder Backstop Commitment Fee Shares) will be freely
tradable in the U.S. by the recipients thereof, subject to the provisions of (i) Section 1145(b)(1) of the Bankruptcy
Code relating to the definition of an underwriter in Section 2(a)(11) of the Securities Act; (ii) compliance with
applicable securities laws and any rules and regulations of the Securities and Exchange Commission, if any, applicable
at the time of any future transfer of such Securities or instruments; and (iii) any restrictions in the Reorganized
Debtors’ New Organizational Documents or the Stockholders’ Agreement.

          Pursuant to Section 4(a)(2) of the Securities Act and Rule 506 of Regulation D promulgated under the
Securities Act, to the extent the Rights Offering Shares, the Participation Premium Shares issued to Participating
Noteholders, the Plan Sponsor Backstop Commitment Shares, the Plan Sponsor Backstop Commitment Fee Shares,
and the Noteholder Backstop Commitment Fee Shares issued under the Plan are deemed Securities, such shares will
be exempt from, among other things, the registration requirements of Section 5 of the Securities Act to the maximum
extent permitted thereunder and any other applicable state or foreign securities laws requiring registration prior to the
offering, issuance, distribution, or sale of Securities. Any and all Rights Offering Shares, Participation Premium
Shares issued to Participating Noteholders, the Plan Sponsor Backstop Commitment Shares, the Plan Sponsor
Backstop Commitment Fee Shares, and the Noteholder Backstop Commitment Fee Shares offered, issued, or
distributed under the Plan shall be deemed “restricted securities” that may not be offered, sold, exchanged, assigned,
or otherwise transferred unless they are registered under the Securities Act, or an exemption from registration under
the Securities Act is available, and in compliance with any applicable state or foreign securities laws.

                  7.        Compliance with Tax Requirements

        In connection with the Plan, to the extent applicable, the Debtors, Reorganized Debtors, Disbursing Agent,
and any applicable withholding agent shall comply with all tax withholding and reporting requirements imposed on
them by any Governmental Unit, and all distributions made pursuant to the Plan shall be subject to such withholding


                                                            49
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 63 of 1298



and reporting requirements. Notwithstanding any provision in the Plan to the contrary, such parties shall be authorized
to take all actions necessary or appropriate to comply with such withholding and reporting requirements, including
liquidating a portion of the distribution to be made under the Plan to generate sufficient funds to pay applicable
withholding taxes, withholding distributions pending receipt of information necessary to facilitate such distributions,
or establishing any other mechanisms they believe are reasonable and appropriate. The Debtors and Reorganized
Debtors reserve the right to allocate all distributions made under the Plan in compliance with all applicable wage
garnishments, alimony, child support, and other spousal awards, Liens, and encumbrances.

                  8.       Allocations

         Plan Distributions in respect of Allowed Claims shall be allocated first to the principal amount of such Claims
(as determined for federal income tax purposes) and then, to the extent the consideration exceeds the principal amount
of the Claims, to any portion of such Claims for accrued but unpaid interest.

                  9.       No Postpetition Interest on Claims

         Unless otherwise specifically provided for in the Plan or the Confirmation Order, the Final DIP Order, or
required by applicable bankruptcy and non-bankruptcy law, postpetition interest shall not accrue or be paid on any
Claims, and no Holder of a Claim shall be entitled to interest accruing on or after the Petition Date on such Claim or
right. Additionally, and without limiting the foregoing, interest shall not accrue or be paid on any Disputed Claim
with respect to the period form the Effective Date to the date a final distribution is made on account of such Disputed
Claim, if and when such Disputed Claim becomes and Allowed Claim.

                  10.      Foreign Currency Exchange Rate

        Except as otherwise provided in a Bankruptcy Court order, as of the Effective Date, any Claim asserted in
currency other than U.S. dollars shall be automatically deemed converted to the equivalent U.S. dollar value using the
exchange rate for the applicable currency as published in The Wall Street Journal, National Edition, on the Effective
Date.

                  11.      Setoffs and Recoupment

         Except as expressly provided in the Plan, each Reorganized Debtor may, pursuant to Section 553 of the
Bankruptcy Code, set off and/or recoup against any Plan Distributions to be made on account of any Allowed Claim,
any and all claims, rights, and Causes of Action that such Reorganized Debtor may hold against the Holder of such
Allowed Claim to the extent such setoff or recoupment is either (1) agreed in amount among the relevant Reorganized
Debtor(s) and the Holder of the Allowed Claim or (2) otherwise adjudicated by the Bankruptcy Court or another court
of competent jurisdiction; provided, however, that neither the failure to effectuate a setoff or recoupment nor the
allowance of any Claim hereunder shall constitute a waiver or release by a Reorganized Debtor or its successor of any
and all claims, rights, and Causes of Action that such Reorganized Debtor or its successor may possess against the
applicable Holder. In no event shall any Holder of a Claim be entitled to recoup such Claim against any claim, right,
or Cause of Action of the Debtors or the Reorganized Debtors, as applicable, unless such Holder actually has
performed such recoupment and provided notice thereof in writing to the Debtors in accordance with Section XII.G
of the Plan on or before the Effective Date, notwithstanding any indication in any Proof of Claim or otherwise that
such Holder asserts, has, or intends to preserve any right of recoupment.

                  12.      Claims Paid or Payable by Third Parties

                            (a)       Claims Paid by Third Parties

         The Debtors or the Reorganized Debtors, as applicable, shall reduce in full a Claim, and such Claim shall be
disallowed without a Claims objection having to be Filed and without any further notice to or action, order, or approval
of the Bankruptcy Court, to the extent that the Holder of such Claim receives payment in full on account of such Claim
from a party that is not a Debtor or a Reorganized Debtor. Subject to the last sentence of this paragraph, to the extent
a Holder of a Claim receives a distribution on account of such Claim and receives payment from a party that is not a


                                                          50
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 64 of 1298



Debtor or a Reorganized Debtor on account of such Claim, such Holder shall, within fourteen (14) days of receipt
thereof, repay or return the distribution to the applicable Reorganized Debtor, to the extent the Holder’s total recovery
on account of such Claim from the third party and under the Plan exceeds the amount of such Claim as of the date of
any such distribution under the Plan. The failure of such Holder to timely repay or return such distribution shall result
in the Holder owing the applicable Reorganized Debtor annualized interest at the Federal Judgment Rate on such
amount owed for each Business Day after the fourteen (14) day grace period specified above until the amount is repaid.

                             (b)      Claims Payable by Third Parties

         No distributions under the Plan shall be made on account of an Allowed Claim that is payable pursuant to
one of the Debtors’ insurance policies until the Holder of such Allowed Claim has exhausted all remedies with respect
to such insurance policy. To the extent that one or more of the Debtors’ insurers agrees to satisfy in full or in part a
Claim (if and to the extent adjudicated by a court of competent jurisdiction), then immediately upon such insurers’
agreement, the applicable portion of such Claim may be expunged without a Claims objection having to be Filed and
without any further notice to or action, order, or approval of the Bankruptcy Court.

                             (c)      Applicability of Insurance Policies

         Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims shall be in accordance
with the provisions of any applicable insurance policy. Nothing contained in the Plan shall constitute or be deemed a
waiver of any Cause of Action that the Debtors or any Entity may hold against any other Entity, including insurers
under any policies of insurance, nor shall anything contained therein constitute or be deemed a waiver by such insurers
of any defenses, including coverage defenses, held by such insurers.

         F.       Procedures for Resolving Disputed, Contingent, and Unliquidated Claims

                  1.        Allowance of Claims.

         Except as otherwise set forth in the Plan, after the Effective Date, the Reorganized Debtors shall have and
retain any and all rights and defenses the applicable Debtor had with respect to any Claim immediately before the
Effective Date, including the Causes of Action retained pursuant to Section IV.S of the Plan. Except as specifically
provided in the Plan or an order entered by the Bankruptcy Court in the Chapter 11 Cases, no Claim shall become an
Allowed Claim unless and until such Claim is deemed Allowed in accordance with the Plan.

                  2.        Claims Administration Responsibilities

          Except as otherwise specifically provided in the Plan, after the Effective Date, the Reorganized Debtors shall
have the sole authority: (1) to File, withdraw, or litigate to judgment, objections to Claims; (2) to settle or compromise
any Disputed Claim without any further notice to or action, order, or approval by the Bankruptcy Court; and (3) to
administer and adjust the Claims Register to reflect any such settlements or compromises without any further notice
to or action, order, or approval by the Bankruptcy Court.

                  3.        Adjustment to Claims without Objection

         Any duplicate Claim or any Claim that has been paid, satisfied, amended, or superseded may be adjusted or
expunged on the Claims Register by the Reorganized Debtors without the Reorganized Debtors having to File an
application, motion, complaint, objection, or any other legal proceeding seeking to object to such Claim or Interest
and without any further notice to or action, order, or approval of the Bankruptcy Court.

                  4.        Time to File Objections to Claims

         Except to the extent Claims are Allowed under the terms of the Plan, any objections to Claims shall be served
and Filed by the Claims Objection Deadline. All Claims not objected to by the Claims Objection Deadline shall be
deemed Allowed unless such deadline is extended upon approval of the Bankruptcy Court.



                                                           51
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 65 of 1298



                  5.       Disallowance of Claims or Interests

          All Claims of any Entity from which property is sought by the Debtors under Sections 542, 543, 550, or 553
of the Bankruptcy Code or that the Debtors or the Reorganized Debtors allege is a transferee of a transfer that is
avoidable under Sections 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code shall be
Disallowed pursuant to Section 502(d) of the Bankruptcy Code if: (a) the Entity, on the one hand, and the Debtors or
the Reorganized Debtors, as applicable, on the other hand, agree or the Bankruptcy Court has determined by Final
Order that such Entity or transferee is liable to turn over any property or monies under any of the aforementioned
sections of the Bankruptcy Code; and (b) such Entity or transferee has failed to turn over such property by the date set
forth in such agreement or Final Order.

         Except as provided herein or otherwise agreed to by the Reorganized Debtors in their sole discretion, any
and all Claims evidenced by Proofs of Claims Filed after the Bar Date shall be deemed Disallowed as of the Effective
Date without any further notice to or action, order, or approval of the Bankruptcy Court, and Holders of such Claims
may not receive any distributions on account of such Claims, unless such late Proof of Claim has been deemed timely-
Filed by a Final Order.

                  6.       Amendments to Proofs of Claim

         On or after the later of (i) the Effective Date or (ii) the Bar Date, a Proof of Claim or Interest may not be
Filed or amended without prior authorization of the Bankruptcy Court or the Reorganized Debtors, and any such new
or amended Proof of Claim Filed that is not so authorized before it is Filed shall be deemed Disallowed in full without
any further action.

                  7.       No Distributions Pending Allowance

         Notwithstanding any other provision of the Plan, if any portion of a Claim is a Disputed Claim, as applicable,
no payment or distribution provided hereunder shall be made on account of such Claim unless and until such Disputed
Claim becomes an Allowed Claim; provided that if only the Allowed amount of an otherwise valid Claim is Disputed,
such Claim shall be deemed Allowed in the amount not Disputed and payment or distribution shall be made on account
of such undisputed amount.

                  8.       Distributions after Allowance

          To the extent that a Disputed Claim ultimately becomes an Allowed Claim, distributions shall be made to the
Holder of such Allowed Claim in accordance with the provisions of the Plan. As soon as reasonably practicable after
the date that the order or judgment of the Bankruptcy Court allowing any Disputed Claim becomes a Final Order, the
Disbursing Agent shall provide to the Holder of such Claim the distribution to which such Holder is entitled under the
Plan as of the Effective Date, without any interest to be paid on account of such Claim.

         G.       Settlement, Release, Injunction, and Related Provisions

                  1.       Discharge of Claims and Termination of Interests

          Pursuant to Section 1141(d) of the Bankruptcy Code, and except as otherwise specifically provided in the
Plan (including with respect to Reinstated Claims), the Confirmation Order or in any contract, instrument, or other
agreement or document created pursuant to the Plan, the distributions, rights, and treatment that are provided in the
Plan shall be in complete satisfaction, discharge, and release, effective as of the Effective Date, of Claims (including
any Intercompany Claims resolved or compromised after the Effective Date by the Reorganized Debtors), Interests,
and Causes of Action of any nature whatsoever, including any interest accrued on Claims or Interests from and after
the Petition Date, whether known or unknown, against, liabilities of, liens on, obligations of, rights against, and
Interests in, the Debtors or any of their assets or properties, regardless of whether any property shall have been
distributed or retained pursuant to the Plan on account of such Claims and Interests, including demands, liabilities,
and Causes of Action that arose before the Effective Date, any liability (including withdrawal liability) to the extent
such Claims or Interests relate to services performed by employees of the Debtors prior to the Effective Date and that


                                                          52
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 66 of 1298



arise from a termination of employment, any contingent or non-contingent liability on account of representations or
warranties issued on or before the Effective Date, and all debts of the kind specified in Sections 502(g), 502(h), or
502(i) of the Bankruptcy Code, in each case whether or not: (a) a Proof of Claim based upon such debt or right is Filed
or deemed Filed pursuant to Section 501 of the Bankruptcy Code; (b) a Claim or Interest based upon such debt, right,
or Interest is Allowed pursuant to Section 502 of the Bankruptcy Code; or (c) the Holder of such a Claim or Interest
has accepted the Plan. The Confirmation Order shall be a judicial determination of the discharge of all Claims and
Interests subject to the occurrence of the Effective Date.

                  2.       Release of Liens

          Except as otherwise provided in the Plan (including Section IV.E of the Plan), the Confirmation Order,
or in any contract, instrument, or other agreement or document created pursuant to the Plan, on the Effective
Date and concurrently with the applicable distributions made pursuant to the Plan and, in the case of a Secured
Claim, satisfaction in full of the portion of the Secured Claim that is Allowed as of the Effective Date, except
for Other Secured Claims that the Debtors elect to Reinstate with respect to which the applicable counterparty
has agreed to Reinstatement in accordance with the Plan, all mortgages, deeds of trust, Liens, pledges, or other
security interests against any property of the Estates shall be fully released and discharged, and all of the right,
title, and interest of any Holder of such mortgages, deeds of trust, Liens, pledges, or other security interests
shall revert to the Reorganized Debtors and their successors and assigns. Any Holder of such Secured Claim
(and the applicable agents for such Holder) shall be authorized and directed, at the sole cost and expense of the
Reorganized Debtors, to release any collateral or other property of any Debtor (including any cash collateral
and possessory collateral) held by such Holder (and the applicable agents for such Holder), and to take such
actions as may be reasonably requested by the Reorganized Debtors to evidence the release of such Lien,
including the execution, delivery, and Filing or recording of such releases. The presentation or Filing of the
Confirmation Order to or with any federal, state, provincial, or local agency or department shall constitute
good and sufficient evidence of, but shall not be required to effect, the termination of such Liens.

         To the extent that any Holder of a Secured Claim that has been satisfied or discharged in full pursuant
to the Plan, or any agent for such Holder, has filed or recorded publicly any Liens and/or security interests to
secure such Holder’s Secured Claim, then as soon as practicable on or after the Effective Date, such Holder (or
the agent for such Holder) shall take any and all steps requested by the Debtors, the Reorganized Debtors, or
Exit Agent that are necessary or desirable to record or effectuate the cancellation and/or extinguishment of
such Liens and/or security interests, including the making of any applicable filings or recordings, and the
Reorganized Debtors shall be entitled to make any such filings or recordings on such Holder’s behalf.

         Notwithstanding any of the foregoing, the Debtors reserve the right, with the consent of the RBL Agent,
Plan Sponsor, and Exit Agent, to leave in place mortgages and security interests of the RBL Agent for the
benefit of the Exit Agent pursuant to terms set forth in the Confirmation Order.

                  3.       Releases by the Debtors

         Except as provided for in the Plan or the Confirmation Order, pursuant to Section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, on and after the Effective Date, each Released Party is
deemed released and discharged by the Debtors, the Reorganized Debtors, and their Estates (and any Entity
seeking to exercise rights of the Estates) from any and all Causes of Action, including any derivative claims,
asserted on behalf of the Debtors, that the Debtors, the Reorganized Debtors, or their Estates would have been
legally entitled to assert in their own right (whether individually or collectively) or on behalf of the Holder of
any Claim against, or Interest in, a Debtor or other Entity, based on or relating to, or in any manner arising
from, in whole or in part, the Debtors, the Debtors’ in- or out-of-court restructuring efforts, intercompany
transactions, the Corporate Reorganization, the Equity Backstop Commitment Agreement, the RBL Credit
Agreement, the Term Loan Documents, the Indentures, the Plan Sponsor Backstop Commitment Agreement,
the Noteholder Backstop Commitment Agreement, the DIP Facility, the Exit Facility, the Rights Offering, the
New Exit Note (if any), the Incremental Equity Investment (if any), the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, or Filing of the Global RSA, this Disclosure Statement, the DIP
Facility, the RBL Credit Agreement, the Plan Sponsor Backstop Commitment Agreement, the Noteholder
Backstop Commitment Agreement, the Plan, the Exit Facility, the Rights Offering, the New Exit Note (if any),

                                                          53
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 67 of 1298



the Incremental Equity Investment (if any) or any Restructuring Transaction, contract, instrument, release, or
other agreement or document created or entered into in connection with the Initial RSA, the Global RSA, this
Disclosure Statement, the DIP Facility, the Plan, the RBL Credit Agreement, the Plan Sponsor Backstop
Commitment Agreement, the Noteholder Backstop Commitment Agreement, the Exit Facility, the Rights
Offering, the New Exit Note (if any), or the Incremental Equity Investment (if any), the Filing of the Chapter
11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance or distribution of securities pursuant to the Plan, or the distribution of
property under the Plan or any other related agreement, or upon any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective Date. Notwithstanding anything
to the contrary in the foregoing, the releases set forth above do not release obligations of any party or Entity
under the Plan, or any document, instrument, or agreement executed to implement the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Debtor Release set forth in Section VIII.C of the Plan, which includes by reference
each of the related provisions and definitions contained in the Plan, and further, shall constitute the Bankruptcy
Court’s finding that the Debtor Release is: (a) in exchange for the good and valuable consideration provided
by the Released Parties, including, without limitation, the Released Parties’ contributions to facilitating the
Restructuring and implementing the Plan; (b) a good faith settlement and compromise of the Claims released
by the Debtor Release; (c) in the best interests of the Debtors and their Estates; (d) fair, equitable, and
reasonable; (e) given and made after due notice and opportunity for hearing; and (f) a bar to any of the Debtors,
the Reorganized Debtors, or the Debtors’ Estates (and any Entity seeking to exercise rights of the Estates)
asserting any Claim or Cause of Action released pursuant to the Debtor Release.

                 4.       Releases by the Releasing Parties

         Except as provided for in the Plan or the Confirmation Order, as of the Effective Date, each Releasing
Party is deemed to have released and discharged each Released Party from any and all Causes of Action,
whether known or unknown, including any derivative claims, asserted on behalf of the Debtors, that such Entity
would have been legally entitled to assert (whether individually or collectively), based on or relating to, or in
any manner arising from, in whole or in part, the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
intercompany transactions, the Plan Sponsor Backstop Commitment Agreement, the Noteholder Backstop
Commitment Agreement, the Exit Facility, the Rights Offering, the New Exit Note (if any), Incremental Equity
Investment (if any), the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, or Filing
of the Global RSA, this Disclosure Statement, the DIP Facility, the Plan, the Plan Sponsor Backstop
Commitment Agreement, the Noteholder Backstop Commitment Agreement, the Exit Facility, Rights Offering,
the New Exit Note (if any), the Incremental Equity Investment (if any) or any Restructuring Transaction,
contract, instrument, release, or other agreement or document created or entered into in connection with the
Global RSA, this Disclosure Statement, the DIP Facility, the Plan, the Plan Sponsor Backstop Commitment
Agreement, the Noteholder Backstop Commitment Agreement, the Exit Facility, the Rights Offering, the New
Exit Note (if any), or the Incremental Equity Investment (if any), the Filing of the Chapter 11 Cases, the pursuit
of Confirmation, the pursuit of Consummation, the administration and implementation of the Plan, including
the issuance or distribution of securities pursuant to the Plan, or the distribution of property under the Plan or
any other related agreement, or upon any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date. Notwithstanding anything to the contrary in the
foregoing, the releases set forth above do not release obligations of any party or Entity under the Plan, or any
document, instrument, or agreement executed to implement the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Third Party Release set forth in Section VIII.D of the Plan, which includes by
reference each of the related provisions and definitions contained herein, and, further, shall constitute the
Bankruptcy Court’s finding that the Third Party Release is: (a) consensual; (b) essential to the confirmation of
the Plan; (c) given in exchange for the good and valuable consideration provided by the Released Parties; (d) a
good faith settlement and compromise of the Claims released by the Third Party Release; (e) in the best
interests of the Debtors and their Estates; (f) fair, equitable, and reasonable; (g) given and made after due
notice and opportunity for hearing; and (h) a bar to any of the Releasing Parties asserting any claim or Cause
of Action released pursuant to the Third Party Release.

                                                       54
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 68 of 1298



                  5.       Exculpation

        Except as provided for in the Plan or the Confirmation Order, no Exculpated Party shall have or incur,
and each Exculpated Party is released and exculpated from any Cause of Action for any claim related to any
act or omission in connection with, relating to, or arising out of, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, or Filing of the Global RSA and related prepetition transactions, the
DIP Facility, the Exit Facility, this Disclosure Statement, the Plan, or any Restructuring Transaction, contract,
instrument, release or other agreement or document created or entered into in connection with this Disclosure
Statement or the Plan, the Filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, the administration and implementation of the Plan, including the issuance of securities
pursuant to the Plan, or the distribution of property under the Plan or any other related agreement, except for
claims related to any act or omission that is determined in a final order to have constituted actual fraud, gross
negligence or willful misconduct, but in all respects such Entities shall be entitled to reasonably rely upon the
advice of counsel with respect to their duties and responsibilities pursuant to the Plan.

         The Section 1125(e) Protected Parties have, and upon Consummation of the Plan shall be deemed to
have, participated in good faith and in compliance with the applicable laws with regard to the solicitation of
votes and distribution of consideration pursuant to the Plan and, therefore, are not, and on account of such
distributions shall not be, liable at any time for the violation of any applicable law, rule, or regulation governing
the solicitation of acceptances or rejections of the Plan or such distributions made pursuant to the Plan. Each
of the Section 1125(e) Protected Parties shall be entitled to and granted the protections and benefits of
Section 1125(e) of the Bankruptcy Code.

                  6.       Injunction

         Except as otherwise expressly provided in the Final DIP Order, the Plan, or the Confirmation Order
or for obligations issued or required to be paid pursuant to the Final DIP Order, the Plan, or the Confirmation
Order, all Entities who have held, hold, or may hold Claims or Interests that have been released, discharged,
settled or are subject to exculpation are permanently enjoined, from and after the Effective Date, from taking
any of the following actions against, as applicable, the Debtors, the Reorganized Debtors, the Exculpated
Parties, or the Released Parties: (a) commencing or continuing in any manner any action or other proceeding
of any kind on account of or in connection with or with respect to any such Claims or Interests; (b) enforcing,
attaching, collecting, or recovering by any manner or means any judgment, award, decree, or order against
such Entities on account of or in connection with or with respect to any such Claims or Interests; (c) creating,
perfecting, or enforcing any encumbrance of any kind against such Entities or the property or the estates of
such Entities on account of or in connection with or with respect to any such Claims or Interests; (d) asserting
any right of setoff, subrogation, or recoupment of any kind against any obligation due from such Entities or
against the property of such Entities on account of or in connection with or with respect to any such Claims or
Interests unless such Holder has Filed a motion requesting the right to perform such setoff on or before the
Effective Date, and notwithstanding an indication of a Claim or Interest or otherwise that such Holder asserts,
has, or intends to preserve any right of setoff pursuant to applicable law or otherwise; and (e) commencing or
continuing in any manner any action or other proceeding of any kind on account of or in connection with or
with respect to any such Claims or Interests released, discharged, or settled pursuant to the Plan.

        Upon entry of the Confirmation Order, all Holders of Claims and Interests and their respective current
and former employees, agents, officers, directors, principals, and direct and indirect Affiliates shall be enjoined
from taking any actions to interfere with the implementation or Consummation of the Plan. Each Holder of
an Allowed Claim or Allowed Interest, as applicable, by accepting, or being eligible to accept, distributions
under or Reinstatement of such Claim or Interest, as applicable, pursuant to the Plan, shall be deemed to have
consented to the injunction provisions set forth in Section VIII.F of the Plan.

                  7.       Protections against Discriminatory Treatment

          Consistent with Section 525 of the Bankruptcy Code and the Supremacy Clause of the U.S. Constitution, all
Entities, including Governmental Units, shall not discriminate against the Reorganized Debtors or deny, revoke,
suspend, or refuse to renew a license, permit, charter, franchise, or other similar grant to, condition such a grant to,

                                                          55
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 69 of 1298



discriminate with respect to such a grant against, the Reorganized Debtors, or another Entity with whom the
Reorganized Debtors have been associated, solely because each Debtor has been a debtor under chapter 11 of the
Bankruptcy Code, has been insolvent before the commencement of the Chapter 11 Cases (or during the Chapter 11
Cases but before the Debtors are granted or denied a discharge), or has not paid a debt that is dischargeable in the
Chapter 11 Cases.

                  8.        Reimbursement or Contribution

          If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity pursuant to
Section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is contingent as of the time of
allowance or disallowance, such Claim shall be forever disallowed and expunged notwithstanding Section 502(j) of
the Bankruptcy Code, unless prior to the Confirmation Date: (1) such Claim has been adjudicated as non-contingent
or (2) the relevant Holder of a Claim has Filed a non-contingent Proof of Claim on account of such Claim and a Final
Order has been entered prior to the Confirmation Date determining such Claim as no longer contingent.

        H.        Conditions Precedent to Confirmation and Consummation of the Plan

                  1.        Conditions Precedent to the Effective Date

        The following shall be conditions to the Effective Date (the “Conditions Precedent”):

             a.   the Bankruptcy Court shall have entered the Confirmation Order, which shall be in form and
                  substance acceptable to the Debtors, the Plan Sponsor, and the Required Noteholder Backstop
                  Parties, and reasonably acceptable to the Required Supporting Noteholders, shall be a Final Order
                  and shall:

                       1.   authorize the Debtors to take all actions necessary to enter into, implement, and
                            consummate the contracts, instruments, releases, leases, indentures, and other agreements
                            or documents created in connection with the the Plan;

                       2.   decree that the provisions of the Confirmation Order and the Plan are nonseverable and
                            mutually dependent;

                       3.   authorize the Debtors, as applicable/necessary, to: (A) implement the Restructuring
                            Transactions, including the Rights Offering and Backstop Commitments; (B) distribute the
                            New Common Stock pursuant to the exemption from registration under the Securities Act
                            provided by Section 1145 of the Bankruptcy Code or other exemption from such
                            registration or pursuant to one or more registration statements; (C) make all distributions
                            and issuances as required under the Plan, including Cash and the New Common Stock; and
                            (D) enter into any agreements, transactions, and sales of property as set forth in the Plan
                            and Plan Supplement, including the Exit Facility, the Plan Sponsor Backstop Commitment
                            Agreement, the Noteholder Backstop Commitment Agreement, the New Exit Note
                            Documents (if any), the Incremental Equity Investment Documents (if any), the
                            Stockholders’ Agreement, and the Management Incentive Plan;

                       4.   authorize the implementation of the Plan in accordance with its terms;

                       5.   provide that, pursuant to Section 1146 of the Bankruptcy Code, the assignment or surrender
                            of any lease or sublease, and the delivery of any deed or other instrument or transfer order,
                            in furtherance of, or in connection with the Plan, including any deeds, bills of sale, or
                            assignments executed in connection with any disposition or transfer of assets contemplated
                            under the Plan, shall not be subject to any stamp, real estate transfer, mortgage recording,
                            or other similar tax;




                                                           56
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 70 of 1298



             6.   authorize the payment, on or prior to the Effective Date, of all professional fees and
                  expenses (including any transaction or back-end fees payable to financial advisors in
                  accordance with the terms of their engagement letters) of the (i) advisors to the Supporting
                  Creditors payable pursuant to the Global RSA, the Plan Sponsor Backstop Commitment
                  Agreement, the Noteholder Backstop Agreement and the DIP Credit Agreement, (ii) the
                  Term Loan Agent, (iii) the Plan Sponsor Backstop Parties, (iv) the Noteholder Backstop
                  Parties, (v) the DIP Lenders, and the DIP Agent, (vi) the Exit Agent and the Exit Lenders,
                  and (vii) the RBL Agent and the RBL Lenders; and

             7.   authorize the payment of the Backstop Commitment Fees.

    b.   the Debtors shall have obtained all authorizations, consents, regulatory approvals, rulings, or
         documents that are necessary to implement and effectuate the Plan;

    c.   the final versions of the Definitive Documentation, the Plan Supplement and all of the schedules,
         documents, annexes, and exhibits contained therein shall have been Filed in a manner consistent in
         all material respects with the Global RSA, the Global RSA Term Sheet (including all Exhibits
         thereto), and the Plan and shall be in form and substance acceptable to the Debtors and the Plan
         Sponsor, and reasonably acceptable to the Required Supporting Noteholders and the RBL Agent;

    d.   the Global RSA shall remain in full force and effect;

    e.   all conditions precedent to the Exit Facility shall have been satisfied or waived in accordance with
         the Exit Facility Term Sheet and Definitive Documentation to be entered in connection therewith
         and satisfactory to the RBL Agent and the Plan Sponsor, or (in the alternative) all DIP Claims and
         RBL Claims will be paid in full in Cash;

    f.   if the Exit Facility will not be consummated, all conditions precedent to an Alternative Exit Facility
         shall have been satisfied or waived in accordance with the definitive documentation to be entered in
         connection therewith;

    g.   all conditions precedent to the New Exit Note (if any) shall have been satisfied or waived in
         accordance with the terms thereof;

    h.   all conditions precedent to the Incremental Equity Investment (if any) shall have been satisfied or
         waived in accordance with the terms thereof;

    i.   all conditions precedent to the effectiveness of (i) the Plan Sponsor Backstop Commitment
         Agreement and (ii) the Noteholder Backstop Commitment Agreement, in each case, shall have been
         satisfied or waived in accordance with the terms thereof;

    j.   the Debtors shall have received, or shall receive simultaneously with the occurrence of the Effective
         Date, no less than $256.3 million in aggregate Cash proceeds from the Plan Sponsor Backstop
         Commitment Agreement, the Noteholder Backstop Commitment Agreement, the Rights Offering,
         and the Incremental Equity Investment (if any);

    k.   the Debtors shall have distributed the Noteholder Backstop Commitment Fee Shares and Plan
         Sponsor Party Backstop Commitment Fee Shares pursuant to the terms of the Plan and the Backstop
         Commitment Agreements;

    l.   all reasonable and documented professional fees and expenses of the (i) advisors to the Supporting
         Creditors payable pursuant to the Global RSA, the Plan Sponsor Backstop Commitment Agreement,
         the Noteholder Backstop Agreement and the DIP Credit Agreement, (ii)_the Term Loan Agent, (iii)
         the Plan Sponsor Backstop Parties, (iv) the Noteholder Backstop Parties, (v) the DIP Lenders, and



                                                 57
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 71 of 1298



                  the DIP Agent, (vi) the Exit Agent and the Exit Lenders, and (vii) the RBL Agent and the RBL
                  Lenders shall have been paid in full in Cash; and

              m. the Debtors shall have implemented the Restructuring Transactions, including the Rights Offering
                 and Backstop Commitments, and all transactions contemplated by the Global RSA Term Sheet
                 (including all releases and exculpations contemplated in the Plan), in a manner consistent in all
                 respects with the Global RSA, the Global RSA Term Sheet, and the Plan, pursuant to documentation
                 acceptable to the Debtors and the Plan Sponsor, and reasonably acceptable to the Required
                 Supporting Noteholders and RBL Agent.

                  2.        Waiver of Conditions

          The Debtors, with the prior written consent of the Plan Sponsor, may waive any one or more of the Conditions
Precedent to the Effective Date; provided that the waiver of the Conditions Precedent set forth in (c), (d), (g), (i), (j),
(k), (l), and (m) of Section IX.A of the Plan shall require the prior written consent of the Required Noteholder
Backstop Parties (such consent not to be unreasonably withheld).

                  3.        Effect of Failure of Conditions

         If Consummation does not occur, the Plan shall be null and void in all respects and nothing contained in the
Plan, this Disclosure Statement, or the Global RSA shall: (1) constitute a waiver or release of any Claims by the
Debtors, or Claims against, or Interests in, the Debtors; (2) prejudice in any manner the rights of the Debtors, any
Holders of Claims or Interests, or any other Entity; or (3) constitute an admission, acknowledgment, offer, or
undertaking by the Debtors, any Holders of Claims or Interests, or any other Entity.

                  4.        Substantial Consummation

         “Substantial Consummation” of the Plan, as defined in 11 U.S.C. § 1101(2), shall be deemed to occur on the
Effective Date.

         I.       Modification, Revocation, or Withdrawal of Plan

                  1.        Modification and Amendments

          Except as otherwise specifically provided in the Plan and subject to the consent rights set forth in the Global
RSA, the Debtors reserve the right to modify the Plan, with the prior written consent of the Plan Sponsor, whether
such modification is material or immaterial, and seek Confirmation consistent with the Bankruptcy Code and, as
appropriate, not resolicit votes on such modified Plan. Subject to those restrictions on modifications set forth in the
Plan and the requirements of Section 1127 of the Bankruptcy Code, Bankruptcy Rule 3019, and, to the extent
applicable, Sections 1122, 1123, and 1125 of the Bankruptcy Code, each of the Debtors expressly reserves its
respective rights, with the prior written consent of the Plan Sponsor, to revoke or withdraw, or to alter, amend, or
modify the Plan with respect to such Debtor, one or more times, after Confirmation, and, to the extent necessary may
initiate proceedings in the Bankruptcy Court to so alter, amend, or modify the Plan, or remedy any defect or omission,
or reconcile any inconsistencies in the Plan, this Disclosure Statement, or the Confirmation Order, in such matters as
may be necessary to carry out the purposes and intent of the Plan; provided that each of the foregoing actions shall
not violate the Global RSA.

                  2.        Effect of Confirmation on Modifications

          Entry of the Confirmation Order shall mean that all modifications or amendments to the Plan since the
solicitation thereof are approved pursuant to Section 1127(a) of the Bankruptcy Code and do not require additional
disclosure or resolicitation under Bankruptcy Rule 3019.




                                                            58
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 72 of 1298



                   3.       Revocation or Withdrawal of Plan

          To the extent permitted by the Global RSA, the Debtors reserve the right to revoke or withdraw the Plan prior
to the Confirmation Date and to File subsequent plans of reorganization. If the Debtors revoke or withdraw the Plan,
or if Confirmation or Consummation does not occur, then: (1) the Plan shall be null and void in all respects; (2) any
settlement or compromise embodied in the Plan (including the fixing or limiting to an amount certain of any Claim or
Interest or Class of Claims or Interests), assumption or rejection of Executory Contracts or Unexpired Leases effected
under the Plan, and any document or agreement executed pursuant to the Plan, shall be deemed null and void; and
(3) nothing contained in the Plan shall: (a) constitute a waiver or release of any Claims or Interests; (b) prejudice in
any manner the rights of such Debtor or any other Entity; or (c) constitute an admission, acknowledgement, offer, or
undertaking of any sort by such Debtor or any other Entity.

         J.        Retention of Jurisdiction

         Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, on and after
the Effective Date, the Bankruptcy Court shall retain jurisdiction over all matters arising out of, or relating to, the
Chapter 11 Cases and the Plan pursuant to Sections 105(a) and 1142 of the Bankruptcy Code, including jurisdiction
to:

              a.   allow, disallow, determine, liquidate, classify, estimate, or establish the priority, secured or
                   unsecured status, or amount of any Claim or Interest, including the resolution of any request for
                   payment of any Administrative Expense Claim and the resolution of any and all objections to the
                   secured or unsecured status, priority, amount, or allowance of Claims or Interests;

              b.   decide and resolve all matters related to the granting and denying, in whole or in part, any
                   applications for allowance of compensation or reimbursement of expenses to Professionals
                   authorized pursuant to the Bankruptcy Code or the Plan;

              c.   resolve any matters related to: (i) the assumption, assumption and assignment, or rejection of any
                   Executory Contract or Unexpired Lease to which a Debtor is party or with respect to which a Debtor
                   may be liable and to hear, determine, and, if necessary, liquidate, any Claims arising therefrom,
                   including Cures pursuant to Section 365 of the Bankruptcy Code; (ii) any potential contractual
                   obligation under any Executory Contract or Unexpired Lease that is assumed; (iii) the Reorganized
                   Debtors amending, modifying, or supplementing, after the Effective Date, pursuant to Article V of
                   the Plan, any Executory Contracts or Unexpired Leases to the list of Executory Contracts and
                   Unexpired Leases to be assumed or rejected or otherwise; and (iv) any dispute regarding whether a
                   contract or lease is or was executory or expired;

              d.   ensure that distributions to Holders of Allowed Claims and Allowed Interests (as applicable) are
                   accomplished pursuant to the provisions of the Plan;

              e.   adjudicate, decide, or resolve any motions, adversary proceedings, contested or litigated matters,
                   and any other matters, and grant or deny any applications involving a Debtor that may be pending
                   on the Effective Date;

              f.   adjudicate, decide, or resolve any and all matters related to Section 1141 of the Bankruptcy Code;

              g.   enter and implement such orders as may be necessary to execute, implement, or consummate the
                   provisions of the Plan and all contracts, instruments, releases, indentures, and other agreements or
                   documents created in connection with the Plan or this Disclosure Statement, including the Global
                   RSA, except to the extent that the Definitive Documentation provide for exclusive jurisdiction and
                   venue in another forum;

              h.   enter and enforce any order for the sale of property pursuant to Sections 363, 1123, or 1146(a) of
                   the Bankruptcy Code;


                                                          59
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 73 of 1298



             i.   resolve any cases, controversies, suits, disputes, or Causes of Action that may arise in connection
                  with the Consummation, interpretation, or enforcement of the Plan or any Entity’s obligations
                  incurred in connection with the Plan;

             j.   issue injunctions, enter and implement other orders, or take such other actions as may be necessary
                  to restrain interference by any Entity with Consummation or enforcement of the Plan;

             k.   resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the releases,
                  injunctions, exculpations, and other provisions contained in Article VIII of the Plan and enter such
                  orders as may be necessary or appropriate to implement such releases, injunctions, and other
                  provisions;

             l.   resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the repayment
                  or return of distributions and the recovery of additional amounts owed by the Holder of a Claim or
                  Interest for amounts not timely repaid pursuant to Section VI.L of the Plan;

             m. enter and implement such orders as are necessary if the Confirmation Order is for any reason
                modified, stayed, reversed, revoked, or vacated;

             n.   determine any other matters that may arise in connection with or relate to the Plan, the Plan
                  Supplement, this Disclosure Statement, the Confirmation Order, or any contract, instrument, release,
                  indenture, or other agreement or document created in connection with the Plan or the Disclosure
                  Statement, including the Global RSA, except to the extent that any Definitive Documentation
                  provide for exclusive jurisdiction and venue in another forum;

             o.   enter an order concluding or closing the Chapter 11 Cases;

             p.   adjudicate any and all disputes arising from or relating to distributions under the Plan;

             q.   consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
                  inconsistency in any Bankruptcy Court order, including the Confirmation Order;

             r.   determine requests for the payment of Claims and Interests entitled to priority pursuant to
                  Section 507 of the Bankruptcy Code;

             s.   hear and determine disputes arising in connection with the interpretation, implementation, or
                  enforcement of the Plan or the Confirmation Order, including disputes arising under agreements,
                  documents, or instruments executed in connection with the Plan, except to the extent that any
                  Definitive Documentation provide for exclusive jurisdiction and venue in another forum;

             t.   hear and determine matters concerning state, local, and federal taxes in accordance with
                  Sections 346, 505, and 1146 of the Bankruptcy Code;

             u.   hear and determine all disputes involving the existence, nature, scope, or enforcement of any
                  exculpations, discharges, injunctions, and releases granted in the Plan, including under Article VIII
                  of the Plan;

             v.   enforce all orders previously entered by the Bankruptcy Court; and

             w. hear any other matter not inconsistent with the Bankruptcy Code.

         As of the Effective Date, notwithstanding anything in Article XI of the Plan to the contrary, the New
Organizational Documents and the Exit Facility or Alternative Exit Facility, as applicable, and any documents related
thereto shall be governed by the jurisdictional provisions therein and the Bankruptcy Court shall not retain jurisdiction
with respect thereto.


                                                           60
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 74 of 1298



         K.        Miscellaneous Provisions

                   1.       Immediate Binding Effect

         Subject to Section IX.A of the Plan and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or
otherwise, upon the occurrence of the Effective Date, the terms of the Plan (including, for the avoidance of doubt, the
documents and instruments contained in the Plan Supplement) shall be immediately effective and enforceable and
deemed binding upon the Debtors, the Reorganized Debtors, any and all Holders of Claims or Interests (irrespective
of whether such Claims or Interests are deemed to have accepted the Plan), all Entities that are parties to or are subject
to the settlements, compromises, releases, discharges, and injunctions described in the Plan, each Entity acquiring
property under the Plan, and any and all non-Debtor parties to Executory Contracts and Unexpired Leases with the
Debtors.

                   2.       Additional Documents

          On or before the Effective Date, the Debtors may File with the Bankruptcy Court such agreements and other
documents as may be necessary to effectuate and further evidence the terms and conditions of the Plan and the Global
RSA. The Debtors or the Reorganized Debtors, as applicable, and all Holders of Claims or Interests receiving
distributions pursuant to the Plan and all other parties in interest shall, from time to time, prepare, execute, and deliver
any agreements or documents and take any other actions as may be necessary or advisable to effectuate the provisions
and intent of the Plan.

                   3.       Payment of Statutory Fees

          All fees payable pursuant to Section 1930(a) of the chapter 123 of title 28 of the United States Code, as
determined by the Bankruptcy Court at a hearing pursuant to Section 1128 of the Bankruptcy Code, shall be paid by
each of the Reorganized Debtors (or the Disbursing Agent on behalf of each of the Reorganized Debtors) for each
quarter (including any fraction thereof) until the earlier of entry of a final decree closing such Chapter 11 Cases or an
order of dismissal or conversion, whichever comes first.

                   4.       Dissolution of Committee and Cessation of Fee and Expense Payment

          On the Effective Date, the Committee appointed in the Chapter 11 Cases shall dissolve and members thereof
shall be released and discharged from all rights and duties from or related to the Chapter 11 Cases. The Reorganized
Debtors shall no longer be responsible for paying any fees or expenses incurred by the members of or advisors to the
Committee after the Effective Date.

                   5.       Reservation of Rights

          Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the Bankruptcy Court
shall enter the Confirmation Order, and the Confirmation Order shall have no force or effect if the Effective Date does
not occur. None of the Filing of the Plan, any statement or provision contained in the Plan, or the taking of any action
by any Debtor with respect to the Plan, this Disclosure Statement, or the Plan Supplement shall be or shall be deemed
to be an admission or waiver of any rights of any Debtor with respect to the Holders of Claims or Interests prior to the
Effective Date.

                   6.       Successors and Assigns

          The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be binding on, and
shall inure to the benefit of any heir, executor, administrator, successor or assign, Affiliate, officer, manager, director,
agent, representative, attorney, beneficiaries, or guardian, if any, of each Entity.




                                                            61
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 75 of 1298



                 7.         Notices

         All notices, requests, and demands to or upon the Debtors to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided in the Plan, shall be deemed to have been duly given
or made when actually delivered or, in the case of notice by facsimile transmission, when received and telephonically
confirmed, addressed as follows:


                           Debtors                                         Counsel to the Debtors
 Legacy Reserves Inc.                                           Sidley Austin LLP
 303 W. Wall St.                                                1000 Louisiana, Suite 5900
 Midland, Texas 79701                                           Houston, Texas 77002
 Attention: Bert Ferrara                                        Attention: Duston K. McFaul and Charles M.
                                                                Persons
                                                                And
                                                                Sidley Austin LLP
                                                                One South Dearborn Street
                                                                Chicago, Illinois 60603
                                                                Attention: Bojan Guzina and Andrew F. O’Neill
                 United States Trustee                                  Counsel to the Plan Sponsor
 Office of The United States Trustee                            Latham and Watkins LLP
 515 Rusk Street, Suite 3516                                    885 Third Avenue
 Houston, Texas 77002                                           New York, New York 10022
                                                                Attention: Adam J. Goldberg
 Counsel to the Ad Hoc Group of Senior Noteholders                       Counsel to the Committee
 Davis Polk & Wardwell LLP                                      Pillsbury Winthrop Shaw Pittman LLP
 450 Lexington Avenue                                           Two Houston Center
 New York, New York 10017                                       909 Fannin, Suite 2000
 Attention: Brian M. Resnick                                    Houston, TX 77010
                                                                Attention: Hugh M. Ray

                                                                And

                                                                Brown Rudnick LLP
                                                                7 Times Square
                                                                New York, New York 10036
                                                                Attention: Robert Stark and Bennett S. Silverberg
              RBL Agent and DIP Agent                              Counsel to the RBL Agent and DIP Agent
 Wells Fargo Bank, National Association                         Orrick, Herrington & Sutcliffe LLP
 1000 Louisiana Street, 9th Floor                               51 West 52nd Street
 Houston, Texas 77002                                           New York, New York 10019
 Attention: Brett A. Steele                                     Attention: Raniero D’Aversa, Jr. and Laura D.
                                                                Metzger


          After the Effective Date, the Reorganized Debtors have the authority to send a notice to Entities that to
continue to receive documents pursuant to Bankruptcy Rule 2002, such Entity must File a renewed request to receive
documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the Reorganized Debtors are authorized to
limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities who have Filed such
renewed requests.



                                                         62
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 76 of 1298



                  8.        Term of Injunctions or Stays

         Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in effect in the
Chapter 11 Cases pursuant to Sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and
extant on the Confirmation Date (excluding any injunctions or stays contained in the Plan or the Confirmation Order)
shall remain in full force and effect until the Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with their terms.

                  9.        Entire Agreement

          Except as otherwise indicated, and without limiting the effectiveness of the Global RSA, the Plan (including,
for the avoidance of doubt, the documents and instruments in the Plan Supplement) supersedes all previous and
contemporaneous negotiations, promises, covenants, agreements, understandings, and representations on such
subjects, all of which have become merged and integrated into the Plan.

                  10.       Exhibits

         All exhibits, annexes, and documents attached to the Plan or included in the Plan Supplement are incorporated
into and are a part of the Plan as if set forth in full in the Plan. After the exhibits, annexes, and documents are Filed,
copies of such exhibits, annexes, and documents shall be available upon written request to the Debtors’ counsel at the
address above or by downloading such exhibits and documents from the Debtors’ restructuring website at
https://www.kccllc.net/legacyreserves or the Bankruptcy Court’s website at www.txs.uscourts.gov/bankruptcy. To
the extent any exhibit, annex, or document is inconsistent with the terms of the Plan, unless otherwise ordered by the
Bankruptcy Court or otherwise specifically provided for in such exhibit or document, the non-exhibit, non-annex, or
non-document portion of the Plan shall control.

                  11.       Nonseverability of Plan Provisions

          If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy Court to be invalid,
void, or unenforceable, the Bankruptcy Court shall have the power to alter and interpret such term or provision to
make it valid or enforceable to the maximum extent practicable, consistent with the original purpose of the term or
provision held to be invalid, void, or unenforceable, and such term or provision shall then be applicable as altered or
interpreted. Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and provisions
of the Plan will remain in full force and effect and will in no way be affected, impaired, or invalidated by such holding,
alteration, or interpretation. The Confirmation Order shall constitute a judicial determination and shall provide that
each term and provision of the Plan, as it may have been altered or interpreted in accordance with the foregoing, is:
(1) valid and enforceable pursuant to its terms; (2) integral to the Plan and may not be deleted or modified without the
Debtors’ or Reorganized Debtors’ consent, as applicable; provided that any such deletion or modification must be
consistent with the Global RSA; and (3) nonseverable and mutually dependent.

                  12.       Votes Solicited in Good Faith

         Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes on the Plan in
good faith and in compliance with Section 1125(g) of the Bankruptcy Code, and pursuant to Section 1125(e) of the
Bankruptcy Code, the Debtors and each of their respective Affiliates, agents, representatives, members, principals,
shareholders, officers, directors, employees, advisors, and attorneys will be deemed to have participated in good faith
and in compliance with the Bankruptcy Code in the offer, issuance, sale, and purchase of securities offered and sold
under the Plan and any previous plan, and, therefore, neither any of such parties or individuals or the Reorganized
Debtors will have any liability for the violation of any applicable law, rule, or regulation governing the solicitation of
votes on the Plan or the offer, issuance, sale, or purchase of the Securities offered and sold under the Plan and any
previous plan.




                                                           63
        Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 77 of 1298



                  13.       Governing Law

          Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and Bankruptcy
Rules) or unless otherwise specifically stated, the laws of the State of Texas, without giving effect to the principles of
conflict of laws, shall govern the rights, obligations, construction, and implementation of the Plan, any agreements,
documents, instruments, or contracts executed or entered into in connection with the Plan (except as otherwise set
forth in those agreements, in which case the governing law of such agreement shall control), and corporate governance
matters; provided, however, that corporate governance matters relating to the Debtors or the Reorganized Debtors, as
applicable, not incorporated in Texas shall be governed by the laws of the state of incorporation or formation of the
relevant Debtor or the Reorganized Debtors, as applicable.

                  14.       Closing of Chapter 11 Cases

          The Reorganized Debtors shall, promptly after the full administration of the Chapter 11 Cases, File with the
Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court
to close the Chapter 11 Cases.

                  15.       Waiver or Estoppel

          Each Holder of a Claim or an Interest shall be deemed to have waived any right to assert any argument,
including the right to argue that its Claim or Interest should be Allowed in a certain amount, in a certain priority,
secured or not subordinated by virtue of an agreement made with the Debtors or their counsel, or any other Entity, if
such agreement was not disclosed in the Plan, this Disclosure Statement, or papers Filed with the Bankruptcy Court
prior to the Confirmation Date.

VIII.    LIQUIDATION ANALYSIS, VALUATION, AND FINANCIAL PROJECTIONS

         A.       Liquidation Analysis

         The Debtors believe that the Plan provides a greater recovery for Holders of Allowed Claims and Interests
than would be achieved in a liquidation under chapter 7 of the Bankruptcy Code. This belief is based on a number of
considerations, including (a) the likely erosion in value of the Debtors’ oil and gas properties in a chapter 7 case in
the context of an expeditious liquidation and the “forced sale” atmosphere; (b) the additional Administrative Expense
Claim and Professional Claims generated by conversion to a chapter 7 case and any related costs; (c) the absence of a
robust market in which the Debtors’ assets could be marketed and sold pursuant to a liquidation sale; and (d) the
additional Claims that would arise by reason of the breach or rejection in a chapter 7 case of obligations under leases
and executory contracts that would otherwise be assumed under the Plan.

          The Debtors, with the assistance of Alvarez & Marsal (“A&M”), have prepared the Liquidation Analysis,
which is attached hereto as Exhibit D, to assist Holders of Claims and Interests in evaluating the Plan. The Liquidation
Analysis compares the projected recoveries that would result for the liquidation of the Debtors in a hypothetical case
under chapter 7 of the Bankruptcy Code with the estimated distributions to Holders of Allowed Claims and Interests
under the Plan. The Liquidation Analysis is based on the value of the Debtors’ assets and liabilities as of a certain
date and incorporates various estimates and assumptions, including a hypothetical conversion to a chapter 7 liquidation
as of a certain date. Further, the Liquidation Analysis is subject to potentially material changes, including with respect
to economic and business conditions and legal rulings. Therefore, the actual liquidation value of the Debtors could
vary materially from the estimate provided in the Liquidation Analysis.

         B.       Valuation Analysis

         PWP, at the request of the Debtors, has performed an analysis, which is attached hereto as Exhibit E, of the
estimated implied value of Reorganized Legacy Reserves and its subsidiaries on a going-concern basis as of an
assumed Effective Date of [●], 2019 (the “Valuation Analysis”). The Valuation Analysis, including the procedures
followed, assumptions made, qualifications, and limitations on review undertaken and described therein, should be
read in conjunction with Section XII of this Disclosure Statement, entitled “Risk Factors.” The Valuation Analysis


                                                           64
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 78 of 1298



is based on data and information as of the date of this Disclosure Statement. PWP makes no representations as to
changes to such data and information that may have occurred since the date of the Valuation Analysis.

         C.       Financial Projections

          As further discussed in Section X of this Disclosure Statement, the Debtors believe the Plan meets the
feasibility requirements set forth in Section 1129(a)(11) of the Bankruptcy Code, as Confirmation is not likely to be
followed by a liquidation or the need for further financial reorganization of the Reorganized Debtors or any successor
to the Debtors under the Plan. In connection with the Solicitation and seeking Confirmation of the Plan, and for
purposes of determining whether the Plan satisfies the feasibility standards, the Debtors’ management has developed
the Financial Projections attached hereto as Exhibit F.

         Creditors and other interested parties should see Section XII of this Disclosure Statement, entitled “Risk
Factors,” for a discussion of certain factors that may affect the future performance of the Reorganized Debtors.

                                     Note about Forward-Looking Statements

          The Debtors make statements in this Disclosure Statement that are considered forward-looking statements
under federal securities laws. Statements concerning these and other matters are not guarantees of the Debtors’ future
performance. Such forward-looking statements represent the Debtors’ estimates and assumptions only as of the date
such statements were made and involve known and unknown risks, uncertainties, and other unknown factors that could
impact the Debtors’ restructuring plans or cause the actual results of the Debtors to be materially different from any
future results expressed or implied by such forward-looking statements. In addition to statement which explicitly
describe such risks and uncertainties, readers are urged to consider statements labeled with the terms “believes,”
“belief,” “expects,” “intends,” “anticipates,” “plans,” “estimates,” “potential,” or “probable” or similar terms to be
uncertain and forward looking. There can be no assurance that the Restructuring described in this Disclosure
Statement will be consummated. The Debtors consider all statements regarding anticipated or future matters,
including the following, to be forward-looking statements:

•   The Chapter 11 Cases, including the Debtors’                    capital expenditures and meeting working capital
    ability to obtain Confirmation or an alternative                needs;
    restructuring transaction;                                  •   The amount of oil and gas the Debtors produce;
•   The Debtors’ ability to obtain the approval of the          •   The price at which the Debtors are able to sell
    Bankruptcy Court with respect to motions or other               their oil and natural gas production;
    requests made to the Bankruptcy Court, including            •   The Debtors’ ability to replace reserves and
    maintaining strategic control as debtor in                      increase reserve value;
    possession;                                                 •   The Debtors’ drilling locations and their ability to
•   The effects of these Chapter 11 Cases on the                    continue development activities at economically
    Debtors and on the interests of the various                     attractive costs;
    constituents, including holders of our common               •   The Debtors’ level of lease operating expenses,
    stock and indebtedness;                                         general and administrative costs, and finding and
•   The length of time that the Debtors will operate                development costs;
    under Chapter 11 protection and the continued               •   The level of the Debtors’ capital expenditures;
    availability of capital during the pendency of the          •   The Debtors’ ability to divest non-core assets at
    proceedings;                                                    economically attractive prices;
•   Any future effects as a result of the pendency of           •   The Debtors’ future operating results;
    or emergence from the Chapter 11 Cases or ability           •   Financing plans;
    to emerge from Chapter 11;                                  •   Competitive position;
•   The adequacy and availability of capital                    •   Business strategy;
    resources, credit, and liquidity, including, but not        •   Budgets;
    limited to, debt refinancing or extensions,
                                                                •   Projected cost reductions;
    exchanges or repurchases of debt, issuances of
                                                                •   Projected and estimated liability costs;
    debt or equity securities, access to additional
    borrowing capacity and our ability to generate              •   Results of litigation;
    sufficient cash flow from operations to fund our            •   Disruption of operations;


                                                           65
       Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 79 of 1298



•     Plans and objectives of management for future            •    Projected general market conditions;
      operations;                                              •    Benefits from new technology;
•     Contractual obligations;                                 •    Effect of changes in accounting due to recently
•     Off-balance sheet arrangements;                               issued accounting standards; and
•     Growth opportunities for existing services;              •    The Debtors’ plans, objectives, expectations, and
•     Projected price increases;                                    intentions.

         The Financial Projections should be read in conjunction with the assumptions, qualifications, and
explanations set forth in this Disclosure Statement and the Plan.

         Creditors and other interested parties should read Section XII of this Disclosure Statement, entitled
“Risk Factors,” for a discussion of certain factors that may affect the ability of the Debtors to reorganize and
the future financial performance of the Reorganized Debtors.

          D.      Other Available Information

        Legacy Reserves files with the SEC its Annual Report on Form 10-K, Quarterly Reports on Form 10-Q,
Current Reports on Form 8-K, and all required amendments to those reports, proxy statements, and registration
statements. The SEC maintains an internet site at www.sec.gov that contains reports, proxy and information
statements, and other information regarding issuers, including Legacy Reserves, that file electronically with the SEC.

         All of Legacy Reserves’ reports and materials filed with the SEC are available free of charge through its
website http://www.legacyreserves.com/ as soon as reasonably practicable after Legacy Reserves electronically files
such material with the SEC.

          Legacy Reserves’ consolidated financial statements for the year ended December 31, 2018 and the fiscal
quarter ended March 31, 2019, together with other financial information for prior reporting periods, are included in
its Form 10-K for the fiscal year ended December 31, 2018, filed with the SEC on March 22, 2019, and its Form 10-
Q for the fiscal quarter ended March 31, 2019, filed with the SEC on May 10, 2019. Such information was prepared
assuming that Legacy Reserves will continue as a going concern and contemplates the realization of assets and the
satisfaction of liabilities in the normal course of business.

IX.       CORPORATE GOVERNANCE

          A.      New Organizational Documents

         On or immediately prior to the Effective Date, the Debtors or the Reorganized Debtors will enact certain
new corporate governance as further described in the Governance Term Sheet and as will be set forth in the New
Organizational Documents to be filed with the Plan Supplement and the Stockholders’ Agreement attached hereto as
Exhibit I. The New Organizational Documents will prohibit the issuance of non-voting equity securities to the extent
required by Section 1123(a)(6) of the Bankruptcy Code.

          B.      Stockholders’ Agreement

        On the Effective Date, the Post-Effective Date holders of New Common Stock and other equity interests in
Reorganized Legacy Reserves will enter into the Stockholders’ Agreement as further described in the Governance
Term Sheet and attached hereto as Exhibit I.

          C.      Directors and Officers of the Reorganized Debtors

        The New Board shall have full power and authority to manage and control the business and affairs of the
Company and its subsidiaries. The New Board initially shall be comprised of seven directors, nominated and
appointed as follows:

          (i)     One director shall be James Daniel Westcott, Chief Executive Officer of New Legacy Reserves;

                                                         66
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 80 of 1298



         (ii)      One director shall be Kyle Hammond, President and Chief Operating Officer of New Legacy
                   Reserves;

         (iii)     Five other directors (the “Sponsor Nominees”), which may include independent directors or current
                   board members of Legacy Reserves, to be selected by the Plan Sponsor or, to the extent applicable
                   with the prior written consent of the Plan Sponsor, a Partner; provided that, in the event that the
                   Noteholder Backstop Parties acquire and continue to hold, in the aggregate, more than 7% of the
                   New Common Stock (on a fully diluted basis) issued and outstanding as of the Effective Date, the
                   Noteholder Backstop Parties shall be entitled to nominate one (1) of the five (5) directors who are
                   the subject of this clause (iii); provided, further, that in the event that (i) the Plan Sponsor owns fifty
                   percent (50%) or less, but ten percent (10%) or more, of the New Common Stock that the Plan
                   Sponsor owned on the Effective Date, the number of Sponsor Nominees shall be adjusted so that
                   they constitute a proportional number of the directors of the Board (i.e., ranging from fifty percent
                   (50%) to ten percent (10%) of the total number of directors of the Board), and (ii) if the Plan Sponsor
                   owns less than ten percent (10%) of the New Common Stock that the Plan Sponsor owned on the
                   Effective Date, there shall be no obligation for any Sponsor Nominee to be nominated to the New
                   Board; and

         (iv)      following the Effective Date, for so long as the Plan Sponsor owns more than fifty percent (50%)
                   of the New Common Stock that the Plan Sponsor owned on the Effective Date, additional directors
                   may be nominated from time-to-time by the Plan Sponsor, provided that such directors are mutually
                   acceptable to the Plan Sponsor and the New Board.

X.       FEASIBILITY AND BEST INTEREST OF THE CREDITORS

         A.        Feasibility of the Plan

         Section 1129(a)(11) of the Bankruptcy Code requires that confirmation of the chapter 11 plan of
reorganization is not likely to be followed by the liquidation, or the need for further financial reorganization of, the
debtor, or any successor to the debtor (unless such liquidation or reorganization is proposed in such plan).

         To determine whether the Plan meets this feasibility requirement, the Debtors have analyzed their ability to
meet their respective obligations under the Plan and to continue operating as a going concern. As part of this analysis,
the Debtors prepared the Financial Projections, as set forth in Exhibit E attached hereto. Based on such Financial
Projections, the Debtors believe that they will be able to make all payments required under the Plan and, therefore,
Confirmation of the Plan is not likely to be followed by liquidation or the need for further reorganization of the
Reorganized Debtors.

         B.        Best Interests of Creditors Test

           Often called the “best interests” test, Section 1129(a)(7) of the Bankruptcy Code requires that a Bankruptcy
Court find, as a condition to confirmation, that a chapter 11 plan of reorganization provides, with respect to each class
of claims and interests, that each holder of a claim or an interest in such class either (i) has accepted the plan or (ii) will
receive or retain under the plan property of a value that is not less than the amount that such holder would receive or
retain if the debtor liquidated under chapter 7.

         In order to satisfy the “best interests” test, the Debtors have attached hereto as Exhibit D the Liquidation
Analysis. The Liquidation Analysis demonstrates that the distributions to all Classes of Claims and Interests under
the Plan is not less than the amount that Holders in such Classes are likely to receive if the Debtors were liquidated
under chapter 7.




                                                             67
       Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 81 of 1298



XI.       CONFIRMATION PROCEDURES

          A.        Confirmation Hearing

        Section 1129(a) of the Bankruptcy Code requires a bankruptcy court, after notice, to hold a hearing on
confirmation of a chapter 11 plan. The Bankruptcy Code further provides that any party in interest may object to the
confirmation of a chapter 11 plan.

         The Bankruptcy Court has scheduled the Confirmation Hearing for [October 23], 2019, commencing at [●]
(prevailing Central Time), before the Honorable Marvin Isgur, United States Bankruptcy Judge, at the United States
Bankruptcy Court for the Southern District of Texas. The Confirmation Hearing may be adjourned from time to time
by the Bankruptcy Court without further notice except for the announcement of the adjournment date made at the
Confirmation Hearing or at any subsequent adjourned Confirmation Hearing.

          The Bankruptcy Court has directed that objections, if any, to confirmation of the Plan be served and filed so
that they are received on or before [October 14], 2019 at 4:00 p.m. (prevailing Central Time). THE BANKRUPTCY
COURT MAY NOT CONSIDER OBJECTIONS TO CONFIRMATION OF THE PLAN IF ANY SUCH
OBJECTIONS HAVE NOT BEEN TIMELY SERVED AND FILED IN COMPLIANCE WITH THE ORDER
APPROVING THE DISCLOSURE STATEMENT.

          B.        Statutory Requirements for Confirmation of the Plan

         Among the requirements for the confirmation of a chapter 11 plan of reorganization are that such plan (i) is
accepted by all impaired classes of claims and interests, or if rejected by an impaired class, that the plan “does not
discriminate unfairly” and is “fair and equitable” as to such class; (ii) is feasible; and (iii) is in the “best interests” of
holders of claims and interests that are impaired under the plan.

          In these Chapter 11 Cases, at the Confirmation Hearing, the Bankruptcy Court will determine whether the
Plan satisfies the requirements of Section 1129 of the Bankruptcy Code. The Debtors believe that: (i) the Plan satisfies
all of the necessary statutory requirements of chapter 11, (ii) they have complied or will have complied with all of the
necessary requirements of chapter 11, and (iii) the Plan has been proposed in good faith.

                    1.         Acceptance by Impaired Classes

          The Bankruptcy Code requires that, as a condition to confirmation, except as described in Section XI.B.2 of
this Disclosure Statement, each class of claims or interests that is impaired under a chapter 11 plan of reorganization,
accept the plan. A class that is not “impaired” under a plan is deemed to have accepted the plan and, therefore,
solicitation of acceptances with respect to such class is not required. 14

          Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of impaired claims or interests
as acceptance by holders of at least two-thirds in dollar amount and more than one-half in number of allowed claims
or interests in that class, counting only those claims or interests that actually voted to accept or to reject the plan.

        Thus, the Voting Classes described herein will have voted to accept the Plan only if two-thirds in amount
and a majority in number of Holders that actually vote on the Plan vote to accept.

                    2.         Confirmation Without Acceptance by All Impaired Classes

          Bankruptcy Code Section 1129(b) allows a bankruptcy court to confirm a plan, even if an impaired class
entitled to vote on the plan has not accepted it, provided that the plan has been accepted by at least one impaired class.

14
   As described in Section 1124 of the Bankruptcy Code, a class is “impaired” unless the plan: (a) leaves unaltered the legal,
equitable and contractual rights to which the claim or the equity interest entitles the holder of such claim or equity interest; or (b)
cures any default, reinstates the original terms of such obligation, compensates the holder for certain damages or losses, as
applicable, and does not otherwise alter the legal, equitable or contractual rights to which such claim or interest entitles the holder
of such claim or interest.

                                                                 68
       Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 82 of 1298



The Debtors cannot guarantee that all impaired classes will accept the Plan. If any impaired class does not accept the
Plan, the Debtors intend to seek confirmation of the Plan pursuant to Bankruptcy Code Section 1129(b). Bankruptcy
Code Section 1129(b) states that, notwithstanding an impaired class’s failure to accept a plan of reorganization, the
plan may still be confirmed, so long as the plan does not “discriminate unfairly” and is “fair and equitable” with
respect to each class of claims or equity interests that is impaired under, and has not accepted, the plan.

          The “unfair discrimination” test applies to classes of claims or interests that are of equal priority and are
receiving different treatment under a plan. The test does not require that the treatment be the same or equivalent, but
that treatment be “fair.” In general, bankruptcy courts consider whether a plan discriminates unfairly in its treatment
of classes of claims of equal rank (e.g., classes of the same legal character). Bankruptcy courts will take into account
a number of factors in determining whether a plan discriminates unfairly. A plan could treat two classes of unsecured
creditors differently without unfairly discriminating against either class.

         The “fair and equitable” test applies to classes of different priority and status (e.g., secured versus unsecured)
and includes the general requirement that no class of claims receive more than 100 percent of the amount of the
allowed claims in the class. As to the dissenting class, the test sets different standards depending upon the type of
claims or equity interests in the class.

          The Debtors submit that if the Debtors “cramdown” the Plan pursuant to Section 1129(b) of the Bankruptcy
Code, the Plan is structured so that it does not “discriminate unfairly” and satisfies the “fair and equitable”
requirement. With respect to the unfair discrimination requirement, all Classes under the Plan are provided treatment
that is substantially equivalent to the treatment that is provided to other classes that have equal rank. With respect to
the fair and equitable requirement, no Class under the Plan will receive more than 100 percent of the amount of allowed
claims in that class. The Debtors believe that the Plan and the treatment of all Classes of Claims and Interests under
the Plan satisfy the foregoing requirements for nonconsensual confirmation of the Plan.

         The Debtors reserve the right to alter, amend, modify, revoke or withdraw the Plan, any Exhibit thereto and
any Plan Supplement, including to amend or modify it to satisfy Bankruptcy Code Section 1129(b), if necessary.

XII.     RISK FACTORS

        The following provides a summary of various important considerations and risk factors associated with the
Plan; however, it is not exhaustive. There are risks, uncertainties, and other important factors that could cause the
Debtors’ actual performance or achievements to be materially different from those they may project and the Debtors
undertake no obligation to update any such statement.

         A.       Bankruptcy-Specific Considerations

                  1.        General

         While the Debtors believe that the Chapter 11 Cases will be of short duration and will not be materially
disruptive to their business, the Debtors cannot be certain that this will be the case. Although the Plan is designed to
minimize the length of the Chapter 11 Cases, it is impossible to predict with certainty the amount of time that one or
more of the Debtors may spend in bankruptcy or to assure parties in interest that the Plan will be confirmed. Even if
confirmed on a timely basis, bankruptcy proceedings to confirm the Plan could have an adverse effect on the Debtors’
business. Among other things, it is possible that bankruptcy proceedings could adversely affect the Debtors’
relationships with their Legacy Reserves customers and employees. The proceedings will also involve additional
expense and may divert some of the attention of the Debtors’ management away from business operations.

                  2.        Objections to the Plan’s Classification of Claims and Interests

         Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an interest in a particular
class only if such claim or interest is substantially similar to the other claims or interests in such class. The Debtors
believe that the classification of the Claims and Interests under the Plan complies with the requirements set forth in
the Bankruptcy Code because the Debtors created Classes of Claims and Interests, each encompassing Claims or


                                                            69
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 83 of 1298



Interests, as applicable, that are substantially similar to the other Claims and Interests in each such Class. Nevertheless,
there can be no assurance that parties in interest will not object to the classification of Claims and Interests under the
Plan, or that the Bankruptcy Court will approve such classification.

                   3.       Failure to Satisfy Voting Requirements

         Section 1126(b) of the Bankruptcy Code provides that the holder of a claim against, or equity interest in, a
debtor who accepts or rejects a plan of reorganization before the commencement of a chapter 11 case is deemed to
have accepted or rejected such plan under the Bankruptcy Code so long as the solicitation of such acceptance was
made in accordance with applicable non-bankruptcy law governing the adequacy of disclosure in connection with
such solicitations, or, if such laws do not exist, such acceptance was solicited after disclosure of “adequate
information,” as defined in Section 1125 of the Bankruptcy Code.

          In addition, Bankruptcy Rule 3018(b) states that a holder of a claim or equity interest who has accepted or
rejected a plan before the commencement of the case under the Bankruptcy Code will not be deemed to have accepted
or rejected the plan if the Bankruptcy Court finds that the plan was not transmitted to substantially all creditors and
equity security holders of the same class, that an unreasonably short time was prescribed for such creditors and equity
security holders to accept or reject the plan, or that the solicitation was not in compliance with Section 1126(b) of the
Bankruptcy Code.

          To satisfy the requirements of Section 1126(b) of the Bankruptcy Code and Bankruptcy Rule 3018(b), the
Debtors are attempting to commence the Solicitation and deliver the Solicitation Package to all Holders of Claims in
Classes 3, 4, and 5 on [September 16], 2019. In that regard, the Debtors believe that the solicitation of votes to accept
or reject the Plan is proper under applicable non-bankruptcy law, rules and regulations. The Debtors cannot be certain,
however, that the solicitation of acceptances or rejections will be approved by the Bankruptcy Court, and if such
approval is not obtained, the confirmation of the Plan could be denied. If the Bankruptcy Court were to conclude that
the Debtors did not satisfy the solicitation requirements, then the Debtors may seek to resolicit votes to accept or reject
the Plan or to solicit votes to accept or reject the Plan from one or more Classes that were not previously solicited.
The Debtors cannot provide any assurances that such a resolicitation would be successful.

         If the Debtors resolicit acceptances of the Plan from parties entitled to vote thereon (for the aforementioned
or any other reason), confirmation of the Plan could be delayed and possibly jeopardized. Nonconfirmation of the
Plan could result in an extended chapter 11 proceeding, during which time the Debtors could experience significant
deterioration in their relationships with trade vendors and major customers.

                   4.       Termination of Restructuring Support Agreement

         The Global RSA contains certain provisions that give the Required Consenting Creditors (as defined in the
Global RSA) the ability to terminate the Global RSA if various conditions are not satisfied. Termination of the Global
RSA could result in protracted Chapter 11 Cases which could significantly and detrimentally impact relationships
with creditors, vendors, suppliers, employees, and customers.

                   5.       Non-Confirmation or Delay of Confirmation of the Plan

         In the event that votes are received in number and amount sufficient to enable the Bankruptcy Court to
confirm the Plan, the Debtors intend to seek, as promptly as practicable thereafter, Confirmation of the Plan. In the
event that sufficient votes are not received, the Debtors may seek to confirm an alternative chapter 11 plan. The
Debtors can give no assurance that the terms of any such alternative chapter 11 plan would be similar or as favorable
to the Holders of Allowed Claims and Allowed Interests as those proposed in the Plan.

         Alternatively, if the requisite acceptances of the Plan are received, the Debtors intend to seek Confirmation
of the Plan by the Bankruptcy Court. If the requisite acceptances of the Plan are not received, the Debtors may
nevertheless seek Confirmation of the Plan notwithstanding the dissent of certain Classes of Claims or Interests. Here,
Class 9 under the Plan – Existing Common Equity Interests – is not receiving a distribution under the Plan and
therefore deemed to reject. Nevertheless, the Bankruptcy Court may confirm the Plan pursuant to the “cramdown”


                                                            70
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 84 of 1298



provisions of the Bankruptcy Code if the Bankruptcy Court determines that the Plan satisfies Section 1129(b) of the
Bankruptcy Code. To confirm a plan over the objection of a dissenting class, the Bankruptcy Court also must find
that at least one Impaired Class (which cannot be an “insider” class) has accepted the Plan.

         Even if the requisite acceptances of a proposed plan are received, the Bankruptcy Court is not obligated to
confirm the Plan as proposed. A dissenting Holder of a Claim or Interest against the Debtors could challenge the
balloting procedures as not being in compliance with the Bankruptcy Code, which could mean that the results of the
balloting may be invalid. If the Bankruptcy Court determined that the balloting procedures were appropriate and the
results were valid, the Bankruptcy Court could still decline to confirm the Plan, if the Bankruptcy Court found that
any of the statutory requirements for confirmation had not been met.

         For the Debtors to emerge successfully from the Chapter 11 Cases as viable entities, the Debtors, like any
other chapter 11 debtor, must obtain approval from their creditors and confirmation of the Plan by the Bankruptcy
Court, and then successfully implement the Plan. The foregoing process requires the Debtors to (i) meet certain
statutory requirements with respect to the adequacy of this Disclosure Statement, (ii) solicit and obtain creditor
acceptances of the Plan, and (iii) fulfill other statutory conditions with respect to the confirmation of the Plan.

          Although the Debtors believe that the Plan satisfies all of the requirements necessary for confirmation by the
Court, there can be no assurance that the Court will reach the same conclusion. Moreover, there can be no assurance
that modifications to the Plan will not be required for Confirmation, or that such modifications would not necessitate
the re-solicitation of votes to accept the Plan, as modified. If the Plan is not confirmed by the Bankruptcy Court,
(a) the Debtors may not be able to reorganize their business; (b) the distributions that Holders of Claims and Interests
ultimately would receive, if any, with respect to their Claims or Interests is uncertain; and (c) there is no assurance
that the Debtors will be able to successfully develop, prosecute, confirm, and consummate an alternative plan that will
be acceptable to the Bankruptcy Court and the Holders of Claims and Interests. It is also possible that third parties
may seek and obtain approval from the Bankruptcy Court to terminate or shorten the exclusivity period during which
only the Debtors may propose and seek to confirm a plan of reorganization.

                  6.        Non-Consensual Confirmation

          In the event that any impaired class of claims or equity interests does not accept or is deemed not to accept a
plan of reorganization, a bankruptcy court may nevertheless confirm such plan at the proponent’s request if at least
one impaired class has accepted the plan (with such acceptance being determined without including the vote of any
“insider” in such class), and as to each impaired class that has not accepted the plan, the bankruptcy court determines
that the plan “does not discriminate unfairly” and is “fair and equitable” with respect to the dissenting impaired classes.
Should any Class vote to reject the Plan, then these requirements must be satisfied with respect to such rejecting
Classes. The Debtors believe that the Plan satisfies these requirements.

                  7.        Non-Occurrence of the Effective Date

        As more fully set forth in Article IX of the Plan, the Effective Date is subject to a number of conditions
precedent. If such conditions precedent are not met or waived, the Effective Date will not take place.

                  8.        Conversion to Chapter 7

          If no plan of reorganization can be confirmed, or if the Bankruptcy Court otherwise finds that it would be in
the best interest of Holders of Claims and Interests, the Chapter 11 Cases may be converted to cases under chapter 7
of the Bankruptcy Code, pursuant to which a trustee would be appointed or elected to liquidate the Debtors’ assets for
distribution in accordance with the priorities established by the Bankruptcy Code. See Section VIII.A of this
Disclosure Statement, as well as the Liquidation Analysis attached hereto as Exhibit D, for a discussion of the effects
that a chapter 7 liquidation would have on the recoveries of Holders of Claims and Interests.




                                                            71
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 85 of 1298



                  9.        Impact of Chapter 11 Cases on the Debtors

          The Plan affects both the Debtors’ capital structure and the ownership, structure and operation of its business
and reflects assumptions and analyses based on the Debtors’ experience and perception of historical trends, current
conditions, and expected future developments, as well as other factors that the Debtors consider appropriate under the
circumstances. Whether actual future results and developments will be consistent with the Debtors’ expectations and
assumptions depends on a number of factors, including, but not limited to, the Debtors’ (i) ability to obtain adequate
liquidity and financing sources; (ii) ability to maintain customers’ confidence in the Debtors’ viability as a continuing
entity and to attract and retain sufficient business from them; and (iii) ability to retain Debtors’ employees, as well as
the overall strength and stability of general economic conditions of the oil and gas industry. The failure of any of
these factors could materially adversely affect the successful reorganization of the Debtors’ business.

         In addition, the Plan relies upon Financial Projections, including with respect to revenues, EBITDA, debt
service, and cash flow. Financial forecasts are necessarily speculative, and it is likely that one or more of the
assumptions and estimates that are the basis of these financial forecasts will not be accurate. Consequently, there can
be no assurance that the results or developments contemplated by any plan of reorganization implemented will occur
or, even if they do occur, that they will have the anticipated effects on the Debtors and their subsidiaries or their
business or operations. The failure of any such results or developments to materialize as anticipated could materially
adversely affect the successful execution of the Plan.

          Finally, the pursuit of these Chapter 11 Cases have consumed and will continue to consume a substantial
portion of the time and attention of management, which may have an adverse effect on the Debtors’ business and
results of operations. The Debtors may also face increased levels of employee attrition.

                  10.       Inability to Assume Executory Contracts

          An executory contract is a contract on which performance remains due to some extent by both parties to the
contract. The Plan provides for the assumption of all Executory Contracts and Unexpired Leases that are not rejected
prior to the Effective Date. The Debtors intend to preserve as much of the benefit of their existing Executory Contracts
and Unexpired Leases as possible. However, with respect to some limited classes of Executory Contracts, including
licenses with respect to patents or trademarks, the Debtors may need to obtain the consent of the counterparty to
maintain the benefit of the contract. There is no guarantee that such consent either would be forthcoming or that
conditions would not be attached to any such consent that makes assuming the contracts unattractive. The Debtors
then would be required to either forego the benefits offered by such contracts or to find alternative arrangements to
replace them.

                  11.       Adverse Effect on Debtors’ Tax Attributes

         Under federal income tax law, a corporation is generally permitted to deduct from taxable income net
operating losses (the “NOLs”) carried forward from prior years. The Debtors estimate that, as of January 1, 2019,
they had available approximately $57 million of federal NOLs and $21 million of state NOLs.

          The Debtors’ ability to use any remaining NOLs and other tax attributes to offset future taxable income is
subject to certain requirements and restrictions. If the Debtors experience an “ownership change” as defined in
Section 382 of the Internal Revenue Code of 1986, as amended (the “IRC”), then their ability to use the NOLs may
be substantially limited, which could have a negative impact on the Debtors’ financial position and results of
operations. Following the implementation of a plan of reorganization, it is possible that an “ownership change” may
be deemed to occur. The Debtors currently expect that their NOLs and other tax attributes will be significantly reduced
or eliminated in connection with the Restructuring, and any remaining NOLs and other tax attributes may be subject
to limitations going forward.

         Holders of Allowed Claims and Interests should carefully review Section XIV of this Disclosure Statement
to determine how the tax implications of the Plan and these Chapter 11 Cases may further affect the Reorganized
Debtors.



                                                           72
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 86 of 1298



                  12.       Votes and Recoveries Subject to Contingencies

          The distributions available to Holders of Allowed Claims under the Plan can be affected by a variety of
contingencies, including, without limitation, whether the Bankruptcy Court orders certain Allowed Claims to be
subordinated to other Allowed Claims. The occurrence of any and all such contingencies, which could affect
distributions available to Holders of Allowed Claims under the Plan, will not affect the validity of the vote taken by
the Impaired Classes to accept or reject the Plan or require any sort of revote by the Impaired Classes.

         The estimated Claims and creditor recoveries that will be forth in this Disclosure Statement are based on
various assumptions, and the actual Allowed amounts of Claims may significantly differ from the estimates. Should
one or more of the underlying assumptions ultimately prove to be incorrect, the actual Allowed amounts of Claims
may vary from the estimated Claims contained in this Disclosure Statement. Moreover, the Debtors cannot determine
with any certainty at this time, the number or amount of Claims that will ultimately be Allowed. Such differences
may materially and adversely affect, among other things, the percentage recoveries to Holders of Allowed Claims
under the Plan.

                  13.       Ability to Discharge or Satisfy Prepetition Claims

         The Debtors may be subject to Claims in various legal proceedings and may become subject to other legal
proceedings in the future. Although any such Claims will generally be stayed while the Chapter 11 Cases are pending,
the Debtors may not be successful in ultimately discharging or satisfying such Claims. The ultimate outcome of each
of these matters, including the Debtors’ ability to have these matters satisfied and discharged in the bankruptcy
proceeding, cannot presently be determined, nor can the liability that may potentially result from a negative outcome
be reasonably estimated presently for every case. The liability the Debtors may ultimately incur with respect to any
one of these matters in the event of a negative outcome may be in excess of amounts currently accrued with respect
to such matters and, as a result, these matters may potentially be material to the Debtors’ business, financial condition,
and/or results of operations.

                  14.       Failure to Obtain Approval of Releases, Injunctions, and Exculpation

          Article VIII of the Plan provides for certain releases, injunctions, and exculpations, including a release of
liens and third-party releases that may otherwise be asserted against the Debtors, Reorganized Debtors, or Released
Parties, as applicable. The releases, injunctions, and exculpations provided in the Plan are subject to objection by
parties in interest and may not be approved. Any party in interest, including the UST, could object to the Plan on the
grounds that the third-party release contained in Section VIII.D of the Plan is not given consensually or in a
permissible nonconsensual manner. In response to such an objection, the Bankruptcy Court could determine that the
third party release is not valid under the Bankruptcy Code. If the Bankruptcy Court makes such a determination, the
Plan could not be confirmed without modifying the Plan to alter or remove the third-party release, in which case the
Released Parties may withdraw their support for the Plan. This could result in substantial delay in Confirmation of
the Plan or the Plan not being confirmed at all.

                  15.       Plan Based on Assumptions

          The Plan affects both the Debtors’ capital structure and the ownership, structure, and operation of its business
and reflects assumptions and analyses based on the Debtors' experience and perception of historical trends, current
conditions, and expected future developments, as well as other factors that the Debtors consider appropriate under the
circumstances. Whether actual future results and developments will be consistent with the Debtors’ expectations and
assumptions depends on a number of factors, including but not limited to the Debtors’ (i) ability to obtain adequate
liquidity and financing sources; (ii) ability to maintain customers' confidence in the Debtors’ viability as a continuing
entity and to attract and retain sufficient business from them; and (iii) ability to retain Debtors’ employees, as well as
the overall strength and stability of general economic conditions of the oil and gas industry.

        The failure of any of these factors could materially adversely affect the successful reorganization of the
Debtors’ business.



                                                           73
        Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 87 of 1298



         In addition, the Plan relies upon the Financial Projections, including with respect to revenues, EBITDA, debt
service, and cash flow. Financial forecasts are necessarily speculative, and it is likely that one or more of the
assumptions and estimates that are the basis of these financial forecasts will not be accurate. Consequently, there can
be no assurance that the results or developments contemplated by any plan of reorganization implemented will occur
or, even if they do occur, that they will have the anticipated effects on the Debtors and their subsidiaries or their
business or operations. The failure of any such results or developments to materialize as anticipated could materially
adversely affect the successful implementation of the Plan.

         B.       Risks Related to the Debtors’ Business Operations and Financial Condition

                  1.       Volatility of Oil and Natural Gas Prices

          Prices for oil and natural gas have historically been volatile as a result of changes in the supply of, and
demand for, oil and natural gas and other factors. The significant decline in oil and natural gas prices may decrease
the Debtors’ revenues and may render many of the Debtors’ development and production projects uneconomic,
resulting in a downward adjustment of reserve estimates. Overall, the weakness in oil and natural gas prices have had
and may continue to have an adverse impact on the Debtors’ financial conditions, results of operations, and cash flows,
and it is difficult to predict how long the current depressed commodity price environment will continue.

         Many factors affect the supply of and demand for oil and natural gas and, therefore, influence product prices,
including:

    •         prices, and expectations about future prices, of oil and natural gas;
    •         domestic and worldwide economic conditions;
    •         domestic and foreign supply of and demand for oil and natural gas;
    •         price and quantity of imports of foreign oil and natural gas including the willingness and ability of OPEC
              and other petroleum producing countries to agree to and maintain oil price and production controls;
    •         trading in oil and natural gas derivative contracts;
    •         level of consumer product demand;
    •         cost of exploring for, developing, producing and delivering oil and natural gas;
    •         level of excess production capacity, available pipeline, storage and other transportation capacity;
    •         lead times associated with acquiring equipment and products and availability of qualified personnel;
    •         expected rates of decline in production from existing and prospective wells;
    •         discovery rates of new oil and gas reserves;
    •         federal, state, and local regulation of exploration and drilling activities and equipment, material, or
              supplies that the Debtors’ furnish;
    •         public pressure on, and legislative and regulatory interest within, federal, state, and local governments
              to stop, significantly limit, or regulate hydraulic fracturing activities;
    •         weather conditions, including hurricanes that can affect oil and natural gas operations over a wide area
              and severe winter weather that can interfere with operations;
    •         political instability in oil and natural gas producing countries;
    •         advances in exploration, development, and production technologies or in technologies affecting energy
              consumption;
    •         price and availability of alternative fuel and energy sources;
    •         uncertainty in capital and commodities markets; and
    •         changes in the value of the U.S. dollar relative to other major global currencies.

                  2.       Uncertainty Related to Drilling and Producing Oil

         The Debtors’ drilling activities are subject to many risks, including the risk that they will not encounter
commercially productive reservoirs. Drilling for oil and natural gas can be uneconomic, not only from dry holes, but
also from productive wells that do not produce sufficient revenues to be commercially viable.




                                                          74
        Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 88 of 1298



          In addition, the Debtors’ drilling and producing operations may be curtailed, delayed, or canceled as a result
of other factors, including:

    •         high cost, shortages, or delivery delays of equipment, materials, and services;
    •         unexpected operational events;
    •         adverse weather conditions or events;
    •         facility or equipment malfunctions;
    •         title disputes;
    •         regulatory changes and approvals;
    •         pipeline ruptures or spills;
    •         collapses of wellbore, casing, or other tubulars;
    •         unusual or unexpected geological formations;
    •         loss of drilling fluid circulation;
    •         formations with abnormal pressures;
    •         fires;
    •         blowouts, craterings, and explosions;
    •         interference from new well stimulation;
    •         offset operations causing irregularities or interruptions in production; and
    •         uncontrollable flows of oil, natural gas, or well fluids.

         The Debtors’ drilling and producing operations produce significant amounts of water and inadequate access
to or availability of water disposal infrastructure could adversely affect our production volumes or significantly
increase the costs of operations.

         Any of these events can cause substantial losses, including personal injury or loss of life; damage to or
destruction of property, natural resources, and equipment; pollution; environmental contamination; loss of wells; and
regulatory penalties.

         The Debtors ordinarily maintain insurance against various losses and liabilities arising from their operations;
however, insurance against all operational risks is not available to the Debtors. Additionally, they may elect not to
obtain insurance if they believe that the cost of available insurance is excessive relative to the perceived risks
presented. Losses could therefore occur for uninsurable or uninsured risks or in amounts in excess of existing
insurance coverage. The occurrence of an event that is not fully covered by insurance could have a material adverse
impact on the Debtors’ business, results of operations, and financial condition.

          Additionally, the Debtors have specifically identified and scheduled drilling locations as an estimation of
future multi-year drilling activities on the Debtors’ acreage. These identified drilling locations represent a significant
part of the Debtors’ growth strategy. The Debtors’ ability to develop the locations depend on a number of factors,
including availability of capital, seasonal conditions, regulatory approvals, oil and natural gas prices, costs, and drilling
results. The final determination on whether to drill any of these drilling locations will be dependent upon the factors
described above as well as, to some degree, the results of our drilling activities with respect to our proved drilling
locations. Because of these uncertainties, the Debtors do not know if the numerous drilling locations identified will
be drilled within the expected time frame or will ever be drilled or if the Debtors will be able to produce oil or natural
gas from those or any other potential drilling locations. As such, the actual drilling activities may be materially
different from those presently identified, which could adversely affect the Debtors’ business, results of operations,
and financial condition.

                   3.       Substantial Leverage; Ability to Service Debt

        According to the terms and conditions of the Plan, upon the Effective Date, the Reorganized Debtors will
have outstanding indebtedness of approximately $[●] million under the New Exit Note Documents.

          The Reorganized Debtors’ ability to service their debt obligations will depend, among other things, upon
their future operating performance. These factors depend partly on economic, financial, competitive, and other factors
beyond the Reorganized Debtors’ control. The Reorganized Debtors may not be able to generate sufficient Cash from

                                                            75
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 89 of 1298



operations to meet their debt service obligations as well as fund necessary capital expenditures and investments in
sales and marketing. In addition, if the Reorganized Debtors need to refinance their debt, obtain additional financing
or sell assets or equity, they may not be able to do so on commercially reasonable terms, if at all.

          Any default under the New Exit Note Documents could adversely affect their growth, financial condition,
results of operations, the value of their equity and ability to make payments on such debt. The Reorganized Debtors
may incur significant additional debt in the future. If current debt amounts increase, the related risks that the
Reorganized Debtors now face will intensify.

                   4.        Restrictive Covenants in New Exit Facility Documents

         The New Exit Facility Documents may contain a number of significant covenants that could adversely affect
the Reorganized Debtors’ ability to operate their business, as well as significantly affect their liquidity, and therefore
could adversely affect the Reorganized Debtors’ results of operations. These covenants may restrict (subject to certain
exceptions) the Reorganized Debtors’ ability to incur additional indebtedness; grant liens; consummate mergers,
acquisitions consolidations, liquidations and dissolutions; sell assets; pay dividends and make other payments in
respect of capital stock; make capital expenditures; make investments, loans and advances; make payments and
modifications to subordinated and other material debt instruments; enter into transactions with affiliates; consummate
sale-leaseback transactions; change their fiscal year; and enter into hedging arrangements (except as otherwise
expressly permitted). In addition, the Reorganized Debtors may be required to maintain a minimum interest coverage
ratio and a maximum leverage ratio.

         The breach of any covenants or obligations in either of the New Exit Facility Documents, not otherwise
waived or amended, could result in a default of such New Exit Facility Documents and could trigger acceleration of
certain obligations thereunder. Any default of either of the New Exit Facility Documents could adversely affect the
Reorganized Debtors’ growth, financial condition, results of operations, and ability to make payments on debt.

                   5.        Effect of Uncertainty on Employees and Contract Counterparties

          Uncertainty about the effects of the Plan on employees may have an adverse effect on the Debtors. These
uncertainties may impair the Debtors’ ability to retain and motivate their personnel and could cause users and others
that deal with the Debtors to defer entering into contracts with the Debtors or making other decisions concerning the
Debtors or seek to change existing business relationships with the Debtors.

         In addition, if the Debtors’ employees depart because of uncertainty about their future roles, the Debtors’
business could be harmed. Competition for skilled employees in the oil and gas industry in Midland, Texas is strong,
and labor costs have increased moderately since 2015. The Debtors expect that the demand and, hence, costs for
skilled employees will increase as prices for oil and natural gas rise. Continual high demand for skilled employees
and continued increases in labor costs could have a material adverse effect on the Debtors’ business, financial
condition, results of operations, and prospects.

                   6.        Loss of Legacy Reserves Executive Officers

         The Debtors’ business depend upon the efforts, abilities and expertise of the Debtors’ executive officers. The
Debtors are implementing a multifaceted strategy to mitigate the risk and cost of losing such executive officers. To
the extent certain executive officers cease employment with the Debtors and the Debtors are unable to mitigate the
resulting costs, the Debtors’ business could be impacted.

                   7.        Adverse Impact of Prepetition and Postpetition Litigation

          In the future, the Reorganized Debtors may become party to litigation. In general, litigation can be expensive
and time consuming to bring or defend against. Such litigation could result in settlements or damages that could
significantly affect the Reorganized Debtors’ financial results. It is also possible that certain parties will commence
litigation with respect to the treatment of their Claims under the Plan. It is not possible to predict the potential litigation



                                                              76
        Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 90 of 1298



that the Reorganized Debtors may become party to, nor the final resolution of such litigation. The impact of any such
litigation on the Reorganized Debtors’ business and financial stability, however, could be material.

                  8.       Failure to Replace Reserves

          The growth of the Debtors’ business depends upon their ability to find, develop, or acquire additional oil and
natural gas reserves that are economically recoverable. Historically, the Debtors have also acquired additional oil and
natural gas reserves thorough acreage trades with other producers and they may not be able to identify or execute
attractive acreage trades in the future. The Debtors’ proved reserves generally decline when reserves are produced,
unless they conduct successful exploration or development activities or acquire properties, including though acreage
trades, containing proved reserves, or both. Further, the rate of estimated decline of the Debtors’ oil and natural gas
reserves may increase if their wells do not produce as expected. The Debtors may not be able to find, develop, or
acquire additional reserves to replace the Debtors’ current and future production at acceptable costs. If oil and natural
gas prices increase, the Debtors’ costs for additional reserves would also increase; conversely, if natural gas or oil
prices decrease, it could be more difficult to fund the replacement of the Debtors’ reserves.

                  9.       Inability to Obtain Capital

         The Debtors’ development and acquisition activities require substantial capital expenditures. The Debtors
make and expect to continue to make substantial capital expenditures in their business for the development,
production, and acquisition of oil and natural gas reserves. They intend to finance their future capital expenditures
with cash flow from operations and, subject to availability, borrowing under the Debtors’ financing agreements. The
Debtors’ cash flow from operations and access to capital are subject to a number of variables, including:

    •        proved reserves;
    •        level of oil and natural gas produced from existing wells;
    •        capital and lending market conditions;
    •        prices at which oil and natural gas are sold; and
    •        ability to identify, acquire, and exploit new reserves.

          If the Debtors’ revenues or borrowing base under their financing agreements decrease as a result of lower oil
and/or natural gas prices, operating difficulties, declines in reserves, or for any other reason, the Debtors may have
limited ability to obtain new financing. If additional capital is needed, the Debtors may not be able to obtain debt or
equity financing due to such restrictions, market conditions, or otherwise. If cash generated by operations or available
under the Debtors’ financing agreements are not sufficient to meet capital requirements, the failure to obtain additional
financing could result in curtailment of operations relating to development of prospects, which in turn could lead to a
decline in oil and natural gas production and reserves, and could adversely affect the Debtors’ business, results of
operations, and financial condition.

                  10.      Increases in Costs of Equipment and other Capital Requirements

          An increase in the cost of drilling rigs, service rigs, pumping services, and other capital requirements will
result in higher reserve replacement costs and could cause certain of the Debtors’ projects to become uneconomic
even with increased commodity prices. Therefore, those projects may not be implemented, reducing production and
cash flow. Decreased availability of drilling equipment and services could significantly impact the planned execution
of our development program.

                  11.      Increase in Differential Between Benchmark Prices and Wellhead Price Received

          An increase in the differential between the West Texas Intermediate (“WTI”) or other benchmark prices of
oil and the wellhead price the Debtors receive for their production could adversely affect their operating results and
financial condition. The prices that the Debtors receive for oil production sometimes reflect a discount to the relevant
benchmark prices, such as WTI, that are used for calculating derivative positions. The different between the
benchmark price and the price actually received is called a differential. While this differential has remained largely
unchanged from 2015 through the first quarter of 2018, crude oil and associated natural gas production growth has


                                                           77
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 91 of 1298



strained existing takeaway capacity and caused widening basis differentials in the Permian Basin, which could
adversely affect our operating results and financial condition.

                  12.       Regional Fluctuations in Actual Prices Received for Natural Gas Production

         The Debtors sell their gas into local markets, the majority of which is produced in East Texas, Colorado,
West Texas, Southeast New Mexico, Central Oklahoma, and Wyoming, and shipped to the Midwest, West Coast, and
Texas Gulf Coast. These regions account for over 90% of the Debtors’ natural gas sales. In the past, the Debtors have
used swaps on Northwest Pipeline, California SoCal NGI, and San Juan Basin natural gas prices and the Debtors may
do so again in the future. While the Debtors are paid a local price indexed to or closely related to these indexes, these
indexes are heavily influenced by prices received in remote regional consumer markets less transportation costs and
thus may not be effective in protecting against local price volatility.

                  13.       Limitations on Availability of Gathering and Transportation Facilities

         The marketability of the Debtors’ oil and natural gas production depends in part on the availability, proximity,
and capacity of gathering and pipeline systems owned by third parties. The amount of oil and natural gas that can be
produced and sold is subject to curtailment in certain circumstances, such as pipeline interruptions due to scheduled
and unscheduled maintenance, oversupply of oil due to nearby refinery outages, excessive pressure, physical damage
to the gathering or transportation system, or lack of contracted capacity on such systems. The curtailments arising
from these and similar circumstances may last from a few days to several months. In many cases, the Debtors are
provided only with limited, if any, notice as to when these circumstance will arise and their duration. Any significant
curtailment in gathering system or pipeline capacity, or significant delay in the construction of necessary gathering
and transportation facilities, could adversely affect our business, results of operations, and financial condition.

                  14.       Uncertainty Related to Oil and Gas Properties Not Operated by the Debtors

          Many of the Debtors’ business activities are conducted through joint operating agreements under which the
Debtors own partial interests in oil and natural gas wells. If the Debtors do not operate wells in which they own an
interest, the Debtors do not have control over normal operating procedures, expenditures, or future development of
underlying properties. The success and timing of the Debtors’ development projects on properties operated by others
is outside of the Debtors’ control. The failure of an operator of wells in which the Debtors own partial interests to
adequately perform operations, or an operator’s breach of the applicable agreements, could reduce the Debtors’
production and revenues and could adversely affect the Debtors’ business, results of operations, and financial
condition.

                  15.       Uncertainty Related to Customers

          Substantially all of the Debtors’ accounts receivable result from oil and natural gas or joint interest billings
to third parties in the energy industry who are also subject to the effects of the current oil and natural gas commodity
price environment. This concentration of customers and joint interest owners may impact the Debtors’ overall credit
risk in that these entities may be similarly affected by changes in the economic, industry, and other conditions. In
addition, our oil, natural gas, and interest rate derivative transactions expose the Debtors to credit risk in the event of
nonperformance by counterparties.

                  16.       Inability to Compete Effectively

         The oil and natural gas industry is intensely competitive, and the Debtors compete with other companies that
have greater resources than them. The Debtors’ ability to acquire additional properties, including acreage trades, and
to discover reserves in the future will be dependent upon our ability to evaluate and select suitable properties and to
consummate transactions in a highly competitive environment. Many of the competitors not only explore for and
produce oil and natural gas, but also carry on refining operations and market petroleum and other products on a
regional, national or worldwide basis. These companies may be able to pay more for productive oil and natural gas
properties and exploratory prospects or define, evaluate, bid for, and purchase a greater number of properties and
prospects than the Debtors’ financial or human resources permit. In addition, these companies may have a greater


                                                            78
        Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 92 of 1298



ability to continue exploration and development activities during periods of low oil and natural gas market prices and
to absorb the burden of present and future federal, state, local and other laws and regulations. The Debtors’ inability
to compete effectively with these companies could have an adverse effect on our business, results of operations and
financial condition.

                  17.      Financial Projections

         The Financial Projections set forth in Exhibit E to this Disclosure Statement represent the Debtors’
management’s best estimate of the Debtors’ future financial performance based on currently known facts and
assumptions about the Debtors’ future operations as well as the U.S. and world economy in general and the industry
segments in which the Debtors operate in particular. The Debtors’ actual financial results may differ significantly
from the Financial Projections. If the Debtors do not achieve their projected financial results, the value of the New
Common Stock may be negatively affected and the Debtors may lack sufficient liquidity to continue operating as
planned after the Effective Date. Moreover, the financial condition and results of operations of the Reorganized
Debtors from and after the Effective Date may not be comparable to the financial condition or results of operations
reflected in the Debtors’ historical financial statements.

                  18.      Variance between Historical Performance and Future Performance of Reorganized
                           Debtors

         As a result of the Plan and the transactions contemplated thereby, the financial conditions and results of the
operations of the Reorganized Debtors from and after the Effective Date may not be comparable to the financial
condition or results of operations reflected in the Debtors’ historical financial statements.

         C.       Risks Related to the New Common Stock

                  1.       Significant Holders

          As set forth in the Plan, after the Effective Date, the Plan Sponsor will hold approximately [●] of the New
Common Stock (subject to dilution, as set forth in the Plan). As a result, and pursuant to the terms of the New
Stockholders’ Agreement, the Plan Sponsor will have significant voting power, and may exercise any voting power
in their own interests and not necessarily in the interests of other stakeholders of Reorganized Legacy Reserves. This
concentration of ownership could also facilitate or hinder a negotiated change of control of the Reorganized Debtors
and, consequently, have an impact upon the value of the New Common Stock.

                  2.       Lack of Public Market or Valuation Analysis for Plan Securities

          It is anticipated that there will be no active trading market for the New Common Stock. The New Common
Stock will be subject to restrictions on transfer. Accordingly, there can be no assurance that any market will develop
or as to the liquidity of any market that may develop for any such securities. Furthermore, the lack of liquidity may
adversely affect the price at which New Common Stock may be sold, if at all.

         The liquidity of any market for the New Common Stock will depend on a number of factors, including,
without limitation:

    •         the number of holders of the New Common Stock;
    •         the Reorganized Debtors’ operating performance and financial condition;
    •         the market for similar securities; and
    •         the interest of securities dealers in making a market in the New Common Stock.
         The Valuation Analysis attached hereto as Exhibit F and based on the Financial Projections is not intended
to represent the trading values of New Common Stock in public or private markets.




                                                          79
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 93 of 1298



                   3.       Restrictions on Transfer

          The offer, issuance, and distribution of the New Common Stock (other than the Rights Offering Shares, the
Participation Premium Shares issued to Participating Noteholders, the Plan Sponsor Backstop Commitment Shares,
the Plan Sponsor Backstop Commitment Fee Shares, and the Noteholder Backstop Commitment Fee Shares) pursuant
to or in connection with the Plan will be exempt from registration under the Securities Act pursuant to any available
exception or exemption, including, but not limited to, Section 3(a)(9) of the Securities Act and Section 1145 of the
Bankruptcy Code. Accordingly, recipients will be able to resell the New Common Stock (other than the Rights
Offering Shares, the Participation Premium Shares issued to Participating Noteholders, the Plan Sponsor Backstop
Commitment Shares, the Plan Sponsor Backstop Commitment Fee Shares, and the Noteholder Backstop Commitment
Fee Shares) without registration under the Securities Act or other federal securities laws, unless the recipient is an
“underwriter” with respect to such securities, within the meaning of Section 1145(b) of the Bankruptcy Code. The
Holders of Term Loans and Senior Notes who receive securities (other than the Rights Offering Shares, the
Participation Premium Shares issued to Participating Noteholders, the Plan Sponsor Backstop Commitment Shares,
the Plan Sponsor Backstop Commitment Fee Shares, and the Noteholder Backstop Commitment Fee Shares) issued
under or in connection with the Plan who are deemed to be “underwriters” as defined in Section 1145(b) of the
Bankruptcy Code will be restricted in their ability to transfer or sell their securities. In addition, securities issued
under the Plan to affiliates of the Reorganized Debtors will be subject to restrictions on resale. These persons will be
permitted to transfer or sell such securities only pursuant to the provisions of Rule 144 or Rule 144A under the
Securities Act, if available, or another available exemption from the registration requirements of the Securities Act.
Parties that believe that they may be statutory underwriters as defined in Section 1145(b) of the Bankruptcy Code are
advised to consult with their own counsel as to the availability and requirements of the non-exclusive exemptions
provided by Rule 144 and Rule 144A.

         As the New Common Stock is expected to each be held by fewer than 300 holders, the Debtors anticipate
that they will be able to suspend their reporting obligations under the Exchange Act. As a result, the Reorganized
Debtors will not be obligated to file periodic or other reports with the SEC following any such suspension. The New
Organizational Documents or Stockholders’ Agreement of Reorganized Legacy Reserves may include restrictions on
transfer of the New Common Stock intended to ensure that the New Common Stock does not become held by such
number of persons as would require any Reorganized Debtors to continue or resume filing periodic or other reports
pursuant to the Exchange Act. These restrictions may adversely impact the value of the shares of New Common Stock
and make it more difficult for such shareholders to dispose of their shares, or to realize value on the shares and
warrants, at a time when they may wish to do so.

         See Section XIII of this Disclosure Statement, entitled “Certain Securities Law Matters” for additional
information regarding restrictions on resale of the New Common Stock.

                   4.       Potential for Dilution

         The Debtors cannot predict the effect of future sales of shares or the availability of shares for future sales, on
the market price of or the liquidity of the market for the shares. Sales of substantial amounts of shares, or the
perception that such sales could occur, could adversely affect the prevailing market price of the shares. Such sales, or
the possibility of such sales, could also make it difficult for the Debtors to sell equity securities in the future at a time
and at a price that the Debtors deem appropriate.

         In the future, Reorganized Legacy Reserves may grant equity securities to its officers, directors and
employees under the MIP that Reorganized Legacy Reserves intends to adopt to be effective following the Effective
Date. Furthermore, Reorganized Legacy Reserves may issue equity securities in connection with future investments,
acquisitions or capital raising transactions. Such grants or issuances could constitute a substantial portion of the then-
outstanding common stock, which may result in substantial dilution in ownership to holders of New Common Stock.

                   5.       Adverse Effects on Value of New Common Stock

         The value of New Common Stock may be adversely affected by a number of factors, including many of the
risks described in this Disclosure Statement. If, for example, the Reorganized Legacy Reserves fails to comply with
the covenants in the New Exit Note Documents, resulting in an event of default thereunder, certain of the Reorganized

                                                             80
        Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 94 of 1298



Legacy Reserves’ outstanding indebtedness could be accelerated, which could have a material adverse effect on the
value of the New Common Stock.

                     6.       Delisting of Legacy Reserves Common Stock from Trading on NASDAQ

          On June 19, 2019, the Listing Qualifications Staff of NASDAQ notified Legacy Reserves that, as a result of
the Chapter 11 Cases and in accordance with NASDAQ Listing Rules 5101, 5110(b) and IM-5101-1, NASDAQ has
determined that Legacy Reserves’ common stock would be delisted from NASDAQ. Legacy Reserves did not appeal
the delisting and trading of the common stock was suspended at the opening of business on June 28, 2019 and a Form
25 was filed with the SEC on August 1, which will delist the common stock on August 11, 2019.

            The delisting could adversely impact Legacy Reserves by, among other things:

    •            reducing the liquidity and market price of Legacy Reserves common stock;
    •            reducing the number of investors willing to hold or acquire Legacy Reserves common stock;
    •            limiting Legacy Reserves’ ability to issue additional securities in the future; and
    •            limiting Legacy Reserves’ ability to fund its operations.

            D.       Risks Related to the Rights Offering

                     1.       Modification of Rights Offering Procedures

          The Debtors may modify the Rights Offering Procedures governing the Rights Offering, with the prior
approval of the Required Noteholder Backstop Parties, to, among other things, adopt additional detailed procedures
that the Debtors determine in good faith are necessary and appropriate to effectuate and implement the Rights Offering
and the issuance of the Rights Offering Shares. Such modifications may adversely affect the rights of those
participating in the Rights Offering.

                     2.       Inability to Obtain Entry of Backstop Order

         The Bankruptcy Court’s approval certain aspects of the Backstop Commitment Agreements is one of the
milestones of the Global RSA. Failure to meet one of the milestones in the Global RSA would provide grounds for
terminating the Global RSA, and imperil the successful Consummation of the Plan.


                     3.       Inability to Satisfy Conditions Precedent to Rights Offering

         The backstop commitment of the Backstop Parties is subject to, among other things, the conditions precedent
in the Noteholder Backstop Agreement. There is no guarantee that the Debtors will be able to satisfy such conditions.
If the Debtors fail to satisfy such conditions, the Restructuring may be adversely affected.

            E.       Additional Risks, Uncertainties, and Other Factors

         Additional risks, uncertainties and other important factors that could cause the Debtors’ actual performance
or achievements to be materially different from those that they may project, include:

        •         the depressed conditions in the oil and gas    •         high employee turnover rate;
                  industry;                                      •         the ability to implement and maintain
        •         the incurrence of additional debt and long-              technology        development         and
                  term lease obligations in the future;                    enhancements;
        •         the inability to generate sufficient cash      •         the adoption of any state or federal laws
                  flow to meet debt service and other                      or regulations regarding the hydraulic
                  obligations;                                             fracturing process;
        •         subjection to interest rate risk due to
                  variable rate indebtedness;

                                                            81
        Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 95 of 1298



        •        the inability to implement price increases       •        costs and liabilities arising from
                 or maintain existing prices;                              environmental, health and safety laws and
        •        the inability to finance future growth or                 regulations;
                 future acquisitions;                             •        severe weather;
        •        increased labor costs or the unavailability      •        future acquisitions and divestitures;
                 of skilled workers;                              •        compliance       with climate       change
        •        asset impairment or other charges;                        legislation or initiatives; and
        •        insurance may not be adequate to cover all       •        conservation measures and technological
                 insured losses or liabilities;                            advances reducing demand for oil and
        •        the highly competitive nature of the                      natural gas.
                 industry,     including      intense price
                 competition;
        •        compliance with new regulations regarding
                 the use of “conflict materials;”

          See “Risk Factors” in Legacy Reserves’ Annual Report on Form 10-K for the year ended December 21, 2018
for a further description of additional risk factors that could have a significant impact on the Company’s operating
performance, and see Legacy Reserves’ other filings with the SEC for additional disclosures regarding risks and
forward-looking statements.

XIII.       CERTAIN SECURITIES LAW MATTERS

            A.      Plan Securities

          The Debtors believe that the securities offered and distributed under the Plan constitute “securities,” as
defined in Section 2(a)(1) of the Securities Act, Section 101 of the Bankruptcy Code and all applicable state Blue Sky
Laws. The Debtors further believe that the offer and sale of such securities are, and subsequent transfers of the such
securities by the holders thereof that are not “underwriters,” as defined in Section 2(a)(11) of the Securities Act and
in the Bankruptcy Code, will be exempt from federal and state securities registration requirements under various
provisions of the Securities Act, the Bankruptcy Code and applicable state Blue Sky Laws.

            B.      Issuance and Resale of Plan Securities under the Plan

                    1.       Exemptions from Registration Requirements of the Securities Act and State Blue Sky
                             Laws

          The Debtors believe that, subject to certain exceptions described below, various provisions of the Securities
Act, the Bankruptcy Code, and Blue Sky Laws exempt from federal and state securities registration requirements (a)
the offer and the sale of securities pursuant to the Plan and (b) subsequent transfers of such securities.

          The Debtors have not filed a registration statement under the Securities Act or any other federal or state
securities laws with respect to the new securities that may be deemed to be offered by virtue of the Solicitation. The
Debtors are relying on exemptions from the registration requirements of the Securities Act, including, without
limitations, Section 3(a)(9) thereof, to exempt the offer of the securities that may be deemed to be made pursuant to
the solicitation of votes on the Plan. Section 3(a)(9) of the Securities Act provides that the registration requirements
of the Securities Act will not apply to “any security exchanged by the issuer with its existing security holders
exclusively where no commission or other remuneration is paid or given directly or indirectly for soliciting such
exchange.” Importantly, an exchange of debt is a separate offer from the exchange of claims for an enhanced litigation
interest.

        The Debtors are also relying on Section 18(b)(4)(C) of the Securities Act to exempt from Blue Sky Law
requirements the offer of the securities that may be deemed to be made pursuant to the solicitation of votes on the
Plan. Section 18(b)(4)(C) provides, among other things, that state securities laws will not apply to securities that are
exempt from federal registration under Section 3(a)(9) of the Securities Act. The Debtors do not have any contract,
arrangement, or understanding relating to, and will not, directly or indirectly, pay any commission or other

                                                           82
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 96 of 1298



remuneration to any broker, dealer, salesperson, agent, or any other person for soliciting votes to accept or reject the
Plan. The Debtors have received assurances that no person will provide any information to Holders of Allowed Claims
relating to the solicitation of votes on the Plan other than to refer the holders of Senior Notes to the information
contained in this Disclosure Statement. In addition, no broker, dealer, salesperson, agent, or any other person, is
engaged or authorized to express any statement, opinion, recommendation, or judgment with respect to the relative
merits and risks of the Plan.

          Section 1145(a)(1) of the Bankruptcy Code exempts the offer or sale of securities under a plan of
reorganization from registration under Section 5 of the Securities Act and state laws if three principal requirements
are satisfied: (a) the securities must be issued “under a plan” of reorganization by the debtor or its successor under a
plan or by an affiliate participating in a joint plan of reorganization with the debtor; (b) the recipients of the securities
must hold a claim against, an interest in, or a claim for administrative expenses in the case concerning the debtor or
such affiliate; and (c) the securities must be issued in exchange for the recipient’s claim against or interest in the
debtor, or such affiliate, or “principally” in such exchange and “partly” for cash or property. In reliance upon these
exemptions and the exemption set forth in the preceding paragraph, including the exemption provided by
Sections 3(a)(9) and 18(b)(4)(C) of the Securities Act, the Debtors believe that the anticipated offer and sale of
securities under the Plan (other than the Section 4(a)(2) Securities, as discussed below) will be exempt from
registration under the Securities Act and Blue Sky Laws.

          To the extent that the issuance of securities pursuant to the Plan is covered by Section 1145 of the Bankruptcy
Code, such securities may be resold without registration under the Securities Act or other federal securities laws,
unless the holder is an “underwriter” (as discussed below) with respect to such securities, as that term is defined in
Section 2(a)(11) of the Securities Act and in the Bankruptcy Code. In addition, securities governed by Section 1145
of the Bankruptcy Code generally may be able to be resold without registration under applicable Blue Sky Laws
pursuant to various exemptions provided by the respective Blue Sky Laws of the various states; however, the
availability of such exemptions cannot be known unless individual state Blue Sky Laws are examined. Therefore,
recipients of such securities are advised to consult with their own legal advisors as to the availability of any such
exemption from registration under applicable Blue Sky Laws in any given instance and as to any applicable
requirements or conditions to such availability.

         Recipients of the securities pursuant to the Plan are advised to consult with their own legal advisors as to the
applicability of Section 1145 of the Bankruptcy Code and the availability of any exemption from registration under
the Securities Act and Blue Sky Laws.

         The Debtors are also relying on exemptions from the registration requirements of the Securities Act,
including, without limitation, Section 4(a)(2) thereof and Rule 506 of Regulation D of the Securities Act
(“Regulation D”) thereunder, to exempt the offering, issuance, distribution and sale of the Rights Offering Shares,
the Participation Premium Shares issued to Participating Noteholders, the Plan Sponsor Backstop Commitment
Shares, the Plan Sponsor Backstop Commitment Fee Shares, and the Noteholder Backstop Commitment Fee Shares
(the “Section 4(a)(2) Securities”). Section 4(a)(2) of the Securities Act exempts transactions not involving a public
offering, and Regulation D provides a safe harbor under Section 4(a)(2) for transactions that meet certain
requirements, including that the investors participating therein qualify as Accredited Investors.

                   2.       Resales of Plan Securities; Definition of Underwriter

          Section 1145(b)(1) of the Bankruptcy Code defines an “underwriter” as one who, except with respect to
“ordinary trading transactions” of an entity that is not an “issuer”: (a) purchases a claim against, interest in, or claim
for an administrative expense in the case concerning, the debtor, if such purchase is with a view to distribution of any
security received or to be received in exchange for such claim or interest; (b) offers to sell securities offered or sold
under a plan for the holders of such securities; (c) offers to buy securities offered or sold under a plan from the holders
of such securities, if such offer to buy is (1) with a view to distribution of such securities and (2) under an agreement
made in connection with the plan, with the consummation of the plan, or with the offer or sale of securities under the
plan; or (d) is an issuer of the securities within the meaning of Section 2(a)(11) of the Securities Act. In addition, a
Person who receives a fee in exchange for purchasing an issuer’s securities could also be considered an “underwriter”
within the meaning of Section 2(a)(11) of the Securities Act.


                                                             83
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 97 of 1298



          The definition of an “issuer” for purposes of whether a Person is an “underwriter” under
Section 1145(b)(1)(D) of the Bankruptcy Code, by reference to Section 2(a)(11) of the Securities Act, includes as
“statutory underwriters” all persons who, directly or indirectly, through one or more intermediaries, control, are
controlled by, or are under common control with, an issuer of securities. The reference to “issuer,” as used in the
definition of “underwriter” contained in Section 2(a)(11) of the Securities Act, is intended to cover “controlling
persons” of the issuer of the securities. “Control,” as defined in Rule 405 under the Securities Act, means the
possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or otherwise. Accordingly, an officer or
director of a reorganized debtor or its successor under a plan of reorganization may be deemed to be a “controlling
Person” of such debtor or successor, particularly if the management position or directorship is coupled with ownership
of a significant percentage of the reorganized debtor’s or its successor’s voting securities. In addition, the legislative
history of Section 1145 of the Bankruptcy Code suggests that a creditor who owns ten percent (10%) or more of a
class of securities of a reorganized debtor may be presumed to be a “controlling Person” and, therefore, an underwriter.

         Resales of securities of the Plans by Entities deemed to be “underwriters” (which definition includes
“controlling Persons”) are not exempted by Section 1145 of the Bankruptcy Code from registration under the
Securities Act or other applicable law. Under certain circumstances, holders of securities who are deemed to be
“underwriters” may be entitled to resell their securities pursuant to the non-exclusive safe harbor resale provisions of
Rule 144 and Rule 144A of the Securities Act.

          Generally, Rule 144 provides that if certain conditions are met, specified persons who resell restricted
securities will not be deemed to be “underwriters” as defined in Section 2(a)(11) of the Securities Act. Rule 144
provides that:

          (i)       a non-affiliate who has not been an affiliate during the preceding three months may resell restricted
securities after a six-month holding period if at the time of the sale there is current public information regarding the
issuer and after a one year holding period regardless of whether there is current public information regarding the issuer
at the time of the sale; and

          (ii)     an affiliate may sell restricted securities after a six month holding period if the issuer of the securities
is, and has been for a period of at least ninety (90) days immediately before the sale, subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act and after a one-year holding period if the issuer of the
securities is or has not been subject to such requirements, provided that in each case the affiliate otherwise complies
with the volume, current public information, manner of sale and notice requirements of Rule 144.

          Rule 144A provides a non-exclusive safe harbor exemption from the registration requirements of the
Securities Act for resales to certain “qualified institutional buyers” of securities that are “restricted securities” within
the meaning of the Securities Act, irrespective of whether the seller of such securities purchased its securities with a
view towards reselling such securities, if certain other conditions are met (e.g., the availability of information required
by paragraph 4(d) of Rule 144A and certain notice provisions). Under Rule 144A, a “qualified institutional buyer” is
defined to include, among other persons “dealers” registered as such pursuant to Section 15 of the Exchange Act, and
entities that purchase securities for their own account or for the account of another qualified institutional buyer and
that, in the aggregate, own and invest on a discretionary basis at least $100 million in the securities of unaffiliated
issuers.

         Whether any particular Person would be deemed to be an “underwriter” (including whether such Person is a
“controlling Person”) with respect to the securities contemplated herein and in the Plan would depend upon various
facts and circumstances applicable to that Person. Accordingly, the Debtors express no view as to whether any Person
would be deemed an “underwriter” with respect to such securities and, in turn, whether any Person may freely resell
such securities. The Debtors recommend that potential recipients of securities under the Plan consult their own counsel
concerning their ability to trade such securities without compliance with the registration requirements of applicable
federal and state securities laws.




                                                              84
       Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 98 of 1298



                  3.        Resale of Other Securities Exempt from Registration Requirements Pursuant to
                            Section 4(a)(2) of the Securities Act

         The Section 4(a)(2) Securities will be offered, issued, distributed and sold without registration under the
Securities Act and applicable Blue Sky Laws and in reliance upon the exemption set forth in Section 4(a)(2) of the
Securities Act and Regulation D. This offer, issuance, distribution and sale will not be exempt under Section 1145 of
the Bankruptcy Code. Therefore, such Section 4(a)(2) Securities will be considered “restricted securities” as defined
by Rule 144 of the Securities Act and may not be resold under the Securities Act and applicable Blue Sky Law absent
an effective registration statement, or pursuant to an applicable exemption from registration, under the Securities Act
and pursuant to applicable Blue Sky Laws as described in the previous four paragraphs.

XIV.     CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

         A.       Introduction

          The following discussion is a summary of certain U.S. federal income tax consequences of the Consummation
of the Plan to the Debtors and to certain Holders of Claims. Except as otherwise described herein, the following
summary does not address the U.S. federal income tax consequences to Holders of Claims or Interests not entitled to
vote to accept or reject the Plan. This summary is based on the IRC, the U.S. Treasury Regulations promulgated
thereunder, judicial authorities, published administrative positions of the U.S. Internal Revenue Service (the “IRS”),
and other applicable authorities, all as in effect on the date of this Disclosure Statement and all of which are subject
to change or differing interpretations, possibly with retroactive effect. Legislative, judicial, or administrative changes
or interpretations hereafter enacted could alter or modify the analysis and conclusions set forth below. Due to the lack
of definitive judicial and administrative authority in a number of areas, substantial uncertainty may exist with respect
to some of the tax consequences described below. No opinion of counsel has been obtained and the Debtors do not
intend to seek a ruling from the IRS as to any of the tax consequences of the Plan discussed below. The discussion
below is not binding upon the IRS or any court. No assurance can be given that the IRS would not assert, or that a
court would not sustain, a different position than any position discussed herein. Except as otherwise discussed herein,
this summary does not address the U.S. federal income tax consequences to Holders of Claims that are not “United
States persons” (within the meaning of Section 7701(a)(30) of the IRC). This discussion does not purport to address
all aspects of U.S. federal income taxation that may be relevant to the Debtors or to certain Holders in light of their
individual circumstances. This discussion does not address tax issues with respect to Holders subject to special
treatment under the U.S. federal income tax laws (including, for example, banks, governmental authorities or agencies,
pass-through entities, subchapter S corporations, dealers and traders in securities, insurance companies, financial
institutions, tax-exempt organizations, small business investment companies, foreign taxpayers, persons who are
related to the Debtors within the meaning of the IRC, persons using a mark-to-market method of accounting, Holders
of Claims who are themselves in bankruptcy, and regulated investment companies and those holding, or who will
hold, Claims, debt of Reorganized Legacy Reserves, or shares of New Common Stock, as part of a hedge, straddle,
conversion, or other integrated transaction). No aspect of state, local, estate, gift, or non-U.S. taxation is addressed.
Furthermore, this summary assumes that a Holder of a Claim holds its Claim as a “capital asset” (within the meaning
of Section 1221 of the IRC). In addition, except as otherwise discussed herein, this summary does not discuss the
consequences of owning shares of New Common Stock. Except as stated otherwise, this summary also assumes that
the various debt and other arrangements to which the Debtors are a party will be respected for U.S. federal income tax
purposes in accordance with their form.

         The discussion herein does not address the consequences to the Backstop Parties resulting from their
Backstop Commitments pursuant to the Backstop Commitment Agreements, including any changes to such Holders
to the expected tax treatment described herein for transactions pursuant to the Plan. The Backstop Parties are urged
to consult their own tax advisors as to the expected tax consequences to them of participating in the Backstop
Commitment Agreements.

      ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN U.S. FEDERAL INCOME TAX
CONSEQUENCES IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT A SUBSTITUTE FOR
CAREFUL TAX PLANNING AND ADVICE BASED UPON THE INDIVIDUAL CIRCUMSTANCES
PERTAINING TO A HOLDER OF A CLAIM. ALL HOLDERS OF CLAIMS OR INTERESTS ARE URGED


                                                           85
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 99 of 1298



TO CONSULT THEIR OWN TAX ADVISORS FOR THE FEDERAL, STATE, LOCAL AND NON-U.S. TAX
CONSEQUENCES OF THE PLAN.

         B.        Certain U.S. Federal Income Tax Consequences of the Plan to the Debtors

                   1.       Cancellation of Debt and Reduction of Tax Attributes

          Absent an exception, a debtor will recognize cancellation of debt income (“COD Income”) upon satisfaction
of its outstanding indebtedness for total consideration less than the amount of such indebtedness. The amount of COD
Income, in general, is the excess of (a) the adjusted issue price of the indebtedness satisfied, over (b) the sum of (x) the
amount of Cash paid, (y) the issue price of any new indebtedness of the taxpayer issued, and (z) the fair market value
of any new consideration (including equity) given in satisfaction of such indebtedness at the time of the exchange.

          A debtor will not, however, be required to include any amount of COD Income in gross income if the debtor
is under the jurisdiction of a bankruptcy court in a case under chapter 11 of the Bankruptcy Code and the discharge of
debt occurs pursuant to that proceeding. Instead, as a consequence of such exclusion, a debtor must reduce its tax
attributes by the amount of COD Income that it excluded from gross income. In general, tax attributes will be reduced
in the following order: (a) NOLs; (b) most tax credits; (c) capital loss carryovers; (d) tax basis in assets; (e) passive
activity loss and credit carryovers; and (f) foreign tax credits. A debtor with COD Income may elect first to reduce
the basis of its depreciable assets pursuant to Section 108(b)(5) of the IRC. Absent such election, a debtor’s tax basis
in its assets cannot be reduced below the total amount of its liabilities outstanding immediately after the discharge. In
the context of a group of corporations filing a consolidated federal income tax return, special rules apply to determine
how the tax attributes of the group are reduced.

         Because the Plan provides that Holders of Term Loan Claims and Notes Claims will receive shares of New
Common Stock, the amount of COD Income recognized by the Debtors, and accordingly the amount of tax attributes
of the Debtors required to be reduced, will depend in part on the fair market value of the New Common Stock upon
Consummation of the Plan. This value cannot be known with certainty until after the Effective Date. However, as a
result of the Consummation of the Plan, the Debtors currently expect that their federal NOLs (estimated to be
approximately $57 million as of January 1, 2019) may be eliminated and there may be material reductions in, or
elimination of, other tax attributes, including tax basis in assets. The Debtors have not yet determined if they will be
making the election under Section 108(b)(5) of the IRC to reduce basis in depreciable assets prior to reducing NOLs.

                   2.       Limitation of Tax Attributes

         As noted above, the Debtors currently expect that their federal NOLs may be eliminated as a result of the
bankruptcy exception to inclusion of COD Income. In addition to NOLs, the Debtors have significant tax basis in
assets and a carryover of disallowed interest expense. The amount of remaining tax attributes that will be available to
the Reorganized Debtors at emergence is based on a number of factors and is impossible to calculate at this time.
Some of the factors that will impact the amount of available tax attributes include: (a) the amount of tax losses incurred
by the Debtors in 2019; (b) the fair market value of the shares of New Common Stock; and (c) the amount of COD
Income incurred by the Debtors in connection with Consummation of the Plan. Following Consummation of the Plan,
the Debtors anticipate that any remaining tax attributes, including a carryover of disallowed interest expense, allocable
to periods before the Effective Date (“Pre-Change Losses”) may be subject to limitation under Sections 382 and 383
of the IRC by reason of the transactions pursuant to the Plan.

         Under Sections 382 and 383 of the IRC, if a corporation undergoes an “ownership change,” the amount of
its Pre-Change Losses that may be utilized to offset future taxable income generally is subject to an annual limitation.
The Debtors anticipate that the issuance of the shares of New Common Stock pursuant to the Plan will result in an
“ownership change” of the Reorganized Debtors for these purposes, and that the Debtors’ use of their Pre-Change
Losses will be subject to limitation unless an exception to the general rules of Section 382 of the IRC applies. This
limitation is independent of, and in addition to, the reduction of tax attributes described in the preceding section
resulting from the exclusion of COD Income.




                                                            86
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 100 of 1298



          For this purpose, if a corporation has a “net unrealized built-in loss” (generally, an aggregate amount of tax
basis in excess of fair market value) at the time of an ownership change (taking into account most assets and items of
“built-in” income and deductions), then generally built-in losses (including amortization and depreciation deductions
attributable to such built-in losses) recognized during the following five years (up to the amount of the original net
unrealized built-in loss) will be treated as Pre-Change Losses and similarly will be subject to the annual limitation. In
general, a corporation’s net unrealized built-in loss will be deemed to be zero unless it is greater than the lesser of
(a) $10,000,000 or (b) 15 percent of the fair market value of its assets (with certain adjustments) before the ownership
change. The Debtors currently anticipate that they may have a net unrealized built-in loss as of the Effective Date.
As noted above, however, the Debtors also anticipate that their tax basis in assets may be materially reduced because
of COD Income, which may have the effect of reducing the impact of the limitations on built-in losses.

                             (a)       General Section 382 Annual Limitation

          This discussion refers to the limitation determined under Section 382 of the IRC in the case of an ownership
change as the “Section 382 Limitation.” In general, the annual Section 382 Limitation on the use of Pre-Change
Losses in any “post-change year” is equal to the product of (a) the fair market value of the stock of the corporation
immediately before the “ownership change” (with certain adjustments) multiplied by (b) the “long term tax exempt
rate” (which is currently [1.77] percent). The Section 382 Limitation may be increased during the five-year period
following the ownership change to the extent that the Debtors have a “net unrealized built-in gain” rather than a net
unrealized built-in loss as of the Effective Date. Section 383 of the IRC applies a similar limitation to capital loss
carryforwards and tax credits. Any unused limitation may be carried forward, thereby increasing the annual limitation
in the subsequent taxable year. However, if a corporation that has undergone an ownership change does not continue
its historic business or use a significant portion of its historic assets in a new business for at least two years after the
ownership change, the Section 382 Limitation is generally reduced to zero, thereby precluding any utilization of the
corporation’s Pre-Change Losses (absent any increases due to net unrealized built-in gain discussed above). As
discussed below, however, special rules may apply in the case of a corporation which experiences an ownership change
as the result of a bankruptcy proceeding.

                             (b)       Special Bankruptcy Exceptions

         An exception to the foregoing annual limitation rules generally applies when shareholders and/or so-called
“qualified creditors” of a debtor company in chapter 11 receive, in respect of their claims or interests, at least
50 percent of the vote and value of the stock of the reorganized debtor (or a controlling corporation if also in chapter
11) pursuant to a confirmed chapter 11 plan (the “382(l)(5) Exception”). Under the 382(l)(5) Exception, a debtor’s
Pre-Change Losses are not limited on an annual basis but, instead, the debtor’s NOL carryforwards are required to be
reduced by the amount of any interest deductions claimed during any taxable year ending during the three-year period
preceding the taxable year that includes the effective date of the plan of reorganization, and during the part of the
taxable year prior to and including the effective date of the plan of reorganization, in respect of all debt converted into
stock in the reorganization. If the 382(l)(5) Exception applies and the debtor undergoes another ownership change
within two years after consummation, then the debtor’s Pre-Change Losses effectively are eliminated in their entirety.

          A “qualified creditor” is any creditor who has held the debt of a debtor for at least eighteen months prior to
the petition date or who has held “ordinary course indebtedness” that has been owned at all times by such creditor. A
creditor who does not become a direct or indirect five-percent shareholder of a reorganized debtor may generally be
treated by the debtor as having always held any debt owned immediately before the ownership change.

         Where the 382(l)(5) Exception is not applicable (either because the debtor does not qualify for it or the debtor
otherwise elects not to utilize the 382(l)(5) Exception), a second special rule will generally apply (the “382(l)(6)
Exception”). When the 382(l)(6) Exception applies, a debtor corporation that undergoes an ownership change
generally is permitted to determine the fair market value of its stock after taking into account the increase in value
resulting from any surrender or cancellation of creditors’ claims in the bankruptcy. This differs from the ordinary rule
that requires the fair market value of a debtor corporation that undergoes an ownership change to be determined before
the events giving rise to the change. The 382(l)(6) Exception differs from the 382(l)(5) Exception in that the debtor
corporation is not required to reduce its NOL carryforwards by interest deductions in the manner described above, and
the debtor may undergo a change of ownership within two years without triggering the elimination of its Pre-Change


                                                            87
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 101 of 1298



Losses. An election to apply the 382(l)(6) Exception rather than the 382(l)(5) Exception must be made on the tax
return for the year in which the Effective Date occurred.

         The Debtors have not yet determined whether or not the 382(l)(5) Exception will apply. Even if the 382(l)(5)
Exception applies, the Reorganized Debtors may decide to elect out of the 382(l)(5) Exception, particularly if it
appears likely that another ownership change will occur within two years after emergence. If the 382(l)(5) Exception
is unavailable or the Debtors decide to elect out, the 382(l)(6) Exception would apply. The Reorganized Debtors will
evaluate the known circumstances at the time, and assuming the 382(l)(5) Exception is available, decide which
exception to apply. In either case, the Debtors expect that their use of Pre-Change Losses (if any) after the Effective
Date will be subject to limitation based on the rules discussed above. Regardless of whether the Reorganized Debtors
take advantage of the 382(l)(6) Exception or the 382(l)(5) Exception, the Reorganized Debtors’ use of their Pre-
Change Losses after the Effective Date may be adversely affected if an “ownership change” within the meaning of
Section 382 of the IRC were to occur after the Effective Date.

         C.        Certain U.S. Federal Income Tax Consequences of the Plan to Holders of Claims

          The U.S. federal income tax consequences of the Plan to Holders of Claims, including the character and
amount of income, gain or loss recognized as a consequence of the Plan, will depend upon, among other things, (a) the
manner in which a Holder acquired a Claim; (b) the length of time the Claim has been held; (c) whether the Claim is
a capital asset in the hands of the Holder; (d) the method of tax accounting of the Holder; and (e) with respect to any
Claim, (i) whether the Claim was acquired at a discount, (ii) whether the Holder has taken a bad debt deduction with
respect to the Claim (or any portion thereof) in the current or prior years, (iii) whether the Holder has previously
included in income accrued but unpaid interest with respect to the Claim, and (iv) whether the Claim is an installment
obligation for U.S. federal income tax purposes.

     EACH HOLDER OF A CLAIM OR INTEREST AFFECTED BY THE PLAN IS STRONGLY URGED TO
CONSULT ITS OWN TAX ADVISORS REGARDING THE SPECIFIC TAX CONSEQUENCES OF THE
TRANSACTIONS DESCRIBED HEREIN AND IN THE PLAN.

                   1.       General

          A Holder of a Claim may recognize ordinary income or loss with respect to any portion of its Claim
attributable to accrued but unpaid interest. A Holder who did not previously include in income accrued but unpaid
interest attributable to its Claim, and who receives a distribution on account of its Claim pursuant to the Plan, will be
treated as having received interest income to the extent that any consideration received is characterized for U.S. federal
income tax purposes as a payment of interest, regardless of whether such Holder realizes an overall gain or loss as a
result of surrendering its Claim. In general, a Holder that previously included in its income accrued but unpaid interest
attributable to its Claim will recognize an ordinary loss to the extent that such accrued but unpaid interest is not
satisfied, regardless of whether such Holder realizes an overall gain or loss as a result of the distribution it may receive
under the Plan on account of its Claim. Although the manner in which consideration is to be allocated between accrued
interest and principal for these purposes is unclear under present law, the Debtors intend to allocate for U.S. federal
income tax purposes the consideration paid pursuant to the Plan with respect to a Claim first to the principal amount
of such Claim as determined for U.S. federal income tax purposes and then to accrued interest, if any, with respect to
such Claim. Accordingly, in cases where a Holder receives consideration in an amount that is less than the principal
amount of its Claim, the Debtors intend to allocate the full amount of consideration transferred to such Holder to the
principal amount of such obligation and to take the position that no amount of the consideration to be received by such
Holder is attributable to accrued interest. There is no assurance that such allocation will be respected by the IRS for
U.S. federal income tax purposes.

          Subject to the foregoing rules relating to accrued interest, gain or loss recognized for U.S. federal income tax
purposes as a result of the Consummation of the Plan by Holders of Claims that hold their Claims as capital assets
generally will be treated as a gain or loss from the sale or exchange of such capital asset. Capital gain or loss will be
long-term if the Claim was held by the Holder for more than one year and otherwise will be short-term. Any capital
losses realized generally may be used by a corporate Holder only to offset capital gains, and by an individual Holder
only to the extent of capital gains plus $3,000 of other income.


                                                            88
        Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 102 of 1298



                    2.       Market Discount

          The market discount provisions of the IRC may apply to holders of certain Claims. In general, a debt
obligation that is acquired by a holder in the secondary market is a “market discount bond” as to that holder if its
stated redemption price at maturity (or, in the case of a debt obligation having original issue discount, its adjusted
issue price) exceeds, by more than a statutory de minimis amount, the tax basis of the debt obligation in the holder’s
hands immediately after its acquisition (any such excess, “market discount”). In general, a market discount
obligation is treated as having accrued market discount as of any date equal to the total market discount multiplied by
a fraction, the numerator of which is the number of days the holder has owned the market discount obligation and the
denominator of which is the total number of days that remained until maturity at the time the holder acquired the
market discount obligation. If a Holder has Claims with accrued market discount and such Holder realizes gain upon
the exchange of its Claims for property pursuant to the Plan, such Holder may be required to include as ordinary
income the amount of such accrued market discount to the extent of such realized gain. Holders who have Claims
with accrued market discount should consult their tax advisors as to the application of the market discount rules to
them in view of their particular circumstances. In particular, Holders of Claims that are “securities” for U.S. federal
income tax purposes and that are exchanged for shares of New Common Stock should consult their tax advisors
regarding recognition of ordinary income upon a subsequent disposition of such shares of New Common Stock. 15

                    3.       Definition of “Security”

         The term “security” is not defined in the IRC or in the Treasury Regulations. Whether an instrument
constitutes a “security” for U.S. federal income tax purposes is determined based on all of the facts and circumstances.
Certain authorities have held that one factor to be considered is the length of the initial term of the debt instrument.
These authorities have indicated that an initial term of less than five years is evidence that the instrument is generally
not a security, whereas an initial term of ten years or more is evidence that it is a security. Treatment of an instrument
with an initial term between five and ten years is generally unsettled. Numerous factors other than the term of an
instrument could be taken into account in determining whether a debt instrument is a security, including, but not
limited to, whether repayment is secured, the level of creditworthiness of the obligor, whether the instrument is
subordinated, whether the holders have the right to vote or otherwise participate in the management of the obligor,
whether the instrument is convertible into an equity interest, whether payments of interest are fixed, variable or
contingent and whether such payments are made on a current basis or are accrued.

          An instrument will only constitute a “security” for these purposes if it is an obligation of an entity that is
classified as a C corporation for U.S. federal income tax purposes. As part of the Corporate Reorganization on
September 20, 2018, Legacy Reserves, which is classified as a C corporation for U.S. federal income tax purposes,
succeeded to the obligations of Legacy Reserves LP, which had been classified as a partnership for U.S. federal income
tax purposes., by becoming a guarantor of such obligations while Legacy Reserves LP changed its classification to a
“disregarded entity” for U.S. federal income tax purposes, the sole owner of which is Legacy Reserves. In determining
whether the current obligations of Legacy Reserves that were issued prior to the Corporate Reorganization constitute
“securities”, it is unclear whether their original term should be taken into account or instead measured from the time
of the Corporate Reorganization. While not clear, the Debtors currently intend to take the position that the original
term is taken into account in determining the status of the current obligations of Legacy Reserves as “securities.” No
assurance can be given that this position is correct.

                    4.       Consequences to Holders of RBL Claims

          A Holder of an RBL Claim will receive one of the following upon Consummation of the Plan: (i) in the event
that the Exit Facility is consummated, at the option of the Holder, distribution of its Pro Rata share of commitments
under the RBL Exit Facility or New Term Loan Facility (each as defined in and in the manner set forth in the Exit
Facility Term Sheet) in exchange for its Allowed RBL Claim; or (ii) in the event that the Exit Facility is not
consummated and the Debtors consummate an Alternative Exit Facility, payment in full in cash of its Allowed RBL
Claim without offset, recalculation, reduction, or deduction of any kind.


15
     See “Definition of ‘Security’” below.

                                                           89
        Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 103 of 1298



           The tax consequences to a Holder of an RBL Claim will depend on whether the RBL Claim and the initial
loans under the Exit Facility are “securities” for U.S. federal income tax purposes. Although not free from doubt, it
is likely that neither the RBL Claim nor the initial loans under the Exit Facility constitute “securities” for U.S. federal
income tax purposes. 16 Holders of RBL Claims are encouraged to consult with their tax advisors in connection with
the determination of whether the RBL Claims or the interests in the Exit Facility constitute “securities” for U.S. federal
income tax purposes. The remainder of this discussion assumes that neither the RBL Claims nor the interests in the
Exit Facility constitute “securities” for U.S. federal income tax purposes.

          Each Holder’s exchange of its RBL Claim for an interest in the Exit Facility or cash will be a taxable
transaction, and each Holder will be required to recognize gain or loss equal to the full amount of gain or loss realized
on the exchange of its RBL Claim. For this purpose, each Holder of an RBL Claim will realize gain or loss in an
amount equal to the difference between the adjusted tax basis in its Claim surrendered in the exchange, determined
immediately prior to the Effective Date, and either (i) the “issue price” of the Holder’s interest in the initial loans
under the Exit Facility or (ii) the amount of cash received. 17 A Holder’s tax basis in the initial loans under the Exit
Facility should equal their issue price. 18 A Holder’s holding period for the initial loans under the Exit Facility should
begin on the day following the Effective Date.

                    5.       Consequences to Holders of Term Loan Claims

        A Holder of an Allowed Term Loan Claim will receive its Pro Rata share of the Term Loan New Common
Stock Shares.

          The tax consequences to a Holder of an Allowed Term Loan Claim will depend on whether the Term Loan
is a “security” for U.S. federal income tax purposes. Although not free from doubt, it is likely that the Term Loan
will not constitute a “security” for U.S. federal income tax purposes. 19 Holders of Term Loan Claims are encouraged
to consult with their tax advisors in connection with the determination of whether the Term Loan constitutes a
“security” for U.S. federal income tax purposes. The remainder of this discussion assumes that the Term Loan does
not constitute a “security” for U.S. federal income tax purposes.

          Each Holder’s exchange of its Allowed Term Loan Claim for shares of New Common Stock will be a taxable
transaction, and each Holder will be required to recognize gain or loss equal to the full amount of gain or loss realized
on the exchange of its Allowed Term Loan Claim. For this purpose, each Holder of an Allowed Term Loan Claim
will realize gain or loss in an amount equal to the difference between the fair market value of the shares of New
Common Stock received on the Effective Date and the adjusted tax basis in its Claim surrendered in the exchange,
determined immediately prior to the Effective Date. A Holder’s tax basis in the shares of New Common Stock
should equal their fair market value on the Effective Date. A Holder’s holding period for the shares of New Common
Stock should begin on the day following the Effective Date.

                    6.       Consequences to Holders of Notes Claims

          A Holder of an Allowed Notes Claim will receive its Pro Rata share of the Notes Claim Shares. In addition,
Qualified Noteholders will receive Subscription Rights to participate in the Rights Offering. Participating Noteholders
will receive (i) a pro rata share of the Participation Premium Shares, which pro rata share shall be the proportion of
such Participating Noteholder’s participation in the Rights Offering relative to the other Participating Noteholders and
Non-Accredited Noteholders (as if they were fully-subscribing Participating Noteholders) and (ii) a pro rata share of
the Participation Premium New Exit Note Rights, if any. Non-Accredited Noteholders will receive a pro rata share of


16
     See “Definition of ‘Security’” above.
17
   See “Tax Treatment of Exit Facility,” below, for a discussion related to the determination of the issue price of the
initial loans under the Exit Facility.
18
   See “Tax Treatment of Exit Facility,” below, for a discussion related to the determination of the issue price of the
initial loans under the Exit Facility.
19
     See “Definition of ‘Security’” above.

                                                            90
        Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 104 of 1298



the Participation Premium Shares, which pro rata share shall be calculated as the proportion of such Non-Accredited
Noteholder’s participation in the Rights Offering as if such Non-Accredited Noteholder were a fully subscribing
Participating Noteholder relative to the other Participating Noteholders and Non-Accredited Noteholders (as if they
were fully-subscribing Participating Noteholders). Although not free from doubt, the Debtors currently expect, and
the discussion below assumes, that, for U.S. federal income tax purposes, a Qualified Noteholder’s receipt of such
Subscription Rights will be treated as additional consideration received by such Holder in respect of its Notes Claim. 20

          Each Holder of an Allowed Notes Claim will realize gain or loss in an amount equal to the difference between
(a) the sum of (y) the fair market value of shares of New Common Stock received and (z) the fair market value of the
Subscription Rights (if any) received, and (b) the adjusted tax basis in its Senior Notes, determined immediately prior
to the Effective Date.

         The tax consequences to a Holder of an Allowed Notes Claim depend, in part, upon whether its Senior Notes
are “securities” for U.S. federal income tax purposes. Because of the Corporate Reorganization, it is unclear to what
extent the Senior Notes will be treated as “securities” for U.S. federal income tax purposes. 21 While not clear, the
Debtors currently intend to take the position that the Senior Notes are treated as “securities.” No assurance can be
given that this position is correct. Holders are encouraged to consult with their tax advisors in connection with the
determination of whether their Notes are “securities” for U.S. federal income tax purposes.

          If a Holder’s Senior Notes constitute “securities”, the Holder’s exchange of such Senior Notes for shares of
New Common Stock and Subscription Rights (if any) will be treated as a recapitalization for U.S. federal income tax
purposes. A Holder who realizes loss will not be permitted to recognize such loss, except to the extent of any loss
attributable to accrued but unpaid interest with respect to such Senior Notes. A Holder’s tax basis in its Senior Notes
will be allocated between the shares of New Common Stock and Subscription Rights (if any) received based on their
relative fair market values on the Effective Date. Any accrued market discount on the Senior Notes that has not
previously been included in income will likely carry over to the New Common Stock received and generally
recognized as ordinary income when the New Common Stock is subsequently sold or disposed of in a taxable
transaction, to the extent of any gain recognized upon such sale or disposition. A Holder’s holding period in the shares
of New Common Stock and the Subscription Rights (if any) will generally be measured from the date on which it
acquired the Senior Notes.

          If a Holder’s Senior Notes do not constitute “securities”, the Holder’s exchange of such Senior Notes for
shares of New Common Stock and Subscription Rights (if any) will be a taxable transaction, and the Holder will be
required to recognize gain or loss equal to the full amount of gain or loss realized on the exchange. A Holder’s tax
basis in the shares of New Common Stock and Subscription Rights (if any) should equal their fair market value on
the Effective Date. A Holder’s holding period for the shares of New Common Stock and Subscription Rights (if
any) should begin on the day following the Effective Date.

                     7.       Tax Treatment of Subscription Rights

          As discussed above, although not free from doubt, the Debtors expect, and the discussion herein assumes,
that the receipt of Subscription Right will be treated as additional consideration under the Plan. In that case, the Holder
will be treated as receiving the Subscription Rights in a transaction that is distinct from, and occurs immediately prior
to, the exercise of such Subscription Rights by such Holder. Under this construct, the Holder’s basis in the shares of
New Common Stock received upon exercise would be equal to the sum of (i) the Holder’s basis in the Subscription
Rights and (ii) the aggregate price paid by such Holder. A Holder’s holding period in the shares of New Common
Stock received upon exercise would commence upon the day following the date of exercise. If a Holder holds a
Subscription Right that expires without being exercised, the Holder may be entitled to claim a capital loss in an amount
equal to the Holder’s tax basis in such Subscription Right.



20
     For further discussion of the receipt of the Subscription Rights and a Holder’s participation in the Rights Offering,
       see “Tax Treatment of Subscription Rights,” below.
21
     See “Definition of ‘Security’” above.

                                                            91
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 105 of 1298



         It is possible, however, that a Holder’s receipt of Subscription Rights and the exercise of such rights by the
Holder could be treated as a single integrated transaction, in which case a portion of the shares of New Common Stock
received upon exercise would be treated as having been received as consideration under the Plan, rather than by
exercise of the Subscription Rights. In that case, the portion of shares of New Common Stock treated as received by
the Holder as consideration under the Plan would be treated similarly to other shares of New Common Stock received
in exchange for such Claim as discussed herein.

          Regardless of the characterization of receipt and exercise of the Subscription Rights, upon exercise of such
a right, a Holder generally will not recognize income, gain or loss.

         As noted above, the discussion herein does not address the consequences to the Backstop Parties resulting
from their Backstop Commitments pursuant to the Backstop Commitment Agreements, including any changes to such
Holders to the expected tax treatment described herein for transactions pursuant to the Plan. The Backstop Parties are
urged to consult their own tax advisors as to the expected tax consequences to them of participating in the Backstop
Commitment Agreements.

                   8.       Tax Treatment of the Exit Facility

          If the initial loans under the Exit Facility are “publicly traded,” the issue price of the initial loans thereunder
is generally expected to equal their fair market value on the Effective Date. If the initial loans under the Exit Facility
are not publicly traded, the issue price will depend on whether a substantial amount of the initial loans under the Exit
Facility is exchanged for debt instruments (including Allowed DIP Claims and Allowed RBL Claims) that are publicly
traded, in which case the issue price of the initial loans under the Exit Facility is generally expected to be determined
by reference to the fair market value of the publicly traded debt for which a substantial amount of the Exit Facility has
been exchanged. Otherwise, the issue price of the initial loans under the Exit Facility is generally expected to equal
their stated redemption price at maturity. For these purposes, a debt instrument generally is treated as publicly traded
if, at any time during the 31-day period ending 15 days after the issue date, the debt instrument is traded on an
“established market.” Pursuant to applicable Treasury regulations, an “established market” need not be a formal
market. It is sufficient if there is a readily available sales price for an executed purchase or sale of the new loans or
existing claims, or if there is one or more “firm quotes” or “indicative quotes” for such new loans or existing claims,
in each case as such terms are defined in applicable Treasury regulations. If Reorganized Legacy Reserves determines
that the initial loans under the Exit Facility are traded on an established market, such determination will be binding on
a Holder unless such Holder discloses, on a timely-filed U.S. federal income tax return for the taxable year that includes
the Effective Date, that such Holder’s determination is different from Reorganized Legacy Reserves’ determination,
the reasons for such Holder’s different determination and, if applicable, how such Holder determined the fair market
value.

          A Holder who receives a share of the initial loans under the Exit Facility will generally be required to include
stated interest on its share of the loans in income in accordance with the Holder’s regular method of tax accounting.
In addition, if the initial loans under the Exit Facility are treated as issued with original issue discount for U.S. federal
income tax purposes, a Holder will also be required to include in income as interest the amount of such original issue
discount with respect to its share in the loan over the term of the loan based on the constant yield method. In such a
case, a Holder will also be required to include amounts in income before they are received. A Holder’s tax basis in
its share of the initial loans under the Exit Facility will be increased by the amount of original issue discount included
in income and reduced by the amount of cash (other than payments of stated interest) it receives with respect to the
loan.

                   9.       Bad Debt and/or Worthless Securities Deduction

          A Holder who receives an amount in respect of a Claim less than the Holder’s tax basis in the claim may be
entitled in the year of receipt (or in an earlier or later year) to a bad debt deduction in some amount under Section
166(a) of the IRC or a worthless securities deduction under Section 165(g) of the IRC. The rules governing the
character, timing and amount of bad debt or worthless securities deductions place considerable emphasis on the facts
and circumstances of the Holder, the obligor and the instrument with respect to which a deduction is claimed. Holders
of Claims, therefore, are urged to consult their tax advisors with respect to their ability to take such a deduction.


                                                             92
       Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 106 of 1298



                    10.      Consequences to Holders that are Non-United States Persons

          Holders of Claims that are not “United States persons” within the meaning of Section 7701(a)(30) of the IRC
(“Non-U.S. Holders”) generally will not be subject to U.S. federal income tax with respect to property (including
cash) received in exchange for such Claims, unless (a) such Holder is engaged in a trade or business in the United
States to which income, gain or loss from the exchange is “effectively connected” for U.S. federal income tax
purposes, (b) if such Holder is an individual, such Holder is present in the United States for 183 days or more during
the taxable year of the exchange and certain other requirements are met, or (c) such Claim constitutes a United States
real property interest (“USRPI”), as described below. A Non-U.S. Holder described in (a) above will generally be
subject to U.S. federal income tax on the exchange in the same manner as if such Non-U.S. Holder were a United
States person as described herein. In the case of a Non-U.S. Holder that is a foreign corporation, any gain recognized
on the exchange may also be subject to an additional branch profits tax rate of 30 percent (or a lower applicable treaty
rate). A Non-U.S. Holder described in (b) above will generally be subject to U.S. federal income tax at a rate of 30
percent (unless otherwise provided by an applicable treaty) on any gain recognized on the exchange, which may be
offset by certain U.S.-source capital losses. A Non-U.S. Holder exchanging a USRPI generally will be subject to U.S.
federal income tax on a taxable disposition of that USRPI in the same manner as Non-U.S. Holders described in (a)
(except that branch profits tax would not apply).

          A Claim will constitute a USRPI if (a) Legacy Reserves is or has been a United States real property holding
corporation (“USRPHC”) for U.S. federal income tax purposes at any time within the shorter of the five-year period
ending on the date of such exchange or the period that the exchanging Non-U.S. Holder held such Claim and (b) the
Claim includes a right to acquire, by purchase, conversion or otherwise, an equity interest in Legacy Reserves, and
one of the exceptions below does not apply. Generally, a corporation is a USRPHC if the fair market value of its U.S.
real property interests equals or exceeds 50 percent of the sum of the fair market value of its worldwide real property
interests and its other assets used or held for use in a trade or business. The Debtors believe that Legacy Reserves
currently is, and expect that it will remain for the foreseeable future, a USRPHC for U.S. federal income tax purposes.

         Based on the foregoing, the Debtors believe that the 2023 Convertible Notes will constitute a USRPI, unless
one of the following exceptions to USRPI treatment applies:

                    (a)      the 2023 Convertible Notes and the common stock of Legacy Reserves are considered
           regularly traded on an established securities market in the calendar year of the exchange and the Non-U.S.
           Holder never owned more than five percent of the total fair market value of the 2023 Convertible Notes at
           any time within the shorter of the five-year period ending on the date of the exchange or the period that such
           Non-U.S. Holder held the 2023 Convertible Notes; or;

                     (b)      if the 2023 Convertible Notes are not so considered, but the common stock of Legacy
           Reserves is considered regularly traded on an established securities market in the calendar year of the
           exchange, on the date the Non-U.S. Holder acquired its 2023 Convertible Notes (and such later date that it
           acquired any additional 2023 Convertible Notes), the aggregate fair market value of such 2023 Convertible
           Notes held (actually or constructively) by such Non-U.S. Holder does not exceed the fair market value on
           that date of five percent of the common stock of Legacy Reserves.

         If the 2023 Convertible Notes constitute a USRPI with respect to a Non-U.S. Holder, such Non-U.S. Holder
will be subject to U.S. federal income tax on any consideration received in exchange for its 2023 Convertible Notes
unless the exchange constitutes a “recapitalization” by reason of the 2023 Convertible Notes constituting “securities”
for U.S. federal income tax purposes, 22 (ii) the Non-U.S. Holder receives New Common Stock that represents more
than five percent of the value of the New Common Stock immediately following the exchange, and (iii) the Non-U.S.
Holder provides the required certification to Legacy Reserves and complies with IRS filing requirements.

         In addition, a 15 percent withholding tax would apply to the gross proceeds received on the exchange unless
(i) the 2023 Convertible Notes and the common stock of Legacy Reserves are considered regularly traded on an
established securities market in the calendar year of the exchange, (ii) the 2023 Convertible Notes are not so

22
     See “Consequences to Holders of Notes Claims” above.

                                                            93
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 107 of 1298



considered, but the common stock of Legacy Reserves is considered regularly traded on an established securities
market in the calendar year of the exchange, and on the date the Non-U.S. Holder acquired its 2023 Convertible Notes
(and such later date that it acquired any additional 2023 Convertible Notes), the aggregate fair market value of such
2023 Convertible Notes held (actually or constructively) by such Non-U.S. Holder does not exceed the fair market
value on that date of five percent of the common stock of Legacy Reserves, or (iii) the exchange constitutes a
“recapitalization” by reason of the 2023 Convertible Notes constituting “securities” for U.S. federal income tax
purposes and the Non-U.S. Holder provides the required certification to Legacy Reserves and Legacy Reserves
complies with IRS filing requirements. Any amounts withheld would be allowed as a credit against such Non-U.S.
Holder’s U.S. federal income tax liability and may entitle such Holder to a refund from the IRS, provided that the
required information is provided to the IRS.

        Non-U.S. Holders of 2023 Convertible Notes are encouraged to consult with their tax advisors on the tax
consequences of the exchange, including the certification and filing requirements that may be necessary to meet these
exceptions.

                  11.      Consequences to Non-U.S. Holders of New Common Stock

          Distributions with respect to the New Common Stock will generally be treated as dividend income to the
extent such distributions are paid from the current or accumulated earnings and profits of Reorganized Legacy
Reserves as determined for U.S. federal income tax purposes. If a distribution exceeds the current and accumulated
earnings and profits of Reorganized Legacy Reserves, the excess will generally be treated first as a return of capital
to the extent of the Non-U.S. Holder’s adjusted tax basis in the New Common Stock (and will reduce the Non-U.S.
Holder’s basis in such New Common stock) and thereafter as capital gain from the sale or exchange of such New
Common Stock, subject to the tax treatment described below. Generally, the gross amount of dividends paid to Non-
U.S. Holders will be subject to withholding of U.S. federal income tax at a rate of 30 percent or at a lower rate if an
applicable income tax treaty so provides and Reorganized Legacy Reserves (or its agent) has received proper
certification as to the application of that treaty.

         Dividends that are “effectively connected” with a Non-U.S. Holder’s conduct of a trade or business within
the United States (and, if required by an applicable income tax treaty, are attributable to a U.S. permanent
establishment of the Non-U.S. Holder) are generally subject to U.S. federal income tax on a net basis at regular
graduated rates, in the same manner as if the Non-U.S. Holder were a United States person, and are exempt from the
30 percent withholding tax described above, provided that certain certification requirements are satisfied. Any such
effectively connected dividends received by a Non-U.S. Holder that is a corporation may also, under certain
circumstances, be subject to an additional “branch profits tax” at a rate of 30 percent or such lower rate as may be
specified by an applicable income tax treaty.

         To claim the benefits of an applicable income tax treaty or an exemption from withholding because the
income is effectively connected with the conduct of a trade or business in the United States, a Non-U.S. Holder will
generally be required to provide a properly executed IRS Form W-8BEN or W-8BEN-E (if the holder is claiming the
benefits of an income tax treaty) or IRS Form W-8ECI (for income effectively connected with the conduct of a trade
or business in the United States) or other suitable form. A Non-U.S. Holder eligible for a reduced rate of withholding
tax pursuant to an income tax treaty may obtain a refund of any excess amounts withheld by filing an appropriate
claim for refund with the IRS. Non-U.S. Holders should consult their tax advisors regarding their entitlement to
benefits under an applicable income tax treaty and the specific manner of claiming the benefits of the treaty.

         Subject to the discussion below on FATCA withholding, a Non-U.S. Holder will generally not be subject to
U.S. federal income or withholding tax with respect to gain realized on the sale, exchange, or other taxable disposition
of the New Common Stock, unless:

         •   in the case of a Non-U.S. Holder that is a non-resident alien individual, such Non-U.S. Holder is present
             in the United States for 183 days or more in the taxable year of the sale, exchange, or other taxable
             disposition, and certain other conditions are met;




                                                          94
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 108 of 1298



         •   the gain is “effectively connected” with such Non-U.S. Holder’s conduct of a trade or business within
             the United States (and, if required by an applicable treaty, the gain is attributable to a U.S. permanent
             establishment of such Non-U.S. Holder); or

         •   Reorganized Legacy Reserves is or has been a USRPHC for U.S. federal income tax purposes at any
             time within the shorter of the five-year period ending on the date of such sale, exchange, or other taxable
             disposition or the period that such Non-U.S. Holder held such New Common Stock and either (a) the
             New Common Stock was not treated as regularly traded on an established securities market in the
             calendar year in which the sale, exchange, or other taxable disposition occurs, or (b) such Non-U.S.
             Holder owns or owned (actually or constructively) more than five percent of the total fair market value
             of the New Common Stock at any time during the shorter of the two periods described above.

          A Non-U.S. Holder described in the first bullet point above will generally be subject to U.S. federal income
tax at a rate of 30 percent (unless otherwise provided by an applicable treaty) on any capital gain recognized on the
disposition of the New Common Stock, which may be offset by certain U.S.-source capital losses.

          A Non-U.S. Holder whose gain is described in the second bullet point above will generally be subject to U.S.
federal income tax on the net gain from the disposition of the New Common Stock at regular graduated rates in the
same manner as if such Non-U.S. Holder were a United States person. In the case of a Non-U.S. Holder that is a
foreign corporation, such gain may also be subject to an additional branch profits tax rate of 30 percent (or a lower
applicable treaty rate).

          The Debtors believe that Reorganized Legacy Reserves will be a USRPHC for U.S. federal income tax
purposes. Moreover, it is unclear if or when the New Common Stock will become regularly traded on an established
securities market. Accordingly, until the calendar year that the New Common Stock becomes regularly traded, Non-
U.S. Holders generally will be subject to U.S. federal income tax on a taxable disposition of the New Common Stock,
and a 15 percent withholding tax would apply to the gross proceeds from the sale of the New Common stock by such
Non-U.S. Holders.

         Non-U.S. Holders should consult their tax advisors with respect to the application of the foregoing rules to
their ownership and disposition of the New Common stock

                  12.      Withholding and Reporting

          The Debtors will withhold all amounts required by law to be withheld from payments of interest. The Debtors
will comply with all applicable reporting requirements of the IRC. In general, information reporting requirements
may apply to distributions or payments made to a Holder of a Claim. Additionally, backup withholding, currently at
a rate of 24 percent, will generally apply to such payments if a Holder fails to provide an accurate taxpayer
identification number or otherwise fails to comply with the applicable requirements of the backup withholding rules.
Backup withholding is not an additional tax. Any amounts withheld under the backup withholding rules will be
allowed as a credit against such Holder’s U.S. federal income tax liability and may entitle such Holder to a refund
from the IRS, provided that the required information is provided to the IRS.

          In addition, from an information reporting perspective, U.S. Treasury Regulations generally require
disclosure by a taxpayer on its U.S. federal income tax return of certain types of transactions in which the taxpayer
participated, including, among other types of transactions, certain transactions that result in the taxpayer’s claiming a
loss in excess of specified thresholds. Holders are urged to consult their tax advisors regarding these regulations and
whether the transactions contemplated by the Plan would be subject to these regulations and require disclosure on the
Holders’ tax returns.

                  13.      FATCA

          Pursuant to Sections 1471 through 1474 of the IRC (commonly referred to as “FATCA”), foreign financial
institutions (which term includes most foreign hedge funds, private equity funds, mutual funds, and other investment
vehicles) and certain other foreign entities who do not comply with certain information reporting rules with respect to


                                                           95
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 109 of 1298



their U.S. account holders investors or owners may be subject to a withholding tax on U.S.-source payments made to
them (whether received as a beneficial owner or as an intermediary for another party). A foreign financial institution
or such other foreign entity that does not comply with the FATCA reporting requirements generally will be subject to
a 30 percent withholding tax with respect to any “withholdable payments.” For this purpose, “withholdable payments”
are any U.S.-source payments of fixed or determinable, annual, or periodical income (including interest paid on the
Claims and distributions, if any on shares of New Common Stock). Under the Treasury regulations, withholding
under FATCA will generally apply to payments of interest on the Claims and the Exit Facility and dividends on shares
of New Common Stock. Foreign financial institutions located in jurisdictions that have an intergovernmental
agreement with the United States governing FATCA may be subject to different rules.

         Holders are urged to consult with their own tax advisors regarding the effect, if any, of the FATCA provisions
to them based on their particular circumstance.

       THE FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE COMPLEX. THE FOREGOING
SUMMARY HAS BEEN PROVIDED FOR INFORMATIONAL PURPOSES ONLY AND DOES NOT DISCUSS
ALL ASPECTS OF FEDERAL INCOME TAXATION THAT MAY BE RELEVANT TO A PARTICULAR
HOLDER IN LIGHT OF SUCH HOLDER’S CIRCUMSTANCES AND INCOME TAX SITUATION. ALL
HOLDERS OF CLAIMS AND INTERESTS SHOULD CONSULT WITH THEIR TAX ADVISORS AS TO THE
PARTICULAR TAX CONSEQUENCES TO THEM OF THE TRANSACTIONS CONTEMPLATED BY THE
PLAN, INCLUDING THE APPLICABILITY AND EFFECT OF ANY STATE, LOCAL OR NON-U.S. TAX
LAWS, AND OF ANY CHANGE IN APPLICABLE TAX LAWS.

         D.       Reservation of Rights

         The foregoing discussion is subject to change (possibly substantially) based on, among other things,
subsequent changes to the Plan and events that may subsequently occur that may impact the timeline for the
transactions contemplated by the Plan. The Debtors and the Debtors’ advisors reserve the right to modify, revise, or
supplement this discussion and other tax related sections of the Plan and Disclosure Statement in accordance with the
terms of the Plan and the Bankruptcy Code.

                                    [Remainder of page intentionally left blank]




                                                          96
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 110 of 1298



XV.      CONCLUSION AND RECOMMENDATION

          In the opinion of each of the Debtors, the Plan is preferable to all other available alternatives and provides
for a larger distribution to the Debtors’ creditors than would otherwise result in any other scenario. In addition, any
alternative to confirmation of the Plan could result in extensive delays and increased administrative expense.

         Accordingly, the Debtors recommend all Holders of Claims entitled to vote on the Plan to vote to accept the
Plan and to evidence such acceptance by returning their Ballots so that they are received no later than 4:00 p.m.
(prevailing Central Time) on [October 14], 2019.

Dated: August 2, 2019                                  Legacy Reserves, Inc.
                                                       (on behalf of itself and each of the Debtors)


                                                       /s/ James Daniel Westcott
                                                       James Daniel Westcott
                                                       Chief Executive Officer and Director
                                                       Legacy Reserves Inc.




                                                          97
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 111 of 1298



                                Exhibit A

                          Plan of Reorganization
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 112 of 1298



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                     §
In re:                                               §        Chapter 11
                                                     §
LEGACY RESERVES INC. 1                               §        Case No. 19-33395 (MI)
                                                     §
         Debtors.                                    §        (Jointly Administered)
                                                     §

                   JOINT CHAPTER 11 PLAN OF REORGANIZATION
              FOR LEGACY RESERVES INC. AND ITS DEBTOR AFFILIATES

SIDLEY AUSTIN LLP                                             SIDLEY AUSTIN LLP

Duston McFaul (24003309)                                      James F. Conlan
Charles M. Persons (24060413)                                 Bojan Guzina (admitted pro hac vice)
Michael Fishel (24082998)                                     Andrew F. O’Neill (admitted pro hac vice)
Maegan Quejada (24105999)                                     One South Dearborn Street
1000 Louisiana Street, Suite 5900                             Chicago, Illinois 60603
Houston, Texas 77002                                          Telephone: (312) 853-7000
Telephone: (713) 495-4500                                     Facsimile: (312) 853-7036
Facsimile: (713) 495-7799



                          Attorneys for the Debtors and Debtors in Possession
                                         Dated: August 2, 2019




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Legacy Reserves Inc. (9553); Legacy Reserves GP, LLC (1065); Legacy Reserves LP
(1069); Legacy Reserves Finance Corporation (1181); Legacy Reserves Services LLC (2710); Legacy Reserves
Operating LP (7259); Legacy Reserves Energy Services LLC (1233); Legacy Reserves Operating GP LLC (7209);
Dew Gathering LLC (4482); Pinnacle Gas Treating LLC (3711); Legacy Reserves Marketing LLC (7593). The
location of the Debtors’ service address is: 303 W. Wall St, Suite 1800, Midland, TX 79701.
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 113 of 1298



                                                     TABLE OF CONTENTS

ARTICLE I.         DEFINED TERMS AND RULES OF INTERPRETATION...............................1
   A.    Defined Terms .................................................................................................................1
   B.    Rules of Interpretation ...................................................................................................19
   C.    Computation of Time .....................................................................................................20
   D.    Reference to Monetary Figures ......................................................................................20
   E.    Reference to the Debtors or the Reorganized Debtors ..................................................20
   F.    Controlling Document ...................................................................................................21
   G.    Consent Rights ...............................................................................................................21
ARTICLE II.        ADMINISTRATIVE EXPENSE CLAIMS AND PRIORITY CLAIMS ..........21
   A.    Administrative Expense Claims.....................................................................................21
   B.    DIP Claims .....................................................................................................................22
   C.    Professional Claims .......................................................................................................23
   D.    Payment of Fees Under Global RSA and Backstop Commitment Agreements ............24
   E.    Priority Tax Claims ........................................................................................................24
ARTICLE III.       CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ...24
   A.    Classification of Claims and Interests ...........................................................................24
   B.    Treatment of Claims and Interests .................................................................................25
   C.    Special Provision Governing Unimpaired Claims .........................................................30
   D.    Elimination of Vacant Classes .......................................................................................30
   E.    Acceptance or Rejection of this Plan .............................................................................30
   F.    Intercompany Interests ...................................................................................................31
   G.    Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
         Code ...............................................................................................................................31
   H.    Controversy Concerning Impairment ............................................................................31
   I.    Subordinated Claims ......................................................................................................31
ARTICLE IV.        MEANS FOR IMPLEMENTATION OF THIS PLAN .....................................32
   A.    General Settlement of Claims and Interests ...................................................................32
   B.    Restructuring Transactions ............................................................................................32
   C.    Reorganized Debtors......................................................................................................33
   D.    Sources for Plan Distributions .......................................................................................33
   E.    Holders of Working and Similar Interests .....................................................................36
   F.    Corporate Existence .......................................................................................................36
   G.    Vesting of Assets in the Reorganized Debtors ..............................................................37
   H.    Cancellation of Existing Securities and Agreements .....................................................37
   I.    Corporate Action............................................................................................................38
   J.    New Organizational Documents ....................................................................................39
   K.    Stockholders’ Agreement ..............................................................................................39
   L.    Indemnification Provisions in Organizational Documents ............................................39
   M.    Directors and Officers of the Reorganized Debtors .......................................................39
   N.    Effectuating Documents; Further Transactions .............................................................40
   O.    Section 1146 Exemption ................................................................................................40
   P.    Director and Officer Liability Insurance .......................................................................41

                                                                         i
       Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 114 of 1298



    Q.        Management Incentive Program ....................................................................................41
    R.        Employee and Retiree Benefits......................................................................................41
    S.        Preservation of Causes of Action...................................................................................42
    T.        Third Party Investors .....................................................................................................43
    U.        Waiver of Notes Claims by Debtors ..............................................................................43
ARTICLE V.              TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                        .............................................................................................................................43
    A.        Assumption and Rejection of Executory Contracts and Unexpired Leases ..................43
    B.        Claims Based on Rejection of Executory Contracts or Unexpired Leases ....................44
    C.        Cure of Defaults for Assumed Executory Contracts and Unexpired Leases .................45
    D.        Preexisting Obligations to the Debtors under Executory Contracts and Unexpired
              Leases.............................................................................................................................46
    E.        Insurance Policies ..........................................................................................................46
    F.        Reservation of Rights.....................................................................................................46
    G.        Nonoccurrence of Effective Date ..................................................................................47
    H.        Employee Compensation and Benefits ..........................................................................47
    I.        Contracts and Leases Entered Into after the Petition Date ............................................48
ARTICLE VI.             PROVISIONS GOVERNING DISTRIBUTIONS .............................................48
    A.        Distributions on Account of Claims Allowed as of the Effective Date .........................48
    B.        Disbursing Agent ...........................................................................................................48
    C.        Rights and Powers of Disbursing Agent ........................................................................48
    D.        Delivery of Distributions and Undeliverable or Unclaimed Distributions ....................49
    E.        Manner of Payment ........................................................................................................50
    F.        Exemption from Registration Requirements .................................................................51
    G.        Compliance with Tax Requirements..............................................................................51
    H.        Allocations .....................................................................................................................52
    I.        No Postpetition Interest on Claims ................................................................................52
    J.        Foreign Currency Exchange Rate ..................................................................................52
    K.        Setoffs and Recoupment ................................................................................................52
    L.        Claims Paid or Payable by Third Parties .......................................................................53
ARTICLE VII.            PROCEDURES       FOR        RESOLVING                     CONTINGENT,
                        UNLIQUIDATED, AND DISPUTED CLAIMS ...............................................53
    A.        Allowance of Claims. ....................................................................................................53
    B.        Claims Administration Responsibilities ........................................................................54
    C.        Adjustment to Claims without Objection ......................................................................54
    D.        Time to File Objections to Claims .................................................................................54
    E.        Disallowance of Claims or Interests ..............................................................................54
    F.        Amendments to Proofs of Claim ...................................................................................55
    G.        No Distributions Pending Allowance ............................................................................55
    H.        Distributions after Allowance ........................................................................................55
ARTICLE VIII. SETTLEMENT,           RELEASE,                  INJUNCTION,                      AND              RELATED
              PROVISIONS .....................................................................................................55

                                                                               ii
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 115 of 1298



  A.    Discharge of Claims and Termination of Interests ........................................................55
  B.    Release of Liens ............................................................................................................56
  C.    Releases by the Debtors ...............................................................................................57
  D.    Releases by the Releasing Parties ...............................................................................58
  E.    Exculpation ...................................................................................................................59
  F.    Injunction .....................................................................................................................59
  G.    Protections against Discriminatory Treatment ..............................................................60
  H.    Reimbursement or Contribution ....................................................................................60
ARTICLE IX.       CONDITIONS     PRECEDENT             TO                  CONFIRMATION
                  AND CONSUMMATION OF THIS PLAN ......................................................60
  A.    Conditions Precedent to the Effective Date ...................................................................60
  B.    Waiver of Conditions .....................................................................................................63
  C.    Effect of Failure of Conditions ......................................................................................63
  D.    Substantial Consummation ............................................................................................63
ARTICLE X.        MODIFICATION, REVOCATION, OR WITHDRAWAL OF THIS PLAN ...63
  A.    Modification and Amendments .....................................................................................63
  B.    Effect of Confirmation on Modifications ......................................................................64
  C.    Revocation or Withdrawal of Plan.................................................................................64
ARTICLE XI.       RETENTION OF JURISDICTION ....................................................................64
ARTICLE XII.      MISCELLANEOUS PROVISIONS ...................................................................67
  A.    Immediate Binding Effect ..............................................................................................67
  B.    Additional Documents ...................................................................................................67
  C.    Payment of Statutory Fees .............................................................................................67
  D.    Dissolution of Committee and Cessation of Fee and Expense Payment .......................67
  E.    Reservation of Rights.....................................................................................................67
  F.    Successors and Assigns .................................................................................................68
  G.    Notices ...........................................................................................................................68
  H.    Term of Injunctions or Stays .........................................................................................69
  I.    Entire Agreement ...........................................................................................................69
  J.    Exhibits and Annexes ....................................................................................................69
  K.    Nonseverability of Plan Provisions................................................................................70
  L.    Votes Solicited in Good Faith ........................................................................................70
  M.    Governing Law ..............................................................................................................70
  N.    Closing of Chapter 11 Cases ..........................................................................................71
  O.    Waiver or Estoppel ........................................................................................................71

ANNEX I        Equity Allocations




                                                                      iii
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 116 of 1298



                                       INTRODUCTION

        Legacy Reserves Inc., a Delaware corporation (“Legacy Reserves”); Legacy Reserves GP,
LLC, a Delaware LLC; Legacy Reserves LP, a Delaware limited partnership; Legacy Reserves
Finance Corporation, a Delaware corporation; Legacy Reserves Operating LP, a Delaware limited
partnership; Legacy Reserves Services LLC, a Texas LLC; Legacy Reserves Energy Services,
LLC, a Texas LLC; Legacy Reserves Services, Inc., a Delaware corporation; Dew Gathering LLC,
a Texas LLC; Pinnacle Gas Treating LLC, a Texas LLC; and Legacy Reserves Market LLC, a
Texas LLC (each a “Debtor” and, collectively, the “Debtors”), propose this joint chapter 11 plan
of reorganization (this “Plan”) for the resolution of the outstanding claims against, and equity
interests in, the Debtors. Although proposed jointly for administrative purposes, this Plan
constitutes a separate Plan for each Debtor. Holders of Claims or Interests may refer to the
Disclosure Statement for a discussion of the Debtors’ history, businesses, assets, results of
operations, historical financial information, risk factors, a summary and analysis of this Plan, the
Restructuring Transactions, and certain related matters. The Debtors are the proponents of this
Plan within the meaning of section 1129 of the Bankruptcy Code.

     ALL HOLDERS OF CLAIMS, TO THE EXTENT APPLICABLE, ARE ENCOURAGED
TO READ THIS PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY
BEFORE VOTING TO ACCEPT OR REJECT THIS PLAN.

                                 ARTICLE I.
                 DEFINED TERMS AND RULES OF INTERPRETATION

A.     Defined Terms

       As used in this Plan, capitalized terms have the meanings set forth below.

            1.        “2020 Notes” means the 8% unsecured senior notes due 2020 issued under
     the 2020 Notes Indenture.

            2.        “2020 Notes Indenture” means that certain Indenture dated as of December
     4, 2012, between Legacy Reserves LP and Legacy Reserves Finance Corporation, as issuers,
     each of the guarantors party thereto, and Wilmington Trust, National Association (as
     successor to Wells Fargo Bank, National Association), as indenture trustee, as amended,
     supplemented, or otherwise modified as of the date hereof.

            3.       “2021 Notes” means the 6.625% unsecured senior notes due 2021 issued
     under the 2021 Notes Indenture.

            4.        “2021 Notes Indenture” means that certain Indenture dated as of May 28,
     2013, between Legacy Reserves LP and Legacy Reserves Finance Corporation, as issuers,
     each of the guarantors party thereto, and Wilmington Trust, National Association (as
     successor to Wells Fargo Bank, National Association), as indenture trustee, as amended,
     supplemented, or otherwise modified as of the date hereof.


                                                     1
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 117 of 1298



       5.         “2023 Convertible Notes” means the 8% unsecured convertible senior notes
due 2023.

       6.         “2023 Convertible Notes Indenture” means that certain Indenture dated as
of September 20, 2018, between Legacy Reserves LP and Legacy Reserves Finance
Corporation, as issuers, each of the guarantors party thereto, and Wilmington Trust, National
Association, as indenture trustee, as amended, supplemented, or otherwise modified as of the
date hereof.

        7.        “Accredited Investor” has the meaning set forth in Rule 501 of the
Securities Act.

        8.         “Administrative Claims Bar Date” means the deadline for Filing requests
for payment of Administrative Claims, which: (a) with respect to General Administrative
Claims other than those that were accrued in the ordinary course of business, shall be 30 days
after the Effective Date; and (b) with respect to Professional Claims, shall be 60 days after the
Effective Date.

        9.        “Administrative Expense Claim” means a Claim for costs and expenses of
administration of the Chapter 11 Cases pursuant to sections 503(b), 507(a)(2), 507(b), or
1114(e)(2) of the Bankruptcy Code, including: (a) the actual and necessary costs and
expenses, incurred on or after the Petition Date until and including the Effective Date, of
preserving the Estates and operating the Debtors’ businesses; (b) DIP Claims; (c) Professional
Claims; (d) Existing RBL Adequate Protection Superpriority Claims (as defined in the Final
DIP Order) (if any); (e) all fees and charges assessed against the Estates pursuant to section
1930 of chapter 123 of title 28 of the United States Code; and (f) all Intercompany Claims
arising from and after the Petition Date but prior to the Effective Date.

        10.        “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy
Code.

         11.        “Allowed” means, as to a Claim or an Interest, or any portion of such Claim
or Interest, a Claim or Interest that either (a) is listed in the Schedules as neither disputed,
contingent nor unliquidated and with respect to which no contrary or superseding Proof of
Claim has been Filed, and that has not been paid pursuant to an order of this Court prior to
the Effective Date; (b) is evidenced by a Proof of Claim filed on or before the applicable Bar
Date and is not listed as disputed, contingent or unliquidated in the Schedules, and as to which
no objection has been filed on or before the Claims Objection Deadline; (c) is not the subject
of an objection to allowance that (i) was filed on or before the Claims Objection Deadline and
(ii) has not been settled, waived, withdrawn or denied pursuant to a Final Order; or (d) is
expressly allowed (i) pursuant to a Final Order, (ii) pursuant to an agreement between the
Holder of such Claim or Interest and the Debtors or the Reorganized Debtors, as applicable,
or (iii) pursuant to the terms of this Plan; provided, however, that proofs of interest need not
be filed with respect to any Existing Common Equity Interest. For the avoidance of doubt, a
Claim evidenced by a Proof of Claim Filed after the applicable Bar Date shall not be Allowed
for any purposes whatsoever absent entry of a Final Order allowing such late-Filed Claim.
                                             2
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 118 of 1298



       12.        “Alternative Exit Facility” means a senior secured revolving reserve-based
lending credit facility in form and substance acceptable to the Debtors and the Plan Sponsor.

       13.        “Avoidance Actions” means any and all actual or potential avoidance,
recovery, subordination, or other Claims, Causes of Action, or remedies that may be brought
by or on behalf of the Debtors or their Estates or other authorized parties in interest under the
Bankruptcy Code or applicable non-bankruptcy law, including Claims, Causes of Action, or
remedies under sections 502, 510, 542, 544, 545, 547 through 553, and 724(a) of the
Bankruptcy Code or under similar local, state, federal, or foreign statutes and common law,
including fraudulent and voidable transfer laws.

     14.      “Backstop Commitment Agreements” means the Plan Sponsor Backstop
Commitment Agreement and the Noteholder Backstop Commitment Agreement.

     15.       “Backstop Commitment Fees” means the Plan Sponsor Backstop
Commitment Fee and the Noteholder Backstop Commitment Fee.

       16.      “Backstop Commitments” means the $256.3 million in aggregate backstop
equity commitments provided pursuant to the Plan Sponsor Backstop Commitment
Agreement and the Noteholder Backstop Commitment Agreement.

      17.       “Backstop Parties” means the Plan Sponsor Backstop Parties and the
Noteholder Backstop Parties.

       18.       “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C.
§§ 101-1532, as in effect on the Petition Date, together with all amendments, modifications,
and replacements of the foregoing that are made retroactive to the Petition Date, as the same
may exist on any relevant date to the extent applicable to the Chapter 11 Cases.

       19.        “Bankruptcy Court” means the United States Bankruptcy Court for the
Southern District of Texas.

       20.       “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure
promulgated under section 2075 of title 28 of the United States Code and the general, local,
and chambers rules of the Bankruptcy Court, each, as amended from time to time.

      21.       “Bar Date” means the applicable date, as established by an order of the
Bankruptcy Court, by which Proofs of Claim must be filed.

       22.      “Business Day” means any day other than a Saturday, Sunday, or other day
on which the New York Stock Exchange or the NASDAQ is closed for trading.

       23.        “Cash” means cash in legal tender of the United States of America and cash
equivalents, including bank deposits, checks, and other similar items.

      24.       “Cause of Action” or “Causes of Action” means any claims, interests,
damages, remedies, causes of action, demands, rights, actions, suits, obligations, liabilities,
                                             3
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 119 of 1298



accounts, defenses, offsets, powers, privileges, licenses, liens, indemnities, guaranties, and
franchises of any kind or character whatsoever, whether known or unknown, foreseen or
unforeseen, existing or hereinafter arising, contingent or non-contingent, liquidated or
unliquidated, secured or unsecured, assertable, directly or derivatively, matured or unmatured,
suspected or unsuspected, in contract, tort, law, equity, or otherwise. Causes of Action also
include: (a) all rights of setoff, counterclaim, or recoupment and claims under contracts or for
breaches of duties imposed by law; (b) the right to object to or otherwise contest Claims or
Interests; (c) claims pursuant to sections 362, 510, 542, 543, 544 through 550, or 553 of the
Bankruptcy Code; (d) such claims and defenses as fraud, mistake, duress, and usury, and any
other defenses set forth in section 558 of the Bankruptcy Code; and (e) any claim under any
state or foreign law, including, without limitation, any fraudulent transfer or similar claim.

        25.      “Chapter 11 Cases” means the cases filed by the Debtors under chapter 11
of the Bankruptcy Code.

       26.       “Claim” means any claim, as defined in section 101(5) of the Bankruptcy
Code, against any of the Debtors.

       27.       “Claims and Balloting Agent” or “KCC” means Kurtzman Carson
Consultants LLC, the notice, claims, and solicitation agent retained by the Debtors in the
Chapter 11 Cases.

       28.        “Claims Objection Deadline” means the deadline for Filing an objection to
any Claim, including any Claim for damages arising from the Debtors’ rejection of any
Executory Contract or Unexpired Lease, which deadline shall be 180 days after the Effective
Date, subject to any extensions approved by an order of the Bankruptcy Court; provided,
however, that the Claims Objection Deadline shall not apply to any Claim filed after the
applicable Bar Date.

       29.       “Claims Register” means the official register of Claims maintained by the
Claims and Balloting Agent.

        30.       “Class” means a category of Holders of Claims or Interests pursuant to
section 1122(a) of the Bankruptcy Code.

       31.       “CM/ECF” means the Bankruptcy Court’s Case Management and
Electronic Case Filing system.

       32.      “Committee” means the official statutory committee of unsecured creditors
appointed by the Office of the United States Trustee pursuant to section 1102 of the
Bankruptcy Code for the Chapter 11 Cases on July 3, 2019.

        33.       “Compensation and Benefits Programs” means all employment and
severance agreements and policies, and all employment, compensation, and benefit plans,
policies, workers’ compensation programs, savings plans, retirement plans, deferred
compensation plans, supplemental executive retirement plans, healthcare plans, disability
plans, severance benefit plans, incentive plans, life and accidental death and dismemberment
                                             4
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 120 of 1298



insurance plans, and programs of the Debtors, and all amendments and modifications thereto,
applicable to the Debtors’ employees, former employees, retirees, and non-employee directors
and the employees, former employees and retirees of their subsidiaries, including all savings
plans, retirement plans, health care plans, disability plans, severance benefit agreements, and
plans, incentive plans, deferred compensation plans and life, accidental death, and
dismemberment insurance plans.

       34.         “Conditions Precedent” has the meaning ascribed to such term in Section
IX.A of this Plan.

       35.       “Confirmation” means entry of the Confirmation Order on the docket of the
Chapter 11 Cases.

      36.       “Confirmation Date” means the date on which the Bankruptcy Court enters
the Confirmation Order on the docket of the Chapter 11 Cases within the meaning of
Bankruptcy Rules 5003 and 9021.

       37.      “Confirmation Hearing” means the hearing(s) before the Bankruptcy Court
under section 1128 of the Bankruptcy Code at which the Debtors seek entry of the
Confirmation Order.

        38.       “Confirmation Order” means the order of the Bankruptcy Court confirming
this Plan under section 1129 of the Bankruptcy Code, which order shall be in form and
substance acceptable to the Debtors, the Plan Sponsor, and the Required Noteholder Backstop
Parties, and reasonably acceptable to the Required Supporting Noteholders.

       39.        “Consummation” means the occurrence of the Effective Date.

       40.      “Corporate Reorganization” means the September 20, 2018 reorganization
of Legacy Reserves LP from a publicly-traded master limited partnership to a publicly-traded
corporation.

        41.         “Cure” means all amounts, including an amount of $0.00, required to cure
any monetary defaults under any Executory Contract or Unexpired Lease (or such lesser
amount as may be agreed upon by the parties under an Executory Contract or Unexpired
Lease) that is to be assumed by the Debtors pursuant to sections 365 or 1123 of the Bankruptcy
Code.

        42.       “D&O Liability Insurance Policies” means all insurance policies of any of
the Debtors for directors’, managers’, and officers’ liability existing as of the Petition Date
(including any “tail policy”) and all agreements, documents, or instruments relating thereto.

       43.        “Debtor Release” means the releases of the Released Parties provided for in
Section VIII.C of this Plan.

       44.        “Debtors” has the meaning set forth in the Introduction to this Plan.

                                            5
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 121 of 1298



        45.        “Definitive Documentation” means the definitive documents and
agreements governing the Restructuring, consisting of: (a) the Plan (and all exhibits and
annexes thereto); (b) the Confirmation Order and pleadings in support of entry of the
Confirmation Order; (c) the Disclosure Statement and the other solicitation materials in
respect of the Plan; (d) the order of the Bankruptcy Court approving the Disclosure Statement
and such other solicitation materials; (e) the documentation in respect of the DIP Facility
(including the DIP Credit Agreement, the Interim DIP Order, the Final DIP Order, the Motion
to approve the DIP Credit Agreement, and all other motions, briefs, affidavits, declarations,
orders, and other documents related to the DIP Credit Agreement); (f) customary “first day”
and “second day” motions and proposed orders; (g) the Exit Facility and all related
documents; (h) the New Exit Note (if any); (i) the Plan Sponsor Backstop Commitment
Agreement; (j) so long as the Noteholder Termination shall not have occurred, the Noteholder
Backstop Commitment Agreement; (k) the Rights Offering Procedures; (l) such
documentation to be determined by the Plan Sponsor and the Debtors governing the terms of
the Incremental Equity Investment (if any); (m) the Registration Rights Agreement; (n) the
Stockholders’ Agreement; (o) the Management Incentive Plan; (p) amended employment
agreements for each executive officer of the Reorganized Debtors; (q) the certificates of
incorporation, limited liability agreements, bylaws, and other organizational documents (as
applicable) of the Reorganized Debtors; and (r) all other documents that will comprise the
Plan Supplement or that are otherwise related to the Plan.

       46.       “DIP Agent” means Wells Fargo Bank, National Association, as
administrative agent under the DIP Credit Agreement.

        47.        “DIP Claim” means any Claim held by the DIP Lenders or the DIP Agent
arising under or related to the DIP Credit Agreement or the DIP Orders, including any and all
fees, interest paid in kind, and accrued but unpaid interest and fees arising under the DIP
Credit Agreement, including, without limitation, the New Money DIP Claims and the
Refinanced DIP Claims.

       48.      “DIP Credit Agreement” means that certain Senior Secured Superpriority
Debtor-In-Possession Credit Agreement, dated as of June 21, 2019.

       49.        “DIP Documents” means the DIP Credit Agreement and the DIP Orders.

       50.        “DIP Facility” means a senior secured superpriority debtor-in-possession
revolving loan credit facility provided pursuant to the DIP Documents.

      51.         “DIP Lenders” means lenders from time to time party to the DIP Credit
Agreement.

       52.        “DIP Orders” means the Interim DIP Order and the Final DIP Order.

        53.        “Disallowed” means, as to a Claim or an Interest, a Claim or an Interest (or
portion thereof) that has been disallowed, denied, dismissed, or overruled pursuant to this Plan
or a Final Order of the Bankruptcy Court, or any other court of competent jurisdiction.

                                            6
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 122 of 1298



       54.        “Disbursing Agent” means the Reorganized Debtors or such other Entity
designated by the Debtors or Reorganized Debtors to hold and disburse the Plan Distributions
to Holders of Allowed Claims pursuant to the terms of this Plan.

       55.        “Disclosure Statement” means the disclosure statement for this Plan,
including all exhibits and schedules thereto, which shall be in form and substance acceptable
to the Debtors, the Plan Sponsor and the Required Noteholder Backstop Parties, and
reasonably acceptable to the Required Supporting Noteholders.

        56.        “Disputed” means, as to a Claim or an Interest, a Claim or an Interest (or
portion thereof) (a) that is neither an Allowed Claim nor a Disallowed Claim, (ii) that is listed
on the Schedules as “disputed”, or (iii) for which a Proof of Claim has been timely filed or a
written request for payment has been made, to the extent that any party in interest has
interposed a timely objection to such Claim, which objection has not been withdrawn or
determined pursuant to a Final Order.

       57.         “Distribution Date” means, except as otherwise set forth herein, the date or
dates determined by the Debtors or the Reorganized Debtors, on or after the Effective Date,
with the first such date occurring on or as soon as is reasonably practicable after the Effective
Date, upon which the Disbursing Agent shall make distributions to Holders of Allowed
Claims entitled to receive distributions under this Plan.

        58.       “Distribution Record Date” means the record date for purposes of making
distributions under this Plan on account of Allowed Claims, which date shall be the Effective
Date.

       59.       “Effective Date” means the date that is the first Business Day after the
Confirmation Date on which all Conditions Precedent have been satisfied or waived in
accordance with this Plan and the Confirmation Order.

        60.       “Entity” has the meaning set forth in section 101(15) of the Bankruptcy
Code.

     61.        “Equity Investments” means (i) the Rights Offering, (ii) the Backstop
Commitments, and (iii) the Incremental Equity Investment (if any).

        62.      “Estate” means the estate of any Debtor created under sections 301 and 541
of the Bankruptcy Code upon the commencement of the applicable Debtor’s Chapter 11 Case.

        63.         “Exchange Act” means the Securities Exchange Act of 1934, 15 U.S.C.
§ 78a, et seq., as amended from time to time.

        64.        “Exculpated Parties” means collectively, and in each case, in its capacity as
such: (a) the Debtors, (b) Reorganized Debtors; (c) the Committee and its members; (d) each
Released Party; and (e) with respect to each of the foregoing, such Entity and its current and
former affiliates, and such Entity’s and its current and former affiliates’ current and former
equity holders, subsidiaries, officers, directors, managers, principals, members, employees,
                                             7
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 123 of 1298



agents, advisors, advisory board members, financial advisors, partners, attorneys,
accountants, investment bankers, consultants, representatives, and other professionals, each
in their capacity as such.

        65.        “Executory Contract” means a contract to which one or more of the Debtors
is a party and that is subject to assumption or rejection under section 365 of the Bankruptcy
Code.

        66.       “Existing Common Equity Interest” means the Interest of any Holder of
equity securities of Legacy Reserves represented by any issued and outstanding shares of
Legacy Reserves’ common stock, whether or not transferable, or any options, warrants, or
rights, contractual or otherwise, obligating Legacy Reserves to issue, transfer, purchase,
redeem, or sell any shares of common stock, any rights under any stock option plans,
stockholder rights agreements, voting agreements, and registration rights agreements
regarding common stock of Legacy Reserves, any Claim arising from the rescission of a
purchase, sale or other acquisition of common stock (or any right, claim or interest in and to
any common stock) of Legacy Reserves, any Claims for the payment of dividends on any
shares of common stock of Legacy Reserves, and any Claims for damages or any other relief
arising from the purchase, sale, disposition, holding or other acquisition of Legacy Reserves’
common stock.

       67.        “Exit Agent” means Wells Fargo Bank, National Association, the
administrative agent under the Exit Facility, together with any successor administrative agent.

        68.         “Exit Facility” means (a) a senior secured first lien reserve-based revolving
credit facility in a maximum amount of $500 million and (b) a first lien term loan facility,
which will be consistent with the Exit Facility Term Sheet annexed to the Global RSA Term
Sheet as Exhibit D.

        69.        “Exit Facility Documents” means the Exit Facility Loan Agreement and
any other guarantee, security agreement, deed of trust, mortgage, and relevant documentation
with respect to the Exit Facility.

       70.         “Exit Facility Loan Agreement” means that certain Credit Agreement to be
entered into as of the Effective Date with respect to the Exit Facility.

       71.        “Exit Facility Term Sheet” means that certain term sheet describing the
terms of the Exit Facility attached as Exhibit D to the Global RSA Term Sheet.

       72.        “Exit Lenders” means those lenders party to the Exit Facility.

        73.       “Federal Judgment Rate” means the federal judgment rate in effect as of the
Petition Date.

       74.        “File,” “Filed,” or “Filing” means file, filed, or filing with the Bankruptcy
Court or its authorized designee in the Chapter 11 Cases.

                                             8
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 124 of 1298



        75.       “Final DIP Order” means the order approving the DIP Facility on a final
basis entered by the Bankruptcy Court on July 23, 2019 [ECF No. 255] and any amendments
thereto.

        76.        “Final Order” means as applicable, an order or judgment of the Bankruptcy
Court or other court of competent jurisdiction with respect to the relevant subject matter that
has not been reversed, stayed, modified, or amended, and as to which the time to appeal or
seek certiorari has expired and no appeal or petition for certiorari has been timely taken, or as
to which any appeal that has been taken or any petition for certiorari that has been or may be
Filed has been resolved by the highest court to which the order or judgment could be appealed
or from which certiorari could be sought or the new trial, reargument, or rehearing shall have
been denied, resulted in no modification of such order, or has otherwise been dismissed with
prejudice.

        77.      “General Unsecured Claim” means any Claim other than an Administrative
Expense Claim, a Professional Claim, a Secured Tax Claim, an Other Secured Claim, a
Priority Tax Claim, an Other Priority Claim, an RBL Claim, a Term Loan Claim, a Notes
Claim, Trade Claim or an Intercompany Claim.

        78.       “Global RSA” means that certain Restructuring Support Agreement, dated
as of June 13, 2019, by and between the Debtors and the Supporting Creditors (as may be
amended, supplemented or modified pursuant to the terms thereof) attached as Exhibit B to
the Disclosure Statement.

       79.       “Global RSA Term Sheet” means that certain Restructuring Term Sheet
attached as Exhibit A-1 to the Global RSA.

        80.      “Governance Term Sheet” means the document setting forth the post-
Effective Date governance terms, attached to the Global RSA as Exhibit H.

      81.      “Governmental Unit” has the meaning set forth in section 101(27) of the
Bankruptcy Code.

       82.         “Holder” means an Entity holding a Claim or Interest, as applicable.

      83.        “Impaired” means with respect to a Class of Claims or Interests, a Class of
Claims or Interests that is impaired within the meaning of section 1124 of the Bankruptcy
Code.

        84.       “Incremental Equity Investment” means up to $125.0 million of New
Common Stock that may be sold by the Debtors to third parties, the Plan Sponsor, and/or the
Noteholders as set forth in Section IV.D.5 below and a summary of the terms of which, if any,
shall be included in the Plan Supplement.

         85.       “Incremental Equity Investment Documents” means the definitive
documents describing and effectuating the Incremental Equity Investment, which documents,
if any, shall be included in the Plan Supplement.
                                            9
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 125 of 1298



        86.       “Indenture Trustee” means Wilmington Trust, N.A., in its capacity as
trustee pursuant to the Indentures, and any successor trustee(s) appointed thereunder (as
applicable).

       87.       “Initial RSA” means that certain Restructuring Support Agreement, dated
as of June 10, 2019, by and between the Debtors, the Supporting RBL Lenders, and the
Supporting Term Lenders.

        88.      “Insider” has the meaning set forth in section 101(31) of the Bankruptcy
Code.

       89.        “Intercompany Claim” means a Claim, other than a Notes Claim, held by a
Debtor or an Affiliate against a Debtor or an Affiliate.

       90.       “Intercompany Interest” means an Interest in a Debtor held by another
Debtor.

       91.        “Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of October 25, 2016, by and among certain of the Debtors, Wells Fargo Bank,
National Association, as original priority lien agent, and Cortland Capital Market Services
LLC, as original junior lien agent.

       92.        “Indentures” means, collectively, the 2020 Notes Indenture, the 2021 Notes
Indenture, and the 2023 Convertible Notes Indenture.

        93.      “Interest” means any Equity Security (as defined in section 101(16) of the
Bankruptcy Code) in any Debtor and any other rights, options, warrants, stock appreciation
rights, phantom stock rights, restricted stock units, redemption rights, repurchase rights,
convertible, exercisable or exchangeable securities or other agreements, arrangements or
commitments of any character relating to, or whose value is related to, any such interest or
other ownership interest in any Debtor.

       94.        “Interim DIP Order” means the order approving the DIP Facility on an
interim basis entered by the Bankruptcy Court on June 20, 2019 [ECF No. 86].

        95.      “Legacy Reserves” has the meaning set forth in the Introduction to this Plan.

        96.      “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

       97.        “Management Employment Agreements” means all employment
agreements between any one or more of the Debtors and any management employee of
Legacy Reserves in the form agreed to and in effect on the Petition Date, as amended on terms
acceptable to the Debtor and the Plan Sponsor as of the Effective Date.

        98.       “Management Incentive Plan” means a new equity-based management
incentive plan, which Management Incentive Plan shall be included in the Plan Supplement
and shall be on terms and conditions set forth in the Management Incentive Plan term sheet
                                          10
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 126 of 1298



attached to the Global RSA Term Sheet as Exhibit C and otherwise acceptable to the Debtors
and the Plan Sponsor, and reasonably acceptable to the Required Supporting Noteholders.

       99.        “New Board” means the board of directors of Reorganized Legacy
Reserves.

       100.       “New Common Stock” means the common stock of Reorganized Legacy
Reserves to be issued and outstanding on the Effective Date.

        101.      “New Common Stock Pool” means [●] shares of New Common Stock to be
distributed in accordance with this Plan, which shall be subject to dilution on account of
additional shares of New Common Stock issued in connection with (i) the Management
Incentive Plan, and (ii) the Incremental Equity Investment, if any.

        102.       “New Exit Note” means an unsecured note, to be provided to the Debtors
on the Effective Date by the Plan Sponsor and Participating Noteholders if the Plan Sponsor,
the Debtors and the Required Supporting Noteholders determine that additional post-
emergence liquidity is needed, a summary of the terms of which, if any, shall be included in
the Plan Supplement; provided that the consent of the Required Supporting Noteholders will
not be required if the New Exit Note is necessary to meet the conditions precedent under the
Exit Facility or an Alternative Exit Facility, applicable.

       103.       “New Exit Note Documents” means the definitive documents describing
and effectuating the New Exit Note, which documents, if any, shall be included in the Plan
Supplement and shall be agreed upon between the Debtors, the Plan Sponsor, and the
Required Supporting Noteholders.

       104.      “New Money DIP Claim” means any Claim arising under, derived from, or
based upon the up to $100 million in new money loans provided under the DIP Facility by the
DIP Lenders pursuant to the terms of the DIP Documents.

       105.      “New Organizational Documents” means the documents providing for
corporate governance of the Reorganized Debtors, including charters, bylaws, operating
agreements, or other organizational documents, as applicable, which shall be consistent with
the Global RSA and the Governance Term Sheet, this Plan, and section 1123(a)(6) of the
Bankruptcy Code (as applicable), which New Organizational Documents shall be included in
the Plan Supplement and shall be in form and substance acceptable to Debtors, the Plan
Sponsor and the Required Noteholder Backstop Parties, and reasonably acceptable to the
Required Supporting Noteholders.

        106.        “Non-Accredited Noteholder” means a Holder of a Notes Claim that has
identified itself to the Debtors as not being an Accredited Investor by completing the
certification set forth on an applicable Class 5 Notes Claim ballot timely and properly returned
to the Claims and Balloting Agent.

       107.       “Noteholder” means a Holder of a Notes Claim, other than a Debtor.

                                            11
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 127 of 1298



       108.       “Noteholder Backstop Amount” means $66.5 million.

       109.      “Noteholder Backstop Commitment Agreement” means that certain
Noteholder Backstop Commitment Agreement, dated June 13, 2019, by and among the
Debtors and the Noteholder Backstop Parties, a copy of which is attached as Exhibit H-2 to
the Disclosure Statement, as such agreement may be amended, modified, or supplemented
from time to time in accordance with the terms thereof.

        110.     “Noteholder Backstop Commitment Fee” means a commitment fee equal to
6% of the Rights Offering Amount payable to the Noteholder Backstop Parties on the
Effective Date with the Noteholder Backstop Commitment Fee Shares in accordance with the
terms and conditions of the Noteholder Backstop Commitment Agreement.

      111.      “Noteholder Backstop Commitment Fee Shares” means shares of New
Common Stock representing a percentage of the New Common Stock Pool as set forth on
Annex I hereto.

       112.      “Noteholder Backstop Parties” means the “Backstop Parties” as defined in
the Noteholder Backstop Commitment Agreement.

       113.       “Notes Claim” means any Claim arising under, derived from, or based upon
the Indentures, including any and all fees and accrued but unpaid interest and fees arising
under such Indentures.

       114.       “Notes Claim Shares” means shares of New Common Stock representing a
percentage of the New Common Stock Pool as set forth on Annex I hereto.

       115.      “Other Priority Claim” means any Claim other than an Administrative
Expense Claim or a Priority Tax Claim entitled to priority in right of payment under section
507(a) of the Bankruptcy Code.

       116.        “Other Secured Claim” means any Secured Claim, including any Secured
Tax Claim, other than a DIP Claim, an RBL Claim, or a Term Loan Claim. For the avoidance
of doubt, Other Secured Claims includes any Claim arising under, derived from, or based
upon any letter of credit issued in favor of one or more Debtors, the reimbursement obligation
for which is either secured by a Lien on collateral or is subject to a valid right of setoff
pursuant to section 553 of the Bankruptcy Code.

       117.      “Participating Noteholders” means Qualified Noteholders that properly
subscribe to the Rights Offering in accordance with the terms of the Rights Offering
Procedures.

       118.       “Participation Premium Shares” means shares of New Common Stock
representing a percentage of the New Common Stock Pool as set forth on Annex I hereto.



                                           12
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 128 of 1298



        119.      “Participation Premium New Exit Note Rights” means the rights provided
to Participating Noteholders to participate in up to 49% of the New Exit Note, if any, a
summary of the terms of which, if any, shall be included in the Plan Supplement.

        120.     “Partner” shall have the meaning ascribed to it in Section IV.T herein.

        121.     “Person” has the meaning set forth in section 101(41) of the Bankruptcy
Code.

        122.     “Petition Date” means June 18, 2019.

        123.      “Plan” means this Joint Chapter 11 Plan of Reorganization for Legacy
Reserves Inc. and its Debtor Affiliates, including the Plan Supplement and any other
supplements and any exhibits and annexes hereto, as may be amended or modified from time
to time consistent with the terms hereof and of the Global RSA.

       124.     “Plan Distribution” means a payment or distribution to Holders of Allowed
Claims, Allowed Interests, or other eligible Entities under this Plan.

        125.       “Plan Objection Deadline” means the date the Bankruptcy Court establishes
as the deadline to File an objection to Confirmation of this Plan.

       126.       “Plan Sponsor” means certain funds managed or advised by GSO Capital
Partners LP and its affiliates.

        127.       “Plan Sponsor Backstop Commitment” means the “Backstop Commitment”
as defined in the Plan Sponsor Backstop Commitment Agreement.

        128.      “Plan Sponsor Backstop Commitment Agreement” means that certain
Sponsor Backstop Commitment Agreement, dated June 13, 2019, by and among the Debtors
and the Plan Sponsor Backstop Parties, a copy of which is attached as Exhibit H-1 to the
Disclosure Statement, as such agreement may be amended, modified, or supplemented from
time to time in accordance with the terms thereof.

        129.     Plan Sponsor Backstop Commitment Fee” means a commitment fee equal
to 6% of the $189.8 million Plan Sponsor Backstop Commitment payable to the Plan Sponsor
Backstop Parties on the Effective Date with the Plan Sponsor Backstop Commitment Fee
Shares.

      130.      “Plan Sponsor Backstop Commitment Fee Shares” means shares of New
Common Stock representing a percentage of the New Common Stock Pool as set forth on
Annex I hereto.

       131.      “Plan Sponsor Backstop Commitment Shares” means shares of New
Common Stock representing a percentage of the New Common Stock Pool as set forth on
Annex I hereto to be sold to the Plan Sponsor Backstop Parties pursuant to the Plan Sponsor
Backstop Commitment Agreement.
                                          13
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 129 of 1298



       132.       “Plan Sponsor Backstop Parties” means the (a) “Backstop Parties” (as
defined in the Plan Sponsor Backstop Commitment Agreement) and (b) any third parties
designated by the Plan Sponsor and reasonably acceptable to the Debtors, in each case,
providing the Plan Sponsor Backstop Commitment pursuant to the Plan Sponsor Backstop
Commitment Agreement.

        133.        “Plan Supplement” means the compilation of documents and forms of
documents, agreements, schedules, exhibits, and annexes to this Plan, which shall be Filed by
the Debtors no later than ten (10) days before the Confirmation Hearing or such later date as
may be approved by the Bankruptcy Court on notice to parties in interest, including: (i)
Incremental Equity Investment Documents, if any (ii) New Organizational Documents, (iii)
New Exit Note Documents, if any (iv) the Management Incentive Plan, (v) the Rejected
Executory Contracts and Unexpired Leases Schedule, (vi) the Retained Causes of Action
Schedule, and (vii) additional documents Filed with the Bankruptcy Court prior to the
Effective Date as amendments to the Plan Supplement, each of which shall be consistent in
all respects with, and shall otherwise contain, the terms and conditions set forth in the Global
RSA and Global RSA Term Sheet, where applicable, and shall be in form and substance
acceptable to the Debtors and the Plan Sponsor and reasonably acceptable to the Required
Supporting Noteholders.

        134.       “Priority Tax Claim” means any Claim of a Governmental Unit of the kind
specified in section 507(a)(8) of the Bankruptcy Code.

        135.       “Pro Rata” means the proportion that an Allowed Claim or an Allowed
Interest in a particular Class bears to the aggregate amount of Allowed Claims or Allowed
Interests in that Class.

       136.       “Professional” means an Entity: (a) employed pursuant to a Bankruptcy
Court order in accordance with sections 327, 363, or 1103 of the Bankruptcy Code and to be
compensated for services rendered prior to or on the Confirmation Date, pursuant to sections
327, 328, 329, 330, 331, and 363 of the Bankruptcy Code; or (b) awarded compensation and
reimbursement by the Bankruptcy Court pursuant to section 503(b)(4) of the Bankruptcy
Code.

       137.      “Professional Claim” means a Claim by a Professional seeking an award by
the Bankruptcy Court of compensation for services rendered or reimbursement of expenses
incurred through and including the Confirmation Date under sections 330, 331, 503(b)(2),
503(b)(3), 503(b)(4), or 503(b)(5) of the Bankruptcy Code.

       138.      “Professional Claim Escrow Account” means an interest-bearing escrow
account in an amount equal to the Professional Claim Reserve Amount funded and maintained
by the Reorganized Debtors after the Effective Date solely for purposes of paying Allowed
but unpaid Professional Claims.

      139.      “Professional Claim Reserve Amount” means the aggregate amount of
Allowed and estimated Professional Claims and other Administrative Expense Claims on

                                            14
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 130 of 1298



account of Professionals (including, for the avoidance of doubt, any transaction fees of
financial advisors and/or investment bankers) incurred upon, and after giving effect to the
occurrence of, the Effective Date to be paid by the Debtors’ estates less the total of any
retainers held by the Professionals.

        140.      “Proof of Claim” means a proof of claim Filed against any of the Debtors
in the Chapter 11 Cases on or before the applicable Bar Date.

         141.      “Qualified Noteholder” means a Holder of a Notes Claim that has identified
itself to the Debtors as an Accredited Investor with supporting documentation that has been
reviewed by the Debtors evidencing the fact that such Noteholder is actually an Accredited
Investor.

       142.      “RBL Agent” means Wells Fargo Bank, National Association, as
administrative agent under the RBL Credit Agreement, together with any successor
administrative agent.

      143.      “RBL Claim” means any Claim arising under, derived from, or based upon
the RBL Credit Agreement except Refinanced DIP Claims.

        144.     “RBL Credit Agreement” means that certain Third Amended and Restated
Credit Agreement dated as of April 1, 2014, by and among Legacy Reserves LP, as borrower,
the other guarantors from time to time party thereto, the lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as administrative agent (as amended,
supplemented, or otherwise modified as of the date hereof).

       145.       “RBL Lenders” means the lenders under the RBL Credit Agreement.

       146.      “Refinanced DIP Claims” means RBL Claims refinanced pursuant to the
terms of the DIP Documents in the aggregate principal amount of $250 million.

       147.       “Reinstate,” “Reinstated,” or “Reinstatement” means, with respect to
Claims and Interests, that the Claim or Interest shall be rendered unimpaired in accordance
with section 1124 of the Bankruptcy Code.

        148.      “Rejected Executory Contracts and Unexpired Leases Schedule” means the
schedule of Executory Contracts and Unexpired Leases to be rejected by the Debtors pursuant
to this Plan, which schedule shall be included in the Plan Supplement, as the same may be
amended, modified, or supplemented from time to time; provided that such schedule shall be
in form and substance acceptable to the Debtors and the Plan Sponsor and reasonably
acceptable to the Required Supporting Noteholders.

        149.       “Released Party” means collectively, and in each case, in its capacity as
such: (a) the Debtors; (b) the Reorganized Debtors; (c) the Plan Sponsor; (d) the Supporting
Creditors; (e) the Plan Sponsor Backstop Parties; (f) the Noteholder Backstop Parties; (g) the
Term Loan Agent; (h) the Term Loan Lenders; (i) the RBL Agent; (j) the RBL Lenders;
(k) the DIP Lenders; (l) the DIP Agent; (m) the Exit Lenders; (n) the Exit Agent; (o) any
                                           15
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 131 of 1298



Partner; and (p) with respect to each of the foregoing entities in clauses (a) through (n), such
Entity’s current and former affiliates and subsidiaries, and such Entities’ and their current and
former affiliates’ and subsidiaries’ current and former directors, managers, officers, equity
holders (regardless of whether such interests are held directly or indirectly), predecessors,
successors, and assigns, subsidiaries, and each of their respective current and former equity
holders (regardless of whether such interests are held directly or indirectly), officers, directors,
managers, principals, members, employees, agents, advisors, advisory board members,
financial advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals.

        150.       “Releasing Parties” means collectively, (a) the Debtors; (b) the Reorganized
Debtors; (c) the Plan Sponsor, (d) the Supporting Creditors; (e) the Plan Sponsor Backstop
Parties; (f) the Noteholder Backstop Parties; (g) the Term Loan Agent; (h) the Term Loan
Lenders; (i) the RBL Agent; (j) the RBL Lenders; (k) the DIP Lenders; (l) the DIP Agent;
(m) the Exit Lenders; (n) the Exit Agent; (o) any Partners; (p) all Holders of Claims or
Interests who either (1) vote to accept or (2) do not make the opt-out election on the applicable
ballot or form included with a notice of non-voting status and timely return such ballot or
from pursuant to the instructions set forth therein; and (p) with respect to each of the foregoing
entities in clauses (a) through (o), such Entity’s current and former affiliates and subsidiaries,
and such Entities’ and their current and former affiliates’ and subsidiaries’ current and former
directors, managers, officers, equity holders (regardless of whether such interests are held
directly or indirectly), predecessors, successors, and assigns, subsidiaries, and each of their
respective current and former equity holders (regardless of whether such interests are held
directly or indirectly), officers, directors, managers, principals, members, employees, agents,
advisors, advisory board members, financial advisors, partners, attorneys, accountants,
investment bankers, consultants, representatives, and other professionals, each in their
capacity as such.

      151.       “Reorganized Debtors” means a Debtor, or any successor or assign thereto,
by merger, consolidation, or otherwise, on and after the Effective Date.

        152.     “Reorganized Legacy Reserves” means Legacy Reserves, or any successor
or assign, by merger, consolidation, or otherwise, on or after the Effective Date.

        153.      “Required Noteholder Backstop Parties” means the “Required Backstop
Parties” as defined in Noteholder Backstop Commitment Agreement.

       154.        “Required Supporting Noteholders” has the meaning ascribed to it in the
Global RSA.

         155.      “Restructuring” has the meaning ascribed to it in the Global RSA Term
Sheet.

       156.        “Restructuring Transactions” means all actions as may be necessary or
appropriate to effect any transaction described in, approved by, contemplated by, or necessary
to effectuate this Plan, including the Rights Offering, the Backstop Commitments, the

                                              16
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 132 of 1298



Incremental Equity Investment (if any), the payoff of the DIP Facility in accordance with the
terms of this Plan, the Exit Facility, the New Exit Note (if any), and the issuance of all
securities, notes, instruments, certificates, and other documents required to be issued pursuant
to the Restructuring, in each case in a manner acceptable to the Debtors and the Plan Sponsor
and, except with respect to the Incremental Equity Investment (if any), reasonably acceptable
to the Required Supporting Noteholders.

        157.      “Retained Causes of Action Schedule” means the schedule of specifically
enumerated Causes of Action of the Debtors to be retained by the Debtors on and after the
Effective Date, as the same may be amended, modified, or supplemented from time to time;
provided that such schedule shall be in form and substance acceptable to the Debtors and the
Plan Sponsor and reasonably acceptable to the Required Supporting Noteholders.

       158.        “Rights Offering” means the offering of Rights Offering Shares for the
Rights Offering Amount available to Qualified Noteholders pursuant to the terms and
conditions set forth in the Rights Offering Procedures.

       159.       “Rights Offering Amount” means $66.5 million.

       160.      “Rights Offering Procedures” means the procedures governing the Rights
Offering attached as Exhibit I to the Disclosure Statement.

        161.      “Rights Offering Shares” means shares of New Common Stock
representing a percentage of the New Common Stock Pool as set forth on Annex I hereto to
be sold pursuant to the Rights Offering and/or Noteholder Backstop Commitment Agreement
on the Effective Date.

        162.       “Rights Offering Share Price” means a price per Rights Offering Share
equal to $[10.00].

         163.       “Schedules” means, with respect to each Debtor, the schedules of assets and
liabilities and the statement of financial affairs filed by such Debtor with the Bankruptcy Court
on July 15, 2019 pursuant to sections 521 and 1106(a)(2) of the Bankruptcy Code and
Bankruptcy Rule 1007, as such schedules and statement have been or may be amended or
supplemented by such Debtor at any point prior to the Effective Date.

       164.       “SEC” means the Securities and Exchange Commission.

       165.       “Section 1125(e) Protected Parties” means the Exculpated Parties and such
Released Parties that are fiduciaries other than to the Debtors’ Estates.

        166.        “Secured” means, when referring to a Claim, (a) secured by a Lien on
collateral to the extent of the value of such collateral, as determined in accordance with section
506(a) of the Bankruptcy Code or (b) subject to a valid right of setoff pursuant to section 553
of the Bankruptcy Code.


                                             17
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 133 of 1298



       167.       “Secured Claim” means a Claim: (a) secured by a valid, perfected, and
enforceable Lien on collateral to the extent of the value of such collateral, as determined in
accordance with section 506(a) of the Bankruptcy Code or (b) subject to a valid right of setoff
pursuant to section 553 of the Bankruptcy Code.

        168.      “Secured Tax Claim” means any Secured Claim that, absent its Secured
status, would be entitled to priority in right of payment under section 507(a)(8) of the
Bankruptcy Code (determined irrespective of time limitations), including any related Secured
Claim for penalties.

       169.      “Securities Act” means the Securities Act of 1933, as amended, 15 U.S.C.
§§ 77a-77aa, or any similar federal, state, or local law.

          170.    “Security” means any security, as defined in section 2(a)(1) of the Securities
Act.

          171.    “Sponsor Nominees” shall have the meaning ascribed to it in Section IV.M
herein.

        172.       “Stockholders’ Agreement” means the stockholders’ agreement, attached as
Exhibit I to the Disclosure Statement (as may be amended, supplemented or otherwise
modified from time to time), to be entered into by the post-Effective Date holders of New
Common Stock and other equity interests in Reorganized Legacy Reserves relating to
registration rights of such New Common Stock and other equity interests and the post-
Effective Date governance of Reorganized Legacy Reserves following completion of the
Restructuring.

        173.        “Subscription Rights” means the rights to purchase Rights Offering Shares
as set forth in the Rights Offering Procedures.

      174.     “Supporting Creditors” means the Supporting Noteholders, the Supporting
Term Loan Lenders, and the Supporting RBL Lenders.

          175.    “Supporting Noteholders” means the Noteholders party to the Global RSA.

          176.    “Supporting RBL Lenders” means the RBL Lenders party to the Global
RSA.

       177.     “Supporting Term Loan Lenders” means the Term Loan Lenders party to
the Global RSA.

       178.        “Term Loan Agent” means Cortland Capital Market Services LLC, in its
capacity as administrative agent pursuant to the Term Loan Documents, its successors,
assigns, or any replacement agent appointed pursuant to the terms of the Term Loan Credit
Agreement.


                                            18
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 134 of 1298



            179.      “Term Loan Claim” means any Claim arising under, derived from, or based
     upon the Term Loan Credit Agreement, including any and all fees, interest paid in kind, and
     accrued but unpaid interest and fees arising under the Term Loan Credit Agreement.

            180.       “Term Loan Claim Amount” shall be $365.3 million, which amount has
     been agreed to for purposes of this Plan.

             181.       “Term Loan Credit Agreement” means that certain Term Loan Credit
     Agreement, dated as of October 25, 2016, by and among the Debtors, as borrowers and/or
     guarantors, the Term Loan Agent, and the lenders and other parties party thereto (as amended,
     restated, amended and restated, supplemented or otherwise modified as of the date hereof).

             182.      “Term Loan Documents” collectively, the Term Loan Credit Agreement,
     each other Term Loan Document (as defined in the Term Loan Credit Agreement), and all
     other agreements, documents, and instruments delivered or entered into in connection
     therewith (including any guarantee agreements, pledge and collateral agreements,
     intercreditor agreements, and other security documents).

           183.        “Term Loan Lenders” means the lenders under the Term Loan Credit
     Agreement.

             184.     “Term Loan New Common Stock Shares” means shares of New Common
     Stock representing a percentage of the New Common Stock Pool as set forth on Annex I
     hereto.

            185.       “Third Party Release” means the consensual releases of the Released Parties
     provided for in Section VIII.D of this Plan.

             186.       “Unexpired Lease” means a lease to which one or more of the Debtors is a
     party that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

            187.       “Unimpaired” means with respect to a Class of Claims or Interests, a Class
     of Claims or Interests that is not Impaired.

B.     Rules of Interpretation

        For purposes of this Plan, unless otherwise provided herein: (1) whenever from the context
it is appropriate, each term, whether stated in the singular or the plural, will include both the
singular and the plural; (2) unless otherwise provided in this Plan, any reference in this Plan to a
contract, instrument, release, or other agreement or document being in a particular form or on
particular terms and conditions means that such document will be substantially in such form or
substantially on such terms and conditions; (3) any reference herein to an existing document,
schedule, exhibit, or annex, whether or not Filed, having been Filed or to be Filed shall mean that
document, schedule, exhibit, or annex, as it may thereafter be amended, modified, or
supplemented; (4) any reference to an entity as a Holder of a Claim or Interest includes that Entity’s
successors and assigns; (5) unless otherwise specified, all references herein to exhibits are
references to exhibits in the Plan Supplement; (6) all references in this Plan to Articles are
                                                 19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 135 of 1298



references to Articles of this Plan, as the same may be amended, waived or modified from time to
time in accordance with the terms hereof and the Global RSA; (7) the words “herein,” “hereof,”
“hereto,” “hereunder” and other words of similar import refer to this Plan as a whole and not to
any particular Article, paragraph, or clause contained in this Plan; (8) the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of limitation and shall be
deemed to be followed by the words “without limitation;” (9) subject to the provisions of any
contract, certificate of incorporation, by-law, instrument, release, or other agreement or document
entered into in connection with this Plan, the rights and obligations arising pursuant to this Plan
shall be governed by, and construed and enforced in accordance with the applicable federal law,
including the Bankruptcy Code and Bankruptcy Rules; (10) any term used in capitalized form
herein that is not otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy
Rules shall have the meaning assigned to that term in the Bankruptcy Code or the Bankruptcy
Rules, as the case may be; (11) all references to docket numbers of documents Filed in the
Chapter 11 Cases are references to the docket numbers under the Bankruptcy Court’s CM/ECF
system; (12) any immaterial effectuating provisions may be interpreted by the Reorganized
Debtors in such a manner that is consistent with the overall purpose and intent of this Plan all
without further notice to or action, order, or approval of the Bankruptcy Court or any other Entity;
(13) captions and headings to Articles or Sections are inserted for convenience of reference only
and are not intended to be a part of or to affect the interpretation of this Plan; and (14) any reference
to an Entity’s “subsidiaries” means its direct and indirect subsidiaries.

C.      Computation of Time

        In computing any period of time prescribed or allowed by this Plan, unless otherwise
expressly provided, the provisions of Bankruptcy Rule 9006(a) shall apply. In the event that any
payment, distribution, act or deadline under this Plan is required to be made or performed or occurs
on a day that is not a Business Day, then such payment, distribution, act or deadline shall be
deemed to occur on the next succeeding Business Day, but if so made, performed or completed by
such next succeeding Business Day, shall be deemed to have been completed or to have occurred
as of the required date. Any action to be taken on the Effective Date may be taken on or as soon
as reasonably practicable after the Effective Date.

D.      Reference to Monetary Figures

      All references in this Plan to monetary figures shall refer to currency of the United States
of America, unless otherwise expressly provided herein.

E.      Reference to the Debtors or the Reorganized Debtors

       Except as otherwise specifically provided in this Plan to the contrary, references in this
Plan to the Debtors or the Reorganized Debtors shall mean the Debtors and the Reorganized
Debtors, as applicable, to the extent the context requires.




                                                   20
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 136 of 1298



F.     Controlling Document

        Except as set forth in the Plan, to the extent that any provision of the Disclosure Statement,
the Plan Supplement, or any other order (other than the Confirmation Order) referenced in the Plan
(or any exhibits, annexes, schedules, appendices, supplements, or amendments to any of the
foregoing), conflicts with or is in any way inconsistent with any provision of the Plan, the Plan
shall govern and control. In the event of an inconsistency between the Confirmation Order and
this Plan, the Confirmation Order shall control.

G.     Consent Rights

        Notwithstanding anything herein to the contrary, any and all consent rights of the parties
to the Global RSA, the Backstop Commitment Agreements and the DIP Documents, as set forth
in the Global RSA, the Backstop Commitment Agreements and the DIP Documents, as applicable
(including the annexes thereto) with respect to the form and substance of this Plan, all exhibits and
annexes to this Plan, the Plan Supplement, and all other Definitive Documentation, including any
amendments, restatements, supplements, or other modifications to such agreements and
documents, and any consents, waivers, or other deviations under or from any such documents,
shall be incorporated herein by this reference (including to the applicable definitions in Section I.A
hereof) and fully enforceable as if stated in full herein.

                              ARTICLE II.
           ADMINISTRATIVE EXPENSE CLAIMS AND PRIORITY CLAIMS

        In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Expense
Claims, DIP Claims, Professional Claims, and Priority Tax Claims have not been classified and,
thus, are excluded from the Classes of Claims and Interests set forth in Article III hereof.

A.     Administrative Expense Claims

        Unless otherwise agreed to by the Holder of an Allowed Administrative Expense Claim,
the Debtors or the Reorganized Debtors, as applicable, and the Plan Sponsor each Holder of an
Allowed Administrative Expense Claim (other than Holders of DIP Claims, Professional Claims
and Claims for fees and expenses pursuant to section 1930 of chapter 123 of title 28 of the United
States Code) that is unpaid as of the Effective Date shall receive, on account and in full satisfaction
of such Allowed Administrative Expense Claim, Cash in an amount equal to the Allowed amount
of such Administrative Expense Claim, to be paid in accordance with the following: (1) if an
Administrative Expense Claim is Allowed on or prior to the Effective Date, on the Effective Date
or as soon as reasonably practicable thereafter (or, if not then due, when such Allowed
Administrative Expense Claim is due or as soon as reasonably practicable thereafter); (2) if such
Administrative Expense Claim is not Allowed as of the Effective Date, no later than thirty
(30) days after the date on which an order allowing such Administrative Expense Claim becomes
a Final Order, or as soon as reasonably practicable thereafter; (3) if such Allowed Administrative
Expense Claim is based on liabilities incurred by the Debtors in the ordinary course of their
business after the Petition Date in accordance with the terms and conditions of the particular
transaction giving rise to such Allowed Administrative Expense Claim without any further action

                                                  21
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 137 of 1298



by the Holders of such Allowed Administrative Expense Claim; (4) at such time and upon such
terms as may be agreed upon by such Holder and the Debtors or the Reorganized Debtors, as
applicable; or (5) at such time and upon such terms as set forth in an order of the Bankruptcy Court.

        Each Holder of an Allowed Administrative Expense Claim (other than Holders of DIP
Claims, Professional Claims and Claims for fees and expenses pursuant to section 1930 of
chapter 123 of title 28 of the United States Code) that was not accrued in the ordinary course of
business must be Filed and served on the Debtors or the Reorganized Debtors, as applicable, no
later than the Administrative Claims Bar Date pursuant to the procedures specified in the
Confirmation Order and the notice of the Effective Date. Holders of General Administrative
Claims that are required to File and serve a request for payment of such General Administrative
Claims by the Administrative Claims Bar Date and do not File and serve such a request by the
Administrative Claims Bar Date shall be forever barred, estopped, and enjoined from asserting
such General Administrative Claims against the Debtors or Reorganized Debtors, as applicable, or
their respective property, and such General Administrative Claims shall be deemed forever
discharged and released as of the Effective Date. Any requests for payment of General
Administrative Claims that are not properly Filed and served by the Administrative Claims Bar
Date shall not appear on the Claims Register and shall be Disallowed automatically without the
need for further action by the Debtors or the Reorganized Debtors, as applicable, or further order
of the Bankruptcy Court.

        The Debtors or the Reorganized Debtors, in their sole and absolute discretion, may settle
General Administrative Claims without further Bankruptcy Court approval. The Reorganized
Debtors may also choose to object to any Administrative Claim no later than sixty (60) days from
the Administrative Claims Bar Date, subject to extensions by the Bankruptcy Court, agreement in
writing of the parties, or on motion of a party in interest approved by the Bankruptcy Court. Unless
the Debtors or Reorganized Debtors (or other party with standing), as applicable, object to a timely
filed and properly served Administrative Claim, such Administrative Claim will be deemed
Allowed in the amount requested. In the event that the Debtors or Reorganized Debtors, as
applicable, object to an Administrative Claim, the parties may confer to try to reach a settlement
and, failing that, the Bankruptcy Court will determine whether such Administrative Claim should
be Allowed and, if so, in what amount.

B.     DIP Claims

       If the Exit Facility is consummated, on the Effective Date, in full satisfaction of each
Allowed DIP Claim, each Holder thereof shall receive, in full satisfaction of its Claims (i) on
account of DIP Claims other than Refinanced DIP Claims, including any New Money DIP Claims,
payment in full in Cash; and (ii) on account of Refinanced DIP Claims, distribution of Cash and
commitments under the Exit Facility in the manner set forth in the Exit Facility Term Sheet.

        If the Exit Facility is not consummated and the Debtors consummate an Alternative Exit
Facility, New Exit Note, and/or Incremental Equity Investment, on or prior to the Effective Date,
in full satisfaction of each Allowed DIP Claim, each Holder thereof shall receive, in full
satisfaction of its DIP Claim, payment in full in Cash.

                                                 22
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 138 of 1298



C.     Professional Claims

            1. Final Fee Applications and Payment of Professional Claims

        All requests for payment of Professional Claims for services rendered and reimbursement
of expenses incurred prior to the Confirmation Date must be Filed no later than 45 days after the
Effective Date. The Bankruptcy Court shall determine the Allowed amounts of such Professional
Claims after notice and a hearing in accordance with the procedures established by the Bankruptcy
Court. The Reorganized Debtors shall pay Professional Claims in Cash in the amount the
Bankruptcy Court allows, including from the Professional Claim Escrow Account, which the
Reorganized Debtors will establish in trust for the Professionals and fund with Cash equal to the
Professional Claim Reserve Amount on the Effective Date.

            2. Professional Claim Escrow Account

        On the Effective Date, the Reorganized Debtors shall fund the Professional Claim Escrow
Account with Cash equal to the aggregate Professional Claim Reserve Amount for all
Professionals. The Professional Claim Escrow Account shall be maintained in trust for the
Professionals. Such funds in the Professional Claim Escrow Account shall not constitute property
of the Debtors’ Estates or property of the Reorganized Debtors, except as otherwise expressly set
forth in the last sentence of this paragraph. The amount of Professional Claims owing to the
Professionals on and after the Effective Date shall be paid in Cash to such Professionals from funds
held in the Professional Claim Escrow Account, without interest or other earnings therefrom, as
soon as reasonably practicable after such Claims are Allowed by a Bankruptcy Court order. When
all Allowed Professional Claims have been paid in full, amounts remaining in the Professional
Claim Escrow Account, if any, shall revert to the Reorganized Debtors.

            3. Professional Claim Reserve Amount

       Professionals shall reasonably estimate their unpaid Professional Claims and other unpaid
fees and expenses incurred in rendering services to the Debtors before and as of the Effective Date,
and shall deliver such estimate to the Debtors no later than five days before the Effective Date;
provided, however, that such estimate shall not be deemed to limit the amount of the fees and
expenses that are the subject of each Professional’s final request for payment in the Chapter 11
Cases. If a Professional does not provide an estimate, the Debtors or Reorganized Debtors may
estimate the unpaid and unbilled fees and expenses of such Professional.

            4. Post-Effective Date Fees and Expenses

        Except as otherwise specifically provided in this Plan, from and after the Effective Date,
the Debtors shall, in the ordinary course of business and without any further notice to or action,
order, or approval of the Bankruptcy Court, pay in Cash the reasonable and documented legal,
professional, or other fees and expenses related to implementation of this Plan and Consummation
incurred by the Debtors. Upon the Effective Date, any requirement that Professionals comply with
sections 327 through 331, 363, and 1103 of the Bankruptcy Code in seeking retention or
compensation for services rendered after such date shall terminate, and the Debtors may employ

                                                23
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 139 of 1298



and pay any Professional in the ordinary course of business without any further notice to or action,
order, or approval of the Bankruptcy Court.

D.     Payment of Fees Under Global RSA and Backstop Commitment Agreements

        On the later of (i) the Effective Date and (ii) the date on which such fees, expenses or
disbursements would be required to be paid under the terms of the Global RSA or Backstop
Commitment Agreements, the Debtors or Reorganized Debtors (as applicable) shall indefeasibly
pay all fees, expenses and disbursements of the Supporting Creditors that have accrued and are
unpaid as of the Effective Date and are required to be paid under or pursuant to the Global RSA
or Backstop Commitment Agreements (including the fees and expenses incurred by Latham &
Watkins LLP, PJT Partners, Inc., Orrick, Herrington & Sutcliffe LLP, RPA Advisors, LLC, Porter
Hedges LLP, Davis Polk & Wardwell LLP, Houlihan Lokey Capital, Inc., and Rapp & Krock,
PC). The Debtors’ obligation to reimburse the Supporting Creditors under the Global RSA and/or
Backstop Commitment Agreements for all fees, expenses, and disbursements (including the fees
and expenses incurred by Latham & Watkins LLP, PJT Partners, Inc., Orrick, Herrington &
Sutcliffe LLP, RPA Advisors, LLC, Porter Hedges LLP, Davis Polk & Wardwell LLP, Houlihan
Lokey Capital, Inc., and Rapp & Krock, PC), to the extent not indefeasibly paid in full in Cash on
the Effective Date or otherwise satisfied by the Debtors in a manner acceptable to the Supporting
Creditors, shall survive the Effective Date and shall not be released or discharged pursuant to the
Plan or Confirmation Order, notwithstanding any provision hereof or thereof to the contrary.

E.     Priority Tax Claims

        Except to the extent that a Holder of an Allowed Priority Tax Claim and the Plan Sponsor
agree to a less favorable treatment, in full and final satisfaction, settlement, release, and discharge
of and in exchange for each Allowed Priority Tax Claim, each Holder of such Allowed Priority
Tax Claim shall be treated in accordance with the terms set forth in section 1129(a)(9)(C) of the
Bankruptcy Code.

                              ARTICLE III.
         CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.     Classification of Claims and Interests

         The categories of Claims and Interests listed below classify Claims and Interests for all
purposes, including voting, Confirmation and distribution pursuant hereto and pursuant to sections
1122 and 1123(a) of the Bankruptcy Code. This Plan deems a Claim or Interest to be classified in
a particular Class only to the extent that the Claim or Interest qualifies within the description of
that Class and shall be deemed classified in a different Class to the extent that any remainder of
such Claim or Interest qualifies within the description of such different Class. A Claim or Interest
is in a particular Class for purposes of distribution only to the extent that any such Claim or Interest
is Allowed in that Class and has not been paid or otherwise settled prior to the Effective Date. In
accordance with section 1123(a)(1) of the Bankruptcy Code and as described in Article II, the
Debtors have not classified Administrative Expense Claims (including DIP Claims and
Professional Claims) and Priority Tax Claims.

                                                  24
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 140 of 1298



       The classification of Claims and Interests against the Debtors pursuant to this Plan is as
follows:


     Class           Claims and Interests             Status                Voting Rights

                                                                  Not Entitled to Vote
 Class 1         Other Secured Claims         Unimpaired
                                                                  (Deemed to Accept)

                                                                  Not Entitled to Vote
 Class 2         Other Priority Claims        Unimpaired
                                                                  (Deemed to Accept)

 Class 3         RBL Claims                   Impaired            Entitled to Vote

 Class 4         Term Loan Claims             Impaired            Entitled to Vote

 Class 5         Notes Claims                 Impaired            Entitled to Vote

                 General Unsecured                                Not Entitled to Vote
 Class 6                                      Unimpaired
                 Claims                                           (Deemed to Accept)

                                              Unimpaired /        Not Entitled to Vote
 Class 7         Intercompany Claims
                                              Impaired            (Deemed to Accept or Reject)

                 Intercompany Interests       Unimpaired /        Not Entitled to Vote
 Class 8
                                              Impaired            (Deemed to Accept or Reject)

                 Existing Common Equity                           Not Entitled to Vote
 Class 9                                      Impaired
                 Interests                                        (Deemed to Reject)



B.     Treatment of Claims and Interests

        Each Holder of an Allowed Claim or Allowed Interest, as applicable, shall receive under
this Plan the treatment described below in full and final satisfaction, settlement, release, and
discharge of and in exchange for such Holder’s Allowed Claim or Allowed Interest, except to the
extent different treatment is agreed to by the Reorganized Debtors and the Holder of such Allowed
Claim or Allowed Interest, as applicable. Unless otherwise indicated, the Holder of an Allowed
Claim or Allowed Interest, as applicable, shall receive such treatment on the Effective Date or as
soon as reasonably practicable thereafter.

             1. Class 1 – Other Secured Claims

               (a)     Classification: Class 1 consists of all Other Secured Claims.



                                                 25
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 141 of 1298



        (b)    Treatment: Except to the extent that a Holder of an Allowed Other Secured
               Claim against any of the Debtors has agreed to less favorable treatment of
               such Claim, each Holder of an Allowed Other Secured Claim shall receive,
               at the option of the applicable Debtor:

               (i)     payment in full in Cash of its Allowed Other Secured Claim;

               (ii)    Reinstatement of its Allowed Other Secured Claim; or

               (iii)   such other treatment that renders its Allowed Other Secured Claim
                       Unimpaired in accordance with section 1124 of the Bankruptcy
                       Code.

        (c)    Voting: Class 1 is Unimpaired under this Plan. Holders of Claims in Class 1
               are conclusively presumed to have accepted this Plan pursuant to section
               1126(f) of the Bankruptcy Code. Therefore, such Holders are not entitled
               to vote to accept or reject this Plan.

     2. Class 2 – Other Priority Claims

        (a)    Classification: Class 2 consists of all Other Priority Claims.

        (b)    Treatment: On the Effective Date or as soon as practicable thereafter,
               except to the extent that a Holder of an Allowed Other Priority Claim
               against any of the Debtors has agreed to less favorable treatment of such
               Claim, each Holder of an Allowed Other Priority Claim shall receive
               payment in full in Cash.

        (c)    Voting: Class 2 is Unimpaired under this Plan. Holders of Claims in Class 2
               are conclusively presumed to have accepted this Plan pursuant to section
               1126(f) of the Bankruptcy Code. Therefore, such Holders are not entitled
               to vote to accept or reject this Plan.

     3. Class 3 – RBL Claims

        (a)    Classification: Class 3 consists of all RBL Claims.

        (b)    Allowance: On the Effective Date, the RBL Claims shall be Allowed in the
               aggregate principal amount of $313 million.

        (c)    Treatment: On the Effective Date, each Holder of an Allowed RBL Claim
               will be satisfied in full by one of the following:

               (i)     in the event that the Exit Facility is consummated, at the option of
                       the Holder, distribution of its Pro Rata share of commitments under
                       the RBL Exit Facility or the New Term Loan Facility (each as

                                          26
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 142 of 1298



                                   defined in and in the manner set forth in the Exit Facility Term
                                   Sheet) in exchange for its Allowed RBL Claim; or

                          (ii)     in the event that the Exit Facility is not consummated and the
                                   Debtors consummate an Alternative Exit Facility, payment in full in
                                   Cash of its Allowed RBL Claim without offset, recalculation,
                                   reduction, or deduction of any kind.

                 (d)      Voting: Class 3 is Impaired under this Plan. Holders of Claims in Class 3
                          are entitled to vote to accept or reject this Plan. For voting purposes only,
                          Holders of Refinanced DIP Claims are entitled to vote to accept or reject
                          this Plan in Class 3.

              4. Class 4 – Term Loan Claims

                 (a)      Classification: Class 4 consists of all Term Loan Claims.

                 (b)      Allowance: On the Effective Date, the Term Loan Claims shall be Allowed
                          without offset, recoupment, reductions, or deductions of any kind in an
                          amount equal to the Term Loan Claim Amount.

                 (c)      Treatment: On the Effective Date, each Holder of an Allowed Term Loan
                          Claim shall receive its Pro Rata share of the Term Loan New Common
                          Stock Shares in accordance with the percentage ownership of the New
                          Common Stock Pool set forth on Annex I hereto.

                 (d)      Voting: Class 4 is Impaired under this Plan. Holders of Claims in Class 4
                          are entitled to vote to accept or reject this Plan.

              5. Class 5 –Notes Claims

                 (a)      Classification: Class 5 consists of all Notes Claims.

                 (b)      Allowance: On the Effective Date, the Notes Claims shall be Allowed
                          without offset, recoupment, reductions, or deductions of any kind in the
                          amount of $982.68 million. 2

                 (c)      Treatment: On the Effective Date, each Holder of an Allowed Notes Claim
                          shall receive its Pro Rata share of the Notes Claim Shares in accordance


2
  The Allowed amount of Notes Claims includes $518.086 million of Notes Claims held by Debtor Legacy Reserves
LP. For purposes of voting on the Plan, Legacy Reserves LP is deemed to accept the Plan and is not entitled to vote
on the Plan on account of any Notes Claims it holds; provided, however that Legacy Reserves LP has agreed pursuant
to the Global RSA Term Sheet that it will not receive a Plan Distribution on account of any Notes Claims, and any
Pro Rata distribution to be made pursuant to this Plan to Holders of Allowed Notes Claims other Legacy Reserves LP
shall not account for the Notes Claims held by Legacy Reserves LP.
                                                        27
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 143 of 1298



              with the percentage ownership of the New Common Stock Pool set forth on
              Annex I hereto.

        (d)   Rights Offering: Pursuant to Section IV.D.4 of this Plan and the Rights
              Offering Procedures, Holders of Notes Claims that are Qualified
              Noteholders will receive Subscription Rights to participate in the Rights
              Offering.

        (e)   Participation Premium: On or as soon as reasonably practicable after the
              Effective Date:

              (i)    Participating Noteholders will receive: (A) a pro rata share of the
                     Participation Premium Shares in accordance with the percentage
                     ownership of the New Common Stock Pool set forth on Annex I
                     hereto, which pro rata share shall be the proportion of such
                     Participating Noteholder’s participation in the Rights Offering
                     relative to the other Participating Noteholders and Non-Accredited
                     Noteholders (as if they were fully-subscribing Participating
                     Noteholders), and (B) a pro rata share of the Participation Premium
                     New Exit Note Rights, if any, which pro rata share shall be the
                     proportion of such Participating Noteholder’s participation in the
                     Rights Offering relative to the other Participating Noteholders.

              (ii)   Non-Accredited Noteholders will receive a pro rata share of the
                     Participation Premium Shares in accordance with the percentage
                     ownership of the New Common Stock Pool set forth on Annex I
                     hereto, which pro rata share shall be calculated as the proportion of
                     such Non-Accredited Noteholder’s participation in the Rights
                     Offering as if such Non-Accredited Noteholder were a fully
                     subscribing Participating Noteholder relative to the other
                     Participating Noteholders and Non-Accredited Noteholders (as if
                     they were fully-subscribing Participating Noteholders).

        (f)   Voting: Class 5 is Impaired under this Plan. Holders of Claims in Class 5
              are entitled to vote to accept or reject this Plan.

     6. Class 6 – General Unsecured Claims

        (a)   Classification: Class 6 consists of all General Unsecured Claims against
              the Debtors.

        (b)   Treatment: Each Holder of an Allowed General Unsecured Claim against
              the Debtors shall receive, at the option of the applicable Debtor:

              (i)    payment in full in Cash in the ordinary course of business of the
                     Debtors and Reorganized Debtors; or

                                      28
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 144 of 1298



               (ii)   Reinstatement on the Effective Date.

        (c)    Voting: Class 6 is Unimpaired under this Plan. Holders of Claims in Class 6
               are conclusively presumed to have accepted this Plan pursuant to
               section 1126(f) of the Bankruptcy Code. Therefore, such Holders are not
               entitled to vote to accept or reject this Plan.

     7. Class 7 – Intercompany Claims

        (a)    Classification: Class 7 consists of all Intercompany Claims.

        (b)    Treatment: On the Effective Date, each Intercompany Claim shall be, at the
               option of the applicable Debtor with the consent of the Plan Sponsor, either:

               (i)    Reinstated; or

               (ii)   canceled, released, and extinguished, and will be of no further force
                      or effect without any distribution.

        (c)    Voting: Pursuant to sections 1126(f) and 1126(g) of the Bankruptcy Code,
               Holders of Intercompany Claims against the Debtors are not entitled to vote
               to accept or reject this Plan.

     8. Class 8 – Intercompany Interests

        (a)    Classification: Class 8 consists of all Intercompany Interests.

        (b)    Treatment: On the Effective Date, each Intercompany Interest shall be, at
               the option of the applicable Debtor with the consent of the Plan Sponsor,
               either:

               (i)    Reinstated; or

               (ii)   canceled, released, and extinguished, and will be of no further force
                      or effect without any distribution.

        (c)    Voting: Pursuant to sections 1126(f) and 1126(g) of the Bankruptcy Code,
               Holders of Intercompany Interests in the Debtors are not entitled to vote to
               accept or reject this Plan.




                                        29
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 145 of 1298



            9. Class 9 – Existing Common Equity Interests

               (a)     Classification: Class 9 consists of all Existing Common Equity Interests.

               (b)     Treatment: On the Effective Date, each Existing Common Equity Interest
                       shall be canceled, released, and extinguished, and will be of no further force
                       or effect.

               (c)     Voting: Class 9 is Impaired under this Plan. Holders of Existing Common
                       Equity Interests in Class 9 are conclusively presumed to have rejected this
                       Plan pursuant to section 1126(g) of the Bankruptcy Code. Therefore, such
                       Holders are not entitled to vote to accept or reject this Plan.

C.     Special Provision Governing Unimpaired Claims

        Except as otherwise provided in this Plan, nothing under this Plan shall affect the Debtors’
or the Reorganized Debtors’ rights regarding any Unimpaired or Reinstated Claim, including, all
rights regarding legal and equitable defenses to, or setoffs or recoupments against, any such
Unimpaired or Reinstated Claim.

D.     Elimination of Vacant Classes

        Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or
Allowed Interest or a Claim or Interest temporarily Allowed by the Bankruptcy Court as of the
date of the Confirmation Hearing shall be deemed eliminated from this Plan for purposes of voting
to accept or reject this Plan and for purposes of determining acceptance or rejection of this Plan
by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

E.     Acceptance or Rejection of this Plan

            1. Presumed Acceptance of this Plan

       Claims in Classes 1, 2, 6, and 7 (to the extent Unimpaired) and Interests in Class 8 (to the
extent Unimpaired) are Unimpaired under this Plan. The Holders of such Claims and Interests are
conclusively presumed to have accepted this Plan pursuant to section 1126(f) of the Bankruptcy
Code and are not entitled to vote to accept or reject this Plan.

            2. Voting Classes

        Claims in Classes 3, 4, and 5 are Impaired under the Plan and the Holders of such Claims
are entitled to vote to accept or reject the Plan. If such a Class contains Claims eligible to vote and
no Holders of Claims eligible to vote in such Class vote to accept or reject this Plan, such Class
shall be deemed to have accepted this Plan.




                                                  30
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 146 of 1298



            3. Deemed Rejection of this Plan

        Claims in Class 7 (to the extent Impaired), and Interests in Class 8 (to the extent Impaired)
and Class 9 are Impaired and Holders of such Claims and Interests are deemed to have rejected
the Plan pursuant to section 1126(g) of the Bankruptcy Code and are not entitled to vote to accept
or reject the Plan.

F.     Intercompany Interests

        To the extent Reinstated under this Plan, distributions on account of Intercompany Interests
are not being received by Holders of such Intercompany Interests on account of their Intercompany
Interests but for the purposes of administrative convenience and due to the importance of
maintaining the prepetition corporate structure for the ultimate benefit of the Entities that will
purchase or receive New Common Stock pursuant to this Plan, and in exchange for the Debtors’
and Reorganized Debtors’ agreement under this Plan to make certain distributions to the Holders
of Allowed Claims.

G.     Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

         Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of
Confirmation by acceptance of this Plan by one or more of the Classes entitled to vote pursuant to
Section III.B of this Plan. The Debtors reserve the right to modify this Plan in accordance with
Article X hereof to the extent, if any, that Confirmation pursuant to section 1129(b) of the
Bankruptcy Code requires modification, including by modifying the treatment applicable to a
Class of Claims or Interests to render such Class of Claims or Interests Unimpaired to the extent
permitted by the Bankruptcy Code and the Bankruptcy Rules. If a controversy arises as to whether
any Claims or Interests, or any class of Claims or Interests, are Impaired, the Bankruptcy Court
shall, after notice and a hearing, determine such controversy on or before the Confirmation Date.

H.     Controversy Concerning Impairment

        If a controversy arises as to whether any Claims or Interests, or any Class of Claims or
Interests, are Impaired, the Bankruptcy Court shall, after notice and a hearing, determine such
controversy on or before the Confirmation Date.

I.     Subordinated Claims

        The allowance, classification, and treatment of all Allowed Claims and Allowed Interests
(as applicable) and the respective distributions and treatments under this Plan take into account
and conform to the relative priority and rights of the Claims and Interests in each Class in
connection with any contractual, legal, and equitable subordination rights relating thereto, whether
arising under general principles of equitable subordination, section 510(b) of the Bankruptcy Code,
or otherwise. Pursuant to section 510 of the Bankruptcy Code, and subject to the Global RSA, the
Reorganized Debtors reserve the right to re-classify any Allowed Claim or Allowed Interest (as
applicable) in accordance with any contractual, legal, or equitable subordination relating thereto.


                                                 31
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 147 of 1298



                                  ARTICLE IV.
                     MEANS FOR IMPLEMENTATION OF THIS PLAN

A.     General Settlement of Claims and Interests

        As discussed in detail in the Disclosure Statement and as otherwise provided herein,
pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration
for the classification, distributions, releases, and other benefits provided under this Plan, upon the
Effective Date, the provisions of this Plan shall constitute a good faith compromise and settlement
of all Claims and Interests and controversies resolved pursuant to this Plan, including (1) any
challenge to the amount, validity, perfection, enforceability, priority or extent of the DIP Claims,
RBL Claims, Term Loan Claims, or the Notes Claims and (2) any claim to avoid, subordinate, or
disallow any DIP Claim, RBL Claim, Term Loan Claim, or Notes Claim, whether under any
provision of chapter 5 of the Bankruptcy Code, on any equitable theory (including equitable
subordination, equitable disallowance, or unjust enrichment) or otherwise. This Plan shall be
deemed a motion to approve the good faith compromise and settlement of all such Claims,
Interests, and controversies pursuant to Bankruptcy Rule 9019, and the entry of the Confirmation
Order shall constitute the Bankruptcy Court’s approval of such compromise and settlement under
section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well as a finding by the
Bankruptcy Court that such settlement and compromise is fair, equitable, reasonable and in the
best interests of the Debtors and their Estates. Subject to Article VI hereof, all distributions made
to Holders of Allowed Claims and Allowed Interests (as applicable) in any Class are intended to
be and shall be final.

B.     Restructuring Transactions

         On or before the Effective Date, the applicable Debtors or the Reorganized Debtors shall
enter into and shall take any actions as may be necessary or appropriate to effect the Restructuring
Transactions. The actions to implement the Restructuring Transactions may include, among other
things: (1) the execution and delivery of appropriate agreements or other documents that are
consistent with the terms of this Plan and that satisfy the applicable requirements of applicable law
and any other terms to which the applicable Entities may agree; (2) the execution and delivery of
appropriate instruments of transfer, assignment, assumption, or delegation of any asset, property,
right, liability, debt, or obligation on terms consistent with the terms of this Plan and having other
terms for which the applicable parties agree; (3) the filing of appropriate certificates or articles of
incorporation, formation, reincorporation, merger, consolidation, conversion, amalgamation,
arrangement, continuance, or dissolution pursuant to applicable state or provincial law; and (4) all
other actions that the applicable Entities determine to be necessary, including making filings or
recordings that may be required by applicable law in connection with this Plan. The Confirmation
Order shall, and shall be deemed to, pursuant to sections 363 and 1123 of the Bankruptcy Code,
authorize, among other things, all actions as may be necessary or appropriate to effect any
transaction described in, contemplated by, or necessary to effectuate this Plan.




                                                  32
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 148 of 1298



C.     Reorganized Debtors

        On the Effective Date, the New Board shall be established, and the Reorganized Debtors
shall adopt their New Organizational Documents, and the Registration Rights Agreement, which
shall be consistent with the Governance Term Sheet, this Plan and the Global RSA. The
Reorganized Debtors shall be authorized to adopt any other agreements, documents, and
instruments and to take any other actions contemplated under this Plan as necessary to consummate
this Plan. Cash payments to be made pursuant to this Plan will be made by the Debtors or
Reorganized Debtors. The Debtors and Reorganized Debtors will be entitled to transfer funds
between and among themselves as they determine to be necessary or appropriate to enable the
Debtors or Reorganized Debtors, as applicable, to satisfy their obligations under this Plan. Except
as set forth herein, any changes in intercompany account balances resulting from such transfers
will be accounted for and settled in accordance with the Debtors’ historical intercompany account
settlement practices and will not violate the terms of this Plan.

        From and after the Effective Date, the Reorganized Debtors, subject to any applicable
limitations set forth in the Definitive Documentation, shall have the right and authority without
further order of the Bankruptcy Court to raise additional capital and obtain additional financing as
the boards of directors or members of the applicable Reorganized Debtors deem appropriate.

D.     Sources for Plan Distributions

        The Debtors and the Reorganized Debtors, as applicable, shall fund distributions under this
Plan with: (1) Cash on hand, including Cash from operations; (2) proceeds from the Exit Facility
or Alternative Exit Facility; (3) proceeds from the Rights Offering and Backstop Commitments;
and (4) the proceeds of any Incremental Equity Investment or New Exit Note, as applicable.

            1. Exit Facility

        On the Effective Date, the Reorganized Debtors shall enter into the Exit Facility, the terms
of which will be consistent with the terms set forth in the Exit Facility Term Sheet and fully set
forth in the Exit Facility Documents; provided, however, if the Debtors or the Reorganized
Debtors, as applicable, determine that entry into an Alternative Exit Facility is in the best interests
of the Reorganized Debtors, and the Plan Sponsor agrees with such determination, the Debtors
reserve the right to enter into such Alternative Exit Facility instead of the Exit Facility.

        In accordance with the terms set forth in the Exit Facility Term Sheet and to the extent
applicable, Confirmation of this Plan shall be deemed (a) an approval of the Exit Facility
(including the transactions contemplated thereby, and all actions to be taken, undertakings to be
made, and obligations to be incurred and fees paid (at any time) by the Debtors or the Reorganized
Debtors, as applicable, in connection therewith and subject to all conditions set forth therein), to
the extent not approved by the Bankruptcy Court previously, and (b) an authorization for the
Debtors or the Reorganized Debtors, as applicable, to, without further notice to or order of the
Bankruptcy Court, (i) execute and deliver those documents necessary or appropriate to obtain the
Exit Facility, including the Exit Facility Documents and (ii) act or take action under applicable
law, regulation, order, or rule or vote, consent, authorization, or approval of any Person, subject to

                                                  33
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 149 of 1298



such modifications as the Debtors or the Reorganized Debtors, as applicable, may deem to be
necessary to consummate the Exit Facility.

        Consistent with the Global RSA Term Sheet, in the event the Exit Facility is not
consummated, the Debtors shall enter into the Alternative Exit Facility. In the event the Debtors
enter into such Alternative Exit Facility, the Debtors shall file a notice with the Bankruptcy Court
and disclose the relevant terms of the Alternative Exit Facility. If the Debtors determine to enter
into the Alternative Exit Facility after the expiration of the deadline by which Holders of Claims
may vote to accept or reject this Plan, such Alternative Exit Facility will not require re-solicitation
of this Plan.

            2. New Common Stock

        The issuance of the New Common Stock, including options or other equity awards reserved
for the Management Incentive Plan by the Reorganized Debtors, shall be authorized without any
further action by the Holders of Claims or Interests. The Reorganized Debtors shall be authorized
to issue a certain number of shares of New Common Stock issued under this Plan and pursuant to
their New Organizational Documents. On the Effective Date, the Debtors or Reorganized Debtors,
as applicable, shall issue all Securities, notes, instruments, certificates, and other documents
required to be issued pursuant to this Plan.

        All of the shares of New Common Stock issued pursuant to this Plan shall be duly
authorized, validly issued, fully paid, and non-assessable. Each distribution and issuance referred
to herein shall be governed by the terms and conditions set forth in this Plan applicable to such
distribution or issuance and by the terms and conditions of the instruments evidencing or relating
to such distribution or issuance, which terms and conditions shall bind each Entity receiving such
distribution or issuance.

            3. Plan Sponsor Backstop Commitment

        Pursuant to the terms of the Plan Sponsor Backstop Commitment, the Plan Sponsor
Backstop Parties have committed to purchase $189.8 million of Plan Sponsor Backstop
Commitment Shares on the Effective Date pursuant to the terms and conditions set forth in the
Plan Sponsor Backstop Commitment Agreement. In addition, pursuant to the terms and conditions
of the Plan Sponsor Backstop Commitment Agreement, on the Effective Date the Plan Sponsor
Backstop Parties shall receive the Plan Sponsor Backstop Commitment Fee Shares in satisfaction
of the Plan Sponsor Backstop Commitment Fee.

            4. Rights Offering

        Pursuant to the terms and conditions set forth in the Rights Offering Procedures, the
Debtors will offer $66.5 million of Rights Offering Shares to Qualified Noteholders at the Rights
Offering Share Price. All Qualified Noteholders (other than the Plan Sponsor Backstop Parties)
shall be entitled to subscribe for their pro rata share (measured as the principal and accrued and
unpaid interest amount of all Allowed Notes Claims held by such Qualified Noteholder as
compared to the aggregate principal and accrued and unpaid interest amount of Allowed Notes

                                                  34
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 150 of 1298



Claims held by all holders of Notes Claims other than the Plan Sponsor) of the Rights Offering
Shares, with an aggregate purchase price of $56.3 million, as set forth in the Plan and Rights
Offering Procedures. The Plan Sponsor Backstop Parties, in their capacities as Qualified
Noteholders, shall be entitled to subscribe for Rights Offering Shares having an aggregate purchase
price of $10.2 million. In order to be a Qualified Noteholder, a Holder of a Notes Claim must
demonstrate that it is an Accredited Investor.

        All Qualified Noteholders that properly exercise their Subscription Rights pursuant to the
terms and conditions of the Rights Offering Procedures shall be entitled to a pro rata share of the
Participation Premium Shares (calculated as a proportion of such Qualified Noteholder’s
participation in the Rights Offering relative to other Participating Noteholders and Non-Accredited
Noteholders (as if they were fully-subscribing Participating Noteholders)) and a pro rata share of
the Participation Premium New Exit Notes Rights (calculated as a proportion of such Qualified
Noteholder’s participation in the Rights Offering relative to other Participating Noteholders).
Holders of Notes Claims that are not Qualified Noteholders are not eligible to receive Subscription
Rights for the Rights Offering and shall be entitled to a pro rata share of the Participation Premium
Shares (as if they were fully-subscribing Participating Noteholders) by completing a certification
demonstrating their status as Non-Accredited Noteholders on the applicable Class 5 Notes Claim
ballot received with the Solicitation Package.

       The Rights Offering is fully-backstopped by the Noteholder Backstop Parties pursuant to
the terms and conditions set forth in the Noteholder Backstop Commitment Agreement. In
addition, pursuant to the terms and conditions of the Noteholder Backstop Commitment
Agreement, on the Effective Date the Noteholder Backstop Parties shall receive the Noteholder
Backstop Commitment Fee Shares in satisfaction of the Noteholder Backstop Commitment Fee.

            5. Incremental Equity Investment

        The Incremental Equity Investment, if any, shall be subject to such other documentation,
terms, and conditions (including, without limitation, the Incremental Equity Investment
Documents) to be agreed between the Plan Sponsor, and the Debtors and set forth in the
Incremental Equity Investment Documents. The Incremental Equity Investment Documents, if
any, shall provide that (a) any New Common Stock sold and issued thereunder shall be offered on
terms no less favorable to the Debtors’ Estates than the terms offered to the Plan Sponsor Backstop
Parties under the Plan Sponsor Backstop Commitment Agreement, unless the Plan Sponsor and
the Debtors shall have granted their prior written consent, and (b) any New Common Stock offered
to the Plan Sponsor Backstop Parties or their affiliates thereunder (other than any such Incremental
Equity Investment offered Pro Rata to all Qualified Noteholders and thus to the Plan Sponsor in
its capacity as such) shall be offered to the Noteholder Backstop Parties on a pro rata basis
(calculated as a proportion of such Noteholder Backstop Party’s participation in the Noteholder
Backstop Amount relative to the aggregate amount of the Plan Sponsor Backstop Commitment
plus the Noteholder Backstop Amount (i.e., $256.3 million)).

     For the avoidance of doubt, the New Common Stock Pool shall be diluted by any shares of
New Common Stock issued under the Incremental Equity Investment, if any.

                                                 35
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 151 of 1298



            6. New Exit Note

        If the Plan Sponsor, Required Supporting Noteholders, and the Debtors determine that
post-emergence liquidity from the Exit Facility, the Plan Sponsor Backstop Commitment, the
Noteholder Backstop Commitment, the Rights Offering, and the Incremental Equity Investment
(if any) is insufficient to fund this Plan, the Plan Sponsor may, with the prior written consent of
the Required Supporting Noteholders, provide the New Exit Note in an amount and on terms to be
agreed upon between the Plan Sponsor, the Required Supporting Noteholders and the Debtors.
Participating Noteholders shall receive Participation Premium New Exit Note Rights to participate
in funding a pro rata share (calculated as a proportion of such Noteholder’s participation in the
Rights Offering relative to other Participating Noteholders) of up to 49% of the aggregate amount
of the New Exit Note.

        To the extent applicable, Confirmation of this Plan shall be deemed (a) approval of the
New Exit Note Documents (including the transactions contemplated thereby, and all actions to be
taken, undertakings to be made, and obligations to be incurred and fees paid by the Debtors or the
Reorganized Debtors, as applicable, in connection therewith), to the extent not approved by the
Bankruptcy Court previously, and (b) authorization for the Debtors or the Reorganized Debtors,
as applicable, to, without further notice to or order of the Bankruptcy Court, (i) execute and deliver
those documents necessary or appropriate to obtain the New Exit Note, including the New Exit
Note Documents and (ii) act or take action under applicable law, regulation, order, or rule or vote,
consent, authorization, or approval of any Person, subject to such modifications as the Debtors or
the Reorganized Debtors, as applicable, may deem to be necessary to execute the New Exit Note
Documents.

E.     Holders of Working and Similar Interests

        The legal and equitable rights, interests, defenses, and obligations of lessors under the
Debtors’ oil and gas leases, Holders of certain other mineral interests related to the Debtors’ oil
and gas properties, owners of non-operating working interests in the Debtors’ oil and gas
properties, counterparties to the Debtors’ joint operating agreements, and Holders of Claims
related to joint-interest billings and other similar working interests shall not be impaired in any
manner by the provisions of this Plan. Nor shall anything in this Plan impair the related legal and
equitable rights, interests, defenses, or obligations of the Debtors or the Reorganized Debtors. To
the extent applicable, such Claims, rights or interests shall be Reinstated pursuant to this Plan.

        Notwithstanding the foregoing, nothing in this Section IV.E hereof shall limit the Debtors’
rights to reject any Executory Contract or Unexpired Lease in accordance with the Bankruptcy
Code or pursuant to Article V hereof.

F.     Corporate Existence

        Except as otherwise provided in this Plan or any agreement, instrument, or other document
incorporated in this Plan or the Plan Supplement, each Debtor shall continue to exist after the
Effective Date as a separate corporate entity, limited liability company, partnership, or other form,
as the case may be, with all the powers of a corporation, limited liability company, partnership, or

                                                 36
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 152 of 1298



other form, as the case may be, pursuant to the applicable law in the jurisdiction in which each
applicable Debtor is incorporated or formed and pursuant to the respective certificate of
incorporation and bylaws (or other formation documents) in effect prior to the Effective Date,
except to the extent such certificate of incorporation and bylaws (or other New Organizational
Documents) are amended under this Plan or otherwise, and to the extent such documents are
amended, such documents are deemed to be amended pursuant to this Plan and require no further
action or approval (other than any requisite filings required under applicable state, provincial, or
federal law). After the Effective Date, the respective certificate of incorporation and bylaws (or
other New Organizational Documents) of one or more of the Reorganized Debtors may be
amended or modified without supervision or approval by the Bankruptcy Court and free of any
restrictions of the Bankruptcy Code or Bankruptcy Rules. After the Effective Date, one or more
of the Reorganized Debtors may be disposed of, dissolved, wound down, or liquidated without
supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy
Code or Bankruptcy Rules.

G.     Vesting of Assets in the Reorganized Debtors

       Except as otherwise provided in this Plan or any agreement, instrument, or other document
incorporated in, or entered into in connection with or pursuant to, this Plan or Plan Supplement,
on the Effective Date, all property in each Estate, all Causes of Action, and any property acquired
by any of the Debtors pursuant to this Plan shall vest in each respective Reorganized Debtor, free
and clear of all Liens, Claims, charges, or other encumbrances. On and after the Effective Date,
except as otherwise provided in this Plan, each Reorganized Debtor may operate its business and
may use, acquire, or dispose of property and compromise or settle any Claims, Interests, or Causes
of Action without supervision or approval by the Bankruptcy Court and free of any restrictions of
the Bankruptcy Code or Bankruptcy Rules.

H.     Cancellation of Existing Securities and Agreements

        On the Effective Date, except to the extent otherwise provided in this Plan, all notes,
instruments, certificates, credit agreements, indentures, and other similar documents evidencing
Claims or Interests, shall be cancelled and the obligations of the Debtors thereunder or in any way
related thereto shall be deemed satisfied in full, cancelled, discharged, and of no force or effect.
Holders of or parties to such canceled instruments, Securities, and other documentation will have
no rights arising from or relating to such instruments, Securities, and other documentation, or the
cancellation thereof, except the rights provided for pursuant to this Plan. Notwithstanding
anything to the contrary herein, but subject to any applicable provisions of Article VI hereof, the
DIP Credit Agreement, the RBL Credit Agreement, the Term Loan Credit Agreement, and the
Indentures shall continue in effect solely to the extent necessary to: (1) permit Holders of Claims
under the DIP Credit Agreement, the RBL Credit Agreement, the Term Loan Credit Agreement,
and the Indentures to receive their respective Plan Distributions, as applicable; (2) permit the
Reorganized Debtors, the DIP Agent, the RBL Agent, the Term Loan Agent, the Indenture Trustee
to make Plan Distributions on account of the DIP Credit Agreement, RBL Credit Agreement, Term
Loan Credit Agreement, and the Indentures, as applicable, and deduct therefrom such reasonable
compensation, fees, and expenses (a) due to the DIP Agent, RBL Agent, the Term Loan Agent,
and the Indenture Trustee, as applicable, or (b) incurred by the DIP Agent, RBL Agent, the Term
                                                37
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 153 of 1298



Loan Agent, and the Indenture Trustee in making such Plan Distributions; and (3) permit the DIP
Agent, RBL Agent, the Term Loan Agent, and the Indenture Trustee to seek compensation and/or
reimbursement of fees and expenses in accordance with the terms of this Plan. Except as provided
in this Plan (including Article VI hereof), on the Effective Date, the DIP Agent, RBL Agent, the
Term Loan Agent, and the Indenture Trustee, and their respective agents, successors, and assigns
shall be automatically and fully discharged of all of their duties and obligations associated with
the DIP Credit Agreement, RBL Credit Agreement, Term Loan Credit Agreement, and the
Indentures, as applicable. The commitments and obligations (if any) of the DIP Lenders, RBL
Lenders, the lenders under the Term Loan Credit Agreement, or the Noteholders to extend any
further or future credit or financial accommodations to any of the Debtors, any of their respective
subsidiaries, or any of their respective successors or assigns under the DIP Credit Agreement, RBL
Credit Agreement, Term Loan Credit Agreement, and the Indentures, as applicable, shall fully
terminate and be of no further force or effect on the Effective Date.

I.     Corporate Action

         Upon the Effective Date, all actions contemplated under this Plan shall be deemed
authorized and approved in all respects, including: (1) adoption or assumption, as applicable, of
the Compensation and Benefit Programs; (2) selection of the directors and officers for the New
Board; (3) the issuance and distribution of the New Common Stock; (4) implementation of the
Restructuring Transactions; (5) entry into the Exit Facility Documents or Alternative Exit Facility,
as applicable; (6) entry into any New Exit Note Documents; (7) all other actions contemplated
under this Plan (whether to occur before, on, or after the Effective Date); (8) adoption of the New
Organizational Documents and the Registration Rights Agreement; (9) the rejection, assumption,
or assumption and assignment, as applicable, of Executory Contracts and Unexpired Leases; and
(10) all other acts or actions contemplated or reasonably necessary or appropriate to promptly
consummate the Restructuring Transactions contemplated by this Plan (whether to occur before,
on, or after the Effective Date). All matters provided for in this Plan involving the corporate
structure of the Debtors or the Reorganized Debtors, and any corporate, partnership, limited
liability company, or other governance action required by the Debtors or the Reorganized Debtor,
as applicable, in connection with this Plan shall be deemed to have occurred and shall be in effect,
without any requirement of further action by the holders of Securities, members, directors, or
officers of the Debtors or the Reorganized Debtors, as applicable, unless otherwise required by
applicable law. On or prior to the Effective Date, as applicable, the appropriate officers of the
Debtors or the Reorganized Debtors, as applicable, shall be authorized and directed to issue,
execute, and deliver the agreements, documents, Securities, and instruments contemplated under
this Plan (or necessary or desirable to effect the Restructuring Transactions contemplated under
this Plan) in the name of and on behalf of the Reorganized Debtors, including the New Common
Stock, the New Organizational Documents, the Registration Rights Agreement, the Exit Facility
Documents, any New Exit Note Documents, and any and all other agreements, documents,
Securities, and instruments relating to the foregoing. The authorizations and approvals
contemplated by this Section IV.I shall be effective notwithstanding any requirements under non-
bankruptcy law, in each case in accordance with applicable law.



                                                38
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 154 of 1298



J.     New Organizational Documents

        On or immediately prior to the Effective Date, the New Organizational Documents and the
Stockholders’ Agreement shall be automatically adopted by the applicable Reorganized Debtors.
To the extent required under this Plan or applicable non-bankruptcy law, each of the Reorganized
Debtors will file its New Organizational Documents, as applicable, with the applicable Secretaries
of State and/or other applicable authorities in its respective state or country of organization if and
to the extent required in accordance with the applicable laws of the respective state or country of
organization. The New Organizational Documents will prohibit the issuance of non-voting equity
Securities, to the extent required under section 1123(a)(6) of the Bankruptcy Code. For the
avoidance of doubt, the New Organizational Documents shall be consistent with the Governance
Term Sheet, the Global RSA and this Plan. After the Effective Date, the Reorganized Debtors
may amend and restate their respective New Organizational Documents, and the Reorganized
Debtors may file such amended certificates or articles of incorporation, bylaws, or such other
applicable formation documents, and other constituent documents as permitted by the laws of the
respective states, provinces, or countries of incorporation and the New Organizational Documents,
in each case in accordance with applicable law.

K.     Stockholders’ Agreement

        On the Effective Date, the Post-Effective Date holders of New Common Stock and other
equity interests in Reorganized Legacy Reserves will enter into the Stockholders’ Agreement as
further described in the Governance Term Sheet and attached to the Disclosure Statement as
Exhibit I.

L.     Indemnification Provisions in Organizational Documents

         As of the Effective Date, the New Organizational Documents of each Reorganized Debtor
shall, to the fullest extent permitted by applicable law, provide for the indemnification, defense,
reimbursement, exculpation, and/or limitation of liability of, and advancement of fees and
expenses to, current and former managers, directors, officers, employees, or agents at least to the
same extent as the certificate of incorporation, bylaws, or similar organizational document of each
of the respective Debtors on the Petition Date, against any claims or causes of action whether direct
or derivative, liquidated or unliquidated, fixed, or contingent, disputed or undisputed, matured or
unmatured, known or unknown, foreseen or unforeseen, asserted or unasserted.

M.     Directors and Officers of the Reorganized Debtors

        As of the Effective Date, the term of the current members of the board of directors of
Legacy Reserves shall expire, and all of the directors for the initial term of the New Board shall
be appointed in accordance with the Governance Term Sheet. The New Board shall initially
consist of seven (7) directors, nominated and appointed as follows: (a) one (1) director shall be
Dan Westcott, Chief Executive Officer of Legacy Reserves, (b) one (1) director shall be Kyle
Hammond, President and Chief Operating Officer of Legacy Reserves, and (c) five (5) other
directors (the “Sponsor Nominees”), which may include independent directors or current board
members of Legacy Reserves, to be selected by the Plan Sponsor or, to the extent applicable with

                                                 39
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 155 of 1298



the prior written consent of the Plan Sponsor, a Partner; provided that, in the event that the
Noteholder Backstop Parties acquire and continue to hold, in the aggregate, more than 7% of the
New Common Stock (on a fully diluted basis) issued and outstanding as of the Effective Date, the
Noteholder Backstop Parties shall be entitled to nominate one (1) of the five (5) directors who are
the subject of this clause (c); provided, further, that in the event that (i) the Plan Sponsor owns
fifty percent (50%) or less, but ten percent (10%) or more, of the New Common Stock that the
Plan Sponsor owned on the Effective Date, the number of Sponsor Nominees shall be adjusted so
that they constitute a proportional number of the directors of the Board (i.e., ranging from fifty
percent (50%) to ten percent (10%) of the total number of directors of the Board), and (ii) if the
Plan Sponsor owns less than ten percent (10%) of the New Common Stock that the Plan Sponsor
owned on the Effective Date, there shall be no obligation for any Sponsor Nominee to be
nominated to the New Board; and (d) following the Effective Date, for so long as the Plan Sponsor
owns more than fifty percent (50%) of the New Common Stock that the Plan Sponsor owned on
the Effective Date, additional directors may be nominated from time-to-time by the Plan Sponsor,
provided that such directors are mutually acceptable to the Plan Sponsor and the New Board. For
the avoidance of doubt, the New Board shall be appointed in compliance with section 1129(a)(5)
of the Bankruptcy Code. To the extent known, the identity of the members of the New Board will
be disclosed in the Plan Supplement or prior to the Confirmation Hearing, consistent with section
1129(a)(5) of the Bankruptcy Code.

        The Debtors anticipate that each current member of the board of directors and each current
officer of each Debtor other than Legacy Reserves shall remain in place on and after the Effective
Date unless otherwise noted in the Plan Supplement or another Filing. Each director and officer
of the Reorganized Debtors shall serve from and after the Effective Date pursuant to the terms of
the applicable New Organizational Documents and other constituent documents. In subsequent
terms, the directors of the Reorganized Debtors shall be selected in accordance with the New
Organizational Documents.

N.     Effectuating Documents; Further Transactions

         On and after the Effective Date, the Reorganized Debtors, and their respective officers,
directors, members, or managers (as applicable), are authorized to and may issue, execute, deliver,
File, or record such contracts, Securities, instruments, releases, and other agreements or documents
and take such actions as may be necessary or appropriate to effectuate, implement, and further
evidence the terms and conditions of this Plan and the Securities issued pursuant to this Plan in the
name of and on behalf of the Reorganized Debtors, without the need for any approvals,
authorization, or consents except for those expressly required pursuant to this Plan.

O.     Section 1146 Exemption

       To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfers
(whether from a Debtor to a Reorganized Debtor or to any other Person) of property under this
Plan or pursuant to: (1) the issuance, distribution, transfer, or exchange of any debt, equity
Security, or other interest in the Debtors or the Reorganized Debtors; (2) the Restructuring
Transactions; (3) the creation, modification, consolidation, termination, refinancing, and/or
recording of any mortgage, deed of trust, or other security interest, or the securing of additional
                                                 40
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 156 of 1298



indebtedness by such or other means; (4) the making, assignment, or recording of any lease or
sublease; (5) the grant of collateral as security for the Reorganized Debtors’ obligations under and
in connection with the Exit Facility; or (6) the making, delivery, or recording of any deed or other
instrument of transfer under, in furtherance of, or in connection with, this Plan, including any
deeds, bills of sale, assignments, or other instrument of transfer executed in connection with any
transaction arising out of, contemplated by, or in any way related to this Plan, shall not be subject
to any document recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage
tax, real estate transfer tax, personal property transfer tax, sales or use tax, mortgage recording tax,
Uniform Commercial Code filing or recording fee, regulatory filing or recording fee, or other
similar tax or governmental assessment, and upon entry of the Confirmation Order, the appropriate
state or local governmental officials or agents shall forego the collection of any such tax or
governmental assessment and accept for filing and recordation any of the foregoing instruments
or other documents without the payment of any such tax, recordation fee, or governmental
assessment. All filing or recording officers (or any other Person with authority over any of the
foregoing), wherever located and by whomever appointed, shall comply with the requirements of
section 1146(a) of the Bankruptcy Code, shall forego the collection of any such tax or
governmental assessment, and shall accept for filing and recordation any of the foregoing
instruments or other documents without the payment of any such tax or governmental assessment.

P.     Director and Officer Liability Insurance

       The Reorganized Debtors shall obtain new director and officer liability insurance policies
to cover the New Board effective as of the Effective Date.

         In addition, after the Effective Date, none of the Reorganized Debtors shall terminate or
otherwise reduce the coverage under any “tail” D&O Liability Insurance Policies covering the
Debtors’ current boards of directors in effect on or after the Petition Date, with respect to conduct
occurring prior thereto, and all directors and officers of the Debtors who served in such capacity
at any time prior to the Effective Date shall be entitled to the full benefits of any such policy for
the full term of such policy, to the extent set forth therein, regardless of whether such directors and
officers remain in such positions after the Effective Date.

Q.     Management Incentive Program

        On the Effective Date or as soon as practicable thereafter, the New Board shall adopt and
implement the Management Incentive Plan pursuant to the terms set forth in the term sheet attached
to the Disclosure Statement as Exhibit C to the Global RSA Term Sheet. The New Board shall
determine the timing and specific allocation of New Common Stock in Reorganized Legacy
Reserves.

R.     Employee and Retiree Benefits

       Unless otherwise provided herein, all employee wages, compensation, and benefit
programs in place as of the Effective Date with the Debtors shall be assumed by the Reorganized
Debtors and shall remain in place as of the Effective Date, and the Reorganized Debtors will
continue to honor such agreements, arrangements, programs, and plans. Notwithstanding the

                                                  41
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 157 of 1298



foregoing, pursuant to section 1129(a)(13) of the Bankruptcy Code, from and after the Effective
Date, all retiree benefits (as such term is defined in section 1114 of the Bankruptcy Code), if any,
shall continue to be paid in accordance with applicable law.

S.     Preservation of Causes of Action

        In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article VIII
hereof, each Reorganized Debtor, as applicable, shall retain and may enforce all rights to
commence and pursue, as appropriate, any and all Causes of Action of the Debtors, whether arising
before or after the Petition Date, including any actions specifically enumerated in the Retained
Causes of Action Schedule, and the Reorganized Debtors’ rights to commence, prosecute, or settle
such Causes of Action shall be preserved notwithstanding the occurrence of the Effective Date,
other than the Causes of Action released by the Debtors pursuant to the releases and exculpations
contained in this Plan, including in Article VIII hereof, which shall be deemed released and waived
by the Debtors and the Reorganized Debtors as of the Effective Date.

        The Reorganized Debtors may pursue such retained Causes of Action, as appropriate, in
accordance with the best interests of the Reorganized Debtors. No Entity (other than the
Released Parties) may rely on the absence of a specific reference in this Plan, the Plan
Supplement, or the Disclosure Statement to any Cause of Action against it as any indication
that the Debtors or the Reorganized Debtors, as applicable, will not pursue any and all
available Causes of Action of the Debtors against it. The Debtors and the Reorganized
Debtors expressly reserve all rights to prosecute any and all Causes of Action against any
Entity, except as otherwise expressly provided in this Plan, including Article VIII hereof.
Unless otherwise agreed upon in writing by the parties to the applicable Cause of Action, all
objections to the Retained Causes of Action Schedule must be Filed with the Bankruptcy
Court on or before thirty (30) days after the Effective Date. Any such objection that is not
timely Filed shall be disallowed and forever barred, estopped, and enjoined from assertion
against any Reorganized Debtor, without the need for any objection or responsive pleading
by the Reorganized Debtors or any other party in interest or any further notice to or action,
order, or approval of the Bankruptcy Court. The Reorganized Debtors may settle any such
objection without any further notice to or action, order, or approval of the Bankruptcy Court. If
there is any dispute regarding the inclusion of any Cause of Action on the Retained Causes of
Action Schedule that remains unresolved by the Debtors or Reorganized Debtors, as applicable,
and the objection party for thirty (30) days, such objection shall be resolved by the Bankruptcy
Court. Unless any Causes of Action of the Debtors against an Entity are expressly waived,
relinquished, exculpated, released, compromised, or settled in this Plan (including in Article VIII
hereof) or a Final Order, the Reorganized Debtors expressly reserve all Causes of Action, for later
adjudication, and, therefore, no preclusion doctrine, including the doctrines of res judicata,
collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise),
or laches, shall apply to such Causes of Action upon, after, or as a consequence of the Confirmation
or Consummation.

       The Reorganized Debtors reserve and shall retain such Causes of Action of the Debtors
notwithstanding the rejection or repudiation of any Executory Contract or Unexpired Lease during
the Chapter 11 Cases or pursuant to this Plan. In accordance with section 1123(b)(3) of the
                                                 42
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 158 of 1298



Bankruptcy Code, any Causes of Action that a Debtor may hold against any Entity shall vest in
the Reorganized Debtors, except as otherwise expressly provided in this Plan, including
Article VIII hereof. The applicable Reorganized Debtors, through their authorized agents or
representatives, shall retain and may exclusively enforce any and all such Causes of Action. The
Reorganized Debtors shall have the exclusive right, authority, and discretion to determine and to
initiate, File, prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate to
judgment any such Causes of Action and to decline to do any of the foregoing without the consent
or approval of any third party or further notice to or action, order, or approval of the Bankruptcy
Court.

T.     Third Party Investors

        The Plan Sponsor may designate one or more third party investment partners mutually
acceptable to the Plan Sponsor and the Debtors (each a “Partner”) to participate in the funding of
the Restructuring through assignment to any such Partner of any of the Plan Sponsor’s rights,
Claims, or Interests with respect to the Term Loan Claims, the Notes Claims, the Plan Sponsor
Backstop Commitment Agreement, the Noteholder Backstop Commitment Agreement, the Rights
Offering, the Incremental Equity Investment, or the New Exit Note, or through any combination
of the foregoing.

        The Debtors shall, without limitation to other terms and conditions to be agreed between
the Debtors, the Plan Sponsor, and any Partner in connection with such Partner’s participation in
any of the foregoing, agree to provide representations and warranties to any such Partner in form
and substance reasonably acceptable to the Plan Sponsor and the Debtors pursuant to
documentation in form and substance reasonably acceptable to the Plan Sponsor and the Debtors.

U.     Waiver of Notes Claims by Debtors

        On the Effective Date, the Debtors shall waive all rights to receive any Plan Distribution
or participate in the Rights Offering or New Exit Note on account of its ownership of any Notes
Claims, and such Securities shall be cancelled in accordance with Section IV.H above.

                           ARTICLE V.
      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.     Assumption and Rejection of Executory Contracts and Unexpired Leases

        On the Effective Date, except as otherwise provided in Section V.H.1 and elsewhere
herein, all Executory Contracts or Unexpired Leases not otherwise assumed or rejected will be
deemed assumed by the applicable Reorganized Debtor in accordance with the provisions and
requirements of sections 365 and 1123 of the Bankruptcy Code, other than those that: (1) are
identified on the Rejected Executory Contracts and Unexpired Leases Schedule; (2) previously
expired or terminated pursuant to their own terms; (3) have been previously assumed or rejected
by the Debtors pursuant to a Final Order; (4) are the subject of a motion to reject that is pending
on the Effective Date; or (5) have an ordered or requested effective date of rejection that is after
the Effective Date. To the extent the Debtors’ oil and gas leases, surface use, easements, rights of

                                                43
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 159 of 1298



way, or other related real property assets are treated as though such leases and assets are Executory
Contracts or Unexpired Leases, such leases and assets shall be deemed assumed pursuant to this
Plan and section 365 of the Bankruptcy Code.

        Entry of the Confirmation Order shall constitute an order of the Bankruptcy Court
approving the assumptions, assumptions and assignments, or rejections of the Executory Contracts
or Unexpired Leases as set forth in this Plan or the Rejected Executory Contracts and Unexpired
Leases Schedule, pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Except as
otherwise specifically set forth herein, assumptions or rejections of Executory Contracts and
Unexpired Leases pursuant to this Plan are effective as of the Effective Date. Each Executory
Contract or Unexpired Lease assumed pursuant to this Plan or by Final Order but not assigned to
a third party before the Effective Date shall re-vest in and be fully enforceable by the applicable
contracting Reorganized Debtor in accordance with its terms, except as such terms may have been
modified by the provisions of this Plan or any Final Order authorizing and providing for its
assumption. Any motions to assume Executory Contracts or Unexpired Leases pending on the
Effective Date shall be subject to approval by a Final Order on or after the Effective Date but may
be withdrawn, settled, or otherwise prosecuted by the Reorganized Debtors.

        To the maximum extent permitted by law, to the extent any provision in any Executory
Contract or Unexpired Lease assumed or assumed and assigned pursuant to this Plan restricts or
prevents, or purports to restrict or prevent, or is breached or deemed breached by, the assumption
or assumption and assignment of such Executory Contract or Unexpired Lease (including any
“change of control” provision), then such provision shall be deemed modified such that the
transactions contemplated by this Plan shall not entitle the non-Debtor party thereto to terminate
such Executory Contract or Unexpired Lease or to exercise any other default-related rights with
respect thereto. Notwithstanding anything to the contrary in this Plan, the Debtors or the
Reorganized Debtors, as applicable, reserve the right to alter, amend, modify, or supplement the
Rejected Executory Contracts and Unexpired Leases Schedule at any time up to thirty (30) days
after the Effective Date, so long as such allocation, amendment, modification, or supplement is
consistent with the Global RSA.

B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases

        Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim
with respect to Claims arising from the rejection of Executory Contracts or Unexpired Leases,
pursuant to this Plan or the Confirmation Order, if any, must be Filed with the Bankruptcy Court
within thirty (30) days after the later of (1) the date of entry of an order of the Bankruptcy Court
(including the Confirmation Order) approving such rejection, (2) the effective date of such
rejection, or (3) the Effective Date. Any Claims arising from the rejection of an Executory
Contract or Unexpired Lease not Filed with the Bankruptcy Court within such time will be
automatically disallowed, forever barred from assertion, and shall not be enforceable against
the Debtors or the Reorganized Debtors, the Estates, or their property without the need for
any objection by the Reorganized Debtors or further notice to, or action, order, or approval
of the Bankruptcy Court or any other Entity, and any Claim arising out of the rejection of
the Executory Contract or Unexpired Lease shall be deemed fully satisfied, released, and
discharged, notwithstanding anything in the Proof of Claim to the contrary. All Allowed
                                                 44
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 160 of 1298



Claims arising from the rejection of the Debtors’ Executory Contracts or Unexpired Leases shall
be classified as General Unsecured Claims and shall be treated in accordance with Section III.B.6
of this Plan.

C.     Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

        No later than seven (7) calendar days before the Confirmation Hearing, the Debtors shall
provide notices of proposed Cure amounts to the counterparties to the agreements proposed to be
assumed pursuant to this Plan, which shall include a description of the procedures for objecting to
the proposed Cure amounts or the Reorganized Debtors’ ability to provide “adequate assurance of
future performance thereunder” (within the meaning of section 365 of the Bankruptcy Code).
Unless otherwise agreed in writing by the parties in the applicable Executory Contract or
Unexpired Lease, any objection by a counterparty to an Executory Contract or Unexpired Lease
to a proposed assumption or related Cure amount must be Filed, served, and actually received by
the counsel to the Debtor no later than the date and time specified in the notice. Any counterparty
to an Executory Contract or Unexpired Lease that fails to object timely to the proposed assumption
or Cure amount will be deemed to have assented to such assumption or Cure amount.
Notwithstanding anything herein to the contrary, in the event that any Executory Contract or
Unexpired Lease is removed from the Rejected Executory Contracts and Unexpired Leases
Schedule and is proposed to be assumed pursuant to this Plan after such seven-day deadline, a
notice of proposed Cure amounts with respect to such Executory Contract or Unexpired Lease will
be sent promptly to the counterparty thereof.

        Unless otherwise agreed upon in writing by the parties to the applicable Executory Contract
or Unexpired Lease, all requests for payment of Cure that differ from the amounts paid or proposed
to be paid by the Debtors or the Reorganized Debtors to a counterparty must be Filed with the
Bankruptcy Court no later than the date and time specified in the notice. Any such request that is
not timely Filed shall be disallowed and forever barred, estopped, and enjoined from assertion, and
shall not be enforceable against any Reorganized Debtor, without the need for any objection by
the Reorganized Debtors or any other party in interest or any further notice to or action, order, or
approval of the Bankruptcy Court. Any Cure shall be deemed fully satisfied, released, and
discharged upon payment by the Debtors or the Reorganized Debtors of the Cure; provided that
nothing herein shall prevent the Reorganized Debtors from paying any Cure despite the failure of
the relevant counterparty to File such request for payment of such Cure amount. The Reorganized
Debtors also may settle any Cure without any further notice to or action, order, or approval of the
Bankruptcy Court.

         The Debtors or the Reorganized Debtors, as applicable, shall pay undisputed Cure amounts,
if any, on the Effective Date or as soon as reasonably practicable thereafter, or on such other terms
as the parties to such Executory Contracts or Unexpired Leases may agree. If there is any dispute
regarding any Cure, the ability of the Reorganized Debtors or any assignee to provide “adequate
assurance of future performance” within the meaning of section 365 of the Bankruptcy Code, or
any other matter pertaining to assumption, then payment of the applicable Cure amount shall occur
as soon as reasonably practicable after entry of a Final Order resolving such dispute, approving
such assumption (and, if applicable, assignment), or as may be agreed upon by the Debtors or the

                                                 45
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 161 of 1298



Reorganized Debtors, as applicable, and the counterparty to the Executory Contract or Unexpired
Lease.

        Assumption of any Executory Contract or Unexpired Lease pursuant to this Plan or
otherwise shall result in the full release and satisfaction of any Cures, Claims, or defaults, whether
monetary or nonmonetary, including defaults of provisions restricting the change in control or
ownership interest composition or any bankruptcy-related defaults, arising at any time prior to the
effective date of assumption. Any and all Proofs of Claim based upon Executory Contracts or
Unexpired Leases that have been assumed in the Chapter 11 Cases, including pursuant to
the Confirmation Order, shall be deemed Disallowed and expunged as of the later of (1) the
date of entry of an order of the Bankruptcy Court (including the Confirmation Order)
approving such assumption, (2) the effective date of such assumption or (3) the Effective Date
without the need for any objection thereto or any further notice to or action, order, or
approval of the Bankruptcy Court.

D.     Preexisting Obligations to the Debtors under Executory Contracts and Unexpired Leases

        Rejection of any Executory Contract or Unexpired Lease pursuant to this Plan or otherwise
shall not constitute a termination of preexisting obligations owed to the Debtors or the Reorganized
Debtors, as applicable, under such Executory Contracts or Unexpired Leases. In particular,
notwithstanding any non-bankruptcy law to the contrary, the Reorganized Debtors expressly
reserve and do not waive any right to receive, or any continuing obligation of a counterparty to
provide, warranties or continued maintenance obligations with respect to goods previously
purchased by the Debtors pursuant to rejected Executory Contracts or Unexpired Leases.

E.     Insurance Policies

        Each of the Debtors’ insurance policies and any agreements, documents, or instruments
relating thereto, are treated as Executory Contracts under this Plan. Unless otherwise provided in
this Plan, on the Effective Date, (1) the Debtors shall be deemed to have assumed all insurance
policies and any agreements, documents, and instruments relating to coverage of all insured Claims
and (2) such insurance policies and any agreements, documents, or instruments relating thereto
shall revest in the Reorganized Debtors.

F.     Reservation of Rights

        Nothing contained in this Plan or the Plan Supplement shall constitute an admission by the
Debtors or any other party that any contract or lease is in fact an Executory Contract or Unexpired
Lease or that any Reorganized Debtor has any liability thereunder. If there is a dispute regarding
whether a contract or lease is or was executory or unexpired at the time of assumption or rejection,
the Debtors or the Reorganized Debtors, as applicable, shall have forty-five (45) days following
entry of a Final Order resolving such dispute to alter their treatment of such contract or lease.




                                                 46
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 162 of 1298



G.     Nonoccurrence of Effective Date

        In the event that the Effective Date does not occur, the Bankruptcy Court shall retain
jurisdiction with respect to any request to extend the deadline for assuming or rejecting Unexpired
Leases pursuant to section 365(d)(4) of the Bankruptcy Code.

H.     Employee Compensation and Benefits

            1. Compensation and Benefit Programs

        Subject to the provisions of this Plan, all Compensation and Benefits Programs shall be
treated as Executory Contracts under this Plan and deemed assumed on the Effective Date pursuant
to the provisions of sections 365 and 1123 of the Bankruptcy Code, except for:

               (a)    all employee equity or equity-based incentive plans, and any provisions set
                      forth in the Compensation and Benefits Program that provide for rights to
                      acquire Interests in any of the Debtors; and

               (b)    Compensation and Benefits Programs that, as of the entry of the
                      Confirmation Order, have been specifically waived by the beneficiaries of
                      any employee benefit plan or contract.

       Neither the transactions contemplated by this Plan nor any assumption of Compensation
and Benefits Programs pursuant to the terms herein shall be deemed to trigger any applicable
change of control, immediate vesting, termination, or similar provisions therein. On the Effective
Date, no counterparty shall have rights under a Compensation and Benefits Program assumed
pursuant to this Plan other than those applicable immediately prior to such assumption.

      On the Effective Date, pursuant to the provisions of sections 365 and 1123 of the
Bankruptcy Code, the Management Employment Agreements shall be deemed assumed.

            2. Workers’ Compensation Programs

        As of the Effective Date, except as set forth in the Plan Supplement, the Debtors and the
Reorganized Debtors shall continue to honor their obligations under: (a) all applicable workers’
compensation laws in all applicable states; and (b) the Debtors’ written contracts, agreements,
agreements of indemnity, self-insured workers’ compensation bonds, policies, programs, and plans
for workers’ compensation and workers’ compensation insurance. All Proofs of Claims on
account of workers’ compensation shall be deemed withdrawn automatically and without any
further notice to or action, order, or approval of the Bankruptcy Court; provided that nothing in
this Plan shall limit, diminish, or otherwise alter the Debtors’ or Reorganized Debtors’ defenses,
Causes of Action, or other rights under applicable non-bankruptcy law with respect to any such
contracts, agreements, policies, programs, and plans; provided further that nothing herein shall be
deemed to impose any obligations on the Debtors in addition to what is provided for under
applicable state law.


                                                47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 163 of 1298



I.     Contracts and Leases Entered Into after the Petition Date

       Contracts and leases entered into after the Petition Date by any Debtor, including any
Executory Contracts and Unexpired Leases assumed by such Debtor, will be performed by the
applicable Debtor or the Reorganized Debtors in the ordinary course of their business.
Accordingly, such contracts and leases (including any assumed Executory Contracts and
Unexpired Leases) will survive and remain unaffected by entry of the Confirmation Order.

                                   ARTICLE VI.
                       PROVISIONS GOVERNING DISTRIBUTIONS

A.     Distributions on Account of Claims Allowed as of the Effective Date

        Except as otherwise provided herein, in a Final Order, or as otherwise agreed to by the
Debtors or the Reorganized Debtors, as the case may be, and the Holder of the applicable Allowed
Claim on the first Distribution Date, the Reorganized Debtors shall make initial distributions under
this Plan on account of Claims Allowed as of the Effective Date, subject to the Reorganized
Debtors’ right to object to Claims; provided that (1) Allowed Administrative Expense Claims with
respect to liabilities incurred by the Debtors in the ordinary course of business during the
Chapter 11 Cases or assumed by the Debtors prior to the Effective Date shall be paid or performed
in the ordinary course of business in accordance with the terms and conditions of any controlling
agreements, course of dealing, course of business, or industry practice; (2) Allowed Professional
Claims shall be paid in accordance with Section II.C of this Plan; (3) Allowed Priority Tax Claims
shall be paid in accordance with Section II.E of this Plan, and (4) Allowed General Unsecured
Claims against Debtors shall be paid in accordance with Section III.B.6 of this Plan. To the extent
any Allowed Priority Tax Claim is not due and owing on the Effective Date, such Claim shall be
paid in full in Cash in accordance with the terms of any agreement between the Debtors and the
Holder of such Claim or as may be due and payable under applicable non-bankruptcy law or in the
ordinary course of business.

B.     Disbursing Agent

        All distributions under this Plan shall be made by the Disbursing Agent. The Disbursing
Agent shall not be required to give any bond or surety or other security for the performance of its
duties unless otherwise ordered by the Bankruptcy Court. Additionally, in the event that the
Disbursing Agent is so otherwise ordered, all costs and expenses of procuring any such bond or
surety shall be borne by the Reorganized Debtors.

C.     Rights and Powers of Disbursing Agent

            1. Powers of the Disbursing Agent

       The Disbursing Agent shall be empowered to: (a) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties under this Plan;
(b) make all distributions contemplated hereby; (c) employ professionals to represent it with
respect to its responsibilities; and (d) exercise such other powers as may be vested in the

                                                48
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 164 of 1298



Disbursing Agent by order of the Bankruptcy Court, pursuant to this Plan, or as deemed by the
Disbursing Agent to be necessary and proper to implement the provisions hereof.

            2. Expenses Incurred On or After the Effective Date

       Except as otherwise ordered by the Bankruptcy Court, to the extent the Disbursing Agent
is an Entity other than the Reorganized Debtors, the amount of any reasonable fees and expenses
incurred by such Disbursing Agent on or after the Effective Date (including taxes), and any
reasonable compensation and expense reimbursement claims (including reasonable attorney fees
and expenses), made by such Disbursing Agent shall be paid in Cash by the Reorganized Debtors.

D.     Delivery of Distributions and Undeliverable or Unclaimed Distributions

            1. Record Date for Distribution

        On the Distribution Record Date, the Claims Register shall be closed and any party
responsible for making distributions shall instead be authorized and entitled to recognize only
those record Holders listed on the Claims Register as of the close of business on the Distribution
Record Date. If a Claim, other than one based on a publicly traded Security, is transferred
twenty (20) or fewer days before the Distribution Record Date, the Disbursing Agent shall make
distributions to the transferee only to the extent practical and, in any event, only if the relevant
transfer form contains an unconditional and explicit certification and waiver of any objection to
the transfer by the transferor.

            2. Delivery of Distributions in General

        Except as otherwise provided herein, the Disbursing Agent shall make distributions to
Holders of Allowed Claims and Allowed Interests (as applicable) as of the Distribution Record
Date at the address for each such Holder as indicated on the Debtors’ records as of the date of any
such distribution; provided, however, that the manner of such distributions shall be determined at
the discretion of the Reorganized Debtors.

            3. Delivery of Distributions on DIP Claims, RBL Claims, Term Loan Claims and
     Notes Claims

        As soon as practicable following compliance with the requirements set forth in Article VI
hereof, the DIP Agent, the RBL Agent, the Term Loan Agent and the Indenture Trustee shall
arrange to deliver or direct the delivery of such distributions to or on behalf of the Holders of
Allowed DIP Claims, RBL Claims, Term Loan Claims and Allowed Notes Claims, respectively,
in accordance with the terms of the DIP Credit Agreement, RBL Credit Agreement, Term Loan
Credit Agreement, the Indentures, and this Plan. Notwithstanding anything in this Plan to the
contrary, and without limiting the exculpation and release provisions of this Plan, the DIP Agent,
RBL Agent, Term Loan Agent and Indenture Trustee shall not have any liability to any Entity with
respect to distributions made or directed to be made by the Term Loan Agent or Indenture Trustee.



                                                49
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 165 of 1298



            4. Minimum Distributions

        No fractional shares of New Common Stock shall be distributed and no Cash shall be
distributed in lieu of such fractional amounts. When any distribution pursuant to this Plan on
account of an Allowed Claim would otherwise result in the issuance of a number of shares of New
Common Stock that is not a whole number, the actual distribution of shares of New Common
Stock shall be rounded as follows: (a) fractions of one-half (1/2) or greater shall be rounded to the
next higher whole number and (b) fractions of less than one-half (1/2) shall be rounded to the next
lower whole number with no further payment therefor. The total number of authorized shares of
New Common Stock to be distributed to Holders of Allowed Claims hereunder shall be adjusted
as necessary to account for the foregoing rounding.

            5. Undeliverable Distributions and Unclaimed Property

        In the event that any distribution to any Holder of Allowed Claims is returned as
undeliverable, no distribution to such Holder shall be made unless and until the Disbursing Agent
has determined the then-current address of such Holder, at which time such distribution shall be
made to such Holder without interest; provided, however, that such distributions shall be deemed
unclaimed property under section 347(b) of the Bankruptcy Code at the expiration of one year
from the Effective Date. After such date, all unclaimed property or interests in property shall
revert to the Reorganized Debtors automatically and without need for a further order by the
Bankruptcy Court (notwithstanding any applicable federal, provincial or state escheat, abandoned,
or unclaimed property laws to the contrary), and the Claim of any Holder of Claims to such
property or Interest in property shall be discharged and forever barred.

            6. Surrender of Canceled Instruments or Securities.

        On the Effective Date or as soon as reasonably practicable thereafter, each Holder of a
certificate or instrument evidencing a Claim or an Interest shall be deemed to have surrendered
such certificate or instrument to the Disbursing Agent. Such surrendered certificate or instrument
shall be cancelled solely with respect to the Debtors, and such cancellation shall not alter the
obligations or rights of any non-Debtor third parties vis-à-vis one another with respect to such
certificate or instrument, including with respect to any indenture or agreement that governs the
rights of the Holder of a Claim or Interest, which shall continue in effect for purposes of allowing
Holders to receive distributions under this Plan, charging liens, priority of payment, and
indemnification rights. Notwithstanding anything to the contrary herein, this paragraph shall not
apply to certificates or instruments evidencing Claims that are Unimpaired under this Plan.

E.     Manner of Payment

       All distributions of the New Common Stock or Cash to the Holders of the applicable
Allowed Claims under this Plan shall be made by the Disbursing Agent on behalf of the Debtors
or Reorganized Debtors, as applicable.

      At the option of the Disbursing Agent, any Cash payment to be made hereunder may be
made by check or wire transfer or as otherwise required or provided in applicable agreements.

                                                 50
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 166 of 1298



F.     Exemption from Registration Requirements

        Pursuant to section 1145 of the Bankruptcy Code, the offering, issuance, and distribution
of the New Common Stock (other than the Rights Offering Shares, the Participation Premium
Shares issued to Participating Noteholders, the Plan Sponsor Backstop Commitment Shares, the
Plan Sponsor Backstop Commitment Fee Shares, and the Noteholder Backstop Commitment Fee
Shares), as contemplated by Section III.B hereof, shall be exempt from, among other things, the
registration requirements of section 5 of the Securities Act and any other applicable law requiring
registration prior to the offering, issuance, distribution, or sale of Securities. In addition, under
section 1145 of the Bankruptcy Code, such New Common Stock (other than the Rights Offering
Shares, the Participation Premium Shares issued to Participating Noteholders, the Plan Sponsor
Backstop Commitment Shares, the Plan Sponsor Backstop Commitment Fee Shares, and the
Noteholder Backstop Commitment Fee Shares) will be freely tradable in the U.S. by the recipients
thereof, subject to the provisions of (i) section 1145(b)(1) of the Bankruptcy Code relating to the
definition of an underwriter in section 2(a)(11) of the Securities Act; (ii) compliance with
applicable securities laws and any rules and regulations of the Securities and Exchange
Commission, if any, applicable at the time of any future transfer of such Securities or instruments;
and (iii) any restrictions in the Reorganized Debtors’ New Organizational Documents or the
Stockholders’ Agreement.

        Pursuant to section 4(a)(2) of the Securities Act and Rule 506 of Regulation D promulgated
under the Securities Act, to the extent the Rights Offering Shares, the Participation Premium
Shares issued to Participating Noteholders, the Plan Sponsor Backstop Commitment Shares, the
Plan Sponsor Backstop Commitment Fee Shares, and the Noteholder Backstop Commitment Fee
Shares issued under this Plan are deemed Securities, such shares will be exempt from, among other
things, the registration requirements of section 5 of the Securities Act to the maximum extent
permitted thereunder and any other applicable state or foreign securities laws requiring registration
prior to the offering, issuance, distribution, or sale of Securities. Any and all Rights Offering
Shares,Participation Premium Shares issued to Participating Noteholders, Plan Sponsor Backstop
Commitment Shares, Plan Sponsor Backstop Commitment Fee Shares, and Noteholder Backstop
Commitment Fee Shares offered, issued, or distributed under the Plan shall be deemed “restricted
securities” that may not be offered, sold, exchanged, assigned, or otherwise transferred unless they
are registered under the Securities Act, or an exemption from registration under the Securities Act
is available, and in compliance with any applicable state or foreign securities laws.

G.     Compliance with Tax Requirements

         In connection with this Plan, to the extent applicable, the Debtors, Reorganized Debtors,
Disbursing Agent, and any applicable withholding agent shall comply with all tax withholding and
reporting requirements imposed on them by any Governmental Unit, and all distributions made
pursuant to this Plan shall be subject to such withholding and reporting requirements.
Notwithstanding any provision in this Plan to the contrary, such parties shall be authorized to take
all actions necessary or appropriate to comply with such withholding and reporting requirements,
including liquidating a portion of the distribution to be made under this Plan to generate sufficient
funds to pay applicable withholding taxes, withholding distributions pending receipt of
information necessary to facilitate such distributions, or establishing any other mechanisms they
                                                 51
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 167 of 1298



believe are reasonable and appropriate. The Debtors and Reorganized Debtors reserve the right to
allocate all distributions made under this Plan in compliance with all applicable wage
garnishments, alimony, child support, and other spousal awards, Liens, and encumbrances.

H.     Allocations

       Plan Distributions in respect of Allowed Claims shall be allocated first to the principal
amount of such Claims (as determined for federal income tax purposes) and then, to the extent the
consideration exceeds the principal amount of the Claims, to any portion of such Claims for
accrued but unpaid interest.

I.     No Postpetition Interest on Claims

        Unless otherwise specifically provided for in this Plan, the Confirmation Order, the Final
DIP Order, or required by applicable bankruptcy and non-bankruptcy law, postpetition interest
shall not accrue or be paid on any Claims, and no Holder of a Claim shall be entitled to interest
accruing on or after the Petition Date on such Claim or right. Additionally, and without limiting
the foregoing, interest shall not accrue or be paid on any Disputed Claim with respect to the period
form the Effective Date to the date a final distribution is made on account of such Disputed Claim,
if and when such Disputed Claim becomes and Allowed Claim.

J.     Foreign Currency Exchange Rate

       Except as otherwise provided in a Bankruptcy Court order, as of the Effective Date, any
Claim asserted in currency other than U.S. dollars shall be automatically deemed converted to the
equivalent U.S. dollar value using the exchange rate for the applicable currency as published in
The Wall Street Journal, National Edition, on the Effective Date.

K.     Setoffs and Recoupment

        Except as expressly provided in this Plan, each Reorganized Debtor may, pursuant to
section 553 of the Bankruptcy Code, set off and/or recoup against any Plan Distributions to be
made on account of any Allowed Claim, any and all claims, rights, and Causes of Action that such
Reorganized Debtor may hold against the Holder of such Allowed Claim to the extent such setoff
or recoupment is either (1) agreed in amount among the relevant Reorganized Debtor(s) and the
Holder of the Allowed Claim or (2) otherwise adjudicated by the Bankruptcy Court or another
court of competent jurisdiction; provided, however, that neither the failure to effectuate a setoff or
recoupment nor the allowance of any Claim hereunder shall constitute a waiver or release by a
Reorganized Debtor or its successor of any and all claims, rights, and Causes of Action that such
Reorganized Debtor or its successor may possess against the applicable Holder. In no event shall
any Holder of a Claim be entitled to recoup such Claim against any claim, right, or Cause of Action
of the Debtors or the Reorganized Debtors, as applicable, unless such Holder actually has
performed such recoupment and provided notice thereof in writing to the Debtors in accordance
with Section XII.G hereof on or before the Effective Date, notwithstanding any indication in any
Proof of Claim or otherwise that such Holder asserts, has, or intends to preserve any right of
recoupment.

                                                 52
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 168 of 1298



L.     Claims Paid or Payable by Third Parties

            1. Claims Paid by Third Parties

        The Debtors or the Reorganized Debtors, as applicable, shall reduce in full a Claim, and
such Claim shall be disallowed without a Claims objection having to be Filed and without any
further notice to or action, order, or approval of the Bankruptcy Court, to the extent that the Holder
of such Claim receives payment in full on account of such Claim from a party that is not a Debtor
or a Reorganized Debtor. Subject to the last sentence of this paragraph, to the extent a Holder of
a Claim receives a distribution on account of such Claim and receives payment from a party that
is not a Debtor or a Reorganized Debtor on account of such Claim, such Holder shall, within
fourteen (14) days of receipt thereof, repay or return the distribution to the applicable Reorganized
Debtor, to the extent the Holder’s total recovery on account of such Claim from the third party and
under this Plan exceeds the amount of such Claim as of the date of any such distribution under this
Plan. The failure of such Holder to timely repay or return such distribution shall result in the
Holder owing the applicable Reorganized Debtor annualized interest at the Federal Judgment Rate
on such amount owed for each Business Day after the fourteen (14) day grace period specified
above until the amount is repaid.

            2. Claims Payable by Third Parties

        No distributions under this Plan shall be made on account of an Allowed Claim that is
payable pursuant to one of the Debtors’ insurance policies until the Holder of such Allowed Claim
has exhausted all remedies with respect to such insurance policy. To the extent that one or more
of the Debtors’ insurers agrees to satisfy in full or in part a Claim (if and to the extent adjudicated
by a court of competent jurisdiction), then immediately upon such insurers’ agreement, the
applicable portion of such Claim may be expunged without a Claims objection having to be Filed
and without any further notice to or action, order, or approval of the Bankruptcy Court.

            3. Applicability of Insurance Policies

        Except as otherwise provided in this Plan, distributions to Holders of Allowed Claims shall
be in accordance with the provisions of any applicable insurance policy. Nothing contained in this
Plan shall constitute or be deemed a waiver of any Cause of Action that the Debtors or any Entity
may hold against any other Entity, including insurers under any policies of insurance, nor shall
anything contained herein constitute or be deemed a waiver by such insurers of any defenses,
including coverage defenses, held by such insurers.

                                  ARTICLE VII.
                     PROCEDURES FOR RESOLVING CONTINGENT,
                       UNLIQUIDATED, AND DISPUTED CLAIMS

A.     Allowance of Claims.

        Except as otherwise set forth in the Plan, after the Effective Date, the Reorganized Debtors
shall have and retain any and all rights and defenses the applicable Debtor had with respect to any
Claim immediately before the Effective Date, including the Causes of Action retained pursuant to
                                                 53
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 169 of 1298



Section IV.S of this Plan. Except as specifically provided in this Plan or an order entered by the
Bankruptcy Court in the Chapter 11 Cases, no Claim shall become an Allowed Claim unless and
until such Claim is deemed Allowed in accordance with this Plan.

B.     Claims Administration Responsibilities

        Except as otherwise specifically provided in this Plan, after the Effective Date, the
Reorganized Debtors shall have the sole authority: (1) to File, withdraw, or litigate to judgment,
objections to Claims; (2) to settle or compromise any Disputed Claim without any further notice
to or action, order, or approval by the Bankruptcy Court; and (3) to administer and adjust the
Claims Register to reflect any such settlements or compromises without any further notice to or
action, order, or approval by the Bankruptcy Court.

C.     Adjustment to Claims without Objection

        Any duplicate Claim or any Claim that has been paid, satisfied, amended, or superseded
may be adjusted or expunged on the Claims Register by the Reorganized Debtors without the
Reorganized Debtors having to File an application, motion, complaint, objection, or any other legal
proceeding seeking to object to such Claim or Interest and without any further notice to or action,
order, or approval of the Bankruptcy Court.

D.     Time to File Objections to Claims

        Except to the extent Claims are Allowed under the terms of this Plan, any objections to
Claims shall be served and Filed by the Claims Objection Deadline. All Claims not objected to
by the Claims Objection Deadline shall be deemed Allowed unless such deadline is extended upon
approval of the Bankruptcy Court.

E.     Disallowance of Claims or Interests

        All Claims of any Entity from which property is sought by the Debtors under sections 542,
543, 550, or 553 of the Bankruptcy Code or that the Debtors or the Reorganized Debtors allege is
a transferee of a transfer that is avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549,
or 724(a) of the Bankruptcy Code shall be Disallowed pursuant to section 502(d) of the Bankruptcy
Code if: (a) the Entity, on the one hand, and the Debtors or the Reorganized Debtors, as applicable,
on the other hand, agree or the Bankruptcy Court has determined by Final Order that such Entity
or transferee is liable to turn over any property or monies under any of the aforementioned sections
of the Bankruptcy Code; and (b) such Entity or transferee has failed to turn over such property by
the date set forth in such agreement or Final Order.

        Except as provided herein or otherwise agreed to by the Reorganized Debtors in their sole
discretion, any and all Claims evidenced by Proofs of Claims Filed after the Bar Date shall be
deemed Disallowed as of the Effective Date without any further notice to or action, order, or
approval of the Bankruptcy Court, and Holders of such Claims may not receive any distributions
on account of such Claims, unless such late Proof of Claim has been deemed timely-Filed by a
Final Order.

                                                54
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 170 of 1298



F.      Amendments to Proofs of Claim

        On or after the later of (i) the Effective Date or (ii) the Bar Date, a Proof of Claim or Interest
may not be Filed or amended without prior authorization of the Bankruptcy Court or the
Reorganized Debtors, and any such new or amended Proof of Claim Filed that is not so authorized
before it is Filed shall be deemed Disallowed in full without any further action.

G.      No Distributions Pending Allowance

       Notwithstanding any other provision of this Plan, if any portion of a Claim is a Disputed
Claim, as applicable, no payment or distribution provided hereunder shall be made on account of
such Claim unless and until such Disputed Claim becomes an Allowed Claim; provided that if
only the Allowed amount of an otherwise valid Claim is Disputed, such Claim shall be deemed
Allowed in the amount not Disputed and payment or distribution shall be made on account of such
undisputed amount.

H.      Distributions after Allowance

        To the extent that a Disputed Claim ultimately becomes an Allowed Claim, distributions
shall be made to the Holder of such Allowed Claim in accordance with the provisions of this Plan.
As soon as reasonably practicable after the date that the order or judgment of the Bankruptcy Court
allowing any Disputed Claim becomes a Final Order, the Disbursing Agent shall provide to the
Holder of such Claim the distribution to which such Holder is entitled under this Plan as of the
Effective Date, without any interest to be paid on account of such Claim.

                             ARTICLE VIII.
       SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.      Discharge of Claims and Termination of Interests

        Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically
provided in this Plan (including with respect to Reinstated Claims), the Confirmation Order or in
any contract, instrument, or other agreement or document created pursuant to this Plan, the
distributions, rights, and treatment that are provided in this Plan shall be in complete satisfaction,
discharge, and release, effective as of the Effective Date, of Claims (including any Intercompany
Claims resolved or compromised after the Effective Date by the Reorganized Debtors), Interests,
and Causes of Action of any nature whatsoever, including any interest accrued on Claims or
Interests from and after the Petition Date, whether known or unknown, against, liabilities of, liens
on, obligations of, rights against, and Interests in, the Debtors or any of their assets or properties,
regardless of whether any property shall have been distributed or retained pursuant to this Plan on
account of such Claims and Interests, including demands, liabilities, and Causes of Action that
arose before the Effective Date, any liability (including withdrawal liability) to the extent such
Claims or Interests relate to services performed by employees of the Debtors prior to the Effective
Date and that arise from a termination of employment, any contingent or non-contingent liability
on account of representations or warranties issued on or before the Effective Date, and all debts of
the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case

                                                   55
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 171 of 1298



whether or not: (a) a Proof of Claim based upon such debt or right is Filed or deemed Filed pursuant
to section 501 of the Bankruptcy Code; (b) a Claim or Interest based upon such debt, right, or
Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (c) the Holder of such a
Claim or Interest has accepted this Plan. The Confirmation Order shall be a judicial determination
of the discharge of all Claims and Interests subject to the occurrence of the Effective Date.

B.     Release of Liens

         Except as otherwise provided in this Plan (including Section IV.E hereof), the
Confirmation Order, or in any contract, instrument, or other agreement or document
created pursuant to this Plan, on the Effective Date and concurrently with the applicable
distributions made pursuant to this Plan and, in the case of a Secured Claim, satisfaction in
full of the portion of the Secured Claim that is Allowed as of the Effective Date, except for
Other Secured Claims that the Debtors elect to Reinstate with respect to which the applicable
counterparty has agreed to Reinstatement in accordance with this Plan, all mortgages, deeds
of trust, Liens, pledges, or other security interests against any property of the Estates shall
be fully released and discharged, and all of the right, title, and interest of any Holder of such
mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the
Reorganized Debtors and their successors and assigns. Any Holder of such Secured Claim
(and the applicable agents for such Holder) shall be authorized and directed, at the sole cost
and expense of the Reorganized Debtors, to release any collateral or other property of any
Debtor (including any cash collateral and possessory collateral) held by such Holder (and
the applicable agents for such Holder), and to take such actions as may be reasonably
requested by the Reorganized Debtors to evidence the release of such Lien, including the
execution, delivery, and Filing or recording of such releases. The presentation or Filing of
the Confirmation Order to or with any federal, state, provincial, or local agency or
department shall constitute good and sufficient evidence of, but shall not be required to
effect, the termination of such Liens.

        To the extent that any Holder of a Secured Claim that has been satisfied or discharged
in full pursuant to this Plan, or any agent for such Holder, has filed or recorded publicly any
Liens and/or security interests to secure such Holder’s Secured Claim, then as soon as
practicable on or after the Effective Date, such Holder (or the agent for such Holder) shall
take any and all steps requested by the Debtors, the Reorganized Debtors, or Exit Agent that
are necessary or desirable to record or effectuate the cancellation and/or extinguishment of
such Liens and/or security interests, including the making of any applicable filings or
recordings, and the Reorganized Debtors shall be entitled to make any such filings or
recordings on such Holder’s behalf.

       Notwithstanding any of the foregoing, the Debtors reserve the right, with the consent
of the RBL Agent, Plan Sponsor, and Exit Agent, to leave in place mortgages and security
interests of the RBL Agent for the benefit of the Exit Agent pursuant to terms set forth in
the Confirmation Order.



                                                56
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 172 of 1298



C.     Releases by the Debtors

        Except as provided for in this Plan or the Confirmation Order, pursuant to section
1123(b) of the Bankruptcy Code, for good and valuable consideration, on and after the
Effective Date, each Released Party is deemed released and discharged by the Debtors, the
Reorganized Debtors, and their Estates (and any Entity seeking to exercise rights of the
Estates) from any and all Causes of Action, including any derivative claims, asserted on
behalf of the Debtors, that the Debtors, the Reorganized Debtors, or their Estates would have
been legally entitled to assert in their own right (whether individually or collectively) or on
behalf of the Holder of any Claim against, or Interest in, a Debtor or other Entity, based on
or relating to, or in any manner arising from, in whole or in part, the Debtors, the Debtors’
in- or out-of-court restructuring efforts, intercompany transactions, the Corporate
Reorganization, the Equity Backstop Commitment Agreement, the RBL Credit Agreement,
the Term Loan Documents, the Indentures, the Plan Sponsor Backstop Commitment
Agreement, the Noteholder Backstop Commitment Agreement, the DIP Facility, the Exit
Facility, the Rights Offering, the New Exit Note (if any), the Incremental Equity Investment
(if any), the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, or
Filing of the Global RSA, the Disclosure Statement, the DIP Facility, the RBL Credit
Agreement, the Plan Sponsor Backstop Commitment Agreement, the Noteholder Backstop
Commitment Agreement, this Plan, the Exit Facility, the Rights Offering, the New Exit Note
(if any), the Incremental Equity Investment (if any) or any Restructuring Transaction,
contract, instrument, release, or other agreement or document created or entered into in
connection with the Initial RSA, the Global RSA, the Disclosure Statement, the DIP Facility,
this Plan, the RBL Credit Agreement, the Plan Sponsor Backstop Commitment Agreement,
the Noteholder Backstop Commitment Agreement, the Exit Facility, the Rights Offering, the
New Exit Note (if any), or the Incremental Equity Investment (if any), the Filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of this Plan, including the issuance or distribution of
securities pursuant to this Plan, or the distribution of property under this Plan or any other
related agreement, or upon any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date. Notwithstanding anything to the
contrary in the foregoing, the releases set forth above do not release obligations of any party
or Entity under this Plan, or any document, instrument, or agreement executed to implement
this Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the Debtor Release set forth in this Section VIII.C,
which includes by reference each of the related provisions and definitions contained in this
Plan, and further, shall constitute the Bankruptcy Court’s finding that the Debtor Release
is: (a) in exchange for the good and valuable consideration provided by the Released Parties,
including, without limitation, the Released Parties’ contributions to facilitating the
Restructuring and implementing this Plan; (b) a good faith settlement and compromise of
the Claims released by the Debtor Release; (c) in the best interests of the Debtors and their
Estates; (d) fair, equitable, and reasonable; (e) given and made after due notice and
opportunity for hearing; and (f) a bar to any of the Debtors, the Reorganized Debtors, or the

                                              57
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 173 of 1298



Debtors’ Estates (and any Entity seeking to exercise rights of the Estates) asserting any
Claim or Cause of Action released pursuant to the Debtor Release.

D.     Releases by the Releasing Parties

        Except as provided for in this Plan or the Confirmation Order, as of the Effective
Date, each Releasing Party is deemed to have released and discharged each Released Party
from any and all Causes of Action, whether known or unknown, including any derivative
claims, asserted on behalf of the Debtors, that such Entity would have been legally entitled
to assert (whether individually or collectively), based on or relating to, or in any manner
arising from, in whole or in part, the Debtors, the Debtors’ in- or out-of-court restructuring
efforts, intercompany transactions, the Plan Sponsor Backstop Commitment Agreement, the
Noteholder Backstop Commitment Agreement, the Exit Facility, the Rights Offering, the
New Exit Note (if any), Incremental Equity Investment (if any), the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, or Filing of the Global RSA, the
Disclosure Statement, the DIP Facility, this Plan, the Plan Sponsor Backstop Commitment
Agreement, the Noteholder Backstop Commitment Agreement, the Exit Facility, Rights
Offering, the New Exit Note (if any), the Incremental Equity Investment (if any) or any
Restructuring Transaction, contract, instrument, release, or other agreement or document
created or entered into in connection with the Global RSA, the Disclosure Statement, the
DIP Facility, this Plan, the Plan Sponsor Backstop Commitment Agreement, the Noteholder
Backstop Commitment Agreement, the Exit Facility, the Rights Offering, the New Exit Note
(if any), or the Incremental Equity Investment (if any), the Filing of the Chapter 11 Cases,
the pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of this Plan, including the issuance or distribution of securities pursuant to
this Plan, or the distribution of property under this Plan or any other related agreement, or
upon any other related act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Effective Date. Notwithstanding anything to the contrary in the
foregoing, the releases set forth above do not release obligations of any party or Entity under
this Plan, or any document, instrument, or agreement executed to implement this Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the Third Party Release set forth in this
Section VIII.D, which includes by reference each of the related provisions and definitions
contained herein, and, further, shall constitute the Bankruptcy Court’s finding that the
Third Party Release is: (a) consensual; (b) essential to the confirmation of this Plan; (c) given
in exchange for the good and valuable consideration provided by the Released Parties; (d) a
good faith settlement and compromise of the Claims released by the Third Party Release;
(e) in the best interests of the Debtors and their Estates; (f) fair, equitable, and reasonable;
(g) given and made after due notice and opportunity for hearing; and (h) a bar to any of the
Releasing Parties asserting any claim or Cause of Action released pursuant to the Third
Party Release.




                                               58
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 174 of 1298



E.     Exculpation

        Except as provided for in this Plan or the Confirmation Order, no Exculpated Party
shall have or incur, and each Exculpated Party is released and exculpated from any Cause
of Action for any claim related to any act or omission in connection with, relating to, or
arising out of, the Chapter 11 Cases, the formulation, preparation, dissemination,
negotiation, or Filing of the Global RSA and related prepetition transactions, the DIP
Facility, the Exit Facility, the Disclosure Statement, this Plan, or any Restructuring
Transaction, contract, instrument, release or other agreement or document created or
entered into in connection with the Disclosure Statement or this Plan, the Filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of this Plan, including the issuance of securities pursuant
to this Plan, or the distribution of property under this Plan or any other related agreement,
except for claims related to any act or omission that is determined in a final order to have
constituted actual fraud, gross negligence or willful misconduct, but in all respects such
Entities shall be entitled to reasonably rely upon the advice of counsel with respect to their
duties and responsibilities pursuant to this Plan.

        The Section 1125(e) Protected Parties have, and upon Consummation of this Plan
shall be deemed to have, participated in good faith and in compliance with the applicable
laws with regard to the solicitation of votes and distribution of consideration pursuant to this
Plan and, therefore, are not, and on account of such distributions shall not be, liable at any
time for the violation of any applicable law, rule, or regulation governing the solicitation of
acceptances or rejections of this Plan or such distributions made pursuant to this Plan. Each
of the Section 1125(e) Protected Parties shall be entitled to and granted the protections and
benefits of section 1125(e) of the Bankruptcy Code.

F.     Injunction

        Except as otherwise expressly provided in the Final DIP Order, this Plan, or the
Confirmation Order or for obligations issued or required to be paid pursuant to the Final
DIP Order, this Plan, or the Confirmation Order, all Entities who have held, hold, or may
hold Claims or Interests that have been released, discharged, settled or are subject to
exculpation are permanently enjoined, from and after the Effective Date, from taking any of
the following actions against, as applicable, the Debtors, the Reorganized Debtors, the
Exculpated Parties, or the Released Parties: (a) commencing or continuing in any manner
any action or other proceeding of any kind on account of or in connection with or with
respect to any such Claims or Interests; (b) enforcing, attaching, collecting, or recovering by
any manner or means any judgment, award, decree, or order against such Entities on
account of or in connection with or with respect to any such Claims or Interests; (c) creating,
perfecting, or enforcing any encumbrance of any kind against such Entities or the property
or the estates of such Entities on account of or in connection with or with respect to any such
Claims or Interests; (d) asserting any right of setoff, subrogation, or recoupment of any kind
against any obligation due from such Entities or against the property of such Entities on
account of or in connection with or with respect to any such Claims or Interests unless such
Holder has Filed a motion requesting the right to perform such setoff on or before the
                                              59
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 175 of 1298



Effective Date, and notwithstanding an indication of a Claim or Interest or otherwise that
such Holder asserts, has, or intends to preserve any right of setoff pursuant to applicable law
or otherwise; and (e) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to any such Claims
or Interests released, discharged, or settled pursuant to this Plan.

       Upon entry of the Confirmation Order, all Holders of Claims and Interests and their
respective current and former employees, agents, officers, directors, principals, and direct
and indirect Affiliates shall be enjoined from taking any actions to interfere with the
implementation or Consummation of this Plan. Each Holder of an Allowed Claim or
Allowed Interest, as applicable, by accepting, or being eligible to accept, distributions under
or Reinstatement of such Claim or Interest, as applicable, pursuant to this Plan, shall be
deemed to have consented to the injunction provisions set forth in this Section VIII.F.

G.     Protections against Discriminatory Treatment

        Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of the
U.S. Constitution, all Entities, including Governmental Units, shall not discriminate against the
Reorganized Debtors or deny, revoke, suspend, or refuse to renew a license, permit, charter,
franchise, or other similar grant to, condition such a grant to, discriminate with respect to such a
grant against, the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
have been associated, solely because each Debtor has been a debtor under chapter 11 of the
Bankruptcy Code, has been insolvent before the commencement of the Chapter 11 Cases (or
during the Chapter 11 Cases but before the Debtors are granted or denied a discharge), or has not
paid a debt that is dischargeable in the Chapter 11 Cases.

H.     Reimbursement or Contribution

       If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is
contingent as of the time of allowance or disallowance, such Claim shall be forever disallowed
and expunged notwithstanding section 502(j) of the Bankruptcy Code, unless prior to the
Confirmation Date: (1) such Claim has been adjudicated as non-contingent or (2) the relevant
Holder of a Claim has Filed a non-contingent Proof of Claim on account of such Claim and a Final
Order has been entered prior to the Confirmation Date determining such Claim as no longer
contingent.

                                  ARTICLE IX.
                    CONDITIONS PRECEDENT TO CONFIRMATION
                       AND CONSUMMATION OF THIS PLAN

A.     Conditions Precedent to the Effective Date

       The following shall be conditions to the Effective Date (the “Conditions Precedent”):

       (a)     the Bankruptcy Court shall have entered the Confirmation Order, which shall be in
               form and substance acceptable to the Debtors, the Plan Sponsor and the Required
                                              60
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 176 of 1298



        Noteholder Backstop Parties, and reasonably acceptable to the Required Supporting
        Noteholders, shall be a Final Order, and shall:

        (i)     authorize the Debtors to take all actions necessary to enter into, implement,
                and consummate the contracts, instruments, releases, leases, indentures, and
                other agreements or documents created in connection with the this Plan;

        (ii)    decree that the provisions of the Confirmation Order and this Plan are
                nonseverable and mutually dependent;

        (iii)   authorize the Debtors, as applicable/necessary, to: (A) implement the
                Restructuring Transactions, including the Rights Offering and Backstop
                Commitments; (B) distribute the New Common Stock pursuant to the
                exemption from registration under the Securities Act provided by section
                1145 of the Bankruptcy Code or other exemption from such registration or
                pursuant to one or more registration statements; (C) make all distributions
                and issuances as required under this Plan, including Cash and the New
                Common Stock; and (D) enter into any agreements, transactions, and sales
                of property as set forth in this Plan and Plan Supplement, including the Exit
                Facility, the Plan Sponsor Backstop Commitment Agreement, the
                Noteholder Backstop Commitment Agreement, the New Exit Note
                Documents (if any), the Incremental Equity Investment Documents (if any),
                the Stockholders’ Agreement, and the Management Incentive Plan;

        (iv)    authorize the implementation of this Plan in accordance with its terms;

        (v)     provide that, pursuant to section 1146 of the Bankruptcy Code, the
                assignment or surrender of any lease or sublease, and the delivery of any
                deed or other instrument or transfer order, in furtherance of, or in connection
                with this Plan, including any deeds, bills of sale, or assignments executed
                in connection with any disposition or transfer of assets contemplated under
                this Plan, shall not be subject to any stamp, real estate transfer, mortgage
                recording, or other similar tax; and

        (vi)    authorize the payment, on or prior to the Effective Date, of all professional
                fees and expenses (including any transaction or back-end fees payable to
                financial advisors in accordance with the terms of their engagement letters)
                of the (i) advisors to the Supporting Creditors payable pursuant to the
                Global RSA, the Plan Sponsor Backstop Commitment Agreement, the
                Noteholder Backstop Agreement and the DIP Credit Agreement, (ii) the
                Term Loan Agent, (iii) the Plan Sponsor Backstop Parties, (iv) the
                Noteholder Backstop Parties, (v) the DIP Lenders, and the DIP Agent, (vi)
                the Exit Agent and the Exit Lenders, and (vii) the RBL Agent and the RBL
                Lenders; and

        (vii)   authorize the payment of the Backstop Commitment Fees.

                                          61
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 177 of 1298



  (b)   the Debtors shall have obtained all authorizations, consents, regulatory approvals,
        rulings, or documents that are necessary to implement and effectuate this Plan;

  (c)   the final versions of the Definitive Documentation, the Plan Supplement and all of
        the schedules, documents, annexes, and exhibits contained therein shall have been
        Filed in a manner consistent in all material respects with the Global RSA, the
        Global RSA Term Sheet (including all Exhibits thereto), and this Plan and shall be
        in form and substance acceptable to the Debtors and the Plan Sponsor, and
        reasonably acceptable to the Required Supporting Noteholders and the RBL Agent;

  (d)   the Global RSA shall remain in full force and effect;

  (e)   all conditions precedent to the Exit Facility shall have been satisfied or waived in
        accordance with the Exit Facility Term Sheet and Definitive Documentation to be
        entered in connection therewith and satisfactory to the RBL Agent and the Plan
        Sponsor, or (in the alternative) all DIP Claims and RBL Claims will be paid in full
        in Cash;

  (f)   if the Exit Facility will not be consummated, all conditions precedent to an
        Alternative Exit Facility shall have been satisfied or waived in accordance with the
        definitive documentation to be entered in connection therewith;

  (g)   all conditions precedent to the New Exit Note (if any) shall have been satisfied or
        waived in accordance with the terms thereof;

  (h)   all conditions precedent to the Incremental Equity Investment (if any) shall have
        been satisfied or waived in accordance with the terms thereof;

  (i)   all conditions precedent to the effectiveness of (i) the Plan Sponsor Backstop
        Commitment Agreement and (ii) the Noteholder Backstop Commitment
        Agreement, in each case, shall have been satisfied or waived in accordance with the
        terms thereof;

  (j)   the Debtors shall have received, or shall receive simultaneously with the occurrence
        of the Effective Date, no less than $256.3 million in aggregate Cash proceeds from
        the Plan Sponsor Backstop Commitment Agreement, the Noteholder Backstop
        Commitment Agreement, the Rights Offering, and the Incremental Equity
        Investment (if any);

  (k)   the Debtors shall have distributed the Noteholder Backstop Commitment Fee
        Shares and Plan Sponsor Party Backstop Commitment Fee Shares pursuant to the
        terms of this Plan and the Backstop Commitment Agreements;

  (l)   all reasonable and documented professional fees and expenses of the (i) advisors to
        the Supporting Creditors payable pursuant to the Global RSA, the Plan Sponsor
        Backstop Commitment Agreement, the Noteholder Backstop Agreement and the
        DIP Credit Agreement, (ii) the Term Loan Agent, (iii) the Plan Sponsor Backstop
                                       62
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 178 of 1298



               Parties, (iv) the Noteholder Backstop Parties, (v) the DIP Lenders, and the DIP
               Agent, (vi) the Exit Agent and the Exit Lenders, and (vii) the RBL Agent and the
               RBL Lenders shall have been paid in full in Cash; and

       (m)     the Debtors shall have implemented the Restructuring Transactions, including the
               Rights Offering and Backstop Commitments, and all transactions contemplated by
               the Global RSA Term Sheet (including all releases and exculpations contemplated
               herein), in a manner consistent in all respects with the Global RSA, the Global RSA
               Term Sheet, and this Plan, pursuant to documentation acceptable to the Debtors and
               the Plan Sponsor, and reasonably acceptable to the Required Supporting
               Noteholders and RBL Agent.

B.     Waiver of Conditions

        The Debtors, with the prior written consent of the Plan Sponsor, may waive any one or
more of the Conditions Precedent to the Effective Date; provided that the waiver of the Conditions
Precedent set forth in (c), (d), (g), (i), (j), (k), (l) and (m) of Section IX.A shall require the prior
written consent of the Required Noteholder Backstop Parties (such consent not to be unreasonably
withheld).

C.     Effect of Failure of Conditions

        If Consummation does not occur, this Plan shall be null and void in all respects and nothing
contained in this Plan, the Disclosure Statement, or the Global RSA shall: (1) constitute a waiver
or release of any Claims by the Debtors, or Claims against, or Interests in, the Debtors;
(2) prejudice in any manner the rights of the Debtors, any Holders of Claims or Interests, or any
other Entity; or (3) constitute an admission, acknowledgment, offer, or undertaking by the Debtors,
any Holders of Claims or Interests, or any other Entity.

D.     Substantial Consummation

      “Substantial Consummation” of this Plan, as defined in 11 U.S.C. § 1101(2), shall be
deemed to occur on the Effective Date.

                              ARTICLE X.
         MODIFICATION, REVOCATION, OR WITHDRAWAL OF THIS PLAN

A.     Modification and Amendments

        Except as otherwise specifically provided in this Plan and subject to the consent rights set
forth in the Global RSA, the Debtors reserve the right to modify this Plan, with the prior written
consent of the Plan Sponsor, whether such modification is material or immaterial, and seek
Confirmation consistent with the Bankruptcy Code and, as appropriate, not resolicit votes on such
modified Plan. Subject to those restrictions on modifications set forth in this Plan and the
requirements of section 1127 of the Bankruptcy Code, Bankruptcy Rule 3019, and, to the extent
applicable, sections 1122, 1123, and 1125 of the Bankruptcy Code, each of the Debtors expressly
reserves its respective rights, with the prior written consent of the Plan Sponsor, to revoke or
                                                63
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 179 of 1298



withdraw, or to alter, amend, or modify this Plan with respect to such Debtor, one or more times,
after Confirmation, and, to the extent necessary may initiate proceedings in the Bankruptcy Court
to so alter, amend, or modify this Plan, or remedy any defect or omission, or reconcile any
inconsistencies in this Plan, the Disclosure Statement, or the Confirmation Order, in such matters
as may be necessary to carry out the purposes and intent of this Plan; provided that each of the
foregoing actions shall not violate the Global RSA.

B.     Effect of Confirmation on Modifications

        Entry of the Confirmation Order shall mean that all modifications or amendments to this
Plan since the solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code
and do not require additional disclosure or resolicitation under Bankruptcy Rule 3019.

C.     Revocation or Withdrawal of Plan

        To the extent permitted by the Global RSA, the Debtors reserve the right to revoke or
withdraw this Plan prior to the Confirmation Date and to File subsequent plans of reorganization.
If the Debtors revoke or withdraw this Plan, or if Confirmation or Consummation does not occur,
then: (1) this Plan shall be null and void in all respects; (2) any settlement or compromise
embodied in this Plan (including the fixing or limiting to an amount certain of any Claim or Interest
or Class of Claims or Interests), assumption or rejection of Executory Contracts or Unexpired
Leases effected under this Plan, and any document or agreement executed pursuant to this Plan,
shall be deemed null and void; and (3) nothing contained in this Plan shall: (a) constitute a waiver
or release of any Claims or Interests; (b) prejudice in any manner the rights of such Debtor or any
other Entity; or (c) constitute an admission, acknowledgement, offer, or undertaking of any sort
by such Debtor or any other Entity.

                                      ARTICLE XI.
                               RETENTION OF JURISDICTION

        Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, on and after the Effective Date, the Bankruptcy Court shall retain jurisdiction over all matters
arising out of, or relating to, the Chapter 11 Cases and this Plan pursuant to sections 105(a) and
1142 of the Bankruptcy Code, including jurisdiction to:

       (a)     allow, disallow, determine, liquidate, classify, estimate, or establish the priority,
               secured or unsecured status, or amount of any Claim or Interest, including the
               resolution of any request for payment of any Administrative Expense Claim and
               the resolution of any and all objections to the secured or unsecured status, priority,
               amount, or allowance of Claims or Interests;

       (b)     decide and resolve all matters related to the granting and denying, in whole or in
               part, any applications for allowance of compensation or reimbursement of expenses
               to Professionals authorized pursuant to the Bankruptcy Code or this Plan;

       (c)     resolve any matters related to: (a) the assumption, assumption and assignment, or
               rejection of any Executory Contract or Unexpired Lease to which a Debtor is party
                                                64
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 180 of 1298



        or with respect to which a Debtor may be liable and to hear, determine, and, if
        necessary, liquidate, any Claims arising therefrom, including Cures pursuant to
        section 365 of the Bankruptcy Code; (b) any potential contractual obligation under
        any Executory Contract or Unexpired Lease that is assumed; (c) the Reorganized
        Debtors amending, modifying, or supplementing, after the Effective Date, pursuant
        to Article V hereof, any Executory Contracts or Unexpired Leases to the list of
        Executory Contracts and Unexpired Leases to be assumed or rejected or otherwise;
        and (d) any dispute regarding whether a contract or lease is or was executory or
        expired;

  (d)   ensure that distributions to Holders of Allowed Claims and Allowed Interests (as
        applicable) are accomplished pursuant to the provisions of this Plan;

  (e)   adjudicate, decide, or resolve any motions, adversary proceedings, contested or
        litigated matters, and any other matters, and grant or deny any applications
        involving a Debtor that may be pending on the Effective Date;

  (f)   adjudicate, decide, or resolve any and all matters related to section 1141 of the
        Bankruptcy Code;

  (g)   enter and implement such orders as may be necessary to execute, implement, or
        consummate the provisions of this Plan and all contracts, instruments, releases,
        indentures, and other agreements or documents created in connection with this Plan
        or the Disclosure Statement, including the Global RSA, except to the extent that
        the Definitive Documentation provide for exclusive jurisdiction and venue in
        another forum;

  (h)   enter and enforce any order for the sale of property pursuant to sections 363, 1123,
        or 1146(a) of the Bankruptcy Code;

  (i)   resolve any cases, controversies, suits, disputes, or Causes of Action that may arise
        in connection with the Consummation, interpretation, or enforcement of this Plan
        or any Entity’s obligations incurred in connection with this Plan;

  (j)   issue injunctions, enter and implement other orders, or take such other actions as
        may be necessary to restrain interference by any Entity with Consummation or
        enforcement of this Plan;

  (k)   resolve any cases, controversies, suits, disputes, or Causes of Action with respect
        to the releases, injunctions, exculpations, and other provisions contained in
        Article VIII hereof and enter such orders as may be necessary or appropriate to
        implement such releases, injunctions, and other provisions;

  (l)   resolve any cases, controversies, suits, disputes, or Causes of Action with respect
        to the repayment or return of distributions and the recovery of additional amounts
        owed by the Holder of a Claim or Interest for amounts not timely repaid pursuant
        to Section VI.L hereof;
                                         65
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 181 of 1298



       (m)    enter and implement such orders as are necessary if the Confirmation Order is for
              any reason modified, stayed, reversed, revoked, or vacated;

       (n)    determine any other matters that may arise in connection with or relate to this Plan,
              the Plan Supplement, the Disclosure Statement, the Confirmation Order, or any
              contract, instrument, release, indenture, or other agreement or document created in
              connection with this Plan or the Disclosure Statement, including the Global RSA,
              except to the extent that any Definitive Documentation provide for exclusive
              jurisdiction and venue in another forum;

       (o)    enter an order concluding or closing the Chapter 11 Cases;

       (p)    adjudicate any and all disputes arising from or relating to distributions under this
              Plan;

       (q)    consider any modifications of this Plan, to cure any defect or omission, or to
              reconcile any inconsistency in any Bankruptcy Court order, including the
              Confirmation Order;

       (r)    determine requests for the payment of Claims and Interests entitled to priority
              pursuant to section 507 of the Bankruptcy Code;

       (s)    hear and determine disputes arising in connection with the interpretation,
              implementation, or enforcement of this Plan or the Confirmation Order, including
              disputes arising under agreements, documents, or instruments executed in
              connection with this Plan, except to the extent that any Definitive Documentation
              provide for exclusive jurisdiction and venue in another forum;

       (t)    hear and determine matters concerning state, local, and federal taxes in accordance
              with sections 346, 505, and 1146 of the Bankruptcy Code;

       (u)    hear and determine all disputes involving the existence, nature, scope, or
              enforcement of any exculpations, discharges, injunctions, and releases granted in
              this Plan, including under Article VIII hereof;

       (v)    enforce all orders previously entered by the Bankruptcy Court; and

       (w)    hear any other matter not inconsistent with the Bankruptcy Code.

       As of the Effective Date, notwithstanding anything in this Article XI to the contrary, the
New Organizational Documents and the Exit Facility or Alternative Exit Facility, as applicable,
and any documents related thereto shall be governed by the jurisdictional provisions therein and
the Bankruptcy Court shall not retain jurisdiction with respect thereto.




                                               66
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 182 of 1298



                                      ARTICLE XII.
                               MISCELLANEOUS PROVISIONS

A.     Immediate Binding Effect

        Subject to Section IX.A hereof and notwithstanding Bankruptcy Rules 3020(e), 6004(h),
or 7062 or otherwise, upon the occurrence of the Effective Date, the terms of this Plan (including,
for the avoidance of doubt, the documents and instruments contained in the Plan Supplement) shall
be immediately effective and enforceable and deemed binding upon the Debtors, the Reorganized
Debtors, any and all Holders of Claims or Interests (irrespective of whether such Claims or
Interests are deemed to have accepted this Plan), all Entities that are parties to or are subject to the
settlements, compromises, releases, discharges, and injunctions described in this Plan, each Entity
acquiring property under this Plan, and any and all non-Debtor parties to Executory Contracts and
Unexpired Leases with the Debtors.

B.     Additional Documents

        On or before the Effective Date, the Debtors may File with the Bankruptcy Court such
agreements and other documents as may be necessary to effectuate and further evidence the terms
and conditions of this Plan and the Global RSA. The Debtors or the Reorganized Debtors, as
applicable, and all Holders of Claims or Interests receiving distributions pursuant to this Plan and
all other parties in interest shall, from time to time, prepare, execute, and deliver any agreements
or documents and take any other actions as may be necessary or advisable to effectuate the
provisions and intent of this Plan.

C.     Payment of Statutory Fees

        All fees payable pursuant to section 1930(a) of the chapter 123 of title 28 of the United
States Code, as determined by the Bankruptcy Court at a hearing pursuant to section 1128 of the
Bankruptcy Code, shall be paid by each of the Reorganized Debtors (or the Disbursing Agent on
behalf of each of the Reorganized Debtors) for each quarter (including any fraction thereof) until
the earlier of entry of a final decree closing such Chapter 11 Cases or an order of dismissal or
conversion, whichever comes first.

D.     Dissolution of Committee and Cessation of Fee and Expense Payment

       On the Effective Date, the Committee appointed in the Chapter 11 Cases shall dissolve and
members thereof shall be released and discharged from all rights and duties from or related to the
Chapter 11 Cases. The Reorganized Debtors shall no longer be responsible for paying any fees or
expenses incurred by the members of or advisors to the Committee after the Effective Date.

E.     Reservation of Rights

        Except as expressly set forth in this Plan, this Plan shall have no force or effect unless the
Bankruptcy Court shall enter the Confirmation Order, and the Confirmation Order shall have no
force or effect if the Effective Date does not occur. None of the Filing of this Plan, any statement
or provision contained in this Plan, or the taking of any action by any Debtor with respect to this
                                                 67
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 183 of 1298



Plan, the Disclosure Statement, or the Plan Supplement shall be or shall be deemed to be an
admission or waiver of any rights of any Debtor with respect to the Holders of Claims or Interests
prior to the Effective Date.

F.      Successors and Assigns

        The rights, benefits, and obligations of any Entity named or referred to in this Plan shall be
binding on, and shall inure to the benefit of any heir, executor, administrator, successor or assign,
Affiliate, officer, manager, director, agent, representative, attorney, beneficiaries, or guardian, if
any, of each Entity.

G.      Notices

        All notices, requests, and demands to or upon the Debtors to be effective shall be in writing
(including by facsimile transmission) and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when actually delivered or, in the case of notice by
facsimile transmission, when received and telephonically confirmed, addressed as follows:

                     Debtors                                    Counsel to the Debtors
         Legacy Reserves Inc.                          Sidley Austin LLP
         303 W. Wall St.                               1000 Louisiana, Suite 5900
         Midland, Texas 79701                          Houston, Texas 77002
         Attention: Bert Ferrara                       Attention: Duston K. McFaul and Charles
                                                       M. Persons
                                                        And
                                                       Sidley Austin LLP
                                                       One South Dearborn Street
                                                       Chicago, Illinois 60603
                                                       Attention: Bojan Guzina and Andrew F.
                                                       O’Neill
             United States Trustee                            Counsel to the Plan Sponsor
         Office of The United States Trustee           Latham and Watkins LLP
         515 Rusk Street, Suite 3516                   885 Third Avenue
         Houston, Texas 77002                          New York, New York 10022
                                                       Attention: Adam J. Goldberg
     Counsel to the Ad Hoc Group of Senior                     Counsel to the Committee
                  Noteholders
         Davis Polk & Wardwell LLP                     Pillsbury Winthrop Shaw Pittman LLP
         450 Lexington Avenue                          Two Houston Center
         New York, New York 10017                      909 Fannin, Suite 2000
         Attention: Brian M. Resnick                   Houston, TX 77010
                                                       Attention: Hugh M. Ray

                                                 68
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 184 of 1298




                                                           And

                                                           Brown Rudnick LLP
                                                           7 Times Square
                                                           New York, New York 10036
                                                           Attention: Robert J. Stark and Bennett S.
                                                           Silverberg
          RBL Agent and DIP Agent                        Counsel to the RBL Agent and DIP Agent
         Wells     Fargo      Bank,    National            Orrick, Herrington & Sutcliffe LLP
         Association                                       51 West 52nd Street
         1000 Louisiana Street, 9th Floor                  New York, New York 10019
         Houston, Texas 77002                              Attention: Raniero D’Aversa, Jr. and Laura
         Attention: Brett A. Steele                        D. Metzger


        After the Effective Date, the Reorganized Debtors have the authority to send a notice to
Entities that to continue to receive documents pursuant to Bankruptcy Rule 2002, such Entity must
File a renewed request to receive documents pursuant to Bankruptcy Rule 2002. After the
Effective Date, the Reorganized Debtors are authorized to limit the list of Entities receiving
documents pursuant to Bankruptcy Rule 2002 to those Entities who have Filed such renewed
requests.

H.      Term of Injunctions or Stays

        Unless otherwise provided in this Plan or in the Confirmation Order, all injunctions or stays
in effect in the Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any
order of the Bankruptcy Court, and extant on the Confirmation Date (excluding any injunctions or
stays contained in this Plan or the Confirmation Order) shall remain in full force and effect until
the Effective Date. All injunctions or stays contained in this Plan or the Confirmation Order shall
remain in full force and effect in accordance with their terms.

I.      Entire Agreement

        Except as otherwise indicated, and without limiting the effectiveness of the Global RSA,
this Plan (including, for the avoidance of doubt, the documents and instruments in the Plan
Supplement) supersedes all previous and contemporaneous negotiations, promises, covenants,
agreements, understandings, and representations on such subjects, all of which have become
merged and integrated into this Plan.

J.      Exhibits and Annexes

        All exhibits, annexes, and documents attached hereto or included in the Plan Supplement
are incorporated into and are a part of this Plan as if set forth in full in this Plan. After the exhibits,
annexes, and documents are Filed, copies of such exhibits, annexes, and documents shall be
                                                    69
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 185 of 1298



available upon written request to the Debtors’ counsel at the address above or by downloading
such exhibits, annexes, and documents from the Debtors’ restructuring website at
https://www.kccllc.net/legacyreserves       or    the    Bankruptcy     Court’s      website    at
www.txs.uscourts.gov/bankruptcy. To the extent any exhibit, annex, or document is inconsistent
with the terms of this Plan, unless otherwise ordered by the Bankruptcy Court or otherwise
specifically provided for in such exhibit, annex, or document, the non-exhibit, non-annex, or non-
document portion of this Plan shall control.

K.     Nonseverability of Plan Provisions

        If, prior to Confirmation, any term or provision of this Plan is held by the Bankruptcy Court
to be invalid, void, or unenforceable, the Bankruptcy Court shall have the power to alter and
interpret such term or provision to make it valid or enforceable to the maximum extent practicable,
consistent with the original purpose of the term or provision held to be invalid, void, or
unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and
provisions of this Plan will remain in full force and effect and will in no way be affected, impaired,
or invalidated by such holding, alteration, or interpretation. The Confirmation Order shall
constitute a judicial determination and shall provide that each term and provision of this Plan, as
it may have been altered or interpreted in accordance with the foregoing, is: (1) valid and
enforceable pursuant to its terms; (2) integral to this Plan and may not be deleted or modified
without the Debtors’ or Reorganized Debtors’ consent, as applicable; provided that any such
deletion or modification must be consistent with the Global RSA; and (3) nonseverable and
mutually dependent.

L.     Votes Solicited in Good Faith

        Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes
on this Plan in good faith and in compliance with section 1125(g) of the Bankruptcy Code, and
pursuant to section 1125(e) of the Bankruptcy Code, the Debtors and each of their respective
Affiliates, agents, representatives, members, principals, shareholders, officers, directors,
employees, advisors, and attorneys will be deemed to have participated in good faith and in
compliance with the Bankruptcy Code in the offer, issuance, sale, and purchase of securities
offered and sold under this Plan and any previous plan, and, therefore, neither any of such parties
or individuals or the Reorganized Debtors will have any liability for the violation of any applicable
law, rule, or regulation governing the solicitation of votes on this Plan or the offer, issuance, sale,
or purchase of the Securities offered and sold under this Plan and any previous plan.

M.     Governing Law

       Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
Code and Bankruptcy Rules) or unless otherwise specifically stated, the laws of the State of Texas,
without giving effect to the principles of conflict of laws, shall govern the rights, obligations,
construction, and implementation of this Plan, any agreements, documents, instruments, or
contracts executed or entered into in connection with this Plan (except as otherwise set forth in
those agreements, in which case the governing law of such agreement shall control), and corporate
                                                  70
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 186 of 1298



governance matters; provided, however, that corporate governance matters relating to the Debtors
or the Reorganized Debtors, as applicable, not incorporated in Texas shall be governed by the laws
of the state of incorporation or formation of the relevant Debtor or the Reorganized Debtors, as
applicable.

N.     Closing of Chapter 11 Cases

       The Reorganized Debtors shall, promptly after the full administration of the Chapter 11
Cases, File with the Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any
applicable order of the Bankruptcy Court to close the Chapter 11 Cases.

O.     Waiver or Estoppel

       Each Holder of a Claim or an Interest shall be deemed to have waived any right to assert
any argument, including the right to argue that its Claim or Interest should be Allowed in a certain
amount, in a certain priority, secured or not subordinated by virtue of an agreement made with the
Debtors or their counsel, or any other Entity, if such agreement was not disclosed in this Plan, the
Disclosure Statement, or papers Filed with the Bankruptcy Court prior to the Confirmation Date.

                           [Remainder of page intentionally left blank]




                                                71
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 187 of 1298



  Dated this 2nd day of August, 2019




                                            /s/ James Daniel Westcott
                                            James Daniel Westcott
                                            Chief Executive Officer and Director
                                            Legacy Reserves Inc., and Certain of Its
                                            Debtor Affiliates




                                       72
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 188 of 1298



                               Annex I

                           Equity Holdings
                 Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 189 of 1298


                                                                                           Emergence on             Emergence on             Emergence on             Emergence on             Emergence on             Emergence on
Equity Allocation
                                                                                             9/30/19                 10/31/19                 11/30/19                 12/31/19                  1/31/20                  2/29/20


                                                                                                  %                        %                        %                        %                        %                        %

Term Loan New Common Stock Shares                                                               51.40%                   51.69%                   51.97%                   52.25%                   52.53%                   52.78%
Plan Sponsor Backstop Commitment Shares                                                         31.42%                   31.24%                   31.06%                   30.88%                   30.70%                   30.53%
Rights Offering Shares                                                                          11.01%                   10.94%                   10.88%                   10.82%                   10.76%                    10.70%
 Plan Sponsor portion of Rights Offering Shares                                                       1.69%                    1.68%                    1.67%                    1.66%                    1.65%                    1.64%
Plan Sponsor Backstop Commitment Fee Shares                                                       1.60%                    1.59%                    1.58%                    1.57%                    1.57%                    1.56%
Noteholder Backstop Commitment Fee Shares                                                         0.56%                    0.56%                    0.55%                    0.55%                    0.55%                    0.55%
 Plan Sponsor portion of Noteholder Backstop Commitment Fee Shares                                    0.09%                    0.09%                    0.09%                    0.08%                    0.08%                    0.08%
Notes Claims Shares                                                                               2.50%                    2.49%                    2.47%                    2.46%                    2.44%                    2.43%
Participation Premium Shares                                                                      1.50%                    1.49%                    1.48%                    1.47%                    1.47%                    1.46%
 Plan Sponsor portion of Participation Premium Shares                                                 0.23%                    0.23%                    0.23%                    0.23%                    0.22%                    0.22%

Total                                                                                          100.00%                  100.00%                  100.00%                  100.00%                  100.00%                  100.00%


Notes
(1) Equity allocations shown above are prior to dilution from the MIP.


(2) Equity allocations shown above assume $189.8mm Sponsor Backstop Amount by the Plan Sponsor (excluding $10.2mm Sponsor Participation Amount) and $66.5mm Rights Offering (including $10.2mm Sponsor
Participation Amount).
(3) Equity allocations shown above do not assume any Incremental Equity Investment. Ownership for each category will be adjusted with respect to any Incremental Equity Investment raised in accordance with the Plan and
otherwise in form and substance acceptable to the Debtors and Plan Sponsor.
(4) Notes Claims ownership includes all Noteholders (including any notes held by Plan Sponsor and for the avoidance of doubt excluding any notes held by the Debtors or their Affiliates).


(5) Equity allocations for emergence after 2/29/20 shall be consistent with the methodology reflected herein in accordance with the Plan and Global RSA.


(6) Equity allocations are reflected herein on a monthly basis for illustrative purposes only. Actual equity allocations for distributions under the Plan shall be calculated on a daily basis to reflect adjustment to the Effective Date
consistent with the methodology reflected herein in accordance with the Plan and Global RSA.
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 190 of 1298



                                 Exhibit B

                   Global Restructuring Support Agreement
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 191 of 1298
                                                                                     EXECUTION VERSION


THIS RESTRUCTURING SUPPORT AND LOCK-UP AGREEMENT IS NOT AN OFFER
WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF
A CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE
BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY
WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE
BANKRUPTCY CODE.     NOTHING CONTAINED IN THIS RESTRUCTURING
SUPPORT AND LOCK-UP AGREEMENT SHALL BE AN ADMISSION OF FACT OR
LIABILITY OR, UNTIL THE OCCURRENCE OF THE AGREEMENT EFFECTIVE
DATE ON THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON ANY OF THE
PARTIES HERETO.

    FIRST AMENDED AND RESTATED RESTRUCTURING SUPPORT AND LOCK-UP
                             AGREEMENT

        This FIRST AMENDED AND RESTATED RESTRUCTURING SUPPORT AND
LOCK-UP AGREEMENT (including all exhibits and schedules attached hereto and incorporated
herein, this “Agreement”) is made and entered into as of June 13, 2019, by and among the
following parties:1

        i.       Legacy Reserves Inc. (“Legacy Reserves”), a publicly-traded company organized
                 under the laws of the State of Delaware and its direct and indirect subsidiaries that
                 are parties to the Prepetition Credit Agreements (as defined below) (collectively,
                 the “Company” or the “Company Parties” and such Company Parties (including,
                 without limitation, Legacy Reserves) that file Chapter 11 Cases (as defined below)
                 as set forth in the Restructuring Term Sheet (as defined below), collectively, the
                 “Debtors”);

        ii.      those certain lenders under that certain Credit Agreement, dated as of October 25,
                 2016, by and among Legacy Reserves LP, a limited partnership duly formed and
                 existing under the laws of the State of Delaware, the other guarantors from time to
                 time party thereto, Cortland Capital Market Services LLC, as administrative agent
                 (together with any successor administrative agent, the “Prepetition Term
                 Loan Agent”), and the lenders from time to time party thereto (as amended by that
                 certain First Amendment to Credit Agreement dated as of July 31, 2017, as further
                 amended by that certain Second Amendment to Credit Agreement dated as of
                 October 30, 2017, as further amended by that certain Third Amendment to Credit
                 Agreement dated as of December 31, 2017, as further amended by that certain
                 Fourth Amendment to Credit Agreement dated as of March 23, 2018, as further
                 amended by that certain Fifth Amendment to Credit Agreement dated as of
                 September 14, 2018, as further amended by that certain Sixth Amendment to Credit
                 Agreement dated as of September 20, 2018, and as further amended by that certain
                 Seventh Amendment to Credit Agreement dated as of March 21, 2019, the


1
    Capitalized terms used and not otherwise defined herein shall have the meanings set forth in the term sheet
    attached hereto as Exhibit A-1 or, alternatively, if the Noteholder Termination (as defined herein) has occurred,
    Exhibit A-2 (as applicable, and as the same may be amended, supplemented, or otherwise modified from time to
    time, the “Restructuring Term Sheet”), subject to Section 2 hereof.
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 192 of 1298
                                                                                      EXECUTION VERSION

                 “Prepetition Term Loan Credit Agreement”), that execute signature pages
                 hereto (such lenders, collectively, the “Supporting Term Lenders”); and

        iii.     those certain lenders under that certain Third Amended and Restated Credit
                 Agreement dated as of April 1, 2014, by and among Legacy Reserves LP, as
                 borrower, the other guarantors from time to time party thereto, the lenders from
                 time to time party thereto, and Wells Fargo Bank, National Association, as
                 administrative agent (together with any successor administrative agent, the
                 “Prepetition RBL Agent” and together with the Prepetition Term Loan Agent,
                 collectively, the “Prepetition Agents”) (as amended, supplemented, or otherwise
                 modified as of the date hereof, the “Prepetition RBL Credit Agreement” and
                 together with the Prepetition Term Loan Credit Agreement, collectively, the
                 “Prepetition Credit Agreements”) (such lenders that execute signature pages
                 hereto, collectively, the “Supporting RBL Lenders”); and

        iv.      those certain (a) holders of 6.625% Senior Notes due 2021 (the “2021 Notes” and
                 such holders thereof, the “2021 Noteholders”) issued under the Indenture dated as
                 of May 28, 2013 (as amended, supplemented, or otherwise modified as of the date
                 hereof, the “2021 Notes Indenture”), by and among Legacy Reserves LP, Legacy
                 Reserves Finance Corporation, the other Company Parties party thereto, and
                 Wilmington Trust, National Association (as successor to Wells Fargo Bank,
                 National Association), as indenture trustee (the “2021 Notes Trustee”), (b) holders
                 of 8% Convertible Notes due 2023 (the “2023 Notes” and such holders thereof, the
                 “2023 Noteholders”) issued under the Indenture dated as of September 20, 2018
                 (as amended, supplemented, or otherwise modified as of the date hereof, the “2023
                 Notes Indenture”), by and among Legacy Reserves LP, Legacy Reserves Finance
                 Corporation, the other Company Parties party thereto, and Wilmington Trust,
                 National Association, as indenture trustee (the “2023 Notes Trustee”) and
                 (c) holders of 8% Senior Notes due 2020 (the “2020 Notes” and such holders
                 thereof, the “2020 Noteholders”) issued under the Indenture dated as of December
                 4, 2012 (as amended, supplemented, or otherwise modified as of the date hereof,
                 the “2020 Notes Indenture” and together with the 2021 Notes Indenture and the
                 2023 Notes Indenture, collectively, the “Prepetition Notes Indentures”), by and
                 among Legacy Reserves LP, Legacy Reserves Finance Corporation, the other
                 Company Parties party thereto, and Wilmington Trust, National Association (as
                 successor to Wells Fargo Bank, National Association), as indenture trustee (the
                 “2020 Notes Trustee”), in each case that execute signature pages hereto
                 (collectively, the “Supporting Noteholders” and together with the Supporting
                 Term Lenders and the Supporting RBL Lenders, collectively, the “Supporting
                 Creditors” 2 and, collectively, with (i) the Company Parties and (ii) any transferee
                 that becomes a Supporting Creditor pursuant to section 4.03(a), the “Parties”).



2
    For the purposes of this Agreement, each party agrees that the terms “Supporting Term Lenders”, “Supporting
    RBL Lenders”, “Supporting Noteholders” and “Supporting Creditors” shall not include any distinct business unit
    of a Supporting Creditor other than the business unit expressly identified in such Supporting Creditor’s signature


                                                         2
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 193 of 1298
                                                                                        EXECUTION VERSION


                                                    RECITALS

      WHEREAS, the Company Parties, the Supporting RBL Lenders, the Supporting Term
Lenders, and GSO (in its capacity as Supporting Term Lender, Supporting Noteholder, and Plan
Sponsor) (the “Original Parties”), entered into a Restructuring Support Agreement (the “Original
RSA”), dated as of June 10, 2019;

      WHEREAS, the Original Parties desire to amend and restate the Original RSA in the
manner set forth herein;

      WHEREAS, the Supporting Creditors, the Prepetition Agents, and the Company have
engaged in good faith, arm’s-length negotiations regarding a restructuring transaction (the
“Restructuring”) pursuant to the terms and upon the conditions set forth in this Agreement;

       WHEREAS, the Debtors shall commence voluntary reorganization cases (the “Chapter
11 Cases”) under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101- 1532 (the
“Bankruptcy Code”), in the United States Bankruptcy Court for the Southern District of Texas
(the “Bankruptcy Court”) to effect the Restructuring through a pre-negotiated chapter 11 plan of
reorganization that is consistent with the Restructuring Term Sheet (the “Plan”);

        WHEREAS, certain Supporting RBL Lenders or affiliates of Supporting RBL Lenders (in
their capacities as such, the “DIP Lenders”) shall provide the DIP Facility;

       WHEREAS, subject to approval of the Plan and entry of the Final DIP Order, the Parties
have agreed to enter into the Exit Facility;

        WHEREAS, certain Supporting Creditors or affiliates of Supporting Creditors (in such
capacity, the “Sponsor Backstop Parties”),3 have agreed, subject to the terms and conditions of
this Agreement and the Restructuring Term Sheet, to backstop a $189.8 million equity investment
in the Company pursuant to the Sponsor Backstop Commitment Agreement as part of a confirmed
Plan;

        WHEREAS, certain Supporting Noteholders (including the Plan Sponsor, in its capacity
as Supporting Noteholder) or affiliates of Supporting Noteholders (in such capacity, the
“Noteholder Backstop Parties”), have agreed, subject to the terms and conditions of this
Agreement and the Restructuring Term Sheet, to backstop the full amount of a $66.5 million Rights
Offering by the Company pursuant to the Noteholder Backstop Commitment Agreement as part
of a confirmed Plan;

       WHEREAS, the Parties have agreed to certain terms with respect to the organization and
governance of the Company Parties following the effective date of the Plan (the
“Plan Effective Date”), as set forth in the Restructuring Term Sheet; and


    block appended hereto (if a business unit is specified) unless such other business unit is or becomes a party to this
    Agreement.
3
    For the avoidance of doubt, as used herein, the terms “Supporting Creditors” and “Parties” includes the DIP
    Lenders and the Sponsor Backstop Parties in their capacities as such.


                                                           3
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 194 of 1298
                                                                                   EXECUTION VERSION

       WHEREAS, the Company Parties have agreed to take certain actions in support of the
Restructuring on the terms and conditions set forth in this Agreement.

        NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Party, intending to be legally bound hereby, agrees as follows:

                                               AGREEMENT

Section 1. Agreement Effective Date. This Agreement shall become effective and binding upon
each of the Parties at 12:00 a.m., prevailing Eastern Time, on the date (such date, the “Agreement
Effective Date”) on which: (a)(i) the Company Parties shall have executed and delivered
counterpart signature pages of this Agreement to counsel to the Supporting Creditors; (ii) the
Original Parties holding greater than 50% of the outstanding principal amount of the Term Loan
Claims held by the Original Parties shall have executed and delivered to counsel to the Debtors
counterpart signature pages of this Agreement; (iii) the Original Parties holding greater than 50%
of the outstanding principal amount of the RBL Claims held by the Original Parties shall have
executed and delivered to counsel to the Debtors counterpart signature pages of this Agreement;
and (iv) the holders of 54.71% of the aggregate outstanding principal amount of the 2020 Notes,
the 2023 Notes, and the 2021 Notes issued under the Prepetition Notes Indentures shall have
executed and delivered to counsel to the Debtors counterpart signature pages of this Agreement;
(b) the Company Parties have given notice to counsel to the Supporting Creditors in accordance
with Section 10.09 hereof that each of the foregoing conditions set forth in this Section 1, in each
case, has been satisfied, all signature pages held by such Company Parties as contemplated above
shall have been released for attachment to the relevant agreements, and this Agreement is declared
effective as to all Parties; (c) the Company Parties shall have paid all fees and expenses invoiced
and required to be paid pursuant to Section 9. hereof. If the Agreement Effective Date shall not
have occurred on or before June 14, 2019, all signature pages referred to in this Section 1 shall be
returned to the Party providing the same and this Agreement, and all documents to which such
signature pages apply (excluding, for the avoidance of doubt, the Original RSA and the Definitive
Documentation (as defined in the Original RSA)), shall have no force or effect.4 Upon the
Agreement Effective Date, this Agreement shall amend and restate the Original RSA in its entirety.

Section 2. Exhibits Incorporated by Reference. Each of the exhibits attached hereto is expressly
incorporated herein and made a part of this Agreement, and all references to this Agreement shall
include such exhibits. In the event of any inconsistency between this Agreement (without
reference to the exhibits) and the exhibits, this Agreement (without reference to the exhibits) shall
govern.

Section 3. Definitive Documentation. The definitive documents and agreements governing the
Restructuring (collectively, the “Definitive Documentation”) shall consist of: (a) the Plan (and
all exhibits thereto); (b) the Confirmation Order and pleadings in support of entry of the
Confirmation Order; (c) the Disclosure Statement and the other solicitation materials in respect of
the Plan (such materials, collectively, the “Solicitation Materials”); (d) the order of the

4
    For the avoidance of doubt, the obligations and rights of the Supporting Creditors described in this Agreement
    shall apply to any claims or interests acquired by such Supporting Creditors.


                                                        4
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 195 of 1298
                                                                                  EXECUTION VERSION

Bankruptcy Court approving the Disclosure Statement and the Solicitation Materials; (e) the
documentation in respect of the DIP Facility (including the DIP Credit Agreement, the Interim
DIP Order, the Final DIP Order, the motion to approve the DIP Credit Agreement, and all other
motions, briefs, affidavits, declarations, orders, and other documents related to the DIP Credit
Agreement) (the “DIP Documentation”); (f) customary “first day” and “second day” motions and
proposed orders (the “First Day and Second Day Pleadings”); (g) the Exit Facility and all related
documents (the “Exit Facility Documentation”); (h) the New Exit Note, if any; (i) (A) so long as
the Noteholder Termination (as defined below) shall not have occurred, the Sponsor Backstop
Commitment Agreement (as defined in Exhibit A-1 hereto) or (B) if the Noteholder Termination
shall have occurred, the Equity Backstop Commitment Agreement (as defined in Exhibit A-2
hereto); (j) so long as the Noteholder Termination (as defined below) shall not have occurred, the
Noteholder Backstop Commitment Agreement; (k) the Rights Offering Procedures; (l) such
documentation to be determined by the Plan Sponsor and the Debtors governing the terms of the
Incremental Equity Investment (if any); (m) the Registration Rights Agreement; (n) the SHA;
(o) the Management Incentive Plan; (p) amended employment agreements for each executive
officer of the Reorganized Debtors; (q) the certificates of incorporation, limited liability
agreements, bylaws, and other organizational documents (as applicable) of the Reorganized
Debtors; and (r) all other documents that will comprise the Plan Supplement or are otherwise
related to the Plan. The Definitive Documentation remains subject to negotiation and completion
and shall, upon completion, contain terms, conditions, representations, warranties, and covenants
consistent with the terms of this Agreement, and shall be subject to any consent rights set forth in
this Agreement and otherwise be in form and substance acceptable to the Debtors and the Required
Supporting Term Lenders5 and reasonably acceptable to the Required Supporting Noteholders and
the Prepetition RBL Agent; provided that, except as otherwise set forth herein, the Definitive
Documentation shall be deemed acceptable to the Prepetition RBL Agent unless the Prepetition
RBL Agent delivers written notice (which may be by email) to the contrary to the Company Parties
and the Required Supporting Term Lenders within two (2) business days of the Prepetition RBL
Agent’s receipt of such documentation; provided, further, that the Exit Facility Documentation
shall be in form and substance acceptable to the Debtors, the Required Supporting Term Lenders
and the Prepetition RBL Agent and reasonably acceptable to the Required Supporting Noteholders,
and the Exit Facility contemplated thereunder shall be consistent in all material respects with the
Exit Facility Term Sheet; provided, further, that, by executing this Agreement, the undersigned
Parties acknowledge and agree that the form and substance of the DIP Credit Agreement, the
Interim DIP Order, and the Sponsor Backstop Commitment Agreement and the Noteholder
Backstop Commitment Agreement attached to the Restructuring Term Sheet, respectively, as
Exhibit B-1, Exhibit B-2, Exhibit E, and Exhibit G are each acceptable to such Party (for the
avoidance of doubt, any amendments or modifications to the Noteholder Backstop Commitment
Agreement shall require the consent of the parties as set forth therein and herein); provided, further,


5
    As used herein, (a) the term “Required Supporting Term Lenders” means, at any relevant time, the Supporting
    Creditors holding greater than 50.0% of the outstanding principal amount of the Term Loan Claims held by
    Supporting Creditors (b) the term “Required Supporting RBL Lenders” means, at any relevant time, the
    Supporting Creditors holding greater than 50.0% of the outstanding principal amount of the RBL Claims held by
    the Supporting Creditors, and (c) the term “Required Supporting Noteholders” means, at any relevant time, the
    Supporting Creditors holding greater than 50.0% of the outstanding principal amount of the Notes Claims held
    by the Supporting Creditors; provided that Notes Claims held by the Plan Sponsor may not, in the aggregate,
    account for more than 45% of the amounts set forth in the calculation of the Required Supporting Noteholders.


                                                       5
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 196 of 1298
                                                                           EXECUTION VERSION

that the undersigned Original Parties acknowledge and agree that the form and substance of the
Equity Backstop Commitment Agreement (as defined in Exhibit A-2 and as amended by that
certain Amendment to Backstop Commitment Agreement attached hereto as Exhibit D) is
acceptable to each such Party; provided, further, that the Definitive Documentation shall specify
the price per share and the number of shares with respect to the New Common Equity Pool in a
manner acceptable to the Plan Sponsor.

Section 4. Commitments Regarding the Restructuring .

       4.01.   Commitment of the Supporting Creditors.

       (a)    During the period beginning on the Agreement Effective Date and ending on a
Termination Date (as defined in Section 7.05) (such period, the “Effective Period”), each
Supporting Creditor shall (severally and not jointly), in each of its capacities as a holder of claims
against the Debtors, including, without limitation, claims in connection with the DIP Facility
(“Claims”) or interests in the Debtors (“Interests” and together with Claims, the “Debtor
Claims/Interests”):

             (i)    use good faith efforts to negotiate, execute and implement the Definitive
Documentation on terms consistent with this Agreement and to implement the Restructuring;

                (ii)   to the extent a class is permitted to vote to accept or reject the Plan and upon
receipt of the Disclosure Statement that has been approved by the Bankruptcy Court, vote each of
its Debtor Claims/Interests reflected on the signature pages hereto to (A) accept the Plan by
delivering its duly executed and completed ballot(s) accepting the Plan on a timely basis and (B)
not withdraw, amend, or revoke (or cause to be withdrawn, amended, or revoked) its vote with
respect to the Plan, provided, however, that the votes of the Supporting Creditors shall be
immediately revoked and deemed null and void ab initio upon termination of this Agreement other
than pursuant to Section 7.04 of this Agreement; provided, further, that nothing in this Agreement
shall prevent any Supporting Creditor from withholding, amending, or revoking its timely consent
or vote with respect to the Plan if this Agreement is terminated with respect to such Supporting
Creditor other than pursuant to Section 7.04 of this Agreement;

                (iii) not (A) object to, delay, interfere, impede, or take any other action to delay,
interfere or impede, directly or indirectly, with the Restructuring, confirmation of the Plan, or
approval of the Disclosure Statement or the Solicitation Materials (including joining in or
supporting any efforts to object to or oppose any of the foregoing) or (B) propose, file, support, or
vote for, directly or indirectly, any restructuring, workout, plan of arrangement, alternative
transaction, including a sale pursuant to section 363 of the Bankruptcy Code, or chapter 11 plan
for the Debtors other than the Restructuring and the Plan;

               (iv)   not object to any First Day and Second Day Pleadings consistent with this
Agreement filed by the Debtors in furtherance of the Restructuring, including any motion seeking
approval of the DIP Facility on the terms set forth in the Restructuring Term Sheet and the DIP
Credit Agreement;

                (v)     not, nor encourage any other person or entity to, take any action, including
initiating or joining in any legal proceeding that is inconsistent with this Agreement, or delay,


                                                  6
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 197 of 1298
                                                                          EXECUTION VERSION

impede, appeal, or take any other negative action, directly or indirectly, that could reasonably be
expected to interfere with the approval, acceptance, confirmation, consummation, or
implementation of the Restructuring or the Plan, as applicable;

               (vi)    not exercise any right or remedy for the enforcement, collection, or recovery
of any obligation arising under the Prepetition Credit Agreements;

               (vii) not instruct (or join in any direction requesting that) the Prepetition Agents
or any agent under related loan documents to take any action, or refrain from taking any action,
that would be inconsistent with this Agreement, the Plan, or the Restructuring; and

                (viii) not object to or opt out of any release included in the Solicitation Materials
or the Plan, so long as such release is consistent with the Restructuring Term Sheet.

         (b)    Nothing contained herein nor any vote to accept the Plan or other acceptance of or
support for the Plan shall limit (i) the rights of any Supporting Creditor under applicable
bankruptcy or insolvency law, or in any foreclosure or similar proceeding, including appearing as
a party in interest in any matter to be adjudicated in the Chapter 11 Cases, so long as the exercise
of any such right is consistent with such Supporting Creditor’s obligations hereunder; (ii) subject
to the terms of Section 4.03 hereof, the ability of any Supporting Creditor to purchase, sell or enter
into any transactions in connection with its Claims, subject to the terms hereof; (iii) subject to the
terms of Section 4.01(a) hereof, any right of a Supporting Creditor under (x) the Prepetition Credit
Agreements or (y) any other applicable agreement, instrument or document that gives rise to any
Claim or Interest of such Supporting Creditor, nor shall anything contained herein be deemed to
constitute a waiver or amendment of any provision of any such agreement described in the
foregoing clauses (x) and (y); (iv) the ability of any Supporting Creditor to consult with other
Lenders or the Company; or (v) the ability of any Supporting Creditor to enforce any right, remedy,
condition, consent or approval requirement under this Agreement or any of the Definitive
Documentation.

       4.02.   Commitment of the Company Parties.

       (a)     During the Effective Period, the Company Parties agree to:

                (i)    pursue the Restructuring on the terms set forth in this Agreement and the
Restructuring Term Sheet and not sign any agreement to pursue any auction, sale process or other
restructuring transaction for the Company or any significant portion of its assets outside of the
ordinary course of business;

                (ii)   not engage in (A) any asset sale transactions (excluding sales of
hydrocarbons relating to recurring revenues in the ordinary course of business) for which the fair
market value of the gross consideration, individually or in the aggregate, exceeds $1 million or
(B) any “land swap” transactions, in each case of the foregoing clauses (A) and (B), without the
prior written consent of the Required Supporting Term Lenders;

             (iii) use good faith efforts to implement the Restructuring Term Sheet and the
DIP Credit Agreement and, in each case, the transactions and other actions contemplated hereby
and thereby;


                                                  7
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 198 of 1298
                                                                          EXECUTION VERSION

                (iv)   (A) support and complete the Restructuring and all transactions set forth in
this Agreement, including confirmation of the Plan and entry of the Confirmation Order;
(B) negotiate in good faith all Definitive Documentation that is subject to negotiation as of the
Agreement Effective Date; (C) execute and deliver any other required agreements to effectuate
and consummate the Restructuring; (D) make commercially reasonable efforts to obtain required
regulatory and/or third-party approvals for the Restructuring; (E) complete the Restructuring in a
timely and expeditious manner, and as otherwise required by this Agreement and the Definitive
Documentation; (F) operate their business, subject to the Interim DIP Order and the Final DIP
Order, in the ordinary course, taking into account the Restructuring and the commencement of the
Chapter 11 Cases; and (G) not undertake any actions materially inconsistent with the Restructuring
or the adoption and implementation of the Plan and confirmation thereof;

               (v)      not object to, delay, or impede, or take any other action that is materially
inconsistent with, or is intended or is likely to interfere with, acceptance or implementation of the
Restructuring;

               (vi)   not seek to amend or modify, or file a pleading seeking authority to amend
or modify, the Definitive Documentation or any other document related to the Prepetition Credit
Agreements, DIP Facility or the Restructuring in a manner that is materially inconsistent with this
Agreement;

                (vii) not file any pleading that is materially inconsistent with the Restructuring
or the terms of this Agreement; and

                 (viii) not engage in any material merger, consolidation, sale of all or substantially
all assets, dividend, incurrence of indebtedness or other similar transaction outside of the ordinary
course of business other than the transactions contemplated herein.

        (b)     During the Effective Period, the Company Parties or the Debtors, as applicable,
also agree to the following affirmative covenants:

               (i)     The Debtors shall provide counsel for the Supporting Creditors at least two
(2) business days prior to the date when the Debtors intend to file such document draft copies of
all material motions and proposed orders intended to be filed with the Bankruptcy Court, including
all First Day and Second Day Pleadings, and shall consult in good faith with such counsel
regarding the form and substance of all such material proposed filings with the Bankruptcy Court;

              (ii)    the Chapter 11 Cases shall be commenced on or before June 18, 2019 (the
“Petition Date”), subject to extension with the consent of the Required Supporting Term Lenders,
the Required Supporting Noteholders, and the RBL Lenders holding a majority of the RBL Claims;

               (iii) the Debtors shall timely file a formal objection to any unresolved motion
filed with the Bankruptcy Court by a third party seeking the entry of an order (A) directing the
appointment of an examiner with expanded powers to operate the Debtors’ businesses pursuant to
section 1104 of the Bankruptcy Code or a trustee, (B) converting the Chapter 11 Cases to cases
under chapter 7 of the Bankruptcy Code, (C) dismissing the Chapter 11 Cases, (D) modifying or
terminating the Debtors’ exclusive right to file and/or solicit acceptances of a plan of
reorganization under section 1121 of the Bankruptcy Code, or (E) any motion for derivative


                                                  8
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 199 of 1298
                                                                          EXECUTION VERSION

standing on behalf of any Company Party’s estate to seek any relief adverse to any Supporting
Creditor;

                (iv)    the Debtors shall timely file a formal written response in opposition to (or
otherwise address in a manner reasonably acceptable to the Required Supporting Term Lenders
and the Prepetition RBL Agent) any objection filed with the Bankruptcy Court by any Person with
respect to entry of the Interim DIP Order or the Final DIP Order or with respect to any adequate
protection proposed to be granted or granted to the Supporting Creditors pursuant to any cash
collateral order;

               (v)     the Debtors shall promptly notify the Supporting Creditors in writing of
(i) any governmental or third-party complaints, litigations, investigations, or hearings (or
communications indicating that the same may be contemplated or threatened); (ii) any matter or
circumstance which they know, or suspect is likely, to be a material impediment to the
implementation or consummation of the Restructuring; and (iii) any representation or statement
made or deemed to be made by them under this Agreement which is or proves to have been
materially incorrect or misleading in any respect when made or deemed to be made;

               (vi)    upon reasonable request of the Plan Sponsor, the Prepetition RBL Agent, or
the Required Supporting Noteholders, inform the advisors to such requesting Parties as to: (i) the
material business and financial (including liquidity) performance of the Company Parties; (ii) the
status and progress of the Restructuring, including progress in relation to the negotiations of the
Definitive Documentation; and (iii) the status of obtaining any necessary or desirable
authorizations (including any consents) from each Supporting Creditor, any competent judicial
body, governmental authority, banking, taxation, supervisory, or regulatory body or any stock
exchange;

               (vii) the Debtors shall promptly notify the Supporting Creditors of any breach
(including a breach by any Company Party) of the obligations, representations, warranties or
covenants set forth in this Agreement by furnishing written notice to the Supporting Creditors
pursuant to Section 10.09 hereof within two (2) calendar days of actual knowledge of such breach.

       To the extent of any conflict between this Agreement and any DIP Documentation, this
Section 4.02 and each other section in this Agreement shall not be deemed to supersede or modify
such DIP Documentation.

       4.03.   Transfer of Interests and Securities.

        (a)     During the Effective Period, (i) no Supporting Creditor shall sell, pledge, assign, or
transfer (each, a “Transfer”) any of the Debtor Claims/Interests, unless the transferee thereof
(“Transferee”) either (x) is a Supporting Creditor, or (y) prior to such Transfer, agrees in writing
for the benefit of the other Parties to be bound by all of the terms of this Agreement with respect
to such acquired Debtor Claim/Interest by executing the joinder in the form attached hereto as
Exhibit B (the “Joinder Agreement”), and delivering an executed copy thereof, within five (5)
business days of closing of such Transfer, to the parties set forth in Section 10.09 hereof, in which
event the transferee shall be deemed to be a Supporting Creditor under this Agreement with respect
to such transferred Debtor Claims/Interests. Each Supporting Creditor agrees and acknowledges



                                                  9
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 200 of 1298
                                                                                         EXECUTION VERSION

that any Transfer of Debtor Claims/Interests that does not comply with the terms and procedures
set forth in this Section 4.03 shall be deemed null and void ab initio.

        (b)      Notwithstanding anything herein to the contrary, (i) any Supporting Creditor may
Transfer (by purchase, sale, assignment, participation, or otherwise) any Debtor Claims/Interests
to an entity that is acting in its capacity as a Qualified Marketmaker 6without the requirement that
the Qualified Marketmaker be or become a Supporting Creditor; provided that the Qualified
Marketmaker subsequently Transfers (by purchase, sale, assignment, participation, or otherwise)
the right, title, or interest in such Debtor Claims/Interests within thirty (30) days of its receipt
thereof to a transferee that is or becomes a Supporting Creditor by executing a Joinder Agreement;
and (ii) to the extent a Supporting Creditor, acting in its capacity as a Qualified Marketmaker,
acquires any Debtor Claims/Interests from a holder of such claim or interest who is not a
Supporting Creditor, it may transfer (by purchase, sale, assignment, participation, or otherwise)
such claim or interest without the requirement that the transferee be or become a Supporting
Creditor. For the avoidance of doubt, if a Qualified Marketmaker acquires a Debtor Claim/Interest
from a Supporting Creditor as an “own account” investment, it shall not be deemed to be a
Qualified Marketmaker for purposes of this Section 4.03(b).

        (c)     This Agreement shall in no way be construed to preclude the Supporting Creditors
from acquiring additional Debtor Claims/Interests; provided, however, such acquired Debtor
Claims/Interests shall automatically and immediately upon acquisition by a Supporting Creditor
be deemed subject to the terms of this Agreement (regardless of when or whether notice of such
acquisition is given to the Debtors).

       (d)     To the extent the Debtors and another Party have entered into a separate
confidentiality agreement with respect to the issuance of a “cleansing letter” or other public
disclosure of information in connection with any proposed Restructuring (each such executed
agreement, a “Confidentiality Agreement”), the terms of such Confidentiality Agreement shall
continue to apply and remain in full force and effect according to its terms.

        4.04. Representations and Warranties of Supporting Creditors. Each Supporting Creditor,
severally, and not jointly, represents and warrants to all Parties that:

       (a)    it is the beneficial owner of the face amount or unit amount, as applicable, of the
Debtor Claims/Interests, or is the nominee, investment manager, or advisor for beneficial holders
of the Debtor Claims/Interests, as reflected, subject to Section 10.13 of this Agreement, in such
Supporting Creditor’s signature block to this Agreement (each such signature block, a
“Supporting Creditor Signature Block”), which amount each Party understands and



6
    For the purposes of this Section 4.03, a “Qualified Marketmaker” means an entity that (a) holds itself out to
    the market as standing ready in the ordinary course of its business to purchase from customers and sell to
    customers claims against and/or interests in (as applicable) the Debtors and their affiliates (including debt
    securities or other debt) or enter with customers into long and short positions in claims against the Debtors and
    their affiliates (including debt securities or other debt), in its capacity as a dealer or market maker in such claims
    against the Debtors and their affiliates and (b) is in fact regularly in the business of making a market in claims
    against issuers or borrowers (including debt securities or other debt).


                                                           10
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 201 of 1298
                                                                            EXECUTION VERSION

acknowledges is proprietary and confidential to such Supporting Creditor (such Debtor
Claims/Interests, the “Owned Debtor Claims/Interests”);

     (b)    it has the authority to act on behalf of, vote and consent to matters concerning the
Owned Debtor Claims/Interests (or direct such action, vote, or consent);

        (c)     the Owned Debtor Claims/Interests are free and clear of any pledge, lien, security
interest, charge, claim, equity, option, proxy, voting restriction, right of first refusal, or other
limitation on disposition, transfer, or encumbrances of any kind, that would adversely affect in any
way such Supporting Creditor’s ability to perform any of its obligations under this Agreement at
the time such obligations are required to be performed; and

        (d)     (i) it is either (A) a qualified institutional buyer as defined in Rule 144A of the
Securities Act, (B) an institutional accredited investor (as defined in Rule 501(a)(1), (2), (3), or (7)
under the Securities Act of 1933, as amended (the “Securities Act”)), (C) a Regulation S non-
U.S. person or (D) the foreign equivalent of (A) or (B) above, and (ii) any securities of the
Company acquired by the applicable Supporting Creditor in connection with the Restructuring will
have been acquired for investment and not with a view to distribution or resale in violation of the
Securities Act.

Section 5. Mutual Representations, Warranties, and Covenants. Each of the Parties, severally
and not jointly represents, warrants, and covenants to each other Party:

        5.01. Enforceability. It is validly existing and in good standing under the laws of the state
of its organization, and this Agreement is a legal, valid, and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may be limited by
applicable laws relating to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.

        5.02. No Consent or Approval. Except as expressly provided in this Agreement, the Plan,
the Restructuring Term Sheet, or the Bankruptcy Code, no consent or approval is required by any
other person or entity in order for it to effectuate the Restructuring contemplated by, and perform
the respective obligations under, this Agreement.

         (a)     Compliance with Laws; No Conflict. The execution, delivery, and performance of
this Agreement does not and shall not: (i) violate any provision of law, rules, or regulations
applicable to it or any of its subsidiaries in any material respect; (ii) violate its certificate of
incorporation, bylaws, or other organizational documents or those of any of its subsidiaries; or
(iii) conflict with, result in a breach of, or constitute (with due notice or lapse of time or both) a
default under any contractual obligation to which it is a party, which conflict, breach, or default,
would have a material adverse effect on the Restructuring.

        5.04. Power and Authority. Except as expressly provided in this Agreement, it has all
requisite corporate or other power and authority to enter into, execute, and deliver this Agreement
and to effectuate the Restructuring contemplated by, and perform its respective obligations under,
this Agreement.




                                                  11
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 202 of 1298
                                                                           EXECUTION VERSION

       5.05. Governmental Consents. Except as expressly set forth herein and with respect to
the Company Parties’ performance of this Agreement (and subject to necessary Bankruptcy Court
approval and/or regulatory approvals associated with the Restructuring), the execution, delivery
and performance by it of this Agreement does not, and shall not, require any registration or filing
with consent or approval of, or notice to, or other action to, with or by, any federal, state, or other
governmental authority or regulatory body.

Section 6. Acknowledgement. Notwithstanding any other provision herein, this Agreement is not
and shall not be deemed to be an offer with respect to any securities or solicitation of votes for the
acceptance of a plan of reorganization for purposes of sections 1125 and 1126 of the Bankruptcy
Code or otherwise. Any such offer or solicitation will be made only in compliance with all
applicable securities laws and provisions of the Bankruptcy Code. The Debtors will not solicit
acceptances of the Plan from Supporting Creditors in any manner inconsistent with the Bankruptcy
Code or applicable bankruptcy law.

Section 7. Termination Events.

       7.01.   Supporting Creditor Termination Events.

        (a)    Supporting Term Lender Termination Events. This Agreement may be terminated
as between the Supporting Term Lenders and the other Parties by the delivery to the Company
Parties, and counsel to the other Supporting Creditors, of a written notice in accordance with
Section 10.09 hereof by the Required Supporting Term Lenders, upon the occurrence and
continuation of any of the following events:

                (i)     any Company Party, as applicable, materially breaches its obligations under
this Agreement and such breach has not been cured (if susceptible to cure) within five (5) business
days after the receipt by the Company Parties of written notice of such breach;

                 (ii)    any Company Party publicly announces or informs the Supporting Creditors
of its intention to pursue one or more restructuring transactions (including a chapter 11 plan and/or
asset sale process under section 363 of the Bankruptcy Code) that contains terms and conditions
that: (A) do not provide the Supporting Creditors with the economic recovery set forth in the
Restructuring Term Sheet or (B) are not otherwise consistent with this Agreement and the
Restructuring Term Sheet in any respect;

                 (iii) the breach in any material respect (without giving effect to any “materiality”
qualifiers set forth therein) by any Company Party of its representations, warranties, or covenants
set forth in this Agreement that (if susceptible to cure), in each case, with respect to the Term Loan
Claims of the Required Supporting Term Lenders, remains uncured for a period of five (5) business
days after the receipt by the Company Parties of written notice of such breach;

                (iv)    the (A) occurrence of a material breach of this Agreement by any
Supporting RBL Lender that has not been cured (if susceptible to cure) within five (5) business
days after the receipt by the Company Parties and such Supporting RBL Lender of written notice
of such breach or (B) termination of this Agreement by the Supporting RBL Lenders;




                                                  12
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 203 of 1298
                                                                          EXECUTION VERSION

               (v)     the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any injunction, judgment, decree, charge, ruling,
or order enjoining, the consummation of a material portion of the Restructuring, or materially
adversely affecting the recovery of the Supporting Creditors contemplated by this Agreement;
provided, however, that the Company Parties shall have five (5) business days after issuance of
such injunction, judgment, decree, charge, ruling, or order to obtain relief that would allow
consummation of the Restructuring that (i) does not prevent or diminish in a material way
compliance with the terms of this Agreement or (ii) is otherwise reasonably acceptable to the
Required Supporting Term Lenders;

             (vi)    entry of an order by the Bankruptcy Court appointing a trustee, receiver, or
examiner with expanded powers beyond those set forth in section 1106(a)(3) and (4) of the
Bankruptcy Code in any of the Chapter 11 Cases;

                (vii) any Company Party files any motion or pleading with the Bankruptcy Court
that is materially inconsistent with this Agreement and such motion or pleading has not been
withdrawn or is not otherwise denied by the Bankruptcy Court within three (3) calendar days of
receipt of notice by such Party that such motion or pleading is inconsistent with this Agreement;

               (viii) any Company Party announces or otherwise provides notice of, without the
prior written consent of the Plan Sponsor, its intention to pursue an asset sale outside of the
ordinary course of business or any other transaction that is not consistent with the Restructuring;

               (ix)    the entry of a ruling or order by the Bankruptcy Court that would prevent
consummation of the Restructuring; provided, however, that the Debtors shall have five (5)
business days after the date of such ruling or order to seek a stay of such ruling or order and shall
have ten (10) calendar days after issuance of such ruling or order to obtain relief that (i) does not
prevent or diminish in a material way compliance with the terms of this Agreement or (ii) is
otherwise reasonably acceptable to the Required Supporting Term Lenders;

               (x)     the conversion or dismissal of the Chapter 11 Cases;

              (xi)   any of the Definitive Documentation shall have been modified without the
prior written consent of the Required Supporting Term Lenders (such consent not to be
unreasonably withheld);

               (xii) the occurrence of any Event of Default (as defined in the DIP Credit
Agreement) under the DIP Facility unless such Event of Default (other than a payment event of
default) has been waived no later than ten (10) business days following the occurrence thereof;
provided that such waiver period shall not restrict termination under this Section 7.01(a)(xii) if the
DIP Lenders earlier enforce or take steps to enforce remedies under the DIP Credit Agreement;

              (xiii) the occurrence of the Maturity Date (as defined in the DIP Credit
Agreement), or the acceleration of the obligations under the DIP Credit Agreement;

             (xiv) the Bankruptcy Court enters an order in the Chapter 11 Cases terminating,
or modifying without the prior written consent of the Required Supporting Term Lenders, the



                                                 13
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 204 of 1298
                                                                         EXECUTION VERSION

Debtors’ exclusive right to file a plan or plans of reorganization pursuant to section 1121 of the
Bankruptcy Code;

               (xv) any Company Party executes or files with the Bankruptcy Court any
Definitive Documentation that does not conform to the Restructuring Term Sheet or is otherwise
not reasonably acceptable to the Required Supporting Term Lenders;

               (xvi) the Bankruptcy Court grants relief terminating, annulling, or modifying the
automatic stay (as set forth in section 362 of the Bankruptcy Code) that would have a material
adverse effect on the Restructuring, without the written consent of the Required Supporting Term
Lenders;

                (xvii) either (A) any Company Party files with the Bankruptcy Court a motion,
application, or adversary proceeding (or any Company Party supports any such motion,
application, or adversary proceeding filed or commenced by any third party (including by consent
to derivative standing on behalf of any Company Party’s estate for a third party to file such motion,
application, or adversary proceeding, except for any such consent that may be set forth in the
Interim DIP Order or the Final DIP Order)) (1) challenging the validity, enforceability, or priority
of, or seeking avoidance or subordination of, any Term Loan Claims, Notes Claims, or any liens
or other security interests securing the Term Loan Claims or (2) asserting any other cause of action
against the Supporting Creditors or (B) the Bankruptcy Court enters an order providing relief
against any Supporting Creditor with respect to any of the foregoing causes of action or
proceedings filed by any Company Party;

                 (xviii) the Sponsor Backstop Commitment Agreement shall have been terminated;

               (xix) failure by any Debtor to comply with any material terms of the Sponsor
Backstop Order (as defined below), the Disclosure Statement Order, and/or the Confirmation
Order, unless such failure has been cured within five (5) business days of notice thereof by the
Required Supporting Term Lenders;

                (xx) any Debtor makes a payment or other transfer outside of the ordinary course
of business, without the prior written consent of the Plan Sponsor, to any insider of any Debtor
that is inconsistent with the terms of the Debtors’ existing insider compensation plans (including
retention and incentive plans);

                 (xxi)   the Chapter 11 Cases are not commenced before the Bankruptcy Court by
June 18, 2019;

               (xxii) an order approving the Sponsor Backstop Commitment Agreement
(including, without limitation, the payment of the fees and expenses of the Plan Sponsor’s
Professionals as an Administrative Expense) in form and substance acceptable to the Sponsor
Backstop Parties (the “Sponsor Backstop Order”) has not been entered within forty-five (45)
calendar days of the Petition Date;

               (xxiii) the Interim DIP Order has not been entered by the Bankruptcy Court within
five (5) calendar days of the Petition Date;



                                                 14
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 205 of 1298
                                                                         EXECUTION VERSION

                (xxiv) the Final DIP Order has not been entered by the Bankruptcy Court within
forty-five (45) calendar days of entry of the Interim DIP Order;

               (xxv) the Plan and Disclosure Statement have not been filed with the Bankruptcy
Court within forty-five (45) calendar days of the Petition Date;

               (xxvi) the Disclosure Statement Order has not been entered by the Bankruptcy
Court within ninety (90) calendar days of the Petition Date;

              (xxvii) an order scheduling the confirmation hearing and related discovery has not
been entered by the Bankruptcy Court within ninety (90) calendar days of the Petition Date;

               (xxviii)the Confirmation Order has not been entered by the Bankruptcy Court
within sixty (60) calendar days of entry of the Disclosure Statement Order; and

               (xxix) the Plan Effective Date has not occurred within thirty (30) calendar days
following the date of entry of the Confirmation Order (together with the milestones set forth in the
foregoing clauses (xxi) to (xxviii), collectively, the “Milestones”).

The Milestones may be extended with the prior written consent of the Required Supporting Term
Lenders.

        (b)    Supporting RBL Lender Termination Events. This Agreement may be terminated
as between the Supporting RBL Lenders and the other Parties by the delivery to the Company
Parties, and counsel to the other Supporting Creditors, of a written notice in accordance with
Section 10.09 hereof by the Required Supporting RBL Lenders, upon the occurrence and
continuation of any of the following events:

                (i)     any Company Party, as applicable, materially breaches its obligations under
this Agreement and such breach has not been cured (if susceptible to cure) within five (5) business
days after the receipt by the Company Parties of written notice of such breach;

                 (ii)    any Company Party publicly announces or informs the Supporting Creditors
of its intention to pursue one or more restructuring transactions (including a chapter 11 plan and/or
asset sale process under section 363 of the Bankruptcy Code) that contains terms and conditions
that: (A) do not provide the Supporting Creditors with the economic recovery set forth in the
Restructuring Term Sheet or (B) are not otherwise consistent with this Agreement and the
Restructuring Term Sheet in any respect;

                 (iii) the breach in any material respect (without giving effect to any “materiality”
qualifiers set forth therein) by any Company Party of its representations, warranties, or covenants
set forth in this Agreement that (if susceptible to cure), in each case, with respect to the RBL
Claims of the Required Supporting RBL Lenders, remains uncured for a period of five (5) business
days after the receipt by the Company Parties of written notice of such breach;

              (iv)  the (A) occurrence of a material breach of this Agreement by any
Supporting Term Lender that has not been cured (if susceptible to cure) within five (5) business



                                                 15
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 206 of 1298
                                                                         EXECUTION VERSION

days after the receipt by such Supporting Term Lender of written notice of such breach or
(B) termination of this Agreement by the Supporting Term Lenders;

               (v)     the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any injunction, judgment, decree, charge, ruling,
or order enjoining, the consummation of a material portion of the Restructuring, or materially
adversely affecting the recovery of the Supporting RBL Lenders contemplated by this Agreement;
provided, however, that the Company Parties shall have five (5) business days after issuance of
such injunction, judgment, decree, charge, ruling, or order to obtain relief that would allow
consummation of the Restructuring that (i) does not prevent or diminish in a material way
compliance with the terms of this Agreement or (ii) is otherwise reasonably acceptable to the
Prepetition RBL Agent;

             (vi)    entry of an order by the Bankruptcy Court appointing a trustee, receiver, or
examiner with expanded powers beyond those set forth in section 1106(a)(3) and (4) of the
Bankruptcy Code in any of the Chapter 11 Cases;

                (vii) any Company Party files any motion or pleading with the Bankruptcy Court
that is materially inconsistent with this Agreement and such motion or pleading has not been
withdrawn or is not otherwise denied by the Bankruptcy Court within three (3) calendar days of
receipt of notice by such Party that such motion or pleading is inconsistent with this Agreement;

               (viii) the entry of a ruling or order by the Bankruptcy Court that would prevent
consummation of the Restructuring; provided, however, that the Debtors shall have five (5)
business days after the date of such ruling or order to seek a stay of such ruling or order and shall
have ten (10) calendar days after issuance of such ruling or order to obtain relief that (i) does not
prevent or diminish in a material way compliance with the terms of this Agreement or (ii) is
otherwise reasonably acceptable to the Prepetition RBL Agent;

               (ix)    the conversion or dismissal of the Chapter 11 Cases;

                (x)    any of the Definitive Documentation shall have been modified without the
prior written consent (which may be via email) of the Prepetition RBL Agent (such consent not to
be unreasonably withheld);

               (xi)   the occurrence of any Event of Default (as defined in the DIP Credit
Agreement) under the DIP Facility unless such Event of Default (other than a payment event of
default) has been waived no later than ten (10) business days following the occurrence thereof;
provided that such waiver period shall not restrict termination under this Section 7.01(b)(iv) if the
DIP Lenders earlier enforce or take steps to enforce remedies under the DIP Credit Agreement;

               (xii) any Company Party executes or files with the Bankruptcy Court any
Definitive Documentation that does not conform to the Restructuring Term Sheet or is otherwise
not reasonably acceptable to the Prepetition RBL Agent;

               (xiii) the Bankruptcy Court grants relief terminating, annulling, or modifying the
automatic stay (as set forth in section 362 of the Bankruptcy Code) that would have a material
adverse effect on the Restructuring, without the written consent of the Prepetition RBL Agent;


                                                 16
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 207 of 1298
                                                                                    EXECUTION VERSION

                (xiv) either (A) any Company Party files with the Bankruptcy Court a motion,
application, or adversary proceeding (or any Company Party supports any such motion,
application, or adversary proceeding filed or commenced by any third party (including by consent
to derivative standing on behalf of any Company Party’s estate for a third party to file such motion,
application, or adversary proceeding, except for any such consent that may be set forth in the
Interim DIP Order or the Final DIP Order)) (1) challenging the validity, enforceability, or priority
of, or seeking avoidance or subordination of, any RBL Claims or any liens or other security
interests securing the RBL Claims or (2) asserting any other cause of action against the RBL
Lenders or (B) the Bankruptcy Court enters an order providing relief against any RBL Lender with
respect to any of the foregoing causes of action or proceedings filed by any Company Party;

                 (xv)     the Sponsor Backstop Commitment Agreement shall have been terminated;

               (xvi) the Sponsor Backstop Order has not been entered in accordance with the
Milestone set forth in section 7.01(a)(xxii) of this Agreement and such Milestone has not been
extended or waived by the Required Supporting Term Lenders;

               (xvii) failure by any Debtor to comply with any material terms of the Disclosure
Statement Order, and/or the Confirmation Order unless such failure has been cured within ten (10)
business days of the occurrence thereof;

               (xviii) an order approving the Upfront Fees (as defined in the Exit Facility Term
Sheet) has not been entered within sixty (60) calendar days of the Petition Date; and

                 (xix)    termination of this Agreement by the Supporting Term Lenders.

         (c)      Supporting Noteholder Termination Events. This Agreement may be terminated as
between the Supporting Noteholders and the other Parties by the delivery to the Company Parties,
and counsel to the other Supporting Creditors, of a written notice in accordance with Section 10.09
hereof by the Required Supporting Noteholders, and solely with respect to subsections (ii), (iv),
(x), (xii), (xiv), (xvi), and (xix) of this Section 7.01(c), by the Specified Event Required Supporting
Noteholders,7 upon the occurrence and continuation of any of the following events:

                (i)     any Company Party, as applicable, materially breaches its obligations under
this Agreement and such breach has not been cured (if susceptible to cure) within five (5) business
days after the receipt by the Company Parties of written notice of such breach;

                 (ii)    any Company Party publicly announces or informs the Supporting Creditors
of its intention to pursue one or more restructuring transactions (including a chapter 11 plan and/or
asset sale process under section 363 of the Bankruptcy Code) that contains terms and conditions
that: (A) do not provide the Supporting Creditors with the economic recovery set forth in the



7
  “Specified Event Required Supporting Noteholders” means, at any relevant time, the Supporting Creditors
holding greater than 50.0% of the outstanding principal amount of the Notes Claims held by the Supporting Creditors;
provided that Notes Claims held by the Plan Sponsor may not, in the aggregate, account for more than 25% of the
amounts set forth in the calculation of the Specified Event Required Supporting Noteholders.


                                                        17
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 208 of 1298
                                                                         EXECUTION VERSION

Restructuring Term Sheet or (B) are not otherwise consistent with this Agreement and the
Restructuring Term Sheet in any respect;

                 (iii) the breach in any material respect (without giving effect to any “materiality”
qualifiers set forth therein) by any Company Party of its representations, warranties, or covenants
set forth in this Agreement that (if susceptible to cure), in each case, with respect to the Notes
Claims of the Required Supporting Noteholders, remains uncured for a period of five (5) business
days after the receipt by the Company Parties of written notice of such breach;

                (iv)    the (A) occurrence of a material breach of this Agreement by any
Supporting Term Lender that has not been cured (if susceptible to cure) within five (5) business
days after the receipt by the Company Parties and such Supporting Term Lender of written notice
of such breach or (B) termination of this Agreement by the Supporting Term Lenders;

               (v)     the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any injunction, judgment, decree, charge, ruling,
or order enjoining, the consummation of a material portion of the Restructuring, or materially
adversely affecting the recovery of the Supporting Noteholders contemplated by this Agreement;
provided, however, that the Company Parties shall have five (5) business days after issuance of
such injunction, judgment, decree, charge, ruling, or order to obtain relief that would allow
consummation of the Restructuring that (i) does not prevent or diminish in a material way
compliance with the terms of this Agreement or (ii) is otherwise reasonably acceptable to the
Required Supporting Noteholders;

             (vi)    entry of an order by the Bankruptcy Court appointing a trustee, receiver, or
examiner with expanded powers beyond those set forth in section 1106(a)(3) and (4) of the
Bankruptcy Code in any of the Chapter 11 Cases;

                (vii) any Company Party files any motion or pleading with the Bankruptcy Court
that is materially inconsistent with this Agreement and such motion or pleading has not been
withdrawn or is not otherwise denied by the Bankruptcy Court within three (3) calendar days of
receipt of notice by such Party that such motion or pleading is inconsistent with this Agreement;

               (viii) the entry of a ruling or order by the Bankruptcy Court that would prevent
consummation of the Restructuring; provided, however, that the Debtors shall have five (5)
business days after the date of such ruling or order to seek a stay of such ruling or order and shall
have ten (10) calendar days after issuance of such ruling or order to obtain relief that (i) does not
prevent or diminish in a material way compliance with the terms of this Agreement or (ii) is
otherwise reasonably acceptable to the Required Supporting Noteholders;

               (ix)    the conversion or dismissal of the Chapter 11 Cases;

               (x)     any of the Definitive Documentation shall have been modified without the
prior written consent of the Specified Event Required Supporting Noteholders (such consent not
to be unreasonably withheld);

              (xi)    the occurrence of the Maturity Date (as defined in the DIP Credit
Agreement), or the acceleration of the obligations under the DIP Credit Agreement;


                                                 18
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 209 of 1298
                                                                       EXECUTION VERSION

               (xii) any Company Party executes or files with the Bankruptcy Court any
Definitive Documentation that does not conform to the Restructuring Term Sheet or is otherwise
not reasonably acceptable to the Specified Event Required Supporting Noteholders;

               (xiii) the Bankruptcy Court grants relief terminating, annulling, or modifying the
automatic stay (as set forth in section 362 of the Bankruptcy Code) that would have a material
adverse effect on the Restructuring, without the written consent of the Required Supporting
Noteholders;

            (xiv) the Sponsor Backstop Commitment Agreement or the Noteholder Backstop
Commitment Agreement shall have been terminated;

              (xv) the Debtors shall have failed to comply with any of the Milestones to the
extent such Milestones have not been waived or extended by the Required Supporting Term
Lenders in accordance with section 7.01(a);

              (xvi) failure by any Debtor to comply with any material terms of the Noteholder
Backstop Order (as defined below), the Disclosure Statement Order, and/or the Confirmation
Order unless such failure has been cured within five (5) business days of notice thereof by the
Required Supporting Noteholders;

                 (xvii) termination of this Agreement by the Supporting Term Lenders;

                 (xviii) the Chapter 11 Cases are not commenced before the Bankruptcy Court by
June 18, 2019;

                (xix) an order approving the Noteholder Backstop Commitment Agreement
(including, without limitation, the payment of the fees and expenses of the Noteholder Backstop
Parties’ Professionals as an Administrative Expense) in form and substance acceptable to the
Noteholder Backstop Parties (the “Noteholder Backstop Order”) has not been entered within
forty-five (45) calendar days of the Petition Date;

               (xx) the Plan and Disclosure Statement have not been filed with the Bankruptcy
Court within forty-five (45) calendar days of the Petition Date;

               (xxi) the Disclosure Statement Order has not been entered by the Bankruptcy
Court within ninety (90) calendar days of the Petition Date;

              (xxii) an order scheduling the confirmation hearing and related discovery has not
been entered by the Bankruptcy Court within ninety (90) calendar days of the Petition Date;

               (xxiii) the Confirmation Order has not been entered by the Bankruptcy Court
within sixty (60) calendar days of entry of the Disclosure Statement Order; and

               (xxiv) the Plan Effective Date has not occurred within thirty (30) calendar days
following the date of entry of the Confirmation Order; (together with the milestones set forth in
the foregoing clauses (xix) to (xxiii), collectively, the “Noteholder Milestones”).



                                               19
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 210 of 1298
                                                                          EXECUTION VERSION

The Noteholder Milestones may be extended with the prior written consent of the Required
Supporting Noteholders.

        (d)     Noteholder Termination. Upon the occurrence of (i) any termination of this
Agreement by the Supporting Noteholders in accordance with Section 7.01(c), (ii) any termination
of the Noteholder Backstop Commitment Agreement, and/or (iii) a material breach of this
Agreement by any Supporting Noteholder that has not been cured (if susceptible to cure) within
five (5) business days after the receipt by the Company Parties and such Supporting Noteholder of
written notice of such breach given by the Plan Sponsor, the Plan Sponsor, by written notice to the
Company Parties delivered in accordance with Section 10.09 of this Agreement, may terminate
this Agreement with respect to the Supporting Noteholders (the “Noteholder Termination”).
Upon the occurrence of the Noteholder Termination, the Supporting Noteholders shall cease to be
Parties to this Agreement and all references to the “Restructuring Term Sheet” in this Agreement
shall be deemed to refer to the Restructuring Term Sheet attached hereto as Exhibit A-2. For the
avoidance of doubt, upon the occurrence of the Noteholder Termination, the Sponsor Backstop
Commitment Agreement (as defined in Exhibit A-1 hereto) shall automatically terminate, and, for
so long as this Agreement remains in effect with respect to the Plan Sponsor, the Equity Backstop
Commitment Agreement (as defined in Exhibit A-2 hereto) shall remain in full force and effect.
Notwithstanding the occurrence of the Noteholder Termination, this Agreement shall remain in
full force and effect with respect to the other Parties. Upon the Noteholder Termination, Section
7.01(a) of this Agreement shall be automatically deemed amended and replaced in its entirely
without further notice or action of any Party in the form attached hereto as Exhibit C.

        7.02. Debtors’ Termination Events. The Debtors may terminate this Agreement as to all
Parties upon five (5) business days’ prior written notice, delivered in accordance with Section
10.09 hereof, upon the occurrence of any of the following events: (a) the breach by any of the
Supporting Creditors of any material provision set forth in this Agreement that remains uncured
for a period of five (5) business days after the receipt by the Supporting Creditors of notice of such
breach; (b) the board of directors, board of managers, or such similar governing body of any Debtor
determines based on advice of counsel that proceeding with any of the Restructuring would be
inconsistent with the exercise of its fiduciary duties; or (c) the issuance by any governmental
authority, including any regulatory authority or court of competent jurisdiction, of any final, non-
appealable ruling or order enjoining the consummation of a material portion of the Restructuring;
provided that, for the avoidance of doubt, a ruling by the Bankruptcy Court that the Plan is not
confirmable as a result of terms included therein and contemplated by one or more provisions of
the Restructuring Term Sheet shall not, by itself, constitute a termination event pursuant to this
Section 7.02.

      7.03. Mutual Termination. This Agreement, and the obligations of all Parties hereunder,
may be terminated by mutual agreement among all of the following: (a) the Required Supporting
Term Lenders, (b) the Required Supporting RBL Lenders, (c) the Required Supporting
Noteholders, and (d) each of the Company Parties.

       7.04. Termination Upon Completion of the Restructuring. This Agreement shall
terminate automatically without any further required action or notice on the Plan Effective Date.

       7.05.   Effect of Termination.


                                                 20
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 211 of 1298
                                                                         EXECUTION VERSION

        (a)    No Party may terminate this Agreement if such Party failed to perform or comply
in all material respects with the terms and conditions of this Agreement, with such failure to
perform or comply causing, or resulting in, the occurrence of one or more termination events
specified herein. The date on which termination of this Agreement as to a Party is effective in
accordance with Sections 7.01, 7.02, 7.03, or 7.04 shall be referred to as a “Termination Date.”

        (b)     Except as set forth below, upon the occurrence of a Termination Date as to a Party,
this Agreement shall be of no further force and effect and each Party subject to such termination
shall be released from its commitments, undertakings, and agreements under or related to this
Agreement and shall have the rights and remedies that it would have had, had it not entered into
this Agreement, and shall be entitled to take all actions, whether with respect to the Restructuring
or otherwise, that it would have been entitled to take had it not entered into this Agreement. Upon
the occurrence of a Termination Date, any and all consents or ballots tendered by the Parties
subject to such termination before a Termination Date shall be deemed, for all purposes, to be null
and void from the first instance and shall not be considered or otherwise used in any manner by
the Parties in connection with the Restructuring and this Agreement or otherwise.

         (c)     Notwithstanding anything to the contrary in this Agreement, the foregoing shall not
be construed to prohibit the Debtors or any of the Supporting Creditors from contesting whether
any such termination is in accordance with the terms of, or to seek enforcement of any rights under
this Agreement that arose or existed before a Termination Date. Except as expressly provided in
this Agreement, nothing herein is intended to, or does, in any manner waive, limit, impair, or
restrict (i) any right of any Debtor or the ability of any Debtor to protect and preserve its rights
(including rights under this Agreement), remedies, and interests, including its claims against any
Supporting Creditor, and (ii) any right of any Supporting Creditor, or the ability of any Supporting
Creditor to protect and preserve its rights (including rights under this Agreement), remedies, and
interests, including its claims against any Debtor or Supporting Creditor.

Section 8. Amendments. This Agreement, including, without limitation, the Restructuring Term
Sheet, may not be modified, amended, or supplemented without prior written consent of the
Company Parties, the Required Supporting Term Lenders, the Required Supporting RBL Lenders
and the Required Supporting Noteholders; provided that, such consent of the Required Supporting
RBL Lenders and the Required Supporting Noteholders shall not be unreasonably withheld;
provided, however that, any modification, amendment or supplement that would adversely and
disproportionately affect the Noteholders relative to the Term Lenders shall require the prior
written consent of the Specified Event Required Supporting Noteholders.

Section 9. Fees and Expenses. The Company Parties hereby agree to pay in cash, in full, in
accordance with their respective engagement letters, any fee letters executed by the Company
Parties, and/or the terms of the Prepetition Term Loan Credit Agreement (and in any case within
three (3) business days), all invoiced fees and out-of-pocket expenses incurred by the Supporting
Creditors prior to the termination of this Agreement with respect to such Supporting Creditors,
including all invoiced fees and out-of-pocket expenses of (a) Latham & Watkins LLP (“Latham”),
(b) PJT Partners, Inc. (“PJT”), (c) Orrick, Herrington & Sutcliffe LLP, (d) Porter Hedges LLP
(“PH”, and together with Latham, PJT, and PH, collectively, the “Plan Sponsor’s
Professionals”), (e) one local counsel in each jurisdiction in which any Company Party or any
subsidiary thereof is located, (f) one additional counsel for each of the Prepetition Agents to


                                                21
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 212 of 1298
                                                                         EXECUTION VERSION

represent each in its own capacity, in each case incurred prior to the earlier of the Plan Effective
Date and the termination of this Agreement, (g) Davis Polk & Wardwell LLP (“Davis Polk”), (h)
Houlihan Lokey, Inc. (“HL”) and (i) Rapp & Krock, PC (“Rapp & Krock”, and together with
Davis Polk and HL, the “Noteholder Backstop Parties’ Professionals”); provided that the
Company Parties shall pay all amounts payable to the foregoing professionals pursuant to any fee
letters executed by the Company Parties as a condition to the occurrence of the Agreement
Effective Date. The Company Parties hereby acknowledge and agree that the fees and expenses
incurred by the Supporting Creditors prior to the termination of this Agreement are of the type that
should be entitled to treatment as administrative expense claims pursuant to sections 503(b) and
507(a)(2) of the Bankruptcy Code.

Section 10. Miscellaneous.

        10.01. Further Assurances. Subject to the other terms of this Agreement, the Parties agree
to execute and deliver such other instruments and perform such acts, in addition to the matters
herein specified, as may be reasonably appropriate or necessary, or as may be required by order of
the Bankruptcy Court, from time to time, to effectuate the Restructuring, as applicable.

        10.02. Complete Agreement. This Agreement constitutes the entire agreement among the
Parties with respect to the subject matter hereof and supersedes all prior agreements, oral, or
written, among the Parties with respect thereto.

       10.03. Headings. The headings of all sections of this Agreement are inserted solely for the
convenience of reference and are not a part of and are not intended to govern, limit, or aid in the
construction or interpretation of any term or provision hereof.

        10.04. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
FORUM. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF. Each Party hereto agrees that it shall bring any
action or proceeding in respect of any claim arising out of or related to this Agreement, to the
extent possible, in either the United States District Court for the Southern District of New York or
any New York State court located in New York County (the “Chosen Courts”), and solely in
connection with claims arising under this Agreement: (a) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts; (b) waives any objection to laying venue in any such action or
proceeding in the Chosen Courts; and (c) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any Party hereto; provided, however, that if
the Debtors commence the Chapter 11 Cases, then the Bankruptcy Court (or court of proper
appellate jurisdiction) shall be the exclusive jurisdiction, rather than any Chosen Court.

     10.05. Trial by Jury Waiver. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.




                                                22
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 213 of 1298
                                                                           EXECUTION VERSION

       10.06. Execution of Agreement. This Agreement may be executed and delivered in any
number of counterparts and by way of electronic signature and delivery, each such counterpart,
when executed and delivered, shall be deemed an original, and all of which together shall constitute
the same agreement. Each individual executing this Agreement on behalf of a Party has been duly
authorized and empowered to execute and deliver this Agreement on behalf of said Party.

        10.07. Interpretation and Rules of Construction. This Agreement is the product of
negotiations among the Parties, and in the enforcement or interpretation hereof, is to be interpreted
in a neutral manner, and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or any portion hereof,
shall not be effective in regard to the interpretation hereof. The Parties were each represented by
counsel during the negotiations and drafting of this Agreement and continue to be represented by
counsel. In addition, this Agreement shall be interpreted in accordance with section 102 of the
Bankruptcy Code.

        10.08. Successors and Assigns. This Agreement is intended to bind and inure to the benefit
of the Parties and their respective successors and permitted assigns, as applicable. There are no
third-party beneficiaries under this Agreement, and the rights or obligations of any Party under
this Agreement may not be assigned, delegated, or transferred to any other person or entity other
than as permitted herein.

       10.09. Notices. All notices hereunder shall be deemed given if in writing and delivered, if
sent by electronic mail, courier, or registered or certified mail (return receipt requested) to the
following addresses (or at such other addresses as shall be specified by like notice):

       (a)     if to a Company Party, to:

               Legacy Reserves Inc.
               303 W. Wall Street, Suite 1800
               Midland, Texas 79701
               Attention: Bert Ferrara
               E-mail address: bferrara@legacyreserves.com

               with copies (which alone shall not constitute notice) to:

               Sidley Austin LLP
               1000 Louisiana Street, Suite 5900
               Houston, TX, 77002
               Attention: Duston K. McFaul; Bojan Guzina;
               E-mail addresses: dmcfaul@sidley.com; bguzina@sidley.com

       (b)     if to the Supporting Term Lenders, to:

               Latham & Watkins LLP
               885 Third Avenue
               New York, NY 10022
               Attention: George A. Davis; Jonathan R. Rod; Adam J. Goldberg



                                                 23
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 214 of 1298
                                                                         EXECUTION VERSION

               E-mail addresses: george.davis@lw.com; jonathan.rod@lw.com;
               adam.goldberg@lw.com

       (c)     if to the Supporting RBL Lenders, to:

               Orrick Herrington & Sutcliffe LLP
               51 West 52nd Street
               New York, NY 10019-6142
               United States
               Attention: Raniero D’Aversa; Laura Metzger
               E-mail addresses: rdaversa@orrick.com; lmetzger@orrick.com

       (d)     if to the Supporting Noteholders, to:

               Davis Polk & Wardwell LLP
               450 Lexington Avenue
               New York, NY 10017
               United States
               Attention: Brian M. Resnick; Stephen D. Piraino; Michael P. Pera
               E-mail addresses: brian.resnick@davispolk.com;
               stephen.piraino@davispolk.com; michael.pera@davispolk.com

or such other address as may have been furnished by a Party to each of the other Parties by notice
given in accordance with the requirements set forth above.

Any notice given by delivery, mail, or courier shall be effective when received.

        10.10. Access. Each Company Party agrees to (a) provide the Prepetition Agents, the
Supporting Creditors and their representatives with reasonable access to inspect such Company
Party’s financial records and properties provided that such visits shall be during normal business
hours (which access shall include, for the avoidance of doubt, access, upon reasonable notice
during normal business hours, to relevant properties, books, contracts, commitments, records,
directors, officers, personnel, advisors and representatives of the Company Parties) and
(b) promptly provide such customary financial and other information regarding the Company
Parties and their respective businesses and operations that the Supporting Creditors or their
advisors may reasonably request to the extent that (i) such information is readily available to a
Company Party, (ii) such information does not constitute trade secrets and (iii) the provision of
such information is not prohibited by law or by the legally binding confidentiality obligations of
any Company Party to a third party (other than another Company Party); provided that the
Company Parties shall use commercially reasonable efforts to obtain the consent of any such third
party to provide such information to the Prepetition Agents, the Supporting Creditors or their
advisors on a confidential basis and use commercially reasonable efforts to communicate, to the
extent permitted, the applicable information in a way that would not risk waiver of such privilege
or violate the applicable obligation; provided, further, that the Company Parties’ obligations under
this Section 10.10 shall be conditioned upon the applicable Prepetition Agent or Supporting
Creditor or representative agreeing to maintain the confidentiality of such information in a manner
consistent with the requirements for treatment of confidential information set forth in Section


                                                24
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 215 of 1298
                                                                         EXECUTION VERSION

10.07 of the Prepetition Term Loan Credit Agreement. In addition, each Company Party agrees
to provide the Prepetition Agents, the Supporting Creditors and their representatives with the
reports and information delivered to the DIP Lenders and DIP Agent under the DIP Orders
contemporaneously with such delivery.

        10.11. Independent Due Diligence and Decision Making. Each Supporting Creditor
hereby confirms that it is (a) a sophisticated party with respect to the matters that are the subject
of this Agreement, (b) has had the opportunity to be represented and advised by legal counsel in
connection with this Agreement and acknowledges and agrees that it voluntarily and of its own
choice and not under coercion or duress enters into the Agreement, (c) has adequate information
concerning the matters that are the subject of this Agreement, and (d) has independently and
without reliance upon any other Party hereto, or any of their affiliates, or any officer, employee,
agent or representative thereof, and based on such information as it has deemed appropriate, made
its own analysis and decision to enter into this Agreement, except that it has relied upon each other
Party’s express representations, warranties, and covenants in this Agreement.

        10.12. Waiver. If the Restructuring is not consummated, or if this Agreement is terminated
for any reason, the Parties fully reserve any and all of their rights.

        10.13. Reporting of Debtor Claims/Interests. With respect to Claims related to the
Prepetition Credit Agreements (“Credit Agreement Claims”), each Supporting Creditor
Signature Block shall disclose only the aggregate principal amount of such Supporting Creditor’s
beneficially owned or managed Credit Agreement Claims. The Parties agree and acknowledge
that the reported amount of such Credit Agreement Claims does not necessarily reflect the full
amount of such Creditor’s Claims in respect of the Prepetition Credit Agreements (including,
without limitation, principal, accrued and unpaid interest, fees and expenses) and any disclosure
made on any Supporting Creditor Signature Block shall be without prejudice to any subsequent
assertion by or on behalf of such Supporting Creditor of the full amount of its Claims.

        10.14. Automatic Stay. The Company acknowledges and agrees, and shall not dispute, that
the giving of a termination notice in accordance with Section 7. and 10.09 hereof by any of the
Supporting Creditors shall not be a violation of the automatic stay under section 362 of the
Bankruptcy Code (and the Company hereby waives, to the greatest extent possible, the
applicability of such automatic stay to the giving of such notice), and the Supporting Creditors are
hereby authorized to take any steps necessary to effectuate the termination of this Agreement
notwithstanding section 362 of the Bankruptcy Code or any other applicable law, and no cure
period contained in this Agreement shall be extended pursuant to sections 108 or 365 of the
Bankruptcy Code or any other applicable law without the prior written consent of the Required
Term Lenders and, with respect to any cure period related to a termination event under (a) Section
7.01(b) of this Agreement, the Required Supporting RBL Lenders and (b) Section 7.01(c) of this
Agreement, the Required Supporting Noteholders.

        10.15. Settlement Discussions; No Admission. This Agreement and the Plan are part of a
proposed settlement of matters that could otherwise be the subject of litigation among the Parties
hereto. Nothing herein shall be deemed an admission of any kind. Pursuant to Federal Rule of
Evidence 408 and any applicable state rules of evidence, this Agreement and all negotiations
relating thereto shall not be admissible into evidence in any proceeding other than a proceeding to


                                                 25
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 216 of 1298
                                                                         EXECUTION VERSION

enforce the terms of this Agreement. This Agreement shall in no event be construed as or be
deemed to be evidence of an admission or concession on the part of any Party of any claim or fault
or liability or damages whatsoever.

        10.16. Several, Not Joint, Claims. The agreements, representations, warranties, and
obligations of the Parties under this Agreement are, in all respects, several and not joint.

        10.17. Relationship Among Parties. None of the Supporting Creditors shall have any
fiduciary duty, any duty of trust or confidence in any form, or other duties or responsibilities to
each other, any Supporting Creditor, any Company Party, or any of the Company Party’s
respective creditors or other stakeholders, and there are no commitments among or between the
Supporting Creditors, in each case except as expressly set forth in this Agreement. It is understood
and agreed that any Supporting Creditor may trade in any debt or equity securities of any Company
Parties without the consent of the Company or any Supporting Creditor, subject to Section 4.03 of
this Agreement and applicable securities laws. No prior history, pattern or practice of sharing
confidence among or between any of the Supporting Creditors, and/or the Company Parties shall
in any way affect or negate this understanding and agreement. The Parties have no agreement,
arrangement or understanding with respect to acting together for the purpose of acquiring, holding,
voting or disposing of any securities of any of the Company Parties and do not constitute a “group”
within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934 or Rule 13d-5
promulgated thereunder. For the avoidance of doubt: (1) each Supporting Creditor is entering into
this Agreement directly with the Company and not with any other Supporting Creditor, (2) no
other Supporting Creditor shall have any right to bring any action against any other Supporting
Creditor with respect this Agreement (or any breach thereof) and (3) no Supporting Creditor shall,
nor shall any action taken by a Supporting Creditor pursuant to this Agreement, be deemed to be
acting in concert or as any group with any other Supporting Creditor with respect to the obligations
under this Agreement nor shall this Agreement create a presumption that the Supporting Creditors
are in any way acting as a group. All rights under this Agreement are separately granted to each
Supporting Creditor by the Company and vice versa, and the use of a single document is for the
convenience of the Company. The decision to commit to enter into the transactions contemplated
by this Agreement has been made independently. Nothing in this Agreement shall in any way
prohibit or limit the right and ability of any Supporting Creditor to (a) be granted a lien or other
interest in the Company’s rights under this Agreement, (b) be assigned such rights by the Company
for purposes or enforcement against any Supporting Creditor, or (c) seek standing to bring an
action derivatively or on behalf of the Debtors in the Chapter 11 Cases, under the Plan or otherwise.

       10.18. Severability. If any provision of this Agreement shall be held by a court of
competent jurisdiction to be illegal, invalid, or unenforceable, the remaining provisions shall
remain in full force and effect if essential terms and conditions of this Agreement for each Party
remain valid, binding, and enforceable.

        10.19. Specific Performance/Remedies. It is understood and agreed by the Parties that
money damages would not be a sufficient remedy for any breach of this Agreement by any Party
and each non-breaching Party shall be entitled to seek specific performance and injunctive or other
equitable relief (including attorney’s fees and costs) as a remedy for any such breach, in addition
to any other remedy to which such non-breaching Party may be entitled, at law or equity, without
the necessity of proving the inadequacy of money damages as a remedy, including an order of the


                                                 26
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 217 of 1298
                                                                           EXECUTION VERSION

Chosen Court or the Bankruptcy Court requiring any Party to comply promptly with any of its
obligations hereunder. Each Party agrees to waive any requirement for the securing or posting of
a bond in connection with such remedy.

        10.20. Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise of any right, power, or remedy thereof by any Party shall not preclude
the simultaneous or later exercise of any other such right, power, or remedy by such Party.



                           [Remainder of page intentionally left blank.]




                                                27
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 218 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 219 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 220 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 221 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 222 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 223 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 224 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 225 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 226 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 227 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 228 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 229 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 230 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 231 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 232 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 233 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 234 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 235 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 236 of 1298
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 237 of 1298




DOUBLELINE INCOME SOLUTIONS FUND



By:
       Name: Ronald R. Redell
       Title: President




Principal Amount of Notes Claims as of the date hereof:




Address for Notice:

333 S. Grand Avenue, 18th Floor
Los Angeles, CA 90071
Attention: [          1 Global Developed Credit
Email: [          ~ gdc@doubleline.com
Facsimile: [          1




                         [Signature Page to Restructuring Support Agreement]     Doubl line, Lega)
                                                                               sy,       /~l
                                                                               Date:
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 238 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 239 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 240 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 241 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 242 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 243 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 244 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 245 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 246 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 247 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 248 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 249 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 250 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 251 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 252 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 253 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 254 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 255 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 256 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 257 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 258 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 259 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 260 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 261 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 262 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 263 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 264 of 1298



                              EXHIBIT A-1

             Restructuring Term Sheet (Noteholder Settlement)




                                    1
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 265 of 1298
                                                                                        EXECUTION VERSION



THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY
SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER
11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE
BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL
COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR
PROVISIONS OF THE BANKRUPTCY CODE. NOTHING CONTAINED
IN THIS TERM SHEET SHALL BE AN ADMISSION OF FACT OR
LIABILITY OR, UNTIL THE OCCURRENCE OF THE AGREEMENT
EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN AND IN THE
RESTRUCTURING SUPPORT AGREEMENT, DEEMED BINDING ON
ANY OF THE PARTIES HERETO.
                      AMENDED RESTRUCTURING TERM SHEET
                                           INTRODUCTION
This amended term sheet (this “Term Sheet”)1 describes the terms of a restructuring (the
“Restructuring”) of: (a) Legacy Reserves Inc., a Delaware corporation (“Legacy Reserves”);
(b) Legacy Reserves GP, LLC, a Delaware LLC; (c) Legacy Reserves LP, a Delaware limited
partnership; (d) Legacy Reserves Finance Corporation, a Delaware corporation; (e) Legacy
Reserves Operating LP, a Delaware limited partnership; (f) Legacy Reserves Operating GP LLC,
a Delaware LLC; (g) Legacy Reserves Energy Services LLC, a Texas LLC; (h) Legacy Reserves
Services LLC, a Texas LLC; (i) Legacy Reserves Marketing LLC, a Texas LLC; (j) Dew
Gathering LLC, a Texas LLC; and (k) Pinnacle Gas Treating LLC, a Texas LLC (the foregoing
clauses (a) through (k), collectively, the “Company Parties”, and such Company Parties that file
Chapter 11 Cases (as defined below) as set forth herein, collectively, the “Debtors”).

The Restructuring will be accomplished through the commencement of cases (the “Chapter
11 Cases”) under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) to
implement on a pre-arranged basis the chapter 11 plan of reorganization described herein (the
“Plan”).

This Term Sheet is being agreed to in connection with entry by the Debtors and the Supporting
Creditors into that certain Amended & Restated Restructuring Support Agreement, dated as of
June 13, 2019 (as may be amended, supplemented or modified pursuant to the terms thereof, the
“RSA”). Pursuant to the RSA, the parties thereto have agreed to support the transactions
contemplated therein and herein.




1
        Unless otherwise indicated herein, capitalized terms used but not otherwise defined in this Term Sheet have
the meanings ascribed to such terms as set forth in Exhibit A to this Term Sheet or the RSA, as applicable.
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 266 of 1298




                        OVERVIEW OF THE RESTRUCTURING
In general, the Restructuring contemplates the following, in each case subject to the terms and
conditions described more fully herein, the RSA, and the Sponsor Backstop Commitment
Agreement:
       (a) The Debtors will implement the Restructuring in the Bankruptcy Court pursuant to
       the Plan on the terms set forth in this Term Sheet (as supplemented by the RSA, Sponsor
       Backstop Commitment Agreement, Noteholder Backstop Commitment Agreement, DIP
       Documents, Exit Facility Term Sheet, MIP Term Sheet and Governance Term Sheet).
       (b) The Debtors will obtain a debtor-in-possession financing facility (the “DIP Facility”)
       from certain of the RBL Lenders as set forth in the Senior Secured Superpriority Debtor-
       In-Possession Credit Agreement attached hereto as Exhibit B-1 (the “DIP Credit
       Agreement” and the lenders from time to time party thereto, the “DIP Lenders”) and
       the proposed interim order approving the DIP Facility attached hereto as Exhibit B-2
       (the “Interim DIP Order”). The DIP Facility shall consist of (i) a new money revolving
       loan facility in the aggregate principal amount of $100 million (“New Money DIP
       Claims”) and (ii) a refinancing term loan facility in the aggregate principal amount of
       up to $250 million (“Refinanced DIP Claims”). The DIP Credit Agreement, the Interim
       DIP Order, the final order approving the DIP Facility (the “Final DIP Order”, and
       together with the Interim DIP Order, the “DIP Orders”), and other documents related
       thereto are collectively referred to as, the “DIP Documents”.
       (c) Certain funds managed or advised by GSO Capital Partners LP and its affiliates
       (collectively, the “Plan Sponsor”) will agree (i) to consent to the DIP Facility and the
       use of their cash collateral to fund the Chapter 11 Cases pursuant to the DIP Documents,
       (ii) to vote all of their prepetition claims (including Term Loan Claims and Notes Claims)
       to accept the Plan pursuant to the RSA, (iii) to backstop a $189.8 million equity
       commitment (the “Sponsor Backstop Commitment”) pursuant to the Sponsor Backstop
       Commitment Agreement and to backstop $10.2 million of a $66.5 million Rights
       Offering pursuant to the Noteholder Backstop Commitment Agreement and (iv) to the
       extent approved by the Plan Sponsor, the Debtors, and the Required Supporting
       Noteholders or otherwise consistent with this Term Sheet, provide additional capital in
       the form of an unsecured note (the “New Exit Note”) subject to documentation, terms,
       and conditions to be agreed between the Plan Sponsor and the Debtors, which would be
       offered to the Plan Sponsor and the Noteholders that participate in the Rights Offering
       as set forth herein.
       (d) The DIP Lenders will agree (i) to provide the DIP Facility and consent to the use of
       their cash collateral to fund the Chapter 11 Cases pursuant to the DIP Documents and
       (ii) to vote all of their RBL Claims and Refinanced DIP Claims to accept the Plan
       pursuant to the RSA.
       (e) The Supporting RBL Lenders will agree to provide a senior secured revolving asset-
       based lending credit facility in a maximum amount of $500 million as set forth in the
       exit facility term sheet annexed hereto as Exhibit D (the “Exit Facility Term Sheet”).
       (f) The Supporting Noteholders will agree to vote all of their Notes Claims to accept the
       Plan pursuant to the RSA.


                                               2
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 267 of 1298



   (g) The Debtors may, at the Plan Sponsor’s option, offer an additional $125 million of
   New Common Stock pursuant to the Incremental Equity Investment as described below.
   (h) All Claims arising under the DIP Facility will be satisfied in full by one or a
   combination of the following: (i) New Money DIP Claims shall be paid in full in cash
   not later than the Effective Date, and (ii) Refinanced DIP Claims (A) will be paid in cash
   and exchanged into the Exit Facility pursuant to the Exit Facility Term Sheet, or (B) if
   the Exit Facility is not consummated, will be paid in full in cash not later than the
   Effective Date.
   (i) All RBL Claims will be satisfied in full by one or a combination of the following:
   (i) distribution of claims under the credit facilities described in the Exit Facility Term
   Sheet (the “Exit Facility”) in exchange for the RBL Claims; or (ii) if the Exit Facility is
   not consummated, payment in full in cash not later than the Effective Date. For
   avoidance of doubt, there shall not be any cash paid on account of the principal balance
   of RBL Claims pursuant to any plan unless and until all Refinanced DIP Claims are paid
   in full in cash on the Effective Date.
   (j) In full and final satisfaction of all Term Loan Claims, holders thereof will receive
   their respective Pro Rata share of an amount of New Common Stock in accordance with
   the percentage ownership of the New Common Equity Pool set forth on Annex I.
   (k) Holders of Notes Claims (“Noteholders”) will receive (i) their respective Pro Rata
   share of an amount of New Common Stock that is in accordance with the percentage
   ownership of the New Common Equity Pool set forth on Annex I and (ii) their respective
   Pro Rata share on the basis of their respective holdings of Note Claims of Subscription
   Rights to participate in an equity rights offering in an amount not to exceed $66.5 million
   (the “Rights Offering”) (provided that $10.2 million of such rights shall be allocated to
   the Plan Sponsor and shall not be subject to reduction for any reason and the Plan
   Sponsor shall in no event receive any rights in excess of $10.2 million, and any such
   amount in excess of $10.2 million shall instead be allocated to the other Noteholders on
   a pro rata basis in accordance with their respective holdings of Notes Claims), which
   Subscription Rights may only be exercised by Noteholders that are “accredited
   investors” as defined under Rule 501 of the Securities Act, which Rights Offering shall
   be backstopped in an amount equal to $66.5 million by certain of the Supporting
   Noteholders on the terms set forth in the Noteholder Backstop Commitment Agreement
   attached hereto as Exhibit G (including all schedules and exhibits thereto, the
   “Noteholder Backstop Commitment Agreement”). In addition, Noteholders that
   subscribe to the Rights Offering (each a “Participating Noteholder”) shall receive their
   respective pro rata share (calculated as a proportion of such Noteholder’s participation
   in the Rights Offering relative to other Participating Noteholders) of (x) an amount of
   New Common Stock in accordance with the percentage ownership of the New Common
   Equity Pool set forth on Annex I (the “Participation Premium”) less the Non-
   Accredited Investor Premium (as defined below) and (y) rights to participate in up to
   49% of the New Exit Note, if any; provided that, to the extent a Noteholder is unable to
   exercise its Subscription Rights because it is not an accredited investor, it shall receive
   its pro rata share of the Participation Premium as if it were a fully-subscribing
   Participating Noteholder so long as it delivers a notice to counsel to the Debtors, counsel
   to the Plan Sponsor, and counsel to the Noteholder Backstop Parties (as defined below)


                                           3
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 268 of 1298



       certifying that it is not an accredited investor (the “Non-Accredited Investor
       Premium”).
       (l) Holders of General Unsecured Claims shall receive payment in full in cash or such
       General Unsecured Claims shall be reinstated.
       (m) Holders of Interests in Legacy Reserves shall receive no recovery under the Plan,
       and all such Interests shall be extinguished.
This Term Sheet incorporates the rules of construction as set forth in section 102 of the
Bankruptcy Code.

          GENERAL PROVISIONS REGARDING THE RESTRUCTURING

The Sponsor             The Plan Sponsor (together with any third parties designated by the
Backstop                Plan Sponsor and reasonably acceptable to the Debtors, collectively,
Commitment              the “Sponsor Backstop Parties”) will provide the Sponsor Backstop
                        Commitment to purchase an amount of New Common Stock in
                        accordance with the percentage ownership of the New Common Equity
                        Pool set forth on Annex I for an amount equal to $189.8 million (the
                        “Sponsor Backstop Amount”), on the terms set forth in the Sponsor
                        Backstop Commitment Agreement attached hereto as Exhibit E
                        (including all schedules and exhibits thereto, the “Sponsor Backstop
                        Commitment Agreement”). The Sponsor Backstop Commitment
                        Agreement will provide for, among other things, a commitment fee
                        (the “Sponsor Backstop Fee”) of 6% of the $189.8 million Sponsor
                        Backstop Amount payable to the Sponsor Backstop Parties on the
                        Effective Date in an amount of New Common Stock in accordance
                        with the percentage ownership of the New Common Equity Pool set
                        forth on Annex I.
The Rights Offering     Noteholders shall receive Subscription Rights pro rata on the basis of
                        their respective holdings of Notes Claims to participate in the Rights
                        Offering to purchase an amount of New Common Stock in accordance
                        with the percentage ownership of the New Common Equity Pool set
                        forth on Annex I for an amount equal to $66.5 million (the “Maximum
                        Noteholder Subscription Amount”); provided, that only accredited
                        investors shall be entitled to exercise Subscription Rights; provided,
                        further, that $10.2 million of such rights shall be allocated to the Plan
                        Sponsor and shall not be subject to reduction for any reason and the
                        Plan Sponsor shall not receive Subscription Rights to participate in
                        more than $10.2 million of the Rights Offering and any such amount
                        in excess of $10.2 million shall instead be allocated to the other
                        Noteholders on a pro rata basis in accordance with their respective
                        holdings of Notes Claims. In addition, Participating Noteholders shall
                        receive their respective pro rata share (calculated as a proportion of
                        such Noteholder’s participation in the Rights Offering relative to other
                        Participating Noteholders) of (x) the Participation Premium (less the
                        Non-Accredited Investor Premium) and (y) rights to participate in


                                              4
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 269 of 1298



                              funding up to 49% of the New Exit Note, if any; provided that, to the
                              extent a Noteholder is unable to exercise its Subscription Rights
                              because it is not an accredited investor, it shall receive the Non-
                              Accredited Investor Premium so long as it delivers a notice to counsel
                              to the Debtors, counsel to the Plan Sponsor, and counsel to the
                              Noteholder Backstop Parties (as defined below) certifying that it is not
                              an accredited investor.
                              The Plan Sponsor shall be entitled to participate in $10.2 million of the
                              Rights Offering (the “Sponsor Participation Amount”) on account of
                              its Notes Claims and to receive the corresponding portion of the
                              Participation Premium. The entirety of the Sponsor Participation
                              Amount shall be reserved for and allocated to the Plan Sponsor and
                              shall not be subject to reduction for any reason; provided that the Plan
                              Sponsor shall not be entitled to participate in any additional amount of
                              the Rights Offering in excess of the Sponsor Participation Amount.
    The Noteholder            The Supporting Noteholders identified on Exhibit F hereto and the
    Backstop                  Plan Sponsor (together with such other Supporting Noteholders
    Commitment                reasonably acceptable to the Plan Sponsor and the Debtors,
                              collectively, the “Noteholder Backstop Parties”) shall agree to
                              backstop the Rights Offering in an amount equal to $66.5 million (the
                              “Noteholder Backstop Amount”) on the terms set forth in the
                              Noteholder Backstop Commitment Agreement; provided, for the
                              avoidance of doubt, that the Plan Sponsor shall backstop $10.2 million
                              of the Noteholder Backstop Amount (the “Plan Sponsor Notes
                              Backstop Amount”) on the same terms as the other Noteholder
                              Backstop Parties, including with respect to the Noteholder Backstop
                              Fee, which the Plan Sponsor shall be entitled to receive on a pro rata
                              basis (calculated as a proportion of the Plan Sponsor Notes Backstop
                              Amount relative to the Noteholder Backstop Amount); provided,
                              further, that the Plan Sponsor shall not be entitled to participate in the
                              Noteholder Backstop Amount or the Rights Offering for an amount
                              greater than the Sponsor Participation Amount. The Noteholder
                              Backstop Commitment Agreement will provide for, among other
                              things, a commitment fee (the “Noteholder Backstop Fee”) of 6% of
                              the $66.5 million Noteholder Backstop Amount payable to the
                              Noteholder Backstop Parties on the Effective Date in an amount of
                              New Common Stock in accordance with the percentage ownership of
                              the New Common Equity Pool set forth on Annex I.
    Incremental Equity        The Debtors may sell up to $125 million of New Common Stock (the
    Investment                “Incremental Equity Investment”), including to third parties, the
                              Plan Sponsor, and/or the Noteholders.2 The Incremental Equity

2
         For the avoidance of doubt, the ownership percentages for each person and line item set forth on Annex I
shall be adjusted accordingly based on the amount of any New Common Stock issued under the Incremental Equity
Investment.



                                                       5
       Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 270 of 1298



                               Investment shall be subject to such other documentation, terms, and
                               conditions (including, without limitation, representations and
                               warranties of the Debtors) to be agreed between the Plan Sponsor and
                               the Debtors; provided that New Common Stock issued under the
                               Incremental Equity Investment shall be offered on terms no less
                               favorable to the Debtors’ Estates than the terms offered to the Sponsor
                               Backstop Parties under the Sponsor Backstop Commitment
                               Agreement, unless the Plan Sponsor, the Required Supporting
                               Noteholders, and the Debtors shall have granted their prior written
                               consent; provided, further, that any New Common Stock offered to the
                               Sponsor Backstop Parties or their affiliates through an Incremental
                               Equity Investment (other than any such Incremental Equity Investment
                               offered pro rata to all Noteholders that are accredited investors) shall
                               be offered to the Noteholder Backstop Parties on a pro rata basis
                               (calculated as a proportion of such Noteholder Backstop Party’s
                               participation in the Noteholder Backstop Amount relative to the
                               aggregate amount of the Sponsor Backstop Amount plus the
                               Noteholder Backstop Amount (i.e., $256.3 million)).
    The Term Loan              The Term Loan Claims shall be deemed Allowed in the amount of
    Claim Amount               approximately $365.0 million in connection with a global settlement
                               pursuant to the Plan. If the Effective Date has not occurred on or prior
                               to September 30, 2019, the Allowed amount of the Term Loan Claim
                               shall increase, by this negotiated settlement, at a rate of 14.25% per
                               annum (prorated from October 1, 2019 to the Effective Date) in
                               consideration of a settlement of the Term Loan Claim, including the
                               Applicable Premium (as defined in the Prepetition Term Loan Credit
                               Agreement) and accrual of post-petition accrued interest, and the
                               allocations of the New Common Stock provided for herein shall be
                               adjusted accordingly as described on Annex I. 3
    DIP Financing              DIP Facility: Prior to the Petition Date, the Debtors will obtain
                               commitments for the DIP Facility pursuant to the terms set forth in the
                               DIP Documents.
    Exit Financing             Exit Facility: Except as otherwise provided in this section, as a
                               condition precedent to the Effective Date, the Debtors shall (a) enter
                               into the Exit Facility, a senior secured revolving reserve-based lending
                               credit facility to be arranged and provided by the Lenders under the
                               Prepetition RBL Credit Agreement in the maximum amount of $500
                               million, as set forth in the Exit Facility Term Sheet, or otherwise on
                               terms acceptable to the Debtors, the Plan Sponsor and the Prepetition
                               RBL Agent. or (b) if the Exit Facility is not consummated, enter into
                               an alternative senior secured revolving reserve-based lending credit


3
         The Prepetition Term Loan Secured Parties reserve their respective rights to assert claims in accordance with
the Prepetition Term Loan Documents, including the full amount of the Applicable Premium and post-petition interest,
in the event of termination of the RSA other than upon the Effective Date.



                                                          6
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 271 of 1298



                  facility in form and substance acceptable to the Debtors and the Plan
                  Sponsor; provided, for the avoidance of doubt, that, if the Exit Facility
                  is not consummated, the DIP Claims and RBL Claims shall be paid in
                  full in cash on the Effective Date. To the extent not paid in cash,
                  holders of RBL Claims and Refinanced DIP Claims shall receive a
                  distribution of commitments under the Exit Facility (in the manner set
                  forth in the Exit Facility Term Sheet) in exchange for such RBL and
                  Refinanced DIP Claims, on a Pro Rata basis.
                  New Exit Note: If the Plan Sponsor, Required Supporting Noteholders
                  and the Debtors determine that post-emergence liquidity from the Exit
                  Facility, the Sponsor Backstop Commitment, the Rights Offering, and
                  the Incremental Equity Investment, if any, is insufficient (including to
                  account for any potential contingency), the Plan Sponsor may, with the
                  prior written consent of the Debtors and the Required Supporting
                  Noteholders, provide the New Exit Note in an amount and on terms to
                  be agreed upon between the Plan Sponsor, the Required Supporting
                  Noteholders and the Debtors. Participating Noteholders shall be
                  permitted to participate in funding their pro rata share (calculated as a
                  proportion of such Noteholder’s participation in the Rights Offering
                  relative to other Participating Noteholders) of up to 49% of the
                  aggregate amount of the New Exit Note; provided that the consent of
                  the Required Supporting Noteholders will not be required if the New
                  Exit Note is necessary to meet the conditions precedent under the Exit
                  Facility or an alternative exit facility, as applicable.
                  The Debtors shall timely seek approval from the Bankruptcy Court to
                  obtain relief necessary to effectuate the Exit Facility and the New Exit
                  Note, as applicable.
Third Party       The Plan Sponsor may designate one or more third party investment
Investor(s)       partners mutually acceptable to the Plan Sponsor and the Debtors (each
                  a “Partner”) to participate in the funding of the Restructuring through
                  assignment to any such Partner of any of the Plan Sponsor’s rights,
                  claims or interests with respect to the Term Loan Claims, the Notes
                  Claims, the Sponsor Backstop Commitment, the Noteholder Backstop
                  Commitment, the Rights Offering, the Incremental Equity Investment,
                  or the New Exit Note, or through any combination of the foregoing.
                  The Debtors shall, without limitation to other terms and conditions to
                  be agreed between the Debtors, the Plan Sponsor, and any Partner in
                  connection with such Partner’s participation in any of the foregoing,
                  agree to provide representations and warranties to any such Partner in
                  form and substance reasonably acceptable to the Plan Sponsor and the
                  Debtors pursuant to documentation in form and substance reasonably
                  acceptable to the Plan Sponsor and the Debtors.




                                        7
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 272 of 1298




  TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE
                             PLAN
 Class    Type of Claim                            Treatment                         Impairment
  No.                                                                                  / Voting

                              Unclassified Non-Voting Claims
N/A       DIP Claims        On the Effective Date, in full satisfaction of each      Entitled to
                            Allowed DIP Claim, each holder thereof shall             vote the
                            receive, in full satisfaction of its Claim (i) on        Refinanced
                            account of New Money DIP Claims, payment in              DIP Claims
                            full in cash; (ii) on account of Refinanced DIP          in Class 3
                            Claims, distribution of cash and commitments
                            under the Exit Facility in the manner set forth in the
                            Exit Facility Term Sheet; and/or (iii) if the Exit
                            Facility is not consummated, payment in full in
                            cash.
N/A       Administrative    On the Effective Date, except to the extent that a       N/A
          Claims            holder of an Allowed Administrative Claim and the
                            Debtor against which such Allowed Administrative
                            Claim is asserted, with the prior written consent of
                            the Plan Sponsor, agree to less favorable treatment
                            for such holder, each holder of an Allowed
                            Administrative Claim shall receive, in full
                            satisfaction of its Claim, payment in full in cash.
N/A       Priority Tax      Except to the extent that a holder of an Allowed         N/A
          Claims            Priority Tax Claim and the Debtor against which
                            such Allowed Priority Tax Claim is asserted, with
                            the prior written consent of the Plan Sponsor, agree
                            to less favorable treatment for such holder, each
                            holder of an Allowed Priority Tax Claim shall
                            receive, in full satisfaction of its Claim, treatment
                            in a manner consistent with section 1129(a)(9)(C)
                            of the Bankruptcy Code.
                       Classified Claims and Interests of the Debtors
Class 1   Other Secured     On the Effective Date, in full satisfaction of each Unimpaired;
          Claims            Allowed Other Secured Claim, each holder thereof deemed to
                            shall receive, at the option of the applicable Debtor, accept.
                            with the prior written consent of the Plan Sponsor:
                            (i) payment in full in cash; (ii) the collateral
                            securing its Allowed Other Secured Claim; (iii)
                            Reinstatement of its Other Secured Claim; or (iv)
                            such other treatment rendering its Allowed Other
                            Secured Claim Unimpaired in accordance with
                            section 1124 of the Bankruptcy Code.


                                               8
       Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 273 of 1298



    Class 2   Other Priority       On the Effective Date, in full satisfaction of each             Unimpaired;
              Claims               Allowed Other Priority Claim, each holder thereof               deemed to
                                   shall receive payment in full in cash.                          accept.
    Class 3   RBL Claims           On the Effective Date, all RBL Claims will be                   Depending
                                   satisfied in full by one of the following:                      on treatment
                                   (i) distribution of their Pro Rata share of                     under the
                                   commitments under the Exit Facility (in the                     Plan –
                                   manner set forth in the Exit Facility Term Sheet) in            unimpaired
                                   exchange for the RBL Claims; or (ii) in the event               and deemed
                                   that the Exit Facility is not consummated, payment              to accept;
                                   in full in cash. For avoidance of doubt, there shall            impaired and
                                   not be any cash paid on account of the principal                entitled to
                                   balance of RBL Claims pursuant to any plan unless               vote.
                                   and until all Refinanced DIP Claims are paid in full
                                   in cash on the Effective Date.
    Class 4   Term Loan            The Term Loan Claims shall be deemed Allowed                    Impaired;
              Claims               in the amount of approximately $365.0 million in                entitled to
                                   connection with a global settlement pursuant to the             vote.
                                   Plan.4

                                   On the Effective Date, in full satisfaction of each
                                   Term Loan Claim, each holder thereof shall receive
                                   its Pro Rata share of an amount of New Common
                                   Stock in accordance with the percentage ownership
                                   of the New Common Equity Pool set forth on
                                   Annex I.
    Class 5   Notes Claims         The Notes Claims shall be deemed Allowed in the Impaired;
                                   amount of approximately $463.0 million in entitled to
                                   connection with a global settlement pursuant to the vote.
                                   Plan.

                                   Noteholders will receive (i) their respective Pro
                                   Rata share of an amount of New Common Stock in
                                   accordance with the percentage ownership of the
                                   New Common Equity Pool set forth on Annex I and
                                   (ii) their respective Pro Rata share of Subscription
                                   Rights to participate in the Rights Offering and, as


4
         As noted above, if the Effective Date has not occurred on or prior to September 30, 2019, the Allowed amount
of the Term Loan Claim shall increase, by this negotiated settlement, at a rate of 14.25% per annum (prorated from
October 1, 2019 to the Effective Date) in consideration of a settlement of the Term Loan Claim, including the
Applicable Premium and accrual of post-petition accrued interest. The allocations of the New Common Stock
provided for herein shall be adjusted accordingly as described on Annex I. In addition, the Prepetition Term Loan
Secured Parties reserve their respective rights to assert claims in accordance with the Prepetition Term Loan
Documents, including the full amount of the Applicable Premium (as defined in the Prepetition Term Loan Credit
Agreement) and post-petition interest, in the event of termination of the RSA other than upon the Effective Date.



                                                         9
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 274 of 1298



                             applicable, rights to participate in the New Exit
                             Note subject to the terms and conditions hereof.
Class 6   General            Holders of General Unsecured Claims will be paid        Unimpaired;
          Unsecured          in the ordinary course of business or receive           deemed to
          Claims             payment in full in cash or be reinstated on the         accept.
                             Effective Date.
Class 7   Intercompany       On the Effective Date, Intercompany Claims shall        Impaired;
          Claims             be, at the option of the Debtors, with the consent of   deemed to
                             the Plan Sponsor, either Reinstated or canceled,        reject or
                             released, and extinguished without any                  Unimpaired;
                             distribution.                                           deemed to
                                                                                     accept
Class 8   Interests in       On the Effective Date, Interests in the Debtors         Impaired;
          Debtors other      other than Legacy Reserves shall be, at the option      deemed to
          than Legacy        of the Debtors, with the consent of the Plan            reject or
          Reserves           Sponsor, either Reinstated or canceled, released,       Unimpaired;
                             and extinguished without any distribution.              deemed to
                                                                                     accept
Class 9   Interests in       All Interests in Legacy Reserves will be canceled,      Impaired;
          Legacy             released, and extinguished as of the Effective          deemed to
          Reserves           Date, and will be of no further force or effect.        reject.

                 GENERAL PROVISIONS REGARDING THE PLAN
Subordination           The classification and treatment of Claims under the Plan shall
                        conform to the respective contractual, legal, and equitable
                        subordination rights of such Claims, and any such rights shall be
                        settled, compromised, and released pursuant to the Plan.
Restructuring                 The Confirmation Order shall be deemed to authorize, among
Transactions                  other things, all actions as may be necessary or appropriate to
                              effect any transaction described in, approved by, contemplated
                              by, or necessary to effectuate the Plan, including the Rights
                              Offering and the issuance of all securities, notes, instruments,
                              certificates, and other documents required to be issued pursuant
                              to the Restructuring, in each case in a manner acceptable to the
                              Plan Sponsor (collectively, the “Restructuring Transactions”).
                              On the Effective Date, the Debtors, as applicable, shall issue all
                              securities, notes, instruments, certificates, and other documents
                              required to be issued pursuant to the Restructuring.
Cancellation of Notes,        On the Effective Date, except to the extent otherwise provided in
Instruments, Certificates,    this Term Sheet or the Plan, all notes, instruments, certificates,
and Other Documents           and other documents evidencing Claims or Interests, including
                              credit agreements and indentures, shall be canceled and the
                              obligations of the Debtors and any non-Debtor Affiliates




                                               10
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 275 of 1298



                            thereunder or in any way related thereto shall be deemed satisfied
                            in full and discharged.
Executory Contracts and     The Debtors shall seek to assume or reject executory contracts
Unexpired Leases            and unexpired leases with the reasonable consent of the Plan
                            Sponsor. The Debtors shall not enter into any material contracts
                            during the Chapter 11 Cases without the prior written consent of
                            the Plan Sponsor, not to be unreasonably withheld. The Plan will
                            provide that the executory contracts and unexpired leases that are
                            not assumed or rejected as of the Confirmation Date (either
                            pursuant to the Plan or a separate motion) will be deemed
                            assumed pursuant to section 365 of the Bankruptcy Code. For the
                            avoidance of doubt, the Debtors shall obtain the Plan Sponsor’s
                            consent with respect to any decision to assume or reject an
                            executory contract or unexpired lease, including pursuant to the
                            Plan.
Retention of Jurisdiction   The Plan will provide for the retention of jurisdiction by the
                            Bankruptcy Court for usual and customary matters.
Discharge of Claims and     Pursuant to section 1141(d) of the Bankruptcy Code, and except
Termination of Interests    as otherwise specifically provided in the Plan, the Confirmation
                            Order or in any contract, instrument, or other agreement or
                            document created pursuant to the Plan, the distributions, rights,
                            and treatment that are provided in the Plan shall be in complete
                            satisfaction, discharge, and release, effective as of the Effective
                            Date, of Claims (including any Intercompany Claims resolved or
                            compromised after the Effective Date by the Reorganized
                            Debtors), Interests, and Causes of Action of any nature
                            whatsoever, including any interest accrued on Claims or Interests
                            from and after the Petition Date, whether known or unknown,
                            against, liabilities of, liens on, obligations of, rights against, and
                            Interests in, the Debtors or any of their assets or properties,
                            regardless of whether any property shall have been distributed or
                            retained pursuant to the Plan on account of such Claims and
                            Interests, including demands, liabilities, and Causes of Action
                            that arose before the Effective Date, any liability (including
                            withdrawal liability) to the extent such Claims or Interests relate
                            to services performed by employees of the Debtors prior to the
                            Effective Date and that arise from a termination of employment,
                            any contingent or non-contingent liability on account of
                            representations or warranties issued on or before the Effective
                            Date, and all debts of the kind specified in sections 502(g),
                            502(h), or 502(i) of the Bankruptcy Code, in each case whether
                            or not: (a) a Proof of Claim based upon such debt or right is filed
                            or deemed filed pursuant to section 501 of the Bankruptcy Code;
                            (b) a Claim or Interest based upon such debt, right, or Interest is
                            Allowed pursuant to section 502 of the Bankruptcy Code; or (c)


                                             11
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 276 of 1298



                          the holder of such a Claim or Interest has accepted the Plan. The
                          Confirmation Order shall be a judicial determination of the
                          discharge of all Claims and Interests subject to the occurrence of
                          the Effective Date.
Releases by the Debtors   Except as provided for in the Plan or the Confirmation Order,
                          pursuant to section 1123(b) of the Bankruptcy Code, for good and
                          valuable consideration, on and after the Effective Date, each
                          Released Party is deemed released and discharged by the Debtors,
                          the Reorganized Debtors, and their Estates from any and all
                          Causes of Action, including any derivative claims, asserted on
                          behalf of the Debtors, that the Debtors, the Reorganized Debtors,
                          or their Estates would have been legally entitled to assert in their
                          own right (whether individually or collectively) or on behalf of
                          the holder of any Claim against, or Interest in, a Debtor or other
                          Entity, based on or relating to, or in any manner arising from, in
                          whole or in part, the Debtors, the Debtors’ in- or out-of-court
                          restructuring efforts, intercompany transactions, the Sponsor
                          Backstop Commitment Agreement, the Noteholder Backstop
                          Commitment Agreement, the Exit Facility, the New Exit Note (if
                          any), the Chapter 11 Cases, the formulation, preparation,
                          dissemination, negotiation, or filing of the RSA, the Disclosure
                          Statement, the DIP Facility, the Sponsor Backstop Commitment
                          Agreement, the Noteholder Backstop Commitment Agreement,
                          the Plan, the Exit Facility, the New Exit Note (if any) or any
                          Restructuring Transaction, contract, instrument, release, or other
                          agreement or document created or entered into in connection with
                          the RSA, the Disclosure Statement, the DIP Facility, or the Plan,
                          the Sponsor Backstop Commitment Agreement, the Noteholder
                          Backstop Commitment Agreement, the filing of the Chapter 11
                          Cases, the pursuit of Confirmation, the pursuit of Consummation,
                          the administration and implementation of the Plan, including the
                          issuance or distribution of securities pursuant to the Plan, or the
                          distribution of property under the Plan or any other related
                          agreement, or upon any other act or omission, transaction,
                          agreement, event, or other occurrence taking place on or before
                          the Effective Date. Notwithstanding anything to the contrary in
                          the foregoing, the releases set forth above do not release
                          obligations of any party or Entity under the Plan, or any
                          document, instrument, or agreement executed to implement the
                          Plan.
Releases by Holders of    Except as provided for in the Plan or Confirmation Order, as of
Claims and Interests      the Effective Date, each Releasing Party is deemed to have
                          released and discharged each Released Party from any and all
                          Causes of Action, whether known or unknown, including any
                          derivative claims, asserted on behalf of the Debtors, that such



                                           12
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 277 of 1298



                      Entity would have been legally entitled to assert (whether
                      individually or collectively), based on or relating to, or in any
                      manner arising from, in whole or in part, the Debtors, the Debtors’
                      in- or out-of-court restructuring efforts, intercompany
                      transactions, the Sponsor Backstop Commitment Agreement, the
                      Noteholder Backstop Commitment Agreement, the Exit Facility,
                      the New Exit Note (if any), the Chapter 11 Cases, the formulation,
                      preparation, dissemination, negotiation, or filing of the RSA, the
                      Disclosure Statement, the DIP Facility, the Plan, the Sponsor
                      Backstop Commitment Agreement, the Noteholder Backstop
                      Commitment Agreement, the Exit Facility, the New Exit Note (if
                      any) or any Restructuring Transaction, contract, instrument,
                      release, or other agreement or document created or entered into
                      in connection with the RSA, the Disclosure Statement, the DIP
                      Facility, or the Plan, the filing of the Chapter 11 Cases, the pursuit
                      of Confirmation, the pursuit of Consummation, the administration
                      and implementation of the Plan, including the issuance or
                      distribution of securities pursuant to the Plan, or the distribution
                      of property under the Plan or any other related agreement, or upon
                      any other related act or omission, transaction, agreement, event,
                      or other occurrence taking place on or before the Effective Date.
                      Notwithstanding anything to the contrary in the foregoing, the
                      releases set forth above do not release obligations of any party or
                      Entity under the Plan, or any document, instrument, or agreement
                      executed to implement the Plan.
Exculpation           Except as provided for in the Plan or Confirmation Order, no
                      Exculpated Party shall have or incur, and each Exculpated Party
                      is released and exculpated from any Cause of Action for any
                      claim related to any act or omission in connection with, relating
                      to, or arising out of, the Chapter 11 Cases, the formulation,
                      preparation, dissemination, negotiation, or filing of the RSA and
                      related prepetition transactions, the Disclosure Statement, the
                      Plan, or any Restructuring Transaction, contract, instrument,
                      release or other agreement or document created or entered into in
                      connection with the Disclosure Statement or the Plan, the filing
                      of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit
                      of Consummation, the administration and implementation of the
                      Plan, including the issuance of securities pursuant to the Plan, or
                      the distribution of property under the Plan or any other related
                      agreement, except for claims related to any act or omission that is
                      determined in a final order to have constituted actual fraud, gross
                      negligence or willful misconduct, but in all respects such Entities
                      shall be entitled to reasonably rely upon the advice of counsel
                      with respect to their duties and responsibilities pursuant to the
                      Plan.



                                       13
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 278 of 1298



                       The Section 1125(e) Protected Parties have, and upon completion
                       of the Plan shall be deemed to have, participated in good faith and
                       in compliance with the applicable laws with regard to the
                       solicitation of votes and distribution of consideration pursuant to
                       the Plan and, therefore, are not, and on account of such
                       distributions shall not be, liable at any time for the violation of
                       any applicable law, rule, or regulation governing the solicitation
                       of acceptances or rejections of the Plan or such distributions made
                       pursuant to the Plan. Each of the Section 1125(e) Protected
                       Parties shall be entitled to and granted the protections and benefits
                       of section 1125(e) of the Bankruptcy Code.
Injunction             Except as otherwise expressly provided in the Plan or for
                       obligations issued or required to be paid pursuant to the Plan or
                       the Confirmation Order, all Entities who have held, hold, or may
                       hold claims or interests that have been released, discharged, or are
                       subject to exculpation are permanently enjoined, from and after
                       the Effective Date, from taking any of the following actions
                       against, as applicable, the Debtors, the Reorganized Debtors, the
                       Exculpated Parties, or the Released Parties: (a) commencing or
                       continuing in any manner any action or other proceeding of any
                       kind on account of or in connection with or with respect to any
                       such claims or interests; (b) enforcing, attaching, collecting, or
                       recovering by any manner or means any judgment, award, decree,
                       or order against such Entities on account of or in connection with
                       or with respect to any such claims or interests; (c) creating,
                       perfecting, or enforcing any encumbrance of any kind against
                       such Entities or the property or the estates of such Entities on
                       account of or in connection with or with respect to any such
                       claims or interests; (d) asserting any right of setoff, subrogation,
                       or recoupment of any kind against any obligation due from such
                       Entities or against the property of such Entities on account of or
                       in connection with or with respect to any such claims or interests
                       unless such holder has filed a motion requesting the right to
                       perform such setoff on or before the Effective Date, and
                       notwithstanding an indication of a claim or interest or otherwise
                       that such holder asserts, has, or intends to preserve any right of
                       setoff pursuant to applicable law or otherwise; and
                       (e) commencing or continuing in any manner any action or other
                       proceeding of any kind on account of or in connection with or
                       with respect to any such claims or interests released or settled
                       pursuant to the Plan.
Taxes                  The Plan and the Restructuring Transactions contemplated herein
                       and therein shall be implemented in a tax efficient manner
                       satisfactory to the Plan Sponsor, with prior notice to and in
                       consultation with the Debtors.



                                        14
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 279 of 1298




     OTHER MATERIAL PROVISIONS REGARDING THE RESTRUCTURING
Management     On the Effective Date, the Reorganized Debtors will continue all existing
Incentive Plan management compensation plans, and implement a new equity-based
               management incentive plan (the “Management Incentive Plan”) on
               terms and conditions set forth in the term sheet attached hereto as
               Exhibit C (the “MIP Term Sheet”) and otherwise acceptable to the
               Debtors and the Plan Sponsor. For the avoidance of doubt, the Plan will
               provide for the establishment of the Management Incentive Plan on the
               Effective Date in a manner acceptable to the Debtors and the Plan
               Sponsor.

Employment           Each of the Debtors’ “first day” or “second day” motions and proposed
Obligations          orders relating to wages, compensation, and benefits shall be in form and
                     substance acceptable to the Debtors and the Plan Sponsor. Wages,
                     compensation and benefit programs that do not relate to insiders shall be
                     continued after the Effective Date, unless otherwise agreed by the
                     Debtors and the Plan Sponsor and subject to the satisfaction and consent
                     of the Plan Sponsor (such consent not to be unreasonably withheld)
                     following receipt and analysis of satisfactory information from the
                     Debtors regarding such programs, which information the Debtors shall
                     provide as promptly as practicable.

                     The Company Parties will enter into amended and restated employment
                     agreements with senior executives on substantially the same terms as set
                     forth in the existing agreements, subject to conforming changes
                     associated with the MIP Term Sheet, including the Change in Control
                     definitions referenced therein. For the avoidance of doubt, the
                     reorganization of the Company will not constitute a Change in Control
                     under the applicable employment agreements.
Indemnification of   Consistent with applicable law, all indemnification provisions currently
Prepetition          in place (whether in the by-laws, certificates of incorporation or
Directors,           formation, limited liability company agreements, other organizational
Officers,            documents, board resolutions, indemnification agreements, employment
Managers, et al.     contracts, or otherwise) for the current and former directors, officers,
                     managers, employees, attorneys, accountants, investment bankers, and
                     other professionals of the Debtors, as applicable, shall be reinstated and
                     remain intact, irrevocable, and shall survive the effectiveness of the
                     Restructuring on terms no less favorable to such current and former
                     directors, officers, managers, employees, attorneys, accountants,
                     investment bankers, and other professionals of the Debtors than the
                     indemnification provisions in place prior to the Restructuring.
Claims of the        The Reorganized Debtors, as applicable, shall retain all rights to
Debtors              commence and pursue any Causes of Action, other than any Causes of
                     Action released by the Debtors pursuant to the release and exculpation
                     provisions outlined in this Term Sheet.



                                             15
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 280 of 1298



                  Prior to Consummation, the Debtors shall not settle, compromise or
                  discharge any Cause of Action that is not agreed to be released pursuant
                  to this Term Sheet without the consent of the Plan Sponsor.
Additional Plan   The Plan shall contain other customary provisions for chapter 11 plans of
Provisions and    this type. The Plan and Confirmation Order and all supporting and
Documentation     implementing documentation (including all briefs and other pleadings
                  filed in support thereof, all documents filed as part of the Plan
                  Supplement, and the Confirmation Order) shall be in form and substance
                  acceptable to the Debtors and the Plan Sponsor.
Conditions        The following shall be conditions to the Effective Date (the “Conditions
Precedent to      Precedent”):
Restructuring
                     (a) the Bankruptcy Court shall have entered the Confirmation
                         Order, which shall be in form and substance acceptable to the
                         Debtors and the Plan Sponsor, shall be a Final Order, and shall:

                           (i)    authorize the Debtors to take all actions necessary to enter
                                  into, implement, and consummate the contracts,
                                  instruments, releases, leases, indentures, and other
                                  agreements or documents created in connection with the
                                  Plan;

                           (ii)   decree that the provisions of the Confirmation Order and
                                  the Plan are nonseverable and mutually dependent;

                           (iii) authorize the Debtors, as applicable/necessary, to:
                                 (A) implement the Restructuring Transactions, including
                                 the Rights Offering; (B) distribute the New Common
                                 Stock pursuant to the exemption from registration under
                                 the Securities Act provided by section 1145 of the
                                 Bankruptcy Code or other exemption from such
                                 registration or pursuant to one or more registration
                                 statements; (C) make all distributions and issuances as
                                 required under the Plan, including cash and the New
                                 Common Stock; and (D) enter into any agreements,
                                 transactions, and sales of property as set forth in the Plan
                                 Supplement, including the Exit Facility, the Sponsor
                                 Backstop Commitment Agreement, the New Exit Note (if
                                 any) and the Management Incentive Plan;

                           (iv) authorize the implementation of the Plan in accordance
                                with its terms; and

                           (v)    provide that, pursuant to section 1146 of the Bankruptcy
                                  Code, the assignment or surrender of any lease or
                                  sublease, and the delivery of any deed or other instrument
                                  or transfer order, in furtherance of, or in connection with


                                           16
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 281 of 1298



                             the Plan, including any deeds, bills of sale, or assignments
                             executed in connection with any disposition or transfer of
                             assets contemplated under the Plan, shall not be subject to
                             any stamp, real estate transfer, mortgage recording, or
                             other similar tax.

                 (b) the Debtors shall have obtained all authorizations, consents,
                     regulatory approvals, rulings, or documents that are necessary to
                     implement and effectuate the Plan;

                 (c) the final versions of the Definitive Documentation, the Plan
                     Supplement and all of the schedules, documents, and exhibits
                     contained therein shall have been filed in a manner consistent in
                     all material respects with the RSA, this Term Sheet (including
                     all Exhibits hereto), and the Plan and shall be in form and
                     substance acceptable to the Plan Sponsor;

                 (d) the RSA shall remain in full force and effect;

                 (e) all conditions precedent to the Exit Facility shall have been
                     satisfied or waived in accordance with the Exit Facility Term
                     Sheet and definitive documentation to be entered in connection
                     therewith and satisfactory to the RBL Agent and the Plan
                     Sponsor, or (in the alternative) all DIP Claims and RBL Claims
                     will be paid in full in cash;

                 (f)   if the Exit Facility will not be consummated, all conditions
                       precedent to an alternative senior secured revolving reserve-
                       based lending credit facility acceptable to the Plan Sponsor shall
                       have been satisfied or waived in accordance with the definitive
                       documentation to be entered in connection therewith;

                 (g) all conditions precedent to the New Exit Note (if any) shall have
                     been satisfied or waived in accordance with the terms thereof;

                 (h) the Bankruptcy Court shall have entered an order approving the
                     Sponsor Backstop Commitment Agreement and authorizing
                     payment of obligations thereunder as Administrative Claims;

                 (i)   the Bankruptcy Court shall have entered an order approving the
                       Noteholder Backstop Commitment Agreement and authorizing
                       payment of obligations thereunder as Administrative Claims;

                 (j)   all conditions precedent to the effectiveness of (i) the Sponsor
                       Backstop Commitment Agreement and (ii) the Noteholder
                       Backstop Commitment Agreement, in each case, shall have been
                       satisfied or waived in accordance with the terms thereof;



                                      17
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 282 of 1298



                       (k) the Debtors shall have received, or shall receive simultaneously
                           with the occurrence of the Effective Date, no less than $256.3
                           million in aggregate cash proceeds from the Sponsor Backstop
                           Commitment       Agreement,      the    Noteholder     Backstop
                           Commitment Agreement, the Rights Offering, and the
                           Incremental Equity Investment (if any);

                       (l)   all reasonable and documented professional fees and expenses
                             of the advisors to the Supporting Creditors payable pursuant to
                             the RSA, the Sponsor Backstop Commitment Agreement, the
                             Noteholder Backstop Agreement and the DIP Credit Agreement,
                             the Prepetition Term Loan Agent, the Sponsor Backstop Parties,
                             the Noteholder Backstop Parties, the DIP Lenders, the DIP
                             Agent, the Exit Agent, the Exit Lenders, the RBL Agent and the
                             RBL Lenders shall have been paid in full; and

                       (m) the Debtors shall have implemented the Restructuring
                           Transactions, including the Rights Offering, and all transactions
                           contemplated by this Term Sheet (including all releases and
                           exculpations contemplated herein), in a manner consistent in all
                           respects with the RSA, this Term Sheet, and the Plan, pursuant
                           to documentation acceptable to the Debtors and the Plan
                           Sponsor.

                   The Debtors, with the prior written consent of the Plan Sponsor, may
Waiver of          waive any one or more of the Conditions Precedent to the Effective Date;
Conditions         provided that the waiver of the Conditions Precedent set forth in (c), (d),
Precedent to the   (g), (i), (j), (k), (l) and (m) in the definition of Conditions Precedent shall
Effective Date     require the consent of the Required Noteholder Backstop Parties (such
                   consent not to be unreasonably withheld).
                   The Plan shall provide for the post-Effective Date governance terms as
                   described on Exhibit H hereto (the “Governance Term Sheet”).

Governance         Unless otherwise directed by the Plan Sponsor, the Debtors agree that
                   Legacy Reserves will remain a public reporting company with the
                   Securities and Exchange Commission during the pendency of the Chapter
                   11 Cases.
                   The total enterprise value of the Debtors for purposes of pricing the New
                   Common Stock issued pursuant to the Sponsor Backstop Commitment
                   Agreement, the Rights Offering, the Noteholder Backstop Commitment
                   Agreement and the Incremental Equity Investment, is a component of a
Plan Settlement;   global settlement among the Debtors, the Plan Sponsor, and the other
Rights Reserved    parties to the RSA. The Debtors, the Plan Sponsor, and the other parties
                   to the RSA reserve their respective rights with respect to valuation of the
                   Debtors and the assets of the Debtors’ estates in the event of termination
                   of the RSA other than upon consummation of the transactions
                   contemplated therein and herein as of the Effective Date.


                                             18
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 283 of 1298



                                    Exhibit A

                                   Definitions

            Term                                   Definition

Administrative Claim   A Claim for costs and expenses of administration of the Chapter
                       11 Cases pursuant to sections 503(b), 507(a)(2), 507(b), or
                       1114(e)(2) of the Bankruptcy Code, including: (a) the actual and
                       necessary costs and expenses incurred on or after the Petition Date
                       until and including the Effective Date of preserving the Estates and
                       operating the Debtors’ businesses; (b) Allowed Professional
                       Claims; and (c) all fees and charges assessed against the Estates
                       pursuant to section 1930 of chapter 123 of title 28 of the United
                       States Code.

Affiliate              As defined in section 101(2) of the Bankruptcy Code.

Allowed                As to a Claim or an Interest, a Claim or an Interest allowed under
                       the Plan, under the Bankruptcy Code, or by a final order, as
                       applicable. For the avoidance of doubt, (a) there is no requirement
                       to file a Proof of Claim (or move the Bankruptcy Court for
                       allowance) to be an Allowed Claim under the Plan, and (b) the
                       Debtors may affirmatively determine to deem Unimpaired Claims
                       Allowed to the same extent such Claims would be allowed under
                       applicable nonbankruptcy law.

Bankruptcy Code        As defined in the Introduction.

Bankruptcy Court       As defined in the Introduction.

Cause of Action        Any claims, interests, damages, remedies, causes of action,
                       demands, rights, actions, suits, obligations, liabilities, accounts,
                       defenses, offsets, powers, privileges, licenses, liens, indemnities,
                       guaranties, and franchises of any kind or character whatsoever,
                       whether known or unknown, foreseen or unforeseen, existing or
                       hereinafter arising, contingent or non-contingent, liquidated or
                       unliquidated, secured or unsecured, assertable, directly or
                       derivatively, matured or unmatured, suspected or unsuspected, in
                       contract, tort, law, equity, or otherwise. Causes of Action also
                       include: (a) all rights of setoff, counterclaim, or recoupment and
                       claims under contracts or for breaches of duties imposed by law;
                       (b) the right to object to or otherwise contest Claims or Interests;
                       (c) claims pursuant to sections 362, 510, 542, 543, 544 through
                       550, or 553 of the Bankruptcy Code; and (d) such claims and
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 284 of 1298



          Term                                    Definition

                       defenses as fraud, mistake, duress, and usury, and any other
                       defenses set forth in section 558 of the Bankruptcy Code.

Change in Control      As defined in the MIP Term Sheet.

Chapter 11 Cases       As defined in the Introduction.

Claim                  Any claim, as defined in section 101(5) of the Bankruptcy Code,
                       against any of the Debtors.

Class                  A category of holders of Claims or Interests pursuant to section
                       1122(a) of the Bankruptcy Code.

Company Parties        As defined in the Introduction.

Conditions Precedent   As defined in the Term Sheet.

Confirmation           Entry of the Confirmation Order on the docket of the Chapter 11
                       Cases.

Confirmation Date      The date on which the Bankruptcy Court enters the Confirmation
                       Order on the docket of the Chapter 11 Cases within the meaning
                       of Bankruptcy Rules 5003 and 9021

Confirmation Hearing   The hearing(s) before the Bankruptcy Court under section 1128 of
                       the Bankruptcy Code at which the Debtors seek entry of the
                       Confirmation Order.

Confirmation Order     The order of the Bankruptcy Court confirming the Plan under
                       section 1129 of the Bankruptcy Code, which order shall be in form
                       and substance acceptable to the Debtors and the Plan Sponsor.

Consummation           The occurrence of the Effective Date.

Debtors                As defined in the Term Sheet.

DIP Agent              That certain administrative agent under the DIP Credit Agreement.

DIP Claim              Any Claim held by the DIP Lenders or the DIP Agent arising under
                       or related to the DIP Credit Agreement or the DIP Orders,
                       including any and all fees, interest paid in kind, and accrued but
                       unpaid interest and fees arising under the DIP Credit Agreement.

DIP Documents          As defined in the Term Sheet.




                                        20
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 285 of 1298



          Term                                         Definition

DIP Facility               As defined in the Term Sheet.

DIP Lenders                As defined in the Term Sheet.

DIP Credit Agreement       As defined in the Term Sheet.

DIP Orders                 As defined in the Term Sheet.

Disclosure Statement       The disclosure statement for the Plan, including all exhibits and
                           schedules thereto, which shall be in form and substance acceptable
                           to the Debtors and the Plan Sponsor.

Effective Date             The date that is the first Business Day after the Confirmation Date
                           on which all Conditions Precedent have been satisfied or waived
                           in accordance with the Plan.

Entity                     As defined in section 101(15) of the Bankruptcy Code.

Estate                     The estate of any Debtor created under sections 301 and 541 of the
                           Bankruptcy Code upon the commencement of the applicable
                           Debtor’s Chapter 11 Case.

Exculpated Parties         Collectively, and in each case, in its capacity as such: (a) the
                           Debtors, (b) Reorganized Debtors; (c) any official committees
                           appointed in the Chapter 11 Cases and each of their respective
                           members; (c) such Released Parties that are fiduciaries to the
                           Debtors’ Estates; and (d) with respect to each of the foregoing,
                           such Entity and its current and former affiliates, and such Entity’s
                           and its current and former affiliates’ current and former equity
                           holders, subsidiaries, officers, directors, managers, principals,
                           members, employees, agents, advisors, advisory board members,
                           financial advisors, partners, attorneys, accountants, investment
                           bankers, consultants, representatives, and other professionals,
                           each in their capacity as such.

Exit Agent                 The administrative agent appointed under the Exit Facility.

Exit Facility              As defined in the Term Sheet.

Exit Facility Term Sheet   As defined in the Term Sheet.

Exit Lenders               The lenders under the Exit Facility.

Final Order                As applicable, an order or judgment of the Bankruptcy Court or
                           other court of competent jurisdiction with respect to the relevant
                           subject matter that has not been reversed, stayed, modified, or



                                             21
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 286 of 1298



           Term                                     Definition

                        amended, and as to which the time to appeal or seek certiorari has
                        expired and no appeal or petition for certiorari has been timely
                        taken, or as to which any appeal that has been taken or any petition
                        for certiorari that has been or may be filed has been resolved by
                        the highest court to which the order or judgment could be appealed
                        or from which certiorari could be sought or the new trial,
                        reargument, or rehearing shall have been denied, resulted in no
                        modification of such order, or has otherwise been dismissed with
                        prejudice.

General Unsecured       Any Claim other than an Administrative Claim, a Professional
Claims                  Claim, a Secured Tax Claim, an Other Secured Claim, a Priority
                        Tax Claim, an Other Priority Claim, an RBL Claim, a Term Loan
                        Claim, a Notes Claim, or an Intercompany Claim.

Governance Term Sheet   As defined in the Term Sheet.

Governmental Unit       As defined in section 101(27) of the Bankruptcy Code

GSO                     Funds managed or advised by GSO Capital Partners LP.

Impaired                With respect to any Class of Claims or Interests, a Class of Claims
                        or Interests that is impaired within the meaning of section 1124 of
                        the Bankruptcy Code.

Incremental Equity      As defined in the Term Sheet.
Investment

Intercompany Claim      A Claim held by a Debtor or an Affiliate against a Debtor or an
                        Affiliate.

Intercompany Interest   An Interest held by a Debtor or an Affiliate of a Debtor.

Interest                Any Equity Security (as defined in section 101(16) of the
                        Bankruptcy Code) in any Debtor and any other rights, options,
                        warrants, stock appreciation rights, phantom stock rights,
                        restricted stock units, redemption rights, repurchase rights,
                        convertible, exercisable or exchangeable securities or other
                        agreements, arrangements or commitments of any character
                        relating to, or whose value is related to, any such interest or other
                        ownership interest in any Debtor.

Legacy Reserves         As defined in the Introduction.




                                          22
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 287 of 1298



         Term                                         Definition

Management Incentive      As defined in the Term Sheet.
Plan

Maximum Noteholder        As defined in the Term Sheet.
Subscription Amount

New Board                 As defined in the Term Sheet.

New Common                100% of the New Common Stock issued and outstanding on the
Equity Pool               Effective Date to be distributed in accordance with the Plan,
                          subject to dilution on account of the Management Incentive Plan.

New Common Stock          The common stock of Reorganized Legacy Reserves.

New Exit Note             As defined in the Term Sheet.

Non-Accredited Investor   As defined in the Term Sheet.
Premium

Noteholders               As defined in the Term Sheet.

Noteholder Backstop       As defined in the Term Sheet.
Amount

Noteholder Backstop Fee   As defined in the Term Sheet.

Noteholder Backstop       As defined in the Term Sheet.
Parties

Notes Claim               Any Claim arising under, derived from, or based upon the
                          Prepetition Notes Indentures.

Other Priority Claim      Any Claim other than an Administrative Claim or a Priority Tax
                          Claim entitled to priority in right of payment under section 507(a)
                          of the Bankruptcy Code.

Other Secured Claim       Any Secured Claim, including any Secured Tax Claim, other than
                          an RBL Claim, a Term Loan Claim or a DIP Claim. For the
                          avoidance of doubt, Other Secured Claims includes any Claim
                          arising under, derived from, or based upon any letter of credit
                          issued in favor of one or more Debtors, the reimbursement
                          obligation for which is either secured by a Lien on collateral or is
                          subject to a valid right of setoff pursuant to section 553 of the
                          Bankruptcy Code.




                                            23
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 288 of 1298



         Term                                           Definition

Participating Noteholder    As defined in the Term Sheet.

Participation Premium       As defined in the Term Sheet.

Petition Date               The date on which the Chapter 11 Cases were commenced.

Plan                        As defined in the Term Sheet.

Plan Sponsor                As defined in the Term Sheet.

Plan Sponsor Notes          As defined in the Term Sheet.
Backstop Amount

Plan Supplement             Any compilation of documents and forms of documents,
                            agreements, schedules, and exhibits to the Plan, which shall be
                            filed by the Debtors no later than ten (10) days before the
                            Confirmation Hearing or such later date as may be approved by
                            the Bankruptcy Court on notice to parties in interest, and
                            additional documents filed with the Bankruptcy Court prior to the
                            Effective Date as amendments to the Plan Supplement, each of
                            which shall be consistent in all respects with, and shall otherwise
                            contain, the terms and conditions set forth in the RSA and Term
                            Sheet, where applicable, and shall be in form and substance
                            acceptable to the Debtors and the Plan Sponsor.

Prepetition Intercreditor   That certain Intercreditor Agreement dated as of October 25, 2016,
Agreement                   by and among the Company Parties, Wells Fargo Bank, National
                            Association, as original priority lien agent, and Cortland Capital
                            Market Services LLC, as original junior lien agent.

Prepetition Notes           As defined in the RSA.
Indentures

Prepetition RBL Agent       As defined in the RSA.

Prepetition RBL Credit      As defined in the RSA.
Agreement

Prepetition Term Loan       Cortland Capital Market Services LLC, in its capacity as
Agent                       administrative agent pursuant to the Prepetition Term Loan
                            Documents, its successors, assigns, or any replacement agent
                            appointed pursuant to the terms of the Prepetition Term Loan
                            Credit Agreement.




                                             24
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 289 of 1298



           Term                                     Definition

Prepetition Term Loan   That certain Term Loan Credit Agreement, dated as of October 25,
Credit Agreement        2016, by and among the Company Parties, as borrowers and/or
                        guarantors, Cortland Capital Market Services LLC, as Prepetition
                        Term Loan Agent, and the lenders and other parties party thereto
                        (as amended, restated, amended & restated, supplemented or
                        otherwise modified as of the date hereof).

Prepetition Term Loan   Collectively, the Prepetition Term Loan Credit Agreement, each
Documents               other Term Loan Document (as defined in the Prepetition Term
                        Loan Credit Agreement), and all other agreements, documents,
                        and instruments delivered or entered into in connection therewith
                        (including any guarantee agreements, pledge and collateral
                        agreements, intercreditor agreements, and other security
                        documents).

Priority Tax Claims     Any Claim of a Governmental Unit of the kind specified in section
                        507(a)(8) of the Bankruptcy Code.

Pro Rata                The proportion that an Allowed Claim or an Allowed Interest in a
                        particular Class bears to the aggregate amount of Allowed Claims
                        or Allowed Interests in that Class.

Professional Claim      A Claim by a professional seeking an award by the Bankruptcy
                        Court of compensation for services rendered or reimbursement of
                        expenses incurred through and including the Confirmation Date
                        under sections 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), or
                        503(b)(5) of the Bankruptcy Code.

Proof of Claim          A proof of Claim filed against any of the Debtors in the Chapter
                        11 Cases by the applicable Bar Date.

RBL Claim               Any Claim arising under, derived from, or based upon the
                        Prepetition RBL Credit Agreement.

RBL Lenders             The lenders under the Prepetition RBL Credit Agreement.

Refinanced DIP Claims   As defined in the Term Sheet.

Reinstated              With respect to Claims and Interests, that the Claim or Interest
                        shall be rendered unimpaired in accordance with section 1124 of
                        the Bankruptcy Code.

Released Parties        Collectively, and in each case, in its capacity as such: (a) the
                        Debtors; (b) the Reorganized Debtors; (c) the Plan Sponsor; (d)
                        the Supporting Creditors; (e) the Sponsor Backstop Parties; (f) the




                                         25
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 290 of 1298



         Term                                      Definition

                       Prepetition Term Loan Agent; (g) the DIP Lenders; (h) the DIP
                       Agent; (i) the Exit Lenders; (j) the Exit Agent; and (k) with respect
                       to each of the foregoing entities in clauses (a) through (k), such
                       Entity’s current and former affiliates and subsidiaries, and such
                       Entities’ and their current and former affiliates’ and subsidiaries’
                       current and former directors, managers, officers, equity holders
                       (regardless of whether such interests are held directly or
                       indirectly), predecessors, successors, and assigns, subsidiaries,
                       and each of their respective current and former equity holders
                       (regardless of whether such interests are held directly or
                       indirectly), officers, directors, managers, principals, members,
                       employees, agents, advisors, advisory board members, financial
                       advisors, partners, attorneys, accountants, investment bankers,
                       consultants, representatives, and other professionals.

Releasing Parties      Collectively, (a) the Debtors; (b) the Reorganized Debtors; (c) the
                       Plan Sponsor, (d) the Supporting Creditors; (e) the Sponsor
                       Backstop Parties; (f) the Prepetition Term Loan Agent; (g) the DIP
                       Lenders; (h) the DIP Agent; (i) the Exit Lenders; (j) the Exit
                       Agent; (k) all holders of Claims or Interests who either (1) vote to
                       accept or (2) do not opt out of granting the releases set forth in
                       Article [●] of the Plan by returning the opt-out election form to be
                       included with the ballot or notice of non-voting status; and (l) with
                       respect to each of the foregoing entities in clauses (a) through (k),
                       such Entity’s its current and former affiliates and subsidiaries, and
                       such Entities’ and their current and former affiliates’ and
                       subsidiaries’ current and former directors, managers, officers,
                       equity holders (regardless of whether such interests are held
                       directly or indirectly), predecessors, successors, and assigns,
                       subsidiaries, and each of their respective current and former equity
                       holders (regardless of whether such interests are held directly or
                       indirectly), officers, directors, managers, principals, members,
                       employees, agents, advisors, advisory board members, financial
                       advisors, partners, attorneys, accountants, investment bankers,
                       consultants, representatives, and other professionals, each in their
                       capacity as such .

Reorganized Debtors    A Debtor, or any successor or assign thereto, by merger,
                       consolidation, or otherwise, on and after the Effective Date.

Reorganized Legacy     Legacy Reserves, or any successor or assign, by merger,
Reserves               consolidation, or otherwise, on or after the Effective Date.




                                         26
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 291 of 1298



          Term                                       Definition

Required Noteholder      Means the “Required Backstop Parties,” as such term is defined in
Backstop Parties         the Noteholder Backstop Commitment Agreement.

Required Supporting      As defined in the RSA.
Noteholders

Restructuring            As defined in the Introduction.

Restructuring            As defined in the Term Sheet.
Transactions

Rights Offering          As defined in the Term Sheet.

Rights Offering Shares   The shares of New Common Stock distributed pursuant to and in
                         accordance with the Rights Offering.

RSA                      As defined in the Term Sheet.

SEC                      The Securities and Exchange Commission.

Secured                  When referring to a Claim: (a) secured by a Lien on collateral to
                         the extent of the value of such collateral, as determined in
                         accordance with section 506(a) of the Bankruptcy Code or
                         (b) subject to a valid right of setoff pursuant to section 553 of the
                         Bankruptcy Code.

Secured Tax Claim        Any Secured Claim that, absent its Secured status, would be
                         entitled to priority in right of payment under section 507(a)(8) of
                         the Bankruptcy Code (determined irrespective of time limitations),
                         including any related Secured Claim for penalties.

Securities Act           The Securities Act of 1933, as amended, 15 U.S.C. §§ 77a-77aa,
                         or any similar federal, state, or local law.

Section 1125(e) Protected The Exculpated Parties and such Released Parties that are
Parties                   fiduciaries other than to the Debtors’ Estates.

SHA                      As defined in the Governance Term Sheet.

Sponsor Backstop         As defined in the Term Sheet.
Amount

Sponsor Backstop         As defined in the Term Sheet.
Commitment




                                           27
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 292 of 1298



         Term                                        Definition

Sponsor Backstop         As defined in the Term Sheet.
Commitment Agreement

Sponsor Backstop Fee     As defined in the Term Sheet.

Sponsor Backstop         As defined in the Term Sheet.
Parties

Subscription Rights      The rights to purchase Rights Offering Shares pursuant to the
                         Rights Offering.

Supporting Creditors     As defined in the RSA.

Supporting Noteholders   As defined in the RSA.

Term Loan Claim          Any Claim arising under, derived from, or based upon the
                         Prepetition Term Loan Credit Agreement, including any and all
                         fees, interest paid in kind, and accrued but unpaid interest and fees
                         arising under the Prepetition Term Loan Credit Agreement.

Term Loan Secured        Cortland Capital Market Services LLC, as Prepetition Term Loan
Parties                  Agent, and the lenders under the Prepetition Term Loan Credit
                         Agreement.

Term Sheet               As defined in the Introduction.

Unimpaired               With respect to a Class of Claims or Interests, a Class of Claims
                         or Interests that is not Impaired.




                                           28
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 293 of 1298



                             Exhibit B-1

                         DIP Credit Agreement
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 294 of 1298
                                                           POSTING VERSION
                                                            Subject to FRE 408




                 SENIOR SECURED SUPERPRIORITY
                     DEBTOR-IN-POSSESSION
                      CREDIT AGREEMENT

                     DATED AS OF JUNE [●], 2019

                                AMONG

                        LEGACY RESERVES LP,
                   as a debtor and debtor-in-possession,
                               as Borrower,

                 the other LOAN PARTIES party hereto,
                   as debtors and debtors-in-possession,
                              as Guarantors,

           WELLS FARGO BANK, NATIONAL ASSOCIATION,
              as Administrative Agent and Collateral Agent,

                                  AND

                   THE LENDERS PARTY HERETO



             SOLE LEAD ARRANGER AND BOOKRUNNER
            WELLS FARGO BANK, NATIONAL ASSOCIATION
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 295 of 1298



                                                  TABLE OF CONTENTS
                                                                                           Page
ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS .................................................. 1
          Section 1.01         Terms Defined Above ................................................................................ 1
          Section 1.02 Certain Defined Terms ............................................................................... 2
          Section 1.03         Types of Loans and Borrowings .............................................................. 30
          Section 1.04 Terms Generally....................................................................................... 30
          Section 1.05 Accounting Terms and Determinations; GAAP ...................................... 30
          Section 1.06 [Reserved] ................................................................................................ 31
          Section 1.07         Divisions .................................................................................................. 31
ARTICLE II THE CREDITS....................................................................................................... 31
          Section 2.01 Commitments ........................................................................................... 31
          Section 2.02 Loans and Borrowings ............................................................................. 32
          Section 2.03 Requests for Borrowings.......................................................................... 33
          Section 2.04 Interest Elections ...................................................................................... 34
          Section 2.05         Funding of Borrowings ............................................................................ 35
          Section 2.06         Termination and Reduction of Aggregate Commitments ........................ 36
          Section 2.07 [Reserved] ................................................................................................ 36
          Section 2.08 Letters of Credit ....................................................................................... 36
          Section 2.09 Collateral; Guarantees .............................................................................. 41
ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS;
             FEES .................................................................................................................. 43
          Section 3.01         Repayment of Loans ................................................................................ 43
          Section 3.02 Interest...................................................................................................... 43
          Section 3.03 Alternate Rate of Interest ......................................................................... 44
          Section 3.04 Prepayments ............................................................................................. 45
          Section 3.05 Fees .......................................................................................................... 46
ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS. ............ 47
          Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs ............... 47
          Section 4.02         Presumption of Payment by the Borrower ............................................... 48
          Section 4.03         Payments and Deductions by the Agent; Defaulting Lenders ................. 48
ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES;
            ILLEGALITY.................................................................................................... 51
          Section 5.01 Increased Costs ........................................................................................ 51
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 296 of 1298
                                                TABLE OF CONTENTS
                                                    (Continued)
                                                                                                                                     Page

        Section 5.02         Break Funding Payments ......................................................................... 52
        Section 5.03 Taxes ........................................................................................................ 53
        Section 5.04 Designation of Different Lending Office ................................................. 56
        Section 5.05 Illegality ................................................................................................... 56
ARTICLE VI CONDITIONS PRECEDENT .............................................................................. 57
        Section 6.01 Interim Facility Effective Date ................................................................ 57
        Section 6.02 Final Facility Effective Date .................................................................... 59
        Section 6.03         Conditions Precedent to Each Borrowing ................................................ 60
ARTICLE VII REPRESENTATIONS AND WARRANTIES ................................................... 62
        Section 7.01         Organization; Powers ............................................................................... 62
        Section 7.02         Authority; Enforceability ......................................................................... 62
        Section 7.03         Approvals; No Conflicts .......................................................................... 63
        Section 7.04         Financial Position; No Material Adverse Change ................................... 63
        Section 7.05 Litigation .................................................................................................. 63
        Section 7.06 Environmental Matters............................................................................. 64
        Section 7.07 Compliance with the Laws and Agreements; No Defaults ...................... 65
        Section 7.08         Investment Company Act ........................................................................ 65
        Section 7.09 Taxes ........................................................................................................ 65
        Section 7.10 ERISA ...................................................................................................... 65
        Section 7.11 Disclosure; No Material Misstatements ................................................... 66
        Section 7.12         Insurance .................................................................................................. 67
        Section 7.13         Restriction on Liens ................................................................................. 67
        Section 7.14         Subsidiaries .............................................................................................. 67
        Section 7.15         Location of Business and Offices ............................................................ 67
        Section 7.16 Properties; Titles, Etc. .............................................................................. 68
        Section 7.17 Maintenance of Properties ....................................................................... 68
        Section 7.18 Gas Imbalances, Prepayments ................................................................. 69
        Section 7.19         Marketing of Production .......................................................................... 69
        Section 7.20 Swap Agreements .................................................................................... 69
        Section 7.21         Use of Loans and Letters of Credit .......................................................... 70
        Section 7.22 [Reserved] ................................................................................................ 70
        Section 7.23 USA PATRIOT; AML Laws; Anti-Corruption Laws and Sanctions ...... 70
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 297 of 1298
                                                TABLE OF CONTENTS
                                                    (Continued)
                                                                                                                                     Page

        Section 7.24         International Operations........................................................................... 70
        Section 7.25         Accounts .................................................................................................. 70
        Section 7.26 [Reserved] ................................................................................................ 70
        Section 7.27 [Reserved] ................................................................................................ 70
        Section 7.28 DIP Orders ............................................................................................... 70
        Section 7.29 Budget ...................................................................................................... 70
        Section 7.30         Representations and Warranties of the Parent Guarantors ...................... 70
ARTICLE VIII AFFIRMATIVE COVENANTS ........................................................................ 71
        Section 8.01 Financial Statements; Other Information ................................................. 71
        Section 8.02 Notices of Material Events....................................................................... 74
        Section 8.03         Existence; Conduct of Business ............................................................... 75
        Section 8.04 Payment of Obligations............................................................................ 75
        Section 8.05         Performance of Obligations under Loan Documents............................... 76
        Section 8.06         Operation and Maintenance of Properties................................................ 76
        Section 8.07         Insurance .................................................................................................. 76
        Section 8.08         Books and Records; Inspection Rights .................................................... 77
        Section 8.09 Compliance with Laws ............................................................................ 77
        Section 8.10 Environmental Matters............................................................................. 77
        Section 8.11 Further Assurances................................................................................... 78
        Section 8.12 Reserve Reports ....................................................................................... 78
        Section 8.13 Title Information ...................................................................................... 79
        Section 8.14 Additional Collateral; Additional Guarantors .......................................... 80
        Section 8.15         ERISA Compliance .................................................................................. 80
        Section 8.16 [Reserved] ................................................................................................ 81
        Section 8.17 [Reserved] ................................................................................................ 81
        Section 8.18 Use of Proceeds........................................................................................ 81
        Section 8.19 [Reserved] ................................................................................................ 81
        Section 8.20 [Reserved] ................................................................................................ 81
        Section 8.21 Affirmative Covenants of the Parent Guarantors..................................... 81
        Section 8.22 [Reserved] ................................................................................................ 81
        Section 8.23         Delivery of Proposed DIP Orders ............................................................ 81
        Section 8.24 Cash Management .................................................................................... 82
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 298 of 1298
                                               TABLE OF CONTENTS
                                                   (Continued)
                                                                                                                                    Page

ARTICLE IX NEGATIVE COVENANTS ................................................................................. 82
        Section 9.01         Financial Covenants ................................................................................. 82
        Section 9.02 Debt .......................................................................................................... 82
        Section 9.03 Liens ......................................................................................................... 83
        Section 9.04         Dividends, Distributions and Redemptions ............................................. 84
        Section 9.05 Investments, Loans and Advances ........................................................... 84
        Section 9.06         Nature of Business ................................................................................... 85
        Section 9.07 [Reserved] ................................................................................................ 85
        Section 9.08 Proceeds of Loans; OFAC ....................................................................... 85
        Section 9.09         ERISA Compliance .................................................................................. 86
        Section 9.10         Sale or Discount of Receivables .............................................................. 87
        Section 9.11         Mergers, Divisions, Etc............................................................................ 87
        Section 9.12 Sale of Properties ..................................................................................... 87
        Section 9.13 Environmental Matters............................................................................. 88
        Section 9.14 Transactions with Affiliates ..................................................................... 88
        Section 9.15         Subsidiaries .............................................................................................. 88
        Section 9.16 Negative Pledge Agreements; Dividend Restrictions .............................. 88
        Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments .............................. 88
        Section 9.18 Swap Agreements .................................................................................... 88
        Section 9.19         Marketing Activities ................................................................................ 89
        Section 9.20 Accounting Changes ................................................................................ 89
        Section 9.21 New Accounts .......................................................................................... 89
        Section 9.22         Volumetric Production Payment .............................................................. 89
        Section 9.23         Passive Holding Company Status of Parent Guarantors .......................... 90
        Section 9.24         Negative Covenants of the Parent Guarantors ......................................... 90
        Section 9.25 Key Employee Plans ................................................................................ 90
        Section 9.26 [Reserved] ................................................................................................ 90
        Section 9.27 Superpriority Claims ................................................................................ 90
        Section 9.28         Bankruptcy Orders ................................................................................... 90
ARTICLE X EVENTS OF DEFAULT; REMEDIES ................................................................. 90
        Section 10.01 Events of Default ..................................................................................... 91
        Section 10.02 Remedies .................................................................................................. 94
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 299 of 1298
                                               TABLE OF CONTENTS
                                                   (Continued)
                                                                                                                                Page

         Section 10.03 Disposition of Proceeds ........................................................................... 95
ARTICLE XI THE AGENTS ...................................................................................................... 96
         Section 11.01 Appointment; Powers............................................................................... 96
         Section 11.02 Duties and Obligations of Agent.............................................................. 96
         Section 11.03 Action by Agent ....................................................................................... 97
         Section 11.04 Reliance by Agent .................................................................................... 97
         Section 11.05 Subagents ................................................................................................. 97
         Section 11.06 Resignation or Removal of Agent............................................................ 98
         Section 11.07 Agent and Lenders ................................................................................... 98
         Section 11.08 No Reliance .............................................................................................. 98
         Section 11.09 Agent May File Proofs of Claim .............................................................. 99
         Section 11.10 Authority of Agent to Release Collateral and Liens ................................ 99
         Section 11.11 Secured Cash Management Agreements ................................................. 99
         Section 11.12 The Arranger .......................................................................................... 100
ARTICLE XII MISCELLANEOUS .......................................................................................... 100
         Section 12.01 Notices ................................................................................................... 100
         Section 12.02 Waivers; Amendments ........................................................................... 101
         Section 12.03 Expenses, Indemnity; Damage Waiver .................................................. 103
         Section 12.04 Successors and Assigns.......................................................................... 105
         Section 12.05 Survival; Revival; Reinstatement .......................................................... 109
         Section 12.06 Counterparts; Integration; Effectiveness................................................ 109
         Section 12.07 Severability ............................................................................................ 110
         Section 12.08 Right of Setoff........................................................................................ 110
         Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE
                       OF PROCESS ........................................................................................ 110
         Section 12.10 Headings ................................................................................................ 112
         Section 12.11 Confidentiality ....................................................................................... 112
         Section 12.12 Interest Rate Limitation ......................................................................... 112
         Section 12.13 EXCULPATION PROVISIONS ........................................................... 113
         Section 12.14 Collateral Matters; Secured Swap Agreements; Secured Cash
                       Management Agreements ...................................................................... 114
         Section 12.15 No Third Party Beneficiaries ................................................................. 114
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 300 of 1298
                                                TABLE OF CONTENTS
                                                    (Continued)
                                                                                                                                 Page

         Section 12.16 USA PATRIOT Act Notice ................................................................... 114
         Section 12.17 Non-Fiduciary Status ............................................................................. 115
         Section 12.18 Cashless Settlement ............................................................................... 115
         Section 12.19 Joinder of Subsidiaries ........................................................................... 115
         Section 12.20 [Reserved] .............................................................................................. 115
         Section 12.21 [Reserved] .............................................................................................. 115
         Section 12.22 Acknowledgement and Consent to Bail-In of EEA Financial
                       Institutions.............................................................................................. 115
         Section 12.23 Acknowledgement Regarding Any Supported QFCs ............................ 116
ARTICLE XIII LOAN GUARANTEE ..................................................................................... 117
         Section 13.01 Guarantee ............................................................................................... 117
         Section 13.02 Guarantee of Payment ............................................................................ 118
         Section 13.03 No Discharge or Diminishment of Loan Guarantee .............................. 118
         Section 13.04 Defenses Waived ................................................................................... 119
         Section 13.05 Rights of Subrogation ............................................................................ 119
         Section 13.06 Reinstatement; Stay of Acceleration ...................................................... 119
         Section 13.07 Information ............................................................................................ 119
         Section 13.08 Taxes ...................................................................................................... 120
         Section 13.09 Maximum Liability ................................................................................ 120
         Section 13.10 Contribution ........................................................................................... 120
         Section 13.11 Representations and Warranties ............................................................. 121
         Section 13.12 Subordination of Indebtedness ............................................................... 121
         Section 13.13 Other Terms ........................................................................................... 122

Annex I                       Refinanced Loan Amounts
Annex II                      New Money Loan Commitments

Exhibit A                     Form of Note
Exhibit B                     Form of Borrowing Request
Exhibit C                     Form of Compliance Certificate
Exhibit D                     Form of Assignment and Assumption
Exhibit E                     Interim Order
Exhibit F-1-4                 Form of U.S. Tax Compliance Certificates
Exhibit G                     Initial Budget

Schedule 1.01                 Existing Letters of Credit
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 301 of 1298
                               TABLE OF CONTENTS
                                   (Continued)
                                                                        Page

Schedule 7.05      Litigation
Schedule 7.14      Subsidiaries
Schedule 7.15      Location of Businesses
Schedule 7.18      Gas Imbalances
Schedule 7.19      Marketing Contracts
Schedule 7.20      Swap Agreements
Schedule 7.25      Accounts
Schedule 9.02(e)   Existing Debt
Schedule 9.02(f)   Debt Related to Oil and Gas Operations
Schedule 9.03(d)   Liens on Property
Schedule 9.05(a)   Investments
Schedule 13.11     Guarantor Corporate Information
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 302 of 1298



        This SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT dated as of June [●], 2019 (this “Agreement”), is among Legacy Reserves LP,
as a debtor and debtor-in-possession, a limited partnership duly formed and existing under the
laws of the State of Delaware (the “Borrower”), the other Loan Parties party hereto, each of the
Lenders from time to time party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION (in its individual capacity, “Wells Fargo”), as administrative agent and
collateral agent for the Lenders (in such capacity, together with its successors in such capacity,
the “Agent”) and as Issuing Bank under and as defined herein.

                                          RECITALS

       A.     On June [●], 2019 (the “Petition Date”), the Borrower and the Guarantors (in such
capacity, each a “Debtor” and collectively, the “Debtors”) filed voluntary petitions for relief
under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the
Bankruptcy Court;

        B.     The Borrower has requested that the Lenders provide the Borrower with a debtor-
in-possession, superpriority, senior secured revolving loan credit facility in an aggregate
principal amount of up to $350,000,000 (the “DIP Facility”) in Commitments and Loans from
the Lenders, which shall consist of (x) a new money revolving loan facility in the aggregate
principal amount of up to $100,000,000, which shall include a sub-facility of up to $1,000,000
for the issuance of Letters of Credit (together the “New Money Facility”) and (y) an $87,500,000
term loan upon entry of the Interim Order and a $162,500,000 term loan upon entry of the Final
Order, for a total of $250,000,000, to roll up the Existing Loans under the Existing Credit
Agreement (the “Refinancing Facility”), in each case to be afforded the liens and priority set
forth in the DIP Orders and as set forth in the other Loan Documents and to be used during the
Bankruptcy Cases for the purposes set forth in Section 7.21, and which New Money Facility
shall be available for borrowings and other extensions of credit as of the Interim Facility
Effective Date, subject in all respects to the terms set out herein and in the other Loan
Documents; and

         C.      By execution and delivery of this Agreement and the other Loan Documents and
entry of the applicable DIP Order, the Guarantors, as applicable, agree to guarantee the
Obligations, and the Borrower and each Guarantor agrees to secure all of the Obligations by
granting to the Agent, for the benefit of the Secured Parties, a lien and security interest in respect
of, and on, substantially all of each Debtor’s respective assets, on and subject to the terms and
priorities set forth in the DIP Orders and the other Loan Documents.

        In consideration of the mutual covenants and agreements herein contained and of the
loans, extensions of credit and commitments hereinafter referred to, the parties hereto agree as
follows:

                                    ARTICLE I
                      DEFINITIONS AND ACCOUNTING MATTERS

       Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.



                                                  1
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 303 of 1298



        Section 1.02 Certain Defined Terms. Unless otherwise defined in this Agreement, as
used in this Agreement, the following terms have the meanings specified below:

        “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to
the Alternate Base Rate.

       “Adequate Protection Liens” has the meaning assigned such term in the DIP Orders.

         “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal
to (a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.

       “Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

       “Affected Loans” has the meaning assigned such term in Section 5.05.

        “Affiliate” means, with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or is under common
Control with the Person specified.

       “Aggregate Commitments” at any time, means the sum of the aggregate amount of the
Commitments of all of the New Money Lenders at such time, as the same may be reduced or
terminated pursuant to Section 2.06.

        “Alternate Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on such day plus
½ of 1% and (c) the LIBO Rate for a one month Interest Period on such day (or if such day is not
a Business Day, the immediately preceding Business Day) plus 1%, provided that, in the context
of this definition of Alternate Base Rate and for the avoidance of doubt, the LIBO Rate for any
day shall be based on the rate as quoted at approximately 11:00 a.m. London time on such day to
the Agent’s London office for dollar deposits of $5,000,000 having a one-month maturity. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate, respectively.

       “AML Laws” means all laws, rules, and regulations of any jurisdiction applicable to any
Lender or any Debtor from time to time concerning or relating to anti-money laundering.

       “Anti-Corruption Laws” means all laws, rules, and regulations of any jurisdiction
applicable to any Debtor from time to time concerning or relating to bribery or corruption.

        “Applicable Margin” means, for any day, (a) with respect to any Refinanced Loan (which
shall be an ABR Loan), 3.50% per annum and (b) with respect to any New Money Loan (i) that
is a Eurodollar Loan, 5.25% per annum and (ii) that is an ABR Loan, 4.25% per annum.




                                                2
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 304 of 1298



       “Applicable Percentage” means, with respect to any New Money Lender, the percentage
of the Aggregate Commitments represented by such Lender’s Commitment at such time;
provided that, at any time a Defaulting Lender shall exist, “Applicable Percentage” shall mean
the percentage of the Aggregate Commitments (disregarding any Defaulting Lenders’
Commitment at such time, but subject to Section 4.03) represented by such Lender’s
Commitment. If the Aggregate Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Aggregate Commitments most recently in effect
giving effect to any assignments.

        “Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and (b) any
other Person (or any credit support provider of such Person) whose issuer rating or whose long
term senior unsecured debt rating is BBB-/Baa3 by S&P or Moody’s (or their equivalent) or
higher.

       “Approved Plan of Reorganization” means the “Plan” as defined in the DIP Order.

       “Arranger” means Wells Fargo, in its capacity as sole lead arranger and sole bookrunner
hereunder.

       “Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required by
Section 12.04(b)), and accepted by the Agent, in the form of Exhibit D or any other form
approved by the Agent.

       “Availability Period” means the period from the Interim Facility Effective Date, to, but
excluding, the Termination Date.

        “Available Commitments” means (a) during the Interim Period, the Interim Facility Cap
and (b) during the Final Period, the Aggregate Commitments.

       “Available Funds” means, as of any date of determination, the amount by which the
Available Commitments on such date exceed the total Revolving Credit Exposure of all Lenders
on such date.

       “Avoidance Actions” means all claims and causes of action under sections 502(d), 544,
545, 547, 548, 549 and 550 of the Bankruptcy Code.

       “Avoidance Action Proceeds” means any and all proceeds of any Avoidance Action.

       “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

        “Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to time which
is described in the EU Bail-In Legislation Schedule.




                                               3
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 305 of 1298



       “Bankruptcy Cases” means the cases of the Debtors filed under Chapter 11 of the
Bankruptcy Code in the Bankruptcy Court from and after the Petition Date including any and all
proceedings arising in or related to such cases.

       “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District
of Texas.

        “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule 13d-5
under the Securities Exchange Act, except that in calculating the beneficial ownership of any
particular “person” (as that term is used in Section 13(d)(3) of the Securities Exchange Act),
such “person” will be deemed to have beneficial ownership of all securities that such “person”
has the right to acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent condition. The
terms “Beneficially Owns” and “Beneficially Owned” have correlative meanings.

      “Beneficial Ownership Certification” shall mean a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

       “Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

       “Binger” means Binger Operations, LLC, an Oklahoma limited liability company.

        “Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

       “Borrowing” means Loans of the same Type, made, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period is in effect.

       “Borrowing Request” means a request by the Borrower for a Borrowing in accordance
with Section 2.03 and substantially in the form of Exhibit B.

       “Budget” means a thirteen-week rolling operating budget and cash flow forecast, in form
and substance reasonably acceptable to the Agent.

       “Business Day” means any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City or Houston, Texas are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a payment or
prepayment of principal of or interest on, or a conversion of or into, or the Interest Period for, a
Eurodollar Loan or a notice by the Borrower with respect to any such Borrowing or continuation,
payment, prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.

       “Capital Expenditure Budget” means a budget setting forth the projected capital
expenditures of the Loan Parties for the calendar year 2019, in form and substance reasonably
acceptable to the Agent.




                                                 4
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 306 of 1298



        “Capital Leases” means, in respect of any Person, all leases which shall have been, or
should have been, in accordance with GAAP, recorded as capital leases on the balance sheet of
the Person liable (whether contingent or otherwise) for the payment of rent thereunder.

       “Carve-Out” has the meaning assigned to such term in the DIP Order.

        “Cash Collateralize” means, in respect of any obligation, the provision, and pledge (as a
security interest with the priority set forth in the DIP Order) of, cash collateral in dollars, at a
location and pursuant to documentation in form and substance satisfactory to the Agent and the
Issuing Bank (and “Cash Collateralization” has a corresponding meaning).

       “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card, electronic funds transfer
and other cash management services.

        “Cash Management Order” means one or more orders of the Bankruptcy Court, including
any interim and/or final orders, entered in the Bankruptcy Cases, together with all extensions,
modifications and amendments thereto, in form and substance reasonably satisfactory to the
Agent, which, among other matters, authorizes the Borrower and the Guarantors to maintain their
existing cash management system.

        “Cash Receipts” means all cash received by or on behalf of any Debtor, including
without limitation: (a) amounts payable under or in connection with any Oil and Gas Properties;
(b) cash representing operating revenue earned or to be earned by any Debtor; (c) proceeds from
Loans; and (d) any other cash received by or on behalf of any Debtor from whatever source
(including amounts received in respect of the liquidation of any Swap Agreement and amounts
received in respect of any disposition of Property).

       “Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or similar
proceeding of, any Property of any Debtor having a fair market value in excess of $250,000 in
the aggregate for any calendar year.

        “Change in Control” means (a) the Parent ceases to (i) be the Beneficial Owner of 100%
of the Equity Interests of Legacy GP, (ii) Control Legacy GP or (iii) be the Beneficial Owner of
100% of the limited partner Equity Interests in the Borrower; (b) Legacy GP ceases to be the sole
general partner of the Borrower; (c) the direct or indirect sale, lease, transfer, conveyance or
other disposition (other than by way of merger or consolidation), in one or a series of related
transactions, of all or greater than 50% of the properties or assets (determined by reference to fair
market value of such properties and assets at the time of such sale, lease, transfer, conveyance or
other disposition) of the Debtors taken as a whole, to any “person” (as that term is used in
Section 13(d)(3) of the Securities Exchange Act); or (d) the consummation of any transaction
(including, without limitation, any merger or consolidation) the result of which is that any
“person” (as that term is used in Section 13(d)(3) of the Securities Exchange Act) becomes the
Beneficial Owner, directly or indirectly, of more than 50% of the Equity Interests of the Parent,
measured by voting power rather than number of shares, units or the like.




                                                 5
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 307 of 1298



        “Change in Law” means (a) the adoption of any law, rule or regulation after the date of
this Agreement, (b) any change in any law, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of Section 5.01(b), by any
lending office of such Lender or by such Lender’s or the Issuing Bank’s holding company, if
any) with any request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided that
notwithstanding anything herein to the contrary (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith, or in implementation thereof and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International Settlements,
the Basel Committee on Banking Regulations and Supervisory Practices (or any successor
similar authority) or the United States financial regulatory authorities, in each case pursuant to
Basel III, shall be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated, issued or implemented.

       “Chapter 11 Milestones” shall have the meaning assigned to such term in the DIP Orders.

       “Code” means the Internal Revenue Code of 1986, as amended from time to time, and
any successor statute.

        “Collateral” means all assets and Property of any kind (including all assets pledged
under, and the “Collateral” as defined in, the Existing Security Instruments) that is subject to a
Lien in favor of the Agent to secure the Obligations or which under the terms of any Loan
Document is purported to be subject to such Lien, which includes, for the avoidance of doubt, all
existing (whether pre- or post-petition) and after-acquired, tangible and intangible, personal and
real property and assets of each of the Loan Parties and any proceeds thereof and, subject to
approval by the Bankruptcy Court pursuant to the Final Order, any Avoidance Action Proceeds;
provided that the Collateral shall not include the Excluded Assets; provided, further that
notwithstanding anything in this Agreement or any other Loan Document to the contrary, the
Collateral does not include any Building or Manufactured (Mobile) Home (each as defined in the
applicable Flood Insurance Regulations) and no Building or Manufactured (Mobile) Home will
be encumbered by any Loan Document unless and until the Lenders are given 30 days’ prior
written notice thereof and each Lender confirms within such 30 day period to the Agent that its
flood due diligence has been completed and flood insurance compliances has been confirmed
(including the receipt of evidence of any required flood insurance); provided, further however,
that any Building or Manufactured (Mobile) Home located at 1760 Anderson County Road 2608,
Tennessee Colony, Anderson County, Texas 75681-0000 shall be included as “Collateral”
hereunder.

       “Commitment” means, with respect to each Lender, the commitment of such Lender to
make New Money Loans and to acquire participations in Letters of Credit hereunder in an
aggregate principal amount at any one time outstanding not to exceed the amounts set forth
opposite such Lender’s name as its “Commitment” on Annex II (as such Annex II may be
amended or modified from time to time in connection with any reduction or modification to any
Commitment or to the Aggregate Commitments pursuant to this Agreement), expressed as an
amount representing the maximum aggregate amount of such Lender’s Revolving Credit


                                                6
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 308 of 1298



Exposure hereunder, as such Commitment may be (a) modified from time to time pursuant to
Section 2.06 and (b) modified from time to time pursuant to assignments by or to such Lender
pursuant to Section 12.04(b).

       “Commitment Fee Rate” means 1.00% per annum.

       “Committee” means the statutory official committee of unsecured creditors appointed in
the Bankruptcy Cases.

       “Commodity Account” has the meaning assigned to such term in the UCC.

       “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute, and any regulations promulgated
thereunder.

       “Confirmation Order” means an order, in form and substance reasonably satisfactory to
the Agent, confirming the Approved Plan of Reorganization.

       “Consolidated Subsidiaries” means, (a) with respect to the Borrower, each Subsidiary of
the Borrower (whether now existing or hereafter created or acquired) the financial statements of
which shall be (or should have been) consolidated with the financial statements of the Borrower
in accordance with GAAP and (b) with respect to the Parent, each Subsidiary of the Parent
(whether now existing or hereafter created or acquired) the financial statements of which shall be
(or should have been) consolidated with the financial statements of the Parent in accordance with
GAAP.

        “Continuing Directors” means, as of any date of determination, any member of the board
of directors of the Parent who (a) was a member of such board of directors on the Petition Date
or (b) was nominated for election or elected to such board of directors with the approval of a
majority of the Continuing Directors who were members of such board of directors at the time of
such nomination or election.

        “Control” means the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. For the purposes of this definition, and without limiting
the generality of the foregoing, any Person that owns directly or indirectly ten percent (10%) or
more of the Equity Interests having ordinary voting power for the election of the directors or
other governing body of a Person will be deemed to “control” such other Person. “Controlling”
and “Controlled” have meanings correlative thereto.

        “Debt” means, for any Person, the sum of the following (without duplication): (a) all
obligations of such Person for borrowed money or evidenced by bonds, bankers’ acceptances,
debentures, notes or other similar instruments; (b) all obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, surety or other bonds and similar
instruments; (c) all accounts payable, accrued expenses, liabilities or other obligations of such
Person, in each such case to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases; (f) all Debt (as



                                                7
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 309 of 1298



defined in the other clauses of this definition) of others secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such Person or in which
such Person otherwise assures a creditor against loss of the Debt (howsoever such assurance
shall be made) to the extent of the lesser of the amount of such Debt and the maximum stated
amount of such guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants of any other
Person or to purchase the Debt or Property of any other Person; (i) obligations to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in consideration of
one or more advance payments, other than gas balancing arrangements in the ordinary course of
business; (j) obligations to pay for goods or services whether or not such goods or services are
actually received or utilized by such Person; (k) any Debt of a partnership for which such Person
is liable either by agreement, by operation of law or by a Governmental Requirement but only to
the extent of such liability; (l) Disqualified Capital Stock; and (m) the undischarged balance of
any production payment created by such Person or for the creation of which such Person directly
or indirectly received payment. The Debt of any Person shall include all obligations of such
Person of the character described above to the extent such Person remains legally liable in
respect thereof notwithstanding that any such obligation is not included as a liability of such
Person under GAAP.

       “Debtor Relief Laws” means the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar debtor relief
laws of the United States or other applicable jurisdictions from time to time in effect.

       “Default” means any event or condition which constitutes an Event of Default or which
upon notice, lapse of time or both would, unless cured or waived, become an Event of Default.

        “Defaulting Lender” means any Lender, as determined by the Agent, that has (a) failed to
fund any portion of its Loans or participations in Letters of Credit within three (3) Business Days
of the date required to be funded by it hereunder, (b) notified the Borrower, the Agent, the
Issuing Bank or any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect that it does not
intend to comply with its funding obligations under this Agreement or under other agreements in
which it commits to extend credit, (c) failed, within three (3) Business Days after request by the
Agent or the Borrower, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then outstanding Letters of
Credit, (d) otherwise failed to pay over to the Agent or any other Lender any other amount
required to be paid by it hereunder within three (3) Business Days of the date when due, unless
the subject of a good faith dispute, (e) or has a direct or indirect parent company that has become
the subject of a Bail-In Action, or (f) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any such proceeding
or appointment or has a parent company that has become the subject of a bankruptcy or



                                                8
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 310 of 1298



insolvency proceeding, or has had a receiver, conservator, trustee or custodian appointed for it,
or has taken any action in furtherance of, or indicating its consent to, approval of or acquiescence
in any such proceeding or appointment; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination by the Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a) through (f) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 4.03(f)) upon delivery of written notice of such
determination to the Borrower, the Issuing Bank and the Lenders.

       “Deposit Account” has the meaning assigned to such term in the UCC.

       “Dew Gathering LLC” means Dew Gathering LLC, a Texas limited liability company
and a Wholly-Owned Subsidiary of the Borrower.

       “DIP Order” means the Interim Order and the Final Order, as applicable.

        “Disqualified Capital Stock” means any Equity Interest that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable) or upon the
happening of any event, matures or is mandatorily redeemable for any consideration other than
other Equity Interests (which would not constitute Disqualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is convertible or exchangeable for Debt or redeemable
for any consideration other than other Equity Interests (which would not constitute Disqualified
Capital Stock) at the option of the holder thereof, in whole or in part, on or prior to the date that
is one year after the earlier of (a) the Maturity Date and (b) the date on which there are no Loans,
LC Exposure or other obligations hereunder outstanding and all of the Commitments are
terminated.

       “dollars” or “$” refers to lawful money of the United States of America.

       “Domestic Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America or any state thereof or the District of Columbia.

        “EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an EEA
Resolution Authority, (b) any entity established in an EEA Member Country which is a parent of
an institution described in clause (a) of this definition, or (c) any financial institution established
in an EEA Member Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its parent.

       “EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.




                                                  9
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 311 of 1298



        “EEA Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country (including any
delegee) having responsibility for the resolution of any EEA Financial Institution.

        “Environmental Laws” means any and all Governmental Requirements pertaining in any
way to health, safety the environment or the preservation or reclamation of natural resources, in
effect in any and all jurisdictions in which any Debtor is conducting or at any time has conducted
business, or where any Property of any Debtor is located, including without limitation, the Oil
Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended,
the Federal Water Pollution Control Act, as amended, the Occupational Safety and Health Act of
1970, as amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control Act, as
amended, the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, and other environmental conservation or
protection Governmental Requirements. The term “oil” shall have the meaning specified in
OPA, the terms “hazardous substance” and “release” (or “threatened release”) have the meanings
specified in CERCLA, the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA and the term “oil and gas waste” shall have the meaning specified in Section
91.1011 of the Texas Natural Resources Code (“Section 91.1011”); provided, however, that (a)
in the event either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to broaden the
meaning of any term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or other jurisdiction
in which any Property of any Debtor is located establish a meaning for “oil,” “hazardous
substance,” “release,” “solid waste,” “disposal” or “oil and gas waste” which is broader than that
specified in either OPA, CERCLA, RCRA or Section 91.1011, such broader meaning shall
apply.

        “Equity Interests” means shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or other equity ownership
interests in a Person, and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such Equity Interest (other than, prior to conversion into common Equity
Interests, the Existing Convertible Senior Notes).

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

        “ERISA Affiliate” means each trade or business (whether or not incorporated) which
together with any Debtor would be deemed to be a “single employer” within the meaning of
section 4001(b)(1) of ERISA or subsections (b), (c), (m) or (o) of section 414 of the Code.

       “ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA and
the regulations issued thereunder, (b) the withdrawal of any Debtor or any ERISA Affiliate from
a Plan during a plan year in which it was a “substantial employer” as defined in section
4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under section 4041 of ERISA, (d) the institution of
proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of withdrawal liability


                                                10
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 312 of 1298



pursuant to Section 4202 of ERISA or (f) any other event or condition which might constitute
grounds under section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.

       “Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by
reference to the Adjusted LIBO Rate.

       “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time to time.

       “Event of Default” has the meaning assigned such term in Section 10.01.

        “Excepted Liens” means (a) Liens for Taxes, assessments or other governmental charges
or levies (i) which are not delinquent; (ii) the nonpayment of which is permitted or required by
the Bankruptcy Code; or (iii) which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP; (b) Liens in
connection with workers’ compensation, unemployment insurance or other social security, old
age pension or public liability obligations which are not delinquent or which are being contested
in good faith by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (c) statutory landlord’s liens, operators’, vendors’, carriers’,
warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties each of which is
in respect of obligations that are not delinquent or which are being contested in good faith by
appropriate action and for which the Parent or any other Debtor, as applicable, maintains
adequate reserves in accordance with GAAP; (d) contractual Liens which arise in the ordinary
course of business of the Debtors under operating agreements, joint venture agreements, oil and
gas partnership agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development agreements,
gas balancing or deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other geophysical permits or
agreements, and other agreements which are usual and customary in the oil and gas business and
are for claims which are not delinquent or which are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially impair the use of the
Property covered by such Lien for the purposes for which such Property is held by any Debtor or
materially impair the value of such Property subject thereto; (e) Liens arising solely by virtue of
any statutory or common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds maintained with a
creditor depository institution, provided that no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor in excess of those
set forth by regulations promulgated by the Board and no such deposit account is intended by
any Debtor to provide collateral to the depository institution; (f) easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any Property of any


                                                11
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 313 of 1298



Debtor for the purpose of roads, pipelines, transmission lines, transportation lines, distribution
lines for the removal of gas, oil, coal or other minerals or timber, and other like purposes, or for
the joint or common use of real estate, rights of way, facilities and equipment, in each case,
incurred in the ordinary course of business, which do not secure any Debt or other monetary
obligations and which do not materially impair the use of such Property for the purposes of
which such Property is held by any Debtor or materially impair the value of such Property
subject thereto; (g) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other obligations of a like
nature incurred in the ordinary course of business and to the extent the Debt in respect thereof is
permitted by Section 9.02(f); and (h) judgment and attachment Liens not giving rise to an Event
of Default, provided that any appropriate legal proceedings which may have been duly initiated
for the review of such judgment shall not have been finally terminated or the period within which
such proceeding may be initiated shall not have expired and no action to enforce such Lien has
been commenced; provided that (i) all such Liens described in clauses (a) through (e) shall
remain “Excepted Liens” only for so long as no action to enforce such Lien has been commenced
(except any such action that is subject to the automatic stay of Section 362 of the Bankruptcy
Code or as otherwise permitted by a final order of the Bankruptcy Court) and no intention to
subordinate the Liens granted in favor of the Agent and/or the other Secured Parties is to be
hereby implied or expressed by, or as a result of, the permitted existence of such Excepted Liens;
and (ii) the term “Excepted Liens” shall not include any Lien securing Debt for borrowed money
other than the Obligations.

        “Excluded Accounts” means (i) segregated Deposit Accounts, the balance of which
consists exclusively of funds set aside in connection with the payment of tax obligations, payroll
and employee benefits, medical, dental and employee benefits claims to employees of the
Debtors, (ii) zero balance accounts, (iii) fiduciary accounts the balance of which consists
exclusively of amounts held in trust for unaffiliated third parties in respect of such third parties’
ratable share of the revenues of Oil and Gas Properties, (iv) escrow accounts the balance of
which consists exclusively of purchase price deposits held in escrow pursuant to a binding and
enforceable purchase and sale agreement with an unaffiliated third party containing customary
provisions regarding the payment and refunding of such deposits, (v) accounts containing cash
collateral permitted under clause (g) of the definition of “Excepted Liens” and (vi) the Adequate
Assurance Account and Wyoming Escheat Account (each as defined in the motion approving the
Cash Management Order).

        “Excluded Assets” means (a) Avoidance Actions; (b) the Excepted Liens; (c) the
Excluded Accounts, (d) subject to entry of the Final Order, any amounts surcharged pursuant to
section 506(c) of the Bankruptcy Code; and (e) proceeds of any of the foregoing, but only to the
extent such proceeds would otherwise independently constitute “Excluded Assets” under clauses
(a)-(d); provided that “Excluded Assets” shall not include any Avoidance Actions Proceeds.

        “Excluded Swap Obligations” means, with respect to the Borrower or any Guarantor,
(a) as it relates to all or a portion of any guarantee of the Borrower or such Guarantor, any
Secured Swap Obligation if, and to the extent that, such Secured Swap Obligation (or any
guarantee in respect thereof) is or becomes illegal under the Commodity Exchange Act or any



                                                 12
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 314 of 1298



rule, regulation or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of the Borrower’s or such Guarantor’s failure for
any reason to constitute an “eligible contract participant” as defined in the Commodity Exchange
Act and the regulations thereunder at the time the guarantee of the Borrower or such Guarantor
becomes effective with respect to such Secured Swap Obligation, or (b) as it relates to all or a
portion of the grant by the Borrower or such Guarantor of a security interest, any Secured Swap
Obligation if, and to the extent that, such Secured Swap Obligation (or such security interest in
respect thereof) is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of the Borrower’s or such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the Commodity Exchange Act
and the regulations thereunder at the time the security interest of the Borrower or such Guarantor
becomes effective with respect to such Secured Swap Obligation. If a Secured Swap Obligation
arises under a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Secured Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

        “Excluded Taxes” means, with respect to the Agent, any Lender, any Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of the Borrower or
any Guarantor hereunder or under any other Loan Document, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America or such other
jurisdiction under the laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which the Borrower or any Guarantor is located, (c) in the case of a Foreign
Lender any U.S. withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with Section 5.03(e), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional amounts with respect
to such withholding tax pursuant to Section 5.03, and (d) any United States withholding Tax that
is imposed under FATCA.

       “Existing Agent” means Wells Fargo, in its capacity as administrative agent under the
Existing Credit Agreement.

       “Existing Convertible Senior Notes” means “Convertible Senior Notes” as defined in the
Existing Credit Agreement.

        “Existing Credit Agreement” means the Third Amended and Restated Credit Agreement,
dated as of April 1, 2014, among the Borrower, the Guarantors (as defined therein), the Existing
Agent, and the Existing Lenders, as amended by the First Amendment to Third Amended and
Restated Credit Agreement, dated as of April 17, 2014, the Second Amendment to Third
Amended and Restated Credit Agreement, dated as of May 22, 2014, the Third Amendment to
Third Amended and Restated Credit Agreement, dated as of December 29, 2014, the Fourth
Amendment to Third Amended and Restated Credit Agreement, dated as of February 23, 2015,
the Fifth Amendment to Third Amended and Restated Credit Agreement, dated as of August 5,


                                                13
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 315 of 1298



2015, the Sixth Amendment to Third Amended and Restated Credit Agreement, dated as of
November 13, 2015, the Seventh Amendment to Third Amended and Restated Credit
Agreement, dated as of February 19, 2016, the Eighth Amendment to Third Amended and
Restated Credit Agreement, dated as of October 25, 2016, the Ninth Amendment to Third
Amended and Restated Credit Agreement, dated as of March 23, 2018, the Tenth Amendment to
Third Amended and Restated Credit Agreement, dated as of September 14, 2018, the Eleventh
Amendment to Third Amended and Restated Credit Agreement, dated as of September 20, 2018,
and the Twelfth Amendment to Third Amended and Restated Credit Agreement, dated as of
March 21, 2019.

       “Existing Guaranty Agreement” means the “Guaranty Agreement” as defined in the
Existing Credit Agreement.

        “Existing Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of October 25, 2016, between the Existing Agent, as administrative agent for the Priority Lien
Secured Parties (as defined therein), and the Existing Second Lien Agent, as administrative agent
for the Junior Lien Secured Parties (as defined therein), and acknowledged and agreed by the
Borrower and the Guarantors (as defined in the Existing Credit Agreement), as the same may
from time to time be amended, amended and restated, supplemented or otherwise modified in
accordance with the terms thereof.

       “Existing Lenders” means the lenders party to the Existing Credit Agreement.

       “Existing Letters of Credit” means the letters of credit issued and outstanding as of the
date hereof under the Existing Credit Agreement and set forth on Schedule 1.01.

       “Existing Loans” means the “Loans” as defined in the Existing Credit Agreement.

       “Existing Loan Documents” means the “Loan Documents” as defined in the Existing
Credit Agreement.

      “Existing Obligations” means the “Indebtedness” as defined in the Existing Credit
Agreement.

       “Existing Second Lien Agent” means Cortland Capital Market Services LLC, a Delaware
limited liability company, together with its successors and assigns in such capacity under the
Existing Second Lien Loan Documents.

       “Existing Second Lien Credit Agreement” means that certain Term Loan Credit
Agreement, dated as of October 25, 2016, among the Borrower, as borrower, each of the lenders
from time to time party thereto, and the Existing Second Lien Agent, as in effect on the Petition
Date.

       “Existing Second Lien Loan Documents” means the Existing Second Lien Credit
Agreement and each other “Term Loan Document” as defined in the Existing Second Lien Credit
Agreement, and any other loan documents entered into in connection therewith, including,
without limitation, the Existing Intercreditor Agreement, any promissory notes, mortgages, deeds



                                               14
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 316 of 1298



of trust, security agreements and instruments, guarantees, collateral or credit support documents,
and any other agreements, instruments consents or certificates executed by any Debtor in
connection with, or as security for the payment or performance of, any Existing Second Lien
Loans, in each case, as in effect on the Petition Date.

       “Existing Second Lien Loans” means the “Loans” as defined in the Existing Second Lien
Credit Agreement, which Debt is intended to be secured on a junior basis by any collateral
securing the Existing Loans.

       “Existing Security Agreement” means the “Security Agreement” as defined in the
Existing Credit Agreement.

       “Existing Security Instruments” means the “Security Instruments” as defined in the
Existing Credit Agreement.

       “Existing Senior Indentures” means the “Senior Indentures” as defined in the Existing
Credit Agreement.

        “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

         “Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such transactions received
by the Agent from three Federal funds brokers of recognized standing selected by it; provided
that, if the Federal Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

       “Fee Letter” means that certain letter agreement dated as of June [__], 2019 from Wells
Fargo and acknowledged and agreed to by the Borrower.

       “Final Facility Effective Date” has the meaning assigned to such term in Section 6.02.

       “Final Order” shall have the meaning assigned to such term in the Interim Order.

       “Final Period” means the period from and including the Final Facility Effective Date to
but excluding the Termination Date.

        “Final Refinanced Loan Amount” means, as to each Refinancing Lender, the amount set
forth opposite such Refinancing Lender’s name on Annex I under the caption “Final Refinanced
Loan Amount”.



                                               15
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 317 of 1298



       “Final Refinanced Loans” has the meaning specified therefor in Section 2.01(b).

       “Financial Officer” means, for any Person, the chief financial officer, principal
accounting officer, treasurer or controller of such Person. Unless otherwise specified, all
references to a Financial Officer shall mean a Financial Officer of the Borrower.

       “Financial Statements” means the financial statement or statements of the Borrower and
its Consolidated Subsidiaries referred to in Section 7.04(a).

        “Flood Insurance Regulations” shall mean (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood Disaster Protection
Act of 1973 as now or hereafter in effect or any successor statute thereto, (iii) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be amended
or recodified from time to time, and (iv) the Flood Insurance Reform Act of 2004 and any
regulations promulgated thereunder.

        “Foreign Lender” means any Lender that is organized under the laws of a jurisdiction
other than that in which the Borrower is located. For purposes of this definition, the United
States of America, each State thereof and the District of Columbia shall be deemed to constitute
a single jurisdiction.

       “Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

        “GAAP” means generally accepted accounting principles in the United States of America
as in effect from time to time subject to the terms and conditions set forth in Section 1.05.

        “Governmental Authority” means the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government over any Debtor, any Properties of a Debtor, any Agent, any Issuing
Bank or any Lender.

        “Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization or other directive or requirement, whether now or hereinafter in effect,
including, without limitation, Environmental Laws, Flood Insurance Regulations, energy
regulations and occupational, safety and health standards or controls, of any Governmental
Authority.

       “Guaranteed Obligations” has the meaning set forth in Section 13.01.

       “Guarantor Claims” has the meaning set forth in Section 13.12.

       “Guarantors” means (a) Legacy Reserves Operating LP, (b) Legacy Reserves Operating
GP LLC, (c) Legacy Reserves Energy Services LLC, (d) Dew Gathering LLC, (e) Pinnacle Gas
Treating LLC, (f) the Parent Guarantors, (g) Legacy Reserves Finance Corporation, (h) Legacy
Reserves Services LLC, (i) Legacy Reserves Marketing LLC and (j) each Material Domestic


                                                16
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 318 of 1298



Subsidiary formed or acquired during the term of this Agreement or any Domestic Subsidiary
that is a party to this Agreement and/or guarantees the Obligations pursuant to Section 8.14.

        “Highest Lawful Rate” means, with respect to each Lender, the maximum nonusurious
interest rate, if any, that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the Obligations under laws applicable to such Lender which are presently
in effect or, to the extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than applicable laws allow as
of the date hereof.

        “Hydrocarbon Interests” means all rights, titles, interests and estates now or hereafter
acquired in and to oil and gas leases, oil, gas and mineral leases, or other liquid or gaseous
hydrocarbon leases, mineral fee interests, overriding royalty and royalty interests, net profit
interests and production payment interests, including any reserved or residual interests of
whatever nature.

       “Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all products refined or
separated therefrom.

       “Indemnified Taxes” means Taxes other than Excluded Taxes.

      “Interest Election Request” means a request by the Borrower to convert or continue a
Borrowing in accordance with Section 2.04.

        “Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically corresponding day in
the calendar month that is one month thereafter; provided that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next preceding Business
Day, (b) any Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last Business Day of the
last calendar month of such Interest Period and (c) no Interest Period may have a term which
would extend beyond the Termination Date. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period. For purposes hereof,
the date of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or continuation of such
Borrowing.

         “Interim Period” means the period commencing on the Interim Facility Effective Date
and ending on (but excluding) the earlier to occur of (i) the Final Facility Effective Date and
(ii) the Maturity Date.

        “Interim Facility Cap” means, as of any date of determination, $35,000,000; provided
that, if as of any such date of determination during the Interim Period, the Aggregate



                                                17
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 319 of 1298



Commitments are less than $35,000,000, the “Interim Facility Cap” in effect on such date shall
equal the amount of the Aggregate Commitments in effect on such date.

       “Interim Facility Effective Date” has the meaning specified therefor in Section 6.01 .

        “Interim Order” means the interim order of the Bankruptcy Court approving the DIP
Facility on an interim basis and entered by the Bankruptcy Court in the form of Exhibit E, as the
same may be amended, modified or supplemented from time to time with the express written
joinder or consent of the Agent, the Majority Lenders and the Borrower.

        “Interim Refinanced Loan Amount” means, as to each Refinancing Lender, the amount
set forth opposite such Refinancing Lender’s name on Annex I under the caption “Interim
Refinanced Loan Amounts”.

       “Interim Refinanced Loans” has the meaning specified therefor in Section 2.01(b).

        “Investment” means, for any Person: (a) the acquisition (whether for cash, Property,
services or securities or otherwise) of Equity Interests of any other Person or any agreement to
make any such acquisition (including, without limitation, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering into such short
sale); (b) the making of any deposit with, or advance, loan or capital contribution to, assumption
of Debt of, purchase or other acquisition of any other Debt or equity participation or interest in,
or other extension of credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to resell such Property
to such Person, but excluding any such advance, loan or extension of credit having a term not
exceeding ninety (90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business); (c) the purchase or acquisition (in one or a series of
transactions) of Property of another Person that constitutes a business unit; or (d) the entering
into of any guarantee of, or other contingent obligation (including the deposit of any Equity
Interests to be sold) with respect to, Debt or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such Person.

        “Issuing Bank” means (i) as to the Existing Letters of Credit, the issuing lender thereof
on the Petition Date and (ii) Wells Fargo, in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.08(i). Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

       “LC Commitment” means, at any time, One Million dollars ($1,000,000).

        “LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter of
Credit issued by such Issuing Bank.

       “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all LC Disbursements
that have not yet been reimbursed by or on behalf of the Borrower at such time. The LC



                                                18
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 320 of 1298



Exposure of any New Money Lender at any time shall be its Applicable Percentage of the total
LC Exposure at such time.

       “Legacy GP” means Legacy Reserves GP, LLC, a Delaware limited liability company.

       “Legacy Reserves Energy Services LLC” means Legacy Reserves Energy Services LLC,
a Texas limited liability company and a Wholly-Owned Subsidiary of the Borrower.

      “Legacy Reserves Operating GP LLC” means Legacy Reserves Operating GP LLC, a
Delaware limited liability company, the general partner of Legacy Reserves Operating LP and a
Wholly-Owned Subsidiary of the Borrower.

        “Legacy Reserves Operating LP” means Legacy Reserves Operating LP, a Delaware
limited partnership and a Wholly-Owned Subsidiary of the Borrower.

         “Legacy Reserves Services LLC” means Legacy Reserves Services LLC, a Texas limited
liability company and a Wholly-Owned Subsidiary of the Borrower.

       “Lenders” means, collectively, the New Money Lenders and the Refinancing Lenders.

       “Letter of Credit” means the Existing Letters of Credit and any letter of credit issued
pursuant to this Agreement.

       “Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto) submitted by the
Borrower, or entered into by the Borrower, with any Issuing Bank relating to any Letter of Credit
issued by such Issuing Bank.

        “LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest Period,
the rate per annum determined by the Agent to be the offered rate which appears on the page of
the Reuters Screen which displays the London interbank offered rate administered by ICE
Benchmark Administration Limited (such page currently being the LIBOR01 page) (or on any
successor or substitute page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of such Service,
as determined by the Agent from time to time for purposes of providing quotations of interest
rates applicable to dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest Period, as the
rate for dollar deposits with a maturity comparable to such Interest Period. In the event that such
rate is not available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate (rounded upwards, if necessary,
to the next 1/100th of 1%) at which dollar deposits of an amount comparable to such Eurodollar
Borrowing and for a maturity comparable to such Interest Period are offered to the principal
London office of the Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two (2) Business Days prior to the commencement of
such Interest Period; provided that, if the LIBO Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.




                                                19
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 321 of 1298



        “Lien” means any interest in Property securing an obligation owed to, or a claim by, a
Person other than the owner of the Property, whether such interest is based on the common law,
statute or contract, and whether such obligation or claim is fixed or contingent, and including but
not limited to (a) the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or bailment for
security purposes or (b) production payments and the like payable out of Oil and Gas Properties.
The term “Lien” shall include easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations. For the purposes of this Agreement, the Debtors shall be deemed to
be the owner of any Property which they have acquired or hold subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person in a transaction intended to create a
financing.

       “Loan Documents” means this Agreement, the Notes, the Letter of Credit Agreements,
the Letters of Credit, the Security Instruments, the Fee Letter and all other agreements,
instruments, consents and certificates heretofore and hereafter executed and delivered by the
Borrower, any other Loan Party and any of their respective Affiliates in connection with this
Agreement.

       “Loan Guarantee” means Article XIII of this Agreement.

       “Loan Parties” means collectively, the Borrower and each Guarantor.

      “Loans” means, individually, any New Money Loan or Refinanced Loan made by any
Lender pursuant to this Agreement, and collectively, to New Money Loans and Refinanced
Loans made by the Lenders to the Borrower.

       “Majority Lenders” means, at any time, Lenders having Loans, LC Exposure and unused
Commitments representing more than 50% of the sum of all Loans outstanding, LC Exposure
and unused Commitments at such time (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(c)); provided that Loans, LC Exposure and unused
Commitment of any Defaulting Lender at such time shall be disregarded for purposes of making
a determination of Majority Lenders.

       “Maximum Liability” has the meaning set forth in Section 13.09.

        “Material Adverse Effect” means a material adverse change in, or material adverse effect
on (a) the business, operations, Property, liabilities (actual or contingent) or condition (financial
or otherwise) of the Borrower and its Guarantors, taken as a whole, other than any change, event
or occurrence, arising individually or in the aggregate, from events that could reasonably be
expected to result from the filing or commencement of the Bankruptcy Cases or the
announcement of the filing or commencement of the Bankruptcy Cases, (b) the ability of any
Debtor to perform any of its obligations under any Loan Document to which it is a party
(including, without limitation, payment and performance of the Obligations), (c) the validity or
enforceability of any Loan Document or the Obligations or (d) the rights and remedies of, or
benefits available to, the Agent, any other Agent, the Issuing Bank or any Lender under any
Loan Document.


                                                 20
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 322 of 1298



         “Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary that
(a) is a Wholly-Owned Subsidiary and (b) together with its Subsidiaries, owns Property having a
fair market value of $2,000,000 or more; provided that, notwithstanding the foregoing, each
Domestic Subsidiary that owns any natural gas pipelines or any other gathering systems or
pipelines or midstream assets shall be a Material Domestic Subsidiary.

       “Material Indebtedness” means Debt (other than the Loans, Letters of Credit and the
Loan Guarantee), or obligations in respect of one or more Swap Agreements, of any one or more
of the Debtors in an aggregate principal amount exceeding $1,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of the Borrower or
any of its Subsidiaries in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

       “Material Permian Acreage” means Oil and Gas Properties owned by any Debtor in
Martin, Reeves, Winkler, Midland, Pecos, Howard, Glasscock, Reagan, Upton, Irion, Crockett,
Loving and Andrews Counties, Texas and Lea County, New Mexico except for any such Oil and
Gas Property that the Agent expressly agrees in writing is not Material Permian Acreage.

        “Maturity Date” means the earliest of (a) the Scheduled Maturity Date; (b) the effective
date of an Approved Plan of Reorganization; (c) the closing of a sale of substantially all of the
equity or assets of the Debtors (unless consummated pursuant to an Approved Plan of
Reorganization); and (d) the termination of the DIP Facility during the continuation of an Event
of Default, or termination under this Agreement or the applicable DIP Order.

       “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that is a
nationally recognized rating agency.

         “Mortgaged Property” means, as of any date of determination, any Property owned by the
Borrower or any Guarantor, which is subject to a Lien and security interest in favor of the Agent
(or its designee pursuant to any mortgage and/or any other Loan Document) and existing under
the terms of the Existing Security Instruments to secure the Existing Obligations.

        “Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

        “Net Cash Proceeds” means (a) in connection with any issuance or sale of Equity
Interests or Debt securities or instruments or the incurrence of loans, the cash proceeds received
from such issuance or incurrence, net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and expenses actually
incurred in connection therewith or (b) with respect to any disposition, the cash proceeds
(including, without limitation, cash or cash equivalents subsequently received in respect of
noncash consideration initially received), net of (i) direct selling expenses (including reasonable
broker’s fees or commissions, legal, accounting and investment banking fees and expenses, title
insurance premiums, survey costs, transfer and similar taxes and the Borrower’s good faith
estimate of income taxes paid or payable in connection with such sale), (ii) amounts provided as
a reserve, in accordance with GAAP, against any liabilities under any indemnification


                                                21
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 323 of 1298



obligations or purchase price adjustment associated with such disposition (provided that, to the
extent and at the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds), (iii) amounts paid in respect of the termination of Swap
Agreements in respect of notional volumes or amounts corresponding to the property subject of
such disposition or any Debt being repaid under clause (iv), (iv) the principal amount, premium
or penalty, if any, interest and other amounts on any Debt permitted hereunder that is secured by
a Lien permitted hereunder (other than any Lien pursuant to a Security Instrument) on the asset
disposed of in such disposition and required to be repaid with such proceeds (other than any such
Debt assumed by the purchaser of such asset) and (v) the principal amount (together with interest
and other amounts paid thereon) of any Borrowings that are repaid with such proceeds in order to
reduce or eliminate any Revolving Credit Exposure in excess of the then-effective Available
Commitments (and if the Revolving Credit Exposure exceeds the then-effective Available
Commitments after prepaying all of the Borrowings as a result of any LC Exposure, any cash
collateral paid with such proceeds in order to reduce or eliminate any Revolving Credit Exposure
in excess of the then-effective Available Commitments).

       “New Money Lenders” means the Persons listed on Annex II and any Person that
becomes a party hereto pursuant to an Assignment and Assumption (other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption) with
respect to a New Money Loan or a Commitment and, as the context requires, includes any
Issuing Bank and, in each case, includes their respective successors and permitted assigns.

        “Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting Lender
at such time.

       “Non-Paying Guarantor” has the meaning set forth in Section 13.10.

       “Notes” means the promissory notes of the Borrower described in Section 2.02(d) and
being substantially in the form of Exhibit A, together with all amendments, modifications,
replacements, extensions and rearrangements thereof.

       “Obligated Party” has the meaning set forth in Section 13.10.

       “Obligations” means any and all amounts owing or to be owing by the Borrower or any
other Debtor (including without limitation, all debts, liabilities, obligations, covenants and
duties of each such Person, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or hereafter arising)
and including interest and fees that accrue after the commencement by or against any Debtor of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in such proceeding,
including: (a) to the Agent, the Issuing Bank, any Lender or any other Secured Party under, or
in connection with, any Loan Document; (b) all Secured Swap Obligations; (c) all Secured
Cash Management Obligations; and (d) all renewals, extensions and/or rearrangements of any
of the above; provided that, notwithstanding anything to the contrary herein or in any Loan
Document, “Obligations” shall not include, with respect to any Debtor, any Excluded Swap
Obligations of such Debtor.



                                               22
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 324 of 1298



       “OFAC” means the U.S. Department of the Treasury Office of Foreign Assets Control.

         “Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently existing or future
unitization, pooling agreements and declarations of pooled units and the units created thereby
(including without limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon Interests;
(d) all operating agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or the production,
sale, purchase, exchange or processing of Hydrocarbons from or attributable to such
Hydrocarbon Interests; (e) all Hydrocarbons in and under and which may be produced and saved
or attributable to the Hydrocarbon Interests, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests; and (g) all Properties,
rights, titles, interests and estates described or referred to above, including any and all Property,
real or personal, now owned or hereinafter acquired and situated upon, used, held for use or
useful in connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental equipment or other
personal Property which may be on such premises for the purpose of drilling a well or for other
similar temporary uses) and including any and all oil wells, gas wells, injection wells or other
wells, buildings, structures, separators, liquid extraction, treating and processing facilities,
compressors, pumps, pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface leases, rights-of-way,
easements and servitudes together with all additions, substitutions, replacements, accessions and
attachments to any and all of the foregoing. Unless otherwise indicated herein, each reference to
the term “Oil and Gas Properties” shall mean Oil and Gas Properties of any one or more Debtors,
as the context requires.

       “Other Taxes” means any and all present or future stamp or documentary taxes or any
other excise or Property taxes, charges or similar levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement and any other Loan Document.

       “Parent” means Legacy Reserves Inc., a Delaware corporation.

       “Parent Guarantors” means, collectively, the Parent and Legacy GP.

       “Participant” has the meaning set forth in Section 12.04(c)(i).

       “Participant Register” has the meaning set forth in Section 12.04(c)(ii).

       “Paying Guarantor” has the meaning set forth in Section 13.10.

       “PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.




                                                 23
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 325 of 1298



       “Permitted Convertible Note Cash Payments” means (a) any payment in cash of a
conversion incentive in an amount not to exceed one year’s interest that would otherwise be
payable pursuant to and in accordance with the Existing Senior Indenture governing the Existing
Convertible Senior Notes in connection with the early cashless conversion of such Existing
Convertible Senior Notes into common Equity Interests and (b) any cash payment in lieu of the
issuance of fractional shares pursuant to and in accordance with the Existing Senior Indenture
governing the Existing Convertible Senior Notes in connection with the cashless conversion of
the Existing Convertible Senior Notes into common Equity Interests.

       “Person” means any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other entity.

         “Pinnacle Gas Treating LLC” means Pinnacle Gas Treating LLC, a Texas limited
liability company and a Wholly-Owned Subsidiary of the Borrower.

       “Plan” means any employee pension benefit plan, as defined in section 3(2) of ERISA,
which (a) is currently or hereafter sponsored, maintained or contributed to by any Debtor or an
ERISA Affiliate or (b) was at any time during the six calendar years preceding the date hereof,
sponsored, maintained or contributed to by any Debtor or an ERISA Affiliate.

        “Prime Rate” means the rate of interest per annum publicly announced from time to time
by Wells Fargo as its prime rate in effect at its principal office in New York City; each change in
the Prime Rate shall be effective from and including the date such change is publicly announced
as being effective. Such rate is set by Wells Fargo as a general reference rate of interest, taking
into account such factors as Wells Fargo may deem appropriate; it being understood that many of
Wells Fargo’s commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that Wells Fargo may
make various commercial or other loans at rates of interest having no relationship to such rate.

       “Property” means any interest in any kind of property or asset, whether real, personal or
mixed, or tangible or intangible, including, without limitation, cash, securities, accounts and
contract rights.

       “Proposed Plan” has the meaning set forth in Section 12.02(c).

       “Proved Developed Producing Properties” means Oil and Gas Properties which are
categorized as “Proved Reserves” that are both “Developed” and “Producing”, as such terms are
defined in the Definitions for Oil and Gas Reserves as promulgated by the Society of Petroleum
Engineers (or any generally recognized successor) as in effect at the time in question.

       “Redemption” means with respect to any Debt (including, without limitation, the Existing
Convertible Senior Notes), the repurchase, redemption, prepayment, repayment or defeasance or
any other acquisition or retirement for value (or the segregation of funds with respect to any of
the foregoing) of any such Debt, but excluding, for the avoidance of doubt, the cashless
conversion of the Existing Convertible Senior Notes into common Equity Interests in accordance
with the terms of the Existing Senior Indenture governing the Existing Convertible Senior Notes.
For the avoidance of doubt, the cash settlement or any other payment in cash of any conversion



                                                24
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 326 of 1298



obligation under the Existing Convertible Senior Notes (whether pursuant to Section 11.02(b) of
the Existing Senior Indenture governing the Existing Convertible Notes or otherwise, but
excluding any Permitted Convertible Note Cash Payments) shall constitute a Redemption of the
Existing Convertible Senior Notes. “Redeem” has the correlative meaning thereto.

       “Refinanced Loan Amount” means, as to each Refinancing Lender, the sum of the
Interim Refinanced Loan Amount and Final Refinanced Loan Amount, as set forth opposite such
Refinancing Lender’s name on Annex I under the caption “Refinanced Loan Amount”.

       “Refinancing Lenders” means the Persons listed on Annex I (as updated by the Agent
from time to time on or prior to the Final Facility Effective Date in accordance Section 2.01(b))
and any Person that becomes a party hereto pursuant to an Assignment and Assumption (other
than any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption) with respect to a Refinanced Loan and includes their respective successors and
permitted assigns.

       “Register” has the meaning assigned such term in Section 12.04(b)(iv).

       “Related Parties” means, with respect to any specified Person, such Person’s Affiliates
and the respective directors, officers, employees, agents and advisors (including attorneys,
accountants and experts) of such Person and such Person’s Affiliates.

       “Remedial Work” has the meaning assigned such term in Section 8.10(a).

       “Reporting Date” shall have the meaning assigned to such term in Section 8.01(t)(ii).

        “Required Lenders” means, Lenders having Loans, LC Exposure and unused
Commitments representing at least sixty-six and two-thirds percent (66-2/3%) of the sum of all
Loans outstanding, LC Exposure and unused Commitments at such time (without regard to any
sale by a Lender of a participation in any Loan under Section 12.04(c)); provided that Loans, LC
Exposure and unused Commitment of any Defaulting Lender at such time shall be disregarded
for purposes of making a determination of Required Lenders.

       “Required Refinanced Lenders” has the meaning set forth in Section 12.02(c).

        “Reserve Report” means a report, in form and substance reasonably satisfactory to the
Agent, setting forth, as of each January 1st or July 1st, the oil and gas reserves attributable to the
Oil and Gas Properties of the Debtors, together with a projection of the rate of production and
future net income, taxes, operating expenses and capital expenditures with respect thereto as of
such date, based upon the economic assumptions consistent with the Agent’s lending
requirements at the time.

        “Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless otherwise
specified, all references to a Responsible Officer herein shall mean a Responsible Officer of the
Borrower.




                                                 25
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 327 of 1298



        “Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Debtor, or any payment
(whether in cash, securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, Redemption, retirement, acquisition, cancellation or termination of any
such Equity Interests in such Debtor or any option, warrant or other right to acquire any such
Equity Interests in such Debtor.

        “Revolving Credit Exposure” means, with respect to any New Money Lender at any time,
the sum of the outstanding principal amount of such New Money Lender’s New Money Loans
and its LC Exposure at such time.

       “Sanctioned Country” means, at any time, a country or territory which is itself, or whose
government is, the subject or target of any Sanctions broadly restricting or prohibiting dealing
with such country, territory or government (at the time of this Agreement, Crimea, Cuba, Iran,
North Korea, Sudan and Syria).

       “Sanctioned Person” means, at any time, any Person with whom dealings are restricted or
prohibited under Sanctions, including (a) any Person listed in any Sanctions-related list of
designated Persons maintained by the United States (including by the Office of Foreign Assets
Control of the U.S. Department of the Treasury, the U.S. Department of State, or the U.S.
Department of Commerce), or by the United Nations Security Council, the European Union or
any EU member state, or Her Majesty’s Treasury, (b) any Person located, operating, organized or
resident in a Sanctioned Country or (c) any Person directly or indirectly owned or controlled by
any such Person or Persons.

       “Sanctions” means economic or financial sanctions or trade embargoes or restricted
measures imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State, or (b) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.

        “Scheduled Maturity Date” means the date that is the eight (8) month anniversary of the
Petition Date.

      “Secured Cash Management Agreement” means a Cash Management Agreement
between (a) any Debtor and (b) a Secured Cash Management Provider.

        “Secured Cash Management Obligations” means any and all amounts and other
obligations owing by any Debtor to any Secured Cash Management Provider under any Secured
Cash Management Agreement.

       “Secured Cash Management Provider” means a Lender, an Affiliate of a Lender, the
Agent or an Affiliate of the Agent; provided that, so long as any Lender is a Defaulting Lender,
such Lender will not be a Secured Cash Management Provider with respect to any Cash
Management Agreement entered into while such Lender was a Defaulting Lender.




                                               26
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 328 of 1298



        “Secured Obligations” means all Obligations, together with all (a) Secured Cash
Management Obligations and (b) Secured Swap Obligations owing to one or more Lenders or
their respective Affiliates.

       “Secured Parties” means the Lenders, the Issuing Bank, any Secured Swap Party, any
Secured Cash Management Provider and any other Person holding Obligations secured by the
Liens granted under any Loan Document, including pursuant to the DIP Orders.

       “Secured Swap Agreement” means any Swap Agreement between any Debtor and any
Person that is entered into prior to the time, or during the time, that such Person was, a Lender or
an Affiliate of a Lender (including any such Swap Agreement in existence prior to the date
hereof), even if such Person subsequently ceases to be a Lender (or an Affiliate of a Lender) for
any reason (any such Person, a “Secured Swap Party”); provided that, for the avoidance of doubt,
the term “Secured Swap Agreement” shall not include any Swap Agreement or transactions
under any Swap Agreement entered into after the time that such Secured Swap Party ceases to be
a Lender or an Affiliate of a Lender.

       “Secured Swap Obligations” means all amounts and other obligations owing to any
Secured Swap Party under any Secured Swap Agreement (other than Excluded Swap
Obligations).

      “Secured Swap Party” has the meaning assigned to such term in the definition of Secured
Swap Agreement.

       “Securities Account” has the meaning assigned to such term in the UCC.

        “Securities Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and any regulations promulgated thereunder.

        “Security Instruments” means, collectively, each security agreement, the DIP Orders, the
Loan Guarantee, mortgages, deeds of trust and any and all other agreements, instruments,
consents or certificates now or hereafter executed and delivered by the Borrower or any other
Person (other than Secured Cash Management Agreements, Secured Swap Agreements or
participation or similar agreements between any Lender and any other lender or creditor with
respect to any Obligations pursuant to this Agreement) in connection with, or as security for the
payment or performance of the Obligations, the Notes, this Agreement, or reimbursement
obligations under the Letters of Credit, as such agreements may be amended, modified,
supplemented or restated from time to time.

     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized rating agency.

       “Statutory Reserve Rate” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the Agent is subject with
respect to the Adjusted LIBO Rate for eurocurrency funding (currently referred to as



                                                27
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 329 of 1298



“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements without benefit of
or credit for proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any reserve
percentage.

        “Subsidiary” means, with respect to any Person (the “parent”), (a) any other Person (i) of
which at least a majority of the outstanding Equity Interests is at the time directly or indirectly
owned by the parent or one or more of its Subsidiaries or by the parent and one or more of its
Subsidiaries or (ii) of which at least a majority of the outstanding Equity Interests having by the
terms thereof ordinary voting power to elect a majority of the board of directors, manager or
other governing body of such Person (irrespective of whether or not at the time Equity Interests
of any other class or classes of such Person shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or controlled by the
parent or one or more of its Subsidiaries or by the parent and one or more of its Subsidiaries and
(b) any partnership of which the parent or any of its Subsidiaries is a general partner; provided
that, for the avoidance of doubt, the term “Subsidiary” shall exclude Binger. Unless otherwise
indicated herein, each reference to the term “Subsidiary” shall mean a Subsidiary of the
Borrower.

       “Subsidiary Guarantor” means any Subsidiary of the Borrower that is a Guarantor.

         “Superpriority Claim” means a superpriority administrative expense claim pursuant to
section 364(c)(1) of the Bankruptcy Code against a Debtor in any of the Bankruptcy Cases
having priority over any or all administrative expense claims, adequate protection and other
diminution claims, priority and other unsecured claims, and all other claims against a Debtor or
its estate, including claims of the kind specified in, or otherwise arising or ordered under, any
sections of the Bankruptcy Code (including, without limitation, sections 105(a), 326, 328, 330,
331, 503(a), 503(b), 506(c), 507, 546, 552(b), 726, 1113 and/or 1114 thereof), whether or not
such claim or expenses may become secured by a judgment Lien or other non-consensual Lien,
levy or attachment.

        “Swap Agreement” means any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement, whether exchange traded, “over-the-
counter” or otherwise, involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or pricing indices
or measures of economic, financial or pricing risk or value or any similar transaction or any
combination of these transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors, officers,
employees or consultants of any Debtor shall be a Swap Agreement.

       “Synthetic Leases” means, in respect of any Person, all leases which shall have been, or
should have been, in accordance with GAAP, treated as operating leases on the financial
statements of the Person liable (whether contingently or otherwise) for the payment of rent
thereunder and which were properly treated as indebtedness for borrowed money for purposes of


                                                28
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 330 of 1298



U.S. federal income taxes, if the lessee in respect thereof is obligated to either purchase for an
amount in excess of, or pay upon early termination an amount in excess of, 80% of the residual
value of the Property subject to such operating lease upon expiration or early termination of such
lease.

       “Taxes” means any and all present or future taxes, levies, imposts, duties, deductions,
charges, assessments, fees or withholdings (including backup withholding) imposed by any
Governmental Authority, including any interest, additions to tax or penalties applicable thereto.

       “Termination Date” means the earliest to occur of: (a) the Maturity Date; (b) the date of
the payment in full, in cash, of all Obligations (and the termination of all Commitments and the
LC Commitment in accordance with the terms hereof); and (c) the date of termination of the
Commitments (including the LC Commitment) and/or the acceleration of all of the Obligations
under this Agreement and the other Loan Documents following the occurrence and continuance
of an Event of Default in accordance with Section 10.02.

        “Total Proved Reserves” means Oil and Gas Properties which are categorized as “Proved
Reserves”, as such term is defined in the Definitions for Oil and Gas Reserves as promulgated by
the Society of Petroleum Engineers (or any generally recognized successor) as in effect at the
time in question.

        “Transactions” means, with respect to (a) the Borrower, the execution, delivery and
performance by the Borrower of this Agreement, and each other Loan Document to which it is a
party, borrowing of Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, and the grant of Liens by the Borrower on Mortgaged Properties and other Properties
pursuant to the Security Instruments and (b) any Guarantor, the execution, delivery and
performance by such Guarantor of each Loan Document to which it is a party, the guaranteeing
of the Obligations and the other obligations under the Loan Guarantee by such Guarantor and
such Guarantor’s grant of the security interests and provision of collateral under the Security
Instruments, and the grant of Liens by such Guarantor on Mortgaged Properties and other
Properties pursuant to the Security Instruments.

        “Type”, when used in reference to any Loan or Borrowing, refers to whether the rate of
interest on such Loan, or on the Loans comprising such Borrowing, is determined by reference to
the Alternate Base Rate or the Adjusted LIBO Rate.

       “UCC” means the Uniform Commercial Code as in effect in the State of Texas.

       “U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

       “USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L.
107-56), as amended.

        “Variance Testing Date” shall have the meaning assigned to such term in Section
8.01(t)(iii).



                                               29
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 331 of 1298



        “Variance Testing Period” shall have the meaning assigned to such term in Section
8.01(t)(iii).

      “Volumetric Production Payments” means sales of Hydrocarbons in place that require the
Borrower or any Guarantor to deliver Hydrocarbons at some future time without receipt by such
Borrower or Guarantor at such future time of full payment therefor.

       “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country, which write-
down and conversion powers are described in the EU Bail-In Legislation Schedule.

        “Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by applicable law), on a
fully-diluted basis, are owned by the Borrower or one or more of the Wholly-Owned
Subsidiaries or are owned by the Borrower and one or more of the Wholly-Owned Subsidiaries.

       Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement, Loans
and Borrowings, respectively, may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or a “Eurodollar Borrowing”).

        Section 1.04 Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements or
modifications set forth in the Loan Documents herein), (b) any reference herein to any law shall
be construed as referring to such law as amended, modified, codified or reenacted, in whole or in
part, and in effect from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions contained in the Loan
Documents herein), (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the word “from”
means “from and including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this Agreement. No provision
of this Agreement or any other Loan Document shall be interpreted or construed against any
Person solely because such Person or its legal representative drafted such provision.

        Section 1.05 Accounting Terms and Determinations; GAAP.                Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all financial statements and
certificates and reports as to financial matters required to be furnished to the Agent or the


                                                30
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 332 of 1298



Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis consistent
with the Financial Statements except for changes in which the Borrower’s independent certified
public accountants concur and which are disclosed to Agent on the next date on which financial
statements are required to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing, no such change
shall modify or affect the manner in which compliance with the covenants contained herein is
computed such that all such computations shall be conducted utilizing financial information
presented consistently with prior periods.

       Section 1.06 [Reserved].

        Section 1.07 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any new Person comes
into existence, such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.

                                           ARTICLE II
                                          THE CREDITS

       Section 2.01 Commitments.

               (a)    Subject to the applicable terms and conditions and relying upon the
representations and warranties herein set forth, each New Money Lender agrees to make new
money loans (the “New Money Loans”) to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in: (i) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment, (ii) during the Interim
Period, such Lender’s Revolving Credit Exposure exceeding its Applicable Percentage of the
Interim Facility Cap, or (iii) the total Revolving Credit Exposure of all New Money Lenders
exceeding the then-effective Available Commitments. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, repay and reborrow the New
Money Loans.

                (b)    On the (i) Interim Facility Effective Date, each Refinancing Lender shall
become entitled to roll up an aggregate principal amount of Existing Loans held by such Lender
equal to such Refinancing Lender’s Interim Refinanced Loan Amount as set forth opposite such
Refinancing Lender’s name on Annex I under “Interim Refinanced Loan Amount” into roll-up
loans hereunder (the “Interim Refinanced Loans”) and (ii) Final Facility Effective Date, each
Refinancing Lender shall become entitled to roll up an aggregate principal amount of Existing
Loans held by such Lender equal to such Refinancing Lender’s Final Refinanced Loan Amount
as set forth opposite such Refinancing Lender’s name on Annex I under “Final Refinanced Loan
Amount” into roll-up loans hereunder (the “Final Refinanced Loans” and, together with the
Interim Refinanced Loans, collectively the “Refinanced Loans”). Subject to the terms and
conditions set forth herein and without any further action by any party to this Agreement, each
Refinancing Lender’s (i) Interim Refinanced Loans shall, from and after the Interim Facility


                                                 31
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 333 of 1298



Effective Date, and (ii) Final Refinanced Loans shall, from and after the Final Facility Effective
Date, be designated as Refinanced Loans and administered hereunder. Such designation is not
intended to and shall not constitute a payment on account of or a novation of the applicable
Existing Loans, which shall continue to be outstanding under the Existing Credit Agreement and
administered under this Agreement as Refinanced Loans. As a consequence of such designation,
and solely to enable the Refinanced Loans to be administered hereunder, effective with such
designation, each Refinanced Loan that is the subject of such designation shall from and after
such designation constitute a Refinanced Loan hereunder; provided that, for the avoidance of
doubt, until any Existing Loan has been designated as a Refinanced Loan hereunder and
approved by the applicable DIP Order, the Refinanced Loans shall continue to be guaranteed by
the Guarantors under the Existing Guaranty Agreement and secured by and entitled to the
benefits of all Liens and security interests created and arising under the Existing Security
Instruments, which Liens and security interests shall remain in full force and effect on a
continuous basis, unimpaired, uninterrupted and undischarged, and having the same perfected
status and priority. Each such designation shall be applied on a pro rata basis to the Existing
Loans held by such Refinancing Lender under the Existing Credit Agreement to the extent rolled
up under this Agreement as set forth on Annex I. For the avoidance of doubt, each Refinancing
Lender acknowledges and agrees that, by accepting the benefits of this Agreement, on the
Interim Facility Effective Date and Final Facility Effective Date, as applicable, each Existing
Lender rolling up loans under this Agreement shall become a party to this Agreement as a
Refinancing Lender hereunder by executing and delivering a counterpart to this Agreement.
Amounts rolled up under this Section 2.01(b) and repaid or prepaid may not be reborrowed. The
Agent shall update Annex I on each of the Interim Facility Effective Date and the Final Facility
Effective Date to reflect each Refinancing Lender’s Refinanced Loan Amount (which
Refinanced Loan Amount listed on Annex I shall be conclusive absent manifest error) and
deliver such updated Annex I to the Borrower and the Refinancing Lenders, whereupon such
updated Annex I shall constitute Annex I for all purposes hereunder. Notwithstanding anything
to the contrary herein, the Refinanced Loans shall be ABR Loans and shall bear interest at the
Alternate Base Rate plus the Applicable Margin.

       Section 2.02 Loans and Borrowings.

                (a)    Borrowings; Several Obligations. Each New Money Loan shall be made
as part of a Borrowing consisting of New Money Loans made by the New Money Lenders
ratably in accordance with their respective Commitments. The failure of any Lender to make
any New Money Loan required to be made by it shall not relieve any other New Money Lender
of its obligations hereunder; provided that the Commitments are several and no New Money
Lender shall be responsible for any other Lender’s failure to make Loans as required hereunder.

               (b)     Types of Loans. Subject to Section 3.03, each Borrowing of New Money
Loans shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each New Money Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such New Money
Lender to make such New Money Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such New Money Loan in accordance with the
terms of this Agreement.



                                               32
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 334 of 1298



               (c)    Minimum Amounts; Limitation on Number of Borrowings. At the
commencement of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be
in an aggregate amount that is an integral multiple of $500,000 and not less than $1,000,000;
provided that any Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.08(e). Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more than a total of
eight (8) Eurodollar Borrowings outstanding. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after the Maturity
Date.

               (d)     Loans, Obligations and Notes. The Obligations and credit extensions
made by each Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Agent in the ordinary course of business. The accounts or records maintained
by the Agent and each Lender shall be conclusive absent manifest error of the amount of the
credit extensions made by such Lender to the Borrower and the interest and payments thereon. In
the event of any conflict between the accounts and records maintained by any Lender and the
accounts and records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error. Upon the request of any Lender made
through the Agent, the Borrower shall execute and deliver to such Lender (through the Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse the date, Type (if applicable), and amount
and maturity of its Loans and payments made with respect thereto. Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the Obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.

       Section 2.03 Requests for Borrowings. To request a Borrowing of New Money Loans,
the Borrower shall notify the Agent of such request by telephone (a) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., Houston time, three (3) Business Days before the date of
the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 pm noon,
Houston time, on the Business Day prior to the proposed Borrowing; provided that no such
notice shall be required for any deemed request of a Eurodollar Borrowing to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(e). Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Agent of a written Borrowing Request in a form approved by the Agent
substantially in the form of Exhibit B and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance with Section
2.02:

               (a)    the aggregate amount of the requested Borrowing;

               (b)    the date of such Borrowing, which shall be a Business Day;

               (c)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;



                                               33
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 335 of 1298



               (d)     in the case of a Eurodollar Borrowing, the Interest Period to be applicable
thereto, which shall be a period of one month;

               (e)    the amount of (i) the then-effective Aggregate Commitments, (ii) the
amount of Available Funds and the then-effective Available Commitments, (C) the current total
Revolving Credit Exposures (without regard to the requested Borrowing) and (D) the pro forma
total Revolving Credit Exposures (giving effect to the requested Borrowing);

               (f)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05;

       Each Borrowing Request shall constitute a representation that (a) the amount of the
requested Borrowing shall not cause the total Revolving Credit Exposures to exceed the total
Available Commitments. Promptly following receipt of a Borrowing Request in accordance
with this Section 2.03, the Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

       Section 2.04 Interest Elections.

               (a)     Conversion and Continuance. Except as provided in Section 2.08, each
Borrowing of New Money Loans initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period of one month. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing as provided in this Section 2.04. The Borrower
may elect different options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the New Money
Loans comprising such Borrowing, and the New Money Loans comprising each such portion
shall be considered a separate Borrowing.

               (b)    Interest Election Requests. To make an election pursuant to this Section
2.04, the Borrower shall notify the Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Agent of a written Interest Election
Request in a form approved by the Agent and signed by the Borrower.

                (c)  Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance with Section
2.02:

                      (i)    the Borrowing to which such Interest Election Request applies and,
       if different options are being elected with respect to different portions thereof, the
       portions thereof to be allocated to each resulting Borrowing (in which case the
       information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall be specified for
       each resulting Borrowing);




                                               34
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 336 of 1298



                     (ii)   the effective date of the election made pursuant to such Interest
       Election Request, which shall be a Business Day;

                     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
       Eurodollar Borrowing; and

                     (iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
       Period to be applicable thereto after giving effect to such election, which, in all cases,
       whether or not so indicated in such Interest Election Request, shall be a period of one
       month.

      If any such Interest Election Request does not specify a Type, then the Borrower shall be
deemed to have selected a Eurodollar Borrowing with an initial Interest Period of one month.

               (d)     Notice to New Money Lenders by the Agent. Promptly following receipt
of an Interest Election Request, the Agent shall advise each New Money Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

                (e)   Effect of Failure to Deliver Timely Interest Election Request and Events
of Default. If the Borrower fails to deliver a timely Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such Borrowing shall
be continued as a Eurodollar Loan having an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing: (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing (and any
Interest Election Request that requests the conversion of any Borrowing to, or continuation of
any Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

       Section 2.05 Funding of Borrowings.

               (a)    Funding by Lenders. Each Lender shall make each New Money Loan to
be made by it hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., Houston time, to the account of the Agent most recently designated by it for
such purpose by notice to the Lenders. The Agent will make such New Money Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to an account of
the Borrower and designated by the Borrower in the applicable Borrowing Request; provided
that Eurodollar Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.08(e) shall be remitted by the Agent to the Issuing Bank that made such LC
Disbursement. Nothing herein shall be deemed to obligate any Lender to obtain the funds for its
New Money Loan in any particular place or manner or to constitute a representation by any
Lender that it has obtained or will obtain the funds for its New Money Loan in any particular
place or manner.

               (b)    Presumption of Funding by the Lenders. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that such Lender will



                                               35
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 337 of 1298



not make available to the Agent such Lender’s share of such Borrowing, the Agent may assume
that such Lender has made such share available on such date in accordance with Section 2.05(a)
and may, in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Agent, then the applicable Lender and the Borrower severally agree to pay to the
Agent forthwith on demand such corresponding amount with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but excluding the date
of payment to the Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such amount to the
Agent, then such amount shall constitute such Lender’s Loan included in such Borrowing.

       Section 2.06 Termination and Reduction of Aggregate Commitments.

                (a)     Scheduled Termination of Commitments. Unless previously terminated,
the Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Commitments is terminated or reduced to zero, then the Commitments shall terminate on the
effective date of such termination or reduction.

               (b)    Optional Termination and Reduction of Aggregate Credit Amounts.

                     (i)    The Borrower may at any time terminate, or from time to time
       reduce, the Aggregate Commitments; provided that (A) each reduction of the Aggregate
       Commitments shall be in an amount that is an integral multiple of $500,000 and not less
       than $1,000,000, and (B) the Borrower shall not terminate or reduce the Aggregate
       Commitments if, after giving effect to any concurrent prepayment of the Loans in
       accordance with Section 3.04(c), the total Revolving Credit Exposures would exceed the
       Available Commitments.

                      (ii)    The Borrower shall notify the Agent of any election to terminate or
       reduce the Aggregate Commitments under Section 2.06(b)(i) at least three (3) Business
       Days prior to the effective date of such termination or reduction, specifying such election
       and the effective date thereof. Promptly following receipt of any notice, the Agent shall
       advise the Lenders of the contents thereof. Each notice delivered by the Borrower
       pursuant to this Section 2.06(b)(ii) shall be irrevocable. Any termination or reduction of
       the Aggregate Commitments shall be permanent and may not be reinstated. Each
       reduction of the Aggregate Commitments shall be made ratably among the Lenders in
       accordance with each Lender’s Applicable Percentage.

       Section 2.07 [Reserved].

       Section 2.08 Letters of Credit.

               (a)    General. On the Interim Facility Effective Date, the Existing Letters of
Credit shall be deemed to have been issued under the New Money Facility pursuant to, and shall
constitute Letters of Credit for all purposes under, this Agreement. Subject to the terms and



                                               36
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 338 of 1298



conditions set forth herein, the Borrower may on and after the Interim Facility Effective Date
request any Issuing Bank to issue Letters of Credit for its own account or for the account of any
Debtor, in a form reasonably acceptable to the Agent and such Issuing Bank, at any time and
from time to time during the Availability Period; provided that the Borrower may not request the
issuance, amendment, renewal or extension of Letters of Credit hereunder if after giving effect to
such issuance, amendment, renewal or extension the aggregate Revolving Credit Exposures
would exceed the Available Commitments. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by the Borrower
with, an Issuing Bank relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

               (b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall deliver as permitted by Section 12.01(a) (or
transmit by electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) to any Issuing Bank and the Agent (not less than five (5) Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a notice:

                      (i)     requesting the issuance of a Letter of Credit or identifying the
       Letter of Credit issued by such Issuing Bank to be amended, renewed or extended;

                      (ii)   specifying the date of issuance, amendment, renewal or extension
       (which shall be a Business Day);

                      (iii) specifying the date on which such Letter of Credit is to expire
       (which shall comply with Section 2.08(c));

                      (iv)    specifying the amount of such Letter of Credit;

                      (v)    specifying the name and address of the beneficiary thereof and
       such other information as shall be necessary to prepare, amend, renew or extend such
       Letter of Credit; and

                       (vi)   specifying the current total Revolving Credit Exposures (without
       regard to the requested Letter of Credit or the requested amendment, renewal or extension
       of an outstanding Letter of Credit) and the pro forma total Revolving Credit Exposures
       (giving effect to the requested Letter of Credit or the requested amendment, renewal or
       extension of an outstanding Letter of Credit).

        Each notice shall constitute a representation that after giving effect to the requested
issuance, amendment, renewal or extension, as applicable, (A) the LC Exposure shall not exceed
the LC Commitment and (B) the total Revolving Credit Exposures shall not exceed the then-
effective Available Commitments.




                                               37
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 339 of 1298



        If requested by any Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request for a Letter of
Credit.

               (c)      Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business no later than ten (10) days prior to the Scheduled Maturity Date.

                (d)     Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action on the part of the
Issuing Bank that issues such Letter of Credit or the New Money Lenders, each Issuing Bank
that issues a Letter of Credit hereunder hereby grants to each New Money Lender, and each New
Money Lender hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such New Money Lender’s Applicable Percentage of the aggregate amount available to
be drawn under such Letter of Credit. In consideration and in furtherance of the foregoing, each
New Money Lender hereby absolutely and unconditionally agrees to pay to the Agent, for the
account of any Issuing Bank that issues a Letter of Credit hereunder, such New Money Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in Section 2.08(e), or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each New Money Lender
acknowledges and agrees that its obligation to acquire participations pursuant to this Section
2.08(d) in respect of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default, aggregate Revolving Credit Exposures
exceeding the Available Commitments or reduction or termination of the Aggregate
Commitments, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

                (e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit issued by such Issuing Bank, the Borrower shall reimburse such LC
Disbursement by paying to the Agent an amount equal to such LC Disbursement not later than
1:00 p.m., Houston time, on the third day after such LC Disbursement is made, if the Borrower
shall have received notice of such LC Disbursement prior to 9:00 a.m., Houston time, on such
date, or, if such notice has not been received by the Borrower prior to such time on such date,
then not later than 1:00 p.m., Houston time, on (i) the third day after the Borrower receives such
notice, if such notice is received prior to 9:00 a.m., Houston time, on the day of receipt, or (ii)
 the Business Day immediately following the third day after the Borrower receives such notice, if
such notice is not received prior to such time on the day of receipt; provided that if such LC
Disbursement is less than or equal to $1,000,000, the Borrower shall, subject to the conditions to
Borrowing set forth herein, be deemed to have requested, and the Borrower does hereby request
under such circumstances, that such payment be financed with a Eurodollar Borrowing with an
Interest Period of one month in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by the resulting
Eurodollar Borrowing. If the Borrower fails to make such payment when due, the Agent shall
notify each New Money Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such New Money Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each New Money Lender shall pay to the Agent its



                                                38
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 340 of 1298



Applicable Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.05 with respect to New Money Loans made by such New Money Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Agent shall promptly pay to the Issuing Bank that issued such Letter of Credit the amounts so
received by it from the New Money Lenders. Promptly following receipt by the Agent of any
payment from the Borrower pursuant to this Section 2.08(e), the Agent shall distribute such
payment to the Issuing Bank that issued such Letter of Credit or, to the extent that New Money
Lenders have made payments pursuant to this Section 2.08(e) to reimburse such Issuing Bank,
then to such New Money Lenders and such Issuing Bank as their interests may appear. Any
payment made by a New Money Lender pursuant to this Section 2.08(e) to reimburse any Issuing
Bank for any LC Disbursement (other than the funding of Eurodollar Loans as contemplated
above) shall not constitute a New Money Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement. Any LC Disbursement not reimbursed by the
Borrower or funded as a New Money Loan prior to 1:00 p.m., Houston time on the date such
Disbursement is made, shall bear interest for each such day such Disbursement is outstanding at
rate per annum then applicable to Eurodollar Loans.

                 (f)     Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any Letter of Credit Agreement or this Agreement, or any term or provision
therein, (ii) any draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuing Bank under a Letter of Credit issued by such Issuing Bank
against presentation of a draft or other document that does not comply with the terms of such
Letter of Credit or any Letter of Credit Agreement, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for the provisions of
this Section 2.08(f), constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Agent, the New Money Lenders nor
any Issuing Bank, nor any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit or any payment or
failure to make any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in transmission or
delivery of any draft, notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any Issuing Bank;
provided that the foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of Credit comply with
the terms thereof. The parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised all requisite care in
each such determination. In furtherance of the foregoing and without limiting the generality



                                               39
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 341 of 1298



thereof, the parties agree that, with respect to documents presented which appear on their face to
be in substantial compliance with the terms of a Letter of Credit, the Issuing Bank that issued
such Letter of Credit may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such documents if such
documents are not in strict compliance with the terms of such Letter of Credit.

                 (g)    Disbursement Procedures. Each Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for payment under a
Letter of Credit issued by such Issuing Bank. Such Issuing Bank shall promptly notify the Agent
and the Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the Borrower of its obligation
to reimburse such Issuing Bank and the New Money Lenders with respect to any such LC
Disbursement.

                (h)     Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, until the Borrower shall have reimbursed such Issuing Bank for such LC Disbursement
(either with its own funds or a Borrowing under Section 2.08(e)), the unpaid amount thereof
shall bear interest, for each day from and including the date such LC Disbursement is made to
but excluding the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to Eurodollar Loans. Interest accrued pursuant to this Section 2.08(h)
shall be for the account of such Issuing Bank, except that interest accrued on and after the date of
payment by any New Money Lender pursuant to Section 2.08(e) to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.

                (i)     Replacement of an Issuing Bank. Any Issuing Bank may be replaced or
resign at any time by written agreement among the Borrower, the Agent, such resigning or
replaced Issuing Bank and, in the case of a replacement, the successor Issuing Bank. The Agent
shall notify the New Money Lenders of any such resignation or replacement of an Issuing Bank.
At the time any such resignation or replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the resigning or replaced Issuing Bank pursuant to
Section 3.05(b). In the case of the replacement of an Issuing Bank, from and after the effective
date of such replacement, (i) the successor Issuing Bank shall have all the rights and obligations
of the replaced Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to “Issuing Bank” shall be deemed to refer to such successor
or to any previous Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or replacement of an Issuing Bank hereunder, the
resigning or replaced Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such resignation or replacement, but shall not be required to issue additional
Letters of Credit.

               (j)     Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Agent or the Majority Lenders demanding
the deposit of cash collateral pursuant to this Section 2.08(j), (ii) the Borrower is required to pay
to the Agent the excess attributable to an LC Exposure in connection with any prepayment


                                                 40
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 342 of 1298



pursuant to Section 3.04(c), or (iii) the Borrower is required to Cash Collateralize a Defaulting
Lender’s LC Exposure pursuant to Section 4.03(c)(iii)(B), then the Borrower shall pledge and
deposit with or deliver to the Agent (as a first priority, perfected security interest), for the benefit
of the Issuing Bank, at a location and pursuant to documentation in form and substance
satisfactory to the Agent, an amount in cash in dollars equal to such LC Exposure or excess
attributable to such LC Exposure, as the case may be, as of such date plus any accrued and
unpaid interest thereon. The Borrower hereby grants to the Agent, for the benefit of each Issuing
Bank and the New Money Lenders, an exclusive first priority and continuing perfected security
interest in and Lien on such account and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held in such account, all deposits or wire transfers made
thereto, any and all investments purchased with funds deposited in such account, all interest,
dividends, cash, instruments, financial assets and other Property from time to time received,
receivable or otherwise payable in respect of, or in exchange for, any or all of the foregoing, and
all proceeds, products, accessions, rents, profits, income and benefits therefrom, and any
substitutions and replacements therefor. The Borrower’s obligation to deposit amounts pursuant
to this Section 2.08(j) shall be absolute and unconditional, without regard to whether any
beneficiary of any such Letter of Credit has attempted to draw down all or a portion of such
amount under the terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off, counterclaim or
recoupment which any Debtor may now or hereafter have against any such beneficiary, any
Issuing Bank, the Agent, the New Money Lenders or any other Person for any reason
whatsoever. Such deposit shall be held as collateral securing the payment and performance of
the Borrower’s and any Guarantor’s obligations under this Agreement and the other Loan
Documents. The Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account; provided that investments of funds in such account in
investments permitted by Section 9.05(d) or Section 9.05(f) may be made at the option of the
Borrower at its direction, risk and expense. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the Agent to reimburse,
on a pro rata basis, each Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of the Borrower and the
Guarantors, if any, under this Agreement or the other Loan Documents. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the occurrence of an
Event of Default or pursuant to Section 4.03(c)(iii)(B) as a result of a Defaulting Lender, and the
Borrower is not otherwise required to pay to the Agent the excess attributable to an LC Exposure
in connection with any prepayment pursuant to Section 3.04(c), then such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower within three (3) Business Days after
all Events of Default have been cured or waived or the events giving rise to such Cash
Collateralization pursuant to Section 4.03(c)(iii)(B) have been satisfied or resolved.

       Section 2.09 Collateral; Guarantees.

               (a)   Priority and Liens. The parties hereto acknowledge and agree that, upon
entry of the DIP Orders and the delivery and execution of this Agreement, the Obligations shall




                                                  41
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 343 of 1298



at all times be secured and perfected pursuant to, and have the superpriority claims and liens as
set forth in, the DIP Orders and herein.

               (b)    Payment of Obligations. On the Termination Date, the Lenders shall be
entitled to immediate payment of all Obligations without further application to, or order of, the
Bankruptcy Court.

                (c)    No Discharge; Survival of Claims. Each Debtor agrees that (a) any
Confirmation Order entered in the Bankruptcy Cases shall not discharge or otherwise affect in
any way any of the Obligations, other than after the payment in full in cash to the Secured Parties
of all Obligations (and the Cash Collateralization of all outstanding Letters of Credit in amount
and subject to documentation satisfactory to the Issuing Bank) and termination of the
Commitments on or before the effective date of an Approved Plan of Reorganization and (b) to
the extent the Obligations are not satisfied in full, (i) the Obligations shall not be discharged by
the entry of a Confirmation Order (and each Loan Party, pursuant to Section 1141(d)(4) of the
Bankruptcy Code, hereby waives any such discharge) and (ii) the Superpriority Claim granted to
the Agent, the Lenders, the Secured Swap Parties and the Secured Cash Management Providers
pursuant to the DIP Order and the Liens granted to the Agent pursuant to the DIP Order shall not
be affected in any manner by the entry of a Confirmation Order.

               (d)    Perfection and Protection of Security Interests and Liens. The Loan Parties
will from time to time deliver to the Agent all financing statements, amendments, assignments
and continuation statements, extension agreements and other documents, properly completed and
executed (and acknowledged when required) by each Loan Party, as applicable, in form and
substance satisfactory to the Agent, in each case, which the Agent requests for the purpose of
perfecting, confirming, or protecting its lien and security interest in Collateral for the purpose of
securing the Obligations.

               (e)     Offset. Subject to the terms and conditions set forth in the applicable DIP
Order, to secure the payment and performance of the Obligations, each Debtor hereby grants the
Agent and each Lender a security interest, lien, and right of offset, each of which shall be in
addition to all other interests, liens, and rights of the Agent at common law, under this
Agreement and the other Loan Documents, or otherwise, and each of which shall be upon and
against (i) any and all monies, securities or other property (and the proceeds therefrom) of the
Debtors now or hereafter held or received by or in transit to the Agent or any Lender from or for
the account of any Debtor, whether for safekeeping, custody, pledge, transmission, collection or
otherwise, any and all deposits (general or special, time or demand, provisional or final) of any
Debtor with the Agent or any Lender, and (ii) any other credits and claims of any Debtor at any
time existing against the Agent or any Lender, including claims under certificates of deposit.
During the existence of any Event of Default, the Agent or any Lender is hereby authorized to
foreclose upon, offset, appropriate, and apply, at any time and from time to time, without notice
to any Debtor, any and all items hereinabove referred to against the Obligations then due and
payable.

                (f)     The direct or indirect value of the consideration received and to be
received by such Guarantor in connection herewith is reasonably worth at least as much as the
liability and obligations of each Guarantor hereunder and under the other Loan Documents, and


                                                 42
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 344 of 1298



the incurrence of such liability and obligations in return for such consideration may reasonably
be expected to benefit each Guarantor, directly or indirectly.

                (g)      The Bankruptcy Cases were commenced on the Petition Date in
accordance with applicable law and proper notice thereof and the proper notice for (i) the
motions seeking approval of the Loan Documents and the DIP Facility and (ii) the hearings for
the approval of the Interim Order and the Final Order were given in each case. The Borrower has
given, on a timely basis as specified in the Interim Order, all notices required to be given on or
prior to the date of this representation to all parties specified in the Interim Order.

               (h)    All Obligations of the Debtors to the Lenders under the Loan Documents,
including all Loans made under the DIP Facility, shall, subject to the Carve-Out, at all times:

                       (i)     pursuant to Bankruptcy Code section 364(c)(1), be entitled to joint
       and several Superpriority Claim status in the Bankruptcy Case, which claims in respect of
       the New Money Facility and the Refinancing Facility shall be pari passu and shall be
       senior in priority and payment to the obligations under the Existing Credit Agreement;

                       (ii)    pursuant to Bankruptcy Code section 364(c)(2), be secured by a
       perfected first priority Lien on the Collateral to the extent that such Collateral is not
       subject to valid, perfected and non-avoidable liens as of the Petition Date or liens that
       were in existence immediately prior to the Petition Date that are perfected as permitted by
       Section 546(b) of the Bankruptcy Code;

                      (iii) pursuant to Bankruptcy Code section 364(c)(3), be secured by a
       perfected junior lien on all assets of the Loan Parties, to the extent that such assets are
       subject to a valid, perfected and non-avoidable Liens as of the Petition Date or liens that
       were in existence immediately prior to the Petition Date that are perfected as permitted by
       Section 546(b) of the Bankruptcy Code; and

                      (iv)    pursuant to Bankruptcy Code section 364(d), be secured by a
       perfected superpriority priming Lien on all Collateral to the extent that such Collateral is
       subject to valid, perfected and non-avoidable liens in favor of third parties as of the
       commencement of the Bankruptcy Case, including, all accounts receivable, inventory,
       real and personal property, plant and equipment of the Loan Parties that secure the
       obligations of the Loan Parties under the Existing Credit Agreement and the Existing
       Second Lien Credit Agreement.

                             ARTICLE III
        PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

        Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Agent for the account of each Lender the then unpaid principal amount of each Loan
on the Termination Date.

       Section 3.02 Interest.




                                               43
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 345 of 1298



                (a)    ABR Loans. Each ABR Loan comprising an ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.

              (b)     Eurodollar Loans. Each Eurodollar Loan comprising a Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Eurodollar Loan plus the Applicable Margin, but in no event to exceed the Highest Lawful Rate.

               (c)     Post-Default Rate. Notwithstanding the foregoing, if an Event of Default
has occurred and is continuing, or if any principal of or interest on any Loan or any fee or other
amount payable by the Borrower or any Guarantor hereunder or under any other Loan Document
is not paid when due, whether at stated maturity, upon acceleration or otherwise, then all New
Money Loans outstanding, shall bear interest, after as well as before judgment, at the Alternate
Base Rate or the Adjusted LIBO Rate, as applicable, plus the Applicable Margin, plus two
percent (2%), but in no event to exceed the Highest Lawful Rate.

                (d)     Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on, with respect to any ABR Loan or Eurodollar Loan, the last Business Day of each
calendar month and on the Termination Date; provided that (A) interest accrued pursuant to
Section 3.02(c) shall be payable on demand, (B) in the event of any repayment or prepayment of
any Loan (other than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (C) in the event of any conversion of any Eurodollar Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan shall be payable on
the effective date of such conversion.

                (e)     Interest Rate Computations. All interest hereunder shall be computed on
the basis of a year of 360 days, unless such computation would exceed the Highest Lawful Rate,
in which case interest shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), except that interest computed by reference to the Alternate Base Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the Agent, and
such determination shall be conclusive absent manifest error, and be binding upon the parties
hereto.

       Section 3.03 Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Eurodollar Borrowing:

               (a)    the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining the Adjusted
LIBO Rate or the LIBO Rate for such Interest Period; or

                (b)   the Agent is advised by the Majority Lenders that the Adjusted LIBO Rate
or LIBO Rate, as applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;


                                               44
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 346 of 1298



then the Agent shall give notice thereof to the Borrower and the Lenders by telephone or
telecopy as promptly as practicable thereafter and, until the Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i) any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.

       Section 3.04 Prepayments.

                (a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with Section 3.04(b) and payment of applicable breakage costs, if any, under Section
5.02. Notwithstanding the foregoing, no voluntary prepayment of Refinanced Loans may be
made until all New Money Loans and all other Obligations in respect thereof have been paid in
full in cash and all Commitments have been terminated.

               (b)    Notice and Terms of Optional Prepayment. The Borrower shall notify the
Agent by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, Houston time, three
(3) Business Days before the date of prepayment, or (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 noon, Houston time, one (1) Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid. Promptly following receipt
of any such notice relating to a Borrowing, the Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided in
Section 2.02(c). Each prepayment of a Borrowing shall be applied ratably to the Loans included
in the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 3.02 and any payments to the extent required by Section 5.02.

               (c)     Mandatory Prepayments.

                      (i)    If, after giving effect to any termination or reduction of the
       Aggregate Commitments pursuant to Section 2.06(b), or for any other reason, the total
       Revolving Credit Exposures exceeds the total Available Commitments, then the
       Borrower shall (A) prepay the New Money Loans, to be applied ratably to each New
       Money Lender, on the date of such termination or reduction in an aggregate principal
       amount equal to such excess, and (B) if any excess remains after prepaying all of the
       Borrowings as a result of an LC Exposure, Cash Collateralize such excess as provided in
       Section 2.08(j).

                     (ii)    Subject to the payment priorities set forth in the DIP Orders, if the
       Debtors (A) sell any Property outside of the ordinary course of business pursuant to
       Section 9.12(d) or otherwise sell any Property outside of the ordinary course of business
       as not otherwise permitted by this Agreement or (B) receive any insurance proceeds or
       condemnation proceeds, in each case, including when an Event of Default exists, then the
       Borrower shall prepay the Refinanced Loans (ratably to each Refinancing Lender) in an


                                                45
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 347 of 1298



       aggregate amount equal to the lesser of (x) 100% of Net Cash Proceeds received from
       such sale or proceeds and (y) the aggregate principal amount of Refinanced Loans then
       outstanding. The Borrower shall be obligated to make such prepayment and/or Cash
       Collateralize such excess on the date it or any Subsidiary receives cash proceeds;
       provided that all payments required to be made pursuant to this Section 3.04(c)(ii) must
       be made on or prior to the Termination Date. Each prepayment pursuant to this Section
       3.04(c)(ii) shall be applied ratably to the Refinanced Loans. Prepayments pursuant to this
       Section 3.04(c)(ii) shall be accompanied by accrued interest to the extent any interest
       under such Loans being repaid remains unpaid.

               (d)     No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under Section 5.02.

             (e)     No Effect on Secured Swap Agreements and Secured Cash Management
Agreements. Prepayments permitted or required under this Section 3.04 shall not affect the
Borrower’s obligation to continue making payments under any Secured Swap Agreement or
Secured Cash Management Agreement, as applicable, each of which shall remain in full force
and effect notwithstanding such prepayment, subject to the terms of such Secured Swap
Agreement or Secured Cash Management Agreement, as applicable.

       Section 3.05 Fees.

                (a)     Commitment Fees. The Borrower agrees to pay to the Agent for the
account of each New Money Lender (subject to Section 4.03(c)(i) and in accordance with each
such Lender’s Applicable Percentage) a commitment fee, which shall accrue at the Commitment
Fee Rate on the average daily amount of the unused amount of the Commitment of such New
Money Lender during the period from and including the Interim Facility Effective Date to but
excluding the Termination Date, provided, that, during the Interim Period, the commitment fee
shall be calculated based on the Interim Facility Cap. Accrued commitment fees shall be payable
monthly in arrears on the last day of each calendar month and on the Termination Date,
commencing on the first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case such commitment fees shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

                (b)     Letter of Credit Fees. The Borrower agrees to pay (i) to the Agent for the
account of each Lender (subject to Section 4.03(c)(iii)) a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurodollar Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, (ii) to each Issuing Bank a fronting fee equal to 0.50%
per annum on the face amount of each Letter of Credit issued by such Issuing Bank hereunder,
provided that in no event shall such fee be less than $500 and (iii) to each Issuing Bank, for its
own account, its standard fees with respect to the amendment, renewal or extension of any Letter


                                               46
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 348 of 1298



of Credit issued by such Issuing Bank or processing of drawings thereunder. Participation fees
and fronting fees accrued shall be payable in arrears on the last Business Day of each calendar
month, commencing on the first such date to occur after the date of this Agreement; provided
that all such fees shall be payable on the Termination Date and any such fees accruing after the
Termination Date shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this Section 3.05(b) shall be payable within ten (10) days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of 360 days, unless
such computation would exceed the Highest Lawful Rate, in which case such fees shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and shall be payable for
the actual number of days elapsed (including the first day but excluding the last day).

              (c)    Agent Fees. The Borrower agrees to pay to the Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Agent.

               (d)     Up-Front Fees. The Borrower agrees to pay to the Agent, for the ratable
benefit of each New Money Lender, an up-front fee (the “Up-Front Fee”) on the Aggregate
Commitments of New Money Loans, which shall be earned and due and payable in the following
manner: (i) on the Interim Facility Effective Date, in an amount equal to 1.75% of the Interim
Facility Cap, and (ii) on the Final Facility Effective Date, in an amount equal to (1) 1.75% of
(2) the Aggregate Commitments less the Interim Facility Cap.

                              ARTICLE IV
          PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS.

       Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

                (a)     Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 5.01, Section 5.02, Section 5.03 or
otherwise) prior to 1:00 p.m., Houston time, on the date when due, in immediately available
funds, without defense, deduction, recoupment, set-off or counterclaim. Fees, once paid, shall be
fully earned and shall not be refundable under any circumstances. Any amounts received after
such time on any date may, in the discretion of the Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Agent at its offices specified in Section 12.01, except payments to
be made directly to an Issuing Bank as expressly provided herein and except that payments
pursuant to Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made directly to
the Persons entitled thereto. The Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

              (b)    Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Agent to pay fully all amounts of principal, unreimbursed LC


                                               47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 349 of 1298



Disbursements, interest and fees then due hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal and unreimbursed LC Disbursements then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal and unreimbursed
LC Disbursements then due to such parties.

                (c)     Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent of such recovery,
without interest, and (ii) the provisions of this Section 4.01(c) shall not be construed to apply to
any payment made by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such Lender were a
direct creditor of the Borrower in the amount of such participation.

        Section 4.02 Presumption of Payment by the Borrower. Unless the Agent shall have
received notice from the Borrower prior to the date on which any payment is due to the Agent for
the account of the Lenders or any Issuing Bank that the Borrower will not make such payment,
the Agent may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or such Issuing Bank, as the case may be, severally
agrees to repay to the Agent forthwith on demand the amount so distributed to such Lender or
such Issuing Bank with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation.

       Section 4.03 Payments and Deductions by the Agent; Defaulting Lenders.

              (a)    Certain Deductions by the Agent. If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(a), Section 2.05(b), Section 2.08(d),


                                                48
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 350 of 1298



Section 2.08(e) or Section 4.02 then the Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the Agent for the account
of such Lender to satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

               (b)    Payments and Deductions to Defaulting Lenders.

                      (i)      The Borrower shall have the right, to the extent permitted by
       applicable law, to setoff any amounts owed to it by any Defaulting Lender or any of such
       Defaulting Lender’s Affiliates in respect of deposit liabilities against amounts due by the
       Borrower or any Guarantor to such Defaulting Lender or its Affiliates under this
       Agreement, provided that the amount of such set-off shall not exceed the amount of such
       Defaulting Lender’s Revolving Credit Exposures and interest. Further, if any Lender
       shall fail to make any payment required to be made by it pursuant to Section 2.05(a),
       Section 2.08(d), Section 2.08(e) or Section 4.02 then the Agent may, in its discretion
       (notwithstanding any contrary provision hereof), apply any amounts thereafter received
       by the Agent for the account of such Lender to satisfy such Lender’s obligations under
       such Sections until all such unsatisfied obligations are fully paid in cash.

                       (ii)   If a Defaulting Lender (or a Lender who would be a Defaulting
       Lender but for the expiration of the relevant grace period) as a result of the exercise of a
       set-off shall have received a payment in respect of its Revolving Credit Exposure which
       results in its Revolving Credit Exposure being less than its Applicable Percentage of the
       aggregate Revolving Credit Exposures, then no payments will be made to such
       Defaulting Lender until such time as all amounts due and owing to the Lenders have been
       equalized in accordance with each of the Lenders respective pro rata share of the
       Obligations. Further, if at any time prior to the acceleration or maturity of the Loans, the
       Agent shall receive any payment in respect of principal of a Loan or a reimbursement of
       an LC Disbursement while one or more Defaulting Lenders shall be party to this
       Agreement, the Agent shall apply such payment first to the Borrowing(s) for which such
       Defaulting Lender(s) shall have failed to fund its pro rata share until such time as such
       Borrowing(s) are paid in full or each Lender (including each Defaulting Lender) is owed
       its Applicable Percentage of all Loans then outstanding. After acceleration or maturity of
       the Loans, subject to the first sentence of this Section 4.03(b), all principal will be paid
       ratably as provided in Section 10.02(c).

               (c)     Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:

                   (i)    Fees shall cease to accrue on the unfunded portion of the
       Commitment of such Defaulting Lender pursuant to Section 3.05.

                     (ii)   The Commitment and the Revolving Credit Exposure of such
       Defaulting Lender shall not be included in determining whether all Lenders, the Majority
       Lenders or the Required Lenders, as applicable, have taken or may take any action
       hereunder (including any consent to any amendment or waiver pursuant to


                                               49
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 351 of 1298



  Section 12.02); provided that any waiver, amendment or modification requiring the
  consent of all Lenders or each affected Lender which affects such Defaulting Lender
  differently than other affected Lenders shall require the consent of such Defaulting
  Lender.

                (iii) if any LC Exposure exists at the time a Lender becomes a
  Defaulting Lender then:

                        (A)    all or any part of the LC Exposure of such Defaulting
        Lender shall be reallocated among the Non-Defaulting Lenders in accordance
        with their respective Applicable Percentages (for the purposes of such reallocation
        the Defaulting Lender’s Commitment shall be disregarded in determining the
        Non-Defaulting Lender’s Applicable Percentage) but only to the extent (1) the
        sum of all Non-Defaulting Lenders’ Revolving Credit Exposures plus such
        Defaulting Lender’s LC Exposure does not exceed the total of all Non-Defaulting
        Lenders’ Commitments, (2) the conditions set forth in Section 6.03 are satisfied at
        such time and (3) the sum of each Non-Defaulting Lender’s Revolving Credit
        Exposure plus its reallocated share of such Defaulting Lender’s LC Exposure
        does not exceed such Non-Defaulting Lender’s Commitment; provided that,
        subject to Section 12.22, no reallocation hereunder shall constitute a waiver or
        release of any claim of any party hereunder against a Defaulting Lender arising
        from that Lender having become a Defaulting Lender, including any claim of a
        Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
        exposure following such reallocation;

                       (B)     if the reallocation described in Section 4.03(c)(iii)(A)
        cannot, or can only partially, be effected, then the Borrower shall within one
        Business Day following notice by the Agent Cash Collateralize for the benefit of
        the Issuing Bank only the Borrower’s obligations corresponding to such
        Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
        pursuant to Section 4.03(c)(iii)(A)) in accordance with the procedures set forth in
        Section 2.08(j) for so long as such LC Exposure is outstanding and the relevant
        Defaulting Lender remains a Defaulting Lender;

                       (C)    if the Borrower Cash Collateralizes any portion of such
        Defaulting Lender’s LC Exposure pursuant to Section 4.03(c)(iii)(B), then the
        Borrower shall not be required to pay any fees to such Defaulting Lender pursuant
        to Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure during
        the period such Defaulting Lender’s LC Exposure is Cash Collateralized;

                      (D)    if the LC Exposure of the Non-Defaulting Lenders is
        reallocated pursuant to Section 4.03(c)(iii)(A), then the fees payable to the
        Lenders pursuant to Section 3.05(a) and Section 3.05(b) shall be adjusted in
        accordance with such Non-Defaulting Lenders’ Applicable Percentages; or

                         (E)    if all or any portion of such Defaulting Lender’s LC
        Exposure    is    neither Cash Collateralized nor reallocated pursuant to


                                        50
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 352 of 1298



               Section 4.03(c)(iii)(A) or Section 4.03(c)(iii)(B), then, without prejudice to any
               rights or remedies of the Issuing Bank or any Lender hereunder, all commitment
               fees that otherwise would have been payable to such Defaulting Lender (solely
               with respect to the portion of such Defaulting Lender’s Commitment that was
               utilized by such LC Exposure) and letter of credit fees payable under
               Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure shall be
               payable to the Issuing Bank until such LC Exposure is Cash Collateralized and/or
               reallocated.

               (d)     So long as any Lender is a Defaulting Lender, the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is satisfied that the related
exposure and the Defaulting Lender’s then outstanding LC Exposure will be 100% covered by
the Commitments of the Non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 4.03(c)(iii)(B), and participating interests in any such
newly issued or increased Letter of Credit shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 4.03(c)(iii)(A) (and Defaulting Lenders shall not participate
therein).

                 (e)     If the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such Lender commits to
extend credit, the Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Issuing Bank shall have entered into arrangements with the Borrower or such
Lender, satisfactory to the Issuing Bank, as the case may be, to defease any risk to it in respect of
such Lender hereunder.

               (f)      In the event that the Agent, the Borrower and the Issuing Bank each agrees
that a Defaulting Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall purchase at par such
of the Loans and/or participations in Letters of Credit of the other Lenders as the Agent shall
determine may be necessary in order for such Lender to hold such Loans and/or participations in
Letters of Credit in accordance with its Applicable Percentage.

                             ARTICLE V
    INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

       Section 5.01 Increased Costs.

               (a)     Eurodollar Changes in Law. If any Change in Law shall:

                      (i)   impose, modify or deem applicable any reserve, special deposit or
       similar requirement against assets of, deposits with or for the account of, or credit
       extended by, any Lender (except any such reserve requirement reflected in the Adjusted
       LIBO Rate);

                    (ii)   subject any Lender or other recipient of any payment under this
       Agreement or under any other Loan Document to any Taxes (other than (A) Indemnified



                                                 51
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 353 of 1298



       Taxes and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
       commitments, or other obligations, or its deposits, reserves, other liabilities or capital
       attributable thereto; or

                      (iii) impose on any Lender or the London interbank market any other
       condition affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or to
reduce the amount of any sum received or receivable by such Lender (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or reduction suffered.

                (b)    Capital Requirements or Liquidity. If any Lender or any Issuing Bank
determines that any Change in Law regarding capital requirements or liquidity has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing Bank’s capital or on the
capital of such Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

               (c)     Certificates. A certificate of a Lender or any Issuing Bank setting forth in
reasonable detail the basis of its request and the amount or amounts necessary to compensate
such Lender or such Issuing Bank or its holding company, as the case may be, as specified in
Section 5.01(a) or (b) shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or such Issuing Bank, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

                (d)   Effect of Failure or Delay in Requesting Compensation. Failure or delay
on the part of any Lender or any Issuing Bank to demand compensation pursuant to this
Section 5.01 shall not constitute a waiver of such Lender’s or such Issuing Bank’s right to
demand such compensation, provided that no Lender may make any such demand more than 180
days after the Termination Date, nor for any amount which has accrued more than 270 days prior
to such Lender or Issuing Bank delivering the certificate required in Section 5.01(c).

        Section 5.02 Break Funding Payments. In the event of (a) the payment of any principal
of any Eurodollar Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any Eurodollar Loan into an
ABR Loan other than on the last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, then, in any such event, the Borrower shall compensate each Lender


                                                52
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 354 of 1298



for the loss, cost and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period at the interest
rate which such Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar market.

        A certificate of any Lender setting forth any amount or amounts that such Lender is
entitled to receive pursuant to this Section 5.02 shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount shown as due
on any such certificate within ten (10) days after receipt thereof.

       Section 5.03 Taxes.

               (a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower or any Guarantor shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional sums payable
under this Section 5.03(a)), the Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made, (ii) the
Borrower or such Guarantor shall make such deductions and (iii) the Borrower or such Guarantor
shall pay the full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

              (b)      Payment of Other Taxes by the Borrower. The Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable law.

               (c)      Indemnification by the Borrower. The Borrower shall indemnify the
Agent, each Lender and each Issuing Bank, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Agent, such Lender or such
Issuing Bank, as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.03) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate of the Agent, a Lender or an Issuing Bank as to the basis
of such Indemnified Taxes and Other Taxes and the amount of such payment or liability under
this Section 5.03 shall be delivered to the Borrower and shall be conclusive absent manifest
error.




                                                53
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 355 of 1298



               (d)     Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a Governmental Authority,
the Borrower shall deliver to the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.

                (e)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax under the law of the jurisdiction in which the Borrower is located,
or any treaty to which such jurisdiction is a party, with respect to payments under this Agreement
or any other Loan Document shall deliver to the Borrower (with a copy to the Agent), at the time
or times prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate.

          Without limiting the generality of the foregoing, in the event that the Borrower is a U.S.
Person,

                         (i)    any Lender that is a U.S. Person shall deliver to the Borrower and
          the Agent on or prior to the date on which such Lender becomes a Lender under this
          Agreement (and from time to time thereafter upon the reasonable request of the Borrower
          or the Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
          from U.S. federal backup withholding tax;

                          (ii)   any Foreign Lender shall, to the extent it is legally entitled to do
          so, deliver to the Borrower and the Agent (in such number of copies as shall be requested
          by the recipient) on or prior to the date on which such Foreign Lender becomes a Lender
          under this Agreement (and from time to time thereafter upon the reasonable request of the
          Borrower or the Agent), whichever of the following is applicable:

                                 (A)   in the case of a Foreign Lender claiming the benefits of an
                 income tax treaty to which the United States is a party (x) with respect to
                 payments of interest under any Loan Document, executed originals of IRS Form
                 W-8BEN establishing an exemption from, or reduction of, U.S. federal
                 withholding Tax pursuant to the “interest” article of such tax treaty and (y) with
                 respect to any other applicable payments under any Loan Document, IRS Form
                 W-8BEN establishing an exemption from, or reduction of, U.S. federal
                 withholding Tax pursuant to the “business profits” or “other income” article of
                 such tax treaty;

                                (B)     executed originals of IRS Form W-8ECI;

                                 (C)    in the case of a Foreign Lender claiming the benefits of the
                 exemption for portfolio interest under Section 881(c) of the Code, (x) a certificate
                 substantially in the form of Exhibit F-1 to the effect that such Foreign Lender is
                 not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
                 “10 percent shareholder” of the Borrower within the meaning of
                 Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation” described



                                                  54
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 356 of 1298



               in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
               (y) executed originals of IRS Form W-8BEN; or

                              (D)     to the extent a Foreign Lender is not the beneficial owner,
               executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
               IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form
               of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
               documents from each beneficial owner, as applicable; provided that if the Foreign
               Lender is a partnership and one or more direct or indirect partners of such Foreign
               Lender are claiming the portfolio interest exemption, such Foreign Lender may
               provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-
               4 on behalf of each such direct and indirect partner;

                       (iii) any Foreign Lender shall, to the extent it is legally entitled to do
       so, deliver to the Borrower and the Agent (in such number of copies as shall be requested
       by the recipient) on or prior to the date on which such Foreign Lender becomes a Lender
       under this Agreement (and from time to time thereafter upon the reasonable request of the
       Borrower or the Agent), executed originals of any other form prescribed by applicable
       law as a basis for claiming exemption from or a reduction in U.S. federal withholding
       Tax, duly completed, together with such supplementary documentation as may be
       prescribed by applicable law to permit the Borrower or the Agent to determine the
       withholding or deduction required to be made; and

                       (iv)  if a payment made to a Lender under any Loan Document would
       be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
       fail to comply with the applicable reporting requirements of FATCA (including those
       contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
       deliver to the Borrower and the Agent at the time or times prescribed by law and at such
       time or times reasonably requested by the Borrower or the Agent such documentation
       prescribed by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
       Code) and such additional documentation reasonably requested by the Borrower or the
       Agent as may be necessary for the Borrower and the Agent to comply with their
       obligations under FATCA and to determine that such Lender has complied with such
       Lender’s obligations under FATCA or to determine the amount to deduct and withhold
       from such payment. Solely for purposes of this clause (D), “FATCA” shall include any
       amendments made to FATCA after the date of this Agreement.

        Each of the Lenders, the Agent and the Issuing Bank agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate in any respect, it
shall update such form or certification or promptly notify the Borrower (and, in the case of the
Lenders, the Agent) in writing of its legal inability to do so.

                 (f)     Refunds. If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 5.03 (including by the payment of additional amounts pursuant to this Section 5.03),
it shall pay to the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise to such


                                                55
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 357 of 1298



refund), net of all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental Authority with
respect to such refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this clause (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this clause (f), in no event will the indemnified party
be required to pay any amount to an indemnifying party pursuant to this clause (f) the payment
of which would place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and giving rise to
such refund had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid. This clause (f)
shall not be construed to require any indemnified party to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

                (g)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already indemnified the Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower to do so), (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of Section
12.04(c)(ii) relating to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or liability delivered to
any Lender by the Agent shall be conclusive absent manifest error. Each Lender hereby
authorizes the Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Agent to the Lender from any other
source against any amount due to the Agent under this clause (g).

       Section 5.04 Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, then such Lender shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such Lender, such designation
or assignment (a) would eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.03, as the case may be, in the future and (b) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

        Section 5.05 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its applicable lending office to honor its
obligation to make or maintain Eurodollar Loans either generally or having a particular Interest



                                                56
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 358 of 1298



Period hereunder, then (a) such Lender shall promptly notify the Borrower and the Agent thereof
and such Lender’s obligation to make such Eurodollar Loans shall be suspended (the “Affected
Loans”) until such time as such Lender may again make and maintain such Eurodollar Loans and
(b) all Affected Loans which would otherwise be made by such Lender shall be made instead as
ABR Loans (and, if such Lender so requests by notice to the Borrower and the Agent, all
Affected Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent that Affected Loans
are so made as (or converted into) ABR Loans, all payments of principal which would otherwise
be applied to such Lender’s Affected Loans shall be applied instead to its ABR Loans.

                                     ARTICLE VI
                                CONDITIONS PRECEDENT

        Section 6.01 Interim Facility Effective Date. The obligations of the Lenders to enter
into and execute this Agreement and make Loans and other extensions of credit hereunder during
the Interim Period, shall commence on the first Business Day when each of the following
conditions precedent shall have been satisfied (or waived in accordance with Section 12.02) in a
manner satisfactory to the Agent, which day shall be no later than two (2) Business Days after
the entry of the Interim Order (the “Interim Facility Effective Date”):

              (a)     the Petition Date shall have occurred;

               (b)     the Bankruptcy Court shall have entered the Interim Order within five
(5) Business Days following the Petition Date, which Interim Order (i) shall have been entered
on the docket of the Bankruptcy Court, (ii) shall be in full force and effect and shall not have
been vacated, stayed, reversed, modified or amended in any respect without the prior written
consent of the Agent and the Majority Lenders, and (iii) the Loan Parties shall be in compliance
with the terms of the Interim Order in all respects;

               (c)    all first-day motions filed by the Loan Parties (including any motions
related to cash management or any critical vendor or supplier motions) and related orders,
including the Cash Management Order, entered by the Bankruptcy Court in the Bankruptcy
Cases shall be in form and substance reasonably satisfactory to the Agent;

                (d)    all motions related to the DIP Facility and related orders entered by the
Bankruptcy Court (including the applicable DIP Order) shall be in form and substance
satisfactory to the Agent;

                (e)    the Agent shall have received (i) duly executed and delivered counterparts
(in such numbers as may be requested by the Agent) of this Agreement and the other Loan
Documents to be executed and delivered on or prior to such date, from each party hereto or
thereto, as applicable, signed on behalf of such party, in each case in form and substance
acceptable to the Agent and Lenders, and (ii) the duly executed Notes payable to each Lender
that requests a Note in the principal amount equal to such Lender’s Commitment and Loans;

              (f)    the Agent shall have received a certificate of the Borrower and of each
Guarantor certifying as of the Interim Facility Effective Date (i) resolutions of the board of



                                               57
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 359 of 1298



directors or other managing body with respect to the authorization of the Borrower or such
Guarantor to execute and deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the individuals (A) who are authorized to sign
the Loan Documents to which the Borrower or such Guarantor is a party and (B) who will, until
replaced by another individual duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in connection with
this Agreement and the other Loan Documents to which it is a party, (iii) specimen signatures of
such authorized individuals, and (iv) the articles or certificate of incorporation or formation and
bylaws, operating agreement or partnership agreement, as applicable, of the Borrower and each
Guarantor, in each case, certified as being true and complete. The Agent and the Lenders may
conclusively rely on such certificate until the Agent receives notice in writing from the Borrower
to the contrary;

              (g)   the Agent shall have received certificates of the appropriate state agencies
with respect to the existence, qualification and good standing of the Borrower and each
Guarantor;

             (h)     the Agent shall have received a certificate of insurance coverage of the
Borrower evidencing that the Borrower is carrying insurance in accordance with Section 7.12;

                (i)    subject to the applicable DIP Order, all reasonable and documented pre-
and post-petition fees, charges and expenses including, without limitation, (i) the fees, charges
and expenses of Orrick, Herrington & Sutcliffe, RPA Advisors, LLC, and one local counsel to
the Agent in each applicable jurisdiction, in each case pursuant to invoices delivered to the
Borrower at least three (3) Business Days before the Interim Facility Effective Date, (ii) the
applicable Up-Front Fee set forth in Section 3.05(d), (iii) the fees agreed to in the Fee Letter and
(iv) all other amounts due and payable pursuant to invoices delivered to the Borrower at least
three (3) Business Days before the Interim Facility Effective Date, in each case as required to be
paid to the Agent and Lenders on or before the Interim Facility Effective Date, shall have been
paid;

                (j)    the Agent shall have received a Budget, containing line items of sufficient
detail to reflect the Loan Parties’ projected receipts and disbursements for the 13-week period
commencing on the Petition Date, in form and substance acceptable to the Agent and the
Majority Lenders and which shall be attached hereto as Exhibit G (the “Initial Budget”), together
with a certificate of the Borrower stating that such Initial Budget has been prepared on a
reasonable basis and in good faith and is based on assumptions believed by the Borrower to be
reasonable at the time made and from the best information then available to the Borrower;

              (k)    the receipt by the Agent of a Borrowing Request in accordance with
Section 2.03, which shall include the intended uses of proceeds in accordance with the Initial
Budget;

             (l)    there shall not exist any action, suit, investigation, litigation or proceeding
pending or threatened (other than the Bankruptcy Cases) in any court or before any
Governmental Authority or facts or circumstances that, in the reasonable opinion of the Agent



                                                58
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 360 of 1298



and the Majority Lenders, materially and adversely affects any of the transactions contemplated
hereby, or that has or could be reasonably likely to result in a Material Adverse Effect;

                (m)      the holders of the Existing Obligations shall have received adequate
protection in respect of the Liens securing such Existing Obligations pursuant to, and on the
terms set forth in, the Interim Order;

                 (n)     all Obligations shall be secured by a perfected lien and security interest on
all Collateral of the Loan Parties pursuant to, and such Lien and security interest shall have the
priorities set forth in the Interim Order, subject only to the Liens permitted by Section 9.03 and
all filing and recording fees and taxes with respect to such Liens and security interests that are
due and payable as of the Interim Facility Effective Date shall have been duly paid;

               (o)     the Agent shall have received such information as the Agent may
reasonably require, all of which shall be reasonably satisfactory to the Agent in form and
substance, on the title to not less than eighty percent (80%) of the Oil and Gas Properties
evaluated in the most recently delivered Reserve Report;

               (p)    The Agent shall be reasonably satisfied with the environmental condition
of the Oil and Gas Properties of the Borrower and its Subsidiaries;

                (q)    The Agent shall have received a certificate of a Responsible Officer
certifying that the Borrower has received all consents and approvals required by Section 7.03;

                (r)     the Agent and the Lenders shall have received, and be reasonably satisfied
in form and substance with, all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering rules and
regulations, including but not restricted to the USA PATRIOT Act, and, if the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, a Beneficial Ownership
Certification in respect of the Borrower;

               (s)     [Reserved]; and

               (t)     the Agent shall have received the duly executed Fee Letter.

        For purposes of determining compliance with the conditions specified in this Section
6.01, each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to a Lender unless the Agent shall
have received notice from such Lender prior to the proposed Interim Facility Effective Date
specifying its objection thereto.

       Section 6.02 Final Facility Effective Date. The obligation of each Lender to make its
Loans hereunder and the obligation of the Issuing Bank to issue Letters of Credit hereunder
during the Final Period shall commence as of the Business Day when each of the following
conditions precedent shall have been satisfied or waived in accordance with Section 12.02) in a
manner satisfactory to the Agent (the “Final Facility Effective Date”):



                                                 59
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 361 of 1298



                (a)     the Bankruptcy Court shall have entered the Final Order within thirty-five
(35) days (or such later date consented to by the Agent and the Majority Lenders) following the
entry of the Interim Order, which Final Order shall (i) be in substantially the form of the Interim
Order, with only such modifications thereto as are satisfactory in form and substance to the
Agent, (ii) shall have been entered on the docket of the Bankruptcy Court and (iii) shall be in full
force and effect and shall not have been vacated, stayed, reversed, modified or amended in any
respect without the prior written consent of the Agent and the Majority Lenders;

               (b)     the Borrower shall have paid the Up-Front Fee set forth in Section 3.05(d)
with respect to the Final Facility Effective Date; and

                (c)     the Debtors shall be in compliance in all respects with (i) the DIP Orders
and (ii) subject to application of the Permitted Variance, with the Budget.

        For purposes of determining compliance with the conditions specified in this Section
6.02, each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to a Lender unless the Agent shall
have received notice from such Lender prior to the proposed Final Facility Effective Date
specifying its objection thereto.

         Section 6.03 Conditions Precedent to Each Borrowing. The obligation of each Lender
to make a Loan on the occasion of any Borrowing (including the Refinanced Loans and the
initial funding, if any, of New Money Loans on the Interim Facility Effective Date), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject to the satisfaction
of the following conditions:

               (a)    at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as applicable, no Default
shall have occurred and be continuing;

              (b)     at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as applicable, no Material
Adverse Effect shall have occurred;

               (c)    the Agent shall have received a Borrowing Request in accordance with
Section 2.03 or a request for a Letter of Credit in accordance with Section 2.08(b), as applicable,
which shall include the intended uses of proceeds in accordance with the Budget;

                (d)   the representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects after giving effect to such
qualification) on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in which case, on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or extension of such



                                                60
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 362 of 1298



Letter of Credit, as applicable, such representations and warranties shall continue to be true and
correct in all material respects as of such specified earlier date (except that any representation
and warranty that is qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects as of such specified earlier date after giving effect to such qualification);

                (e)     the making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, would not conflict with, or cause any Lender or
the Issuing Bank to violate or exceed, any applicable Governmental Requirement, and no
Change in Law shall have occurred, and no litigation shall be pending or threatened (other than
the Bankruptcy Cases), which does or, with respect to any threatened litigation, seeks to, enjoin,
prohibit or restrain, the making or repayment of any Loan, the issuance, amendment, renewal,
extension or repayment of any Letter of Credit or any participations therein or the consummation
of the transactions contemplated by this Agreement or any other Loan Document;

               (f)    at the time of and immediately after giving effect to each such Borrowing
or the issuance, amendment, renewal or extension of each such Letter of Credit, or both, as
applicable, the aggregate Revolving Credit Exposures for all Lenders shall not exceed the then-
effective Available Commitments;

                (g)    [Reserved];

                (h)    DIP Orders.

                     (i)     The Interim Order (A) shall be in full force and effect and shall not
       have been vacated, reversed, modified, amended or stayed without the written consent of
       the Agent and the Majority Lenders, and (B) shall, without limitation, approve the
       Interim Refinanced Loans.

                     (ii)    The Final Order (A) shall be in full force and effect and shall not
       have been vacated, reversed, modified, amended or stayed without the written consent of
       the Agent and the Majority Lenders, and (B) shall, without limitation, approve the
       Refinanced Loans.

                       (iii)   The Loan Parties shall be in compliance with the applicable DIP
       Order.

             (i)      at the time of such Borrowing before giving effect thereto, such
Borrowing shall not trigger a mandatory prepayment under Section 3.04(c);

                (j)     no trustee or examiner shall have been appointed with respect to the Loan
Parties or their Property; and

               (k)     subject to the procedures described in any order of the Bankruptcy Court
regarding payments for professional fees and expenses, if any, all reasonable and documented
fees, charges and expenses (including, without limitation, the fees, charges and expenses of
Orrick, Herrington & Sutcliffe, LLP, RPA Advisors, LLC, one local counsel to the Agent in each
applicable jurisdiction and any other professional advisor, as applicable), in each case pursuant



                                                 61
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 363 of 1298



to invoices delivered to the Borrower at least three (3) Business Days before the date of such
Borrowing, and all other amounts due and payable on or prior to the date of such Borrowing,
required to be paid to the Agent and Lenders on or before the date of such Borrowing shall have
been paid (or will be paid with the proceeds of the Loan authorized under the Interim Order or
the Final Order, as applicable).

        In addition to the other conditions precedent herein set forth, if any Lender becomes, and
during the period it remains, a Defaulting Lender, the Issuing Bank will not be required to issue
any Letter of Credit, or to amend, extend increase or renew any outstanding Letter of Credit (or
increase the face amount thereof, alter the drawing terms thereunder or extend the expiry date
thereof), unless the Issuing Bank is satisfied that any exposure that would result therefrom is
eliminated or fully covered by the commitments of the Non-Defaulting Lenders or by Cash
Collateralization or a combination thereof satisfactory to the Issuing Bank in its sole discretion.

       Each request for a Borrowing and each request for the issuance, amendment, renewal or
extension of any Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in Section 6.03.

                                  ARTICLE VII
                        REPRESENTATIONS AND WARRANTIES

       The Borrower (and each Parent Guarantor, in the case of Section 7.30) represents and
warrants to the Lenders that:

        Section 7.01 Organization; Powers. Subject to any restrictions arising on account of
any Debtor’s status as a “debtor” under the Bankruptcy Code and entry of the DIP Orders, each
Debtor is duly organized, validly existing and, if applicable, in good standing under the laws of
the jurisdiction of its organization, has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own its assets and to
carry on its business as now conducted, and is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except where failure to have such
power, authority, licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.

        Section 7.02 Authority; Enforceability. Subject to any restrictions arising on account of
any Debtor’s status as a “debtor” under the Bankruptcy Code and entry of the DIP Order, the
Transactions are within the Borrower’s and each Guarantor’s corporate powers and have been
duly authorized by all necessary corporate and, if required, member action (including, without
limitation, any action required to be taken by any class of directors of the Borrower or any other
Person, whether interested or disinterested, in order to ensure the due authorization of the
Transactions). When executed and delivered, each Loan Document to which the Borrower and
any Guarantor is a party will have been duly executed and delivered by the Borrower and such
Guarantor and, upon entry of the Interim Order or the Final Order, as applicable, will constitute a
legal, valid and binding obligation of the Borrower and such Guarantor, as applicable,
enforceable in accordance with its terms, subject to entry of each DIP Order, and further subject
to other applicable bankruptcy, insolvency, reorganization, moratorium or other laws affecting




                                                62
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 364 of 1298



creditors’ rights generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

        Section 7.03 Approvals; No Conflicts. Subject to the entry of the DIP Order, the
Transactions (a) do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other third Person (including the members
or any class of directors of the Borrower or any other Person, whether interested or
disinterested), nor is any such consent, approval, registration, filing or other action necessary for
the validity or enforceability of any Loan Document or the consummation of the Transactions,
except such as have been obtained or made and are in full force and effect, and except for the
filing and recording of Security Instruments to perfect the Liens as required by this Agreement
and the applicable DIP Order, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of any Debtor or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture, agreement or other
instrument binding upon any Debtor or its Properties, or give rise to a right thereunder to require
any payment to be made by such Debtor and (d) will not result in the creation or imposition of
any Lien on any Property of any Debtor (other than the Liens and security interests in favor of
the Agent (or any designee) created by the Loan Documents).

       Section 7.04 Financial Position; No Material Adverse Change.

               (a)     The Borrower has heretofore furnished to the Lenders (i) the audited
financial statements of Borrower ended December 31, 2018 and (ii) the unaudited balance sheet
and statements of income, members’ equity and cash flows as of and for the fiscal quarter ended
March 31, 2019. Such financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of Borrower and its Consolidated Subsidiaries
as of such date and for such period in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the unaudited quarterly financial
statements.

                (b)    Since the Petition Date, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material Adverse Effect and
(ii) the business of Debtors has been conducted only in the ordinary course consistent with past
business practices.

                (c)     No Debtor has on the date hereof any material Debt (including
Disqualified Capital Stock), or any contingent liabilities, off-balance sheet liabilities or
partnerships, liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or reflected or
provided for in the Financial Statements.

        Section 7.05 Litigation. Except as set forth on Schedule 7.05, and other than the
Bankruptcy Cases, there are no actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the Borrower or
Parent, threatened against or affecting any Debtor which (a) affect or pertain to the Transactions
or this Agreement or any other Loan Document, or (b) either individually or in the aggregate



                                                 63
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 365 of 1298



could reasonably be expected to have a Material Adverse Effect or is not otherwise subject to the
automatic stay as a result of the Bankruptcy Cases.

       Section 7.06 Environmental Matters. Except as could not be reasonably expected to
have a Material Adverse Effect (or with respect to (c), (d) and (e) below, where the failure to
take such actions could not be reasonably expected to have a Material Adverse Effect):

               (a)     neither any Property of any Debtor nor the operations conducted thereon
violate any order or requirement of any court or Governmental Authority or any Environmental
Laws;

                (b)    no Property of any Debtor nor the operations currently conducted thereon
or, to the knowledge of the Borrower, by any prior owner or operator of such Property or
operation, are in violation of or subject to any existing, pending or threatened action, suit,
investigation, inquiry or proceeding by or before any court or Governmental Authority or to any
remedial obligations under Environmental Laws;

               (c)      all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the operation or use of
any and all Property of any Debtor, including, without limitation, past or present treatment,
storage, disposal or release of a hazardous substance, oil and gas waste or solid waste into the
environment, have been duly obtained or filed or requested, and each Debtor is in compliance
with the terms and conditions of all such notices, permits, licenses and similar authorizations;

               (d)    all hazardous substances, solid waste and oil and gas waste, if any,
generated at any and all Property of any Debtor have in the past been transported, treated and
disposed of in accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to the knowledge
of the Borrower, all such transport carriers and treatment and disposal facilities have been and
are operating in compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are not the subject
of any existing, pending or threatened action, investigation or inquiry by any Governmental
Authority in connection with any Environmental Laws;

               (e)    the Borrower has taken all steps reasonably necessary to determine and
has determined that no oil, hazardous substances, solid waste or oil and gas waste, have been
disposed of or otherwise released and there has been no threatened release of any oil, hazardous
substances, solid waste or oil and gas waste on or to any Property of any Debtor except in
compliance with Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment;

               (f)    to the extent applicable, all Property of each Debtor currently satisfies all
design, operation, and equipment requirements imposed by the OPA, and the Borrower does not
have any reason to believe that such Property, to the extent subject to the OPA, will not be able
to maintain compliance with the OPA requirements during the term of this Agreement; and




                                                64
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 366 of 1298



               (g)     no Debtor has any known contingent liability or Remedial Work in
connection with any release or threatened release of any oil, hazardous substance, solid waste or
oil and gas waste into the environment.

       Section 7.07 Compliance with the Laws and Agreements; No Defaults.

               (a)      Each Debtor is in compliance with all Governmental Requirements
applicable to it or its Property and all agreements and other instruments binding upon it or its
Property and, subject to any restrictions arising on account of any Debtor’s status as a “debtor”
under the Bankruptcy Code, possesses all licenses, permits, franchises, exemptions, approvals
and other authorizations granted by Governmental Authorities necessary for the ownership of its
Property and the present conduct of its business, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material Adverse Effect.

               (b)     Except to the extent subject to the automatic stay under the Bankruptcy
Cases, no Debtor is (i) in default nor has any event or circumstance occurred which, but for the
expiration of any applicable grace period or the giving of notice, or both, would constitute a
default or would require any Debtor to Redeem or make any offer to Redeem all or any portion
of any Debt outstanding under any indenture, note, credit agreement or instrument pursuant to
which any Material Indebtedness is outstanding or by which any Debtor or any of such Debtor’s
Properties is bound or (ii) in the actual knowledge of a Responsible Officer of such Debtor, in
material default under any material contract.

               (c)    No Default has occurred and is continuing.

        Section 7.08 Investment Company Act. No Debtor is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of, or subject to
regulation under, the Investment Company Act of 1940, as amended.

       Section 7.09 Taxes. Each Debtor has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all Taxes required to
have been paid by it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Debtor has set aside on its books adequate reserves in
accordance with GAAP, (b) to the extent otherwise excused or prohibited by the Bankruptcy
Code and not otherwise authorized by the Bankruptcy Court or (c) to the extent that the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.

       Section 7.10 ERISA.

      Except to the extent excused by the Bankruptcy Court or as a result of the filing of the
Bankruptcy Cases:

               (a)   Each Debtor and each ERISA Affiliate have complied in all material
respects with ERISA and, where applicable, the Code regarding each Plan, if any.

             (b)    Each Plan, if any, is, and has been, maintained in substantial compliance
with ERISA and, where applicable, the Code.



                                               65
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 367 of 1298



               (c)    No act, omission or transaction has occurred that could result in
imposition on any Debtor or any ERISA Affiliate (whether directly or indirectly) of (i) either a
civil penalty assessed pursuant to subsections (c), (i) or (l) of section 502 of ERISA or a tax
imposed pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty liability
damages under section 409 of ERISA.

               (d)     No Plan (other than a defined contribution plan) or any trust created under
any such Plan has been terminated since September 2, 1974. No liability to the PBGC (other
than for the payment of current premiums which are not past due) by any Debtor or any ERISA
Affiliate has been or is expected by such Debtor or ERISA Affiliate to be incurred with respect
to any Plan. No ERISA Event with respect to any Plan has occurred.

                (e)    Full payment when due has been made of all amounts which any Debtor
or any ERISA Affiliate is required under the terms of each Plan, if any, or applicable law to have
paid as contributions to such Plan as of the date hereof, and no accumulated funding deficiency
(as defined in section 302 of ERISA and section 412 of the Code), whether or not waived, exists
with respect to any Plan.

               (f)     The actuarial present value of the benefit liabilities under each Plan, if
any, which is subject to Title IV of ERISA does not, as of the end of the Borrower’s most
recently ended fiscal year, exceed the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such benefit liabilities.
The term “actuarial present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA.

                (g)     No Debtor nor any ERISA Affiliate sponsors, maintains, or contributes to
an employee welfare benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of such entities,
that may not be terminated by the Borrower, any of its Subsidiaries or any ERISA Affiliate in its
sole discretion at any time without any material liability.

                (h)   No Debtor nor any ERISA Affiliate sponsors, maintains or contributes to,
or has at any time in the six-year period preceding the date hereof sponsored, maintained or
contributed to, any Multiemployer Plan.

                 (i)    No Debtor nor any ERISA Affiliate is required to provide security under
section 401(a)(29) of the Code due to a Plan amendment that results in an increase in current
liability for the Plan.

        Section 7.11 Disclosure; No Material Misstatements. None of the reports, financial
statements, certificates or other information furnished by or on behalf of any Debtor to the Agent
or any Lender or any of their Affiliates in connection with the negotiation of this Agreement or
any other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contains any material misstatement
of fact or omits to state any material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such information was prepared


                                                 66
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 368 of 1298



in good faith based upon assumptions believed to be reasonable at the time. There is no fact
peculiar to any Debtor other than as set forth in the DIP Orders that could reasonably be
expected to have a Material Adverse Effect or in the future is reasonably likely to have a
Material Adverse Effect and which has not been set forth in this Agreement or the Loan
Documents or the other documents, certificates and statements furnished to the Agent or the
Lenders by or on behalf of any Debtor prior to, or on, the date hereof in connection with the
transactions contemplated hereby. There are no statements or conclusions in any Reserve Report
which are based upon or include misleading information or fail to take into account material
information regarding the matters reported therein.

         Section 7.12 Insurance. The Debtors have, (i) all insurance policies sufficient for the
compliance by each of them with all material Governmental Requirements and all material
agreements and (ii) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are usually insured against by companies similarly
situated and engaged in the same or a similar business for the assets and operations of the
Debtors. The Agent and the Lenders have been named as additional insureds in respect of such
liability insurance policies and the Agent has been named as loss payee with respect to Property
loss insurance.

         Section 7.13 Restriction on Liens. Subject to any restrictions arising on account of any
Debtor’s status as a “debtor” under the Bankruptcy Code, no Debtor is a party to any material
agreement or arrangement (other than any Existing Second Lien Loan Documents), or, other than
as a result of the Bankruptcy Cases, subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to the Agent and the Lenders on or in
respect of their Properties to secure the Obligations.

        Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed in
writing from time to time to the Agent (which shall promptly furnish a copy to the Lenders),
which shall be a supplement to Schedule 7.14, the Borrower has no Subsidiaries. No Debtor has
any Foreign Subsidiaries. Each Debtor set forth on Schedule 7.14 (as supplemented from time to
time) is a Wholly-Owned Subsidiary. The Parent does not directly own any Equity Interests in
any Person other than Equity Interests in the Borrower and Legacy GP, and Legacy GP does not
directly own any Equity Interests in any Person other than Equity Interests in the Borrower.

        Section 7.15 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public records of its
jurisdiction of organization is Legacy Reserves LP, and the organizational identification number
of the Borrower in its jurisdiction of organization is 4038949 (or as set forth in a notice delivered
to the Agent pursuant to Section 8.01(n)). The Borrower’s principal place of business and chief
executive offices are located at the address specified in Section 12.01 (or as set forth in a notice
delivered pursuant to Section 8.01(n)). Each Subsidiary’s jurisdiction of organization, name as
listed in the public records of its jurisdiction of organization, organizational identification
number in its jurisdiction of organization, and the location of its principal place of business and
chief executive office is stated on Schedule 7.15 (or as set forth in a notice delivered pursuant to
Section 8.01(n)).




                                                 67
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 369 of 1298



       Section 7.16 Properties; Titles, Etc.

       Except as a result of the filing of the Bankruptcy Cases:

               (a)    Each Debtor has good and defensible title to its Oil and Gas Properties
evaluated in the most recently delivered Reserve Report, good and defensible title to its Oil and
Gas Properties comprised of natural gas pipelines or other gathering systems or pipelines or
midstream assets and good title to all its personal Properties, in each case, free and clear of all
Liens except Liens permitted by Section 9.03. After giving full effect to the Excepted Liens, the
any Debtor specified as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve Report, and the
ownership of such Properties shall not in any material respect obligate any Debtor to bear the
costs and expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of each Property set forth in the most
recently delivered Reserve Report that is not offset by a corresponding proportionate increase in
any Debtor’s net revenue interest in such Property.

               (b)     All material leases and agreements necessary for the present conduct of
the business of the Debtors are valid and subsisting, in full force and effect, and there exists no
default or event or circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases which could reasonably be expected to
have a Material Adverse Effect.

               (c)     The rights and Properties presently owned, leased or licensed by the
Debtors including, without limitation, all easements and rights of way, include all rights and
Properties necessary to permit the Debtors to conduct their business in all material respects in the
same manner as its business has been conducted prior to the date hereof.

              (d)    All of the material Properties of the Debtors that are reasonably necessary
for the operation of their businesses are in good working condition and are maintained in
accordance with prudent business standards.

                (e)    Each Debtor owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual Property material to its business, and the use thereof by
such Debtor does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Debtors either own or have valid licenses or other rights to use
all databases, geological data, geophysical data, engineering data, seismic data, maps,
interpretations and other technical information used in their businesses as presently conducted,
subject to the limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the exploration and
production of Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

       Section 7.17 Maintenance of Properties. Except to the extent any leases, subleases or
other contracts are rejected in the Bankruptcy Cases as part of the Debtors’ exercise of its
reasonable business judgment, and except as could not reasonably be expected to have a Material


                                                68
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 370 of 1298



Adverse Effect, the Oil and Gas Properties (and Properties unitized therewith) have been
maintained, operated and developed in a good and workmanlike manner and in conformity with
all Government Requirements and in conformity with the provisions of all leases, subleases or
other contracts comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties. Specifically in connection with the
foregoing, except as could not reasonably be expected to have a Material Adverse Effect, (a) no
Oil and Gas Property is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any overproduction
(whether or not the same was permissible at the time) and (b) none of the wells comprising a part
of the Oil and Gas Properties (or Properties unitized therewith) is deviated from the vertical more
than the maximum permitted by Government Requirements, and such wells are, in fact,
bottomed under and are producing from, and the well bores are wholly within, the Oil and Gas
Properties (or in the case of wells located on Properties unitized therewith, such unitized
Properties). Subject to any necessary order or authorization of the Bankruptcy Court, all
pipelines, wells, separation, treating, gas processing plants, compressors, platforms and other
material improvements, fixtures and equipment owned in whole or in part by any Debtor that are
necessary to conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated any Debtor, in a
manner consistent with such Debtor’s past practices (other than those the failure of which to
maintain in accordance with this Section 7.17 could not reasonably be expect to have a Material
Adverse Effect).

        Section 7.18 Gas Imbalances, Prepayments. As of the date hereof, except as set forth
on Schedule 7.18 or on the most recent certificate delivered pursuant to Section 8.12(c), on a net
basis there are no gas imbalances, take or pay or other prepayments which would require the
Debtors to deliver, in the aggregate, two percent (2%) or more of the monthly production from
Hydrocarbons produced from the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor.

        Section 7.19 Marketing of Production. Except for contracts listed and in effect on the
date hereof on Schedule 7.19, and thereafter either disclosed in writing to the Agent or included
in the most recently delivered Reserve Report (with respect to all of which contracts the
Borrower represents that it or its Subsidiaries are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the relevant contract
and are not having deliveries curtailed substantially below the subject Property’s delivery
capacity), no material agreements exist which are not cancelable on 60 days’ notice or less
without penalty or detriment for the sale of production from the Borrower’s or its Subsidiaries’
Hydrocarbons (including, without limitation, calls on or other rights to purchase, production,
whether or not the same are currently being exercised) that (a) pertain to the sale of production at
a fixed price and (b) have a maturity or expiry date of more than six (6) months from the date
hereof.

        Section 7.20 Swap Agreements. Schedule 7.20, as of the date hereof, and after the date
hereof, each report required to be delivered by the Borrower pursuant to Section 8.01(f), sets
forth, a true and complete summary of all Swap Agreements of each Debtor, which includes the
material terms thereof (including the type, term and notional amounts or volumes).



                                                69
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 371 of 1298



       Section 7.21 Use of Loans and Letters of Credit. The proceeds of the Loans and Letters
of Credit shall be used in accordance with Section 8.18.

       Section 7.22 [Reserved].

        Section 7.23 USA PATRIOT; AML Laws; Anti-Corruption Laws and Sanctions. Each
Debtor has implemented and maintains in effect policies and procedures designed to ensure
compliance by such Debtor and its respective directors, officers, employees and agents with the
USA PATRIOT Act, Anti-Corruption Laws, applicable AML Laws and applicable Sanctions.
None of (a) the Debtors or any of their respective directors or officers, or, to the knowledge of
the Borrower, any of their respective employees or Affiliates, or (b) to the knowledge of the
Borrower, any agent of any Debtor or other Affiliate that will act in any capacity in connection
with or benefit from the credit facility established hereby, (i) is a Sanctioned Person or (ii) is in
violation of AML Laws, Anti-Corruption Laws, or Sanctions. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will cause a violation of
AML Laws, Anti-Corruption Laws or applicable Sanctions by any Person participating in the
transactions contemplated by this Agreement, whether as lender, borrower, guarantor, agent, or
otherwise. No Debtor, or, to the knowledge of the Borrower, any other Affiliate has engaged in
or intends to engage in any dealings or transactions with, or for the benefit of, any Sanctioned
Person or with or in any Sanctioned Country.

       Section 7.24 International Operations. None of the Debtors own nor have any Debtors
acquired or made any other material expenditure (whether such expenditure is capital, operating
or otherwise) in or related to, any Oil and Gas Properties located outside of the geographical
boundaries of the United States or in the offshore federal waters of the United States of America.

        Section 7.25 Accounts. Schedule 7.25 lists all Deposit Accounts, Securities Accounts
and Commodity Accounts maintained by or for the benefit of any Debtor as of the Interim
Facility Effective Date, together with an indication as to whether each such account is an
Excluded Account and the basis for such determination.

       Section 7.26 [Reserved].

       Section 7.27 [Reserved].

       Section 7.28 DIP Orders. The applicable DIP Order is in full force and effect and has
not been vacated, reversed, modified, amended or stayed without the prior written consent of the
Agent and the Majority Lenders.

       Section 7.29 Budget. The Debtors have not failed to disclose any material assumptions
with respect to the Budget and affirm the reasonableness of the assumptions in the Budget in all
material respects.

        Section 7.30 Representations and Warranties of the Parent Guarantors. Each of the
Parent Guarantors hereby makes each of the representations and warranties to the Lenders set
forth in Section 7.01, Section 7.02, Section 7.03, Section 7.04, Section 7.05, Section 7.06,
Section 7.07, Section 7.08, Section 7.09, Section 7.10, Section 7.11, Section 7.12, Section 7.13,



                                                 70
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 372 of 1298



Section 7.14, Section 7.21 and Section 7.23, as if each reference to “the Borrower” therein were
a reference to “such Parent Guarantor”, and provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes of this Section
7.30, be deemed to be a reference to such Parent Guarantor’s knowledge.

                                     ARTICLE VIII
                                AFFIRMATIVE COVENANTS

        Until the Commitments have expired or been terminated and the principal of and interest
on each Loan and all fees payable hereunder and all other amounts payable under the Loan
Documents shall have been paid in full and all Letters of Credit shall have expired or terminated
and all LC Disbursements shall have been reimbursed, the Borrower (and each Parent Guarantor,
in the case of Section 8.01, Section 8.02 and Section 8.21) covenants and agrees with the
Lenders that:

       Section 8.01 Financial Statements; Other Information. The Borrower will furnish to the
Agent and each Lender:

               (a)     Annual Financial Statements. As soon as available, but in any event not
later than ninety (90) days after the end of each fiscal year, the Parent’s audited consolidated
balance sheet and related statements of operations, shareholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of recognized national
standing and reasonably acceptable to the Agent (without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements present fairly in all
material respects the financial position and results of operations of the Parent and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

                (b)     Quarterly Financial Statements. As soon as available, but in any event not
later than forty-five (45) days after the end of each of the first three (3) fiscal quarters of each
fiscal year of the Parent, its consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer of the Parent as presenting fairly in all
material respects the financial position and results of operations of the Parent and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of footnotes.

                (c)    Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a certificate of a
Financial Officer of the Parent and the Borrower in substantially the form of Exhibit C hereto
(i) certifying as to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 9.01, (iii) stating
whether any change in GAAP or in the application thereof has occurred since the date of the


                                                 71
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 373 of 1298



audited financial statements referred to in Section 7.04 (or, if later, the most recently delivered
audited financial statements pursuant to Section 8.01(a)) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying such certificate
and (iv) specifying each Subsidiary.

                (d)     Certificate of Accounting Firm – Defaults. Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which certificate may be
limited to the extent required by accounting rules or guidelines).

               (e)    [Reserved].

               (f)     Certificate of Financial Officer – Swap Agreements. Concurrently with
any delivery of financial statements under Section 8.01(a) and Section 8.01(b), a certificate of a
Financial Officer, in form and substance satisfactory to the Agent, setting forth as of the last
Business Day of such calendar month or fiscal year, a true and complete summary of all Swap
Agreements of each Debtor which includes the material terms thereof (including the type, term
and notional amounts or volumes) not listed on Schedule 7.20.

               (g)     Certificate of Insurer – Insurance Coverage. Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of insurance coverage from
each insurer with respect to the insurance required by Section 8.07, in form and substance
reasonably satisfactory to the Agent, and, if requested by the Agent or any Lender, all copies of
the applicable policies.

                (h)     Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to any Debtor by independent accountants in connection with any
annual, interim or special audit made by them of the books of any such Debtor, and a copy of
any response by such Debtor to such letter or report.

                (i)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy statements and other
materials filed by the Parent, the Borrower or any Subsidiary with the SEC, or with any national
securities exchange, or distributed by the Borrower to its shareholders generally, as the case may
be.

               (j)    [Reserved].

              (k)    Lists of Purchasers. Concurrently with the delivery of any Reserve Report
to the Agent pursuant to Section 8.12, a list of all Persons purchasing Hydrocarbons from any
Debtor.

                (l)     Notice of Sales of Oil and Gas Properties. In the event any Debtor intends
to sell, transfer, assign or otherwise dispose of any Oil or Gas Properties included in the most
recently delivered Reserve Report (or any Equity Interests in any Debtor owning interests in such




                                                72
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 374 of 1298



Oil and Gas Properties), prior written notice of such disposition, the price thereof, the anticipated
date of closing, and any other details thereof requested by the Agent or any Lender.

               (m)     Notice of Casualty Events. Prompt written notice, and in any event within
three (3) Business Days, of the occurrence of any Casualty Event or the commencement of any
action or proceeding that could reasonably be expected to result in a Casualty Event.

               (n)    Information Regarding Borrower and Guarantors. Prompt written notice
(and in any event within thirty (30) days prior thereto) of any change (i) in the Borrower or any
Guarantor’s corporate name or in any trade name used to identify such Person in the conduct of
its business or in the ownership of its Properties, (ii) in the location of the Borrower or any
Guarantor’s chief executive office or principal place of business, (iii) in the Borrower or any
Guarantor’s identity or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) in the Borrower or any Guarantor’s jurisdiction of organization or
such Person’s organizational identification number in such jurisdiction of organization, and (v)
 in the Borrower or any Guarantor’s federal taxpayer identification number, if any.

                (o)     Production Report and Lease Operating Statements. On or prior to the
20th Business Day after the end of each month, the Borrower shall deliver to the Agent, a report
setting forth, for each calendar month during the then-current fiscal year to date, the volume of
production and sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) for each such calendar month from the Oil and Gas
Properties, and setting forth the related ad valorem, severance and production taxes and lease
operating expenses attributable thereto and incurred for each such calendar month.

               (p)      Notices of Certain Changes. Promptly, but in any event within five (5)
Business Days after the execution thereof, copies of any amendment, modification or supplement
to any of the certificate or articles of incorporation, by-laws, any preferred stock designation or
any other organic document of any Debtor.

               (q)    Other Requested Information. Promptly following any request therefor,
such other information regarding the operations, business affairs and financial condition of any
Debtor (including, without limitation, any Plan or Multiemployer Plan and any reports or other
information required to be filed under ERISA), or compliance with the terms of this Agreement
or any other Loan Document, as the Agent may reasonably request.

               (r)     Property Tax Receipts. Not later than March 15th of each year, receipts or
other written evidence reasonably satisfactory to the Agent (it being agreed and understood that
independent third party verification shall not be required to the extent that the Agent’s internal
policies allow) demonstrating the Borrower or the applicable Guarantor has paid in full all of its
property Tax obligations for the previous calendar year with respect to any improved real
Property subject to a Lien of the Security Instruments.

               (s)     Material Permian Acreage. Not later than five (5) Business Days after the
consummation of an acquisition of Material Permian Acreage by any Debtor, written notice
thereof, legal descriptions of the Properties acquired thereby and such other details as may be
reasonably requested by the Agent.


                                                 73
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 375 of 1298



             (t)     Budget Update; Cash Reporting.

                    (i)     On or prior to the 20th Business Day after the end of each month,
      the Borrower shall deliver to the Agent: (i) an updated Capital Expenditure Budget
      including a report from a Financial Officer identifying and addressing any variance of
      actual performance to the Capital Expenditure Budget for the prior month and (ii) an
      updated accounts payable schedule as of the last day of the immediately prior month.

                     (ii)   On each Friday following the end of each four-week period,
      beginning on July 5, 2019 (each, a “Reporting Date”), the Borrower shall deliver to the
      Agent an updated Budget (which shall each be satisfactory to the Agent and subject to the
      Agent’s approval in its reasonable discretion; provided that the Agent shall have five (5)
      Business Days to approve any revised Budget provided, further, that if the Agent does
      not approve any updated Budget by the sixth (6th) Business Day following receipt
      thereof, the previously delivered Budget shall remain in effect for purposes of the
      variance testing covenant and reporting).

                     (iii) On each Friday immediately following each Reporting Date (such
      date, the “Variance Testing Date”), the Borrower shall deliver to the Agent (in form
      reasonably satisfactory to the Agent) a variance report tested as of the most recent
      Reporting Date for the four-week period ending on such Reporting Date (each such
      period, a “Variance Testing Period”) setting forth: (w) the aggregate disbursements of the
      Debtors for line items other than capital expenditures and aggregate receipts during the
      applicable Variance Testing Period, (x) any variance (whether positive or negative,
      expressed as a percentage) between the aggregate disbursements for line items other than
      capital expenditures made during such Variance Testing Period by the Debtors against
      the aggregate disbursements for line items other than capital expenditures for the Testing
      Period set forth in the applicable Budget, (y) the aggregate disbursements of the Debtors
      for capital expenditures during the applicable Variance Testing Period, and (z) any
      variance (whether positive or negative, expressed as a percentage) between the aggregate
      disbursements for capital expenditures for the testing Period set forth in the applicable
      Budget.

                     (iv)    On the last day of each calendar week, the Borrower shall deliver
      to the Agent, a variance report comparing the Debtors’ actual receipts and disbursements
      for the prior calendar week and the prior four calendar weeks (on a cumulative basis)
      with the projected receipts and disbursements for such week and the prior four calendar
      weeks (on a cumulative basis) as reflected in the applicable Budget for such weeks,
      which variance report shall include a report from a Financial Officer of the Debtors
      identifying and addressing any variance of actual performance to projected performance
      for the prior week.

       Section 8.02 Notices of Material Events. The Borrower will furnish to the Agent and
each Lender, promptly after the Borrower obtains knowledge thereof, written notice of the
following:

             (a)     the occurrence of any Default;


                                              74
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 376 of 1298



                (b)    other than the Bankruptcy Cases, the filing or commencement of, or the
threat in writing of, any action, suit, investigation, arbitration or proceeding by or before any
arbitrator or Governmental Authority against or affecting any Debtor, or any material adverse
development in any action, suit, proceeding, investigation or arbitration (whether or not
previously disclosed to the Lenders), that, in either case, if adversely determined, could
reasonably be expected to result in liability in excess of $1,000,000 (not subject to the automatic
stay in the Bankruptcy Cases);

               (c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in liability of the
Debtors in an aggregate amount exceeding $1,000,000;

               (d)     at least two (2) Business Days prior to filing (or such shorter period as the
Agent may agree), the Borrower shall use commercially reasonable efforts to provide the Agent
copies of all pleadings and motions (other than “first day” motions and proposed orders, but
including the Approved Plan of Reorganization and any disclosure statement related thereto) to
be filed by or on behalf of the Borrower or any of the other Loan Parties with the Bankruptcy
Court in the Bankruptcy Cases, or to be distributed by or on behalf of the Borrower or any of the
other Loan Parties to any official committee appointed in the Bankruptcy Cases, which such
pleadings shall include the Agent as a notice party;

                (e)     on a timely basis as specified in any DIP Order, all notices required to be
given to all parties specified in such DIP Order, in the manner specified therefor therein; and

                (f)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

       Each notice delivered under this Section 8.02 shall be accompanied by a statement of a
Responsible Officer setting forth the details of the event or development requiring such notice
and any action taken or proposed to be taken with respect thereto.

         Section 8.03 Existence; Conduct of Business. Each Debtor will do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of its business and
maintain, if necessary, its qualification to do business in each other jurisdiction in which any of
its Oil and Gas Properties is located or the ownership of its Properties requires such qualification,
except where the failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger, consolidation,
liquidation, dissolution, sale or other disposition permitted under Section 9.12.

        Section 8.04 Payment of Obligations. Each Debtor will pay its obligations, including
Tax liabilities of such Debtor before the same shall become delinquent or in default, except (x) to
the extent such payment is excused by, or is otherwise prohibited by the provisions of the
Bankruptcy Code or order of the Bankruptcy Court and (y) where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such Debtor has set aside
on its books adequate reserves with respect thereto in accordance with GAAP and (c) the failure




                                                 75
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 377 of 1298



to make payment pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

       Section 8.05 Performance of Obligations under Loan Documents. Except to the extent
excused by the Bankruptcy Court or as a result of the filing of the Bankruptcy Cases each Debtor
will pay its Obligations in accordance with the Loan Documents, and each Debtor will do and
perform every act and discharge all of the obligations to be performed and discharged by such
Debtor under the Loan Documents, including, without limitation, this Agreement, at the time or
times and in the manner specified.

       Section 8.06 Operation and Maintenance of Properties. Subject to any necessary order
or authorization of the Bankruptcy Court, each Debtor will:

                (a)    operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a careful and efficient
manner in accordance with the practices of the industry and in compliance with all applicable
contracts and agreements and in compliance with all Governmental Requirements, including,
without limitation, applicable proration requirements and Environmental Laws, and all
applicable laws, rules and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to comply could not reasonably be expected to have a Material Adverse Effect;

               (b)    keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted preserve, maintain and keep
in good repair, working order and efficiency (ordinary wear and tear excepted) all of its material
Oil and Gas Properties and other material Properties, including, without limitation, all material
equipment, machinery and facilities;

                (c)     promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and indebtedness accruing
under the leases or other agreements affecting or pertaining to its Oil and Gas Properties and will
do all other things necessary to keep unimpaired their rights with respect thereto and prevent any
forfeiture thereof or default thereunder;

                 (d)     promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards and in all material respects, the obligations
required by each and all of the assignments, deeds, leases, sub-leases, contracts and agreements
affecting its interests in its Oil and Gas Properties and other material Properties; and

               (e)     to the extent a Debtor is not the operator of any Property, the Borrower
shall use reasonable efforts to cause the operator to comply with this Section 8.06.

       Section 8.07 Insurance. Each Debtor will maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses operating in the
same or similar locations. The loss payable clauses or provisions in said insurance policy or



                                                76
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 378 of 1298



policies insuring any of the collateral for the Loans shall be endorsed in favor of and made
payable to the Agent as its interests may appear and such policies shall name the Agent and the
Lenders as “additional insureds” and provide that the insurer will give at least thirty (30) days
prior notice of any cancellation to the Agent.

        Section 8.08 Books and Records; Inspection Rights. Each Debtor will keep proper
books of record and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Debtor will permit any representatives
designated by the Agent or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at such reasonable times
and as often as reasonably requested.

       Section 8.09 Compliance with Laws. Subject to any necessary order or authorization of
the Bankruptcy Court, each Debtor will comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Subsidiaries’ Property. Each Debtor will
maintain in effect and enforce policies and procedures designed to ensure compliance by such
Debtor and its respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions.

       Section 8.10 Environmental Matters.

               (a)     Subject to any necessary order or authorization of the Bankruptcy Court,
each Debtor shall: (i) comply, and shall cause its Properties and operations to comply, with all
applicable Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not dispose of or otherwise release any oil, oil and gas waste,
hazardous substance, or solid waste on, under, about or from any of such Debtor’s or any other
Property to the extent caused by the Debtor’s operations except in compliance with applicable
Environmental Laws, the disposal or release of which could reasonably be expected to have a
Material Adverse Effect; (iii) timely obtain or file all notices, permits, licenses, exemptions,
approvals, registrations or other authorizations, if any, required under applicable Environmental
Laws to be obtained or filed in connection with the operation or use of the Debtor’s Properties,
which failure to obtain or file could reasonably be expected to have a Material Adverse Effect;
(iv) promptly commence and diligently prosecute to completion any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration, remediation or
other remedial obligations (collectively, the “Remedial Work”) in the event any Remedial Work
is required or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future disposal or other release of any oil,
oil and gas waste, hazardous substance or solid waste on, under, about or from any of the
Debtor’s Properties, which failure to commence and diligently prosecute to completion could
reasonably be expected to have a Material Adverse Effect; and (v) establish and implement such
procedures as may be reasonably necessary to continuously determine and assure that the
Debtor’s obligations under this Section 8.10(a) are timely and fully satisfied, which failure to
establish and implement could reasonably be expected to have a Material Adverse Effect.

              (b)    The Borrower will promptly, but in no event later than five (5) days after
the occurrence thereof, notify the Agent and the Lenders in writing of any threatened action,


                                                 77
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 379 of 1298



investigation or inquiry by any Governmental Authority or any threatened demand or lawsuit by
any landowner or other third party against any Debtor or its Properties of which the Borrower
has knowledge in connection with any Environmental Laws (excluding routine testing and
corrective action) if the Borrower reasonably anticipates that such action will result in liability
(whether individually or in the aggregate) in excess of $1,000,000, not fully covered by
insurance, subject to normal deductibles.

               (c)     Each Debtor will provide environmental audits and tests in accordance
with American Society of Testing Materials standards upon request by the Agent and the
Lenders (or as otherwise required to be obtained by the Agent or the Lenders by any
Governmental Authority), in connection with any future acquisitions of Oil and Gas Properties or
other material Properties.

       Section 8.11 Further Assurances.

                (a)     Each Debtor at its sole expense will promptly execute and deliver to the
Agent all such other documents, agreements and instruments reasonably requested by the Agent
to comply with, cure any defects or accomplish the conditions precedent, covenants and
agreements of such Debtor, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the collateral intended as security for the Obligations,
or to correct any omissions in this Agreement or the Security Instruments, or to state more fully
the obligations secured therein, or to perfect, protect or preserve any Liens created pursuant to
this Agreement or any of the Security Instruments or the priority thereof, or to make any
recordings, file any notices or obtain any consents, all as may be reasonably necessary or
appropriate, in the sole discretion of the Agent, in connection therewith. For the avoidance of
doubt, with respect to any fee-owned or easement real Property of the Borrower or any
Guarantor (other than oil and gas reserves), to the extent reflected in Borrower’s midstream cash
flow projections, upon the reasonable request of the Agent, the Borrower shall, or shall cause
such Guarantor to, promptly upon such request, provide the Lenders with title insurance and, to
the extent available in the applicable jurisdiction, extended coverage insurance, covering its
interest in such real Property, in an amount equal to the purchase price of such interest in real
Property (or such other lesser amount as shall be reasonably specified by the Agent), as well as
an ALTA survey, which accurately depicts the current condition thereof, together with a
surveyor’s certificate.

               (b)    The Borrower hereby authorizes the Agent to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of the Mortgaged
Property without the signature of the Borrower or any other Guarantor where permitted by law.
A carbon, photographic or other reproduction of the Security Instruments or any financing
statement covering the Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law. The Agent will promptly send the Borrower any financing or
continuation statements it files without the signature of the Borrower or any other Guarantor and
the Agent will promptly send the Borrower the filing or recordation information with respect
thereto.

       Section 8.12 Reserve Reports.



                                                78
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 380 of 1298



               (a)     On or before March 1st and September 1st of each year, the Borrower
shall furnish to the Agent and the Lenders a Reserve Report as of the immediately preceding
December 31st or June 30th, as applicable. The Reserve Report as of December 31st of each
year shall be prepared by one or more independent petroleum engineers reasonably acceptable to
the Agent and the June 30th Reserve Report of each year shall be prepared by or under the
supervision of the “Manager of Acquisitions and Planning” (or similarly titled position) of the
Borrower who shall certify such Reserve Report to be true and accurate and to have been
prepared in accordance with the procedures used in the immediately preceding December 31st
Reserve Report.

               (b)     [Reserved].

                (c)     With the delivery of each Reserve Report, the Borrower shall provide to
the Agent and the Lenders a certificate from a Responsible Officer certifying that in all material
respects: (i) the information contained in the Reserve Report and any other information
delivered in connection therewith is true and correct, (ii) each applicable Debtor owns good and
defensible title to the Oil and Gas Properties evaluated in such Reserve Report and such
Properties are free of all Liens except for Liens permitted by Section 9.03, (iii) except as set forth
on an exhibit to the certificate, on a net basis there are no gas imbalances, take or pay or other
prepayments in excess of the volume specified in Section 7.18 with respect to their Oil and Gas
Properties evaluated in such Reserve Report that would require any Debtor to deliver
Hydrocarbons either generally or produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor, (iv) none of their Oil and Gas
Properties have been sold since the Petition Date except as set forth on an exhibit to the
certificate, which certificate shall list all of its Oil and Gas Properties sold and in such detail as
reasonably required by the Agent, (v) attached to the certificate is a list of all marketing
agreements entered into subsequent to the later of the date hereof or the most recently delivered
Reserve Report that the Borrower could reasonably be expected to have been obligated to list on
Schedule 7.19 had such agreement been in effect on the date hereof and (vi) attached thereto is a
schedule of the Oil and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the present value that such Mortgaged Properties
represent.

       Section 8.13 Title Information.

                 (a)    On or before the delivery to the Agent and the Lenders of each Reserve
Report required by Section 8.12(a), to the extent requested by the Agent, the Borrower will
deliver title information in form and substance acceptable to the Agent covering enough of the
Oil and Gas Properties evaluated by such Reserve Report that were not included in the
immediately preceding Reserve Report, so that the Agent shall have received together with title
information previously delivered to the Agent, satisfactory title information on at least 80% of
the total value of the Oil and Gas Properties evaluated by such Reserve Report.

                 (b)    If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within sixty (60) days of notice from the Agent that
title defects or exceptions exist with respect to such additional Properties, either (i) cure any such
title defects or exceptions (including defects or exceptions as to priority) which are not permitted


                                                 79
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 381 of 1298



by Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged Properties with
no title defects or exceptions except for Excepted Liens (other than Excepted Liens described in
clauses (e), (g) and (h) of such definition) having an equivalent value or (iii) deliver title
information in form and substance reasonably acceptable to the Agent so that the Agent shall
have received, together with title information previously delivered to the Agent, satisfactory title
information on at least 80% of the value of the Oil and Gas Properties evaluated by such Reserve
Report.

       Section 8.14 Additional Collateral; Additional Guarantors.

                (a)    The Parent shall, and shall cause each other Debtor to, guarantee the
Obligations pursuant to the Loan Guarantee. In connection with any such guarantee, the Parent
shall, or shall cause such Debtor to promptly, (A) execute and deliver this Agreement or a
joinder to this Agreement, in form and substance reasonably acceptable to the Agent (the
“Joinder Agreement”), and any other Loan Document reasonably requested by the Agent,
(B) pledge all of the Equity Interests of such Debtor pursuant to a Security Instrument or other
Loan Document (including, without limitation, delivery of original stock certificates, if any,
evidencing the Equity Interests of such Debtor, together with appropriate undated stock powers
for each certificate duly executed in blank by the registered owner thereof) and (C) execute and
deliver such other additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Agent.

                (b)   Notwithstanding the restrictions in Section 9.06, each Subsidiary of a
Loan Party now existing or created, acquired or coming into existence after the date hereof, other
than the Guarantors party hereto, shall promptly execute and deliver to the Agent a Joinder
Agreement and any Security Instrument or other Loan Document (or joinder thereto) as may be
required by the Agent. Such Subsidiary shall, and the Parent shall cause such Subsidiary to,
deliver to the Agent, simultaneously with its delivery of such Joinder Agreement and any such
Security Instrument or other Loan Document (or joinder), (x) written evidence reasonably
satisfactory to the Agent that such Subsidiary has taken all organizational action necessary to
duly approve and authorize its execution, delivery and performance of such Joinder Agreement
(including under the Loan Guarantee), any such Security Instrument and any other documents
which it is required to execute, and (y) such additional closing documents, certificates and
opinions of counsel as the Agent shall reasonably require.

         Section 8.15 ERISA Compliance. The Parent will promptly furnish, and will cause
each other Debtor and any ERISA Affiliate to promptly furnish, to the Agent (a) promptly after
the filing thereof with the United States Secretary of Labor, the Internal Revenue Service or the
PBGC, copies of each annual and other report with respect to each Plan, if any, or any trust
created thereunder, (b) immediately upon becoming aware of the occurrence of any ERISA
Event or of any “prohibited transaction,” as described in section 406 of ERISA or in section
4975 of the Code, in connection with any Plan or any trust created thereunder, a written notice
signed by the President or the principal Financial Officer of the Borrower, its Subsidiaries or the
ERISA Affiliate, as the case may be, specifying the nature thereof, what action the Parent, such
applicable Debtor or the ERISA Affiliate is taking or proposes to take with respect thereto, and,
when known, any action taken or proposed by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto, and (c) immediately upon receipt thereof, copies of any


                                                80
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 382 of 1298



notice of the PBGC’s intention to terminate or to have a trustee appointed to administer any Plan.
With respect to each Plan, if any (other than a Multiemployer Plan), the Parent will, and the
Parent will cause each other Debtor and its ERISA Affiliates to, (i) satisfy in full and in a timely
manner, without incurring any late payment or underpayment charge or penalty and without
giving rise to any lien, all of the contribution and funding requirements of section 412 of the
Code (determined without regard to subsections (d), (e), (f) and (k) thereof) and of section 302 of
ERISA (determined without regard to sections 303, 304 and 306 of ERISA), and (ii) pay, or
cause to be paid, to the PBGC in a timely manner, without incurring any late payment or
underpayment charge or penalty, all premiums required pursuant to sections 4006 and 4007 of
ERISA.

       Section 8.16 [Reserved].

       Section 8.17 [Reserved].

        Section 8.18 Use of Proceeds. The proceeds of the Loans and Letters of Credit shall be
used (a) to pay related transaction costs, fees and expenses; (b) to provide working capital and
for other general corporate purposes of the Debtors in accordance with the Budget; (c) to make
adequate protection payments as authorized by the Bankruptcy Court in the Interim Order or the
Final Order, as applicable; (d) to pay obligations arising from or related to the Carve-Out; (e) to
pay restructuring costs incurred in connection with the Bankruptcy Cases; and (f) in the case of
the Refinancing Facility, to refinance amounts outstanding under the Existing Credit Agreement,
pursuant to the terms set forth in Article II. The Borrower and the other Loan Parties are not
engaged principally, or as one of its or their important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board). No part of the proceeds of any
Loan or Letter of Credit will be used for any purpose which violates the provisions of
Regulations T, U or X of the Board.

       Section 8.19 [Reserved].

       Section 8.20 [Reserved].

       Section 8.21 Affirmative Covenants of the Parent Guarantors. Each of the Parent
Guarantors hereby covenants and agrees to comply with each of the covenants set forth in
Section 8.03, Section 8.04, Section 8.05, Section 8.07, Section 8.08, Section 8.09, Section 8.10,
Section 8.11 and Section 8.15, as if each reference to “the Borrower” therein were a reference to
“such Parent Guarantor”.

       Section 8.22 [Reserved].

       Section 8.23 Delivery of Proposed DIP Orders. The Borrower will deliver to the
Agent, as soon as practicable in advance of filing with the Bankruptcy Court, (i) the proposed
DIP Orders (which must be in form and substance satisfactory to the Agent) and (ii) the
Approved Plan of Reorganization, including any proposed disclosure statement related to such
Approved Plan of Reorganization.




                                                81
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 383 of 1298



       Section 8.24 Cash Management. Each Debtor shall maintain their cash management
system as it existed prior to the Petition Date for the benefit of the entire DIP Facility, with any
changes made pursuant to an order of the Bankruptcy Court.

                                       ARTICLE IX
                                   NEGATIVE COVENANTS

       Until the Commitments have expired or been terminated and the principal of and interest
on each Loan and all fees payable hereunder and all other amounts payable under the Loan
Documents have been paid in full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower (and each Parent Guarantor, in the case
of Section 9.01, Section 9.04(a), Section 9.21, Section 9.22 and Section 9.23) covenants and
agrees with the Lenders that:

          Section 9.01 Financial Covenants.

               (a)    Variance Testing Period. The Debtors shall not allow, during any
Variance Testing Period, the Debtors’ actual cash expenses and disbursements during such
Variance Testing Period to be more than 115% of the projected cash expenses and disbursements
for such Variance Testing Period, as set forth in the Budget (the “Permitted Variance”), provided
that the cash expenses and disbursements considered for determining compliance with this
covenant shall exclude (i) disbursements and expenses in respect of professional fees incurred in
the Bankruptcy Cases during such Variance Testing Period, (ii) the Upfront Fees payable to the
RBL Lenders, as set forth in the Exit Term Sheet (as defined in the Final Order), and
(iii) disbursements owed to third parties on account of royalty interests and working interests and
provided, further that the Debtors may carry forward budgeted but unused disbursements set
forth in the Budget for a Variance Testing Period for use during the immediately succeeding
Variance Testing Period.

          Section 9.02 Debt. No Debtor will incur, create, assume or suffer to exist any Debt,
except:

                 (a)    the Obligations;

               (b)    accounts payable and other accrued expenses, liabilities or other
obligations to pay (for the deferred purchase price of Property or services) from time to time
incurred in the ordinary course of business which are not greater than ninety (90) days past the
date of invoice or delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;

               (c)     unsecured intercompany Debt between Debtors to the extent permitted by
Section 9.05; provided that such Debt is not held, assigned, transferred, negotiated or pledged to
any Person other than a Debtor, and, provided further, that any such Debt owed by a Debtor shall
be subordinated to the Obligations on terms satisfactory to the Agent, including as set forth in the
Loan Guarantee;




                                                82
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 384 of 1298



               (d)     endorsements of negotiable instruments for collection in the ordinary
course of business;

               (e)     debt of the Debtors under Capital Leases entered into prior to the Petition
Date and set forth on Schedule 9.02(e) hereto;

               (f)     to the extent set forth on Schedule 9.02(f), Debt of the Debtors in
existence on the Petition Date in respect of performance, bid, surety or similar bonds or surety
obligations for the account of the Debtors, in each case, to the extent required by any
Governmental Requirements applicable to the Debtors and otherwise in connection with the
operation of the Oil and Gas Properties of the Debtors, together with all replacements, extensions
and renewals thereof made in the ordinary course of business;

             (g)      (i) the Existing Senior Indentures, (ii) the Existing Second Lien Loan
Documents and (iii) the Existing Obligations; and

              (h)     Debt for borrowed money outstanding on the Petition Date and set forth
on Schedule 9.02(e) hereto.

        Section 9.03 Liens. No Debtor will create, incur, assume or permit to exist any Lien on
any of its Properties (now owned or hereafter acquired), except:

               (a)     Liens securing the payment of any Obligations;

                (b)    (i) Excepted Liens on any Property of the Debtors, (ii) Excepted Liens on
any Property (other than the Parent’s right, title and interest in, and to, any and all Equity
Interests issued by any of the direct or indirect Subsidiaries of the Parent) of the Parent and (iii)
inchoate Tax Liens on the Parent’s right, title and interest in, and to, any and all Equity Interests
issued by any of the direct or indirect Subsidiaries of the Parent;

              (c)     Liens on any Property of the Debtors securing Debt arising in respect of
Capital Leases so long as such Debt is permitted under Section 9.02(e); provided that such Liens
attach only to the assets acquired with the proceeds of such Debt and do not cover any
Hydrocarbon Interests or Equity Interests in Persons owning direct or indirect interests in
Hydrocarbon Interests);

               (d)    Liens on any Property of the Debtors existing on the Petition Date and set
forth on Schedule 9.03(d); provided that (i) no such Lien shall at any time be extended to cover
any additional Property not subject thereto on the Petition Date and (ii) the principal amount of
the Debt secured by such Liens shall not be extended, renewed, refunded or refinanced;

               (e)    Liens securing Existing Obligations; provided that such Liens are subject
to the terms and conditions of the DIP Order;

               (f)    Liens securing obligations under the Existing Second Lien Loan and the
other Existing Second Lien Loan Documents; provided that such Liens are subject to the terms
and conditions of the DIP Order; and



                                                 83
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 385 of 1298



               (g)     Adequate Protection Liens.

       Section 9.04 Dividends, Distributions and Redemptions.

               (a)     Dividends and Distributions. The Debtors will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, return any capital to its
stockholders or make any distribution of their Property to their respective Equity Interest holders,
except the Debtors (other than Parent) may declare and pay dividends or distributions ratably
with respect to their Equity Interests.

              (b)    Prepayments, Redemptions of Existing Obligations, Existing Second Lien
Loans; Certain Amendments. The Debtors will not make any Redemption or any other
prepayments of principal, interest or payment of fees on, or in connection with, the Existing
Loan Documents or the Existing Second Lien Loan Documents, in each case, other than
payments expressly provided for herein or pursuant to orders entered upon pleadings in form and
substance reasonably satisfactory to the Agent. No Debtor shall consent to any amendment,
supplement, waiver or other modification of the terms or provisions contained in any of (i) the
Existing Second Lien Loan Documents, (ii) the Existing Loan Documents or (iii) any other Debt
for borrowed money.

               (c)     [Reserved].

        Section 9.05 Investments, Loans and Advances. No Debtor will make or permit to
remain outstanding any Investments in or to any Person, except that the foregoing restriction
shall not apply to:

                (a)    Investments in all of the Debtors and Binger in existence on the Interim
Facility Effective Date and set forth in Schedule 9.05(a);

               (b)     Investments of the Debtors reflected in the Financial Statements;

               (c)     Investments of the Debtors in the form of accounts receivable arising in
the ordinary course of business;

                (d)    Investments of the Debtors in the form of direct obligations of the United
States or any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year from the date of creation thereof;

              (e)     Investments of the Debtors in the form of commercial paper maturing
within one year from the date of creation thereof rated in the highest grade by S&P or Moody’s;

                (f)     Investments of the Debtors in the form of deposits maturing within one
year from the date of creation thereof with, including certificates of deposit issued by, any
Lender or any office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $250,000,000 (as of the date of such bank or trust
company’s most recent financial reports) and has a short term deposit rating of no lower than A2
or P2, as such rating is set forth from time to time, by S&P or Moody’s, respectively;


                                                84
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 386 of 1298



              (g)     Investments of the Debtors in the form of deposits in money market funds
investing exclusively in Investments described in Section 9.05(d), Section 9.05(e) or Section
9.05(f);

              (h)     Investments made by a Debtor in or to any other Debtor;

               (i)    Investments made by the Debtors in direct ownership interests in
additional Oil and Gas Properties and gas gathering systems related thereto or related to farm-
out, farm-in, joint operating, joint venture or area of mutual interest agreements, gathering
systems, pipelines or other similar arrangements which are usual and customary in the oil and
gas exploration and production business located within the geographic boundaries of the United
States of America, and only to the extent an Event of Default does not exist and the total
Revolving Credit Exposures would not exceed the Available Commitments as a result of making
such Investments;

               (j)     Investments made by the Debtors in the form of loans or advances to
employees, officers or directors in the ordinary course of business of the Debtors, in each case
only as permitted by applicable law, including Section 402 of the Sarbanes Oxley Act of 2002,
but in any event not to exceed $250,000 in the aggregate at any time;

                (k)   Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to any Debtor as a result
of a bankruptcy or other insolvency proceeding of the obligor in respect of such debts or upon
the enforcement of any Lien in favor of any Debtor; provided that the Borrower shall give the
Agent prompt written notice in the event that the aggregate amount of all investments held at any
one time under this Section 9.05(k) exceeds $250,000;

              (l)     [Reserved]; and

              (m)     Loans and advances made by the Borrower to the Parent to the extent any
such loan or advance (i) is made in lieu of a Restricted Payment permitted pursuant to Section
9.04 or otherwise under this Agreement and (ii) if made as a Restricted Payment, would be
permitted pursuant to Section 9.04 or otherwise under this Agreement.

        Section 9.06 Nature of Business. Subject to any restrictions arising on account of the
Debtors’ status as a “debtor” under the Bankruptcy Code and entry of the DIP Order, no Debtor
will allow any material change to be made (i) in the character of its business as an independent
oil and gas exploration and production company or (ii) to the Debtor’s identity or corporate
structure, the jurisdiction in which such Person is incorporated or formed, or any organizational
documents of such Debtor. Debtors will not operate its business outside the geographical
boundaries of the United States.

       Section 9.07 [Reserved].

       Section 9.08 Proceeds of Loans; OFAC. The Borrower will not permit the proceeds of
the Loans to be used (i) for any purpose other than those permitted by Section 8.18. Neither the
Borrower nor any Person acting on behalf of the Borrower has taken or will take any action



                                               85
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 387 of 1298



which might cause any of the Loan Documents to violate Regulations T, U or X or any other
regulation of the Board or to violate Section 7 of the Securities Exchange Act or any rule or
regulation thereunder, in each case as now in effect or as the same may hereinafter be in effect. If
requested by the Agent, the Borrower will furnish to the Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such other form
referred to in Regulation U, Regulation T or Regulation X of the Board, as the case may be. No
Debtor or its respective directors, officers, employees, Affiliates and agents shall use, directly or
indirectly, the proceeds of any Borrowing or Letter of Credit, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, other Affiliate, joint venture partner or other
Person, (A) in furtherance of an offer, payment, promise to pay, or authorization of the payment
or giving of money, or anything else of value, to any Person in violation of any Anti-Corruption
Laws or AML Laws, (B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
involving any goods originating in or with a Sanctioned Person or Sanctioned Country, or (C) in
any manner that would result in the violation of any Sanctions by any Person (including any
Person participating in the transactions contemplated hereunder, whether as underwriter, advisor
lender, investor or otherwise).

       Section 9.09 ERISA Compliance. No Debtor will at any time:

               (a)    engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which any Debtor or any ERISA Affiliate could be subjected to either a civil
penalty assessed pursuant to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed
by Chapter 43 of Subtitle D of the Code;

              (b)    terminate, or permit any ERISA Affiliate to terminate, any Plan in a
manner, or take any other action with respect to any Plan, which could result in any liability of
any Debtor or any ERISA Affiliate to the PBGC;

               (c)    fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement relating thereto or
applicable law, any Debtor or any ERISA Affiliate is required to pay as contributions thereto;

              (d)     permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or section 412 of
the Code, whether or not waived, with respect to any Plan;

                 (e)     permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by any Debtor or any ERISA Affiliate which
is regulated under Title IV of ERISA to exceed the current value of the assets (computed on a
plan termination basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities. The term “actuarial present value of the benefit liabilities” shall have the
meaning specified in section 4041 of ERISA;

             (f)     contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to, any Multiemployer
Plan;


                                                 86
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 388 of 1298



                (g)     acquire, or permit any ERISA Affiliate to acquire, an interest in any
Person that causes such Person to become an ERISA Affiliate with respect to any Debtor or with
respect to any ERISA Affiliate of any Debtor if such Person sponsors, maintains or contributes
to, or at any time in the six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (i) any Multiemployer Plan, or (ii) any other Plan that is subject to Title IV of
ERISA under which the actuarial present value of the benefit liabilities under such Plan exceeds
the current value of the assets (computed on a plan termination basis in accordance with Title IV
of ERISA) of such Plan allocable to such benefit liabilities;

               (h)     incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA;

               (i)      contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to, any employee welfare
benefit plan, as defined in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may not be terminated
by such entities in their sole discretion at any time without any material liability; or

               (j)     amend, or permit any ERISA Affiliate to amend, a Plan resulting in an
increase in current liability such that any Debtor or any ERISA Affiliate is required to provide
security to such Plan under section 401(a)(29) of the Code.

       Section 9.10 Sale or Discount of Receivables. No Debtor will discount or sell (with or
without recourse) any of its notes receivable or accounts receivable.

        Section 9.11 Mergers, Divisions, Etc. No Debtor will merge into or with or consolidate
with any other Person, or sell, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its Property (whether now owned or hereafter
acquired) to any other Person, or liquidate or dissolve or divide.

       Section 9.12 Sale of Properties. No Debtor will sell, assign, farm-out, convey or
otherwise transfer any Property except for:

               (a)     the sale of Hydrocarbons in the ordinary course of business;

               (b)     farmouts of undeveloped acreage and assignments in connection with such
farmouts with respect to which a Debtor retains an overriding royalty interest above a 75% net
revenue interest in such disposed Property;

               (c)    the sale or transfer of equipment that is no longer necessary for the
business of such Debtor or is replaced by equipment of at least comparable value and use;

               (d)     if no Event of Default then exists or would result as a result thereof, sales
and other dispositions of Property (not otherwise permitted above) having a fair market value not
to exceed $1,000,000; and




                                                87
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 389 of 1298



              (e)    dispositions of any Property of any Debtor pursuant to an order of the
Bankruptcy Court; provided that such disposition shall be subject to the prior consent of the
Agent and the Majority Lenders.

        Section 9.13 Environmental Matters. No Debtor will violate or permit any of its
Property to be in violation of, or do anything or permit anything to be done which will subject
any such Property to any Remedial Work under any Environmental Laws, assuming disclosure to
the applicable Governmental Authority of all relevant facts, conditions and circumstances, if any,
pertaining to such Property where such violations or remedial obligations could reasonably be
expected to have a Material Adverse Effect.

        Section 9.14 Transactions with Affiliates. The Borrower will not enter into any
transaction, including, without limitation, any purchase, sale, or lease or exchange of Property,
with any non-Debtor Affiliate, other than transactions or arrangements in place as of the Petition
Date (including contractual obligations in place at such time) or approved by the Bankruptcy
Court pursuant to an order in form and substance reasonably satisfactory to the Agent and the
Majority Lenders.

         Section 9.15 Subsidiaries. The Borrower shall have no Subsidiaries other than Wholly-
Owned Subsidiaries. No Debtor will create or acquire any additional Subsidiary. No Debtor
sell, assign or otherwise dispose of any Equity Interests in any of its Subsidiaries. The Borrower
shall have no Foreign Subsidiaries.

        Section 9.16 Negative Pledge Agreements; Dividend Restrictions. No Debtor will
create, incur, assume or suffer to exist any contract, agreement or understanding (other than this
Agreement, any other Loan Document, the Existing Loan Documents, the Existing Senior
Indentures or the Existing Second Lien Loan Documents) that in any way prohibits or restricts
the granting, conveying, creation or imposition of any Lien on any of its Property in favor of the
Agent and the Lenders or the secure the Obligations, except restrictions imposed pursuant to an
agreement entered into in connection with a disposition permitted under Section 9.12.

        Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments. No Debtor will
allow gas imbalances, take-or-pay or other prepayments with respect to the Oil and Gas
Properties of any Debtor that would require such Debtor to deliver, in the aggregate, two percent
(2%) or more of the monthly production of Hydrocarbons at some future time without then or
thereafter receiving full payment therefor.

        Section 9.18 Swap Agreements. No Debtor will enter into any Swap Agreements with
any Person other than (a) Swap Agreements in respect of commodities (i) with an Approved
Counterparty and (ii) the notional volumes for which (when aggregated with other commodity
Swap Agreements then in effect other than basis differential swaps on volumes already hedged
pursuant to other Swap Agreements) do not exceed, as of the date such Swap Agreement is
executed, 85% of the reasonably anticipated projected production from Total Proved Reserves
(provided that proved developed non-producing and proved undeveloped reserves shall not in the
aggregate constitute more than 25% of Total Proved Reserves) for each month during the period
during which such Swap Agreement is in effect for each of crude oil, natural gas and natural gas
liquids, each calculated separately (for purposes of the foregoing, natural gas liquids volumes


                                               88
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 390 of 1298



may be hedged directly or for crude oil volumes in a 2:1 ratio), for each of the next five (5)
succeeding calendar years, provided that upon the date any Debtor signs a definitive acquisition
agreement for any acquisition of Property or Equity Interests of any Person not prohibited by this
Agreement, Swap Agreements may be entered into for 85% of the reasonably anticipated
projected production from Proved Developed Producing Properties the subject of such
acquisition (provided that should such acquisition fail to close within sixty (60) days of the date
the Debtor signing such definitive acquisition agreement, such Debtor shall terminate or unwind
such Swap Agreements entered into in respect of such acquisition such that such Debtor is in
compliance with clause (a)(ii) above), excluding the effect of the provision for pending
acquisitions, floor options may be purchased limited to total notional volumes of all Swap
Agreements and puts options not exceeding 100% of projected production from Proved
Developed Producing Properties as described in (a)(ii) above, and (b) Swap Agreements in
respect of interest rates with an Approved Counterparty, which effectively convert interest rates
from floating to fixed, the notional amounts of which (when aggregated with all other Swap
Agreements of the Debtors then in effect effectively converting interest rates from floating to
fixed) do not exceed 100% of the then outstanding principal amount of the Borrower’s Debt for
borrowed money which bears interest at a floating rate. In no event shall any Swap Agreement
contain any requirement, agreement or covenant for any Debtor to post collateral or margin to
secure its obligations under such Swap Agreement or to cover market exposures.

        Section 9.19 Marketing Activities. No Debtor will engage in marketing activities for
any Hydrocarbons or enter into any contracts related thereto other than (a) contracts for the sale
of Hydrocarbons scheduled or reasonably estimated to be produced from their proved Oil and
Gas Properties during the period of such contract, (b) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from proved Oil and Gas Properties of third
parties during the period of such contract associated with the Oil and Gas Properties of the
Debtors that any Debtor has the right to market pursuant to joint operating agreements,
unitization agreements or other similar contracts that are usual and customary in the oil and gas
business and (c) other contracts for the purchase and/or sale of Hydrocarbons of third parties (i)
which have generally offsetting provisions (i.e., corresponding pricing mechanics, delivery dates
and points and volumes) such that no “position” is taken and (ii) for which appropriate credit
support has been taken to alleviate the material credit risks of the counterparty thereto.

        Section 9.20 Accounting Changes. No Debtor will (i) make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or (ii) change the fiscal
year of any Debtor.

        Section 9.21 New Accounts. No Debtor will open or otherwise establish, or deposit,
credit or otherwise transfer any Cash Receipts, securities, financial assets or any other property
into, any Deposit Account, Securities Account or Commodity Account other than (a) any
Deposit Account, Securities Account or Commodity Account in which the Agent has been
granted a first-priority perfected Lien and that, in each case, is subject to a Security Instrument or
(b) any Excluded Account (solely with respect to amounts referred to in the definition thereof).

       Section 9.22 Volumetric Production Payment. No Debtor will sell, grant, issue or
otherwise enter into any Volumetric Production Payment, forward sale agreement or other sales
of Hydrocarbons in place that would require any Debtor to deliver Hydrocarbons at some future


                                                 89
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 391 of 1298



time without receipt by the Debtor of full payment therefor at such future time or sale of royalty
interests or overriding royalty interests; provided however, without limiting the other provisions
of this Article IX, this Section 9.22 shall not limit the ability of a Debtor to (i) enter into gas
balancing arrangements, (ii) settle gas imbalances and (iii) (A) perform on take or pay contracts,
(B) deliver Hydrocarbons in accordance with the terms of any Hydrocarbon Lease to a party
thereto, or (C) enter into midstream or marketing contracts in the ordinary course of business for
sale of Hydrocarbons, in the case of clauses (iii)(A), (iii)(B) and (iii)(C), as and when produced.

        Section 9.23 Passive Holding Company Status of Parent Guarantors. Neither of the
Parent Guarantors shall engage in any operating or business activities or other transactions other
than (i) the ownership and/or acquisition of the Equity Interests (other than Disqualified Capital
Stock) of the Borrower or Legacy GP, (ii) the maintenance of its legal existence, including the
ability to incur fees, costs and expenses relating to such maintenance, (iii) to the extent
applicable, participating in tax, accounting and other administrative matters as a member of the
consolidated group of the Parent Guarantors and the Borrower and (iv) the performance of its
obligations under and in connection with the Loan Documents, the Bankruptcy Cases, the
Existing Loan Documents, the Existing Second Lien Loan Documents and any documents
relating to other Debt permitted under Section 9.02.

        Section 9.24 Negative Covenants of the Parent Guarantors. Each of the Parent
Guarantors hereby covenants and agrees to comply with each of the covenants set forth in
Section 9.04(b), Section 9.09, Section 9.14, Section 9.16, and Section 9.21, as if each reference
to “the Borrower” were a reference to “such Parent Guarantor”.

        Section 9.25 Key Employee Plans. No Debtor shall (a) enter into any key employee
retention plan and incentive plan, other than such plans in effect as of the Petition Date or
(b) amend or modify any existing key employee retention plan and incentive plan, unless such
plan, amendment or modification, as applicable, is satisfactory to the Agent and Majority
Lenders.

       Section 9.26 [Reserved].

       Section 9.27 Superpriority Claims. No Debtor will create or permit to exist any
Superpriority Claim other than Superpriority Claims permitted by the DIP Orders and the orders
approving the “first day” motions in respect of the Bankruptcy Cases.

        Section 9.28 Bankruptcy Orders. No Debtor will (a) obtain or seek to obtain any stay
from the Bankruptcy Court on the exercise of the Agent’s or any Lender’s remedies hereunder or
under any other Loan Document, except as specifically provided in the DIP Order, (b) seek to
change or otherwise modify any DIP Order or other order in the Bankruptcy Court with respect
to the DIP Facility or (c) without the consent of the Majority Lenders, propose, file, consent,
solicit votes with respect to or support any chapter 11 plan or debtor in possession financing
unless (i) such plan or financing would, on the date of effectiveness, pay in full in cash all
Obligations or (ii) such plan is an Approved Plan of Reorganization.

                                     ARTICLE X
                            EVENTS OF DEFAULT; REMEDIES


                                                90
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 392 of 1298



       Section 10.01 Events of Default. One or more of the following events shall constitute an
“Event of Default”:

             (a)     the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

              (b)     the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable under any Loan
Document, when and as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;

               (c)    any representation or warranty made or deemed made by or on behalf of
any Debtor in or in connection with any Loan Document or any amendment or modification of
any Loan Document or waiver under such Loan Document, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed made;

             (d)    any Debtor shall fail to observe or perform any covenant, condition or
agreement contained in Section 8.01(m), Section 8.01(n), Section 8.02, Section 8.03 or in
Article IX;

              (e)     any Debtor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in Section 10.01(a), Section
10.01(b) or Section 10.01(d)) or any other Loan Document, and such failure shall continue
unremedied for a period of thirty (30) days after the earlier to occur of (i) notice thereof from the
Agent to the Borrower (which notice will be given at the request of any Lender) or (ii) a
Responsible Officer of any Debtor otherwise becoming aware of such default;

               (f)      any event or condition occurs that results in any Material Indebtedness
incurred on or after the Petition Date becoming due prior to its scheduled maturity or that enables
or permits (with or without the giving of notice, the lapse of time or both) the holder or holders
of any such Material Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the Redemption thereof or any offer to
Redeem to be made in respect thereof, prior to its scheduled maturity or require any Debtor to
make an offer in respect thereof;

               (g)     the Loan Documents shall not have been executed and delivered by the
Debtors, the Agent and the Lenders within five (5) business days after the date of entry of the
Interim Order (or shall not have been filed with, and approved by, the Bankruptcy Court within
the times specified and otherwise in accordance with the Interim Order);

               (h)     dismissal of the Bankruptcy Cases or conversion of the Bankruptcy Cases
to a Chapter 7 case;




                                                 91
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 393 of 1298



               (i)     appointment of a Chapter 11 trustee, a responsible officer or an examiner
with enlarged powers (beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy
Code) relating to the operation of the business of any Loan Party in the Bankruptcy Case;

               (j)    the Bankruptcy Court’s granting of any superpriority claim or lien on the
Collateral which is pari passu with or senior to the Superpriority Claims or Liens of the Lenders
in the Bankruptcy Case;

                (k)    failure of the Final Order to be entered within thirty-five (35) days (or a
later date consented to by the Agent and the Majority Lenders) after entry of the Interim Order;

               (l)    failure of the Interim Order or Final Order to be in full force and effect,
including by the entry of an order reversing, amending, supplementing, staying for a period in
excess of five (5) days, vacating or otherwise modifying the Interim Order or Final Order in a
manner that is adverse to the Agent or the Lenders;

               (m)   after entry of the Final Order, the entry of any final order in the
Bankruptcy Case charging any of the Collateral, including under Section 506(c) or Section
552(b) of the Bankruptcy Code, or the commencement of any action by any Loan Party which is
adverse to the Lenders or their rights and remedies under the DIP Facility in the Bankruptcy
Case;

               (n)     reversal or modification of the Refinancing Facility by the Bankruptcy
Court;

               (o)     failure of any Loan Party to comply with the terms of the applicable DIP
Order;

               (p)     entry of a final order by the Bankruptcy Court terminating the use of cash
collateral;

               (q)      payment by any Loan Party (by way of adequate protection or otherwise)
of any principal or interest or other amount on account of any prepetition Debt or payables (other
than as agreed herein or pursuant to the consent of the Required Lenders) or as described in the
Interim Order, the Final Order or pursuant to any orders approving any “first day” motions;

               (r)      entry of an order or orders granting relief from any stay of proceeding
(including, without limitation, the automatic stay) so as to allow a third party or third parties to
proceed against any assets of any Loan Party having a value, individually or in the aggregate, in
excess of $1,000,000 or to permit other actions that would have a Material Adverse Effect on any
Loan Party or its estate;

                (s)    if (i) the Existing Intercreditor Agreement shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect and valid, binding
and enforceable in accordance with its terms against the Borrower, any party thereto or any
holder of the liens subordinated thereby, or shall be repudiated by any of them, or be amended,
modified or supplemented to cause the liens securing the obligations of the Existing Second Lien



                                                92
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 394 of 1298



Credit Agreement to be senior or pari passu in priority to the liens securing the obligations under
the Existing Credit Agreement, (ii) the Borrower takes any action inconsistent with the terms of
the Existing Intercreditor Agreement (other than in connection with an Approved Plan of
Reorganization reasonably acceptable to the Required Lenders), (iii) any Person bound by the
Existing Intercreditor Agreement takes any action inconsistent with the terms thereof and the
Borrower shall fail to promptly take all actions necessary to oppose such action or (iv) any order
of any court of competent jurisdiction is granted which is materially inconsistent with the terms
of the Existing Intercreditor Agreement;

               (t)     (i) subject to Section 12.02(c), unless otherwise agreed by the Required
Lenders or pursuant to the terms of the DIP Orders, the filing or confirmation of an Approved
Plan of Reorganization that does not provide for termination of the Commitments under the DIP
Facility and, except as may be provided herein with respect to the Refinanced Loans, including
under Section 2.01(b), payment in full in cash of all Obligations under the Loan Documents
owed to the Lenders in respect of the DIP Facility on the effective date of such Approved Plan of
Reorganization, or (ii) if any Debtor shall seek, support, or fail to contest in good faith the filing
or confirmation of any plan of reorganization other than the Approved Plan of Reorganization;

                (u)    failure to satisfy any of the Chapter 11 Milestones in accordance with the
terms relating to such Chapter 11 Milestone;

                (v)     (i) the entry of the Interim Order shall have not occurred on or prior to the
date that is five (5) days after the Petition Date, (ii) the entry of the Final Order shall have not
occurred prior to or on the date that is thirty-five (35) days (or a later date consented to by the
Agent and the Majority Lenders) after entry of the Interim Order or (iii) the entry of an order
reversing, amending, supplementing, staying for a period in excess of five (5) days, vacating or
otherwise modifying the Interim Order or Final Order in a manner that is adverse to the Agent or
the Lenders;

               (w)     with respect to the Debtors (i) one or more judgments for the payment of
money in an aggregate amount in excess of $5,000,000 (to the extent not covered by independent
third party insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to an insolvency
proceeding) or (ii) any one or more non-monetary judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect, shall be rendered
against any Debtor or any combination thereof; and, in case of each of clause (i) or (ii), the same
shall remain undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of any Debtor to enforce any such judgment, and unless, with
respect to any of the foregoing, the same shall be effectively stayed pursuant to the Bankruptcy
Code;

               (x)    the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect and valid, binding
and enforceable in accordance with their terms against a Debtor party thereto or shall be
repudiated by them, or cease to create a valid and perfected Lien of the priority required thereby
on any of the Collateral purported to be covered thereby, or any Debtor shall so state in writing,


                                                 93
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 395 of 1298



or any Loan Party shall contest the validity or perfection of the Liens and security interests
securing the Obligations;

              (y)      an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in liability of any Debtor in an aggregate amount exceeding $2,000,000 in
any year; and

               (z)     any Change in Control shall occur.

       Section 10.02 Remedies.

                (a)     In the case of an Event of Default, subject in all respects to the Carve Out,
(i) the Agent may, and at the request of the Majority Lenders, shall (A) deliver a notice to the
Borrower of the Event of Default, (B) declare the termination, reduction, or restriction of the
Commitments, and thereupon the Commitments shall be terminated, reduced, or restricted
immediately unless and until the Majority Lenders and the Agent shall reinstate the same in
writing, (C) declare the Loans then outstanding to be due and payable in whole (or in part, in
which case any principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due and payable,
together with accrued interest thereon and all fees and other Obligations), shall become due and
payable immediately, in each case, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are hereby waived by
each Loan Party, (D) declare a termination, reduction or restriction on the ability of the Loan
Parties to use any cash collateral (other than as set forth in clause (iii) below) (E) terminate the
DIP Facility and (F) charge the Default Rate (each of clauses (A) through (F) above, a
“Termination Declaration” and the earliest date to occur of any such Termination Declaration,
the “Termination Declaration Date”), in each case of clauses (A) through (F) above, without first
obtaining relief from the automatic stay under section 362 of the Bankruptcy Code; (ii) five
(5) Business Days after the Termination Declaration Date, the Loan Parties and/or any
Committee shall be permitted to seek an emergency hearing before the Bankruptcy Court (which
they shall seek on an expedited basis) solely to determine whether an Event of Default has
occurred, provided, however, that (1) if the Loan Parties seek an expedited emergency hearing
within five (5) Business Days, until such time the Bankruptcy Court has entered an order ruling
on whether an Event of Default has occurred, the Agent shall not be permitted to exercise its
rights and remedies with respect to such Termination Declaration or such Events of Default, and
(2) if the Loan Parties and any Committee do not seek an expedited emergency hearing within
five (5) Business Days after the Termination Declaration Date, the Agent shall be entitled to
exercise all rights and remedies provided for in the Loan Documents with respect to such
Termination Declaration, including the right to foreclose on, or otherwise exercise its rights with
respect to all or any portion of the Collateral, including by applying the proceeds thereof to the
Obligations; and (iii) the Loan Parties shall not be permitted to use any proceeds of the Loans, or
any other cash collateral, except in accordance with the Budget (subject to the Permitted
Variances).

               (b)     In the case of the occurrence of an Event of Default, the Agent and the
Lenders will have all other rights and remedies available at law and equity.


                                                 94
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 396 of 1298



               (c)     All proceeds realized from the liquidation or other disposition of collateral
or otherwise received after maturity of the Loans or the Notes, whether by acceleration or
otherwise, shall be applied:

                      (i)    first, to payment or reimbursement of that portion of the
       Obligations constituting fees, expenses and indemnities payable to the Agent in its
       capacity as such;

                     (ii)     second, pro rata to payment or reimbursement of that portion of the
       Obligations constituting fees, expenses and indemnities payable to the Lenders;

                       (iii) third, pro rata to payment of (i) accrued and unpaid interest on the
       New Money Loans and LC Disbursements, (ii) accrued and unpaid interest on the
       Refinanced Loans, (iii) fees on each Letter of Credit and (iv) other accrued and unpaid
       interest included in the Obligations;

                       (iv)    fourth, pro rata to (i) payment of principal outstanding on the New
       Money Loans, (ii) payment of principal outstanding on the Refinanced Loans,
       (iii) Secured Swap Obligations owing to Secured Swap Parties, (iv) Secured Cash
       Management Obligations owing to Secured Cash Management Providers, and (v) to serve
       as cash collateral to be held by the Agent to secure the LC Exposure;

                       (v)    fifth, pro rata to any other Obligations; and

                      (vi)    sixth, any excess, after all of the Obligations shall have been
       indefeasibly paid in full in cash, shall be held as required by the Bankruptcy Court and/or
       any other Governmental Requirement.

        Notwithstanding the foregoing, Secured Cash Management Obligations arising under any
Secured Cash Management Agreement shall be excluded from the application described above if
the Agent has not received written notice thereof, together with such supporting documentation
as the Agent may request, from the applicable Secured Cash Management Provider. Each
Secured Cash Management Provider not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Agent pursuant to the terms of Article XI hereof for itself
and its Affiliates as if a “Lender” party hereto.

        Section 10.03 Disposition of Proceeds. The Security Instruments contain an assignment
by the Borrower and/or the Guarantors unto and in favor of the Agent for the benefit of the
Lenders of all of the Borrower’s or each Guarantor’s interest in and to production and all
proceeds attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Obligations and other obligations described therein and
secured thereby. Notwithstanding the assignment contained in such Security Instruments, except
after the occurrence and during the continuance of an Event of Default, (a) the Agent and the
Lenders agree that they will neither notify the purchaser or purchasers of such production nor
take any other action to cause such proceeds to be remitted to the Agent or the Lenders, but the



                                                95
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 397 of 1298



Lenders will instead permit such proceeds to be paid to the Debtors and (b) the Lenders hereby
authorize the Agent to take such actions as may be necessary to cause such proceeds to be paid to
the Debtors.

                                          ARTICLE XI
                                          THE AGENTS

        Section 11.01 Appointment; Powers. Each of the Lenders and each Issuing Bank hereby
irrevocably appoints the Agent as its agent and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably incidental
thereto.

        Section 11.02 Duties and Obligations of Agent. The Agent shall have no duties or
obligations except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use of the term
“agent” herein and in the other Loan Documents with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under agency doctrine of
any applicable law; rather, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between independent contracting
parties), (b) the Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as expressly set forth
herein, the Agent shall have no duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Agent or any of its Affiliates in any capacity. The Agent shall
be deemed not to have knowledge of any Default unless and until written notice thereof is given
to the Agent by the Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in or in connection
with this Agreement or any other Loan Document, (ii) the contents of any certificate, report or
other document delivered hereunder or under any other Loan Document or in connection
herewith or therewith, (iii) the performance or observance of any of the covenants, agreements or
other terms or conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, (v) the satisfaction of any condition set forth in Article
VI or elsewhere herein, other than to confirm receipt of items expressly required to be delivered
to the Agent, (vi) the existence, value, perfection or priority of any collateral security or the
financial or other condition of the Debtors or any other obligor or guarantor, or (vii) any failure
by the Borrower or any other Person (other than itself) to perform any of its obligations
hereunder or under any other Loan Document or the performance or observance of any
covenants, agreements or other terms or conditions set forth herein or therein. For purposes of
determining compliance with the conditions specified in Article VI, each Lender shall be deemed
to have consented to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or satisfactory to a Lender
unless the Agent shall have received written notice from such Lender prior to the proposed
closing date specifying its objection thereto.



                                                 96
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 398 of 1298



         Section 11.03 Action by Agent. The Agent shall have no duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to exercise in
writing as directed by the Majority Lenders (or such other number or percentage of the Lenders
as shall be necessary under the circumstances as provided in Section 12.02) and in all cases the
Agent shall be fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority Lenders, the
Required Lenders or the Lenders, as applicable, (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section 12.02) specifying
the action to be taken and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or continuing to take any
such action. The instructions as aforesaid and any action taken or failure to act pursuant thereto
by the Agent shall be binding on all of the Lenders. If a Default has occurred and is continuing,
then the Agent shall take such action with respect to such Default as shall be directed by the
requisite Lenders in the written instructions (with indemnities) described in this Section 11.03,
provided that, unless and until the Agent shall have received such directions, the Agent may (but
shall not be obligated to) take such action, or refrain from taking such action, with respect to
such Default as it shall deem advisable in the best interests of the Lenders. In no event, however,
shall the Agent be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement, the Loan Documents or applicable law. The Agent shall not
be liable for any action taken or not taken by it with the consent or at the request of the Required
Lenders or the Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 12.02), and otherwise the Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan Document or
under any other document or instrument referred to or provided for herein or therein or in
connection herewith or therewith INCLUDING ITS OWN ORDINARY NEGLIGENCE, except
for its own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and non-appealable judgment.

        Section 11.04 Reliance by Agent. The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have been signed or
sent by the proper Person. The Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not incur any liability for
relying thereon and each of the Borrower, the Lenders and each Issuing Bank hereby waives the
right to dispute the Agent’s record of such statement, except in the case of gross negligence or
willful misconduct by the Agent. The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by it, and shall not
be liable for any action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Agent may deem and treat the payee of any Note as the
holder thereof for all purposes hereof unless and until a written notice of the assignment or
transfer thereof permitted hereunder shall have been filed with the Agent.

        Section 11.05 Subagents. The Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the Agent. The Agent
and any such sub-agent may perform any and all its duties and exercise its rights and powers



                                                97
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 399 of 1298



through their respective Related Parties. The exculpatory provisions of the preceding Sections of
this Article XI shall apply to any such sub-agent and to the Related Parties of the Agent and any
such sub-agent, and shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.

        Section 11.06 Resignation or Removal of Agent. Subject to the appointment and
acceptance of a successor Agent as provided in this Section 11.06, the Agent may resign at any
time by notifying the Lenders, each Issuing Bank and the Borrower, and the Agent may be
removed at any time with or without cause by the Majority Lenders. Upon any such resignation
or removal, the Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the Majority Lenders and
shall have accepted such appointment within 30 days after the retiring Agent gives notice of its
resignation or removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders and each Issuing Bank, appoint a successor Agent. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the Agent’s resignation
hereunder, the provisions of this Article XI and Section 12.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while it was acting as Agent.

        Section 11.07 Agent and Lenders. Each bank serving as an Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Debtor or other Affiliate
thereof as if it were not an Agent hereunder.

        Section 11.08 No Reliance. Each Lender acknowledges that it has, independently and
without reliance upon the Agent, any other Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and each other Loan Document to which it is a party. Each
Lender also acknowledges that it will, independently and without reliance upon the Agent, any
other Agent or any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Agents shall not be required to keep
themselves informed as to the performance or observance by any Debtor of this Agreement, the
Loan Documents or any other document referred to or provided for herein or to inspect the
Properties or books of the Debtors. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Agent hereunder, no Agent
nor the Arranger shall have any duty or responsibility to provide any Lender with any credit or
other information concerning the affairs, financial condition or business of the Borrower (or any
of its Affiliates) which may come into the possession of such Agent or any of its Affiliates. In
this regard, each Lender acknowledges that Orrick, Herrington & Sutcliffe LLP is acting in this



                                                98
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 400 of 1298



transaction as special counsel to the Agent only, except to the extent otherwise expressly stated
in any legal opinion or any Loan Document. Each other party hereto will consult with its own
legal counsel to the extent that it deems necessary in connection with the Loan Documents and
the matters contemplated therein.

       Section 11.09 Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or other judicial proceeding relative to any Debtor, the
Agent (irrespective of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

              (a)     to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the Issuing Bank and the Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Agent and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Bank and the Agent under Section 12.03) allowed in such judicial
proceeding; and

               (b)   to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in
any such judicial proceeding is hereby authorized by each Lender and the Issuing Bank to make
such payments to the Agent and, in the event that the Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents and counsel,
and any other amounts due the Agent under Section 12.03.

        Nothing contained herein shall be deemed to authorize the Agent to authorize or consent
to or accept or adopt on behalf of any Lender any chapter 11 plan, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to authorize the Agent to
vote in respect of the claim of any Lender in any such proceeding.

        Section 11.10 Authority of Agent to Release Collateral and Liens. Each Lender and
each Issuing Bank hereby authorizes the Agent to release any collateral that is permitted to be
sold or released pursuant to the terms of the Loan Documents. Each Lender and each Issuing
Bank hereby authorizes the Agent to execute and deliver to the Borrower, at the Borrower’s sole
cost and expense, any and all releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower in connection with any sale or other
disposition of Property to the extent such sale or other disposition is permitted by the terms of
Section 9.12 or is otherwise authorized by the terms of the Loan Documents.

       Section 11.11 Secured Cash Management Agreements. No Secured Cash Management
Provider that obtains the benefits of Section 10.02(c), any Loan Guarantee or any Collateral by


                                                 99
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 401 of 1298



virtue of the provisions hereof or of any Loan Guarantee, any Security Instrument or any other
Loan Document shall have any right to notice of any action or to consent to, direct or object to
any action hereunder or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its capacity as a Lender and,
in such case, only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article XI to the contrary, the Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements unless the Agent has received written
notice of such Obligations, together with such supporting documentation as the Agent may
request, from the applicable Secured Cash Management Provider.

         Section 11.12 The Arranger. The Arranger shall have no duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than its duties,
responsibilities and liabilities in its capacity as a Lender hereunder to the extent it is a party to
this Agreement as a Lender.

                                         ARTICLE XII
                                       MISCELLANEOUS

       Section 12.01 Notices.

               (a)     Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by telecopy, as follows:

                       (i)     if to any Loan Party, to the Borrower at

                               Legacy Reserves LP
                               303 West Wall Street, Suite 1800
                               Midland, Texas 79701
                               Attention: Robert Norris
                               Email: rnorris@legacyreserves.com
                               Phone: 432-689-5217

                               with a copy to

                               Legacy Reserves LP
                               303 West Wall Street, Suite 1800
                               Midland, Texas 79701
                               Attention: Bert Ferrara
                               Email: bferrara@legacyreserves.com
                               Phone: 432-221-6363

                       (ii)    if to the Agent, to it at

                               Wells Fargo Bank, National Association



                                                  100
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 402 of 1298



                              1000 Louisiana Street, 9th Floor
                              Houston, Texas 77002
                              Attention: Brett Steele, Director
                              Facsimile: 713-319-1920
                              Email: Brett.A.Steele@wellsfargo.com

                       (iii) if to any other Lender, in its capacity as such, or any other Lender
       in its capacity as an Issuing Bank, to it at its address (or telecopy number) set forth in its
       Administrative Questionnaire.

               (b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to Article II, Article III,
Article IV and Article V unless otherwise agreed by the Agent and the applicable Lender. The
Agent or the Borrower may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or communications.

              (c)     Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All notices and other
communications given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt.

       Section 12.02 Waivers; Amendments.

                (a)    No failure on the part of the Agent, any other Agent, any Issuing Bank or
any Lender to exercise and no delay in exercising, and no course of dealing with respect to, any
right, power or privilege, or any abandonment or discontinuance of steps to enforce such right,
power or privilege, under any of the Loan Documents shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies of the Agent, each other Agent, each Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by Section 12.02(b), and then
such waiver or consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a Loan or issuance
of a Letter of Credit shall not be construed as a waiver of any Default, regardless of whether the
Agent, any other Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time.

              (b)      Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Majority Lenders or by
the Borrower and the Agent with the consent of the Majority Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written consent of such


                                                101
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 403 of 1298



Lender; (ii) reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, or reduce any other Obligations
hereunder or under any other Loan Document, without the written consent of each Lender
affected thereby; (iii) postpone the scheduled date of payment or prepayment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or any other Obligations hereunder or under any other Loan Document, or reduce the amount of,
waive or excuse any such payment, or postpone or extend the Termination Date or the Maturity
Date without the written consent of each Lender affected thereby; (iv) change Section 4.01(b) or
Section 4.01(c) in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender; (v) waive or amend Section 3.04(c), Section 6.01,
Section 6.02, Section 8.14, Section 10.02(c), Section 12.14 or any provisions of this Section
12.02(b) or change the definition of the terms “Domestic Subsidiary”, “Foreign Subsidiary”,
“Material Domestic Subsidiary” or “Subsidiary”, without the written consent of each Lender
(other than a Defaulting Lender); provided, further, that any waiver or amendment to the terms
of Section 12.14 or this proviso in this Section 12.02(b)(v) shall also require the written consent
of each Secured Swap Party (unless such Secured Swap Party is a Defaulting Lender), and any
amendment or waiver to the terms of Section 10.02(c) shall also require the written consent of
each Secured Swap Party adversely affected thereby; (vi) amend or otherwise modify any
Security Instrument in a manner that results in the Secured Swap Obligations secured by such
Security Instrument no longer being secured thereby on an equal and ratable basis with the
principal of the Loans, or amend or otherwise change the definition of “Secured Swap
Agreement,” “Secured Swap Obligations” or “Secured Swap Party” without the written consent
of each Secured Swap Party adversely affected thereby; (vii) release any Guarantor, release all or
substantially all of the collateral (other than as provided in Section 11.10), or reduce the
percentage set forth in Section 8.13 to be less than 80%, without the written consent of each
Lender (other than a Defaulting Lender); or (viii) change any of the provisions of this Section
12.02(b) or the definitions of “Required Lenders” or “Majority Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or under any other Loan Documents or make any determination or grant any
consent hereunder or any other Loan Documents, without the written consent of each Lender
(other than a Defaulting Lender); provided further that (A) no such agreement shall amend,
modify or otherwise affect the rights or duties of the Agent, any other Agent or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of the Agent,
such other Agent or the Issuing Bank, as the case may be and (B) nothing in this Section 12.02
shall cause any waiver, amendment, modification or consent to (1) any fee letter between the
Borrower and any Lender or the Agent or the Issuing Bank to require the consent of the Majority
Lenders, (2) any Letter of Credit Agreements between the Borrower or any Subsidiary of the
Borrower and the Issuing Bank to require the consent of the Majority Lenders, (3) any Letter of
Credit issued by the Issuing Bank pursuant to the terms of this Agreement to require the consent
of the Majority Lenders except as specifically required by Section 2.08, or (4) any Secured Cash
Management Agreement to require the consent of the Majority Lenders. Notwithstanding the
foregoing, (A) any supplement to Schedule 7.14 (Subsidiaries) shall be effective simply by
delivering to the Agent a supplemental schedule clearly marked as such and, upon receipt, the
Agent will promptly deliver a copy thereof to the Lenders, (B) any Security Instrument may be
supplemented to add additional collateral or join additional Persons as Guarantors with the
consent of the Agent, and (C) the Borrower and the Agent may amend this Agreement or any



                                               102
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 404 of 1298



other Loan Document without the consent of the Lenders in order to correct, amend or cure any
ambiguity, inconsistency or defect or correct any typographical error or other manifest error in
any Loan Document.

               (c)     Anything herein to the contrary notwithstanding, if the Debtors’ proposed
plan of reorganization (“Proposed Plan”) provides for (in whole or in part) the refinancing of the
Refinanced Loans and the Existing Obligations on the effective date of an Approved Plan of
Reorganization in lieu of repayment in full in cash of the Refinanced Loans and the Existing
Obligations, then, if such Proposed Plan has been accepted by a class consisting solely of the
Existing Lenders, then the holders of not less than 66 2/3% of the Refinanced Loans (the
“Required Refinanced Lenders”) may (without the consent of any other Refinanced Lenders or
the Agent) agree on behalf of all Refinanced Lenders that the full amount of the Refinanced
Loans will not be required to be repaid in cash on the Maturity Date, but instead shall be treated
in any manner approved by the Required Refinanced Lenders. No amendment or waiver shall,
unless signed by all Refinanced Lenders, amend this clause (c) or change the definition of the
term Required Refinanced Lenders or the percentage of Refinanced Lenders which shall be
required for Refinanced Lenders to take any action hereunder, in each case without the consent
of all Refinanced Lenders.

       Section 12.03 Expenses, Indemnity; Damage Waiver.

                 (a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Agent and its Affiliates, including, without limitation, the reasonable fees, charges and
disbursements of counsel and other outside consultants for the Agent, the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses and, in connection with the
syndication of the credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration (both before and after the execution hereof and including advice of
counsel to the Agent as to the rights and duties of the Agent and the Lenders with respect
thereto) of this Agreement and the other Loan Documents and any amendments, modifications or
waivers of or consents related to the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket costs, expenses,
Taxes, assessments and other charges incurred by any Agent or any Lender in connection with
any filing, registration, recording or perfection of any security interest contemplated by this
Agreement or any Security Instrument or any other document referred to therein, (iii) all
reasonable out-of-pocket expenses incurred by each Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit issued by such Issuing Bank
or any demand for payment thereunder, (iv) all out-of-pocket expenses incurred by any Agent,
any Issuing Bank or any Lender, including the fees, charges and disbursements of any counsel
for any Agent, any Issuing Bank or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement or any other Loan Document, including its rights
under this Section 12.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including, without limitation, all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of Credit, and (v) all
reasonable out-of-pocket fees, charges and expenses of one special bankruptcy counsel for each
Secured Swap Party in connection with the structuring and preparation of any Secured Swap
Agreement to be entered into after the Petition Date.



                                               103
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 405 of 1298



            (b)  THE BORROWER SHALL INDEMNIFY EACH AGENT, THE
ARRANGER, EACH ISSUING BANK AND EACH LENDER, AND EACH RELATED
PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO
ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER
OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE
OF ANY DEBTOR TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT,
INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY
WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH
IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR
CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR
LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING,
WITHOUT LIMITATION, (A) ANY REFUSAL BY ANY ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT ISSUED BY SUCH ISSUING
BANK IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B)
 THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER
IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION
THEREWITH, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE
OPERATIONS OF THE BUSINESS OF THE DEBTORS BY THE DEBTORS, (vii) ANY
ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE
PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY
ENVIRONMENTAL LAW APPLICABLE TO THE DEBTORS OR ANY OF THEIR
PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION,
STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL,
ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES,
SOLID WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix)
 THE BREACH OR NON-COMPLIANCE BY ANY DEBTOR WITH ANY
ENVIRONMENTAL LAW APPLICABLE TO ANY SUCH DEBTOR, (x) THE PAST
OWNERSHIP BY ANY DEBTOR OF ANY OF ITS PROPERTIES OR PAST ACTIVITY ON
ANY OF ITS PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT
THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE,
RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED
RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR
DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE



                                    104
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 406 of 1298



ANY DEBTOR OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED
BY ANY DEBTOR, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY
TO ANY DEBTOR, (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY
CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL
OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND
OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN
AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF
TORTS OF ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT
LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE
INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT
OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO
HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.

               (c)     To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, the Arranger or any Issuing Bank under Section 12.03(a) or (b), each Lender
severally agrees to pay to such Agent, the Arranger or such Issuing Bank, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case may be, was incurred
by or asserted against such Agent, the Arranger or such Issuing Bank in its capacity as such.

                (d)     To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual damages) arising out
of, in connection with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any Loan or Letter of
Credit or the use of the proceeds thereof.

              (e)     All amounts due under this Section 12.03 shall be payable within ten
(10) Business Days of written demand therefor.

       Section 12.04 Successors and Assigns.

               (a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit), except that (i)
 neither the Borrower nor any other Loan Party may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Agent and each Lender, not to


                                               105
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 407 of 1298



be unreasonably withheld or delayed (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 12.04; provided that any
such assignment or participation must comply with any restrictions on assignments or
participations, as applicable, as agreed to by the transferring lender in any restructuring support
agreement and (iii) no Lender may assign to the Borrower, an Affiliate of the Borrower, a
Defaulting Lender or an Affiliate of a Defaulting Lender all or any portion of such Lender’s
rights and obligations under this Agreement or all or any portion of its Commitments or the
Loans owing to it hereunder. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their respective successors
and assigns permitted hereby (including any Affiliate of any Issuing Bank that issues any Letter
of Credit), Participants (to the extent provided in Section 12.04(c)) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent, each Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of this Agreement.

               (b)    (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld) of the Agent,
provided that no consent of the Agent shall be required for an assignment to an assignee that is a
Lender or any Affiliate of a Lender, immediately prior to giving effect to such assignment.

                      (ii)    Assignments shall be subject to the following additional
       conditions:

                              (A)    Subject to clause (C) below, except in the case of an
               assignment to a Lender or an Affiliate of a Lender or an assignment of the entire
               remaining amount of the assigning Lender’s Commitment or Loans, as applicable,
               the amount of the Commitment or Loans, as applicable, of the assigning Lender
               subject to each such assignment (determined as of the date the Assignment and
               Assumption with respect to such assignment is delivered to the Agent) shall not
               be less than $5,000,000 (or a lesser amount if the assigning Lender’s outstanding
               Commitment or Loans, as applicable, amounts to less than $5,000,000);

                              (B)    each partial assignment shall be made as an assignment of a
               proportionate part of all the assigning Lender’s rights and obligations under this
               Agreement;

                             (C)     each assignment of any Lender’s Commitment and/or New
               Money Loan (including any portion thereof) shall include an assignment in the
               same proportion of such Lenders’ Refinanced Loans;

                              (D)     the parties to each assignment shall execute and deliver to
               the Agent an Assignment and Assumption, together with a processing and
               recordation fee of $3,500;




                                               106
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 408 of 1298



                     (E)      the assignee, if it shall not be a Lender, shall deliver to the
         Agent an Administrative Questionnaire; and

                         (F)    no such assignment shall be made to the Borrower, any
         Affiliate of the Borrower, a Defaulting Lender (or any entity who, upon becoming
         a Lender hereunder, would constitute a Defaulting Lender), any Affiliate of a
         Defaulting Lender or a natural person.

                  (iii) Subject to Section 12.04(b)(iv) and the acceptance and recording
  thereof, and except in the case of an assignment to an Affiliate of a Lender, from and
  after the effective date specified in each Assignment and Assumption the assignee
  thereunder shall be a party hereto and, to the extent of the interest assigned by such
  Assignment and Assumption, have the rights and obligations of a Lender under this
  Agreement, and the assigning Lender thereunder shall, to the extent of the interest
  assigned by such Assignment and Assumption, be released from its obligations under this
  Agreement (and, in the case of an Assignment and Assumption covering all of the
  assigning Lender’s rights and obligations under this Agreement, such Lender shall cease
  to be a party hereto but shall continue to be entitled to the benefits of Section 5.01,
  Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a Lender of
  rights or obligations under this Agreement that does not comply with this Section 12.04
  shall be treated for purposes of this Agreement as a sale by such Lender of a participation
  in such rights and obligations in accordance with Section 12.04(c).

                  (iv)     The Agent, acting for this purpose as an agent of the Borrower,
  shall maintain at one of its offices a copy of each Assignment and Assumption delivered
  to it and a register for the recordation of the names and addresses of the Lenders, and the
  Commitments of, and principal amount of the Loans and LC Disbursements owing to,
  each Lender pursuant to the terms hereof from time to time (the “Register”). The entries
  in the Register shall be conclusive, and the Borrower, the Agent, each Issuing Bank and
  the Lenders may treat each Person whose name is recorded in the Register pursuant to the
  terms hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
  notice to the contrary. The Register shall be available for inspection by the Borrower,
  any Issuing Bank and any Lender, at any reasonable time and from time to time upon
  reasonable prior notice. In connection with any changes to the Register, if necessary, the
  Agent will reflect the revisions on Annex I and forward a copy of such revised Annex I to
  the Borrower, each Issuing Bank and each Lender.

                  (v)    Upon its receipt of a duly completed Assignment and Assumption
  executed by an assigning Lender and an assignee, the assignee’s completed
  Administrative Questionnaire (unless the assignee shall already be a Lender hereunder),
  the processing and recordation fee referred to in Section 12.04(b) and any written consent
  to such assignment required by Section 12.04(b), the Agent shall accept such Assignment
  and Assumption and record the information contained therein in the Register. No
  assignment shall be effective for purposes of this Agreement unless it has been recorded
  in the Register as provided in this Section 12.04(b).




                                         107
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 409 of 1298



                (c)     (i) Any Lender may, without the consent of the Borrower the Agent or any
Issuing Bank, sell participations to one or more banks or other entities (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the Borrower, the Agent,
each Issuing Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation shall provide that
such Lender shall retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the Participant, agree to
any amendment, modification or waiver that (1) increase the commitment of such Participant,
(2) reduces or forgives any principal, interest or fees payable to such Participant, (3) extends the
Maturity Date or the date of payment of interest or fees on the Loans or commitments with
respect to such Participant, (4) release of all or substantially all of the value of the Loan
Guarantee or Collateral, and (5) any adverse change to the superpriority status of the claims or
liens on the Collateral. In addition such agreement must provide that the Participant be bound by
the provisions of Section 12.03. Subject to Section 12.04(c)(ii) the Borrower agrees that each
Participant shall be entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 to the
same extent as if it were a Lender and had acquired its interest by assignment pursuant to Section
12.04(b) (subject to the requirements and limitations therein, including the requirements under
Section 5.03(e) (it being understood that the documentation required under Section 5.03(e) shall
be delivered to the participating Lender)). To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 12.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 4.01(c) as though it were a Lender.

                       (ii)   A Participant shall not be entitled to receive any greater payment
       under Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
       to receive with respect to the participation sold to such Participant, unless the sale of the
       participation to such Participant is made with the Borrower’s prior written consent. A
       Participant that would be a Foreign Lender if it were a Lender shall not be entitled to the
       benefits of Section 5.03 unless the Borrower is notified of the participation sold to such
       Participant and such Participant agrees, for the benefit of the Borrower, to comply with
       Section 5.03(e) as though it were a Lender. Each Lender that sells a participation shall,
       acting solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
       register on which it enters the name and address of each Participant and the principal
       amounts (and stated interest) of each Participant’s interest in the Loans or other
       obligations under the Loan Documents (the “Participant Register”). Any such Participant
       Register shall be available for inspection by the Agent at any reasonable time and from
       time to time upon reasonable prior notice; provided that the applicable Lender shall have
       no obligation to show such Participant Register to the Borrower except to the extent such
       disclosure is necessary to establish that such Loan, commitment, letter of credit or other
       obligation is in registered form under Section 5f.103-1(c) of the Treasury regulations.
       The entries in the Participant Register shall be conclusive absent manifest error, and such
       Lender shall treat each Person whose name is recorded in the Participant Register as the



                                                 108
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 410 of 1298



       owner of such participation for all purposes of this Agreement notwithstanding any notice
       to the contrary.

               (d)      Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or other central bank
having jurisdiction over such Lender, and this Section 12.04(d) shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

       Section 12.05 Survival; Revival; Reinstatement.

                (a)     All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding that the Agent,
any other Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding and unpaid or
any Letter of Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and
Article XI shall survive and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or termination of
the Letters of Credit and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.

               (b)    To the extent that any payments on the Obligations or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, debtor in possession, receiver or other Person under any
bankruptcy law, common law or equitable cause, then to such extent, the Obligations so satisfied
shall be revived and continue as if such payment or proceeds had not been received and the
Agent’s and the Lenders’ Liens, security interests, rights, powers and remedies under this
Agreement and each Loan Document shall continue in full force and effect. In such event, each
Loan Document shall be automatically reinstated and the Borrower shall take such action as may
be reasonably requested by the Agent and the Lenders to effect such reinstatement.

       Section 12.06 Counterparts; Integration; Effectiveness.

               (a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original, but all of which
when taken together shall constitute a single contract.




                                               109
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 411 of 1298



                (b)    This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Agent constitute the entire contract among the
parties relating to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter hereof and thereof.
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

               (c)      Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Agent and when the Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

        Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions hereof or thereof;
and the invalidity of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

        Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations Secured Swap Obligations) at any time owing by
such Lender or Affiliate to or for the credit or the account of any Debtor against any of and all
the obligations of the Debtors owed to such Lender now or hereafter existing under this
Agreement or any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although such
obligations may be unmatured. The rights of each Lender under this Section 12.08 are in
addition to other rights and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.

     Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.

          (a)  THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS
EXCEPT TO THE EXTENT THAT UNITED STATES FEDERAL LAW PERMITS ANY
LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT
THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER IS
LOCATED. CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES


                                                110
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 412 of 1298



CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY
ACCOUNTS) SHALL NOT APPLY TO THIS AGREEMENT OR THE NOTES.

           (b)   THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE AGENT, ANY LENDER, THE ISSUING BANK, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
BANKRUPTCY COURT AND IF THE BANKRUPTCY COURT DOES NOT HAVE (OR
ABSTAINS FROM) JURISDICTION, THE COURTS OF THE STATE OF TEXAS SITTING
IN HOUSTON, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH COURTS. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE AGENT, ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

           (c)  EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN
SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO
BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN
ANY OTHER JURISDICTION.

             (d)  EACH     PARTY    HEREBY    (i)  IRREVOCABLY    AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN, (ii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR
AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF



                                    111
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 413 of 1298



LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iii)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

       Section 12.10 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and shall not affect
the construction of, or be taken into consideration in interpreting, this Agreement.

        Section 12.11 Confidentiality. The Agent, each other Agent, each Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the extent requested by
any regulatory authority, (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (d) to any other party to this Agreement or any other Loan
Document, (e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 12.11, to (i) any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its advisors) to any Swap
Agreement relating to the Borrower or any of its Subsidiaries and their obligations, (g) with the
consent of the Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 12.11 or (ii) becomes available to the Agent, any
other Agent, any Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrower. For the purposes of this Section 12.11, “Information” means all information
received from the Debtors relating to any Debtor and its business, other than any such
information that is available to the Agent, any other Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its Subsidiaries; provided
that, in the case of information received from the Borrower, or any of its Subsidiaries after the
date hereof, such information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

       Section 12.12 Interest Rate Limitation. It is the intention of the parties hereto that each
Lender shall conform strictly to usury laws applicable to it. Accordingly, if the transactions
contemplated hereby would be usurious as to any Lender under laws applicable to it (including
the laws of the United States of America and the State of Texas or any other jurisdiction whose
laws may be mandatorily applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any of the Loan
Documents or any agreement entered into in connection with or as security for the Notes, it is



                                                112
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 414 of 1298



agreed as follows: (a) the aggregate of all consideration which constitutes interest under law
applicable to any Lender that is contracted for, taken, reserved, charged or received by such
Lender under any of the Loan Documents or agreements or otherwise in connection with the
Notes shall under no circumstances exceed the maximum amount allowed by such applicable
law, and any excess shall be canceled automatically and if theretofore paid shall be credited by
such Lender on the principal amount of the Obligations (or, to the extent that the principal
amount of the Obligations shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and (b) in the event that the maturity of the Notes is accelerated by
reason of an election of the holder thereof resulting from any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may never include
more than the maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be credited by such
Lender on the principal amount of the Obligations (or, to the extent that the principal amount of
the Obligations shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower). All sums paid or agreed to be paid to any Lender for the use, forbearance or
detention of sums due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the Loans evidenced
by the Notes until payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If at any time
and from time to time (i) the amount of interest payable to any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12
and (ii) in respect of any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such Lender
computed at the Highest Lawful Rate applicable to such Lender, then the amount of interest
payable to such Lender in respect of such subsequent interest computation period shall continue
to be computed at the Highest Lawful Rate applicable to such Lender until the total amount of
interest payable to such Lender shall equal the total amount of interest which would have been
payable to such Lender if the total amount of interest had been computed without giving effect to
this Section 12.12. To the extent that Chapter 303 of the Texas Finance Code is relevant for the
purpose of determining the Highest Lawful Rate applicable to a Lender, such Lender elects to
determine the applicable rate ceiling under such Chapter by the weekly ceiling from time to time
in effect. Chapter 346 of the Texas Finance Code does not apply to the Borrower’s obligations
hereunder.

      Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE
AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY
INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT
THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY



                                               113
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 415 of 1298



IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND
THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE
LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY
HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY
OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO
NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

        Section 12.14 Collateral Matters; Secured Swap Agreements; Secured Cash
Management Agreements. The benefit of the Security Instruments and the other Loan
Documents and of the provisions of this Agreement relating to any Collateral securing the
Obligations shall also extend to and be available to Secured Swap Parties and Secured Cash
Management Providers, in each case on a pro rata basis in respect of Secured Swap Obligations
and Secured Cash Management Obligations. In addition, it is understood and agreed that the
benefit of the Security Instruments and the provisions of this Agreement relating to any
Collateral securing the Obligations shall also extend to and be available to such Lenders or their
Affiliates as provided herein and in the Security Instruments notwithstanding that any such
Lender (as defined in the Existing Credit Agreement) is not a Lender hereunder. Except as set
forth in Section 12.02(b), no Secured Swap Party that is no longer a Lender (or an Affiliate of a
Lender) nor any Secured Cash Management Provider shall have any voting rights under any
Loan Document as a result of the existence of Secured Swap Obligations or Secured Cash
Management Obligations. All Secured Cash Management Agreements are independent
agreements governed by the terms thereof and will remain in full force and effect, unaffected by
any repayment, prepayment, acceleration, reduction, increase or change in the terms of the Loans
created under this Agreement except as otherwise provided in such Secured Cash Management
Agreements, and any payoff statement from any Lender relating to this Agreement shall not
apply to Secured Cash Management Agreements, except as otherwise expressly provided in such
payoff statement.

        Section 12.15 No Third Party Beneficiaries.          This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank to issue,
amend, renew or extend Letters of Credit hereunder are solely for the benefit of the Borrower,
and no other Person (including, without limitation, any Subsidiary of the Borrower, any obligor,
contractor, subcontractor, supplier or materialsman) shall have any rights, claims, remedies or
privileges hereunder or under any other Loan Document against the Agent, the other Agents, the
Issuing Bank or any Lender for any reason whatsoever. There are no third party beneficiaries
other than to the extent contemplated by the last sentence of Section 12.04(a).

        Section 12.16 USA PATRIOT Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Borrower and the Guarantors, which information includes
the name and address of the Borrower and the Guarantors and other information that will allow




                                               114
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 416 of 1298



such Lender to identify the Borrower and the Guarantors in accordance with the USA PATRIOT
Act.

         Section 12.17 Non-Fiduciary Status. The arranging and other services regarding this
Agreement provided by the Agent, the Arranger, and the Lenders are arm’s-length commercial
transactions between the Borrower, and its Affiliates, on the one hand, and the Agent, the
Arranger, and the Lenders, on the other hand. The Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate. The Borrower is
capable of evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; the Agent, the Arranger and
each Lender is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and neither the Agent, the
Arranger nor any Lender has any obligation to the Borrower, or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents. The Agent, the Arranger and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, and its Affiliates, and none of the Agent, the Arranger, or any Lender has
any obligation to disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that it may have
against the Agent, the Arranger or any Lender with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction contemplated hereby.

        Section 12.18 Cashless Settlement. Notwithstanding anything to the contrary contained
in this Agreement, any Lender may exchange, continue or rollover all or a portion of its Loans in
connection with any amendment, repayment, refinancing, incremental, extension, loan
modification or similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Agent and such Lender and such
cashless settlement shall be deemed to comply with any requirement hereunder or any other
Loan Document or DIP Order that such payment be made “in dollars,” in “immediately available
funds,” “in cash” or any other similar concept.

        Section 12.19 Joinder of Subsidiaries. Upon the execution and delivery by a Subsidiary
and the Agent of a Joinder Agreement, and delivery to the Agent of such other Security
Instruments, documents and opinions with respect to such Subsidiary as may reasonably be
requested by the Agent, such Subsidiary shall become a Guarantor hereunder, with the same
force and effect as if originally named as such herein, and without the consent of any other party
hereto. The rights and obligations of each Loan Party hereunder and under the other Loan
Documents shall remain in full force and effect notwithstanding the addition of any Subsidiary as
a party to this Agreement.

       Section 12.20 [Reserved].

       Section 12.21 [Reserved].

      Section 12.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other agreement,


                                                115
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 417 of 1298



arrangement or understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to be bound by:

               (a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be payable to it by any
party hereto that is an EEA Financial Institution; and

               (b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

                      (i)     a reduction in full or in part or cancellation of any such liability;

                       (ii)    a conversion of all, or a portion of, such liability into shares or
       other instruments of ownership in such EEA Financial Institution, its parent undertaking,
       or a bridge institution that may be issued to it or otherwise conferred on it, and that such
       shares or other instruments of ownership will be accepted by it in lieu of any rights with
       respect to any such liability under this Agreement or any other Loan Document; or

                       (iii) the variation of the terms of such liability in connection with the
       exercise of the write-down and conversion powers of any EEA Resolution Authority.

        Section 12.23 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap Agreements or
any other agreement or instrument that is a QFC (such support, “QFC Credit Support” and each
such QFC a “Supported QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special Resolution Regimes”)
in respect of such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any other state of
the United States):

               (a)     In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and any rights in
property securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under the U.S. Special
Resolution Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no greater extent


                                                116
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 418 of 1298



than such Default Rights could be exercised under the U.S. Special Resolution Regime if the
Supported QFC and the Loan Documents were governed by the laws of the United States or a
state of the United States. Without limitation of the foregoing, it is understood and agreed that
rights and remedies of the parties with respect to a Defaulting Lender shall in no event affect the
rights of any Covered Party with respect to a Supported QFC or any QFC Credit Support.

               (b)     As used in this Section 12.23, the following terms have the following
meanings:

               “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
       under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

               “Covered Entity” means any of the following:

                      (i)    a “covered entity” as that term is defined in, and interpreted in
               accordance with, 12 C.F.R. § 252.82(b);

                      (ii)   a “covered bank” as that term is defined in, and interpreted in
               accordance with, 12 C.F.R. § 47.3(b); or

                      (iii) a “covered FSI” as that term is defined in, and interpreted in
               accordance with, 12 C.F.R. § 382.2(b).

              “Default Right” has the meaning assigned to that term in, and shall be interpreted
       in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

               “QFC” has the meaning assigned to the term “qualified financial contract” in, and
       shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

                                        ARTICLE XIII
                                      LOAN GUARANTEE

        Section 13.01 Guarantee. Each Guarantor hereby agrees that it is jointly and severally
liable for, and absolutely, irrevocably and unconditionally guarantees to the Agent, the Lenders,
the Issuing Banks and the other Secured Parties, the prompt payment and performance when due,
whether at stated maturity, upon acceleration or otherwise, and at all times thereafter, of the
Secured Obligations and all reasonable costs and expenses including, without limitation, all court
costs and attorneys’ and paralegals’ fees and expenses paid or incurred by the Agent, the Issuing
Banks and the Lenders in endeavoring to collect all or any part of the Secured Obligations from,
or in prosecuting any action against, the Borrower, any Guarantor or any other guarantor of all or
any part of the Secured Obligations (such costs and expenses, together with the Secured
Obligations, being collectively called the “Guaranteed Obligations”); provided, that the guarantee
of any Subsidiary Guarantor will not apply to any Secured Swap Obligation if and to the extent that it
would be unlawful for such Subsidiary Guarantor to guarantee such Secured Swap Obligation under
the Commodity Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by virtue of such Subsidiary
Guarantor’s failure for any reason (and after giving effect to the guarantees by the other Guarantors
of the Secured Obligations of such Subsidiary Guarantor) to constitute an “eligible contract


                                                 117
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 419 of 1298



participant” as defined in the Commodity Exchange Act at the time the guarantee of such Subsidiary
Guarantor becomes effective with respect to such Secured Swap Obligation. Each Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guarantee apply to and
may be enforced by or on behalf of any domestic or foreign branch or Affiliate of any Lender
that extended any portion of the Guaranteed Obligations.

       Section 13.02 Guarantee of Payment. This Loan Guarantee is a guarantee of payment
and not of collection. Each Guarantor waives any right to require the Agent, any Issuing Bank,
any Lender or any other Secured Party to sue the Borrower, any other Guarantor, any other
guarantor, or any other Person obligated for all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or to enforce its rights against any collateral securing all or any part of the
Guaranteed Obligations.

       Section 13.03 No Discharge or Diminishment of Loan Guarantee.

               (a)    Except as otherwise provided for herein, the obligations of each Guarantor
hereunder are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in full in cash of
the Guaranteed Obligations), including: (i) any claim of waiver, release, extension, renewal,
settlement, surrender, alteration, or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence, structure or ownership
of the Borrower or any other guarantor of or other Person liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party or its assets or any resulting release or discharge of any obligation
of any Obligated Party; or (iv) the existence of any claim, setoff or other right which any Loan
Guarantor may have at any time against any Obligated Party, the Agent, any Issuing Bank, any
Lender, or any other Person, whether in connection herewith or in any unrelated transaction.

                 (b)     The obligations of each Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, or unenforceability of any of the Guaranteed Obligations or otherwise, or
any provision of applicable law or regulation purporting to prohibit payment by any Obligated
Party, of the Guaranteed Obligations or any part thereof.

                (c)     Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of the Agent, any Issuing Bank, any Lender or
any other Secured Party to assert any claim or demand or to enforce any remedy with respect to
all or any part of the Guaranteed Obligations; (ii) any waiver or modification of or supplement to
any provision of any agreement relating to the Guaranteed Obligations; (iii) any release, non-
perfection or invalidity of any indirect or direct security for the obligations of any Borrower for
all or any part of the Guaranteed Obligations or any obligations of any other guarantor of or
other Person liable for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Agent, any Issuing Bank, any Lender or any other Secured Party with respect to any collateral
securing any part of the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations, or any other


                                                 118
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 420 of 1298



circumstance, act, omission or delay that might in any manner or to any extent vary the risk of
such Guarantor or that would otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the indefeasible payment in full in cash of the Guaranteed Obligations).

        Section 13.04 Defenses Waived. To the fullest extent permitted by applicable law, each
Guarantor hereby waives any defense based on or arising out of any defense of the Borrower or
any other Guarantor or the unenforceability of all or any part of the Guaranteed Obligations from
any cause, or the cessation from any cause of the liability of the Borrower or any other
Guarantor, other than the indefeasible payment in full in cash of the Guaranteed Obligations.
Without limiting the generality of the foregoing, each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person. Each Guarantor confirms that it is not a
surety under any state law and shall not raise any such law as a defense to its obligations
hereunder. The Agent may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a part of the Guaranteed
Obligations, compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the liability of such
Guarantor under this Loan Guarantee except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though that election may
operate, pursuant to applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any Obligated Party or any
security.

         Section 13.05 Rights of Subrogation. No Guarantor will assert any right, claim or cause
of action, including, without limitation, a claim of subrogation, contribution or indemnification
that it has against any Obligated Party, or any Collateral, until the Borrower and the Guarantors
have fully performed all their obligations to the Agent, the Issuing Banks, the Lenders and the
other Secured Parties.

        Section 13.06 Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy or reorganization of the Borrower or otherwise, each
Guarantor’s obligations under this Loan Guarantee with respect to that payment shall be
reinstated at such time as though the payment had not been made and whether or not the Agent,
the Issuing Banks, the Lenders or the other Secured Parties are in possession of this Loan
Guarantee. If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand by the Agent.

       Section 13.07 Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations and the


                                                119
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 421 of 1298



nature, scope and extent of the risks that each Guarantor assumes and incurs under this Loan
Guarantee, and agrees that none of the Agent, any Issuing Bank or any Lender shall have any
duty to advise any Guarantor of information known to it regarding those circumstances or risks.

      Section 13.08 Taxes. The provisions of Section 5.03 shall apply mutatis mutandis to all
payments by the Guarantors of the Guaranteed Obligations.

        Section 13.09 Maximum Liability. The provisions of this Loan Guarantee are severable,
and in any action or proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of creditors generally, if
the obligations of any Guarantor under this Loan Guarantee would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of such
Guarantor’s liability under this Loan Guarantee, then, notwithstanding any other provision of this
Loan Guarantee to the contrary, the amount of such liability shall, without any further action by
the Guarantors or the Lenders, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Guarantor’s “Maximum Liability”). This Section with
respect to the Maximum Liability of Loan Guarantor is intended solely to preserve the rights of
the Lenders to the maximum extent not subject to avoidance under applicable law, and no
Guarantor nor any other Person or entity shall have any right or claim under this Section with
respect to such Maximum Liability, except to the extent necessary so that the obligations of any
Guarantor hereunder shall not be rendered voidable under applicable law. Each Guarantor agrees
that the Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Guarantor without impairing this Loan Guarantee or affecting the rights and
remedies of the Lenders hereunder; provided that nothing in this sentence shall be construed to
increase any Guarantor’s obligations hereunder beyond its Maximum Liability.

        Section 13.10 Contribution. In the event any Guarantor (a “Paying Guarantor”) shall
make any payment or payments under this Loan Guarantee or shall suffer any loss as a result of
any realization upon any collateral granted by it to secure its obligations under this Loan
Guarantee, each other Guarantor (each a “Non-Paying Guarantor”) shall contribute to such
Paying Guarantor an amount equal to such Non-Paying Guarantor’s Applicable Share of such
payment or payments made, or losses suffered, by such Paying Guarantor. For purposes of this
Section, each Non-Paying Guarantor’s “Applicable Share” with respect to any such payment or
loss by a Paying Guarantor shall be determined as of the date on which such payment or loss was
made by reference to the ratio of (a) such Non-Paying Guarantor’s Maximum Liability as of such
date (without giving effect to any right to receive, or obligation to make, any contribution
hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has not been determined, the
aggregate amount of all monies received by such Non-Paying Guarantor from the Borrower after
the Interim Facility Effective Date (whether by loan, capital infusion or by other means) to (b)
the aggregate Maximum Liability of all Guarantors hereunder (including such Paying Guarantor)
as of such date (without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been determined for
any Guarantor, the aggregate amount of all monies received by such Guarantors from the
Borrower after the Interim Facility Effective Date (whether by loan, capital infusion or by other
means). Nothing in this provision shall affect any Guarantor’s several liability for the entire



                                               120
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 422 of 1298



amount of the Guaranteed Obligations (up to such Guarantor’s Maximum Liability). Each of the
Guarantors covenants and agrees that its right to receive any contribution under this Loan
Guarantee from a Non-Paying Guarantor shall be subordinate and junior in right of payment to
the payment in full in cash of the Guaranteed Obligations. This provision is for the benefit of the
Agent, the Issuing Banks, the Lenders and the Guarantors and may be enforced by any one, or
more, or all of them in accordance with the terms hereof.

       Section 13.11 Representations and Warranties. Each Guarantor hereby represents and
warrants to the Agent and each Lender that:

               (a)    the representations and warranties set forth in Article VII as they relate to
such Guarantor or to the Loan Documents to which such Guarantor is a party are true and correct
in all material respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all respects after giving
effect to such qualification), provided that each reference in each such representation and
warranty to the Borrower’s knowledge shall, for the purposes of this clause, be deemed to be a
reference to such Guarantor’s knowledge.

                (b)    on the date hereof, the correct legal name of such Guarantor, all names
and trade names that such Guarantor has used in the last five (5) years, such Guarantor's
jurisdiction of organization and each jurisdiction of organization of such Guarantor over the last
five (5) years, organizational number, taxpayor identification number, and the location(s) of such
Guarantor's chief executive office or sole place of business over the last five years are specified
on Schedule 13.11.

               (c)   the Borrower is a member of an affiliated group of companies that
includes each Guarantor, and the Borrower and the other Guarantors are engaged in related
businesses. Each Guarantor agrees that it shall benefit, directly or indirectly, from the
transactions contemplated by this Agreement; and it has determined that this Loan Guarantee is
necessary and convenient to the conduct, promotion and attainment of the business of such
Guarantor and the Borrower.

       Section 13.12 Subordination of Indebtedness.

               (a)     Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and obligations of the Borrower or any other Guarantor
to the Borrower or any other Guarantor, whether such debts and obligations now exist or are
hereafter incurred or arise, or whether the obligation of the debtor thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective of whether such
debts or obligations be evidenced by note, contract, open account, or otherwise, and irrespective
of the Person or Persons in whose favor such debts or obligations may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may hereafter be
acquired by. After and during the continuation of an Event of Default, no Guarantor shall
receive or collect, directly or indirectly, from any other obligor in respect thereof any amount
upon the Guarantor Claims.




                                               121
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 423 of 1298



                (b)     Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings involving any
Guarantor, the Agent on behalf of the Agent and the Secured Parties shall have the right to prove
their claim in any proceeding, so as to establish their rights hereunder and receive directly from
the receiver, trustee or other court custodian, dividends and payments which would otherwise be
payable upon Guarantor Claims. Each Guarantor hereby assigns such dividends and payments to
the Agent for the benefit of the Agent and the Secured Parties for application against the
Borrower Obligations as provided under Section 10.02(c) hereof. Should any Agent or Secured
Party receive, for application upon the Guaranteed Obligations, any such dividend or payment
which is otherwise payable to any Guarantor, and which, as between such Guarantors, shall
constitute a credit upon the Guarantor Claims, then upon payment in full in cash of the Borrower
Obligations, the expiration of all Letters of Credit outstanding under the Credit Agreement and
the termination of all of the Commitments, the intended recipient shall become subrogated to the
rights of the Agent and the Secured Parties to the extent that such payments to the Agent and the
Secured Parties on the Guarantor Claims have contributed toward the liquidation of the
Guaranteed Obligations, and such subrogation shall be with respect to that proportion of the
Guaranteed Obligations which would have been unpaid if the Agent and the Secured Parties had
not received dividends or payments upon the Guarantor Claims.

                (c)     Payments Held in Trust. In the event that, notwithstanding clauses (a) and
(b) above, any Guarantor should receive any funds, payments, claims or distributions which is
prohibited by such clauses, then it agrees: (i) to hold in trust for the Agent and the Secured
Parties an amount equal to the amount of all funds, payments, claims or distributions so received,
and (ii) that it shall have absolutely no dominion over the amount of such funds, payments,
claims or distributions except to pay them promptly to the Agent, for the benefit of the Secured
Parties; and each Guarantor covenants promptly to pay the same to the Agent.

                (d)     Liens Subordinate. Each Guarantor agrees that, until the Obligations are
paid in full in cash, no Letter of Credit shall be outstanding and the termination of all of the
Commitments, any Liens securing payment of the Guarantor Claims shall be and remain inferior
and subordinate to any Liens securing payment of the Guaranteed Obligations, regardless of
whether such encumbrances in favor of such Guarantor, the Agent or any Secured Party
presently exist or are hereafter created or attach. Without the prior written consent of the Agent,
no Guarantor, during the period in which any of the Obligations are outstanding or the
Commitments are in effect, shall (i) exercise or enforce any creditor’s right it may have against
any debtor in respect of the Guarantor Claims, or (ii) foreclose, repossess, sequester or otherwise
take steps or institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any Lien securing payment of the Guarantor
Claims held by it.

              (e)     Notation of Records. Upon the request of the Agent, all promissory notes
and all accounts receivable ledgers or other evidence of the Guarantor Claims accepted by or
held by any Guarantor shall contain a specific written notice thereon that the indebtedness
evidenced thereby is subordinated under the terms of this Loan Guarantee.

       Section 13.13 Other Terms.


                                               122
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 424 of 1298



               (a)    Notices. All notices and other communications to any Guarantor shall be
given in the manner and subject to the terms of Section 12.01; provided that each Guarantor
acknowledges and agrees that any such notice, request or demand to or upon any Guarantor by
the Agent, the Lenders or any other Secured Party may be addressed the Borrower and any
notice provided to the Borrower hereunder shall constitute notice to each Guarantor on the date
received by the Borrower in accordance with Section 12.01.

              (b)     Indemnities, Etc.

                     (i)     Each Guarantor agrees to pay, and to save the Agent and the
       Secured Parties harmless from, any and all liabilities with respect to, or resulting from
       any delay in paying, any and all Other Taxes which may be payable or determined to be
       payable in connection with any of the transactions contemplated by this Loan Guarantee.

                       (ii)   Each Guarantor agrees to pay, and to save the Agent and the
       Secured Parties harmless from, any and all liabilities, obligations, losses, damages,
       penalties, actions, judgments, suits, costs, expenses or disbursements of any kind or
       nature whatsoever with respect to the execution, delivery, enforcement, performance and
       administration of this Loan Guarantee to the extent the Borrower would be required to do
       so pursuant to Section 12.03 hereof.

              (c)     Acknowledgments. Each Guarantor hereby acknowledges that:

                       (i)     it has been advised by counsel in the negotiation, execution and
       delivery of this Agreement, including the Loan Guarantee and the other Loan Documents
       to which it is a party;

                     (ii)    neither the Agent nor any Secured Party has any fiduciary
       relationship with or duty to any Guarantor arising out of or in connection with this
       Agreement or any of the other Loan Documents, and the relationship between the
       Guarantors, on the one hand, and the Agent and Secured Parties, on the other hand, in
       connection herewith or therewith is solely that of debtor and creditor; and

                     (iii) no joint venture is created hereby or by the other Loan Documents
       or otherwise exists by virtue of the transactions contemplated hereby among the Secured
       Parties or among the Guarantors and the Secured Parties.

                       (iv)    each Guarantor specifically agrees that it has a duty to read this
       Agreement, the Security Instruments and the other Loan Documents and agrees that it is
       charged with notice and knowledge of the terms of this Agreement, the Security
       Instruments and the other Loan Documents; that it has in fact read this Agreement, the
       Security Instruments and the other Loan Documents and is fully informed and has full
       notice and knowledge of the terms, conditions and effects thereof; that it has been
       represented by independent legal counsel of its choice throughout the negotiations
       preceding its entry of this Agreement and the Security Instruments; and has received the
       advice of its attorney in entering into this Agreement and the Security Instruments; and
       that it recognizes that certain of the terms of this Agreement and the Security Instruments



                                              123
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 425 of 1298



  result in one party assuming the liability inherent in some aspects of the transaction and
  relieving the other party of its responsibility for such liability. EACH PARTY HERETO
  AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR
  ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS
  AGREEMENT AND THE SECURITY INSTRUMENTS ON THE BASIS THAT THE
  PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT
  THE PROVISION IS NOT “CONSPICUOUS.”




                      [SIGNATURES BEGIN NEXT PAGE]




                                         124
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 426 of 1298



        The parties hereto have caused this Agreement to be duly executed as of the day and year
first above written.

BORROWER:                                              LEGACY RESERVES LP, as a debtor
                                                       and debtor-in-possession

                                                       By:      Legacy Reserves GP, LLC,
                                                                its general partner

                                                       By:      Legacy Reserves Inc., its sole
                                                                member

                                                       By:
                                                             Name: James Daniel Westcott
                                                             Title: Chief Executive Officer




         [Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit Agreement]
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 427 of 1298



GUARANTORS:                                         LEGACY RESERVES OPERATING LP
                                                    as a debtor and debtor-in-possession

                                                   By:      Legacy Reserves Operating GP
                                                            LLC, its general partner

                                                    By:     Legacy Reserves LP,
                                                            its sole member

                                                    By:     Legacy Reserves GP, LLC,
                                                            its general partner

                                                   By:
                                                         Name: James Daniel Westcott
                                                         Title: Chief Executive Officer

                                                    LEGACY RESERVES OPERATING GP
                                                    LLC, as a debtor and debtor-in-
                                                    possession

                                                    By:     Legacy Reserves LP,
                                                            its sole member

                                                    By:     Legacy Reserves GP, LLC,
                                                            its general partner

                                                   By:
                                                         Name: James Daniel Westcott
                                                         Title: Chief Executive Officer




     [Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit Agreement]
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 428 of 1298



                                                  LEGACY RESERVES INC.
                                                  LEGACY RESERVES ENERGY
                                                  SERVICES LLC
                                                  DEW GATHERING LLC
                                                  PINNACLE GAS TREATING LLC
                                                  LEGACY RESERVES GP, LLC
                                                  LEGACY RESERVES SERVICES LLC
                                                  LEGACY RESERVES FINANCE
                                                  CORPORATION
                                                  LEGACY RESERVES MARKETING
                                                  LLC, each as a debtor and debtor-in-
                                                  possession


                                                  By:
                                                        Name: James Daniel Westcott
                                                        Title: Chief Executive Officer




   [Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit Agreement]
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 429 of 1298




ADMINISTRATIVE AGENT:                               WELLS FARGO BANK, NATIONAL
                                                    ASSOCIATION, as Agent
                                                    and a Lender


                                                    By:
                                                          Name: Brett Steele
                                                          Title: Director




      [Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit Agreement]
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 430 of 1298




LENDERS:                                             [_________________________]


                                                    By:
                                                          [Name]
                                                          [Title]




      [Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit Agreement]
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 431 of 1298



                             Exhibit B-2

                          Interim DIP Order




                                 30
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 432 of 1298
                                                         ORRICK DRAFT 6/13
                                                        SUBJECT TO FRE 408
                                                            CONFIDENTIAL
                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                               §
In re:                                         §       Chapter 11
                                               §
LEGACY RESERVES INC., et al.,1                 §       Case No. 19-_____ (__)
                                               §
         Debtors.                              §       Jointly Administered
                                               §


                 INTERIM ORDER (I) AUTHORIZING DEBTORS TO OBTAIN
                POSTPETITION FINANCING PURSUANT TO SECTION 364 OF
                 THE BANKRUPTCY CODE, (II) AUTHORIZING THE USE OF
                 CASH COLLATERAL PURSUANT TO SECTION 363 OF THE
             BANKRUPTCY CODE, (III) GRANTING ADEQUATE PROTECTION
                   TO THE EXISTING RBL SECURED PARTIES AND THE
                EXISTING SECOND LIEN SECURED PARTIES PURSUANT TO
               SECTIONS 361, 362, 363, AND 364 OF THE BANKRUPTCY CODE,
          (IV) GRANTING LIENS AND SUPERPRIORITY CLAIMS, (V) MODIFYING
            THE AUTOMATIC STAY, AND (VI) SCHEDULING A FINAL HEARING

         Upon the motion, dated June [●], 2019 (the “DIP Motion”), of the DIP Borrower (as

defined below), and the other debtors and debtors-in-possession (collectively, the “Debtors”), in

the above-referenced chapter 11 cases (the “Cases”), seeking entry of an interim order (this

“Interim Order”) pursuant to section 105, 361, 362, 363(b), 363(c)(2), 364(c)(l), 364(c)(2),

364(c)(3), 364(d)(l), 364(e), 507, and 552 of chapter 11 of title 11 of the United States Code (as

amended, the “Bankruptcy Code”), Rules 2002, 4001, 6004, and 9014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2002-1, 4001-1(b), 4002-1(i), and



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are: Legacy Reserves Inc. (9553); Legacy Reserves GP, LLC (1065);
Legacy Reserves LP (1069); Legacy Reserves Finance Corporation (1181); Legacy Reserves Services LLC
(2710); Legacy Reserves Operating LP (7259); Legacy Reserves Energy Services LLC (1233); Legacy
Reserves Operating GP LLC (7209); Dew Gathering LLC (4482); Pinnacle Gas Treating LLC (3711);
Legacy Reserves Marketing LLC (7593). The location of the Debtors’ service address is: 303 W. Wall
St., Suite 1800, Midland, TX 79701.


4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 433 of 1298



9013-1 of the Local Rules of the United States Bankruptcy Court for the Southern District of Texas

and the Texas Complex Chapter 11 Case Procedures (together, the “Local Rules”), that, among

other things:

         (i)        authorizes Legacy Reserves LP, a Delaware limited liability company (“Legacy”)

designated as the “Borrower” under, and as defined in, the DIP Credit Agreement (as defined

below) (the “DIP Borrower”) to obtain, and Legacy’s limited partner, Legacy Reserves Inc., a

Delaware corporation (its “Limited Partner”), and Legacy’s general partner, Legacy Reserves

GP, LLC, a Delaware limited liability company (its “General Partner”, and, together with the

Limited Partner, its “Partners”) and the other guarantors under the DIP Loan Documents (as

defined below) (collectively, the “DIP Guarantors”) to unconditionally guaranty, jointly and

severally, the DIP Borrower’s obligations in respect of, senior secured priming and superpriority

postpetition financing, which if approved on a final basis would be a revolving loan credit facility

(the “DIP Facility” and the loans thereunder, the “DIP Loans”) in an aggregate principal amount

of up to $350,000,000, consisting of: (a) a new money revolving loan facility in the aggregate

principal amount of $100,000,000 in commitments from the DIP Lenders (the “Commitments”),

inclusive of a sub-facility of up to $1,000,000 for the issuance of letters of credit (the “DIP LC

Sub-Facility”), which shall reduce availability under the DIP Facility on a dollar-for-dollar basis

(the “New Money Facility” and the loans thereunder, the “New Money Loans”), and (b) a

refinancing term facility in the aggregate principal amount of up to $250,000,000 (the

“Refinancing Facility” and the loans thereunder, the “Refinanced Loans”), pursuant to the terms

of (x) this Interim Order, (y) that certain Debtor-in-Possession Credit Agreement (as the same may

be amended, restated, supplemented, or otherwise modified from time to time in accordance with




                                                   2
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 434 of 1298



its terms, the “DIP Credit Agreement”),2 by and among the DIP Borrower, Wells Fargo Bank,

National Association, as administrative agent and collateral agent (in such capacity, and as

administrative agent and collateral agent under the DIP Facility, collectively, the “DIP Agent”),

and other financial institutions as such may become from time to time party to the DIP Credit

Agreement as “Lenders” under, and as defined in, the DIP Credit Agreement (the “New Money

DIP Lenders,” and together with the Refinancing DIP Lenders (as defined below), collectively,

the “DIP Lenders,” and together with the DIP Agent and any other party to which DIP Obligations

(as defined below) are owed, the “DIP Secured Parties”), in substantially the form attached to

the DIP Motion, and (z) any and all other Loan Documents (as defined in the DIP Credit

Agreement, and together with the DIP Credit Agreement, collectively, the “DIP Loan

Documents”), to: (a) to pay DIP Facility-related transaction costs, fees and expenses; (b) to

provide working capital for the Debtors and for other general corporate purposes of the Debtors,

all in accordance with the applicable DIP Budget (as defined below); (c) to pay Adequate

Protection (as defined below) payments as authorized by the Bankruptcy Court in the Interim

Order or the Final Order (each as defined below); (d) to pay obligations arising from or related to

the Carve-Out; (e) to pay restructuring costs incurred in connection with the Bankruptcy Case; (f)

in the case of the Refinancing Facility, convert to DIP Obligations under the DIP Loan Documents,

$250,000,000 of the outstanding principal amount of the Existing RBL Loans (as defined in the

Existing RBL Credit Facility (as defined below)) held by the Refinancing DIP Lenders (defined

below) ratably in accordance with their respective shares of the New Money Facility (according

to the refinancing mechanics described below) (the “Refinancing”, and the holders of such



2
         Unless otherwise specified herein, all capitalized terms used herein without definition shall have the
respective meanings given to such terms in the DIP Credit Agreement. A copy of the DIP Credit Agreement is attached
hereto as Schedule 1.

                                                        3
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 435 of 1298



refinanced Existing RBL Loans, the “Refinancing DIP Lenders”, and the Refinancing DIP

Lenders together with the DIP Agent, collectively, the “Refinancing DIP Secured Parties”), and

such converted Existing RBL Loans, the Refinanced Loans); (g) pay certain transaction fees and

other costs and expenses of administration of the Cases; and (h) pay fees and expenses (including

reasonable attorneys’ fees and expenses) and interest and other payments owed to the DIP Secured

Parties under the DIP Loan Documents and this Interim Order;

         (ii)       approves the terms of, and authorizes the Debtors to execute and deliver, and

perform under, the DIP Loan Documents and Secured Swap Agreements (as defined in the DIP

Credit Agreement) and authorizes and directs the Debtors to perform such other and further acts

as may be required in connection with the DIP Loan Documents and this Interim Order;

         (iii)      subject to the Carve-Out, grants (x) to the DIP Agent, for the benefit of itself and

the other DIP Secured Parties, Liens (as defined in the DIP Credit Agreement) on all of the DIP

Collateral (as defined below) pursuant to section 364(c)(2), 364(c)(3), and 364(d) of the

Bankruptcy Code, which Liens shall be senior to the Primed Liens (as defined below) and the

Adequate Protection Liens (as defined below), and shall be junior solely to any valid, enforceable,

and non-avoidable Liens (including the Excluded Liens (under and as defined in the DIP Credit

Agreement, attached to this Interim Order as Schedule 1)) that are (A) in existence on the Petition

Date (as defined below), (B) either perfected as of the Petition Date or perfected subsequent to the

Petition Date solely to the extent permitted by section 546(b) of the Bankruptcy Code, and

(C) senior in priority to the Existing RBL Liens and the Existing Second Liens (each as defined

below) to the extent provided under and after giving effect to any intercreditor or subordination

agreement (all such Liens, collectively in (A), (B), and (C), the “Existing Prior Liens”) and (y) to

the DIP Secured Parties, pursuant to section 364(c)(1) of the Bankruptcy Code, superpriority



                                                     4
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 436 of 1298



administrative claims having recourse to all prepetition and postpetition property of the Debtors’

estates, now owned or hereafter acquired and the proceeds of each of the foregoing, including,3

upon entry of this Interim Order, any Debtor’s rights under section 549 of the Bankruptcy Code

and the proceeds thereof, and upon entry of the Final Order, the proceeds of Avoidance Actions

(as defined below), whether received by judgment, settlement, or otherwise;

         (iv)       authorizes the Debtors to use “cash collateral” as such term is defined in section 363

of the Bankruptcy Code (the “Cash Collateral”), including Cash Collateral in which the DIP

Secured Parties and/or the Existing RBL Secured Parties (as defined below) have a Lien or other

interest, in each case whether existing on the Petition Date, arising pursuant to this Interim Order

or otherwise, for the purposes described in the DIP Loan Documents and this Interim Order;

         (v)        vacates the automatic stay imposed by section 362 of the Bankruptcy Code solely

to the extent necessary to implement and effectuate the terms and provisions of the DIP Loan

Documents and this Interim Order;

         (vi)       authorizes the DIP Borrower at any time prior to the earlier of July [●], 2019, and

the entry of the Final Order to borrow on a revolving basis in accordance with the DIP Budget

under the New Money Facility in an aggregate outstanding principal amount that, when taken

together with the aggregate face amount of letters of credit outstanding under the DIP LC Sub-

Facility, will not exceed $35,000,000, and to convert to DIP Obligations (as defined below) under

the DIP Loan Documents each Refinancing DIP Lender’s ratable share of $87,500,000 of the

outstanding principal amount of the Loans (as defined in the Existing RBL Credit Agreement) as

part of the Refinancing, and authorizes the DIP Guarantors to unconditionally guaranty such




3
         As used herein, the words “including” or “include” and variations thereof shall not be deemed to be terms of
limitation, and shall be deemed to be followed by the words “without limitation.”

                                                         5
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 437 of 1298



obligations jointly and severally; provided, that any amounts repaid under the New Money Facility

may be reborrowed, subject to the terms of the DIP Loan Documents and this Interim Order;

         (vii)      subject to the Carve-Out, solely to the extent of any diminution in value of their

collateral, grants (x) the Existing RBL Secured Parties, as of the Petition Date and in accordance

with the relative priorities set forth herein, the Existing RBL Adequate Protection (as defined

below), which consists of, among other things, Existing RBL Adequate Protection Liens (as

defined below), the Existing RBL Adequate Protection Superpriority Claims (as defined below)

and the cash interest described below with respect to the Existing RBL Loans, and (y) the lenders

under the Existing Second Lien Credit Facility (each as defined in the Existing Second Lien Credit

Facility (as defined below)), the Existing Second Lien Agent (as defined below), and any other

parties to whom obligations may be owed under the Existing Second Lien Credit Facility (as

defined below), as of the Petition Date and in accordance with the relative priorities set forth

herein, the Existing Second Lien Adequate Protection (as defined below), which consists of,

among other things, Second Lien Adequate Protection Liens (as defined below), the Second Lien

Adequate Protection Superpriority Claims (as defined below) and the cash payments described

below with respect to the Existing Second Lien Loans;

         (viii)     schedules a final hearing on the DIP Motion (the “Final Hearing”), at which, for

the avoidance of doubt, the rights of all parties in interest are fully preserved to present arguments

concerning the Final Order, to be held on July [●], 2019 at [●] [a/p].m. (prevailing Central Time)

to consider entry of a final order that grants all of the relief requested in the DIP Motion on a final

basis and which final order shall be in form and substance (including with respect to any

subsequent modifications to the form or substance made in response to objections of other




                                                    6
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 438 of 1298



creditors4 or this Court) acceptable to the DIP Secured Parties and the Existing RBL Agent (as

defined below) (the “Final Order”);

          (ix)      waives, solely upon entry of the Final Order, rights of the Debtors and their estates

to surcharge collateral pursuant to section 506(c) of the Bankruptcy Code;

          (x)       provides that the DIP Secured Parties and the Existing RBL Secured Parties are

entitled to all of the rights and benefits of section 552(b) of the Bankruptcy Code, and, subject to

the entry of the Final Order, the “equities of the case” exception shall not apply;

          (xi)      waives the equitable doctrine of “marshaling” and any other similar doctrine with

respect to any of the DIP Collateral, the Existing RBL Collateral, or the Existing Second Lien

Collateral, as applicable; and

          (xii)     provides for the immediate effectiveness of this Interim Order and waives any

applicable stay (including under Bankruptcy Rule 6004) to permit such immediate effectiveness.

          Having considered the DIP Motion, the DIP Credit Agreement, the Declaration of Kevin

M. Cofsky In Support of the Debtors’ Emergency Motion for Entry of Interim and Final Orders

(I) Authorizing Debtors to Obtain Postpetition Financing Pursuant to Section 364 of the

Bankruptcy Code, (II) Authorizing the Use of Cash Collateral Pursuant to Section 363 of the

Bankruptcy Code, (III) Granting Adequate Protection to the Existing RBL Secured Parties and the

Existing Second Lien Secured Parties Pursuant to Sections 361, 362, 363, and 364 of the

Bankruptcy Code, (IV) Granting Liens and Superpriority Claims, (V) Modifying the Automatic

Stay, and (VI) Scheduling a Final Hearing (the “Cofsky Declaration”), the Declaration of James

Daniel Westcott in Support of the Debtors’ Chapter 11 Petitions and First Day Pleadings (the

“First Day Declaration”), and the evidence submitted or proffered at the hearing on this Interim


4
          Nothing herein permits a creditor to file any objection prohibited by the Intercreditor Agreement (as defined
below).

                                                           7
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 439 of 1298



Order (the “Interim Hearing”); and in accordance with Bankruptcy Rules 2002, 4001(b), 4001(c),

4001(d), and 9014, and all applicable Local Rules, notice of the DIP Motion and the Interim

Hearing having been provided pursuant to Bankruptcy Rule 4001(b)(1)(C); an Interim Hearing

having been held and concluded on June [●], 2019; and it appearing that approval of the interim

relief requested in the DIP Motion is necessary to avoid immediate and irreparable harm to the

Debtors pending the Final Hearing and otherwise is fair and reasonable and in the best interests of

the Debtors, their creditors, their estates and all parties in interest, and is essential for the continued

operation of the Debtors’ business and the preservation of the value of the Debtors’ assets; and it

appearing that the Debtors’ entry into the DIP Credit Agreement and Secured Swap Agreements

is a sound and prudent exercise of the Debtors’ business judgment; and after due deliberation and

consideration, and good and sufficient cause appearing therefor:

         THIS COURT MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:5

         A.         Petition Date. On June [●], 2019 (the “Petition Date”), each of the Debtors filed

voluntary petitions for relief under chapter 11 of the Bankruptcy Code with the United States

Bankruptcy Court for the Southern District of Texas (this “Court”). The Debtors have continued

in the management and operation of their businesses and properties as debtors-in-possession

pursuant to section 1107 and 1108 of the Bankruptcy Code. No statutory committee of unsecured

creditors (to the extent such committee is appointed, the “Committee”), trustee, or examiner has

been appointed yet in the Cases.

         B.         Jurisdiction and Venue. This Court has core jurisdiction over the Cases, the DIP

Motion and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and 1334.


5
         Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as
findings of fact, as appropriate, pursuant to Bankruptcy Rule 7052.

                                                       8
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 440 of 1298



Venue for the Cases and proceedings on the DIP Motion is proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409. The statutory and other predicates for the relief sought herein are

sections 105, 361, 362, 363, 364, 507, and 552 of the Bankruptcy Code, Bankruptcy Rules 2002,

4001, 6004, and 9014, and the Local Rules.

         C.         Notice.   The Interim Hearing is being held pursuant to the authorization of

Bankruptcy Rule 4001. Notice of the Interim Hearing and the emergency relief requested in the

DIP Motion [has been] provided by the Debtors, whether by facsimile, electronic mail, overnight

courier or hand delivery, to certain parties in interest, including: (a) the Office of the U.S. Trustee

for the Southern District of Texas (the “United States Trustee”); (b) the holders of the 30 largest

unsecured claims against the Debtors (on a consolidated basis); (c) the DIP Agent, Secured Swap

Parties (as defined in the DIP Credit Agreement) and their respective counsel thereto; (d) the

Existing RBL Agent and counsel thereto; (e) the Existing RBL Lenders; (f) the Existing Second

Lien Agent and counsel thereto; (g) the Existing Second Lien Lenders; (h) the United States

Attorney’s Office for the Southern District of Texas; (i) the Internal Revenue Service; (j) the

United States Securities and Exchange Commission; (k) the Environmental Protection Agency and

similar state environmental agencies for states in which the Debtors conduct business; (l) the state

attorneys general for states in which the Debtors conduct business; and (m) any party that has

requested notice pursuant to Bankruptcy Rule 2002. Under the circumstances, such notice of the

DIP Motion, the relief requested therein and the Interim Hearing complies with Bankruptcy

Rule 4001(b), (c), and (d) and the Local Rules, and no other notice need be provided for entry of

this Interim Order.




                                                   9
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 441 of 1298



         D.         Debtors’ Stipulations Regarding the DIP Facility. The Debtors, on their behalf

and on behalf of their estates, admit, stipulate, acknowledge, and agree (the “Debtors’ DIP

Stipulations”) as follows:

                    (i)    Release of Claims. Upon entry of this Interim Order, each Debtor and its

estate shall be deemed to have forever waived, discharged, and released each of the DIP Secured

Parties and their respective affiliates, assigns, or successors and the respective members, managers,

equity holders, affiliates, agents, attorneys, financial advisors, consultants, officers, directors,

employees, and other representatives of the foregoing (all of the foregoing, collectively, the “DIP

Secured Party Releasees”), solely in their capacity as such, from any and all “claims” (as defined

in the Bankruptcy Code), counterclaims, causes of action (including causes of action in the nature

of “lender liability”), defenses, setoff, recoupment, other offset rights, and other rights of

disgorgement or recovery against any and all of the DIP Secured Party Releasees, whether arising

at law or in equity, relating to and/or otherwise in connection with the DIP Obligations, the DIP

Liens, or the debtor-creditor relationship between any of the DIP Secured Parties, on the one hand,

and any of the Debtors, on the other hand; provided, that nothing herein shall relieve the DIP

Secured Party Releasees from fulfilling their obligations or commitments under the DIP Facility;

provided, further that, the DIP Secured Party Releases shall be limited to such claims arising prior

to or including the date of the entry of this Order.

         E.         Debtors’ Stipulations Regarding the Existing RBL Credit Facility. Subject

only to the rights of parties in interest that are specifically set forth in paragraph 6 below, the

Debtors, on their behalf and on behalf of their estates, admit, stipulate, acknowledge, and agree

(paragraphs E hereof shall be referred to herein collectively as the “Debtors’ Existing RBL

Stipulations”) as follows:



                                                   10
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 442 of 1298



                    (i)    Existing RBL Credit Facility. Pursuant to that certain Third Amended and

Restated Credit Agreement, originally dated as of April 1, 2014 (as amended, restated, or

otherwise modified from time to time, the “Existing RBL Credit Agreement,” and collectively

with any other agreements and documents executed or delivered in connection therewith, including

the “Loan Documents” as defined therein, each as may be amended, restated, supplemented, or

otherwise modified from time to time, the “Existing RBL Loan Documents”, and including all

exhibits and other ancillary documentation in respect thereof, the “Existing RBL Credit

Facility”), by and among Legacy Reserves LP as Borrower (as defined therein), Wells Fargo Bank,

National Association as Administrative Agent (the “Existing RBL Agent”) and the financial

institutions and other persons or entities party thereto from time to time as Lenders in such

capacities, the “Existing RBL Lenders” and, together with the Existing RBL Agent and any other

party to which Existing RBL Obligations (as defined below) are owed, the “Existing RBL

Secured Parties”), the Existing RBL Secured Parties agreed to extend loans and other financial

accommodations to, and issue letters of credit for the account of, the Borrower (as defined in the

Existing RBL Credit Agreement) pursuant to the Existing RBL Loan Documents. All obligations

of the Debtors arising under the Existing RBL Credit Agreement or the other Existing RBL Loan

Documents (other than such obligations that become Refinancing DIP Obligations pursuant to this

Interim Order or the Final Order) shall collectively be referred to herein as the “Existing RBL

Obligations.”

                    (ii)   Existing RBL Liens and Existing RBL Collateral. Pursuant to the Security

Instruments (as defined in the Existing RBL Credit Agreement) (as such documents were

amended, restated, supplemented, or otherwise modified from time to time, the “Existing RBL

Collateral Documents”), by and among Legacy, its Partners, and its subsidiaries party thereto



                                                   11
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 443 of 1298



(collectively, the “Grantors”) and the Existing RBL Agent, each Grantor granted to the Existing

RBL Agent, for the benefit of the Existing RBL Agent and the other Existing RBL Secured Parties,

to secure the Existing RBL Obligations, a first priority security interest in and continuing Lien (the

“Existing RBL Liens”) on substantially all of such Grantor’s assets and properties (which, for the

avoidance of doubt, includes Cash Collateral) and all proceeds, products, accessions, rents, and

profits thereof, in each case not including property subject to the Excepted Liens (as defined in the

Existing RBL Credit Agreement) and whether then owned or existing or thereafter acquired or

arising. All “Collateral” as defined in the Existing RBL Collateral Documents granted or pledged

by such Grantors pursuant to any Existing RBL Collateral Document or any other Existing RBL

Loan Document shall collectively be referred to herein as the “Existing RBL Collateral.” As of

the Petition Date, (a) the Existing RBL Liens (I) are legal, valid, binding, enforceable, and

perfected Liens, (II) were granted to, or for the benefit of, the Existing RBL Secured Parties for

fair consideration and reasonably equivalent value, (III) are not subject to avoidance,

recharacterization, or subordination pursuant to the Bankruptcy Code or applicable non-

bankruptcy law (except for the priming contemplated herein), and (IV) are subject and subordinate

only to (A) the DIP Liens (as defined below), (B) the Carve-Out (as defined below), (C) the

Existing Prior Liens and (D) the Existing RBL Adequate Protection Liens (as defined below), and

(E) for the avoidance of doubt, remain at all times subject to the Intercreditor Agreement (as

defined below), and (b) (I) the Existing RBL Obligations constitute legal, valid, and binding

obligations of the applicable Debtors, enforceable in accordance with the terms of the applicable

Existing RBL Loan Documents (other than in respect of the stay of enforcement arising from

section 362 of the Bankruptcy Code), (II) no setoffs, recoupments, offsets, defenses, or

counterclaims to any of the Existing RBL Obligations exist, (III) no portion of the Existing RBL



                                                 12
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 444 of 1298



Obligations or any payments made to any or all of the Existing RBL Secured Parties are subject to

avoidance, disallowance, disgorgement, recharacterization, recovery, subordination, attack, offset,

counterclaim, defense, or “claim” (as defined in the Bankruptcy Code) of any kind pursuant to the

Bankruptcy Code or applicable non-bankruptcy law, and (IV) the obligations of each Guarantor

(as defined in the Existing RBL Credit Agreement) under that certain Guaranty Agreement, the

Security Instruments, and the other Existing RBL Loan Documents shall continue in full force and

effect to unconditionally guaranty the Existing RBL Obligations notwithstanding any use of Cash

Collateral permitted hereunder or any financing and financial accommodations extended by the

DIP Secured Parties to the Debtors pursuant to the terms of this Interim Order or the DIP Loan

Documents.

                    (iii)   Amounts Owed under Existing RBL Loan Documents. As of the Petition

Date, the applicable Debtors owed the Existing RBL Secured Parties, pursuant to the Existing RBL

Loan Documents, without defense, counterclaim, reduction or offset of any kind, in respect of

loans made, letters of credit issued, and other financial accommodations made by the Existing RBL

Secured Parties, an aggregate principal amount of not less than $[●]6 on account of the Loans (as

defined in the Existing RBL Credit Agreement) and not less than $[●]7 on account of the Letters

of Credit (as defined in the Existing RBL Credit Agreement), plus all accrued and hereafter

accruing and unpaid interest thereon and any additional fees, expenses (including any reasonable

and documented attorneys’, accountants’, appraisers’, and financial advisors’ fees and expenses

that are chargeable or reimbursable under the Existing RBL Loan Documents), and other amounts

now or hereafter due under the Existing RBL Loan Documents, which such amounts shall be




6
         [NTD: TBD as of filing.]
7
         [NTD: TBD as of filing.]

                                                 13
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 445 of 1298



reduced upon the entry of this Interim Order and the closing of the DIP Facility by the amount of

the Refinanced Loans approved herein.

                    (iv)   Release of Claims. Subject to paragraph 6 below and entry of the Final

Order, each Debtor and its estate shall be deemed to have forever waived, discharged, and released

each of the Existing RBL Secured Parties and their respective affiliates, assigns, or successors and

the respective members, managers, equity holders, affiliates, agents, attorneys, financial advisors,

consultants, officers, directors, employees, and other representatives of the foregoing (all of the

foregoing, collectively, the “Existing RBL Secured Party Releasees”), solely in their capacity as

such, from any and all “claims” (as defined in the Bankruptcy Code), counterclaims, causes of

action (including causes of action in the nature of “lender liability”), defenses, setoff, recoupment,

other offset rights, and other rights of disgorgement or recovery against any and all of the Existing

RBL Secured Party Releasees, whether arising at law or in equity, relating to and/or otherwise in

connection with the Existing RBL Obligations, the Existing RBL Liens, or the debtor-creditor

relationship between any of the Existing RBL Secured Parties, on the one hand, and any of the

Debtors, on the other hand, including (a) any recharacterization, subordination, avoidance,

disallowance, or other claim arising under or pursuant to section 105 or chapter 5 of the

Bankruptcy Code or under any other similar provisions of applicable state law, federal law, or

municipal law and (b) any right or basis to challenge or object to the amount, validity, or

enforceability of the Existing RBL Obligations or any payments or other transfers made on account

of the Existing RBL Obligations, or the validity, enforceability, priority, or non-avoidability of the

Existing RBL Liens securing the Existing RBL Obligations, including any right or basis to seek

any disgorgement or recovery of payments of cash or any other distributions or transfers previously

received by any of the Existing RBL Secured Party Releasees; provided, that the Existing RBL



                                                  14
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 446 of 1298



Secured Party Releases shall be limited to such claims arising prior to or including the date of the

entry of the Final Order.

                    (v)   That certain Intercreditor Agreement, dated as of October 25, 2016,

between the Existing RBL Agent and the Existing Second Lien Agent, and acknowledged and

agreed to by Legacy and the Guarantors (as defined in the Existing RBL Credit Agreement) (as

amended, restated, supplemented, or otherwise modified in accordance with its terms, the

“Intercreditor Agreement”), sets forth subordination and other provisions governing the relative

priorities and rights of the Existing RBL Secured Parties and their respective Existing RBL

Obligations and Existing RBL Liens, on the one hand, and the Existing Second Lien Secured

Parties and their respective Existing Second Lien Obligations (as defined below) and Existing

Second Liens on the other hand, is in full force and effect as of the Petition Date; provided, for the

avoidance of doubt, that this paragraph does not modify the Intercreditor Agreement.

         F.         Debtors’ Stipulations Regarding the Existing Second Lien Credit Facility.

Subject only to the rights of parties in interest that are specifically set forth in paragraph 6 below,

the Debtors, on their behalf and on behalf of their estates, admit, stipulate, acknowledge, and agree

(paragraphs F hereof shall be referred to herein collectively as the “Debtors’ Existing Second

Lien Stipulations”) as follows:

                    (i)   Existing Second Lien Credit Facility. Pursuant to that certain Term Loan

Credit Agreement, dated as of October 25, 2016 (as amended, restated, or otherwise modified from

time to time, the “Existing Second Lien Credit Agreement,” and collectively with any other

agreements and documents executed or delivered in connection therewith, including the “Loan

Documents” as defined therein, each as may be amended, restated, supplemented, or otherwise

modified from time to time, the “Existing Second Lien Loan Documents”, and including all



                                                  15
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 447 of 1298



exhibits and other ancillary documentation in respect thereof, the “Existing Second Lien Credit

Facility” and collectively with the Existing RBL Loan Documents, the “Existing Secured Loan

Documents”), by and among the Borrower, Cortland Capital Market Services LLC, the agent for

the Existing Second Lien Secured Parties (as defined below) (the “Existing Second Lien Agent”)

and the financial institutions and other persons or entities party thereto from time to time as

Lenders (in such capacities, the “Existing Second Lien Lenders” and, together with the Existing

Second Lien Agent and any other party to which Existing Second Lien Obligations (as defined

below) are owed, the “Existing Second Lien Secured Parties”), the Existing Second Lien

Secured Parties agreed to extend loans and provide other financial accommodations to the

Borrower (as defined in the Existing Second Lien Credit Agreement) pursuant to the Existing

Second Lien Loan Documents. All obligations of the Debtors arising under the Existing Second

Lien Credit Agreement or the other Existing Second Lien Loan Documents shall collectively be

referred to herein as the “Existing Second Lien Obligations.”

                    (ii)   Existing Second Liens and Existing Second Lien Collateral. Pursuant to the

Term Loan Security Instruments (as defined in the Existing Second Lien Credit Agreement) (as

such documents were amended, restated, supplemented, or otherwise modified from time to time,

the “Existing Second Lien Collateral Documents”), by and among Legacy, its Partners, and its

subsidiaries party thereto (collectively, the “Grantors”) and the Existing Second Lien Agent, each

Grantor granted to the Existing Second Lien Agent, for the benefit of the Existing Second Lien

Agent and the other Existing Second Lien Secured Parties, to secure the Existing Second Lien

Obligations, including interest, fees, costs, expenses, premiums, and other charges thereunder, a

security interest in and continuing Lien (the “Existing Second Liens”) on substantially all of such

Grantor’s assets and properties (which, for the avoidance of doubt, includes Cash Collateral) and



                                                   16
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 448 of 1298



all proceeds, products, accessions, rents, and profits thereof, in each case not including the property

subject to the Excepted Liens (as defined in the Existing Second Lien Credit Agreement) and

whether then owned or existing or thereafter acquired or arising. All “Collateral” as defined in the

Existing Second Lien Collateral Documents granted or pledged by such Grantors pursuant to any

Existing Second Lien Collateral Document or any other Existing Second Lien Loan Document

shall collectively be referred to herein as the “Existing Second Lien Collateral”, and collectively

with the Existing RBL Collateral, the “Existing Collateral”. As of the Petition Date, (a) the

Existing Second Liens (I) are legal, valid, binding, enforceable, and perfected Liens, (II) were

granted to, or for the benefit of, the Existing Second Lien Secured Parties for fair consideration

and reasonably equivalent value, (III) are not subject to avoidance, recharacterization, or

subordination pursuant to the Bankruptcy Code or applicable non-bankruptcy law (except for the

priming contemplated herein), and (IV) are subject and subordinate only to (A) the DIP Liens (as

defined below), (B) the Carve-Out (as defined below), (C) the Existing Prior Liens, (D) the

Existing RBL Liens, and (E) the Adequate Protection Liens, and for the avoidance of doubt, remain

at all times subject to the Intercreditor Agreement (as defined below); and (b) (I) the Existing

Second Lien Obligations constitute legal, valid, and binding obligations of the applicable Debtors,

enforceable in accordance with the terms of the applicable Existing Second Lien Loan Documents

(other than in respect of the stay of enforcement arising from section 362 of the Bankruptcy Code),

(II) no setoffs, recoupments, offsets, defenses, or counterclaims to any of the Existing Second Lien

Obligations exist, (III) no portion of the Existing Second Lien Obligations or any payments made

to any or all of the Existing Second Lien Secured Parties are subject to avoidance, disallowance,

disgorgement, recharacterization, recovery, subordination, attack, offset, counterclaim, defense, or

“claim” (as defined in the Bankruptcy Code) of any kind pursuant to the Bankruptcy Code or



                                                  17
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 449 of 1298



applicable non-bankruptcy law, and (IV) the obligations of each Guarantor (as defined in the

Existing Second Lien Credit Agreement) under that certain Guaranty Agreement, the Existing

Second Lien Collateral Documents, and the other Existing Second Lien Loan Documents shall

continue in full force and effect to unconditionally guaranty the Existing Second Lien Obligations

notwithstanding any use of Cash Collateral permitted hereunder or any financing and financial

accommodations extended by the DIP Secured Parties to the Debtors pursuant to the terms of this

Interim Order, the DIP Loan Documents, or the Secured Swap Agreements.

                    (iii)   Amounts Owed under Existing Second Lien Loan Documents. As of the

Petition Date, the applicable Debtors owed the Existing Second Lien Secured Parties, pursuant to

the Existing Second Lien Loan Documents, without defense, counterclaim, reduction or offset of

any kind, in respect of loans made, letters of credit issued to the extent permitted, and other

financial accommodations made by the Existing Second Lien Secured Parties, an aggregate

principal amount of not less than $[●]8 on account of the Loans (as defined in the Existing Second

Lien Credit Agreement), plus subject in each case to section 506(b) of the Bankruptcy Code, all

accrued and hereafter accruing and unpaid interest thereon and any additional fees, costs, charges,

and other amounts now or hereafter due under the Existing Second Lien Loan Documents

(including any reasonable and documented attorneys’, accountants’, appraisers’, and financial

advisors’ fees and expenses that are chargeable or reimbursable under the Existing Second Lien

Loan Documents). The Existing Second Lien Secured Parties reserve all rights to assert the

Applicable Premium (as defined in the Existing Second Lien Credit Agreement).

                    (iv)    Release of Claims. Subject to paragraph 6 below and entry of the Final

Order, each Debtor and its estate shall be deemed to have forever waived, discharged, and released



8
         [NTD: TBD as of filing.]

                                                   18
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 450 of 1298



each of the Existing Second Lien Secured Parties and their respective affiliates, assigns, or

successors and the respective members, managers, equity holders, affiliates, agents, attorneys,

financial advisors, consultants, officers, directors, employees, and other representatives of the

foregoing (all of the foregoing, collectively, the “Existing Second Lien Secured Party

Releasees”), solely in their capacity as such, from any and all “claims” (as defined in the

Bankruptcy Code), counterclaims, causes of action (including causes of action in the nature of

“lender liability”), defenses, setoff, recoupment, other offset rights, and other rights of

disgorgement or recovery against any and all of the Existing Second Lien Secured Party Releasees,

whether arising at law or in equity, relating to and/or otherwise in connection with the Existing

Second Lien Obligations, the Existing Second Liens, or the debtor-creditor relationship between

any of the Existing Second Lien Secured Parties, on the one hand, and any of the Debtors, on the

other hand, including (a) any recharacterization, subordination, avoidance, disallowance, or other

claim arising under or pursuant to section 105 or chapter 5 of the Bankruptcy Code or under any

other similar provisions of applicable state law, federal law, or municipal law and (b) any right or

basis to challenge or object to the amount, validity, or enforceability of the Existing Second Lien

Obligations or any payments or other transfers made on account of the Existing Second Lien

Obligations, or the validity, enforceability, priority, or non-avoidability of the Existing Second

Liens securing the Existing Second Lien Obligations, including any right or basis to seek any

disgorgement or recovery of payments of cash or any other distributions or transfers previously

received by any of the Existing Second Lien Secured Party Releasees; provided, that the Existing

Second Lien Secured Party Releases shall be limited to such claims arising prior to or including

the date of the entry of the Final Order.




                                                19
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 451 of 1298



         G.         Cash Collateral. All of the Debtors’ cash, including any cash in deposit accounts

of the Debtors, wherever located, constitutes Cash Collateral of the Existing RBL Agent and the

other Existing RBL Secured Parties and, to the extent of the Existing Second Lien Agent and the

other Existing Second Lien Secured Parties interests in such cash, the Existing Second Lien Agent

and the other Existing Second Lien Secured Parties.

         H.         Intercreditor Agreement. Pursuant to section 510(a) of the Bankruptcy Code, the

Intercreditor Agreement and any other applicable intercreditor or subordination provisions

contained in any credit agreement, security agreement, indenture, or related document, (A) shall

remain in full force and effect, (B) shall continue to govern the relative priorities, rights, and

remedies of the Existing RBL Secured Parties and the Existing Second Lien Secured Parties

(including the relative priorities, rights, and remedies of such parties with respect to the

replacement liens and administrative expense claims and superpriority administrative expense

claims granted, or amounts payable, by the Debtors under this Interim Order or otherwise and the

modification of the automatic stay), and (C) shall not be amended, altered or modified by the terms

of this Interim Order or the DIP Loan Documents, and for avoidance of doubt, any acts or

omissions by any Existing RBL Secured Party or Existing Second Lien Secured Party in

connection with any chapter 11 plan of reorganization or liquidation in these Cases (whether

confirmed under section 1129(a) or (b) of the Bankruptcy Code), and any distributions on account

of, or other treatment of, any Existing RBL Obligations or Existing Second Lien Obligations

pursuant to any such plan, shall remain subject to the Intercreditor Agreement (including its

turnover provisions) or any other applicable intercreditor or subordination provisions; provided,

however that the foregoing shall not prejudice the rights of any party to the Intercreditor

Agreement to assert that taking any action or not taking any action is permitted by or prohibited



                                                   20
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 452 of 1298



by, as the case may be, the Intercreditor Agreement, and all parties’ rights with respect to such

assertions are reserved.

         I.         Findings Regarding the DIP Facility.

                    (i)    Need for Postpetition Financing. The Debtors have an immediate need to

obtain the DIP Loans and use Cash Collateral to, among other things, permit the orderly

continuation of the operation of their business, to maintain business relationships with vendors,

suppliers, and customers, to make payroll, to make capital expenditures, to satisfy other working

capital and general corporate purposes of the Debtors (including fees and expenses related to the

Cases), to refinance the Refinance Loans, and to otherwise preserve the value of the Debtors’

estates. The Debtors’ access to sufficient working capital and liquidity through the use of Cash

Collateral and borrowing under the DIP Facility is vital to a successful reorganization and/or to

otherwise preserve the enterprise value of the Debtors’ estates. Immediate and irreparable harm

will be caused to the Debtors and their estates if immediate financing is not obtained and

permission to use Cash Collateral is not granted, in each case in accordance with the terms of this

Interim Order (including the DIP Budget) and the DIP Loan Documents.

                    (ii)   No Credit Available on More Favorable Terms. The Debtors have been and

continue to be unable to obtain financing on more favorable terms from sources other than the DIP

Secured Parties under the DIP Loan Documents and this Interim Order. The Debtors are unable

to obtain unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code as an

administrative expense or secured credit allowable only under sections 364(c)(1), 364(c)(2), or

364(c)(3) of the Bankruptcy Code. The Debtors are unable to obtain secured credit under

section 364(d)(1) of the Bankruptcy Code without (a) granting to the DIP Secured Parties the

rights, remedies, privileges, benefits, and protections provided herein and in the DIP Loan



                                                  21
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 453 of 1298



Documents, including the DIP Liens and the DIP Superpriority Claims (as defined below),

(b) allowing the DIP Secured Parties to provide the loans, letters of credit, and other financial

accommodations under the DIP Facility (including, subject to entry of the Final Order, the

completion of the Refinancing) on the terms set forth herein and in the DIP Loan Documents,

(c) granting to the Existing RBL Secured Parties the rights, remedies, privileges, benefits, and

protections provided herein and in the DIP Loan Documents, including the Existing RBL Adequate

Protection and the conversion of certain Existing RBL Obligations into DIP Obligations through

the Refinancing, and (d) granting to the Existing Second Lien Secured Parties the rights, remedies,

privileges, benefits, and protections provided herein, including the Existing Second Lien Adequate

Protection (all of the foregoing described in clauses (a), (b), (c), and (d) above, collectively, the

“DIP Protections”).

                    (iii)   Entering into the Refinancing Facility is appropriate because (i) the

aggregate value of the Existing RBL Collateral securing the Existing RBL Obligations

substantially exceeds the aggregate amount of the Refinanced Loans; (ii) the Refinancing of the

Existing RBL Loans into the Refinanced Loans will provide the Debtors significant savings on

account of interest that otherwise would or could accrue on the Existing RBL Loans at the rate

applicable thereunder during the course of these Cases; and (iii) the Existing RBL Lenders would

not otherwise consent to the use of their Cash Collateral or the subordination of their liens to the

DIP Liens, and the DIP Agent and the Refinancing DIP Lenders would not be willing to provide

the New Money Facility or extend credit to the Debtors thereunder without the inclusion of the

Refinancing Facility within the DIP Facility.

                    (iv)    The terms of the DIP Loans pursuant to the DIP Loan Documents and the

use of the Existing Collateral (including the Cash Collateral) pursuant to this Order are fair and



                                                   22
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 454 of 1298



reasonable, reflect the Debtors’ exercise of prudent business judgment consistent with their

fiduciary duties and constitute reasonably equivalent value and fair consideration.

         J.         Interim Financing. During the Interim Period (as defined below), the DIP Secured

Parties and, as applicable, the Existing RBL Secured Parties and the Existing Second Lien Secured

Parties (together, the “Existing Secured Parties”) are willing to provide financing to the Debtors

and/or consent, or be deemed to consent, to the use of Cash Collateral by the Debtors, subject to

(i) the entry of this Interim Order and (ii) the terms and conditions of the DIP Loan Documents.

         K.         Adequate Protection for Existing Secured Parties. The Existing Secured Parties

have agreed to permit the Debtors’ continued use of the Existing RBL Collateral and the Existing

Second Lien Collateral, including the Cash Collateral, during the Interim Period, subject to the

terms and conditions set forth herein, including the protections afforded a party acting in “good

faith” under section 364(e) of the Bankruptcy Code. In addition, the DIP Facility contemplated

hereby provides for a priming of the Existing Prior Liens pursuant to section 364(d) of the

Bankruptcy Code. The Existing Secured Parties are entitled to the adequate protection as set forth

herein, including pursuant to section 361, 362, 363, and 364 of the Bankruptcy Code. Based on

the DIP Motion and on the record presented to this Court at the Interim Hearing, the terms of the

proposed adequate protection arrangements, use of the Cash Collateral, and the DIP Facility

contemplated hereby are fair and reasonable, reflect the Debtors’ prudent exercise of business

judgment consistent with their fiduciary duties, and constitute reasonably equivalent value and fair

consideration for the consent of the Existing Secured Parties. The Existing RBL Secured Parties

and the Existing Second Lien Secured Parties consent to, or are deemed to consent to, or if not

either of the foregoing, the Court hereby approves the relief set forth herein over the absence of

such consent or lack thereof, pursuant to the Existing Secured Loan Documents, and, in any event,



                                                   23
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 455 of 1298



the prepetition Liens and security interests of such parties are adequately protected pursuant to the

terms of this Interim Order. Notwithstanding anything to the contrary herein, the Existing Secured

Parties’ consent to the DIP Facility and to the priming of the Existing RBL Liens and the Existing

Second Liens by the DIP Liens is expressly limited to the present DIP Facility and the DIP Liens

securing same and shall not be applicable to any other debtor-in-possession credit facility, even if

it contains substantially the same economic terms as this DIP Facility.

         L.         Section 552.   In light of the subordination of their Liens and superpriority

administrative claims to (i) the Carve-Out, in the case of the DIP Secured Parties, and (ii) the

Carve-Out and the DIP Liens, in the case of the Existing RBL Secured Parties, each of the DIP

Secured Parties and the Existing Secured Parties is entitled to all of the rights and benefits of

section 552(b) of the Bankruptcy Code, and, subject to the entry of the Final Order, the “equities

of the case” exception shall not apply.

         M.         Business Judgment and Good Faith Pursuant to Section 364(e).

                    (i)    The DIP Secured Parties have indicated a willingness to provide

postpetition secured financing, and related hedging, via the DIP Facility to the Debtors in

accordance with the DIP Loan Documents, the Secured Swap Agreements, and this Interim Order.

                    (ii)   The terms and conditions of the DIP Facility (including the Refinancing) as

set forth in the DIP Loan Documents and this Interim Order, and the fees, expenses, and other

charges paid and to be paid thereunder or in connection therewith, are fair, reasonable, and the best

available under the circumstances, and the Debtors’ agreement to the terms and conditions of the

DIP Loan Documents and the Secured Swap Agreements and to the payment of such fees reflect

the Debtors’ exercise of prudent business judgment consistent with their fiduciary duties. Such

terms and conditions are supported by reasonably equivalent value and fair consideration.



                                                    24
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 456 of 1298



                    (iii)   The DIP Secured Parties, the Existing RBL Secured Parties, the Existing

Second Lien Secured Parties and the Debtors, with the assistance and counsel of their respective

advisors, have acted in good faith and at arm’s-length in, as applicable, negotiating, consenting to,

and/or agreeing to, the DIP Facility (including the Refinancing), the Debtors’ use of the DIP

Collateral, the Existing RBL Collateral, the Existing Second Lien Collateral (including Cash

Collateral), the DIP Loan Documents, and the DIP Protections (including the Existing RBL

Adequate Protection and the Existing Second Lien Adequate Protection). The DIP Obligations

(including all advances that are made at any time to the Debtors under the DIP Loan Documents

and including the Refinanced Loans) and the Debtors’ use of the DIP Collateral, the Existing RBL

Collateral, and the Existing Second Lien Collateral (including Cash Collateral) shall be deemed to

have been extended and/or consented to by the DIP Secured Parties, the Existing RBL Secured

Parties, and the Existing Second Lien Secured Parties for valid business purposes and uses and in

good faith, as that term is used in section 364(e) of the Bankruptcy Code, and in express and good

faith reliance upon the protections offered by section 364(e) of the Bankruptcy Code and this

Interim Order, and, accordingly, the DIP Liens, the DIP Superpriority Claims, the Existing RBL

Adequate Protection, Existing Second Lien Adequate Protection and the other DIP Protections

shall be entitled to the full protection of section 364(e) of the Bankruptcy Code in the event this

Interim Order or any provision hereof or thereof is vacated, reversed, amended, or modified on

appeal or otherwise.

         N.         Relief Essential; Best Interest. The Debtors have requested immediate entry of

this Interim Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the Local Rules.

Absent granting the relief set forth in this Interim Order, the Debtors’ estates, their businesses and

properties, and their ability to successfully reorganize or otherwise preserve the enterprise value



                                                   25
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 457 of 1298



of the Debtors’ estates will be immediately and irreparably harmed. Consummation of the DIP

Facility and authorization of the use of Cash Collateral in accordance with this Interim Order, the

DIP Loan Documents and the Secured Swap Agreements is therefore in the best interests of the

Debtors’ estates and consistent with their fiduciary duties. Based on all of the foregoing, sufficient

cause exists for immediate entry of the Interim Order pursuant to Bankruptcy Rules 4001(b)(2)

and 4001(c)(2) and the applicable Local Rules.

         NOW, THEREFORE, based on the DIP Motion, the Cofsky Declaration, the First Day

Declaration, and the record before this Court with respect to the DIP Motion, and with the consent

of the Debtors, the Existing RBL Agent, and the requisite Existing RBL Secured Parties (on behalf

of all of the Existing RBL Secured Parties), and the DIP Agent (on behalf of all of the DIP Secured

Parties), and the consent of the Existing Second Lien Secured Parties, or deemed consent of the

Existing Second Lien Secured Parties pursuant to the terms of the Intercreditor Agreement, in each

case, to the form and entry of this Interim Order, and good and sufficient cause appearing therefor,

         IT IS ORDERED that:

         1.         Motion Granted. The DIP Motion is hereby granted in accordance with the terms

and conditions set forth in this Interim Order and the DIP Loan Documents. Any objections,

reservations of rights, and/or other statements with respect to the DIP Motion with respect to the

entry of this Interim Order that have not been withdrawn, waived, or settled, and all reservations

of rights included therein, are hereby denied and overruled.

         2.         DIP Loan Documents and DIP Protections.

                    (a)    Approval of DIP Loan Documents.        The Debtors are expressly and

immediately authorized to enter into the DIP Facility, to execute, deliver, and perform under the

DIP Loan Documents and this Interim Order, to incur the DIP Obligations (as defined below),



                                                  26
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 458 of 1298



inclusive of $87,500,000 of Refinanced Loans upon entry of this Interim Order and the remaining

$162,500,000 of Refinanced Loans subject to entry of the Final Order, with each Refinancing DIP

Lender’s ratable share based on the ratio of such Refinancing DIP Lender’s share of the New

Money Facility, including the DIP LC Sub-Facility), in accordance with, and subject to, the terms

of this Interim Order and the DIP Loan Documents, and to execute, deliver, and perform under all

other instruments, certificates, agreements, and documents that may be required or necessary for

the performance by the applicable Debtors under the DIP Loan Documents and the creation and

perfection of the DIP Liens described in, and provided for, by this Interim Order and the DIP Loan

Documents. The Debtors are hereby authorized and directed to do and perform all acts and pay

the principal, interest, fees, expenses, and other amounts described in the DIP Loan Documents as

such become due pursuant to the DIP Loan Documents and this Interim Order, including all closing

fees, administrative fees, commitment fees, and reasonable and documented attorneys’, financial

advisors’, and accountants’ fees, and disbursements arising under the DIP Loan Documents and

this Interim Order, which amounts shall not be subject to further approval of this Court and shall

be nonrefundable and not subject to challenge in any respect; provided, that the payment of the

fees and expenses of the Lender Professionals (as defined below) shall be subject to the provisions

of paragraph 23(b). Upon their execution and delivery, the DIP Loan Documents shall represent

the legal, valid, and binding obligations of the applicable Debtors enforceable against such Debtors

in accordance with their terms. Each officer of a Debtor acting singly is hereby authorized to

execute and deliver each of the DIP Loan Documents, such execution and delivery to be conclusive

evidence of such officer’s respective authority to act in the name of and on behalf of the Debtors.

                    (b)   DIP Obligations.   For purposes of this Interim Order, the term “DIP

Obligations” shall mean all amounts and other obligations and liabilities owing by the respective



                                                 27
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 459 of 1298



Debtors under the DIP Credit Agreement and other DIP Loan Documents (including all

“Obligations” as defined in the DIP Credit Agreement), including the Refinancing DIP Obligations

(as defined below), and shall include the principal of, interest on, and fees, costs, expenses,

premiums, and other charges owing in respect of, such amounts (including any reasonable and

documented attorneys’, accountants’, financial advisors’, and other fees, costs, and expenses that

are chargeable or reimbursable under the DIP Loan Documents, the Secured Swap Agreements,

and/or this Interim Order), and any obligations in respect of indemnity claims, whether contingent

or otherwise. Notwithstanding anything to the contrary herein, the relative rights and priorities of

the DIP Secured Parties in respect of the DIP Collateral shall be as provided in this Interim Order

(and, with respect to the Refinancing DIP Secured Parties, as provided in this Interim Order as to

the portion of the Refinancing to be effectuated with respect to the first $35,000,000 advanced

under the New Money Facility, and upon entry of the Final Order, as provided in such Final Order

as to the portion of the Refinancing to be effectuated with respect to the remaining $65,000,000

advanced under the New Money Facility) and the other DIP Loan Documents.

                    (c)   Authorization to Incur DIP Obligations and Use Cash Collateral. To enable

the Debtors to continue to operate their business and preserve and maximize the value of their

estates, during the period from the entry of this Interim Order through and including the earliest to

occur of (i) the entry of the Final Order, or (ii) a Termination Event (as defined below), in each

case unless extended by written agreement of the DIP Agent and the Existing RBL Agent (the

period from the entry of this Interim Order through and including such earliest date, the “Interim

Period”), the DIP Borrower is hereby authorized (x) to use Cash Collateral and (y) to borrow and

obtain letters of credit under the DIP Facility; provided, that (I) the aggregate amount of New

Money Loans to be made available for all such borrowings and letters of credit made during this



                                                  28
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 460 of 1298



period shall not exceed $35,000,000 under the New Money Facility; (II) the Existing RBL Loans

held by Refinancing DIP Lenders will be as part of the Refinancing converted to Refinanced Loans

under the Refinancing Facility, such amount of Refinanced Loans to be calculated based on each

such Refinancing DIP Lender’s pro rata share of its Commitments to the New Money Facility and

otherwise consistent with the refinancing mechanics described above; (III) any amounts repaid

under the New Money Facility may be reborrowed subject to the terms of the DIP Loan Documents

and this Interim Order; (IV) any proposed use of the proceeds of DIP Loans or use of Cash

Collateral shall be consistent with the terms and conditions of this Interim Order and the DIP Loan

Documents, including the DIP Budget (as defined below) and the Budget Covenants, subject to

any applicable Permitted Variance, as defined and contained in paragraph 2(f) below; and (V) any

Secured Swap Agreements shall only be entered into with Secured Swap Parties in accordance

with and subject to the limitations set forth in the DIP Credit Agreement and any further order of

this Court. Following the entry of the Final Order, the DIP Borrower’s authority to incur further

DIP Obligations, if any, and use further Cash Collateral will be governed by the terms of such

Final Order and the DIP Loan Documents.            All DIP Obligations shall be unconditionally

guaranteed, on a joint and several basis, by the DIP Guarantors, as further provided in the DIP

Loan Documents.

                    (d)   Refinancing. Upon entry of (i) this Interim Order, each Refinancing DIP

Lender’s ratable share of $87,500,000 of the outstanding principal amount of the Loans (as defined

in the Existing RBL Credit Agreement) and (ii) the Final Order, each Refinancing DIP Lender’s

ratable share of an additional $162,500,000 (in each case, with each Refinancing DIP Lender’s

ratable share based on the ratio of such Refinancing DIP Lender’s share of Commitments to the

New Money Facility, including the DIP LC Sub-Facility) will be immediately, automatically, and



                                                 29
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 461 of 1298



irrevocably (upon entry of the Interim Order or the Final Order, as applicable), deemed to have

been converted into Refinancing DIP Obligations (as defined below) and, except as otherwise

provided in the Final Order and the DIP Loan Documents, shall be entitled to all the priorities,

privileges, rights, and other benefits afforded to the other DIP Obligations under the Final Order

and the DIP Loan Documents. The conversion of the Refinancing DIP Obligations as described

in this paragraph 2(d) shall be authorized as compensation for, in consideration for, as a necessary

inducement for, and on account of the agreement of the Refinancing DIP Lenders to fund amounts

under the New Money Facility and not as payments under, adequate protection for, or otherwise

on account of, any Existing RBL Obligations. As used herein, the term “Refinancing DIP

Obligations” shall mean the Refinanced Loans and all interest accrued and accruing thereon and

all other amounts owing by the respective Debtors in respect thereof.

                    (e)   Budget. Attached hereto as Schedule 2 is the Debtors’ initial 13-week cash

flow forecast (the “Initial 13-Week Cash Flow Forecast”), which shall be consistent in all

material respects with the applicable period covered by the initial DIP Budget, attached hereto as

Schedule 3, including amounts required to be paid with respect to the DIP Facility (the “Initial DIP

Budget”), that reflects on a line-item basis the Debtors’ (i) weekly projected cash receipts

(including from non-ordinary course assets sales), (ii) weekly projected disbursements (including

ordinary course operating expenses, bankruptcy-related expenses under the Cases, capital

expenditures, issuances of any letter of credit, including the fees relating thereto, and estimated

fees and expenses of the DIP Agent (including counsel and financial advisors therefor), the

Existing RBL Agent (including counsel and financial advisors therefor), the Existing Second Lien

Agent (including counsel and financial advisors therefor), and any other fees and expenses relating

to the DIP Facility), and certain funds managed by GSO Capital Partners LP, which are lenders



                                                  30
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 462 of 1298



under the Existing Second Lien Loan Documents (the “Existing Required Second Lien

Lenders”), (iii) the sum of weekly unused availability under the DIP Facility plus unrestricted

cash on hand (collectively, “Aggregate Liquidity”), and (iv) the weekly outstanding principal

balance of the loans made and letters of credit issued under the DIP Facility (including the principal

amount of the Refinanced Loans). Commencing on June 28, 2019 (the “Initial Reporting Date”)

and continuing on every fourth Friday (each, a “Subsequent Reporting Date” and, each such

Subsequent Reporting Date together with the Initial Reporting Date, a “Reporting Date”), the

Debtors shall prepare and deliver to the DIP Agent, the Existing RBL Agent and the Existing

Required Second Lien Lenders (i) an updated “rolling” 13-week cash flow forecast (the “Proposed

13-Week Cash Flow Forecast”) and (ii) and an updated DIP Budget (as defined below) (a

“Proposed DIP Budget”), which each shall be in form and substance reasonably satisfactory to

the DIP Agent and subject to the DIP Agent’s approval in its reasonable discretion, provided, that

the DIP Agent shall have five (5) Business Days to approve any Proposed 13-Week Cash Flow

Forecast and Proposed DIP Budget, and provided, further that if the DIP Agent does not approve

any Proposed 13-Week Cash Flow Forecast and/or Proposed DIP Budget by the sixth Business

Day following receipt thereof, the previously delivered 13-Week Cash Flow Forecast (as defined

below) and DIP Budget (as defined below) shall remain in effect for purposes of variance testing

and reporting described in paragraph 2(f) below), and that the 13-Week Cash Flow Forecast shall

at all times be consistent with the DIP Budget. For the avoidance of doubt, unless the DIP Agent

has approved in writing the Proposed 13-Week Cash Flow and Proposed DIP Budget, or any other

proposed modification to the Initial 13-Week Cash Flow Forecast or Supplemental 13-Week Cash

Flow Forecast, and the Initial DIP Budget or Supplemental DIP Budget, as applicable, then in

effect, the Debtors shall continue to be subject to and be governed by the terms of the Initial 13-



                                                 31
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 463 of 1298



Week Cash Flow Forecast or Supplemental 13-Week Cash Flow Forecast (as defined below), and

the Initial DIP Budget or Supplemental DIP Budget (as defined below), as applicable, then in

effect, in accordance with this Interim Order, and the DIP Secured Parties and the Existing RBL

Secured Parties shall, as applicable, have no obligation to fund under any such Proposed 13-Week

Cash Flow Forecast or Proposed DIP Budget or otherwise fund any amounts not otherwise

provided for in the Initial 13-Week Cash Flow Forecast or Supplemental 13-Week Cash Flow

Forecast, nor the Initial DIP Budget or Supplemental DIP Budget, as applicable, or permit the use

of Cash Collateral with respect thereto, as applicable. Once the Proposed 13-Week Cash Flow

Forecast and Proposed DIP Budget have each been approved in writing by the DIP Agent, each

shall supplement and replace the Initial 13-Week Cash Flow Forecast or the Supplemental 13-

Week Cash Flow Forecast (as defined below), and the Initial DIP Budget or the Supplemental DIP

Budget (as defined below), as applicable, then in effect (each such Proposed 13-Week Cash Flow

Forecast and Proposed DIP Budget that has been approved in writing by the DIP Agent pursuant

to the terms of this Interim Order, respectively a “Supplemental 13-Week Cash Flow Forecast”

and a “Supplemental DIP Budget”) without further notice, motion, or application to, order of, or

hearing before, this Court (the Initial 13-Week Cash Flow Forecast, as modified by all

Supplemental 13-Week Cash Flow Forecast, shall constitute the “13-Week Cash Flow Forecast”,

and the Initial DIP Budget, as modified by all Supplemental DIP Budgets, shall constitute the “DIP

Budget”).

                    (f)   Budget Covenants. The Debtors shall only incur DIP Obligations and

expend Cash Collateral and other DIP Collateral proceeds in accordance with the DIP Budget (and,

in the case of the costs and expenses of the DIP Agent and the Existing RBL Agent, in accordance

with the DIP Loan Documents and this Interim Order without being limited by the DIP Budget),



                                                32
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 464 of 1298



subject to the Permitted Variances set forth in this paragraph, which shall be tested on each Friday

(or, if such Friday is not a Business Day, the immediately preceding Business Day) immediately

following each Reporting Date (such date, the “Variance Testing Date”). On or before 5:00 p.m.

(prevailing Eastern Time) on each Variance Testing Date, the Debtors shall prepare and deliver,

which shall be certified by a financial officer of the Debtors and in form and substance reasonably

satisfactory to the DIP Agent, the Existing RBL Agent and the Existing Required Second Lien

Lenders, a variance report tested as of the most recent Reporting Date for the four-week period

ending on such Reporting Date (each such period, a “Variance Testing Period”, and each such

report, a “Variance Report”) setting forth: (i) the aggregate disbursements of the Debtors for line

items other than capital expenditures and aggregate receipts during the applicable Variance Testing

Period, (ii) any variance (whether positive or negative, expressed as a percentage) between the

aggregate disbursements for line items other than capital expenditures made during such Variance

Testing Period by the Debtors against the aggregate disbursements for line items other than capital

expenditures for the Testing Period set forth in the applicable 13-Week Cash Flow Forecast and DIP

Budget, (iii) the aggregate disbursements of the Debtors for capital expenditures during the

applicable Variance Testing Period, and (iv) any variance (whether positive or negative, expressed

as a percentage) between the aggregate disbursements for capital expenditures for the testing Period

set forth in the applicable 13-Week Cash Flow Forecast and DIP Budget; and (e) on the last calendar

day of each week, the Debtors shall deliver to the DIP Agent, the Existing RBL Agent and the

Existing Required Second Lien Lenders a variance report comparing the Debtors’ actual receipts

and disbursements for the prior calendar week and the prior four calendar weeks (on a cumulative

basis) with the projected receipts and disbursements for such week and the prior four calendar weeks

(on a cumulative basis) as reflected in the applicable DIP Budget for such weeks (the “Cumulative



                                                33
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 465 of 1298



Variance Report”), which Cumulative Variance Report shall include a report from the Debtors

identifying and addressing any variance of actual performance to projected performance for the prior

week. The Debtors shall not allow, during any Variance Testing Period, the Debtors’ actual cash

expenses and disbursements during such Variance Testing Period to be more than 115% of the

projected cash expenses and disbursements for such Variance Testing Period, as set forth in the DIP

Budget (the “Permitted Variance”), provided, that the cash expenses and disbursements considered

for determining compliance with this covenant shall exclude (i) disbursements and expenses in

respect of professional fees incurred in the Bankruptcy Cases during such Variance Testing Period

and (ii) disbursements owed to third parties on account of royalty interests and working interests and

provided, further that the Debtors may carry forward budgeted but unused disbursements set forth

in the DIP Budget for a Variance Testing Period for use during the immediately succeeding Variance

Testing Period.

                    (g)   Interest, Fees, Costs, Indemnities, and Expenses. The DIP Obligations shall

bear interest at the rates, and be due and payable (and paid), as set forth in, and in accordance with

the terms and conditions of, this Interim Order and the DIP Loan Documents, in each case without

further notice, motion, or application to, order of, or hearing before, this Court. The Debtors shall

pay within two Business Days (as defined in the DIP Credit Agreement) all fees, costs, indemnities,

expenses (including reasonable and documented out-of-pocket legal and other professional fees

and expenses of the DIP Agent and the Secured Swap Parties to the extent provided in the DIP

Credit Agreement), and other charges payable under the terms of the DIP Loan Documents and

the Secured Swap Agreements. All such fees, costs, indemnities, expenses, and disbursements,

whether incurred, paid or required to be paid prepetition or postpetition and whether or not

budgeted in the DIP Budget, are hereby affirmed, ratified, authorized, and payable (and any funds



                                                   34
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 466 of 1298



held by the DIP Agent and/or its professionals as of the Petition Date for payment of such fees,

costs, indemnities, expenses, and disbursements may be applied for payment) as contemplated in

this Interim Order and the DIP Loan Documents, and, subject to the provisions of paragraph 23(b)

with respect to the fees and expenses of the Lender Professionals, shall be non-refundable and not

subject to challenge in any respect and shall be payable without need to obtain further Court

approval.

                    (h)   Use of DIP Facility and Proceeds of DIP Collateral. The DIP Borrower

shall apply the proceeds of all DIP Collateral solely in accordance with this Interim Order, the DIP

Loan Documents, and the DIP Budget (subject to any applicable Permitted Variance). Without

limiting the foregoing, the Debtors shall not be permitted to make any payments (from the DIP

Collateral, the proceeds of DIP Loans, or otherwise) on account of any prepetition debt or

obligation prior to the effective date of a confirmed chapter 11 plan or plans with respect to any of

the Debtors, except (i) with respect to the Existing RBL Obligations or the Refinanced Loans, as

set forth in this Interim Order and a Final Order; (ii) as provided in the orders entered by the Court

in the Cases (other than this Interim Order) (the “First Day Orders”) pursuant to motions and

applications filed by the Debtors within ten (10) days after the Petition Date, which First Day

Orders shall be in form and substance reasonably acceptable to the DIP Agent with respect to any

provisions that affect the rights or duties of the DIP Secured Parties or the Existing RBL Secured

Parties; (iii) as expressly provided in other motions, orders, and requests for relief, each in form

and substance reasonably acceptable to the DIP Secured Parties and the Existing RBL Agent prior

to such motion, order, or request for such relief being filed; or (iv) as otherwise expressly provided

in the DIP Credit Agreement, without giving effect to any amendment or waiver thereof to which

the Existing RBL Agent has not consented in writing.



                                                 35
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 467 of 1298



                    (i)   Conditions Precedent. The DIP Secured Parties and Existing RBL Secured

Parties each have no obligation to extend credit under the DIP Facility or permit use of any DIP

Collateral or Existing RBL Collateral or any proceeds thereof, including Cash Collateral, as

applicable, during the Interim Period unless and until all conditions precedent to the extension of

credit and/or use of DIP Collateral, Existing RBL Collateral, or proceeds thereof under the DIP

Loan Documents and this Interim Order have been satisfied in full or waived in writing by the DIP

Secured Parties and the Existing RBL Agent in accordance with the DIP Loan Documents or

Existing RBL Credit Agreement, as applicable, and this Interim Order.

                    (j)   DIP Liens. Subject to the Carve-Out, as security for the DIP Obligations,

effective as of the Petition Date, the following security interests and Liens, which shall

immediately and without any further action by any Person be valid, binding, perfected, continuing,

enforceable, and non-avoidable upon the entry of this Interim Order, are hereby granted by the

Debtors to the DIP Agent, for itself and the other DIP Secured Parties (all such security interests

and Liens granted to the DIP Agent for the benefit of all the DIP Secured Parties pursuant to this

Interim Order and the DIP Loan Documents, the “DIP Liens”), on all assets and property of any

kind (including all assets pledged under, and the “Collateral” as defined in, the Existing RBL Loan

Documents) that is subject to a lien in favor of the DIP Agent to secure the DIP Obligations or

which under the terms of any DIP Loan Document is purported to be subject to such lien, which

includes, for the avoidance of doubt, all existing (whether pre- or post-petition) and after-acquired,

tangible and intangible, personal and real property and assets of each of the Debtors and any

proceeds thereof (including, the Debtors’ rights to enforce the RSA (as defined below) as provided

in Section 10.17 of the RSA) upon entry of the Final Order, the proceeds of Avoidance Actions

(as defined below), whether received by judgment, settlement, or otherwise) (collectively, the



                                                  36
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 468 of 1298



“DIP Collateral”) provided, that such DIP Collateral shall not include (a) the Excluded Assets (as

defined in the DIP Credit Agreement) (collectively, the “Excluded Assets”); or (b) any Building

or Manufactured (Mobile) Home (each as defined in the applicable Flood Insurance Regulations),

unless and until (A) the DIP Lenders have determined, pursuant to the DIP Loan Documents, that

such Building or Manufactured (Mobile) Home is not covered by and does not require flood

insurance or (B) flood insurance in form and substance satisfactory to the DIP Lenders has been

obtained; except that the DIP Collateral shall include any Building or Manufactured (Mobile)

Home located at 1760 Anderson County Road 2608, Tennessee Colony, Anderson County, Texas

75681-0000; provided, that the Avoidance Actions themselves shall not be DIP Collateral;

provided, further, that the DIP Liens on the proceeds of Avoidance Actions shall be subject to the

entry of the Final Order:

                    (A)     pursuant to section 364(c)(2) of the Bankruptcy Code, a perfected, binding,
                    continuing, enforceable, and non-avoidable first priority Lien on and security
                    interest in all DIP Collateral that is not otherwise subject to a valid, perfected, and
                    enforceable security interest or Lien in existence as of the Petition Date or a valid
                    Lien perfected (but not granted) after the Petition Date (to the extent that such
                    perfection in respect of a prepetition claim is expressly permitted under the
                    Bankruptcy Code) including, subject to the entry of the Final Order, any proceeds
                    or property recovered, unencumbered or otherwise under sections 502(d), 544, 545,
                    547, 548, 549, 550, and 553 of the Bankruptcy Code and any other avoidance or
                    similar action under the Bankruptcy Code or similar state or municipal law
                    (collectively, the “Avoidance Actions”), whether received by judgment,
                    settlement, or otherwise;

                    (B)     pursuant to section 364(c)(3) of the Bankruptcy Code, a perfected, binding,
                    continuing, enforceable, and non-avoidable Lien on and security interest in all DIP
                    Collateral that is subject solely to the Existing Prior Liens, which DIP Lien shall be
                    junior only to such Existing Prior Liens and the Carve-Out; and

                    (C)    pursuant to Bankruptcy Code section 364(d), a perfected, binding,
                    continuing, enforceable, and non-avoidable first priority, senior priming Lien on
                    and security interest in all other DIP Collateral, including Cash Collateral, all
                    accounts receivable, inventory, real and personal property, plant and equipment of
                    the Debtors that secure the obligations of the Debtors under the Existing RBL
                    Credit Facility and the Existing Second Lien Credit Facility (collectively, the
                    “Existing Primed Secured Facilities”; the lenders, holders and agents under the

                                                      37
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 469 of 1298



                    Existing Primed Secured Facilities, the “Existing Primed Secured Parties”), to
                    the extent that such DIP Collateral is subject to valid, perfected and non-avoidable
                    liens in favor of third parties as of the commencement of the Bankruptcy Case;
                    which Priming Liens (as defined below) shall be senior to the Adequate Protection
                    Liens and senior and priming to (A) the Existing RBL Liens and (B) any Liens that
                    are junior to the Existing RBL Liens or the Existing RBL Adequate Protection
                    Liens, after giving effect to any intercreditor or subordination agreements (the
                    Liens referenced in clauses (A) and (B), collectively, the “Priming Liens”).

                    (k)    Enforceable Obligations. The DIP Loan Documents and the Secured Swap

Agreements shall constitute and evidence the valid and binding DIP Obligations of the Debtors,

which DIP Obligations shall be enforceable against the Debtors, their estates, and any successors

thereto (including any trustee or other estate representative in any Successor Case (as defined

below), and their creditors and other parties-in-interest, in accordance with their terms. Subject to

the provisions of paragraph 2(d) hereof with respect to the Refinancing DIP Obligations, no

obligation, payment, transfer, or grant of security under the DIP Credit Agreement, the other DIP

Loan Documents, or this Interim Order shall be stayed, restrained, voidable, avoidable,

disallowable, or recoverable under the Bankruptcy Code or under any applicable law (including

under section 502(d), 544, 547, 548, or 549 of the Bankruptcy Code or under any applicable state

Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or similar statute or

common law), or subject to any avoidance, reduction, setoff, surcharge, recoupment, offset,

recharacterization, subordination (whether equitable, contractual, or otherwise), counterclaim,

cross-claim, defense, or any other challenge under the Bankruptcy Code or any applicable law or

regulation by any person or entity.

                    (l)    Superpriority Administrative Claim Status. In addition to the DIP Liens

granted herein, effective immediately upon entry of this Interim Order, (i) all of the DIP

Obligations and (ii) the Secured Swap Obligations (as defined in the DIP Credit Agreement) owing

to any DIP Lender or its Affiliate (as defined in the DIP Credit Agreement) under any Secured


                                                     38
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 470 of 1298



Swap Agreement shall constitute allowed superpriority administrative claims pursuant to

section 364(c)(1) of the Bankruptcy Code, which shall have priority, subject only to the payment

of the Carve-Out (as defined below) in accordance with this Interim Order, over all administrative

expense claims, adequate protection and other diminution claims (including the Existing RBL

Adequate Protection Superpriority Claims (as defined below) and the Second Lien Adequate

Protection Superpriority Claims (as defined below)), priority and other unsecured claims, and all

other claims against the Debtors or their estates, now existing or hereafter arising, of any kind or

nature whatsoever, including administrative expenses or other claims of the kinds specified in

section 105, 326, 328, 330, 331, 503(a), 503(b), 506(c) (subject to the entry of the Final Order to

the extent provided in paragraph 8), 507(a), 507(b), 546, 726, 1113, and 1114, whether or not such

expenses or claims may become secured by a judgment Lien or other non-consensual Lien, levy,

or attachment (the “DIP Superpriority Claims”), which such claims arising in respect of the New

Money Facility and the Refinancing Facility shall be pari passu. The DIP Superpriority Claims

shall, for purposes of section 1129(a)(9)(A) of the Bankruptcy Code, be considered administrative

expenses allowed under section 503(b) of the Bankruptcy Code, shall be against each Debtor on a

joint and several basis, and shall be payable from and have recourse to all prepetition and

postpetition property of the Debtors and all proceeds thereof, including, subject to entry of the

Final Order, the proceeds of Avoidance Actions, whether received by judgment, settlement, or

otherwise. Other than with respect to the Carve-Out, no costs or expenses of administration,

including professional fees allowed and payable under section 328, 330, or 331 of the Bankruptcy

Code, or otherwise, that have been or may be incurred in these proceedings or in any Successor

Cases, and no priority claims are, or will be, senior to, prior to, or on a parity with the DIP

Superpriority Claims. For the avoidance of doubt, the DIP Superpriority Claims granted to the



                                                39
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 471 of 1298



Refinancing DIP Secured Parties shall rank pari passu with the DIP Superpriority Claims of the

other DIP Secured Parties.

                    (m)   Priority of DIP Liens and DIP Superpriority Claims. Subject in all respects

to the Carve-Out (as defined herein), the DIP Liens and the DIP Superpriority Claims: (i) shall not

be subject to section 510, 549, 550, or 551 of the Bankruptcy Code or, subject to entry of the Final

Order, section 506(c) of the Bankruptcy Code or the “equities of the case” exception of section 552

of the Bankruptcy Code, (ii) shall not be subordinate to, or pari passu with (A) any Lien that is

avoided and preserved for the benefit of the Debtors and their estates under section 551 of the

Bankruptcy Code or otherwise or (B) any Liens or claims of any Debtor or any direct or indirect

subsidiary thereof against any Debtor or any of such Debtor’s property, (iii) shall be valid and

enforceable against any trustee or any other estate representative elected or appointed in the Cases,

upon the conversion of any of the Cases to a case under chapter 7 of the Bankruptcy Code or in

any other proceedings related to any of the foregoing (each, a “Successor Case”), and/or upon the

dismissal of any of the Cases, and (iv) notwithstanding anything to the contrary in any First Day

Order of this Court in any of the Cases, shall be senior to any administrative claims arising under

any such First Day Order.

         3.         Adequate Protection for Existing RBL Secured Parties. With respect to all

Existing RBL Loans that have not been converted to Refinanced Loans, in consideration for the

use of the Existing RBL Collateral (including Cash Collateral) and the priming of the Existing

RBL Liens, the Existing RBL Agent, for the benefit of the Existing RBL Secured Parties, shall

receive the following adequate protection (collectively, the “Existing RBL Adequate

Protection”):




                                                   40
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 472 of 1298



                    (a)   Existing RBL Loans Interest Payments. The Existing RBL Lenders shall

be entitled to payment of all interest accruing on their pro rata share of the Existing RBL Facility

regardless of whether such interest accrued before or after the Petition Date, which shall be paid

in cash at the rate of ABR plus 4% per annum on the last day of each month (or, if such day is not

a Business Day, the next Business Day) and on the Maturity Date.

                    (b)   Existing RBL Adequate Protection Liens.        To the extent there is a

diminution in value of the interests of the Existing RBL Secured Parties in the Existing RBL

Collateral (including Cash Collateral) from and after the Petition Date, the Existing RBL Agent,

for the benefit of all the Existing RBL Secured Parties, is hereby granted, subject to the terms and

conditions set forth below, pursuant to section 361, 363(e), and 364 of the Bankruptcy Code,

replacement Liens upon all of the DIP Collateral, including, subject to the entry of the Final Order,

the proceeds of Avoidance Actions, whether received by judgment, settlement, or otherwise (such

adequate protection replacement Liens, the “Existing RBL Adequate Protection Liens”), which

Existing RBL Adequate Protection Liens on such DIP Collateral shall be subject and subordinate

only to the DIP Liens, the Existing Prior Liens and the Carve-Out.

                    (c)   Existing RBL Adequate Protection Superpriority Claims. To the extent of

any diminution in value of the Existing RBL Collateral from and after the Petition Date, the

Existing RBL Secured Parties are hereby further granted allowed superpriority administrative

claims (such adequate protection superpriority claims, the “Existing RBL Adequate Protection

Superpriority Claims”), pursuant to section 507(b) of the Bankruptcy Code, with priority over

all administrative expense claims and priority and other unsecured claims against the Debtors or

their estates, now existing or hereafter arising, of any kind or nature whatsoever, including

administrative expenses of the kind specified in section 105, 326, 328, 330, 331, 503(a), 503(b),



                                                 41
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 473 of 1298



506(c) (subject to the entry of the Final Order to the extent provided in paragraph 8), 507(a),

507(b), 546(c), 546(d), 726 , 1113, 1114, junior only to the DIP Superpriority Claims and the

Carve-Out to the extent provided herein, and payable from and having recourse to all prepetition

and postpetition property of the Debtors and all proceeds thereof (including, subject to entry of the

Final Order, all proceeds of Avoidance Actions, whether received by judgment, settlement, or

otherwise); provided, that the Existing RBL Secured Parties shall not receive or retain any

payments, property, or other amounts in respect of the Existing RBL Adequate Protection

Superpriority Claims unless and until all DIP Obligations have been Paid in Full. Subject to the

relative priorities set forth above, the Existing RBL Adequate Protection Superpriority Claims

against each Debtor shall be allowed and enforceable against each Debtor and its estate on a joint

and several basis. For purposes of this Interim Order, the terms “Paid in Full,” “Repaid in Full,”

“Repay in Full,” “Pay in Full,” and “Payment in Full” shall mean, with respect to any referenced

DIP Obligations and/or Existing RBL Obligations, (i) the indefeasible payment in full in cash of

such obligations, and (ii) the termination or cash collateralization, in accordance with the DIP Loan

Documents or Existing RBL Loan Documents, as applicable, of all undrawn letters of credit

outstanding thereunder, and (iii) the termination of all credit commitments under the DIP Loan

Documents and/or Existing RBL Loan Documents, as applicable.

                    (d)   Priority of Existing RBL Adequate Protection Liens and Existing RBL

Adequate Protection Superpriority Claims. Subject in all respects to the Carve-Out, the Existing

RBL Adequate Protection Liens and the Existing RBL Adequate Protection Superpriority Claims

(i) shall not be subject to section 510, 549, 550, or 551 of the Bankruptcy Code or, subject to entry

of the Final Order, section 506(c) of the Bankruptcy Code or the “equities of the case” exception

of section 552 of the Bankruptcy Code, (ii) shall not be subordinate to, or pari passu with (A) any



                                                 42
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 474 of 1298



Lien that is avoided and preserved for the benefit of the Debtors and their estates under section 551

of the Bankruptcy Code or otherwise or (B) any Liens or claims of any Debtor or any direct or

indirect subsidiary thereof against any Debtor or any of such Debtor’s property, (iii) shall be valid,

binding, perfected, and enforceable against any trustee or any other estate representative elected

or appointed in the Cases or any Successor Cases, and/or upon the dismissal of any of the Cases,

and (iv) notwithstanding anything to the contrary in any First Day Order of this Court in any of

the Cases, shall be senior to any administrative claims arising under any such First Day Order.

                    (e)   Professional Fees of Existing RBL Secured Parties. Subject to paragraph

23(b) herein, as further adequate protection, and without limiting any rights of the Existing RBL

Agent and the other Existing RBL Secured Parties under section 506(b) of the Bankruptcy Code,

which rights are hereby preserved, and in consideration, and as a requirement, for obtaining the

consent of those Existing RBL Secured Parties that have so consented to the entry of this Interim

Order and the Debtors’ consensual use of Cash Collateral as provided herein, the Debtors shall

pay or reimburse in cash the Existing RBL Secured Parties for any and all reasonable and

documented fees, expenses, and charges to the extent, and at the times, payable under the Existing

RBL Loan Documents, including any unpaid fees and expenses accrued prior to or after the

Petition Date within five (5) Business Days after the presentment of any such invoices to the

Debtors.

                    (f)   The Debtors shall deliver to the Existing RBL Agent and Existing Required

Second Lien Lenders all information, reports, documents, and other material that the Debtors

provide to the DIP Secured Parties pursuant to the DIP Loan Documents.

                    (g)   Notwithstanding the Payment in Full of the DIP Obligations and the

termination of the DIP Loan Documents, this Interim Order or Final Order, as applicable, shall



                                                  43
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 475 of 1298



continue in full force and effect for the benefit of the Existing RBL Agent and the Existing RBL

Secured Parties, and may be enforced by the Existing RBL Agent until such time as the Existing

RBL Secured Obligations are Paid in Full. Unless otherwise expressly set forth herein or in the

DIP Loan Documents, any consent or approval rights or similar rights granted or referenced in this

Interim Order or in the DIP Loan Documents in favor of any or all of the DIP Agent, the other DIP

Secured Parties, the Existing RBL Agent, and the other Existing RBL Secured Parties may be

exercised (or not exercised) in the sole discretion of such party.

                    (h)   Right to Seek Additional Adequate Protection. The Existing RBL Agent,

on behalf of the Existing RBL Secured Parties, may request Court approval for additional or

alternative adequate protection, without prejudice to any objection of the Debtors or any other

party in interest to the grant of any additional or alternative adequate protection (consistent with

the Intercreditor Agreement); provided, that any such additional or alternative adequate protection

shall at all times be subordinate and junior to the Carve-Out and the claims and liens of the DIP

Secured Parties granted under this Interim Order and the DIP Loan Documents; provided, further,

that nothing in this paragraph shall authorize the Existing RBL Agent or Existing RBL Secured

Parties to deny the Debtors access to Cash Collateral or DIP Loans in accordance with the DIP

Budget (including any Permitted Variances) pursuant to the terms of this Interim Order during the

pendency of such request for additional or alternative adequate protection.

         4.         Adequate Protection for Existing Second Lien Secured Parties.                In

consideration for the use of the Existing Second Lien Collateral (including Cash Collateral) and

the priming of the Existing Second Liens, the Existing Second Lien Agent, for the benefit of the

Existing Second Lien Secured Parties, shall receive, subject to the Carve-Out and the terms of the

Intercreditor Agreement, the following adequate protection (collectively, the “Existing Second



                                                 44
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 476 of 1298



Lien Adequate Protection” and, together with the Existing RBL Adequate Protection, the

“Existing Secured Party Adequate Protection”):

                    (a)   Second Lien Adequate Protection Liens. To the extent there is a diminution

in value of the interests of the Existing Second Lien Secured Parties in the Existing Second Lien

Collateral (including Cash Collateral) from and after the Petition Date, the Existing Second Lien

Agent, for the benefit of all the Existing Second Lien Secured Parties, is hereby granted, subject

to the terms and conditions set forth below, pursuant to section 361, 363(e), and 364 of the

Bankruptcy Code, replacement Liens upon all of the DIP Collateral, including, subject to the entry

of the Final Order, the proceeds of Avoidance Actions, whether received by judgment, settlement,

or otherwise (such adequate protection replacement Liens, the “Second Lien Adequate

Protection Liens” and, together with the Existing RBL Adequate Protection Liens, the “Adequate

Protection Liens”), which Second Lien Adequate Protection Liens on such DIP Collateral shall

be subject and subordinate only to the DIP Liens, the Existing Prior Liens, the Existing RBL

Adequate Protection Liens, the Existing RBL Liens, and the Carve-Out; provided that, the

Adequate Protection Liens shall attach automatically to DIP Collateral upon entry of this Interim

Order. The Second Lien Adequate Protection Liens (i) shall not be subject to sections 510, 549,

550, or 551 of the Bankruptcy Code or, subject to entry of the Final Order, section 506(c) of the

Bankruptcy Code or the “equities of the case” exception of section 552 of the Bankruptcy Code,

(ii) shall not be subordinate to, or pari passu with (A) any Lien that is avoided and preserved for

the benefit of the Debtors and their estates under section 551 of the Bankruptcy Code or otherwise

or (B) any Liens or claims of any Debtor or any direct or indirect subsidiary thereof against any

Debtor or any of such Debtor’s property, (iii) shall be valid, binding, perfected, and enforceable

against any trustee or any other estate representative elected or appointed in the Cases or any



                                                  45
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 477 of 1298



Successor Cases, and/or upon the dismissal of any of the Cases, and (iv) notwithstanding anything

to the contrary in any First Day Order of this Court in any of the Cases, shall be senior to any

administrative claims arising under any such First Day Order. For the avoidance of doubt, the

Second Lien Adequate Protection Liens shall at all times remain subject to the Intercreditor

Agreement.

                    (b)   Enforceable in Successor Cases. The Second Lien Adequate Protection

Liens shall be valid, binding, perfected, and enforceable against any trustee or any other estate

representative elected or appointed in the Cases or any Successor Cases, and/or upon the dismissal

of any of the Cases. For the avoidance of doubt, the Second Lien Adequate Protection Liens shall

at all times remain subject to the Intercreditor Agreement.

                    (c)   Second Lien Adequate Protection Superpriority Claims. To the extent of

Diminution in Existing Second Lien Collateral Value, the Existing Second Lien Secured Parties

are hereby further granted allowed superpriority administrative claims (such adequate protection

superpriority claims, the “Second Lien Adequate Protection Superpriority Claims”), pursuant

to section 507(b) of the Bankruptcy Code, with priority over all administrative expense claims and

priority and other unsecured claims against the Debtors or their estates, now existing or hereafter

arising, of any kind or nature whatsoever, including administrative expenses of the kind specified

in section 105, 326, 328, 330, 331, 503(a), 503(b), 506(c) (subject to the entry of the Final Order

to the extent provided in paragraph 8), 507(a), 507(b), 546(c), 546(d), 726 , 1113, 1114, junior

only to the DIP Superpriority Claims, the Existing RBL Adequate Protection Superpriority Claims,

and the Carve-Out to the extent provided herein, and payable from and having recourse to all

prepetition and postpetition property of the Debtors and all proceeds thereof (including, subject to

the entry of the Final Order, the proceeds of Avoidance Actions, whether received by judgment,



                                                 46
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 478 of 1298



settlement, or otherwise); provided, that the Existing Second Lien Secured Parties shall not receive

or retain any payments, property, or other amounts in respect of the Second Lien Adequate

Protection Superpriority Claims unless and until all DIP Obligations, Existing RBL Obligations,

and the Existing RBL Adequate Protection Superpriority Claims have been Paid in Full. Subject

to the relative priorities set forth above, the Second Lien Adequate Protection Superpriority Claims

against each Debtor shall be allowed and enforceable against each Debtor and its estate on a joint

and several basis. The Second Lien Adequate Protection Superpriority Claims granted to the

Existing Second Lien Secured Parties may be impaired pursuant to any chapter 11 plan of

reorganization in the Cases with the vote of the applicable class of the holders of such claims that

satisfies the requirements of section 1126 of the Bankruptcy Code, in which case, Payment in Full

(or any of the other variants of this phrase referenced above) would occur upon consummation of

such plan.

                    (d)   Postpetition Accrual of Interest. Subject to the terms of this Interim Order

and the terms of the Intercreditor Agreement, the Existing Second Lien Obligations shall accrue

interest under the Existing Second Lien Credit Facility on a payment-in-kind basis to the extent

determined to be allowable by the Bankruptcy Court under section 506(b) of the Bankruptcy Code.

                    (e)   Consent to Priming and Adequate Protection. The Existing Second Lien

Agent, on behalf of the Existing Second Lien Secured Parties, consents, or pursuant to the

Intercreditor Agreement, is deemed to consent, to the Existing Second Lien Adequate Protection

and the priming provided for herein; provided, that such consent of the Existing Second Lien Agent

to the priming of the Existing Second Liens and the use of Cash Collateral is expressly conditioned

upon the entry of this Interim Order.




                                                   47
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 479 of 1298



                    (f)    Professional Fees of Existing Second Lien Secured Parties. Subject to

paragraph 23(b) hereof and the terms of the Intercreditor Agreement, as further adequate

protection, and without limiting any rights of the Existing Second Lien Agent and the other

Existing Second Lien Secured Parties, which rights are hereby preserved, and in consideration,

and as a requirement, for obtaining the consent of those Existing Second Lien Secured Parties that

have so consented to the entry of this Interim Order and the Debtors’ consensual use of Cash

Collateral as provided herein, the Debtors shall pay or reimburse in cash the Existing Second Lien

Secured Parties for any and all reasonable and documented fees and expenses (including, without

limitation, those of Latham & Watkins LLP, PJT Partners, and Porter Hedges as local counsel) to

the extent, and at the times, payable under the Existing Second Lien Loan Documents, including

any unpaid fees and expenses accrued prior to or after the Petition Date within five (5) Business

Days after the presentment of any such invoices to the Debtors.

                    (g)    The Debtors shall deliver to the Existing Required Second Lien Lenders all

information, reports, documents, and other material that the Debtors provide to the DIP Secured

Parties and the Existing RBL Agent pursuant to the DIP Loan Documents.

         5.         Automatic Postpetition Lien Perfection. This Interim Order shall be sufficient

and conclusive evidence of the validity, enforceability, perfection, and priority of the DIP Liens

and the Adequate Protection Liens without the necessity of (a) filing or recording any financing

statement, deed of trust, mortgage, security agreement, pledge agreement, control agreement, or

other instrument or document that may otherwise be required under the law of any jurisdiction,

(b) obtaining “control” (as defined in any applicable Uniform Commercial Code or other law) over

any DIP Collateral (and the DIP Agent, and, after Payment in Full of the DIP Obligations, the

Existing RBL Agent, shall be deemed, without any further action, to have control over all the



                                                   48
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 480 of 1298



Debtors’ deposit accounts, securities accounts, and commodities accounts within the meaning of

such Uniform Commercial Code and other law), or (c) taking any other action to validate or perfect

the DIP Liens and the Adequate Protection Liens or to entitle the DIP Liens and the Adequate

Protection Liens to the priorities granted herein. Notwithstanding the foregoing, each of the DIP

Agent, the Existing RBL Agent (solely with respect to the Existing RBL Adequate Protection

Liens), and the Existing Second Lien Agent (solely with respect to the Existing Second Lien

Adequate Protection Liens) may, each in their sole discretion, enter into and file, as applicable,

financing statements, mortgages, security agreements, notices of Liens, and other similar

documents, and is hereby granted relief from the automatic stay of section 362 of the Bankruptcy

Code in order to do so, and all such financing statements, mortgages, security agreements, notices,

and other agreements or documents shall be deemed to have been entered into, filed, or recorded

as of the Petition Date. The applicable Debtors shall execute and deliver to the DIP Agent, the

Existing RBL Agent and/or the Existing Second Lien Agent, as applicable, all such financing

statements, mortgages, notices, and other documents as such parties may reasonably request to

evidence and confirm the contemplated validity, perfection, and priority of the DIP Liens, the

Existing RBL Adequate Protection Liens, and the Second Lien Adequate Protection Liens as

applicable, granted pursuant hereto. Without limiting the foregoing, each of the DIP Agent, the

Existing RBL Agent, and the Existing Second Lien Agent may, in its discretion, file a photocopy

of this Interim Order as a financing statement with any recording officer designated to file

financing statements or with any registry of deeds or similar office in any jurisdiction in which

any Debtor has real or personal property, and in such event, the subject filing or recording officer

shall be authorized and hereby is directed to file or record such copy of this Interim Order. Subject

to the entry of the Final Order, any provision of any lease, loan document, easement, use



                                                 49
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 481 of 1298



agreement, proffer, covenant, license, contract, organizational document, or other instrument or

agreement that requires the payment of any fees or other monetary obligations to any governmental

entity or non-governmental entity in order for the Debtors to pledge, grant, mortgage, sell, assign,

or otherwise transfer any fee or leasehold interest or the proceeds thereof or other DIP Collateral

is and shall be deemed to be inconsistent with the provisions of the Bankruptcy Code, and shall

have no force or effect with respect to the Liens on such leasehold interests or other applicable

DIP Collateral or the proceeds of any assignment and/or sale thereof by any Debtor, in favor of

the DIP Secured Parties in accordance with the terms of the DIP Loan Documents and this Interim

Order or in favor of the Existing Secured Parties in accordance with this Interim Order. To the

extent that the Existing RBL Agent is the secured party under any security agreement, mortgage,

leasehold mortgage, landlord waiver, financing statement, or account control agreements, listed as

loss payee or additional insured under any of the Debtors’ insurance policies, or is the secured

party under any of the Existing RBL Loan Documents, the DIP Agent shall also be deemed to be

the secured party under such account control agreements, loss payee or additional insured under

the Debtors’ insurance policies, and the secured party under each such Existing RBL Loan

Document, shall have all rights and powers attendant to that position (including rights of

enforcement), and shall act in that capacity and distribute any proceeds recovered or received first,

for the benefit of the DIP Secured Parties in accordance with the DIP Loan Documents and second,

subsequent to Payment in Full of all DIP Obligations, for the benefit of the Existing RBL Secured

Parties. The Existing RBL Agent shall serve as agent for the DIP Agent for purposes of perfecting

the DIP Agent’s Liens on all DIP Collateral that, without giving effect to the Bankruptcy Code

and this Interim Order, is of a type such that perfection of a Lien therein may be accomplished

only by possession or control by a secured party.



                                                 50
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 482 of 1298



         6.         Reservation of Certain Third Party Rights and Bar of Challenges and Claims.

The Debtors’ DIP Stipulations shall be binding upon the Debtors, their estates, and each other

party in interest, including the Committee, in all circumstances upon entry of this Interim Order.

The Debtors’ Existing RBL Stipulations and the Debtors’ Existing Second Lien Stipulations shall

be binding upon each party in interest (other than the Debtors), including the Committee, if any,

and any chapter 11 trustee (or if the Cases are converted to cases under chapter 7 prior to the

expiration of the Challenge Period (as defined below), the chapter 7 trustee in such Successor

Case), except to the extent and only to the extent such party in interest with standing first,

commences, by the earlier of (x) forty-five (45) calendar days after the Petition Date, (y) with

respect to any Committee, within the earlier of (i) sixty (60) calendar days of the formation of any

Committee and (ii) seventy-five (75) days from the Petition Date, which in each case shall be

referred to as the “Challenge Period,” and the date that is the next calendar day after the

termination of the Challenge Period in the event that either (i) no Challenge (as defined below) is

properly raised during the Challenge Period or (ii) with respect only to those parties who properly

file a Challenge, such Challenge is fully and finally adjudicated, shall be referred to as the

“Challenge Period Termination Date”), (A) a contested matter or adversary proceeding

challenging or otherwise objecting to the admissions, stipulations, findings, or releases included

in the Debtors’ Existing RBL Stipulations and/or the Debtors’ Existing Second Lien Stipulations,

as applicable, or (B) a contested matter or adversary proceeding against any or all of the Existing

RBL Secured Parties and/or the Existing Second Lien Secured Parties, as applicable, in connection

with or related to the Existing RBL Obligations and/or the Existing Second Lien Obligations, as

applicable, or the actions or inactions of any of the Existing RBL Secured Parties and/or the

Existing Second Lien Secured Parties, as applicable, arising out of or related to the Existing RBL



                                                 51
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 483 of 1298



Obligations and/or the Existing Second Lien Obligations, as applicable, the Existing RBL Loan

Documents and/or the Existing Second Lien Loan Documents, as applicable, including any claim

against any or all of the Existing RBL Secured Parties and/or the Existing Second Lien Secured

Parties, as applicable, in the nature of a “lender liability” cause of action, setoff, counterclaim, or

defense to the Existing RBL Obligations and/or the Existing Second Lien Obligations, as

applicable (including those under section 506, 544, 547, 548, 549, 550, and/or 552 of the

Bankruptcy Code or by way of suit against any of the Existing RBL Secured Parties and/or any of

the Existing Second Lien Secured Parties, as applicable) (clauses (A) and (B) collectively, the

“Challenges” and, each individually, a “Challenge”), and second, obtains a final, non-appealable

order in favor of such party in interest sustaining any such Challenge in any such timely-filed

contested matter, adversary proceeding, or other action (any such Challenge timely brought for

which such a final and non-appealable order is so obtained, a “Successful Challenge”). If a

chapter 7 trustee or a chapter 11 trustee is appointed or elected during the Challenge Period, then

the Challenge Period Termination Date with respect to such trustee only, shall be the later of (i) the

last day of the Challenge Period and (ii) the date that is twenty (20) days after the date on which

such trustee is appointed or elected. Except as otherwise expressly provided herein, from and after

the Challenge Period Termination Date and for all purposes in these Cases and any Successor

Cases (and after the dismissal of these Cases or any Successor Cases), (i) all payments made to or

for the benefit of the Existing RBL Secured Parties and/or the Existing Second Lien Secured

Parties, as applicable, pursuant to, or otherwise authorized by, this Interim Order (whether made

prior to, on, or after the Petition Date) shall be indefeasible and not be subject to counterclaim, set-

off, subordination, recharacterization, defense, disallowance, recovery, or avoidance, (ii) any and

all such Challenges by any party in interest shall be deemed to be forever released, waived, and



                                                  52
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 484 of 1298



barred, (iii) all of the Existing RBL Obligations and/or the Existing Second Lien Obligations, as

applicable, shall be deemed to be fully allowed claims within the meaning of section 506 of the

Bankruptcy Code (which claims and Liens shall have been deemed satisfied to the extent the

Existing RBL Obligations are converted into Refinancing DIP Obligations as provided herein),

and (iv) the Debtors’ Existing RBL Stipulations and/or the Debtors’ Existing Second Lien

Stipulations, as applicable, including the release provisions therein, shall be binding on all parties

in interest in these Cases or any Successor Cases, including any Committee or chapter 11 or

chapter 7 trustee. Notwithstanding the foregoing, to the extent any Challenge is timely asserted,

the Debtors’ Existing RBL Stipulations and/or the Debtors’ Existing Second Lien Stipulations, as

applicable, and the other provisions in clauses (i) through (iv) in the immediately preceding

sentence shall nonetheless remain binding and preclusive on any Committee and on any other party

in interest from and after the Challenge Period Termination Date, except to the extent that such

Debtors’ Existing RBL Stipulations and/or the Debtors’ Existing Second Lien Stipulations, as

applicable, or the other provisions in clauses (i) through (iv) of the immediately preceding sentence

were expressly challenged in such Challenge and such Challenge becomes a Successful Challenge.

The Challenge Period may be extended only with the written consent of the Existing RBL Agent

in its sole discretion with respect to Challenges made in connection with the Existing RBL

Obligations, and only with the written consent of the Existing Second Lien Agent in its sole

discretion (at the direction of the Existing Second Lien Lenders in accordance with the Existing

Second Lien Credit Agreement) with respect to Challenges made in connection with the Existing

Second Lien Obligations. Notwithstanding any provision to the contrary herein, nothing in this

Interim Order shall be construed to grant standing on or authority to any party in interest, including

any Committee, to pursue or bring any cause of action, including any Challenge, on behalf of the



                                                 53
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 485 of 1298



Debtors or their Debtors’ estates. The failure of any party in interest, including any Committee,

to obtain an order of this Court prior to the Challenge Period Termination Date granting standing

to bring any Challenge on behalf of the Debtors’ estates shall not be a defense to failing to

commence a Challenge prior to the Challenge Period Termination Date as required under this

paragraph 6 or to require or permit an extension of the Challenge Period Termination Date. For

the avoidance of doubt, as to the Debtors, upon entry of this Interim Order, all Challenges, and any

right to assert any Challenge, are hereby irrevocably waived and relinquished as of the Petition

Date, and the Debtors’ Existing RBL Stipulations and/or the Debtors’ Existing Second Lien

Stipulations, as applicable, shall be binding in all respects on the Debtors irrespective of the filing

of any Challenge.

         7.         Carve-Out.

                    (a)   Carve-Out. As used in this Interim Order, the “Carve-Out” means the sum

of (i) all fees required to be paid to the Clerk of the Court and to the Office of the United States

Trustee under section 1930(a) of title 28 of the United States Code plus interest at the statutory

rate (without regard to the notice set forth in (iii) below); (ii) all reasonable fees and expenses up

to $50,000 incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard to

the notice set forth in (iii) below); (iii) to the extent allowed at any time, whether by interim order,

procedural order, or otherwise, all unpaid fees and expenses (the “Allowed Professional Fees”)

incurred or accrued by persons or firms retained by the Debtors pursuant to section 327, 328, or

363 of the Bankruptcy Code (the “Debtor Professionals”) and any Committee pursuant to

section 328 or 1103 of the Bankruptcy Code (the “Committee Professionals” and, together with

the Debtor Professionals, the “Professional Persons”) at any time before or on the first business

day following the day on which a Carve-Out Trigger Notice (as defined below) is given by the



                                                  54
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 486 of 1298



DIP Agent to the Debtors with a copy to counsel to the Committee (the day on which a Carve-Out

Trigger Notice is so given, the “Trigger Notice Date”); and (iv) Allowed Professional Fees of

Professional Persons in an aggregate amount not to exceed $2,750,000 incurred after the first

business day following the Trigger Notice Date, to the extent allowed at any time, whether by

interim order, procedural order, or otherwise (the amount set forth in this clause (iv) being the

“Carve-Out Cap”). Such Carve-Out Cap may be incurred on behalf of the Debtor Professionals

in an amount not to exceed $2,500,000 and on behalf of any Committee Professionals in an amount

not to exceed $250,000 (other than any such fees and disbursements incurred in connection with

the initiation or prosecution of any claims, causes of action, adversary proceedings or other

litigation against the agents or lenders under the Existing RBL Credit Facility, the Existing Second

Lien Credit Facility, or the DIP Facility). For purposes of the foregoing, “Carve-Out Trigger

Notice” shall mean a written notice delivered by the DIP Agent to the Debtors and their counsel,

the Existing Second Lien Secured Parties and their counsel, the U.S. Trustee, and lead counsel to

any Committee, which notice may be delivered following the occurrence and during the

continuation of an Event of Default (as defined in the DIP Credit Agreement) expressly stating

that the Carve-Out Cap is invoked. No portion of the Carve-Out, any cash collateral or proceeds

of the DIP Facility may be used for or in connection with (i) preventing, hindering or delaying the

DIP Agent’s or other DIP Secured Parties’ enforcement or realization upon the DIP Collateral

once an Event of Default has occurred and is continuing, (ii) using or seeking to use Cash Collateral

or selling or otherwise disposing of the DIP Collateral without the consent of the Required DIP

Lenders (as defined in the DIP Credit Agreement), (iii) using or seeking to use any insurance

proceeds related to the DIP Collateral without the consent of the DIP Agent or (iv) incurring

indebtedness other than the DIP Facility or in accordance with the DIP Budget; provided, that, the



                                                 55
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 487 of 1298



Debtors shall be permitted to use the proceeds of the DIP Facility or Cash Collateral as necessary

to contest an Event of Default alleged by the DIP Agent or any DIP Lender; and provided, further

that a Committee may incur up to $50,000 in the aggregate in investigating the Existing RBL

Credit Facility, Existing RBL Liens, Existing Second Lien Credit Facility or Existing Second Liens

to the extent such Committee brings any Challenge before the Challenge Period Termination Date.

For the avoidance of doubt, nothing contained herein shall be deemed a waiver of the any party’s

right to object to any fees of the Professional Persons.

                    (b)   Payment of Allowed Professional Fees Prior to Trigger Notice Date. Any

payment or reimbursement made prior to the occurrence of the Trigger Notice Date in respect of

any Allowed Professional Fees shall not reduce the Carve-Out. Prior to the occurrence of the

Trigger Notice Date, the Debtors shall be permitted to pay allowed fees and expenses of the Debtor

Professionals and the Committee Professionals subject to this Interim Order, the Bankruptcy Code,

the Bankruptcy Rules, the Local Rules, and any interim compensation procedures order entered

by this Court.

                    (c)   No Direct Obligation to Pay Professional Fees; No Waiver of Right to

Object to Fees. None of the DIP Secured Parties, the Existing RBL Secured Parties, or the Existing

Second Lien Secured Parties shall be responsible for the payment or reimbursement of any fees or

disbursements of any Professional Person incurred in connection with the Cases or any successor

cases under any chapter of the Bankruptcy Code. Nothing in this Interim Order or otherwise shall

be construed to obligate any DIP Secured Party, any Existing RBL Secured Party, or any Existing

Second Lien Secured Party in any way, to pay compensation to, or to reimburse expenses of, any

Professional Person or to guarantee that the Debtors have sufficient funds to pay such

compensation or reimbursement. Nothing herein shall be construed as consent to the allowance



                                                 56
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 488 of 1298



of any professional fees or expenses of any of the Debtors, the Committee, any other official or

unofficial committee in these Cases or any Successor Cases, or of any person or entity, or shall

affect the right of any party to object to the allowance and payment of any such fees and expenses.

                    (d)    Funding of Carve-Out a DIP Obligation. Any funding of the Carve-Out

shall be added to, and made a part of, the DIP Obligations secured by the DIP Collateral and shall

be otherwise entitled to the protections granted under this Interim Order, the DIP Loan Documents,

the Bankruptcy Code, and applicable law.

         8.         Waiver of 506(c) Claims. Subject to the entry of the Final Order, as a further

condition of (i) the DIP Facility and any obligation of the DIP Secured Parties to make credit

extensions pursuant to the DIP Loan Documents (and the consent of the DIP Secured Parties and

the Existing Secured Parties to the payment of the Carve-Out to the extent provided herein) and

(ii) the Debtors’ use of Cash Collateral pursuant to this Interim Order and a Final Order, (a) no

costs or expenses of administration of the Cases or any Successor Cases shall be charged against

or recovered from or against any or all of the DIP Secured Parties and/or the Existing Secured

Parties, the Existing Collateral, the DIP Collateral, and the Cash Collateral, in each case pursuant

to section 506(c) of the Bankruptcy Code or otherwise, without the prior written consent of the

DIP Agent, the Existing RBL Agent, and the Existing Required Second Lien Lenders, (b) no such

consent shall be implied from any other action, inaction, or acquiescence of any or all of the DIP

Secured Parties and the Existing Secured Parties, and (c) the exercise prior to the entry of the Final

Order of any rights under section 506(c) of the Bankruptcy Code or otherwise to charge any costs

or expense of administration of the Cases or any Successor Cases from or against the Existing

RBL Secured Parties or their Existing RBL Liens on or other interests in any or all of the DIP

Collateral, the Existing RBL Collateral, and the Cash Collateral, or the Existing Second Lien



                                                  57
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 489 of 1298



Secured Parties or their Existing Second Liens on or other interests in any or all of the DIP

Collateral, the Existing Second Lien Collateral, and the Cash Collateral, shall not impair and shall

be subject to, and junior to, the DIP Liens on and the DIP Secured Parties’ other interests in the

DIP Collateral, the Existing Collateral, and the Cash Collateral and the other DIP Protections

accorded the DIP Secured Parties.

         9.         After-Acquired Property. Except as otherwise expressly provided in this Interim

Order, pursuant to section 552(a) of the Bankruptcy Code, all property acquired by the Debtors on

or after the Petition Date is not, and shall not be, subject to any Lien of any person or entity

resulting from any security agreement entered into by the Debtors prior to the Petition Date, except

to the extent that such property constitutes proceeds of property of the Debtors that is subject to a

valid, enforceable, perfected, and unavoidable Lien as of the Petition Date (or a valid, enforceable,

and unavoidable Lien that is perfected subsequent to the Petition Date solely to the extent permitted

by section 546(b) of the Bankruptcy Code) that is not subject to subordination or avoidance under

the Bankruptcy Code or other provisions or principles of applicable law. If the Debtors engage in

any “land swap” transactions, the DIP Liens, Existing RBL Liens, Existing RBL Adequate

Protection Liens, Existing Second Liens, and Second Lien Adequate Protection Liens shall attach

to assets acquired in such “land swap” transactions as proceeds of property subject to such Liens.

         10.        Protection of DIP Secured Parties’ and Existing RBL Secured Parties’ Rights.

Unless the requisite DIP Secured Parties under the DIP Loan Documents and the Secured Swap

Agreements and the requisite Existing RBL Secured Parties under the Existing RBL Loan

Documents shall have provided their prior written consent or all DIP Obligations and Existing

RBL Obligations have been Paid in Full, there shall not be entered in any of these Cases or any

Successor Cases any order (including any order confirming any plan of reorganization or



                                                   58
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 490 of 1298



liquidation) that authorizes any of the following: (i) the obtaining of credit or the incurring of

indebtedness that is secured by a security, mortgage, or collateral interest or other Lien on all or

any portion of the DIP Collateral or Existing RBL Collateral and/or that is entitled to

administrative priority status, other than the Carve-Out, in each case that is superior to or pari

passu with the DIP Liens, the DIP Superpriority Claims, the Existing RBL Liens, the Existing

Prior Liens, the Existing RBL Adequate Protection Liens, the Existing RBL Adequate Protection

Superpriority Claims, and/or the other DIP Protections; (ii) the use of Cash Collateral for any

purpose other than to Pay in Full the DIP Obligations and the Existing RBL Obligations or as

otherwise permitted in the DIP Loan Documents and this Interim Order, (iii) the return of goods

pursuant to section 546(h) of the Bankruptcy Code (or other return of goods on account of any

prepetition indebtedness) to any creditor of any Debtor, or (iv) any material modification of any

of the DIP Secured Parties’ or the Existing RBL Secured Parties’ rights under this Interim Order,

the DIP Loan Documents, or the Existing RBL Loan Documents with respect to any DIP

Obligations.

         11.        Proceeds of Subsequent Financing.        Without limiting the provisions and

protections of the Carve-Out and paragraph 10 above, if at any time prior to the Payment in Full

of all the DIP Obligations (including subsequent to the confirmation of any chapter 11 plan or

plans with respect to any of the Debtors), the Debtors’ estates, any trustee, any examiner with

enlarged powers, or any responsible officer subsequently appointed shall obtain credit or incur

debt pursuant to section 364(b), 364(c), 364(d), or any other provision of the Bankruptcy Code in

violation of this Interim Order or the DIP Loan Documents, then all of the cash proceeds derived

from such credit or debt and all Cash Collateral shall immediately be turned over to the DIP Agent

for application to the DIP Obligations until Paid in Full.



                                                 59
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 491 of 1298



         12.        Cash Collection. From and after the date of the entry of this Interim Order, all

collections and proceeds of any DIP Collateral or Existing RBL Collateral or services provided by

any Debtor and all Cash Collateral that shall at any time come into the possession, custody, or

control of any Debtor, or to which any Debtor is now or shall become entitled at any time, shall be

promptly deposited in the same lock-box and/or deposit accounts into which the collections and

proceeds of the Existing RBL Collateral (the “Existing Collateral Accounts”) were deposited

under the Existing RBL Loan Documents (or in such other accounts of the Debtors as are

designated by the DIP Agent from time to time) (collectively, the “Cash Collection Accounts”),

which accounts shall be subject to the sole dominion and control of the DIP Agent and the Existing

RBL Agent (and the funds in such accounts may be used by the Debtors to the extent provided in

this Interim Order and the DIP Loan Documents). Upon the direction of the DIP Agent or,

following Payment in Full of the DIP Obligations, the Existing RBL Agent, at any time after the

occurrence of a Termination Event and subject in all instances to the provisions of paragraph 7

and paragraph 15, all proceeds in the Cash Collection Accounts shall be remitted to the DIP Agent

for application to the DIP Obligations until Payment in Full, and then to the Existing RBL Agent

for application to the Existing RBL Adequate Protection Claims until Payment in Full of such

claims. The Debtors are authorized to incur obligations and liabilities for treasury, depositary, or

cash management services, including overnight overdraft services, controlled disbursement,

automated clearinghouse transactions, return items, overdrafts, and interstate depository network

services provided on a postpetition basis by any financial institution at which any Cash Collection

Account is maintained; provided, however, that, except to the extent otherwise required by this

Court, nothing herein shall require any DIP Secured Party or Existing RBL Secured Party to incur

any overdrafts or provide any such services or functions to the Debtors.



                                                   60
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 492 of 1298



         13.        Disposition of DIP Collateral; Credit Bid.

                    (a)    Unless the DIP Obligations and the Existing RBL Obligations are Paid in

Full upon the closing of a sale or other disposition of the DIP Collateral or Existing RBL Collateral,

the Debtors shall not sell, transfer, lease, encumber, or otherwise dispose of any portion of the DIP

Collateral or any Existing RBL Collateral (or enter into any binding agreement to do so) (other

than the sale of crude oil, natural gas, or other hydrocarbons in the ordinary course of business

with respect to recurring revenues) without the prior written consent of the DIP Agent and, solely

with respect to the Existing RBL Collateral, the Existing RBL Agent (and no such consent shall

be implied from any other action, inaction, or acquiescence by any DIP Secured Party or Existing

RBL Secured Party or any order of this Court), except as permitted in the DIP Loan Documents

and/or the Existing RBL Loan Documents, as applicable, and this Interim Order. Except to the

extent otherwise expressly provided in the DIP Loan Documents, all proceeds from the sale,

transfer, lease, encumbrance, or other disposition of any DIP Collateral (other than the sale of

crude oil, natural gas, or other hydrocarbons in the ordinary course of business) shall be remitted

to the DIP Agent for application to the DIP Obligations until such DIP Obligations are Paid in Full

in accordance with the terms of this Interim Order and the DIP Loan Documents, and then to the

Existing RBL Agent for application to the Existing RBL Adequate Protection Claims until

Payment in Full of such claims. In addition, the Debtors are authorized and directed to enter into

such blocked account agreements (with cash dominion, if the DIP Agent so elects) with the DIP

Agent and such financial institutions as the DIP Agent may require, and, if it so elects, the DIP

Agent shall be entitled to enjoy the benefit of all control agreements to which the Existing RBL

Agent is a party without the need to enter into new blocked account agreements.




                                                  61
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 493 of 1298



                    (b)   Subject to any Successful Challenge and the Intercreditor Agreement, (i) so

long as the DIP Obligations have been or will be repaid in full in cash, the Existing RBL Agent

(or one or more of its designees, affiliates, or assignees) shall have the right to credit bid up to the

full amount of any Existing RBL Obligations in any sale of the Existing RBL Collateral (or any

DIP Collateral subject to any Existing RBL Adequate Protection Liens) under or pursuant to

(A) section 363 of the Bankruptcy Code, (B) any plan of reorganization or plan of liquidation

under section 1129 of the Bankruptcy Code to the extent any sale contemplated thereunder does

not result in Payment in Full of all of the DIP Obligations on the effective date of such plan, or

(C) section 725 of the Bankruptcy Code and (ii) so long as the DIP Obligations and the Existing

RBL Obligations have been or will be repaid in full in cash, the Existing Second Lien Agent (or

one or more of its designees, affiliates, or assignees) shall have the right to credit bid up to the full

amount of any Existing Second Lien Obligations in any sale of the Existing Second Lien Collateral

(or any DIP Collateral subject to any Second Lien Adequate Protection Liens) under or pursuant

to (A) section 363 of the Bankruptcy Code, (B) any plan of reorganization or plan of liquidation

under section 1129 of the Bankruptcy Code to the extent any sale contemplated thereunder does

not result in Payment in Full of all of the DIP Obligations on the effective date of such plan, or

(iii) section 725 of the Bankruptcy Code; provided, however, that any credit bid by the Existing

Second Lien Agent (on behalf of the Existing Second Lien Secured Parties) shall include a

sufficient cash purchase price to Pay in Full the DIP Obligations and the Existing RBL Obligations

on the closing date of any such sale or otherwise satisfy the requirements of the Intercreditor

Agreement. The Debtors, on behalf of themselves and their estates, stipulate and agree that (i) any

sale of all or part of the Existing RBL Collateral (or any DIP Collateral subject to any Existing

RBL Adequate Protection Liens) that does not include the right to credit bid up to the full amount



                                                   62
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 494 of 1298



of the Existing RBL Obligations would mean that the Existing RBL Agent and the other Existing

RBL Secured Parties will not receive the indubitable equivalent of their claims and interests, and

(ii) any sale of all or part of the Existing Second Lien Collateral (or any DIP Collateral subject to

the Existing Second Lien Adequate Protection Liens) that does not include the right to credit bid

up to the full amount of the Existing Second Lien Obligations, subject to the Intercreditor

Agreement, would mean that the Existing Second Lien Agent and the other Existing Second Lien

Secured Parties will not receive the indubitable equivalent of their claims and interests. The DIP

Agent (or one or more of its designees, affiliates, or assignees) shall have the unqualified right to

credit bid any or all of the DIP Obligations under or pursuant to (i) section 363 of the Bankruptcy

Code, (ii) any plan of reorganization or plan of liquidation under section 1129 of the Bankruptcy

Code, or (iii) section 725 of the Bankruptcy Code. If the DIP Agent, the Existing RBL Agent, or

the Existing Second Lien Agent or their respective designees, affiliates, or assignees make a credit

bid in connection with any auction or other sale process relating to the sale or other disposition of

any DIP Collateral, Existing RBL Collateral, or Existing Second Lien Collateral then for purposes

of such auction or sale process or any applicable order of this Court, the DIP Agent, the Existing

RBL Agent, and/or the Existing Second Lien Agent shall be automatically deemed to be a qualified

bidder and its bid shall be automatically deemed to constitute a qualified bid, regardless of whether

the qualified bidder or qualified bid requirements are satisfied.

         14.        Termination Events. The following shall constitute a termination event under this

Interim Order, the DIP Loan Documents and the Secured Swap Agreements unless waived in

writing by each of the DIP Agent and the Existing RBL Agent or the respective Secured Swap

Party (each, a “Termination Event”):




                                                   63
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 495 of 1298



                    (a)   The occurrence of an “Event of Default” under the DIP Credit Agreement,

as set forth therein (a “DIP Default Termination Event”), including, for avoidance of doubt, the

failure to obtain entry of the Final Order, in form and substance acceptable to the DIP Secured

Parties and the Existing RBL Agent, on or before the date that is thirty-five (35) days following

entry of the Interim Order.

                    (b)   Any other breach, default, or other violation by any of the Debtors of the

terms and provisions of this Interim Order.

                    (c)   The Debtors’ failure to (i) enter into a restructuring support agreement (the

“RSA”) in form and substance acceptable to the DIP Lenders and the Existing RBL Lenders by

the date that is no later than 45 days after the Petition Date, and (ii) if required as a term of such

RSA and not waived, (x) file a motion seeking approval to enter into the RSA by the date that is

no later than 30 days after the Petition Date and (y) obtain an order from the Bankruptcy Court

authorizing the entry into the RSA by the date that is no later than 60 days after the Petition Date.

                    (d)   The Debtors’ failure to file a chapter 11 plan (the “Plan”) and a disclosure

statement for the Plan (the “Disclosure Statement”) that provides for Payment in Full of the DIP

Obligations and the Existing RBL Obligations in accordance with the RSA, or, is otherwise in

form and substance reasonably acceptable to the Required DIP Lenders, or, after the DIP

Obligations have been Paid in Full, the “Majority Lenders” under the Existing RBL Credit

Agreement, in each case, by the date that is no later than 150 days after the Petition Date.

                    (e)   The Disclosure Statement not being approved by the Bankruptcy Court by

the date that is no later than 180 days after the Petition Date.

                    (f)   The Bankruptcy Court not entering an order confirming the Plan by the date

that is no later than 210 days after the Petition Date; provided, that, the DIP Agent with the consent



                                                   64
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 496 of 1298



of the requisite DIP Lenders, or, after Payment in Full of the DIP Obligations, the Existing RBL

Agent with the consent of the requisite Existing RBL Lenders under the Existing RBL Credit

Agreement, may extend the time by which the Debtors may satisfy the milestones described in

provisions (c)-(f) (together, the “Chapter 11 Milestones”) without further order of this Court.

         15.        Rights and Remedies upon Termination Event.

                    (a)   Subject to the provisions of this paragraph 15, immediately upon the

occurrence and continuation of a Termination Event, the DIP Agent may exercise all rights and

remedies under this Interim Order, the DIP Loan Documents, and/or applicable non-bankruptcy

law, including the right to (A) declare all DIP Obligations to be immediately due and payable,

(B) declare the termination, reduction, or restriction of any further commitment to extend credit to

the Debtors, to the extent any such commitment remains, and/or (C) terminate the DIP Facility and

any other DIP Loan Documents as to any future liability or obligation of the DIP Agent and the

other DIP Secured Parties, but without affecting any of the DIP Obligations or the DIP Liens

securing the DIP Obligations.

                    (b)   Subject to the provisions of this paragraph 15, immediately upon the

occurrence and continuation of a Termination Event, the DIP Agent or the Existing RBL Agent

may declare a termination, reduction, or restriction on the ability of the Debtors to use any Cash

Collateral (any such declaration under any of clauses 15(a) or 15(b) shall be made to the respective

lead counsel to the Debtors, counsel to any Committee, counsel to the Existing Second Lien

Secured Parties, and the United States Trustee, and shall be referred to herein as a “Termination

Declaration” and the date that is the earliest to occur of any such Termination Declaration being

herein referred to as the “Termination”).




                                                65
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 497 of 1298



                    (c)   Upon the making of a Termination Declaration, the Debtors and all parties

in interest shall have five (5) Business Days to seek an emergency hearing (the “Termination

Hearing Period”) before this Court for the sole purpose of contesting whether a Termination

Event has occurred, and section 105 of the Bankruptcy Code may not be invoked by the Debtors,

the Committee, or any other party in interest in an effort to restrict or preclude any DIP Secured

Party and/or Existing Secured Party from exercising any rights or remedies set forth in this Interim

Order, the DIP Loan Documents, or the Existing RBL Loan Documents. During the Termination

Hearing Period, the Debtors may not use Cash Collateral or any amounts previously or thereafter

advanced under the DIP Facility except in accordance with the DIP Budget (subject to the

Permitted Variances); provided, that, if the Termination Hearing Period ends prior to the

occurrence of the hearing contemplated thereby, for the period between the last day of the

Termination Hearing Period and the day of such hearing, the Debtors may not use Cash Collateral,

request any additional Borrowings (as defined in the DIP Credit Agreement) or use any amounts

previously advanced under the DIP Facility.

                    (d)   Subject in all respects to the Carve-Out, following the conclusion of the

Termination Hearing Period (unless prior to such time this Court determines that a Termination

Event has not occurred and/or is not continuing), (i) the DIP Agent is hereby granted relief from

the automatic stay, without further notice, hearing, motion, order, or other action of any kind, to

foreclose on, or otherwise enforce and realize on, its DIP Liens on all or any portion of the DIP

Collateral, including by collecting accounts receivable and applying the proceeds thereof to the

DIP Obligations or Existing Secured Party Adequate Protection and by occupying the Debtors’

premises to sell or otherwise dispose of the DIP Collateral and (ii) each Secured Swap Party is

hereby granted relief from the automatic stay, without further notice, hearing, motion, order, or



                                                  66
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 498 of 1298



other action of any kind, to exercise all rights under any Secured Swap Agreement (including,

without limitation, the suspension, termination, liquidation, withholding of performance, or

acceleration thereof, and the setoff, netting, and application of any payment, settlement payment,

termination values, termination payments, and any other amounts that such Secured Swap Party

would be entitled to receive from or otherwise be obligated to pay to any Debtor under any Secured

Swap Agreement in accordance with the terms of each such Secured Swap Agreement).

                    (e)   Subject in all respects to the Carve-Out, upon the effectiveness of any relief

from the automatic stay with respect to the DIP Facility pursuant to paragraph 15(d) hereof, the

Existing RBL Agent shall have relief from the automatic stay as against the Existing RBL

Collateral to the same extent as the DIP Agent, and without further notice, hearing, motion, order,

or other action of any kind, to foreclose on, or otherwise enforce and realize on its Existing RBL

Liens and the Existing RBL Adequate Protection Liens on, all or any portion of the Existing RBL

Collateral (including by collecting accounts receivable and applying the proceeds thereof to the

Existing RBL Obligations, and by occupying the Debtors’ premises to sell or otherwise dispose of

the Existing RBL Collateral) or otherwise exercise remedies against the Existing RBL Collateral

permitted by this Interim Order, the Existing RBL Loan Documents, and/or applicable non-

bankruptcy law; provided, however, that any such foreclosure or other enforcement by the Existing

RBL Agent of any Existing RBL Liens or any Existing RBL Adequate Protection Liens or any

other such exercise of remedies by the Existing RBL Agent against the Existing RBL Collateral

shall not interfere with or otherwise be inconsistent with any foreclosure or other enforcement by

the DIP Agent of any DIP Liens or other DIP Protections or any other exercise of remedies by the

DIP Agent, and any proceeds received by the Existing RBL Agent in connection with such




                                                    67
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 499 of 1298



foreclosure, enforcement, or other exercise of remedies shall be turned over to the DIP Agent for

application to the DIP Obligations until Paid in Full.

                    (f)    Subject to the provisions of paragraphs 6 and 15(c) hereof, and subject to

the Carve-Out, the Existing Prior Liens, and the terms of the Intercreditor Agreement, all proceeds

realized in connection with the exercise of the rights and remedies of the DIP Secured Parties or

the Existing RBL Secured Parties shall be turned over first to the DIP Agent for application to the

DIP Obligations under, and in accordance with the provisions of, the DIP Loan Documents and

this Interim Order (which provides, first, for application to the outstanding New Money Loans,

and then, to the Refinanced Loans) until Payment in Full of all of the DIP Obligations and then to

the Existing RBL Agent for application to the Existing RBL Obligations under, and in accordance

with the provisions of, the Existing RBL Loan Documents and this Interim Order until Payment

in full of the Existing RBL Obligations and then to the Existing Second Lien Agent for application

to the Existing Second Lien Obligations under, and in accordance with the provisions of, the

Existing Second Lien Loan Documents and this Interim Order until Payment in Full of the Existing

Second Lien Obligations.

         16.        Restriction on Use of Proceeds. Notwithstanding anything herein to the contrary,

no loans and/or proceeds from the DIP Facility, DIP Collateral, Cash Collateral (including any

retainer held by any professionals for the below-referenced parties), Existing RBL Collateral,

Existing Second Lien Collateral, or any portion of the Carve-Out may be used by (a) any Debtor,

Committee, or trustee or other estate representative appointed in the Cases or any Successor Cases,

or any other person, party, or entity (including any of the Debtor Professionals, the Committee

Professionals, or the members of any Committee (“Committee Members”)) to investigate or

prosecute any Challenge (including any litigation or other action) in connection with the value of



                                                   68
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 500 of 1298



the DIP Collateral, the Existing RBL Collateral, or the Existing Second Lien Collateral (or to pay

any professional fees and disbursements incurred in connection therewith) at any time; or (b) any

Debtor, any Committee, or any trustee or other estate representative appointed in the Cases or any

Successor Cases, or any other person, party, or entity (including any of the Debtor Professionals,

the Committee Professionals, or the Committee Members) to (or to pay any professional fees and

disbursements incurred in connection therewith): (i) request authorization to obtain postpetition

loans or other financial accommodations pursuant to section 364(c) or 364(d) of the Bankruptcy

Code, or otherwise, other than from the DIP Secured Parties, or to seek any modification to this

Interim Order not approved by the DIP Agent (after having obtained the approval of the requisite

DIP Secured Parties under the DIP Credit Agreement) and, to the extent such modification would

affect the rights of any of the Existing RBL Secured Parties, the Existing RBL Agent (after

obtaining the approval of the requisite Existing RBL Secured Parties under the Existing RBL

Credit Agreement); (ii) investigate (except as set forth below), assert, join, commence, support, or

prosecute any action for any claim, counterclaim, action, proceeding, application, motion,

objection, defense, or other contested matter seeking any order, judgment, determination, or

similar relief against, or adverse to the interests of, in any capacity, any or all of the DIP Secured

Parties, the Existing RBL Secured Parties, the Existing Second Lien Secured Parties, their

respective affiliates, assigns, or successors and the respective officers, directors, employees,

agents, attorneys, representatives, and other advisors of the foregoing, with respect to any

transaction, occurrence, omission, action, or other matter (including formal or informal discovery

proceedings in anticipation thereof), including (A) any Challenges and any Avoidance Actions or

other actions arising under chapter 5 of the Bankruptcy Code; (B) any action with respect to the

validity, enforceability, priority, and extent of the DIP Obligations, the Existing RBL Obligations



                                                 69
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 501 of 1298



and/or the Existing Second Lien Obligations, or the validity, extent, and priority of the DIP Liens,

the Existing RBL Liens, the Existing RBL Adequate Protection Liens, the Existing Second Liens,

and/or the Existing Second Lien Adequate Protection Liens; (C) any action seeking to invalidate,

set aside, avoid, or subordinate, in whole or in part, the DIP Liens, the other DIP Protections, the

Existing RBL Liens, the Existing RBL Adequate Protection Liens, the other Existing RBL

Adequate Protection, the Existing Second Liens, the Existing Second Lien Adequate Protection

Liens, or the other Existing Second Lien Adequate Protection; (D) any “lender liability” cause of

action; (E) except to contest in good faith the occurrence or continuance of any Termination Event

as permitted in paragraph 15, any action seeking, or having the effect of, preventing, hindering, or

otherwise delaying any or all of the DIP Secured Parties’, and, after the Payment in Full of the DIP

Obligations, the Existing RBL Secured Parties’, assertion, enforcement, or realization on the Cash

Collateral, the DIP Collateral, or the Existing RBL Collateral in accordance with the DIP Loan

Documents or the Existing RBL Loan Documents, as applicable, or this Interim Order); and/or

(F) any action seeking to modify any of the rights, remedies, priorities, privileges, protections, and

benefits granted to any or all of the DIP Secured Parties, the Existing RBL Secured Parties, and

the Existing Second Lien Secured Parties hereunder or under the DIP Loan Documents, the

Existing RBL Loan Documents, or the Existing Second Lien Loan Documents, as applicable, or

any payments made thereunder or in respect thereof; provided, however, that up to $50,000 in the

aggregate of the Carve-Out, any DIP Collateral, any Existing RBL Collateral, any Existing Second

Lien Collateral, any Cash Collateral, and proceeds of the DIP Facility may be used by the

Committee (to the extent such Committee is appointed) to investigate (but not to prosecute) the

claims and/or Liens of the Existing RBL Agent and the other Existing RBL Secured Parties under

the Existing RBL Loan Documents and the claims and/or Liens of the Existing Second Lien Agent



                                                 70
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 502 of 1298



and the other Existing Second Lien Secured Parties under the Existing Second Lien Loan

Documents (but not the claims and/or Liens of the DIP Agent and the other DIP Secured Parties)

so long as such investigation occurs and any Challenge is brought within the Challenge Period;

provided, further, that the Debtors shall be permitted to use the proceeds of the DIP Facility or

Cash Collateral as necessary to contest an Event of Default alleged by the DIP Agent or any DIP

Lender.; (iii) pay any fees or similar amounts to any person (other than the Existing RBL Secured

Parties) who has proposed or may propose to purchase interests in any of the Debtors without the

prior written consent of the DIP Agent and the Existing RBL Agent; (iv) use or seek to use any

insurance proceeds related to any DIP Collateral, any Existing RBL Adequate Protection

Collateral, any Existing RBL Collateral or any Cash Collateral without the consent of the DIP

Agent; (v) incur or seek to incur indebtedness other than the DIP Facility or in accordance with

the DIP Budget; (vi) use or seek to use Cash Collateral or (vii) sell or otherwise dispose of DIP

Collateral or Existing RBL Collateral, unless otherwise permitted hereby, without the prior written

consent of the DIP Agent and the Existing RBL Agent, as applicable.

         17.        Proofs of Claim. Neither the Existing RBL Secured Parties nor the Existing

Second Lien Secured Parties will be required to file proofs of claim in any of the Cases or

Successor Cases for any claim allowed herein. The Debtors’ Existing RBL Stipulations shall be

deemed to constitute a timely filed proof of claim for the Existing RBL Secured Parties in respect

of all Existing RBL Obligations and the Debtors’ Existing Second Lien Stipulations shall be

deemed to constitute a timely filed proof of claim for the Existing Second Lien Secured Parties in

respect of all Existing Second Lien Obligations. In addition, the Existing RBL Secured Parties,

the DIP Secured Parties, and the Existing Second Lien Secured Parties will not be required to file

any request for allowance and/or payment of any administrative expenses, and this Order shall be



                                                 71
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 503 of 1298



deemed to constitute a timely filed request for allowance and/or payment of any Existing RBL

Obligations and Existing Second Lien Obligations constituting administrative expenses or any DIP

Obligations, as applicable. Notwithstanding any order entered by this Court in relation to the

establishment of a bar date in any of the Cases or Successor Cases to the contrary, each of the

Existing RBL Agent, for the benefit of itself and the other Existing RBL Secured Parties, the

Existing Second Lien Agent, for the benefit of itself and the other Existing Second Lien Secured

Parties, and the DIP Agent, for the benefit of itself and the other DIP Secured Parties, is hereby

authorized and entitled, in its sole discretion, but not required, to file (and amend and/or

supplement, in its discretion) in each of the Cases or Successor Cases (i) in the case of Existing

RBL Agent, a proof of claim and/or aggregate proofs of claim in respect of any Existing RBL

Obligations, (ii) in the case of each of the Existing RBL Agent and the DIP Agent, a request or

aggregate requests for allowance and/or payment of any portion of the Existing RBL Obligations

constituting administrative expenses or any DIP Obligations, as applicable, and (iii) in the case of

the Existing Second Lien Agent, a proof of claim and/or aggregate proofs of claim in respect of

any Existing Second Lien Obligations. This paragraph 17 shall in all regards remain subject to the

Intercreditor Agreement.

         18.        Preservation of Rights Granted Under the Interim Order.

                    (a)   No Non-Consensual Modification or Extension of Interim Order. The

Debtors irrevocably waive any right to seek any amendment, modification, or extension of this

Interim Order (including through any chapter 11 plan of reorganization) without the prior written

consent of the DIP Agent and the Existing RBL Agent, and no such consent shall be implied by

any other action, inaction, or acquiescence of the DIP Secured Parties or any of the Existing RBL

Secured Parties. In the event any or all of the provisions of this Interim Order are hereafter



                                                 72
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 504 of 1298



modified, amended, or vacated by a subsequent order of this Court or any other court, such

modification, amendment, or vacatur shall not affect the validity, perfection, priority, allowability,

enforceability, or non-avoidability of any advances, payments, or use of cash authorized or made

hereby or pursuant to the DIP Loan Documents or Secured Swap Agreements, or Lien, claim,

priority, or other DIP Protections authorized or created hereby or pursuant to the DIP Loan

Documents or Secured Swap Agreements. Based on the findings set forth in this Interim Order

and in accordance with section 364(e) of the Bankruptcy Code, which is applicable to the DIP

Facility, in the event any or all of the provisions of this Interim Order are hereafter reversed,

modified, vacated, or stayed by a subsequent order of this Court or any other court, the DIP Secured

Parties and the Existing Secured Parties shall be entitled to the protections provided in

section 364(e) of the Bankruptcy Code, and notwithstanding any such reversal, modification,

vacatur, or stay, any use of Cash Collateral or any DIP Obligations or any DIP Protections

(including the Existing Secured Party Adequate Protection) incurred or granted by the Debtors

prior to the actual receipt of written notice by the DIP Agent, the Existing RBL Agent, or the

Existing Second Lien Agent, as applicable, of the effective date of such reversal, modification,

vacatur, or stay shall remain in full force and effect and be binding on all parties in interest and be

governed in all respects by the original provisions of this Interim Order (and shall maintain their

respective priorities as provided by this Interim Order), and the DIP Secured Parties, the Existing

RBL Secured Parties, and the Existing Second Lien Secured Parties shall be entitled to all of the

DIP Protections (including the Existing Secured Party Adequate Protection) and all other rights,

remedies, Liens, priorities, privileges, protections, and benefits granted pursuant to section 364(e)

of the Bankruptcy Code, this Interim Order, or the DIP Loan Documents.




                                                  73
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 505 of 1298



                    (b)   Dismissal. If any order dismissing any of the Cases under section 1112 of

the Bankruptcy Code or otherwise is at any time entered, then notwithstanding any such dismissal,

(i) the DIP Protections (including the Existing Secured Party Adequate Protection) and all other

rights, remedies, Liens, priorities, privileges, protections, and benefits granted to any or all of the

DIP Secured Parties and the Existing Secured Parties, respectively, shall remain in full force and

effect and be binding on all parties in interest and be governed in all respects by the provisions of

this Interim Order (and shall maintain their respective priorities as provided by this Interim Order)

until all DIP Obligations and all Existing RBL Adequate Protection Claims have been Paid in Full,

and such order of dismissal shall so provide (in accordance with section 105 and 349 of the

Bankruptcy Code), and (ii) this Court shall retain jurisdiction, notwithstanding such dismissal, for

the purposes of enforcing such DIP Protections (including the Existing Secured Party Adequate

Protection) and all other rights, remedies, Liens, priorities, privileges, protections, and benefits

granted to any or all of the DIP Secured Parties and the Existing Secured Parties, respectively.

                    (c)   Survival of Interim Order. The provisions of this Interim Order, the DIP

Loan Documents and the Secured Swap Agreements any actions taken pursuant hereto or thereto,

and all of the DIP Protections (including the Existing Secured Party Adequate Protection), and all

other rights, remedies, Liens, priorities, privileges, protections, and benefits granted to any or all

of the DIP Secured Parties and the Existing Secured Parties, respectively, shall survive, and shall

not be modified, impaired, or discharged by, the entry of any order confirming any plan of

reorganization in any Case or Successor Case, converting any Case to a case under chapter 7,

dismissing any of the Cases, withdrawing of the reference of any of the Cases or any Successor

Cases or providing for abstention from handling or retaining of jurisdiction of any of the Cases or

any Successor Case in this Court, or terminating the joint administration of these Cases or any



                                                  74
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 506 of 1298



Successor Case or by any other act or omission. The terms and provisions of this Interim Order,

including all of the DIP Protections (including the Existing Secured Party Adequate Protection)

and all other rights, remedies, Liens, priorities, privileges, protections, and benefits granted to any

or all of the DIP Secured Parties and the Existing Secured Parties, respectively, shall continue in

full force and effect and be binding on all parties in interest notwithstanding the entry of any such

order, and such DIP Protections (including the Existing Secured Party Adequate Protection), and

such other rights, remedies, Liens priorities, privileges, protections, and benefits, shall continue in

full force and effect in these proceedings and in any Successor Cases and after dismissal of any

thereof, and shall maintain their respective priorities as provided by this Interim Order. Subject to

the provisions of paragraph 2(d) of this Interim Order with respect to the treatment of the

Refinancing DIP Obligations, the DIP Obligations shall not be discharged by the entry of an order

confirming any such chapter 11 plan, the Debtors having waived such discharge pursuant to

section 1141(d)(4) of the Bankruptcy Code.

         19.        Insurance Policies. Upon entry of this Interim Order, the DIP Agent shall be

deemed to be, without any further action or notice, named as additional insureds and loss payees,

as applicable, on each insurance policy maintained by the Debtors that in any way covers the DIP

Collateral, and the Debtors shall take such actions as are reasonably requested by the DIP Agent,

the Existing RBL Agent, or the Existing Second Lien Agent from time to time to evidence or

effectuate the foregoing.

         20.        Preservation of Prepetition Priorities and Interests. Nothing in this Interim

Order is intended to change or otherwise modify the prepetition priorities among secured creditors

of the Debtors (including under the Intercreditor Agreement), including any sureties’, operators’,

or nonoperators’ recoupment rights to the extent their rights are valid, enforceable, nonavoidable,



                                                  75
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 507 of 1298



and perfected, and nothing in this Interim Order shall be deemed to have changed or modified such

prepetition priorities, all of which are hereby expressly preserved; provided, however, that the

Debtors, the Committee, the DIP Secured Parties, and all other parties in interest reserve all rights

to object to any of the foregoing claims or liens.

         21.        Surety Bonds. Notwithstanding anything to the contrary in the Debtors’

Emergency Motion for Interim and Final Authority to (I) Continue Insurance Policies and Surety

Bond Program, (II) Pay All Obligations With Respect Thereto, (III) Authorizing Financial

Institutions to Honor and Process Related Checks and Transfers, and (II) Granting Related Relief

(the “Insurance and Surety Bond Motion”) and any order approving the relief sought therein in

the ordinary course of business, the Debtors may only (a) renew, amend, modify, supplement, and

extend their existing Surety Bond Program, (b) obtain new or replacement surety bonds, (c) post

new or additional collateral, or issue letters of credit, (d) execute other agreements in connection

with the Surety Bond Program (as defined in the Insurance and Surety Bond Motion), and (e)

continue to perform under the Surety Indemnity Agreements (as defined in the Insurance and

Surety Bond Motion), in each case of (a)-(e), with the consent of the DIP Agent, not to be

unreasonably withheld.

         22.        Postpetition Hedging Arrangement. For the avoidance of doubt, (a) any Secured

Swap Agreement (as defined in the DIP Credit Agreement) must be with an Approved

Counterparty (as defined in the DIP Credit Agreement) and otherwise subject to the limitations

provided in the DIP Credit Agreement, and (b) any Secured Swap Obligations will be granted DIP

Superpriority Claims, DIP Liens, automatic stay relief, and the other DIP Protections afforded by

this Interim Order and the Final Order in respect of each such transaction until the Secured Swap

Obligations are indefeasibly Paid in Full in cash, or as otherwise provided by this Interim Order



                                                  76
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 508 of 1298



and the Final Order, as applicable. The relief and protections provided by this Interim Order and

the Final Order, as applicable, to any such Secured Swap Party with respect to such Secured Swap

Obligations shall not be subject to discharge or impairment, except as otherwise provided by this

Interim Order and the Final Order, as applicable.

         23.        Other Rights and Obligations.

                    (a)   Expenses. As provided in the DIP Loan Documents (and without limiting

the Debtors’ respective obligations thereunder), the applicable Debtors will pay all reasonable and

documented expenses incurred by the DIP Agent (including the reasonable fees and disbursements

of all counsel for the DIP Agent, any Secured Swap Party to the extent provided in the DIP Credit

Agreement, and any internal or third-party appraisers, consultants, advisors, and auditors engaged

by or for the benefit of the DIP Agent and/or its counsel) in connection with the Cases, including

the preparation, execution, delivery, and administration of the DIP Loan Documents, the Secured

Swap Agreements, this Interim Order, the Final Order, and any other agreements, instruments,

pleadings, or other documents prepared or reviewed in connection with any of the foregoing,

whether or not any or all of the transactions contemplated hereby or by the DIP Loan Documents

are consummated.

                    (b)   Notice of Professional Fees. Professionals for the DIP Agent, the Secured

Swap Parties, the Existing RBL Agent and the Existing Second Lien Secured Parties (including

professionals engaged by counsel to the DIP Agent, the Existing RBL Agent, or the Existing

Second Lien Secured Parties, as applicable) (collectively, the “Lender Professionals”) shall not

be required to comply with the United States Trustee fee guidelines or submit invoices to this

Court, United States Trustee, any Committee or any other party in interest. Copies of summary

invoices submitted to the Debtors by such Lender Professionals shall be forwarded by the Debtors



                                                    77
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 509 of 1298



to the United States Trustee, counsel for any Committee, and such other parties as this Court may

direct. The summary invoices shall be sufficiently detailed to enable a determination as to the

reasonableness of such fees and expenses; provided, however, that such summary invoices may be

redacted to the extent necessary to delete any information subject to the attorney-client privilege,

any information constituting attorney work product, or any other confidential information, and the

provision of such summary invoices shall not constitute any waiver of the attorney-client privilege

or of any benefits of the attorney work product doctrine or other applicable privilege; and provided,

further that to the extent DIP Agent and Existing RBL Agent are the same and have a single set of

advisors, such advisors may submit a single combined invoice for their aggregated services. If the

Debtors, United States Trustee, or any Committee object to the reasonableness of the fees and

expenses of any of the Lender Professionals and cannot resolve such objection within ten (10) days

of receipt of such invoices, then the Debtors, United States Trustee, or the Committee, as the case

may be, shall file with this Court and serve on such Lender Professionals an objection (the “Fee

Objection”) limited to the issue of the reasonableness of such fees and expenses, and any failure

by any such party to file a Fee Objection within such ten (10) day period shall constitute a waiver

of any right of such party to object to the applicable invoice. Notwithstanding any provision herein

to the contrary, any objection to, and any hearing on an objection to, payment of any fees and

expenses set forth in a professional fee invoice in respect of Lender Professionals shall be limited

to the reasonableness of the particular items or categories of the fees and expenses that are the

subject of such objection. The Debtors shall timely pay in accordance with the terms and

conditions of this Interim Order (a) the undisputed fees, and expenses reflected on any invoice to

which a Fee Objection has been timely filed and (b) all fees, costs, and expenses on any invoice to

which no Fee Objection has been timely filed. All such unpaid fees, costs, expenses, and charges



                                                 78
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 510 of 1298



of the DIP Agent, the Secured Swap Parties, Existing RBL Agent and/or Existing Second Lien

Secured Parties, as applicable, that have not been disallowed by this Court on the basis of an

objection filed by the Debtor, the United States Trustee, or the Committee (or any subsequent

trustee of the Debtors’ estates) in accordance with the terms hereof shall constitute DIP

Obligations, Existing RBL Obligations and/or Existing Second Lien Obligations, as applicable,

and shall be secured by the DIP Collateral, Existing RBL Collateral and/or Existing Second Lien

Collateral, as applicable, as specified in this Interim Order. Any and all fees and expenses paid

prior to the Petition Date by any Debtor to the DIP Secured Parties, the Existing RBL Secured

Parties and/or the Existing Second Lien Secured Parties in connection with or with respect to the

DIP Facility, the DIP Credit Agreement, or the other DIP Loan Documents and Secured Swap

Agreements are hereby approved in full and non-refundable and shall not otherwise be subject to

any Challenge. All fees, costs, expenses and charges paid to the Existing Second Lien Agent

and/or Existing Second Lien Secured Parties pursuant to this paragraph 23(a) shall be subject to

the Intercreditor Agreement and section 506(b) of the Bankruptcy Code in all regards.

                    (c)   Information Rights. The Debtors shall substantially contemporaneously

provide the advisors to the Committee, the United States Trustee, the advisors to the Existing RBL

Secured Parties, and the advisors to the Existing Second Lien Secured Parties with all required

written financial reporting and other periodic reporting that is required to be provided to the DIP

Agent or the other DIP Secured Parties under the DIP Loan Documents and the DIP Orders;

provided, that, to the extent such information constitutes material non-public information, such

information will be shared either (i) with the advisors to the Committee, the advisors to the

Existing RBL Secured Parties and the advisors to the Existing Second Lien Secured Parties on a

professionals’ eyes only basis or (ii) with the advisors to the Committee, the advisors to the



                                                79
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 511 of 1298



Existing RBL Secured Parties, and the advisors to the Existing Second Lien Secured Parties for

distribution to the members of the Committee, the Existing RBL Secured Parties, and the Existing

Second Lien Secured Parties pursuant to a confidentiality agreement in form and substance

reasonably satisfactory to the Debtors; provided, further, that for the avoidance of doubt, the

United States Trustee, the members of the Committee, the Existing RBL Secured Parties, and the

Existing Second Lien Secured Parties shall not be entitled to any consent right granted to the DIP

Agent and/or any of the other DIP Secured Parties with respect to such written financial reporting

and other periodic reporting.

                    (d)   Binding Effect. Subject only to paragraph 6 above, the provisions of this

Interim Order, including all findings herein, and the DIP Loan Documents and the Secured Swap

Agreements shall be binding upon all parties in interest in these Cases and any Successor Cases,

including the DIP Secured Parties, the Existing Secured Parties, any Committee, and the Debtors

and their respective estates, successors, and assigns (including any chapter 7 or chapter 11 trustee

hereinafter appointed or elected for the estate of any of the Debtors, an examiner appointed

pursuant to section 1104 of the Bankruptcy Code, or any other fiduciary or responsible person

appointed as a legal representative of any of the Debtors or with respect to the property of the

estate of any of the Debtors), whether in any of the Cases, in any Successor Cases, or upon

dismissal of any such Case or Successor Case; provided, however, that the DIP Secured Parties

and the Existing Secured Parties shall have no obligation to permit the use of Cash Collateral or to

extend any financing to any chapter 7 or chapter 11 trustee or other responsible person appointed

for the estates of the Debtors in any Case or Successor Case.

                    (e)   No Waiver. The failure of the Existing Secured Parties or the DIP Secured

Parties to seek relief or otherwise exercise their rights and remedies under this Interim Order, the



                                                  80
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 512 of 1298



Existing Loan Documents, the DIP Loan Documents, the Secured Swap Agreements, or otherwise

(or any delay in seeking or exercising same) shall not constitute a waiver of any of such parties’

rights hereunder, thereunder, or otherwise. Nothing contained in this Interim Order (including the

authorization of the use of any Cash Collateral) shall impair or modify any rights, claims, or

defenses available in law or equity to any Existing Secured Party or any DIP Secured Party,

including rights of a party to a Secured Swap Agreement (as defined in the DIP Credit Agreement),

securities contract, commodity contract, forward contract, or repurchase agreement with a Debtor

to assert rights of setoff or other rights with respect thereto as permitted by law (or the right of a

Debtor to contest such assertion). Except as prohibited by this Interim Order, the entry of this

Interim Order is without prejudice to, and does not constitute a waiver of, expressly or implicitly,

or otherwise impair, any right or ability of the Existing Secured Parties or the DIP Secured Parties

under the Bankruptcy Code or under non-bankruptcy law to (i) request conversion of the Cases or

any Successor Cases to cases under chapter 7, dismissal of the Cases or any Successor Cases, or

the appointment of a trustee or examiner in the Cases or any Successor Cases, or to oppose the use

of Cash Collateral in any Successor Case or on terms other than those set forth in this Interim

Order, (ii) propose, subject to the provisions of section 1121 of the Bankruptcy Code, any

chapter 11 plan or plans with respect to any of the Debtors or seek early termination of the Debtors’

exclusive rights to propose a plan under the Bankruptcy Code, or (iii) except as expressly provided

herein, exercise any of the rights, claims, or privileges (whether legal, equitable, or otherwise) of

the DIP Secured Parties or the Existing Secured Parties, respectively, under the DIP Loan

Documents and the Secured Swap Agreements, or the Existing Loan Documents, the Bankruptcy

Code, or otherwise. Except to the extent otherwise expressly provided in this Interim Order or by

law, neither the commencement of the Cases nor the entry of this Interim Order shall limit or



                                                 81
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 513 of 1298



otherwise modify the rights and remedies of the Existing Secured Parties under the Existing Loan

Documents or with respect to any non-Debtor entities or their respective assets, whether such rights

and remedies arise under the Existing Loan Documents, applicable law, or equity.

                    (f)   No Third Party Rights. Except as explicitly provided for herein or in any

DIP Loan Document, this Interim Order does not create any rights for the benefit of any third

party, creditor, equity holder, or direct, indirect, or incidental beneficiary. In determining to make

any loan (whether under the DIP Credit Agreement or otherwise) or to permit the use of Cash

Collateral or in exercising any rights or remedies as and when permitted pursuant to this Interim

Order or the DIP Loan Documents, the DIP Secured Parties and the Existing Secured Parties shall

not (i) be deemed to be in control of the operations of the Debtors or to be acting as a “responsible

person” or “owner or operator” with respect to the operation or management of the Debtors (as

such terms, or any similar terms, are used in the United States Comprehensive Environmental

Response, Compensation and Liability Act, as amended, or any similar federal, state or local

statute or regulation) or (ii) owe any fiduciary duty to the Debtors, their respective creditors,

shareholders, or estates.

                    (g)   No Marshaling. Neither the DIP Secured Parties, the Existing RBL Secured

Parties, nor the Existing Second Lien Secured Parties shall be subject to the equitable doctrine of

“marshaling” or any other similar doctrine with respect to any of the DIP Collateral, the Existing

RBL Collateral, or the Existing Second Lien Collateral, as applicable.

                    (h)   Amendments. The Debtors are authorized and empowered, without further

notice and hearing or approval of this Court, to amend, modify, supplement, or waive any provision

of the DIP Loan Documents or Secured Swap Agreements in accordance with the provisions

thereof, in each case unless such amendment, modification, supplement, or waiver (i) increases the



                                                  82
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 514 of 1298



interest rate (other than as a result of the imposition of the default rate), (ii) increases the aggregate

lending commitments of all of the DIP Lenders in respect of the DIP Facility, (iii) shortens the

Maturity Date (as defined in the DIP Credit Agreement), or (iv) adds or amends (in any respect

unfavorable to the Debtors) any Event of Default. No waiver, modification, or amendment of any

of the provisions of the DIP Loan Documents or Secured Swap Agreements shall be effective

unless set forth in writing, signed by or on behalf of all the Debtors and the DIP Agent (after having

obtained the approval of the requisite DIP Secured Parties under the DIP Credit Agreement) and,

except as provided herein, approved by this Court. Notwithstanding the foregoing, no waiver,

modification or amendment of any of the provisions of this Interim Order or the DIP Loan

Documents that would directly and adversely affect the rights or interests of the Existing RBL

Secured Parties or the Existing Second Lien Secured Parties, as applicable, shall be effective unless

also consented to in writing by the Existing RBL Agent on behalf of the Existing RBL Secured

Parties, and/or the Existing Second Lien Agent on behalf of the Existing Second Lien Secured

Parties, as applicable (after obtaining the approval of the requisite Existing RBL Secured Parties

under the Existing RBL Credit Agreement, and/or of the requisite Existing Second Lien Secured

Parties under the Existing Second Lien Credit Agreement, as applicable).

                    (i)   Inconsistency. In the event of any inconsistency between the terms and

conditions of the DIP Loan Documents and of this Interim Order, the provisions of this Interim

Order shall govern and control. In the event of any inconsistency between the terms or conditions

of this Interim Order and the terms or conditions of any other order entered by this Court in the

nature of a First Day Order, the provisions of this Interim Order shall govern and control.

                    (j)   Enforceability. This Interim Order shall constitute findings of fact and

conclusions of law pursuant to the Bankruptcy Rule 7052 and shall take effect and be fully



                                                   83
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 515 of 1298



enforceable nunc pro tunc to the Petition Date immediately upon execution hereof.

Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062, or 9024 or any other

Bankruptcy Rule, any Local Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this

Interim Order shall be immediately effective and enforceable upon its entry, and there shall be no

stay of execution or effectiveness of this Interim Order.

                    (k)   Reservation of Rights. Nothing in this Interim Order shall be deemed to

constitute the consent of the DIP Secured Parties or the Existing Secured Parties, and each of the

foregoing expressly reserve the right, subject to the Intercreditor Agreement, to object, to entry of

any order of the Court that provides for the sale or other disposition of all or substantially all of

the assets of the Debtors (or any other sale or other disposition of assets of any of the Debtors

outside the ordinary course of business) to any party unless, in connection and concurrently with

any such event, the proceeds of such sale are or will be sufficient to Pay in Full the DIP Obligations,

the Existing RBL Obligations, the Existing RBL Adequate Protection, the Existing Second Lien

Obligations, and the Existing Second Lien Adequate Protection, as applicable.

                    (l)   No Requirement to Accept Title to Collateral. The DIP Secured Parties and

the Existing Secured Parties shall not be obligated to accept title to any portion of the DIP

Collateral or the Existing Collateral in payment of any of the DIP Obligations or Existing

Obligations, as applicable, in lieu of payment in cash or cash equivalents, nor shall the DIP Secured

Parties and the Existing Secured Parties be obligated to accept payment in cash or cash equivalents

that is encumbered by any interest of any person or entity other than the DIP Secured Parties or

the Existing Secured Parties, as applicable.




                                                  84
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 516 of 1298



                    (m)   Headings. Paragraph headings used herein are for convenience only and

are not to affect the construction of, or to be taken into consideration in, interpreting this Interim

Order.

         24.        Final Hearing.

                    (a)   The Final Hearing to consider entry of the Final Order and final approval of

the DIP Facility is scheduled for July [●], 2019, at [●] [a/p].m. (prevailing Central Time) at the

United States Bankruptcy Court for the Southern District of Texas.

                    (b)   Final Hearing Notice. As soon as reasonably practicable following entry of

this Interim Order, the Debtors shall serve (i) notice of the entry of this Interim Order and of the

Final Hearing (the “Final Hearing Notice”) and (ii) a copy of this Interim Order on the parties

having been given notice of the Interim Hearing and to any other party that has filed a request for

notices with this Court and to any Committee after the same has been appointed, or Committee

counsel, if the same shall have been appointed. The Final Hearing Notice shall state that any party

in interest objecting to the entry of the proposed Final Order shall file written objections with the

Clerk of the United States Bankruptcy Court for the Southern District of Texas no later than July

[●], 2019, at [●] [a/p].m. (prevailing Central Time) which objections shall be served so that the

same are received on or before such date by: (a) proposed counsel to the Debtors, Sidley Austin

LLP, 1000 Louisiana St. #6000, Houston TX 77002 (Attn: Duston McFaul, Brian Minyard and

Charles Persons; dmcfaul@sidley.com; bminyard@sidley.com; and cpersons@sidley.com);

(b) counsel to the DIP Agent and the Existing RBL Agent, (i) Orrick, Herrington & Sutcliffe LLP,

51 West 52nd Street, New York, NY 10019-6142 (Attn: Raniero D’Aversa and Laura Metzger;

rdaversa@orrick.com and lmetzger@orrick.com) and (ii) Orrick, Herrington & Sutcliffe LLP, 609

Main Street, 40th Floor, Houston Texas 77002-3106 (Attn: [name], [email]); (c) counsel to any



                                                   85
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 517 of 1298



Committee appointed in these cases; (d) [the Existing Second Lien Agent, 251 Little Falls Drive,

Wilmington, DE 19808]; (e) counsel to the Existing Second Lien Agent, Latham & Watkins LLP,

885 3rd Avenue, New York, NY 10022 (Attn: George Davis and Adam J. Goldberg,

george.davis@lw.com and adam.goldberg@lw.com); (f) counsel to the Ad Hoc Group of Senior

Noteholders, Davis Polk & Wardwell LLP, 450 Lexington Avenue New York, NY 10017, (Attn:

[name], [name], and [name]; [email], [email], and [email])]; (g) the Office of the United States

Trustee for the Southern District of Texas; and (h) any other party that has filed a request for

notices with this Court, and such objections shall be filed with the Clerk of the United States

Bankruptcy Court for the Southern District of Texas, in each case to allow actual receipt of the

foregoing no later than June [●], 2019, at [●] [a/p].m. (prevailing Central Time).

         25.        Retention of Jurisdiction. This Court has and will retain jurisdiction to enforce

this Interim Order according to its terms.

         Signed: June [●], 2019

                                                      ____________________________________
                                                     [●]
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                   86
4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 518 of 1298



                                 SCHEDULE 1

                              DIP Credit Agreement




4153-9681-6668.14
        Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 519 of 1298
                                                              ORRICK DRAFT 6/13
                                                             SUBJECT TO FRE 408
                                                                 CONFIDENTIAL
                                                                        Annex I

                                            Applicable    New Money DIP Loan
                    Name of Lender
                                            Percentage       Commitment
   1.
   2.
   3.
   4.
   5.
   6.
   7.
   8.




4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 520 of 1298



                                  SCHEDULE 2

                         Initial 13-Week Cash Flow Forecast




4153-9681-6668.14
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 521 of 1298



                                 SCHEDULE 3

                                Initial DIP Budget




4153-9681-6668.14
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 522 of 1298



                              Exhibit C

                           MIP Term Sheet
            Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 523 of 1298
                                                                  EXECUTION    VERSION



                                              LEGACY RESERVES, INC.
                                        MANAGEMENT INCENTIVE PLAN
The following term sheet (this “Term Sheet”) summarizes the principal terms of a Management Incentive Plan (the “Plan”) to
be sponsored by Legacy Reserves, Inc. (the “Company”) and its subsidiaries (collectively, the “Company Group”) and of
grants to be made at Emergence under the Plan to management employees of the Company Group (each, an “Employee”),
including executive employees (each, an “Executive”). Capitalized terms used in this Term Sheet but not defined herein shall
have the meanings given to them in the Restructuring Term Sheet.


    Company       The Plan of Reorganization contemplates a minimum initial equity value of $[TBD]
    Capital       million, which for purposes hereof will consist of [TBD] 1 million shares (“Initial Share
    Structure:    Count”) at $10 per share; such equity value and Initial Share Count would be adjusted
                  based on the amount of new equity funded on Emergence.
    Incentive     There will be reserved, exclusively for Employees, a pool of equity (such reserve, the
    Compensation: “MIP Pool”) having a value equal to:
                     (i) 5.0% of the Initial Share Count granted as soon as administratively practicable
                         (but in no event more than 60 days following Emergence) in accordance with this
                         Term Sheet (the “Emergence Awards”) in the following form: (A) 2.5% of the
                         Initial Share Count in Restricted Stock Units (“RSUs”), and (B) 2.5% of the
                         Initial Share Count in stock options with a strike price of $10.00 per share
                         (“Options”);
                             (ii) 5.0% of the Initial Share Count will be reserved for potential future issuance as
                                  determined by the new board of directors. 2
                         Notwithstanding the foregoing, unless otherwise approved by the Plan Sponsor, for
                         purposes of the MIP Pool, the Initial Share Count will not include any: i) shares issued
                         in excess of [70] million shares (i.e. for shares issued in respect of equity capitalization
                         in excess of $[700] million) or ii) shares issued to Plan Sponsor in respect of its new
                         money funding in excess of 20 million shares (i.e. for shares issued to Plan Sponsor in
                         excess of $200 million funded).
    Vesting:             Normal Vesting. Subject to an Employee’s continued employment through each
                         applicable vesting date, Emergence Awards will vest 25% on each of the first four (4)
                         anniversaries of the Emergence Date.
                         RSUs will be settled as soon as practicable following vesting.
                         Accelerated Vesting Prior to a Change in Control. If the Employee is terminated by the
                         Company without Cause, by the Employee for Good Reason or due to death or Disability,
                         and such termination occurs outside of the Change in Control period described below,
                         the Employee will become vested in the Emergence Awards that would have vested if
                         the Employee’s employment had continued for an additional 12 months.


1
    NTD: To be equal to the number of shares with aggregate value equal to plan value.

2
    NTD: We will ensure that options will not have exercise prices lower than the fair market value on the grant date, but we
      do not want to commit to getting independent 409A valuations. We will get independent 409A valuations at the time of
      grant if we think necessary.
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 524 of 1298
                                                            EXECUTION    VERSION



               Accelerated Vesting Upon a Change in Control. Upon a Change in Control (as will be
               defined in the applicable equity plan and excluding any acquisition of the Company by
               Plan Sponsor and any of its affiliates) following which the Employee is terminated by
               the Company without Cause or by the Employee for Good Reason within 24 months
               following the Change in Control, 100% of an Employee’s unvested Emergence Awards
               will accelerate and vest.
               The definitions of “Cause,” “Without Cause,” “Good Reason” and “Disability” will be
               on customary terms for similar management arrangements.
Forfeiture:    100% of any unvested Options or unvested RSUs (determined after giving effect to any
               accelerated vesting set forth above) will be forfeited for no consideration upon any
               termination of employment and, subject to the next sentence, the Employee will be
               entitled to retain any vested Options that are not yet exercised or any vested RSUs that
               are not yet settled, and any shares previously received upon exercise of Options or
               settlement of RSUs, subject to the exercise of the repurchase rights (discussed below).
               All Options, whether or not vested, will be forfeited for no consideration upon a
               termination for Cause.
Other Terms:   The option grants will be subject to customary adjustments with regard to any
               extraordinary dividends paid. The Options will expire on the earlier of (a) the tenth (10th)
               anniversary of the Emergence Date or (b) 180 days following the Employee’s
               termination of employment (other than for Cause) or one year following his or her Death
               or Disability. Unvested RSUs will be entitled to dividends on a pro rata basis with
               outstanding shares and such dividend payments will be retained and will be subject to
               vesting provisions set forth above.
               Upon the exercise of an Option or the settlement of RSUs, Employees may elect to pay
               the exercise price and tax withholding through the withholding of shares by the
               Company.
               If the Company is not publicly traded on a national securities exchange or over the
               counter market, the Company will agree to provide fair market valuations to facilitate
               the exercise of Options.
Executive      The Executives will have the opportunity to invest in the common stock in a manner to
Investments:   be agreed by the Executives, the Company and Plan Sponsor.
Employment     The Company will enter into amended and restated employment agreements with
Agreements:    Executives on the same terms as set forth in the existing agreements, subject to
               conforming changes associated with this MIP and Change in Control definitions. For
               the avoidance of doubt, the reorganization of the Company will not constitute a Change
               in Control under the applicable employment agreements.
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 525 of 1298
                                                            EXECUTION    VERSION




Company       •   The Company shall have the right to repurchase, upon an Employee’s termination of
Repurchase        employment and for Fair Market Value, any common shares acquired upon exercise
Rights:           of the Options or in settlement of the RSUs. The repurchase right will expire on the
                  12-month anniversary of the Employee’s termination of employment or in
                  connection with an initial public offering or other listing on a national securities
                  exchange.
              •   The repurchase price will be paid in cash unless otherwise prohibited by the terms
                  of any loan agreement or other financing agreement or instrument to which the
                  Company is a party, in which case, in lieu of cash payment, the Company may at its
                  discretion issue to the Executive a promissory note bearing simple interest at the
                  prime rate and containing such other reasonable terms and conditions as may be
                  determined by the Company.

              •   “Fair Market Value” means the fair market value of the applicable security as of the
                  Employee’s termination of employment, as determined by the new board of directors
                  in good faith and without applying any discounts for minority interest, illiquidity or
                  other similar factors.
Allocations   •   Allocations among individual Employees to be determined by mutual agreement of
                  Plan Sponsor and the Company.
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 526 of 1298



                               Exhibit D

                        Exit Facility Term Sheet
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 527 of 1298



                                       LEGACY RESERVES INC.

                                $500,000,000 RBL EXIT FACILITY
                               $[___] NEW TERM LOAN FACILITY
                             SUMMARY OF TERMS AND CONDITIONS

This Summary of Terms and Conditions (this “Term Sheet”) is for discussion purposes only and does not
include descriptions of all of the terms, conditions, covenants, representations, warranties and other
provisions that are to be contained in the definitive documentation relating to the transactions described
below. This Term Sheet is delivered to you with the understanding that it is subject to the confidentiality
terms governing information received by you in connection with the Existing Loan Documents. This Term
Sheet is non-binding and does not indicate a commitment to amend the Existing Credit Agreement or enter
into any transaction. Consequently, this Term Sheet is entitled to protection from any use or disclosure to
any person or entity pursuant to Federal Rule of Evidence 408 and any other rules or laws of similar import.
Any amendments to the Existing Credit Agreement or any other transactions are subject to the approval
(including credit approval) of the Existing Agent and the Existing Lenders in all regards and to definitive
documentation in connection with the Facilities. The Borrower should not consider any discussions or
course of dealings that the Existing Agent, any Existing Lender or any of their respective affiliates had or
may have with the Borrower or any of its affiliates as a forbearance, waiver or modification of the Existing
Credit Agreement. Those matters that are not addressed in this Term Sheet and all other terms, conditions,
covenants, representations, warranties and other provisions are subject to the mutual agreement of the
parties thereto. (For purposes of this Term Sheet, “Definitive Documentation” means all documents
related to the Facilities (as defined below) and the Plan, including, without limitation, the Disclosure
Statement, the Plan, and the Confirmation Order). No party shall be entitled to rely on any statement or
representation made by any other party or its representatives except as ultimately set forth in final, executed
Definitive Documentation, if any. Capitalized terms used but not defined herein shall have the meaning set
forth in the Existing Credit Agreement or the DIP Credit Agreement (each as defined below), as applicable.

This Term Sheet and the information contained in this Term Sheet shall remain strictly confidential and
may not be shared with any person or entity (other than the Loan Parties, the Lenders and their respective
professionals and advisors), unless otherwise consented to by the Borrower or the Lenders, as applicable.

 Parent:                  TBD

 Borrower:                Legacy Reserves Inc., a Delaware corporation (the “Borrower”), as reorganized
                          pursuant to the Plan and Confirmation Order.

 Guarantors:              The obligations of (a) the Borrower under the Facilities, (b) any Loan Party
                          under any hedging agreements entered into between such Loan Party and any
                          counterparty that is a Lender (as defined below) (or any affiliate thereof), and
                          (c) any Loan Party under any cash management arrangements between such
                          Loan Party and a Lender (or any affiliate thereof) (such obligations, collectively,
                          the “Obligations”) will be unconditionally guaranteed, on a joint and several
                          basis, by each other Loan Party (other than, with respect to obligations under
                          clause (a), the Borrower) and each other wholly-owned direct or indirect
                          subsidiary of the Borrower (as reorganized through the Plan and Confirmation
                          Order) other than Unrestricted Subsidiaries (as defined below) (collectively,
                          such subsidiaries the “Restricted Subsidiaries” or the “Guarantors” and,
                          collectively with the Borrower, the “Loan Parties”; and such guarantee being
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 528 of 1298



                     referred to as the “Guarantee”). All Guarantees shall be guarantees of payment
                     and not of collection.

                     The Borrower will be permitted to designate any existing or subsequently
                     acquired or organized subsidiary as an “Unrestricted Subsidiary” and
                     subsequently re-designate any such unrestricted subsidiary as a Restricted
                     Subsidiary; provided that (i) after giving effect to any such designation or re-
                     designation and any related transaction, all representations and warranties are
                     true and correct in all material respects, no event of default shall have occurred
                     and be continuing, Borrower shall be in compliance with the Financial
                     Covenants on a pro forma basis, and such designation or re-designation will be
                     made with respect to all Specified Additional Debt (as defined below), and
                     (ii) the fair market value of such subsidiary at the time it is designated as an
                     Unrestricted Subsidiary shall be treated as an investment by the Borrower at
                     such time. Unrestricted Subsidiaries will not be subject to the representations
                     and warranties, affirmative or negative covenants or event of default provisions
                     of the Definitive Documentation and the results of operations and indebtedness
                     of Unrestricted Subsidiaries will not be taken into account for purposes of
                     determining compliance with the Financial Covenants contained in the
                     Definitive Documentation.

Sole Lead Arranger   Wells Fargo Securities, LLC
and Bookrunner

Administrative       Wells Fargo Bank, National Association, acting through one or more of its
Agent, Collateral    branches or affiliates (“Wells Fargo”) will act as (i) sole administrative agent
Agent and Issuing    for the Facilities described below (in such capacity, the “Administrative
Bank:                Agent”), (ii) sole collateral agent for the Facilities described below (in such
                     capacity, the “Collateral Agent”) for a syndicate of banks, financial institutions
                     and other institutional lenders (together with Wells Fargo, the “Lenders”), and
                     (iii) an Issuing Bank pursuant to the RBL Exit Facility (in such capacity,
                     together with any other Lender agreed to by such Lender, the Administrative
                     Agent and the Borrower, collectively, the “Issuing Bank”) and will perform the
                     duties customarily associated with each such role.

Lenders:             Initially, the Lenders in the RBL Exit Facility (as defined below) will be (i) each
                     Existing Lender holding Existing Loans and electing, pursuant to the Plan, to
                     participate in the RBL Exit Facility, and (ii) each holder of Refinanced Loans
                     (as defined in the DIP Credit Agreement) under the DIP Credit Agreement that
                     has not been repaid in cash pursuant to the Plan (collectively, and together with
                     any party that becomes a lender by assignment, the “Lenders”).

Prior Facilities     (a) The Third Amended and Restated Credit Agreement dated as of April 1,
                     2014 (as amended, supplemented or otherwise modified prior to the Petition
                     Date, and including all exhibits and other ancillary documentation in respect
                     thereof, as amended, amended and restated, modified or supplemented from
                     time to time, the “Existing Credit Agreement” and the loans thereunder, the
                     “Existing Loans”), among Legacy Reserves, LP, as the borrower (the “Existing
                     Borrower”), Wells Fargo as the administrative agent (in such capacity, the
                     “Existing Agent”), the other agents and other entities party thereto, and the



                                                2
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 529 of 1298



                   financial institutions and other persons or entities party thereto as lenders (the
                   “Existing Lenders”).

                   (b) The Senior Secured Superpriority Debtor-in-Possession Credit Agreement
                   to be entered into in connection with the Bankruptcy Cases (as amended,
                   amended and restated, modified or supplemented from time to time, the “DIP
                   Credit Agreement” and the “Refinanced Loans” (as defined therein), the “DIP
                   Loans”) among the Existing Borrower (together with its affiliated Chapter 11
                   debtors, the “Debtors”), Legacy Reserves Inc., a Delaware corporation (the
                   “Parent”), as parent guarantor, Wells Fargo as administrative agent and
                   collateral agent thereunder and as defined therein (in such capacity, the “DIP
                   Agent”), and the lenders party thereto (the “DIP Lenders”).

                   (c) The Term Loan Credit Agreement, dated as of October 25, 2016, among the
                   Existing Borrower, each of the lenders from time to time party thereto, and
                   Cortland Capital Market Services LLC, as the administrative agent (the
                   “Existing Second Lien Agent” as amended, supplemented or otherwise
                   modified prior to the Petition Date, and including all exhibits and other ancillary
                   documentation in respect thereof, the “Existing Second Lien Credit Facility”).

                   (d) The 8.00% Senior Notes due 2020 (the “Existing 2020 Senior Notes”).

                   (e) The 6.625% Convertible Senior Notes due 2021 (the “Existing 2021 Senior
                   Notes”).

                   (e) The 8.00% Convertible Senior Notes due 2023 (the “Existing 2023
                   Convertible Senior Notes” and, together with the Existing 2020 Senior Notes and
                   the Existing 2021 Senior Notes, collectively, the “Existing Senior Notes”).

Chapter 11 Plan:   The Debtors shall seek confirmation of a chapter 11 plan (the “Plan”) in
                   connection with the voluntary cases commenced by the Debtors on June [14],
                   2019 (the “Petition Date”) in the United States Bankruptcy Court for the
                   Southern District of Texas, Houston Division (the “Bankruptcy Court”), which
                   Plan shall (a) be filed no later than seventy-five (75) days after the Petition Date,
                   (b) be consistent in all material respects with the Restructuring Support
                   Agreement, the Restructuring Term Sheet, and this Term Sheet, and (c) give
                   effect to the transactions contemplated by this Term Sheet.

Facilities:        A senior secured, amended and restated facilities consisting of the RBL Exit
                   Facility and the New Term Loan Facility, each as described below (collectively,
                   the “Facilities”), in each case, as more fully described below and which shall
                   become effective on the effective date of the Plan, which shall occur no later
                   than 240 days following the Petition Date (the “Plan Effective Date”).

                   (a) RBL Exit Facility. Pursuant to the Plan, and subject to adjustment for Non-
                   Electing Lenders (as defined and described below) and as part of the treatment
                   of their Obligations under the Plan, each Existing Lender that is a holder of
                   Existing Loans and elects to become an RBL Lender and each DIP Lender under
                   the DIP Credit Agreement with Refinanced Loans that have not been paid in
                   cash on the Plan Effective Date (each, an “Electing Lender”) shall become
                   revolving lenders (collectively, the “RBL Lenders”) on the Plan Effective Date


                                               3
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 530 of 1298



              by agreeing to provide a lending commitment in respect of a senior secured first
              lien reserve-based revolving credit facility (each such RBL Lender’s
              commitment, as reduced from time to time in accordance with the terms hereof,
              its “Revolving Commitment” and such revolving facility, the “RBL Exit
              Facility” and the loans under such RBL Exit Facility, the “Revolving Loans”)
              in an amount equal to such RBL Lender’s pro rata share of an aggregate $500
              million (the aggregate revolving commitments for all RBL Lenders, as reduced
              from time to time in accordance with the terms hereof, the “Maximum
              Revolving Commitments”), $455 million of which shall be deemed funded (the
              “Funded Revolving Loans”) on the Plan Effective Date and the balance of $45
              million (the “Initial Availability Amount”) shall be immediately available in
              accordance with the terms hereof (subject to adjustment and approval as
              provided in Annex A hereto), after giving effect to the transactions
              contemplated hereby and under the Plan. Each RBL Lender shall also receive,
              as part of the treatment of its Obligations under the Plan, a pro rata share of cash
              in an amount equal to the Initial Availability Amount on the Plan Effective Date
              (in addition to, and not in lieu of, any other cash payments provided in the Plan).
              In accordance with the Plan, the RBL Exit Facility shall be secured pari passu
              with, but senior in payment priority to the New Term Loan Facility (as defined
              below).

              The Maximum Revolving Commitments, the Borrowing Base (as defined
              below) and the Funded Revolving Loans (but not the Initial Availability
              Amount) are subject to proportionate reduction in the event less than 100% of
              the Existing Lenders elect to become RBL Lenders. For the avoidance of doubt,
              the aggregate outstanding Maximum Revolving Commitments and New Term
              Loans shall not exceed $500 million on the Plan Effective Date.

              (b) New Term Loan Facility. A first lien term loan facility in an aggregate
              principal amount equal to $[__] million (the “New Term Loan Facility,” the
              loans thereunder, the “New Term Loans” and the lenders thereunder, the “New
              Term Loan Lenders”). Pursuant to the Plan, each Existing Lender that is a
              holder of Existing Loans and declines to participate in the RBL Exit Facility
              (collectively, the “Non-Electing Lenders”), as part of the treatment of their
              obligations under the Plan, shall become New Term Loan Lenders on the Plan
              Effective Date in respect of New Term Loans deemed made by such New Term
              Loan Lenders on the Plan Effective Date as “take-back” paper (or similar) in an
              amount equal to such New Term Loan Lender’s pro rata share of the amount of
              the New Term Loan Facility. The New Term Loan Facility shall be secured
              pari passu with the other Obligations on a “last-out” basis with respect to the
              payment priority.

              Without limiting the payment priority set forth in the mandatory and optional
              prepayment provisions below, all proceeds of Collateral (as defined below) after
              the occurrence and during the continuance of an Event of Default shall be
              allocated first, pro rata to pay (i) all amounts outstanding under the RBL Exit
              Facility (including, without limitation, interest, principal, fees and cash-
              collateralization of Letters of Credit (as defined below)), (ii) hedging
              agreements constituting Obligations and (iii) cash management obligations




                                          4
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 531 of 1298



                     constituting Obligations and second, to pay amounts outstanding under the New
                     Term Loan Facility.

Letter of Credit     The RBL Exit Facility will include a sub-facility for standby letters of credit
Sublimit:            (each, a “Letter of Credit”) in the aggregate principal amount not to exceed
                     $5 million.

Amortization:        There shall be no amortization of the Revolving Loans or the New Term Loans.

Borrowing Base and   Availability under the RBL Exit Facility shall be subject to a borrowing base
Borrowing Base       (the “Borrowing Base”), which shall be initially determined and periodically
Redetermination:     redetermined in a customary manner (and, for the avoidance of doubt, giving
                     effect to hedging agreements constituting Obligations) (each such
                     redetermination, a “Borrowing Base Redetermination”) and as set forth below.

                     Initial Borrowing Base. On the Plan Effective Date, the initial Borrowing Base
                     shall be $500 million. Thereafter, until the First Scheduled Redetermination
                     Date (as defined below), the Borrowing Base shall be the amount during the
                     corresponding period as set forth in the table below:

                      Date                                               Borrowing Base
                      February 1, 2020 – February 29, 2020                 $494 million
                      March 1, 2020 – March 31, 2020                       $488 million
                      April 1, 2020 – April 30, 2020                       $482 million
                      May 1, 2020 – May 31, 2020                           $476 million
                      June 1, 2020                                   $470 million (subject to
                                                                        redetermination)


                     Scheduled Borrowing Base Redeterminations. The first Scheduled Borrowing
                     Base Redetermination shall occur on June 1, 2020 (the “First Scheduled
                     Redetermination Date”) and on each April 1 and October 1 thereafter,
                     commencing on October 1, 2020.

                     Interim Borrowing Base Redeterminations.          Interim Borrowing Base
                     Redeterminations may be implemented after the First Scheduled
                     Redetermination Date (a) upon the request of the Administrative Agent or the
                     Majority Lenders (each, a “Lender Redetermination”), or (b) upon the request
                     of the Borrower (each, a “Borrower Redetermination” and, together with Lender
                     Redeterminations, collectively the “Interim Redeterminations”); provided that
                     there shall be no more than one Lender Redetermination and one Borrower
                     Redetermination between each Scheduled Borrowing Base Redeterminations.

                     Borrowing Base Deficiency. If, at any time, the sum of total outstanding
                     balance of the Revolving Loans and other revolving credit exposure plus the
                     New Term Loans is greater than the then-effective Borrowing Base (such
                     excess, a “Borrowing Base Deficiency”) as a result of a Borrowing Base
                     Redetermination, an Interim Redetermination, or the adjustment in the


                                               5
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 532 of 1298



                   Borrowing Base described below, the Borrower shall, within 120 days after the
                   later of (i) notice of such Borrowing Base Deficiency or (ii) the date of such
                   adjustment, repay the Borrowing Base Deficiency in a single lump sum for
                   application to the Revolving Loans and other revolving credit exposure until
                   there are no outstanding Revolving Loans and Revolving Commitments, and
                   then to the New Term Loans; provided that such payment shall be made before
                   the Revolving Loan Maturity Date or New Term Loan Maturity Date, as
                   applicable, together with the interest accrued thereunder.

Borrowing Base     Sale or Disposition Reduction. Any sale or disposition of any Oil and Gas
Reductions:        Properties (as defined in the Existing Credit Agreement), including the net effect
                   of early terminations of hedges, the Borrowing Base value (as determined in
                   good faith by the Administrative Agent) of which exceeds five percent (5%) of
                   the then applicable Borrowing Base, shall result in a redetermination of the
                   Borrowing Base on a pro forma basis after giving effect to such sale, disposition
                   or early termination. Any such redetermination shall not constitute, and shall
                   be in addition to, any Interim Redetermination which the Majority Lenders may
                   otherwise elect.

                   Issuance or Refinancing Reduction. The Borrowing Base will also be
                   automatically reduced by 25% (or a lower percentage approved by the Required
                   Lenders) of each of (i) the stated principal amount of any permitted senior note
                   issuance (without regard to any OID) or (ii) the excess of the stated principal
                   amount from the original principal amount of any permitted refinancing debt.

Closing Date:      The Plan Effective Date (the “Closing Date”). For the avoidance of doubt,
                   conditions to effectiveness of the RBL Exit Facility shall include the following:
                   (x) the conditions under the headings “Conditions to Closing” and “Conditions
                   to All Extensions of Credit” below; and (y) entry of an order by the Bankruptcy
                   Court confirming the Plan, which shall be in form and substance reasonably
                   satisfactory to the Administrative Agent (the “Confirmation Order”).

Use of Proceeds:   The proceeds of the Revolving Loans and other extensions of credit made from
                   time to time under the RBL Exit Facility shall be used to refinance, in part, the
                   Existing Loans and to fund ongoing working capital requirements and other
                   general corporate purposes of the Borrower and the other Loan Parties. The
                   proceeds of the New Term Loans shall be used to refinance, in part, the Existing
                   Loans.

Definitive         The Facilities will be documented on loan documents that are based on the
Documentation;     Existing Credit Agreement; provided that (i) such documentation shall contain
Documentation      the terms and conditions (a) set forth in this Term Sheet and (b) as may be
Principles:        mutually agreed by the Borrower and the Administrative Agent, and (ii) in the
                   event that the New Term Loan Facility shall be documented in a separate credit
                   facility, (a) such documentation shall be on terms no more restrictive than those
                   of the RBL Exit Facility and (b) subject to a collateral agency agreement
                   whereby the Collateral Agent is appointed to act as secured party and hold
                   collateral for the benefit of all Facilities (and the principles described therein,
                   the “Documentation Principles”).




                                               6
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 533 of 1298



Collateral:       The Obligations will be secured by valid and perfected first-priority security
                  interests in and liens on all of the following (collectively, the “Collateral”):

                  (a) 100% of the equity interests of all present and future Restricted Subsidiaries
                  of any Loan Party (other than equity interests of non-wholly owned Restricted
                  Subsidiaries to the extent a lien in favor of the Collateral Agent cannot be
                  granted without the consent of one or more third parties (other than the Parent,
                  its Restricted Subsidiaries and their respective affiliates));

                  (b) substantially all of the tangible and intangible personal property and assets
                  of the Loan Parties (including, without limitation, all equipment, inventory and
                  other goods, accounts, licenses, contracts, intercompany loans, intellectual
                  property and other general intangibles, deposit accounts, securities accounts and
                  other investment property and cash); and

                  (c) Oil and Gas Properties representing at least 95% of the total value of all Oil
                  and Gas Properties of the Loan Parties included in the most recent reserve
                  report, in each case, subject to customary exceptions to be agreed.

                  All such security interests in personal property and all liens on Oil and Gas
                  Properties and other real property will be created pursuant to the Definitive
                  Documentation and otherwise subject to the Documentation Principles.

Interest Rates:   At the Borrower’s option, the Revolving Loans will bear interest based on the
                  Base Rate or LIBOR, plus the applicable Revolving Interest Margin (as defined
                  below).

                  The interest margin for Revolving Loans (the “Revolving Interest Margin”)
                  shall be based upon utilization of the Borrowing Base (expressed as a percentage
                  of outstanding loans and Letters of Credit under the RBL Exit Facility divided
                  by the Borrowing Base) according to the following grid:

                  (a) in the case of the RBL Exit Facility, based upon utilization of the Borrowing
                  Base (expressed as a percentage of outstanding Revolving Loans and Letters of
                  Credit under the RBL Exit Facility divided by the Borrowing Base) an interest
                  margin according to the following grid:

                                                 Revolving Interest Margin        Commitment
                         Utilization
                                                 Base Rate        LIBOR               Fee
                         ≥ 90%                    300 bps         400 bps           50.0 bps
                     < 90% but ≥ 75%              275 bps         375 bps           50.0 bps
                     < 75% but ≥ 50%              225 bps         325 bps           50.0 bps
                     < 50% but ≥ 25%              175 bps         275 bps           37.5 bps
                         < 25%                    150 bps         250 bps           37.5 bps


                  (b) the New Term Loans will bear interest based on LIBOR, plus 200 bps.

                  “Base Rate” means the highest of (a) the rate of interest publicly announced by
                  Wells Fargo as its prime rate in effect at its principal office in New York City,
                  (b) the NYFRB Rate (defined as the greater of the federal funds effective rate


                                             7
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 534 of 1298



                 and the overnight bank funding rate) from time to time (but not less than zero)
                 plus 0.5% and (c) the one-month LIBO Rate plus 1.00%.

                 “LIBOR” means the rate (but not less than zero) at which eurodollar deposits in
                 the London interbank market for one, two, three or six months (or, with the
                 consent of each RBL Lender, twelve months), as selected by the Borrower, are
                 quoted on the applicable Reuters screen. The Definitive Documentation will
                 contain customary language that provides for the replacement of LIBOR with
                 an alternate rate of interest.

Default Rate:    At any time an event of default has occurred and is continuing (i) all outstanding
                 Base Rate Loans and LIBOR Loans under the Facilities shall bear interest at
                 2.00% per annum above the rate applicable to Base Rate Loans or LIBOR
                 Loans, as applicable, and (ii) all other outstanding, overdue amounts under the
                 Facilities shall bear interest at 2.00% per annum above the rate applicable to
                 Base Rate Loans.

Fees:            (a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for
                 the account of the RBL Lenders, a commitment fee (the “Commitment Fee”) in
                 an amount per annum equal to the rate set forth in the preceding grid on the
                 average daily unused portion of the Maximum Revolving Commitments,
                 payable quarterly in arrears.

                 All accrued Commitment Fees will be fully earned and due and
                 payable quarterly in arrears for the account of the RBL Lenders (other than any
                 defaulting lenders) under the RBL Exit Facility and will accrue from and after
                 the Closing Date.

                 (b) Upfront Fees. The Borrower shall pay to Wells Fargo, for the pro rata
                 account of each of the RBL Lenders as provided herein, upfront fees as follows:
                 (i) for each RBL Lender that executes the Restructuring Support Agreement
                 prior to entry of the Final DIP Order (as defined in the DIP Credit Agreement),
                 an aggregate amount equal to 15 bps of the aggregate amount of the RBL Exit
                 Facility, which shall be fully earned and will be due and payable in full in cash
                 on the date of entry of the Final DIP Order, and (ii) an aggregate amount equal
                 to 40 bps of the aggregate amount of the RBL Exit Facility, which shall be fully
                 earned and will be due and payable in full in cash to each RBL Lender under
                 the RBL Exit Facility on the Closing Date (the “Upfront Fees”).

                 (c) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
                 for the account of the RBL Lenders a Letter of Credit fee (due quarterly) equal
                 to the product of the LIBOR Margin and the undrawn amount of each Letter of
                 Credit. In addition, Borrower shall pay to the Administrative Agent for the
                 account of any Issuing Bank a fronting fee equal to the product of 0.50% and
                 the undrawn amount of each Letter of Credit; provided that each such fee shall
                 be no less than $500.

                 (d) Other Fees. Such other fees set forth in any fee letter (or similar) between
                 the Administrative Agent, Collateral Agent and/or Lead Arranger and the
                 Borrower.



                                            8
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 535 of 1298



Maturity Date:         (a) RBL Exit Facility. The final maturity of the RBL Exit Facility will occur
                       on the two year anniversary of the Closing Date (the “RBL Exit Maturity Date”).

                       (b) New Term Loan Facility. The final maturity of the New Term Loan Facility
                       will occur on the 42 month anniversary of the Closing Date (the “New Term
                       Loan Maturity Date”).

Mandatory              (a) Borrowing Base Deficiency. The Borrower shall prepay any Borrowing
Prepayments (RBL       Base Deficiency as provided in the paragraph titled “Borrowing Base
Exit Facility):        Deficiency” in the “Borrowing Base and Borrowing Base Redetermination”
                       section.

                       (b) Excess Revolving Credit Exposure. If, at any time, the revolving credit
                       exposure exceeds the total Revolving Commitments as a result of any reduction
                       or termination of Revolving Commitments, the Borrower shall make a
                       prepayment in an amount no less than such excess.

                       (c) Adjustment of Borrowing Base. If there is any adjustment to the Borrowing
                       Base that results in the revolving credit exposure exceeding the total Revolving
                       Commitments, including in connection with any permitted note issuance or
                       permitted refinancing debt (see Borrowing Base Reductions – Issuance or
                       Refinancing Reduction) the Borrower shall make a prepayment in an amount no
                       less than such excess.

                       (d) Asset Sales or Disposition. If any Loan Party sells or disposes of any Oil
                       and Gas Property (other than in the ordinary course of business) while a
                       Borrowing Base Deficiency or an Event of Default exists, the Borrower or such
                       other Loan Party shall promptly make a prepayment in an amount equal to the
                       (i) in the case of a Borrowing Base Deficiency, the amount of net proceeds from
                       such sale so that no Borrowing Base Deficiency exists, or (ii) if there is an Event
                       of Default, all net proceeds of such sale, in each case no later than the next
                       succeeding Business Day after the net cash proceeds therefor are received by
                       such Loan Party.

                       (e) Consolidated Cash Balance. If, as of the end of any Business Day, the
                       Consolidated Cash Balance of the Loan Parties exceeds $20 million, the Loan
                       Parties shall, within one Business Day thereof, pay such amounts to be applied
                       in accordance with the terms hereof.

                       All mandatory prepayments will be applied to prepay outstanding Revolving
                       Loans (without a permanent reduction to the Maximum Revolving
                       Commitments), including any accrued and unpaid interest of such Revolving
                       Loans being prepaid, and, in the case of clauses (a) through (d) above, to cash-
                       collateralize Letters of Credit outstanding under the RBL Exit Facility.

Mandatory              None, while Revolving Commitments remain outstanding.
Prepayments (New
Term Loan Facility):

Optional               Revolving Loans under the RBL Exit Facility may be prepaid at any time, in
Prepayments and        whole or in part, at the option of the Borrower, upon notice to the Administrative



                                                  9
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 536 of 1298



Commitment              Agent and in minimum principal amounts and in multiples to be agreed upon
Reductions (RBL         with the Administrative Agent, without premium or penalty (except LIBOR
Exit Facility):         breakage costs). Any optional prepayment of the RBL Exit Facility will be
                        applied to prepay outstanding Revolving Loans and cash-collateralize Letters of
                        Credit outstanding under the RBL Exit Facility (except as otherwise set forth
                        herein, without a permanent reduction in Maximum Revolving Commitments
                        unless so elected by the Loan Parties).

                        The unutilized portion of the Maximum Revolving Commitments may be
                        terminated, in whole or in part, at the option of the Borrower, upon notice to the
                        Administrative Agent and in minimum principal amounts and in multiples to be
                        agreed upon with the Administrative Agent.

Optional                The New Term Loans may be prepaid, in whole or in part, at the option of the
Prepayments (New        Borrower, upon prior notice and in minimum principal amounts and in multiples
Term Loan Facility):    to be agreed upon, without premium or penalty (except LIBOR breakage costs),
                        to the extent such prepayments are permitted by the Definitive
                        Documentation; provided that the RBL Exit Facility shall have been
                        indefeasibly repaid in full and all Revolving Commitments thereunder have
                        terminated prior to such prepayment.

Conditions to           See Annex A.
Closing:

Conditions to All       Each extension of credit under the Facilities will be subject to satisfaction of the
Extensions of Credit:   following: (a) all of the representations, warranties, and covenants in the
                        Definitive Documentation shall be true and correct in all material respects (or if
                        qualified by materiality or material adverse effect, in all respects) as of the date
                        of such extension of credit, or if such representation speaks as of an earlier date,
                        as of such earlier date; (b) no default or event of default under the Facilities shall
                        have occurred and be continuing or would result from such extension of credit;
                        (c) delivery of a customary borrowing notice; and (d) the Loan Parties shall be
                        in compliance with the Consolidated Cash Balance limitation, both before and
                        after giving effect to such extension of credit.

Cash Management:        The Loan Parties shall maintain their cash management system as it existed prior
                        to the Closing Date, with such changes as may be mutually agreed by the
                        Administrative Agent and the Borrower. Each Loan Party will make all such
                        Loan Party’s deposit accounts subject to an account control agreement other
                        than Excluded Accounts (as defined below) (such deposit accounts, collectively,
                        “Controlled Accounts”). Each Controlled Account shall be subject to a control
                        agreement, in form and substance satisfactory to the Administrative Agent,
                        which agreement shall transfer control of such account to the Collateral Agent
                        upon delivery of notice by the Collateral Agent to the financial institution
                        maintaining such account.

                        As used herein, “Excluded Accounts” means with respect to the Borrower or
                        any other Loan Party, each deposit account that is not required to be subject to
                        an account control agreement, to the extent such deposit account is solely (a) a
                        payroll account containing a balance not exceeding the amount of payroll
                        expenses for one payroll period at any time, (b) a tax withholding account,


                                                    10
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 537 of 1298



                      (c) zero balance accounts (other than lockbox accounts, to the extent account
                      control agreements are permitted by the applicable depository bank), (d) de
                      minimis accounts containing a balance not exceeding $50,000 per account at
                      any time and not to exceed $250,000 for all such accounts in the aggregate, or
                      (e) a customary fiduciary or trust accounts holding royalty payment and
                      working interest payments solely to the extent constituting property of a third
                      party.

Representations and   Subject to the Documentation Principles, the Definitive Documentation will
Warranties:           contain representations and warranties subject to exceptions are customary for
                      transactions of this type as mutually agreed (which will be applicable to the
                      Loan Parties).

Affirmative           Subject to the Documentation Principles, the Definitive Documentation will
Covenants:            contain affirmative covenants subject to limitations and modifications as are
                      customary for transactions of this type as mutually agreed (which will be
                      applicable to the Loan Parties).

                      On or before March 1 and September 1 of each year, commencing with the first
                      such date to occur after the Closing Date, the Borrower shall furnish to the
                      Administrative Agent and the Lenders a reserve report evaluating the proved
                      Oil and Gas Properties of the Loan Parties as of the immediately preceding
                      January 1 and July 1. The reserve report as of January 1 of each year shall be
                      prepared by one or more approved petroleum engineers. The July 1 reserve
                      report of each year shall be prepared by or under the supervision of the
                      “Manager of Acquisitions and Planning” (or similarly titled position) of the
                      Borrower and such reserve report shall be accompanied by customary
                      certifications of such chief engineer and a responsible officer of the Borrower.

                      Within fifteen (15) Business Days of the Closing Date (subject to a five (5)
                      Business Day extension by the Administrative Agent in its sole discretion), the
                      Loan Parties shall have maintained or entered into hedging transactions with
                      respect to at least seventy-five percent (75%) of the Loan Parties’ PDP reserves
                      through September 30, 2022, in form and substance reasonably acceptable to
                      the Administrative Agent. For the avoidance of doubt, hedging transactions
                      entered into prior to the Closing Date may be maintained in satisfaction of this
                      covenant, subject to consent of the applicable hedge counterparty.

Negative Covenants:   Subject to the Documentation Principles, the Definitive Documentation will
                      contain negative covenants subject to exceptions, limitations, baskets and
                      modifications as are reasonably acceptable to the Administrative Agent,
                      including the following:

                      (a) limitation on liens, including exceptions for (i) capital lease or purchase
                      money indebtedness to the extent permitted under clause (e)(i), (ii) junior liens
                      to the extent permitted under clause (e)(iv), and (iii) other liens and (iii) other
                      liens securing indebtedness not to exceed the greater of $10 million or 1.00% of
                      consolidated total assets (“CTA”);

                      (b) limitation on disposition of assets, other than (i) customary ordinary course
                      dispositions for the energy industry, (ii) any asset sale consisting of Oil and Gas


                                                 11
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 538 of 1298



              Properties (including the net unwinding of hedging transactions), subject to the
              Borrowing Base redetermination right described in the paragraph titled
              Borrowing Base Reductions if the Borrowing Base value of such Oil and Gas
              Properties (as determined in good faith by the Administrative Agent) exceeds
              5% of the Borrowing Base, and (iii) other asset sales up to $10 million; provided
              that any asset sale permitted hereunder shall be made for (1) fair value and (2) at
              least 75% cash consideration;

              (c) limitation on consolidations, mergers dissolutions and divisions;

              (d) subject to customary permitted investments, limitation on loans, investments
              and acquisitions of property, other than (i) investments in partnerships up to $5
              million, (ii) investments in Unrestricted Subsidiaries up to $5 million, subject
              to minimum liquidity (unrestricted cash and availability under the RBL Exit
              Facility) of at least 15% of the Borrowing Base, (iii) other investments up to
              $10 million, and (iv) other investments subject to pro forma liquidity
              (unrestricted cash and availability under the RBL Exit Facility) of at least 15%
              of the Borrowing Base and pro-forma Total Leverage Ratio does not exceed
              2.75 to 1.00, subject to cash netting up to $20 million;

              (e) limitations on indebtedness, including exceptions for (i) capital leases or
              purchase money indebtedness up to the greater of $30 million and 1.00% of
              CTA, (ii) unsecured indebtedness up to $400 million, subject to a 25% dollar-
              for-dollar reduction in the Borrowing Base and pro forma compliance with
              Financial Covenants, (iii) acquisition indebtedness up to the greater of $30
              million and 1.00% of CTA, (iv) subordinated secured or junior lien
              indebtedness up to $50 million, subject to a 25% dollar-for-dollar reduction in
              the Borrowing Base and pro forma compliance with Financial Covenants (the
              indebtedness described in this clause (iv) and clause (ii) above, the “Specified
              Additional Debt”), (v) earn-out indebtedness up to $15 million, and (vi) any
              other indebtedness up to the greater of $30 million and 1.00% of CTA;

              (f) limitations on transactions with affiliates;

              (g) limitations on margin stock;

              (h) limitations on contingent obligations;

              (i) limitations on restricted debt payments (including prohibition against any
              redemption of Specified Additional Debt during the term of the RBL Exit
              Facility);

              (j) limitations on restricted payments (including any dividends during the term
              of the RBL Exit Facility) other than (i) permitted tax distributions, (ii) restricted
              payments under management or employee stock plans not to exceed $5 million
              in any fiscal year and (iii) for general corporate purposes not to exceed $1
              million in any fiscal year;

              (k) limitations on derivative contracts (as set forth in greater detail below);




                                          12
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 539 of 1298



                       (l) limitations on change in business nature, amendments to organization
                       documents, documents governing material indebtedness and corporate
                       structure;

                       (m) limitations on accounting changes;

                       (n) ERISA compliance; and

                       (o) limitations on restrictions affecting the ability of Restricted Subsidiaries to
                       guarantee the loans, grant liens securing the loans or make distributions to the
                       Borrower.

Hedging                All hedging agreements shall be entered into, on a secured basis, with a Lender
Requirements:          (or an affiliate thereof), as the hedging counterparty, or on an unsecured basis
                       with counterparties reasonably acceptable to the Administrative
                       Agent; provided that no Borrowing Base value shall be given to any such
                       unsecured hedging agreements. The Loan Parties shall not enter into any
                       hedging transaction which (i) extends more than twelve (12) months after the
                       RBL Exit Maturity Date, and (ii) together with all other hedging transactions,
                       exceeds ninety-five percent (95%) of the Loan Parties’ PDP reserves, as set
                       forth in the most recently delivered reserve report. Other hedging requirements
                       to be mutually agreed.

Financial Covenants    The RBL Exit Facility will contain the following financial covenants, calculated
(RBL Exit Facility):   as of each fiscal quarter :

                       First Lien Leverage Ratio: First Lien Debt to EBITDA may not exceed 3.0 to
                       1.0 as of the last day of any fiscal quarter, subject to cash netting up to $20
                       million. EBITDA shall be calculated at the end of each fiscal quarter using the
                       results of the twelve month period ending with that fiscal quarter end.

                       Total Leverage Ratio: Total Debt to EBITDA for the four fiscal quarters then
                       ending, to be greater than 3.75 to 1.00, subject to cash netting up to $20 million.

                       Current Ratio: Consolidated Current Assets divided by Consolidated Current
                       Liabilities may not be less than 1.0 to 1.0 on a fiscal quarter basis.

                       Maximum Capital Expenditures: If (i) the Total Leverage Ratio (subject to cash
                       netting up to $20 million) for the four fiscal quarters most recently ended is
                       greater than 2.0 to 1.0 and (ii) liquidity (the sum of unrestricted cash and
                       availability under the RBL Exit Facility) is less than $50 million, then the
                       Borrower will not initiate any drilling or completion activity of any wells or
                       similar material Capital Expenditures during such fiscal quarter if the sum of
                       (x) the aggregate amount of Capital Expenditures for the three fiscal quarters
                       most recently ended plus (y) Capital Expenditures to be made during such fiscal
                       quarter would exceed $175 million.

                       Any reference to EBITDA in this Term Sheet shall include adjustments for
                       among other things, extraordinary and non-recurring items including any items
                       related to the restructuring (i.e., retention payments, professional fees, etc.).




                                                  13
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 540 of 1298



Financial Covenants   The New Term Loan Facility will contain the following financial covenant,
(New Term Loan        calculated on a quarterly basis:
Facility):
                      Consolidated Total Leverage Ratio: Total Debt to EBITDA for the four fiscal
                      quarters then ending, to be greater than 4.25 to 1.00, subject to cash netting up
                      to $20 million.

Equity Cure Rights    In the event the Borrower fails to comply with the requirements of the Financial
                      Covenants, Parent will have the right to issue common equity securities for cash
                      or otherwise receive cash contributions to the capital of Parent (in each case,
                      on terms reasonably satisfactory to the Administrative Agent) (any such equity
                      issuance or contribution, a “Specified Equity Contribution”), and contribute any
                      such cash to the capital of the Borrower, and apply the amount of the proceeds
                      thereof to increase on a dollar-for-dollar basis EBITDA (to be defined in a
                      manner to be mutually agreed) solely for purposes of determining compliance
                      with Financial Covenants (including, for the avoidance of doubt, determining if
                      Maximum Capital Expenditures is applicable) with respect to the then ended
                      fiscal quarter and any subsequent period that includes such fiscal quarter (the
                      “Cure Right”); provided that (i) the Cure Right will not be exercised more than
                      five (5) times during the term of the RBL Exit Facility, and (ii) the Cure Right
                      many not be exercised more than two (2) times in any four (4) consecutive fiscal
                      quarters.

                      Any amounts used to exercise a Cure Right will be disregarded in calculating
                      EBITDA for all other purposes, including calculation of basket levels and other
                      items governed by reference to EBITDA and will not result in any pro forma
                      indebtedness reduction (other than the indebtedness under the RBL Exit Facility
                      that is actually prepaid with such Cure Amount) or an increase in cash.

Events of Default:    Subject to the Documentation Principles, substantially similar to the events of
                      default in the Existing Credit Agreement, except as mutually agreed with the
                      Administrative Agent and as otherwise set forth in this Term Sheet, each subject
                      to limitations and modifications as are customary for transactions of this type as
                      mutually agreed (which will be applicable to the Loan Parties).

Amendments and        Amendments and waivers of the Definitive Documentation will require the
Waivers:              approval of the Lenders holding more than 50% of the applicable Facility,
                      except that the consent of (a) RBL Lenders holding more than 66-2/3% of the
                      Aggregate Commitments of the RBL Lenders shall be required to decrease or
                      maintain the Borrowing Base (and such other matters consistent with the
                      Existing Credit Agreement), (b) each Lender under the applicable Facility shall
                      be required in connection with (i) changing any provision specifying the number
                      or percentage of Lenders required to amend or waive any Definitive
                      Documentation in respect of the matters described in this clause (b) and clause
                      (c) below and (ii) releasing any guarantor (except in connection with a permitted
                      transaction) or all or substantially all of the Collateral, and (c) each affected
                      Lender shall be required in connection with (i) any increase or extension of its
                      commitment, (ii) the postponement of any scheduled date for payment of
                      principal, interest, fees or other amount payable to such Lender, and (iii) any




                                                 14
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 541 of 1298



                    reduction in the principal amount of any loan, interest rate, fee or other amount
                    payable to such Lender.

Assignments:        Customary for facilities of this type.

Expenses and        Subject to the Documentation Principles, customary for facilities of this type.
Indemnification:

Governing Law and   Texas
Forum:




                                               15
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 542 of 1298



                                                                                                   ANNEX A
                                            Conditions to Closing

        In addition to the conditions set forth in the section titled “Conditions to All Extensions of Credit”,
the closing of the Facilities will be subject to satisfaction of typical and customary conditions precedent,
consistent with the Existing Credit Agreement and including, without limitation, the following:

         1.       the Plan, the Confirmation Order, and any related order of the Bankruptcy Court (and any
amendments or modifications to any of the foregoing) shall be consistent with the Restructuring Support
Agreement, the Restructuring Term Sheet and this Term Sheet and be in form and substance reasonably
satisfactory to the Administrative Agent, including approval of the Facilities and releases and exculpations;

          2.      the Confirmation Order shall be Final and in full force and effect (as used herein, “Final”
shall mean an order or judgement of the Bankruptcy Court, or other court of competent jurisdiction with
respect to the subject matter, which has not been reversed, stayed, modified or amended, and as to which
(i) the time to appeal, petition for certiorari, or move for reargument or rehearing (other than a request for
a rehearing under Federal Rule of Civil Procedure 60(b), which shall not be considered for purposes of this
definition) has expired and no appeal or petition for certiorari has been timely taken, or (ii) any timely
appeal that has been taken or any petition for certiorari that has been or may be timely filed has been
resolved by the highest court to which the order or judgment was appealed or from which certiorari was
sought or has otherwise been dismissed with prejudice;

         3.       any Order approving the Restructuring Support Agreement and Restructuring Term Sheet
shall not have been stayed, reversed, vacated or otherwise modified in a manner materially adverse to
interests of the Administrative Agent and the RBL Lenders or otherwise contrary to this Term Sheet or the
Definitive Documentation and all conditions to effectiveness of the Definitive Documentation shall have
occurred or been waived by the respective parties thereto having the authority to waive such conditions;

        4.      the Plan Effective Date shall have occurred, all conditions precedent to the confirmation
and effectiveness of the Plan, as set forth in the Plan (other than the effectiveness of the Facilities, which
shall occur contemporaneously with the Plan Effective Date), shall have been fulfilled or waived as
permitted therein, including, without limitation, all transactions contemplated in the Plan or in the
Confirmation Order to occur on the Plan Effective Date shall have been substantially consummated in
accordance with the terms thereof and in compliance with applicable law, Bankruptcy Court and regulatory
approvals;

         5.      the Administrative Agent and the Collateral Agent shall have received satisfactory
evidence as to the payment in full on the Plan Effective Date of all material administrative expense claims,
priority claims and other claims required to be paid upon the Plan Effective Date;

         6.       there shall have been no material adverse change in, or a material adverse effect upon, the
operations, business, properties or financial condition of the Loan Parties taken as a whole (other than as a
result of the events leading up to, directly arising from or direct effects of the commencement or continuance
of the bankruptcy proceedings) from the date of the execution and delivery by the DIP Lenders of the DIP
Credit Agreement through the Closing Date;

         7.      (a) execution and delivery of the Definitive Documentation, and (b) the Administrative
Agent, the Collateral Agent, the New Term Loan Lenders, and the RBL Lenders will have received (i)
customary legal opinions as to the Loan Parties and the Definitive Documentation (including, without
limitation, customary opinions of local counsel), (ii) customary evidence of authority and incumbency,
customary officers’ certificates, good standing certificates, in each case with respect to the Borrower and


                                             Annex A – Page 1
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 543 of 1298



the Guarantors, and a solvency certificate for the Borrower and the other Loan Parties on a consolidated
basis after giving effect to the transactions contemplated by this Term Sheet and the Plan on the Closing
Date, and (iii) flood hazard diligence and documentation as required by the federal Flood Disaster
Protection Act of 1973 or otherwise in a manner satisfactory to the Lenders;

         8.      all documents and filings required to perfect or evidence the Collateral Agent’s first priority
security interest in and liens on the Collateral (including, without limitation, all certificates evidencing
pledged capital stock or membership or partnership interests, as applicable, with accompanying executed
stock powers, all UCC financing statements to be filed in the applicable government UCC filing offices, all
deposit account and securities account control agreements and all mortgages, deeds of trust and real
property filings) shall have been executed and/or delivered and, to the extent applicable, be in proper form
for filing;

        9.      all New Money Loans (as defined in the DIP Credit Agreement), shall have been
indefeasible paid in full in cash, and the Commitments shall have been terminated thereunder;

        10.      the Existing Lenders, including, without limitation, the Existing Loans, shall receive the
treatment outlined in this Term Sheet, the DIP Credit Agreement, the Restructuring Support Agreement,
the Restructuring Term Sheet, and the Plan, and the DIP Lenders shall have received the treatment under
the Plan and the commitments thereunder shall have been terminated, and all security interests related
thereto shall have either (a) been terminated or (b) been amended and restated to secure the Obligations
under the Facilities, in either case concurrently with the Closing Date;

       11.    the class of Existing Lenders entitled to vote on the Plan shall have accepted the Plan; and
the DIP Lenders holding not less than 66 2/3% of the outstanding DIP Loans under the DIP Credit
Agreement have elected to become Electing Lenders;

        12.     the Administrative Agent and the Collateral Agent shall have received an ACORD
evidence of insurance certificate evidencing customary coverage of the Loan Parties and naming the
Collateral Agent in such capacity for the Lenders as additional insured on all liability policies and loss
payee on all property insurance policies;

        13.      all required governmental and third party consents and approvals shall have been obtained
and shall be in full force and effect;

         14.      all fees and, to the extent invoiced at least one (1) business day prior to the Closing Date,
out-of-pocket expenses, required to be paid on the Closing Date under the Plan in connection with the
Facilities, including the reasonable fees and expenses of one primary counsel, one local counsel in each
appropriate jurisdiction, and financial advisors to the Administrative Agent, and any audit and appraisal
fees and expenses, shall have been paid in full in cash;

         15.     Debtors shall have paid to the DIP Lenders holding DIP Loans all other payments as
provided for in any final orders entered in connection with the DIP Credit Agreement and/or use of cash
collateral, and the Plan, which amounts shall be applied to the repayment of the DIP Obligations in
accordance with the Plan;

         16.     the Administrative Agent and the Collateral Agent shall be in receipt of one or more
collateral agency agreements, which shall, subject to the Documentation Principles, contain terms and
provisions satisfactory to the Administrative Agent, the Collateral Agent and the Borrower in their
discretion, duly executed and delivered by the Loan Parties, the Collateral Agent and the Administrative
Agent;



                                              Annex A – Page 2
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 544 of 1298



        17.     the Administrative Agent shall have received an updated business plan for the Borrower
and the other Loan Parties after giving effect to the transactions contemplated hereby and under the Plan
on the Closing Date;

        18.     the Borrower shall have received a cash equity contribution of no less than $200 million;

         19.      if the Borrower shall have received a senior unsecured loan (the “New Exit Loan”) as
contemplated in the Restructuring Support Agreement, then such New Exit Loan shall (i) have an aggregate
principal amount not to exceed $50 million, (ii) have a maturity date no earlier than twenty-four (24) months
after the RBL Exit Maturity Date, (iii) not permit any cash payments (whether principal (amortization),
cash interest, fees or otherwise), until the RBL Exit Facility has been paid in full in cash and the Revolving
Commitments thereunder shall have terminated, (iv) otherwise be reasonably acceptable to the Required
RBL Lenders, and (v) not be included in the calculation of the “Senior Debt Cap” (as such term is defined
in the Restructuring Term Sheet);

        20.     the Total Leverage Ratio as of the Closing Date shall not be greater than 2.75 to 1.00;

        21.    the Existing Second Lien Facility and the Existing Senior Notes shall have been fully
converted and/or exchanged into equity interests and shall have been released, discharged and/or
terminated;

        22.     the Borrower shall have conducted a refinancing process for the obligations under the
Existing Credit Agreement and all proposals received shall have been delivered to the financial advisor of
the Administrative Agent (on an advisor-only basis) as evidence of such process; and

       23.       the Initial Availability Amount shall not be less than $45 million; provided that upon the
approval of the Required RBL Lenders (RBL Lenders holding 66 2/3% or more of the Maximum Revolving
Commitments), the Initial Availability Amount may be reduced to no less than $35 million.




                                             Annex A – Page 3
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 545 of 1298



                              Exhibit E

                Sponsor Backstop Commitment Agreement
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 546 of 1298
                                                          EXECUTION VERSION




                SPONSOR BACKSTOP COMMITMENT AGREEMENT AMONG

                             LEGACY RESERVES INC.

                                       AND

                       THE BACKSTOP PARTIES PARTY HERETO

                              Dated as of June 13, 2019




US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 547 of 1298



                                        TABLE OF CONTENTS

                                                                                                                             Page

                                                   Article 1
                                                 DEFINITIONS

        Section 1.01      Definitions ...............................................................................................6
        Section 1.02      Additional Defined Terms .....................................................................14
        Section 1.03      Construction ..........................................................................................16

                                            Article 2
                                     BACKSTOP COMMITMENT

        Section 2.01      [Reserved] .............................................................................................16
        Section 2.02      The Backstop Commitment....................................................................17
        Section 2.03      Backstop Party Default .........................................................................17
        Section 2.04      Backstop Escrow Account Funding ......................................................17
        Section 2.05      Closing ..................................................................................................18
        Section 2.06      Designation and Assignment Rights .....................................................18

                                        Article 3
                       BACKSTOP FEE AND EXPENSE REIMBURSEMENT

        Section 3.01      Fees Payable by the Company ..............................................................20
        Section 3.02      Payment of Fees ....................................................................................20
        Section 3.03      Expense Reimbursement .......................................................................20

                                    Article 4
                REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        Section 4.01      Organization and Qualification ............................................................21
        Section 4.02      Corporate Power and Authority ...........................................................22
        Section 4.03      Execution and Delivery; Enforceability ................................................22
        Section 4.04      Authorized and Issued Capital Stock ....................................................23
        Section 4.05      [Reserved] .............................................................................................23
        Section 4.06      No Conflict ............................................................................................23
        Section 4.07      Consents and Approvals........................................................................24
        Section 4.08      Arm’s Length .........................................................................................24
        Section 4.09      Financial Statements .............................................................................24
        Section 4.10      Disclosure Statement and Company SEC Documents ..........................25
        Section 4.11      No Undisclosed Material Liabilities .....................................................25
        Section 4.12      Absence of Certain Changes .................................................................26
        Section 4.13      No Violation; Compliance with Laws ...................................................26
        Section 4.14      Legal Proceedings.................................................................................26
        Section 4.15      Labor Relations .....................................................................................26
        Section 4.16      Intellectual Property .............................................................................27
                                                            i

US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 548 of 1298



        Section 4.17   Title to Real and Personal Property .....................................................27
        Section 4.18   No Undisclosed Relationships ..............................................................28
        Section 4.19   Licenses and Permits ............................................................................28
        Section 4.20   Environmental .......................................................................................28
        Section 4.21   Tax Matters ...........................................................................................29
        Section 4.22   Company Plans .....................................................................................31
        Section 4.23   Internal Control Over Financial Reporting ..........................................32
        Section 4.24   Disclosure Controls and Procedures ....................................................32
        Section 4.25   Material Contracts ................................................................................32
        Section 4.26   No Unlawful Payments..........................................................................33
        Section 4.27   Compliance with Money Laundering Laws...........................................33
        Section 4.28   Compliance with Sanctions Laws..........................................................33
        Section 4.29   No Broker’s Fees ..................................................................................33
        Section 4.30   No Registration Rights ..........................................................................34
        Section 4.31   [Reserved] .............................................................................................34
        Section 4.32   Insurance ...............................................................................................34
        Section 4.33   Disclosure Schedule, Disclosure Statement and Company SEC
                       Document References ............................................................................34
        Section 4.34   Investment Company Act .......................................................................34
        Section 4.35   Alternate Transactions ..........................................................................34
        Section 4.36   Oil and Gas. ..........................................................................................34
        Section 4.37   Exemption from Registration ................................................................35
        Section 4.38   No General Solicitation ........................................................................35

                                 Article 5
          REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES

        Section 5.01   Incorporation. .......................................................................................35
        Section 5.02   Corporate Power and Authority ...........................................................35
        Section 5.03   Execution and Delivery .........................................................................36
        Section 5.04   No Conflict ............................................................................................36
        Section 5.05   Consents and Approvals........................................................................36
        Section 5.06   No Registration .....................................................................................36
        Section 5.07   Purchasing Intent ..................................................................................37
        Section 5.08   Sophistication; Investigation.................................................................37
        Section 5.09   No Broker’s Fees ..................................................................................37
        Section 5.10   No Legal Proceedings ...........................................................................37
        Section 5.11   Sufficiency of Funds ..............................................................................37

                                         Article 6
                                  ADDITIONAL COVENANTS

        Section 6.01   BCA Approval Order; BCA Consummation Approval Order ...............37
        Section 6.02   Confirmation Order; Plan and Disclosure Statement ..........................38
        Section 6.03   Conduct of Business ..............................................................................38
        Section 6.04   Antitrust Approval .................................................................................39

                                                        ii

US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 549 of 1298



        Section 6.05        Financial Information ...........................................................................41
        Section 6.06        Alternate Transactions ..........................................................................41
        Section 6.07        Reasonable Best Efforts ........................................................................42
        Section 6.08        Equity Listing ........................................................................................42
        Section 6.09        Registration Rights Agreement .............................................................43
        Section 6.10        Form D and Blue Sky ............................................................................43
        Section 6.11        No Integration .......................................................................................43
        Section 6.12        DTC Eligibility ......................................................................................43
        Section 6.13        Use of Proceeds.....................................................................................43
        Section 6.14        Share Legend.........................................................................................44
        Section 6.15        Tax Treatment .......................................................................................44

                                          Article 7
                       CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

        Section 7.01        Conditions to the Obligation of the Backstop Parties ...........................44
        Section 7.02        Waiver of Conditions to Obligation of Backstop Parties ......................46
        Section 7.03        Conditions to the Obligation of the Company.......................................46

                                         Article 8
                            INDEMNIFICATION AND CONTRIBUTION

        Section 8.01        Indemnification Obligations .................................................................47
        Section 8.02        Indemnification Procedure ...................................................................48
        Section 8.03        Settlement of Indemnified Claims .........................................................49
        Section 8.04        Contribution ..........................................................................................49
        Section 8.05        Treatment of Indemnification Payments ...............................................50
        Section 8.06        No Survival ............................................................................................50

                                                     Article 9
                                                  TERMINATION

        Section 9.01        Termination Rights ................................................................................50
        Section 9.02        Effect of Termination ............................................................................52

                                               Article 10
                                          GENERAL PROVISIONS

        Section 10.01       Notices ...................................................................................................52
        Section 10.02       Assignment; Third Party Beneficiaries .................................................53
        Section 10.03       Prior Negotiations; Entire Agreement ..................................................54
        Section 10.04       Governing Law; Venue .........................................................................54
        Section 10.05       Waiver of Jury Trial ..............................................................................55
        Section 10.06       Counterparts .........................................................................................55
        Section 10.07       Waivers and Amendments; Rights Cumulative .....................................55
        Section 10.08       Headings ...............................................................................................55
        Section 10.09       Specific Performance ............................................................................56
                                                             iii

US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 550 of 1298



        Section 10.10     Damages................................................................................................56
        Section 10.11     No Reliance ...........................................................................................56
        Section 10.12     Publicity ................................................................................................56
        Section 10.13     Settlement Discussions ..........................................................................56
        Section 10.14     No Recourse ..........................................................................................57
        Section 10.15     Severability............................................................................................57


SCHEDULES AND EXHIBITS

Schedule 1       Sponsor Backstop Commitment Percentages
Exhibit A        Form of Joinder Agreement




                                                           iv

US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 551 of 1298



                       SPONSOR BACKSTOP COMMITMENT AGREEMENT

         This SPONSOR BACKSTOP COMMITMENT AGREEMENT (including exhibits and
schedules attached hereto and incorporated herein, this “Agreement”), dated as of June 13,
2019, is made by and among Legacy Reserves Inc., a Delaware corporation (as a debtor in
possession and a reorganized debtor, as applicable, the “Company” or “Legacy”) on behalf of
itself and the other Debtors, on the one hand, and each of the Backstop Parties set forth on
Schedule 1 hereto (each referred to herein, individually, as a “Backstop Party” and, collectively,
as the “Backstop Parties”), on the other hand. The Company and each Backstop Party is
referred to herein, individually, as a “Party” and, collectively, as the “Parties.” Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in the term sheet
attached to the RSA (as defined below) as Exhibit A (as the same may be amended, modified or
supplemented, the “Restructuring Term Sheet”).

                                          RECITALS

       WHEREAS the Debtors, certain other subsidiaries of the Company, the Backstop Parties
and certain other parties are party to that certain Restructuring Support and Lock-Up Agreement,
dated as of June 13, 2019 (as may be amended, modified, or supplemented from time to time, in
accordance with its terms, the “RSA”), which contemplates, among other things, (a)
consummation of the Plan and (b) entry by the Debtors and the Backstop Parties into this
Agreement;

       WHEREAS, the Company and certain of its debtor affiliates (each, individually, a
“Debtor” and, collectively, the “Debtors”) each intend to commence jointly administered
proceedings (the “Chapter 11 Proceedings”) under Title 11 of the United States Code, 11
U.S.C. §§ 101-1532, as may be amended from time to time (the “Bankruptcy Code”), in the
United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”);

        WHEREAS, the Debtors intend to seek entry of one or more orders of the Bankruptcy
Court, in each case, in form and substance acceptable to the Company and the Required
Supporting Creditors (x) confirming the Plan pursuant to Section 1129 of the Bankruptcy Code
(the “Confirmation Order”) and (y) authorizing the consummation of the transactions
contemplated hereby (which order is expected to take the form of, and be incorporated into, the
Confirmation Order (the “BCA Consummation Approval Order”));

       WHEREAS, subject to the terms and conditions contained in this Agreement, each
Backstop Party has agreed to purchase, severally and not jointly, its Backstop Commitment
Percentage of New Common Stock in an amount equal to $189.8 million in the aggregate at the
Per Share Price;

        NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, the receipt and sufficiency of which
are hereby acknowledged, each of the Parties hereby agrees as follows:




US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 552 of 1298



                                           ARTICLE 1
                                          DEFINITIONS

        Section 1.01 Definitions. Except as otherwise expressly provided in this Agreement, or
unless the context otherwise requires, whenever used in this Agreement (including any Exhibits
and Schedules hereto), the following terms shall have the respective meanings specified therefor
below:

        “Affiliate” means, with respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, such Person as of the date on which,
or at any time during the period for which, the determination of affiliation is being made
(including any Related Funds of such Person); provided that, for purposes of this Agreement, no
Backstop Party shall be deemed an Affiliate of the Company or any of its Subsidiaries. For
purposes of this definition, the term “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any Person, means
the possession, directly or indirectly, of the power to direct or cause the direction of the
management policies of such Person, whether through the ownership of voting securities, by
Contract or otherwise.

        “Alternate Transaction” means any transaction or series of related transactions with a
third party (other than the Company and its Subsidiaries) with respect to a reorganization,
restructuring, merger, consolidation, share exchange, rights offering, financing, equity
investment, business combination, recapitalization or similar transaction (including the sale of all
or substantially all of the assets of the Company and its Subsidiaries other than in the ordinary
course of business) involving the Company or any other Debtors that is inconsistent with the
Rights Offering, the Backstop Commitment, this Agreement or the Plan.

        “Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys general of the several
states of the United States and any other Governmental Entity having jurisdiction pursuant to the
Antitrust Laws and “Antitrust Authority” means any one of them.

        “Antitrust Laws” mean the Sherman Act, as amended, the Clayton Act, as amended, the
HSR Act, the Federal Trade Commission Act, and any other Law governing agreements in
restraint of trade, monopolization, pre-merger notification, the lessening of competition through
merger or acquisition or anti-competitive conduct, and any foreign investment Laws.

       “Backstop Commitment Percentage” means, with respect to any Backstop Party, the
percentage set forth opposite such Backstop Party’s name under the column titled “Backstop
Commitment Percentage” on Schedule 1 (as it may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement).

       “Backstop Party Confidentiality Agreement” means any confidentiality agreement
entered into between the Company and any Backstop Party.




                                                 6
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 553 of 1298



       “Backstop Party Default” means the failure by any Backstop Party to deliver and pay
the aggregate Purchase Price for such Backstop Party’s Backstop Commitment Percentage of any
New Common Stock by the Funding Deadline in accordance with Section 2.04(b).

        “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the local
rules and general orders of the Bankruptcy Court, as in effect on the Petition Date, together with
all amendments and modifications thereto subsequently made applicable to Chapter 11
Proceedings.

       “BCA Approval Order” means an order of the Bankruptcy Court in form and substance
reasonably acceptable to the Debtors and the Required Backstop Parties approving of the
Company’s entry into and assumption of this Agreement and providing for the Backstop Fee
hereunder to the extent applicable, to constitute administrative expenses of the Company’s
bankruptcy estates.

       “BCA Approval Obligations” means the obligations of the Company under Articles 3, 6
and 8 hereof and the Backstop Parties’ right to terminate this Agreement pursuant to, and in
accordance with, Article 9.

        “Board” means the board of directors of the Company.

       “Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).

        “Certificate of Incorporation” means the certificate of incorporation of Reorganized
Legacy Reserves, to be filed with Secretary of State of the State of Delaware on or about the
Effective Date.

        “Change of Recommendation” means (i) the Company or the Board or any committee
thereof shall have withdrawn, qualified or modified, in a manner inconsistent with the
obligations of the Company under this Agreement, its approval or recommendation of this
Agreement, the Rights Offering, the Backstop Commitment or the Plan or the transactions
contemplated hereby or thereby or (ii) the Company or the Board or any committee thereof shall
have approved or recommended, or resolved to approve or recommend (including by filing any
pleading or document with the Bankruptcy Court seeking Bankruptcy Court approval of) any
Alternate Transaction or Alternate Transaction Agreement.

      “Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and the rulings issued thereunder.

       “Collective Bargaining Agreements” means any and all written agreements,
memoranda of understanding, contracts, letters, side letters and contractual obligations of any
kind, nature and description, that have been entered into between, or that involve or apply to, any
employer and any Employee Representative.

     “Company Balance Sheet” means the unaudited consolidated balance sheets of the
Company and its Subsidiaries as of March 31, 2019.

                                                 7
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 554 of 1298



     “Company Disclosure Schedule” means the disclosure schedules delivered by the
Company to the Backstop Parties on the date of this Agreement.

        “Company Plans” means each “employee benefit plan” within the meaning of Section
3(3) of ERISA and all other compensation and benefits plans, policies, programs, arrangements
or payroll practices, and each other stock purchase, stock option, restricted stock, severance,
retention, employment, consulting, change-of-control, collective bargaining, bonus, incentive,
deferred compensation, employee loan, retirement, fringe benefit and other benefit plan,
agreement, program, policy, commitment or other arrangement, whether or not subject to ERISA
(including any related funding mechanism now in effect or required in the future), whether
formal or informal, oral or written, in each case, that is sponsored, maintained, contributed or
required to be contributed to by the Company or any of its Subsidiaries, or under which the
Company or any of its Subsidiaries has any current or potential liability.

       “Company SEC Documents” means all of the reports, schedules, forms, statements and
other documents (including exhibits and other information incorporated therein) filed with the
SEC by the Company since December 31, 2018.

      “Contract” means any agreement, contract or instrument, including any loan, note, bond,
mortgage, indenture, guarantee, deed of trust, license, franchise, commitment, lease, franchise
agreement, letter of intent, memorandum of understanding or other obligation, and any
amendments thereto, whether written or oral, but excluding any Company Plan.

       “Defaulting Backstop Party” means, at any time, any Backstop Party that caused a
Backstop Party Default that is continuing at such time.

         “DIP Lenders” has the meaning assigned thereto in the Restructuring Term Sheet.

         “DIP Credit Agreement” has the meaning assigned thereto in the Restructuring Term
Sheet.

         “Disclosure Statement” has the meaning assigned thereto in the Restructuring Term
Sheet.

      “Disclosure Statement Order” has the meaning assigned thereto in the Restructuring
Term Sheet.

         “Effective Date” has the meaning assigned thereto in the Restructuring Term Sheet.

        “Emergence Credit Facilities” means the DIP Facility and, if entered into, the Exit
Facility.

       “Emergence Credit Facilities Agreements” means the DIP Credit Agreement, and, if
entered into, the Exit Facility Loan Agreement.

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

                                                8
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 555 of 1298



         “Event” means any event, development, occurrence, circumstance, effect, condition,
result, state of facts or change.

       “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC thereunder.

        “Exit Facility” has the meaning assigned thereto in the Restructuring Term Sheet.

       “Exit Facility Agent” means the administrative agent under the Exit Facility appointed
pursuant to the terms of the Exit Facility Loan Agreement.

        “Exit Facility Lenders” means the lenders under the Exit Facility.

      “Exit Facility Loan Agreement” has the meaning assigned thereto in the Restructuring
Term Sheet.

        “Final Order” has the meaning assigned thereto in the Restructuring Term Sheet.

        “Governmental Entity” means any U.S. or non-U.S. federal, state, municipal, local,
judicial, administrative, legislative or regulatory agency, department, commission, court, or
tribunal of competent jurisdiction (including any branch, department or official thereof).

      “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

        “Intellectual Property” means all U.S. or foreign intellectual or industrial property or
proprietary rights, including any: (i) trademarks, service marks, trade dress, domain names,
social media identifiers, corporate and trade names, logos and all other indicia of source or
origin, together with all associated goodwill, (ii) patents, inventions, invention disclosures,
technology, know-how, processes and methods, (iii) copyrights and copyrighted works,
(including software, applications, source and object code, databases and compilations, online,
advertising and promotional materials, mobile and social media content and documentation), (iv)
trade secrets and confidential or proprietary information or content, and (v) all registrations,
applications, renewals, re- issues, continuations, continuations-in-part, divisions, extensions, re-
examinations and foreign counterparts of any of the foregoing.

        “Interest” has the meaning assigned thereto in the Restructuring Term Sheet.

        “IRS” means the United States Internal Revenue Service.

       “Knowledge of the Company” means the actual knowledge, without any additional
inquiry, of the chief executive officer, chief financial officer or general counsel of the Company.

       “Law” means any law (statutory or common), statute, regulation, rule, code or ordinance
enacted, adopted, issued or promulgated by any Governmental Entity.

        “Lien” means any lease, lien, adverse claim, charge, option, right of first refusal,
servitude, security interest, mortgage, pledge, deed of trust, easement, encumbrance, restriction

                                                 9
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 556 of 1298



on transfer, conditional sale or other title retention agreement, defect in title, lien or judicial lien
as defined in sections 101(36) and (37) of the Bankruptcy Code or other restrictions of a similar
kind.

       “Management Incentive Plan” has the meaning assigned thereto in the RSA and
Restructuring Term Sheet.

        “Material Adverse Effect” means any Event that has had or would reasonably be
expected to have a material adverse effect on (i) the business, assets, liabilities, finances,
properties, results of operations, or condition (financial or otherwise) of the Company and its
Subsidiaries, in each case taken as a whole, excluding any effect resulting from those events
typically resulting from the filing of, or emergence from, Chapter 11 Proceedings or the
announcement thereof; or (ii) the ability of the Company and its Subsidiaries to perform their
obligations under, or to consummate the transactions contemplated by, this Agreement, in each
case with respect to clauses (i) and (ii) above except to the extent such Event results from, arises
out of, or is attributable to, the following (either alone or in combination) (A) any change in
global, national or regional political conditions (including acts of terrorism or war) or in the
general business, market, financial or economic conditions affecting the industries, regions and
markets in which the Company and its Subsidiaries operate; (B) any changes in applicable Law
or GAAP, or in the interpretation or enforcement thereof; (C) the execution, announcement or
performance of this Agreement, the Plan, the RSA, the Registration Rights Agreement, or the
transactions contemplated hereby or thereby (and the departure of any officers of the Company
as a result of the foregoing); (D) changes in the market price or trading volume of the claims or
equity or debt securities of the Company or any of its Subsidiaries (but not the underlying facts
giving rise to such changes unless such facts are otherwise excluded pursuant to the clauses
contained in this definition); (E) the filing or pendency of the Chapter 11 Proceedings or actions
taken in connection with the Chapter 11 Proceedings that are directed by the Bankruptcy Court
and made in compliance with the Bankruptcy Code; or (F) national emergencies or natural
disasters; provided, that the exceptions set forth in clauses (A), (B) and (F) shall not apply to the
extent that such Event is materially and disproportionately adverse to the Company and its
Subsidiaries, taken as a whole, as compared to other companies in the industries in which the
Company and its Subsidiaries operate.

        “Material Entity” means the Company and any Subsidiary of the Company that is a
“significant subsidiary” as defined in Rule 1-02(w) of Regulation S-X.

        “Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated biphenyls, urea-
formaldehyde insulation, asbestos, pollutants, contaminants, radioactive substances, and any
other substances of any kind, that are regulated pursuant to or could give rise to liability under
any Environmental Law.

         “New Common Stock” has the meaning assigned thereto in the Restructuring Term
Sheet.

      “New Organizational Documents” means the organizational documents of the
Reorganized Debtors, including, without limitation, the Certificate of Incorporation and
                                                   10
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 557 of 1298



Reorganized Legacy Reserves’ bylaws, a stockholders’ agreement to be entered into by and
among Reorganized Legacy Reserves and certain stockholders of the Company and a registration
rights agreement to be entered into by Reorganized Legacy, in each case, in form and substance
reasonably acceptable to the Debtors and the Required Backstop Parties.

      “Noteholder Backstop Parties” means each of the parties listed on Schedule 1 to the
Noteholder Backstop Commitment Agreement.

       “Noteholder Backstop Commitment Agreement” means that certain Noteholder
Backstop Commitment Agreement dated as of June 13, 2019 among Legacy Reserves Inc. and
the Noteholder Backstop Parties, and certain of their affiliates that are parties thereto.

        “Noteholder Termination” has the meaning assigned thereto in the RSA.

        “Oil and Gas Leases” means those leases, subleases, licenses, concessions and other
agreements, as amended, modified or restated, pursuant to which the Company or one of its
Subsidiaries holds a leasehold or subleasehold estate in, or is granted the right to use or occupy,
any land, buildings, structures, improvements, fixtures or other interest in real property, pipelines
or processing plants used in the Company’s or its Subsidiaries’ business, which is related to the
oil and gas industry.

      “Order” means any judgment, order, award, injunction, writ, permit, license or decree of
any Governmental Entity or arbitrator of applicable jurisdiction.

       “Owned Real Property” means all real property and interests in real property owned, in
whole or in part, directly or indirectly by the Company and its Subsidiaries, together with all
buildings, fixtures and improvements now or subsequently located thereon, and all
appurtenances thereto; provided that Owned Real Property shall not include Oil and Gas Leases.

       “Per Share Price” means an amount that shall be determined in accordance with the
Restructuring Term Sheet.

         “Permitted Liens” means (i) Liens for Taxes that (A) are not due and payable or
 (B) are being contested in good faith by appropriate proceedings and for which adequate
 reserves have been made with respect thereto; (ii) mechanics liens and similar liens for
 labor, materials or supplies provided with respect to any Owned Real Property, Oil and
 Gas Leases or personal property incurred in the ordinary course of business consistent
 with past practice and as otherwise not prohibited under this Agreement, for amounts that
 do not materially detract from the value of, or materially impair the use of, any of the
 Owned Real Property or personal property of the Company or any of its Subsidiaries; (iii)
 zoning, building codes and other land use Laws regulating the use or occupancy of any
 Owned Real Property or the activities conducted thereon that are imposed by any
 Governmental Entity having jurisdiction over such real property; provided that no such
 zoning, building codes and other land use Laws prohibit the use or occupancy of such
 Owned Real Property; (iv) easements, covenants, conditions, restrictions and other similar
 matters affecting title to any Owned Real Property or Oil and Gas Leases and other title
 defects that do not or would not materially impair the use or occupancy of such real

                                                 11
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 558 of 1298



 property or the operation of the Company’s or any of its Subsidiaries’ business; (v)
 contractual Liens which arise in the ordinary course of business under joint operating
 agreements and other agreements which are usual and customary in the oil and gas
 industry, and which do not materially detract from the value of, or materially impair the
 use of, any of the Oil and Gas Leases; (vi) from and after the occurrence of the Effective
 Date, Liens granted in connection with the Emergence Credit Facilities; and (vii) Liens
 that, pursuant to the Confirmation Order, will not survive beyond the Effective Date.

        “Person” means an individual, firm, corporation (including any non-profit corporation),
partnership, limited liability company, joint venture, associate, trust, Governmental Entity or
other entity or organization.

        “Petition Date” means the date on which the Bankruptcy Cases are commenced.

      “Plan” means the Plan of Reorganization of Legacy Reserves Inc., et al., pursuant to
Chapter 11 of the Bankruptcy Code, as may be amended altered, amended, modified, or
supplemented from time to time.

        “Plan Supplement” has the meaning assigned thereto in the Restructuring Term Sheet.

        “Post-Effective Date Business” means the businesses, assets and properties of the
Company and its Subsidiaries, taken as a whole, as of the Effective Date after giving effect to the
transactions contemplated by the Plan, as described in the Disclosure Statement.

       “Purchase Price” means an amount equal to the product of the New Common Stock to
be purchased by the applicable Backstop Parties and the Per Share Price.

       “Real Property Leases” means those leases, subleases, licenses, concessions and other
agreements, as amended, modified or restated, pursuant to which the Company or one of its
Subsidiaries holds a leasehold or subleasehold estate in, or is granted the right to use or occupy,
any land, buildings, structures, improvements, fixtures or other interest in real property used in
the Company’s or its Subsidiaries’ business; provided that Real Property Leases shall not include
Oil and Gas Leases.

        “Related Fund” means with respect to any Person, an Affiliate or any fund, account or
investment vehicle that is controlled, managed, advised or sub-advised by such Person, an
Affiliate or the same investment manager, advisor or sub-advisor as such Person or an Affiliate
of such investment manager, advisor or sub-advisor.

        “Related Party” means, with respect to any Person, (i) any former, current or future
director, officer, agent, Representative, Affiliate, employee, general or limited partner, member,
manager or stockholder of such Person and (ii) any former, current or future director, officer,
agent, Representative, Affiliate, employee, general or limited partner, member, manager or
stockholder of any of the foregoing, in each case solely in their respective capacity as such.

      “Reorganized Legacy Reserves” has the meaning assigned thereto in the Restructuring
Term Sheet.

                                                12
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 559 of 1298



       “Representatives” means, with respect to any Person, such Person’s directors, officers,
managers, employees, agents, investment bankers, attorneys, accountants, advisors and other
representatives.

        “Required Backstop Parties” means the Backstop Parties (other than any Defaulting
Backstop Parties) holding at least fifty-one percent (51.0%) of the aggregate Backstop
Commitment Percentages held by all of the Backstop Parties (excluding any Defaulting Backstop
Parties); provided that for purposes of this definition, each such Backstop Party shall be deemed
to hold the Backstop Commitment Percentages held by such Backstop Party’s Related Funds.

      “Required Supporting Creditors” has the meaning assigned thereto in the Restructuring
Term Sheet.

        “Restructuring Term Sheet” has the meaning assigned thereto in the preamble.

      “Restructuring Transactions” has the meaning assigned thereto in the Restructuring
Term Sheet.

        “Rights Offering” means the rights offering that may be conducted by the Company on
the terms reflected in the Restructuring Term Sheet pursuant to the Rights Offering Procedures.

        “Rights Offering Expiration Time” means the time and the date on which the rights
offering subscription form must be duly delivered to the Rights Offering Subscription Agent in
accordance with the Rights Offering Procedures, together with the applicable Purchase Price.

       “Rights Offering Participants” means those Persons who duly subscribe for Rights
Offering Shares in accordance with the Rights Offering Procedures.

         “Rights Offering Procedures” means the procedures with respect to the Rights Offering
that are approved by the Bankruptcy Court pursuant to the Disclosure Statement Order and shall
be in form and substance reasonably acceptable to the Debtors and the Required Backstop
Parties.

        “Rights Offering Shares” means the shares of New Common Stock that may be offered
in the Rights Offering pursuant to the terms of the Rights Offering Procedures.

      “Rights Offering Subscription Agent” means the agent described in the Rights Offering
Procedures.

        “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

        “SEC” means the U.S. Securities and Exchange Commission.

        “Securities Act” means the Securities Act of 1933, as amended.

       “Subscription Rights” means the subscription rights distributed pursuant to the Rights
Offering, if any, in accordance with the Rights Offering Procedures.


                                               13
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 560 of 1298



        “Subsidiary” means, with respect to any Person, any corporation, partnership, joint
venture or other legal entity as to which such Person (either alone or through or together with
any other subsidiary or Affiliate), (i) owns, directly or indirectly, more than fifty percent (50%)
of the stock or other equity interests, (ii) has the power to elect a majority of the board of
directors or similar governing body or (iii) has the power to direct, or otherwise control, the
business and policies thereof.

        “Takeover Statute” means any restrictions contained in any “fair price,” “moratorium,”
“control share acquisition,” “business combination” or other similar anti-takeover statute or
regulation.

        “Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement, other
examination by any Governmental Entity, proceeding, appeal of a proceeding or litigation
relating to Taxes, whether administrative or judicial, including proceedings relating to competent
authority determinations.

         “Taxes” means all taxes, assessments, duties, levies or other mandatory governmental
charges paid to a Governmental Entity, including all federal, state, local, foreign and other
income, franchise, profits, gross receipts, capital gains, capital stock, transfer, property, sales,
use, value-added, occupation, excise, severance, windfall profits, stamp, payroll, social security,
withholding and other taxes, assessments, duties, levies or other mandatory governmental
charges of any kind whatsoever paid to a Governmental Entity (whether payable directly or by
withholding and whether or not requiring the filing of a Tax Return), all estimated taxes,
deficiency assessments, additions to tax, penalties and interest thereon and shall include any
liability for such amounts as a result of being a member of a combined, consolidated, unitary or
affiliated group.

        “Transfer” means directly or indirectly (including through derivatives, options, swaps,
pledges, forward sales or other transactions in which any Person receives the right to own or
acquire any current or future direct or indirect beneficial, economic or legal interest) sell,
transfer, assign, pledge, hypothecate, participate, donate or otherwise encumber or dispose of.

       “Unlegended Shares” means any shares of New Common Stock acquired by the
Backstop Parties and their respective Affiliates and Related Funds pursuant to this Agreement
and the Plan, including all shares issued to the Backstop Parties and their respective Affiliates in
connection with the Rights Offering, that do not require, or are no longer subject to, the Legend.

       Section 1.02 Additional Defined Terms. In addition to the terms defined in Section 1.01,
additional defined terms used herein shall have the respective meanings assigned thereto in the
Sections indicated in the table below.

Defined Term                                                            Section
Agreement                                                               Preamble
Applicable Consent                                                      Section 4.07
Backstop Commitment                                                     Section 2.02
Backstop Escrow Account                                                 Section 2.04(a)
Backstop Fee                                                            Section 3.01

                                                 14
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 561 of 1298



Backstop Party                                         Preamble
Backstop Party Replacement                             Section 2.03(a)
Backstop Party Replacement Period                      Section 2.03(a)
Bankruptcy Code                                        Recitals
Bankruptcy Court                                       Recitals
BCA Consummation Approval Order                        Recitals
Chapter 11 Proceedings                                 Recitals
Closing                                                Section 2.05(a)
Closing Date                                           Section 2.05(a)
Company                                                Preamble
Confirmation Order                                     Recitals
Debtor                                                 Recitals
Employee Representatives                               Section 4.15(a)
Environmental Laws                                     Section 4.20(a)
Environmental Permits                                  Section 4.20(c)
Escrow Agreement                                       Section 2.04(b)
Expense Reimbursement                                  Section 3.03(a)
Filing Party                                           Section 6.04(b)
Financial Reports                                      Section 6.05(a)
Financial Statements                                   Section 4.09
Funding Amount                                         Section 2.04(a)
Funding Deadline                                       Section 2.04(a)
Funding Notice                                         Section 2.04(a)
GAAP                                                   Section 4.09
Indemnified Claim                                      Section 8.02
Indemnified Person                                     Section 8.01
Indemnifying Party                                     Section 8.01
Joinder Agreement                                      Section 2.06(b)
Joint Filing Party                                     Section 6.04(c)
Legal Proceedings                                      Section 4.14
Legend                                                 Section 6.13
Losses                                                 Section 8.01
Material Contract                                      Section 4.25(a)
Money Laundering Laws                                  Section 4.27
Multiemployer Plan                                     Section 4.22(b)
New Purchaser                                          Section 2.06(c)
Non-Waiving Backstop Parties                           Section 7.02
Outside Date                                           Section 9.01(e)
Party                                                  Preamble
Permitted Backstop Commitment Transferee               Section 2.06(c)
Petition Date                                          Recitals
Registration Rights Agreement                          Section 6.09
Replacing Backstop Parties                             Section 2.03(a)
Restructuring Term Sheet                               Recitals
RSA                                                    Recitals
Tax Returns                                            Section 4.21(a)

                                           15
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 562 of 1298



Transaction Agreements                                                  Section 4.02(a)
U.S. Benefit Plans                                                      Section 4.22(a)
Waiving Backstop Parties                                                Section 7.02

        Section 1.03 Construction. In this Agreement, unless the context otherwise requires:

        (a)     references to Articles, Sections, Exhibits and Schedules are references to the
articles and sections or subsections of, and the exhibits and schedules attached to, this
Agreement;

        (b)    the descriptive headings of the Articles and Sections of this Agreement are
inserted for convenience only, do not constitute a part of this Agreement and shall not affect in
any way the meaning or interpretation of this Agreement;

       (c)      references in this Agreement to “writing” or comparable expressions include a
reference to a written document transmitted by means of electronic mail in portable document
format (.pdf), facsimile transmission or comparable means of communication;

       (d)    words expressed in the singular number shall include the plural and vice versa;
words expressed in the masculine shall include the feminine and neuter gender and vice versa;

       (e)    the words “hereof,” “herein,” “hereto” and “hereunder,” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole, including all
Exhibits and Schedules attached to this Agreement, and not to any provision of this Agreement;

       (f)    the term this “Agreement” shall be construed as a reference to this Agreement as
the same may have been, or may from time to time be, amended, modified, varied, novated or
supplemented;

        (g)   “include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words;

        (h)      references to “day” or “days” are to calendar days;

        (i)      references to “the date hereof” means as of the date of this Agreement;

       (j)     unless otherwise specified, references to a statute means such statute as amended
from time to time and includes any successor legislation thereto and any rules or regulations
promulgated thereunder in effect from time to time; and

        (k)      references to “dollars” or “$” are to United States of America dollars.

                                         ARTICLE 2
                                   BACKSTOP COMMITMENT

        Section 2.01 [Reserved].



                                                  16
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 563 of 1298



       Section 2.02 The Backstop Commitment. Subject to Section 2.06 and to the terms and
conditions hereof, including entry of the BCA Approval Order and BCA Consummation Approval
Order by the Bankruptcy Court, each Backstop Party hereby agrees, severally and not jointly, to
purchase its Backstop Commitment Percentage of New Common Stock in an amount equal to
$189.8 million in the aggregate at the Per Share Price (the “Backstop Commitment”).

        Section 2.03 Backstop Party Default. (a) Upon the occurrence of a Backstop Party
Default, the Backstop Parties (other than any Defaulting Backstop Party) shall have the right, but
shall not be obligated to, within five (5) Business Days after receipt of written notice from the
Company to all Backstop Parties of such Backstop Party Default (which notice shall be given
promptly following the occurrence of such Backstop Party Default) (such five (5) Business Day
period, the “Backstop Party Replacement Period”) to make arrangements for one or more of
the Backstop Parties (other than the Defaulting Backstop Party) to purchase all or any portion of
the New Common Stock (such purchase, a “Backstop Party Replacement”) on the terms and
subject to the conditions set forth in this Agreement and in such amounts based upon the
applicable Backstop Commitment Percentage of any such Backstop Parties or as may otherwise
be agreed upon by all of the Backstop Parties electing to purchase all or any portion of the New
Common Stock (such Backstop Parties, the “Replacing Backstop Parties”). Any such New
Common Stock purchased by a Replacing Backstop Party shall be included in the determination
of the fees earned under Section 3.01. If a Backstop Party Default occurs, the Outside Date shall
be delayed only to the extent necessary to allow for the Backstop Party Replacement to be
completed within the Backstop Party Replacement Period. If a Backstop Party is or becomes a
Defaulting Backstop Party, it shall not be entitled to the Backstop Fee.

       (b)    Nothing in this Agreement shall be deemed to require a Backstop Party to
purchase more than its Backstop Commitment Percentage.

        (c)    For the avoidance of doubt, notwithstanding anything to the contrary set forth in
Section 9.02 but subject to Section 10.10, no provision of this Agreement shall relieve any
Defaulting Backstop Party from liability hereunder in connection with such Defaulting Backstop
Party’s Backstop Party Default. Such Defaulting Backstop Party will be liable to the non-
defaulting Parties for money damages and/or specific performance as set forth in Section 10.09.

        Section 2.04 Backstop Escrow Account Funding. (a) Funding Notice. At least twelve
(12) Business Days before the Funding Deadline (as defined below), the Company shall deliver
to each Backstop Party, or cause the Rights Offering Subscription Agent to deliver to each
Backstop Party, a written notice (the “Funding Notice”) of (i) the number of shares of New
Common Stock to be purchased by the Backstop Parties hereunder and the aggregate Purchase
Price therefor (the “Funding Amount”); (ii) wire instructions for a segregated escrow account to
which such Backstop Party shall deliver the Funding Amount (the “Backstop Escrow
Account”); and (iii) an estimate of the deadline for delivery of the Funding Amount, which
deadline shall be no earlier than five (5) Business Days before the expected Effective Date (the
“Funding Deadline”). The Company and the Rights Offering Subscription Agent shall promptly
provide any written backup, information and documentation relating to the information contained
in the Funding Notice as any Backstop Party may reasonably request.


                                               17
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 564 of 1298



         (b)    Backstop Escrow Account Funding. No later than the Funding Deadline, each
Backstop Party shall deliver and pay its Funding Amount by wire transfer in immediately
available funds in U.S. dollars into the Backstop Escrow Account in satisfaction of such
Backstop Party’s Backstop Commitment. The Backstop Escrow Account shall be established
with an escrow agent reasonably acceptable to the Backstop Parties and the Company pursuant to
an escrow agreement (the “Escrow Agreement”) in form and substance reasonably acceptable to
the Required Backstop Parties and the Company. The funds held in the Backstop Escrow
Account shall be released, and each Backstop Party shall receive from the Backstop Escrow
Account the cash amount actually funded to the Backstop Escrow Account by such Backstop
Party promptly following (i) the termination of this Agreement in accordance with its terms and
(ii) the Outside Date if, by such date, the Closing Date has not occurred.

        Section 2.05 Closing. (a) Subject to Article 7, unless otherwise mutually agreed in
writing between the Company and the Required Backstop Parties, the closing of the Backstop
Commitments (the “Closing”) shall take place via electronic exchange of closing documents and
signature pages on date on which all of the conditions set forth in Article 7 shall have been
satisfied or waived in accordance with this Agreement (other than conditions that by their terms
are to be satisfied at the Closing, but subject to the satisfaction or waiver of such conditions).
The date on which the Closing actually occurs shall be referred to herein as the “Closing Date.”

        (b)     At the Closing, the Company and the Backstop Parties shall deliver a joint written
instruction to the Escrow Agent authorizing the release of the funds held in the Backstop Escrow
Account as set forth and in accordance with the terms of the Escrow Agreement, Section 6.13
and the Plan.

        (c)     At the Closing, issuance of the New Common Stock will be made by the
Company to the account of each Backstop Party (or to such other accounts as any Backstop Party
may designate in accordance with this Agreement) against payment of the aggregate Purchase
Price therefor of such Backstop Party. The entry of any New Common Stock to be delivered
pursuant to this Section 2.05(c) into the account of a Backstop Party (or its designee) pursuant to
the Company’s book entry procedures and delivery to such Backstop Party (or its designee) of an
account statement reflecting the book entry of such New Common Stock shall be deemed
delivery of such New Common Stock for purposes of this Agreement. Notwithstanding anything
to the contrary in this Agreement, all New Common Stock will be delivered with all issue,
stamp, transfer, sales and use, or similar transfer Taxes or duties that are due and payable (if any)
in connection with such delivery duly paid by the Company.

        Section 2.06 Designation and Assignment Rights.

         (a) Each Backstop Party shall have the right to designate by written notice to the
Company no later than two (2) Business Days prior to the Closing Date that some or all of the
New Common Stock that it is obligated to purchase hereunder be issued in the name of, and
delivered to, one or more of its Related Funds upon receipt by the Company of payment therefor
in accordance with the terms hereof, which notice of designation shall (i) be addressed to the
Company and signed by such Backstop Party and each Related Fund, (ii) specify the number of
shares of New Common Stock to be delivered to or issued in the name of such Related Fund and
(iii) contain a confirmation by such Related Fund of the accuracy of the representations set forth
                                                 18
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 565 of 1298



in Article 5 as applied to such Related Fund; provided that no such designation pursuant to this
Section 2.06(a) shall relieve such Backstop Party from its funding obligations under this
Agreement.

       (b)      Each Backstop Party shall have the right to Transfer all or any portion of its
Backstop Commitment to a Related Fund; provided that (i) such Backstop Party and Related
Fund agree in a writing addressed to the Company that such Related Fund shall purchase such
portion of such Backstop Party’s Backstop Commitment; (ii) each Backstop Party confirms in
writing its good faith belief that all of the representations and warranties in Article 5 are accurate
with respect to such Related Fund; and (iii) such Related Fund executes a joinder agreement
substantially in the form attached hereto as Exhibit A (the “Joinder Agreement”) and delivers
an executed copy thereof to the Company; provided that no such Transfer pursuant to this
Section 2.06(b) shall relieve such Backstop Party from its funding obligations under this
Agreement if such Related Fund fails to fund hereunder.

        (c)     Each Backstop Party shall have the right to Transfer to any Person that is not an
existing Backstop Party or Related Fund (each of the Persons to whom a Transfer is made, a
“New Purchaser”) either (i) all or any portion of its Backstop Commitment; provided that (A)
such Transfer shall have been consented to by the Required Backstop Parties and the Company
(in each case, such consent shall not be unreasonably withheld or conditioned and shall be
deemed to have been given after two (2) Business Days following notification in writing to the
Company of a proposed Transfer by such Backstop Party), and (B) such New Purchaser executes
a Joinder Agreement and delivers an executed copy thereof to the Company (any Related Fund
party as described in Section 2.06(b) and/or New Purchaser as described in this Section 2.06(c)(i)
that executes and delivers such Joinder Agreement shall be referred to as a “Permitted Backstop
Commitment Transferee”) or (ii) all or any portion of its obligation to fund the purchase of
New Common Stock (the “Funding Obligation” and, for the avoidance of doubt, which
Transfer shall not include the Backstop Commitment) pursuant to documentation that is
reasonably satisfactory to both the Backstop Party effecting such Transfer and the Company;
provided that no Backstop Party effecting a Transfer of the Funding Obligation pursuant to this
Section 2.06(c)(ii) shall be relieved, released or novated from its obligations under this
Agreement until such New Purchaser has actually funded all or any portion of the Funding
Obligation so transferred into the Backstop Escrow Account.

         (d)    Each Backstop Party, severally and not jointly, agrees that it will not, directly or
indirectly, assign or otherwise Transfer, at any time prior to the Closing Date or earlier
termination of this Agreement in accordance with its terms, any of its rights and obligations
under this Agreement to any Person other than in accordance with Sections 2.03, 2.06(a),
2.06(b), 2.06(c), 7.02, 10.07. After the Closing Date, nothing in this Agreement shall limit or
restrict in any way any Backstop Party’s ability to Transfer any of its shares of New Common
Stock or any interest therein; provided that any such Transfer shall be made pursuant to an
effective registration statement under the Securities Act or an exemption from the registration
requirements thereunder and pursuant to applicable securities Laws.




                                                 19
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 566 of 1298



                                      ARTICLE 3
                       BACKSTOP FEE AND EXPENSE REIMBURSEMENT

        Section 3.01 Fees Payable by the Company. Subject to Section 3.02, as consideration
for the Backstop Commitment and the other agreements of the Backstop Parties in this
Agreement, the Debtors shall pay or cause to be paid a nonrefundable aggregate fee in an amount
equal to 6.0% of the Backstop Commitment as in effect on the date of this Agreement (which,
for the avoidance of doubt, shall be an amount equal to $11,388,000), calculated in accordance
with Section 3.02 to the Backstop Parties (including any Replacing Backstop Party, but
excluding any Defaulting Backstop Party) or their designees based upon their respective
Backstop Commitment Percentages on the date hereof (the “Backstop Fee”).

        The provisions for the payment of the Backstop Fee and Expense Reimbursement, and
the indemnification provided herein are an integral part of the transactions contemplated by this
Agreement and without these provisions the Backstop Parties would not have entered into this
Agreement, and the Backstop Fee and Expense Reimbursement shall constitute allowed
administrative expenses of the Debtors’ estates under Sections 503(b) and 507 of the Bankruptcy
Code. The Backstop Fee shall be payable in New Common Stock and shall be fully earned upon
the execution of this Agreement.

        Section 3.02 Payment of Fees.

        (a)     The Backstop Fee shall be fully earned, indefeasible, nonrefundable and non-
avoidable upon entry of the BCA Approval Order and shall be paid by the Debtors, free and clear
of any withholding or deduction for any applicable Taxes, on the Closing Date. For the
avoidance of doubt, to the extent payable in accordance with the terms of this Agreement, the
Backstop Fee will be payable regardless of the number of shares of New Common Stock (if any)
actually purchased, and shall be based on the amount of the Backstop Commitment as in effect
on the date of this agreement. Payment of the Backstop Fee shall be made as and when due and
payable in New Common Stock in accordance with the percentage ownership of the New
Common Stock set forth on Annex I to the Restructuring Term Sheet.

       (b)    The Backstop Fee shall, pursuant to the BCA Approval Order, constitute an
allowed administrative expense of the Debtors’ estates under sections 503(b) and 507 of the
Bankruptcy Code. Except as provided for in Section 2.03, the Backstop Fee shall be
nonrefundable and non-avoidable if and when paid.

        Section 3.03 Expense Reimbursement.

                (a)     Until the earlier to occur of (x) the Closing and (y) the termination of this
Agreement in accordance with its terms, the Debtors agree to pay in accordance with Section
3.03(b): (A) the fees and expenses (including reasonable travel costs and expenses) of Latham &
Watkins LLP, PJT Partners, one local counsel, financial advisors, and consultants and other
professionals for specialized areas of expertise as circumstances warrant retained by the Backstop
Parties and any other advisors or consultants as may be reasonably determined by the Backstop
Parties, in consultation with the Company, in each case that have been and are actually incurred in
connection with (x) the negotiation, preparation and implementation of the Transaction

                                                 20
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 567 of 1298



Agreements and the other agreements and transactions contemplated thereby and (y) the
Restructuring Transactions; (B) the reasonable and documented fees and out-of-pocket expenses
of the Backstop Parties relating to this Agreement; (C) all filing fees, if any, required by the HSR
Act or any other Antitrust Law in connection with the transactions contemplated by this Agreement
and all reasonable and documented out-of-pocket expenses related thereto; and (D) all reasonable
and documented out-of-pocket fees and expenses incurred in connection with any required
regulatory filings in connection with the transactions contemplated by this Agreement (including,
without limitation, filings done on Schedule 13D, Schedule 13G, Form 3 or Form 4, in each case,
promulgated under the Exchange Act), in each case, that have been paid or are payable by the
Backstop Parties (such payment obligations set forth in clauses (A), (B), (C) and (D) above,
collectively, the “Expense Reimbursement”). The Expense Reimbursement shall, pursuant to the
BCA Approval Order, constitute allowed administrative expenses of the Debtors’ estates under
sections 503(b) and 507 of the Bankruptcy Code.

               (b)      The Expense Reimbursement accrued through the date on which the BCA
Approval Order is entered shall be paid within ten (10) Business Days of the Company’s receipt
of invoices therefor (and in no event earlier than ten (10) Business Days after the date on which
the BCA Approval Order is entered). The Expense Reimbursement accrued thereafter shall be
payable by the Debtors within ten (10) Business Days after receipt of monthly invoices therefor;
provided that the Debtors’ final payment shall be made contemporaneously with the Closing or
the termination of this Agreement, as applicable, pursuant to Article 9. For the avoidance of doubt,
the Expense Reimbursement shall not be payable by the Debtors in the event of a termination of
this Agreement pursuant to Section 9.01(f)(i), and the Backstop Parties shall promptly reimburse
the Company for all Expense Reimbursement paid by the Company prior to any such termination;
provided that for the avoidance of doubt, the Expense Reimbursement shall still be due and payable
to any Backstop Party that shall not have been the cause of the termination of this Agreement
pursuant to Section 9.01(f)(i).

                                  ARTICLE 4
                REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        Except as set forth in the Disclosure Statement, Company Disclosure Schedule or any
Company SEC Document but subject in each case to Section 4.33, the Debtors, jointly and
severally, hereby represent and warrant to the Backstop Parties (unless otherwise set forth herein,
as of the date of this Agreement and as of the Closing Date) as set forth below:

         Section 4.01 Organization and Qualification. Each Material Entity is a legal entity duly
organized, validly existing and in good standing (or the equivalent thereof) under the Laws of its
respective jurisdiction of incorporation or organization and has all requisite power and authority
to own, lease and operate its properties and to carry on its business as currently conducted. Each
Material Entity is duly qualified or licensed and is authorized to do business and is in good
standing (or the equivalent thereof) under the Laws of each other jurisdiction in which it owns,
leases or operates properties or conducts any business, in each case except to the extent that the
failure to be so qualified or licensed or be in good standing would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


                                                21
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 568 of 1298



        Section 4.02 Corporate Power and Authority. (a) The Company has the requisite
corporate power and authority (i) (A) subject to the entry of the BCA Approval Order, to enter
into, execute and deliver this Agreement and to perform the BCA Approval Obligations and (B)
subject to the entry of the Disclosure Statement Order, the BCA Approval Order, the BCA
Consummation Approval Order and the Confirmation Order, to perform each of its other
obligations hereunder and (ii) subject to the entry of the Confirmation Order, to enter into,
execute and deliver the Registration Rights Agreement and all other agreements to which it will
be a party as contemplated by this Agreement and the Plan (this Agreement, the Registration
Rights Agreement and such other agreements, collectively, the “Transaction Agreements”) and
to perform its obligations under each of the Transaction Agreements (other than this Agreement).
Subject to the receipt of the foregoing Orders, as applicable, the execution and delivery of this
Agreement and each of the other Transaction Agreements and the consummation of the
transactions contemplated hereby and thereby have been or will be duly authorized by all
requisite corporate action on behalf of the Company, and no other corporate proceedings on the
part of the Company are or will be necessary to authorize this Agreement or any of the other
Transaction Agreements or to consummate the transactions contemplated hereby or thereby.

         (b)    Subject to the entry of the Disclosure Statement Order, the BCA Approval Order,
the BCA Consummation Approval Order and the Confirmation Order, each of the other Debtors
has the requisite power and authority (corporate or otherwise) to enter into, execute and deliver
each Transaction Agreement to which such other Debtor is a party and to perform its obligations
thereunder. Subject to the receipt of the foregoing Orders, as applicable, the execution and
delivery of this Agreement and each of the other Transaction Agreements and the consummation
of the transactions contemplated hereby and thereby have been or will be duly authorized by all
requisite corporate action on behalf of each other Debtor party thereto, and no other corporate
proceedings on the part of any other Debtor party thereto are or will be necessary to authorize
this Agreement or any of the other Transaction Agreements or to consummate the transactions
contemplated hereby or thereby.

        (c)    Subject to the entry of the Disclosure Statement Order, the BCA Approval Order,
the BCA Consummation Approval Order, and the Confirmation Order, each of the Company and
the other Debtors has the requisite corporate power and authority to perform its obligations under
the Plan, and has taken all necessary corporate actions required for the due consummation of the
Plan in accordance with its terms.

        Section 4.03 Execution and Delivery; Enforceability. Subject to the entry of the
Disclosure Statement Order, the BCA Approval Order, the BCA Consummation Approval Order
and the Confirmation Order, each other Transaction Agreement will be, duly executed and
delivered by the Company and each of the other Debtors party thereto. Upon entry of the BCA
Approval Order, and assuming this Agreement has been duly authorized, executed and delivered
by the Backstop Parties and the other parties thereto, the BCA Approval Obligations will
constitute the valid and legally binding obligations of the Company and, to the extent applicable,
the other Debtors, enforceable against the Company and, to the extent applicable, the other
Debtors in accordance with their respective terms. Upon entry of the BCA Approval Order and
assuming this Agreement has been duly authorized, executed and delivered by the Backstop
Parties and the other parties thereto, each of the other obligations hereunder will constitute the
valid and legally binding obligations of the Company and, to the extent applicable, the other
                                                22
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 569 of 1298



Debtors, enforceable against the Company and, to the extent applicable, the other Debtors, in
accordance with their respective terms.

        Section 4.04 Authorized and Issued Capital Stock.

         (a) The shares of New Common Stock to be issued pursuant to the Plan, including the
shares of New Common Stock to be issued in connection with the consummation of the Rights
Offering and pursuant to the terms hereof (including the Backstop Fee), will, when issued and
delivered on the Closing Date, be duly authorized and validly issued and will be fully paid and
non- assessable, and will not be subject to any Liens (other than Permitted Liens and transfer
restrictions imposed hereunder or by applicable Law or the Registration Rights Agreement) or
any preemptive rights (other than any rights set forth in the Plan or the New Organizational
Documents).

        (b)     Except as contemplated by the Plan, as of the Closing Date, no shares of capital
stock or other equity securities or voting interest in the Company will have been issued, reserved
for issuance or outstanding.

         (c)     Except as described in this Section 4.04 and except as set forth in the Plan,
Registration Rights Agreement, the New Organizational Documents, the Emergence Credit
Facilities, the Management Incentive Plan or any employment agreement entered into in
accordance with the Plan, as of the Closing Date, neither the Company nor any of its Subsidiaries
will be party to or otherwise bound by or subject to any outstanding option, warrant, call, right,
security, commitment, contract, arrangement or undertaking (including any preemptive right)
that (i) obligates the Company or any of its Subsidiaries to issue, deliver, sell or transfer, or
repurchase, redeem or otherwise acquire, or cause to be issued, delivered, sold or transferred, or
repurchased, redeemed or otherwise acquired, any shares of the capital stock of, or other equity
or voting interests in, the Company or any of its Subsidiaries or any security convertible or
exercisable for or exchangeable into any capital stock of, or other equity or voting interest in, the
Company or any of its Subsidiaries, (ii) obligates the Company or any of its Subsidiaries to issue,
grant, extend or enter into any such option, warrant, call, right, security, commitment, contract,
arrangement or undertaking, (iii) restricts the transfer of any shares of capital stock of the
Company or any of its Subsidiaries or (iv) relates to the voting of any shares of capital stock of
the Company.

        Section 4.05 [Reserved].

        Section 4.06 No Conflict. Assuming the consents described in clauses (i) through (vi) of
Section 4.07 are obtained, the execution and delivery by the Company and, if applicable, its
Subsidiaries of this Agreement, the Plan and the other Transaction Agreements, the compliance
by the Company and, if applicable, its Subsidiaries with all of the provisions hereof and thereof
and the consummation of the transactions contemplated herein and therein (i) will not conflict
with, or result in a breach, modification or violation of, any of the terms or provisions of, or
constitute a default under (with or without notice or lapse of time, or both), or result, except to
the extent specified in the Plan, in the acceleration of, or the creation of any Lien under, or cause
any payment or consent to be required under, the Emergence Credit Facilities Agreements and
related documents or any Contract to which the Company or any of its Subsidiaries will be
                                                 23
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 570 of 1298



bound as of the Closing Date after giving effect to the Plan or to which any of the property or
assets of the Company or any of its Subsidiaries will be subject as of the Closing Date after
giving effect to the Plan, (ii) will not result in any violation of the provisions of the New
Organizational Documents or any of the organization documents of any of the Company’s
Subsidiaries and (iii) will not result in any violation of any Law or Order applicable to the
Company or any of its Subsidiaries or any of their properties, except, in the cases described in
clauses (i) and (iii), for such conflicts, breaches, modifications, violations or Liens that would not
have or reasonably be expected to have, individually or in the aggregate, a Material Adverse
Effect.

        Section 4.07 Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having jurisdiction over the
Company or any of its Subsidiaries or any of their respective properties (each an “Applicable
Consent”) is required for the execution and delivery by the Company and, to the extent relevant,
its Subsidiaries of this Agreement, the Plan and the other Transaction Agreements, the
compliance by the Company and, to the extent relevant, its Subsidiaries with all of the provisions
hereof and thereof and the consummation of the transactions contemplated herein and therein
(including compliance by each Backstop Party with its obligations hereunder and thereunder),
except for (i) the entry of the Disclosure Statement Order, the BCA Approval Order, and the
BCA Consummation Approval Order authorizing the Company to execute and deliver this
Agreement and perform each of its other obligations hereunder, (ii) the entry of the Confirmation
Order, (iii) filings, if any, pursuant to the HSR Act and the expiration or termination of all
applicable waiting periods thereunder or any applicable notification, authorization, approval or
consent under any other Antitrust Laws in connection with the transactions contemplated by this
Agreement, (iv) the filing of the Certificate of Incorporation with the relevant state or national
agency, and the filing of any other corporate documents with applicable state filing agencies
applicable to the other Debtors, (v) such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or “blue sky” laws in connection with the
purchase of the New Common Stock by the Backstop Parties and the Rights Offering
Participants and (vi) any other Applicable Consent the failure of which to obtain would not have
or reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

       Section 4.08 Arm’s Length. The Company acknowledges and agrees that (a) each of the
Backstop Parties is acting solely in the capacity of an arm’s length contractual counterparty to
the Company with respect to the transactions contemplated hereby (including in connection with
determining the terms of the Rights Offering) and not as a financial advisor or a fiduciary to, or
an agent of, the Company or any of its Subsidiaries and (b) no Backstop Party is advising the
Company or any of its Subsidiaries as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction.

        Section 4.09 Financial Statements. The consolidated financial statements of the
Company included or incorporated by reference in the Company’s annual and quarterly reports
filed on Forms 10-K and 10-Q by the Company with the SEC as of and for the fiscal year ended
December 31, 2018 and for the interim period ended March 31, 2019 (collectively, the
“Financial Statements”) comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, in each case, present fairly the financial position, results of
operations and cash flows of the Company and its consolidated subsidiaries, taken as a whole, as
                                                 24
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 571 of 1298



of the dates indicated and for the periods specified therein. The Financial Statements have been
prepared in conformity with U.S. generally accepted accounting principles (“GAAP”) applied on
a consistent basis throughout the periods and at the dates covered thereby (except, in the case of
unaudited interim financial statements, as permitted by Form 10-Q of the SEC).

        Section 4.10 Disclosure Statement and Company SEC Documents.

        (a)     The Disclosure Statement as approved by the Bankruptcy Court will conform in
all material respects with Section 1125 of the Bankruptcy Code.

       (b)     Since December 31, 2018, the Company has filed all required reports, schedules,
forms and statements with the SEC. As of its respective filing date (and as of the date of any
amendment), each of the Company SEC Documents complied as to form in all material respects
with the requirements of the Securities Act or the Exchange Act applicable to such Company
SEC Documents.

        (c)    As of its filing date (or, if amended or superseded by a filing prior to the date
hereof, on the date of such filing), each Company SEC Document filed since December 31, 2018
pursuant to the Exchange Act did not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading

        (d)    Each Company SEC Document that is a registration statement, as amended or
supplemented, if applicable, filed since December 31, 2018 pursuant to the Securities Act, as of
the date such registration statement or amendment became effective, did not contain any untrue
statement of a material fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading.

      (e)    There are no outstanding loans or other extensions of credit made by the
Company or any of its Subsidiaries to any executive officer (as defined in Rule 3b-7 under the
Exchange Act) or director of the Company. The Company has not, since the enactment of the
Sarbanes-Oxley Act, taken any action prohibited by Section 402 of the Sarbanes-Oxley Act.

       (f)     There are no securitization transactions and off-balance sheet arrangements (as
defined in Item 303 of Regulation S-K) that existed or were effected by the Company or its
Subsidiaries since December 31, 2018.

         Section 4.11 No Undisclosed Material Liabilities. Except as set forth in Schedule 4.11,
there are no liabilities or obligations of the Company or any of its Subsidiaries of any kind
whatsoever, whether accrued, contingent, absolute, determined or determinable, and there is no
existing condition, situation or set of circumstances that would reasonably be expected to result
in such a liability or obligation other than: (i) liabilities or obligations disclosed and provided for
in the Company Balance Sheet or in the notes thereto; (ii) liabilities or obligations incurred in the
ordinary course of business consistent with past practices since December 31, 2018; and (iii)
liabilities or obligations that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. None of the representations and warranties contained in
this Section 4.11 shall be deemed to relate to environmental matters (which are governed by

                                                  25
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 572 of 1298



Section 4.20), employee benefits matters (which are governed by Section 4.22), employment
matters (which are governed by Section 4.15) or tax matters (which are governed by Section
4.21).

       Section 4.12 Absence of Certain Changes. From December 31, 2018 to the date hereof,
no Event has occurred or exists that has, had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. None of the representations and
warranties contained in this Section 4.12 shall be deemed to relate to environmental matters
(which are governed by Section 4.20), employee benefits matters (which are governed by
Section 4.22), employment matters (which are governed by Section 4.15) or tax matters (which
are governed by Section 4.21).

         Section 4.13 No Violation; Compliance with Laws. (i) The Company is not in violation
of its charter or bylaws in any material respect and (ii) no Subsidiary of the Company is in
violation of its respective charter or bylaws or similar organizational document in any material
respect. Neither the Company nor any of its Subsidiaries is or has been at any time since
December 31, 2018, in violation of any Law or Order, except for any such violation that has not
and would not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

        Section 4.14 Legal Proceedings. Other than the Chapter 11 Proceedings, any adversary
proceedings or contested motions commenced in connection therewith and except as set forth in
Section 4.14 of the Company Disclosure Schedule, there are no notices, claims, complaints,
requests for information or legal, governmental, administrative, judicial or regulatory
investigations, audits, actions, suits, claims, arbitrations, demands, demand letters, notices of
noncompliance or violations, or proceedings (“Legal Proceedings”) pending or threatened to
which the Company or any of its Subsidiaries is a party or to which any property of the Company
or any of its Subsidiaries is the subject that would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. None of the representations and warranties
contained in this Section 4.14 shall be deemed to relate to environmental matters (which are
governed by Section 4.20)

        Section 4.15 Labor Relations. (a) There is no labor or employment-related Legal
Proceeding pending or, to the Knowledge of the Company, threatened against the Company or
any of its Subsidiaries, by or on behalf of any of their respective employees or such employees’
labor organization, works council, workers’ committee, union representatives or any other type
of employees’ representatives appointed for collective bargaining purposes (collectively
“Employee Representatives”), or by any Governmental Entity, that has had or would
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

        (b)     There are no Collective Bargaining Agreements applicable to persons employed
by the Company or any of its Subsidiaries in effect as of the date of this Agreement as of the date
of this Agreement. In addition, there are no jurisdictions in which the employees of the Company
or any of its Subsidiaries are represented by a works council or similar entity and, to the
Knowledge of the Company, no union organizing efforts or Employee Representatives’ elections
are underway or threatened with respect to any such employees. There is no strike, lockout,
material labor dispute or, to the Knowledge of the Company, threat thereof, by or with respect to
                                                26
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 573 of 1298



any employees of the Company or any of its Subsidiaries, and, to the Knowledge of the
Company, there has not been any such action within the past two (2) years. Except as has not had
and would not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, neither the Company nor any of its Subsidiaries is subject to any obligation
(whether pursuant to Law or Contract) to notify, inform and/or consult with, or obtain consent
from, any Employee Representative regarding the transactions contemplated by this Agreement
prior to entering into this Agreement.

        (c)    Except as set forth in Section 4.15 of the Company Disclosure Schedule, the
Company and each of its Subsidiaries has complied in all respects with its payment obligations
to all employees of the Company and any of its Subsidiaries in respect of all wages, salaries,
fees, commissions, bonuses, overtime pay, holiday pay, sick pay, benefits and all other
compensation, remuneration and emoluments due and payable to such employees under any
Company Plan or any applicable Collective Bargaining Agreement or Law, except to the extent
that any noncompliance does not constitute or would not reasonably be expected to constitute,
individually or in the aggregate, a Material Adverse Effect and, for the avoidance of doubt,
except for any payments that are not permitted by the Bankruptcy Court or the Bankruptcy Code.

        Section 4.16 Intellectual Property. The Company and its Subsidiaries own or possess,
or can acquire on reasonable terms, all material patents, patent rights, licenses, inventions,
copyrights, know how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks, service marks and
trade names currently employed by them in connection with the business now operated by them
except where the failure to so own or possess would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and neither the Company nor any of
its Subsidiaries has received any notice of infringement of or conflict with asserted rights of
others with respect to any of the foregoing which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to have a Material
Adverse Effect.

       Section 4.17 Title to Real and Personal Property. Except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect:

       (a)      Real Property. The Company or one of its Subsidiaries, as the case may be, has
good and defensible title to each Owned Real Property, free and clear of all Liens, except for (i)
Liens that are described in (x) the Company SEC Documents, (y) the Plan or (z) the Disclosure
Statement or (ii) Permitted Liens.

         (b)    Leased Real Property. All Real Property Leases necessary for the operation of the
Post-Effective Date Business are valid, binding and enforceable by and against the Company or
its relevant Subsidiaries, and, to the Knowledge of the Company no written notice to terminate,
in whole or part, any of such leases has been delivered to the Company or any of its Subsidiaries
(nor, to the Knowledge of the Company, has there been any indication that any such notice of
termination will be served). Other than as a result of the filing of the Chapter 11 Proceedings,
neither the Company nor any of its Subsidiaries nor, to the Knowledge of the Company, any
other party to any material Real Property Lease necessary for the operation of the Post-Effective
Date Business is in default or breach under the terms thereof except for such instances of default
                                                27
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 574 of 1298



or breach that do not have and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

        (c)     Personal Property. The Company or one of its Subsidiaries has good title or, in
the case of leased assets, a valid leasehold interest, free and clear of all Liens, to all of the
tangible personal property and assets, except for (i) Liens that are described in (x) the Company
SEC Documents filed prior to the date hereof, (y) the Plan or (z) the Disclosure Statement or (ii)
Permitted Liens. None of the representations and warranties contained in this Section 4.17(c)
shall be deemed to relate to Oil and Gas Leases (which are governed by Section 4.36).

        Section 4.18 No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its Subsidiaries, on the one hand, and the directors,
officers, or greater than five percent stockholder of the Company or any of its Subsidiaries, on
the other hand, that is required by the Exchange Act to be described in the Company SEC
Documents and that are not so described in the Company SEC Documents, except for the
transactions contemplated by this Agreement.

        Section 4.19 Licenses and Permits. The Company and its Subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have made all declarations
and filings with, the appropriate Governmental Entities that are necessary for the ownership or
lease of their respective properties and the conduct of the Post-Effective Date Business, in each
case, except as would not have and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Except as would not have and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has received notice of any revocation or modification of
any such license, certificate, permit or authorization or (ii) has any reason to believe that any
such license, certificate, permit or authorization will not be renewed in the ordinary course. None
of the representations and warranties contained in this Section 4.19 shall be deemed to relate to
environmental matters (which are governed by Section 4.20).

        Section 4.20 Environmental. (a) The Company and its Subsidiaries are, and have been,
in compliance with all applicable Laws relating to the protection of the environment, natural
resources (including wetlands, wildlife, aquatic and terrestrial species and vegetation) or of
human health and safety, or to the management, use, transportation, treatment, storage, disposal
or arrangement for disposal of Materials of Environmental Concern (collectively,
“Environmental Laws”), except for such noncompliance that would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

       (b)    The Company and its Subsidiaries (i) have received, possess and are in
compliance with all permits, licenses, exemptions and other approvals required of them under
applicable Environmental Laws to conduct their respective businesses as presently conducted
(“Environmental Permits”), (ii) are not subject to any action to revoke, terminate, cancel, limit,
amend or appeal any such Environmental Permits, and (iii) have paid all fees, assessments or
expenses due under any such Environmental Permits, except for such failures to receive and
comply with Environmental Permits, or any such actions, or failure to pay any such fees,
assessments or expenses that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
                                                28
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 575 of 1298



         (c)    Except with respect to matters that have been fully and finally settled or resolved,
(i) there are no Legal Proceedings under any Environmental Laws pending or, to the Knowledge
of the Company, threatened against the Company or any of its Subsidiaries, and, to the
Knowledge of the Company, there are no such Legal Proceedings pending against any other
Person that would reasonably be expected to materially adversely affect the Company or any of
its Subsidiaries, and (ii) the Company and its Subsidiaries have not received written notice of any
actual or potential liability of the Company for the investigation, remediation or monitoring of
any Materials of Environmental Concern at any location, or for any violation of Environmental
Laws or Environmental Permits, where such Legal Proceedings or liability would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

        (d)     None of the Company or any of its Subsidiaries has entered into any consent
decree, settlement or other agreement with any Governmental Entity, and none of the Company
or its Subsidiaries is subject to any Order, in either case relating to any Environmental Laws,
Environmental Permits or to Materials of Environmental Concern, except for such consent
decrees, settlements, agreements or Orders that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

        (e)     There has been no release, disposal or arrangement for disposal of any Materials
of Environmental Concern by the Company or its Subsidiaries at, from or to any real property
currently or, to the Knowledge of the Company, formerly owned, leased or operated by the
Company or its Subsidiaries that would reasonably be expected to (i) give rise to any liability of
the Company or any of its Subsidiaries under any Environmental Law, or (ii) prevent the
Company or any of its Subsidiaries from complying with applicable Environmental Laws or
Environmental Permits, except for such Legal Proceedings, liability or burden or non-
compliance that would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

       (f)     Neither the Company nor any of its Subsidiaries has assumed or retained by
Contract or operation of Law any liabilities of any other Person under Environmental Laws or
concerning any Materials of Environmental Concern, where such assumption or acceptance of
responsibility would reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

        (g)     None of the transactions contemplated under this Agreement will give rise to any
obligations to obtain the consent of or provide notice to any Governmental Entity under any
Environmental Laws or Environmental Permits, except for such consents or notices the failure of
which to obtain or provide as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

        Section 4.21 Tax Matters. (a) The Company and each of its Subsidiaries have timely
filed or caused to be timely filed (taking into account any applicable extension of time within
which to file) with the appropriate taxing authorities all material tax returns, statements, forms
and reports (including elections, declarations, disclosures, schedules, estimates and information
Tax Returns) for Taxes (“Tax Returns”) that are required to be filed by, or with respect to, the
Company and its Subsidiaries. The Tax Returns accurately reflect all material liability for Taxes
of the Company and its Subsidiaries, taken as a whole, for the periods covered thereby.
                                                29
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 576 of 1298



        (b)     All material Taxes and Tax liabilities of the Company and its Subsidiaries shown
due under the Tax Returns with respect to the income, assets or operations of the Company and
its Subsidiaries for all taxable years or other taxable period or portion thereof that end on or
before the Closing Date have been paid in full or will be paid in full pursuant to the Plan or, to
the extent not yet due, have been accrued and fully provided for in accordance with GAAP, or
will be provided for when required under GAAP on the financial statements of the Company
included in the Company SEC Documents.

        (c)    Except for proofs of claim filed in connection with the Chapter 11 Proceedings,
none of the Company and any of its Subsidiaries has received any written notices from any
taxing authority relating to any issue that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Company and its Subsidiaries, taken as a
whole.

        (d)     Except as set forth on Schedule 4.21(d), all material Taxes that the Company and
its Subsidiaries (taken as a whole) were (or was) required by Law to withhold or collect in
connection with amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party have been duly withheld or collected, and have been timely paid
to the proper authorities to the extent due and payable.

       (e)     None of the Company and any of its Subsidiaries has been included in any
“consolidated,” “unitary” or “combined” Tax Return provided for under any Law with respect to
Taxes for any taxable period for which the statute of limitations has not expired (other than a
group of which the Company and/or its current or past Subsidiaries are or were the only
members).

        (f)     There are no tax sharing, indemnification or similar agreements in effect as
between the Company or any of its Subsidiaries or any predecessor or Affiliate thereof and any
other party (including any predecessors or Affiliates thereof) under which the Company or any of
its Subsidiaries is a party to or otherwise bound by (other than such agreements (i) that are
entered in the ordinary course of business or (ii) that are not expected to result in a liability for
Taxes that is material to the Company and its Subsidiaries taken as a whole).

       (g)     None of the Company and any of its Subsidiaries has been either a “distributing
corporation” or a “controlled corporation” in a distribution occurring during the last five years in
which the parties to such distribution treated the distribution as one to which Section 355 of the
Code is applicable.

        (h)    There is no outstanding audit, assessment, dispute or claim concerning any
material Tax liability of the Company and its Subsidiaries (taken as a whole) claimed, pending or
raised by an authority in writing, the resolution of which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

       (i)      There are no material Liens with respect to Taxes upon any of the assets or
properties of the Company and its Subsidiaries (taken as a whole), other than Permitted Liens.



                                                 30
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 577 of 1298



         Section 4.22 Company Plans. (a) Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (i) each Company Plan (other than a
Foreign Benefit Plan) (such plans, “U.S. Benefit Plans”) is in compliance with ERISA, the
Code, other applicable Laws and its governing documents; (ii) each U.S. Benefit Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS, and, to the Knowledge of the Company, nothing has occurred
that is reasonably likely to result in the loss of the qualification of such U.S. Benefit Plan under
Section 401(a) of the Code or the imposition of any material liability, penalty or tax under
ERISA or the Code; (iii) no “reportable event,” within the meaning of Section 4043 of ERISA
has occurred or is expected to occur for any U.S. Benefit Plan covered by Title IV of ERISA
other than events as to which the Pension Benefit Guaranty Corporation by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event or as a result of the Chapter 11 Proceedings; (iv) all contributions required to be made
under the terms of any U.S. Benefit Plan have been timely made or have been (A) reflected in the
financial statements of the Company included in the Company SEC Documents filed prior to the
date hereof or (B) described in the Plan or Disclosure Statement; and (v) no liability, claim,
action, litigation, audit, examination, investigation or administrative proceeding has been made,
commenced or, to the Knowledge of the Company, threatened in writing with respect to any U.S.
Benefit Plan (other than (A) routine claims for benefits payable in the ordinary course, (B)
otherwise in relation to the Chapter 11 Proceedings or (C) any that, individually, could not
reasonably be expected to result in a liability of the Company or any of its Subsidiaries in excess
of $250,000).

        (b)     No U.S. Benefit Plan (other than any “multiemployer plan” within the meaning of
Section 3(37) of ERISA (a “Multiemployer Plan”)) subject to Section 412 of the Code or
Section 302 of ERISA has failed to satisfy the minimum funding standard, within the meaning of
Section 412 of the Code or Section 302 of ERISA, or obtained a waiver of any minimum funding
standard and, within the past six (6) years, no U.S. Benefit Plan covered by Title IV of ERISA
has been terminated and no proceedings have been instituted to terminate or appoint a trustee
under Title IV of ERISA to administer any such Company Plan. Within the past six (6) years,
neither the Company nor any of its Subsidiaries have incurred any unsatisfied liability under
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA by reason of being
treated as a single employer together with any other Person under Section 4001 of ERISA or
Section 414 of the Code.

       (c)     Within the past six (6) years, the Company and its Subsidiaries have not incurred
any withdrawal liability with respect to a Multiemployer Plan under Subtitle E of Title IV of
ERISA that has not been satisfied in full, and, to the Knowledge of the Company, no condition or
circumstance exists that presents a reasonable risk of the occurrence of any other withdrawal
from or the partition, termination, or insolvency of any such Multiemployer Plan.

         (d)   No U.S. Benefit Plan provides for post-employment or retiree health, life
insurance or other welfare benefits, except for (A) death benefits, (B) benefits required by
Section 4980B of the Code or similar Law, (C) benefits for which the covered individual pays
the full premium cost and (D) short term and long term disability benefits.


                                                31
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 578 of 1298



         (e)   Neither the execution of this Agreement, the Plan or the other Transaction
Agreements, nor the consummation of the transactions contemplated hereby or thereby will (A)
entitle any employees of the Company or any of its Subsidiaries to severance pay or any increase
in severance pay upon any termination of employment after the date hereof, (B) accelerate the
time of payment or vesting or result in any payment or funding (through a grantor trust or
otherwise) of compensation or benefits under, increase the amount payable or result in any other
material obligation pursuant to, any of the U.S. Benefit Plans, or (C) limit or restrict the right of
the Company to merge, amend or terminate any of the U.S. Benefit Plans.

        (f)     Except as set forth on Schedule 4.22(f), the execution, delivery of and
performance by the Company and its Subsidiaries of its obligations under this Agreement will
not (either alone or upon the occurrence of any additional or subsequent events) result in “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code or any payments
under any other applicable Laws that would be treated in such similar nature to such section of
the Code, with respect to any Company Plan that would be in effect immediately after the
Closing.

       (g)     Except as required to maintain the tax-qualified status of any U.S. Benefit Plan
intended to qualify under Section 401(a) of the Code, to the Knowledge of the Company, no
condition or circumstance exists that would prevent the amendment or termination of any U.S.
Benefit Plan other than a U.S. Benefit Plan between the Company or any of its Subsidiaries, on
the one hand, and an individual employee or director thereof, on the other hand.

       Section 4.23 Internal Control Over Financial Reporting. The Company has established
and maintains a system of internal control over financial reporting (as defined in Rules 13a-15(f)
and 15d-15(f) promulgated under the Exchange Act) that complies in all material respects with
the requirements of the Exchange Act and has been designed to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of financial statements for
external purposes in accordance with GAAP. The Company is not aware of any material
weaknesses in its internal control over financial reporting.

        Section 4.24 Disclosure Controls and Procedures. The Company (i) maintains
disclosure controls and procedures (within the meaning of Rules 13a-15(e) and 15d-15(e)
promulgated under the Exchange Act) designed to ensure that information required to be
disclosed by the Company in the reports that it files and submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified in the SEC’s
rules and forms, including that information required to be disclosed by the Company in the
reports that it files and submits under the Exchange Act is accumulated and communicated to
management of the Company as appropriate to allow timely decisions regarding required
disclosure.

        Section 4.25 Material Contracts.

        (a)    All Material Contracts are valid, binding and enforceable by and against the
Company or its relevant Subsidiary, except where the failure to be valid, binding or enforceable
would not reasonably be expected to have, individually or in the aggregate, a Material Adverse
Effect, and no written notice to terminate, in whole or part, any Material Contract has been
                                                 32
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 579 of 1298



delivered to the Company or any of its Subsidiaries except where such termination would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.
Other than as a result of the filing of the Chapter 11 Proceedings, neither the Company nor any
of its Subsidiaries nor, to the Knowledge of the Company, any other party to any Material
Contract, is in default or breach under the terms thereof. For purposes of this Agreement,
“Material Contract” means any Contract necessary for the operation of the Post-Effective Date
Business that is a “material contract” (as such term is defined in Item 601(b)(10) of Regulation
S-K or required to be disclosed on a Current Report on Form 8-K).

        Section 4.26 No Unlawful Payments. Neither the Company nor any of its Subsidiaries
nor any of their respective directors or officers nor, to the Knowledge of the Company, any of
their respective directors, officers, employees, agents or other Person acting on behalf of the
Company or any of its Subsidiaries, has in any material respect: (a) used any funds of the
Company or any of its Subsidiaries for any unlawful contribution, gift, entertainment or other
unlawful expense, in each case relating to political activity; (b) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from corporate
funds; (c) violated or is in violation of any provision of the Foreign Corrupt Practices Act of
1977; or (d) made any bribe, rebate, payoff, influence payment, kickback or other similar
unlawful payment.

        Section 4.27 Compliance with Money Laundering Laws. The operations of the
Company and its Subsidiaries are and have been at all times conducted in compliance in all
material respects with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any related or similar Laws
(collectively, the “Money Laundering Laws”) and no material action, suit or proceeding by or
before any Governmental Entity or any arbitrator involving the Company or any of its
Subsidiaries with respect to Money Laundering Laws is pending or, to the Knowledge of the
Company, threatened.

        Section 4.28 Compliance with Sanctions Laws. Neither the Company nor any of its
Subsidiaries nor, to the Knowledge of the Company, any of their respective directors, officers,
employees, agents or other Person acting on behalf of the Company or any of its Subsidiaries, is
currently subject to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department or the U.S. Department of State. The Company will not directly or
indirectly use the proceeds of the sale of the New Common Stock , or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner or other Person,
for the purpose of financing the activities of any Person that, to the Knowledge of the Company,
is currently the subject or target of any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department or the U.S. Department of State.

        Section 4.29 No Broker’s Fees. Neither the Company nor any of its Subsidiaries is a
party to any Contract with any Person (other than this Agreement) that would give rise to a valid
claim against the Backstop Parties for a brokerage commission, finder’s fee or like payment in
connection with the sale of the New Common Stock, the Rights Offering or the sale of the Rights
Offering Shares.

                                                 33
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 580 of 1298



       Section 4.30 No Registration Rights. Except as provided for pursuant to the
Registration Rights Agreement, no Person has the right to require the Company or any of its
Subsidiaries to register any securities for sale under the Securities Act, from and after the
occurrence of the Effective Date.

        Section 4.31 [Reserved].

        Section 4.32 Insurance. Except as would not reasonably be excepted to have,
individually or in the aggregate, a Material Adverse Effect: (a) the Company and its Subsidiaries
have insured their properties and assets against such risks and in such amounts as are customary
for companies engaged in similar businesses; (b) all premiums due and payable in respect of
material insurance policies maintained by the Company and its Subsidiaries have been paid; (c)
the Company reasonably believes that the insurance maintained by or on behalf of the Company
and its Subsidiaries is adequate in all material respects; and (d) as of the date hereof, to the
Knowledge of the Company, neither the Company nor any of its Subsidiaries has received notice
from any insurer or agent of such insurer with respect to any material insurance policies of the
Company and its Subsidiaries of cancellation or termination of such policies, other than such
notices which are received in the ordinary course of business or for policies that have expired in
accordance with their terms.

       Section 4.33 Disclosure Schedule, Disclosure Statement and Company SEC Document
References.

        (a)     The parties hereto agree that any reference in a particular Section of the Company
Disclosure Schedule shall only be deemed to be an exception to (or, as applicable, a disclosure
for purposes of) the representations and warranties (or covenants, as applicable) of the Company
that are contained in the corresponding Section of this Agreement.

        (b)      In no event shall any information contained in any part of any Company SEC
Document or Disclosure Statement entitled “Risk Factors” (or otherwise containing disclosure of
risk factors or risks) or any part entitled “Forward- Looking Statements” (or otherwise
containing any statements that are predictive, forward-looking or primarily cautionary in nature
or do not specifically describe the facts, circumstances or conditions on which an alleged breach
of the Company’s representations and warranties is based) be deemed to be an exception to (or a
disclosure for purposes of) any representations and warranties of the Company contained in this
Agreement.

       Section 4.34 Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company” required to be registered under the Investment
Company Act of 1940, as amended.

        Section 4.35 Alternate Transactions. As of the date hereof, neither the Company nor
any of its Subsidiaries is pursuing, or is in discussions regarding, any solicitation, offer or
proposal from any Person concerning any actual or proposed Alternate Transaction.

        Section 4.36 Oil and Gas.


                                               34
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 581 of 1298



        (a)    The Company has defensible title to its Oil and Gas Leases and, in no event, less
than eighty-five percent (85%) of the total present value of the Oil and Gas Leases evaluated in
the report of LaRoche Petroleum Consultants, Ltd. dated as of January 18, 2019 (the “Reserve
Report”), and good title to all its material personal oil and gas assets in each case, free and clear
of all encumbrances other than the Liens and such other encumbrances granted in favor of the
secured parties under the Prepetition Credit Agreements (as defined in the RSA), including the
Supporting Term Lenders, the Supporting RBL Lenders and the Prepetition Agents (as defined in
the RSA) or Permitted Liens.

       (b)     (i) All rentals, royalties, overriding royalty, hydrocarbon production payments,
and other payments due and payable by the Company under or with respect to the Oil and Gas
Leases, have been paid or are being held in suspense in the ordinary course of business, and (ii)
the Company is not obligated under any contract for the sale of hydrocarbons from the Oil and
Gas Leases containing a take-or-pay, advance payment, prepayment, or similar provision (except
where the failure to satisfy either or both of (i) and (ii) would not individually, or in the
aggregate, have a Material Adverse Effect).

        (c)     There is no outstanding authorization for expenditure or other commitment to
make capital expenditures with respect to any oil and gas assets which the Company reasonably
anticipates will individually require expenditures net of interest in excess of $250.0 million,
except as already disclosed to the Backstop Parties.

        Section 4.37 Exemption from Registration. Assuming the accuracy of the Backstop
Parties’ representations set forth in Section 5.06, 5.07 and 5.08 hereof, the issuance of New
Common Stock under this Agreement (including as part of the Backstop Fee) will be exempt
from the registration and prospectus delivery requirements of the Securities Act.

        Section 4.38 No General Solicitation. None of the Company or any of its affiliates or
any other Person acting on its or their behalf has solicited offers for or offered to sell any New
Common Stock to be issued under this Agreement by means of any form of general solicitation
or general advertising within the meaning of Rule 502(c) of Regulation D promulgated under the
Securities Act or in any manner involving a public offering within the meaning of Section
4(a)(2) of the Securities Act.

                                ARTICLE 5
          REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES

        Each Backstop Party represents and warrants as to itself only (unless otherwise set forth
herein, as of the date of this Agreement and as of the Closing Date) as set forth below:

        Section 5.01 Incorporation. To the extent applicable, such Backstop Party is a legal
entity duly organized, validly existing and, if applicable, in good standing (or the equivalent
thereof) under the laws of its jurisdiction of incorporation or organization.

        Section 5.02 Corporate Power and Authority. To the extent applicable, such Backstop
Party has the requisite corporate, limited partnership or limited liability company power and
authority to enter into, execute and deliver this Agreement and to perform its obligations

                                                 35
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 582 of 1298



hereunder and has taken all necessary corporate, limited partnership or limited liability company
action required for the due authorization, execution, delivery and performance by it of this
Agreement.

        Section 5.03 Execution and Delivery. This Agreement has been duly and validly
executed and delivered by such Backstop Party and constitutes the valid and binding obligations
of such Backstop Party, enforceable against such Backstop Party in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar
Laws of general applicability relating to or affecting creditors’ rights and to general principles of
equity whether applied in a court of law or a court of equity.

        Section 5.04 No Conflict. Assuming that the consents referred to in clauses (i) and (ii)
of Section 5.05 are obtained, the execution and delivery by such Backstop Party of this
Agreement, the compliance by such Backstop Party with all of the provisions hereof and thereof
and the consummation of the transactions contemplated herein (i) will not conflict with, or result
in a breach or violation of, any of the terms or provisions of, or constitute a default under (with
or without notice or lapse of time, or both), or result in the acceleration of, or the creation of any
Lien under, any Contract to which such Backstop Party is a party or by which such Backstop
Party is bound or to which any of the properties or assets of such Backstop Party are subject, (ii)
will not result in any violation of the provisions of the certificate of incorporation or bylaws (or
comparable constituent documents) of such Backstop Party and (iii) will not result in any
material violation of any Law or Order applicable to such Backstop Party or any of its properties,
except, in each of the cases described in clauses (i), (ii) and (iii), for any conflict, breach,
violation, default, acceleration or Lien which would not reasonably be expected, individually or
in the aggregate, to materially and adversely impact such Backstop Party’s performance of its
obligations under this Agreement.

        Section 5.05 Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having jurisdiction over such
Backstop Party or any of its properties is required for the execution and delivery by such
Backstop Party of this Agreement, the compliance by such Backstop Party with all of the
provisions hereof and the consummation of the transactions (including the purchase by such
Backstop Party of its Backstop Commitment Percentage of the New Common Stock )
contemplated herein, except (i) filings, if any, pursuant to the HSR Act and the expiration or
termination of all applicable waiting periods thereunder or any applicable notification,
authorization, approval or consent under any other Antitrust Laws in connection with the
transactions contemplated by this Agreement, and (ii) any consent, approval, authorization,
order, registration or qualification which, if not made or obtained, would not reasonably be
expected, individually or in the aggregate, to prohibit, materially delay or materially and
adversely impact such Backstop Party’s performance of its obligations under this Agreement.

        Section 5.06 No Registration. Such Backstop Party understands that the shares of New
Common Stock issued to such Backstop Party hereunder and in satisfaction of the Backstop Fee
have not been registered under the Securities Act by reason of a specific exemption from the
registration provisions of the Securities Act, the availability of which depends on, among other
things, the bona fide nature of the investment intent and the accuracy of such Backstop Party’s
representations as expressed herein or otherwise made pursuant hereto.
                                                 36
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 583 of 1298



       Section 5.07 Purchasing Intent. Such Backstop Party is acquiring the New Common
Stock for its own account, not as a nominee or agent, and not with the view to, or for resale in
connection with, any distribution thereof not in compliance with applicable securities Laws, and
such Backstop Party has no present intention of selling, granting any participation in, or
otherwise distributing the same, except in compliance with applicable securities Laws.

        Section 5.08 Sophistication; Investigation. Such Backstop Party has such knowledge
and experience in financial and business matters such that it is capable of evaluating the merits
and risks of its investment in the New Common Stock being acquired hereunder. Such Backstop
Party is an “accredited investor” within the meaning of Rule 501(a) of the Securities Act and a
“qualified institutional buyer” within the meaning of Rule 144A of the Securities Act. Such
Backstop Party understands and is able to bear any economic risks associated with such
investment (including the necessity of holding the New Common Stock for an indefinite period
of time). Such Backstop Party has conducted and relied on its own independent investigation of,
and judgment with respect to, the Company and its Subsidiaries and the advice of its own legal,
tax, economic, and other advisors.

       Section 5.09 No Broker’s Fees. Such Backstop Party is not a party to any Contract with
any Person (other than this Agreement) that would give rise to a valid claim against the
Company, for a brokerage commission, finder’s fee or like payment in connection with the
Rights Offering or the sale of the New Common Stock.

        Section 5.10 No Legal Proceedings. Other than the Chapter 11 Proceedings and any
adversary proceedings or contested motions commenced in connection therewith, there are no
Legal Proceedings pending or threatened to which such Backstop Party is a party or to which any
property of such Backstop Party is the subject that would reasonably be expected to, individually
or in the aggregate, prohibit, materially delay or materially and adversely impact such Backstop
Party’s performance of its obligations under this Agreement or any other Transaction Agreement
to which such Backstop Party is a party.

       Section 5.11 Sufficiency of Funds. Such Backstop Party has, or such Backstop Party on
the Funding Deadline will have, sufficient immediately available funds to make and complete the
payment of the aggregate purchase price of the New Common Stock required to be purchased by
such Backstop Party pursuant to its Backstop Commitment.

                                       ARTICLE 6
                                 ADDITIONAL COVENANTS

        Section 6.01 BCA Approval Order; BCA Consummation Approval Order. The
Company shall use its reasonable best efforts to (i) obtain the entry of the BCA Approval Order,
and BCA Consummation Approval Order and (ii) cause the BCA Approval Order, and BCA
Consummation Approval Order and any incorporated Orders to become final Orders (including
by requesting that such Orders be a final Order immediately upon entry by the Bankruptcy Court
pursuant to a waiver of Bankruptcy Rules 3020 and 6004(h), as applicable), in each case, as soon
as reasonably practicable following the filing of the motion seeking entry of such Orders (for the
avoidance of doubt, entry of the BCA Consummation Approval Order will be sought at the
confirmation hearing). The Company shall provide to counsel for the Backstop Parties copies of
                                               37
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 584 of 1298



the proposed BCA Approval Order, and BCA Consummation Approval Order (which may be
incorporated into the Confirmation Order), and any incorporated Orders, and a reasonable
opportunity to review and comment on such Orders prior to such Orders being filed with the
Bankruptcy Court, and such Orders must be in form and substance reasonably acceptable to the
Debtors and the Required Backstop Parties. Any amendments, modifications, changes or
supplements to the BCA Approval Order, the BCA Consummation Approval Order or
Confirmation Order, or any incorporated Orders, shall be in form and substance reasonably
acceptable to the Debtors and the Required Backstop Parties.

        Section 6.02 Confirmation Order; Plan and Disclosure Statement. The Debtors shall
use their reasonable best efforts to obtain entry of the Confirmation Order. The Company shall
provide to each of the Backstop Parties and its counsel a copy of any proposed amendment,
modification or change to the Plan or Disclosure Statement (which amendments shall, in each
case, be in form and substance acceptable to the Debtors and the Required Backstop Parties) and
a reasonable opportunity to review and comment on such documents. The Company shall
provide to each of the Backstop Parties and its counsel a copy of the proposed Confirmation
Order and a reasonable opportunity to review and comment on such order prior to such order
being filed with the Bankruptcy Court, and such order must be in form and substance acceptable
to the Debtors and the Required Backstop Parties.

        Section 6.03 Conduct of Business. (a) Except as explicitly set forth in this Agreement
or otherwise contemplated by the RSA, Disclosure Statement and Plan or with the prior written
consent of Required Backstop Parties (which consent shall not be unreasonably withheld,
conditioned or delayed), during the period from the date of this Agreement to the earlier of the
Closing Date and the date on which this Agreement is terminated in accordance with its terms,
the Company shall, and shall cause each of its Subsidiaries to, carry on its business in all
material respects in the ordinary course and use commercially reasonable efforts to:

                 (i)    preserve intact its present business;

                 (ii)   keep available the services of its executive officers and key employees;
        and

                (iii) preserve its relationships with material customers, suppliers, licensors,
        licensees, distributors and others having business dealings with the Company or its
        Subsidiaries in connection with its business.

        (b)   Without limiting the generality of the foregoing, except as explicitly set forth in
this Agreement or otherwise contemplated by the RSA, Disclosure Statement and Plan, the
Company shall not, and shall not permit any of its Subsidiaries to, take any of the following
actions without the prior written consent of the Required Backstop Parties (which consent shall
not be unreasonably withheld, conditioned or delayed):

               (i)   amend its articles of incorporation, bylaws or other similar organizational
        documents (whether by merger, consolidation or otherwise) other than in connection with
        the New Organizational Documents;


                                                  38
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 585 of 1298



               (ii)   other than as disclosed in Schedule 6.03(b)(ii), incur any capital
        expenditures or any obligations or liabilities in respect thereof, other than within the
        ordinary course of business;

                (iii) acquire (by merger, consolidation, acquisition of stock or assets or
        otherwise), directly or indirectly, any assets, securities, properties, interests or businesses,
        other than in the ordinary course of business;

                (iv)    sell, lease or otherwise transfer, or create or incur any Lien on, any of the
        Company’s or its Subsidiaries’ assets, securities, properties, interests or businesses, other
        than (A) in the ordinary course of business or (B) sales of assets, securities, properties,
        interests or businesses with a sale price (including any related assumed indebtedness) that
        does not exceed $1 million in the aggregate;

                (v)     other than as disclosed in Schedule 6.03(b)(v), make any loans, advances
        or capital contributions to, or investments in, any other Person, other than in the ordinary
        course of business;

                (vi)     (A) unless required by contract, with respect to directors or executive
        officers of the Company or its Subsidiaries: (1) grant or increase any severance or
        termination pay (or amend any existing severance pay or termination arrangement) or (2)
        enter into any employment, deferred compensation or other similar agreement (or amend
        any such existing agreement); (B) increase benefits payable under any existing severance
        or termination pay policies; or (C) increase compensation, bonus or other benefits except
        for increases in the ordinary course of business consistent with past practice for persons
        other than directors or executive officers of the Company or its Subsidiaries;

                 (vii) to the extent above $5.0 million in cash after taking into account insurance
        proceeds, settle, or offer or propose to settle, outside the process of the contemplated
        bankruptcy, (A) any material litigation, investigation, arbitration, proceeding or other
        claim involving or against the Company or any of its Subsidiaries, (B) any stockholder
        litigation or dispute against the Company or any of its officers or directors or (C) any
        litigation, arbitration, proceeding or dispute that relates to the transactions contemplated
        hereby;

                (viii) amend, terminate or waive any rights under the Noteholders Backstop
        Commitment Agreement to the extent that the Backstop Parties are materially adversely
        affected thereby; or

                 (ix)   agree, resolve or commit to do any of the foregoing.

Prior to the Closing Date, the Company and its Subsidiaries shall exercise, consistent with the
terms and conditions of this Agreement, complete control and supervision of the business of the
Company and its Subsidiaries.

        Section 6.04 Antitrust Approval.


                                                  39
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 586 of 1298



        (a)    Each Party agrees to use reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary to consummate and make effective
the transactions contemplated by this Agreement, the other Transaction Agreements and the
Plan, including (i) if applicable, filing, or causing to be filed, the Notification and Report Form
pursuant to the HSR Act with respect to the transactions contemplated by this Agreement with
the Antitrust Division of the United States Department of Justice and the United States Federal
Trade Commission and any filings under any other Antitrust Laws that are necessary to
consummate and make effective the transactions contemplated by this Agreement as soon as
reasonably practicable following the date hereof and (ii) promptly furnishing documents or
information reasonably requested by any Antitrust Authority.

         (b)      The Company and each Backstop Party subject to an obligation pursuant to the
Antitrust Laws to notify any transaction contemplated by this Agreement, the Plan or the other
Transaction Agreements (each such Backstop Party, a “Filing Party”) agree to reasonably
cooperate with each other as to the appropriate time of filing such notification and its content.
The Company and each Filing Party shall, to the extent permitted by applicable Law: (i)
promptly notify each other of, and if in writing, furnish each other with copies of (or, in the case
of material oral communications, advise each other orally of) any communications from or with
an Antitrust Authority; (ii) not participate in any meeting with an Antitrust Authority unless it
consults with each other Filing Party and the Company, as applicable, in advance and, to the
extent permitted by the Antitrust Authority and applicable Law, give each other Filing Party and
the Company, as applicable, a reasonable opportunity to attend and participate thereat; (iii)
furnish each other Filing Party and the Company, as applicable, with copies of all
correspondence, filings and communications between such Filing Party or the Company and the
Antitrust Authority; (iv) furnish each other Filing Party with such necessary information and
reasonable assistance as may be reasonably necessary in connection with the preparation of
necessary filings or submission of information to the Antitrust Authority; and (v) not withdraw
its filing, if any, under the HSR Act without the prior written consent of the Required Backstop
Parties and the Company.

        (c)     Should a Filing Party be subject to an obligation under the Antitrust Laws to
jointly notify with one or more other Filing Parties (each, a “Joint Filing Party”) a transaction
contemplated by this Agreement, the Plan or the other Transaction Agreements, such Joint Filing
Party shall promptly notify each other Joint Filing Party of, and if in writing, furnish each other
Joint Filing Party with copies of (or, in the case of material oral communications, advise each
other Joint Filing Party orally of) any communications from or with an Antitrust Authority.

        (d)     The Company and each Filing Party shall use reasonable best efforts to cause the
waiting periods under the applicable Antitrust Laws to terminate or expire at the earliest possible
date after the date of filing. The communications contemplated by this Section 6.04 may be made
by the Company or a Filing Party on an outside counsel-only basis or subject to other agreed
upon confidentiality safeguards. The obligations in this Section 6.04 shall not apply to filings,
correspondence, communications or meetings with Antitrust Authorities unrelated to the
transactions contemplated by this Agreement, the Plan and the other Transaction Agreements.

Notwithstanding anything in this Agreement to the contrary, nothing shall require any Backstop
Party or any of its Affiliates to (i) dispose of, license or hold separate any of its or its
                                                 40
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 587 of 1298



Subsidiaries’ or Affiliates’ assets, (ii) limit its freedom of action or the conduct of its or its
Subsidiaries’ or Affiliates’ businesses or make any other behavioral commitments with respect to
itself or any of its Subsidiaries or Affiliates, (iii) divest any of its Subsidiaries or its Affiliates, or
(iv) commit or agree to any of the foregoing. Without the prior written consent of the Required
Backstop Parties, neither the Company nor any of its Subsidiaries shall commit or agree to (i)
dispose of, license or hold separate any of its assets or (ii) limit its freedom of action with respect
to any of its businesses or commit or agree to any of the foregoing, in each case, in order to
secure any necessary consent or approvals for the transactions contemplated hereby under the
Antitrust Laws. Notwithstanding anything to the contrary herein, neither the Backstop Parties,
nor any of their Affiliates, nor the Company or any of its Subsidiaries, shall be required as a
result of this Agreement, to initiate any legal action against, or defend any litigation brought by,
the United States Department of Justice, the United States Federal Trade Commission, or any
other Governmental Entity in order to avoid the entry of, or to effect the dissolution of, any
injunction, temporary restraining order or other order in any suit or proceeding which would
otherwise have the effect of preventing or materially delaying the transactions contemplated
hereby, or which may require any undertaking or condition set forth in the preceding sentence.

        Section 6.05 Financial Information. (a) At all times prior to the Closing Date, the
Company shall deliver to counsel to each Backstop Party and to each Backstop Party that so
requests, subject to appropriate assurance of confidential treatment, all statements and reports the
Company is required to deliver to the DIP Agent pursuant to Section 8.01 and Section 8.12 of the
DIP Credit Agreement, and, if applicable to the Exit Facility Agent pursuant to the comparable
section of the Exit Facility Loan Agreement (the “Financial Reports”). Neither any waiver by
the DIP Lenders or, if applicable, the Exit Facility Lenders, of their right to receive the Financial
Reports nor any amendment or termination of the Emergence Credit Facilities shall affect the
Company’s obligation to deliver the Financial Reports to the Backstop Parties in accordance
with the terms of this Agreement.

        (b)    Any report, financial statement, certificate or other written information furnished
in connection with the DIP Credit Agreement, including without limitation, Section 8.01, Section
8.02 and Section 8.12 thereto, shall be deemed to have been delivered in accordance with Section
6.05(a) on the date on which the Company provides written notice to the Backstop Parties that
such information has been posted on the Company’s website on the internet at
www.legacyreserves.com or is available via the EDGAR system of the SEC on the internet (to
the extent such information has been posted or is available as described in such notice).

        Section 6.06 Alternate Transactions. The Company shall notify the Backstop Parties
promptly (and, in any event, within 48 hours) if any bona fide proposal or offer (whether written
or unwritten) for an Alternate Transaction (an “Alternate Transaction Proposal”) is received by it
or its Subsidiaries or its or its Subsidiaries’ Representatives, indicating, in connection with such
notice, the material terms and conditions of any such Alternate Transaction Proposal (including,
if applicable, copies of any and all written inquiries, requests, proposals or offers, including any
draft of proposed agreements received by the Company, also within 48 hours) and, thereafter, the
Company shall keep the Backstop Parties reasonably informed of the status and terms of any
such Alternate Transaction Proposals (including any amendments thereto) and the status of any
such discussions or negotiations, including any change in the Company’s intentions as
previously notified. None of the Company or any of its Subsidiaries shall, after the date of this
                                                    41
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 588 of 1298



Agreement, enter into any confidentiality or similar agreement that would prohibit it from
providing such information to the Backstop Parties.

         Section 6.07 Reasonable Best Efforts. (a) Without in any way limiting any other
respective obligation of the Company or any Backstop Party in this Agreement, the Company
shall use (and shall cause its Subsidiaries to use), and each Backstop Party shall use, reasonable
best efforts to take or cause to be taken all actions, and do or cause to be done all things,
reasonably necessary, proper or advisable in order to consummate and make effective the
transactions contemplated by this Agreement and the Plan, including using reasonable best
efforts in:

                (i)     timely preparing and filing all documentation reasonably necessary to
        effect all necessary notices, reports and other filings of such Party and to obtain as
        promptly as practicable all consents, registrations, approvals, permits and authorizations
        necessary or advisable to be obtained from any third party or Governmental Entity;

               (ii)   defending any Legal Proceedings challenging this Agreement, the Plan or
        any other Transaction Agreement or the consummation of the transactions contemplated
        hereby and thereby, including seeking to have any stay or temporary restraining order
        entered by any Governmental Entity vacated or reversed; and

              (iii) working together in good faith to finalize the Registration Rights
        Agreement and New Organizational Documents for timely inclusion in the Plan
        Supplement and filing with the Bankruptcy Court.

        (b)    Subject to applicable Laws relating to the exchange of information, the Backstop
Parties and the Company shall have the right to review in advance, and to the extent practicable
each will consult with the other on all of the information relating to Backstop Parties or the
Company, as the case may be, and any of their respective Subsidiaries, that appears in any filing
made with, or written materials submitted to, any third party and/or any Governmental Entity in
connection with the transactions contemplated by this Agreement or the Plan; provided, however,
neither the Company nor the Backstop Parties are required to provide for review in advance
declarations or other evidence submitted in connection with any filing with the Bankruptcy
Court. In exercising the foregoing rights, each of the Company and the Backstop Parties shall act
reasonably and as promptly as practicable.

        (c)     Nothing contained in this Section 6.07 shall limit the ability of any Backstop
Party to consult with the Debtors, to appear and be heard, or to file objections, concerning any
matter arising in the Chapter 11 Proceedings, so long as such appearance or objection is not
inconsistent with such Backstop Party’s obligations under this Agreement or the RSA.

        Section 6.08 Equity Listing. Reorganized Legacy Reserves shall be constituted as a C-
corporation after the Effective Date unless otherwise determined by the Required Backstop
Parties, with prior notice to and in consultation with the Debtors. The Required Backstop Parties,
with prior notice to and in consultation with the Debtors, shall determine the equity listing and
reporting status of Reorganized Legacy Reserves upon emergence (including, without limitation,
whether Reorganized Legacy Reserves will be listed over-the-counter, listed on a national

                                                42
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 589 of 1298



exchange or will emerge as a private company), and the Debtors and Reorganized Legacy
Reserves shall use their best efforts to effectuate such determination on the Effective Date or as
soon as possible thereafter. Unless otherwise directed by the Required Backstop Parties, the
Debtors agree that the Company will remain a public reporting company with the SEC during the
pendency of the Chapter 11 Proceedings.

        Section 6.09 Registration Rights Agreement. The Plan will provide that (i) from and
after the Closing Date the Backstop Parties shall be entitled to certain registration rights pursuant
to a registration rights agreement, in form and substance acceptable to the Company and the
Required Backstop Parties (the “Registration Rights Agreement”). A form of the Registration
Rights Agreement shall be filed with the Bankruptcy Court as part of the Plan Supplement.

        Section 6.10 Form D and Blue Sky. The Company shall timely file a Form D with the
SEC with respect to both the New Common Stock issued hereunder, in connection with the
Rights Offering and any shares of New Common Stock that may be issued in satisfaction of the
Backstop Fee as provided herein, in each case to the extent required under Regulation D of the
Securities Act, and the Company shall provide, upon request, a copy thereof to each Backstop
Party. The Company shall, on or before the Closing Date and assuming that the representations
and warranties of the Backstop Parties in this Agreement are true and correct in all material
respects, take such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify for sale or issuance to the Backstop Parties the New
Common Stock issued hereunder and any shares of New Common Stock that may be issued in
satisfaction of the Backstop Fee as provided herein under applicable securities and “blue sky”
Laws of the states of the United States (or to obtain an exemption from such qualification) and
any applicable foreign jurisdictions, and shall provide evidence of any such action so taken to the
Backstop Parties on or prior to the Closing Date. The Company shall timely make all filings and
reports relating to the offer and sale of the New Common Stock issued hereunder and any shares
of New Common Stock that may be issued in satisfaction of the Backstop Fee as provided herein
required under applicable securities and “blue sky” Laws of the states of the United States
following the Closing Date. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 6.10.

        Section 6.11 No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D promulgated under the Securities Act) will, directly or through
any agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with the sale of the New
Common Stock, the Rights Offering Shares, the Rights Offering and this Agreement in a manner
that would require registration of the New Common Stock to be issued by the Company on the
Effective Date under the Securities Act.

        Section 6.12 DTC Eligibility. Unless otherwise requested by the Required Backstop
Parties, the Company shall use reasonable best efforts to promptly make, when applicable from
time to time after the Closing, all Unlegended Shares eligible for deposit with The Depository
Trust Company.

     Section 6.13 Use of Proceeds. The Debtors will apply the proceeds from the sale of the
New Common Stock for the purposes identified in the Disclosure Statement and the Plan.
                                                 43
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 590 of 1298



        Section 6.14 Share Legend. New Common Stock issued hereunder acquired by the
Backstop Parties (including any Related Fund) hereunder shall be represented by uncertificated
shares, and such shares shall be subject to a restrictive notation (the “Legend”) in the stock
ledger or other appropriate records maintained by the Company or agent substantially similar to
the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY
ISSUED ON [DATE OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
OTHER APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION
THEREUNDER.”

The Legend (for restrictive notation) set forth above shall be removed from the records at any
time after the restrictions described in such Legend cease to be applicable. The Company may
reasonably request such opinions, certificates or other evidence that such restrictions no longer
apply.

        Section 6.15 Tax Treatment. The Company and each of the Backstop Parties hereby
agrees to treat the rights and obligations arising under this Agreement, including the Backstop
Fee, for U.S. federal income tax purposes as an option to sell property issued by each Backstop
Party to the Company in consideration for the Backstop Fee.

                                        ARTICLE 7
                       CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

        Section 7.01 Conditions to the Obligation of the Backstop Parties. The obligations of
each Backstop Party to consummate the transactions contemplated hereby shall be subject to
(unless waived in accordance with Section 7.02) the satisfaction of the following conditions:

      (a)    BCA Approval Order. The Bankruptcy Court shall have entered the BCA
Approval Order, such order shall be in full force and effect, and not subject to a stay.

       (b)      RSA. The RSA shall have been executed and delivered by the Company and shall
remain in full force and effect.

        (c)      BCA Consummation Approval Order. The Bankruptcy Court shall have entered
the BCA Consummation Approval Order (which may be the Confirmation Order), such order
shall be in full force and effect, and not subject to a stay.

       (d)     Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order, such order shall be in full force and effect, and not subject to a stay.

       (e)     Plan. The Company and all of the other Debtors shall have complied, in all
material respects, with the terms of the Plan that are to be performed by the Company and the
other Debtors on or prior to the Effective Date and the conditions to the occurrence of the

                                                44
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 591 of 1298



Effective Date set forth in the Plan shall have been satisfied or, with the prior written consent of
the Required Backstop Parties, waived in accordance with the terms thereof and the Plan.

       (f)      Rights Offering. The Rights Offering shall have been conducted, in all material
respects, in accordance with the Rights Offering Procedures Order and this Agreement, and the
Rights Offering Expiration Time shall have occurred.

       (g)     Noteholder Backstop Commitment. The Debtors shall have received, or shall
receive substantially concurrently with the Closing, no less than $66,500,000 in aggregate cash
proceeds from the Noteholder Backstop Commitment Agreement.

        (h)     Registration Rights Agreement. The Registration Rights Agreement shall have
been executed and delivered by the Company and shall otherwise have become effective with
respect to the Backstop Parties and the other parties thereto.

       (i)     Expense Reimbursement. The Debtors shall have paid (or such amounts shall be
paid concurrently with the Closing) all Expense Reimbursement accrued through the Closing
Date pursuant to Section 3.03.

        (j)    Antitrust Approvals. All terminations or expirations of waiting periods imposed
by any Governmental Entity necessary for the consummation of the transactions contemplated by
this Agreement, including under the HSR Act and any other Antitrust Laws, shall have occurred
and all other notifications, consents, authorizations and approvals required to be made or
obtained from any Governmental Entity under any Antitrust Law shall have been made or
obtained for the transactions contemplated by this Agreement.

        (k)    No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation of the Plan or
the transactions contemplated by this Agreement.

        (l)      Representations and Warranties.

                (i)      The representations and warranties of the Debtors contained in Sections
        4.04, 4.06(ii), and 4.29 shall be true and correct in all material respects at and as of the
        Closing Date after giving effect to the Plan with the same effect as if made on and as of
        the Closing Date after giving effect to the Plan (other than representations and warranties
        that by their terms address matters only as of another specified time, which shall be true
        and correct only as of such time).

                (ii)    The other representations and warranties of the Debtors contained in this
        Agreement shall be true and correct (disregarding all materiality or Material Adverse
        Effect qualifiers) at and as of the Closing Date after giving effect to the Plan with the
        same effect as if made on and as of the Closing Date (other than representations and
        warranties that by their terms address matters only as of another specified time, which
        shall be true and correct only as of such time), except where the failure to be true and
        correct has not had and would not reasonably be expected to have, individually or in the
        aggregate, a Material Adverse Effect.

                                                 45
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 592 of 1298



       (m)      Covenants. The Debtors shall have performed and complied, in all material
respects, with all of their respective covenants and agreements contained in this Agreement that
contemplate, by their terms, performance or compliance prior to the Closing Date.

        (n)   Officer’s Certificate. The Backstop Parties shall have received on and as of the
Closing Date a certificate of the chief executive officer or chief financial officer of the Company
confirming that the conditions set forth in Section 7.01(k) and Section 7.01(l) have been
satisfied.

        (o)     Material Adverse Change. (i) From the date hereof to the Closing Date, there
shall not have occurred, and there shall not exist, any Event that has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect and (ii) the
Backstop Parties shall have received on and as of the Closing Date a certificate of the chief
executive officer or chief financial officer of the Company confirming the same; provided that
the condition in this Section 7.01(n) shall be deemed satisfied unless the Required Backstop
Parties deliver a notice to the Company on or prior to the Closing Date stating that such
condition has not been satisfied.

       (p)    Funding Notice. The Backstop Parties shall have received the Funding Notice in
accordance with the terms of this Agreement.

        Section 7.02 Waiver of Conditions to Obligation of Backstop Parties. All or any of the
conditions set forth in Section 7.01 may only be waived in whole or in part with respect to all
Backstop Parties by a written instrument executed by the Required Backstop Parties in their sole
discretion and if so waived, all Backstop Parties shall be bound by such waiver; provided that
notwithstanding the foregoing, the Required Backstop Parties desiring to waive all or any of the
conditions set forth in Section 7.01 (such Required Backstop Parties, the “Waiving Backstop
Parties”) may require any other Backstop Parties that are not willing to waive the applicable
conditions (the “Non- Waiving Backstop Parties”), and such Non-Waiving Backstop Parties
shall upon written request by the Waiving Backstop Parties be so required, to transfer and assign
to the Waiving Backstop Parties all of the Non-Waiving Backstop Parties’ Backstop
Commitment in accordance with the Waiving Backstop Parties’ pro rata share (based on the
aggregate Backstop Commitments of the Waiving Backstop Parties) of the Non- Waiving
Backstop Parties’ Backstop Commitment or as otherwise reasonably agreed upon by such
Waiving Backstop Parties.

       Section 7.03 Conditions to the Obligation of the Company. The obligation of the
Company and the other Debtors to consummate the transactions contemplated hereby with any
Backstop Party is subject to (unless waived by the Company) the satisfaction of each of the
following conditions:

       (a)     Disclosure Statement Order. The Bankruptcy Court shall have entered the
Disclosure Statement Order, such order shall be in full force and effect, and not subject to a stay.

      (b)    BCA Approval Order. The Bankruptcy Court shall have entered the BCA
Approval Order, and such order shall be a Final Order.


                                                 46
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 593 of 1298



        (c)     BCA Consummation Approval Order. The Bankruptcy Court shall have entered
the BCA Consummation Approval Order (which may be the Confirmation Order), and such
order shall be a Final Order.

       (d)    Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order, and such order shall be a Final Order.

        (e)      Conditions to the Plan. The conditions to the occurrence of the Effective Date as
set forth in the Plan and in the Confirmation Order shall have been satisfied or waived in
accordance with the terms thereof and the Plan.

        (f)    Antitrust Approvals. All terminations or expirations of waiting periods imposed
by any Governmental Entity necessary for the consummation of the transactions contemplated by
this Agreement, including under the HSR Act and any other Antitrust Laws, shall have occurred
and all other notifications, consents, authorizations and approvals required to be made or
obtained from any Governmental Entity under any Antitrust Law shall have been made or
obtained for the transactions contemplated by this Agreement.

        (g)    No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation of the Plan or
the transactions contemplated by this Agreement.

        (h)     Representations and Warranties. The representations and warranties of each
Backstop Party contained in this Agreement shall be true and correct in all material respects at
and as of the Closing Date with the same effect as if made on and as of the Closing Date (except
for such representations and warranties made as of a specified date, which shall be true and
correct in all material respects only as of the specified date).

        (i)     Covenants. The applicable Backstop Party shall have performed and complied, in
all material respects, with all of its covenants and agreements contained in this Agreement and in
any other document delivered pursuant to this Agreement.

        (j)    RSA. The RSA shall have been executed and delivered and shall remain in full
force and effect.

                                     ARTICLE 8
                         INDEMNIFICATION AND CONTRIBUTION

        Section 8.01 Indemnification Obligations. The Company and the other Debtors (the
“Indemnifying Parties” and each an “Indemnifying Party”) shall, jointly and severally,
indemnify and hold harmless each Backstop Party, its Affiliates, shareholders, members, partners
and other equity holders, general partners, managers and its and their respective Representatives,
agents and controlling persons (each, an “Indemnified Person”) from and against any and all
losses, claims, damages, liabilities and costs and expenses (other than Taxes of the Backstop
Parties except to the extent otherwise provided for in this Agreement, including the last sentence
of Section 2.05(c)) (collectively, “Losses”) that any such Indemnified Person may incur or to
which any such Indemnified Person may become subject arising out of or in connection with this
Agreement, the RSA, the Plan and the transactions contemplated hereby and thereby, including
                                                 47
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 594 of 1298



the Backstop Commitments, the Rights Offering, the Backstop Commitment Agreement, the
payment of the Backstop Fee or the use of the proceeds hereunder, from the Rights Offering, or,
subject to Section 8.06, any breach by the Debtors of any representation, warranty, covenant,
obligation or other provision of this Agreement, or any claim, challenge, litigation, investigation
or proceeding relating to any of the foregoing, regardless of whether any Indemnified Person is a
party thereto, whether or not such proceedings are brought by the Company, the other Debtors,
their respective equity holders, Affiliates, creditors or any other Person, and reimburse each
Indemnified Person upon demand for reasonable and documented (subject to redaction to
preserve attorney client and work product privileges) legal or other third-party expenses incurred
in connection with investigating, preparing to defend or defending, or providing evidence in or
preparing to serve or serving as a witness with respect to, any lawsuit, investigation, claim or
other proceeding relating to any of the foregoing (including in connection with the enforcement
of the indemnification obligations set forth herein), irrespective of whether or not the
transactions contemplated by this Agreement or the Plan are consummated or whether or not this
Agreement is terminated; provided that the foregoing indemnity will not, as to any Indemnified
Person, apply to Losses (a) as to a Defaulting Backstop Party and its Related Parties, caused by a
Backstop Party Default by such Backstop Party, (b) to the extent they are found by a final, non-
appealable judgment of a court of competent jurisdiction to arise from the fraud, willful
misconduct or gross negligence of such Indemnified Person, (c) a material breach of the
representations and warranties made by such Indemnified Person in this Agreement, or (d) a
material breach by such Indemnified Person of its obligations under this Agreement.

         Section 8.02 Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation, investigation or
proceeding (an “Indemnified Claim”), such Indemnified Person will, if a claim is to be made
hereunder against the Indemnifying Party in respect thereof, notify the Indemnifying Party in
writing of the commencement thereof; provided that (i) the omission to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability that it may have
hereunder except to the extent it has been materially prejudiced by such failure and (ii) the
omission to so notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability that it may have to such Indemnified Person otherwise than on account of this Article 8.
In case any such Indemnified Claims are brought against any Indemnified Person and it notifies
the Indemnifying Party of the commencement thereof, the Indemnifying Party will be entitled to
participate therein, and, to the extent that it may elect by written notice delivered to such
Indemnified Person, to assume the defense thereof or participation therein, with counsel
reasonably acceptable to such Indemnified Person; provided that if the parties (including any
impleaded parties) to any such Indemnified Claims include both such Indemnified Person and
the Indemnifying Party and based on advice of such Indemnified Person’s counsel there are legal
defenses available to such Indemnified Person that are different from or additional to those
available to the Indemnifying Party, such Indemnified Person shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in the defense of such
Indemnified Claims. Upon receipt of notice from the Indemnifying Party to such Indemnified
Person of its election to so assume the defense of such Indemnified Claims with counsel
reasonably acceptable to the Indemnified Person, the Indemnifying Party shall not be liable to
such Indemnified Person for expenses incurred by such Indemnified Person in connection with
the defense thereof (other than reasonable costs of investigation) unless (A) such Indemnified
Person shall have employed separate counsel (in addition to any local counsel) in connection
                                                   48
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 595 of 1298



with the assertion of legal defenses in accordance with the proviso to the immediately preceding
sentence (it being understood that the Indemnifying Party shall not be liable for the expenses of
more than one separate counsel representing the Indemnified Persons who are parties to such
Indemnified Claims (in addition to any local counsel in each jurisdiction in which local counsel
is required as well as in the case of any perceived or actual conflict, appropriate conflict counsel)
and all such expenses shall be reimbursed as they occur), (B) the Indemnifying Party shall not
have employed counsel reasonably acceptable to such Indemnified Person to represent such
Indemnified Person within a reasonable time after notice of commencement of the Indemnified
Claims, (C) the Indemnifying Party shall have failed or is failing to defend such claim, and is
provided written notice of such failure by the Indemnified Person and such failure is not
reasonably cured within ten (10) Business Days of receipt of such notice, or (D) the
Indemnifying Party shall have authorized in writing the employment of counsel for such
Indemnified Person. Notwithstanding anything herein to the contrary, the Company and its
Subsidiaries shall have sole control over any Tax controversy or Tax audit of the Company or its
Subsidiaries and shall be permitted to settle any liability for Taxes of the Company and its
Subsidiaries after due consultation with the Required Backstop Parties.

         Section 8.03 Settlement of Indemnified Claims. The Indemnifying Party shall not be
liable for any settlement of any Indemnified Claims effected without its written consent (which
consent shall not be unreasonably withheld). If any settlement of any Indemnified Claims is
consummated with the written consent of the Indemnifying Party or if there is a final judgment
for the plaintiff in any such Indemnified Claims, the Indemnifying Party agrees to indemnify and
hold harmless each Indemnified Person from and against any and all Losses by reason of such
settlement or judgment to the extent such Losses are otherwise subject to indemnification by the
Indemnifying Party hereunder in accordance with, and subject to the limitations of, the
provisions of this Article 8. Notwithstanding anything in this Article 8 to the contrary, if at any
time an Indemnified Person shall have requested the Indemnifying Party to reimburse such
Indemnified Person for legal or other expenses in connection with investigating, responding to or
defending any Indemnified Claims as contemplated by this Article 8, the Indemnifying Party
shall be liable for any settlement of any Indemnified Claims effected without its written consent
if (i) such settlement is entered into more than sixty (60) days after receipt by the Indemnifying
Party of such request for reimbursement and (ii) the Indemnifying Party shall not have
reimbursed such Indemnified Person in accordance with such request prior to the date of such
settlement. The Indemnifying Party shall not, without the prior written consent of an Indemnified
Person (which consent shall not be unreasonably withheld), effect any settlement of any pending
or threatened Indemnified Claims in respect of which indemnity or contribution has been sought
hereunder by such Indemnified Person unless (A) such settlement includes an unconditional
release of such Indemnified Person in form and substance reasonably acceptable to such
Indemnified Person from all liability on the claims that are the subject matter of such
Indemnified Claims and (B) such settlement does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any Indemnified Person.

        Section 8.04 Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from Losses that are
subject to indemnification pursuant to Section 8.01, then the Indemnifying Party shall contribute
to the amount paid or payable by such Indemnified Person as a result of such Loss in such
proportion as is appropriate to reflect not only the relative benefits received by the Indemnifying
                                                  49
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 596 of 1298



Party, on the one hand, and such Indemnified Person, on the other hand, but also the relative
fault of the Indemnifying Party, on the one hand, and such Indemnified Person, on the other
hand, as well as any relevant equitable considerations. It is hereby agreed that the relative
benefits to the Indemnifying Party, on the one hand, and all Indemnified Persons, on the other
hand, shall be deemed to be in the same proportion as (a) the total value received or proposed to
be received by the Company pursuant to the issuance and sale of the New Common Stock
contemplated by this Agreement and the Plan bears to (b) the Backstop Fee paid or proposed to
be paid to the Backstop Parties. The Indemnifying Parties also agree that no Indemnified Person
shall have any liability based on their comparative or contributory negligence or otherwise to the
Indemnifying Parties, any Person asserting claims on behalf of or in right of any of the
Indemnifying Parties, or any other Person in connection with an Indemnified Claim.

       Section 8.05 Treatment of Indemnification Payments. All amounts paid by the
Indemnifying Party to an Indemnified Person under this Article 8 shall, to the extent permitted
by applicable Law, be treated as adjustments to the Purchase Price for all Tax purposes. The
provisions of this Article 8 are an integral part of the transactions contemplated by this
Agreement and without these provisions the Backstop Parties would not have entered into this
Agreement, and the obligations of the Company under this Article 8 shall constitute allowed
administrative expenses of the Debtors’ estate under Sections 503(b) and 507 of the Bankruptcy
Code and are payable without further Order of the Bankruptcy Court, and the Company may
comply with the requirements of this Article 8 without further Order of the Bankruptcy Court.

        Section 8.06 No Survival. All representations, warranties, covenants and agreements
made in this Agreement shall not survive the Closing Date except for covenants and agreements
that by their terms are to be satisfied after the Closing Date, which covenants and agreements
shall survive until satisfied in accordance with their terms. Notwithstanding the foregoing, the
indemnification and other obligations of the Company pursuant to this Article 8 and the other
obligations set forth in Section 9.02 shall survive the Closing Date until the latest date permitted
by applicable Law and, if applicable, be assumed by Reorganized Legacy Reserves and its
Subsidiaries.

                                           ARTICLE 9
                                         TERMINATION

        Section 9.01 Termination Rights. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the Closing Date
(including at any time prior to entry of the Disclosure Statement Order, the BCA Approval
Order, the BCA Consummation Approval Order and the Confirmation Order):

        (a)      by mutual written consent of the Company and the Required Backstop Parties;

        (b)      by the Required Backstop Parties upon a Noteholder Termination;

        (c)    by the Company by written notice to each Backstop Party or by the Required
Backstop Parties by written notice to the Company if any Law or Final Order shall have been
enacted, adopted or issued by any Governmental Entity, that prohibits the implementation of the
Plan or the Rights Offering or the transactions contemplated by this Agreement or the other

                                                 50
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 597 of 1298



Transaction Agreements; provided that the Company or the Required Backstop Parties (as
applicable) shall not be permitted to terminate this Agreement pursuant to this Section 9.01(c) if
the Company or the Required Backstop Parties (as applicable) have not complied in all material
respects with its or their obligations under Sections 6.04 and 6.07 of this Agreement;

        (d)      by the Required Backstop Parties upon written notice to the Company if:

               (i)     any of the BCA Approval Order, the BCA Consummation Approval
        Order, Disclosure Statement Order or the Confirmation Order is reversed, dismissed or
        vacated or is modified or amended after entry in a manner that is not reasonably
        acceptable to the Required Backstop Parties;

                 (ii)   there shall have been a Change of Recommendation;

                (iii) the Company or the other Debtors shall have breached any representation,
        warranty, covenant or other agreement made by the Company or the other Debtors in this
        Agreement or any such representation and warranty shall have become inaccurate after
        the date of this Agreement, and such breach or inaccuracy would, individually or in the
        aggregate, result in a failure of a condition set forth in Section 7.01(k), or Section 7.01(l),
        if continuing on the Closing Date, being satisfied and such breach or inaccuracy is not
        cured by the Company or the other Debtors by the earlier of (A) the tenth (10th) Business
        Day after the giving of notice thereof to the Company by any Backstop Party and (B) the
        Business Day prior to the Outside Date; provided that the Backstop Parties shall not have
        the right to terminate this Agreement pursuant to this Section 9.01(d)(iii) if they are then
        in breach of any representation, warranty, covenant or other agreement hereunder that
        would result in the failure of any condition set forth in Section 7.03 being satisfied;

                 (iv)   the RSA has been terminated in accordance with its terms; or

                (v)    any of the Chapter 11 Proceedings shall have been dismissed or converted
        to a case under chapter 7 of the Bankruptcy Code, or the Bankruptcy Court has entered an
        Order in any of the Chapter 11 Proceedings appointing an examiner or trustee with
        expanded powers to oversee or operate the Debtors in the Chapter 11 Proceedings;

       (e)     by the Required Backstop Parties (other than a Defaulting Backstop Party) if the
Closing Date has not occurred by 11:59 p.m., New York City time on December 11, 2019 (the
“Outside Date”); provided that the Required Backstop Parties shall not be permitted to terminate
this Agreement pursuant to this Section 9.01(e) if the failure of the Closing to occur prior to the
Outside Date is the result of a breach of this Agreement by the Required Backstop Parties;
provided further that upon the occurrence of a Backstop Party Default, the Outside Date shall be
extended in accordance with Section 2.03(a); or

        (f)      by the Company upon written notice to each Backstop Party if:

                (i)    subject to the right of the Backstop Parties to arrange a Backstop Party
        Replacement in accordance with Section 2.03(a) with respect to a Backstop Party
        Default, any Backstop Party shall have breached any representation, warranty, covenant
        or other agreement made by such Backstop Party in this Agreement or any such
                                                  51
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 598 of 1298



        representation and warranty shall have become inaccurate after the date of this
        Agreement, and such breach or inaccuracy would, individually or in the aggregate, result
        in a failure of a condition set forth in Section 7.03(h) or Section 7.03(i), if continuing on
        the Closing Date, being satisfied and such breach or inaccuracy is not cured by such
        Backstop Party by the earlier of (1) the tenth (10th) Business Day after the giving of
        notice thereof to such Backstop Party by the Company and (2) the Business Day prior to
        the Outside Date; provided that the Company shall not have the right to terminate this
        Agreement pursuant to this Section 9.01(f) if it is then in breach of any representation,
        warranty, covenant or other agreement hereunder that would result in the failure of any
        condition set forth in Section 7.01 being satisfied;

               (ii)    the Company or any of its Subsidiaries enters into any Alternate
        Transaction Agreement, the Bankruptcy Court approves or authorizes an Alternate
        Transaction at the request of the Company or any of its Subsidiaries or any Affiliate of
        the Company files a motion to approve any actual Alternate Transaction (or any public
        announcement of the foregoing); provided that the Company may only terminate this
        Agreement pursuant to this Section 9.01(f)(ii) if the Company has not breached in any
        material respect any of its obligations under Section 6.06;

                (iii) if the Closing Date has not occurred by the Outside Date; provided that the
        Company shall not be permitted to terminate this Agreement pursuant to this Section
        9.01(f)(iii) if the failure of the Closing to occur prior to the Outside Date is the result of a
        breach of this Agreement by the Company; provided further that upon the occurrence of a
        Backstop Party Default, the Outside Date shall be extended in accordance with Section
        2.03(a);

                 (iv)   the RSA has been terminated in accordance with its terms; or

                (v)      any of the BCA Approval Order, the BCA Consummation Approval Order
        or the Confirmation Order is reversed, dismissed or vacated or is modified or amended
        after entry in a manner that is not reasonably acceptable to the Debtors.

        Section 9.02 Effect of Termination. Upon termination of this Agreement pursuant to
this Article 9, this Agreement shall forthwith become void and of no force or effect and there
shall be no further obligations or liabilities on the part of the Debtors or the Backstop Parties;
provided that (i) the obligations of the Debtors to pay the Expense Reimbursement pursuant to
Article 3 and to satisfy their indemnification obligations pursuant to Article 8 shall survive the
termination of this Agreement indefinitely and shall remain in full force and effect, (ii) the
provisions set forth in this Section 9.02 and Article 10 shall survive the termination of this
Agreement in accordance with their terms and (iii) nothing in this Section 9.02 shall relieve any
Party from liability for any breach of this Agreement prior to any termination of this Agreement.

                                         ARTICLE 10
                                     GENERAL PROVISIONS

      Section 10.01 Notices. All notices and other communications in connection with this
Agreement shall be in writing and shall be deemed given if delivered personally, sent via

                                                  52
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 599 of 1298



electronic facsimile or e-mail, mailed by registered or certified mail (return receipt requested) or
delivered by an express courier to the Parties, and shall be deemed effective when received, at
the following addresses (or at such other address for a Party as may be specified by like notice):

        (a)      If to the Company:

        Legacy Reserves Inc.
        303 W. Wall Street, Suite 1800
        Midland, Texas 79701
        Attention: Bert Ferrara
        Email: bferrara@legacyreserves.com

        with a copy (which shall not constitute notice) to:

        Sidley Austin LLP
        1000 Louisiana Street, Suite 5900
        Houston, TX 77002
        Attention: George J. Vlahakos; Duston K. McFaul; Bojan Guzina
        Email: gvlahakos@sidley.com; dmcfaul@sidley.com;
        bguzina@sidley.com

        If to a Backstop Party:

       To the address set forth on such Backstop Party’s signature page with a copy (which shall
not constitute notice) to:

        Latham & Watkins LLP
        885 Third Avenue
        New York, NY 10022-4834
        Attention: Jonathan Rod
        E-mail: Jonathan.Rod@lw.com


or such other address as may have been furnished by a Party to each of the other Parties by
notice given in accordance with the requirements set forth above.

Any notice given by personal delivery, mail, facsimile, e-mail or courier shall be effective when
received.

        Section 10.02 Assignment; Third Party Beneficiaries. Neither this Agreement nor any of
the rights, interests or obligations under this Agreement shall be assigned by any Party (whether
by operation of Law or otherwise) without the prior written consent of the Company (such
consent shall not be unreasonably withheld or conditioned) and the Backstop Parties, other than
an assignment by a Backstop Party expressly permitted by Section 2.03, 2.06, 7.02 or 10.07 and
any purported assignment in violation of this Section 10.2 shall be void ab initio and of no force
or effect. Except as expressly provided in Article 8 with respect to the Indemnified Persons, this
Agreement (including the documents and instruments referred to in this Agreement) is not

                                                 53
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 600 of 1298



intended to and does not confer upon any Person other than the Parties any rights or remedies
under this Agreement.

        Section 10.03 Prior Negotiations; Entire Agreement.

        (a)     This Agreement (including the agreements attached as Exhibits to and the
documents and instruments referred to in this Agreement) constitutes the entire agreement of the
Parties and supersedes all prior agreements, arrangements or understandings, whether written or
oral, among the Parties with respect to the subject matter of this Agreement, except that the
Parties hereto acknowledge that any Backstop Party Confidentiality Agreements heretofore
executed will continue in full force and effect.

       (b)     Notwithstanding anything to the contrary in the Plan (including any amendments,
supplements or modifications thereto) or the Confirmation Order (and any amendments,
supplements or modifications thereto) or an affirmative vote to accept the Plan submitted by any
Backstop Party, nothing contained in the Plan (including any amendments, supplements or
modifications thereto) or Confirmation Order (including any amendments, supplements or
modifications thereto) shall alter, amend or modify the rights of the Backstop Parties under this
Agreement unless such alteration, amendment or modification has been made in accordance with
Section 10.07.

     Section 10.04 Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH (A) THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD FOR ANY CONFLICTS OF LAW PRINCIPLES THAT
WOULD APPLY TO THE LAWS OF ANY OTHER JURISDICTION, AND (B) TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE. THE PARTIES CONSENT AND
AGREE THAT ANY ACTION TO ENFORCE THIS AGREEMENT OR ANY DISPUTE,
WHETHER SUCH DISPUTES ARISE IN LAW OR EQUITY, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND
DOCUMENTS CONTEMPLATED HEREBY SHALL BE BROUGHT EXCLUSIVELY IN
THE BANKRUPTCY COURT (OR, SOLELY TO THE EXTENT THE BANKRUPTCY
COURT DECLINES JURISDICTION OVER SUCH ACTION OR DISPUTE, IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
OR ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY). THE PARTIES
CONSENT TO AND AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
BANKRUPTCY COURT. EACH OF THE PARTIES HEREBY WAIVES AND AGREES
NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY CLAIM THAT (I) SUCH PARTY IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF THE BANKRUPTCY COURT, (II) SUCH PARTY
OR SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY
THE BANKRUPTCY COURT OR (III) ANY LITIGATION OR OTHER PROCEEDING
COMMENCED IN THE BANKRUPTCY COURT IS BROUGHT IN AN INCONVENIENT
FORUM. THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER
PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING TO AN
ADDRESS PROVIDED IN WRITING BY THE RECIPIENT OF SUCH MAILING, OR IN
SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND

                                               54
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 601 of 1298



SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO
SERVICE ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

     Section 10.05 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT, OR PROCEEDING
BROUGHT TO RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS
AGREEMENT, WHETHER IN CONTRACT, TORT OR OTHERWISE.

         Section 10.06 Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and will become
effective when counterparts have been signed by each of the Parties and delivered to each other
Party (including via facsimile or other electronic transmission), it being understood that each
Party need not sign the same counterpart. Any facsimile or electronic signature shall be treated
in all respects as having the same effect as having an original signature.

        Section 10.07 Waivers and Amendments; Rights Cumulative. This Agreement may be
amended, restated, modified, or changed only by a written instrument signed by the Debtors and
the Required Backstop Parties (other than a Defaulting Backstop Party); provided that each
Backstop Party’s prior written consent shall be required for any amendment that would have the
effect of: (i) modifying such Backstop Party’s Backstop Commitment Percentage, (ii) increasing
the Per Share Price to be paid in respect of the New Common Stock , (iii) changing the terms of
or conditions to the payment of the Backstop Fee; (iv) changing any termination rights as set
forth in Article 9, (v) changing any provision of this Section 10.07, (vi) changing any provision
of the definition of “Required Backstop Parties” or (vii) otherwise disproportionately or
materially adversely affecting such Backstop Party. The terms and conditions of this Agreement
(other than the conditions set forth in Sections 7.01 and 7.03, the waiver of which shall be
governed solely by Article 7) may be waived (x) by the Debtors only by a written instrument
executed by the Company and (y) by the Required Backstop Parties only by a written instrument
executed by all of the Required Backstop Parties.

        Notwithstanding anything to the contrary contained in this Agreement, the Backstop
Parties may agree, among themselves, to reallocate their Backstop Commitment Percentages,
without any consent or approval of any other Party; provided, however, for the avoidance of
doubt any such agreement among the Backstop Parties shall require the prior written consent or
approval of all Backstop Parties affected by such reallocation. No delay on the part of any Party
in exercising any right, power or privilege pursuant to this Agreement will operate as a waiver
thereof, nor will any waiver on the part of any Party of any right, power or privilege pursuant to
this Agreement, nor will any single or partial exercise of any right, power or privilege pursuant
to this Agreement, preclude any other or further exercise thereof or the exercise of any other
right, power or privilege pursuant to this Agreement. Except as otherwise provided in this
Agreement, the rights and remedies provided pursuant to this Agreement are cumulative and are
not exclusive of any rights or remedies which any Party otherwise may have at law or in equity.

       Section 10.08 Headings. The headings in this Agreement are for reference purposes only
and will not in any way affect the meaning or interpretation of this Agreement.



                                                55
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 602 of 1298



        Section 10.09 Specific Performance. The Parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with the terms hereof
and that the Parties shall be entitled to an injunction or injunctions, plus attorneys’ fees and costs
related to such relief, without the necessity of posting a bond to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity. Unless otherwise
expressly stated in this Agreement, no right or remedy described or provided in this Agreement
is intended to be exclusive or to preclude a Party from pursuing other rights and remedies to the
extent available under this Agreement, at law or in equity.

        Section 10.10 Damages. Notwithstanding anything to the contrary in this Agreement,
none of the Parties (other than a Defaulting Backstop Party) will be liable for, and none of the
Parties shall claim or seek to recover, any punitive, special, indirect or consequential damages or
damages for lost profits from a Party other than a Defaulting Backstop Party.

        Section 10.11 No Reliance. No Backstop Party or any of its Related Parties shall have
any duties or obligations to the other Backstop Parties in respect of this Agreement, the Plan or
the transactions contemplated hereby or thereby, except those expressly set forth herein. Without
limiting the generality of the foregoing, (a) no Backstop Party or any of its Related Parties shall
be subject to any fiduciary or other implied duties to the other Backstop Parties, (b) no Backstop
Party or any of its Related Parties shall have any duty to take any discretionary action or exercise
any discretionary powers on behalf of any other Backstop Party, (c) (i) no Backstop Party or any
of its Related Parties shall have any duty to the other Backstop Parties to obtain, through the
exercise of diligence or otherwise, to investigate, confirm, or disclose to the other Backstop
Parties any information relating to the Company or any of its Subsidiaries that may have been
communicated to or obtained by such Backstop Party or any of its Affiliates in any capacity and
(ii) no Backstop Party may rely, and confirms that it has not relied, on any due diligence
investigation that any other Backstop Party or any Person acting on behalf of such other
Backstop Party may have conducted with respect to the Company or any of its Affiliates or any
of their respective securities and (d) each Backstop Party acknowledges that no other Backstop
Party is acting as a placement agent, initial purchaser, underwriter, broker or finder with respect
to the New Common Stock or Backstop Commitment Percentage of its Backstop Commitment.

        Section 10.12 Publicity. At all times prior to the Closing Date or the earlier termination
of this Agreement in accordance with its terms, the Company and the Backstop Parties shall
consult with each other prior to issuing any press releases (and provide each other a reasonable
opportunity to review and comment upon such release) or otherwise making public
announcements with respect to the transactions contemplated by this Agreement. No Party shall
issue any such press release or make any such public statement prior to such consultation, except
to the extent the disclosing Party determines it is required to do so by applicable Law, in which
case such Party shall use commercially reasonable efforts to consult with the other Party (or
Parties) before issuing any such release or making any such public statement.

        Section 10.13 Settlement Discussions. This Agreement and the transactions contemplated
herein are part of a proposed settlement of a dispute between the Parties. Nothing herein shall be
deemed an admission of any kind. Pursuant to Federal Rule of Evidence 408 and any applicable
state rules of evidence, this Agreement and all negotiations relating thereto shall not be
                                                 56
US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 603 of 1298



admissible into evidence in any proceeding, except to the extent filed with, or disclosed to, the
Bankruptcy Court in connection with the Chapter 11 Proceedings (other than a proceeding to
approve or enforce the terms of this Agreement). The Parties agree that any valuations of the
Company’s or other Debtor’s assets or estates, whether implied or otherwise, arising from this
Agreement shall not be binding for any other purpose, including determining recoveries under
the Plan, and that this Agreement does not limit the Parties’ rights regarding valuation.

        Section 10.14 No Recourse. Notwithstanding anything that may be expressed or implied
in this Agreement, and notwithstanding the fact that certain of the Parties may be partnerships or
limited liability companies, each Party covenants, agrees and acknowledges that no recourse
under this Agreement or any documents or instruments delivered in connection with this
Agreement shall be had against any Party’s Affiliates or any of the respective Related Parties of
such Party or of the Affiliates of such Party (in each case other than the Parties to this Agreement
and each of their respective successors and permitted assignees under this Agreement), whether
by the enforcement of any assessment or by any legal or equitable proceeding, or by virtue of
any applicable Law, it being expressly agreed and acknowledged that no personal liability
whatsoever shall attach to, be imposed on or otherwise be incurred by any of such Related
Parties, as such, for any obligation or liability of any Party under this Agreement or any
documents or instruments delivered in connection herewith for any claim based on, in respect of
or by reason of such obligations or liabilities or their creation; provided, however, nothing in this
Section 10.14 shall relieve or otherwise limit the liability of any Party hereto or any of their
respective successors or permitted assigns for any breach or violation of its obligations under this
Agreement or such other documents or instruments. For the avoidance of doubt, none of the
Parties will have any recourse, be entitled to commence any proceeding or make any claim under
this Agreement or in connection with the transactions contemplated hereby except against any of
the Parties or their respective successors and permitted assigns, as applicable.

        Section 10.15 Severability. In the event that any one or more of the provisions
contained in this Agreement is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every other respect and
of the remaining provisions contained herein will not be in any way impaired thereby, it being
intended that all of the rights and privileges of the parties hereto will be enforceable to the fullest
extent permitted by law.

                                      [Signature Pages Follow]




                                                  57
US-DOCS\107368235.47
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 604 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 605 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 606 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 607 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 608 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 609 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 610 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 611 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 612 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 613 of 1298
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 614 of 1298



                                                                    Schedule 1

                        Backstop Commitment Percentages



              Backstop Party                  Backstop Commitment Percentage
 GSO ENERGY SELECT OPPORTUNITIES FUND                     36.37%
                AIV-3 LP
       GSO ENERGY PARTNERS-A LP                           6.40%
       GSO ENERGY PARTNERS-B LP                           2.44%
       GSO ENERGY PARTNERS-C LP                           3.29%
      GSO ENERGY PARTNERS-C II LP                         3.12%
       GSO ENERGY PARTNERS-D LP                           4.88%
      GSO PALMETTO OPPORTUNISTIC                          4.04%
        INVESTMENT PARTNERS LP
           GSO CSF III AIV-3 LP                           38.93%
           GSO ADGM I LGCY LP                              0.53%




US-DOCS\107368235.47
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 615 of 1298



                                                                                       Exhibit A

                                  Form of Joinder Agreement

       Reference is made to the Sponsor Backstop Commitment Agreement, dated as of June
13, 2019 (as amended from time to time, the “Agreement”) among Legacy Reserves Inc. and the
Backstop Parties party thereto. Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Agreement.

        The undersigned hereby confirms that all of the representations and warranties in Article
5 of the Agreement are accurate and agrees to be bound by all of the obligations of the Backstop
Parties set forth in the Agreement as if it were an original party thereto.

        Sections 10.04 and 10.05 of the Agreement are hereby incorporated herein as if set forth
herein in their entirety.

       IN WITNESS WHEREOF, the undersigned has caused this joinder agreement to be duly
executed and delivered as of [DATE].



                                            []


                                            By:



                                            By:
                                                  Name:
                                                  Title:




US-DOCS\107368235.47
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 616 of 1298



                               Exhibit F

                      Noteholder Backstop Parties
       Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 617 of 1298



                                           Backstop Party
Canyon-ASP Fund, L.P.
Canyon Balanced Master Fund, LTD.
Canyon Distressed Opportunity Master Fund II, L.P.
Canyon-SL Value Fund L.P.
The Canyon Value Realization Master Fund, L.P.
Canyon Blue Credit Investment Fund L.P.
Canyon-EDOF (Master) L.P.
Canyon-GRF Master Fund II, L.P.
Canyon Distressed Opportunity Investing Fund II, L.P.
Canyon NZ-DOF Investing, L.P.
Canyon Value Realization MAC 18 LTD.
Canyon Value Realization Fund, L.P.
JCG 2016 Holdings, LP
The John C. Goff 2010 Family Trust
John C. Goff SEP-IRA
Kulik Partners, LP
Jill Goff
Cuerno Largo Partners, LP
Goff Family Investments, LP
The Goff Family Foundation
Goff Focused Strategies LLC
Wilkie Colyer
MGA Insurance Company, Inc.
Pingora Partners LLC
Robert W. Stallings
DoubleLine Income Solutions Fund
J.H. Lane Partners Master Fund, LP
GSO Energy Select Opportunities Fund AIV-3 LP
GSO Energy Partners-A LP
GSO Energy Partners-B LP
GSO Energy Partners-C LP
GSO Energy Partners-C II LP
GSO Energy Partners-D LP
GSO Palmetto Opportunistic Investment Partners LP
GSO CSF III AIV-3 LP
GSO ADGM I LGCY LP
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 618 of 1298



                              Exhibit G

               Noteholder Backstop Commitment Agreement
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 619 of 1298
                                                          EXECUTION VERSION




               NOTEHOLDER BACKSTOP COMMITMENT AGREEMENT AMONG

                           LEGACY RESERVES INC. AND

                       THE BACKSTOP PARTIES PARTY HERETO

                              Dated as of June 13, 2019




#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 620 of 1298



                                       TABLE OF CONTENTS

                                                                                                                            Page

                                                  Article 1
                                                DEFINITIONS

          Section 1.01   Definitions ...............................................................................................6
          Section 1.02   Additional Defined Terms .....................................................................15
          Section 1.03   Construction ..........................................................................................16

                                           Article 2
                                    BACKSTOP COMMITMENT

          Section 2.01   The Rights Offering ...............................................................................17
          Section 2.02   The Backstop Commitment....................................................................17
          Section 2.03   Backstop Party Default .........................................................................18
          Section 2.04   Backstop Escrow Account Funding ......................................................19
          Section 2.05   Closing ..................................................................................................19
          Section 2.06   Designation and Assignment Rights .....................................................20

                                      Article 3
                     BACKSTOP FEE AND EXPENSE REIMBURSEMENT

          Section 3.01   Fees Payable by the Company ..............................................................21
          Section 3.02   Payment of Fees ....................................................................................21
          Section 3.03   Expense Reimbursement........................................................................22

                                    Article 4
                REPRESENTATIONS AND WARRANTIES OF THE COMPANY

          Section 4.01   Organization and Qualification ............................................................22
          Section 4.02   Corporate Power and Authority ...........................................................23
          Section 4.03   Execution and Delivery; Enforceability ................................................23
          Section 4.04   Authorized and Issued Capital Stock ....................................................24
          Section 4.05   [Reserved] .............................................................................................24
          Section 4.06   No Conflict ............................................................................................24
          Section 4.07   Consents and Approvals........................................................................25
          Section 4.08   Arm’s Length .........................................................................................25
          Section 4.09   Financial Statements .............................................................................25
          Section 4.10   Disclosure Statement and Company SEC Documents ..........................26
          Section 4.11   No Undisclosed Material Liabilities .....................................................26
          Section 4.12   Absence of Certain Changes .................................................................27
          Section 4.13   No Violation; Compliance with Laws ...................................................27
          Section 4.14   Legal Proceedings .................................................................................27
          Section 4.15   Labor Relations .....................................................................................27

                                                           i


#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 621 of 1298



          Section 4.16    Intellectual Property .............................................................................28
          Section 4.17    Title to Real and Personal Property .....................................................28
          Section 4.18    No Undisclosed Relationships ..............................................................29
          Section 4.19    Licenses and Permits ............................................................................29
          Section 4.20    Environmental .......................................................................................29
          Section 4.21    Tax Matters ...........................................................................................30
          Section 4.22    Company Plans .....................................................................................32
          Section 4.23    Internal Control Over Financial Reporting ..........................................33
          Section 4.24    Disclosure Controls and Procedures ....................................................33
          Section 4.25    Material Contracts ................................................................................34
          Section 4.26    No Unlawful Payments..........................................................................34
          Section 4.27    Compliance with Money Laundering Laws ..........................................34
          Section 4.28    Compliance with Sanctions Laws .........................................................34
          Section 4.29    No Broker’s Fees...................................................................................35
          Section 4.30    No Registration Rights ..........................................................................35
          Section 4.31    [Reserved] .............................................................................................35
          Section 4.32    Insurance ...............................................................................................35
          Section 4.33    Disclosure Schedule, Disclosure Statement and Company SEC
                          Document References ............................................................................35
          Section 4.34    Investment Company Act .......................................................................35
          Section 4.35    Alternate Transactions ..........................................................................36
          Section 4.36    Oil and Gas. ..........................................................................................36
          Section 4.37    Exemption from Registration ................................................................36
          Section 4.38    No General Solicitation ........................................................................36

                                      Article 5
               REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES

          Section 5.01    Incorporation. .......................................................................................37
          Section 5.02    Corporate Power and Authority ...........................................................37
          Section 5.03    Execution and Delivery .........................................................................37
          Section 5.04    No Conflict ............................................................................................37
          Section 5.05    Consents and Approvals........................................................................37
          Section 5.06    No Registration .....................................................................................38
          Section 5.07    Purchasing Intent ..................................................................................38
          Section 5.08    Sophistication; Investigation.................................................................38
          Section 5.09    No Broker’s Fees...................................................................................38
          Section 5.10    No Legal Proceedings ...........................................................................38
          Section 5.11    Sufficiency of Funds ..............................................................................38

                                            Article 6
                                     ADDITIONAL COVENANTS

          Section 6.01    BCA Approval Order; BCA Consummation Approval Order ...............38
          Section 6.02    Confirmation Order; Plan and Disclosure Statement ..........................39
          Section 6.03    Conduct of Business ..............................................................................39
                                                 ii


#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 622 of 1298



          Section 6.04    Antitrust Approval .................................................................................41
          Section 6.05    Financial Information ...........................................................................42
          Section 6.06    Alternate Transactions ..........................................................................42
          Section 6.07    Reasonable Best Efforts ........................................................................43
          Section 6.08    Equity Listing ........................................................................................43
          Section 6.09    Registration Rights Agreement .............................................................44
          Section 6.10    Form D and Blue Sky ............................................................................44
          Section 6.11    No Integration .......................................................................................44
          Section 6.12    DTC Eligibility ......................................................................................44
          Section 6.13    Use of Proceeds.....................................................................................45
          Section 6.14    Share Legend .........................................................................................45
          Section 6.15    Tax Treatment .......................................................................................45

                                      Article 7
                   CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

          Section 7.01    Conditions to the Obligation of the Backstop Parties...........................45
          Section 7.02    Waiver of Conditions to Obligation of Backstop Parties ......................47
          Section 7.03    Conditions to the Obligation of the Company ......................................47

                                       Article 8
                          INDEMNIFICATION AND CONTRIBUTION

          Section 8.01    Indemnification Obligations .................................................................48
          Section 8.02    Indemnification Procedure....................................................................49
          Section 8.03    Settlement of Indemnified Claims..........................................................50
          Section 8.04    Contribution ..........................................................................................50
          Section 8.05    Treatment of Indemnification Payments ...............................................51
          Section 8.06    No Survival ............................................................................................51

                                                   Article 9
                                                TERMINATION

          Section 9.01    Termination Rights ................................................................................51
          Section 9.02    Effect of Termination. ...........................................................................53

                                             Article 10
                                        GENERAL PROVISIONS

          Section 10.01   Notices ...................................................................................................54
          Section 10.02   Assignment; Third Party Beneficiaries .................................................54
          Section 10.03   Prior Negotiations; Entire Agreement ..................................................55
          Section 10.04   Governing Law; Venue .........................................................................55
          Section 10.05   Waiver of Jury Trial ..............................................................................56
          Section 10.06   Counterparts .........................................................................................56
          Section 10.07   Waivers and Amendments; Rights Cumulative .....................................56

                                                           iii


#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 623 of 1298



          Section 10.08   Headings ...............................................................................................57
          Section 10.09   Specific Performance ............................................................................57
          Section 10.10   Damages ................................................................................................57
          Section 10.11   No Reliance ...........................................................................................57
          Section 10.12   Publicity ................................................................................................57
          Section 10.13   Settlement Discussions ..........................................................................58
          Section 10.14   No Recourse ..........................................................................................58
          Section 10.15   Severability............................................................................................58


SCHEDULES AND EXHIBITS

Schedule 1       Noteholder Backstop Commitment Percentages


Exhibit A        Form of Joinder Agreement




                                                           iv


#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 624 of 1298



               NOTEHOLDER BACKSTOP COMMITMENT AGREEMENT

         This NOTEHOLDER BACKSTOP COMMITMENT AGREEMENT (including exhibits
and schedules attached hereto and incorporated herein, this “Agreement”), dated as of June 13,
2019, is made by and among Legacy Reserves Inc., a Delaware corporation (as a debtor in
possession and a reorganized debtor, as applicable, the “Company” or “Legacy”) on behalf of
itself and the other Debtors, on the one hand, and each of the Backstop Parties set forth on
Schedule 1 hereto (each referred to herein, individually, as a “Backstop Party” and, collectively,
as the “Backstop Parties”), on the other hand. The Company and each Backstop Party is
referred to herein, individually, as a “Party” and, collectively, as the “Parties.” Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in the term sheet
attached to the RSA (as defined below) as Exhibit A (as the same may be amended, modified or
supplemented, the “Restructuring Term Sheet”).

                                          RECITALS

       WHEREAS the Debtors, certain other subsidiaries of the Company, the Backstop Parties
and certain other parties are party to that certain Restructuring Support and Lock-Up Agreement,
dated as of June 13, 2019 (as may be amended, modified, or supplemented from time to time, in
accordance with its terms, the “RSA”), which contemplates, among other things, (a)
consummation of the Plan and (b) entry by the Debtors and the Backstop Parties into this
Agreement;

       WHEREAS, the Company and certain of its debtor affiliates (each, individually, a
“Debtor” and, collectively, the “Debtors”) each intend to commence jointly administered
proceedings (the “Chapter 11 Proceedings”) under Title 11 of the United States Code, 11
U.S.C. §§ 101-1532, as may be amended from time to time (the “Bankruptcy Code”), in the
United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”);

        WHEREAS, the Debtors intend to seek entry of one or more orders of the Bankruptcy
Court, in each case, in form and substance acceptable to the Company and the Required
Supporting Creditors (x) confirming the Plan pursuant to Section 1129 of the Bankruptcy Code
(the “Confirmation Order”) and (y) authorizing the consummation of the transactions
contemplated hereby (which order is expected to take the form of, and be incorporated into, the
Confirmation Order (the “BCA Consummation Approval Order”));

       WHEREAS, subject to the terms and conditions contained in this Agreement, each
Backstop Party has agreed to purchase, severally and not jointly, its Backstop Commitment
Percentage of the Unsubscribed Shares, if any.

        NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, the receipt and sufficiency of which
are hereby acknowledged, each of the Parties hereby agrees as follows:




#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 625 of 1298



                                           ARTICLE 1
                                          DEFINITIONS

        Section 1.01 Definitions. Except as otherwise expressly provided in this Agreement, or
unless the context otherwise requires, whenever used in this Agreement (including any Exhibits
and Schedules hereto), the following terms shall have the respective meanings specified therefor
below:

        “Affiliate” means, with respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, such Person as of the date on which,
or at any time during the period for which, the determination of affiliation is being made
(including any Related Funds of such Person); provided that, for purposes of this Agreement, no
Backstop Party shall be deemed an Affiliate of the Company or any of its Subsidiaries. For
purposes of this definition, the term “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any Person, means
the possession, directly or indirectly, of the power to direct or cause the direction of the
management policies of such Person, whether through the ownership of voting securities, by
Contract or otherwise.

         “Alternate Transaction” means any transaction or series of related transactions with a
third party (other than the Company and its Subsidiaries) with respect to a reorganization,
restructuring, merger, consolidation, share exchange, rights offering, financing, equity
investment, business combination, recapitalization or similar transaction (including the sale of all
or substantially all of the assets of the Company and its Subsidiaries other than in the ordinary
course of business) involving the Company or any other Debtors that is inconsistent with the
Rights Offering, the Backstop Commitment, this Agreement or the Plan.

        “Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys general of the several
states of the United States and any other Governmental Entity having jurisdiction pursuant to the
Antitrust Laws and “Antitrust Authority” means any one of them.

        “Antitrust Laws” mean the Sherman Act, as amended, the Clayton Act, as amended, the
HSR Act, the Federal Trade Commission Act, and any other Law governing agreements in
restraint of trade, monopolization, pre-merger notification, the lessening of competition through
merger or acquisition or anti-competitive conduct, and any foreign investment Laws.

       “Available Shares” means the Unsubscribed Shares that any Backstop Party fails to
purchase as a result of a Backstop Party Default by such Backstop Party.

        “Backstop Commitment Percentage” means, with respect to any Backstop Party, the
percentage set forth opposite such Backstop Party’s name under the column titled “Backstop
Commitment Percentage” on Schedule 1 (as it may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement).

       “Backstop Party Confidentiality Agreement” means any confidentiality agreement
entered into between the Company and any Backstop Party.

                                                 6
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 626 of 1298



       “Backstop Party Default” means the failure by any Backstop Party to deliver and pay
the aggregate Purchase Price for such Backstop Party’s Backstop Commitment Percentage of any
Unsubscribed Shares by the Funding Deadline in accordance with Section 2.04(b).

        “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the local
rules and general orders of the Bankruptcy Court, as in effect on the Petition Date, together with
all amendments and modifications thereto subsequently made applicable to Chapter 11
Proceedings.

       “BCA Approval Order” means an order of the Bankruptcy Court in form and substance
reasonably acceptable to the Debtors and the Required Backstop Parties approving of the
Company’s entry into and assumption of this Agreement and providing for the Backstop Fee
hereunder to the extent applicable, to constitute administrative expenses of the Company’s
bankruptcy estates.

       “BCA Approval Obligations” means the obligations of the Company under Articles 3, 6
and 8 hereof and the Backstop Parties’ right to terminate this Agreement pursuant to, and in
accordance with, Article 9.

          “Board” means the board of directors of the Company.

       “Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).

        “Certificate of Incorporation” means the certificate of incorporation of Reorganized
Legacy Reserves, to be filed with Secretary of State of the State of Delaware on or about the
Effective Date.

        “Change of Recommendation” means (i) the Company or the Board or any committee
thereof shall have withdrawn, qualified or modified, in a manner inconsistent with the
obligations of the Company under this Agreement, its approval or recommendation of this
Agreement, the Rights Offering, the Backstop Commitment or the Plan or the transactions
contemplated hereby or thereby or (ii) the Company or the Board or any committee thereof shall
have approved or recommended, or resolved to approve or recommend (including by filing any
pleading or document with the Bankruptcy Court seeking Bankruptcy Court approval of) any
Alternate Transaction or Alternate Transaction Agreement.

      “Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and the rulings issued thereunder.

       “Collective Bargaining Agreements” means any and all written agreements,
memoranda of understanding, contracts, letters, side letters and contractual obligations of any
kind, nature and description, that have been entered into between, or that involve or apply to, any
employer and any Employee Representative.

     “Company Balance Sheet” means the unaudited consolidated balance sheets of the
Company and its Subsidiaries as of March 31, 2019.


                                                 7
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 627 of 1298



     “Company Disclosure Schedule” means the disclosure schedules delivered by the
Company to the Backstop Parties on the date of this Agreement.

        “Company Plans” means each “employee benefit plan” within the meaning of Section
3(3) of ERISA and all other compensation and benefits plans, policies, programs, arrangements
or payroll practices, and each other stock purchase, stock option, restricted stock, severance,
retention, employment, consulting, change-of-control, collective bargaining, bonus, incentive,
deferred compensation, employee loan, retirement, fringe benefit and other benefit plan,
agreement, program, policy, commitment or other arrangement, whether or not subject to ERISA
(including any related funding mechanism now in effect or required in the future), whether
formal or informal, oral or written, in each case, that is sponsored, maintained, contributed or
required to be contributed to by the Company or any of its Subsidiaries, or under which the
Company or any of its Subsidiaries has any current or potential liability.

       “Company SEC Documents” means all of the reports, schedules, forms, statements and
other documents (including exhibits and other information incorporated therein) filed with the
SEC by the Company since December 31, 2018.

      “Contract” means any agreement, contract or instrument, including any loan, note, bond,
mortgage, indenture, guarantee, deed of trust, license, franchise, commitment, lease, franchise
agreement, letter of intent, memorandum of understanding or other obligation, and any
amendments thereto, whether written or oral, but excluding any Company Plan.

       “Defaulting Backstop Party” means, at any time, any Backstop Party that caused a
Backstop Party Default that is continuing at such time.

          “DIP Lenders” has the meaning assigned thereto in the Restructuring Term Sheet.

          “DIP Credit Agreement” has the meaning assigned thereto in the Restructuring Term
Sheet.

          “Disclosure Statement” has the meaning assigned thereto in the Restructuring Term
Sheet.

      “Disclosure Statement Order” has the meaning assigned thereto in the Restructuring
Term Sheet.

          “Effective Date” has the meaning assigned thereto in the Restructuring Term Sheet.

        “Emergence Credit Facilities” means the DIP Facility and, if entered into, the Exit
Facility.

       “Emergence Credit Facilities Agreements” means the DIP Credit Agreement, and, if
entered into, the Exit Facility Loan Agreement.

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.


                                                 8
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 628 of 1298



         “Event” means any event, development, occurrence, circumstance, effect, condition,
result, state of facts or change.

       “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC thereunder.

          “Exit Facility” has the meaning assigned thereto in the Restructuring Term Sheet.

       “Exit Facility Agent” means the administrative agent under the Exit Facility appointed
pursuant to the terms of the Exit Facility Loan Agreement.

          “Exit Facility Lenders” means the lenders under the Exit Facility.

      “Exit Facility Loan Agreement” has the meaning assigned thereto in the Restructuring
Term Sheet.

          “Final Order” has the meaning assigned thereto in the Restructuring Term Sheet.

        “Governmental Entity” means any U.S. or non-U.S. federal, state, municipal, local,
judicial, administrative, legislative or regulatory agency, department, commission, court, or
tribunal of competent jurisdiction (including any branch, department or official thereof).

      “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

        “Intellectual Property” means all U.S. or foreign intellectual or industrial property or
proprietary rights, including any: (i) trademarks, service marks, trade dress, domain names,
social media identifiers, corporate and trade names, logos and all other indicia of source or
origin, together with all associated goodwill, (ii) patents, inventions, invention disclosures,
technology, know-how, processes and methods, (iii) copyrights and copyrighted works,
(including software, applications, source and object code, databases and compilations, online,
advertising and promotional materials, mobile and social media content and documentation), (iv)
trade secrets and confidential or proprietary information or content, and (v) all registrations,
applications, renewals, re- issues, continuations, continuations-in-part, divisions, extensions, re-
examinations and foreign counterparts of any of the foregoing.

          “Interest” has the meaning assigned thereto in the Restructuring Term Sheet.

          “IRS” means the United States Internal Revenue Service.

       “Knowledge of the Company” means the actual knowledge, without any additional
inquiry, of the chief executive officer, chief financial officer or general counsel of the Company.

       “Law” means any law (statutory or common), statute, regulation, rule, code or ordinance
enacted, adopted, issued or promulgated by any Governmental Entity.

        “Lien” means any lease, lien, adverse claim, charge, option, right of first refusal,
servitude, security interest, mortgage, pledge, deed of trust, easement, encumbrance, restriction

                                                  9
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 629 of 1298



on transfer, conditional sale or other title retention agreement, defect in title, lien or judicial lien
as defined in sections 101(36) and (37) of the Bankruptcy Code or other restrictions of a similar
kind.

       “Management Incentive Plan” has the meaning assigned thereto in the RSA and
Restructuring Term Sheet.

        “Material Adverse Effect” means any Event that has had or would reasonably be
expected to have a material adverse effect on (i) the business, assets, liabilities, finances,
properties, results of operations, or condition (financial or otherwise) of the Company and its
Subsidiaries, in each case taken as a whole, excluding any effect resulting from those events
typically resulting from the filing of, or emergence from, Chapter 11 Proceedings or the
announcement thereof; or (ii) the ability of the Company and its Subsidiaries to perform their
obligations under, or to consummate the transactions contemplated by, this Agreement, in each
case with respect to clauses (i) and (ii) above except to the extent such Event results from, arises
out of, or is attributable to, the following (either alone or in combination) (A) any change in
global, national or regional political conditions (including acts of terrorism or war) or in the
general business, market, financial or economic conditions affecting the industries, regions and
markets in which the Company and its Subsidiaries operate; (B) any changes in applicable Law
or GAAP, or in the interpretation or enforcement thereof; (C) the execution, announcement or
performance of this Agreement, the Plan, the RSA, the Registration Rights Agreement, or the
transactions contemplated hereby or thereby (and the departure of any officers of the Company
as a result of the foregoing); (D) changes in the market price or trading volume of the claims or
equity or debt securities of the Company or any of its Subsidiaries (but not the underlying facts
giving rise to such changes unless such facts are otherwise excluded pursuant to the clauses
contained in this definition); (E) the filing or pendency of the Chapter 11 Proceedings or actions
taken in connection with the Chapter 11 Proceedings that are directed by the Bankruptcy Court
and made in compliance with the Bankruptcy Code; or (F) national emergencies or natural
disasters; provided, that the exceptions set forth in clauses (A), (B) and (F) shall not apply to the
extent that such Event is materially and disproportionately adverse to the Company and its
Subsidiaries, taken as a whole, as compared to other companies in the industries in which the
Company and its Subsidiaries operate.

        “Material Entity” means the Company and any Subsidiary of the Company that is a
“significant subsidiary” as defined in Rule 1-02(w) of Regulation S-X.

        “Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated biphenyls, urea-
formaldehyde insulation, asbestos, pollutants, contaminants, radioactive substances, and any
other substances of any kind, that are regulated pursuant to or could give rise to liability under
any Environmental Law.

          “New Common Stock” has the meaning assigned thereto in the Restructuring Term
Sheet.

      “New Organizational Documents” means the organizational documents of the
Reorganized Debtors, including, without limitation, the Certificate of Incorporation and

                                                   10
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 630 of 1298



Reorganized Legacy Reserves’ bylaws, a stockholders’ agreement to be entered into by and
among Reorganized Legacy Reserves and certain stockholders of the Company and a registration
rights agreement to be entered into by Reorganized Legacy, in each case, in form and substance
reasonably acceptable to the Debtors and the Required Backstop Parties.

          “Noteholders” has the meaning assigned thereto in the Restructuring Term Sheet.

          “Notes Claims” has the meaning assigned thereto in the Restructuring Term Sheet.

        “Oil and Gas Leases” means those leases, subleases, licenses, concessions and other
agreements, as amended, modified or restated, pursuant to which the Company or one of its
Subsidiaries holds a leasehold or subleasehold estate in, or is granted the right to use or occupy,
any land, buildings, structures, improvements, fixtures or other interest in real property, pipelines
or processing plants used in the Company’s or its Subsidiaries’ business, which is related to the
oil and gas industry.

      “Order” means any judgment, order, award, injunction, writ, permit, license or decree of
any Governmental Entity or arbitrator of applicable jurisdiction.

       “Owned Real Property” means all real property and interests in real property owned, in
whole or in part, directly or indirectly by the Company and its Subsidiaries, together with all
buildings, fixtures and improvements now or subsequently located thereon, and all
appurtenances thereto; provided that Owned Real Property shall not include Oil and Gas Leases.

       “Per Share Price” means an amount that shall be determined in accordance with the
Restructuring Term Sheet.

         “Permitted Liens” means (i) Liens for Taxes that (A) are not due and payable or (B) are
being contested in good faith by appropriate proceedings and for which adequate reserves have
been made with respect thereto; (ii) mechanics liens and similar liens for labor, materials or
supplies provided with respect to any Owned Real Property, Oil and Gas Leases or personal
property incurred in the ordinary course of business consistent with past practice and as
otherwise not prohibited under this Agreement, for amounts that do not materially detract from
the value of, or materially impair the use of, any of the Owned Real Property or personal
property of the Company or any of its Subsidiaries; (iii) zoning, building codes and other land
use Laws regulating the use or occupancy of any Owned Real Property or the activities
conducted thereon that are imposed by any Governmental Entity having jurisdiction over such
real property; provided that no such zoning, building codes and other land use Laws prohibit the
use or occupancy of such Owned Real Property; (iv) easements, covenants, conditions,
restrictions and other similar matters affecting title to any Owned Real Property or Oil and Gas
Leases and other title defects that do not or would not materially impair the use or occupancy of
such real property or the operation of the Company’s or any of its Subsidiaries’ business; (v)
contractual Liens which arise in the ordinary course of business under joint operating agreements
and other agreements which are usual and customary in the oil and gas industry, and which do
not materially detract from the value of, or materially impair the use of, any of the Oil and Gas
Leases; (vi) from and after the occurrence of the Effective Date, Liens granted in connection


                                                 11
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 631 of 1298



with the Emergence Credit Facilities; and (vii) Liens that, pursuant to the Confirmation Order,
will not survive beyond the Effective Date.

        “Person” means an individual, firm, corporation (including any non-profit corporation),
partnership, limited liability company, joint venture, associate, trust, Governmental Entity or
other entity or organization.

          “Petition Date” means the date on which the Bankruptcy Cases are commenced.

       “Plan” means the Plan of Reorganization of Legacy Reserves Inc., et al., pursuant to
Chapter 11 of the Bankruptcy Code, as may be amended altered, amended, modified, or
supplemented from time to time.

        “Plan Sponsor” means certain funds managed or advised by GSO Capital Partners LP
and its affiliates.

          “Plan Supplement” has the meaning assigned thereto in the Restructuring Term Sheet.

        “Post-Effective Date Business” means the businesses, assets and properties of the
Company and its Subsidiaries, taken as a whole, as of the Effective Date after giving effect to the
transactions contemplated by the Plan, as described in the Disclosure Statement.

       “Purchase Price” means an amount equal to the product of the Unsubscribed Shares to
be purchased by the applicable Backstop Parties and the Per Share Price.

       “Real Property Leases” means those leases, subleases, licenses, concessions and other
agreements, as amended, modified or restated, pursuant to which the Company or one of its
Subsidiaries holds a leasehold or subleasehold estate in, or is granted the right to use or occupy,
any land, buildings, structures, improvements, fixtures or other interest in real property used in
the Company’s or its Subsidiaries’ business; provided that Real Property Leases shall not include
Oil and Gas Leases.

        “Reallocation Percentage” means, with respect to any Backstop Party, the percentage
set forth opposite such Backstop Party’s name under the column titled “Reallocation Percentage”
on Schedule 1 (as it may be amended, supplemented or otherwise modified from time to time in
accordance with this Agreement).

        “Related Fund” means with respect to any Person, an Affiliate or any fund, account or
investment vehicle that is controlled, managed, advised or sub-advised by such Person, an
Affiliate or the same investment manager, advisor or sub-advisor as such Person or an Affiliate
of such investment manager, advisor or sub-advisor.

        “Related Party” means, with respect to any Person, (i) any former, current or future
director, officer, agent, Representative, Affiliate, employee, general or limited partner, member,
manager or stockholder of such Person and (ii) any former, current or future director, officer,
agent, Representative, Affiliate, employee, general or limited partner, member, manager or
stockholder of any of the foregoing, in each case solely in their respective capacity as such.


                                                12
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 632 of 1298



      “Reorganized Legacy Reserves” has the meaning assigned thereto in the Restructuring
Term Sheet.

       “Representatives” means, with respect to any Person, such Person’s directors, officers,
managers, employees, agents, investment bankers, attorneys, accountants, advisors and other
representatives.

        “Required Backstop Parties” means the Backstop Parties (other than any Defaulting
Backstop Parties) holding at least fifty-one percent (51.0%) of the aggregate Backstop
Commitment Percentages held by all of the Backstop Parties (excluding any Defaulting Backstop
Parties); provided that for purposes of this definition, each such Backstop Party shall be deemed
to hold the Backstop Commitment Percentages held by such Backstop Party’s Related Funds.

      “Required Supporting Creditors” has the meaning assigned thereto in the Restructuring
Term Sheet.

          “Restructuring Term Sheet” has the meaning assigned thereto in the preamble.

      “Restructuring Transactions” has the meaning assigned thereto in the Restructuring
Term Sheet.

          “Rights Offering Amount” means an amount equal to $66,500,000.

        “Rights Offering” means the rights offering that may be conducted by the Company on
the terms reflected in the Restructuring Term Sheet pursuant to the Rights Offering Procedures.

        “Rights Offering Expiration Time” means the time and the date on which the rights
offering subscription form must be duly delivered to the Rights Offering Subscription Agent in
accordance with the Rights Offering Procedures, together with the applicable purchase price
therefore.

       “Rights Offering Participants” means those Persons who duly subscribe for Rights
Offering Shares in accordance with the Rights Offering Procedures.

         “Rights Offering Procedures” means the procedures with respect to the Rights Offering
that are approved by the Bankruptcy Court pursuant to the Disclosure Statement Order and shall
be in form and substance reasonably acceptable to the Debtors and the Required Backstop
Parties.

        “Rights Offering Shares” means the shares of New Common Stock that may be offered
in the Rights Offering pursuant to the terms of the Rights Offering Procedures.

      “Rights Offering Subscription Agent” means the agent described in the Rights Offering
Procedures.

          “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

          “SEC” means the U.S. Securities and Exchange Commission.

                                               13
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 633 of 1298



          “Securities Act” means the Securities Act of 1933, as amended.

        “Sponsor Backstop Parties” means GSO Capital Partners LP and its affiliates that are
parties to the Sponsor Backstop Commitment Agreement.

        “Sponsor Backstop Commitment Agreement” means that certain Backstop
Commitment Agreement dated as of June 13, 2019 among Legacy Reserves Inc. and GSO
Capital Partners LP and its affiliates that are parties thereto.

       “Subscription Rights” means the subscription rights distributed pursuant to the Rights
Offering, if any, in accordance with the Rights Offering Procedures.

        “Subsidiary” means, with respect to any Person, any corporation, partnership, joint
venture or other legal entity as to which such Person (either alone or through or together with
any other subsidiary or Affiliate), (i) owns, directly or indirectly, more than fifty percent (50%)
of the stock or other equity interests, (ii) has the power to elect a majority of the board of
directors or similar governing body or (iii) has the power to direct, or otherwise control, the
business and policies thereof.

        “Takeover Statute” means any restrictions contained in any “fair price,” “moratorium,”
“control share acquisition,” “business combination” or other similar anti-takeover statute or
regulation.

        “Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement, other
examination by any Governmental Entity, proceeding, appeal of a proceeding or litigation
relating to Taxes, whether administrative or judicial, including proceedings relating to competent
authority determinations.

         “Taxes” means all taxes, assessments, duties, levies or other mandatory governmental
charges paid to a Governmental Entity, including all federal, state, local, foreign and other
income, franchise, profits, gross receipts, capital gains, capital stock, transfer, property, sales,
use, value-added, occupation, excise, severance, windfall profits, stamp, payroll, social security,
withholding and other taxes, assessments, duties, levies or other mandatory governmental
charges of any kind whatsoever paid to a Governmental Entity (whether payable directly or by
withholding and whether or not requiring the filing of a Tax Return), all estimated taxes,
deficiency assessments, additions to tax, penalties and interest thereon and shall include any
liability for such amounts as a result of being a member of a combined, consolidated, unitary or
affiliated group.

        “Transfer” means directly or indirectly (including through derivatives, options, swaps,
pledges, forward sales or other transactions in which any Person receives the right to own or
acquire any current or future direct or indirect beneficial, economic or legal interest) sell,
transfer, assign, pledge, hypothecate, participate, donate or otherwise encumber or dispose of.

       “Unlegended Shares” means any shares of New Common Stock acquired by the
Backstop Parties and their respective Affiliates and Related Funds pursuant to this Agreement
and the Plan, including all shares issued to the Backstop Parties and their respective Affiliates in
connection with the Rights Offering, that do not require, or are no longer subject to, the Legend.
                                                 14
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 634 of 1298



       “Unsubscribed Shares” means the Rights Offering Shares that have not been duly
purchased by Rights Offering Participants in accordance with the Rights Offering Procedures
and Plan.

       Section 1.02 Additional Defined Terms. In addition to the terms defined in Section 1.01,
additional defined terms used herein shall have the respective meanings assigned thereto in the
Sections indicated in the table below.

Defined Term                                                       Section
Agreement                                                          Preamble
Applicable Consent                                                 Section 4.07
Backstop Commitment                                                Section 2.02
Backstop Escrow Account                                            Section 2.04(a)
Backstop Fee                                                       Section 3.01
Backstop Party                                                     Preamble
Backstop Party Replacement                                         Section 2.03(a)
Backstop Party Replacement Period                                  Section 2.03(a)
Bankruptcy Code                                                    Recitals
Bankruptcy Court                                                   Recitals
BCA Consummation Approval Order                                    Recitals
Chapter 11 Proceedings                                             Recitals
Closing                                                            Section 2.05(a)
Closing Date                                                       Section 2.05(a)
Company                                                            Preamble
Confirmation Order                                                 Recitals
Debtor                                                             Recitals
Employee Representatives                                           Section 4.15(a)
Environmental Laws                                                 Section 4.20(a)
Environmental Permits                                              Section 4.20(c)
Escrow Agreement                                                   Section 2.04(b)
Expense Reimbursement                                              Section 3.03(a)
Filing Party                                                       Section 6.04(b)
Financial Reports                                                  Section 6.05(a)
Financial Statements                                               Section 4.09
Funding Amount                                                     Section 2.04(a)
Funding Deadline                                                   Section 2.04(a)
Funding Notice                                                     Section 2.04(a)
GAAP                                                               Section 4.09
Indemnified Claim                                                  Section 8.02
Indemnified Person                                                 Section 8.01
Indemnifying Party                                                 Section 8.01
Joinder Agreement                                                  Section 2.06(b)
Joint Filing Party                                                 Section 6.04(c)
Legal Proceedings                                                  Section 4.14
Legend                                                             Section 6.13
Losses                                                             Section 8.01
Material Contract                                                  Section 4.25(a)
                                              15
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 635 of 1298



Money Laundering Laws                                                  Section 4.27
Multiemployer Plan                                                     Section 4.22(b)
New Purchaser                                                          Section 2.06(c)
Non-Waiving Backstop Parties                                           Section 7.02
Outside Date                                                           Section 9.01(e)
Party                                                                  Preamble
Permitted Backstop Commitment Transferee                               Section 2.06(c)
Petition Date                                                          Recitals
Registration Rights Agreement                                          Section 6.09
Replacing Backstop Parties                                             Section 2.03(a)
Restructuring Term Sheet                                               Recitals
RSA                                                                    Recitals
Sponsor Participation Amount                                           Section 2.02(b)
Tax Returns                                                            Section 4.21(a)
Transaction Agreements                                                 Section 4.02(a)
U.S. Benefit Plans                                                     Section 4.22(a)
Waiving Backstop Parties                                               Section 7.02

          Section 1.03   Construction. In this Agreement, unless the context otherwise requires:

        (a)     references to Articles, Sections, Exhibits and Schedules are references to the
articles and sections or subsections of, and the exhibits and schedules attached to, this
Agreement;

        (b)    the descriptive headings of the Articles and Sections of this Agreement are
inserted for convenience only, do not constitute a part of this Agreement and shall not affect in
any way the meaning or interpretation of this Agreement;

       (c)      references in this Agreement to “writing” or comparable expressions include a
reference to a written document transmitted by means of electronic mail in portable document
format (.pdf), facsimile transmission or comparable means of communication;

       (d)    words expressed in the singular number shall include the plural and vice versa;
words expressed in the masculine shall include the feminine and neuter gender and vice versa;

       (e)    the words “hereof,” “herein,” “hereto” and “hereunder,” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole, including all
Exhibits and Schedules attached to this Agreement, and not to any provision of this Agreement;

       (f)    the term this “Agreement” shall be construed as a reference to this Agreement as
the same may have been, or may from time to time be, amended, modified, varied, novated or
supplemented;

        (g)   “include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words;

          (h)    references to “day” or “days” are to calendar days;

                                                 16
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 636 of 1298



          (i)   references to “the date hereof” means as of the date of this Agreement;

       (j)     unless otherwise specified, references to a statute means such statute as amended
from time to time and includes any successor legislation thereto and any rules or regulations
promulgated thereunder in effect from time to time; and

          (k)   references to “dollars” or “$” are to United States of America dollars.

                                        ARTICLE 2
                                  BACKSTOP COMMITMENT

       Section 2.01 The Rights Offering. On and subject to the terms and conditions hereof,
including entry of the BCA Approval Order, and the BCA Consummation Approval Order by the
Bankruptcy Court, the Company shall conduct the Rights Offering pursuant to and in accordance
with the Rights Offering Procedures, this Agreement and the Plan. Upon request from the
Required Backstop Parties from time to time prior to the Rights Offering Expiration Time (and
any permitted extensions thereto), the Company shall notify, or cause the Rights Offering
Subscription Agent to notify, the Backstop Parties of the aggregate number of Subscription
Rights known by the Company or the Rights Offering Subscription Agent to have been exercised
pursuant to the Rights Offering as of the most recent practicable time before such request.

        Section 2.02 The Backstop Commitment. (a) Subject to Section 2.02(b) and Section
2.06, on and subject to the terms and conditions hereof, including entry of the BCA Approval
Order and BCA Consummation Approval Order by the Bankruptcy Court, each Backstop Party
hereby agrees, severally and not jointly, to fully exercise all Subscription Rights that are issued
to it pursuant to the Rights Offering and duly purchase all Rights Offering Shares issuable to it
pursuant to such exercise, in accordance with the Rights Offering Procedures and the Plan;
provided that any Defaulting Backstop Party shall be liable to each non-Defaulting Backstop
Party, the Company and Reorganized Legacy Reserves as a result of any breach of its obligations
hereunder. On and subject to the terms and conditions hereof, including entry of the
Confirmation Order, each Backstop Party agrees, severally and not jointly, to purchase, and
Reorganized Legacy Reserves shall sell to such Backstop Party, on the Closing Date for the
applicable aggregate Per Share Price, the number of Unsubscribed Shares equal to (x) such
Backstop Party’s Backstop Commitment Percentage multiplied by (y) the aggregate number of
Unsubscribed Shares (such obligation to purchase, the “Backstop Commitment”), rounded
among the Backstop Parties solely to avoid fractional shares as the Required Backstop Parties
may determine (provided that in no event shall such rounding reduce the aggregate commitment
of any Backstop Party).

        (b)    The Sponsor Backstop Parties shall receive, and shall commit to exercise,
Subscription Rights for $10,200,000 of Rights Offering Shares in the Rights Offering (the
“Sponsor Participation Amount”), which amount shall be reserved for and allocated to the
Sponsor Backstop Parties and shall not be subject to reduction for any reason for so long as such
Sponsor Backstop Parties continue to hold at least the minimum amount of Notes Claims that
would otherwise entitle them to receive such number of Participation Rights if such rights were
allocated to Noteholders on a pro rata basis by Notes Claims; provided that, to the extent that the
amount of Notes Claims held by the Sponsor Backstop Parties decreases below the minimum
                                                 17
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 637 of 1298



amount of Notes Claims that would entitle the Sponsor Backstop Parties to receive the full
Sponsor Participation Amount, the Sponsor Participation Amount shall be proportionally
reduced by the amount of any such decrease. Notwithstanding anything in this Agreement to the
contrary, the maximum aggregate amount that the Plan Sponsor (together with any permitted
transferee of the Plan Sponsor’s Backstop Commitment that is a Related Fund) shall be permitted
to acquire in respect of the Rights Offering Shares and Unsubscribed Shares cumulatively at the
Per Share Price shall be an amount equal to the Sponsor Participation Amount. To the extent that
the Plan Sponsor (together with any permitted transferee of the Plan Sponsor’s Backstop
Commitment or other rights or obligations under this Agreement) would otherwise be required to
purchase Unsubscribed Shares pursuant to the terms of its Backstop Commitment, then each
other Backstop Party shall be obligated to purchase pursuant to its Backstop Commitment (at the
same Per Share Price), and Reorganized Legacy Reserves shall sell to each such Backstop Party,
the number of Unsubscribed Shares equal to (x) the Unsubscribed Shares which would have
caused the Plan Sponsor (together with any permitted transferee of the Plan Sponsor’s Backstop
Commitment or other rights or obligations under this Agreement) to fund in excess of the
Sponsor Participation Amount in the aggregate multiplied by (y) such Backstop Party’s
Reallocation Percentage, rounded among the Backstop Parties solely to avoid fractional shares as
the Required Backstop Parties may determine.

        Section 2.03 Backstop Party Default. (a) Upon the occurrence of a Backstop Party
Default, the Backstop Parties (other than any Defaulting Backstop Party) shall have the right, but
shall not be obligated to, within five (5) Business Days after receipt of written notice from the
Company to all Backstop Parties of such Backstop Party Default (which notice shall be given
promptly following the occurrence of such Backstop Party Default) (such five (5) Business Day
period, the “Backstop Party Replacement Period”) to make arrangements for one or more of
the Backstop Parties (other than the Defaulting Backstop Party) to purchase all or any portion of
the Available Shares (such purchase, a “Backstop Party Replacement”) on the terms and
subject to the conditions set forth in this Agreement and in such amounts based upon the
applicable Backstop Commitment Percentage of any such Backstop Parties or as may otherwise
be agreed upon by all of the Backstop Parties electing to purchase all or any portion of the
Available Shares (such Backstop Parties, the “Replacing Backstop Parties”). Any such
Available Shares purchased by a Replacing Backstop Party shall be included in the
determination of (x) the Unsubscribed Shares of such Replacing Backstop Party for all purposes
hereunder and (y) the Backstop Commitment Percentage of such Backstop Party for the purposes
of the Backstop Fee. If a Backstop Party Default occurs, the Outside Date shall be delayed only
to the extent necessary to allow for the Backstop Party Replacement to be completed within the
Backstop Party Replacement Period. If a Backstop Party is or becomes a Defaulting Backstop
Party, it shall not be entitled to the Backstop Fee.

       (b)    Nothing in this Agreement shall be deemed to require a Backstop Party to
purchase more than its Backstop Commitment Percentage.

        (c)    For the avoidance of doubt, notwithstanding anything to the contrary set forth in
Section 9.02 but subject to Section 10.10, no provision of this Agreement shall relieve any
Defaulting Backstop Party from liability hereunder in connection with such Defaulting Backstop
Party’s Backstop Party Default. Such Defaulting Backstop Party will be liable to the non-
defaulting Parties for money damages and/or specific performance as set forth in Section 10.09.

                                               18
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 638 of 1298



         Section 2.04 Backstop Escrow Account Funding. (a) Funding Notice. Subject to
Section 2.02(b), at least twelve (12) Business Days before the Funding Deadline (as defined
below), the Company shall deliver to each Backstop Party, or cause the Rights Offering
Subscription Agent to deliver to each Backstop Party, a written notice (the “Funding Notice”) of
(i) the number of Rights Offering Shares elected to be purchased by the Rights Offering
Participants (the “Subscribed Shares”) and the aggregate purchase price therefor; (ii) the
aggregate number of Unsubscribed Shares, if any, and the aggregate Purchase Price therefor; (iii)
the number of Unsubscribed Shares (based upon such Backstop Party’s Backstop Commitment
Percentage) to be issued and sold by the Company to such Backstop Party and the Purchase Price
therefor as well as the Subscribed Shares to be purchased by such Backstop Party and the
purchase price therefore (in aggregate, the “Funding Amount”); (iv) wire instructions for a
segregated escrow account to which such Backstop Party shall deliver the Funding Amount (the
“Backstop Escrow Account”); and (v) an estimate of the deadline for delivery of the Funding
Amount, which deadline shall be no earlier than five (5) Business Days before the expected
Effective Date (the “Funding Deadline”). The Company and the Rights Offering Subscription
Agent shall promptly provide any written backup, information and documentation relating to the
information contained in the Funding Notice as any Backstop Party may reasonably request.

         (b)    Backstop Escrow Account Funding. No later than the Funding Deadline, each
Backstop Party shall deliver and pay its Funding Amount by wire transfer in immediately
available funds in U.S. dollars into the Backstop Escrow Account in satisfaction of such
Backstop Party’s Backstop Commitment. The Backstop Escrow Account shall be established
with an escrow agent reasonably acceptable to the Backstop Parties and the Company pursuant to
an escrow agreement (the “Escrow Agreement”) in form and substance reasonably acceptable to
the Required Backstop Parties and the Company. The funds held in the Backstop Escrow
Account shall be released, and each Backstop Party shall receive from the Backstop Escrow
Account the cash amount actually funded to the Backstop Escrow Account by such Backstop
Party promptly following (i) the termination of this Agreement in accordance with its terms and
(ii) the Outside Date if, by such date, the Closing Date has not occurred.

        Section 2.05 Closing. (a) Subject to Article 7, unless otherwise mutually agreed in
writing between the Company and the Required Backstop Parties, the closing of the Backstop
Commitments (the “Closing”) shall take place via electronic exchange of closing documents and
signature pages on date on which all of the conditions set forth in Article 7 shall have been
satisfied or waived in accordance with this Agreement (other than conditions that by their terms
are to be satisfied at the Closing, but subject to the satisfaction or waiver of such conditions).
The date on which the Closing actually occurs shall be referred to herein as the “Closing Date.”

        (b)     At the Closing, the Company and the Backstop Parties shall deliver a joint written
instruction to the Escrow Agent authorizing the release of the funds held in the Backstop Escrow
Account as set forth and in accordance with the terms of the Escrow Agreement, Section 6.13
and the Plan.

        (c)     At the Closing, issuance of the New Common Stock will be made by the
Company to the account of each Backstop Party (or to such other accounts as any Backstop Party
may designate in accordance with this Agreement) against payment of the aggregate purchase
price therefor of such Backstop Party. The entry of any New Common Stock to be delivered

                                                19
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 639 of 1298



pursuant to this Section 2.05(c) into the account of a Backstop Party (or its designee) pursuant to
the Company’s book entry procedures and delivery to such Backstop Party (or its designee) of an
account statement reflecting the book entry of such New Common Stock shall be deemed
delivery of such New Common Stock for purposes of this Agreement. Notwithstanding anything
to the contrary in this Agreement, all New Common Stock will be delivered with all issue,
stamp, transfer, sales and use, or similar transfer Taxes or duties that are due and payable (if any)
in connection with such delivery duly paid by the Company.

          Section 2.06   Designation and Assignment Rights.

         (a) Each Backstop Party shall have the right to designate by written notice to the
Company no later than two (2) Business Days prior to the Closing Date that some or all of the
New Common Stock that it is obligated to purchase hereunder be issued in the name of, and
delivered to, one or more of its Related Funds upon receipt by the Company of payment therefor
in accordance with the terms hereof, which notice of designation shall (i) be addressed to the
Company and signed by such Backstop Party and each Related Fund, (ii) specify the number of
shares of New Common Stock to be delivered to or issued in the name of such Related Fund and
(iii) contain a confirmation by such Related Fund of the accuracy of the representations set forth
in Article 5 as applied to such Related Fund; provided that no such designation pursuant to this
Section 2.06(a) shall relieve such Backstop Party from its funding obligations under this
Agreement.

        (b)     Each Backstop Party shall have the right to Transfer all or any portion of its
Backstop Commitment to a Related Fund; provided that (i) such Backstop Party and Related
Fund agree in a writing addressed to the Company that such Related Fund shall purchase such
portion of such Backstop Party’s Backstop Commitment; (ii) each Backstop Party confirms in
writing its good faith belief that all of the representations and warranties in Article 5 are accurate
with respect to such Related Fund; and (iii) such Related Fund executes a joinder agreement
substantially in the form attached hereto as Exhibit A (the “Joinder Agreement”) and delivers
an executed copy thereof to the Company; provided that no such Transfer pursuant to this
Section 2.06(b) shall relieve such Backstop Party from its funding obligations under this
Agreement if such Related Fund fails to fund hereunder.

        (c)     Each Backstop Party shall have the right to Transfer to any Person that is not an
existing Backstop Party or Related Fund (each of the Persons to whom a Transfer is made, a
“New Purchaser”) either (i) all or any portion of its Backstop Commitment; provided that (A)
such Transfer shall have been consented to by the Required Backstop Parties and the Company
(in each case, such consent shall not be unreasonably withheld or conditioned and shall be
deemed to have been given after two (2) Business Days following notification in writing to the
Company of a proposed Transfer by such Backstop Party), and (B) such New Purchaser executes
a Joinder Agreement and delivers an executed copy thereof to the Company (any Related Fund
party as described in Section 2.06(b) and/or New Purchaser as described in this Section 2.06(c)(i)
that executes and delivers such Joinder Agreement shall be referred to as a “Permitted Backstop
Commitment Transferee”) or (ii) all or any portion of its obligation to fund the purchase of the
Unsubscribed Shares (the “Funding Obligation” and, for the avoidance of doubt, which
Transfer shall not include the Backstop Commitment) pursuant to documentation that is
reasonably satisfactory to both the Backstop Party effecting such Transfer and the Company;

                                                 20
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 640 of 1298



provided that no Backstop Party effecting a Transfer of the Funding Obligation pursuant to this
Section 2.06(c)(ii) shall be relieved, released or novated from its obligations under this
Agreement until such New Purchaser has actually funded all or any portion of the Funding
Obligation so transferred into the Backstop Escrow Account.

         (d)    Each Backstop Party, severally and not jointly, agrees that it will not, directly or
indirectly, assign or otherwise Transfer, at any time prior to the Closing Date or earlier
termination of this Agreement in accordance with its terms, any of its rights and obligations
under this Agreement to any Person other than in accordance with Sections 2.03, 2.06(a),
2.06(b), 2.06(c), 7.02, 10.07. After the Closing Date, nothing in this Agreement shall limit or
restrict in any way any Backstop Party’s ability to Transfer any of its shares of New Common
Stock or any interest therein; provided that any such Transfer shall be made pursuant to an
effective registration statement under the Securities Act or an exemption from the registration
requirements thereunder and pursuant to applicable securities Laws.

                                   ARTICLE 3
                    BACKSTOP FEE AND EXPENSE REIMBURSEMENT

        Section 3.01 Fees Payable by the Company. Subject to Section 3.02, as consideration
for the Backstop Commitment and the other agreements of the Backstop Parties in this
Agreement, the Debtors shall pay or cause to be paid a nonrefundable aggregate fee in an amount
equal to 6.0% of the Rights Offering Amount, calculated in accordance with Section 3.02 to the
Backstop Parties (including any Replacing Backstop Party, but excluding any Defaulting
Backstop Party) or their designees based upon their respective Backstop Commitment
Percentages on the date hereof (the “Backstop Fee”).

        The provisions for the payment of the Backstop Fee and Expense Reimbursement, and
the indemnification provided herein, are an integral part of the transactions contemplated by this
Agreement and without these provisions the Backstop Parties would not have entered into this
Agreement, and the Backstop Fee and Expense Reimbursement shall constitute allowed
administrative expenses of the Debtors’ estates under Sections 503(b) and 507 of the Bankruptcy
Code. The Backstop Fee shall be payable in New Common Stock and shall be fully earned upon
the execution of this Agreement.

       For the avoidance of doubt, the Backstop Commitment Percentage of the Sponsor
Backstop Parties is 15.33% in aggregate as set forth on Schedule 1 and, accordingly, the Sponsor
Backstop Parties are entitled to the corresponding percentage of the Backstop Fee (i.e., 15.33%
of 6.0% of the Rights Offering Amount, or $612,000).

       Section 3.02 Payment of Fees. The Backstop Fee shall be fully earned, indefeasible,
nonrefundable and non-avoidable upon entry of the BCA Approval Order and shall be paid by
the Debtors, free and clear of any withholding or deduction for any applicable Taxes, on the
Closing Date. For the avoidance of doubt, to the extent payable in accordance with the terms of
this Agreement, the Backstop Fee will be payable regardless of the number of Unsubscribed
Shares (if any) actually purchased. Payment of the Backstop Fee shall be made as and when due
and payable in New Common Stock. The Backstop Fee shall, pursuant to the BCA Approval
Order, constitute allowed administrative expenses of the Debtors’ estates under sections 503(b)

                                                 21
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 641 of 1298



and 507 of the Bankruptcy Code. Except as provided for in Section 2.03, the Backstop Fee shall
be nonrefundable and non-avoidable if and when paid.

          Section 3.03   Expense Reimbursement.

               (a)      Until the earlier to occur of (x) the Closing and (y) the termination of this
Agreement in accordance with its terms, the Debtors agree to pay in accordance with Section
3.03(b): (A) the fees and expenses (including reasonable travel costs and expenses) of Davis
Polk & Wardwell LLP, Houlihan Lokey Capital, Inc., and Rapp & Krock, PC, in each case that
have been and are actually incurred in connection with (x) the negotiation, preparation and
implementation of the Transaction Agreements and the other agreements and transactions
contemplated thereby and (y) the Restructuring Transactions; and (B) the reasonable and
documented fees and out-of-pocket expenses of the Backstop Parties relating to this Agreement,
in each case, that have been paid or are payable by the Backstop Parties (such payment
obligations set forth in clauses (A) and (B), collectively, the “Expense Reimbursement”). The
Expense Reimbursement shall, pursuant to the BCA Approval Order, constitute allowed
administrative expenses of the Debtors’ estates under sections 503(b) and 507 of the Bankruptcy
Code.

                (b)    The Expense Reimbursement accrued through the date on which the BCA
Approval Order is entered shall be paid within ten (10) Business Days of the Company’s receipt
of invoices therefor (and in no event earlier than ten (10) Business Days after the date on which
the BCA Approval Order is entered). The Expense Reimbursement accrued thereafter shall be
payable by the Debtors within ten (10) Business Days after receipt of monthly invoices therefor;
provided that the Debtors’ final payment shall be made contemporaneously with the Closing or
the termination of this Agreement, as applicable, pursuant to Article 9. For the avoidance of
doubt, the Expense Reimbursement shall not be payable by the Debtors in the event of a
termination of this Agreement pursuant to Section 9.01(f)(i), and the Backstop Parties shall
promptly reimburse the Company for all Expense Reimbursement paid by the Company prior to
any such termination; provided that for the avoidance of doubt, the Expense Reimbursement
shall still be due and payable to any Backstop Party that shall not have been the cause of the
termination of this Agreement pursuant to Section 9.01(f)(i).

                                  ARTICLE 4
                REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        Except as set forth in the Disclosure Statement, Company Disclosure Schedule or any
Company SEC Document but subject in each case to Section 4.33, the Debtors, jointly and
severally, hereby represent and warrant to the Backstop Parties (unless otherwise set forth herein,
as of the date of this Agreement and as of the Closing Date) as set forth below:

        Section 4.01 Organization and Qualification. Each Material Entity is a legal entity duly
organized, validly existing and in good standing (or the equivalent thereof) under the Laws of its
respective jurisdiction of incorporation or organization and has all requisite power and authority
to own, lease and operate its properties and to carry on its business as currently conducted. Each
Material Entity is duly qualified or licensed and is authorized to do business and is in good
standing (or the equivalent thereof) under the Laws of each other jurisdiction in which it owns,

                                                 22
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 642 of 1298



leases or operates properties or conducts any business, in each case except to the extent that the
failure to be so qualified or licensed or be in good standing would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

        Section 4.02 Corporate Power and Authority. (a) The Company has the requisite
corporate power and authority (i) (A) subject to the entry of the BCA Approval Order, to enter
into, execute and deliver this Agreement and to perform the BCA Approval Obligations and (B)
subject to the entry of the Disclosure Statement Order, the BCA Approval Order, the BCA
Consummation Approval Order and the Confirmation Order, to perform each of its other
obligations hereunder and (ii) subject to the entry of the Confirmation Order, to enter into,
execute and deliver the Registration Rights Agreement and all other agreements to which it will
be a party as contemplated by this Agreement and the Plan (this Agreement, the Registration
Rights Agreement and such other agreements, collectively, the “Transaction Agreements”) and
to perform its obligations under each of the Transaction Agreements (other than this Agreement).
Subject to the receipt of the foregoing Orders, as applicable, the execution and delivery of this
Agreement and each of the other Transaction Agreements and the consummation of the
transactions contemplated hereby and thereby have been or will be duly authorized by all
requisite corporate action on behalf of the Company, and no other corporate proceedings on the
part of the Company are or will be necessary to authorize this Agreement or any of the other
Transaction Agreements or to consummate the transactions contemplated hereby or thereby.

         (b)    Subject to the entry of the Disclosure Statement Order, the BCA Approval Order,
the BCA Consummation Approval Order and the Confirmation Order, each of the other Debtors
has the requisite power and authority (corporate or otherwise) to enter into, execute and deliver
each Transaction Agreement to which such other Debtor is a party and to perform its obligations
thereunder. Subject to the receipt of the foregoing Orders, as applicable, the execution and
delivery of this Agreement and each of the other Transaction Agreements and the consummation
of the transactions contemplated hereby and thereby have been or will be duly authorized by all
requisite corporate action on behalf of each other Debtor party thereto, and no other corporate
proceedings on the part of any other Debtor party thereto are or will be necessary to authorize
this Agreement or any of the other Transaction Agreements or to consummate the transactions
contemplated hereby or thereby.

        (c)    Subject to the entry of the Disclosure Statement Order, the BCA Approval Order,
the BCA Consummation Approval Order, and the Confirmation Order, each of the Company and
the other Debtors has the requisite corporate power and authority to perform its obligations under
the Plan, and has taken all necessary corporate actions required for the due consummation of the
Plan in accordance with its terms.

        Section 4.03 Execution and Delivery; Enforceability. Subject to the entry of the
Disclosure Statement Order, the BCA Approval Order, the BCA Consummation Approval Order
and the Confirmation Order, each other Transaction Agreement will be, duly executed and
delivered by the Company and each of the other Debtors party thereto. Upon entry of the BCA
Approval Order, and assuming this Agreement has been duly authorized, executed and delivered
by the Backstop Parties and the other parties thereto, the BCA Approval Obligations will
constitute the valid and legally binding obligations of the Company and, to the extent applicable,
the other Debtors, enforceable against the Company and, to the extent applicable, the other

                                                23
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 643 of 1298



Debtors in accordance with their respective terms. Upon entry of the BCA Approval Order and
assuming this Agreement has been duly authorized, executed and delivered by the Backstop
Parties and the other parties thereto, each of the other obligations hereunder will constitute the
valid and legally binding obligations of the Company and, to the extent applicable, the other
Debtors, enforceable against the Company and, to the extent applicable, the other Debtors, in
accordance with their respective terms.

          Section 4.04   Authorized and Issued Capital Stock.

         (a) The shares of New Common Stock to be issued pursuant to the Plan, including the
shares of New Common Stock to be issued in connection with the consummation of the Rights
Offering and pursuant to the terms hereof (including the Backstop Fee), will, when issued and
delivered on the Closing Date, be duly authorized and validly issued and will be fully paid and
non- assessable, and will not be subject to any Liens (other than Permitted Liens and transfer
restrictions imposed hereunder or by applicable Law or the Registration Rights Agreement) or
any preemptive rights (other than any rights set forth in the Plan or the New Organizational
Documents).

        (b)     Except as contemplated by the Plan, as of the Closing Date, no shares of capital
stock or other equity securities or voting interest in the Company will have been issued, reserved
for issuance or outstanding.

         (c)     Except as described in this Section 4.04 and except as set forth in the Plan,
Registration Rights Agreement, the New Organizational Documents, the Emergence Credit
Facilities, the Management Incentive Plan or any employment agreement entered into in
accordance with the Plan, as of the Closing Date, neither the Company nor any of its Subsidiaries
will be party to or otherwise bound by or subject to any outstanding option, warrant, call, right,
security, commitment, contract, arrangement or undertaking (including any preemptive right)
that (i) obligates the Company or any of its Subsidiaries to issue, deliver, sell or transfer, or
repurchase, redeem or otherwise acquire, or cause to be issued, delivered, sold or transferred, or
repurchased, redeemed or otherwise acquired, any shares of the capital stock of, or other equity
or voting interests in, the Company or any of its Subsidiaries or any security convertible or
exercisable for or exchangeable into any capital stock of, or other equity or voting interest in, the
Company or any of its Subsidiaries, (ii) obligates the Company or any of its Subsidiaries to issue,
grant, extend or enter into any such option, warrant, call, right, security, commitment, contract,
arrangement or undertaking, (iii) restricts the transfer of any shares of capital stock of the
Company or any of its Subsidiaries or (iv) relates to the voting of any shares of capital stock of
the Company.

          Section 4.05   [Reserved].

        Section 4.06 No Conflict. Assuming the consents described in clauses (i) through (vi) of
Section 4.07 are obtained, the execution and delivery by the Company and, if applicable, its
Subsidiaries of this Agreement, the Plan and the other Transaction Agreements, the compliance
by the Company and, if applicable, its Subsidiaries with all of the provisions hereof and thereof
and the consummation of the transactions contemplated herein and therein (i) will not conflict
with, or result in a breach, modification or violation of, any of the terms or provisions of, or

                                                 24
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 644 of 1298



constitute a default under (with or without notice or lapse of time, or both), or result, except to
the extent specified in the Plan, in the acceleration of, or the creation of any Lien under, or cause
any payment or consent to be required under, the Emergence Credit Facilities Agreements and
related documents or any Contract to which the Company or any of its Subsidiaries will be
bound as of the Closing Date after giving effect to the Plan or to which any of the property or
assets of the Company or any of its Subsidiaries will be subject as of the Closing Date after
giving effect to the Plan, (ii) will not result in any violation of the provisions of the New
Organizational Documents or any of the organization documents of any of the Company’s
Subsidiaries and (iii) will not result in any violation of any Law or Order applicable to the
Company or any of its Subsidiaries or any of their properties, except, in the cases described in
clauses (i) and (iii), for such conflicts, breaches, modifications, violations or Liens that would not
have or reasonably be expected to have, individually or in the aggregate, a Material Adverse
Effect.

        Section 4.07 Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having jurisdiction over the
Company or any of its Subsidiaries or any of their respective properties (each an “Applicable
Consent”) is required for the execution and delivery by the Company and, to the extent relevant,
its Subsidiaries of this Agreement, the Plan and the other Transaction Agreements, the
compliance by the Company and, to the extent relevant, its Subsidiaries with all of the provisions
hereof and thereof and the consummation of the transactions contemplated herein and therein
(including compliance by each Backstop Party with its obligations hereunder and thereunder),
except for (i) the entry of the Disclosure Statement Order, the BCA Approval Order, and the
BCA Consummation Approval Order authorizing the Company to execute and deliver this
Agreement and perform each of its other obligations hereunder, (ii) the entry of the Confirmation
Order, (iii) filings, if any, pursuant to the HSR Act and the expiration or termination of all
applicable waiting periods thereunder or any applicable notification, authorization, approval or
consent under any other Antitrust Laws in connection with the transactions contemplated by this
Agreement, (iv) the filing of the Certificate of Incorporation with the relevant state or national
agency, and the filing of any other corporate documents with applicable state filing agencies
applicable to the other Debtors, (v) such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or “blue sky” laws in connection with the
purchase of the New Common Stock by the Backstop Parties and the Rights Offering
Participants and (vi) any other Applicable Consent the failure of which to obtain would not have
or reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

       Section 4.08 Arm’s Length. The Company acknowledges and agrees that (a) each of the
Backstop Parties is acting solely in the capacity of an arm’s length contractual counterparty to
the Company with respect to the transactions contemplated hereby (including in connection with
determining the terms of the Rights Offering) and not as a financial advisor or a fiduciary to, or
an agent of, the Company or any of its Subsidiaries and (b) no Backstop Party is advising the
Company or any of its Subsidiaries as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction.

        Section 4.09 Financial Statements. The consolidated financial statements of the
Company included or incorporated by reference in the Company’s annual and quarterly reports
filed on Forms 10-K and 10-Q by the Company with the SEC as of and for the fiscal year ended

                                                 25
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 645 of 1298



December 31, 2018 and for the interim period ended March 31, 2019 (collectively, the
“Financial Statements”) comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, in each case, present fairly the financial position, results of
operations and cash flows of the Company and its consolidated subsidiaries, taken as a whole, as
of the dates indicated and for the periods specified therein. The Financial Statements have been
prepared in conformity with U.S. generally accepted accounting principles (“GAAP”) applied on
a consistent basis throughout the periods and at the dates covered thereby (except, in the case of
unaudited interim financial statements, as permitted by Form 10-Q of the SEC).

          Section 4.10   Disclosure Statement and Company SEC Documents.

        (a)     The Disclosure Statement as approved by the Bankruptcy Court will conform in
all material respects with Section 1125 of the Bankruptcy Code.

       (b)     Since December 31, 2018, the Company has filed all required reports, schedules,
forms and statements with the SEC. As of its respective filing date (and as of the date of any
amendment), each of the Company SEC Documents complied as to form in all material respects
with the requirements of the Securities Act or the Exchange Act applicable to such Company
SEC Documents.

        (c)    As of its filing date (or, if amended or superseded by a filing prior to the date
hereof, on the date of such filing), each Company SEC Document filed since December 31, 2018
pursuant to the Exchange Act did not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading

        (d)    Each Company SEC Document that is a registration statement, as amended or
supplemented, if applicable, filed since December 31, 2018 pursuant to the Securities Act, as of
the date such registration statement or amendment became effective, did not contain any untrue
statement of a material fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading.

       (e)   There are no outstanding loans or other extensions of credit made by the
Company or any of its Subsidiaries to any executive officer (as defined in Rule 3b-7 under the
Exchange Act) or director of the Company. The Company has not, since the enactment of the
Sarbanes-Oxley Act, taken any action prohibited by Section 402 of the Sarbanes-Oxley Act.

       (f)     There are no securitization transactions and off-balance sheet arrangements (as
defined in Item 303 of Regulation S-K) that existed or were effected by the Company or its
Subsidiaries since December 31, 2018.

        Section 4.11 No Undisclosed Material Liabilities. Except as set forth in Schedule 4.11,
there are no liabilities or obligations of the Company or any of its Subsidiaries of any kind
whatsoever, whether accrued, contingent, absolute, determined or determinable, and there is no
existing condition, situation or set of circumstances that would reasonably be expected to result
in such a liability or obligation other than: (i) liabilities or obligations disclosed and provided for
in the Company Balance Sheet or in the notes thereto; (ii) liabilities or obligations incurred in the
ordinary course of business consistent with past practices since December 31, 2018; and (iii)
                                                  26
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 646 of 1298



liabilities or obligations that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. None of the representations and warranties contained in
this Section 4.11 shall be deemed to relate to environmental matters (which are governed by
Section 4.20), employee benefits matters (which are governed by Section 4.22), employment
matters (which are governed by Section 4.15) or tax matters (which are governed by Section
4.21).

       Section 4.12 Absence of Certain Changes. From December 31, 2018 to the date hereof,
no Event has occurred or exists that has, had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. None of the representations and
warranties contained in this Section 4.12 shall be deemed to relate to environmental matters
(which are governed by Section 4.20), employee benefits matters (which are governed by
Section 4.22), employment matters (which are governed by Section 4.15) or tax matters (which
are governed by Section 4.21).

         Section 4.13 No Violation; Compliance with Laws. (i) The Company is not in violation
of its charter or bylaws in any material respect and (ii) no Subsidiary of the Company is in
violation of its respective charter or bylaws or similar organizational document in any material
respect. Neither the Company nor any of its Subsidiaries is or has been at any time since
December 31, 2018, in violation of any Law or Order, except for any such violation that has not
and would not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

        Section 4.14 Legal Proceedings. Other than the Chapter 11 Proceedings, any adversary
proceedings or contested motions commenced in connection therewith and except as set forth in
Section 4.14 of the Company Disclosure Schedule, there are no notices, claims, complaints,
requests for information or legal, governmental, administrative, judicial or regulatory
investigations, audits, actions, suits, claims, arbitrations, demands, demand letters, notices of
noncompliance or violations, or proceedings (“Legal Proceedings”) pending or threatened to
which the Company or any of its Subsidiaries is a party or to which any property of the Company
or any of its Subsidiaries is the subject that would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. None of the representations and warranties
contained in this Section 4.14 shall be deemed to relate to environmental matters (which are
governed by Section 4.20)

        Section 4.15 Labor Relations. (a) There is no labor or employment-related Legal
Proceeding pending or, to the Knowledge of the Company, threatened against the Company or
any of its Subsidiaries, by or on behalf of any of their respective employees or such employees’
labor organization, works council, workers’ committee, union representatives or any other type
of employees’ representatives appointed for collective bargaining purposes (collectively
“Employee Representatives”), or by any Governmental Entity, that has had or would
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

        (b)     There are no Collective Bargaining Agreements applicable to persons employed
by the Company or any of its Subsidiaries in effect as of the date of this Agreement as of the date
of this Agreement. In addition, there are no jurisdictions in which the employees of the Company
or any of its Subsidiaries are represented by a works council or similar entity and, to the

                                                27
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 647 of 1298



Knowledge of the Company, no union organizing efforts or Employee Representatives’ elections
are underway or threatened with respect to any such employees. There is no strike, lockout,
material labor dispute or, to the Knowledge of the Company, threat thereof, by or with respect to
any employees of the Company or any of its Subsidiaries, and, to the Knowledge of the
Company, there has not been any such action within the past two (2) years. Except as has not had
and would not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, neither the Company nor any of its Subsidiaries is subject to any obligation
(whether pursuant to Law or Contract) to notify, inform and/or consult with, or obtain consent
from, any Employee Representative regarding the transactions contemplated by this Agreement
prior to entering into this Agreement.

        (c)    Except as set forth in Section 4.15 of the Company Disclosure Schedule, the
Company and each of its Subsidiaries has complied in all respects with its payment obligations
to all employees of the Company and any of its Subsidiaries in respect of all wages, salaries,
fees, commissions, bonuses, overtime pay, holiday pay, sick pay, benefits and all other
compensation, remuneration and emoluments due and payable to such employees under any
Company Plan or any applicable Collective Bargaining Agreement or Law, except to the extent
that any noncompliance does not constitute or would not reasonably be expected to constitute,
individually or in the aggregate, a Material Adverse Effect and, for the avoidance of doubt,
except for any payments that are not permitted by the Bankruptcy Court or the Bankruptcy Code.

        Section 4.16 Intellectual Property. The Company and its Subsidiaries own or possess,
or can acquire on reasonable terms, all material patents, patent rights, licenses, inventions,
copyrights, know how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks, service marks and
trade names currently employed by them in connection with the business now operated by them
except where the failure to so own or possess would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and neither the Company nor any of
its Subsidiaries has received any notice of infringement of or conflict with asserted rights of
others with respect to any of the foregoing which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to have a Material
Adverse Effect.

       Section 4.17 Title to Real and Personal Property. Except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect:

        (a)     Real Property. The Company or one of its Subsidiaries, as the case may be, has
good and defensible title to each Owned Real Property, free and clear of all Liens, except for (i)
Liens that are described in (x) the Company SEC Documents, (y) the Plan or (z) the Disclosure
Statement or (ii) Permitted Liens.

         (b)    Leased Real Property. All Real Property Leases necessary for the operation of the
Post-Effective Date Business are valid, binding and enforceable by and against the Company or
its relevant Subsidiaries, and, to the Knowledge of the Company no written notice to terminate,
in whole or part, any of such leases has been delivered to the Company or any of its Subsidiaries
(nor, to the Knowledge of the Company, has there been any indication that any such notice of
termination will be served). Other than as a result of the filing of the Chapter 11 Proceedings,

                                                 28
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 648 of 1298



neither the Company nor any of its Subsidiaries nor, to the Knowledge of the Company, any
other party to any material Real Property Lease necessary for the operation of the Post-Effective
Date Business is in default or breach under the terms thereof except for such instances of default
or breach that do not have and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

        (c)     Personal Property. The Company or one of its Subsidiaries has good title or, in
the case of leased assets, a valid leasehold interest, free and clear of all Liens, to all of the
tangible personal property and assets, except for (i) Liens that are described in (x) the Company
SEC Documents filed prior to the date hereof, (y) the Plan or (z) the Disclosure Statement or (ii)
Permitted Liens. None of the representations and warranties contained in this Section 4.17(c)
shall be deemed to relate to Oil and Gas Leases (which are governed by Section 4.36).

        Section 4.18 No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its Subsidiaries, on the one hand, and the directors,
officers, or greater than five percent stockholder of the Company or any of its Subsidiaries, on
the other hand, that is required by the Exchange Act to be described in the Company SEC
Documents and that are not so described in the Company SEC Documents, except for the
transactions contemplated by this Agreement.

        Section 4.19 Licenses and Permits. The Company and its Subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have made all declarations
and filings with, the appropriate Governmental Entities that are necessary for the ownership or
lease of their respective properties and the conduct of the Post-Effective Date Business, in each
case, except as would not have and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Except as would not have and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has received notice of any revocation or modification of
any such license, certificate, permit or authorization or (ii) has any reason to believe that any
such license, certificate, permit or authorization will not be renewed in the ordinary course. None
of the representations and warranties contained in this Section 4.19 shall be deemed to relate to
environmental matters (which are governed by Section 4.20).

        Section 4.20 Environmental. (a) The Company and its Subsidiaries are, and have been,
in compliance with all applicable Laws relating to the protection of the environment, natural
resources (including wetlands, wildlife, aquatic and terrestrial species and vegetation) or of
human health and safety, or to the management, use, transportation, treatment, storage, disposal
or arrangement for disposal of Materials of Environmental Concern (collectively,
“Environmental Laws”), except for such noncompliance that would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

       (b)    The Company and its Subsidiaries (i) have received, possess and are in
compliance with all permits, licenses, exemptions and other approvals required of them under
applicable Environmental Laws to conduct their respective businesses as presently conducted
(“Environmental Permits”), (ii) are not subject to any action to revoke, terminate, cancel, limit,
amend or appeal any such Environmental Permits, and (iii) have paid all fees, assessments or
expenses due under any such Environmental Permits, except for such failures to receive and

                                                29
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 649 of 1298



comply with Environmental Permits, or any such actions, or failure to pay any such fees,
assessments or expenses that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

         (c)    Except with respect to matters that have been fully and finally settled or resolved,
(i) there are no Legal Proceedings under any Environmental Laws pending or, to the Knowledge
of the Company, threatened against the Company or any of its Subsidiaries, and, to the
Knowledge of the Company, there are no such Legal Proceedings pending against any other
Person that would reasonably be expected to materially adversely affect the Company or any of
its Subsidiaries, and (ii) the Company and its Subsidiaries have not received written notice of any
actual or potential liability of the Company for the investigation, remediation or monitoring of
any Materials of Environmental Concern at any location, or for any violation of Environmental
Laws or Environmental Permits, where such Legal Proceedings or liability would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

        (d)     None of the Company or any of its Subsidiaries has entered into any consent
decree, settlement or other agreement with any Governmental Entity, and none of the Company
or its Subsidiaries is subject to any Order, in either case relating to any Environmental Laws,
Environmental Permits or to Materials of Environmental Concern, except for such consent
decrees, settlements, agreements or Orders that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

        (e)     There has been no release, disposal or arrangement for disposal of any Materials
of Environmental Concern by the Company or its Subsidiaries at, from or to any real property
currently or, to the Knowledge of the Company, formerly owned, leased or operated by the
Company or its Subsidiaries that would reasonably be expected to (i) give rise to any liability of
the Company or any of its Subsidiaries under any Environmental Law, or (ii) prevent the
Company or any of its Subsidiaries from complying with applicable Environmental Laws or
Environmental Permits, except for such Legal Proceedings, liability or burden or non-
compliance that would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

       (f)     Neither the Company nor any of its Subsidiaries has assumed or retained by
Contract or operation of Law any liabilities of any other Person under Environmental Laws or
concerning any Materials of Environmental Concern, where such assumption or acceptance of
responsibility would reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

        (g)     None of the transactions contemplated under this Agreement will give rise to any
obligations to obtain the consent of or provide notice to any Governmental Entity under any
Environmental Laws or Environmental Permits, except for such consents or notices the failure of
which to obtain or provide as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

        Section 4.21 Tax Matters. (a) The Company and each of its Subsidiaries have timely
filed or caused to be timely filed (taking into account any applicable extension of time within
which to file) with the appropriate taxing authorities all material tax returns, statements, forms

                                                 30
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 650 of 1298



and reports (including elections, declarations, disclosures, schedules, estimates and information
Tax Returns) for Taxes (“Tax Returns”) that are required to be filed by, or with respect to, the
Company and its Subsidiaries. The Tax Returns accurately reflect all material liability for Taxes
of the Company and its Subsidiaries, taken as a whole, for the periods covered thereby.

        (b)     All material Taxes and Tax liabilities of the Company and its Subsidiaries shown
due under the Tax Returns with respect to the income, assets or operations of the Company and
its Subsidiaries for all taxable years or other taxable period or portion thereof that end on or
before the Closing Date have been paid in full or will be paid in full pursuant to the Plan or, to
the extent not yet due, have been accrued and fully provided for in accordance with GAAP, or
will be provided for when required under GAAP on the financial statements of the Company
included in the Company SEC Documents.

        (c)    Except for proofs of claim filed in connection with the Chapter 11 Proceedings,
none of the Company and any of its Subsidiaries has received any written notices from any
taxing authority relating to any issue that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Company and its Subsidiaries, taken as a
whole.

        (d)     Except as set forth on Schedule 4.21(d), all material Taxes that the Company and
its Subsidiaries (taken as a whole) were (or was) required by Law to withhold or collect in
connection with amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party have been duly withheld or collected, and have been timely paid
to the proper authorities to the extent due and payable.

       (e)     None of the Company and any of its Subsidiaries has been included in any
“consolidated,” “unitary” or “combined” Tax Return provided for under any Law with respect to
Taxes for any taxable period for which the statute of limitations has not expired (other than a
group of which the Company and/or its current or past Subsidiaries are or were the only
members).

        (f)     There are no tax sharing, indemnification or similar agreements in effect as
between the Company or any of its Subsidiaries or any predecessor or Affiliate thereof and any
other party (including any predecessors or Affiliates thereof) under which the Company or any of
its Subsidiaries is a party to or otherwise bound by (other than such agreements (i) that are
entered in the ordinary course of business or (ii) that are not expected to result in a liability for
Taxes that is material to the Company and its Subsidiaries taken as a whole).

       (g)     None of the Company and any of its Subsidiaries has been either a “distributing
corporation” or a “controlled corporation” in a distribution occurring during the last five years in
which the parties to such distribution treated the distribution as one to which Section 355 of the
Code is applicable.

        (h)    There is no outstanding audit, assessment, dispute or claim concerning any
material Tax liability of the Company and its Subsidiaries (taken as a whole) claimed, pending or
raised by an authority in writing, the resolution of which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

                                                 31
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 651 of 1298



       (i)      There are no material Liens with respect to Taxes upon any of the assets or
properties of the Company and its Subsidiaries (taken as a whole), other than Permitted Liens.

         Section 4.22 Company Plans. (a) Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (i) each Company Plan (other than a
Foreign Benefit Plan) (such plans, “U.S. Benefit Plans”) is in compliance with ERISA, the
Code, other applicable Laws and its governing documents; (ii) each U.S. Benefit Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS, and, to the Knowledge of the Company, nothing has occurred
that is reasonably likely to result in the loss of the qualification of such U.S. Benefit Plan under
Section 401(a) of the Code or the imposition of any material liability, penalty or tax under
ERISA or the Code; (iii) no “reportable event,” within the meaning of Section 4043 of ERISA
has occurred or is expected to occur for any U.S. Benefit Plan covered by Title IV of ERISA
other than events as to which the Pension Benefit Guaranty Corporation by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event or as a result of the Chapter 11 Proceedings; (iv) all contributions required to be made
under the terms of any U.S. Benefit Plan have been timely made or have been (A) reflected in the
financial statements of the Company included in the Company SEC Documents filed prior to the
date hereof or (B) described in the Plan or Disclosure Statement; and (v) no liability, claim,
action, litigation, audit, examination, investigation or administrative proceeding has been made,
commenced or, to the Knowledge of the Company, threatened in writing with respect to any U.S.
Benefit Plan (other than (A) routine claims for benefits payable in the ordinary course, (B)
otherwise in relation to the Chapter 11 Proceedings or (C) any that, individually, could not
reasonably be expected to result in a liability of the Company or any of its Subsidiaries in excess
of $250,000).

        (b)     No U.S. Benefit Plan (other than any “multiemployer plan” within the meaning of
Section 3(37) of ERISA (a “Multiemployer Plan”)) subject to Section 412 of the Code or
Section 302 of ERISA has failed to satisfy the minimum funding standard, within the meaning of
Section 412 of the Code or Section 302 of ERISA, or obtained a waiver of any minimum funding
standard and, within the past six (6) years, no U.S. Benefit Plan covered by Title IV of ERISA
has been terminated and no proceedings have been instituted to terminate or appoint a trustee
under Title IV of ERISA to administer any such Company Plan. Within the past six (6) years,
neither the Company nor any of its Subsidiaries have incurred any unsatisfied liability under
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA by reason of being
treated as a single employer together with any other Person under Section 4001 of ERISA or
Section 414 of the Code.

       (c)     Within the past six (6) years, the Company and its Subsidiaries have not incurred
any withdrawal liability with respect to a Multiemployer Plan under Subtitle E of Title IV of
ERISA that has not been satisfied in full, and, to the Knowledge of the Company, no condition or
circumstance exists that presents a reasonable risk of the occurrence of any other withdrawal
from or the partition, termination, or insolvency of any such Multiemployer Plan.

       (d)     No U.S. Benefit Plan provides for post-employment or retiree health, life
insurance or other welfare benefits, except for (A) death benefits, (B) benefits required by


                                                32
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 652 of 1298



Section 4980B of the Code or similar Law, (C) benefits for which the covered individual pays
the full premium cost and (D) short term and long term disability benefits.

         (e)   Neither the execution of this Agreement, the Plan or the other Transaction
Agreements, nor the consummation of the transactions contemplated hereby or thereby will (A)
entitle any employees of the Company or any of its Subsidiaries to severance pay or any increase
in severance pay upon any termination of employment after the date hereof, (B) accelerate the
time of payment or vesting or result in any payment or funding (through a grantor trust or
otherwise) of compensation or benefits under, increase the amount payable or result in any other
material obligation pursuant to, any of the U.S. Benefit Plans, or (C) limit or restrict the right of
the Company to merge, amend or terminate any of the U.S. Benefit Plans.

        (f)     Except as set forth on Schedule 4.22(f), the execution, delivery of and
performance by the Company and its Subsidiaries of its obligations under this Agreement will
not (either alone or upon the occurrence of any additional or subsequent events) result in “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code or any payments
under any other applicable Laws that would be treated in such similar nature to such section of
the Code, with respect to any Company Plan that would be in effect immediately after the
Closing.

       (g)      Except as required to maintain the tax-qualified status of any U.S. Benefit Plan
intended to qualify under Section 401(a) of the Code, to the Knowledge of the Company, no
condition or circumstance exists that would prevent the amendment or termination of any U.S.
Benefit Plan other than a U.S. Benefit Plan between the Company or any of its Subsidiaries, on
the one hand, and an individual employee or director thereof, on the other hand.

        Section 4.23 Internal Control Over Financial Reporting. The Company has established
and maintains a system of internal control over financial reporting (as defined in Rules 13a-15(f)
and 15d-15(f) promulgated under the Exchange Act) that complies in all material respects with
the requirements of the Exchange Act and has been designed to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of financial statements for
external purposes in accordance with GAAP. The Company is not aware of any material
weaknesses in its internal control over financial reporting.

        Section 4.24 Disclosure Controls and Procedures. The Company (i) maintains
disclosure controls and procedures (within the meaning of Rules 13a-15(e) and 15d-15(e)
promulgated under the Exchange Act) designed to ensure that information required to be
disclosed by the Company in the reports that it files and submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified in the SEC’s
rules and forms, including that information required to be disclosed by the Company in the
reports that it files and submits under the Exchange Act is accumulated and communicated to
management of the Company as appropriate to allow timely decisions regarding required
disclosure.




                                                 33
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 653 of 1298



          Section 4.25   Material Contracts.

        (a)     All Material Contracts are valid, binding and enforceable by and against the
Company or its relevant Subsidiary, except where the failure to be valid, binding or enforceable
would not reasonably be expected to have, individually or in the aggregate, a Material Adverse
Effect, and no written notice to terminate, in whole or part, any Material Contract has been
delivered to the Company or any of its Subsidiaries except where such termination would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.
Other than as a result of the filing of the Chapter 11 Proceedings, neither the Company nor any
of its Subsidiaries nor, to the Knowledge of the Company, any other party to any Material
Contract, is in default or breach under the terms thereof. For purposes of this Agreement,
“Material Contract” means any Contract necessary for the operation of the Post-Effective Date
Business that is a “material contract” (as such term is defined in Item 601(b)(10) of Regulation
S-K or required to be disclosed on a Current Report on Form 8-K).

        Section 4.26 No Unlawful Payments. Neither the Company nor any of its Subsidiaries
nor any of their respective directors or officers nor, to the Knowledge of the Company, any of
their respective directors, officers, employees, agents or other Person acting on behalf of the
Company or any of its Subsidiaries, has in any material respect: (a) used any funds of the
Company or any of its Subsidiaries for any unlawful contribution, gift, entertainment or other
unlawful expense, in each case relating to political activity; (b) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from corporate
funds; (c) violated or is in violation of any provision of the Foreign Corrupt Practices Act of
1977; or (d) made any bribe, rebate, payoff, influence payment, kickback or other similar
unlawful payment.

        Section 4.27 Compliance with Money Laundering Laws. The operations of the
Company and its Subsidiaries are and have been at all times conducted in compliance in all
material respects with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any related or similar Laws
(collectively, the “Money Laundering Laws”) and no material action, suit or proceeding by or
before any Governmental Entity or any arbitrator involving the Company or any of its
Subsidiaries with respect to Money Laundering Laws is pending or, to the Knowledge of the
Company, threatened.

        Section 4.28 Compliance with Sanctions Laws. Neither the Company nor any of its
Subsidiaries nor, to the Knowledge of the Company, any of their respective directors, officers,
employees, agents or other Person acting on behalf of the Company or any of its Subsidiaries, is
currently subject to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department or the U.S. Department of State. The Company will not directly or
indirectly use the proceeds of the sale of the New Common Stock , or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner or other Person,
for the purpose of financing the activities of any Person that, to the Knowledge of the Company,
is currently the subject or target of any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department or the U.S. Department of State.


                                                 34
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 654 of 1298



        Section 4.29 No Broker’s Fees. Neither the Company nor any of its Subsidiaries is a
party to any Contract with any Person (other than this Agreement) that would give rise to a valid
claim against the Backstop Parties for a brokerage commission, finder’s fee or like payment in
connection with the sale of the New Common Stock, the Rights Offering or the sale of the Rights
Offering Shares.

       Section 4.30 No Registration Rights. Except as provided for pursuant to the
Registration Rights Agreement, no Person has the right to require the Company or any of its
Subsidiaries to register any securities for sale under the Securities Act, from and after the
occurrence of the Effective Date.

          Section 4.31   [Reserved].

        Section 4.32 Insurance. Except as would not reasonably be excepted to have,
individually or in the aggregate, a Material Adverse Effect: (a) the Company and its Subsidiaries
have insured their properties and assets against such risks and in such amounts as are customary
for companies engaged in similar businesses; (b) all premiums due and payable in respect of
material insurance policies maintained by the Company and its Subsidiaries have been paid; (c)
the Company reasonably believes that the insurance maintained by or on behalf of the Company
and its Subsidiaries is adequate in all material respects; and (d) as of the date hereof, to the
Knowledge of the Company, neither the Company nor any of its Subsidiaries has received notice
from any insurer or agent of such insurer with respect to any material insurance policies of the
Company and its Subsidiaries of cancellation or termination of such policies, other than such
notices which are received in the ordinary course of business or for policies that have expired in
accordance with their terms.

       Section 4.33      Disclosure Schedule, Disclosure Statement and Company SEC Document
References.

        (a)     The parties hereto agree that any reference in a particular Section of the Company
Disclosure Schedule shall only be deemed to be an exception to (or, as applicable, a disclosure
for purposes of) the representations and warranties (or covenants, as applicable) of the Company
that are contained in the corresponding Section of this Agreement.

        (b)      In no event shall any information contained in any part of any Company SEC
Document or Disclosure Statement entitled “Risk Factors” (or otherwise containing disclosure of
risk factors or risks) or any part entitled “Forward- Looking Statements” (or otherwise
containing any statements that are predictive, forward-looking or primarily cautionary in nature
or do not specifically describe the facts, circumstances or conditions on which an alleged breach
of the Company’s representations and warranties is based) be deemed to be an exception to (or a
disclosure for purposes of) any representations and warranties of the Company contained in this
Agreement.

       Section 4.34 Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company” required to be registered under the Investment
Company Act of 1940, as amended.


                                                35
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 655 of 1298



        Section 4.35 Alternate Transactions. As of the date hereof, neither the Company nor
any of its Subsidiaries is pursuing, or is in discussions regarding, any solicitation, offer or
proposal from any Person concerning any actual or proposed Alternate Transaction.

          Section 4.36   Oil and Gas.

        (a)    The Company has defensible title to its Oil and Gas Leases and, in no event, less
than eighty-five percent (85%) of the total present value of the Oil and Gas Leases evaluated in
the report of LaRoche Petroleum Consultants, Ltd. dated as of January 18, 2019 (the “Reserve
Report”), and good title to all its material personal oil and gas assets in each case, free and clear
of all encumbrances other than the Liens and such other encumbrances granted in favor of the
secured parties under the Prepetition Credit Agreements (as defined in the RSA), including the
Supporting Term Lenders, the Supporting RBL Lenders and the Prepetition Agents (as defined in
the RSA) or Permitted Liens.

       (b)     (i) All rentals, royalties, overriding royalty, hydrocarbon production payments,
and other payments due and payable by the Company under or with respect to the Oil and Gas
Leases, have been paid or are being held in suspense in the ordinary course of business, and (ii)
the Company is not obligated under any contract for the sale of hydrocarbons from the Oil and
Gas Leases containing a take-or-pay, advance payment, prepayment, or similar provision (except
where the failure to satisfy either or both of (i) and (ii) would not individually, or in the
aggregate, have a Material Adverse Effect).

        (c)     There is no outstanding authorization for expenditure or other commitment to
make capital expenditures with respect to any oil and gas assets which the Company reasonably
anticipates will individually require expenditures net of interest in excess of $250.0 million,
except as already disclosed to the Backstop Parties.

        Section 4.37 Exemption from Registration. Assuming the accuracy of the Backstop
Parties’ representations set forth in Section 5.06, 5.07 and 5.08 hereof, the issuance of New
Common Stock under this Agreement (including as part of the Backstop Fee) will be exempt
from the registration and prospectus delivery requirements of the Securities Act.

        Section 4.38 No General Solicitation. None of the Company or any of its affiliates or
any other Person acting on its or their behalf has solicited offers for or offered to sell any New
Common Stock to be issued under this Agreement by means of any form of general solicitation
or general advertising within the meaning of Rule 502(c) of Regulation D promulgated under the
Securities Act or in any manner involving a public offering within the meaning of Section
4(a)(2) of the Securities Act.

                                     ARTICLE 5
               REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES

        Each Backstop Party represents and warrants as to itself only (unless otherwise set forth
herein, as of the date of this Agreement and as of the Closing Date) as set forth below:




                                                 36
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 656 of 1298



        Section 5.01 Incorporation. To the extent applicable, such Backstop Party is a legal
entity duly organized, validly existing and, if applicable, in good standing (or the equivalent
thereof) under the laws of its jurisdiction of incorporation or organization.

        Section 5.02 Corporate Power and Authority. To the extent applicable, such Backstop
Party has the requisite corporate, limited partnership or limited liability company power and
authority to enter into, execute and deliver this Agreement and to perform its obligations
hereunder and has taken all necessary corporate, limited partnership or limited liability company
action required for the due authorization, execution, delivery and performance by it of this
Agreement.

        Section 5.03 Execution and Delivery. This Agreement has been duly and validly
executed and delivered by such Backstop Party and constitutes the valid and binding obligations
of such Backstop Party, enforceable against such Backstop Party in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar
Laws of general applicability relating to or affecting creditors’ rights and to general principles of
equity whether applied in a court of law or a court of equity.

        Section 5.04 No Conflict. Assuming that the consents referred to in clauses (i) and (ii)
of Section 5.05 are obtained, the execution and delivery by such Backstop Party of this
Agreement, the compliance by such Backstop Party with all of the provisions hereof and thereof
and the consummation of the transactions contemplated herein (i) will not conflict with, or result
in a breach or violation of, any of the terms or provisions of, or constitute a default under (with
or without notice or lapse of time, or both), or result in the acceleration of, or the creation of any
Lien under, any Contract to which such Backstop Party is a party or by which such Backstop
Party is bound or to which any of the properties or assets of such Backstop Party are subject, (ii)
will not result in any violation of the provisions of the certificate of incorporation or bylaws (or
comparable constituent documents) of such Backstop Party and (iii) will not result in any
material violation of any Law or Order applicable to such Backstop Party or any of its properties,
except, in each of the cases described in clauses (i), (ii) and (iii), for any conflict, breach,
violation, default, acceleration or Lien which would not reasonably be expected, individually or
in the aggregate, to materially and adversely impact such Backstop Party’s performance of its
obligations under this Agreement.

        Section 5.05 Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having jurisdiction over such
Backstop Party or any of its properties is required for the execution and delivery by such
Backstop Party of this Agreement, the compliance by such Backstop Party with all of the
provisions hereof and the consummation of the transactions (including the purchase by such
Backstop Party of its Backstop Commitment Percentage of the Unsubscribed Shares)
contemplated herein, except (i) filings, if any, pursuant to the HSR Act and the expiration or
termination of all applicable waiting periods thereunder or any applicable notification,
authorization, approval or consent under any other Antitrust Laws in connection with the
transactions contemplated by this Agreement, and (ii) any consent, approval, authorization,
order, registration or qualification which, if not made or obtained, would not reasonably be
expected, individually or in the aggregate, to prohibit, materially delay or materially and
adversely impact such Backstop Party’s performance of its obligations under this Agreement.

                                                 37
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 657 of 1298



       Section 5.06 No Registration. Such Backstop Party understands that the Unsubscribed
Shares and any shares of New Common Stock issued to such Backstop Party in satisfaction of
the Backstop Fee have not been registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act, the availability of which
depends on, among other things, the bona fide nature of the investment intent and the accuracy of
such Backstop Party’s representations as expressed herein or otherwise made pursuant hereto.

       Section 5.07 Purchasing Intent. Such Backstop Party is acquiring the Unsubscribed
Shares for its own account, not as a nominee or agent, and not with the view to, or for resale in
connection with, any distribution thereof not in compliance with applicable securities Laws, and
such Backstop Party has no present intention of selling, granting any participation in, or
otherwise distributing the same, except in compliance with applicable securities Laws.

        Section 5.08 Sophistication; Investigation. Such Backstop Party has such knowledge
and experience in financial and business matters such that it is capable of evaluating the merits
and risks of its investment in the Unsubscribed Shares being acquired hereunder. Such Backstop
Party is an “accredited investor” within the meaning of Rule 501(a) of the Securities Act and a
“qualified institutional buyer” within the meaning of Rule 144A of the Securities Act. Such
Backstop Party understands and is able to bear any economic risks associated with such
investment (including the necessity of holding the New Common Stock for an indefinite period
of time). Such Backstop Party has conducted and relied on its own independent investigation of,
and judgment with respect to, the Company and its Subsidiaries and the advice of its own legal,
tax, economic, and other advisors.

       Section 5.09 No Broker’s Fees. Such Backstop Party is not a party to any Contract with
any Person (other than this Agreement) that would give rise to a valid claim against the
Company, for a brokerage commission, finder’s fee or like payment in connection with the
Rights Offering or the sale of the New Common Stock.

        Section 5.10 No Legal Proceedings. Other than the Chapter 11 Proceedings and any
adversary proceedings or contested motions commenced in connection therewith, there are no
Legal Proceedings pending or threatened to which such Backstop Party is a party or to which any
property of such Backstop Party is the subject that would reasonably be expected to, individually
or in the aggregate, prohibit, materially delay or materially and adversely impact such Backstop
Party’s performance of its obligations under this Agreement or any other Transaction Agreement
to which such Backstop Party is a party.

       Section 5.11 Sufficiency of Funds. Such Backstop Party has, or such Backstop Party on
the Funding Deadline will have, sufficient immediately available funds to make and complete the
payment of the aggregate Purchase Price for its Backstop Commitment Percentage of the
Unsubscribed Shares on the Funding Deadline.

                                       ARTICLE 6
                                 ADDITIONAL COVENANTS

     Section 6.01 BCA Approval Order; BCA Consummation Approval Order. The
Company shall use its reasonable best efforts to (i) obtain the entry of the BCA Approval Order,

                                               38
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 658 of 1298



and BCA Consummation Approval Order and (ii) cause the BCA Approval Order, and BCA
Consummation Approval Order and any incorporated Orders to become final Orders (including
by requesting that such Orders be a final Order immediately upon entry by the Bankruptcy Court
pursuant to a waiver of Bankruptcy Rules 3020 and 6004(h), as applicable), in each case, as soon
as reasonably practicable following the filing of the motion seeking entry of such Orders (for the
avoidance of doubt, entry of the BCA Consummation Approval Order will be sought at the
confirmation hearing). The Company shall provide to counsel for the Backstop Parties copies of
the proposed BCA Approval Order, and BCA Consummation Approval Order (which may be
incorporated into the Confirmation Order), and any incorporated Orders, and a reasonable
opportunity to review and comment on such Orders prior to such Orders being filed with the
Bankruptcy Court, and such Orders must be in form and substance reasonably acceptable to the
Debtors and the Required Backstop Parties. Any amendments, modifications, changes or
supplements to the BCA Approval Order, the BCA Consummation Approval Order or
Confirmation Order, or any incorporated Orders, shall be in form and substance reasonably
acceptable to the Debtors and the Required Backstop Parties.

        Section 6.02 Confirmation Order; Plan and Disclosure Statement. The Debtors shall
use their reasonable best efforts to obtain entry of the Confirmation Order. The Company shall
provide to each of the Backstop Parties and its counsel a copy of any proposed amendment,
modification or change to the Plan or Disclosure Statement (which amendments shall, in each
case, be in form and substance acceptable to the Debtors and the Required Backstop Parties) and
a reasonable opportunity to review and comment on such documents. The Company shall
provide to each of the Backstop Parties and its counsel a copy of the proposed Confirmation
Order and a reasonable opportunity to review and comment on such order prior to such order
being filed with the Bankruptcy Court, and such order must be in form and substance acceptable
to the Debtors and the Required Backstop Parties.

        Section 6.03 Conduct of Business. (a) Except as explicitly set forth in this Agreement
or otherwise contemplated by the RSA, Disclosure Statement and Plan or with the prior written
consent of Required Backstop Parties (which consent shall not be unreasonably withheld,
conditioned or delayed), during the period from the date of this Agreement to the earlier of the
Closing Date and the date on which this Agreement is terminated in accordance with its terms,
the Company shall, and shall cause each of its Subsidiaries to, carry on its business in all
material respects in the ordinary course and use commercially reasonable efforts to:

                 (i)     preserve intact its present business;

                 (ii)    keep available the services of its executive officers and key employees;
          and

                  (iii) preserve its relationships with material customers, suppliers, licensors,
          licensees, distributors and others having business dealings with the Company or its
          Subsidiaries in connection with its business.

       (b)    Without limiting the generality of the foregoing, except as explicitly set forth in
this Agreement or otherwise contemplated by the RSA, Disclosure Statement and Plan, the
Company shall not, and shall not permit any of its Subsidiaries to, take any of the following

                                                   39
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 659 of 1298



actions without the prior written consent of the Required Backstop Parties (which consent shall
not be unreasonably withheld, conditioned or delayed):

                 (i)   amend its articles of incorporation, bylaws or other similar organizational
          documents (whether by merger, consolidation or otherwise) other than in connection with
          the New Organizational Documents;

                 (ii)   other than as disclosed in Schedule 6.03(b)(ii), incur any capital
          expenditures or any obligations or liabilities in respect thereof, other than within the
          ordinary course of business;

                  (iii) acquire (by merger, consolidation, acquisition of stock or assets or
          otherwise), directly or indirectly, any assets, securities, properties, interests or businesses,
          other than in the ordinary course of business;

                  (iv)    sell, lease or otherwise transfer, or create or incur any Lien on, any of the
          Company’s or its Subsidiaries’ assets, securities, properties, interests or businesses, other
          than (A) in the ordinary course of business or (B) sales of assets, securities, properties,
          interests or businesses with a sale price (including any related assumed indebtedness) that
          does not exceed $1 million in the aggregate;

                  (v)     other than as disclosed in Schedule 6.03(b)(v), make any loans, advances
          or capital contributions to, or investments in, any other Person, other than in the ordinary
          course of business;

                  (vi)     (A) unless required by contract, with respect to directors or executive
          officers of the Company or its Subsidiaries: (1) grant or increase any severance or
          termination pay (or amend any existing severance pay or termination arrangement) or (2)
          enter into any employment, deferred compensation or other similar agreement (or amend
          any such existing agreement); (B) increase benefits payable under any existing severance
          or termination pay policies; or (C) increase compensation, bonus or other benefits except
          for increases in the ordinary course of business consistent with past practice for persons
          other than directors or executive officers of the Company or its Subsidiaries;

                   (vii) to the extent above $5.0 million in cash after taking into account insurance
          proceeds, settle, or offer or propose to settle, outside the process of the contemplated
          bankruptcy, (A) any material litigation, investigation, arbitration, proceeding or other
          claim involving or against the Company or any of its Subsidiaries, (B) any stockholder
          litigation or dispute against the Company or any of its officers or directors or (C) any
          litigation, arbitration, proceeding or dispute that relates to the transactions contemplated
          hereby; or

                  (viii) agree, resolve or commit to do any of the foregoing.

Prior to the Closing Date, the Company and its Subsidiaries shall exercise, consistent with the
terms and conditions of this Agreement, complete control and supervision of the business of the
Company and its Subsidiaries.

                                                    40
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 660 of 1298



          Section 6.04   Antitrust Approval.

        (a)    Each Party agrees to use reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary to consummate and make effective
the transactions contemplated by this Agreement, the other Transaction Agreements and the
Plan, including (i) if applicable, filing, or causing to be filed, the Notification and Report Form
pursuant to the HSR Act with respect to the transactions contemplated by this Agreement with
the Antitrust Division of the United States Department of Justice and the United States Federal
Trade Commission and any filings under any other Antitrust Laws that are necessary to
consummate and make effective the transactions contemplated by this Agreement as soon as
reasonably practicable following the date hereof and (ii) promptly furnishing documents or
information reasonably requested by any Antitrust Authority.

         (b)      The Company and each Backstop Party subject to an obligation pursuant to the
Antitrust Laws to notify any transaction contemplated by this Agreement, the Plan or the other
Transaction Agreements (each such Backstop Party, a “Filing Party”) agree to reasonably
cooperate with each other as to the appropriate time of filing such notification and its content.
The Company and each Filing Party shall, to the extent permitted by applicable Law: (i)
promptly notify each other of, and if in writing, furnish each other with copies of (or, in the case
of material oral communications, advise each other orally of) any communications from or with
an Antitrust Authority; (ii) not participate in any meeting with an Antitrust Authority unless it
consults with each other Filing Party and the Company, as applicable, in advance and, to the
extent permitted by the Antitrust Authority and applicable Law, give each other Filing Party and
the Company, as applicable, a reasonable opportunity to attend and participate thereat; (iii)
furnish each other Filing Party and the Company, as applicable, with copies of all
correspondence, filings and communications between such Filing Party or the Company and the
Antitrust Authority; (iv) furnish each other Filing Party with such necessary information and
reasonable assistance as may be reasonably necessary in connection with the preparation of
necessary filings or submission of information to the Antitrust Authority; and (v) not withdraw
its filing, if any, under the HSR Act without the prior written consent of the Required Backstop
Parties and the Company.

        (c)     Should a Filing Party be subject to an obligation under the Antitrust Laws to
jointly notify with one or more other Filing Parties (each, a “Joint Filing Party”) a transaction
contemplated by this Agreement, the Plan or the other Transaction Agreements, such Joint Filing
Party shall promptly notify each other Joint Filing Party of, and if in writing, furnish each other
Joint Filing Party with copies of (or, in the case of material oral communications, advise each
other Joint Filing Party orally of) any communications from or with an Antitrust Authority.

        (d)     The Company and each Filing Party shall use reasonable best efforts to cause the
waiting periods under the applicable Antitrust Laws to terminate or expire at the earliest possible
date after the date of filing. The communications contemplated by this Section 6.04 may be made
by the Company or a Filing Party on an outside counsel-only basis or subject to other agreed
upon confidentiality safeguards. The obligations in this Section 6.04 shall not apply to filings,
correspondence, communications or meetings with Antitrust Authorities unrelated to the
transactions contemplated by this Agreement, the Plan and the other Transaction Agreements.


                                                 41
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 661 of 1298



Notwithstanding anything in this Agreement to the contrary, nothing shall require any Backstop
Party or any of its Affiliates to (i) dispose of, license or hold separate any of its or its
Subsidiaries’ or Affiliates’ assets, (ii) limit its freedom of action or the conduct of its or its
Subsidiaries’ or Affiliates’ businesses or make any other behavioral commitments with respect to
itself or any of its Subsidiaries or Affiliates, (iii) divest any of its Subsidiaries or its Affiliates, or
(iv) commit or agree to any of the foregoing. Without the prior written consent of the Required
Backstop Parties, neither the Company nor any of its Subsidiaries shall commit or agree to (i)
dispose of, license or hold separate any of its assets or (ii) limit its freedom of action with respect
to any of its businesses or commit or agree to any of the foregoing, in each case, in order to
secure any necessary consent or approvals for the transactions contemplated hereby under the
Antitrust Laws. Notwithstanding anything to the contrary herein, neither the Backstop Parties,
nor any of their Affiliates, nor the Company or any of its Subsidiaries, shall be required as a
result of this Agreement, to initiate any legal action against, or defend any litigation brought by,
the United States Department of Justice, the United States Federal Trade Commission, or any
other Governmental Entity in order to avoid the entry of, or to effect the dissolution of, any
injunction, temporary restraining order or other order in any suit or proceeding which would
otherwise have the effect of preventing or materially delaying the transactions contemplated
hereby, or which may require any undertaking or condition set forth in the preceding sentence.

        Section 6.05 Financial Information. (a) At all times prior to the Closing Date, the
Company shall deliver to counsel to each Backstop Party and to each Backstop Party that so
requests, subject to appropriate assurance of confidential treatment, all statements and reports the
Company is required to deliver to the DIP Agent pursuant to Section 8.01 and Section 8.12 of the
DIP Credit Agreement, and, if applicable to the Exit Facility Agent pursuant to the comparable
section of the Exit Facility Loan Agreement (the “Financial Reports”). Neither any waiver by
the DIP Lenders or, if applicable, the Exit Facility Lenders, of their right to receive the Financial
Reports nor any amendment or termination of the Emergence Credit Facilities shall affect the
Company’s obligation to deliver the Financial Reports to the Backstop Parties in accordance
with the terms of this Agreement.

        (b)    Any report, financial statement, certificate or other written information furnished
in connection with the DIP Credit Agreement, including without limitation, Section 8.01, Section
8.02 and Section 8.12 thereto, shall be deemed to have been delivered in accordance with Section
6.05(a) on the date on which the Company provides written notice to the Backstop Parties that
such information has been posted on the Company’s website on the internet at
www.legacyreserves.com or is available via the EDGAR system of the SEC on the internet (to
the extent such information has been posted or is available as described in such notice).

        Section 6.06 Alternate Transactions. The Company shall notify the Backstop Parties
promptly (and, in any event, within 48 hours) if any bona fide proposal or offer (whether written
or unwritten) for an Alternate Transaction (an “Alternate Transaction Proposal”) is received
by it or its Subsidiaries or its or its Subsidiaries’ Representatives, indicating, in connection with
such notice, the material terms and conditions of any such Alternate Transaction Proposal
(including, if applicable, copies of any and all written inquiries, requests, proposals or offers,
including any draft of proposed agreements received by the Company, also within 48 hours) and,
thereafter, the Company shall keep the Backstop Parties reasonably informed of the status and
terms of any such Alternate Transaction Proposals (including any amendments thereto) and the

                                                    42
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 662 of 1298



status of any such discussions or negotiations, including any change in the Company’s intentions
as previously notified. None of the Company or any of its Subsidiaries shall, after the date of this
Agreement, enter into any confidentiality or similar agreement that would prohibit it from
providing such information to the Backstop Parties.

         Section 6.07 Reasonable Best Efforts. (a) Without in any way limiting any other
respective obligation of the Company or any Backstop Party in this Agreement, the Company
shall use (and shall cause its Subsidiaries to use), and each Backstop Party shall use, reasonable
best efforts to take or cause to be taken all actions, and do or cause to be done all things,
reasonably necessary, proper or advisable in order to consummate and make effective the
transactions contemplated by this Agreement and the Plan, including using reasonable best
efforts in:

                  (i)     timely preparing and filing all documentation reasonably necessary to
          effect all necessary notices, reports and other filings of such Party and to obtain as
          promptly as practicable all consents, registrations, approvals, permits and authorizations
          necessary or advisable to be obtained from any third party or Governmental Entity;

                 (ii)   defending any Legal Proceedings challenging this Agreement, the Plan or
          any other Transaction Agreement or the consummation of the transactions contemplated
          hereby and thereby, including seeking to have any stay or temporary restraining order
          entered by any Governmental Entity vacated or reversed; and

                (iii) working together in good faith to finalize the Registration Rights
          Agreement and New Organizational Documents for timely inclusion in the Plan
          Supplement and filing with the Bankruptcy Court.

        (b)    Subject to applicable Laws relating to the exchange of information, the Backstop
Parties and the Company shall have the right to review in advance, and to the extent practicable
each will consult with the other on all of the information relating to Backstop Parties or the
Company, as the case may be, and any of their respective Subsidiaries, that appears in any filing
made with, or written materials submitted to, any third party and/or any Governmental Entity in
connection with the transactions contemplated by this Agreement or the Plan; provided, however,
neither the Company nor the Backstop Parties are required to provide for review in advance
declarations or other evidence submitted in connection with any filing with the Bankruptcy
Court. In exercising the foregoing rights, each of the Company and the Backstop Parties shall act
reasonably and as promptly as practicable.

        (c)     Nothing contained in this Section 6.07 shall limit the ability of any Backstop
Party to consult with the Debtors, to appear and be heard, or to file objections, concerning any
matter arising in the Chapter 11 Proceedings, so long as such appearance or objection is not
inconsistent with such Backstop Party’s obligations under this Agreement or the RSA.

        Section 6.08 Equity Listing. Reorganized Legacy Reserves shall be constituted as a C-
corporation after the Effective Date unless otherwise determined by the Required Backstop
Parties, with prior notice to and in consultation with the Debtors. The Required Backstop Parties,
with prior notice to and in consultation with the Debtors, shall determine the equity listing and

                                                  43
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 663 of 1298



reporting status of Reorganized Legacy Reserves upon emergence (including, without limitation,
whether Reorganized Legacy Reserves will be listed over-the-counter, listed on a national
exchange or will emerge as a private company), and the Debtors and Reorganized Legacy
Reserves shall use their best efforts to effectuate such determination on the Effective Date or as
soon as possible thereafter. Unless otherwise directed by the Required Backstop Parties, the
Debtors agree that the Company will remain a public reporting company with the SEC during the
pendency of the Chapter 11 Proceedings.

        Section 6.09 Registration Rights Agreement. The Plan will provide that (i) from and
after the Closing Date the Backstop Parties shall be entitled to certain registration rights pursuant
to a registration rights agreement, in form and substance acceptable to the Company and the
Required Backstop Parties (the “Registration Rights Agreement”). A form of the Registration
Rights Agreement shall be filed with the Bankruptcy Court as part of the Plan Supplement.

         Section 6.10 Form D and Blue Sky. The Company shall timely file a Form D with the
SEC with respect to both the New Common Stock issued hereunder in connection with the
Rights Offering and any shares of New Common Stock that may be issued in satisfaction of the
Backstop Fee as provided herein, in each case to the extent required under Regulation D of the
Securities Act, and the Company shall provide, upon request, a copy thereof to each Backstop
Party. The Company shall, on or before the Closing Date and assuming that the representations
and warranties of the Backstop Parties in this Agreement are true and correct in all material
respects, take such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify for sale or issuance to the Backstop Parties the
Unsubscribed Shares issued hereunder and any shares of New Common Stock that may be issued
in satisfaction of the Backstop Fee as provided herein under applicable securities and “blue sky”
Laws of the states of the United States (or to obtain an exemption from such qualification) and
any applicable foreign jurisdictions, and shall provide evidence of any such action so taken to the
Backstop Parties on or prior to the Closing Date. The Company shall timely make all filings and
reports relating to the offer and sale of the Unsubscribed Shares issued hereunder and any shares
of New Common Stock that may be issued in satisfaction of the Backstop Fee as provided herein
required under applicable securities and “blue sky” Laws of the states of the United States
following the Closing Date. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 6.10.

        Section 6.11 No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D promulgated under the Securities Act) will, directly or through
any agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with the sale of the New
Common Stock, the Rights Offering Shares, the Rights Offering and this Agreement in a manner
that would require registration of the New Common Stock to be issued by the Company on the
Effective Date under the Securities Act.

        Section 6.12 DTC Eligibility. Unless otherwise requested by the Required Backstop
Parties, the Company shall use reasonable best efforts to promptly make, when applicable from
time to time after the Closing, all Unlegended Shares eligible for deposit with The Depository
Trust Company.


                                                 44
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 664 of 1298



     Section 6.13 Use of Proceeds. The Debtors will apply the proceeds from the sale of the
New Common Stock for the purposes identified in the Disclosure Statement and the Plan.

         Section 6.14 Share Legend. Shares of New Common Stock issued hereunder acquired
by the Backstop Parties (including any Related Fund) hereunder or in connection with the Rights
Offering shall be represented by uncertificated shares, and such shares shall be subject to a
restrictive notation (the “Legend”) in the stock ledger or other appropriate records maintained by
the Company or agent substantially similar to the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY
ISSUED ON [DATE OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
OTHER APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION
THEREUNDER.”

The Legend (for restrictive notation) set forth above shall be removed from the records at any
time after the restrictions described in such Legend cease to be applicable. The Company may
reasonably request such opinions, certificates or other evidence that such restrictions no longer
apply.

        Section 6.15 Tax Treatment. The Company and each of the Backstop Parties hereby
agrees to treat the rights and obligations arising under this Agreement, including the Backstop
Fee, for U.S. federal income tax purposes as an option to sell property issued by each Backstop
Party to the Company in consideration for the Backstop Fee.

                                   ARTICLE 7
                  CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

        Section 7.01 Conditions to the Obligation of the Backstop Parties. The obligations of
each Backstop Party to consummate the transactions contemplated hereby shall be subject to
(unless waived in accordance with Section 7.02) the satisfaction of the following conditions:

      (a)    BCA Approval Order. The Bankruptcy Court shall have entered the BCA
Approval Order, such order shall be in full force and effect, and not subject to a stay.

       (b)      RSA. The RSA shall have been executed and delivered by the Company and shall
remain in full force and effect.

        (c)      BCA Consummation Approval Order. The Bankruptcy Court shall have entered
the BCA Consummation Approval Order (which may be the Confirmation Order), such order
shall be in full force and effect, and not subject to a stay.

       (d)     Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order, such order shall be in full force and effect, and not subject to a stay.



                                                45
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 665 of 1298



        (e)    Plan. The Company and all of the other Debtors shall have complied, in all
material respects, with the terms of the Plan that are to be performed by the Company and the
other Debtors on or prior to the Effective Date and the conditions to the occurrence of the
Effective Date set forth in the Plan shall have been satisfied or, with the prior written consent of
the Required Backstop Parties, waived in accordance with the terms thereof and the Plan.

       (f)      Rights Offering. The Rights Offering shall have been conducted, in all material
respects, in accordance with the Rights Offering Procedures Order and this Agreement, and the
Rights Offering Expiration Time shall have occurred.

       (g)     Plans Sponsor Backstop Commitment. The Debtors shall have received, or shall
receive substantially concurrently with the Closing, no less than $189,800,000 in aggregate cash
proceeds from the Sponsor Commitment Agreement.

        (h)     Registration Rights Agreement. The Registration Rights Agreement shall have
been executed and delivered by the Company and shall otherwise have become effective with
respect to the Backstop Parties and the other parties thereto.

       (i)     Expense Reimbursement. The Debtors shall have paid (or such amounts shall be
paid concurrently with the Closing) all Expense Reimbursement accrued through the Closing
Date pursuant to Section 3.03.

        (j)     Antitrust Approvals. All terminations or expirations of waiting periods imposed
by any Governmental Entity necessary for the consummation of the transactions contemplated by
this Agreement, including under the HSR Act and any other Antitrust Laws, shall have occurred
and all other notifications, consents, authorizations and approvals required to be made or
obtained from any Governmental Entity under any Antitrust Law shall have been made or
obtained for the transactions contemplated by this Agreement.

        (k)    No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation of the Plan or
the transactions contemplated by this Agreement.

          (l)    Representations and Warranties.

                  (i)     The representations and warranties of the Debtors contained in
          Sections 4.04, 4.06(ii), and 4.29 shall be true and correct in all material respects at and as
          of the Closing Date after giving effect to the Plan with the same effect as if made on and
          as of the Closing Date after giving effect to the Plan (other than representations and
          warranties that by their terms address matters only as of another specified time, which
          shall be true and correct only as of such time).

                  (ii)    The other representations and warranties of the Debtors contained in this
          Agreement shall be true and correct (disregarding all materiality or Material Adverse
          Effect qualifiers) at and as of the Closing Date after giving effect to the Plan with the
          same effect as if made on and as of the Closing Date (other than representations and
          warranties that by their terms address matters only as of another specified time, which
          shall be true and correct only as of such time), except where the failure to be true and
                                                   46
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 666 of 1298



          correct has not had and would not reasonably be expected to have, individually or in the
          aggregate, a Material Adverse Effect.

       (m)      Covenants. The Debtors shall have performed and complied, in all material
respects, with all of their respective covenants and agreements contained in this Agreement that
contemplate, by their terms, performance or compliance prior to the Closing Date.

        (n)   Officer’s Certificate. The Backstop Parties shall have received on and as of the
Closing Date a certificate of the chief executive officer or chief financial officer of the Company
confirming that the conditions set forth in Section 7.01(k) and Section 7.01(l) have been
satisfied.

        (o)     Material Adverse Change. (i) From the date hereof to the Closing Date, there
shall not have occurred, and there shall not exist, any Event that has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect and (ii) the
Backstop Parties shall have received on and as of the Closing Date a certificate of the chief
executive officer or chief financial officer of the Company confirming the same; provided that
the condition in this Section 7.01(n) shall be deemed satisfied unless the Required Backstop
Parties deliver a notice to the Company on or prior to the Closing Date stating that such
condition has not been satisfied.

       (p)    Funding Notice. The Backstop Parties shall have received the Funding Notice in
accordance with the terms of this Agreement.

        Section 7.02 Waiver of Conditions to Obligation of Backstop Parties. All or any of the
conditions set forth in Section 7.01 may only be waived in whole or in part with respect to all
Backstop Parties by a written instrument executed by the Required Backstop Parties in their sole
discretion and if so waived, all Backstop Parties shall be bound by such waiver; provided that
notwithstanding the foregoing, the Required Backstop Parties desiring to waive all or any of the
conditions set forth in Section 7.01 (such Required Backstop Parties, the “Waiving Backstop
Parties”) may require any other Backstop Parties that are not willing to waive the applicable
conditions (the “Non- Waiving Backstop Parties”), and such Non-Waiving Backstop Parties
shall upon written request by the Waiving Backstop Parties be so required, to transfer and assign
to the Waiving Backstop Parties all of the Non-Waiving Backstop Parties’ Backstop
Commitment in accordance with the Waiving Backstop Parties’ pro rata share (based on the
aggregate Backstop Commitments of the Waiving Backstop Parties) of the Non- Waiving
Backstop Parties’ Backstop Commitment or as otherwise reasonably agreed upon by such
Waiving Backstop Parties.

       Section 7.03 Conditions to the Obligation of the Company. The obligation of the
Company and the other Debtors to consummate the transactions contemplated hereby with any
Backstop Party is subject to (unless waived by the Company) the satisfaction of each of the
following conditions:

       (a)     Disclosure Statement Order. The Bankruptcy Court shall have entered the
Disclosure Statement Order, such order shall be in full force and effect, and not subject to a stay.


                                                  47
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 667 of 1298



      (b)    BCA Approval Order. The Bankruptcy Court shall have entered the BCA
Approval Order, and such order shall be a Final Order.

        (c)     BCA Consummation Approval Order. The Bankruptcy Court shall have entered
the BCA Consummation Approval Order (which may be the Confirmation Order), and such
order shall be a Final Order.

       (d)    Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order, and such order shall be a Final Order.

        (e)      Conditions to the Plan. The conditions to the occurrence of the Effective Date as
set forth in the Plan and in the Confirmation Order shall have been satisfied or waived in
accordance with the terms thereof and the Plan.

        (f)     Antitrust Approvals. All terminations or expirations of waiting periods imposed
by any Governmental Entity necessary for the consummation of the transactions contemplated by
this Agreement, including under the HSR Act and any other Antitrust Laws, shall have occurred
and all other notifications, consents, authorizations and approvals required to be made or
obtained from any Governmental Entity under any Antitrust Law shall have been made or
obtained for the transactions contemplated by this Agreement.

        (g)    No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation of the Plan or
the transactions contemplated by this Agreement.

        (h)     Representations and Warranties. The representations and warranties of each
Backstop Party contained in this Agreement shall be true and correct in all material respects at
and as of the Closing Date with the same effect as if made on and as of the Closing Date (except
for such representations and warranties made as of a specified date, which shall be true and
correct in all material respects only as of the specified date).

        (i)     Covenants. The applicable Backstop Party shall have performed and complied, in
all material respects, with all of its covenants and agreements contained in this Agreement and in
any other document delivered pursuant to this Agreement.

        (j)    RSA. The RSA shall have been executed and delivered and shall remain in full
force and effect.

                                     ARTICLE 8
                         INDEMNIFICATION AND CONTRIBUTION

        Section 8.01 Indemnification Obligations. The Company and the other Debtors (the
“Indemnifying Parties” and each an “Indemnifying Party”) shall, jointly and severally,
indemnify and hold harmless each Backstop Party, its Affiliates, shareholders, members, partners
and other equity holders, general partners, managers and its and their respective Representatives,
agents and controlling persons (each, an “Indemnified Person”) from and against any and all
losses, claims, damages, liabilities and costs and expenses (other than Taxes of the Backstop
Parties except to the extent otherwise provided for in this Agreement, including the last sentence
                                                48
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 668 of 1298



of Section 2.05(c)) (collectively, “Losses”) that any such Indemnified Person may incur or to
which any such Indemnified Person may become subject arising out of or in connection with this
Agreement, the RSA, the Plan and the transactions contemplated hereby and thereby, including
the Backstop Commitments, the Rights Offering, the payment of the Backstop Fee or the use of
the proceeds hereunder, from the Rights Offering, or, subject to Section 8.06, any breach by the
Debtors of any representation, warranty, covenant, obligation or other provision of this
Agreement, or any claim, challenge, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any Indemnified Person is a party thereto, whether or not such
proceedings are brought by the Company, the other Debtors, their respective equity holders,
Affiliates, creditors or any other Person, and reimburse each Indemnified Person upon demand
for reasonable and documented (subject to redaction to preserve attorney client and work product
privileges) legal or other third-party expenses incurred in connection with investigating,
preparing to defend or defending, or providing evidence in or preparing to serve or serving as a
witness with respect to, any lawsuit, investigation, claim or other proceeding relating to any of
the foregoing (including in connection with the enforcement of the indemnification obligations
set forth herein), irrespective of whether or not the transactions contemplated by this Agreement
or the Plan are consummated or whether or not this Agreement is terminated; provided that the
foregoing indemnity will not, as to any Indemnified Person, apply to Losses (a) as to a
Defaulting Backstop Party and its Related Parties, caused by a Backstop Party Default by such
Backstop Party, (b) to the extent they are found by a final, non-appealable judgment of a court of
competent jurisdiction to arise from the fraud, willful misconduct or gross negligence of such
Indemnified Person, (c) a material breach of the representations and warranties made by such
Indemnified Person in this Agreement, or (d) a material breach by such Indemnified Person of its
obligations under this Agreement.

         Section 8.02 Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation, investigation or
proceeding (an “Indemnified Claim”), such Indemnified Person will, if a claim is to be made
hereunder against the Indemnifying Party in respect thereof, notify the Indemnifying Party in
writing of the commencement thereof; provided that (i) the omission to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability that it may have
hereunder except to the extent it has been materially prejudiced by such failure and (ii) the
omission to so notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability that it may have to such Indemnified Person otherwise than on account of this Article 8.
In case any such Indemnified Claims are brought against any Indemnified Person and it notifies
the Indemnifying Party of the commencement thereof, the Indemnifying Party will be entitled to
participate therein, and, to the extent that it may elect by written notice delivered to such
Indemnified Person, to assume the defense thereof or participation therein, with counsel
reasonably acceptable to such Indemnified Person; provided that if the parties (including any
impleaded parties) to any such Indemnified Claims include both such Indemnified Person and
the Indemnifying Party and based on advice of such Indemnified Person’s counsel there are legal
defenses available to such Indemnified Person that are different from or additional to those
available to the Indemnifying Party, such Indemnified Person shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in the defense of such
Indemnified Claims. Upon receipt of notice from the Indemnifying Party to such Indemnified
Person of its election to so assume the defense of such Indemnified Claims with counsel
reasonably acceptable to the Indemnified Person, the Indemnifying Party shall not be liable to
                                               49
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 669 of 1298



such Indemnified Person for expenses incurred by such Indemnified Person in connection with
the defense thereof (other than reasonable costs of investigation) unless (A) such Indemnified
Person shall have employed separate counsel (in addition to any local counsel) in connection
with the assertion of legal defenses in accordance with the proviso to the immediately preceding
sentence (it being understood that the Indemnifying Party shall not be liable for the expenses of
more than one separate counsel representing the Indemnified Persons who are parties to such
Indemnified Claims (in addition to any local counsel in each jurisdiction in which local counsel
is required as well as in the case of any perceived or actual conflict, appropriate conflict counsel)
and all such expenses shall be reimbursed as they occur), (B) the Indemnifying Party shall not
have employed counsel reasonably acceptable to such Indemnified Person to represent such
Indemnified Person within a reasonable time after notice of commencement of the Indemnified
Claims, (C) the Indemnifying Party shall have failed or is failing to defend such claim, and is
provided written notice of such failure by the Indemnified Person and such failure is not
reasonably cured within ten (10) Business Days of receipt of such notice, or (D) the
Indemnifying Party shall have authorized in writing the employment of counsel for such
Indemnified Person. Notwithstanding anything herein to the contrary, the Company and its
Subsidiaries shall have sole control over any Tax controversy or Tax audit of the Company or its
Subsidiaries and shall be permitted to settle any liability for Taxes of the Company and its
Subsidiaries after due consultation with the Required Backstop Parties.

         Section 8.03 Settlement of Indemnified Claims. The Indemnifying Party shall not be
liable for any settlement of any Indemnified Claims effected without its written consent (which
consent shall not be unreasonably withheld). If any settlement of any Indemnified Claims is
consummated with the written consent of the Indemnifying Party or if there is a final judgment
for the plaintiff in any such Indemnified Claims, the Indemnifying Party agrees to indemnify and
hold harmless each Indemnified Person from and against any and all Losses by reason of such
settlement or judgment to the extent such Losses are otherwise subject to indemnification by the
Indemnifying Party hereunder in accordance with, and subject to the limitations of, the
provisions of this Article 8. Notwithstanding anything in this Article 8 to the contrary, if at any
time an Indemnified Person shall have requested the Indemnifying Party to reimburse such
Indemnified Person for legal or other expenses in connection with investigating, responding to or
defending any Indemnified Claims as contemplated by this Article 8, the Indemnifying Party
shall be liable for any settlement of any Indemnified Claims effected without its written consent
if (i) such settlement is entered into more than sixty (60) days after receipt by the Indemnifying
Party of such request for reimbursement and (ii) the Indemnifying Party shall not have
reimbursed such Indemnified Person in accordance with such request prior to the date of such
settlement. The Indemnifying Party shall not, without the prior written consent of an Indemnified
Person (which consent shall not be unreasonably withheld), effect any settlement of any pending
or threatened Indemnified Claims in respect of which indemnity or contribution has been sought
hereunder by such Indemnified Person unless (A) such settlement includes an unconditional
release of such Indemnified Person in form and substance reasonably acceptable to such
Indemnified Person from all liability on the claims that are the subject matter of such
Indemnified Claims and (B) such settlement does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any Indemnified Person.

       Section 8.04 Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from Losses that are
                                                 50
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 670 of 1298



subject to indemnification pursuant to Section 8.01, then the Indemnifying Party shall contribute
to the amount paid or payable by such Indemnified Person as a result of such Loss in such
proportion as is appropriate to reflect not only the relative benefits received by the Indemnifying
Party, on the one hand, and such Indemnified Person, on the other hand, but also the relative
fault of the Indemnifying Party, on the one hand, and such Indemnified Person, on the other
hand, as well as any relevant equitable considerations. It is hereby agreed that the relative
benefits to the Indemnifying Party, on the one hand, and all Indemnified Persons, on the other
hand, shall be deemed to be in the same proportion as (a) the total value received or proposed to
be received by the Company pursuant to the issuance and sale of the New Common Stock
contemplated by this Agreement and the Plan bears to (b) the Backstop Fee paid or proposed to
be paid to the Backstop Parties. The Indemnifying Parties also agree that no Indemnified Person
shall have any liability based on their comparative or contributory negligence or otherwise to the
Indemnifying Parties, any Person asserting claims on behalf of or in right of any of the
Indemnifying Parties, or any other Person in connection with an Indemnified Claim.

       Section 8.05 Treatment of Indemnification Payments. All amounts paid by the
Indemnifying Party to an Indemnified Person under this Article 8 shall, to the extent permitted
by applicable Law, be treated as adjustments to the Purchase Price for all Tax purposes. The
provisions of this Article 8 are an integral part of the transactions contemplated by this
Agreement and without these provisions the Backstop Parties would not have entered into this
Agreement, and the obligations of the Company under this Article 8 shall constitute allowed
administrative expenses of the Debtors’ estate under Sections 503(b) and 507 of the Bankruptcy
Code and are payable without further Order of the Bankruptcy Court, and the Company may
comply with the requirements of this Article 8 without further Order of the Bankruptcy Court.

        Section 8.06 No Survival. All representations, warranties, covenants and agreements
made in this Agreement shall not survive the Closing Date except for covenants and agreements
that by their terms are to be satisfied after the Closing Date, which covenants and agreements
shall survive until satisfied in accordance with their terms. Notwithstanding the foregoing, the
indemnification and other obligations of the Company pursuant to this Article 8 and the other
obligations set forth in Section 9.02 shall survive the Closing Date until the latest date permitted
by applicable Law and, if applicable, be assumed by Reorganized Legacy Reserves and its
Subsidiaries.

                                           ARTICLE 9
                                         TERMINATION

        Section 9.01 Termination Rights. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the Closing Date
(including at any time prior to entry of the Disclosure Statement Order, the BCA Approval
Order, the BCA Consummation Approval Order and the Confirmation Order):

          (a)   by mutual written consent of the Company and the Required Backstop Parties;

          (b)   [Reserved];



                                                 51
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 671 of 1298



        (c)     by the Company by written notice to each Backstop Party or by the Required
Backstop Parties by written notice to the Company if any Law or Final Order shall have been
enacted, adopted or issued by any Governmental Entity, that prohibits the implementation of the
Plan or the Rights Offering or the transactions contemplated by this Agreement or the other
Transaction Agreements; provided that the Company or the Required Backstop Parties (as
applicable) shall not be permitted to terminate this Agreement pursuant to this Section 9.01(c) if
the Company or the Required Backstop Parties (as applicable) have not complied in all material
respects with its or their obligations under Sections 6.04 and 6.07 of this Agreement;

          (d)    by the Required Backstop Parties upon written notice to the Company if:

                 (i)     any of the BCA Approval Order, the BCA Consummation Approval
          Order, Disclosure Statement Order or the Confirmation Order is reversed, dismissed or
          vacated or is modified or amended after entry in a manner that is not reasonably
          acceptable to the Required Backstop Parties;

                 (ii)    there shall have been a Change of Recommendation;

                  (iii)   the Company or the other Debtors shall have breached any representation,
          warranty, covenant or other agreement made by the Company or the other Debtors in this
          Agreement or any such representation and warranty shall have become inaccurate after
          the date of this Agreement, and such breach or inaccuracy would, individually or in the
          aggregate, result in a failure of a condition set forth in Section 7.01(k), or Section 7.01(l),
          if continuing on the Closing Date, being satisfied and such breach or inaccuracy is not
          cured by the Company or the other Debtors by the earlier of (A) the tenth (10th) Business
          Day after the giving of notice thereof to the Company by any Backstop Party and (B) the
          Business Day prior to the Outside Date; provided that the Backstop Parties shall not have
          the right to terminate this Agreement pursuant to this Section 9.01(d)(iii) if they are then
          in breach of any representation, warranty, covenant or other agreement hereunder that
          would result in the failure of any condition set forth in Section 7.03 being satisfied;

                  (iv)   the RSA has been terminated as to the Supporting Noteholders (as defined
          in the RSA) in accordance with its terms; or

                  (v)    any of the Chapter 11 Proceedings shall have been dismissed or converted
          to a case under chapter 7 of the Bankruptcy Code, or the Bankruptcy Court has entered an
          Order in any of the Chapter 11 Proceedings appointing an examiner or trustee with
          expanded powers to oversee or operate the Debtors in the Chapter 11 Proceedings;

       (e)     by the Required Backstop Parties (other than a Defaulting Backstop Party) if the
Closing Date has not occurred by 11:59 p.m., New York City time on December 11, 2019 (the
“Outside Date”); provided that the Required Backstop Parties shall not be permitted to terminate
this Agreement pursuant to this Section 9.01(e) if the failure of the Closing to occur prior to the
Outside Date is the result of a breach of this Agreement by the Required Backstop Parties;
provided further that upon the occurrence of a Backstop Party Default, the Outside Date shall be
extended in accordance with Section 2.03(a); or

          (f)    by the Company upon written notice to each Backstop Party if:
                                                    52
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 672 of 1298



                   (i)     subject to the right of the Backstop Parties to arrange a Backstop Party
          Replacement in accordance with Section 2.03(a) with respect to a Backstop Party
          Default, any Backstop Party shall have breached any representation, warranty, covenant
          or other agreement made by such Backstop Party in this Agreement or any such
          representation and warranty shall have become inaccurate after the date of this
          Agreement, and such breach or inaccuracy would, individually or in the aggregate, result
          in a failure of a condition set forth in Section 7.03(h) or Section 7.03(i), if continuing on
          the Closing Date, being satisfied and such breach or inaccuracy is not cured by such
          Backstop Party by the earlier of (1) the tenth (10th) Business Day after the giving of
          notice thereof to such Backstop Party by the Company and (2) the Business Day prior to
          the Outside Date; provided that the Company shall not have the right to terminate this
          Agreement pursuant to this Section 9.01(e)(i) if it is then in breach of any representation,
          warranty, covenant or other agreement hereunder that would result in the failure of any
          condition set forth in Section 7.01 being satisfied;

                 (ii)    the Company or any of its Subsidiaries enters into any Alternate
          Transaction Agreement, the Bankruptcy Court approves or authorizes an Alternate
          Transaction at the request of the Company or any of its Subsidiaries or any Affiliate of
          the Company files a motion to approve any actual Alternate Transaction (or any public
          announcement of the foregoing); provided that the Company may only terminate this
          Agreement pursuant to this Section 9.01(f)(ii) if the Company has not breached in any
          material respect any of its obligations under Section 6.06;

                  (iii) if the Closing Date has not occurred by the Outside Date; provided that the
          Company shall not be permitted to terminate this Agreement pursuant to this Section
          9.01(f)(iii) if the failure of the Closing to occur prior to the Outside Date is the result of a
          breach of this Agreement by the Company; provided further that upon the occurrence of a
          Backstop Party Default, the Outside Date shall be extended in accordance with Section
          2.03(a);

                  (iv)    the RSA has been terminated in accordance with its terms; or

                  (v)      any of the BCA Approval Order, the BCA Consummation Approval Order
          or the Confirmation Order is reversed, dismissed or vacated or is modified or amended
          after entry in a manner that is not reasonably acceptable to the Debtors.

          Section 9.02    Effect of Termination.

         Upon termination of this Agreement pursuant to this Article 9, this Agreement shall
forthwith become void and of no force or effect and there shall be no further obligations or
liabilities on the part of the Debtors or the Backstop Parties; provided that (i) the obligations of
the Debtors to pay the Expense Reimbursement pursuant to Article 3, to satisfy their
indemnification obligations pursuant to Article 8 shall survive the termination of this Agreement
indefinitely and shall remain in full force and effect, (ii) the provisions set forth in this
Section 9.02 and Article 10 shall survive the termination of this Agreement in accordance with
their terms and (iii) nothing in this Section 9.02 shall relieve any Party from liability for any
breach of this Agreement prior to any termination of this Agreement.

                                                    53
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 673 of 1298



                                          ARTICLE 10
                                      GENERAL PROVISIONS

        Section 10.01 Notices. All notices and other communications in connection with this
Agreement shall be in writing and shall be deemed given if delivered personally, sent via
electronic facsimile or e-mail, mailed by registered or certified mail (return receipt requested) or
delivered by an express courier to the Parties, and shall be deemed effective when received, at
the following addresses (or at such other address for a Party as may be specified by like notice):

          (a)    If to the Company:

          Legacy Reserves Inc.
          303 W. Wall Street, Suite 1800
          Midland, Texas 79701
          Attention: Bert Ferrara
          Email: bferrara@legacyreserves.com

          with a copy (which shall not constitute notice) to:

          Sidley Austin LLP
          1000 Louisiana Street, Suite 5900
          Houston, TX 77002
          Attention: George J. Vlahakos; Duston K. McFaul; Bojan Guzina
          Email: gvlahakos@sidley.com; dmcfaul@sidley.com;
          bguzina@sidley.com

          If to a Backstop Party:

       To the address set forth on such Backstop Party’s signature page with a copy (which shall
not constitute notice) to:

          Davis Polk & Wardwell LLP
          450 Lexington Avenue
          New York, NY 10017
          Attention: Brian M. Resnick; Stephen Salmon; Derek Dostal
          E-mail: brian.resnick@davispolk.com; stephen.salmon@davispolk.com;
          derek.dostal@davispolk.com


or such other address as may have been furnished by a Party to each of the other Parties by
notice given in accordance with the requirements set forth above.

Any notice given by personal delivery, mail, facsimile, e-mail or courier shall be effective when
received.

        Section 10.02 Assignment; Third Party Beneficiaries. Neither this Agreement nor any of
the rights, interests or obligations under this Agreement shall be assigned by any Party (whether
by operation of Law or otherwise) without the prior written consent of the Company (such
                                                   54
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 674 of 1298



consent shall not be unreasonably withheld or conditioned) and the Backstop Parties, other than
an assignment by a Backstop Party expressly permitted by Section 2.03, 2.06, 7.02 or 10.07 and
any purported assignment in violation of this Section 10.02 shall be void ab initio and of no force
or effect. Except as expressly provided in Article 8 with respect to the Indemnified Persons, this
Agreement (including the documents and instruments referred to in this Agreement) is not
intended to and does not confer upon any Person other than the Parties any rights or remedies
under this Agreement.

          Section 10.03 Prior Negotiations; Entire Agreement.

        (a)     This Agreement (including the agreements attached as Exhibits to and the
documents and instruments referred to in this Agreement) constitutes the entire agreement of the
Parties and supersedes all prior agreements, arrangements or understandings, whether written or
oral, among the Parties with respect to the subject matter of this Agreement, except that the
Parties hereto acknowledge that any Backstop Party Confidentiality Agreements heretofore
executed will continue in full force and effect.

       (b)     Notwithstanding anything to the contrary in the Plan (including any amendments,
supplements or modifications thereto) or the Confirmation Order (and any amendments,
supplements or modifications thereto) or an affirmative vote to accept the Plan submitted by any
Backstop Party, nothing contained in the Plan (including any amendments, supplements or
modifications thereto) or Confirmation Order (including any amendments, supplements or
modifications thereto) shall alter, amend or modify the rights of the Backstop Parties under this
Agreement unless such alteration, amendment or modification has been made in accordance with
Section 10.07.

     Section 10.04 Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH (A) THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD FOR ANY CONFLICTS OF LAW PRINCIPLES THAT
WOULD APPLY TO THE LAWS OF ANY OTHER JURISDICTION, AND (B) TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE. THE PARTIES CONSENT AND
AGREE THAT ANY ACTION TO ENFORCE THIS AGREEMENT OR ANY DISPUTE,
WHETHER SUCH DISPUTES ARISE IN LAW OR EQUITY, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND
DOCUMENTS CONTEMPLATED HEREBY SHALL BE BROUGHT EXCLUSIVELY IN
THE BANKRUPTCY COURT (OR, SOLELY TO THE EXTENT THE BANKRUPTCY
COURT DECLINES JURISDICTION OVER SUCH ACTION OR DISPUTE, IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
OR ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY). THE PARTIES
CONSENT TO AND AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
BANKRUPTCY COURT. EACH OF THE PARTIES HEREBY WAIVES AND AGREES
NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY CLAIM THAT (I) SUCH PARTY IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF THE BANKRUPTCY COURT, (II) SUCH PARTY
OR SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY
THE BANKRUPTCY COURT OR (III) ANY LITIGATION OR OTHER PROCEEDING
COMMENCED IN THE BANKRUPTCY COURT IS BROUGHT IN AN INCONVENIENT

                                                55
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 675 of 1298



FORUM. THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER
PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING TO AN
ADDRESS PROVIDED IN WRITING BY THE RECIPIENT OF SUCH MAILING, OR IN
SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO
SERVICE ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

     Section 10.05 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT, OR PROCEEDING
BROUGHT TO RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS
AGREEMENT, WHETHER IN CONTRACT, TORT OR OTHERWISE.

         Section 10.06 Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and will become
effective when counterparts have been signed by each of the Parties and delivered to each other
Party (including via facsimile or other electronic transmission), it being understood that each
Party need not sign the same counterpart. Any facsimile or electronic signature shall be treated
in all respects as having the same effect as having an original signature.

        Section 10.07 Waivers and Amendments; Rights Cumulative. This Agreement may be
amended, restated, modified, or changed only by a written instrument signed by the Debtors and
the Required Backstop Parties (other than a Defaulting Backstop Party); provided that each
Backstop Party’s prior written consent shall be required for any amendment that would have the
effect of: (i) modifying such Backstop Party’s Backstop Commitment Percentage, (ii) increasing
the Per Share Price to be paid in respect of the Unsubscribed Shares, (iii) changing the terms of
or conditions to the payment of the Backstop Fee; (iv) changing any termination rights as set
forth in Article 9, (v) changing any provision of this Section 10.07, (vi) changing any provision
of the definition of “Required Backstop Parties” or (vii) otherwise disproportionately or
materially adversely affecting such Backstop Party. The terms and conditions of this Agreement
(other than the conditions set forth in Sections 7.01 and 7.03, the waiver of which shall be
governed solely by Article 7) may be waived (x) by the Debtors only by a written instrument
executed by the Company and (y) by the Required Backstop Parties only by a written instrument
executed by all of the Required Backstop Parties.

        Notwithstanding anything to the contrary contained in this Agreement, the Backstop
Parties may agree, among themselves, to reallocate their Backstop Commitment Percentages,
without any consent or approval of any other Party; provided, however, for the avoidance of
doubt any such agreement among the Backstop Parties shall require the prior written consent or
approval of all Backstop Parties affected by such reallocation. No delay on the part of any Party
in exercising any right, power or privilege pursuant to this Agreement will operate as a waiver
thereof, nor will any waiver on the part of any Party of any right, power or privilege pursuant to
this Agreement, nor will any single or partial exercise of any right, power or privilege pursuant
to this Agreement, preclude any other or further exercise thereof or the exercise of any other
right, power or privilege pursuant to this Agreement. Except as otherwise provided in this
Agreement, the rights and remedies provided pursuant to this Agreement are cumulative and are
not exclusive of any rights or remedies which any Party otherwise may have at law or in equity.


                                                56
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 676 of 1298



       Section 10.08 Headings. The headings in this Agreement are for reference purposes only
and will not in any way affect the meaning or interpretation of this Agreement.

        Section 10.09 Specific Performance. The Parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with the terms hereof
and that the Parties shall be entitled to an injunction or injunctions, plus attorneys’ fees and costs
related to such relief, without the necessity of posting a bond to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity. Unless otherwise
expressly stated in this Agreement, no right or remedy described or provided in this Agreement
is intended to be exclusive or to preclude a Party from pursuing other rights and remedies to the
extent available under this Agreement, at law or in equity.

        Section 10.10 Damages. Notwithstanding anything to the contrary in this Agreement,
none of the Parties (other than a Defaulting Backstop Party) will be liable for, and none of the
Parties shall claim or seek to recover, any punitive, special, indirect or consequential damages or
damages for lost profits from a Party other than a Defaulting Backstop Party.

        Section 10.11 No Reliance. No Backstop Party or any of its Related Parties shall have
any duties or obligations to the other Backstop Parties in respect of this Agreement, the Plan or
the transactions contemplated hereby or thereby, except those expressly set forth herein. Without
limiting the generality of the foregoing, (a) no Backstop Party or any of its Related Parties shall
be subject to any fiduciary or other implied duties to the other Backstop Parties, (b) no Backstop
Party or any of its Related Parties shall have any duty to take any discretionary action or exercise
any discretionary powers on behalf of any other Backstop Party, (c) (i) no Backstop Party or any
of its Related Parties shall have any duty to the other Backstop Parties to obtain, through the
exercise of diligence or otherwise, to investigate, confirm, or disclose to the other Backstop
Parties any information relating to the Company or any of its Subsidiaries that may have been
communicated to or obtained by such Backstop Party or any of its Affiliates in any capacity and
(ii) no Backstop Party may rely, and confirms that it has not relied, on any due diligence
investigation that any other Backstop Party or any Person acting on behalf of such other
Backstop Party may have conducted with respect to the Company or any of its Affiliates or any
of their respective securities and (d) each Backstop Party acknowledges that no other Backstop
Party is acting as a placement agent, initial purchaser, underwriter, broker or finder with respect
to its Unsubscribed Shares or Backstop Commitment Percentage of its Backstop Commitment.

        Section 10.12 Publicity. At all times prior to the Closing Date or the earlier termination
of this Agreement in accordance with its terms, the Company and the Backstop Parties shall
consult with each other prior to issuing any press releases (and provide each other a reasonable
opportunity to review and comment upon such release) or otherwise making public
announcements with respect to the transactions contemplated by this Agreement. No Party shall
issue any such press release or make any such public statement prior to such consultation, except
to the extent the disclosing Party determines it is required to do so by applicable Law, in which
case such Party shall use commercially reasonable efforts to consult with the other Party (or
Parties) before issuing any such release or making any such public statement.



                                                 57
#92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 677 of 1298



        Section 10.13 Settlement Discussions. This Agreement and the transactions contemplated
herein are part of a proposed settlement of a dispute between the Parties. Nothing herein shall be
deemed an admission of any kind. Pursuant to Federal Rule of Evidence 408 and any applicable
state rules of evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding, except to the extent filed with, or disclosed to, the
Bankruptcy Court in connection with the Chapter 11 Proceedings (other than a proceeding to
approve or enforce the terms of this Agreement). The Parties agree that any valuations of the
Company’s or other Debtor’s assets or estates, whether implied or otherwise, arising from this
Agreement shall not be binding for any other purpose, including determining recoveries under
the Plan, and that this Agreement does not limit the Parties’ rights regarding valuation.

        Section 10.14 No Recourse. Notwithstanding anything that may be expressed or implied
in this Agreement, and notwithstanding the fact that certain of the Parties may be partnerships or
limited liability companies, each Party covenants, agrees and acknowledges that no recourse
under this Agreement or any documents or instruments delivered in connection with this
Agreement shall be had against any Party’s Affiliates or any of the respective Related Parties of
such Party or of the Affiliates of such Party (in each case other than the Parties to this Agreement
and each of their respective successors and permitted assignees under this Agreement), whether
by the enforcement of any assessment or by any legal or equitable proceeding, or by virtue of
any applicable Law, it being expressly agreed and acknowledged that no personal liability
whatsoever shall attach to, be imposed on or otherwise be incurred by any of such Related
Parties, as such, for any obligation or liability of any Party under this Agreement or any
documents or instruments delivered in connection herewith for any claim based on, in respect of
or by reason of such obligations or liabilities or their creation; provided, however, nothing in this
Section 10.14 shall relieve or otherwise limit the liability of any Party hereto or any of their
respective successors or permitted assigns for any breach or violation of its obligations under this
Agreement or such other documents or instruments. For the avoidance of doubt, none of the
Parties will have any recourse, be entitled to commence any proceeding or make any claim under
this Agreement or in connection with the transactions contemplated hereby except against any of
the Parties or their respective successors and permitted assigns, as applicable.

        Section 10.15 Severability. In the event that any one or more of the provisions
contained in this Agreement is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every other respect and
of the remaining provisions contained herein will not be in any way impaired thereby, it being
intended that all of the rights and privileges of the parties hereto will be enforceable to the fullest
extent permitted by law.

                                      [Signature Pages Follow]




                                                  58
#92125868v19
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 678 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 679 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 680 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 681 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 682 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 683 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 684 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 685 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 686 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 687 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 688 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 689 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 690 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 691 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 692 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 693 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 694 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 695 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 696 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 697 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 698 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 699 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 700 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 701 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 702 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 703 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 704 of 1298




                                      DOUBLELINE INCOME SOLUTIONS FUND



                                        Y~
                                             Name: Ronald R. Redell
                                             Title: President




                                      Address for Notice:

                                      333 S. Grand Avenue, 18th Floor
                                      Los Angeles, CA 90071
                                      Attention: [          ~ Global Developed Credit
                                      Email: [          ~ gdc@doubleline.com
                                      Facsimile: [          ~




                                                                                 Double '   egai
             [Signature Page to Noteholder Backstop Commitment Agreement]      gy.
                                                                               Date:
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 705 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 706 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 707 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 708 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 709 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 710 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 711 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 712 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 713 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 714 of 1298
            Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 715 of 1298
                                                                                Schedule 1


                              Noteholder Backstop Commitment Percentages

                    Backstop Party               Backstop Commitment       Reallocation
                                                      Percentage           Percentage
Canyon-ASP Fund, L.P.                                    6.75%                8.09%
Canyon Balanced Master Fund, LTD.                        0.91%                1.09%
Canyon Distressed Opportunity Master Fund II,
L.P.                                                    27.33%               32.76%

Canyon-SL Value Fund L.P.                                1.05%                1.26%
The Canyon Value Realization Master Fund,
L.P.                                                     2.05%                2.46%

Canyon Blue Credit Investment Fund L.P.                  1.05%                1.26%
Canyon-EDOF (Master) L.P.                                1.90%                2.28%
Canyon-GRF Master Fund II, L.P.                          0.14%                0.17%
Canyon Distressed Opportunity Investing Fund
II, L.P.                                                 4.49%                5.38%

Canyon NZ-DOF Investing, L.P.
                                                         5.80%                6.95%
Canyon Value Realization MAC 18 LTD.                     0.04%                0.05%
Canyon Value Realization Fund, L.P.                      1.04%                1.25%
JCG 2016 Holdings, LP                                    4.56%                5.25%
The John C. Goff 2010 Family Trust                       3.18%                3.66%
John C. Goff SEP-IRA                                     0.35%                0.40%
Kulik Partners, LP                                       0.59%                0.68%
Jill Goff                                                0.03%                0.03%
Cuerno Largo Partners, LP                                0.50%                0.58%
Goff Family Investments, LP                              0.91%                1.05%
The Goff Family Foundation                               0.26%                0.30%




     #92125868v19
          Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 716 of 1298
                                                                          Schedule 1


                   Backstop Party            Backstop Commitment     Reallocation
                                                  Percentage         Percentage
Goff Focused Strategies LLC                        11.02%              12.70%
Wilkie Colyer                                       0.69%               0.80%
MGA Insurance Company, Inc.                         1.11%               1.28%
Pingora Partners LLC                                2.29%               2.64%
Robert W. Stallings                                 0.11%               0.13%
DoubleLine Income Solutions Fund                    4.38%               5.05%
J.H. Lane Partners Master Fund, LP                  2.13%               2.45%
GSO Energy Select Opportunities Fund AIV-3
LP                                                  5.58%               0.00%

GSO Energy Partners-A LP                            0.98%               0.00%
GSO Energy Partners-B LP                            0.37%               0.00%
GSO Energy Partners-C LP                            0.51%               0.00%
GSO Energy Partners-C II LP
                                                    0.48%               0.00%
GSO Energy Partners-D LP                            0.75%               0.00%
GSO Palmetto Opportunistic Investment
Partners LP                                         0.62%               0.00%

GSO CSF III AIV-3 LP
                                                    5.97%               0.00%
GSO ADGM I LGCY LP                                  0.08%               0.00%
Total                                              100.00%            100.00%




    #92125868v19
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 717 of 1298



                                                                                        Exhibit A

                                  Form of Joinder Agreement

       Reference is made to the Noteholder Backstop Commitment Agreement, dated as of June
13, 2019 (as amended from time to time, the “Agreement”) among Legacy Reserves Inc. and the
Backstop Parties party thereto. Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Agreement.

        The undersigned hereby confirms that all of the representations and warranties in
Article 5 of the Agreement are accurate and agrees to be bound by all of the obligations of the
Backstop Parties set forth in the Agreement as if it were an original party thereto.

        Sections 10.04 and 10.05 of the Agreement are hereby incorporated herein as if set forth
herein in their entirety.

       IN WITNESS WHEREOF, the undersigned has caused this joinder agreement to be duly
executed and delivered as of [DATE].



                                            []


                                            By:



                                            By:
                                                  Name:
                                                  Title:




#92125868v19
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 718 of 1298



                               Exhibit H

                  Post-Effective Date Governance Terms
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 719 of 1298
                                                                        EXECUTION VERSION



THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A
SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE
MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR
SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS
AND/OR PROVISIONS OF THE BANKRUPTCY CODE.

                                GOVERNANCE TERM SHEET
                                    INTRODUCTION

This term sheet (this “Term Sheet”) describes the principal terms and conditions relating to the
post-Effective Date governance of the Reorganized Legacy Reserves (the “Company”) following
the completion of the Restructuring which will be memorialized in a stockholders agreement (the
“SHA”) entered into by the post-Effective Date holders of New Common Stock and other equity
interest in the Company (such equity interests, collectively, the “Company Stock” and each holder
thereof, a “Stockholder”) (and any persons or entities who become Stockholders at any time
following the Effective Date shall be required to sign a joinder to the SHA concurrently with their
acquisition of Company Stock). Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in that certain Restructuring Term Sheet, by and among [  ],
dated as of June [  ], 2019.


                 PRINCIPAL GOVERNANCE TERMS AND CONDITIONS

  Governance;            The board of directors of the Company (the “Board”) shall have full
  Board of Directors     power to manage and control the business and affairs of the Company
                         and its subsidiaries. The Board shall initially be comprised of seven (7)
                         directors, nominated and appointed as follows:
                             a. one (1) director shall be Dan Westcott, CEO of Legacy Reserves;
                             b. one (1) director shall be Kyle Hammond, President and COO of
                                Legacy Reserves,
                             c. five (5) directors, which may include independent directors or
                                current board members of the Company Parties, shall be
                                nominated by the Plan Sponsor or, to the extent applicable with
                                the prior written consent of the Plan Sponsor, a Partner (any such
                                directors that are not independent directors, the “Sponsor
                                Directors”, and any such directors that are independent directors,
                                the “Independent Directors”, and such Sponsor Directors and
                                Independent Directors, collectively, the “Sponsor Nominees”);
                                provided that, in the event that the Noteholder Backstop Parties
                                acquire and continue to hold, in the aggregate, more than seven
                                percent (7%) of the New Common Stock (on a fully-diluted basis)
                                issued and outstanding as of the Effective Date, the Noteholder
                                Backstop Parties shall be entitled to nominate one (1) of the five
                                (5) directors who are the subject of this clause (c); provided,
 Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 720 of 1298



                         further, that in the event that (i) the Plan Sponsor owns fifty
                         percent (50%) or less, but ten percent (10%) or more, of the New
                         Common Stock that the Plan Sponsor owned on the Effective
                         Date, the number of Sponsor Nominees shall be adjusted so that
                         they constitute a proportional number of the directors of the
                         Board (i.e., ranging from fifty percent (50%) to ten percent (10%)
                         of the total number of directors of the Board), and (ii) if the Plan
                         Sponsor owns less than ten percent (10%) of the New Common
                         Stock that the Plan Sponsor owned on the Effective Date, there
                         shall be no obligation for any Sponsor Nominee to be nominated
                         to the Board; and
                     d. following the Effective Date, for so long as the Plan Sponsor
                        owns more than fifty percent (50%) of the New Common Stock
                        that the Plan Sponsor owned on the Effective Date, additional
                        directors may be nominated from time-to-time by the Plan
                        Sponsor, provided that such directors are mutually acceptable to
                        the Plan Sponsor and the Board.


                  Each director shall have one (1) vote. All actions of the Board must be
                  approved by a majority of the Board, and no Board nominee may be
                  subject to a “bad actor” disqualification.


                  Each Stockholder shall take all actions reasonably necessary to cause the
                  individuals nominated in accordance with the preceding clauses (a)
                  through (d) to be appointed as directors of the Board, including voting
                  all their shares of Company Stock in favor of such nominees.


                  Unless otherwise agreed to by the Plan Sponsor, in its sole and absolute
                  discretion, each board of directors, committee or similar governing body
                  of any subsidiary of the Company shall be comprised of a majority of
                  Sponsor Directors (subject to proportionate adjustments consistent with
                  clause (c) above).


                  For the avoidance of doubt, the Board shall be appointed in compliance
                  with section 1129(a)(5) of the Bankruptcy Code.


                  The Company’s and each of its subsidiaries’ organizational documents
                  will include a waiver of corporate opportunities or similar doctrines to
                  the maximum extent permitted under applicable law.
Special Consent   Notwithstanding anything contained herein to the contrary, for so long as
Rights            the Plan Sponsor owns at least thirty percent (30%) of the New Common
       Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 721 of 1298



                              Stock that the Plan Sponsor owned on the Effective Date, consent of the
                              Plan Sponsor, in its sole and absolute discretion, shall be required for
                              each of the actions set forth on Schedule I attached hereto to be taken by
                              the Company and/or any of its subsidiaries.
                              Additionally, the majority of directors that are not Sponsor Directors
                              shall have consent rights to transactions between the Company and its
                              subsidiaries, on the one hand, and affiliates of the Plan Sponsor, on the
                              other hand, which contemplate the aggregate payment in excess of
                              $[  ]1 during any fiscal year that are also not on an arms’-length basis
                              (which consent shall not be unreasonably withheld, conditioned or
                              delayed). The foregoing consent rights contemplated by this paragraph
                              shall no longer apply in the event that the Company (or a successor entity
                              or affiliate thereof) is listed on an Established OTC Marketplace or on a
                              national securities exchange.
     Transfer                 Subject to the provisions concerning a Drag-Along Sale and Tag-Along
     Restrictions             Sale discussed below and customary permitted transfers (e.g., transfers
                              to affiliates), each Stockholder shall be permitted to, directly or
                              indirectly, sell, assign, transfer, convey, pledge or otherwise dispose of
                              (including, without limitation, through the use of derivative securities or
                              other instruments) (collectively, “Transfer”) any of its shares of
                              Company Stock; provided that, for so long as the Plan Sponsor owns
                              more than fifty percent (50%) of the New Common Stock that the Plan
                              Sponsor owned on the Effective Date, the Plan Sponsor shall have a right
                              of first offer with respect to the Transfer of such shares of Company
                              Stock, which shall be subject to customary terms.
                              For the avoidance of doubt, and notwithstanding anything contained
                              herein to the contrary, for so long as the SHA remains in effect, the
                              acquirer or transferee of Company Stock in connection with any Transfer
                              will be required to become a party to the SHA in order for such Transfer
                              to become effective.
     Drag-Along Sale          After the Effective Date, the holders of the New Common Equity that
                              own not less than fifty percent (50%) of the then-outstanding shares of
                              Company Stock (collectively, the “Drag-Along Seller”) may elect to
                              require the Company to commence a process for, and require the
                              Company and the other Stockholders to cooperate with and consummate,
                              (i) a sale of at least a majority of all of the shares of Company Stock then
                              issued and outstanding to, (ii) a merger of the Company with, or (iii) a
                              sale of all or substantially all of the Company’s and its subsidiaries’
                              assets to, in each case, one or more third party purchasers, in one or a
                              series of related transactions (any transaction in clauses (i) through (iii)
                              above, a “Company Sale”, and any Company Sale required by the Drag-
                              Along Seller, a “Drag-Along Sale”). Each Stockholder will consent to,
                              vote in favor of, raise no objection to and waive any appraisal, dissenters’

1
    Note to Draft: Amount to be mutually agreed in SHA.
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 722 of 1298



                  or other similar rights in connection with such Drag-Along Sale. If a
                  Drag-Along Sale involves a sale or exchange of Company Stock
                  (including pursuant to a merger), then each holder will transfer its
                  Company Stock on the same terms and conditions applicable to the Drag-
                  Along Seller subject to customary limitations with respect to required
                  representations, warranties, indemnification and other covenants. In
                  connection with a Drag-Along Sale involving a sale of all or substantially
                  all of the assets of the Company and its subsidiaries, the Company and
                  its subsidiaries shall enter into such agreements and arrangements with
                  the applicable third party purchaser of such assets in a form and on terms
                  and conditions reasonably acceptable to the Drag-Along Seller consistent
                  with the foregoing.
Tag-Along Sale    After the Effective Date, in connection with any transfer (or a series of
                  related transfers) by one or more holders (collectively, the “Selling
                  Interest Holders”) of more than ten percent (10%) of the issued and
                  outstanding shares of Company Stock at the time of such Tag-Along Sale
                  to one or more unaffiliated third party purchasers (a “Tag-Along Sale”),
                  each other Stockholder (collectively, the “Tag-Along Interest
                  Holders”) shall have the option to participate in such Tag-Along Sale up
                  to a corresponding percentage of the Company Stock owned by such Tag-
                  Along Interest Holder. Tag-Along Interest Holders shall receive the
                  same form and amount of consideration per share of Company Stock of
                  a particular class that is being paid to the Selling Interest Holders in
                  connection with the Tag-Along Sale with respect to the Selling Interest
                  Holders’ corresponding shares of Company Stock of such class. The
                  terms and conditions applicable to the Tag-Along Interest Holder in
                  connection with the Tag-Along Sale shall not be less favorable than those
                  terms and conditions applicable to the Selling Interest Holders subject to
                  customary limitations with respect to required representations,
                  warranties, indemnification and other covenants.
Pre-Emptive       If, after the Effective Date, the Company issues (other than pursuant to a
Rights            management incentive plan, its debt financing documentation, the
                  exercise of the Warrants, in connection with an M&A transaction, equity
                  issuances of less than 2.5% of the pro forma shares of Company Stock
                  and other customary exceptions) shares of Company Stock (or any
                  options, warrants or other equity securities that are convertible into, or
                  exchangeable or exercisable for, Company Stock), then each Stockholder
                  that owns more than five percent (5%) of the issued and outstanding
                  shares of Company Stock at such time shall be entitled to participate in
                  such issuance on a pro rata basis at the same purchase price and subject
                  to the same terms.
Initial Public    For so long as the Plan Sponsor owns more than forty percent (40%) of
Offering;         the issued and outstanding New Common Stock, the Plan Sponsor shall
Registration      have the right to cause an initial public offering of equity interests of the
Rights            Company (or a successor entity or affiliate thereof) (an “IPO”).
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 723 of 1298



                  If an IPO is undertaken, each Stockholder shall agree, if requested in
                  connection with the IPO, to convert or exchange its shares of Company
                  Stock into other equity securities of the Company or equity securities of
                  any other entity upon the same terms and conditions as the Plan Sponsor
                  and take such other actions and enter into and modify such agreements
                  reasonably necessary in order to facilitate the IPO.
                  Following an IPO, customary registration rights (including demand and
                  piggyback registration rights) will be provided to the Plan Sponsor and
                  the Equity Backstop Parties to the extent they receive any “restricted” or
                  “control” securities under the terms of the Plan or any agreements entered
                  into in connection with the Plan pursuant to a registration rights
                  agreement in form and substance reasonably acceptable to the Plan
                  Sponsor and reasonably acceptable to the Debtors (the “Registration
                  Rights Agreement”). Each Stockholder that owns more than ten percent
                  (10%) of the outstanding shares of Company Stock will have the right to
                  participate on a pro rata basis in any registered public offering initiated
                  by the Company (or by parties exercising demand registration rights,
                  including the Plan Sponsor), subject to underwriter cutbacks, lockups and
                  other customary exceptions or limitations. In addition, the Company
                  shall use reasonable best efforts to cause its directors and executive
                  officers to enter into similar lock-up agreements.
                  Each Stockholder shall enter into a customary lock-up agreement and
                  coordination agreement in connection with an IPO.
                  The Company shall bear the registration expenses of all piggyback and
                  demand registrations, and shall reimburse the holders of registrable
                  securities included in each registration (including registrations pursuant
                  to an initial public offering) for the reasonable fees and disbursements of
                  one legal counsel for all holders of registrable securities, which counsel
                  shall be selected by the largest selling holder participating in such
                  issuance, up to an aggregate amount of $50,000 per issuance.
SEC Filings;      The Company shall be constituted as a C-corporation after the Effective
                  Date unless otherwise determined by the Plan Sponsor so long as the Plan
Equity Listing
                  Sponsor owns twenty-five percent (25%) or more of the New Common
                  Stock that is held by the Plan Sponsor as of the Effective Date, with prior
                  notice to and in consultation with the Debtors.

                  The Company and the Debtors shall use commercially reasonable efforts
                  to effectuate the listing of the Company Stock on an established OTC
                  marketplace (i.e., OTCQX or OTCQB, and not, for example, on the pink
                  sheets) (an “Established OTC Marketplace”) or on a national securities
                  exchange within two hundred and seventy (270) days of the Effective
                  Date (the “Listing Period”); provided that the Board may extend the
                  Listing Period up to an additional two hundred and seventy (270) days in
                  the event that the Board (including a majority of the Independent
                  Directors at such time) determines such extension is in the best interests
 Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 724 of 1298



                 of the Company. Unless otherwise directed by the Plan Sponsor, the
                 Debtors agree that the Company will remain a public reporting company
                 with the Securities and Exchange Commission during the pendency of
                 the Chapter 11 Cases and, at the election of the Plan Sponsor so long as
                 the Plan Sponsor owns more than fifty percent (50%) of the New
                 Common Stock that is owned by the Plan Sponsor as of the Effective
                 Date, upon and after the Effective Date; for the avoidance of doubt, to
                 the extent the Company is not listed on an Established OTC marketplace
                 or on a national securities exchange, or otherwise is not filing periodic
                 reports with the SEC, the Company will provide the information rights
                 set forth in the “Information Rights” section below to its Stockholders.

                 At or prior to the listing of the Company Stock on an Established OTC
                 marketplace or on a national securities exchange, the Company shall use
                 commercially reasonable efforts to reflect the ownership of the Company
                 Stock through the facilities of the DTC.
                 For the avoidance of doubt, the deregistration of the Company under the
                 Securities Exchange Act of 1934 shall not be prohibited by the SHA,
                 which deregistration shall be subject to the approval of the Board and its
                 determination that such deregistration is both legally permissible and in
                 the best interests of the Company.
Expenses         The Company will pay all reasonable costs and expenses associated with
                 due diligence and the preparation, negotiation, administration,
                 syndication and closing of all definitive documentation relating to this
                 Term Sheet (including the equity investment by the Plan Sponsor),
                 including, without limitation, the legal fees of counsel and third party
                 advisors to the Plan Sponsor, regardless of whether or not the transactions
                 contemplated by this Term Sheet occur.
Information      Each Stockholder will be entitled to receive:
Rights
                            a. quarterly unaudited financial statements within forty-five
                               (45) days after the end of each of the Company’s first
                               three (3) fiscal quarters during each fiscal year or, if later,
                               such time as delivered to the lenders under the Exit
                               Facility (or any other senior credit facility of the
                               Company); and
                            b. audited annual financial statements within ninety (90)
                               days after the end of the Company’s fiscal year or, if later,
                               such time as delivered to the lenders under the Exit
                               Facility (or any other senior credit facility of the
                               Reorganized Debtors).
                 The information required to be disclosed pursuant to the foregoing shall
                 be posted on a secure password-protected website maintained on behalf
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 725 of 1298



                     of the Company, and all such information shall be subject to customary
                     confidentiality obligations as set forth in the SHA.
                     Beginning no sooner than ninety (90) days after the Effective Date, the
                     Company will participate in quarterly conference calls (which may be a
                     single conference call with other investors) to discuss its results of
                     operations for each fiscal quarter. The conference call will be following
                     the last day of each fiscal quarter and not later than ten (10) business days
                     following the date on which the Company distributes the quarterly or
                     annual financial statements described above. No fewer than two (2)
                     business days prior to the conference call, the Company will provide a
                     notice to the Stockholders with the time and date of such conference call
                     as well as the instructions for obtaining access to the call.
                     Notwithstanding the foregoing, no information described in this section
                     shall be required to be provided if and for so long as the Company is
                     filing periodic reports with the SEC.
Amendments to        Any amendments to the SHA or the organizational documents of the
SHA                  Company or any of its subsidiaries will require the prior approval of the
                     Board; provided that any amendment that materially and
                     disproportionately adversely affects the obligations or rights of any
                     Stockholder (or class of Stockholders) relative to other Stockholders (or
                     classes of Stockholders) shall require the consent of the Stockholders
                     representing a majority of the shares of Company Stock so adversely
                     affected.
Governing Law;       Delaware.
Jurisdiction
Parties to the SHA   All Stockholders shall be party to the SHA.

Termination          The SHA shall terminate immediately upon the earlier to occur of (i) an
                     IPO, (ii) the listing of the Company (or a successor entity or affiliate
                     thereof) on an Established OTC marketplace or on a national securities
                     exchange, and (iii) a Company Sale as a result of which the Plan Sponsor
                     owns less than ten percent (10%) of the equity capitalization of the
                     Company or the surviving entity following such Company Sale (unless
                     waived by the Plan Sponsor); provided that (a) the Plan Sponsor director
                     nomination rights in “Governance; Board of Directors”, the Plan Sponsor
                     rights in “Special Consent Rights”, and the Registration Rights
                     Agreement and the provisions regarding deregistration of the Company
                     under the Exchange Act shall survive any termination pursuant to clause
                     (i) or clause (ii) (other than with respect to the Plan Sponsor director
                     nomination rights in “Governance; Board of Directors” which shall be
                     limited to the extent necessary to comply with applicable national
                     securities exchange) above and (b) the Drag-Along Sale right shall
                     survive the listing of the Company on an Established OTC Marketplace.
 Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 726 of 1298



Certificate of      Following the Effective Date, the certificate of incorporation and bylaws
Incorporation and   of the Company shall contain customary defensive provisions and other
Bylaws              terms reasonably acceptable to the Debtors, the Plan Sponsor and the
                    Noteholder Backstop Parties.
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 727 of 1298



                                        Schedule I

                    Actions Requiring Consent of the Plan Sponsor


1. Create, authorize, issue, purchase, redeem, repurchase or amend the rights, preferences or
   privileges of, any equity security of the Company or any of its subsidiaries, including any
   security convertible into or exchangeable for any equity security of the Company or any of
   its subsidiaries, including any increase in the authorized number of equity securities of the
   Company or any of its subsidiaries, or create, authorize, adopt or modify any option plan,
   equity incentive plan or phantom stock plan with respect to the Company or any of its
   subsidiaries (or their respective business); provided that the foregoing shall not prohibit
   required repurchases in connection with incentive plans.

2. Increase the number of equity securities of the Company or any of its subsidiaries reserved
   for issuance to employees, directors or contractors of the Issuer or its subsidiaries.

3. Amend, restate, modify or replace the certificate of incorporation, by-laws or any other
   organizational documents of the Company or any of its subsidiaries;

4. Liquidate, wind up, dissolve or restructure the Company or any of its subsidiaries or initiate
   any action relating to bankruptcy (including any action seeking to take advantage of any
   bankruptcy laws or any other law providing for the relief of debtors), reorganization or
   recapitalization with respect to any such entity.

5. Initiate a public offering of the securities of the Company or any of its subsidiaries (or any
   successor thereto).

6. Merge or consolidate with any other entity or sell all or substantially all of the Company’s
   or its subsidiaries’ assets, or enter into any transaction that would result in a change of
   control.

7. Enter into transactions or agreements with affiliates of the Company (other than wholly-
   owned subsidiaries of the Company).

8. Incur or guarantee any indebtedness, in each case in an amount greater than $[●] million,
   in any single transaction, or which would result in outstanding indebtedness obligations in
   excess of $[●] million in the aggregate, or amend the material terms of or otherwise
   refinance such indebtedness.

9. Incur any liens outside of the ordinary course of business beyond those expressly permitted
   by [  ].

10. Change the accounting firm retained to audit the Company’s and its subsidiaries financial
    statements.
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 728 of 1298



11. Propose, agree or commit to do any of the foregoing.
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 729 of 1298



                               Annex I

                     Equity Ownership Percentages
          Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 730 of 1298



                                                                                                           $4.2mm of
                                                                                    9/30/19               Additional 2L
Equity Allocation
                                                                                   Emergence            Accrued Claim At
                                                                                                        10/31 Emergence
                                                                                        %                       %
Term Loan Claims                                                                       51.40%                  51.69%
Sponsor Backstop Amount                                                                31.42%                  31.24%
Noteholder Subscription Amount                                                         11.01%                  10.94%
 Sponsor Participation Amount                                                             1.69%                   1.68%
Sponsor Backstop Fee                                                                    1.60%                   1.59%
Noteholder Backstop Fee                                                                 0.56%                   0.56%
 Sponsor portion of Noteholder Backstop Fee                                               0.09%                   0.09%
Notes Claims                                                                            2.50%                   2.49%
Participation Premium                                                                   1.50%                   1.49%
 Sponsor portion of Participation Premium                                                 0.23%                   0.23%

Total                                                                                 100.00%                 100.00%


Notes
(1) Equity allocations shown above are prior to dilution from the MIP.
(2) If the Effective Date has not occurred on or prior to September 30, 2019, the Allowed amount of the Term Loan Claims shall increase
at a rate of 14.25% per annum. Figures shown above illustrate equity allocations assuming a 9/30/19 Effective Date (left) and assuming
a $4.2mm increase in the Term Loan Claims as a result of the accrual of incremental Term Loan Claims between 9/30/19 and 10/31/19
(right).
(3) Equity allocations shown above assume $189.8mm Sponsor Backstop Amount by the Plan Sponsor (excluding $10.2mm Sponsor
Participation Amount) and $66.5mm Rights Offering (including $10.2mm Sponsor Participation Amount).
(4) Equity allocations shown above do not assume any Incremental Equity Investment. Ownership for each category will be adjusted
with respect to any Incremental Equity Investment raised.
(5) Notes Claims ownership includes all Noteholders (including any notes held by Plan Sponsor).
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 731 of 1298



                             EXHIBIT A-2

                  Restructuring Term Sheet (RBL Only)




                                  2
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 732 of 1298
                                                                                   EXECUTION VERSION
                                                                                     SUBJECT TO FRE 408
                                                                         SUBJECT TO MATERIAL REVISION

THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY
SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER
11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE
BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL
COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR
PROVISIONS OF THE BANKRUPTCY CODE. NOTHING CONTAINED
IN THIS TERM SHEET SHALL BE AN ADMISSION OF FACT OR
LIABILITY OR, UNTIL THE OCCURRENCE OF THE AGREEMENT
EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN AND IN THE
RESTRUCTURING SUPPORT AGREEMENT, DEEMED BINDING ON
ANY OF THE PARTIES HERETO.
                               RESTRUCTURING TERM SHEET
                                           INTRODUCTION
This term sheet (this “Term Sheet”) 1 describes the terms of a restructuring (the “Restructuring”)
of: (a) Legacy Reserves Inc., a Delaware corporation (“Legacy Reserves”); (b) Legacy Reserves
GP, LLC, a Delaware LLC; (c) Legacy Reserves LP, a Delaware limited partnership; (d) Legacy
Reserves Finance Corporation, a Delaware corporation; (e) Legacy Reserves Operating LP, a
Delaware limited partnership; (f) Legacy Reserves Services LLC, a Texas LLC; (g) Legacy
Reserves Energy Services, LLC, a Texas LLC; (h) Legacy Reserves Services, Inc., a Delaware
corporation; (i) Dew Gathering LLC, a Texas LLC; and (j) Pinnacle Gas Treating LLC, a Texas
LLC (the foregoing clauses (a) through (j), collectively, the “Company Parties”, and such
Company Parties that file Chapter 11 Cases (as defined below) as set forth herein, collectively, the
“Debtors”).

The Restructuring will be accomplished through the commencement of cases (the “Chapter
11 Cases”) under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) to
implement on a pre-arranged basis the chapter 11 plan of reorganization described herein (the
“Plan”).

This Term Sheet is being agreed to in connection with entry by the Debtors and the Supporting
Creditors into that certain Restructuring Support Agreement, dated as of June 10, 2019 (as may be
amended, supplemented or modified pursuant to the terms thereof, the “RSA”). Pursuant to the
RSA, the parties thereto have agreed to support the transactions contemplated therein and herein.




1
        Unless otherwise indicated herein, capitalized terms used but not otherwise defined in this Term Sheet have
the meanings ascribed to such terms as set forth in Exhibit A to this Term Sheet or the RSA, as applicable.
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 733 of 1298
                                                                      EXECUTION VERSION
                                                                        SUBJECT TO FRE 408
                                                            SUBJECT TO MATERIAL REVISION
                        OVERVIEW OF THE RESTRUCTURING
In general, the Restructuring contemplates the following, in each case subject to the terms and
conditions described more fully herein, the RSA, and the Equity Backstop Commitment
Agreement:
       (a) The Debtors will implement the Restructuring in the Bankruptcy Court pursuant to
       the Plan on the terms set forth in this Term Sheet (as supplemented by the RSA, Equity
       Backstop Commitment Agreement, DIP Documents, Exit Facility Term Sheet and MIP
       Term Sheet).
       (b) The Debtors will obtain a debtor-in-possession financing facility (the “DIP Facility”)
       from certain of the RBL Lenders as set forth in the Senior Secured Superpriority Debtor-
       In-Possession Credit Agreement attached hereto as Exhibit B-1 (the “DIP Credit
       Agreement” and the lenders from time to time party thereto, the “DIP Lenders”) and
       the proposed interim order approving the DIP Facility attached hereto as Exhibit B-2
       (the “Interim DIP Order”). The DIP Facility shall consist of (i) a new money revolving
       loan facility in the aggregate principal amount of $100 million (“New Money DIP
       Claims”) and (ii) a refinancing term loan facility in the aggregate principal amount of
       up to $250 million (“Refinanced DIP Claims”). The DIP Credit Agreement, the Interim
       DIP Order, the final order approving the DIP Facility (the “Final DIP Order”, and
       together with the Interim DIP Order, the “DIP Orders”), and other documents related
       thereto are collectively referred to as, the “DIP Documents”.
       (c) Certain funds managed or advised by GSO Capital Partners LP (collectively, the
       “Plan Sponsor”) will agree (i) to consent to the DIP Facility and the use of their cash
       collateral to fund the Chapter 11 Cases pursuant to the DIP Documents, (ii) to vote all of
       their prepetition claims (including Term Loan Claims and Notes Claims) to accept the
       Plan pursuant to the RSA, (iii) to backstop a $200 million equity commitment (the
       “Backstop Commitment”) pursuant to the Equity Backstop Commitment Agreement
       and (iv) in the Plan Sponsor’s sole discretion, provide additional capital in the form of
       an unsecured note (the “New Exit Note”) subject to documentation, terms, and
       conditions to be agreed between the Plan Sponsor and the Debtors.
       (d) The DIP Lenders will agree (i) to provide the DIP Facility and consent to the use of
       their cash collateral to fund the Chapter 11 Cases pursuant to the DIP Documents and
       (ii) to vote all of their RBL Claims and Refinanced DIP Claims to accept the Plan
       pursuant to the RSA.
       (e) The RBL Lenders will agree to provide a senior secured revolving asset-based
       lending credit facility in a maximum amount of $500 million as set forth in the Exit
       Facility Term Sheet annexed hereto as Exhibit D (the “Exit Facility”).
       (f) The Debtors may, at the Plan Sponsor’s option, offer an additional $200 million of
       New Common Equity pursuant to the Incremental Equity Investment as described below.
       (g) All Claims arising under the DIP Facility will be satisfied in full by one or a
       combination of the following: (i) New Money DIP Claims shall be paid in full in cash
       not later than the Effective Date, and (ii) Refinanced DIP Claims (A) will be paid in cash
       and exchanged into the Exit Facility pursuant to the Exit Facility Term Sheet, or (B) if

                                              2
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 734 of 1298
                                                                       EXECUTION VERSION
                                                                         SUBJECT TO FRE 408
                                                             SUBJECT TO MATERIAL REVISION
       the Exit Facility is not consummated, will be paid in full in cash not later than the
       Effective Date.
       (h) All RBL Claims will be satisfied in full by one or a combination of the following: (i)
       distribution of claims under the Exit Facility in exchange for the RBL Claims; or (ii) if
       the Exit Facility is not consummated, payment in full in cash not later than the Effective
       Date. For avoidance of doubt, there shall not be any cash paid on account of the principal
       balance of RBL Claims pursuant to any plan unless and until all Refinanced Claims are
       paid in full in cash on the Effective Date.
       (i) In full and final satisfaction of all Term Loan Claims, holders thereof will receive
       their Pro Rata share of 98.00% of the New Common Equity Pool.
       (j) Holders of Notes Claims will receive (i) their respective Pro Rata share of 2.00% of
       the New Common Equity Pool and (ii) if and only if Class 5 (Notes Claims) votes to
       accept the Plan, all holders of Notes Claims will receive (A) their respective Pro Rata
       share of subscription rights to participate in an equity rights offering in an amount not to
       exceed $100 million (the “Rights Offering”), and (B) if and only if the Rights Offering
       is fully subscribed in the amount of $100 million, those holders of Notes Claims that
       have subscribed to the maximum amount available to them pursuant to the Rights
       Offering shall receive their respective pro rata share (calculated as the proportion that
       the New Common Stock to be issued to such holders pursuant to their participation in
       the Rights Offering bears to the aggregate amount of New Common Stock issued
       pursuant to the Plan) of rights to purchase up to 49% of the New Exit Note.
       (k) Holders of Allowed Convenience Claims will receive payment in full in cash, or such
       Allowed Convenience Claims shall be reinstated.
       (l) Holders of General Unsecured Claims will receive either (i) if Class 5 (Notes Claims)
       votes to accept the Plan or the Bankruptcy Court approves of such treatment, payment
       in in full in cash, or such General Unsecured Claims shall be reinstated, or (ii) if Class 5
       (Notes Claims) votes to reject the Plan and the Bankruptcy Court does not approve
       payment in full in cash or reinstatement, payment in cash in an amount equal to the
       product of such General Unsecured Claims times the projected recovery rate for the
       Notes Claims pursuant to the Plan.
       (m) Holders of Allowed Trade Claims will be paid in the ordinary course of business,
       receive payment in full in cash, or such Allowed Trade Claims shall be reinstated.
       (n) Holders of Interests in Legacy Reserves shall receive no recovery under the Plan, and
       all such Interests shall be extinguished.
This Term Sheet incorporates the rules of construction as set forth in section 102 of the
Bankruptcy Code.




          GENERAL PROVISIONS REGARDING THE RESTRUCTURING


                                               3
 Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 735 of 1298
                                                                    EXECUTION VERSION
                                                                      SUBJECT TO FRE 408
                                                          SUBJECT TO MATERIAL REVISION
The Backstop        The Plan Sponsor (together with any third parties designated by the Plan
Commitment          Sponsor and reasonably acceptable to the Debtors, collectively, the
                    “Equity Backstop Parties”) will provide the Backstop Commitment,
                    which shall be $200 million (the “Equity Backstop Amount”), subject
                    to certain adjustments as described herein and on the terms set forth in
                    the Equity Backstop Commitment Agreement attached hereto as
                    Exhibit E (including all schedules and exhibits thereto, the “Equity
                    Backstop Commitment Agreement”).               The Equity Backstop
                    Commitment Agreement will provide for, among other things, a
                    commitment fee (the “Equity Backstop Fee”) of 6% of the Equity
                    Backstop Amount (which fee, for the avoidance of doubt, shall be in an
                    amount equal to $12 million) payable to the Equity Backstop Parties (a)
                    in New Common Stock on the Effective Date or (b) in cash, if the
                    Effective Date has not occurred, upon the earlier of (x) consummation of
                    an alternative transaction or (y) termination of the Equity Backstop
                    Commitment Agreement in certain circumstances in accordance with its
                    terms.
The Rights          If Class 5 votes to accept the Plan, holders of Notes Claims
Offering            (“Noteholders”) shall receive Subscription Rights to participate in the
                    Rights Offering in an amount equal to $100 million (the “Maximum
                    Noteholder Subscription Amount”). To the extent that Noteholders do
                    not subscribe to their full Pro Rata share of the Maximum Noteholder
                    Subscription Amount, Subscription Rights for such unsubscribed portion
                    shall be made available to Noteholders and the Plan Sponsor
                    (“Oversubscription Rights”) according to allocations and procedures in
                    form and substance acceptable to the Plan Sponsor and the Debtors. For
                    the avoidance of doubt, in the event that Class 5 is entitled to participate
                    in the Rights Offering, the Plan Sponsor shall be entitled to participate in
                    the Rights Offering (including Oversubscription Rights) on account of its
                    Note Claims. Each dollar of Noteholder subscriptions to the Rights
                    Offering up to the Maximum Noteholder Subscription Amount shall, at
                    the Plan Sponsor’s option, decrease the amount of the Backstop
                    Commitment to be funded by the Plan Sponsor on a dollar-for-dollar
                    basis up to $100 million (the “Noteholder Subscription Downsize”).
                    Subscription Rights, including Oversubscription Rights, shall be
                    transferable to eligible participants subject to the consent of the Plan
                    Sponsor (not to be unreasonably withheld) and the Debtors based on
                    eligibility criteria in form and substance acceptable to the Plan Sponsor
                    and the Debtors.

Incremental         At the Plan Sponsor’s option (including in connection with a third party
Equity Investment   investment), the Debtors may raise up to $200 million of additional exit
                    equity capital (the “Incremental Equity Investment”). The Plan
                    Sponsor (or a designee mutually acceptable to the Debtors and the Plan
                    Sponsor) shall be entitled to purchase New Common Stock on account
                    of the Incremental Equity Investment (“Incremental Participation”).
                                            4
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 736 of 1298
                                                                                     EXECUTION VERSION
                                                                                       SUBJECT TO FRE 408
                                                                           SUBJECT TO MATERIAL REVISION
                              Incremental Participation shall be subject to such other documentation,
                              terms, and conditions (including, without limitation, representations and
                              warranties of the Debtors) to be agreed between the Plan Sponsor and the
                              Debtors. Each dollar of Incremental Participation from a third party
                              purchaser shall, at the Plan Sponsor’s option, decrease the amount of the
                              Backstop Commitment to be funded by the Plan Sponsor on a dollar-for-
                              dollar basis (the “Incremental Downsize” and together with the
                              Noteholder Subscription Downsize, collectively, the “Sponsor Equity
                              Downsize”). For the avoidance of doubt, the Incremental Downsize shall
                              be in addition to any Noteholder Subscription Downsize, and the
                              Incremental Downsize may, whether individually or in aggregate with
                              the Noteholder Subscription Downsize, reduce the amount of the
                              Backstop Commitment to be funded pursuant to the Plan and Equity
                              Backstop Commitment Agreement to zero.

                              For the avoidance of doubt, for so long as the Equity Backstop
                              Commitment Agreement remains effective and has not been terminated,
                              the Plan Sponsor’s commitment to fund the Equity Backstop Amount on
                              the Effective Date pursuant to the Equity Backstop Commitment
                              Agreement shall not be reduced by any component of the Sponsor Equity
                              Downsize except to the extent that readily available funds are received
                              by the Debtors on or before the Effective Date.
    Plan Equity               The New Common Stock issued pursuant to the Equity Backstop
    Offerings Pricing         Commitment (including the Equity Backstop Fee) and, to the extent
                              implemented, the Rights Offering and the Incremental Equity
                              Investment, will be offered at the same per share price determined in a
                              manner acceptable to the Debtors and Plan Sponsor based on a total
                              enterprise value of the Debtors of $950 million. 2
    DIP Financing             DIP Facility: Prior to the Petition Date, the Debtors will obtain
                              commitments for the DIP Facility pursuant to the terms set forth in the
                              DIP Documents.
    Exit Financing            Exit Facility: Except as otherwise provided in this section, as a condition
                              precedent to the Effective Date, the Debtors shall enter into the Exit
                              Facility, a senior secured revolving reserve-based lending credit facility
                              to be arranged and provided by the Lenders under the Prepetition RBL
                              Credit Agreement in the maximum amount of $500 million, as set forth
                              in the Exit Facility Term Sheet, or otherwise on terms acceptable to the
                              Debtors, the Plan Sponsor and the Prepetition RBL Agent. To the extent
                              not paid in cash, holders of RBL Claims and Refinanced DIP Claims shall

2
         The total enterprise value of the Debtors for purposes of pricing the New Common Stock issued pursuant to
the Equity Backstop Commitment Agreement and, to the extent implemented, the Rights Offering and the Incremental
Equity Investment, is a component of a global settlement among the Debtors, the Plan Sponsor, and the other parties
to the RSA. The Debtors, the Plan Sponsor, and the other parties to the RSA reserve their respective rights with
respect to valuation of the Debtors and the assets of the Debtors’ estates in the event of termination of the RSA other
than upon consummation of the transactions contemplated therein and herein as of the Effective Date.
                                                          5
 Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 737 of 1298
                                                                 EXECUTION VERSION
                                                                   SUBJECT TO FRE 408
                                                       SUBJECT TO MATERIAL REVISION
                 receive a distribution of commitments under the Exit Facility (in the
                 manner set forth in the Exit Facility Term Sheet) in exchange for such
                 RBL and Refinanced DIP Claims, on a Pro Rata basis. If the Exit Facility
                 is not consummated, the Debtors shall enter into an alternative senior
                 secured revolving reserve-based lending credit facility in form and
                 substance acceptable to the Debtors and the Plan Sponsor; provided, for
                 the avoidance of doubt, that, if the Exit Facility is not consummated, the
                 RBL Claims shall be paid in full in cash on the Effective Date.
                 New Exit Note: If the Plan Sponsor and the Debtors determine that post-
                 emergence liquidity from the Exit Facility, the Backstop Commitment,
                 the Rights Offering, and the Incremental Equity Investment is
                 insufficient (including to account for any potential contingency), the Plan
                 Sponsor may, at its sole option, provide the New Exit Note in an amount
                 and on terms to be agreed upon between the Plan Sponsor and the
                 Debtors. If and only if Class 5 is entitled to participate in the Rights
                 Offering, and the Rights Offering is fully subscribed in the amount of
                 $100 million, Noteholders that subscribe to the maximum amount
                 available to them in connection with the Rights Offering shall be
                 permitted to participate in funding their pro rata share (calculated as the
                 proportion that the New Common Stock to be issued to such holders
                 pursuant to their participation in the Rights Offering bears to the
                 aggregate amount of New Common Stock issued pursuant to the Plan) of
                 up to 49% of the aggregate amount of the New Exit Note.
                 The Debtors shall timely seek approval from the Bankruptcy Court to
                 obtain relief necessary to effectuate the Exit Facility and the New Exit
                 Note, as applicable.
Third Party      The Plan Sponsor may designate one or more third party investment
Investor(s)      partners mutually acceptable to the Plan Sponsor and the Debtors (each
                 a “Partner”) to participate in the funding of the Restructuring, including,
                 without limitation, (a) by purchasing a strip of the Plan Sponsor’s rights
                 in the Term Loan Claims and/or the Notes Claims, (b) through
                 assignment to any such Partner of any of the Plan Sponsor’s rights, claims
                 or interests with respect to the Term Loan Claims, the Notes Claims, the
                 Backstop Commitment, or subscription rights in connection with the
                 Rights Offering, the Incremental Equity Investment, or the New Exit
                 Note, or (c) through any combination of the foregoing.
                 The Debtors shall, without limitation to other terms and conditions to be
                 agreed between the Debtors, the Plan Sponsor, and any Partner in
                 connection with such Partner’s participation in any of the foregoing,
                 agree to provide representations and warranties to any such Partner in
                 form and substance reasonably acceptable to the Plan Sponsor and the
                 Debtors pursuant to documentation in form and substance reasonably
                 acceptable to the Plan Sponsor and the Debtors.


                                        6
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 738 of 1298
                                                                         EXECUTION VERSION
                                                                           SUBJECT TO FRE 408
                                                               SUBJECT TO MATERIAL REVISION


  TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE
                             PLAN
 Class    Type of Claim                            Treatment                         Impairment
  No.                                                                                  / Voting

                              Unclassified Non-Voting Claims
N/A       DIP Claims        On the Effective Date, in full satisfaction of each      Entitled to
                            Allowed DIP Claim, each holder thereof shall             vote the
                            receive, in full satisfaction of its Claim (i) on        Refinanced
                            account of New Money DIP Claims, payment in              DIP Claims
                            full in cash; (ii) on account of Refinanced DIP          in Class 3
                            Claims, distribution of cash and commitments
                            under the Exit Facility in the manner set forth in the
                            Exit Facility Term Sheet; and/or (iii) if the Exit
                            Facility is not consummated, payment in full in
                            cash.
N/A       Administrative    On the Effective Date, except to the extent that a       N/A
          Claims            holder of an Allowed Administrative Claim and the
                            Debtor against which such Allowed Administrative
                            Claim is asserted, with the prior written consent of
                            the Plan Sponsor, agree to less favorable treatment
                            for such holder, each holder of an Allowed
                            Administrative Claim shall receive, in full
                            satisfaction of its Claim, payment in full in cash.
N/A       Priority Tax      Except to the extent that a holder of an Allowed         N/A
          Claims            Priority Tax Claim and the Debtor against which
                            such Allowed Priority Tax Claim is asserted, with
                            the prior written consent of the Plan Sponsor, agree
                            to less favorable treatment for such holder, each
                            holder of an Allowed Priority Tax Claim shall
                            receive, in full satisfaction of its Claim, treatment
                            in a manner consistent with section 1129(a)(9)(C)
                            of the Bankruptcy Code.
                       Classified Claims and Interests of the Debtors
Class 1   Other Secured     On the Effective Date, in full satisfaction of each Unimpaired;
          Claims            Allowed Other Secured Claim, each holder thereof deemed to
                            shall receive, at the option of the applicable Debtor, accept.
                            with the prior written consent of the Plan Sponsor:
                            (i) payment in full in cash; (ii) the collateral
                            securing its Allowed Other Secured Claim; (iii)
                            Reinstatement of its Other Secured Claim; or (iv)
                            such other treatment rendering its Allowed Other

                                               7
       Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 739 of 1298
                                                                                    EXECUTION VERSION
                                                                                      SUBJECT TO FRE 408
                                                                          SUBJECT TO MATERIAL REVISION
                                    Secured Claim Unimpaired in accordance with
                                    section 1124 of the Bankruptcy Code.
    Class 2   Other Priority        On the Effective Date, in full satisfaction of each             Unimpaired;
              Claims                Allowed Other Priority Claim, each holder thereof               deemed to
                                    shall receive payment in full in cash.                          accept.
    Class 3   RBL Claims            On the Effective Date, all RBL Claims will be                   Depending
                                    satisfied in full by one of the following: (i)                  on treatment
                                    distribution of their Pro Rata share of commitments             under the
                                    under the Exit Facility (in the manner set forth in             Plan –
                                    the Exit Facility Term Sheet) in exchange for the               unimpaired
                                    RBL Claims; or (ii) in the event that the Exit                  and deemed
                                    Facility is not consummated, payment in full in                 to accept;
                                    cash. For avoidance of doubt, there shall not be any            impaired and
                                    cash paid on account of the principal balance of                entitled to
                                    RBL Claims pursuant to any plan unless and until                vote.
                                    all Refinanced Claims are paid in full in cash on the
                                    Effective Date.
    Class 4   Term Loan             The Term Loan Claims shall be deemed Allowed                    Impaired;
              Claims                in the amount of $348.0 million in connection with              entitled to
                                    a global settlement pursuant to the Plan. 3                     vote.

                                    On the Effective Date, in full satisfaction of each
                                    Term Loan Claim, each holder thereof shall receive
                                    its Pro Rata share of 98.00% of the New Common
                                    Equity Pool.
    Class 5   Notes Claims          The Notes Claims shall be deemed Allowed in the Impaired;
                                    amount of $463.0 million in connection with a entitled to
                                    global settlement pursuant to the Plan.             vote.

                                    Noteholders will receive their respective Pro Rata
                                    share of 2.00% of the New Common Equity Pool.
                                    In addition, if Class 5 (Notes Claims) votes to
                                    accept the Plan, Noteholders shall receive (i) their
                                    respective Pro Rata share of Subscription Rights in
                                    the Rights Offering in an amount not to exceed the
                                    Maximum Noteholder Subscription Amount and
                                    (ii) if and only if the Rights Offering is fully
                                    subscribed in the amount of $100 million,
                                    Noteholders that subscribe to the maximum
                                    amount available to them in connection with the
                                    Rights Offering shall be permitted to participate in

3
         The Prepetition Term Loan Secured Parties reserve their respective rights to assert claims in accordance with
the Prepetition Term Loan Documents, including the post-petition interest and the Applicable Premium (as defined in
the Prepetition Term Loan Credit Agreement), in the event of termination of the RSA other than upon the Effective
Date.
                                                          8
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 740 of 1298
                                                                     EXECUTION VERSION
                                                                       SUBJECT TO FRE 408
                                                           SUBJECT TO MATERIAL REVISION
                          funding their pro rata share (calculated as the
                          proportion that the New Common Stock to be
                          issued to such holders pursuant to their
                          participation in the Rights Offering bears to the
                          aggregate amount of New Common Stock issued
                          pursuant to the Plan) of up to 49% of the aggregate
                          amount of the New Exit Note. For the avoidance
                          of doubt, the Plan Sponsor shall be entitled to
                          subscribe to the Rights Offering (including
                          oversubscription rights) and the New Exit Note in
                          connection with any Notes Claims held by the Plan
                          Sponsor to the same extent as any other holder of
                          Notes Claims.
Class 6A General          Holders of General Unsecured Claims (excluding          Depending
         Unsecured        Convenience Claims) will receive either (i) if          on treatment
         Claims           Class 5 (Notes Claims) votes to accept the Plan or      under the
                          the Bankruptcy Court approves of such treatment,        Plan –
                          payment in in full in cash, or such General             unimpaired
                          Unsecured Claims shall be reinstated, or (ii) if        and deemed
                          Class 5 (Notes Claims) votes to reject the Plan and     to accept;
                          the Bankruptcy Court does not approve payment           impaired and
                          in full in cash or reinstatement, payment in cash in    entitled to
                          an amount equal to the product of such General          vote.
                          Unsecured Claims times the projected recovery
                          rate for the Notes Claims pursuant to the Plan.
Class 6B Convenience      On the Effective Date, in full satisfaction of each     Unimpaired;
         Claims           Allowed Convenience Claim, each holder thereof          deemed to
                          shall receive payment in full in cash, or such          accept.
                          Allowed Convenience Claim shall be reinstated.
Class 7   Trade Claims    Holders of Allowed Trade Claims will be paid in Unimpaired;
                          the ordinary course of business, receive payment in deemed to
                          full in cash, or such Allowed Trade Claims shall be accept.
                          reinstated.
Class 8   Intercompany    On the Effective Date, Intercompany Claims shall        Impaired;
          Claims          be, at the option of the Debtors, with the consent of   deemed to
                          the Plan Sponsor, either Reinstated or canceled,        reject or
                          released, and extinguished without any                  Unimpaired;
                          distribution.                                           deemed to
                                                                                  accept
Class 9   Interests in    On the Effective Date, Interests in the Debtors         Impaired;
          Debtors other   other than Legacy Reserves shall be, at the option      deemed to
          than Legacy     of the Debtors, with the consent of the Plan            reject or
          Reserves        Sponsor, either Reinstated or canceled, released,       Unimpaired;
                          and extinguished without any distribution.              deemed to
                                                                                  accept

                                            9
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 741 of 1298
                                                                       EXECUTION VERSION
                                                                         SUBJECT TO FRE 408
                                                             SUBJECT TO MATERIAL REVISION
Class 10   Interests in      All Interests in Legacy Reserves will be canceled,   Impaired;
           Legacy            released, and extinguished as of the Effective       deemed to
           Reserves          Date, and will be of no further force or effect.     reject.

                  GENERAL PROVISIONS REGARDING THE PLAN
Subordination            The classification and treatment of Claims under the Plan shall
                         conform to the respective contractual, legal, and equitable
                         subordination rights of such Claims, and any such rights shall be
                         settled, compromised, and released pursuant to the Plan.
Restructuring                 The Confirmation Order shall be deemed to authorize, among
Transactions                  other things, all actions as may be necessary or appropriate to
                              effect any transaction described in, approved by, contemplated
                              by, or necessary to effectuate the Plan, including the Rights
                              Offering and the issuance of all securities, notes, instruments,
                              certificates, and other documents required to be issued pursuant
                              to the Restructuring, in each case in a manner acceptable to the
                              Plan Sponsor (collectively, the “Restructuring Transactions”).
                              On the Effective Date, the Debtors, as applicable, shall issue all
                              securities, notes, instruments, certificates, and other documents
                              required to be issued pursuant to the Restructuring.
Cancellation of Notes,        On the Effective Date, except to the extent otherwise provided in
Instruments, Certificates,    this Term Sheet or the Plan, all notes, instruments, certificates,
and Other Documents           and other documents evidencing Claims or Interests, including
                              credit agreements and indentures, shall be canceled and the
                              obligations of the Debtors and any non-Debtor Affiliates
                              thereunder or in any way related thereto shall be deemed satisfied
                              in full and discharged.
Executory Contracts and       The Debtors shall seek to assume or reject executory contracts
Unexpired Leases              and unexpired leases with the reasonable consent of the Plan
                              Sponsor. The Debtors shall not enter into any material contracts
                              during the Chapter 11 Cases without the prior written consent of
                              the Plan Sponsor, not to be unreasonably withheld. The Plan will
                              provide that the executory contracts and unexpired leases that are
                              not assumed or rejected as of the Confirmation Date (either
                              pursuant to the Plan or a separate motion) will be deemed
                              assumed pursuant to section 365 of the Bankruptcy Code. For the
                              avoidance of doubt, the Debtors shall obtain the Plan Sponsor’s
                              consent with respect to any decision to assume or reject an
                              executory contract or unexpired lease, including pursuant to the
                              Plan.
Retention of Jurisdiction     The Plan will provide for the retention of jurisdiction by the
                              Bankruptcy Court for usual and customary matters.
Discharge of Claims and       Pursuant to section 1141(d) of the Bankruptcy Code, and except
Termination of Interests      as otherwise specifically provided in the Plan, the Confirmation
                                              10
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 742 of 1298
                                                                    EXECUTION VERSION
                                                                      SUBJECT TO FRE 408
                                                          SUBJECT TO MATERIAL REVISION
                          Order or in any contract, instrument, or other agreement or
                          document created pursuant to the Plan, the distributions, rights,
                          and treatment that are provided in the Plan shall be in complete
                          satisfaction, discharge, and release, effective as of the Effective
                          Date, of Claims (including any Intercompany Claims resolved or
                          compromised after the Effective Date by the Reorganized
                          Debtors), Interests, and Causes of Action of any nature
                          whatsoever, including any interest accrued on Claims or Interests
                          from and after the Petition Date, whether known or unknown,
                          against, liabilities of, liens on, obligations of, rights against, and
                          Interests in, the Debtors or any of their assets or properties,
                          regardless of whether any property shall have been distributed or
                          retained pursuant to the Plan on account of such Claims and
                          Interests, including demands, liabilities, and Causes of Action
                          that arose before the Effective Date, any liability (including
                          withdrawal liability) to the extent such Claims or Interests relate
                          to services performed by employees of the Debtors prior to the
                          Effective Date and that arise from a termination of employment,
                          any contingent or non-contingent liability on account of
                          representations or warranties issued on or before the Effective
                          Date, and all debts of the kind specified in sections 502(g),
                          502(h), or 502(i) of the Bankruptcy Code, in each case whether
                          or not: (a) a Proof of Claim based upon such debt or right is filed
                          or deemed filed pursuant to section 501 of the Bankruptcy Code;
                          (b) a Claim or Interest based upon such debt, right, or Interest is
                          Allowed pursuant to section 502 of the Bankruptcy Code; or (c)
                          the holder of such a Claim or Interest has accepted the Plan. The
                          Confirmation Order shall be a judicial determination of the
                          discharge of all Claims and Interests subject to the occurrence of
                          the Effective Date.
Releases by the Debtors   Except as provided for in the Plan or the Confirmation Order,
                          pursuant to section 1123(b) of the Bankruptcy Code, for good and
                          valuable consideration, on and after the Effective Date, each
                          Released Party is deemed released and discharged by the Debtors,
                          the Reorganized Debtors, and their Estates from any and all
                          Causes of Action, including any derivative claims, asserted on
                          behalf of the Debtors, that the Debtors, the Reorganized Debtors,
                          or their Estates would have been legally entitled to assert in their
                          own right (whether individually or collectively) or on behalf of
                          the holder of any Claim against, or Interest in, a Debtor or other
                          Entity, based on or relating to, or in any manner arising from, in
                          whole or in part, the Debtors, the Debtors’ in- or out-of-court
                          restructuring efforts, intercompany transactions, the Equity
                          Backstop Commitment Agreement, the Exit Facility, the New
                          Exit Note (if any), the Chapter 11 Cases, the formulation,
                          preparation, dissemination, negotiation, or filing of the RSA, the
                                           11
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 743 of 1298
                                                                  EXECUTION VERSION
                                                                    SUBJECT TO FRE 408
                                                        SUBJECT TO MATERIAL REVISION
                         Disclosure Statement, the DIP Facility, the Equity Backstop
                         Commitment Agreement, the Plan, the Exit Facility, the New Exit
                         Note (if any) or any Restructuring Transaction, contract,
                         instrument, release, or other agreement or document created or
                         entered into in connection with the RSA, the Disclosure
                         Statement, the DIP Facility, or the Plan, the Equity Backstop
                         Commitment Agreement, the filing of the Chapter 11 Cases, the
                         pursuit of Confirmation, the pursuit of Consummation, the
                         administration and implementation of the Plan, including the
                         issuance or distribution of securities pursuant to the Plan, or the
                         distribution of property under the Plan or any other related
                         agreement, or upon any other act or omission, transaction,
                         agreement, event, or other occurrence taking place on or before
                         the Effective Date. Notwithstanding anything to the contrary in
                         the foregoing, the releases set forth above do not release
                         obligations of any party or Entity under the Plan, or any
                         document, instrument, or agreement executed to implement the
                         Plan.
Releases by Holders of   Except as provided for in the Plan or Confirmation Order, as of
Claims and Interests     the Effective Date, each Releasing Party is deemed to have
                         released and discharged each Released Party from any and all
                         Causes of Action, whether known or unknown, including any
                         derivative claims, asserted on behalf of the Debtors, that such
                         Entity would have been legally entitled to assert (whether
                         individually or collectively), based on or relating to, or in any
                         manner arising from, in whole or in part, the Debtors, the Debtors’
                         in- or out-of-court restructuring efforts, intercompany
                         transactions, the Equity Backstop Commitment Agreement, the
                         Exit Facility, the New Exit Note (if any), the Chapter 11 Cases,
                         the formulation, preparation, dissemination, negotiation, or filing
                         of the RSA, the Disclosure Statement, the DIP Facility, the Plan,
                         the Equity Backstop Commitment Agreement, the Exit Facility,
                         the New Exit Note (if any) or any Restructuring Transaction,
                         contract, instrument, release, or other agreement or document
                         created or entered into in connection with the RSA, the Disclosure
                         Statement, the DIP Facility, or the Plan, the filing of the Chapter
                         11 Cases, the pursuit of Confirmation, the pursuit of
                         Consummation, the administration and implementation of the
                         Plan, including the issuance or distribution of securities pursuant
                         to the Plan, or the distribution of property under the Plan or any
                         other related agreement, or upon any other related act or omission,
                         transaction, agreement, event, or other occurrence taking place on
                         or before the Effective Date. Notwithstanding anything to the
                         contrary in the foregoing, the releases set forth above do not
                         release obligations of any party or Entity under the Plan, or any

                                         12
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 744 of 1298
                                                                 EXECUTION VERSION
                                                                   SUBJECT TO FRE 408
                                                       SUBJECT TO MATERIAL REVISION
                       document, instrument, or agreement executed to implement the
                       Plan.
Exculpation            Except as provided for in the Plan or Confirmation Order, no
                       Exculpated Party shall have or incur, and each Exculpated Party
                       is released and exculpated from any Cause of Action for any
                       claim related to any act or omission in connection with, relating
                       to, or arising out of, the Chapter 11 Cases, the formulation,
                       preparation, dissemination, negotiation, or filing of the RSA and
                       related prepetition transactions, the Disclosure Statement, the
                       Plan, or any Restructuring Transaction, contract, instrument,
                       release or other agreement or document created or entered into in
                       connection with the Disclosure Statement or the Plan, the filing
                       of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit
                       of Consummation, the administration and implementation of the
                       Plan, including the issuance of securities pursuant to the Plan, or
                       the distribution of property under the Plan or any other related
                       agreement, except for claims related to any act or omission that is
                       determined in a final order to have constituted actual fraud, gross
                       negligence or willful misconduct, but in all respects such Entities
                       shall be entitled to reasonably rely upon the advice of counsel
                       with respect to their duties and responsibilities pursuant to the
                       Plan.
                       The Section 1125(e) Protected Parties have, and upon completion
                       of the Plan shall be deemed to have, participated in good faith and
                       in compliance with the applicable laws with regard to the
                       solicitation of votes and distribution of consideration pursuant to
                       the Plan and, therefore, are not, and on account of such
                       distributions shall not be, liable at any time for the violation of
                       any applicable law, rule, or regulation governing the solicitation
                       of acceptances or rejections of the Plan or such distributions made
                       pursuant to the Plan. Each of the Section 1125(e) Protected
                       Parties shall be entitled to and granted the protections and benefits
                       of section 1125(e) of the Bankruptcy Code.
Injunction             Except as otherwise expressly provided in the Plan or for
                       obligations issued or required to be paid pursuant to the Plan or
                       the Confirmation Order, all Entities who have held, hold, or may
                       hold claims or interests that have been released, discharged, or are
                       subject to exculpation are permanently enjoined, from and after
                       the Effective Date, from taking any of the following actions
                       against, as applicable, the Debtors, the Reorganized Debtors, the
                       Exculpated Parties, or the Released Parties: (a) commencing or
                       continuing in any manner any action or other proceeding of any
                       kind on account of or in connection with or with respect to any
                       such claims or interests; (b) enforcing, attaching, collecting, or
                       recovering by any manner or means any judgment, award, decree,
                                        13
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 745 of 1298
                                                                     EXECUTION VERSION
                                                                       SUBJECT TO FRE 408
                                                           SUBJECT TO MATERIAL REVISION
                            or order against such Entities on account of or in connection with
                            or with respect to any such claims or interests; (c) creating,
                            perfecting, or enforcing any encumbrance of any kind against
                            such Entities or the property or the estates of such Entities on
                            account of or in connection with or with respect to any such
                            claims or interests; (d) asserting any right of setoff, subrogation,
                            or recoupment of any kind against any obligation due from such
                            Entities or against the property of such Entities on account of or
                            in connection with or with respect to any such claims or interests
                            unless such holder has filed a motion requesting the right to
                            perform such setoff on or before the Effective Date, and
                            notwithstanding an indication of a claim or interest or otherwise
                            that such holder asserts, has, or intends to preserve any right of
                            setoff pursuant to applicable law or otherwise; and
                            (e) commencing or continuing in any manner any action or other
                            proceeding of any kind on account of or in connection with or
                            with respect to any such claims or interests released or settled
                            pursuant to the Plan.
Taxes                       The Plan and the Restructuring Transactions contemplated herein
                            and therein shall be implemented in a tax efficient manner
                            satisfactory to the Plan Sponsor, with prior notice to and in
                            consultation with the Debtors.

     OTHER MATERIAL PROVISIONS REGARDING THE RESTRUCTURING
Management     On the Effective Date, the Reorganized Debtors will continue all existing
Incentive Plan management compensation plans, and implement a new equity-based
               management incentive plan (the “Management Incentive Plan”) on
               terms and conditions set forth in the term sheet attached hereto as Exhibit
               C (the “MIP Term Sheet”) and otherwise acceptable to the Debtors and
               the Plan Sponsor. For the avoidance of doubt, the Plan will provide for
               the establishment of the Management Incentive Plan on the Effective
               Date in a manner acceptable to the Debtors and the Plan Sponsor.

Employment           Each of the Debtors’ “first day” or “second day” motions and proposed
Obligations          orders relating to wages, compensation, and benefits shall be in form and
                     substance acceptable to the Debtors and the Plan Sponsor. Wages,
                     compensation and benefit programs that do not relate to insiders shall be
                     continued after the Effective Date, unless otherwise agreed by the
                     Debtors and the Plan Sponsor and subject to the satisfaction and consent
                     of the Plan Sponsor (such consent not to be unreasonably withheld)
                     following receipt and analysis of satisfactory information from the
                     Debtors regarding such programs, which information the Debtors shall
                     provide as promptly as practicable.



                                             14
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 746 of 1298
                                                                      EXECUTION VERSION
                                                                        SUBJECT TO FRE 408
                                                            SUBJECT TO MATERIAL REVISION
                     The Company Parties will enter into amended and restated employment
                     agreements with senior executives on substantially the same terms as set
                     forth in the existing agreements, subject to conforming changes
                     associated with the MIP Term Sheet, including the Change in Control
                     definitions referenced therein. For the avoidance of doubt, the
                     reorganization of the Company will not constitute a Change in Control
                     under the applicable employment agreements.
Indemnification of   Consistent with applicable law, all indemnification provisions currently
Prepetition          in place (whether in the by-laws, certificates of incorporation or
Directors,           formation, limited liability company agreements, other organizational
Officers,            documents, board resolutions, indemnification agreements, employment
Managers, et al.     contracts, or otherwise) for the current and former directors, officers,
                     managers, employees, attorneys, accountants, investment bankers, and
                     other professionals of the Debtors, as applicable, shall be reinstated and
                     remain intact, irrevocable, and shall survive the effectiveness of the
                     Restructuring on terms no less favorable to such current and former
                     directors, officers, managers, employees, attorneys, accountants,
                     investment bankers, and other professionals of the Debtors than the
                     indemnification provisions in place prior to the Restructuring.
Claims of the        The Reorganized Debtors, as applicable, shall retain all rights to
Debtors              commence and pursue any Causes of Action, other than any Causes of
                     Action released by the Debtors pursuant to the release and exculpation
                     provisions outlined in this Term Sheet.
                     Prior to Consummation, the Debtors shall not settle, compromise or
                     discharge any Cause of Action that is not agreed to be released pursuant
                     to this Term Sheet without the consent of the Plan Sponsor.
Additional Plan      The Plan shall contain other customary provisions for chapter 11 plans of
Provisions and       this type. The Plan and Confirmation Order and all supporting and
Documentation        implementing documentation (including all briefs and other pleadings
                     filed in support thereof, all documents filed as part of the Plan
                     Supplement, and the Confirmation Order) shall be in form and substance
                     acceptable to the Debtors and the Plan Sponsor.
Conditions           The following shall be conditions to the Effective Date (the “Conditions
Precedent to         Precedent”):
Restructuring
                        (a) the Bankruptcy Court shall have entered the Confirmation
                            Order, which shall be in form and substance acceptable to the
                            Debtors and the Plan Sponsor, shall be a Final Order, and shall:

                              (i)   authorize the Debtors to take all actions necessary to enter
                                    into, implement, and consummate the contracts,
                                    instruments, releases, leases, indentures, and other
                                    agreements or documents created in connection with the
                                    Plan;



                                             15
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 747 of 1298
                                                               EXECUTION VERSION
                                                                 SUBJECT TO FRE 408
                                                     SUBJECT TO MATERIAL REVISION
                      (ii)   decree that the provisions of the Confirmation Order and
                             the Plan are nonseverable and mutually dependent;

                      (iii) authorize the Debtors, as applicable/necessary, to:
                            (A) implement the Restructuring Transactions, including
                            the Rights Offering; (B) distribute the New Common
                            Stock pursuant to the exemption from registration under
                            the Securities Act provided by section 1145 of the
                            Bankruptcy Code or other exemption from such
                            registration or pursuant to one or more registration
                            statements; (C) make all distributions and issuances as
                            required under the Plan, including cash and the New
                            Common Stock; and (D) enter into any agreements,
                            transactions, and sales of property as set forth in the Plan
                            Supplement, including the Exit Facility, the Equity
                            Backstop Commitment Agreement, the New Exit Note (if
                            any) and the Management Incentive Plan;

                      (iv) authorize the implementation of the Plan in accordance
                           with its terms; and

                      (v)    provide that, pursuant to section 1146 of the Bankruptcy
                             Code, the assignment or surrender of any lease or
                             sublease, and the delivery of any deed or other instrument
                             or transfer order, in furtherance of, or in connection with
                             the Plan, including any deeds, bills of sale, or assignments
                             executed in connection with any disposition or transfer of
                             assets contemplated under the Plan, shall not be subject to
                             any stamp, real estate transfer, mortgage recording, or
                             other similar tax.

                 (b) the Debtors shall have obtained all authorizations, consents,
                     regulatory approvals, rulings, or documents that are necessary to
                     implement and effectuate the Plan;

                 (c) the final versions of the Definitive Documentation, the Plan
                     Supplement and all of the schedules, documents, and exhibits
                     contained therein shall have been filed in a manner consistent in
                     all material respects with the RSA, this Term Sheet (including
                     all Exhibits hereto), and the Plan and shall be in form and
                     substance acceptable to the Plan Sponsor;

                 (d) the RSA shall remain in full force and effect;

                 (e) all conditions precedent to the Exit Facility shall have been
                     satisfied or waived in accordance with the Exit Facility Term
                     Sheet and definitive documentation to be entered in connection

                                      16
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 748 of 1298
                                                               EXECUTION VERSION
                                                                 SUBJECT TO FRE 408
                                                     SUBJECT TO MATERIAL REVISION
                       therewith and satisfactory to the RBL Agent and the Plan
                       Sponsor, or (in the alternative) all DIP Claims and RBL Claims
                       will be paid in full in cash;

                 (f)   if the Exit Facility will not be consummated, all conditions
                       precedent to an alternative senior secured revolving reserve-
                       based lending credit facility acceptable to the Plan Sponsor shall
                       have been satisfied or waived in accordance with the definitive
                       documentation to be entered in connection therewith;

                 (g) all conditions precedent to the New Exit Note (if any) shall have
                     been satisfied or waived in accordance with the terms thereof;

                 (h) the Bankruptcy Court shall have entered an order approving the
                     Equity Backstop Fee and authorizing payment thereof as an
                     Administrative Claim;

                 (i)   all conditions precedent to (i) the effectiveness of the Equity
                       Backstop Commitment Agreement and (ii) the occurrence of the
                       Rights Offering pursuant to the Equity Backstop Commitment
                       Agreement shall, in each case, have been satisfied or waived in
                       accordance with the Equity Backstop Commitment Agreement;

                 (j)   the aggregate amount of the (i) the Funded Revolving Loans (as
                       defined in the Exit Facility Term Sheet) and any New Term
                       Loans (as defined in the Exit Facility Term Sheet), in each case
                       on the Effective Date, or if the Exit Facility is not consummated,
                       the aggregate amount of obligations under any alternative senior
                       secured revolving reserve-based lending credit facility as of the
                       Effective Date, plus (ii) the Professional Claim Amount shall not
                       exceed $455 million (the “Senior Debt Cap”); provided that the
                       Senior Debt Cap shall be reduced dollar for dollar by the amount
                       of equity financing raised in cash by the Debtors pursuant to the
                       Plan in excess of $200 million on the Effective Date;

                 (k) all reasonable and documented professional fees and expenses
                     of the advisors to the Supporting Creditors payable pursuant to
                     the RSA, the Equity Backstop Commitment Agreement and the
                     DIP Credit Agreement, the Prepetition Term Loan Agent, the
                     Equity Backstop Parties, the DIP Lenders, the DIP Agent, the
                     Exit Agent, the Exit Lenders, the RBL Agent and the RBL
                     Lenders shall have been paid in full; and

                 (l)   the Debtors shall have implemented the Restructuring
                       Transactions, including the Rights Offering, and all transactions
                       contemplated by this Term Sheet (including all releases and
                       exculpations contemplated herein), in a manner consistent in all

                                      17
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 749 of 1298
                                                                    EXECUTION VERSION
                                                                      SUBJECT TO FRE 408
                                                          SUBJECT TO MATERIAL REVISION
                            respects with the RSA, this Term Sheet, and the Plan, pursuant
                            to documentation acceptable to the Debtors and the Plan
                            Sponsor.

                   The Debtors, with the prior written consent of the Plan Sponsor, may
Waiver of
                   waive any one or more of the Conditions Precedent to the Effective
Conditions
                   Date; provided the Debtors shall waive the Conditions Precedent set
Precedent to the
                   forth in clause (i) of the Conditions Precedent section of this Term Sheet
Effective Date
                   to the extent so requested by the Plan Sponsor.

    CORPORATE GOVERNANCE PROVISIONS/SECTION 1145 EXEMPTION
Governance         The board of directors of the Reorganized Debtors (the “New Board”)
                   shall consist of at least seven (7) members, consisting of (a) Dan
                   Westcott, CEO of Legacy Reserves, (b) Kyle Hammond, President and
                   COO of Legacy Reserves, (c) five (5) other board members, which may
                   include independent directors or current board members of the Company
                   Parties, to be selected by the Plan Sponsor or, to the extent applicable
                   with the prior written consent of the Plan Sponsor, a Partner, and (d) such
                   additional board members as may be appointed from time to time by the
                   Plan Sponsor that are mutually acceptable to the Plan Sponsor and the
                   Debtors, including, but not limited to, in connection with any listing
                   considerations and/or any equity investment by a Partner; provided that,
                   in the event that Noteholders acquire more than 20% of the New Common
                   Stock (on a fully diluted basis) as of the Effective Date, the Noteholders
                   shall be entitled to select one (1) of the five (5) other board members
                   referred to in the foregoing clause (c). For the avoidance of doubt, the
                   New Board shall be appointed in compliance with section 1129(a)(5) of
                   the Bankruptcy Code.

                   Corporate governance for the Reorganized Debtors, including charters,
                   bylaws, operating agreements, or other organization documents, as
                   applicable, shall be consistent with this Term Sheet and section
                   1123(a)(6) of the Bankruptcy Code (as applicable) and documentation
                   therefor shall be filed as part of the Plan Supplement and otherwise in
                   form and substance acceptable to the Debtors and the Plan Sponsor.

Equity Listing     Reorganized Legacy Reserves shall be constituted as a C-corporation
                   after the Effective Date unless otherwise determined by the Plan Sponsor,
                   with prior notice to and in consultation with the Debtors.

                   The Plan Sponsor, with prior notice to and in consultation with the
                   Debtors, shall determine the equity listing and reporting status of
                   Reorganized Legacy Reserves upon emergence (including, without
                   limitation, whether Reorganized Legacy Reserves will be listed OTC,
                   listed on a national exchange or will emerge as a private company), and
                   the Debtors and Reorganized Legacy Reserves shall use their best efforts
                                           18
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 750 of 1298
                                                                   EXECUTION VERSION
                                                                     SUBJECT TO FRE 408
                                                         SUBJECT TO MATERIAL REVISION
                   to effectuate such determination on the Effective Date or as soon as
                   possible thereafter. Unless otherwise directed by the Plan Sponsor, the
                   Debtors agree that Legacy Reserves will remain a public reporting
                   company with the Securities and Exchange Commission during the
                   pendency of the Chapter 11 Cases.

                   Should the Reorganized Debtors elect on or after the Effective Date to
                   reflect any ownership of the New Common Stock through the facilities
                   of the DTC, the Reorganized Debtors need not provide any further
                   evidence other than the Plan or the Confirmation Order with respect to
                   the treatment of the New Common Stock under applicable securities
                   laws. Notwithstanding anything to the contrary in the Plan, no Entity
                   (including, for the avoidance of doubt, DTC) shall be entitled to require
                   a legal opinion regarding the validity of any transaction contemplated by
                   the Plan, including, for the avoidance of doubt, whether the New
                   Common Stock is exempt from registration and/or eligible for DTC book-
                   entry delivery, settlement, and depository services. DTC shall be
                   required to accept and conclusively rely upon the Plan or Confirmation
                   Order in lieu of a legal opinion regarding whether the New Common
                   Stock is exempt from registration and/or eligible for DTC book-entry
                   delivery, settlement, and depository services.
Exemption from     The issuance of all securities under the Plan will be exempt from SEC
SEC Registration   registration under applicable law.

                   Registration rights (including demand and piggyback registration rights)
                   will be provided to the Plan Sponsor and the Equity Backstop Parties to
                   the extent they receive any “restricted” or “control” securities under the
                   terms of the Plan or any agreements entered into in connection with the
                   Plan pursuant to a registration rights agreement in form and substance
                   acceptable to the Plan Sponsor and reasonably acceptable to the Debtors
                   (the “Registration Rights Agreement”).
Shareholders       The New Common Equity Pool and all equity interests issued in
Agreement          connection with the Management Incentive Plan, the Equity Backstop
                   Fee, and the Rights Offering shall be subject to a shareholders
                   agreement in form and substance acceptable to the Plan Sponsor and
                   reasonably acceptable to the Debtors (the “Shareholders Agreement”).




                                           19
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 751 of 1298
                                                         EXECUTION VERSION
                                                                     SUBJECT TO FRE 408
                                                         SUBJECT TO MATERIAL REVISION

                                    Exhibit A

                                   Definitions

            Term                                   Definition

Administrative Claim   A Claim for costs and expenses of administration of the Chapter
                       11 Cases pursuant to sections 503(b), 507(a)(2), 507(b), or
                       1114(e)(2) of the Bankruptcy Code, including: (a) the actual and
                       necessary costs and expenses incurred on or after the Petition Date
                       until and including the Effective Date of preserving the Estates and
                       operating the Debtors’ businesses; (b) Allowed Professional
                       Claims; and (c) all fees and charges assessed against the Estates
                       pursuant to section 1930 of chapter 123 of title 28 of the United
                       States Code.

Affiliate              As defined in section 101(2) of the Bankruptcy Code.

Allowed                As to a Claim or an Interest, a Claim or an Interest allowed under
                       the Plan, under the Bankruptcy Code, or by a final order, as
                       applicable. For the avoidance of doubt, (a) there is no requirement
                       to file a Proof of Claim (or move the Bankruptcy Court for
                       allowance) to be an Allowed Claim under the Plan, and (b) the
                       Debtors may affirmatively determine to deem Unimpaired Claims
                       Allowed to the same extent such Claims would be allowed under
                       applicable nonbankruptcy law.

Backstop Commitment    As defined in the Term Sheet.

Bankruptcy Code        As defined in the Introduction.

Bankruptcy Court       As defined in the Introduction.

Cause of Action        Any claims, interests, damages, remedies, causes of action,
                       demands, rights, actions, suits, obligations, liabilities, accounts,
                       defenses, offsets, powers, privileges, licenses, liens, indemnities,
                       guaranties, and franchises of any kind or character whatsoever,
                       whether known or unknown, foreseen or unforeseen, existing or
                       hereinafter arising, contingent or non-contingent, liquidated or
                       unliquidated, secured or unsecured, assertable, directly or
                       derivatively, matured or unmatured, suspected or unsuspected, in
                       contract, tort, law, equity, or otherwise. Causes of Action also
                       include: (a) all rights of setoff, counterclaim, or recoupment and
                       claims under contracts or for breaches of duties imposed by law;
                       (b) the right to object to or otherwise contest Claims or Interests;
                       (c) claims pursuant to sections 362, 510, 542, 543, 544 through
                       550, or 553 of the Bankruptcy Code; and (d) such claims and
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 752 of 1298
                                                         EXECUTION VERSION
                                                                     SUBJECT TO FRE 408
                                                         SUBJECT TO MATERIAL REVISION

          Term                                    Definition

                       defenses as fraud, mistake, duress, and usury, and any other
                       defenses set forth in section 558 of the Bankruptcy Code.

Change in Control      As defined in the MIP Term Sheet.

Chapter 11 Cases       As defined in the Introduction.

Claim                  Any claim, as defined in section 101(5) of the Bankruptcy Code,
                       against any of the Debtors.

Class                  A category of holders of Claims or Interests pursuant to section
                       1122(a) of the Bankruptcy Code.

Company Parties        As defined in the Introduction.

Conditions Precedent   As defined in the Term Sheet.

Confirmation           Entry of the Confirmation Order on the docket of the Chapter 11
                       Cases.

Confirmation Date      The date on which the Bankruptcy Court enters the Confirmation
                       Order on the docket of the Chapter 11 Cases within the meaning
                       of Bankruptcy Rules 5003 and 9021

Confirmation Hearing   The hearing(s) before the Bankruptcy Court under section 1128 of
                       the Bankruptcy Code at which the Debtors seek entry of the
                       Confirmation Order.

Confirmation Order     The order of the Bankruptcy Court confirming the Plan under
                       section 1129 of the Bankruptcy Code, which order shall be in form
                       and substance acceptable to the Debtors and the Plan Sponsor.

Consummation           The occurrence of the Effective Date.

Convenience Claim      A General Unsecured Claim that is Allowed in an amount less than
                       $100,000.00.

Debtors                As defined in the Term Sheet.

Definitive             As defined in the RSA.
Documentation

DIP Agent              That certain administrative agent under the DIP Credit Agreement.

DIP Claim              Any Claim held by the DIP Lenders or the DIP Agent arising under
                       or related to the DIP Credit Agreement or the DIP Orders,



                                        21
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 753 of 1298
                                                         EXECUTION VERSION
                                                                      SUBJECT TO FRE 408
                                                          SUBJECT TO MATERIAL REVISION

         Term                                         Definition

                          including any and all fees, interest paid in kind, and accrued but
                          unpaid interest and fees arising under the DIP Credit Agreement.

DIP Documents             As defined in the Term Sheet.

DIP Facility              As defined in the Term Sheet.

DIP Lenders               As defined in the Term Sheet.

DIP Credit Agreement      As defined in the Term Sheet.

DIP Orders                As defined in the Term Sheet.

Disclosure Statement      The disclosure statement for the Plan, including all exhibits and
                          schedules thereto, which shall be in form and substance acceptable
                          to the Debtors and the Plan Sponsor.

Effective Date            The date that is the first Business Day after the Confirmation Date
                          on which all Conditions Precedent have been satisfied or waived
                          in accordance with the Plan.

Entity                    As defined in section 101(15) of the Bankruptcy Code.

Equity Backstop Amount As defined in the Term Sheet.

Equity Backstop           As defined in the Term Sheet.
Commitment Agreement

Equity Backstop Fee       As defined in the Term Sheet.

Equity Backstop Parties   As defined in the Term Sheet.

Estate                    The estate of any Debtor created under sections 301 and 541 of the
                          Bankruptcy Code upon the commencement of the applicable
                          Debtor’s Chapter 11 Case.




                                           22
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 754 of 1298
                                                         EXECUTION VERSION
                                                                  SUBJECT TO FRE 408
                                                      SUBJECT TO MATERIAL REVISION

           Term                                   Definition

Exculpated Parties    Collectively, and in each case, in its capacity as such: (a) the
                      Debtors, (b) Reorganized Debtors; (c) any official committees
                      appointed in the Chapter 11 Cases and each of their respective
                      members; (c) such Released Parties that are fiduciaries to the
                      Debtors’ Estates; and (d) with respect to each of the foregoing,
                      such Entity and its current and former affiliates, and such Entity’s
                      and its current and former affiliates’ current and former equity
                      holders, subsidiaries, officers, directors, managers, principals,
                      members, employees, agents, advisors, advisory board members,
                      financial advisors, partners, attorneys, accountants, investment
                      bankers, consultants, representatives, and other professionals,
                      each in their capacity as such.

Exit Agent            The administrative agent appointed under the Exit Facility.

Exit Facility         As defined in the Term Sheet.

Exit Lenders          The lenders under the Exit Facility.

Final Order           As applicable, an order or judgment of the Bankruptcy Court or
                      other court of competent jurisdiction with respect to the relevant
                      subject matter that has not been reversed, stayed, modified, or
                      amended, and as to which the time to appeal or seek certiorari has
                      expired and no appeal or petition for certiorari has been timely
                      taken, or as to which any appeal that has been taken or any petition
                      for certiorari that has been or may be filed has been resolved by
                      the highest court to which the order or judgment could be appealed
                      or from which certiorari could be sought or the new trial,
                      reargument, or rehearing shall have been denied, resulted in no
                      modification of such order, or has otherwise been dismissed with
                      prejudice.

General Unsecured     Any Claim other than an Administrative Claim, a Professional
Claims                Claim, a Secured Tax Claim, an Other Secured Claim, a Priority
                      Tax Claim, an Other Priority Claim, an RBL Claim, a Term Loan
                      Claim, a Notes Claim, Trade Claim or an Intercompany Claim.

Governmental Unit     As defined in section 101(27) of the Bankruptcy Code

GSO                   Funds managed or advised by GSO Capital Partners LP.

Impaired              With respect to any Class of Claims or Interests, a Class of Claims
                      or Interests that is impaired within the meaning of section 1124 of
                      the Bankruptcy Code.




                                       23
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 755 of 1298
                                                         EXECUTION VERSION
                                                                      SUBJECT TO FRE 408
                                                          SUBJECT TO MATERIAL REVISION

           Term                                     Definition

Incremental Downsize    As defined in the Term Sheet.

Incremental Equity      As defined in the Term Sheet.
Investment

Incremental             As defined in the Term Sheet.
Participation

Intercompany Claim      A Claim held by a Debtor or an Affiliate against a Debtor or an
                        Affiliate.

Intercompany Interest   An Interest held by a Debtor or an Affiliate of a Debtor.

Interest                Any Equity Security (as defined in section 101(16) of the
                        Bankruptcy Code) in any Debtor and any other rights, options,
                        warrants, stock appreciation rights, phantom stock rights,
                        restricted stock units, redemption rights, repurchase rights,
                        convertible, exercisable or exchangeable securities or other
                        agreements, arrangements or commitments of any character
                        relating to, or whose value is related to, any such interest or other
                        ownership interest in any Debtor.

Legacy Reserves         As defined in the Introduction.

Management Incentive    As defined in the Term Sheet.
Plan

Maximum Noteholder      As defined in the Term Sheet.
Subscription Amount

New Board               As defined in the Term Sheet.

New Common              100% of the New Common Stock issued and outstanding on the
Equity Pool             Effective Date to be distributed in accordance with the Plan,
                        subject to dilution on account of the Backstop Commitment, the
                        Rights Offering, the Incremental Equity Investment, the Equity
                        Backstop Fee, and the Management Incentive Plan.

New Common Stock        The common stock of Reorganized Legacy Reserves.

New Exit Note           As defined in the Term Sheet.

Noteholders             As defined in the Term Sheet.




                                         24
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 756 of 1298
                                                         EXECUTION VERSION
                                                                        SUBJECT TO FRE 408
                                                            SUBJECT TO MATERIAL REVISION

         Term                                           Definition

Noteholder Subscription     As defined in the Term Sheet.
Downsize

Notes Claim                 Any Claim arising under, derived from, or based upon the
                            Prepetition Notes Indentures.

Other Priority Claim        Any Claim other than an Administrative Claim or a Priority Tax
                            Claim entitled to priority in right of payment under section 507(a)
                            of the Bankruptcy Code.

Other Secured Claim         Any Secured Claim, including any Secured Tax Claim, other than
                            an RBL Claim, a Term Loan Claim or a DIP Claim. For the
                            avoidance of doubt, Other Secured Claims includes any Claim
                            arising under, derived from, or based upon any letter of credit
                            issued in favor of one or more Debtors, the reimbursement
                            obligation for which is either secured by a Lien on collateral or is
                            subject to a valid right of setoff pursuant to section 553 of the
                            Bankruptcy Code.

Oversubscription Rights     As defined in the Term Sheet.

Petition Date               The date on which the Chapter 11 Cases were commenced.

Plan                        As defined in the Term Sheet.

Plan Sponsor                As defined in the Term Sheet.

Plan Supplement             Any compilation of documents and forms of documents,
                            agreements, schedules, and exhibits to the Plan, which shall be
                            filed by the Debtors no later than ten (10) days before the
                            Confirmation Hearing or such later date as may be approved by
                            the Bankruptcy Court on notice to parties in interest, and
                            additional documents filed with the Bankruptcy Court prior to the
                            Effective Date as amendments to the Plan Supplement, each of
                            which shall be consistent in all respects with, and shall otherwise
                            contain, the terms and conditions set forth in the RSA and Term
                            Sheet, where applicable, and shall be in form and substance
                            acceptable to the Debtors and the Plan Sponsor.

Prepetition Intercreditor   That certain Intercreditor Agreement dated as of October 25, 2016,
Agreement                   by and among the Company Parties, Wells Fargo Bank, National
                            Association, as original priority lien agent, and Cortland Capital
                            Market Services LLC, as original junior lien agent.




                                             25
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 757 of 1298
                                                         EXECUTION VERSION
                                                                    SUBJECT TO FRE 408
                                                        SUBJECT TO MATERIAL REVISION

           Term                                     Definition

Prepetition Notes        As defined in the RSA.
Indentures

Prepetition RBL Agent    As defined in the RSA.

Prepetition RBL Credit   As defined in the RSA.
Agreement

Prepetition Term Loan    Cortland Capital Market Services LLC, in its capacity as
Agent                    administrative agent pursuant to the Prepetition Term Loan
                         Documents, its successors, assigns, or any replacement agent
                         appointed pursuant to the terms of the Prepetition Term Loan
                         Credit Agreement.

Prepetition Term Loan    That certain Term Loan Credit Agreement, dated as of October 25,
Credit Agreement         2016, by and among the Company Parties, as borrowers and/or
                         guarantors, Cortland Capital Market Services LLC, as Prepetition
                         Term Loan Agent, and the lenders and other parties party thereto
                         (as amended, restated, amended & restated, supplemented or
                         otherwise modified as of the date hereof).

Prepetition Term Loan    Collectively, the Prepetition Term Loan Credit Agreement, each
Documents                other Term Loan Document (as defined in the Prepetition Term
                         Loan Credit Agreement), and all other agreements, documents,
                         and instruments delivered or entered into in connection therewith
                         (including any guarantee agreements, pledge and collateral
                         agreements, intercreditor agreements, and other security
                         documents).

Priority Tax Claims      Any Claim of a Governmental Unit of the kind specified in section
                         507(a)(8) of the Bankruptcy Code.

Pro Rata                 The proportion that an Allowed Claim or an Allowed Interest in a
                         particular Class bears to the aggregate amount of Allowed Claims
                         or Allowed Interests in that Class.

Professional Claim       A Claim by a professional seeking an award by the Bankruptcy
                         Court of compensation for services rendered or reimbursement of
                         expenses incurred through and including the Confirmation Date
                         under sections 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), or
                         503(b)(5) of the Bankruptcy Code.

Professional Claim       The aggregate amount of Allowed and estimated Professional
Amount                   Claims and other Administrative Expenses on account of
                         professionals (including, for the avoidance of doubt, any



                                         26
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 758 of 1298
                                                         EXECUTION VERSION
                                                                    SUBJECT TO FRE 408
                                                        SUBJECT TO MATERIAL REVISION

         Term                                       Definition

                        transaction fees of financial advisors and/or investment bankers)
                        incurred upon, and after giving effect to the occurrence of, the
                        Effective Date to be paid by the Debtors’ estates less the total of
                        any escrowed or otherwise deposited amounts reserved by the
                        Debtors for payment of such Professional Claims.

Proof of Claim          A proof of Claim filed against any of the Debtors in the Chapter
                        11 Cases by the applicable Bar Date.

RBL Claim               Any Claim arising under, derived from, or based upon the
                        Prepetition RBL Credit Agreement.

RBL Lenders             The lenders under the Prepetition RBL Credit Agreement.

Refinanced DIP Claims   As defined in the Term Sheet.

Reinstated              With respect to Claims and Interests, that the Claim or Interest
                        shall be rendered unimpaired in accordance with section 1124 of
                        the Bankruptcy Code.

Released Parties        Collectively, and in each case, in its capacity as such: (a) the
                        Debtors; (b) the Reorganized Debtors; (c) the Plan Sponsor; (d)
                        the Supporting Creditors; (e) the Equity Backstop Parties; (f) the
                        Prepetition Term Loan Agent; (g) the DIP Lenders; (h) the DIP
                        Agent; (i) the Exit Lenders; (j) the Exit Agent; and (k) with respect
                        to each of the foregoing entities in clauses (a) through (k), such
                        Entity’s current and former affiliates and subsidiaries, and such
                        Entities’ and their current and former affiliates’ and subsidiaries’
                        current and former directors, managers, officers, equity holders
                        (regardless of whether such interests are held directly or
                        indirectly), predecessors, successors, and assigns, subsidiaries,
                        and each of their respective current and former equity holders
                        (regardless of whether such interests are held directly or
                        indirectly), officers, directors, managers, principals, members,
                        employees, agents, advisors, advisory board members, financial
                        advisors, partners, attorneys, accountants, investment bankers,
                        consultants, representatives, and other professionals.

Releasing Parties       Collectively, (a) the Debtors; (b) the Reorganized Debtors; (c) the
                        Plan Sponsor, (d) the Supporting Creditors; (e) the Equity
                        Backstop Parties; (f) the Prepetition Term Loan Agent; (g) the DIP
                        Lenders; (h) the DIP Agent; (i) the Exit Lenders; (j) the Exit
                        Agent; (k) all holders of Claims or Interests who either (1) vote to
                        accept or (2) do not opt out of granting the releases set forth in
                        Article [●] of the Plan by returning the opt-out election form to be



                                         27
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 759 of 1298
                                                         EXECUTION VERSION
                                                                       SUBJECT TO FRE 408
                                                           SUBJECT TO MATERIAL REVISION

          Term                                       Definition

                         included with the ballot or notice of non-voting status; and (l) with
                         respect to each of the foregoing entities in clauses (a) through (k),
                         such Entity’s its current and former affiliates and subsidiaries, and
                         such Entities’ and their current and former affiliates’ and
                         subsidiaries’ current and former directors, managers, officers,
                         equity holders (regardless of whether such interests are held
                         directly or indirectly), predecessors, successors, and assigns,
                         subsidiaries, and each of their respective current and former equity
                         holders (regardless of whether such interests are held directly or
                         indirectly), officers, directors, managers, principals, members,
                         employees, agents, advisors, advisory board members, financial
                         advisors, partners, attorneys, accountants, investment bankers,
                         consultants, representatives, and other professionals, each in their
                         capacity as such .

Reorganized Debtors      A Debtor, or any successor or assign thereto, by merger,
                         consolidation, or otherwise, on and after the Effective Date.

Reorganized Legacy       Legacy Reserves, or any successor or assign, by merger,
Reserves                 consolidation, or otherwise, on or after the Effective Date.

Restructuring            As defined in the Introduction.

Restructuring            As defined in the Term Sheet.
Transactions

Rights Offering          As defined in the Term Sheet.

Rights Offering          The procedures governing the Rights Offering attached as an
Procedures               exhibit to the Equity Backstop Commitment Agreement.

Rights Offering Shares   The shares of New Common Stock distributed pursuant to and in
                         accordance with the Rights Offering.

RSA                      As defined in the Term Sheet.

SEC                      The Securities and Exchange Commission.

Secured                  When referring to a Claim: (a) secured by a Lien on collateral to
                         the extent of the value of such collateral, as determined in
                         accordance with section 506(a) of the Bankruptcy Code or
                         (b) subject to a valid right of setoff pursuant to section 553 of the
                         Bankruptcy Code.

Secured Tax Claim        Any Secured Claim that, absent its Secured status, would be
                         entitled to priority in right of payment under section 507(a)(8) of


                                          28
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 760 of 1298
                                                         EXECUTION VERSION
                                                                       SUBJECT TO FRE 408
                                                           SUBJECT TO MATERIAL REVISION

          Term                                       Definition

                         the Bankruptcy Code (determined irrespective of time limitations),
                         including any related Secured Claim for penalties.

Securities Act           The Securities Act of 1933, as amended, 15 U.S.C. §§ 77a-77aa,
                         or any similar federal, state, or local law.

Section 1125(e) Protected The Exculpated Parties and such Released Parties that are
Parties                   fiduciaries other than to the Debtors’ Estates.

Senior Debt Cap          As defined in the Term Sheet.

Sponsor Equity           As defined in the Term Sheet.
Downsize

Subscription Rights      The rights to purchase Rights Offering Shares as set forth in the
                         Rights Offering Procedures.

Supporting Creditors     As defined in the RSA.

Term Loan Claim          Any Claim arising under, derived from, or based upon the
                         Prepetition Term Loan Credit Agreement, including any and all
                         fees, interest paid in kind, and accrued but unpaid interest and fees
                         arising under the Prepetition Term Loan Credit Agreement.

Term Loan Secured        Cortland Capital Market Services LLC, as Prepetition Term Loan
Parties                  Agent, and the lenders under the Prepetition Term Loan Credit
                         Agreement.

Term Sheet               As defined in the Introduction.

Trade Claims             Claims against the Debtors that are held by an entity (other than
                         operators of oil and gas properties arising under operating
                         agreements to which a Debtor is a party) arising on account of
                         labor performed, or services, materials, goods or equipment
                         furnished with respect to development, drilling, completion,
                         maintenance, repair, operations or related activity on or with
                         respect to any lands, material, machinery, supplies, improvements,
                         oil and gas leases, or wells or pipelines owned, in whole or in part,
                         by one or more of the Debtors.

Unimpaired               With respect to a Class of Claims or Interests, a Class of Claims
                         or Interests that is not Impaired.




                                          29
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 761 of 1298
                                                      EXECUTION VERSION
                                                           SUBJECT TO FRE 408
                                               SUBJECT TO MATERIAL REVISION

                             Exhibit B-1

                        DIP Credit Agreement
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 762 of 1298
                                                           POSTING VERSION
                                                            Subject to FRE 408




                 SENIOR SECURED SUPERPRIORITY
                     DEBTOR-IN-POSSESSION
                      CREDIT AGREEMENT

                     DATED AS OF JUNE [●], 2019

                                AMONG

                        LEGACY RESERVES LP,
                   as a debtor and debtor-in-possession,
                               as Borrower,

                 the other LOAN PARTIES party hereto,
                   as debtors and debtors-in-possession,
                              as Guarantors,

           WELLS FARGO BANK, NATIONAL ASSOCIATION,
              as Administrative Agent and Collateral Agent,

                                  AND

                   THE LENDERS PARTY HERETO



             SOLE LEAD ARRANGER AND BOOKRUNNER
            WELLS FARGO BANK, NATIONAL ASSOCIATION
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 763 of 1298



                                                  TABLE OF CONTENTS
                                                                                           Page
ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS .................................................. 1
          Section 1.01         Terms Defined Above ................................................................................ 1
          Section 1.02 Certain Defined Terms ............................................................................... 2
          Section 1.03         Types of Loans and Borrowings .............................................................. 30
          Section 1.04 Terms Generally....................................................................................... 30
          Section 1.05 Accounting Terms and Determinations; GAAP ...................................... 30
          Section 1.06 [Reserved] ................................................................................................ 31
          Section 1.07         Divisions .................................................................................................. 31
ARTICLE II THE CREDITS....................................................................................................... 31
          Section 2.01 Commitments ........................................................................................... 31
          Section 2.02 Loans and Borrowings ............................................................................. 32
          Section 2.03 Requests for Borrowings.......................................................................... 33
          Section 2.04 Interest Elections ...................................................................................... 34
          Section 2.05         Funding of Borrowings ............................................................................ 35
          Section 2.06         Termination and Reduction of Aggregate Commitments ........................ 36
          Section 2.07 [Reserved] ................................................................................................ 36
          Section 2.08 Letters of Credit ....................................................................................... 36
          Section 2.09 Collateral; Guarantees .............................................................................. 41
ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS;
             FEES .................................................................................................................. 43
          Section 3.01         Repayment of Loans ................................................................................ 43
          Section 3.02 Interest...................................................................................................... 43
          Section 3.03 Alternate Rate of Interest ......................................................................... 44
          Section 3.04 Prepayments ............................................................................................. 45
          Section 3.05 Fees .......................................................................................................... 46
ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS. ............ 47
          Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs ............... 47
          Section 4.02         Presumption of Payment by the Borrower ............................................... 48
          Section 4.03         Payments and Deductions by the Agent; Defaulting Lenders ................. 48
ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES;
            ILLEGALITY.................................................................................................... 51
          Section 5.01 Increased Costs ........................................................................................ 51
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 764 of 1298
                                                TABLE OF CONTENTS
                                                    (Continued)
                                                                                                                                     Page

        Section 5.02         Break Funding Payments ......................................................................... 52
        Section 5.03 Taxes ........................................................................................................ 53
        Section 5.04 Designation of Different Lending Office ................................................. 56
        Section 5.05 Illegality ................................................................................................... 56
ARTICLE VI CONDITIONS PRECEDENT .............................................................................. 57
        Section 6.01 Interim Facility Effective Date ................................................................ 57
        Section 6.02 Final Facility Effective Date .................................................................... 59
        Section 6.03         Conditions Precedent to Each Borrowing ................................................ 60
ARTICLE VII REPRESENTATIONS AND WARRANTIES ................................................... 62
        Section 7.01         Organization; Powers ............................................................................... 62
        Section 7.02         Authority; Enforceability ......................................................................... 62
        Section 7.03         Approvals; No Conflicts .......................................................................... 63
        Section 7.04         Financial Position; No Material Adverse Change ................................... 63
        Section 7.05 Litigation .................................................................................................. 63
        Section 7.06 Environmental Matters............................................................................. 64
        Section 7.07 Compliance with the Laws and Agreements; No Defaults ...................... 65
        Section 7.08         Investment Company Act ........................................................................ 65
        Section 7.09 Taxes ........................................................................................................ 65
        Section 7.10 ERISA ...................................................................................................... 65
        Section 7.11 Disclosure; No Material Misstatements ................................................... 66
        Section 7.12         Insurance .................................................................................................. 67
        Section 7.13         Restriction on Liens ................................................................................. 67
        Section 7.14         Subsidiaries .............................................................................................. 67
        Section 7.15         Location of Business and Offices ............................................................ 67
        Section 7.16 Properties; Titles, Etc. .............................................................................. 68
        Section 7.17 Maintenance of Properties ....................................................................... 68
        Section 7.18 Gas Imbalances, Prepayments ................................................................. 69
        Section 7.19         Marketing of Production .......................................................................... 69
        Section 7.20 Swap Agreements .................................................................................... 69
        Section 7.21         Use of Loans and Letters of Credit .......................................................... 70
        Section 7.22 [Reserved] ................................................................................................ 70
        Section 7.23 USA PATRIOT; AML Laws; Anti-Corruption Laws and Sanctions ...... 70
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 765 of 1298
                                                TABLE OF CONTENTS
                                                    (Continued)
                                                                                                                                     Page

        Section 7.24         International Operations........................................................................... 70
        Section 7.25         Accounts .................................................................................................. 70
        Section 7.26 [Reserved] ................................................................................................ 70
        Section 7.27 [Reserved] ................................................................................................ 70
        Section 7.28 DIP Orders ............................................................................................... 70
        Section 7.29 Budget ...................................................................................................... 70
        Section 7.30         Representations and Warranties of the Parent Guarantors ...................... 70
ARTICLE VIII AFFIRMATIVE COVENANTS ........................................................................ 71
        Section 8.01 Financial Statements; Other Information ................................................. 71
        Section 8.02 Notices of Material Events....................................................................... 74
        Section 8.03         Existence; Conduct of Business ............................................................... 75
        Section 8.04 Payment of Obligations............................................................................ 75
        Section 8.05         Performance of Obligations under Loan Documents............................... 76
        Section 8.06         Operation and Maintenance of Properties................................................ 76
        Section 8.07         Insurance .................................................................................................. 76
        Section 8.08         Books and Records; Inspection Rights .................................................... 77
        Section 8.09 Compliance with Laws ............................................................................ 77
        Section 8.10 Environmental Matters............................................................................. 77
        Section 8.11 Further Assurances................................................................................... 78
        Section 8.12 Reserve Reports ....................................................................................... 78
        Section 8.13 Title Information ...................................................................................... 79
        Section 8.14 Additional Collateral; Additional Guarantors .......................................... 80
        Section 8.15         ERISA Compliance .................................................................................. 80
        Section 8.16 [Reserved] ................................................................................................ 81
        Section 8.17 [Reserved] ................................................................................................ 81
        Section 8.18 Use of Proceeds........................................................................................ 81
        Section 8.19 [Reserved] ................................................................................................ 81
        Section 8.20 [Reserved] ................................................................................................ 81
        Section 8.21 Affirmative Covenants of the Parent Guarantors..................................... 81
        Section 8.22 [Reserved] ................................................................................................ 81
        Section 8.23         Delivery of Proposed DIP Orders ............................................................ 81
        Section 8.24 Cash Management .................................................................................... 82
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 766 of 1298
                                               TABLE OF CONTENTS
                                                   (Continued)
                                                                                                                                    Page

ARTICLE IX NEGATIVE COVENANTS ................................................................................. 82
        Section 9.01         Financial Covenants ................................................................................. 82
        Section 9.02 Debt .......................................................................................................... 82
        Section 9.03 Liens ......................................................................................................... 83
        Section 9.04         Dividends, Distributions and Redemptions ............................................. 84
        Section 9.05 Investments, Loans and Advances ........................................................... 84
        Section 9.06         Nature of Business ................................................................................... 85
        Section 9.07 [Reserved] ................................................................................................ 85
        Section 9.08 Proceeds of Loans; OFAC ....................................................................... 85
        Section 9.09         ERISA Compliance .................................................................................. 86
        Section 9.10         Sale or Discount of Receivables .............................................................. 87
        Section 9.11         Mergers, Divisions, Etc............................................................................ 87
        Section 9.12 Sale of Properties ..................................................................................... 87
        Section 9.13 Environmental Matters............................................................................. 88
        Section 9.14 Transactions with Affiliates ..................................................................... 88
        Section 9.15         Subsidiaries .............................................................................................. 88
        Section 9.16 Negative Pledge Agreements; Dividend Restrictions .............................. 88
        Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments .............................. 88
        Section 9.18 Swap Agreements .................................................................................... 88
        Section 9.19         Marketing Activities ................................................................................ 89
        Section 9.20 Accounting Changes ................................................................................ 89
        Section 9.21 New Accounts .......................................................................................... 89
        Section 9.22         Volumetric Production Payment .............................................................. 89
        Section 9.23         Passive Holding Company Status of Parent Guarantors .......................... 90
        Section 9.24         Negative Covenants of the Parent Guarantors ......................................... 90
        Section 9.25 Key Employee Plans ................................................................................ 90
        Section 9.26 [Reserved] ................................................................................................ 90
        Section 9.27 Superpriority Claims ................................................................................ 90
        Section 9.28         Bankruptcy Orders ................................................................................... 90
ARTICLE X EVENTS OF DEFAULT; REMEDIES ................................................................. 90
        Section 10.01 Events of Default ..................................................................................... 91
        Section 10.02 Remedies .................................................................................................. 94
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 767 of 1298
                                               TABLE OF CONTENTS
                                                   (Continued)
                                                                                                                                Page

         Section 10.03 Disposition of Proceeds ........................................................................... 95
ARTICLE XI THE AGENTS ...................................................................................................... 96
         Section 11.01 Appointment; Powers............................................................................... 96
         Section 11.02 Duties and Obligations of Agent.............................................................. 96
         Section 11.03 Action by Agent ....................................................................................... 97
         Section 11.04 Reliance by Agent .................................................................................... 97
         Section 11.05 Subagents ................................................................................................. 97
         Section 11.06 Resignation or Removal of Agent............................................................ 98
         Section 11.07 Agent and Lenders ................................................................................... 98
         Section 11.08 No Reliance .............................................................................................. 98
         Section 11.09 Agent May File Proofs of Claim .............................................................. 99
         Section 11.10 Authority of Agent to Release Collateral and Liens ................................ 99
         Section 11.11 Secured Cash Management Agreements ................................................. 99
         Section 11.12 The Arranger .......................................................................................... 100
ARTICLE XII MISCELLANEOUS .......................................................................................... 100
         Section 12.01 Notices ................................................................................................... 100
         Section 12.02 Waivers; Amendments ........................................................................... 101
         Section 12.03 Expenses, Indemnity; Damage Waiver .................................................. 103
         Section 12.04 Successors and Assigns.......................................................................... 105
         Section 12.05 Survival; Revival; Reinstatement .......................................................... 109
         Section 12.06 Counterparts; Integration; Effectiveness................................................ 109
         Section 12.07 Severability ............................................................................................ 110
         Section 12.08 Right of Setoff........................................................................................ 110
         Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE
                       OF PROCESS ........................................................................................ 110
         Section 12.10 Headings ................................................................................................ 112
         Section 12.11 Confidentiality ....................................................................................... 112
         Section 12.12 Interest Rate Limitation ......................................................................... 112
         Section 12.13 EXCULPATION PROVISIONS ........................................................... 113
         Section 12.14 Collateral Matters; Secured Swap Agreements; Secured Cash
                       Management Agreements ...................................................................... 114
         Section 12.15 No Third Party Beneficiaries ................................................................. 114
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 768 of 1298
                                                TABLE OF CONTENTS
                                                    (Continued)
                                                                                                                                 Page

         Section 12.16 USA PATRIOT Act Notice ................................................................... 114
         Section 12.17 Non-Fiduciary Status ............................................................................. 115
         Section 12.18 Cashless Settlement ............................................................................... 115
         Section 12.19 Joinder of Subsidiaries ........................................................................... 115
         Section 12.20 [Reserved] .............................................................................................. 115
         Section 12.21 [Reserved] .............................................................................................. 115
         Section 12.22 Acknowledgement and Consent to Bail-In of EEA Financial
                       Institutions.............................................................................................. 115
         Section 12.23 Acknowledgement Regarding Any Supported QFCs ............................ 116
ARTICLE XIII LOAN GUARANTEE ..................................................................................... 117
         Section 13.01 Guarantee ............................................................................................... 117
         Section 13.02 Guarantee of Payment ............................................................................ 118
         Section 13.03 No Discharge or Diminishment of Loan Guarantee .............................. 118
         Section 13.04 Defenses Waived ................................................................................... 119
         Section 13.05 Rights of Subrogation ............................................................................ 119
         Section 13.06 Reinstatement; Stay of Acceleration ...................................................... 119
         Section 13.07 Information ............................................................................................ 119
         Section 13.08 Taxes ...................................................................................................... 120
         Section 13.09 Maximum Liability ................................................................................ 120
         Section 13.10 Contribution ........................................................................................... 120
         Section 13.11 Representations and Warranties ............................................................. 121
         Section 13.12 Subordination of Indebtedness ............................................................... 121
         Section 13.13 Other Terms ........................................................................................... 122

Annex I                       Refinanced Loan Amounts
Annex II                      New Money Loan Commitments

Exhibit A                     Form of Note
Exhibit B                     Form of Borrowing Request
Exhibit C                     Form of Compliance Certificate
Exhibit D                     Form of Assignment and Assumption
Exhibit E                     Interim Order
Exhibit F-1-4                 Form of U.S. Tax Compliance Certificates
Exhibit G                     Initial Budget

Schedule 1.01                 Existing Letters of Credit
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 769 of 1298
                               TABLE OF CONTENTS
                                   (Continued)
                                                                        Page

Schedule 7.05      Litigation
Schedule 7.14      Subsidiaries
Schedule 7.15      Location of Businesses
Schedule 7.18      Gas Imbalances
Schedule 7.19      Marketing Contracts
Schedule 7.20      Swap Agreements
Schedule 7.25      Accounts
Schedule 9.02(e)   Existing Debt
Schedule 9.02(f)   Debt Related to Oil and Gas Operations
Schedule 9.03(d)   Liens on Property
Schedule 9.05(a)   Investments
Schedule 13.11     Guarantor Corporate Information
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 770 of 1298



        This SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT dated as of June [●], 2019 (this “Agreement”), is among Legacy Reserves LP,
as a debtor and debtor-in-possession, a limited partnership duly formed and existing under the
laws of the State of Delaware (the “Borrower”), the other Loan Parties party hereto, each of the
Lenders from time to time party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION (in its individual capacity, “Wells Fargo”), as administrative agent and
collateral agent for the Lenders (in such capacity, together with its successors in such capacity,
the “Agent”) and as Issuing Bank under and as defined herein.

                                          RECITALS

       A.     On June [●], 2019 (the “Petition Date”), the Borrower and the Guarantors (in such
capacity, each a “Debtor” and collectively, the “Debtors”) filed voluntary petitions for relief
under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the
Bankruptcy Court;

        B.     The Borrower has requested that the Lenders provide the Borrower with a debtor-
in-possession, superpriority, senior secured revolving loan credit facility in an aggregate
principal amount of up to $350,000,000 (the “DIP Facility”) in Commitments and Loans from
the Lenders, which shall consist of (x) a new money revolving loan facility in the aggregate
principal amount of up to $100,000,000, which shall include a sub-facility of up to $1,000,000
for the issuance of Letters of Credit (together the “New Money Facility”) and (y) an $87,500,000
term loan upon entry of the Interim Order and a $162,500,000 term loan upon entry of the Final
Order, for a total of $250,000,000, to roll up the Existing Loans under the Existing Credit
Agreement (the “Refinancing Facility”), in each case to be afforded the liens and priority set
forth in the DIP Orders and as set forth in the other Loan Documents and to be used during the
Bankruptcy Cases for the purposes set forth in Section 7.21, and which New Money Facility
shall be available for borrowings and other extensions of credit as of the Interim Facility
Effective Date, subject in all respects to the terms set out herein and in the other Loan
Documents; and

         C.      By execution and delivery of this Agreement and the other Loan Documents and
entry of the applicable DIP Order, the Guarantors, as applicable, agree to guarantee the
Obligations, and the Borrower and each Guarantor agrees to secure all of the Obligations by
granting to the Agent, for the benefit of the Secured Parties, a lien and security interest in respect
of, and on, substantially all of each Debtor’s respective assets, on and subject to the terms and
priorities set forth in the DIP Orders and the other Loan Documents.

        In consideration of the mutual covenants and agreements herein contained and of the
loans, extensions of credit and commitments hereinafter referred to, the parties hereto agree as
follows:

                                    ARTICLE I
                      DEFINITIONS AND ACCOUNTING MATTERS

       Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.



                                                  1
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 771 of 1298



        Section 1.02 Certain Defined Terms. Unless otherwise defined in this Agreement, as
used in this Agreement, the following terms have the meanings specified below:

        “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to
the Alternate Base Rate.

       “Adequate Protection Liens” has the meaning assigned such term in the DIP Orders.

         “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal
to (a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.

       “Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

       “Affected Loans” has the meaning assigned such term in Section 5.05.

        “Affiliate” means, with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or is under common
Control with the Person specified.

       “Aggregate Commitments” at any time, means the sum of the aggregate amount of the
Commitments of all of the New Money Lenders at such time, as the same may be reduced or
terminated pursuant to Section 2.06.

        “Alternate Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on such day plus
½ of 1% and (c) the LIBO Rate for a one month Interest Period on such day (or if such day is not
a Business Day, the immediately preceding Business Day) plus 1%, provided that, in the context
of this definition of Alternate Base Rate and for the avoidance of doubt, the LIBO Rate for any
day shall be based on the rate as quoted at approximately 11:00 a.m. London time on such day to
the Agent’s London office for dollar deposits of $5,000,000 having a one-month maturity. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate, respectively.

       “AML Laws” means all laws, rules, and regulations of any jurisdiction applicable to any
Lender or any Debtor from time to time concerning or relating to anti-money laundering.

       “Anti-Corruption Laws” means all laws, rules, and regulations of any jurisdiction
applicable to any Debtor from time to time concerning or relating to bribery or corruption.

        “Applicable Margin” means, for any day, (a) with respect to any Refinanced Loan (which
shall be an ABR Loan), 3.50% per annum and (b) with respect to any New Money Loan (i) that
is a Eurodollar Loan, 5.25% per annum and (ii) that is an ABR Loan, 4.25% per annum.




                                                2
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 772 of 1298



       “Applicable Percentage” means, with respect to any New Money Lender, the percentage
of the Aggregate Commitments represented by such Lender’s Commitment at such time;
provided that, at any time a Defaulting Lender shall exist, “Applicable Percentage” shall mean
the percentage of the Aggregate Commitments (disregarding any Defaulting Lenders’
Commitment at such time, but subject to Section 4.03) represented by such Lender’s
Commitment. If the Aggregate Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Aggregate Commitments most recently in effect
giving effect to any assignments.

        “Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and (b) any
other Person (or any credit support provider of such Person) whose issuer rating or whose long
term senior unsecured debt rating is BBB-/Baa3 by S&P or Moody’s (or their equivalent) or
higher.

       “Approved Plan of Reorganization” means the “Plan” as defined in the DIP Order.

       “Arranger” means Wells Fargo, in its capacity as sole lead arranger and sole bookrunner
hereunder.

       “Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required by
Section 12.04(b)), and accepted by the Agent, in the form of Exhibit D or any other form
approved by the Agent.

       “Availability Period” means the period from the Interim Facility Effective Date, to, but
excluding, the Termination Date.

        “Available Commitments” means (a) during the Interim Period, the Interim Facility Cap
and (b) during the Final Period, the Aggregate Commitments.

       “Available Funds” means, as of any date of determination, the amount by which the
Available Commitments on such date exceed the total Revolving Credit Exposure of all Lenders
on such date.

       “Avoidance Actions” means all claims and causes of action under sections 502(d), 544,
545, 547, 548, 549 and 550 of the Bankruptcy Code.

       “Avoidance Action Proceeds” means any and all proceeds of any Avoidance Action.

       “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

        “Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to time which
is described in the EU Bail-In Legislation Schedule.




                                               3
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 773 of 1298



       “Bankruptcy Cases” means the cases of the Debtors filed under Chapter 11 of the
Bankruptcy Code in the Bankruptcy Court from and after the Petition Date including any and all
proceedings arising in or related to such cases.

       “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District
of Texas.

        “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule 13d-5
under the Securities Exchange Act, except that in calculating the beneficial ownership of any
particular “person” (as that term is used in Section 13(d)(3) of the Securities Exchange Act),
such “person” will be deemed to have beneficial ownership of all securities that such “person”
has the right to acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent condition. The
terms “Beneficially Owns” and “Beneficially Owned” have correlative meanings.

      “Beneficial Ownership Certification” shall mean a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

       “Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

       “Binger” means Binger Operations, LLC, an Oklahoma limited liability company.

        “Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

       “Borrowing” means Loans of the same Type, made, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period is in effect.

       “Borrowing Request” means a request by the Borrower for a Borrowing in accordance
with Section 2.03 and substantially in the form of Exhibit B.

       “Budget” means a thirteen-week rolling operating budget and cash flow forecast, in form
and substance reasonably acceptable to the Agent.

       “Business Day” means any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City or Houston, Texas are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a payment or
prepayment of principal of or interest on, or a conversion of or into, or the Interest Period for, a
Eurodollar Loan or a notice by the Borrower with respect to any such Borrowing or continuation,
payment, prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.

       “Capital Expenditure Budget” means a budget setting forth the projected capital
expenditures of the Loan Parties for the calendar year 2019, in form and substance reasonably
acceptable to the Agent.




                                                 4
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 774 of 1298



        “Capital Leases” means, in respect of any Person, all leases which shall have been, or
should have been, in accordance with GAAP, recorded as capital leases on the balance sheet of
the Person liable (whether contingent or otherwise) for the payment of rent thereunder.

       “Carve-Out” has the meaning assigned to such term in the DIP Order.

        “Cash Collateralize” means, in respect of any obligation, the provision, and pledge (as a
security interest with the priority set forth in the DIP Order) of, cash collateral in dollars, at a
location and pursuant to documentation in form and substance satisfactory to the Agent and the
Issuing Bank (and “Cash Collateralization” has a corresponding meaning).

       “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card, electronic funds transfer
and other cash management services.

        “Cash Management Order” means one or more orders of the Bankruptcy Court, including
any interim and/or final orders, entered in the Bankruptcy Cases, together with all extensions,
modifications and amendments thereto, in form and substance reasonably satisfactory to the
Agent, which, among other matters, authorizes the Borrower and the Guarantors to maintain their
existing cash management system.

        “Cash Receipts” means all cash received by or on behalf of any Debtor, including
without limitation: (a) amounts payable under or in connection with any Oil and Gas Properties;
(b) cash representing operating revenue earned or to be earned by any Debtor; (c) proceeds from
Loans; and (d) any other cash received by or on behalf of any Debtor from whatever source
(including amounts received in respect of the liquidation of any Swap Agreement and amounts
received in respect of any disposition of Property).

       “Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or similar
proceeding of, any Property of any Debtor having a fair market value in excess of $250,000 in
the aggregate for any calendar year.

        “Change in Control” means (a) the Parent ceases to (i) be the Beneficial Owner of 100%
of the Equity Interests of Legacy GP, (ii) Control Legacy GP or (iii) be the Beneficial Owner of
100% of the limited partner Equity Interests in the Borrower; (b) Legacy GP ceases to be the sole
general partner of the Borrower; (c) the direct or indirect sale, lease, transfer, conveyance or
other disposition (other than by way of merger or consolidation), in one or a series of related
transactions, of all or greater than 50% of the properties or assets (determined by reference to fair
market value of such properties and assets at the time of such sale, lease, transfer, conveyance or
other disposition) of the Debtors taken as a whole, to any “person” (as that term is used in
Section 13(d)(3) of the Securities Exchange Act); or (d) the consummation of any transaction
(including, without limitation, any merger or consolidation) the result of which is that any
“person” (as that term is used in Section 13(d)(3) of the Securities Exchange Act) becomes the
Beneficial Owner, directly or indirectly, of more than 50% of the Equity Interests of the Parent,
measured by voting power rather than number of shares, units or the like.




                                                 5
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 775 of 1298



        “Change in Law” means (a) the adoption of any law, rule or regulation after the date of
this Agreement, (b) any change in any law, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of Section 5.01(b), by any
lending office of such Lender or by such Lender’s or the Issuing Bank’s holding company, if
any) with any request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided that
notwithstanding anything herein to the contrary (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith, or in implementation thereof and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International Settlements,
the Basel Committee on Banking Regulations and Supervisory Practices (or any successor
similar authority) or the United States financial regulatory authorities, in each case pursuant to
Basel III, shall be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated, issued or implemented.

       “Chapter 11 Milestones” shall have the meaning assigned to such term in the DIP Orders.

       “Code” means the Internal Revenue Code of 1986, as amended from time to time, and
any successor statute.

        “Collateral” means all assets and Property of any kind (including all assets pledged
under, and the “Collateral” as defined in, the Existing Security Instruments) that is subject to a
Lien in favor of the Agent to secure the Obligations or which under the terms of any Loan
Document is purported to be subject to such Lien, which includes, for the avoidance of doubt, all
existing (whether pre- or post-petition) and after-acquired, tangible and intangible, personal and
real property and assets of each of the Loan Parties and any proceeds thereof and, subject to
approval by the Bankruptcy Court pursuant to the Final Order, any Avoidance Action Proceeds;
provided that the Collateral shall not include the Excluded Assets; provided, further that
notwithstanding anything in this Agreement or any other Loan Document to the contrary, the
Collateral does not include any Building or Manufactured (Mobile) Home (each as defined in the
applicable Flood Insurance Regulations) and no Building or Manufactured (Mobile) Home will
be encumbered by any Loan Document unless and until the Lenders are given 30 days’ prior
written notice thereof and each Lender confirms within such 30 day period to the Agent that its
flood due diligence has been completed and flood insurance compliances has been confirmed
(including the receipt of evidence of any required flood insurance); provided, further however,
that any Building or Manufactured (Mobile) Home located at 1760 Anderson County Road 2608,
Tennessee Colony, Anderson County, Texas 75681-0000 shall be included as “Collateral”
hereunder.

       “Commitment” means, with respect to each Lender, the commitment of such Lender to
make New Money Loans and to acquire participations in Letters of Credit hereunder in an
aggregate principal amount at any one time outstanding not to exceed the amounts set forth
opposite such Lender’s name as its “Commitment” on Annex II (as such Annex II may be
amended or modified from time to time in connection with any reduction or modification to any
Commitment or to the Aggregate Commitments pursuant to this Agreement), expressed as an
amount representing the maximum aggregate amount of such Lender’s Revolving Credit


                                                6
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 776 of 1298



Exposure hereunder, as such Commitment may be (a) modified from time to time pursuant to
Section 2.06 and (b) modified from time to time pursuant to assignments by or to such Lender
pursuant to Section 12.04(b).

       “Commitment Fee Rate” means 1.00% per annum.

       “Committee” means the statutory official committee of unsecured creditors appointed in
the Bankruptcy Cases.

       “Commodity Account” has the meaning assigned to such term in the UCC.

       “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute, and any regulations promulgated
thereunder.

       “Confirmation Order” means an order, in form and substance reasonably satisfactory to
the Agent, confirming the Approved Plan of Reorganization.

       “Consolidated Subsidiaries” means, (a) with respect to the Borrower, each Subsidiary of
the Borrower (whether now existing or hereafter created or acquired) the financial statements of
which shall be (or should have been) consolidated with the financial statements of the Borrower
in accordance with GAAP and (b) with respect to the Parent, each Subsidiary of the Parent
(whether now existing or hereafter created or acquired) the financial statements of which shall be
(or should have been) consolidated with the financial statements of the Parent in accordance with
GAAP.

        “Continuing Directors” means, as of any date of determination, any member of the board
of directors of the Parent who (a) was a member of such board of directors on the Petition Date
or (b) was nominated for election or elected to such board of directors with the approval of a
majority of the Continuing Directors who were members of such board of directors at the time of
such nomination or election.

        “Control” means the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. For the purposes of this definition, and without limiting
the generality of the foregoing, any Person that owns directly or indirectly ten percent (10%) or
more of the Equity Interests having ordinary voting power for the election of the directors or
other governing body of a Person will be deemed to “control” such other Person. “Controlling”
and “Controlled” have meanings correlative thereto.

        “Debt” means, for any Person, the sum of the following (without duplication): (a) all
obligations of such Person for borrowed money or evidenced by bonds, bankers’ acceptances,
debentures, notes or other similar instruments; (b) all obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, surety or other bonds and similar
instruments; (c) all accounts payable, accrued expenses, liabilities or other obligations of such
Person, in each such case to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases; (f) all Debt (as



                                                7
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 777 of 1298



defined in the other clauses of this definition) of others secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such Person or in which
such Person otherwise assures a creditor against loss of the Debt (howsoever such assurance
shall be made) to the extent of the lesser of the amount of such Debt and the maximum stated
amount of such guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants of any other
Person or to purchase the Debt or Property of any other Person; (i) obligations to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in consideration of
one or more advance payments, other than gas balancing arrangements in the ordinary course of
business; (j) obligations to pay for goods or services whether or not such goods or services are
actually received or utilized by such Person; (k) any Debt of a partnership for which such Person
is liable either by agreement, by operation of law or by a Governmental Requirement but only to
the extent of such liability; (l) Disqualified Capital Stock; and (m) the undischarged balance of
any production payment created by such Person or for the creation of which such Person directly
or indirectly received payment. The Debt of any Person shall include all obligations of such
Person of the character described above to the extent such Person remains legally liable in
respect thereof notwithstanding that any such obligation is not included as a liability of such
Person under GAAP.

       “Debtor Relief Laws” means the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar debtor relief
laws of the United States or other applicable jurisdictions from time to time in effect.

       “Default” means any event or condition which constitutes an Event of Default or which
upon notice, lapse of time or both would, unless cured or waived, become an Event of Default.

        “Defaulting Lender” means any Lender, as determined by the Agent, that has (a) failed to
fund any portion of its Loans or participations in Letters of Credit within three (3) Business Days
of the date required to be funded by it hereunder, (b) notified the Borrower, the Agent, the
Issuing Bank or any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect that it does not
intend to comply with its funding obligations under this Agreement or under other agreements in
which it commits to extend credit, (c) failed, within three (3) Business Days after request by the
Agent or the Borrower, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then outstanding Letters of
Credit, (d) otherwise failed to pay over to the Agent or any other Lender any other amount
required to be paid by it hereunder within three (3) Business Days of the date when due, unless
the subject of a good faith dispute, (e) or has a direct or indirect parent company that has become
the subject of a Bail-In Action, or (f) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any such proceeding
or appointment or has a parent company that has become the subject of a bankruptcy or



                                                8
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 778 of 1298



insolvency proceeding, or has had a receiver, conservator, trustee or custodian appointed for it,
or has taken any action in furtherance of, or indicating its consent to, approval of or acquiescence
in any such proceeding or appointment; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination by the Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a) through (f) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 4.03(f)) upon delivery of written notice of such
determination to the Borrower, the Issuing Bank and the Lenders.

       “Deposit Account” has the meaning assigned to such term in the UCC.

       “Dew Gathering LLC” means Dew Gathering LLC, a Texas limited liability company
and a Wholly-Owned Subsidiary of the Borrower.

       “DIP Order” means the Interim Order and the Final Order, as applicable.

        “Disqualified Capital Stock” means any Equity Interest that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable) or upon the
happening of any event, matures or is mandatorily redeemable for any consideration other than
other Equity Interests (which would not constitute Disqualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is convertible or exchangeable for Debt or redeemable
for any consideration other than other Equity Interests (which would not constitute Disqualified
Capital Stock) at the option of the holder thereof, in whole or in part, on or prior to the date that
is one year after the earlier of (a) the Maturity Date and (b) the date on which there are no Loans,
LC Exposure or other obligations hereunder outstanding and all of the Commitments are
terminated.

       “dollars” or “$” refers to lawful money of the United States of America.

       “Domestic Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America or any state thereof or the District of Columbia.

        “EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an EEA
Resolution Authority, (b) any entity established in an EEA Member Country which is a parent of
an institution described in clause (a) of this definition, or (c) any financial institution established
in an EEA Member Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its parent.

       “EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.




                                                  9
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 779 of 1298



        “EEA Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country (including any
delegee) having responsibility for the resolution of any EEA Financial Institution.

        “Environmental Laws” means any and all Governmental Requirements pertaining in any
way to health, safety the environment or the preservation or reclamation of natural resources, in
effect in any and all jurisdictions in which any Debtor is conducting or at any time has conducted
business, or where any Property of any Debtor is located, including without limitation, the Oil
Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended,
the Federal Water Pollution Control Act, as amended, the Occupational Safety and Health Act of
1970, as amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control Act, as
amended, the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, and other environmental conservation or
protection Governmental Requirements. The term “oil” shall have the meaning specified in
OPA, the terms “hazardous substance” and “release” (or “threatened release”) have the meanings
specified in CERCLA, the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA and the term “oil and gas waste” shall have the meaning specified in Section
91.1011 of the Texas Natural Resources Code (“Section 91.1011”); provided, however, that (a)
in the event either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to broaden the
meaning of any term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or other jurisdiction
in which any Property of any Debtor is located establish a meaning for “oil,” “hazardous
substance,” “release,” “solid waste,” “disposal” or “oil and gas waste” which is broader than that
specified in either OPA, CERCLA, RCRA or Section 91.1011, such broader meaning shall
apply.

        “Equity Interests” means shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or other equity ownership
interests in a Person, and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such Equity Interest (other than, prior to conversion into common Equity
Interests, the Existing Convertible Senior Notes).

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

        “ERISA Affiliate” means each trade or business (whether or not incorporated) which
together with any Debtor would be deemed to be a “single employer” within the meaning of
section 4001(b)(1) of ERISA or subsections (b), (c), (m) or (o) of section 414 of the Code.

       “ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA and
the regulations issued thereunder, (b) the withdrawal of any Debtor or any ERISA Affiliate from
a Plan during a plan year in which it was a “substantial employer” as defined in section
4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under section 4041 of ERISA, (d) the institution of
proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of withdrawal liability


                                                10
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 780 of 1298



pursuant to Section 4202 of ERISA or (f) any other event or condition which might constitute
grounds under section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.

       “Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by
reference to the Adjusted LIBO Rate.

       “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time to time.

       “Event of Default” has the meaning assigned such term in Section 10.01.

        “Excepted Liens” means (a) Liens for Taxes, assessments or other governmental charges
or levies (i) which are not delinquent; (ii) the nonpayment of which is permitted or required by
the Bankruptcy Code; or (iii) which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP; (b) Liens in
connection with workers’ compensation, unemployment insurance or other social security, old
age pension or public liability obligations which are not delinquent or which are being contested
in good faith by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (c) statutory landlord’s liens, operators’, vendors’, carriers’,
warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties each of which is
in respect of obligations that are not delinquent or which are being contested in good faith by
appropriate action and for which the Parent or any other Debtor, as applicable, maintains
adequate reserves in accordance with GAAP; (d) contractual Liens which arise in the ordinary
course of business of the Debtors under operating agreements, joint venture agreements, oil and
gas partnership agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development agreements,
gas balancing or deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other geophysical permits or
agreements, and other agreements which are usual and customary in the oil and gas business and
are for claims which are not delinquent or which are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially impair the use of the
Property covered by such Lien for the purposes for which such Property is held by any Debtor or
materially impair the value of such Property subject thereto; (e) Liens arising solely by virtue of
any statutory or common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds maintained with a
creditor depository institution, provided that no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor in excess of those
set forth by regulations promulgated by the Board and no such deposit account is intended by
any Debtor to provide collateral to the depository institution; (f) easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any Property of any


                                                11
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 781 of 1298



Debtor for the purpose of roads, pipelines, transmission lines, transportation lines, distribution
lines for the removal of gas, oil, coal or other minerals or timber, and other like purposes, or for
the joint or common use of real estate, rights of way, facilities and equipment, in each case,
incurred in the ordinary course of business, which do not secure any Debt or other monetary
obligations and which do not materially impair the use of such Property for the purposes of
which such Property is held by any Debtor or materially impair the value of such Property
subject thereto; (g) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other obligations of a like
nature incurred in the ordinary course of business and to the extent the Debt in respect thereof is
permitted by Section 9.02(f); and (h) judgment and attachment Liens not giving rise to an Event
of Default, provided that any appropriate legal proceedings which may have been duly initiated
for the review of such judgment shall not have been finally terminated or the period within which
such proceeding may be initiated shall not have expired and no action to enforce such Lien has
been commenced; provided that (i) all such Liens described in clauses (a) through (e) shall
remain “Excepted Liens” only for so long as no action to enforce such Lien has been commenced
(except any such action that is subject to the automatic stay of Section 362 of the Bankruptcy
Code or as otherwise permitted by a final order of the Bankruptcy Court) and no intention to
subordinate the Liens granted in favor of the Agent and/or the other Secured Parties is to be
hereby implied or expressed by, or as a result of, the permitted existence of such Excepted Liens;
and (ii) the term “Excepted Liens” shall not include any Lien securing Debt for borrowed money
other than the Obligations.

        “Excluded Accounts” means (i) segregated Deposit Accounts, the balance of which
consists exclusively of funds set aside in connection with the payment of tax obligations, payroll
and employee benefits, medical, dental and employee benefits claims to employees of the
Debtors, (ii) zero balance accounts, (iii) fiduciary accounts the balance of which consists
exclusively of amounts held in trust for unaffiliated third parties in respect of such third parties’
ratable share of the revenues of Oil and Gas Properties, (iv) escrow accounts the balance of
which consists exclusively of purchase price deposits held in escrow pursuant to a binding and
enforceable purchase and sale agreement with an unaffiliated third party containing customary
provisions regarding the payment and refunding of such deposits, (v) accounts containing cash
collateral permitted under clause (g) of the definition of “Excepted Liens” and (vi) the Adequate
Assurance Account and Wyoming Escheat Account (each as defined in the motion approving the
Cash Management Order).

        “Excluded Assets” means (a) Avoidance Actions; (b) the Excepted Liens; (c) the
Excluded Accounts, (d) subject to entry of the Final Order, any amounts surcharged pursuant to
section 506(c) of the Bankruptcy Code; and (e) proceeds of any of the foregoing, but only to the
extent such proceeds would otherwise independently constitute “Excluded Assets” under clauses
(a)-(d); provided that “Excluded Assets” shall not include any Avoidance Actions Proceeds.

        “Excluded Swap Obligations” means, with respect to the Borrower or any Guarantor,
(a) as it relates to all or a portion of any guarantee of the Borrower or such Guarantor, any
Secured Swap Obligation if, and to the extent that, such Secured Swap Obligation (or any
guarantee in respect thereof) is or becomes illegal under the Commodity Exchange Act or any



                                                 12
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 782 of 1298



rule, regulation or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of the Borrower’s or such Guarantor’s failure for
any reason to constitute an “eligible contract participant” as defined in the Commodity Exchange
Act and the regulations thereunder at the time the guarantee of the Borrower or such Guarantor
becomes effective with respect to such Secured Swap Obligation, or (b) as it relates to all or a
portion of the grant by the Borrower or such Guarantor of a security interest, any Secured Swap
Obligation if, and to the extent that, such Secured Swap Obligation (or such security interest in
respect thereof) is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of the Borrower’s or such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the Commodity Exchange Act
and the regulations thereunder at the time the security interest of the Borrower or such Guarantor
becomes effective with respect to such Secured Swap Obligation. If a Secured Swap Obligation
arises under a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Secured Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

        “Excluded Taxes” means, with respect to the Agent, any Lender, any Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of the Borrower or
any Guarantor hereunder or under any other Loan Document, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America or such other
jurisdiction under the laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which the Borrower or any Guarantor is located, (c) in the case of a Foreign
Lender any U.S. withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with Section 5.03(e), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional amounts with respect
to such withholding tax pursuant to Section 5.03, and (d) any United States withholding Tax that
is imposed under FATCA.

       “Existing Agent” means Wells Fargo, in its capacity as administrative agent under the
Existing Credit Agreement.

       “Existing Convertible Senior Notes” means “Convertible Senior Notes” as defined in the
Existing Credit Agreement.

        “Existing Credit Agreement” means the Third Amended and Restated Credit Agreement,
dated as of April 1, 2014, among the Borrower, the Guarantors (as defined therein), the Existing
Agent, and the Existing Lenders, as amended by the First Amendment to Third Amended and
Restated Credit Agreement, dated as of April 17, 2014, the Second Amendment to Third
Amended and Restated Credit Agreement, dated as of May 22, 2014, the Third Amendment to
Third Amended and Restated Credit Agreement, dated as of December 29, 2014, the Fourth
Amendment to Third Amended and Restated Credit Agreement, dated as of February 23, 2015,
the Fifth Amendment to Third Amended and Restated Credit Agreement, dated as of August 5,


                                                13
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 783 of 1298



2015, the Sixth Amendment to Third Amended and Restated Credit Agreement, dated as of
November 13, 2015, the Seventh Amendment to Third Amended and Restated Credit
Agreement, dated as of February 19, 2016, the Eighth Amendment to Third Amended and
Restated Credit Agreement, dated as of October 25, 2016, the Ninth Amendment to Third
Amended and Restated Credit Agreement, dated as of March 23, 2018, the Tenth Amendment to
Third Amended and Restated Credit Agreement, dated as of September 14, 2018, the Eleventh
Amendment to Third Amended and Restated Credit Agreement, dated as of September 20, 2018,
and the Twelfth Amendment to Third Amended and Restated Credit Agreement, dated as of
March 21, 2019.

       “Existing Guaranty Agreement” means the “Guaranty Agreement” as defined in the
Existing Credit Agreement.

        “Existing Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of October 25, 2016, between the Existing Agent, as administrative agent for the Priority Lien
Secured Parties (as defined therein), and the Existing Second Lien Agent, as administrative agent
for the Junior Lien Secured Parties (as defined therein), and acknowledged and agreed by the
Borrower and the Guarantors (as defined in the Existing Credit Agreement), as the same may
from time to time be amended, amended and restated, supplemented or otherwise modified in
accordance with the terms thereof.

       “Existing Lenders” means the lenders party to the Existing Credit Agreement.

       “Existing Letters of Credit” means the letters of credit issued and outstanding as of the
date hereof under the Existing Credit Agreement and set forth on Schedule 1.01.

       “Existing Loans” means the “Loans” as defined in the Existing Credit Agreement.

       “Existing Loan Documents” means the “Loan Documents” as defined in the Existing
Credit Agreement.

      “Existing Obligations” means the “Indebtedness” as defined in the Existing Credit
Agreement.

       “Existing Second Lien Agent” means Cortland Capital Market Services LLC, a Delaware
limited liability company, together with its successors and assigns in such capacity under the
Existing Second Lien Loan Documents.

       “Existing Second Lien Credit Agreement” means that certain Term Loan Credit
Agreement, dated as of October 25, 2016, among the Borrower, as borrower, each of the lenders
from time to time party thereto, and the Existing Second Lien Agent, as in effect on the Petition
Date.

       “Existing Second Lien Loan Documents” means the Existing Second Lien Credit
Agreement and each other “Term Loan Document” as defined in the Existing Second Lien Credit
Agreement, and any other loan documents entered into in connection therewith, including,
without limitation, the Existing Intercreditor Agreement, any promissory notes, mortgages, deeds



                                               14
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 784 of 1298



of trust, security agreements and instruments, guarantees, collateral or credit support documents,
and any other agreements, instruments consents or certificates executed by any Debtor in
connection with, or as security for the payment or performance of, any Existing Second Lien
Loans, in each case, as in effect on the Petition Date.

       “Existing Second Lien Loans” means the “Loans” as defined in the Existing Second Lien
Credit Agreement, which Debt is intended to be secured on a junior basis by any collateral
securing the Existing Loans.

       “Existing Security Agreement” means the “Security Agreement” as defined in the
Existing Credit Agreement.

       “Existing Security Instruments” means the “Security Instruments” as defined in the
Existing Credit Agreement.

       “Existing Senior Indentures” means the “Senior Indentures” as defined in the Existing
Credit Agreement.

        “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

         “Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such transactions received
by the Agent from three Federal funds brokers of recognized standing selected by it; provided
that, if the Federal Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

       “Fee Letter” means that certain letter agreement dated as of June [__], 2019 from Wells
Fargo and acknowledged and agreed to by the Borrower.

       “Final Facility Effective Date” has the meaning assigned to such term in Section 6.02.

       “Final Order” shall have the meaning assigned to such term in the Interim Order.

       “Final Period” means the period from and including the Final Facility Effective Date to
but excluding the Termination Date.

        “Final Refinanced Loan Amount” means, as to each Refinancing Lender, the amount set
forth opposite such Refinancing Lender’s name on Annex I under the caption “Final Refinanced
Loan Amount”.



                                               15
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 785 of 1298



       “Final Refinanced Loans” has the meaning specified therefor in Section 2.01(b).

       “Financial Officer” means, for any Person, the chief financial officer, principal
accounting officer, treasurer or controller of such Person. Unless otherwise specified, all
references to a Financial Officer shall mean a Financial Officer of the Borrower.

       “Financial Statements” means the financial statement or statements of the Borrower and
its Consolidated Subsidiaries referred to in Section 7.04(a).

        “Flood Insurance Regulations” shall mean (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood Disaster Protection
Act of 1973 as now or hereafter in effect or any successor statute thereto, (iii) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be amended
or recodified from time to time, and (iv) the Flood Insurance Reform Act of 2004 and any
regulations promulgated thereunder.

        “Foreign Lender” means any Lender that is organized under the laws of a jurisdiction
other than that in which the Borrower is located. For purposes of this definition, the United
States of America, each State thereof and the District of Columbia shall be deemed to constitute
a single jurisdiction.

       “Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

        “GAAP” means generally accepted accounting principles in the United States of America
as in effect from time to time subject to the terms and conditions set forth in Section 1.05.

        “Governmental Authority” means the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government over any Debtor, any Properties of a Debtor, any Agent, any Issuing
Bank or any Lender.

        “Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization or other directive or requirement, whether now or hereinafter in effect,
including, without limitation, Environmental Laws, Flood Insurance Regulations, energy
regulations and occupational, safety and health standards or controls, of any Governmental
Authority.

       “Guaranteed Obligations” has the meaning set forth in Section 13.01.

       “Guarantor Claims” has the meaning set forth in Section 13.12.

       “Guarantors” means (a) Legacy Reserves Operating LP, (b) Legacy Reserves Operating
GP LLC, (c) Legacy Reserves Energy Services LLC, (d) Dew Gathering LLC, (e) Pinnacle Gas
Treating LLC, (f) the Parent Guarantors, (g) Legacy Reserves Finance Corporation, (h) Legacy
Reserves Services LLC, (i) Legacy Reserves Marketing LLC and (j) each Material Domestic


                                                16
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 786 of 1298



Subsidiary formed or acquired during the term of this Agreement or any Domestic Subsidiary
that is a party to this Agreement and/or guarantees the Obligations pursuant to Section 8.14.

        “Highest Lawful Rate” means, with respect to each Lender, the maximum nonusurious
interest rate, if any, that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the Obligations under laws applicable to such Lender which are presently
in effect or, to the extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than applicable laws allow as
of the date hereof.

        “Hydrocarbon Interests” means all rights, titles, interests and estates now or hereafter
acquired in and to oil and gas leases, oil, gas and mineral leases, or other liquid or gaseous
hydrocarbon leases, mineral fee interests, overriding royalty and royalty interests, net profit
interests and production payment interests, including any reserved or residual interests of
whatever nature.

       “Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all products refined or
separated therefrom.

       “Indemnified Taxes” means Taxes other than Excluded Taxes.

      “Interest Election Request” means a request by the Borrower to convert or continue a
Borrowing in accordance with Section 2.04.

        “Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically corresponding day in
the calendar month that is one month thereafter; provided that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next preceding Business
Day, (b) any Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last Business Day of the
last calendar month of such Interest Period and (c) no Interest Period may have a term which
would extend beyond the Termination Date. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period. For purposes hereof,
the date of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or continuation of such
Borrowing.

         “Interim Period” means the period commencing on the Interim Facility Effective Date
and ending on (but excluding) the earlier to occur of (i) the Final Facility Effective Date and
(ii) the Maturity Date.

        “Interim Facility Cap” means, as of any date of determination, $35,000,000; provided
that, if as of any such date of determination during the Interim Period, the Aggregate



                                                17
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 787 of 1298



Commitments are less than $35,000,000, the “Interim Facility Cap” in effect on such date shall
equal the amount of the Aggregate Commitments in effect on such date.

       “Interim Facility Effective Date” has the meaning specified therefor in Section 6.01 .

        “Interim Order” means the interim order of the Bankruptcy Court approving the DIP
Facility on an interim basis and entered by the Bankruptcy Court in the form of Exhibit E, as the
same may be amended, modified or supplemented from time to time with the express written
joinder or consent of the Agent, the Majority Lenders and the Borrower.

        “Interim Refinanced Loan Amount” means, as to each Refinancing Lender, the amount
set forth opposite such Refinancing Lender’s name on Annex I under the caption “Interim
Refinanced Loan Amounts”.

       “Interim Refinanced Loans” has the meaning specified therefor in Section 2.01(b).

        “Investment” means, for any Person: (a) the acquisition (whether for cash, Property,
services or securities or otherwise) of Equity Interests of any other Person or any agreement to
make any such acquisition (including, without limitation, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering into such short
sale); (b) the making of any deposit with, or advance, loan or capital contribution to, assumption
of Debt of, purchase or other acquisition of any other Debt or equity participation or interest in,
or other extension of credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to resell such Property
to such Person, but excluding any such advance, loan or extension of credit having a term not
exceeding ninety (90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business); (c) the purchase or acquisition (in one or a series of
transactions) of Property of another Person that constitutes a business unit; or (d) the entering
into of any guarantee of, or other contingent obligation (including the deposit of any Equity
Interests to be sold) with respect to, Debt or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such Person.

        “Issuing Bank” means (i) as to the Existing Letters of Credit, the issuing lender thereof
on the Petition Date and (ii) Wells Fargo, in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.08(i). Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

       “LC Commitment” means, at any time, One Million dollars ($1,000,000).

        “LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter of
Credit issued by such Issuing Bank.

       “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all LC Disbursements
that have not yet been reimbursed by or on behalf of the Borrower at such time. The LC



                                                18
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 788 of 1298



Exposure of any New Money Lender at any time shall be its Applicable Percentage of the total
LC Exposure at such time.

       “Legacy GP” means Legacy Reserves GP, LLC, a Delaware limited liability company.

       “Legacy Reserves Energy Services LLC” means Legacy Reserves Energy Services LLC,
a Texas limited liability company and a Wholly-Owned Subsidiary of the Borrower.

      “Legacy Reserves Operating GP LLC” means Legacy Reserves Operating GP LLC, a
Delaware limited liability company, the general partner of Legacy Reserves Operating LP and a
Wholly-Owned Subsidiary of the Borrower.

        “Legacy Reserves Operating LP” means Legacy Reserves Operating LP, a Delaware
limited partnership and a Wholly-Owned Subsidiary of the Borrower.

         “Legacy Reserves Services LLC” means Legacy Reserves Services LLC, a Texas limited
liability company and a Wholly-Owned Subsidiary of the Borrower.

       “Lenders” means, collectively, the New Money Lenders and the Refinancing Lenders.

       “Letter of Credit” means the Existing Letters of Credit and any letter of credit issued
pursuant to this Agreement.

       “Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto) submitted by the
Borrower, or entered into by the Borrower, with any Issuing Bank relating to any Letter of Credit
issued by such Issuing Bank.

        “LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest Period,
the rate per annum determined by the Agent to be the offered rate which appears on the page of
the Reuters Screen which displays the London interbank offered rate administered by ICE
Benchmark Administration Limited (such page currently being the LIBOR01 page) (or on any
successor or substitute page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of such Service,
as determined by the Agent from time to time for purposes of providing quotations of interest
rates applicable to dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest Period, as the
rate for dollar deposits with a maturity comparable to such Interest Period. In the event that such
rate is not available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate (rounded upwards, if necessary,
to the next 1/100th of 1%) at which dollar deposits of an amount comparable to such Eurodollar
Borrowing and for a maturity comparable to such Interest Period are offered to the principal
London office of the Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two (2) Business Days prior to the commencement of
such Interest Period; provided that, if the LIBO Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.




                                                19
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 789 of 1298



        “Lien” means any interest in Property securing an obligation owed to, or a claim by, a
Person other than the owner of the Property, whether such interest is based on the common law,
statute or contract, and whether such obligation or claim is fixed or contingent, and including but
not limited to (a) the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or bailment for
security purposes or (b) production payments and the like payable out of Oil and Gas Properties.
The term “Lien” shall include easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations. For the purposes of this Agreement, the Debtors shall be deemed to
be the owner of any Property which they have acquired or hold subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person in a transaction intended to create a
financing.

       “Loan Documents” means this Agreement, the Notes, the Letter of Credit Agreements,
the Letters of Credit, the Security Instruments, the Fee Letter and all other agreements,
instruments, consents and certificates heretofore and hereafter executed and delivered by the
Borrower, any other Loan Party and any of their respective Affiliates in connection with this
Agreement.

       “Loan Guarantee” means Article XIII of this Agreement.

       “Loan Parties” means collectively, the Borrower and each Guarantor.

      “Loans” means, individually, any New Money Loan or Refinanced Loan made by any
Lender pursuant to this Agreement, and collectively, to New Money Loans and Refinanced
Loans made by the Lenders to the Borrower.

       “Majority Lenders” means, at any time, Lenders having Loans, LC Exposure and unused
Commitments representing more than 50% of the sum of all Loans outstanding, LC Exposure
and unused Commitments at such time (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(c)); provided that Loans, LC Exposure and unused
Commitment of any Defaulting Lender at such time shall be disregarded for purposes of making
a determination of Majority Lenders.

       “Maximum Liability” has the meaning set forth in Section 13.09.

        “Material Adverse Effect” means a material adverse change in, or material adverse effect
on (a) the business, operations, Property, liabilities (actual or contingent) or condition (financial
or otherwise) of the Borrower and its Guarantors, taken as a whole, other than any change, event
or occurrence, arising individually or in the aggregate, from events that could reasonably be
expected to result from the filing or commencement of the Bankruptcy Cases or the
announcement of the filing or commencement of the Bankruptcy Cases, (b) the ability of any
Debtor to perform any of its obligations under any Loan Document to which it is a party
(including, without limitation, payment and performance of the Obligations), (c) the validity or
enforceability of any Loan Document or the Obligations or (d) the rights and remedies of, or
benefits available to, the Agent, any other Agent, the Issuing Bank or any Lender under any
Loan Document.


                                                 20
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 790 of 1298



         “Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary that
(a) is a Wholly-Owned Subsidiary and (b) together with its Subsidiaries, owns Property having a
fair market value of $2,000,000 or more; provided that, notwithstanding the foregoing, each
Domestic Subsidiary that owns any natural gas pipelines or any other gathering systems or
pipelines or midstream assets shall be a Material Domestic Subsidiary.

       “Material Indebtedness” means Debt (other than the Loans, Letters of Credit and the
Loan Guarantee), or obligations in respect of one or more Swap Agreements, of any one or more
of the Debtors in an aggregate principal amount exceeding $1,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of the Borrower or
any of its Subsidiaries in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

       “Material Permian Acreage” means Oil and Gas Properties owned by any Debtor in
Martin, Reeves, Winkler, Midland, Pecos, Howard, Glasscock, Reagan, Upton, Irion, Crockett,
Loving and Andrews Counties, Texas and Lea County, New Mexico except for any such Oil and
Gas Property that the Agent expressly agrees in writing is not Material Permian Acreage.

        “Maturity Date” means the earliest of (a) the Scheduled Maturity Date; (b) the effective
date of an Approved Plan of Reorganization; (c) the closing of a sale of substantially all of the
equity or assets of the Debtors (unless consummated pursuant to an Approved Plan of
Reorganization); and (d) the termination of the DIP Facility during the continuation of an Event
of Default, or termination under this Agreement or the applicable DIP Order.

       “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that is a
nationally recognized rating agency.

         “Mortgaged Property” means, as of any date of determination, any Property owned by the
Borrower or any Guarantor, which is subject to a Lien and security interest in favor of the Agent
(or its designee pursuant to any mortgage and/or any other Loan Document) and existing under
the terms of the Existing Security Instruments to secure the Existing Obligations.

        “Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

        “Net Cash Proceeds” means (a) in connection with any issuance or sale of Equity
Interests or Debt securities or instruments or the incurrence of loans, the cash proceeds received
from such issuance or incurrence, net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and expenses actually
incurred in connection therewith or (b) with respect to any disposition, the cash proceeds
(including, without limitation, cash or cash equivalents subsequently received in respect of
noncash consideration initially received), net of (i) direct selling expenses (including reasonable
broker’s fees or commissions, legal, accounting and investment banking fees and expenses, title
insurance premiums, survey costs, transfer and similar taxes and the Borrower’s good faith
estimate of income taxes paid or payable in connection with such sale), (ii) amounts provided as
a reserve, in accordance with GAAP, against any liabilities under any indemnification


                                                21
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 791 of 1298



obligations or purchase price adjustment associated with such disposition (provided that, to the
extent and at the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds), (iii) amounts paid in respect of the termination of Swap
Agreements in respect of notional volumes or amounts corresponding to the property subject of
such disposition or any Debt being repaid under clause (iv), (iv) the principal amount, premium
or penalty, if any, interest and other amounts on any Debt permitted hereunder that is secured by
a Lien permitted hereunder (other than any Lien pursuant to a Security Instrument) on the asset
disposed of in such disposition and required to be repaid with such proceeds (other than any such
Debt assumed by the purchaser of such asset) and (v) the principal amount (together with interest
and other amounts paid thereon) of any Borrowings that are repaid with such proceeds in order to
reduce or eliminate any Revolving Credit Exposure in excess of the then-effective Available
Commitments (and if the Revolving Credit Exposure exceeds the then-effective Available
Commitments after prepaying all of the Borrowings as a result of any LC Exposure, any cash
collateral paid with such proceeds in order to reduce or eliminate any Revolving Credit Exposure
in excess of the then-effective Available Commitments).

       “New Money Lenders” means the Persons listed on Annex II and any Person that
becomes a party hereto pursuant to an Assignment and Assumption (other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption) with
respect to a New Money Loan or a Commitment and, as the context requires, includes any
Issuing Bank and, in each case, includes their respective successors and permitted assigns.

        “Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting Lender
at such time.

       “Non-Paying Guarantor” has the meaning set forth in Section 13.10.

       “Notes” means the promissory notes of the Borrower described in Section 2.02(d) and
being substantially in the form of Exhibit A, together with all amendments, modifications,
replacements, extensions and rearrangements thereof.

       “Obligated Party” has the meaning set forth in Section 13.10.

       “Obligations” means any and all amounts owing or to be owing by the Borrower or any
other Debtor (including without limitation, all debts, liabilities, obligations, covenants and
duties of each such Person, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or hereafter arising)
and including interest and fees that accrue after the commencement by or against any Debtor of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in such proceeding,
including: (a) to the Agent, the Issuing Bank, any Lender or any other Secured Party under, or
in connection with, any Loan Document; (b) all Secured Swap Obligations; (c) all Secured
Cash Management Obligations; and (d) all renewals, extensions and/or rearrangements of any
of the above; provided that, notwithstanding anything to the contrary herein or in any Loan
Document, “Obligations” shall not include, with respect to any Debtor, any Excluded Swap
Obligations of such Debtor.



                                               22
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 792 of 1298



       “OFAC” means the U.S. Department of the Treasury Office of Foreign Assets Control.

         “Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently existing or future
unitization, pooling agreements and declarations of pooled units and the units created thereby
(including without limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon Interests;
(d) all operating agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or the production,
sale, purchase, exchange or processing of Hydrocarbons from or attributable to such
Hydrocarbon Interests; (e) all Hydrocarbons in and under and which may be produced and saved
or attributable to the Hydrocarbon Interests, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests; and (g) all Properties,
rights, titles, interests and estates described or referred to above, including any and all Property,
real or personal, now owned or hereinafter acquired and situated upon, used, held for use or
useful in connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental equipment or other
personal Property which may be on such premises for the purpose of drilling a well or for other
similar temporary uses) and including any and all oil wells, gas wells, injection wells or other
wells, buildings, structures, separators, liquid extraction, treating and processing facilities,
compressors, pumps, pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface leases, rights-of-way,
easements and servitudes together with all additions, substitutions, replacements, accessions and
attachments to any and all of the foregoing. Unless otherwise indicated herein, each reference to
the term “Oil and Gas Properties” shall mean Oil and Gas Properties of any one or more Debtors,
as the context requires.

       “Other Taxes” means any and all present or future stamp or documentary taxes or any
other excise or Property taxes, charges or similar levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement and any other Loan Document.

       “Parent” means Legacy Reserves Inc., a Delaware corporation.

       “Parent Guarantors” means, collectively, the Parent and Legacy GP.

       “Participant” has the meaning set forth in Section 12.04(c)(i).

       “Participant Register” has the meaning set forth in Section 12.04(c)(ii).

       “Paying Guarantor” has the meaning set forth in Section 13.10.

       “PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.




                                                 23
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 793 of 1298



       “Permitted Convertible Note Cash Payments” means (a) any payment in cash of a
conversion incentive in an amount not to exceed one year’s interest that would otherwise be
payable pursuant to and in accordance with the Existing Senior Indenture governing the Existing
Convertible Senior Notes in connection with the early cashless conversion of such Existing
Convertible Senior Notes into common Equity Interests and (b) any cash payment in lieu of the
issuance of fractional shares pursuant to and in accordance with the Existing Senior Indenture
governing the Existing Convertible Senior Notes in connection with the cashless conversion of
the Existing Convertible Senior Notes into common Equity Interests.

       “Person” means any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other entity.

         “Pinnacle Gas Treating LLC” means Pinnacle Gas Treating LLC, a Texas limited
liability company and a Wholly-Owned Subsidiary of the Borrower.

       “Plan” means any employee pension benefit plan, as defined in section 3(2) of ERISA,
which (a) is currently or hereafter sponsored, maintained or contributed to by any Debtor or an
ERISA Affiliate or (b) was at any time during the six calendar years preceding the date hereof,
sponsored, maintained or contributed to by any Debtor or an ERISA Affiliate.

        “Prime Rate” means the rate of interest per annum publicly announced from time to time
by Wells Fargo as its prime rate in effect at its principal office in New York City; each change in
the Prime Rate shall be effective from and including the date such change is publicly announced
as being effective. Such rate is set by Wells Fargo as a general reference rate of interest, taking
into account such factors as Wells Fargo may deem appropriate; it being understood that many of
Wells Fargo’s commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that Wells Fargo may
make various commercial or other loans at rates of interest having no relationship to such rate.

       “Property” means any interest in any kind of property or asset, whether real, personal or
mixed, or tangible or intangible, including, without limitation, cash, securities, accounts and
contract rights.

       “Proposed Plan” has the meaning set forth in Section 12.02(c).

       “Proved Developed Producing Properties” means Oil and Gas Properties which are
categorized as “Proved Reserves” that are both “Developed” and “Producing”, as such terms are
defined in the Definitions for Oil and Gas Reserves as promulgated by the Society of Petroleum
Engineers (or any generally recognized successor) as in effect at the time in question.

       “Redemption” means with respect to any Debt (including, without limitation, the Existing
Convertible Senior Notes), the repurchase, redemption, prepayment, repayment or defeasance or
any other acquisition or retirement for value (or the segregation of funds with respect to any of
the foregoing) of any such Debt, but excluding, for the avoidance of doubt, the cashless
conversion of the Existing Convertible Senior Notes into common Equity Interests in accordance
with the terms of the Existing Senior Indenture governing the Existing Convertible Senior Notes.
For the avoidance of doubt, the cash settlement or any other payment in cash of any conversion



                                                24
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 794 of 1298



obligation under the Existing Convertible Senior Notes (whether pursuant to Section 11.02(b) of
the Existing Senior Indenture governing the Existing Convertible Notes or otherwise, but
excluding any Permitted Convertible Note Cash Payments) shall constitute a Redemption of the
Existing Convertible Senior Notes. “Redeem” has the correlative meaning thereto.

       “Refinanced Loan Amount” means, as to each Refinancing Lender, the sum of the
Interim Refinanced Loan Amount and Final Refinanced Loan Amount, as set forth opposite such
Refinancing Lender’s name on Annex I under the caption “Refinanced Loan Amount”.

       “Refinancing Lenders” means the Persons listed on Annex I (as updated by the Agent
from time to time on or prior to the Final Facility Effective Date in accordance Section 2.01(b))
and any Person that becomes a party hereto pursuant to an Assignment and Assumption (other
than any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption) with respect to a Refinanced Loan and includes their respective successors and
permitted assigns.

       “Register” has the meaning assigned such term in Section 12.04(b)(iv).

       “Related Parties” means, with respect to any specified Person, such Person’s Affiliates
and the respective directors, officers, employees, agents and advisors (including attorneys,
accountants and experts) of such Person and such Person’s Affiliates.

       “Remedial Work” has the meaning assigned such term in Section 8.10(a).

       “Reporting Date” shall have the meaning assigned to such term in Section 8.01(t)(ii).

        “Required Lenders” means, Lenders having Loans, LC Exposure and unused
Commitments representing at least sixty-six and two-thirds percent (66-2/3%) of the sum of all
Loans outstanding, LC Exposure and unused Commitments at such time (without regard to any
sale by a Lender of a participation in any Loan under Section 12.04(c)); provided that Loans, LC
Exposure and unused Commitment of any Defaulting Lender at such time shall be disregarded
for purposes of making a determination of Required Lenders.

       “Required Refinanced Lenders” has the meaning set forth in Section 12.02(c).

        “Reserve Report” means a report, in form and substance reasonably satisfactory to the
Agent, setting forth, as of each January 1st or July 1st, the oil and gas reserves attributable to the
Oil and Gas Properties of the Debtors, together with a projection of the rate of production and
future net income, taxes, operating expenses and capital expenditures with respect thereto as of
such date, based upon the economic assumptions consistent with the Agent’s lending
requirements at the time.

        “Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless otherwise
specified, all references to a Responsible Officer herein shall mean a Responsible Officer of the
Borrower.




                                                 25
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 795 of 1298



        “Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Debtor, or any payment
(whether in cash, securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, Redemption, retirement, acquisition, cancellation or termination of any
such Equity Interests in such Debtor or any option, warrant or other right to acquire any such
Equity Interests in such Debtor.

        “Revolving Credit Exposure” means, with respect to any New Money Lender at any time,
the sum of the outstanding principal amount of such New Money Lender’s New Money Loans
and its LC Exposure at such time.

       “Sanctioned Country” means, at any time, a country or territory which is itself, or whose
government is, the subject or target of any Sanctions broadly restricting or prohibiting dealing
with such country, territory or government (at the time of this Agreement, Crimea, Cuba, Iran,
North Korea, Sudan and Syria).

       “Sanctioned Person” means, at any time, any Person with whom dealings are restricted or
prohibited under Sanctions, including (a) any Person listed in any Sanctions-related list of
designated Persons maintained by the United States (including by the Office of Foreign Assets
Control of the U.S. Department of the Treasury, the U.S. Department of State, or the U.S.
Department of Commerce), or by the United Nations Security Council, the European Union or
any EU member state, or Her Majesty’s Treasury, (b) any Person located, operating, organized or
resident in a Sanctioned Country or (c) any Person directly or indirectly owned or controlled by
any such Person or Persons.

       “Sanctions” means economic or financial sanctions or trade embargoes or restricted
measures imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State, or (b) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.

        “Scheduled Maturity Date” means the date that is the eight (8) month anniversary of the
Petition Date.

      “Secured Cash Management Agreement” means a Cash Management Agreement
between (a) any Debtor and (b) a Secured Cash Management Provider.

        “Secured Cash Management Obligations” means any and all amounts and other
obligations owing by any Debtor to any Secured Cash Management Provider under any Secured
Cash Management Agreement.

       “Secured Cash Management Provider” means a Lender, an Affiliate of a Lender, the
Agent or an Affiliate of the Agent; provided that, so long as any Lender is a Defaulting Lender,
such Lender will not be a Secured Cash Management Provider with respect to any Cash
Management Agreement entered into while such Lender was a Defaulting Lender.




                                               26
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 796 of 1298



        “Secured Obligations” means all Obligations, together with all (a) Secured Cash
Management Obligations and (b) Secured Swap Obligations owing to one or more Lenders or
their respective Affiliates.

       “Secured Parties” means the Lenders, the Issuing Bank, any Secured Swap Party, any
Secured Cash Management Provider and any other Person holding Obligations secured by the
Liens granted under any Loan Document, including pursuant to the DIP Orders.

       “Secured Swap Agreement” means any Swap Agreement between any Debtor and any
Person that is entered into prior to the time, or during the time, that such Person was, a Lender or
an Affiliate of a Lender (including any such Swap Agreement in existence prior to the date
hereof), even if such Person subsequently ceases to be a Lender (or an Affiliate of a Lender) for
any reason (any such Person, a “Secured Swap Party”); provided that, for the avoidance of doubt,
the term “Secured Swap Agreement” shall not include any Swap Agreement or transactions
under any Swap Agreement entered into after the time that such Secured Swap Party ceases to be
a Lender or an Affiliate of a Lender.

       “Secured Swap Obligations” means all amounts and other obligations owing to any
Secured Swap Party under any Secured Swap Agreement (other than Excluded Swap
Obligations).

      “Secured Swap Party” has the meaning assigned to such term in the definition of Secured
Swap Agreement.

       “Securities Account” has the meaning assigned to such term in the UCC.

        “Securities Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and any regulations promulgated thereunder.

        “Security Instruments” means, collectively, each security agreement, the DIP Orders, the
Loan Guarantee, mortgages, deeds of trust and any and all other agreements, instruments,
consents or certificates now or hereafter executed and delivered by the Borrower or any other
Person (other than Secured Cash Management Agreements, Secured Swap Agreements or
participation or similar agreements between any Lender and any other lender or creditor with
respect to any Obligations pursuant to this Agreement) in connection with, or as security for the
payment or performance of the Obligations, the Notes, this Agreement, or reimbursement
obligations under the Letters of Credit, as such agreements may be amended, modified,
supplemented or restated from time to time.

     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized rating agency.

       “Statutory Reserve Rate” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the Agent is subject with
respect to the Adjusted LIBO Rate for eurocurrency funding (currently referred to as



                                                27
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 797 of 1298



“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements without benefit of
or credit for proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any reserve
percentage.

        “Subsidiary” means, with respect to any Person (the “parent”), (a) any other Person (i) of
which at least a majority of the outstanding Equity Interests is at the time directly or indirectly
owned by the parent or one or more of its Subsidiaries or by the parent and one or more of its
Subsidiaries or (ii) of which at least a majority of the outstanding Equity Interests having by the
terms thereof ordinary voting power to elect a majority of the board of directors, manager or
other governing body of such Person (irrespective of whether or not at the time Equity Interests
of any other class or classes of such Person shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or controlled by the
parent or one or more of its Subsidiaries or by the parent and one or more of its Subsidiaries and
(b) any partnership of which the parent or any of its Subsidiaries is a general partner; provided
that, for the avoidance of doubt, the term “Subsidiary” shall exclude Binger. Unless otherwise
indicated herein, each reference to the term “Subsidiary” shall mean a Subsidiary of the
Borrower.

       “Subsidiary Guarantor” means any Subsidiary of the Borrower that is a Guarantor.

         “Superpriority Claim” means a superpriority administrative expense claim pursuant to
section 364(c)(1) of the Bankruptcy Code against a Debtor in any of the Bankruptcy Cases
having priority over any or all administrative expense claims, adequate protection and other
diminution claims, priority and other unsecured claims, and all other claims against a Debtor or
its estate, including claims of the kind specified in, or otherwise arising or ordered under, any
sections of the Bankruptcy Code (including, without limitation, sections 105(a), 326, 328, 330,
331, 503(a), 503(b), 506(c), 507, 546, 552(b), 726, 1113 and/or 1114 thereof), whether or not
such claim or expenses may become secured by a judgment Lien or other non-consensual Lien,
levy or attachment.

        “Swap Agreement” means any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement, whether exchange traded, “over-the-
counter” or otherwise, involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or pricing indices
or measures of economic, financial or pricing risk or value or any similar transaction or any
combination of these transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors, officers,
employees or consultants of any Debtor shall be a Swap Agreement.

       “Synthetic Leases” means, in respect of any Person, all leases which shall have been, or
should have been, in accordance with GAAP, treated as operating leases on the financial
statements of the Person liable (whether contingently or otherwise) for the payment of rent
thereunder and which were properly treated as indebtedness for borrowed money for purposes of


                                                28
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 798 of 1298



U.S. federal income taxes, if the lessee in respect thereof is obligated to either purchase for an
amount in excess of, or pay upon early termination an amount in excess of, 80% of the residual
value of the Property subject to such operating lease upon expiration or early termination of such
lease.

       “Taxes” means any and all present or future taxes, levies, imposts, duties, deductions,
charges, assessments, fees or withholdings (including backup withholding) imposed by any
Governmental Authority, including any interest, additions to tax or penalties applicable thereto.

       “Termination Date” means the earliest to occur of: (a) the Maturity Date; (b) the date of
the payment in full, in cash, of all Obligations (and the termination of all Commitments and the
LC Commitment in accordance with the terms hereof); and (c) the date of termination of the
Commitments (including the LC Commitment) and/or the acceleration of all of the Obligations
under this Agreement and the other Loan Documents following the occurrence and continuance
of an Event of Default in accordance with Section 10.02.

        “Total Proved Reserves” means Oil and Gas Properties which are categorized as “Proved
Reserves”, as such term is defined in the Definitions for Oil and Gas Reserves as promulgated by
the Society of Petroleum Engineers (or any generally recognized successor) as in effect at the
time in question.

        “Transactions” means, with respect to (a) the Borrower, the execution, delivery and
performance by the Borrower of this Agreement, and each other Loan Document to which it is a
party, borrowing of Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, and the grant of Liens by the Borrower on Mortgaged Properties and other Properties
pursuant to the Security Instruments and (b) any Guarantor, the execution, delivery and
performance by such Guarantor of each Loan Document to which it is a party, the guaranteeing
of the Obligations and the other obligations under the Loan Guarantee by such Guarantor and
such Guarantor’s grant of the security interests and provision of collateral under the Security
Instruments, and the grant of Liens by such Guarantor on Mortgaged Properties and other
Properties pursuant to the Security Instruments.

        “Type”, when used in reference to any Loan or Borrowing, refers to whether the rate of
interest on such Loan, or on the Loans comprising such Borrowing, is determined by reference to
the Alternate Base Rate or the Adjusted LIBO Rate.

       “UCC” means the Uniform Commercial Code as in effect in the State of Texas.

       “U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

       “USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L.
107-56), as amended.

        “Variance Testing Date” shall have the meaning assigned to such term in Section
8.01(t)(iii).



                                               29
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 799 of 1298



        “Variance Testing Period” shall have the meaning assigned to such term in Section
8.01(t)(iii).

      “Volumetric Production Payments” means sales of Hydrocarbons in place that require the
Borrower or any Guarantor to deliver Hydrocarbons at some future time without receipt by such
Borrower or Guarantor at such future time of full payment therefor.

       “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country, which write-
down and conversion powers are described in the EU Bail-In Legislation Schedule.

        “Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by applicable law), on a
fully-diluted basis, are owned by the Borrower or one or more of the Wholly-Owned
Subsidiaries or are owned by the Borrower and one or more of the Wholly-Owned Subsidiaries.

       Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement, Loans
and Borrowings, respectively, may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or a “Eurodollar Borrowing”).

        Section 1.04 Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements or
modifications set forth in the Loan Documents herein), (b) any reference herein to any law shall
be construed as referring to such law as amended, modified, codified or reenacted, in whole or in
part, and in effect from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions contained in the Loan
Documents herein), (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the word “from”
means “from and including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this Agreement. No provision
of this Agreement or any other Loan Document shall be interpreted or construed against any
Person solely because such Person or its legal representative drafted such provision.

        Section 1.05 Accounting Terms and Determinations; GAAP.                Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all financial statements and
certificates and reports as to financial matters required to be furnished to the Agent or the


                                                30
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 800 of 1298



Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis consistent
with the Financial Statements except for changes in which the Borrower’s independent certified
public accountants concur and which are disclosed to Agent on the next date on which financial
statements are required to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing, no such change
shall modify or affect the manner in which compliance with the covenants contained herein is
computed such that all such computations shall be conducted utilizing financial information
presented consistently with prior periods.

       Section 1.06 [Reserved].

        Section 1.07 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any new Person comes
into existence, such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.

                                           ARTICLE II
                                          THE CREDITS

       Section 2.01 Commitments.

               (a)    Subject to the applicable terms and conditions and relying upon the
representations and warranties herein set forth, each New Money Lender agrees to make new
money loans (the “New Money Loans”) to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in: (i) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment, (ii) during the Interim
Period, such Lender’s Revolving Credit Exposure exceeding its Applicable Percentage of the
Interim Facility Cap, or (iii) the total Revolving Credit Exposure of all New Money Lenders
exceeding the then-effective Available Commitments. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, repay and reborrow the New
Money Loans.

                (b)    On the (i) Interim Facility Effective Date, each Refinancing Lender shall
become entitled to roll up an aggregate principal amount of Existing Loans held by such Lender
equal to such Refinancing Lender’s Interim Refinanced Loan Amount as set forth opposite such
Refinancing Lender’s name on Annex I under “Interim Refinanced Loan Amount” into roll-up
loans hereunder (the “Interim Refinanced Loans”) and (ii) Final Facility Effective Date, each
Refinancing Lender shall become entitled to roll up an aggregate principal amount of Existing
Loans held by such Lender equal to such Refinancing Lender’s Final Refinanced Loan Amount
as set forth opposite such Refinancing Lender’s name on Annex I under “Final Refinanced Loan
Amount” into roll-up loans hereunder (the “Final Refinanced Loans” and, together with the
Interim Refinanced Loans, collectively the “Refinanced Loans”). Subject to the terms and
conditions set forth herein and without any further action by any party to this Agreement, each
Refinancing Lender’s (i) Interim Refinanced Loans shall, from and after the Interim Facility


                                                 31
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 801 of 1298



Effective Date, and (ii) Final Refinanced Loans shall, from and after the Final Facility Effective
Date, be designated as Refinanced Loans and administered hereunder. Such designation is not
intended to and shall not constitute a payment on account of or a novation of the applicable
Existing Loans, which shall continue to be outstanding under the Existing Credit Agreement and
administered under this Agreement as Refinanced Loans. As a consequence of such designation,
and solely to enable the Refinanced Loans to be administered hereunder, effective with such
designation, each Refinanced Loan that is the subject of such designation shall from and after
such designation constitute a Refinanced Loan hereunder; provided that, for the avoidance of
doubt, until any Existing Loan has been designated as a Refinanced Loan hereunder and
approved by the applicable DIP Order, the Refinanced Loans shall continue to be guaranteed by
the Guarantors under the Existing Guaranty Agreement and secured by and entitled to the
benefits of all Liens and security interests created and arising under the Existing Security
Instruments, which Liens and security interests shall remain in full force and effect on a
continuous basis, unimpaired, uninterrupted and undischarged, and having the same perfected
status and priority. Each such designation shall be applied on a pro rata basis to the Existing
Loans held by such Refinancing Lender under the Existing Credit Agreement to the extent rolled
up under this Agreement as set forth on Annex I. For the avoidance of doubt, each Refinancing
Lender acknowledges and agrees that, by accepting the benefits of this Agreement, on the
Interim Facility Effective Date and Final Facility Effective Date, as applicable, each Existing
Lender rolling up loans under this Agreement shall become a party to this Agreement as a
Refinancing Lender hereunder by executing and delivering a counterpart to this Agreement.
Amounts rolled up under this Section 2.01(b) and repaid or prepaid may not be reborrowed. The
Agent shall update Annex I on each of the Interim Facility Effective Date and the Final Facility
Effective Date to reflect each Refinancing Lender’s Refinanced Loan Amount (which
Refinanced Loan Amount listed on Annex I shall be conclusive absent manifest error) and
deliver such updated Annex I to the Borrower and the Refinancing Lenders, whereupon such
updated Annex I shall constitute Annex I for all purposes hereunder. Notwithstanding anything
to the contrary herein, the Refinanced Loans shall be ABR Loans and shall bear interest at the
Alternate Base Rate plus the Applicable Margin.

       Section 2.02 Loans and Borrowings.

                (a)    Borrowings; Several Obligations. Each New Money Loan shall be made
as part of a Borrowing consisting of New Money Loans made by the New Money Lenders
ratably in accordance with their respective Commitments. The failure of any Lender to make
any New Money Loan required to be made by it shall not relieve any other New Money Lender
of its obligations hereunder; provided that the Commitments are several and no New Money
Lender shall be responsible for any other Lender’s failure to make Loans as required hereunder.

               (b)     Types of Loans. Subject to Section 3.03, each Borrowing of New Money
Loans shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each New Money Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such New Money
Lender to make such New Money Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such New Money Loan in accordance with the
terms of this Agreement.



                                               32
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 802 of 1298



               (c)    Minimum Amounts; Limitation on Number of Borrowings. At the
commencement of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be
in an aggregate amount that is an integral multiple of $500,000 and not less than $1,000,000;
provided that any Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.08(e). Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more than a total of
eight (8) Eurodollar Borrowings outstanding. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after the Maturity
Date.

               (d)     Loans, Obligations and Notes. The Obligations and credit extensions
made by each Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Agent in the ordinary course of business. The accounts or records maintained
by the Agent and each Lender shall be conclusive absent manifest error of the amount of the
credit extensions made by such Lender to the Borrower and the interest and payments thereon. In
the event of any conflict between the accounts and records maintained by any Lender and the
accounts and records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error. Upon the request of any Lender made
through the Agent, the Borrower shall execute and deliver to such Lender (through the Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse the date, Type (if applicable), and amount
and maturity of its Loans and payments made with respect thereto. Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the Obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.

       Section 2.03 Requests for Borrowings. To request a Borrowing of New Money Loans,
the Borrower shall notify the Agent of such request by telephone (a) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., Houston time, three (3) Business Days before the date of
the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 pm noon,
Houston time, on the Business Day prior to the proposed Borrowing; provided that no such
notice shall be required for any deemed request of a Eurodollar Borrowing to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(e). Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Agent of a written Borrowing Request in a form approved by the Agent
substantially in the form of Exhibit B and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance with Section
2.02:

               (a)    the aggregate amount of the requested Borrowing;

               (b)    the date of such Borrowing, which shall be a Business Day;

               (c)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;



                                               33
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 803 of 1298



               (d)     in the case of a Eurodollar Borrowing, the Interest Period to be applicable
thereto, which shall be a period of one month;

               (e)    the amount of (i) the then-effective Aggregate Commitments, (ii) the
amount of Available Funds and the then-effective Available Commitments, (C) the current total
Revolving Credit Exposures (without regard to the requested Borrowing) and (D) the pro forma
total Revolving Credit Exposures (giving effect to the requested Borrowing);

               (f)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05;

       Each Borrowing Request shall constitute a representation that (a) the amount of the
requested Borrowing shall not cause the total Revolving Credit Exposures to exceed the total
Available Commitments. Promptly following receipt of a Borrowing Request in accordance
with this Section 2.03, the Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

       Section 2.04 Interest Elections.

               (a)     Conversion and Continuance. Except as provided in Section 2.08, each
Borrowing of New Money Loans initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period of one month. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing as provided in this Section 2.04. The Borrower
may elect different options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the New Money
Loans comprising such Borrowing, and the New Money Loans comprising each such portion
shall be considered a separate Borrowing.

               (b)    Interest Election Requests. To make an election pursuant to this Section
2.04, the Borrower shall notify the Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Agent of a written Interest Election
Request in a form approved by the Agent and signed by the Borrower.

                (c)  Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance with Section
2.02:

                      (i)    the Borrowing to which such Interest Election Request applies and,
       if different options are being elected with respect to different portions thereof, the
       portions thereof to be allocated to each resulting Borrowing (in which case the
       information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall be specified for
       each resulting Borrowing);




                                               34
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 804 of 1298



                     (ii)   the effective date of the election made pursuant to such Interest
       Election Request, which shall be a Business Day;

                     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
       Eurodollar Borrowing; and

                     (iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
       Period to be applicable thereto after giving effect to such election, which, in all cases,
       whether or not so indicated in such Interest Election Request, shall be a period of one
       month.

      If any such Interest Election Request does not specify a Type, then the Borrower shall be
deemed to have selected a Eurodollar Borrowing with an initial Interest Period of one month.

               (d)     Notice to New Money Lenders by the Agent. Promptly following receipt
of an Interest Election Request, the Agent shall advise each New Money Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

                (e)   Effect of Failure to Deliver Timely Interest Election Request and Events
of Default. If the Borrower fails to deliver a timely Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such Borrowing shall
be continued as a Eurodollar Loan having an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing: (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing (and any
Interest Election Request that requests the conversion of any Borrowing to, or continuation of
any Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

       Section 2.05 Funding of Borrowings.

               (a)    Funding by Lenders. Each Lender shall make each New Money Loan to
be made by it hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., Houston time, to the account of the Agent most recently designated by it for
such purpose by notice to the Lenders. The Agent will make such New Money Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to an account of
the Borrower and designated by the Borrower in the applicable Borrowing Request; provided
that Eurodollar Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.08(e) shall be remitted by the Agent to the Issuing Bank that made such LC
Disbursement. Nothing herein shall be deemed to obligate any Lender to obtain the funds for its
New Money Loan in any particular place or manner or to constitute a representation by any
Lender that it has obtained or will obtain the funds for its New Money Loan in any particular
place or manner.

               (b)    Presumption of Funding by the Lenders. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that such Lender will



                                               35
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 805 of 1298



not make available to the Agent such Lender’s share of such Borrowing, the Agent may assume
that such Lender has made such share available on such date in accordance with Section 2.05(a)
and may, in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Agent, then the applicable Lender and the Borrower severally agree to pay to the
Agent forthwith on demand such corresponding amount with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but excluding the date
of payment to the Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such amount to the
Agent, then such amount shall constitute such Lender’s Loan included in such Borrowing.

       Section 2.06 Termination and Reduction of Aggregate Commitments.

                (a)     Scheduled Termination of Commitments. Unless previously terminated,
the Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Commitments is terminated or reduced to zero, then the Commitments shall terminate on the
effective date of such termination or reduction.

               (b)    Optional Termination and Reduction of Aggregate Credit Amounts.

                     (i)    The Borrower may at any time terminate, or from time to time
       reduce, the Aggregate Commitments; provided that (A) each reduction of the Aggregate
       Commitments shall be in an amount that is an integral multiple of $500,000 and not less
       than $1,000,000, and (B) the Borrower shall not terminate or reduce the Aggregate
       Commitments if, after giving effect to any concurrent prepayment of the Loans in
       accordance with Section 3.04(c), the total Revolving Credit Exposures would exceed the
       Available Commitments.

                      (ii)    The Borrower shall notify the Agent of any election to terminate or
       reduce the Aggregate Commitments under Section 2.06(b)(i) at least three (3) Business
       Days prior to the effective date of such termination or reduction, specifying such election
       and the effective date thereof. Promptly following receipt of any notice, the Agent shall
       advise the Lenders of the contents thereof. Each notice delivered by the Borrower
       pursuant to this Section 2.06(b)(ii) shall be irrevocable. Any termination or reduction of
       the Aggregate Commitments shall be permanent and may not be reinstated. Each
       reduction of the Aggregate Commitments shall be made ratably among the Lenders in
       accordance with each Lender’s Applicable Percentage.

       Section 2.07 [Reserved].

       Section 2.08 Letters of Credit.

               (a)    General. On the Interim Facility Effective Date, the Existing Letters of
Credit shall be deemed to have been issued under the New Money Facility pursuant to, and shall
constitute Letters of Credit for all purposes under, this Agreement. Subject to the terms and



                                               36
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 806 of 1298



conditions set forth herein, the Borrower may on and after the Interim Facility Effective Date
request any Issuing Bank to issue Letters of Credit for its own account or for the account of any
Debtor, in a form reasonably acceptable to the Agent and such Issuing Bank, at any time and
from time to time during the Availability Period; provided that the Borrower may not request the
issuance, amendment, renewal or extension of Letters of Credit hereunder if after giving effect to
such issuance, amendment, renewal or extension the aggregate Revolving Credit Exposures
would exceed the Available Commitments. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by the Borrower
with, an Issuing Bank relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

               (b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall deliver as permitted by Section 12.01(a) (or
transmit by electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) to any Issuing Bank and the Agent (not less than five (5) Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a notice:

                      (i)     requesting the issuance of a Letter of Credit or identifying the
       Letter of Credit issued by such Issuing Bank to be amended, renewed or extended;

                      (ii)   specifying the date of issuance, amendment, renewal or extension
       (which shall be a Business Day);

                      (iii) specifying the date on which such Letter of Credit is to expire
       (which shall comply with Section 2.08(c));

                      (iv)    specifying the amount of such Letter of Credit;

                      (v)    specifying the name and address of the beneficiary thereof and
       such other information as shall be necessary to prepare, amend, renew or extend such
       Letter of Credit; and

                       (vi)   specifying the current total Revolving Credit Exposures (without
       regard to the requested Letter of Credit or the requested amendment, renewal or extension
       of an outstanding Letter of Credit) and the pro forma total Revolving Credit Exposures
       (giving effect to the requested Letter of Credit or the requested amendment, renewal or
       extension of an outstanding Letter of Credit).

        Each notice shall constitute a representation that after giving effect to the requested
issuance, amendment, renewal or extension, as applicable, (A) the LC Exposure shall not exceed
the LC Commitment and (B) the total Revolving Credit Exposures shall not exceed the then-
effective Available Commitments.




                                               37
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 807 of 1298



        If requested by any Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request for a Letter of
Credit.

               (c)      Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business no later than ten (10) days prior to the Scheduled Maturity Date.

                (d)     Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action on the part of the
Issuing Bank that issues such Letter of Credit or the New Money Lenders, each Issuing Bank
that issues a Letter of Credit hereunder hereby grants to each New Money Lender, and each New
Money Lender hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such New Money Lender’s Applicable Percentage of the aggregate amount available to
be drawn under such Letter of Credit. In consideration and in furtherance of the foregoing, each
New Money Lender hereby absolutely and unconditionally agrees to pay to the Agent, for the
account of any Issuing Bank that issues a Letter of Credit hereunder, such New Money Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in Section 2.08(e), or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each New Money Lender
acknowledges and agrees that its obligation to acquire participations pursuant to this Section
2.08(d) in respect of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default, aggregate Revolving Credit Exposures
exceeding the Available Commitments or reduction or termination of the Aggregate
Commitments, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

                (e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit issued by such Issuing Bank, the Borrower shall reimburse such LC
Disbursement by paying to the Agent an amount equal to such LC Disbursement not later than
1:00 p.m., Houston time, on the third day after such LC Disbursement is made, if the Borrower
shall have received notice of such LC Disbursement prior to 9:00 a.m., Houston time, on such
date, or, if such notice has not been received by the Borrower prior to such time on such date,
then not later than 1:00 p.m., Houston time, on (i) the third day after the Borrower receives such
notice, if such notice is received prior to 9:00 a.m., Houston time, on the day of receipt, or (ii)
 the Business Day immediately following the third day after the Borrower receives such notice, if
such notice is not received prior to such time on the day of receipt; provided that if such LC
Disbursement is less than or equal to $1,000,000, the Borrower shall, subject to the conditions to
Borrowing set forth herein, be deemed to have requested, and the Borrower does hereby request
under such circumstances, that such payment be financed with a Eurodollar Borrowing with an
Interest Period of one month in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by the resulting
Eurodollar Borrowing. If the Borrower fails to make such payment when due, the Agent shall
notify each New Money Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such New Money Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each New Money Lender shall pay to the Agent its



                                                38
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 808 of 1298



Applicable Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.05 with respect to New Money Loans made by such New Money Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Agent shall promptly pay to the Issuing Bank that issued such Letter of Credit the amounts so
received by it from the New Money Lenders. Promptly following receipt by the Agent of any
payment from the Borrower pursuant to this Section 2.08(e), the Agent shall distribute such
payment to the Issuing Bank that issued such Letter of Credit or, to the extent that New Money
Lenders have made payments pursuant to this Section 2.08(e) to reimburse such Issuing Bank,
then to such New Money Lenders and such Issuing Bank as their interests may appear. Any
payment made by a New Money Lender pursuant to this Section 2.08(e) to reimburse any Issuing
Bank for any LC Disbursement (other than the funding of Eurodollar Loans as contemplated
above) shall not constitute a New Money Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement. Any LC Disbursement not reimbursed by the
Borrower or funded as a New Money Loan prior to 1:00 p.m., Houston time on the date such
Disbursement is made, shall bear interest for each such day such Disbursement is outstanding at
rate per annum then applicable to Eurodollar Loans.

                 (f)     Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any Letter of Credit Agreement or this Agreement, or any term or provision
therein, (ii) any draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuing Bank under a Letter of Credit issued by such Issuing Bank
against presentation of a draft or other document that does not comply with the terms of such
Letter of Credit or any Letter of Credit Agreement, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for the provisions of
this Section 2.08(f), constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Agent, the New Money Lenders nor
any Issuing Bank, nor any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit or any payment or
failure to make any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in transmission or
delivery of any draft, notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any Issuing Bank;
provided that the foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of Credit comply with
the terms thereof. The parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised all requisite care in
each such determination. In furtherance of the foregoing and without limiting the generality



                                               39
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 809 of 1298



thereof, the parties agree that, with respect to documents presented which appear on their face to
be in substantial compliance with the terms of a Letter of Credit, the Issuing Bank that issued
such Letter of Credit may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such documents if such
documents are not in strict compliance with the terms of such Letter of Credit.

                 (g)    Disbursement Procedures. Each Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for payment under a
Letter of Credit issued by such Issuing Bank. Such Issuing Bank shall promptly notify the Agent
and the Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the Borrower of its obligation
to reimburse such Issuing Bank and the New Money Lenders with respect to any such LC
Disbursement.

                (h)     Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, until the Borrower shall have reimbursed such Issuing Bank for such LC Disbursement
(either with its own funds or a Borrowing under Section 2.08(e)), the unpaid amount thereof
shall bear interest, for each day from and including the date such LC Disbursement is made to
but excluding the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to Eurodollar Loans. Interest accrued pursuant to this Section 2.08(h)
shall be for the account of such Issuing Bank, except that interest accrued on and after the date of
payment by any New Money Lender pursuant to Section 2.08(e) to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.

                (i)     Replacement of an Issuing Bank. Any Issuing Bank may be replaced or
resign at any time by written agreement among the Borrower, the Agent, such resigning or
replaced Issuing Bank and, in the case of a replacement, the successor Issuing Bank. The Agent
shall notify the New Money Lenders of any such resignation or replacement of an Issuing Bank.
At the time any such resignation or replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the resigning or replaced Issuing Bank pursuant to
Section 3.05(b). In the case of the replacement of an Issuing Bank, from and after the effective
date of such replacement, (i) the successor Issuing Bank shall have all the rights and obligations
of the replaced Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to “Issuing Bank” shall be deemed to refer to such successor
or to any previous Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or replacement of an Issuing Bank hereunder, the
resigning or replaced Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such resignation or replacement, but shall not be required to issue additional
Letters of Credit.

               (j)     Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Agent or the Majority Lenders demanding
the deposit of cash collateral pursuant to this Section 2.08(j), (ii) the Borrower is required to pay
to the Agent the excess attributable to an LC Exposure in connection with any prepayment


                                                 40
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 810 of 1298



pursuant to Section 3.04(c), or (iii) the Borrower is required to Cash Collateralize a Defaulting
Lender’s LC Exposure pursuant to Section 4.03(c)(iii)(B), then the Borrower shall pledge and
deposit with or deliver to the Agent (as a first priority, perfected security interest), for the benefit
of the Issuing Bank, at a location and pursuant to documentation in form and substance
satisfactory to the Agent, an amount in cash in dollars equal to such LC Exposure or excess
attributable to such LC Exposure, as the case may be, as of such date plus any accrued and
unpaid interest thereon. The Borrower hereby grants to the Agent, for the benefit of each Issuing
Bank and the New Money Lenders, an exclusive first priority and continuing perfected security
interest in and Lien on such account and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held in such account, all deposits or wire transfers made
thereto, any and all investments purchased with funds deposited in such account, all interest,
dividends, cash, instruments, financial assets and other Property from time to time received,
receivable or otherwise payable in respect of, or in exchange for, any or all of the foregoing, and
all proceeds, products, accessions, rents, profits, income and benefits therefrom, and any
substitutions and replacements therefor. The Borrower’s obligation to deposit amounts pursuant
to this Section 2.08(j) shall be absolute and unconditional, without regard to whether any
beneficiary of any such Letter of Credit has attempted to draw down all or a portion of such
amount under the terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off, counterclaim or
recoupment which any Debtor may now or hereafter have against any such beneficiary, any
Issuing Bank, the Agent, the New Money Lenders or any other Person for any reason
whatsoever. Such deposit shall be held as collateral securing the payment and performance of
the Borrower’s and any Guarantor’s obligations under this Agreement and the other Loan
Documents. The Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account; provided that investments of funds in such account in
investments permitted by Section 9.05(d) or Section 9.05(f) may be made at the option of the
Borrower at its direction, risk and expense. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the Agent to reimburse,
on a pro rata basis, each Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of the Borrower and the
Guarantors, if any, under this Agreement or the other Loan Documents. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the occurrence of an
Event of Default or pursuant to Section 4.03(c)(iii)(B) as a result of a Defaulting Lender, and the
Borrower is not otherwise required to pay to the Agent the excess attributable to an LC Exposure
in connection with any prepayment pursuant to Section 3.04(c), then such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower within three (3) Business Days after
all Events of Default have been cured or waived or the events giving rise to such Cash
Collateralization pursuant to Section 4.03(c)(iii)(B) have been satisfied or resolved.

       Section 2.09 Collateral; Guarantees.

               (a)   Priority and Liens. The parties hereto acknowledge and agree that, upon
entry of the DIP Orders and the delivery and execution of this Agreement, the Obligations shall




                                                  41
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 811 of 1298



at all times be secured and perfected pursuant to, and have the superpriority claims and liens as
set forth in, the DIP Orders and herein.

               (b)    Payment of Obligations. On the Termination Date, the Lenders shall be
entitled to immediate payment of all Obligations without further application to, or order of, the
Bankruptcy Court.

                (c)    No Discharge; Survival of Claims. Each Debtor agrees that (a) any
Confirmation Order entered in the Bankruptcy Cases shall not discharge or otherwise affect in
any way any of the Obligations, other than after the payment in full in cash to the Secured Parties
of all Obligations (and the Cash Collateralization of all outstanding Letters of Credit in amount
and subject to documentation satisfactory to the Issuing Bank) and termination of the
Commitments on or before the effective date of an Approved Plan of Reorganization and (b) to
the extent the Obligations are not satisfied in full, (i) the Obligations shall not be discharged by
the entry of a Confirmation Order (and each Loan Party, pursuant to Section 1141(d)(4) of the
Bankruptcy Code, hereby waives any such discharge) and (ii) the Superpriority Claim granted to
the Agent, the Lenders, the Secured Swap Parties and the Secured Cash Management Providers
pursuant to the DIP Order and the Liens granted to the Agent pursuant to the DIP Order shall not
be affected in any manner by the entry of a Confirmation Order.

               (d)    Perfection and Protection of Security Interests and Liens. The Loan Parties
will from time to time deliver to the Agent all financing statements, amendments, assignments
and continuation statements, extension agreements and other documents, properly completed and
executed (and acknowledged when required) by each Loan Party, as applicable, in form and
substance satisfactory to the Agent, in each case, which the Agent requests for the purpose of
perfecting, confirming, or protecting its lien and security interest in Collateral for the purpose of
securing the Obligations.

               (e)     Offset. Subject to the terms and conditions set forth in the applicable DIP
Order, to secure the payment and performance of the Obligations, each Debtor hereby grants the
Agent and each Lender a security interest, lien, and right of offset, each of which shall be in
addition to all other interests, liens, and rights of the Agent at common law, under this
Agreement and the other Loan Documents, or otherwise, and each of which shall be upon and
against (i) any and all monies, securities or other property (and the proceeds therefrom) of the
Debtors now or hereafter held or received by or in transit to the Agent or any Lender from or for
the account of any Debtor, whether for safekeeping, custody, pledge, transmission, collection or
otherwise, any and all deposits (general or special, time or demand, provisional or final) of any
Debtor with the Agent or any Lender, and (ii) any other credits and claims of any Debtor at any
time existing against the Agent or any Lender, including claims under certificates of deposit.
During the existence of any Event of Default, the Agent or any Lender is hereby authorized to
foreclose upon, offset, appropriate, and apply, at any time and from time to time, without notice
to any Debtor, any and all items hereinabove referred to against the Obligations then due and
payable.

                (f)     The direct or indirect value of the consideration received and to be
received by such Guarantor in connection herewith is reasonably worth at least as much as the
liability and obligations of each Guarantor hereunder and under the other Loan Documents, and


                                                 42
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 812 of 1298



the incurrence of such liability and obligations in return for such consideration may reasonably
be expected to benefit each Guarantor, directly or indirectly.

                (g)      The Bankruptcy Cases were commenced on the Petition Date in
accordance with applicable law and proper notice thereof and the proper notice for (i) the
motions seeking approval of the Loan Documents and the DIP Facility and (ii) the hearings for
the approval of the Interim Order and the Final Order were given in each case. The Borrower has
given, on a timely basis as specified in the Interim Order, all notices required to be given on or
prior to the date of this representation to all parties specified in the Interim Order.

               (h)    All Obligations of the Debtors to the Lenders under the Loan Documents,
including all Loans made under the DIP Facility, shall, subject to the Carve-Out, at all times:

                       (i)     pursuant to Bankruptcy Code section 364(c)(1), be entitled to joint
       and several Superpriority Claim status in the Bankruptcy Case, which claims in respect of
       the New Money Facility and the Refinancing Facility shall be pari passu and shall be
       senior in priority and payment to the obligations under the Existing Credit Agreement;

                       (ii)    pursuant to Bankruptcy Code section 364(c)(2), be secured by a
       perfected first priority Lien on the Collateral to the extent that such Collateral is not
       subject to valid, perfected and non-avoidable liens as of the Petition Date or liens that
       were in existence immediately prior to the Petition Date that are perfected as permitted by
       Section 546(b) of the Bankruptcy Code;

                      (iii) pursuant to Bankruptcy Code section 364(c)(3), be secured by a
       perfected junior lien on all assets of the Loan Parties, to the extent that such assets are
       subject to a valid, perfected and non-avoidable Liens as of the Petition Date or liens that
       were in existence immediately prior to the Petition Date that are perfected as permitted by
       Section 546(b) of the Bankruptcy Code; and

                      (iv)    pursuant to Bankruptcy Code section 364(d), be secured by a
       perfected superpriority priming Lien on all Collateral to the extent that such Collateral is
       subject to valid, perfected and non-avoidable liens in favor of third parties as of the
       commencement of the Bankruptcy Case, including, all accounts receivable, inventory,
       real and personal property, plant and equipment of the Loan Parties that secure the
       obligations of the Loan Parties under the Existing Credit Agreement and the Existing
       Second Lien Credit Agreement.

                             ARTICLE III
        PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

        Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Agent for the account of each Lender the then unpaid principal amount of each Loan
on the Termination Date.

       Section 3.02 Interest.




                                               43
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 813 of 1298



                (a)    ABR Loans. Each ABR Loan comprising an ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.

              (b)     Eurodollar Loans. Each Eurodollar Loan comprising a Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Eurodollar Loan plus the Applicable Margin, but in no event to exceed the Highest Lawful Rate.

               (c)     Post-Default Rate. Notwithstanding the foregoing, if an Event of Default
has occurred and is continuing, or if any principal of or interest on any Loan or any fee or other
amount payable by the Borrower or any Guarantor hereunder or under any other Loan Document
is not paid when due, whether at stated maturity, upon acceleration or otherwise, then all New
Money Loans outstanding, shall bear interest, after as well as before judgment, at the Alternate
Base Rate or the Adjusted LIBO Rate, as applicable, plus the Applicable Margin, plus two
percent (2%), but in no event to exceed the Highest Lawful Rate.

                (d)     Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on, with respect to any ABR Loan or Eurodollar Loan, the last Business Day of each
calendar month and on the Termination Date; provided that (A) interest accrued pursuant to
Section 3.02(c) shall be payable on demand, (B) in the event of any repayment or prepayment of
any Loan (other than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (C) in the event of any conversion of any Eurodollar Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan shall be payable on
the effective date of such conversion.

                (e)     Interest Rate Computations. All interest hereunder shall be computed on
the basis of a year of 360 days, unless such computation would exceed the Highest Lawful Rate,
in which case interest shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), except that interest computed by reference to the Alternate Base Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the Agent, and
such determination shall be conclusive absent manifest error, and be binding upon the parties
hereto.

       Section 3.03 Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Eurodollar Borrowing:

               (a)    the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining the Adjusted
LIBO Rate or the LIBO Rate for such Interest Period; or

                (b)   the Agent is advised by the Majority Lenders that the Adjusted LIBO Rate
or LIBO Rate, as applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;


                                               44
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 814 of 1298



then the Agent shall give notice thereof to the Borrower and the Lenders by telephone or
telecopy as promptly as practicable thereafter and, until the Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i) any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.

       Section 3.04 Prepayments.

                (a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with Section 3.04(b) and payment of applicable breakage costs, if any, under Section
5.02. Notwithstanding the foregoing, no voluntary prepayment of Refinanced Loans may be
made until all New Money Loans and all other Obligations in respect thereof have been paid in
full in cash and all Commitments have been terminated.

               (b)    Notice and Terms of Optional Prepayment. The Borrower shall notify the
Agent by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, Houston time, three
(3) Business Days before the date of prepayment, or (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 noon, Houston time, one (1) Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid. Promptly following receipt
of any such notice relating to a Borrowing, the Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided in
Section 2.02(c). Each prepayment of a Borrowing shall be applied ratably to the Loans included
in the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 3.02 and any payments to the extent required by Section 5.02.

               (c)     Mandatory Prepayments.

                      (i)    If, after giving effect to any termination or reduction of the
       Aggregate Commitments pursuant to Section 2.06(b), or for any other reason, the total
       Revolving Credit Exposures exceeds the total Available Commitments, then the
       Borrower shall (A) prepay the New Money Loans, to be applied ratably to each New
       Money Lender, on the date of such termination or reduction in an aggregate principal
       amount equal to such excess, and (B) if any excess remains after prepaying all of the
       Borrowings as a result of an LC Exposure, Cash Collateralize such excess as provided in
       Section 2.08(j).

                     (ii)    Subject to the payment priorities set forth in the DIP Orders, if the
       Debtors (A) sell any Property outside of the ordinary course of business pursuant to
       Section 9.12(d) or otherwise sell any Property outside of the ordinary course of business
       as not otherwise permitted by this Agreement or (B) receive any insurance proceeds or
       condemnation proceeds, in each case, including when an Event of Default exists, then the
       Borrower shall prepay the Refinanced Loans (ratably to each Refinancing Lender) in an


                                                45
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 815 of 1298



       aggregate amount equal to the lesser of (x) 100% of Net Cash Proceeds received from
       such sale or proceeds and (y) the aggregate principal amount of Refinanced Loans then
       outstanding. The Borrower shall be obligated to make such prepayment and/or Cash
       Collateralize such excess on the date it or any Subsidiary receives cash proceeds;
       provided that all payments required to be made pursuant to this Section 3.04(c)(ii) must
       be made on or prior to the Termination Date. Each prepayment pursuant to this Section
       3.04(c)(ii) shall be applied ratably to the Refinanced Loans. Prepayments pursuant to this
       Section 3.04(c)(ii) shall be accompanied by accrued interest to the extent any interest
       under such Loans being repaid remains unpaid.

               (d)     No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under Section 5.02.

             (e)     No Effect on Secured Swap Agreements and Secured Cash Management
Agreements. Prepayments permitted or required under this Section 3.04 shall not affect the
Borrower’s obligation to continue making payments under any Secured Swap Agreement or
Secured Cash Management Agreement, as applicable, each of which shall remain in full force
and effect notwithstanding such prepayment, subject to the terms of such Secured Swap
Agreement or Secured Cash Management Agreement, as applicable.

       Section 3.05 Fees.

                (a)     Commitment Fees. The Borrower agrees to pay to the Agent for the
account of each New Money Lender (subject to Section 4.03(c)(i) and in accordance with each
such Lender’s Applicable Percentage) a commitment fee, which shall accrue at the Commitment
Fee Rate on the average daily amount of the unused amount of the Commitment of such New
Money Lender during the period from and including the Interim Facility Effective Date to but
excluding the Termination Date, provided, that, during the Interim Period, the commitment fee
shall be calculated based on the Interim Facility Cap. Accrued commitment fees shall be payable
monthly in arrears on the last day of each calendar month and on the Termination Date,
commencing on the first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case such commitment fees shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

                (b)     Letter of Credit Fees. The Borrower agrees to pay (i) to the Agent for the
account of each Lender (subject to Section 4.03(c)(iii)) a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurodollar Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, (ii) to each Issuing Bank a fronting fee equal to 0.50%
per annum on the face amount of each Letter of Credit issued by such Issuing Bank hereunder,
provided that in no event shall such fee be less than $500 and (iii) to each Issuing Bank, for its
own account, its standard fees with respect to the amendment, renewal or extension of any Letter


                                               46
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 816 of 1298



of Credit issued by such Issuing Bank or processing of drawings thereunder. Participation fees
and fronting fees accrued shall be payable in arrears on the last Business Day of each calendar
month, commencing on the first such date to occur after the date of this Agreement; provided
that all such fees shall be payable on the Termination Date and any such fees accruing after the
Termination Date shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this Section 3.05(b) shall be payable within ten (10) days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of 360 days, unless
such computation would exceed the Highest Lawful Rate, in which case such fees shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and shall be payable for
the actual number of days elapsed (including the first day but excluding the last day).

              (c)    Agent Fees. The Borrower agrees to pay to the Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Agent.

               (d)     Up-Front Fees. The Borrower agrees to pay to the Agent, for the ratable
benefit of each New Money Lender, an up-front fee (the “Up-Front Fee”) on the Aggregate
Commitments of New Money Loans, which shall be earned and due and payable in the following
manner: (i) on the Interim Facility Effective Date, in an amount equal to 1.75% of the Interim
Facility Cap, and (ii) on the Final Facility Effective Date, in an amount equal to (1) 1.75% of
(2) the Aggregate Commitments less the Interim Facility Cap.

                              ARTICLE IV
          PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS.

       Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

                (a)     Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 5.01, Section 5.02, Section 5.03 or
otherwise) prior to 1:00 p.m., Houston time, on the date when due, in immediately available
funds, without defense, deduction, recoupment, set-off or counterclaim. Fees, once paid, shall be
fully earned and shall not be refundable under any circumstances. Any amounts received after
such time on any date may, in the discretion of the Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Agent at its offices specified in Section 12.01, except payments to
be made directly to an Issuing Bank as expressly provided herein and except that payments
pursuant to Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made directly to
the Persons entitled thereto. The Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

              (b)    Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Agent to pay fully all amounts of principal, unreimbursed LC


                                               47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 817 of 1298



Disbursements, interest and fees then due hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal and unreimbursed LC Disbursements then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal and unreimbursed
LC Disbursements then due to such parties.

                (c)     Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent of such recovery,
without interest, and (ii) the provisions of this Section 4.01(c) shall not be construed to apply to
any payment made by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such Lender were a
direct creditor of the Borrower in the amount of such participation.

        Section 4.02 Presumption of Payment by the Borrower. Unless the Agent shall have
received notice from the Borrower prior to the date on which any payment is due to the Agent for
the account of the Lenders or any Issuing Bank that the Borrower will not make such payment,
the Agent may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or such Issuing Bank, as the case may be, severally
agrees to repay to the Agent forthwith on demand the amount so distributed to such Lender or
such Issuing Bank with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation.

       Section 4.03 Payments and Deductions by the Agent; Defaulting Lenders.

              (a)    Certain Deductions by the Agent. If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(a), Section 2.05(b), Section 2.08(d),


                                                48
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 818 of 1298



Section 2.08(e) or Section 4.02 then the Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the Agent for the account
of such Lender to satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

               (b)    Payments and Deductions to Defaulting Lenders.

                      (i)      The Borrower shall have the right, to the extent permitted by
       applicable law, to setoff any amounts owed to it by any Defaulting Lender or any of such
       Defaulting Lender’s Affiliates in respect of deposit liabilities against amounts due by the
       Borrower or any Guarantor to such Defaulting Lender or its Affiliates under this
       Agreement, provided that the amount of such set-off shall not exceed the amount of such
       Defaulting Lender’s Revolving Credit Exposures and interest. Further, if any Lender
       shall fail to make any payment required to be made by it pursuant to Section 2.05(a),
       Section 2.08(d), Section 2.08(e) or Section 4.02 then the Agent may, in its discretion
       (notwithstanding any contrary provision hereof), apply any amounts thereafter received
       by the Agent for the account of such Lender to satisfy such Lender’s obligations under
       such Sections until all such unsatisfied obligations are fully paid in cash.

                       (ii)   If a Defaulting Lender (or a Lender who would be a Defaulting
       Lender but for the expiration of the relevant grace period) as a result of the exercise of a
       set-off shall have received a payment in respect of its Revolving Credit Exposure which
       results in its Revolving Credit Exposure being less than its Applicable Percentage of the
       aggregate Revolving Credit Exposures, then no payments will be made to such
       Defaulting Lender until such time as all amounts due and owing to the Lenders have been
       equalized in accordance with each of the Lenders respective pro rata share of the
       Obligations. Further, if at any time prior to the acceleration or maturity of the Loans, the
       Agent shall receive any payment in respect of principal of a Loan or a reimbursement of
       an LC Disbursement while one or more Defaulting Lenders shall be party to this
       Agreement, the Agent shall apply such payment first to the Borrowing(s) for which such
       Defaulting Lender(s) shall have failed to fund its pro rata share until such time as such
       Borrowing(s) are paid in full or each Lender (including each Defaulting Lender) is owed
       its Applicable Percentage of all Loans then outstanding. After acceleration or maturity of
       the Loans, subject to the first sentence of this Section 4.03(b), all principal will be paid
       ratably as provided in Section 10.02(c).

               (c)     Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:

                   (i)    Fees shall cease to accrue on the unfunded portion of the
       Commitment of such Defaulting Lender pursuant to Section 3.05.

                     (ii)   The Commitment and the Revolving Credit Exposure of such
       Defaulting Lender shall not be included in determining whether all Lenders, the Majority
       Lenders or the Required Lenders, as applicable, have taken or may take any action
       hereunder (including any consent to any amendment or waiver pursuant to


                                               49
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 819 of 1298



  Section 12.02); provided that any waiver, amendment or modification requiring the
  consent of all Lenders or each affected Lender which affects such Defaulting Lender
  differently than other affected Lenders shall require the consent of such Defaulting
  Lender.

                (iii) if any LC Exposure exists at the time a Lender becomes a
  Defaulting Lender then:

                        (A)    all or any part of the LC Exposure of such Defaulting
        Lender shall be reallocated among the Non-Defaulting Lenders in accordance
        with their respective Applicable Percentages (for the purposes of such reallocation
        the Defaulting Lender’s Commitment shall be disregarded in determining the
        Non-Defaulting Lender’s Applicable Percentage) but only to the extent (1) the
        sum of all Non-Defaulting Lenders’ Revolving Credit Exposures plus such
        Defaulting Lender’s LC Exposure does not exceed the total of all Non-Defaulting
        Lenders’ Commitments, (2) the conditions set forth in Section 6.03 are satisfied at
        such time and (3) the sum of each Non-Defaulting Lender’s Revolving Credit
        Exposure plus its reallocated share of such Defaulting Lender’s LC Exposure
        does not exceed such Non-Defaulting Lender’s Commitment; provided that,
        subject to Section 12.22, no reallocation hereunder shall constitute a waiver or
        release of any claim of any party hereunder against a Defaulting Lender arising
        from that Lender having become a Defaulting Lender, including any claim of a
        Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
        exposure following such reallocation;

                       (B)     if the reallocation described in Section 4.03(c)(iii)(A)
        cannot, or can only partially, be effected, then the Borrower shall within one
        Business Day following notice by the Agent Cash Collateralize for the benefit of
        the Issuing Bank only the Borrower’s obligations corresponding to such
        Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
        pursuant to Section 4.03(c)(iii)(A)) in accordance with the procedures set forth in
        Section 2.08(j) for so long as such LC Exposure is outstanding and the relevant
        Defaulting Lender remains a Defaulting Lender;

                       (C)    if the Borrower Cash Collateralizes any portion of such
        Defaulting Lender’s LC Exposure pursuant to Section 4.03(c)(iii)(B), then the
        Borrower shall not be required to pay any fees to such Defaulting Lender pursuant
        to Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure during
        the period such Defaulting Lender’s LC Exposure is Cash Collateralized;

                      (D)    if the LC Exposure of the Non-Defaulting Lenders is
        reallocated pursuant to Section 4.03(c)(iii)(A), then the fees payable to the
        Lenders pursuant to Section 3.05(a) and Section 3.05(b) shall be adjusted in
        accordance with such Non-Defaulting Lenders’ Applicable Percentages; or

                         (E)    if all or any portion of such Defaulting Lender’s LC
        Exposure    is    neither Cash Collateralized nor reallocated pursuant to


                                        50
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 820 of 1298



               Section 4.03(c)(iii)(A) or Section 4.03(c)(iii)(B), then, without prejudice to any
               rights or remedies of the Issuing Bank or any Lender hereunder, all commitment
               fees that otherwise would have been payable to such Defaulting Lender (solely
               with respect to the portion of such Defaulting Lender’s Commitment that was
               utilized by such LC Exposure) and letter of credit fees payable under
               Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure shall be
               payable to the Issuing Bank until such LC Exposure is Cash Collateralized and/or
               reallocated.

               (d)     So long as any Lender is a Defaulting Lender, the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is satisfied that the related
exposure and the Defaulting Lender’s then outstanding LC Exposure will be 100% covered by
the Commitments of the Non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 4.03(c)(iii)(B), and participating interests in any such
newly issued or increased Letter of Credit shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 4.03(c)(iii)(A) (and Defaulting Lenders shall not participate
therein).

                 (e)     If the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such Lender commits to
extend credit, the Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Issuing Bank shall have entered into arrangements with the Borrower or such
Lender, satisfactory to the Issuing Bank, as the case may be, to defease any risk to it in respect of
such Lender hereunder.

               (f)      In the event that the Agent, the Borrower and the Issuing Bank each agrees
that a Defaulting Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall purchase at par such
of the Loans and/or participations in Letters of Credit of the other Lenders as the Agent shall
determine may be necessary in order for such Lender to hold such Loans and/or participations in
Letters of Credit in accordance with its Applicable Percentage.

                             ARTICLE V
    INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

       Section 5.01 Increased Costs.

               (a)     Eurodollar Changes in Law. If any Change in Law shall:

                      (i)   impose, modify or deem applicable any reserve, special deposit or
       similar requirement against assets of, deposits with or for the account of, or credit
       extended by, any Lender (except any such reserve requirement reflected in the Adjusted
       LIBO Rate);

                    (ii)   subject any Lender or other recipient of any payment under this
       Agreement or under any other Loan Document to any Taxes (other than (A) Indemnified



                                                 51
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 821 of 1298



       Taxes and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
       commitments, or other obligations, or its deposits, reserves, other liabilities or capital
       attributable thereto; or

                      (iii) impose on any Lender or the London interbank market any other
       condition affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or to
reduce the amount of any sum received or receivable by such Lender (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or reduction suffered.

                (b)    Capital Requirements or Liquidity. If any Lender or any Issuing Bank
determines that any Change in Law regarding capital requirements or liquidity has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing Bank’s capital or on the
capital of such Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

               (c)     Certificates. A certificate of a Lender or any Issuing Bank setting forth in
reasonable detail the basis of its request and the amount or amounts necessary to compensate
such Lender or such Issuing Bank or its holding company, as the case may be, as specified in
Section 5.01(a) or (b) shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or such Issuing Bank, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

                (d)   Effect of Failure or Delay in Requesting Compensation. Failure or delay
on the part of any Lender or any Issuing Bank to demand compensation pursuant to this
Section 5.01 shall not constitute a waiver of such Lender’s or such Issuing Bank’s right to
demand such compensation, provided that no Lender may make any such demand more than 180
days after the Termination Date, nor for any amount which has accrued more than 270 days prior
to such Lender or Issuing Bank delivering the certificate required in Section 5.01(c).

        Section 5.02 Break Funding Payments. In the event of (a) the payment of any principal
of any Eurodollar Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any Eurodollar Loan into an
ABR Loan other than on the last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, then, in any such event, the Borrower shall compensate each Lender


                                                52
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 822 of 1298



for the loss, cost and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period at the interest
rate which such Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar market.

        A certificate of any Lender setting forth any amount or amounts that such Lender is
entitled to receive pursuant to this Section 5.02 shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount shown as due
on any such certificate within ten (10) days after receipt thereof.

       Section 5.03 Taxes.

               (a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower or any Guarantor shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional sums payable
under this Section 5.03(a)), the Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made, (ii) the
Borrower or such Guarantor shall make such deductions and (iii) the Borrower or such Guarantor
shall pay the full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

              (b)      Payment of Other Taxes by the Borrower. The Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable law.

               (c)      Indemnification by the Borrower. The Borrower shall indemnify the
Agent, each Lender and each Issuing Bank, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Agent, such Lender or such
Issuing Bank, as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.03) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate of the Agent, a Lender or an Issuing Bank as to the basis
of such Indemnified Taxes and Other Taxes and the amount of such payment or liability under
this Section 5.03 shall be delivered to the Borrower and shall be conclusive absent manifest
error.




                                                53
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 823 of 1298



               (d)     Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a Governmental Authority,
the Borrower shall deliver to the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.

                (e)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax under the law of the jurisdiction in which the Borrower is located,
or any treaty to which such jurisdiction is a party, with respect to payments under this Agreement
or any other Loan Document shall deliver to the Borrower (with a copy to the Agent), at the time
or times prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate.

          Without limiting the generality of the foregoing, in the event that the Borrower is a U.S.
Person,

                         (i)    any Lender that is a U.S. Person shall deliver to the Borrower and
          the Agent on or prior to the date on which such Lender becomes a Lender under this
          Agreement (and from time to time thereafter upon the reasonable request of the Borrower
          or the Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
          from U.S. federal backup withholding tax;

                          (ii)   any Foreign Lender shall, to the extent it is legally entitled to do
          so, deliver to the Borrower and the Agent (in such number of copies as shall be requested
          by the recipient) on or prior to the date on which such Foreign Lender becomes a Lender
          under this Agreement (and from time to time thereafter upon the reasonable request of the
          Borrower or the Agent), whichever of the following is applicable:

                                 (A)   in the case of a Foreign Lender claiming the benefits of an
                 income tax treaty to which the United States is a party (x) with respect to
                 payments of interest under any Loan Document, executed originals of IRS Form
                 W-8BEN establishing an exemption from, or reduction of, U.S. federal
                 withholding Tax pursuant to the “interest” article of such tax treaty and (y) with
                 respect to any other applicable payments under any Loan Document, IRS Form
                 W-8BEN establishing an exemption from, or reduction of, U.S. federal
                 withholding Tax pursuant to the “business profits” or “other income” article of
                 such tax treaty;

                                (B)     executed originals of IRS Form W-8ECI;

                                 (C)    in the case of a Foreign Lender claiming the benefits of the
                 exemption for portfolio interest under Section 881(c) of the Code, (x) a certificate
                 substantially in the form of Exhibit F-1 to the effect that such Foreign Lender is
                 not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
                 “10 percent shareholder” of the Borrower within the meaning of
                 Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation” described



                                                  54
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 824 of 1298



               in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
               (y) executed originals of IRS Form W-8BEN; or

                              (D)     to the extent a Foreign Lender is not the beneficial owner,
               executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
               IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form
               of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
               documents from each beneficial owner, as applicable; provided that if the Foreign
               Lender is a partnership and one or more direct or indirect partners of such Foreign
               Lender are claiming the portfolio interest exemption, such Foreign Lender may
               provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-
               4 on behalf of each such direct and indirect partner;

                       (iii) any Foreign Lender shall, to the extent it is legally entitled to do
       so, deliver to the Borrower and the Agent (in such number of copies as shall be requested
       by the recipient) on or prior to the date on which such Foreign Lender becomes a Lender
       under this Agreement (and from time to time thereafter upon the reasonable request of the
       Borrower or the Agent), executed originals of any other form prescribed by applicable
       law as a basis for claiming exemption from or a reduction in U.S. federal withholding
       Tax, duly completed, together with such supplementary documentation as may be
       prescribed by applicable law to permit the Borrower or the Agent to determine the
       withholding or deduction required to be made; and

                       (iv)  if a payment made to a Lender under any Loan Document would
       be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
       fail to comply with the applicable reporting requirements of FATCA (including those
       contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
       deliver to the Borrower and the Agent at the time or times prescribed by law and at such
       time or times reasonably requested by the Borrower or the Agent such documentation
       prescribed by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
       Code) and such additional documentation reasonably requested by the Borrower or the
       Agent as may be necessary for the Borrower and the Agent to comply with their
       obligations under FATCA and to determine that such Lender has complied with such
       Lender’s obligations under FATCA or to determine the amount to deduct and withhold
       from such payment. Solely for purposes of this clause (D), “FATCA” shall include any
       amendments made to FATCA after the date of this Agreement.

        Each of the Lenders, the Agent and the Issuing Bank agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate in any respect, it
shall update such form or certification or promptly notify the Borrower (and, in the case of the
Lenders, the Agent) in writing of its legal inability to do so.

                 (f)     Refunds. If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 5.03 (including by the payment of additional amounts pursuant to this Section 5.03),
it shall pay to the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise to such


                                                55
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 825 of 1298



refund), net of all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental Authority with
respect to such refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this clause (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this clause (f), in no event will the indemnified party
be required to pay any amount to an indemnifying party pursuant to this clause (f) the payment
of which would place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and giving rise to
such refund had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid. This clause (f)
shall not be construed to require any indemnified party to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

                (g)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already indemnified the Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower to do so), (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of Section
12.04(c)(ii) relating to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or liability delivered to
any Lender by the Agent shall be conclusive absent manifest error. Each Lender hereby
authorizes the Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Agent to the Lender from any other
source against any amount due to the Agent under this clause (g).

       Section 5.04 Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, then such Lender shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such Lender, such designation
or assignment (a) would eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.03, as the case may be, in the future and (b) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

        Section 5.05 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its applicable lending office to honor its
obligation to make or maintain Eurodollar Loans either generally or having a particular Interest



                                                56
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 826 of 1298



Period hereunder, then (a) such Lender shall promptly notify the Borrower and the Agent thereof
and such Lender’s obligation to make such Eurodollar Loans shall be suspended (the “Affected
Loans”) until such time as such Lender may again make and maintain such Eurodollar Loans and
(b) all Affected Loans which would otherwise be made by such Lender shall be made instead as
ABR Loans (and, if such Lender so requests by notice to the Borrower and the Agent, all
Affected Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent that Affected Loans
are so made as (or converted into) ABR Loans, all payments of principal which would otherwise
be applied to such Lender’s Affected Loans shall be applied instead to its ABR Loans.

                                     ARTICLE VI
                                CONDITIONS PRECEDENT

        Section 6.01 Interim Facility Effective Date. The obligations of the Lenders to enter
into and execute this Agreement and make Loans and other extensions of credit hereunder during
the Interim Period, shall commence on the first Business Day when each of the following
conditions precedent shall have been satisfied (or waived in accordance with Section 12.02) in a
manner satisfactory to the Agent, which day shall be no later than two (2) Business Days after
the entry of the Interim Order (the “Interim Facility Effective Date”):

              (a)     the Petition Date shall have occurred;

               (b)     the Bankruptcy Court shall have entered the Interim Order within five
(5) Business Days following the Petition Date, which Interim Order (i) shall have been entered
on the docket of the Bankruptcy Court, (ii) shall be in full force and effect and shall not have
been vacated, stayed, reversed, modified or amended in any respect without the prior written
consent of the Agent and the Majority Lenders, and (iii) the Loan Parties shall be in compliance
with the terms of the Interim Order in all respects;

               (c)    all first-day motions filed by the Loan Parties (including any motions
related to cash management or any critical vendor or supplier motions) and related orders,
including the Cash Management Order, entered by the Bankruptcy Court in the Bankruptcy
Cases shall be in form and substance reasonably satisfactory to the Agent;

                (d)    all motions related to the DIP Facility and related orders entered by the
Bankruptcy Court (including the applicable DIP Order) shall be in form and substance
satisfactory to the Agent;

                (e)    the Agent shall have received (i) duly executed and delivered counterparts
(in such numbers as may be requested by the Agent) of this Agreement and the other Loan
Documents to be executed and delivered on or prior to such date, from each party hereto or
thereto, as applicable, signed on behalf of such party, in each case in form and substance
acceptable to the Agent and Lenders, and (ii) the duly executed Notes payable to each Lender
that requests a Note in the principal amount equal to such Lender’s Commitment and Loans;

              (f)    the Agent shall have received a certificate of the Borrower and of each
Guarantor certifying as of the Interim Facility Effective Date (i) resolutions of the board of



                                               57
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 827 of 1298



directors or other managing body with respect to the authorization of the Borrower or such
Guarantor to execute and deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the individuals (A) who are authorized to sign
the Loan Documents to which the Borrower or such Guarantor is a party and (B) who will, until
replaced by another individual duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in connection with
this Agreement and the other Loan Documents to which it is a party, (iii) specimen signatures of
such authorized individuals, and (iv) the articles or certificate of incorporation or formation and
bylaws, operating agreement or partnership agreement, as applicable, of the Borrower and each
Guarantor, in each case, certified as being true and complete. The Agent and the Lenders may
conclusively rely on such certificate until the Agent receives notice in writing from the Borrower
to the contrary;

              (g)   the Agent shall have received certificates of the appropriate state agencies
with respect to the existence, qualification and good standing of the Borrower and each
Guarantor;

             (h)     the Agent shall have received a certificate of insurance coverage of the
Borrower evidencing that the Borrower is carrying insurance in accordance with Section 7.12;

                (i)    subject to the applicable DIP Order, all reasonable and documented pre-
and post-petition fees, charges and expenses including, without limitation, (i) the fees, charges
and expenses of Orrick, Herrington & Sutcliffe, RPA Advisors, LLC, and one local counsel to
the Agent in each applicable jurisdiction, in each case pursuant to invoices delivered to the
Borrower at least three (3) Business Days before the Interim Facility Effective Date, (ii) the
applicable Up-Front Fee set forth in Section 3.05(d), (iii) the fees agreed to in the Fee Letter and
(iv) all other amounts due and payable pursuant to invoices delivered to the Borrower at least
three (3) Business Days before the Interim Facility Effective Date, in each case as required to be
paid to the Agent and Lenders on or before the Interim Facility Effective Date, shall have been
paid;

                (j)    the Agent shall have received a Budget, containing line items of sufficient
detail to reflect the Loan Parties’ projected receipts and disbursements for the 13-week period
commencing on the Petition Date, in form and substance acceptable to the Agent and the
Majority Lenders and which shall be attached hereto as Exhibit G (the “Initial Budget”), together
with a certificate of the Borrower stating that such Initial Budget has been prepared on a
reasonable basis and in good faith and is based on assumptions believed by the Borrower to be
reasonable at the time made and from the best information then available to the Borrower;

              (k)    the receipt by the Agent of a Borrowing Request in accordance with
Section 2.03, which shall include the intended uses of proceeds in accordance with the Initial
Budget;

             (l)    there shall not exist any action, suit, investigation, litigation or proceeding
pending or threatened (other than the Bankruptcy Cases) in any court or before any
Governmental Authority or facts or circumstances that, in the reasonable opinion of the Agent



                                                58
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 828 of 1298



and the Majority Lenders, materially and adversely affects any of the transactions contemplated
hereby, or that has or could be reasonably likely to result in a Material Adverse Effect;

                (m)      the holders of the Existing Obligations shall have received adequate
protection in respect of the Liens securing such Existing Obligations pursuant to, and on the
terms set forth in, the Interim Order;

                 (n)     all Obligations shall be secured by a perfected lien and security interest on
all Collateral of the Loan Parties pursuant to, and such Lien and security interest shall have the
priorities set forth in the Interim Order, subject only to the Liens permitted by Section 9.03 and
all filing and recording fees and taxes with respect to such Liens and security interests that are
due and payable as of the Interim Facility Effective Date shall have been duly paid;

               (o)     the Agent shall have received such information as the Agent may
reasonably require, all of which shall be reasonably satisfactory to the Agent in form and
substance, on the title to not less than eighty percent (80%) of the Oil and Gas Properties
evaluated in the most recently delivered Reserve Report;

               (p)    The Agent shall be reasonably satisfied with the environmental condition
of the Oil and Gas Properties of the Borrower and its Subsidiaries;

                (q)    The Agent shall have received a certificate of a Responsible Officer
certifying that the Borrower has received all consents and approvals required by Section 7.03;

                (r)     the Agent and the Lenders shall have received, and be reasonably satisfied
in form and substance with, all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering rules and
regulations, including but not restricted to the USA PATRIOT Act, and, if the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, a Beneficial Ownership
Certification in respect of the Borrower;

               (s)     [Reserved]; and

               (t)     the Agent shall have received the duly executed Fee Letter.

        For purposes of determining compliance with the conditions specified in this Section
6.01, each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to a Lender unless the Agent shall
have received notice from such Lender prior to the proposed Interim Facility Effective Date
specifying its objection thereto.

       Section 6.02 Final Facility Effective Date. The obligation of each Lender to make its
Loans hereunder and the obligation of the Issuing Bank to issue Letters of Credit hereunder
during the Final Period shall commence as of the Business Day when each of the following
conditions precedent shall have been satisfied or waived in accordance with Section 12.02) in a
manner satisfactory to the Agent (the “Final Facility Effective Date”):



                                                 59
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 829 of 1298



                (a)     the Bankruptcy Court shall have entered the Final Order within thirty-five
(35) days (or such later date consented to by the Agent and the Majority Lenders) following the
entry of the Interim Order, which Final Order shall (i) be in substantially the form of the Interim
Order, with only such modifications thereto as are satisfactory in form and substance to the
Agent, (ii) shall have been entered on the docket of the Bankruptcy Court and (iii) shall be in full
force and effect and shall not have been vacated, stayed, reversed, modified or amended in any
respect without the prior written consent of the Agent and the Majority Lenders;

               (b)     the Borrower shall have paid the Up-Front Fee set forth in Section 3.05(d)
with respect to the Final Facility Effective Date; and

                (c)     the Debtors shall be in compliance in all respects with (i) the DIP Orders
and (ii) subject to application of the Permitted Variance, with the Budget.

        For purposes of determining compliance with the conditions specified in this Section
6.02, each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to a Lender unless the Agent shall
have received notice from such Lender prior to the proposed Final Facility Effective Date
specifying its objection thereto.

         Section 6.03 Conditions Precedent to Each Borrowing. The obligation of each Lender
to make a Loan on the occasion of any Borrowing (including the Refinanced Loans and the
initial funding, if any, of New Money Loans on the Interim Facility Effective Date), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject to the satisfaction
of the following conditions:

               (a)    at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as applicable, no Default
shall have occurred and be continuing;

              (b)     at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as applicable, no Material
Adverse Effect shall have occurred;

               (c)    the Agent shall have received a Borrowing Request in accordance with
Section 2.03 or a request for a Letter of Credit in accordance with Section 2.08(b), as applicable,
which shall include the intended uses of proceeds in accordance with the Budget;

                (d)   the representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects after giving effect to such
qualification) on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in which case, on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or extension of such



                                                60
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 830 of 1298



Letter of Credit, as applicable, such representations and warranties shall continue to be true and
correct in all material respects as of such specified earlier date (except that any representation
and warranty that is qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects as of such specified earlier date after giving effect to such qualification);

                (e)     the making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, would not conflict with, or cause any Lender or
the Issuing Bank to violate or exceed, any applicable Governmental Requirement, and no
Change in Law shall have occurred, and no litigation shall be pending or threatened (other than
the Bankruptcy Cases), which does or, with respect to any threatened litigation, seeks to, enjoin,
prohibit or restrain, the making or repayment of any Loan, the issuance, amendment, renewal,
extension or repayment of any Letter of Credit or any participations therein or the consummation
of the transactions contemplated by this Agreement or any other Loan Document;

               (f)    at the time of and immediately after giving effect to each such Borrowing
or the issuance, amendment, renewal or extension of each such Letter of Credit, or both, as
applicable, the aggregate Revolving Credit Exposures for all Lenders shall not exceed the then-
effective Available Commitments;

                (g)    [Reserved];

                (h)    DIP Orders.

                     (i)     The Interim Order (A) shall be in full force and effect and shall not
       have been vacated, reversed, modified, amended or stayed without the written consent of
       the Agent and the Majority Lenders, and (B) shall, without limitation, approve the
       Interim Refinanced Loans.

                     (ii)    The Final Order (A) shall be in full force and effect and shall not
       have been vacated, reversed, modified, amended or stayed without the written consent of
       the Agent and the Majority Lenders, and (B) shall, without limitation, approve the
       Refinanced Loans.

                       (iii)   The Loan Parties shall be in compliance with the applicable DIP
       Order.

             (i)      at the time of such Borrowing before giving effect thereto, such
Borrowing shall not trigger a mandatory prepayment under Section 3.04(c);

                (j)     no trustee or examiner shall have been appointed with respect to the Loan
Parties or their Property; and

               (k)     subject to the procedures described in any order of the Bankruptcy Court
regarding payments for professional fees and expenses, if any, all reasonable and documented
fees, charges and expenses (including, without limitation, the fees, charges and expenses of
Orrick, Herrington & Sutcliffe, LLP, RPA Advisors, LLC, one local counsel to the Agent in each
applicable jurisdiction and any other professional advisor, as applicable), in each case pursuant



                                                 61
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 831 of 1298



to invoices delivered to the Borrower at least three (3) Business Days before the date of such
Borrowing, and all other amounts due and payable on or prior to the date of such Borrowing,
required to be paid to the Agent and Lenders on or before the date of such Borrowing shall have
been paid (or will be paid with the proceeds of the Loan authorized under the Interim Order or
the Final Order, as applicable).

        In addition to the other conditions precedent herein set forth, if any Lender becomes, and
during the period it remains, a Defaulting Lender, the Issuing Bank will not be required to issue
any Letter of Credit, or to amend, extend increase or renew any outstanding Letter of Credit (or
increase the face amount thereof, alter the drawing terms thereunder or extend the expiry date
thereof), unless the Issuing Bank is satisfied that any exposure that would result therefrom is
eliminated or fully covered by the commitments of the Non-Defaulting Lenders or by Cash
Collateralization or a combination thereof satisfactory to the Issuing Bank in its sole discretion.

       Each request for a Borrowing and each request for the issuance, amendment, renewal or
extension of any Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in Section 6.03.

                                  ARTICLE VII
                        REPRESENTATIONS AND WARRANTIES

       The Borrower (and each Parent Guarantor, in the case of Section 7.30) represents and
warrants to the Lenders that:

        Section 7.01 Organization; Powers. Subject to any restrictions arising on account of
any Debtor’s status as a “debtor” under the Bankruptcy Code and entry of the DIP Orders, each
Debtor is duly organized, validly existing and, if applicable, in good standing under the laws of
the jurisdiction of its organization, has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own its assets and to
carry on its business as now conducted, and is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except where failure to have such
power, authority, licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.

        Section 7.02 Authority; Enforceability. Subject to any restrictions arising on account of
any Debtor’s status as a “debtor” under the Bankruptcy Code and entry of the DIP Order, the
Transactions are within the Borrower’s and each Guarantor’s corporate powers and have been
duly authorized by all necessary corporate and, if required, member action (including, without
limitation, any action required to be taken by any class of directors of the Borrower or any other
Person, whether interested or disinterested, in order to ensure the due authorization of the
Transactions). When executed and delivered, each Loan Document to which the Borrower and
any Guarantor is a party will have been duly executed and delivered by the Borrower and such
Guarantor and, upon entry of the Interim Order or the Final Order, as applicable, will constitute a
legal, valid and binding obligation of the Borrower and such Guarantor, as applicable,
enforceable in accordance with its terms, subject to entry of each DIP Order, and further subject
to other applicable bankruptcy, insolvency, reorganization, moratorium or other laws affecting




                                                62
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 832 of 1298



creditors’ rights generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

        Section 7.03 Approvals; No Conflicts. Subject to the entry of the DIP Order, the
Transactions (a) do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other third Person (including the members
or any class of directors of the Borrower or any other Person, whether interested or
disinterested), nor is any such consent, approval, registration, filing or other action necessary for
the validity or enforceability of any Loan Document or the consummation of the Transactions,
except such as have been obtained or made and are in full force and effect, and except for the
filing and recording of Security Instruments to perfect the Liens as required by this Agreement
and the applicable DIP Order, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of any Debtor or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture, agreement or other
instrument binding upon any Debtor or its Properties, or give rise to a right thereunder to require
any payment to be made by such Debtor and (d) will not result in the creation or imposition of
any Lien on any Property of any Debtor (other than the Liens and security interests in favor of
the Agent (or any designee) created by the Loan Documents).

       Section 7.04 Financial Position; No Material Adverse Change.

               (a)     The Borrower has heretofore furnished to the Lenders (i) the audited
financial statements of Borrower ended December 31, 2018 and (ii) the unaudited balance sheet
and statements of income, members’ equity and cash flows as of and for the fiscal quarter ended
March 31, 2019. Such financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of Borrower and its Consolidated Subsidiaries
as of such date and for such period in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the unaudited quarterly financial
statements.

                (b)    Since the Petition Date, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material Adverse Effect and
(ii) the business of Debtors has been conducted only in the ordinary course consistent with past
business practices.

                (c)     No Debtor has on the date hereof any material Debt (including
Disqualified Capital Stock), or any contingent liabilities, off-balance sheet liabilities or
partnerships, liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or reflected or
provided for in the Financial Statements.

        Section 7.05 Litigation. Except as set forth on Schedule 7.05, and other than the
Bankruptcy Cases, there are no actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the Borrower or
Parent, threatened against or affecting any Debtor which (a) affect or pertain to the Transactions
or this Agreement or any other Loan Document, or (b) either individually or in the aggregate



                                                 63
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 833 of 1298



could reasonably be expected to have a Material Adverse Effect or is not otherwise subject to the
automatic stay as a result of the Bankruptcy Cases.

       Section 7.06 Environmental Matters. Except as could not be reasonably expected to
have a Material Adverse Effect (or with respect to (c), (d) and (e) below, where the failure to
take such actions could not be reasonably expected to have a Material Adverse Effect):

               (a)     neither any Property of any Debtor nor the operations conducted thereon
violate any order or requirement of any court or Governmental Authority or any Environmental
Laws;

                (b)    no Property of any Debtor nor the operations currently conducted thereon
or, to the knowledge of the Borrower, by any prior owner or operator of such Property or
operation, are in violation of or subject to any existing, pending or threatened action, suit,
investigation, inquiry or proceeding by or before any court or Governmental Authority or to any
remedial obligations under Environmental Laws;

               (c)      all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the operation or use of
any and all Property of any Debtor, including, without limitation, past or present treatment,
storage, disposal or release of a hazardous substance, oil and gas waste or solid waste into the
environment, have been duly obtained or filed or requested, and each Debtor is in compliance
with the terms and conditions of all such notices, permits, licenses and similar authorizations;

               (d)    all hazardous substances, solid waste and oil and gas waste, if any,
generated at any and all Property of any Debtor have in the past been transported, treated and
disposed of in accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to the knowledge
of the Borrower, all such transport carriers and treatment and disposal facilities have been and
are operating in compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are not the subject
of any existing, pending or threatened action, investigation or inquiry by any Governmental
Authority in connection with any Environmental Laws;

               (e)    the Borrower has taken all steps reasonably necessary to determine and
has determined that no oil, hazardous substances, solid waste or oil and gas waste, have been
disposed of or otherwise released and there has been no threatened release of any oil, hazardous
substances, solid waste or oil and gas waste on or to any Property of any Debtor except in
compliance with Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment;

               (f)    to the extent applicable, all Property of each Debtor currently satisfies all
design, operation, and equipment requirements imposed by the OPA, and the Borrower does not
have any reason to believe that such Property, to the extent subject to the OPA, will not be able
to maintain compliance with the OPA requirements during the term of this Agreement; and




                                                64
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 834 of 1298



               (g)     no Debtor has any known contingent liability or Remedial Work in
connection with any release or threatened release of any oil, hazardous substance, solid waste or
oil and gas waste into the environment.

       Section 7.07 Compliance with the Laws and Agreements; No Defaults.

               (a)      Each Debtor is in compliance with all Governmental Requirements
applicable to it or its Property and all agreements and other instruments binding upon it or its
Property and, subject to any restrictions arising on account of any Debtor’s status as a “debtor”
under the Bankruptcy Code, possesses all licenses, permits, franchises, exemptions, approvals
and other authorizations granted by Governmental Authorities necessary for the ownership of its
Property and the present conduct of its business, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material Adverse Effect.

               (b)     Except to the extent subject to the automatic stay under the Bankruptcy
Cases, no Debtor is (i) in default nor has any event or circumstance occurred which, but for the
expiration of any applicable grace period or the giving of notice, or both, would constitute a
default or would require any Debtor to Redeem or make any offer to Redeem all or any portion
of any Debt outstanding under any indenture, note, credit agreement or instrument pursuant to
which any Material Indebtedness is outstanding or by which any Debtor or any of such Debtor’s
Properties is bound or (ii) in the actual knowledge of a Responsible Officer of such Debtor, in
material default under any material contract.

               (c)    No Default has occurred and is continuing.

        Section 7.08 Investment Company Act. No Debtor is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of, or subject to
regulation under, the Investment Company Act of 1940, as amended.

       Section 7.09 Taxes. Each Debtor has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all Taxes required to
have been paid by it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Debtor has set aside on its books adequate reserves in
accordance with GAAP, (b) to the extent otherwise excused or prohibited by the Bankruptcy
Code and not otherwise authorized by the Bankruptcy Court or (c) to the extent that the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.

       Section 7.10 ERISA.

      Except to the extent excused by the Bankruptcy Court or as a result of the filing of the
Bankruptcy Cases:

               (a)   Each Debtor and each ERISA Affiliate have complied in all material
respects with ERISA and, where applicable, the Code regarding each Plan, if any.

             (b)    Each Plan, if any, is, and has been, maintained in substantial compliance
with ERISA and, where applicable, the Code.



                                               65
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 835 of 1298



               (c)    No act, omission or transaction has occurred that could result in
imposition on any Debtor or any ERISA Affiliate (whether directly or indirectly) of (i) either a
civil penalty assessed pursuant to subsections (c), (i) or (l) of section 502 of ERISA or a tax
imposed pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty liability
damages under section 409 of ERISA.

               (d)     No Plan (other than a defined contribution plan) or any trust created under
any such Plan has been terminated since September 2, 1974. No liability to the PBGC (other
than for the payment of current premiums which are not past due) by any Debtor or any ERISA
Affiliate has been or is expected by such Debtor or ERISA Affiliate to be incurred with respect
to any Plan. No ERISA Event with respect to any Plan has occurred.

                (e)    Full payment when due has been made of all amounts which any Debtor
or any ERISA Affiliate is required under the terms of each Plan, if any, or applicable law to have
paid as contributions to such Plan as of the date hereof, and no accumulated funding deficiency
(as defined in section 302 of ERISA and section 412 of the Code), whether or not waived, exists
with respect to any Plan.

               (f)     The actuarial present value of the benefit liabilities under each Plan, if
any, which is subject to Title IV of ERISA does not, as of the end of the Borrower’s most
recently ended fiscal year, exceed the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such benefit liabilities.
The term “actuarial present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA.

                (g)     No Debtor nor any ERISA Affiliate sponsors, maintains, or contributes to
an employee welfare benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of such entities,
that may not be terminated by the Borrower, any of its Subsidiaries or any ERISA Affiliate in its
sole discretion at any time without any material liability.

                (h)   No Debtor nor any ERISA Affiliate sponsors, maintains or contributes to,
or has at any time in the six-year period preceding the date hereof sponsored, maintained or
contributed to, any Multiemployer Plan.

                 (i)    No Debtor nor any ERISA Affiliate is required to provide security under
section 401(a)(29) of the Code due to a Plan amendment that results in an increase in current
liability for the Plan.

        Section 7.11 Disclosure; No Material Misstatements. None of the reports, financial
statements, certificates or other information furnished by or on behalf of any Debtor to the Agent
or any Lender or any of their Affiliates in connection with the negotiation of this Agreement or
any other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contains any material misstatement
of fact or omits to state any material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such information was prepared


                                                 66
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 836 of 1298



in good faith based upon assumptions believed to be reasonable at the time. There is no fact
peculiar to any Debtor other than as set forth in the DIP Orders that could reasonably be
expected to have a Material Adverse Effect or in the future is reasonably likely to have a
Material Adverse Effect and which has not been set forth in this Agreement or the Loan
Documents or the other documents, certificates and statements furnished to the Agent or the
Lenders by or on behalf of any Debtor prior to, or on, the date hereof in connection with the
transactions contemplated hereby. There are no statements or conclusions in any Reserve Report
which are based upon or include misleading information or fail to take into account material
information regarding the matters reported therein.

         Section 7.12 Insurance. The Debtors have, (i) all insurance policies sufficient for the
compliance by each of them with all material Governmental Requirements and all material
agreements and (ii) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are usually insured against by companies similarly
situated and engaged in the same or a similar business for the assets and operations of the
Debtors. The Agent and the Lenders have been named as additional insureds in respect of such
liability insurance policies and the Agent has been named as loss payee with respect to Property
loss insurance.

         Section 7.13 Restriction on Liens. Subject to any restrictions arising on account of any
Debtor’s status as a “debtor” under the Bankruptcy Code, no Debtor is a party to any material
agreement or arrangement (other than any Existing Second Lien Loan Documents), or, other than
as a result of the Bankruptcy Cases, subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to the Agent and the Lenders on or in
respect of their Properties to secure the Obligations.

        Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed in
writing from time to time to the Agent (which shall promptly furnish a copy to the Lenders),
which shall be a supplement to Schedule 7.14, the Borrower has no Subsidiaries. No Debtor has
any Foreign Subsidiaries. Each Debtor set forth on Schedule 7.14 (as supplemented from time to
time) is a Wholly-Owned Subsidiary. The Parent does not directly own any Equity Interests in
any Person other than Equity Interests in the Borrower and Legacy GP, and Legacy GP does not
directly own any Equity Interests in any Person other than Equity Interests in the Borrower.

        Section 7.15 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public records of its
jurisdiction of organization is Legacy Reserves LP, and the organizational identification number
of the Borrower in its jurisdiction of organization is 4038949 (or as set forth in a notice delivered
to the Agent pursuant to Section 8.01(n)). The Borrower’s principal place of business and chief
executive offices are located at the address specified in Section 12.01 (or as set forth in a notice
delivered pursuant to Section 8.01(n)). Each Subsidiary’s jurisdiction of organization, name as
listed in the public records of its jurisdiction of organization, organizational identification
number in its jurisdiction of organization, and the location of its principal place of business and
chief executive office is stated on Schedule 7.15 (or as set forth in a notice delivered pursuant to
Section 8.01(n)).




                                                 67
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 837 of 1298



       Section 7.16 Properties; Titles, Etc.

       Except as a result of the filing of the Bankruptcy Cases:

               (a)    Each Debtor has good and defensible title to its Oil and Gas Properties
evaluated in the most recently delivered Reserve Report, good and defensible title to its Oil and
Gas Properties comprised of natural gas pipelines or other gathering systems or pipelines or
midstream assets and good title to all its personal Properties, in each case, free and clear of all
Liens except Liens permitted by Section 9.03. After giving full effect to the Excepted Liens, the
any Debtor specified as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve Report, and the
ownership of such Properties shall not in any material respect obligate any Debtor to bear the
costs and expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of each Property set forth in the most
recently delivered Reserve Report that is not offset by a corresponding proportionate increase in
any Debtor’s net revenue interest in such Property.

               (b)     All material leases and agreements necessary for the present conduct of
the business of the Debtors are valid and subsisting, in full force and effect, and there exists no
default or event or circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases which could reasonably be expected to
have a Material Adverse Effect.

               (c)     The rights and Properties presently owned, leased or licensed by the
Debtors including, without limitation, all easements and rights of way, include all rights and
Properties necessary to permit the Debtors to conduct their business in all material respects in the
same manner as its business has been conducted prior to the date hereof.

              (d)    All of the material Properties of the Debtors that are reasonably necessary
for the operation of their businesses are in good working condition and are maintained in
accordance with prudent business standards.

                (e)    Each Debtor owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual Property material to its business, and the use thereof by
such Debtor does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Debtors either own or have valid licenses or other rights to use
all databases, geological data, geophysical data, engineering data, seismic data, maps,
interpretations and other technical information used in their businesses as presently conducted,
subject to the limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the exploration and
production of Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

       Section 7.17 Maintenance of Properties. Except to the extent any leases, subleases or
other contracts are rejected in the Bankruptcy Cases as part of the Debtors’ exercise of its
reasonable business judgment, and except as could not reasonably be expected to have a Material


                                                68
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 838 of 1298



Adverse Effect, the Oil and Gas Properties (and Properties unitized therewith) have been
maintained, operated and developed in a good and workmanlike manner and in conformity with
all Government Requirements and in conformity with the provisions of all leases, subleases or
other contracts comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties. Specifically in connection with the
foregoing, except as could not reasonably be expected to have a Material Adverse Effect, (a) no
Oil and Gas Property is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any overproduction
(whether or not the same was permissible at the time) and (b) none of the wells comprising a part
of the Oil and Gas Properties (or Properties unitized therewith) is deviated from the vertical more
than the maximum permitted by Government Requirements, and such wells are, in fact,
bottomed under and are producing from, and the well bores are wholly within, the Oil and Gas
Properties (or in the case of wells located on Properties unitized therewith, such unitized
Properties). Subject to any necessary order or authorization of the Bankruptcy Court, all
pipelines, wells, separation, treating, gas processing plants, compressors, platforms and other
material improvements, fixtures and equipment owned in whole or in part by any Debtor that are
necessary to conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated any Debtor, in a
manner consistent with such Debtor’s past practices (other than those the failure of which to
maintain in accordance with this Section 7.17 could not reasonably be expect to have a Material
Adverse Effect).

        Section 7.18 Gas Imbalances, Prepayments. As of the date hereof, except as set forth
on Schedule 7.18 or on the most recent certificate delivered pursuant to Section 8.12(c), on a net
basis there are no gas imbalances, take or pay or other prepayments which would require the
Debtors to deliver, in the aggregate, two percent (2%) or more of the monthly production from
Hydrocarbons produced from the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor.

        Section 7.19 Marketing of Production. Except for contracts listed and in effect on the
date hereof on Schedule 7.19, and thereafter either disclosed in writing to the Agent or included
in the most recently delivered Reserve Report (with respect to all of which contracts the
Borrower represents that it or its Subsidiaries are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the relevant contract
and are not having deliveries curtailed substantially below the subject Property’s delivery
capacity), no material agreements exist which are not cancelable on 60 days’ notice or less
without penalty or detriment for the sale of production from the Borrower’s or its Subsidiaries’
Hydrocarbons (including, without limitation, calls on or other rights to purchase, production,
whether or not the same are currently being exercised) that (a) pertain to the sale of production at
a fixed price and (b) have a maturity or expiry date of more than six (6) months from the date
hereof.

        Section 7.20 Swap Agreements. Schedule 7.20, as of the date hereof, and after the date
hereof, each report required to be delivered by the Borrower pursuant to Section 8.01(f), sets
forth, a true and complete summary of all Swap Agreements of each Debtor, which includes the
material terms thereof (including the type, term and notional amounts or volumes).



                                                69
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 839 of 1298



       Section 7.21 Use of Loans and Letters of Credit. The proceeds of the Loans and Letters
of Credit shall be used in accordance with Section 8.18.

       Section 7.22 [Reserved].

        Section 7.23 USA PATRIOT; AML Laws; Anti-Corruption Laws and Sanctions. Each
Debtor has implemented and maintains in effect policies and procedures designed to ensure
compliance by such Debtor and its respective directors, officers, employees and agents with the
USA PATRIOT Act, Anti-Corruption Laws, applicable AML Laws and applicable Sanctions.
None of (a) the Debtors or any of their respective directors or officers, or, to the knowledge of
the Borrower, any of their respective employees or Affiliates, or (b) to the knowledge of the
Borrower, any agent of any Debtor or other Affiliate that will act in any capacity in connection
with or benefit from the credit facility established hereby, (i) is a Sanctioned Person or (ii) is in
violation of AML Laws, Anti-Corruption Laws, or Sanctions. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will cause a violation of
AML Laws, Anti-Corruption Laws or applicable Sanctions by any Person participating in the
transactions contemplated by this Agreement, whether as lender, borrower, guarantor, agent, or
otherwise. No Debtor, or, to the knowledge of the Borrower, any other Affiliate has engaged in
or intends to engage in any dealings or transactions with, or for the benefit of, any Sanctioned
Person or with or in any Sanctioned Country.

       Section 7.24 International Operations. None of the Debtors own nor have any Debtors
acquired or made any other material expenditure (whether such expenditure is capital, operating
or otherwise) in or related to, any Oil and Gas Properties located outside of the geographical
boundaries of the United States or in the offshore federal waters of the United States of America.

        Section 7.25 Accounts. Schedule 7.25 lists all Deposit Accounts, Securities Accounts
and Commodity Accounts maintained by or for the benefit of any Debtor as of the Interim
Facility Effective Date, together with an indication as to whether each such account is an
Excluded Account and the basis for such determination.

       Section 7.26 [Reserved].

       Section 7.27 [Reserved].

       Section 7.28 DIP Orders. The applicable DIP Order is in full force and effect and has
not been vacated, reversed, modified, amended or stayed without the prior written consent of the
Agent and the Majority Lenders.

       Section 7.29 Budget. The Debtors have not failed to disclose any material assumptions
with respect to the Budget and affirm the reasonableness of the assumptions in the Budget in all
material respects.

        Section 7.30 Representations and Warranties of the Parent Guarantors. Each of the
Parent Guarantors hereby makes each of the representations and warranties to the Lenders set
forth in Section 7.01, Section 7.02, Section 7.03, Section 7.04, Section 7.05, Section 7.06,
Section 7.07, Section 7.08, Section 7.09, Section 7.10, Section 7.11, Section 7.12, Section 7.13,



                                                 70
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 840 of 1298



Section 7.14, Section 7.21 and Section 7.23, as if each reference to “the Borrower” therein were
a reference to “such Parent Guarantor”, and provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes of this Section
7.30, be deemed to be a reference to such Parent Guarantor’s knowledge.

                                     ARTICLE VIII
                                AFFIRMATIVE COVENANTS

        Until the Commitments have expired or been terminated and the principal of and interest
on each Loan and all fees payable hereunder and all other amounts payable under the Loan
Documents shall have been paid in full and all Letters of Credit shall have expired or terminated
and all LC Disbursements shall have been reimbursed, the Borrower (and each Parent Guarantor,
in the case of Section 8.01, Section 8.02 and Section 8.21) covenants and agrees with the
Lenders that:

       Section 8.01 Financial Statements; Other Information. The Borrower will furnish to the
Agent and each Lender:

               (a)     Annual Financial Statements. As soon as available, but in any event not
later than ninety (90) days after the end of each fiscal year, the Parent’s audited consolidated
balance sheet and related statements of operations, shareholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of recognized national
standing and reasonably acceptable to the Agent (without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements present fairly in all
material respects the financial position and results of operations of the Parent and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

                (b)     Quarterly Financial Statements. As soon as available, but in any event not
later than forty-five (45) days after the end of each of the first three (3) fiscal quarters of each
fiscal year of the Parent, its consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer of the Parent as presenting fairly in all
material respects the financial position and results of operations of the Parent and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of footnotes.

                (c)    Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a certificate of a
Financial Officer of the Parent and the Borrower in substantially the form of Exhibit C hereto
(i) certifying as to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 9.01, (iii) stating
whether any change in GAAP or in the application thereof has occurred since the date of the


                                                 71
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 841 of 1298



audited financial statements referred to in Section 7.04 (or, if later, the most recently delivered
audited financial statements pursuant to Section 8.01(a)) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying such certificate
and (iv) specifying each Subsidiary.

                (d)     Certificate of Accounting Firm – Defaults. Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which certificate may be
limited to the extent required by accounting rules or guidelines).

               (e)    [Reserved].

               (f)     Certificate of Financial Officer – Swap Agreements. Concurrently with
any delivery of financial statements under Section 8.01(a) and Section 8.01(b), a certificate of a
Financial Officer, in form and substance satisfactory to the Agent, setting forth as of the last
Business Day of such calendar month or fiscal year, a true and complete summary of all Swap
Agreements of each Debtor which includes the material terms thereof (including the type, term
and notional amounts or volumes) not listed on Schedule 7.20.

               (g)     Certificate of Insurer – Insurance Coverage. Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of insurance coverage from
each insurer with respect to the insurance required by Section 8.07, in form and substance
reasonably satisfactory to the Agent, and, if requested by the Agent or any Lender, all copies of
the applicable policies.

                (h)     Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to any Debtor by independent accountants in connection with any
annual, interim or special audit made by them of the books of any such Debtor, and a copy of
any response by such Debtor to such letter or report.

                (i)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy statements and other
materials filed by the Parent, the Borrower or any Subsidiary with the SEC, or with any national
securities exchange, or distributed by the Borrower to its shareholders generally, as the case may
be.

               (j)    [Reserved].

              (k)    Lists of Purchasers. Concurrently with the delivery of any Reserve Report
to the Agent pursuant to Section 8.12, a list of all Persons purchasing Hydrocarbons from any
Debtor.

                (l)     Notice of Sales of Oil and Gas Properties. In the event any Debtor intends
to sell, transfer, assign or otherwise dispose of any Oil or Gas Properties included in the most
recently delivered Reserve Report (or any Equity Interests in any Debtor owning interests in such




                                                72
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 842 of 1298



Oil and Gas Properties), prior written notice of such disposition, the price thereof, the anticipated
date of closing, and any other details thereof requested by the Agent or any Lender.

               (m)     Notice of Casualty Events. Prompt written notice, and in any event within
three (3) Business Days, of the occurrence of any Casualty Event or the commencement of any
action or proceeding that could reasonably be expected to result in a Casualty Event.

               (n)    Information Regarding Borrower and Guarantors. Prompt written notice
(and in any event within thirty (30) days prior thereto) of any change (i) in the Borrower or any
Guarantor’s corporate name or in any trade name used to identify such Person in the conduct of
its business or in the ownership of its Properties, (ii) in the location of the Borrower or any
Guarantor’s chief executive office or principal place of business, (iii) in the Borrower or any
Guarantor’s identity or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) in the Borrower or any Guarantor’s jurisdiction of organization or
such Person’s organizational identification number in such jurisdiction of organization, and (v)
 in the Borrower or any Guarantor’s federal taxpayer identification number, if any.

                (o)     Production Report and Lease Operating Statements. On or prior to the
20th Business Day after the end of each month, the Borrower shall deliver to the Agent, a report
setting forth, for each calendar month during the then-current fiscal year to date, the volume of
production and sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) for each such calendar month from the Oil and Gas
Properties, and setting forth the related ad valorem, severance and production taxes and lease
operating expenses attributable thereto and incurred for each such calendar month.

               (p)      Notices of Certain Changes. Promptly, but in any event within five (5)
Business Days after the execution thereof, copies of any amendment, modification or supplement
to any of the certificate or articles of incorporation, by-laws, any preferred stock designation or
any other organic document of any Debtor.

               (q)    Other Requested Information. Promptly following any request therefor,
such other information regarding the operations, business affairs and financial condition of any
Debtor (including, without limitation, any Plan or Multiemployer Plan and any reports or other
information required to be filed under ERISA), or compliance with the terms of this Agreement
or any other Loan Document, as the Agent may reasonably request.

               (r)     Property Tax Receipts. Not later than March 15th of each year, receipts or
other written evidence reasonably satisfactory to the Agent (it being agreed and understood that
independent third party verification shall not be required to the extent that the Agent’s internal
policies allow) demonstrating the Borrower or the applicable Guarantor has paid in full all of its
property Tax obligations for the previous calendar year with respect to any improved real
Property subject to a Lien of the Security Instruments.

               (s)     Material Permian Acreage. Not later than five (5) Business Days after the
consummation of an acquisition of Material Permian Acreage by any Debtor, written notice
thereof, legal descriptions of the Properties acquired thereby and such other details as may be
reasonably requested by the Agent.


                                                 73
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 843 of 1298



             (t)     Budget Update; Cash Reporting.

                    (i)     On or prior to the 20th Business Day after the end of each month,
      the Borrower shall deliver to the Agent: (i) an updated Capital Expenditure Budget
      including a report from a Financial Officer identifying and addressing any variance of
      actual performance to the Capital Expenditure Budget for the prior month and (ii) an
      updated accounts payable schedule as of the last day of the immediately prior month.

                     (ii)   On each Friday following the end of each four-week period,
      beginning on July 5, 2019 (each, a “Reporting Date”), the Borrower shall deliver to the
      Agent an updated Budget (which shall each be satisfactory to the Agent and subject to the
      Agent’s approval in its reasonable discretion; provided that the Agent shall have five (5)
      Business Days to approve any revised Budget provided, further, that if the Agent does
      not approve any updated Budget by the sixth (6th) Business Day following receipt
      thereof, the previously delivered Budget shall remain in effect for purposes of the
      variance testing covenant and reporting).

                     (iii) On each Friday immediately following each Reporting Date (such
      date, the “Variance Testing Date”), the Borrower shall deliver to the Agent (in form
      reasonably satisfactory to the Agent) a variance report tested as of the most recent
      Reporting Date for the four-week period ending on such Reporting Date (each such
      period, a “Variance Testing Period”) setting forth: (w) the aggregate disbursements of the
      Debtors for line items other than capital expenditures and aggregate receipts during the
      applicable Variance Testing Period, (x) any variance (whether positive or negative,
      expressed as a percentage) between the aggregate disbursements for line items other than
      capital expenditures made during such Variance Testing Period by the Debtors against
      the aggregate disbursements for line items other than capital expenditures for the Testing
      Period set forth in the applicable Budget, (y) the aggregate disbursements of the Debtors
      for capital expenditures during the applicable Variance Testing Period, and (z) any
      variance (whether positive or negative, expressed as a percentage) between the aggregate
      disbursements for capital expenditures for the testing Period set forth in the applicable
      Budget.

                     (iv)    On the last day of each calendar week, the Borrower shall deliver
      to the Agent, a variance report comparing the Debtors’ actual receipts and disbursements
      for the prior calendar week and the prior four calendar weeks (on a cumulative basis)
      with the projected receipts and disbursements for such week and the prior four calendar
      weeks (on a cumulative basis) as reflected in the applicable Budget for such weeks,
      which variance report shall include a report from a Financial Officer of the Debtors
      identifying and addressing any variance of actual performance to projected performance
      for the prior week.

       Section 8.02 Notices of Material Events. The Borrower will furnish to the Agent and
each Lender, promptly after the Borrower obtains knowledge thereof, written notice of the
following:

             (a)     the occurrence of any Default;


                                              74
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 844 of 1298



                (b)    other than the Bankruptcy Cases, the filing or commencement of, or the
threat in writing of, any action, suit, investigation, arbitration or proceeding by or before any
arbitrator or Governmental Authority against or affecting any Debtor, or any material adverse
development in any action, suit, proceeding, investigation or arbitration (whether or not
previously disclosed to the Lenders), that, in either case, if adversely determined, could
reasonably be expected to result in liability in excess of $1,000,000 (not subject to the automatic
stay in the Bankruptcy Cases);

               (c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in liability of the
Debtors in an aggregate amount exceeding $1,000,000;

               (d)     at least two (2) Business Days prior to filing (or such shorter period as the
Agent may agree), the Borrower shall use commercially reasonable efforts to provide the Agent
copies of all pleadings and motions (other than “first day” motions and proposed orders, but
including the Approved Plan of Reorganization and any disclosure statement related thereto) to
be filed by or on behalf of the Borrower or any of the other Loan Parties with the Bankruptcy
Court in the Bankruptcy Cases, or to be distributed by or on behalf of the Borrower or any of the
other Loan Parties to any official committee appointed in the Bankruptcy Cases, which such
pleadings shall include the Agent as a notice party;

                (e)     on a timely basis as specified in any DIP Order, all notices required to be
given to all parties specified in such DIP Order, in the manner specified therefor therein; and

                (f)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

       Each notice delivered under this Section 8.02 shall be accompanied by a statement of a
Responsible Officer setting forth the details of the event or development requiring such notice
and any action taken or proposed to be taken with respect thereto.

         Section 8.03 Existence; Conduct of Business. Each Debtor will do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of its business and
maintain, if necessary, its qualification to do business in each other jurisdiction in which any of
its Oil and Gas Properties is located or the ownership of its Properties requires such qualification,
except where the failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger, consolidation,
liquidation, dissolution, sale or other disposition permitted under Section 9.12.

        Section 8.04 Payment of Obligations. Each Debtor will pay its obligations, including
Tax liabilities of such Debtor before the same shall become delinquent or in default, except (x) to
the extent such payment is excused by, or is otherwise prohibited by the provisions of the
Bankruptcy Code or order of the Bankruptcy Court and (y) where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such Debtor has set aside
on its books adequate reserves with respect thereto in accordance with GAAP and (c) the failure




                                                 75
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 845 of 1298



to make payment pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

       Section 8.05 Performance of Obligations under Loan Documents. Except to the extent
excused by the Bankruptcy Court or as a result of the filing of the Bankruptcy Cases each Debtor
will pay its Obligations in accordance with the Loan Documents, and each Debtor will do and
perform every act and discharge all of the obligations to be performed and discharged by such
Debtor under the Loan Documents, including, without limitation, this Agreement, at the time or
times and in the manner specified.

       Section 8.06 Operation and Maintenance of Properties. Subject to any necessary order
or authorization of the Bankruptcy Court, each Debtor will:

                (a)    operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a careful and efficient
manner in accordance with the practices of the industry and in compliance with all applicable
contracts and agreements and in compliance with all Governmental Requirements, including,
without limitation, applicable proration requirements and Environmental Laws, and all
applicable laws, rules and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to comply could not reasonably be expected to have a Material Adverse Effect;

               (b)    keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted preserve, maintain and keep
in good repair, working order and efficiency (ordinary wear and tear excepted) all of its material
Oil and Gas Properties and other material Properties, including, without limitation, all material
equipment, machinery and facilities;

                (c)     promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and indebtedness accruing
under the leases or other agreements affecting or pertaining to its Oil and Gas Properties and will
do all other things necessary to keep unimpaired their rights with respect thereto and prevent any
forfeiture thereof or default thereunder;

                 (d)     promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards and in all material respects, the obligations
required by each and all of the assignments, deeds, leases, sub-leases, contracts and agreements
affecting its interests in its Oil and Gas Properties and other material Properties; and

               (e)     to the extent a Debtor is not the operator of any Property, the Borrower
shall use reasonable efforts to cause the operator to comply with this Section 8.06.

       Section 8.07 Insurance. Each Debtor will maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses operating in the
same or similar locations. The loss payable clauses or provisions in said insurance policy or



                                                76
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 846 of 1298



policies insuring any of the collateral for the Loans shall be endorsed in favor of and made
payable to the Agent as its interests may appear and such policies shall name the Agent and the
Lenders as “additional insureds” and provide that the insurer will give at least thirty (30) days
prior notice of any cancellation to the Agent.

        Section 8.08 Books and Records; Inspection Rights. Each Debtor will keep proper
books of record and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Debtor will permit any representatives
designated by the Agent or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at such reasonable times
and as often as reasonably requested.

       Section 8.09 Compliance with Laws. Subject to any necessary order or authorization of
the Bankruptcy Court, each Debtor will comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Subsidiaries’ Property. Each Debtor will
maintain in effect and enforce policies and procedures designed to ensure compliance by such
Debtor and its respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions.

       Section 8.10 Environmental Matters.

               (a)     Subject to any necessary order or authorization of the Bankruptcy Court,
each Debtor shall: (i) comply, and shall cause its Properties and operations to comply, with all
applicable Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not dispose of or otherwise release any oil, oil and gas waste,
hazardous substance, or solid waste on, under, about or from any of such Debtor’s or any other
Property to the extent caused by the Debtor’s operations except in compliance with applicable
Environmental Laws, the disposal or release of which could reasonably be expected to have a
Material Adverse Effect; (iii) timely obtain or file all notices, permits, licenses, exemptions,
approvals, registrations or other authorizations, if any, required under applicable Environmental
Laws to be obtained or filed in connection with the operation or use of the Debtor’s Properties,
which failure to obtain or file could reasonably be expected to have a Material Adverse Effect;
(iv) promptly commence and diligently prosecute to completion any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration, remediation or
other remedial obligations (collectively, the “Remedial Work”) in the event any Remedial Work
is required or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future disposal or other release of any oil,
oil and gas waste, hazardous substance or solid waste on, under, about or from any of the
Debtor’s Properties, which failure to commence and diligently prosecute to completion could
reasonably be expected to have a Material Adverse Effect; and (v) establish and implement such
procedures as may be reasonably necessary to continuously determine and assure that the
Debtor’s obligations under this Section 8.10(a) are timely and fully satisfied, which failure to
establish and implement could reasonably be expected to have a Material Adverse Effect.

              (b)    The Borrower will promptly, but in no event later than five (5) days after
the occurrence thereof, notify the Agent and the Lenders in writing of any threatened action,


                                                 77
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 847 of 1298



investigation or inquiry by any Governmental Authority or any threatened demand or lawsuit by
any landowner or other third party against any Debtor or its Properties of which the Borrower
has knowledge in connection with any Environmental Laws (excluding routine testing and
corrective action) if the Borrower reasonably anticipates that such action will result in liability
(whether individually or in the aggregate) in excess of $1,000,000, not fully covered by
insurance, subject to normal deductibles.

               (c)     Each Debtor will provide environmental audits and tests in accordance
with American Society of Testing Materials standards upon request by the Agent and the
Lenders (or as otherwise required to be obtained by the Agent or the Lenders by any
Governmental Authority), in connection with any future acquisitions of Oil and Gas Properties or
other material Properties.

       Section 8.11 Further Assurances.

                (a)     Each Debtor at its sole expense will promptly execute and deliver to the
Agent all such other documents, agreements and instruments reasonably requested by the Agent
to comply with, cure any defects or accomplish the conditions precedent, covenants and
agreements of such Debtor, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the collateral intended as security for the Obligations,
or to correct any omissions in this Agreement or the Security Instruments, or to state more fully
the obligations secured therein, or to perfect, protect or preserve any Liens created pursuant to
this Agreement or any of the Security Instruments or the priority thereof, or to make any
recordings, file any notices or obtain any consents, all as may be reasonably necessary or
appropriate, in the sole discretion of the Agent, in connection therewith. For the avoidance of
doubt, with respect to any fee-owned or easement real Property of the Borrower or any
Guarantor (other than oil and gas reserves), to the extent reflected in Borrower’s midstream cash
flow projections, upon the reasonable request of the Agent, the Borrower shall, or shall cause
such Guarantor to, promptly upon such request, provide the Lenders with title insurance and, to
the extent available in the applicable jurisdiction, extended coverage insurance, covering its
interest in such real Property, in an amount equal to the purchase price of such interest in real
Property (or such other lesser amount as shall be reasonably specified by the Agent), as well as
an ALTA survey, which accurately depicts the current condition thereof, together with a
surveyor’s certificate.

               (b)    The Borrower hereby authorizes the Agent to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of the Mortgaged
Property without the signature of the Borrower or any other Guarantor where permitted by law.
A carbon, photographic or other reproduction of the Security Instruments or any financing
statement covering the Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law. The Agent will promptly send the Borrower any financing or
continuation statements it files without the signature of the Borrower or any other Guarantor and
the Agent will promptly send the Borrower the filing or recordation information with respect
thereto.

       Section 8.12 Reserve Reports.



                                                78
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 848 of 1298



               (a)     On or before March 1st and September 1st of each year, the Borrower
shall furnish to the Agent and the Lenders a Reserve Report as of the immediately preceding
December 31st or June 30th, as applicable. The Reserve Report as of December 31st of each
year shall be prepared by one or more independent petroleum engineers reasonably acceptable to
the Agent and the June 30th Reserve Report of each year shall be prepared by or under the
supervision of the “Manager of Acquisitions and Planning” (or similarly titled position) of the
Borrower who shall certify such Reserve Report to be true and accurate and to have been
prepared in accordance with the procedures used in the immediately preceding December 31st
Reserve Report.

               (b)     [Reserved].

                (c)     With the delivery of each Reserve Report, the Borrower shall provide to
the Agent and the Lenders a certificate from a Responsible Officer certifying that in all material
respects: (i) the information contained in the Reserve Report and any other information
delivered in connection therewith is true and correct, (ii) each applicable Debtor owns good and
defensible title to the Oil and Gas Properties evaluated in such Reserve Report and such
Properties are free of all Liens except for Liens permitted by Section 9.03, (iii) except as set forth
on an exhibit to the certificate, on a net basis there are no gas imbalances, take or pay or other
prepayments in excess of the volume specified in Section 7.18 with respect to their Oil and Gas
Properties evaluated in such Reserve Report that would require any Debtor to deliver
Hydrocarbons either generally or produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor, (iv) none of their Oil and Gas
Properties have been sold since the Petition Date except as set forth on an exhibit to the
certificate, which certificate shall list all of its Oil and Gas Properties sold and in such detail as
reasonably required by the Agent, (v) attached to the certificate is a list of all marketing
agreements entered into subsequent to the later of the date hereof or the most recently delivered
Reserve Report that the Borrower could reasonably be expected to have been obligated to list on
Schedule 7.19 had such agreement been in effect on the date hereof and (vi) attached thereto is a
schedule of the Oil and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the present value that such Mortgaged Properties
represent.

       Section 8.13 Title Information.

                 (a)    On or before the delivery to the Agent and the Lenders of each Reserve
Report required by Section 8.12(a), to the extent requested by the Agent, the Borrower will
deliver title information in form and substance acceptable to the Agent covering enough of the
Oil and Gas Properties evaluated by such Reserve Report that were not included in the
immediately preceding Reserve Report, so that the Agent shall have received together with title
information previously delivered to the Agent, satisfactory title information on at least 80% of
the total value of the Oil and Gas Properties evaluated by such Reserve Report.

                 (b)    If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within sixty (60) days of notice from the Agent that
title defects or exceptions exist with respect to such additional Properties, either (i) cure any such
title defects or exceptions (including defects or exceptions as to priority) which are not permitted


                                                 79
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 849 of 1298



by Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged Properties with
no title defects or exceptions except for Excepted Liens (other than Excepted Liens described in
clauses (e), (g) and (h) of such definition) having an equivalent value or (iii) deliver title
information in form and substance reasonably acceptable to the Agent so that the Agent shall
have received, together with title information previously delivered to the Agent, satisfactory title
information on at least 80% of the value of the Oil and Gas Properties evaluated by such Reserve
Report.

       Section 8.14 Additional Collateral; Additional Guarantors.

                (a)    The Parent shall, and shall cause each other Debtor to, guarantee the
Obligations pursuant to the Loan Guarantee. In connection with any such guarantee, the Parent
shall, or shall cause such Debtor to promptly, (A) execute and deliver this Agreement or a
joinder to this Agreement, in form and substance reasonably acceptable to the Agent (the
“Joinder Agreement”), and any other Loan Document reasonably requested by the Agent,
(B) pledge all of the Equity Interests of such Debtor pursuant to a Security Instrument or other
Loan Document (including, without limitation, delivery of original stock certificates, if any,
evidencing the Equity Interests of such Debtor, together with appropriate undated stock powers
for each certificate duly executed in blank by the registered owner thereof) and (C) execute and
deliver such other additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Agent.

                (b)   Notwithstanding the restrictions in Section 9.06, each Subsidiary of a
Loan Party now existing or created, acquired or coming into existence after the date hereof, other
than the Guarantors party hereto, shall promptly execute and deliver to the Agent a Joinder
Agreement and any Security Instrument or other Loan Document (or joinder thereto) as may be
required by the Agent. Such Subsidiary shall, and the Parent shall cause such Subsidiary to,
deliver to the Agent, simultaneously with its delivery of such Joinder Agreement and any such
Security Instrument or other Loan Document (or joinder), (x) written evidence reasonably
satisfactory to the Agent that such Subsidiary has taken all organizational action necessary to
duly approve and authorize its execution, delivery and performance of such Joinder Agreement
(including under the Loan Guarantee), any such Security Instrument and any other documents
which it is required to execute, and (y) such additional closing documents, certificates and
opinions of counsel as the Agent shall reasonably require.

         Section 8.15 ERISA Compliance. The Parent will promptly furnish, and will cause
each other Debtor and any ERISA Affiliate to promptly furnish, to the Agent (a) promptly after
the filing thereof with the United States Secretary of Labor, the Internal Revenue Service or the
PBGC, copies of each annual and other report with respect to each Plan, if any, or any trust
created thereunder, (b) immediately upon becoming aware of the occurrence of any ERISA
Event or of any “prohibited transaction,” as described in section 406 of ERISA or in section
4975 of the Code, in connection with any Plan or any trust created thereunder, a written notice
signed by the President or the principal Financial Officer of the Borrower, its Subsidiaries or the
ERISA Affiliate, as the case may be, specifying the nature thereof, what action the Parent, such
applicable Debtor or the ERISA Affiliate is taking or proposes to take with respect thereto, and,
when known, any action taken or proposed by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto, and (c) immediately upon receipt thereof, copies of any


                                                80
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 850 of 1298



notice of the PBGC’s intention to terminate or to have a trustee appointed to administer any Plan.
With respect to each Plan, if any (other than a Multiemployer Plan), the Parent will, and the
Parent will cause each other Debtor and its ERISA Affiliates to, (i) satisfy in full and in a timely
manner, without incurring any late payment or underpayment charge or penalty and without
giving rise to any lien, all of the contribution and funding requirements of section 412 of the
Code (determined without regard to subsections (d), (e), (f) and (k) thereof) and of section 302 of
ERISA (determined without regard to sections 303, 304 and 306 of ERISA), and (ii) pay, or
cause to be paid, to the PBGC in a timely manner, without incurring any late payment or
underpayment charge or penalty, all premiums required pursuant to sections 4006 and 4007 of
ERISA.

       Section 8.16 [Reserved].

       Section 8.17 [Reserved].

        Section 8.18 Use of Proceeds. The proceeds of the Loans and Letters of Credit shall be
used (a) to pay related transaction costs, fees and expenses; (b) to provide working capital and
for other general corporate purposes of the Debtors in accordance with the Budget; (c) to make
adequate protection payments as authorized by the Bankruptcy Court in the Interim Order or the
Final Order, as applicable; (d) to pay obligations arising from or related to the Carve-Out; (e) to
pay restructuring costs incurred in connection with the Bankruptcy Cases; and (f) in the case of
the Refinancing Facility, to refinance amounts outstanding under the Existing Credit Agreement,
pursuant to the terms set forth in Article II. The Borrower and the other Loan Parties are not
engaged principally, or as one of its or their important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board). No part of the proceeds of any
Loan or Letter of Credit will be used for any purpose which violates the provisions of
Regulations T, U or X of the Board.

       Section 8.19 [Reserved].

       Section 8.20 [Reserved].

       Section 8.21 Affirmative Covenants of the Parent Guarantors. Each of the Parent
Guarantors hereby covenants and agrees to comply with each of the covenants set forth in
Section 8.03, Section 8.04, Section 8.05, Section 8.07, Section 8.08, Section 8.09, Section 8.10,
Section 8.11 and Section 8.15, as if each reference to “the Borrower” therein were a reference to
“such Parent Guarantor”.

       Section 8.22 [Reserved].

       Section 8.23 Delivery of Proposed DIP Orders. The Borrower will deliver to the
Agent, as soon as practicable in advance of filing with the Bankruptcy Court, (i) the proposed
DIP Orders (which must be in form and substance satisfactory to the Agent) and (ii) the
Approved Plan of Reorganization, including any proposed disclosure statement related to such
Approved Plan of Reorganization.




                                                81
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 851 of 1298



       Section 8.24 Cash Management. Each Debtor shall maintain their cash management
system as it existed prior to the Petition Date for the benefit of the entire DIP Facility, with any
changes made pursuant to an order of the Bankruptcy Court.

                                       ARTICLE IX
                                   NEGATIVE COVENANTS

       Until the Commitments have expired or been terminated and the principal of and interest
on each Loan and all fees payable hereunder and all other amounts payable under the Loan
Documents have been paid in full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower (and each Parent Guarantor, in the case
of Section 9.01, Section 9.04(a), Section 9.21, Section 9.22 and Section 9.23) covenants and
agrees with the Lenders that:

          Section 9.01 Financial Covenants.

               (a)    Variance Testing Period. The Debtors shall not allow, during any
Variance Testing Period, the Debtors’ actual cash expenses and disbursements during such
Variance Testing Period to be more than 115% of the projected cash expenses and disbursements
for such Variance Testing Period, as set forth in the Budget (the “Permitted Variance”), provided
that the cash expenses and disbursements considered for determining compliance with this
covenant shall exclude (i) disbursements and expenses in respect of professional fees incurred in
the Bankruptcy Cases during such Variance Testing Period, (ii) the Upfront Fees payable to the
RBL Lenders, as set forth in the Exit Term Sheet (as defined in the Final Order), and
(iii) disbursements owed to third parties on account of royalty interests and working interests and
provided, further that the Debtors may carry forward budgeted but unused disbursements set
forth in the Budget for a Variance Testing Period for use during the immediately succeeding
Variance Testing Period.

          Section 9.02 Debt. No Debtor will incur, create, assume or suffer to exist any Debt,
except:

                 (a)    the Obligations;

               (b)    accounts payable and other accrued expenses, liabilities or other
obligations to pay (for the deferred purchase price of Property or services) from time to time
incurred in the ordinary course of business which are not greater than ninety (90) days past the
date of invoice or delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;

               (c)     unsecured intercompany Debt between Debtors to the extent permitted by
Section 9.05; provided that such Debt is not held, assigned, transferred, negotiated or pledged to
any Person other than a Debtor, and, provided further, that any such Debt owed by a Debtor shall
be subordinated to the Obligations on terms satisfactory to the Agent, including as set forth in the
Loan Guarantee;




                                                82
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 852 of 1298



               (d)     endorsements of negotiable instruments for collection in the ordinary
course of business;

               (e)     debt of the Debtors under Capital Leases entered into prior to the Petition
Date and set forth on Schedule 9.02(e) hereto;

               (f)     to the extent set forth on Schedule 9.02(f), Debt of the Debtors in
existence on the Petition Date in respect of performance, bid, surety or similar bonds or surety
obligations for the account of the Debtors, in each case, to the extent required by any
Governmental Requirements applicable to the Debtors and otherwise in connection with the
operation of the Oil and Gas Properties of the Debtors, together with all replacements, extensions
and renewals thereof made in the ordinary course of business;

             (g)      (i) the Existing Senior Indentures, (ii) the Existing Second Lien Loan
Documents and (iii) the Existing Obligations; and

              (h)     Debt for borrowed money outstanding on the Petition Date and set forth
on Schedule 9.02(e) hereto.

        Section 9.03 Liens. No Debtor will create, incur, assume or permit to exist any Lien on
any of its Properties (now owned or hereafter acquired), except:

               (a)     Liens securing the payment of any Obligations;

                (b)    (i) Excepted Liens on any Property of the Debtors, (ii) Excepted Liens on
any Property (other than the Parent’s right, title and interest in, and to, any and all Equity
Interests issued by any of the direct or indirect Subsidiaries of the Parent) of the Parent and (iii)
inchoate Tax Liens on the Parent’s right, title and interest in, and to, any and all Equity Interests
issued by any of the direct or indirect Subsidiaries of the Parent;

              (c)     Liens on any Property of the Debtors securing Debt arising in respect of
Capital Leases so long as such Debt is permitted under Section 9.02(e); provided that such Liens
attach only to the assets acquired with the proceeds of such Debt and do not cover any
Hydrocarbon Interests or Equity Interests in Persons owning direct or indirect interests in
Hydrocarbon Interests);

               (d)    Liens on any Property of the Debtors existing on the Petition Date and set
forth on Schedule 9.03(d); provided that (i) no such Lien shall at any time be extended to cover
any additional Property not subject thereto on the Petition Date and (ii) the principal amount of
the Debt secured by such Liens shall not be extended, renewed, refunded or refinanced;

               (e)    Liens securing Existing Obligations; provided that such Liens are subject
to the terms and conditions of the DIP Order;

               (f)    Liens securing obligations under the Existing Second Lien Loan and the
other Existing Second Lien Loan Documents; provided that such Liens are subject to the terms
and conditions of the DIP Order; and



                                                 83
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 853 of 1298



               (g)     Adequate Protection Liens.

       Section 9.04 Dividends, Distributions and Redemptions.

               (a)     Dividends and Distributions. The Debtors will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, return any capital to its
stockholders or make any distribution of their Property to their respective Equity Interest holders,
except the Debtors (other than Parent) may declare and pay dividends or distributions ratably
with respect to their Equity Interests.

              (b)    Prepayments, Redemptions of Existing Obligations, Existing Second Lien
Loans; Certain Amendments. The Debtors will not make any Redemption or any other
prepayments of principal, interest or payment of fees on, or in connection with, the Existing
Loan Documents or the Existing Second Lien Loan Documents, in each case, other than
payments expressly provided for herein or pursuant to orders entered upon pleadings in form and
substance reasonably satisfactory to the Agent. No Debtor shall consent to any amendment,
supplement, waiver or other modification of the terms or provisions contained in any of (i) the
Existing Second Lien Loan Documents, (ii) the Existing Loan Documents or (iii) any other Debt
for borrowed money.

               (c)     [Reserved].

        Section 9.05 Investments, Loans and Advances. No Debtor will make or permit to
remain outstanding any Investments in or to any Person, except that the foregoing restriction
shall not apply to:

                (a)    Investments in all of the Debtors and Binger in existence on the Interim
Facility Effective Date and set forth in Schedule 9.05(a);

               (b)     Investments of the Debtors reflected in the Financial Statements;

               (c)     Investments of the Debtors in the form of accounts receivable arising in
the ordinary course of business;

                (d)    Investments of the Debtors in the form of direct obligations of the United
States or any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year from the date of creation thereof;

              (e)     Investments of the Debtors in the form of commercial paper maturing
within one year from the date of creation thereof rated in the highest grade by S&P or Moody’s;

                (f)     Investments of the Debtors in the form of deposits maturing within one
year from the date of creation thereof with, including certificates of deposit issued by, any
Lender or any office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $250,000,000 (as of the date of such bank or trust
company’s most recent financial reports) and has a short term deposit rating of no lower than A2
or P2, as such rating is set forth from time to time, by S&P or Moody’s, respectively;


                                                84
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 854 of 1298



              (g)     Investments of the Debtors in the form of deposits in money market funds
investing exclusively in Investments described in Section 9.05(d), Section 9.05(e) or Section
9.05(f);

              (h)     Investments made by a Debtor in or to any other Debtor;

               (i)    Investments made by the Debtors in direct ownership interests in
additional Oil and Gas Properties and gas gathering systems related thereto or related to farm-
out, farm-in, joint operating, joint venture or area of mutual interest agreements, gathering
systems, pipelines or other similar arrangements which are usual and customary in the oil and
gas exploration and production business located within the geographic boundaries of the United
States of America, and only to the extent an Event of Default does not exist and the total
Revolving Credit Exposures would not exceed the Available Commitments as a result of making
such Investments;

               (j)     Investments made by the Debtors in the form of loans or advances to
employees, officers or directors in the ordinary course of business of the Debtors, in each case
only as permitted by applicable law, including Section 402 of the Sarbanes Oxley Act of 2002,
but in any event not to exceed $250,000 in the aggregate at any time;

                (k)   Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to any Debtor as a result
of a bankruptcy or other insolvency proceeding of the obligor in respect of such debts or upon
the enforcement of any Lien in favor of any Debtor; provided that the Borrower shall give the
Agent prompt written notice in the event that the aggregate amount of all investments held at any
one time under this Section 9.05(k) exceeds $250,000;

              (l)     [Reserved]; and

              (m)     Loans and advances made by the Borrower to the Parent to the extent any
such loan or advance (i) is made in lieu of a Restricted Payment permitted pursuant to Section
9.04 or otherwise under this Agreement and (ii) if made as a Restricted Payment, would be
permitted pursuant to Section 9.04 or otherwise under this Agreement.

        Section 9.06 Nature of Business. Subject to any restrictions arising on account of the
Debtors’ status as a “debtor” under the Bankruptcy Code and entry of the DIP Order, no Debtor
will allow any material change to be made (i) in the character of its business as an independent
oil and gas exploration and production company or (ii) to the Debtor’s identity or corporate
structure, the jurisdiction in which such Person is incorporated or formed, or any organizational
documents of such Debtor. Debtors will not operate its business outside the geographical
boundaries of the United States.

       Section 9.07 [Reserved].

       Section 9.08 Proceeds of Loans; OFAC. The Borrower will not permit the proceeds of
the Loans to be used (i) for any purpose other than those permitted by Section 8.18. Neither the
Borrower nor any Person acting on behalf of the Borrower has taken or will take any action



                                               85
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 855 of 1298



which might cause any of the Loan Documents to violate Regulations T, U or X or any other
regulation of the Board or to violate Section 7 of the Securities Exchange Act or any rule or
regulation thereunder, in each case as now in effect or as the same may hereinafter be in effect. If
requested by the Agent, the Borrower will furnish to the Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such other form
referred to in Regulation U, Regulation T or Regulation X of the Board, as the case may be. No
Debtor or its respective directors, officers, employees, Affiliates and agents shall use, directly or
indirectly, the proceeds of any Borrowing or Letter of Credit, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, other Affiliate, joint venture partner or other
Person, (A) in furtherance of an offer, payment, promise to pay, or authorization of the payment
or giving of money, or anything else of value, to any Person in violation of any Anti-Corruption
Laws or AML Laws, (B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
involving any goods originating in or with a Sanctioned Person or Sanctioned Country, or (C) in
any manner that would result in the violation of any Sanctions by any Person (including any
Person participating in the transactions contemplated hereunder, whether as underwriter, advisor
lender, investor or otherwise).

       Section 9.09 ERISA Compliance. No Debtor will at any time:

               (a)    engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which any Debtor or any ERISA Affiliate could be subjected to either a civil
penalty assessed pursuant to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed
by Chapter 43 of Subtitle D of the Code;

              (b)    terminate, or permit any ERISA Affiliate to terminate, any Plan in a
manner, or take any other action with respect to any Plan, which could result in any liability of
any Debtor or any ERISA Affiliate to the PBGC;

               (c)    fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement relating thereto or
applicable law, any Debtor or any ERISA Affiliate is required to pay as contributions thereto;

              (d)     permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or section 412 of
the Code, whether or not waived, with respect to any Plan;

                 (e)     permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by any Debtor or any ERISA Affiliate which
is regulated under Title IV of ERISA to exceed the current value of the assets (computed on a
plan termination basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities. The term “actuarial present value of the benefit liabilities” shall have the
meaning specified in section 4041 of ERISA;

             (f)     contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to, any Multiemployer
Plan;


                                                 86
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 856 of 1298



                (g)     acquire, or permit any ERISA Affiliate to acquire, an interest in any
Person that causes such Person to become an ERISA Affiliate with respect to any Debtor or with
respect to any ERISA Affiliate of any Debtor if such Person sponsors, maintains or contributes
to, or at any time in the six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (i) any Multiemployer Plan, or (ii) any other Plan that is subject to Title IV of
ERISA under which the actuarial present value of the benefit liabilities under such Plan exceeds
the current value of the assets (computed on a plan termination basis in accordance with Title IV
of ERISA) of such Plan allocable to such benefit liabilities;

               (h)     incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA;

               (i)      contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to, any employee welfare
benefit plan, as defined in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may not be terminated
by such entities in their sole discretion at any time without any material liability; or

               (j)     amend, or permit any ERISA Affiliate to amend, a Plan resulting in an
increase in current liability such that any Debtor or any ERISA Affiliate is required to provide
security to such Plan under section 401(a)(29) of the Code.

       Section 9.10 Sale or Discount of Receivables. No Debtor will discount or sell (with or
without recourse) any of its notes receivable or accounts receivable.

        Section 9.11 Mergers, Divisions, Etc. No Debtor will merge into or with or consolidate
with any other Person, or sell, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its Property (whether now owned or hereafter
acquired) to any other Person, or liquidate or dissolve or divide.

       Section 9.12 Sale of Properties. No Debtor will sell, assign, farm-out, convey or
otherwise transfer any Property except for:

               (a)     the sale of Hydrocarbons in the ordinary course of business;

               (b)     farmouts of undeveloped acreage and assignments in connection with such
farmouts with respect to which a Debtor retains an overriding royalty interest above a 75% net
revenue interest in such disposed Property;

               (c)    the sale or transfer of equipment that is no longer necessary for the
business of such Debtor or is replaced by equipment of at least comparable value and use;

               (d)     if no Event of Default then exists or would result as a result thereof, sales
and other dispositions of Property (not otherwise permitted above) having a fair market value not
to exceed $1,000,000; and




                                                87
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 857 of 1298



              (e)    dispositions of any Property of any Debtor pursuant to an order of the
Bankruptcy Court; provided that such disposition shall be subject to the prior consent of the
Agent and the Majority Lenders.

        Section 9.13 Environmental Matters. No Debtor will violate or permit any of its
Property to be in violation of, or do anything or permit anything to be done which will subject
any such Property to any Remedial Work under any Environmental Laws, assuming disclosure to
the applicable Governmental Authority of all relevant facts, conditions and circumstances, if any,
pertaining to such Property where such violations or remedial obligations could reasonably be
expected to have a Material Adverse Effect.

        Section 9.14 Transactions with Affiliates. The Borrower will not enter into any
transaction, including, without limitation, any purchase, sale, or lease or exchange of Property,
with any non-Debtor Affiliate, other than transactions or arrangements in place as of the Petition
Date (including contractual obligations in place at such time) or approved by the Bankruptcy
Court pursuant to an order in form and substance reasonably satisfactory to the Agent and the
Majority Lenders.

         Section 9.15 Subsidiaries. The Borrower shall have no Subsidiaries other than Wholly-
Owned Subsidiaries. No Debtor will create or acquire any additional Subsidiary. No Debtor
sell, assign or otherwise dispose of any Equity Interests in any of its Subsidiaries. The Borrower
shall have no Foreign Subsidiaries.

        Section 9.16 Negative Pledge Agreements; Dividend Restrictions. No Debtor will
create, incur, assume or suffer to exist any contract, agreement or understanding (other than this
Agreement, any other Loan Document, the Existing Loan Documents, the Existing Senior
Indentures or the Existing Second Lien Loan Documents) that in any way prohibits or restricts
the granting, conveying, creation or imposition of any Lien on any of its Property in favor of the
Agent and the Lenders or the secure the Obligations, except restrictions imposed pursuant to an
agreement entered into in connection with a disposition permitted under Section 9.12.

        Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments. No Debtor will
allow gas imbalances, take-or-pay or other prepayments with respect to the Oil and Gas
Properties of any Debtor that would require such Debtor to deliver, in the aggregate, two percent
(2%) or more of the monthly production of Hydrocarbons at some future time without then or
thereafter receiving full payment therefor.

        Section 9.18 Swap Agreements. No Debtor will enter into any Swap Agreements with
any Person other than (a) Swap Agreements in respect of commodities (i) with an Approved
Counterparty and (ii) the notional volumes for which (when aggregated with other commodity
Swap Agreements then in effect other than basis differential swaps on volumes already hedged
pursuant to other Swap Agreements) do not exceed, as of the date such Swap Agreement is
executed, 85% of the reasonably anticipated projected production from Total Proved Reserves
(provided that proved developed non-producing and proved undeveloped reserves shall not in the
aggregate constitute more than 25% of Total Proved Reserves) for each month during the period
during which such Swap Agreement is in effect for each of crude oil, natural gas and natural gas
liquids, each calculated separately (for purposes of the foregoing, natural gas liquids volumes


                                               88
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 858 of 1298



may be hedged directly or for crude oil volumes in a 2:1 ratio), for each of the next five (5)
succeeding calendar years, provided that upon the date any Debtor signs a definitive acquisition
agreement for any acquisition of Property or Equity Interests of any Person not prohibited by this
Agreement, Swap Agreements may be entered into for 85% of the reasonably anticipated
projected production from Proved Developed Producing Properties the subject of such
acquisition (provided that should such acquisition fail to close within sixty (60) days of the date
the Debtor signing such definitive acquisition agreement, such Debtor shall terminate or unwind
such Swap Agreements entered into in respect of such acquisition such that such Debtor is in
compliance with clause (a)(ii) above), excluding the effect of the provision for pending
acquisitions, floor options may be purchased limited to total notional volumes of all Swap
Agreements and puts options not exceeding 100% of projected production from Proved
Developed Producing Properties as described in (a)(ii) above, and (b) Swap Agreements in
respect of interest rates with an Approved Counterparty, which effectively convert interest rates
from floating to fixed, the notional amounts of which (when aggregated with all other Swap
Agreements of the Debtors then in effect effectively converting interest rates from floating to
fixed) do not exceed 100% of the then outstanding principal amount of the Borrower’s Debt for
borrowed money which bears interest at a floating rate. In no event shall any Swap Agreement
contain any requirement, agreement or covenant for any Debtor to post collateral or margin to
secure its obligations under such Swap Agreement or to cover market exposures.

        Section 9.19 Marketing Activities. No Debtor will engage in marketing activities for
any Hydrocarbons or enter into any contracts related thereto other than (a) contracts for the sale
of Hydrocarbons scheduled or reasonably estimated to be produced from their proved Oil and
Gas Properties during the period of such contract, (b) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from proved Oil and Gas Properties of third
parties during the period of such contract associated with the Oil and Gas Properties of the
Debtors that any Debtor has the right to market pursuant to joint operating agreements,
unitization agreements or other similar contracts that are usual and customary in the oil and gas
business and (c) other contracts for the purchase and/or sale of Hydrocarbons of third parties (i)
which have generally offsetting provisions (i.e., corresponding pricing mechanics, delivery dates
and points and volumes) such that no “position” is taken and (ii) for which appropriate credit
support has been taken to alleviate the material credit risks of the counterparty thereto.

        Section 9.20 Accounting Changes. No Debtor will (i) make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or (ii) change the fiscal
year of any Debtor.

        Section 9.21 New Accounts. No Debtor will open or otherwise establish, or deposit,
credit or otherwise transfer any Cash Receipts, securities, financial assets or any other property
into, any Deposit Account, Securities Account or Commodity Account other than (a) any
Deposit Account, Securities Account or Commodity Account in which the Agent has been
granted a first-priority perfected Lien and that, in each case, is subject to a Security Instrument or
(b) any Excluded Account (solely with respect to amounts referred to in the definition thereof).

       Section 9.22 Volumetric Production Payment. No Debtor will sell, grant, issue or
otherwise enter into any Volumetric Production Payment, forward sale agreement or other sales
of Hydrocarbons in place that would require any Debtor to deliver Hydrocarbons at some future


                                                 89
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 859 of 1298



time without receipt by the Debtor of full payment therefor at such future time or sale of royalty
interests or overriding royalty interests; provided however, without limiting the other provisions
of this Article IX, this Section 9.22 shall not limit the ability of a Debtor to (i) enter into gas
balancing arrangements, (ii) settle gas imbalances and (iii) (A) perform on take or pay contracts,
(B) deliver Hydrocarbons in accordance with the terms of any Hydrocarbon Lease to a party
thereto, or (C) enter into midstream or marketing contracts in the ordinary course of business for
sale of Hydrocarbons, in the case of clauses (iii)(A), (iii)(B) and (iii)(C), as and when produced.

        Section 9.23 Passive Holding Company Status of Parent Guarantors. Neither of the
Parent Guarantors shall engage in any operating or business activities or other transactions other
than (i) the ownership and/or acquisition of the Equity Interests (other than Disqualified Capital
Stock) of the Borrower or Legacy GP, (ii) the maintenance of its legal existence, including the
ability to incur fees, costs and expenses relating to such maintenance, (iii) to the extent
applicable, participating in tax, accounting and other administrative matters as a member of the
consolidated group of the Parent Guarantors and the Borrower and (iv) the performance of its
obligations under and in connection with the Loan Documents, the Bankruptcy Cases, the
Existing Loan Documents, the Existing Second Lien Loan Documents and any documents
relating to other Debt permitted under Section 9.02.

        Section 9.24 Negative Covenants of the Parent Guarantors. Each of the Parent
Guarantors hereby covenants and agrees to comply with each of the covenants set forth in
Section 9.04(b), Section 9.09, Section 9.14, Section 9.16, and Section 9.21, as if each reference
to “the Borrower” were a reference to “such Parent Guarantor”.

        Section 9.25 Key Employee Plans. No Debtor shall (a) enter into any key employee
retention plan and incentive plan, other than such plans in effect as of the Petition Date or
(b) amend or modify any existing key employee retention plan and incentive plan, unless such
plan, amendment or modification, as applicable, is satisfactory to the Agent and Majority
Lenders.

       Section 9.26 [Reserved].

       Section 9.27 Superpriority Claims. No Debtor will create or permit to exist any
Superpriority Claim other than Superpriority Claims permitted by the DIP Orders and the orders
approving the “first day” motions in respect of the Bankruptcy Cases.

        Section 9.28 Bankruptcy Orders. No Debtor will (a) obtain or seek to obtain any stay
from the Bankruptcy Court on the exercise of the Agent’s or any Lender’s remedies hereunder or
under any other Loan Document, except as specifically provided in the DIP Order, (b) seek to
change or otherwise modify any DIP Order or other order in the Bankruptcy Court with respect
to the DIP Facility or (c) without the consent of the Majority Lenders, propose, file, consent,
solicit votes with respect to or support any chapter 11 plan or debtor in possession financing
unless (i) such plan or financing would, on the date of effectiveness, pay in full in cash all
Obligations or (ii) such plan is an Approved Plan of Reorganization.

                                     ARTICLE X
                            EVENTS OF DEFAULT; REMEDIES


                                                90
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 860 of 1298



       Section 10.01 Events of Default. One or more of the following events shall constitute an
“Event of Default”:

             (a)     the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

              (b)     the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable under any Loan
Document, when and as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;

               (c)    any representation or warranty made or deemed made by or on behalf of
any Debtor in or in connection with any Loan Document or any amendment or modification of
any Loan Document or waiver under such Loan Document, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed made;

             (d)    any Debtor shall fail to observe or perform any covenant, condition or
agreement contained in Section 8.01(m), Section 8.01(n), Section 8.02, Section 8.03 or in
Article IX;

              (e)     any Debtor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in Section 10.01(a), Section
10.01(b) or Section 10.01(d)) or any other Loan Document, and such failure shall continue
unremedied for a period of thirty (30) days after the earlier to occur of (i) notice thereof from the
Agent to the Borrower (which notice will be given at the request of any Lender) or (ii) a
Responsible Officer of any Debtor otherwise becoming aware of such default;

               (f)      any event or condition occurs that results in any Material Indebtedness
incurred on or after the Petition Date becoming due prior to its scheduled maturity or that enables
or permits (with or without the giving of notice, the lapse of time or both) the holder or holders
of any such Material Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the Redemption thereof or any offer to
Redeem to be made in respect thereof, prior to its scheduled maturity or require any Debtor to
make an offer in respect thereof;

               (g)     the Loan Documents shall not have been executed and delivered by the
Debtors, the Agent and the Lenders within five (5) business days after the date of entry of the
Interim Order (or shall not have been filed with, and approved by, the Bankruptcy Court within
the times specified and otherwise in accordance with the Interim Order);

               (h)     dismissal of the Bankruptcy Cases or conversion of the Bankruptcy Cases
to a Chapter 7 case;




                                                 91
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 861 of 1298



               (i)     appointment of a Chapter 11 trustee, a responsible officer or an examiner
with enlarged powers (beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy
Code) relating to the operation of the business of any Loan Party in the Bankruptcy Case;

               (j)    the Bankruptcy Court’s granting of any superpriority claim or lien on the
Collateral which is pari passu with or senior to the Superpriority Claims or Liens of the Lenders
in the Bankruptcy Case;

                (k)    failure of the Final Order to be entered within thirty-five (35) days (or a
later date consented to by the Agent and the Majority Lenders) after entry of the Interim Order;

               (l)    failure of the Interim Order or Final Order to be in full force and effect,
including by the entry of an order reversing, amending, supplementing, staying for a period in
excess of five (5) days, vacating or otherwise modifying the Interim Order or Final Order in a
manner that is adverse to the Agent or the Lenders;

               (m)   after entry of the Final Order, the entry of any final order in the
Bankruptcy Case charging any of the Collateral, including under Section 506(c) or Section
552(b) of the Bankruptcy Code, or the commencement of any action by any Loan Party which is
adverse to the Lenders or their rights and remedies under the DIP Facility in the Bankruptcy
Case;

               (n)     reversal or modification of the Refinancing Facility by the Bankruptcy
Court;

               (o)     failure of any Loan Party to comply with the terms of the applicable DIP
Order;

               (p)     entry of a final order by the Bankruptcy Court terminating the use of cash
collateral;

               (q)      payment by any Loan Party (by way of adequate protection or otherwise)
of any principal or interest or other amount on account of any prepetition Debt or payables (other
than as agreed herein or pursuant to the consent of the Required Lenders) or as described in the
Interim Order, the Final Order or pursuant to any orders approving any “first day” motions;

               (r)      entry of an order or orders granting relief from any stay of proceeding
(including, without limitation, the automatic stay) so as to allow a third party or third parties to
proceed against any assets of any Loan Party having a value, individually or in the aggregate, in
excess of $1,000,000 or to permit other actions that would have a Material Adverse Effect on any
Loan Party or its estate;

                (s)    if (i) the Existing Intercreditor Agreement shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect and valid, binding
and enforceable in accordance with its terms against the Borrower, any party thereto or any
holder of the liens subordinated thereby, or shall be repudiated by any of them, or be amended,
modified or supplemented to cause the liens securing the obligations of the Existing Second Lien



                                                92
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 862 of 1298



Credit Agreement to be senior or pari passu in priority to the liens securing the obligations under
the Existing Credit Agreement, (ii) the Borrower takes any action inconsistent with the terms of
the Existing Intercreditor Agreement (other than in connection with an Approved Plan of
Reorganization reasonably acceptable to the Required Lenders), (iii) any Person bound by the
Existing Intercreditor Agreement takes any action inconsistent with the terms thereof and the
Borrower shall fail to promptly take all actions necessary to oppose such action or (iv) any order
of any court of competent jurisdiction is granted which is materially inconsistent with the terms
of the Existing Intercreditor Agreement;

               (t)     (i) subject to Section 12.02(c), unless otherwise agreed by the Required
Lenders or pursuant to the terms of the DIP Orders, the filing or confirmation of an Approved
Plan of Reorganization that does not provide for termination of the Commitments under the DIP
Facility and, except as may be provided herein with respect to the Refinanced Loans, including
under Section 2.01(b), payment in full in cash of all Obligations under the Loan Documents
owed to the Lenders in respect of the DIP Facility on the effective date of such Approved Plan of
Reorganization, or (ii) if any Debtor shall seek, support, or fail to contest in good faith the filing
or confirmation of any plan of reorganization other than the Approved Plan of Reorganization;

                (u)    failure to satisfy any of the Chapter 11 Milestones in accordance with the
terms relating to such Chapter 11 Milestone;

                (v)     (i) the entry of the Interim Order shall have not occurred on or prior to the
date that is five (5) days after the Petition Date, (ii) the entry of the Final Order shall have not
occurred prior to or on the date that is thirty-five (35) days (or a later date consented to by the
Agent and the Majority Lenders) after entry of the Interim Order or (iii) the entry of an order
reversing, amending, supplementing, staying for a period in excess of five (5) days, vacating or
otherwise modifying the Interim Order or Final Order in a manner that is adverse to the Agent or
the Lenders;

               (w)     with respect to the Debtors (i) one or more judgments for the payment of
money in an aggregate amount in excess of $5,000,000 (to the extent not covered by independent
third party insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to an insolvency
proceeding) or (ii) any one or more non-monetary judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect, shall be rendered
against any Debtor or any combination thereof; and, in case of each of clause (i) or (ii), the same
shall remain undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of any Debtor to enforce any such judgment, and unless, with
respect to any of the foregoing, the same shall be effectively stayed pursuant to the Bankruptcy
Code;

               (x)    the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect and valid, binding
and enforceable in accordance with their terms against a Debtor party thereto or shall be
repudiated by them, or cease to create a valid and perfected Lien of the priority required thereby
on any of the Collateral purported to be covered thereby, or any Debtor shall so state in writing,


                                                 93
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 863 of 1298



or any Loan Party shall contest the validity or perfection of the Liens and security interests
securing the Obligations;

              (y)      an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in liability of any Debtor in an aggregate amount exceeding $2,000,000 in
any year; and

               (z)     any Change in Control shall occur.

       Section 10.02 Remedies.

                (a)     In the case of an Event of Default, subject in all respects to the Carve Out,
(i) the Agent may, and at the request of the Majority Lenders, shall (A) deliver a notice to the
Borrower of the Event of Default, (B) declare the termination, reduction, or restriction of the
Commitments, and thereupon the Commitments shall be terminated, reduced, or restricted
immediately unless and until the Majority Lenders and the Agent shall reinstate the same in
writing, (C) declare the Loans then outstanding to be due and payable in whole (or in part, in
which case any principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due and payable,
together with accrued interest thereon and all fees and other Obligations), shall become due and
payable immediately, in each case, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are hereby waived by
each Loan Party, (D) declare a termination, reduction or restriction on the ability of the Loan
Parties to use any cash collateral (other than as set forth in clause (iii) below) (E) terminate the
DIP Facility and (F) charge the Default Rate (each of clauses (A) through (F) above, a
“Termination Declaration” and the earliest date to occur of any such Termination Declaration,
the “Termination Declaration Date”), in each case of clauses (A) through (F) above, without first
obtaining relief from the automatic stay under section 362 of the Bankruptcy Code; (ii) five
(5) Business Days after the Termination Declaration Date, the Loan Parties and/or any
Committee shall be permitted to seek an emergency hearing before the Bankruptcy Court (which
they shall seek on an expedited basis) solely to determine whether an Event of Default has
occurred, provided, however, that (1) if the Loan Parties seek an expedited emergency hearing
within five (5) Business Days, until such time the Bankruptcy Court has entered an order ruling
on whether an Event of Default has occurred, the Agent shall not be permitted to exercise its
rights and remedies with respect to such Termination Declaration or such Events of Default, and
(2) if the Loan Parties and any Committee do not seek an expedited emergency hearing within
five (5) Business Days after the Termination Declaration Date, the Agent shall be entitled to
exercise all rights and remedies provided for in the Loan Documents with respect to such
Termination Declaration, including the right to foreclose on, or otherwise exercise its rights with
respect to all or any portion of the Collateral, including by applying the proceeds thereof to the
Obligations; and (iii) the Loan Parties shall not be permitted to use any proceeds of the Loans, or
any other cash collateral, except in accordance with the Budget (subject to the Permitted
Variances).

               (b)     In the case of the occurrence of an Event of Default, the Agent and the
Lenders will have all other rights and remedies available at law and equity.


                                                 94
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 864 of 1298



               (c)     All proceeds realized from the liquidation or other disposition of collateral
or otherwise received after maturity of the Loans or the Notes, whether by acceleration or
otherwise, shall be applied:

                      (i)    first, to payment or reimbursement of that portion of the
       Obligations constituting fees, expenses and indemnities payable to the Agent in its
       capacity as such;

                     (ii)     second, pro rata to payment or reimbursement of that portion of the
       Obligations constituting fees, expenses and indemnities payable to the Lenders;

                       (iii) third, pro rata to payment of (i) accrued and unpaid interest on the
       New Money Loans and LC Disbursements, (ii) accrued and unpaid interest on the
       Refinanced Loans, (iii) fees on each Letter of Credit and (iv) other accrued and unpaid
       interest included in the Obligations;

                       (iv)    fourth, pro rata to (i) payment of principal outstanding on the New
       Money Loans, (ii) payment of principal outstanding on the Refinanced Loans,
       (iii) Secured Swap Obligations owing to Secured Swap Parties, (iv) Secured Cash
       Management Obligations owing to Secured Cash Management Providers, and (v) to serve
       as cash collateral to be held by the Agent to secure the LC Exposure;

                       (v)    fifth, pro rata to any other Obligations; and

                      (vi)    sixth, any excess, after all of the Obligations shall have been
       indefeasibly paid in full in cash, shall be held as required by the Bankruptcy Court and/or
       any other Governmental Requirement.

        Notwithstanding the foregoing, Secured Cash Management Obligations arising under any
Secured Cash Management Agreement shall be excluded from the application described above if
the Agent has not received written notice thereof, together with such supporting documentation
as the Agent may request, from the applicable Secured Cash Management Provider. Each
Secured Cash Management Provider not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Agent pursuant to the terms of Article XI hereof for itself
and its Affiliates as if a “Lender” party hereto.

        Section 10.03 Disposition of Proceeds. The Security Instruments contain an assignment
by the Borrower and/or the Guarantors unto and in favor of the Agent for the benefit of the
Lenders of all of the Borrower’s or each Guarantor’s interest in and to production and all
proceeds attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Obligations and other obligations described therein and
secured thereby. Notwithstanding the assignment contained in such Security Instruments, except
after the occurrence and during the continuance of an Event of Default, (a) the Agent and the
Lenders agree that they will neither notify the purchaser or purchasers of such production nor
take any other action to cause such proceeds to be remitted to the Agent or the Lenders, but the



                                                95
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 865 of 1298



Lenders will instead permit such proceeds to be paid to the Debtors and (b) the Lenders hereby
authorize the Agent to take such actions as may be necessary to cause such proceeds to be paid to
the Debtors.

                                          ARTICLE XI
                                          THE AGENTS

        Section 11.01 Appointment; Powers. Each of the Lenders and each Issuing Bank hereby
irrevocably appoints the Agent as its agent and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably incidental
thereto.

        Section 11.02 Duties and Obligations of Agent. The Agent shall have no duties or
obligations except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use of the term
“agent” herein and in the other Loan Documents with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under agency doctrine of
any applicable law; rather, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between independent contracting
parties), (b) the Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as expressly set forth
herein, the Agent shall have no duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Agent or any of its Affiliates in any capacity. The Agent shall
be deemed not to have knowledge of any Default unless and until written notice thereof is given
to the Agent by the Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in or in connection
with this Agreement or any other Loan Document, (ii) the contents of any certificate, report or
other document delivered hereunder or under any other Loan Document or in connection
herewith or therewith, (iii) the performance or observance of any of the covenants, agreements or
other terms or conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, (v) the satisfaction of any condition set forth in Article
VI or elsewhere herein, other than to confirm receipt of items expressly required to be delivered
to the Agent, (vi) the existence, value, perfection or priority of any collateral security or the
financial or other condition of the Debtors or any other obligor or guarantor, or (vii) any failure
by the Borrower or any other Person (other than itself) to perform any of its obligations
hereunder or under any other Loan Document or the performance or observance of any
covenants, agreements or other terms or conditions set forth herein or therein. For purposes of
determining compliance with the conditions specified in Article VI, each Lender shall be deemed
to have consented to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or satisfactory to a Lender
unless the Agent shall have received written notice from such Lender prior to the proposed
closing date specifying its objection thereto.



                                                 96
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 866 of 1298



         Section 11.03 Action by Agent. The Agent shall have no duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to exercise in
writing as directed by the Majority Lenders (or such other number or percentage of the Lenders
as shall be necessary under the circumstances as provided in Section 12.02) and in all cases the
Agent shall be fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority Lenders, the
Required Lenders or the Lenders, as applicable, (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section 12.02) specifying
the action to be taken and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or continuing to take any
such action. The instructions as aforesaid and any action taken or failure to act pursuant thereto
by the Agent shall be binding on all of the Lenders. If a Default has occurred and is continuing,
then the Agent shall take such action with respect to such Default as shall be directed by the
requisite Lenders in the written instructions (with indemnities) described in this Section 11.03,
provided that, unless and until the Agent shall have received such directions, the Agent may (but
shall not be obligated to) take such action, or refrain from taking such action, with respect to
such Default as it shall deem advisable in the best interests of the Lenders. In no event, however,
shall the Agent be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement, the Loan Documents or applicable law. The Agent shall not
be liable for any action taken or not taken by it with the consent or at the request of the Required
Lenders or the Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 12.02), and otherwise the Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan Document or
under any other document or instrument referred to or provided for herein or therein or in
connection herewith or therewith INCLUDING ITS OWN ORDINARY NEGLIGENCE, except
for its own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and non-appealable judgment.

        Section 11.04 Reliance by Agent. The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have been signed or
sent by the proper Person. The Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not incur any liability for
relying thereon and each of the Borrower, the Lenders and each Issuing Bank hereby waives the
right to dispute the Agent’s record of such statement, except in the case of gross negligence or
willful misconduct by the Agent. The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by it, and shall not
be liable for any action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Agent may deem and treat the payee of any Note as the
holder thereof for all purposes hereof unless and until a written notice of the assignment or
transfer thereof permitted hereunder shall have been filed with the Agent.

        Section 11.05 Subagents. The Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the Agent. The Agent
and any such sub-agent may perform any and all its duties and exercise its rights and powers



                                                97
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 867 of 1298



through their respective Related Parties. The exculpatory provisions of the preceding Sections of
this Article XI shall apply to any such sub-agent and to the Related Parties of the Agent and any
such sub-agent, and shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.

        Section 11.06 Resignation or Removal of Agent. Subject to the appointment and
acceptance of a successor Agent as provided in this Section 11.06, the Agent may resign at any
time by notifying the Lenders, each Issuing Bank and the Borrower, and the Agent may be
removed at any time with or without cause by the Majority Lenders. Upon any such resignation
or removal, the Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the Majority Lenders and
shall have accepted such appointment within 30 days after the retiring Agent gives notice of its
resignation or removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders and each Issuing Bank, appoint a successor Agent. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the Agent’s resignation
hereunder, the provisions of this Article XI and Section 12.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while it was acting as Agent.

        Section 11.07 Agent and Lenders. Each bank serving as an Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Debtor or other Affiliate
thereof as if it were not an Agent hereunder.

        Section 11.08 No Reliance. Each Lender acknowledges that it has, independently and
without reliance upon the Agent, any other Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and each other Loan Document to which it is a party. Each
Lender also acknowledges that it will, independently and without reliance upon the Agent, any
other Agent or any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Agents shall not be required to keep
themselves informed as to the performance or observance by any Debtor of this Agreement, the
Loan Documents or any other document referred to or provided for herein or to inspect the
Properties or books of the Debtors. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Agent hereunder, no Agent
nor the Arranger shall have any duty or responsibility to provide any Lender with any credit or
other information concerning the affairs, financial condition or business of the Borrower (or any
of its Affiliates) which may come into the possession of such Agent or any of its Affiliates. In
this regard, each Lender acknowledges that Orrick, Herrington & Sutcliffe LLP is acting in this



                                                98
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 868 of 1298



transaction as special counsel to the Agent only, except to the extent otherwise expressly stated
in any legal opinion or any Loan Document. Each other party hereto will consult with its own
legal counsel to the extent that it deems necessary in connection with the Loan Documents and
the matters contemplated therein.

       Section 11.09 Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or other judicial proceeding relative to any Debtor, the
Agent (irrespective of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

              (a)     to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the Issuing Bank and the Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Agent and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Bank and the Agent under Section 12.03) allowed in such judicial
proceeding; and

               (b)   to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in
any such judicial proceeding is hereby authorized by each Lender and the Issuing Bank to make
such payments to the Agent and, in the event that the Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents and counsel,
and any other amounts due the Agent under Section 12.03.

        Nothing contained herein shall be deemed to authorize the Agent to authorize or consent
to or accept or adopt on behalf of any Lender any chapter 11 plan, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to authorize the Agent to
vote in respect of the claim of any Lender in any such proceeding.

        Section 11.10 Authority of Agent to Release Collateral and Liens. Each Lender and
each Issuing Bank hereby authorizes the Agent to release any collateral that is permitted to be
sold or released pursuant to the terms of the Loan Documents. Each Lender and each Issuing
Bank hereby authorizes the Agent to execute and deliver to the Borrower, at the Borrower’s sole
cost and expense, any and all releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower in connection with any sale or other
disposition of Property to the extent such sale or other disposition is permitted by the terms of
Section 9.12 or is otherwise authorized by the terms of the Loan Documents.

       Section 11.11 Secured Cash Management Agreements. No Secured Cash Management
Provider that obtains the benefits of Section 10.02(c), any Loan Guarantee or any Collateral by


                                                 99
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 869 of 1298



virtue of the provisions hereof or of any Loan Guarantee, any Security Instrument or any other
Loan Document shall have any right to notice of any action or to consent to, direct or object to
any action hereunder or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its capacity as a Lender and,
in such case, only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article XI to the contrary, the Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements unless the Agent has received written
notice of such Obligations, together with such supporting documentation as the Agent may
request, from the applicable Secured Cash Management Provider.

         Section 11.12 The Arranger. The Arranger shall have no duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than its duties,
responsibilities and liabilities in its capacity as a Lender hereunder to the extent it is a party to
this Agreement as a Lender.

                                         ARTICLE XII
                                       MISCELLANEOUS

       Section 12.01 Notices.

               (a)     Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by telecopy, as follows:

                       (i)     if to any Loan Party, to the Borrower at

                               Legacy Reserves LP
                               303 West Wall Street, Suite 1800
                               Midland, Texas 79701
                               Attention: Robert Norris
                               Email: rnorris@legacyreserves.com
                               Phone: 432-689-5217

                               with a copy to

                               Legacy Reserves LP
                               303 West Wall Street, Suite 1800
                               Midland, Texas 79701
                               Attention: Bert Ferrara
                               Email: bferrara@legacyreserves.com
                               Phone: 432-221-6363

                       (ii)    if to the Agent, to it at

                               Wells Fargo Bank, National Association



                                                  100
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 870 of 1298



                              1000 Louisiana Street, 9th Floor
                              Houston, Texas 77002
                              Attention: Brett Steele, Director
                              Facsimile: 713-319-1920
                              Email: Brett.A.Steele@wellsfargo.com

                       (iii) if to any other Lender, in its capacity as such, or any other Lender
       in its capacity as an Issuing Bank, to it at its address (or telecopy number) set forth in its
       Administrative Questionnaire.

               (b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to Article II, Article III,
Article IV and Article V unless otherwise agreed by the Agent and the applicable Lender. The
Agent or the Borrower may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or communications.

              (c)     Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All notices and other
communications given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt.

       Section 12.02 Waivers; Amendments.

                (a)    No failure on the part of the Agent, any other Agent, any Issuing Bank or
any Lender to exercise and no delay in exercising, and no course of dealing with respect to, any
right, power or privilege, or any abandonment or discontinuance of steps to enforce such right,
power or privilege, under any of the Loan Documents shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies of the Agent, each other Agent, each Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by Section 12.02(b), and then
such waiver or consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a Loan or issuance
of a Letter of Credit shall not be construed as a waiver of any Default, regardless of whether the
Agent, any other Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time.

              (b)      Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Majority Lenders or by
the Borrower and the Agent with the consent of the Majority Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written consent of such


                                                101
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 871 of 1298



Lender; (ii) reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, or reduce any other Obligations
hereunder or under any other Loan Document, without the written consent of each Lender
affected thereby; (iii) postpone the scheduled date of payment or prepayment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or any other Obligations hereunder or under any other Loan Document, or reduce the amount of,
waive or excuse any such payment, or postpone or extend the Termination Date or the Maturity
Date without the written consent of each Lender affected thereby; (iv) change Section 4.01(b) or
Section 4.01(c) in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender; (v) waive or amend Section 3.04(c), Section 6.01,
Section 6.02, Section 8.14, Section 10.02(c), Section 12.14 or any provisions of this Section
12.02(b) or change the definition of the terms “Domestic Subsidiary”, “Foreign Subsidiary”,
“Material Domestic Subsidiary” or “Subsidiary”, without the written consent of each Lender
(other than a Defaulting Lender); provided, further, that any waiver or amendment to the terms
of Section 12.14 or this proviso in this Section 12.02(b)(v) shall also require the written consent
of each Secured Swap Party (unless such Secured Swap Party is a Defaulting Lender), and any
amendment or waiver to the terms of Section 10.02(c) shall also require the written consent of
each Secured Swap Party adversely affected thereby; (vi) amend or otherwise modify any
Security Instrument in a manner that results in the Secured Swap Obligations secured by such
Security Instrument no longer being secured thereby on an equal and ratable basis with the
principal of the Loans, or amend or otherwise change the definition of “Secured Swap
Agreement,” “Secured Swap Obligations” or “Secured Swap Party” without the written consent
of each Secured Swap Party adversely affected thereby; (vii) release any Guarantor, release all or
substantially all of the collateral (other than as provided in Section 11.10), or reduce the
percentage set forth in Section 8.13 to be less than 80%, without the written consent of each
Lender (other than a Defaulting Lender); or (viii) change any of the provisions of this Section
12.02(b) or the definitions of “Required Lenders” or “Majority Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or under any other Loan Documents or make any determination or grant any
consent hereunder or any other Loan Documents, without the written consent of each Lender
(other than a Defaulting Lender); provided further that (A) no such agreement shall amend,
modify or otherwise affect the rights or duties of the Agent, any other Agent or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of the Agent,
such other Agent or the Issuing Bank, as the case may be and (B) nothing in this Section 12.02
shall cause any waiver, amendment, modification or consent to (1) any fee letter between the
Borrower and any Lender or the Agent or the Issuing Bank to require the consent of the Majority
Lenders, (2) any Letter of Credit Agreements between the Borrower or any Subsidiary of the
Borrower and the Issuing Bank to require the consent of the Majority Lenders, (3) any Letter of
Credit issued by the Issuing Bank pursuant to the terms of this Agreement to require the consent
of the Majority Lenders except as specifically required by Section 2.08, or (4) any Secured Cash
Management Agreement to require the consent of the Majority Lenders. Notwithstanding the
foregoing, (A) any supplement to Schedule 7.14 (Subsidiaries) shall be effective simply by
delivering to the Agent a supplemental schedule clearly marked as such and, upon receipt, the
Agent will promptly deliver a copy thereof to the Lenders, (B) any Security Instrument may be
supplemented to add additional collateral or join additional Persons as Guarantors with the
consent of the Agent, and (C) the Borrower and the Agent may amend this Agreement or any



                                               102
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 872 of 1298



other Loan Document without the consent of the Lenders in order to correct, amend or cure any
ambiguity, inconsistency or defect or correct any typographical error or other manifest error in
any Loan Document.

               (c)     Anything herein to the contrary notwithstanding, if the Debtors’ proposed
plan of reorganization (“Proposed Plan”) provides for (in whole or in part) the refinancing of the
Refinanced Loans and the Existing Obligations on the effective date of an Approved Plan of
Reorganization in lieu of repayment in full in cash of the Refinanced Loans and the Existing
Obligations, then, if such Proposed Plan has been accepted by a class consisting solely of the
Existing Lenders, then the holders of not less than 66 2/3% of the Refinanced Loans (the
“Required Refinanced Lenders”) may (without the consent of any other Refinanced Lenders or
the Agent) agree on behalf of all Refinanced Lenders that the full amount of the Refinanced
Loans will not be required to be repaid in cash on the Maturity Date, but instead shall be treated
in any manner approved by the Required Refinanced Lenders. No amendment or waiver shall,
unless signed by all Refinanced Lenders, amend this clause (c) or change the definition of the
term Required Refinanced Lenders or the percentage of Refinanced Lenders which shall be
required for Refinanced Lenders to take any action hereunder, in each case without the consent
of all Refinanced Lenders.

       Section 12.03 Expenses, Indemnity; Damage Waiver.

                 (a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Agent and its Affiliates, including, without limitation, the reasonable fees, charges and
disbursements of counsel and other outside consultants for the Agent, the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses and, in connection with the
syndication of the credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration (both before and after the execution hereof and including advice of
counsel to the Agent as to the rights and duties of the Agent and the Lenders with respect
thereto) of this Agreement and the other Loan Documents and any amendments, modifications or
waivers of or consents related to the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket costs, expenses,
Taxes, assessments and other charges incurred by any Agent or any Lender in connection with
any filing, registration, recording or perfection of any security interest contemplated by this
Agreement or any Security Instrument or any other document referred to therein, (iii) all
reasonable out-of-pocket expenses incurred by each Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit issued by such Issuing Bank
or any demand for payment thereunder, (iv) all out-of-pocket expenses incurred by any Agent,
any Issuing Bank or any Lender, including the fees, charges and disbursements of any counsel
for any Agent, any Issuing Bank or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement or any other Loan Document, including its rights
under this Section 12.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including, without limitation, all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of Credit, and (v) all
reasonable out-of-pocket fees, charges and expenses of one special bankruptcy counsel for each
Secured Swap Party in connection with the structuring and preparation of any Secured Swap
Agreement to be entered into after the Petition Date.



                                               103
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 873 of 1298



            (b)  THE BORROWER SHALL INDEMNIFY EACH AGENT, THE
ARRANGER, EACH ISSUING BANK AND EACH LENDER, AND EACH RELATED
PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO
ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER
OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE
OF ANY DEBTOR TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT,
INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY
WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH
IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR
CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR
LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING,
WITHOUT LIMITATION, (A) ANY REFUSAL BY ANY ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT ISSUED BY SUCH ISSUING
BANK IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B)
 THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER
IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION
THEREWITH, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE
OPERATIONS OF THE BUSINESS OF THE DEBTORS BY THE DEBTORS, (vii) ANY
ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE
PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY
ENVIRONMENTAL LAW APPLICABLE TO THE DEBTORS OR ANY OF THEIR
PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION,
STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL,
ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES,
SOLID WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix)
 THE BREACH OR NON-COMPLIANCE BY ANY DEBTOR WITH ANY
ENVIRONMENTAL LAW APPLICABLE TO ANY SUCH DEBTOR, (x) THE PAST
OWNERSHIP BY ANY DEBTOR OF ANY OF ITS PROPERTIES OR PAST ACTIVITY ON
ANY OF ITS PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT
THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE,
RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED
RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR
DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE



                                    104
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 874 of 1298



ANY DEBTOR OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED
BY ANY DEBTOR, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY
TO ANY DEBTOR, (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY
CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL
OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND
OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN
AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF
TORTS OF ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT
LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE
INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT
OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO
HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.

               (c)     To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, the Arranger or any Issuing Bank under Section 12.03(a) or (b), each Lender
severally agrees to pay to such Agent, the Arranger or such Issuing Bank, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case may be, was incurred
by or asserted against such Agent, the Arranger or such Issuing Bank in its capacity as such.

                (d)     To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual damages) arising out
of, in connection with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any Loan or Letter of
Credit or the use of the proceeds thereof.

              (e)     All amounts due under this Section 12.03 shall be payable within ten
(10) Business Days of written demand therefor.

       Section 12.04 Successors and Assigns.

               (a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit), except that (i)
 neither the Borrower nor any other Loan Party may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Agent and each Lender, not to


                                               105
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 875 of 1298



be unreasonably withheld or delayed (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 12.04; provided that any
such assignment or participation must comply with any restrictions on assignments or
participations, as applicable, as agreed to by the transferring lender in any restructuring support
agreement and (iii) no Lender may assign to the Borrower, an Affiliate of the Borrower, a
Defaulting Lender or an Affiliate of a Defaulting Lender all or any portion of such Lender’s
rights and obligations under this Agreement or all or any portion of its Commitments or the
Loans owing to it hereunder. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their respective successors
and assigns permitted hereby (including any Affiliate of any Issuing Bank that issues any Letter
of Credit), Participants (to the extent provided in Section 12.04(c)) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent, each Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of this Agreement.

               (b)    (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld) of the Agent,
provided that no consent of the Agent shall be required for an assignment to an assignee that is a
Lender or any Affiliate of a Lender, immediately prior to giving effect to such assignment.

                      (ii)    Assignments shall be subject to the following additional
       conditions:

                              (A)    Subject to clause (C) below, except in the case of an
               assignment to a Lender or an Affiliate of a Lender or an assignment of the entire
               remaining amount of the assigning Lender’s Commitment or Loans, as applicable,
               the amount of the Commitment or Loans, as applicable, of the assigning Lender
               subject to each such assignment (determined as of the date the Assignment and
               Assumption with respect to such assignment is delivered to the Agent) shall not
               be less than $5,000,000 (or a lesser amount if the assigning Lender’s outstanding
               Commitment or Loans, as applicable, amounts to less than $5,000,000);

                              (B)    each partial assignment shall be made as an assignment of a
               proportionate part of all the assigning Lender’s rights and obligations under this
               Agreement;

                             (C)     each assignment of any Lender’s Commitment and/or New
               Money Loan (including any portion thereof) shall include an assignment in the
               same proportion of such Lenders’ Refinanced Loans;

                              (D)     the parties to each assignment shall execute and deliver to
               the Agent an Assignment and Assumption, together with a processing and
               recordation fee of $3,500;




                                               106
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 876 of 1298



                     (E)      the assignee, if it shall not be a Lender, shall deliver to the
         Agent an Administrative Questionnaire; and

                         (F)    no such assignment shall be made to the Borrower, any
         Affiliate of the Borrower, a Defaulting Lender (or any entity who, upon becoming
         a Lender hereunder, would constitute a Defaulting Lender), any Affiliate of a
         Defaulting Lender or a natural person.

                  (iii) Subject to Section 12.04(b)(iv) and the acceptance and recording
  thereof, and except in the case of an assignment to an Affiliate of a Lender, from and
  after the effective date specified in each Assignment and Assumption the assignee
  thereunder shall be a party hereto and, to the extent of the interest assigned by such
  Assignment and Assumption, have the rights and obligations of a Lender under this
  Agreement, and the assigning Lender thereunder shall, to the extent of the interest
  assigned by such Assignment and Assumption, be released from its obligations under this
  Agreement (and, in the case of an Assignment and Assumption covering all of the
  assigning Lender’s rights and obligations under this Agreement, such Lender shall cease
  to be a party hereto but shall continue to be entitled to the benefits of Section 5.01,
  Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a Lender of
  rights or obligations under this Agreement that does not comply with this Section 12.04
  shall be treated for purposes of this Agreement as a sale by such Lender of a participation
  in such rights and obligations in accordance with Section 12.04(c).

                  (iv)     The Agent, acting for this purpose as an agent of the Borrower,
  shall maintain at one of its offices a copy of each Assignment and Assumption delivered
  to it and a register for the recordation of the names and addresses of the Lenders, and the
  Commitments of, and principal amount of the Loans and LC Disbursements owing to,
  each Lender pursuant to the terms hereof from time to time (the “Register”). The entries
  in the Register shall be conclusive, and the Borrower, the Agent, each Issuing Bank and
  the Lenders may treat each Person whose name is recorded in the Register pursuant to the
  terms hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
  notice to the contrary. The Register shall be available for inspection by the Borrower,
  any Issuing Bank and any Lender, at any reasonable time and from time to time upon
  reasonable prior notice. In connection with any changes to the Register, if necessary, the
  Agent will reflect the revisions on Annex I and forward a copy of such revised Annex I to
  the Borrower, each Issuing Bank and each Lender.

                  (v)    Upon its receipt of a duly completed Assignment and Assumption
  executed by an assigning Lender and an assignee, the assignee’s completed
  Administrative Questionnaire (unless the assignee shall already be a Lender hereunder),
  the processing and recordation fee referred to in Section 12.04(b) and any written consent
  to such assignment required by Section 12.04(b), the Agent shall accept such Assignment
  and Assumption and record the information contained therein in the Register. No
  assignment shall be effective for purposes of this Agreement unless it has been recorded
  in the Register as provided in this Section 12.04(b).




                                         107
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 877 of 1298



                (c)     (i) Any Lender may, without the consent of the Borrower the Agent or any
Issuing Bank, sell participations to one or more banks or other entities (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the Borrower, the Agent,
each Issuing Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation shall provide that
such Lender shall retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the Participant, agree to
any amendment, modification or waiver that (1) increase the commitment of such Participant,
(2) reduces or forgives any principal, interest or fees payable to such Participant, (3) extends the
Maturity Date or the date of payment of interest or fees on the Loans or commitments with
respect to such Participant, (4) release of all or substantially all of the value of the Loan
Guarantee or Collateral, and (5) any adverse change to the superpriority status of the claims or
liens on the Collateral. In addition such agreement must provide that the Participant be bound by
the provisions of Section 12.03. Subject to Section 12.04(c)(ii) the Borrower agrees that each
Participant shall be entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 to the
same extent as if it were a Lender and had acquired its interest by assignment pursuant to Section
12.04(b) (subject to the requirements and limitations therein, including the requirements under
Section 5.03(e) (it being understood that the documentation required under Section 5.03(e) shall
be delivered to the participating Lender)). To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 12.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 4.01(c) as though it were a Lender.

                       (ii)   A Participant shall not be entitled to receive any greater payment
       under Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
       to receive with respect to the participation sold to such Participant, unless the sale of the
       participation to such Participant is made with the Borrower’s prior written consent. A
       Participant that would be a Foreign Lender if it were a Lender shall not be entitled to the
       benefits of Section 5.03 unless the Borrower is notified of the participation sold to such
       Participant and such Participant agrees, for the benefit of the Borrower, to comply with
       Section 5.03(e) as though it were a Lender. Each Lender that sells a participation shall,
       acting solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
       register on which it enters the name and address of each Participant and the principal
       amounts (and stated interest) of each Participant’s interest in the Loans or other
       obligations under the Loan Documents (the “Participant Register”). Any such Participant
       Register shall be available for inspection by the Agent at any reasonable time and from
       time to time upon reasonable prior notice; provided that the applicable Lender shall have
       no obligation to show such Participant Register to the Borrower except to the extent such
       disclosure is necessary to establish that such Loan, commitment, letter of credit or other
       obligation is in registered form under Section 5f.103-1(c) of the Treasury regulations.
       The entries in the Participant Register shall be conclusive absent manifest error, and such
       Lender shall treat each Person whose name is recorded in the Participant Register as the



                                                 108
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 878 of 1298



       owner of such participation for all purposes of this Agreement notwithstanding any notice
       to the contrary.

               (d)      Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or other central bank
having jurisdiction over such Lender, and this Section 12.04(d) shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

       Section 12.05 Survival; Revival; Reinstatement.

                (a)     All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding that the Agent,
any other Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding and unpaid or
any Letter of Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and
Article XI shall survive and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or termination of
the Letters of Credit and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.

               (b)    To the extent that any payments on the Obligations or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, debtor in possession, receiver or other Person under any
bankruptcy law, common law or equitable cause, then to such extent, the Obligations so satisfied
shall be revived and continue as if such payment or proceeds had not been received and the
Agent’s and the Lenders’ Liens, security interests, rights, powers and remedies under this
Agreement and each Loan Document shall continue in full force and effect. In such event, each
Loan Document shall be automatically reinstated and the Borrower shall take such action as may
be reasonably requested by the Agent and the Lenders to effect such reinstatement.

       Section 12.06 Counterparts; Integration; Effectiveness.

               (a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original, but all of which
when taken together shall constitute a single contract.




                                               109
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 879 of 1298



                (b)    This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Agent constitute the entire contract among the
parties relating to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter hereof and thereof.
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

               (c)      Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Agent and when the Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

        Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions hereof or thereof;
and the invalidity of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

        Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations Secured Swap Obligations) at any time owing by
such Lender or Affiliate to or for the credit or the account of any Debtor against any of and all
the obligations of the Debtors owed to such Lender now or hereafter existing under this
Agreement or any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although such
obligations may be unmatured. The rights of each Lender under this Section 12.08 are in
addition to other rights and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.

     Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.

          (a)  THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS
EXCEPT TO THE EXTENT THAT UNITED STATES FEDERAL LAW PERMITS ANY
LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT
THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER IS
LOCATED. CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES


                                                110
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 880 of 1298



CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY
ACCOUNTS) SHALL NOT APPLY TO THIS AGREEMENT OR THE NOTES.

           (b)   THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE AGENT, ANY LENDER, THE ISSUING BANK, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
BANKRUPTCY COURT AND IF THE BANKRUPTCY COURT DOES NOT HAVE (OR
ABSTAINS FROM) JURISDICTION, THE COURTS OF THE STATE OF TEXAS SITTING
IN HOUSTON, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH COURTS. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE AGENT, ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

           (c)  EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN
SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO
BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN
ANY OTHER JURISDICTION.

             (d)  EACH     PARTY    HEREBY    (i)  IRREVOCABLY    AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN, (ii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR
AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF



                                    111
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 881 of 1298



LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iii)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

       Section 12.10 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and shall not affect
the construction of, or be taken into consideration in interpreting, this Agreement.

        Section 12.11 Confidentiality. The Agent, each other Agent, each Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the extent requested by
any regulatory authority, (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (d) to any other party to this Agreement or any other Loan
Document, (e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 12.11, to (i) any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its advisors) to any Swap
Agreement relating to the Borrower or any of its Subsidiaries and their obligations, (g) with the
consent of the Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 12.11 or (ii) becomes available to the Agent, any
other Agent, any Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrower. For the purposes of this Section 12.11, “Information” means all information
received from the Debtors relating to any Debtor and its business, other than any such
information that is available to the Agent, any other Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its Subsidiaries; provided
that, in the case of information received from the Borrower, or any of its Subsidiaries after the
date hereof, such information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

       Section 12.12 Interest Rate Limitation. It is the intention of the parties hereto that each
Lender shall conform strictly to usury laws applicable to it. Accordingly, if the transactions
contemplated hereby would be usurious as to any Lender under laws applicable to it (including
the laws of the United States of America and the State of Texas or any other jurisdiction whose
laws may be mandatorily applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any of the Loan
Documents or any agreement entered into in connection with or as security for the Notes, it is



                                                112
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 882 of 1298



agreed as follows: (a) the aggregate of all consideration which constitutes interest under law
applicable to any Lender that is contracted for, taken, reserved, charged or received by such
Lender under any of the Loan Documents or agreements or otherwise in connection with the
Notes shall under no circumstances exceed the maximum amount allowed by such applicable
law, and any excess shall be canceled automatically and if theretofore paid shall be credited by
such Lender on the principal amount of the Obligations (or, to the extent that the principal
amount of the Obligations shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and (b) in the event that the maturity of the Notes is accelerated by
reason of an election of the holder thereof resulting from any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may never include
more than the maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be credited by such
Lender on the principal amount of the Obligations (or, to the extent that the principal amount of
the Obligations shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower). All sums paid or agreed to be paid to any Lender for the use, forbearance or
detention of sums due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the Loans evidenced
by the Notes until payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If at any time
and from time to time (i) the amount of interest payable to any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12
and (ii) in respect of any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such Lender
computed at the Highest Lawful Rate applicable to such Lender, then the amount of interest
payable to such Lender in respect of such subsequent interest computation period shall continue
to be computed at the Highest Lawful Rate applicable to such Lender until the total amount of
interest payable to such Lender shall equal the total amount of interest which would have been
payable to such Lender if the total amount of interest had been computed without giving effect to
this Section 12.12. To the extent that Chapter 303 of the Texas Finance Code is relevant for the
purpose of determining the Highest Lawful Rate applicable to a Lender, such Lender elects to
determine the applicable rate ceiling under such Chapter by the weekly ceiling from time to time
in effect. Chapter 346 of the Texas Finance Code does not apply to the Borrower’s obligations
hereunder.

      Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE
AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY
INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT
THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY



                                               113
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 883 of 1298



IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND
THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE
LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY
HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY
OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO
NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

        Section 12.14 Collateral Matters; Secured Swap Agreements; Secured Cash
Management Agreements. The benefit of the Security Instruments and the other Loan
Documents and of the provisions of this Agreement relating to any Collateral securing the
Obligations shall also extend to and be available to Secured Swap Parties and Secured Cash
Management Providers, in each case on a pro rata basis in respect of Secured Swap Obligations
and Secured Cash Management Obligations. In addition, it is understood and agreed that the
benefit of the Security Instruments and the provisions of this Agreement relating to any
Collateral securing the Obligations shall also extend to and be available to such Lenders or their
Affiliates as provided herein and in the Security Instruments notwithstanding that any such
Lender (as defined in the Existing Credit Agreement) is not a Lender hereunder. Except as set
forth in Section 12.02(b), no Secured Swap Party that is no longer a Lender (or an Affiliate of a
Lender) nor any Secured Cash Management Provider shall have any voting rights under any
Loan Document as a result of the existence of Secured Swap Obligations or Secured Cash
Management Obligations. All Secured Cash Management Agreements are independent
agreements governed by the terms thereof and will remain in full force and effect, unaffected by
any repayment, prepayment, acceleration, reduction, increase or change in the terms of the Loans
created under this Agreement except as otherwise provided in such Secured Cash Management
Agreements, and any payoff statement from any Lender relating to this Agreement shall not
apply to Secured Cash Management Agreements, except as otherwise expressly provided in such
payoff statement.

        Section 12.15 No Third Party Beneficiaries.          This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank to issue,
amend, renew or extend Letters of Credit hereunder are solely for the benefit of the Borrower,
and no other Person (including, without limitation, any Subsidiary of the Borrower, any obligor,
contractor, subcontractor, supplier or materialsman) shall have any rights, claims, remedies or
privileges hereunder or under any other Loan Document against the Agent, the other Agents, the
Issuing Bank or any Lender for any reason whatsoever. There are no third party beneficiaries
other than to the extent contemplated by the last sentence of Section 12.04(a).

        Section 12.16 USA PATRIOT Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Borrower and the Guarantors, which information includes
the name and address of the Borrower and the Guarantors and other information that will allow




                                               114
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 884 of 1298



such Lender to identify the Borrower and the Guarantors in accordance with the USA PATRIOT
Act.

         Section 12.17 Non-Fiduciary Status. The arranging and other services regarding this
Agreement provided by the Agent, the Arranger, and the Lenders are arm’s-length commercial
transactions between the Borrower, and its Affiliates, on the one hand, and the Agent, the
Arranger, and the Lenders, on the other hand. The Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate. The Borrower is
capable of evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; the Agent, the Arranger and
each Lender is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and neither the Agent, the
Arranger nor any Lender has any obligation to the Borrower, or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents. The Agent, the Arranger and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, and its Affiliates, and none of the Agent, the Arranger, or any Lender has
any obligation to disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that it may have
against the Agent, the Arranger or any Lender with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction contemplated hereby.

        Section 12.18 Cashless Settlement. Notwithstanding anything to the contrary contained
in this Agreement, any Lender may exchange, continue or rollover all or a portion of its Loans in
connection with any amendment, repayment, refinancing, incremental, extension, loan
modification or similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Agent and such Lender and such
cashless settlement shall be deemed to comply with any requirement hereunder or any other
Loan Document or DIP Order that such payment be made “in dollars,” in “immediately available
funds,” “in cash” or any other similar concept.

        Section 12.19 Joinder of Subsidiaries. Upon the execution and delivery by a Subsidiary
and the Agent of a Joinder Agreement, and delivery to the Agent of such other Security
Instruments, documents and opinions with respect to such Subsidiary as may reasonably be
requested by the Agent, such Subsidiary shall become a Guarantor hereunder, with the same
force and effect as if originally named as such herein, and without the consent of any other party
hereto. The rights and obligations of each Loan Party hereunder and under the other Loan
Documents shall remain in full force and effect notwithstanding the addition of any Subsidiary as
a party to this Agreement.

       Section 12.20 [Reserved].

       Section 12.21 [Reserved].

      Section 12.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other agreement,


                                                115
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 885 of 1298



arrangement or understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to be bound by:

               (a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be payable to it by any
party hereto that is an EEA Financial Institution; and

               (b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

                      (i)     a reduction in full or in part or cancellation of any such liability;

                       (ii)    a conversion of all, or a portion of, such liability into shares or
       other instruments of ownership in such EEA Financial Institution, its parent undertaking,
       or a bridge institution that may be issued to it or otherwise conferred on it, and that such
       shares or other instruments of ownership will be accepted by it in lieu of any rights with
       respect to any such liability under this Agreement or any other Loan Document; or

                       (iii) the variation of the terms of such liability in connection with the
       exercise of the write-down and conversion powers of any EEA Resolution Authority.

        Section 12.23 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap Agreements or
any other agreement or instrument that is a QFC (such support, “QFC Credit Support” and each
such QFC a “Supported QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special Resolution Regimes”)
in respect of such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any other state of
the United States):

               (a)     In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and any rights in
property securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under the U.S. Special
Resolution Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no greater extent


                                                116
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 886 of 1298



than such Default Rights could be exercised under the U.S. Special Resolution Regime if the
Supported QFC and the Loan Documents were governed by the laws of the United States or a
state of the United States. Without limitation of the foregoing, it is understood and agreed that
rights and remedies of the parties with respect to a Defaulting Lender shall in no event affect the
rights of any Covered Party with respect to a Supported QFC or any QFC Credit Support.

               (b)     As used in this Section 12.23, the following terms have the following
meanings:

               “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
       under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

               “Covered Entity” means any of the following:

                      (i)    a “covered entity” as that term is defined in, and interpreted in
               accordance with, 12 C.F.R. § 252.82(b);

                      (ii)   a “covered bank” as that term is defined in, and interpreted in
               accordance with, 12 C.F.R. § 47.3(b); or

                      (iii) a “covered FSI” as that term is defined in, and interpreted in
               accordance with, 12 C.F.R. § 382.2(b).

              “Default Right” has the meaning assigned to that term in, and shall be interpreted
       in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

               “QFC” has the meaning assigned to the term “qualified financial contract” in, and
       shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

                                        ARTICLE XIII
                                      LOAN GUARANTEE

        Section 13.01 Guarantee. Each Guarantor hereby agrees that it is jointly and severally
liable for, and absolutely, irrevocably and unconditionally guarantees to the Agent, the Lenders,
the Issuing Banks and the other Secured Parties, the prompt payment and performance when due,
whether at stated maturity, upon acceleration or otherwise, and at all times thereafter, of the
Secured Obligations and all reasonable costs and expenses including, without limitation, all court
costs and attorneys’ and paralegals’ fees and expenses paid or incurred by the Agent, the Issuing
Banks and the Lenders in endeavoring to collect all or any part of the Secured Obligations from,
or in prosecuting any action against, the Borrower, any Guarantor or any other guarantor of all or
any part of the Secured Obligations (such costs and expenses, together with the Secured
Obligations, being collectively called the “Guaranteed Obligations”); provided, that the guarantee
of any Subsidiary Guarantor will not apply to any Secured Swap Obligation if and to the extent that it
would be unlawful for such Subsidiary Guarantor to guarantee such Secured Swap Obligation under
the Commodity Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by virtue of such Subsidiary
Guarantor’s failure for any reason (and after giving effect to the guarantees by the other Guarantors
of the Secured Obligations of such Subsidiary Guarantor) to constitute an “eligible contract


                                                 117
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 887 of 1298



participant” as defined in the Commodity Exchange Act at the time the guarantee of such Subsidiary
Guarantor becomes effective with respect to such Secured Swap Obligation. Each Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guarantee apply to and
may be enforced by or on behalf of any domestic or foreign branch or Affiliate of any Lender
that extended any portion of the Guaranteed Obligations.

       Section 13.02 Guarantee of Payment. This Loan Guarantee is a guarantee of payment
and not of collection. Each Guarantor waives any right to require the Agent, any Issuing Bank,
any Lender or any other Secured Party to sue the Borrower, any other Guarantor, any other
guarantor, or any other Person obligated for all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or to enforce its rights against any collateral securing all or any part of the
Guaranteed Obligations.

       Section 13.03 No Discharge or Diminishment of Loan Guarantee.

               (a)    Except as otherwise provided for herein, the obligations of each Guarantor
hereunder are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in full in cash of
the Guaranteed Obligations), including: (i) any claim of waiver, release, extension, renewal,
settlement, surrender, alteration, or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence, structure or ownership
of the Borrower or any other guarantor of or other Person liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party or its assets or any resulting release or discharge of any obligation
of any Obligated Party; or (iv) the existence of any claim, setoff or other right which any Loan
Guarantor may have at any time against any Obligated Party, the Agent, any Issuing Bank, any
Lender, or any other Person, whether in connection herewith or in any unrelated transaction.

                 (b)     The obligations of each Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, or unenforceability of any of the Guaranteed Obligations or otherwise, or
any provision of applicable law or regulation purporting to prohibit payment by any Obligated
Party, of the Guaranteed Obligations or any part thereof.

                (c)     Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of the Agent, any Issuing Bank, any Lender or
any other Secured Party to assert any claim or demand or to enforce any remedy with respect to
all or any part of the Guaranteed Obligations; (ii) any waiver or modification of or supplement to
any provision of any agreement relating to the Guaranteed Obligations; (iii) any release, non-
perfection or invalidity of any indirect or direct security for the obligations of any Borrower for
all or any part of the Guaranteed Obligations or any obligations of any other guarantor of or
other Person liable for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Agent, any Issuing Bank, any Lender or any other Secured Party with respect to any collateral
securing any part of the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations, or any other


                                                 118
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 888 of 1298



circumstance, act, omission or delay that might in any manner or to any extent vary the risk of
such Guarantor or that would otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the indefeasible payment in full in cash of the Guaranteed Obligations).

        Section 13.04 Defenses Waived. To the fullest extent permitted by applicable law, each
Guarantor hereby waives any defense based on or arising out of any defense of the Borrower or
any other Guarantor or the unenforceability of all or any part of the Guaranteed Obligations from
any cause, or the cessation from any cause of the liability of the Borrower or any other
Guarantor, other than the indefeasible payment in full in cash of the Guaranteed Obligations.
Without limiting the generality of the foregoing, each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person. Each Guarantor confirms that it is not a
surety under any state law and shall not raise any such law as a defense to its obligations
hereunder. The Agent may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a part of the Guaranteed
Obligations, compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the liability of such
Guarantor under this Loan Guarantee except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though that election may
operate, pursuant to applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any Obligated Party or any
security.

         Section 13.05 Rights of Subrogation. No Guarantor will assert any right, claim or cause
of action, including, without limitation, a claim of subrogation, contribution or indemnification
that it has against any Obligated Party, or any Collateral, until the Borrower and the Guarantors
have fully performed all their obligations to the Agent, the Issuing Banks, the Lenders and the
other Secured Parties.

        Section 13.06 Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy or reorganization of the Borrower or otherwise, each
Guarantor’s obligations under this Loan Guarantee with respect to that payment shall be
reinstated at such time as though the payment had not been made and whether or not the Agent,
the Issuing Banks, the Lenders or the other Secured Parties are in possession of this Loan
Guarantee. If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand by the Agent.

       Section 13.07 Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations and the


                                                119
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 889 of 1298



nature, scope and extent of the risks that each Guarantor assumes and incurs under this Loan
Guarantee, and agrees that none of the Agent, any Issuing Bank or any Lender shall have any
duty to advise any Guarantor of information known to it regarding those circumstances or risks.

      Section 13.08 Taxes. The provisions of Section 5.03 shall apply mutatis mutandis to all
payments by the Guarantors of the Guaranteed Obligations.

        Section 13.09 Maximum Liability. The provisions of this Loan Guarantee are severable,
and in any action or proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of creditors generally, if
the obligations of any Guarantor under this Loan Guarantee would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of such
Guarantor’s liability under this Loan Guarantee, then, notwithstanding any other provision of this
Loan Guarantee to the contrary, the amount of such liability shall, without any further action by
the Guarantors or the Lenders, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Guarantor’s “Maximum Liability”). This Section with
respect to the Maximum Liability of Loan Guarantor is intended solely to preserve the rights of
the Lenders to the maximum extent not subject to avoidance under applicable law, and no
Guarantor nor any other Person or entity shall have any right or claim under this Section with
respect to such Maximum Liability, except to the extent necessary so that the obligations of any
Guarantor hereunder shall not be rendered voidable under applicable law. Each Guarantor agrees
that the Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Guarantor without impairing this Loan Guarantee or affecting the rights and
remedies of the Lenders hereunder; provided that nothing in this sentence shall be construed to
increase any Guarantor’s obligations hereunder beyond its Maximum Liability.

        Section 13.10 Contribution. In the event any Guarantor (a “Paying Guarantor”) shall
make any payment or payments under this Loan Guarantee or shall suffer any loss as a result of
any realization upon any collateral granted by it to secure its obligations under this Loan
Guarantee, each other Guarantor (each a “Non-Paying Guarantor”) shall contribute to such
Paying Guarantor an amount equal to such Non-Paying Guarantor’s Applicable Share of such
payment or payments made, or losses suffered, by such Paying Guarantor. For purposes of this
Section, each Non-Paying Guarantor’s “Applicable Share” with respect to any such payment or
loss by a Paying Guarantor shall be determined as of the date on which such payment or loss was
made by reference to the ratio of (a) such Non-Paying Guarantor’s Maximum Liability as of such
date (without giving effect to any right to receive, or obligation to make, any contribution
hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has not been determined, the
aggregate amount of all monies received by such Non-Paying Guarantor from the Borrower after
the Interim Facility Effective Date (whether by loan, capital infusion or by other means) to (b)
the aggregate Maximum Liability of all Guarantors hereunder (including such Paying Guarantor)
as of such date (without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been determined for
any Guarantor, the aggregate amount of all monies received by such Guarantors from the
Borrower after the Interim Facility Effective Date (whether by loan, capital infusion or by other
means). Nothing in this provision shall affect any Guarantor’s several liability for the entire



                                               120
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 890 of 1298



amount of the Guaranteed Obligations (up to such Guarantor’s Maximum Liability). Each of the
Guarantors covenants and agrees that its right to receive any contribution under this Loan
Guarantee from a Non-Paying Guarantor shall be subordinate and junior in right of payment to
the payment in full in cash of the Guaranteed Obligations. This provision is for the benefit of the
Agent, the Issuing Banks, the Lenders and the Guarantors and may be enforced by any one, or
more, or all of them in accordance with the terms hereof.

       Section 13.11 Representations and Warranties. Each Guarantor hereby represents and
warrants to the Agent and each Lender that:

               (a)    the representations and warranties set forth in Article VII as they relate to
such Guarantor or to the Loan Documents to which such Guarantor is a party are true and correct
in all material respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all respects after giving
effect to such qualification), provided that each reference in each such representation and
warranty to the Borrower’s knowledge shall, for the purposes of this clause, be deemed to be a
reference to such Guarantor’s knowledge.

                (b)    on the date hereof, the correct legal name of such Guarantor, all names
and trade names that such Guarantor has used in the last five (5) years, such Guarantor's
jurisdiction of organization and each jurisdiction of organization of such Guarantor over the last
five (5) years, organizational number, taxpayor identification number, and the location(s) of such
Guarantor's chief executive office or sole place of business over the last five years are specified
on Schedule 13.11.

               (c)   the Borrower is a member of an affiliated group of companies that
includes each Guarantor, and the Borrower and the other Guarantors are engaged in related
businesses. Each Guarantor agrees that it shall benefit, directly or indirectly, from the
transactions contemplated by this Agreement; and it has determined that this Loan Guarantee is
necessary and convenient to the conduct, promotion and attainment of the business of such
Guarantor and the Borrower.

       Section 13.12 Subordination of Indebtedness.

               (a)     Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and obligations of the Borrower or any other Guarantor
to the Borrower or any other Guarantor, whether such debts and obligations now exist or are
hereafter incurred or arise, or whether the obligation of the debtor thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective of whether such
debts or obligations be evidenced by note, contract, open account, or otherwise, and irrespective
of the Person or Persons in whose favor such debts or obligations may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may hereafter be
acquired by. After and during the continuation of an Event of Default, no Guarantor shall
receive or collect, directly or indirectly, from any other obligor in respect thereof any amount
upon the Guarantor Claims.




                                               121
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 891 of 1298



                (b)     Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings involving any
Guarantor, the Agent on behalf of the Agent and the Secured Parties shall have the right to prove
their claim in any proceeding, so as to establish their rights hereunder and receive directly from
the receiver, trustee or other court custodian, dividends and payments which would otherwise be
payable upon Guarantor Claims. Each Guarantor hereby assigns such dividends and payments to
the Agent for the benefit of the Agent and the Secured Parties for application against the
Borrower Obligations as provided under Section 10.02(c) hereof. Should any Agent or Secured
Party receive, for application upon the Guaranteed Obligations, any such dividend or payment
which is otherwise payable to any Guarantor, and which, as between such Guarantors, shall
constitute a credit upon the Guarantor Claims, then upon payment in full in cash of the Borrower
Obligations, the expiration of all Letters of Credit outstanding under the Credit Agreement and
the termination of all of the Commitments, the intended recipient shall become subrogated to the
rights of the Agent and the Secured Parties to the extent that such payments to the Agent and the
Secured Parties on the Guarantor Claims have contributed toward the liquidation of the
Guaranteed Obligations, and such subrogation shall be with respect to that proportion of the
Guaranteed Obligations which would have been unpaid if the Agent and the Secured Parties had
not received dividends or payments upon the Guarantor Claims.

                (c)     Payments Held in Trust. In the event that, notwithstanding clauses (a) and
(b) above, any Guarantor should receive any funds, payments, claims or distributions which is
prohibited by such clauses, then it agrees: (i) to hold in trust for the Agent and the Secured
Parties an amount equal to the amount of all funds, payments, claims or distributions so received,
and (ii) that it shall have absolutely no dominion over the amount of such funds, payments,
claims or distributions except to pay them promptly to the Agent, for the benefit of the Secured
Parties; and each Guarantor covenants promptly to pay the same to the Agent.

                (d)     Liens Subordinate. Each Guarantor agrees that, until the Obligations are
paid in full in cash, no Letter of Credit shall be outstanding and the termination of all of the
Commitments, any Liens securing payment of the Guarantor Claims shall be and remain inferior
and subordinate to any Liens securing payment of the Guaranteed Obligations, regardless of
whether such encumbrances in favor of such Guarantor, the Agent or any Secured Party
presently exist or are hereafter created or attach. Without the prior written consent of the Agent,
no Guarantor, during the period in which any of the Obligations are outstanding or the
Commitments are in effect, shall (i) exercise or enforce any creditor’s right it may have against
any debtor in respect of the Guarantor Claims, or (ii) foreclose, repossess, sequester or otherwise
take steps or institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any Lien securing payment of the Guarantor
Claims held by it.

              (e)     Notation of Records. Upon the request of the Agent, all promissory notes
and all accounts receivable ledgers or other evidence of the Guarantor Claims accepted by or
held by any Guarantor shall contain a specific written notice thereon that the indebtedness
evidenced thereby is subordinated under the terms of this Loan Guarantee.

       Section 13.13 Other Terms.


                                               122
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 892 of 1298



               (a)    Notices. All notices and other communications to any Guarantor shall be
given in the manner and subject to the terms of Section 12.01; provided that each Guarantor
acknowledges and agrees that any such notice, request or demand to or upon any Guarantor by
the Agent, the Lenders or any other Secured Party may be addressed the Borrower and any
notice provided to the Borrower hereunder shall constitute notice to each Guarantor on the date
received by the Borrower in accordance with Section 12.01.

              (b)     Indemnities, Etc.

                     (i)     Each Guarantor agrees to pay, and to save the Agent and the
       Secured Parties harmless from, any and all liabilities with respect to, or resulting from
       any delay in paying, any and all Other Taxes which may be payable or determined to be
       payable in connection with any of the transactions contemplated by this Loan Guarantee.

                       (ii)   Each Guarantor agrees to pay, and to save the Agent and the
       Secured Parties harmless from, any and all liabilities, obligations, losses, damages,
       penalties, actions, judgments, suits, costs, expenses or disbursements of any kind or
       nature whatsoever with respect to the execution, delivery, enforcement, performance and
       administration of this Loan Guarantee to the extent the Borrower would be required to do
       so pursuant to Section 12.03 hereof.

              (c)     Acknowledgments. Each Guarantor hereby acknowledges that:

                       (i)     it has been advised by counsel in the negotiation, execution and
       delivery of this Agreement, including the Loan Guarantee and the other Loan Documents
       to which it is a party;

                     (ii)    neither the Agent nor any Secured Party has any fiduciary
       relationship with or duty to any Guarantor arising out of or in connection with this
       Agreement or any of the other Loan Documents, and the relationship between the
       Guarantors, on the one hand, and the Agent and Secured Parties, on the other hand, in
       connection herewith or therewith is solely that of debtor and creditor; and

                     (iii) no joint venture is created hereby or by the other Loan Documents
       or otherwise exists by virtue of the transactions contemplated hereby among the Secured
       Parties or among the Guarantors and the Secured Parties.

                       (iv)    each Guarantor specifically agrees that it has a duty to read this
       Agreement, the Security Instruments and the other Loan Documents and agrees that it is
       charged with notice and knowledge of the terms of this Agreement, the Security
       Instruments and the other Loan Documents; that it has in fact read this Agreement, the
       Security Instruments and the other Loan Documents and is fully informed and has full
       notice and knowledge of the terms, conditions and effects thereof; that it has been
       represented by independent legal counsel of its choice throughout the negotiations
       preceding its entry of this Agreement and the Security Instruments; and has received the
       advice of its attorney in entering into this Agreement and the Security Instruments; and
       that it recognizes that certain of the terms of this Agreement and the Security Instruments



                                              123
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 893 of 1298



  result in one party assuming the liability inherent in some aspects of the transaction and
  relieving the other party of its responsibility for such liability. EACH PARTY HERETO
  AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR
  ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS
  AGREEMENT AND THE SECURITY INSTRUMENTS ON THE BASIS THAT THE
  PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT
  THE PROVISION IS NOT “CONSPICUOUS.”




                      [SIGNATURES BEGIN NEXT PAGE]




                                         124
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 894 of 1298



        The parties hereto have caused this Agreement to be duly executed as of the day and year
first above written.

BORROWER:                                              LEGACY RESERVES LP, as a debtor
                                                       and debtor-in-possession

                                                       By:      Legacy Reserves GP, LLC,
                                                                its general partner

                                                       By:      Legacy Reserves Inc., its sole
                                                                member

                                                       By:
                                                             Name: James Daniel Westcott
                                                             Title: Chief Executive Officer




         [Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit Agreement]
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 895 of 1298



GUARANTORS:                                         LEGACY RESERVES OPERATING LP
                                                    as a debtor and debtor-in-possession

                                                   By:      Legacy Reserves Operating GP
                                                            LLC, its general partner

                                                    By:     Legacy Reserves LP,
                                                            its sole member

                                                    By:     Legacy Reserves GP, LLC,
                                                            its general partner

                                                   By:
                                                         Name: James Daniel Westcott
                                                         Title: Chief Executive Officer

                                                    LEGACY RESERVES OPERATING GP
                                                    LLC, as a debtor and debtor-in-
                                                    possession

                                                    By:     Legacy Reserves LP,
                                                            its sole member

                                                    By:     Legacy Reserves GP, LLC,
                                                            its general partner

                                                   By:
                                                         Name: James Daniel Westcott
                                                         Title: Chief Executive Officer




     [Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit Agreement]
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 896 of 1298



                                                  LEGACY RESERVES INC.
                                                  LEGACY RESERVES ENERGY
                                                  SERVICES LLC
                                                  DEW GATHERING LLC
                                                  PINNACLE GAS TREATING LLC
                                                  LEGACY RESERVES GP, LLC
                                                  LEGACY RESERVES SERVICES LLC
                                                  LEGACY RESERVES FINANCE
                                                  CORPORATION
                                                  LEGACY RESERVES MARKETING
                                                  LLC, each as a debtor and debtor-in-
                                                  possession


                                                  By:
                                                        Name: James Daniel Westcott
                                                        Title: Chief Executive Officer




   [Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit Agreement]
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 897 of 1298




ADMINISTRATIVE AGENT:                               WELLS FARGO BANK, NATIONAL
                                                    ASSOCIATION, as Agent
                                                    and a Lender


                                                    By:
                                                          Name: Brett Steele
                                                          Title: Director




      [Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit Agreement]
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 898 of 1298




LENDERS:                                             [_________________________]


                                                    By:
                                                          [Name]
                                                          [Title]




      [Signature Page to Senior Secured Superpriority Debtor-in-Possession Credit Agreement]
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 899 of 1298
                                                      EXECUTION VERSION
                                                         SUBJECT TO FRE 408
                                             SUBJECT TO MATERIAL REVISION

                             Exhibit B-2

                         Interim DIP Order




                                 31
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 900 of 1298
                                                         ORRICK DRAFT 6/10
                                                        SUBJECT TO FRE 408
                                                            CONFIDENTIAL
                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                               §
In re:                                         §       Chapter 11
                                               §
LEGACY RESERVES INC., et al., 1                §       Case No. 19-_____ (__)
                                               §
         Debtors.                              §       Jointly Administered
                                               §


                 INTERIM ORDER (I) AUTHORIZING DEBTORS TO OBTAIN
                POSTPETITION FINANCING PURSUANT TO SECTION 364 OF
                 THE BANKRUPTCY CODE, (II) AUTHORIZING THE USE OF
                 CASH COLLATERAL PURSUANT TO SECTION 363 OF THE
             BANKRUPTCY CODE, (III) GRANTING ADEQUATE PROTECTION
                   TO THE EXISTING RBL SECURED PARTIES AND THE
                EXISTING SECOND LIEN SECURED PARTIES PURSUANT TO
               SECTIONS 361, 362, 363, AND 364 OF THE BANKRUPTCY CODE,
          (IV) GRANTING LIENS AND SUPERPRIORITY CLAIMS, (V) MODIFYING
            THE AUTOMATIC STAY, AND (VI) SCHEDULING A FINAL HEARING

         Upon the motion, dated June [●], 2019 (the “DIP Motion”), of the DIP Borrower (as

defined below), and the other debtors and debtors-in-possession (collectively, the “Debtors”), in

the above-referenced chapter 11 cases (the “Cases”), seeking entry of an interim order (this

“Interim Order”) pursuant to section 105, 361, 362, 363(b), 363(c)(2), 364(c)(l), 364(c)(2),

364(c)(3), 364(d)(l), 364(e), 507, and 552 of chapter 11 of title 11 of the United States Code (as

amended, the “Bankruptcy Code”), Rules 2002, 4001, 6004, and 9014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2002-1, 4001-1(b), 4002-1(i), and



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are: Legacy Reserves Inc. (9553); Legacy Reserves GP, LLC (1065);
Legacy Reserves LP (1069); Legacy Reserves Finance Corporation (1181); Legacy Reserves Services LLC
(2710); Legacy Reserves Operating LP (7259); Legacy Reserves Energy Services LLC (1233); Legacy
Reserves Operating GP LLC (7209); Dew Gathering LLC (4482); Pinnacle Gas Treating LLC (3711);
Legacy Reserves Marketing LLC (7593). The location of the Debtors’ service address is: 303 W. Wall
St., Suite 1800, Midland, TX 79701.


4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 901 of 1298



9013-1 of the Local Rules of the United States Bankruptcy Court for the Southern District of Texas

and the Texas Complex Chapter 11 Case Procedures (together, the “Local Rules”), that, among

other things:

         (i)        authorizes Legacy Reserves LP, a Delaware limited liability company (“Legacy”)

designated as the “Borrower” under, and as defined in, the DIP Credit Agreement (as defined

below) (the “DIP Borrower”) to obtain, and Legacy’s limited partner, Legacy Reserves Inc., a

Delaware corporation (its “Limited Partner”), and Legacy’s general partner, Legacy Reserves

GP, LLC, a Delaware limited liability company (its “General Partner”, and, together with the

Limited Partner, its “Partners”) and the other guarantors under the DIP Loan Documents (as

defined below) (collectively, the “DIP Guarantors”) to unconditionally guaranty, jointly and

severally, the DIP Borrower’s obligations in respect of, senior secured priming and superpriority

postpetition financing, which if approved on a final basis would be a revolving loan credit facility

(the “DIP Facility” and the loans thereunder, the “DIP Loans”) in an aggregate principal amount

of up to $350,000,000, consisting of: (a) a new money revolving loan facility in the aggregate

principal amount of $100,000,000 in commitments from the DIP Lenders (the “Commitments”),

inclusive of a sub-facility of up to $1,000,000 for the issuance of letters of credit (the “DIP LC

Sub-Facility”), which shall reduce availability under the DIP Facility on a dollar-for-dollar basis

(the “New Money Facility” and the loans thereunder, the “New Money Loans”), and (b) a

refinancing term facility in the aggregate principal amount of up to $250,000,000 (the

“Refinancing Facility” and the loans thereunder, the “Refinanced Loans”), pursuant to the terms

of (x) this Interim Order, (y) that certain Debtor-in-Possession Credit Agreement (as the same may

be amended, restated, supplemented, or otherwise modified from time to time in accordance with




                                                   2
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 902 of 1298



its terms, the “DIP Credit Agreement”), 2 by and among the DIP Borrower, Wells Fargo Bank,

National Association, as administrative agent and collateral agent (in such capacity, and as

administrative agent and collateral agent under the DIP Facility, collectively, the “DIP Agent”),

and other financial institutions as such may become from time to time party to the DIP Credit

Agreement as “Lenders” under, and as defined in, the DIP Credit Agreement (the “New Money

DIP Lenders,” and together with the Refinancing DIP Lenders (as defined below), collectively,

the “DIP Lenders,” and together with the DIP Agent and any other party to which DIP Obligations

(as defined below) are owed, the “DIP Secured Parties”), in substantially the form attached to

the DIP Motion, and (z) any and all other Loan Documents (as defined in the DIP Credit

Agreement, and together with the DIP Credit Agreement, collectively, the “DIP Loan

Documents”), to: (a) to pay DIP Facility-related transaction costs, fees and expenses; (b) to

provide working capital for the Debtors and for other general corporate purposes of the Debtors,

all in accordance with the applicable DIP Budget (as defined below); (c) to pay Adequate

Protection (as defined below) payments as authorized by the Bankruptcy Court in the Interim

Order or the Final Order (each as defined below); (d) to pay obligations arising from or related to

the Carve-Out; (e) to pay restructuring costs incurred in connection with the Bankruptcy Case; (f)

in the case of the Refinancing Facility, convert to DIP Obligations under the DIP Loan Documents,

$250,000,000 of the outstanding principal amount of the Existing RBL Loans (as defined in the

Existing RBL Credit Facility (as defined below)) held by the Refinancing DIP Lenders (defined

below) ratably in accordance with their respective shares of the New Money Facility (according

to the refinancing mechanics described below) (the “Refinancing”, and the holders of such



2
         Unless otherwise specified herein, all capitalized terms used herein without definition shall have the
respective meanings given to such terms in the DIP Credit Agreement. A copy of the DIP Credit Agreement is attached
hereto as Schedule 1.

                                                        3
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 903 of 1298



refinanced Existing RBL Loans, the “Refinancing DIP Lenders”, and the Refinancing DIP

Lenders together with the DIP Agent, collectively, the “Refinancing DIP Secured Parties”), and

such converted Existing RBL Loans, the Refinanced Loans); (g) pay certain transaction fees and

other costs and expenses of administration of the Cases; and (h) pay fees and expenses (including

reasonable attorneys’ fees and expenses) and interest and other payments owed to the DIP Secured

Parties under the DIP Loan Documents and this Interim Order;

         (ii)       approves the terms of, and authorizes the Debtors to execute and deliver, and

perform under, the DIP Loan Documents and Secured Swap Agreements (as defined in the DIP

Credit Agreement) and authorizes and directs the Debtors to perform such other and further acts

as may be required in connection with the DIP Loan Documents and this Interim Order;

         (iii)      subject to the Carve-Out, grants (x) to the DIP Agent, for the benefit of itself and

the other DIP Secured Parties, Liens (as defined in the DIP Credit Agreement) on all of the DIP

Collateral (as defined below) pursuant to section 364(c)(2), 364(c)(3), and 364(d) of the

Bankruptcy Code, which Liens shall be senior to the Primed Liens (as defined below) and the

Adequate Protection Liens (as defined below), and shall be junior solely to any valid, enforceable,

and non-avoidable Liens (including the Excluded Liens (under and as defined in the DIP Credit

Agreement, attached to this Interim Order as Schedule 1)) that are (A) in existence on the Petition

Date (as defined below), (B) either perfected as of the Petition Date or perfected subsequent to the

Petition Date solely to the extent permitted by section 546(b) of the Bankruptcy Code, and

(C) senior in priority to the Existing RBL Liens and the Existing Second Liens (each as defined

below) to the extent provided under and after giving effect to any intercreditor or subordination

agreement (all such Liens, collectively in (A), (B), and (C), the “Existing Prior Liens”) and (y) to

the DIP Secured Parties, pursuant to section 364(c)(1) of the Bankruptcy Code, superpriority



                                                     4
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 904 of 1298



administrative claims having recourse to all prepetition and postpetition property of the Debtors’

estates, now owned or hereafter acquired and the proceeds of each of the foregoing, including, 3

upon entry of this Interim Order, any Debtor’s rights under section 549 of the Bankruptcy Code

and the proceeds thereof, and upon entry of the Final Order, the proceeds of Avoidance Actions

(as defined below), whether received by judgment, settlement, or otherwise;

         (iv)       authorizes the Debtors to use “cash collateral” as such term is defined in section 363

of the Bankruptcy Code (the “Cash Collateral”), including Cash Collateral in which the DIP

Secured Parties and/or the Existing RBL Secured Parties (as defined below) have a Lien or other

interest, in each case whether existing on the Petition Date, arising pursuant to this Interim Order

or otherwise, for the purposes described in the DIP Loan Documents and this Interim Order;

         (v)        vacates the automatic stay imposed by section 362 of the Bankruptcy Code solely

to the extent necessary to implement and effectuate the terms and provisions of the DIP Loan

Documents and this Interim Order;

         (vi)       authorizes the DIP Borrower at any time prior to the earlier of June [●], 2019, and

the entry of the Final Order to borrow on a revolving basis in accordance with the DIP Budget

under the New Money Facility in an aggregate outstanding principal amount that, when taken

together with the aggregate face amount of letters of credit outstanding under the DIP LC Sub-

Facility, will not exceed $35,000,000, and to convert to DIP Obligations (as defined below) under

the DIP Loan Documents each Refinancing DIP Lender’s ratable share of $87,500,000 of the

outstanding principal amount of the Loans (as defined in the Existing RBL Credit Agreement) as

part of the Refinancing, and authorizes the DIP Guarantors to unconditionally guaranty such




3
         As used herein, the words “including” or “include” and variations thereof shall not be deemed to be terms of
limitation, and shall be deemed to be followed by the words “without limitation.”

                                                         5
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 905 of 1298



obligations jointly and severally; provided, that any amounts repaid under the New Money Facility

may be reborrowed, subject to the terms of the DIP Loan Documents and this Interim Order;

         (vii)      subject to the Carve-Out, solely to the extent of any diminution in value of their

collateral, grants (x) the Existing RBL Secured Parties, as of the Petition Date and in accordance

with the relative priorities set forth herein, the Existing RBL Adequate Protection (as defined

below), which consists of, among other things, Existing RBL Adequate Protection Liens (as

defined below), the Existing RBL Adequate Protection Superpriority Claims (as defined below)

and the cash interest described below with respect to the Existing RBL Loans, and (y) the lenders

under the Existing Second Lien Credit Facility (each as defined in the Existing Second Lien Credit

Facility (as defined below)), the Existing Second Lien Agent (as defined below), and any other

parties to whom obligations may be owed under the Existing Second Lien Credit Facility (as

defined below), as of the Petition Date and in accordance with the relative priorities set forth

herein, the Existing Second Lien Adequate Protection (as defined below), which consists of,

among other things, Second Lien Adequate Protection Liens (as defined below), the Second Lien

Adequate Protection Superpriority Claims (as defined below) and the cash payments described

below with respect to the Existing Second Lien Loans;

         (viii) schedules a final hearing on the DIP Motion (the “Final Hearing”), at which, for

the avoidance of doubt, the rights of all parties in interest are fully preserved to present arguments

concerning the Final Order, to be held on June [●], 2019 at [●] [a/p].m. (prevailing Central Time)

to consider entry of a final order that grants all of the relief requested in the DIP Motion on a final

basis and which final order shall be in form and substance (including with respect to any

subsequent modifications to the form or substance made in response to objections of other




                                                    6
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 906 of 1298



creditors 4 or this Court) acceptable to the DIP Secured Parties and the Existing RBL Agent (as

defined below) (the “Final Order”);

          (ix)      waives, solely upon entry of the Final Order, rights of the Debtors and their estates

to surcharge collateral pursuant to section 506(c) of the Bankruptcy Code;

          (x)       provides that the DIP Secured Parties and the Existing RBL Secured Parties are

entitled to all of the rights and benefits of section 552(b) of the Bankruptcy Code, and, subject to

the entry of the Final Order, the “equities of the case” exception shall not apply;

          (xi)      waives the equitable doctrine of “marshaling” and any other similar doctrine with

respect to any of the DIP Collateral, the Existing RBL Collateral, or the Existing Second Lien

Collateral, as applicable; and

          (xii)     provides for the immediate effectiveness of this Interim Order and waives any

applicable stay (including under Bankruptcy Rule 6004) to permit such immediate effectiveness.

          Having considered the DIP Motion, the DIP Credit Agreement, the Declaration of Kevin

M. Cofsky In Support of the Debtors’ [Emergency] Motion for Entry of Interim and Final Orders

(I) Authorizing Debtors to Obtain Postpetition Financing Pursuant to Section 364 of the

Bankruptcy Code, (II) Authorizing the Use of Cash Collateral Pursuant to Section 363 of the

Bankruptcy Code, (III) Granting Adequate Protection to the Existing RBL Secured Parties and the

Existing Second Lien Secured Parties Pursuant to Sections 361, 362, 363, and 364 of the

Bankruptcy Code, (IV) Granting Liens and Superpriority Claims, (V) Modifying the Automatic

Stay, and (VI) Scheduling a Final Hearing (the “Cofsky Declaration”), the Declaration of James

Daniel Westcott in Support of the Debtors’ Chapter 11 Petitions and First Day Pleadings (the

“First Day Declaration”), and the evidence submitted or proffered at the hearing on this Interim


4
          Nothing herein permits a creditor to file any objection prohibited by the Intercreditor Agreement (as defined
below).

                                                           7
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 907 of 1298



Order (the “Interim Hearing”); and in accordance with Bankruptcy Rules 2002, 4001(b), 4001(c),

4001(d), and 9014, and all applicable Local Rules, notice of the DIP Motion and the Interim

Hearing having been provided pursuant to Bankruptcy Rule 4001(b)(1)(C); an Interim Hearing

having been held and concluded on June [●], 2019; and it appearing that approval of the interim

relief requested in the DIP Motion is necessary to avoid immediate and irreparable harm to the

Debtors pending the Final Hearing and otherwise is fair and reasonable and in the best interests of

the Debtors, their creditors, their estates and all parties in interest, and is essential for the continued

operation of the Debtors’ business and the preservation of the value of the Debtors’ assets; and it

appearing that the Debtors’ entry into the DIP Credit Agreement and Secured Swap Agreements

is a sound and prudent exercise of the Debtors’ business judgment; and after due deliberation and

consideration, and good and sufficient cause appearing therefor:

         THIS COURT MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW: 5

         A.         Petition Date. On June [●], 2019 (the “Petition Date”), each of the Debtors filed

voluntary petitions for relief under chapter 11 of the Bankruptcy Code with the United States

Bankruptcy Court for the [Southern District of Texas] (this “Court”). The Debtors have continued

in the management and operation of their businesses and properties as debtors-in-possession

pursuant to section 1107 and 1108 of the Bankruptcy Code. No statutory committee of unsecured

creditors (to the extent such committee is appointed, the “Committee”), trustee, or examiner has

been appointed yet in the Cases.

         B.         Jurisdiction and Venue. This Court has core jurisdiction over the Cases, the DIP

Motion and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and 1334.


5
         Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as
findings of fact, as appropriate, pursuant to Bankruptcy Rule 7052.

                                                       8
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 908 of 1298



Venue for the Cases and proceedings on the DIP Motion is proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409. The statutory and other predicates for the relief sought herein are

sections 105, 361, 362, 363, 364, 507, and 552 of the Bankruptcy Code, Bankruptcy Rules 2002,

4001, 6004, and 9014, and the Local Rules.

         C.         Notice.   The Interim Hearing is being held pursuant to the authorization of

Bankruptcy Rule 4001. Notice of the Interim Hearing and the emergency relief requested in the

DIP Motion [has been] provided by the Debtors, whether by facsimile, electronic mail, overnight

courier or hand delivery, to certain parties in interest, including: (a) the Office of the U.S. Trustee

for the Southern District of Texas (the “United States Trustee”); (b) the holders of the 30 largest

unsecured claims against the Debtors (on a consolidated basis); (c) the DIP Agent, Secured Swap

Parties and their respective counsel thereto; (d) the Existing RBL Agent and counsel thereto;

(e) the Existing RBL Lenders; (f) the Existing Second Lien Agent and counsel thereto; (g) the

Existing Second Lien Lenders; (h) the United States Attorney’s Office for the Southern District of

Texas; (i) the Internal Revenue Service; (j) the United States Securities and Exchange

Commission; (k) the Environmental Protection Agency and similar state environmental agencies

for states in which the Debtors conduct business; (l) the state attorneys general for states in which

the Debtors conduct business; and (m) any party that has requested notice pursuant to Bankruptcy

Rule 2002. Under the circumstances, such notice of the DIP Motion, the relief requested therein

and the Interim Hearing complies with Bankruptcy Rule 4001(b), (c), and (d) and the Local Rules,

and no other notice need be provided for entry of this Interim Order.

         D.         Debtors’ Stipulations Regarding the DIP Facility. The Debtors, on their behalf

and on behalf of their estates, admit, stipulate, acknowledge, and agree (the “Debtors’ DIP

Stipulations”) as follows:



                                                   9
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 909 of 1298



                    (i)   Release of Claims. Upon entry of this Interim Order, each Debtor and its

estate shall be deemed to have forever waived, discharged, and released each of the DIP Secured

Parties and their respective affiliates, assigns, or successors and the respective members, managers,

equity holders, affiliates, agents, attorneys, financial advisors, consultants, officers, directors,

employees, and other representatives of the foregoing (all of the foregoing, collectively, the “DIP

Secured Party Releasees”), solely in their capacity as such, from any and all “claims” (as defined

in the Bankruptcy Code), counterclaims, causes of action (including causes of action in the nature

of “lender liability”), defenses, setoff, recoupment, other offset rights, and other rights of

disgorgement or recovery against any and all of the DIP Secured Party Releasees, whether arising

at law or in equity, relating to and/or otherwise in connection with the DIP Obligations, the DIP

Liens, or the debtor-creditor relationship between any of the DIP Secured Parties, on the one hand,

and any of the Debtors, on the other hand; provided, that nothing herein shall relieve the DIP

Secured Party Releasees from fulfilling their obligations or commitments under the DIP Facility;

provided, further that, the DIP Secured Party Releases shall be limited to such claims arising prior

to or including the date of the entry of this Order.

         E.         Debtors’ Stipulations Regarding the Existing RBL Credit Facility. Subject

only to the rights of parties in interest that are specifically set forth in paragraph 6 below, the

Debtors, on their behalf and on behalf of their estates, admit, stipulate, acknowledge, and agree

(paragraphs E hereof shall be referred to herein collectively as the “Debtors’ Existing RBL

Stipulations”) as follows:

                    (i)   Existing RBL Credit Facility. Pursuant to that certain Third Amended and

Restated Credit Agreement, originally dated as of April 1, 2014 (as amended, restated, or

otherwise modified from time to time, the “Existing RBL Credit Agreement,” and collectively



                                                  10
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 910 of 1298



with any other agreements and documents executed or delivered in connection therewith, including

the “Loan Documents” as defined therein, each as may be amended, restated, supplemented, or

otherwise modified from time to time, the “Existing RBL Loan Documents”, and including all

exhibits and other ancillary documentation in respect thereof, the “Existing RBL Credit

Facility”), by and among Legacy Reserves LP as Borrower (as defined therein), Wells Fargo Bank,

National Association as Administrative Agent (the “Existing RBL Agent”) and the financial

institutions and other persons or entities party thereto from time to time as Lenders in such

capacities, the “Existing RBL Lenders” and, together with the Existing RBL Agent and any other

party to which Existing RBL Obligations (as defined below) are owed, the “Existing RBL

Secured Parties”), the Existing RBL Secured Parties agreed to extend loans and other financial

accommodations to, and issue letters of credit for the account of, the Borrower (as defined in the

Existing RBL Credit Agreement) pursuant to the Existing RBL Loan Documents. All obligations

of the Debtors arising under the Existing RBL Credit Agreement or the other Existing RBL Loan

Documents (other than such obligations that become Refinancing DIP Obligations pursuant to this

Interim Order or the Final Order) shall collectively be referred to herein as the “Existing RBL

Obligations.”

                    (ii)   Existing RBL Liens and Existing RBL Collateral. Pursuant to the Security

Instruments (as defined in the Existing RBL Credit Agreement) (as such documents were

amended, restated, supplemented, or otherwise modified from time to time, the “Existing RBL

Collateral Documents”), by and among Legacy, its Partners, and its subsidiaries party thereto

(collectively, the “Grantors”) and the Existing RBL Agent, each Grantor granted to the Existing

RBL Agent, for the benefit of the Existing RBL Agent and the other Existing RBL Secured Parties,

to secure the Existing RBL Obligations, a first priority security interest in and continuing Lien (the



                                                  11
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 911 of 1298



“Existing RBL Liens”) on substantially all of such Grantor’s assets and properties (which, for the

avoidance of doubt, includes Cash Collateral) and all proceeds, products, accessions, rents, and

profits thereof, in each case not including property subject to the Excepted Liens (as defined in the

Existing RBL Credit Agreement) and whether then owned or existing or thereafter acquired or

arising. All “Collateral” as defined in the Existing RBL Collateral Documents granted or pledged

by such Grantors pursuant to any Existing RBL Collateral Document or any other Existing RBL

Loan Document shall collectively be referred to herein as the “Existing RBL Collateral.” As of

the Petition Date, (a) the Existing RBL Liens (I) are legal, valid, binding, enforceable, and

perfected Liens, (II) were granted to, or for the benefit of, the Existing RBL Secured Parties for

fair consideration and reasonably equivalent value, (III) are not subject to avoidance,

recharacterization, or subordination pursuant to the Bankruptcy Code or applicable non-

bankruptcy law (except for the priming contemplated herein), and (IV) are subject and subordinate

only to (A) the DIP Liens (as defined below), (B) the Carve-Out (as defined below), (C) the

Existing Prior Liens and (D) the Existing RBL Adequate Protection Liens (as defined below), and

(E) for the avoidance of doubt, remain at all times subject to the Intercreditor Agreement (as

defined below), and (b) (I) the Existing RBL Obligations constitute legal, valid, and binding

obligations of the applicable Debtors, enforceable in accordance with the terms of the applicable

Existing RBL Loan Documents (other than in respect of the stay of enforcement arising from

section 362 of the Bankruptcy Code), (II) no setoffs, recoupments, offsets, defenses, or

counterclaims to any of the Existing RBL Obligations exist, (III) no portion of the Existing RBL

Obligations or any payments made to any or all of the Existing RBL Secured Parties are subject to

avoidance, disallowance, disgorgement, recharacterization, recovery, subordination, attack, offset,

counterclaim, defense, or “claim” (as defined in the Bankruptcy Code) of any kind pursuant to the



                                                 12
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 912 of 1298



Bankruptcy Code or applicable non-bankruptcy law, and (IV) the obligations of each Guarantor

(as defined in the Existing RBL Credit Agreement) under that certain Guaranty Agreement, the

Security Instruments, and the other Existing RBL Loan Documents shall continue in full force and

effect to unconditionally guaranty the Existing RBL Obligations notwithstanding any use of Cash

Collateral permitted hereunder or any financing and financial accommodations extended by the

DIP Secured Parties to the Debtors pursuant to the terms of this Interim Order or the DIP Loan

Documents.

                    (iii)   Amounts Owed under Existing RBL Loan Documents. As of the Petition

Date, the applicable Debtors owed the Existing RBL Secured Parties, pursuant to the Existing RBL

Loan Documents, without defense, counterclaim, reduction or offset of any kind, in respect of

loans made, letters of credit issued, and other financial accommodations made by the Existing RBL

Secured Parties, an aggregate principal amount of not less than $[●] 6 on account of the Loans (as

defined in the Existing RBL Credit Agreement) and not less than $[●] 7 on account of the Letters

of Credit (as defined in the Existing RBL Credit Agreement), plus all accrued and hereafter

accruing and unpaid interest thereon and any additional fees, expenses (including any reasonable

and documented attorneys’, accountants’, appraisers’, and financial advisors’ fees and expenses

that are chargeable or reimbursable under the Existing RBL Loan Documents), and other amounts

now or hereafter due under the Existing RBL Loan Documents, which such amounts shall be

reduced upon the entry of this Interim Order and the closing of the DIP Facility by the amount of

the Refinanced Loans approved herein.

                    (iv)    Release of Claims. Subject to paragraph 6 below and entry of the Final

Order, each Debtor and its estate shall be deemed to have forever waived, discharged, and released


6
         [NTD: TBD as of filing.]
7
         [NTD: TBD as of filing.]

                                                   13
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 913 of 1298



each of the Existing RBL Secured Parties and their respective affiliates, assigns, or successors and

the respective members, managers, equity holders, affiliates, agents, attorneys, financial advisors,

consultants, officers, directors, employees, and other representatives of the foregoing (all of the

foregoing, collectively, the “Existing RBL Secured Party Releasees”), solely in their capacity as

such, from any and all “claims” (as defined in the Bankruptcy Code), counterclaims, causes of

action (including causes of action in the nature of “lender liability”), defenses, setoff, recoupment,

other offset rights, and other rights of disgorgement or recovery against any and all of the Existing

RBL Secured Party Releasees, whether arising at law or in equity, relating to and/or otherwise in

connection with the Existing RBL Obligations, the Existing RBL Liens, or the debtor-creditor

relationship between any of the Existing RBL Secured Parties, on the one hand, and any of the

Debtors, on the other hand, including (a) any recharacterization, subordination, avoidance,

disallowance, or other claim arising under or pursuant to section 105 or chapter 5 of the

Bankruptcy Code or under any other similar provisions of applicable state law, federal law, or

municipal law and (b) any right or basis to challenge or object to the amount, validity, or

enforceability of the Existing RBL Obligations or any payments or other transfers made on account

of the Existing RBL Obligations, or the validity, enforceability, priority, or non-avoidability of the

Existing RBL Liens securing the Existing RBL Obligations, including any right or basis to seek

any disgorgement or recovery of payments of cash or any other distributions or transfers previously

received by any of the Existing RBL Secured Party Releasees; provided, that the Existing RBL

Secured Party Releases shall be limited to such claims arising prior to or including the date of the

entry of the Final Order.

                    (v)   That certain Intercreditor Agreement, dated as of October 25, 2016,

between the Existing RBL Agent and the Existing Second Lien Agent, and acknowledged and



                                                 14
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 914 of 1298



agreed to by Legacy and the Guarantors (as defined in the Existing RBL Credit Agreement) (as

amended, restated, supplemented, or otherwise modified in accordance with its terms, the

“Intercreditor Agreement”), sets forth subordination and other provisions governing the relative

priorities and rights of the Existing RBL Secured Parties and their respective Existing RBL

Obligations and Existing RBL Liens, on the one hand, and the Existing Second Lien Secured

Parties and their respective Existing Second Lien Obligations (as defined below) and Existing

Second Liens on the other hand, is in full force and effect as of the Petition Date; provided, for the

avoidance of doubt, that this paragraph does not modify the Intercreditor Agreement.

         F.         Debtors’ Stipulations Regarding the Existing Second Lien Credit Facility.

Subject only to the rights of parties in interest that are specifically set forth in paragraph 6 below,

the Debtors, on their behalf and on behalf of their estates, admit, stipulate, acknowledge, and agree

(paragraphs F hereof shall be referred to herein collectively as the “Debtors’ Existing Second

Lien Stipulations”) as follows:

                    (i)   Existing Second Lien Credit Facility. Pursuant to that certain Term Loan

Credit Agreement, dated as of October 25, 2016 (as amended, restated, or otherwise modified from

time to time, the “Existing Second Lien Credit Agreement,” and collectively with any other

agreements and documents executed or delivered in connection therewith, including the “Loan

Documents” as defined therein, each as may be amended, restated, supplemented, or otherwise

modified from time to time, the “Existing Second Lien Loan Documents”, and including all

exhibits and other ancillary documentation in respect thereof, the “Existing Second Lien Credit

Facility” and collectively with the Existing RBL Loan Documents, the “Existing Secured Loan

Documents”), by and among the Borrower, Cortland Capital Market Services LLC, the agent for

the Existing Second Lien Secured Parties (as defined below) (the “Existing Second Lien Agent”)



                                                  15
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 915 of 1298



and the financial institutions and other persons or entities party thereto from time to time as

Lenders (in such capacities, the “Existing Second Lien Lenders” and, together with the Existing

Second Lien Agent and any other party to which Existing Second Lien Obligations (as defined

below) are owed, the “Existing Second Lien Secured Parties”), the Existing Second Lien

Secured Parties agreed to extend loans and provide other financial accommodations to the

Borrower (as defined in the Existing Second Lien Credit Agreement) pursuant to the Existing

Second Lien Loan Documents. All obligations of the Debtors arising under the Existing Second

Lien Credit Agreement or the other Existing Second Lien Loan Documents shall collectively be

referred to herein as the “Existing Second Lien Obligations.”

                    (ii)   Existing Second Liens and Existing Second Lien Collateral. Pursuant to the

Term Loan Security Instruments (as defined in the Existing Second Lien Credit Agreement) (as

such documents were amended, restated, supplemented, or otherwise modified from time to time,

the “Existing Second Lien Collateral Documents”), by and among Legacy, its Partners, and its

subsidiaries party thereto (collectively, the “Grantors”) and the Existing Second Lien Agent, each

Grantor granted to the Existing Second Lien Agent, for the benefit of the Existing Second Lien

Agent and the other Existing Second Lien Secured Parties, to secure the Existing Second Lien

Obligations, including interest, fees, costs, expenses, premiums, and other charges thereunder, a

security interest in and continuing Lien (the “Existing Second Liens”) on substantially all of such

Grantor’s assets and properties (which, for the avoidance of doubt, includes Cash Collateral) and

all proceeds, products, accessions, rents, and profits thereof, in each case not including the property

subject to the Excepted Liens (as defined in the Existing Second Lien Credit Agreement) and

whether then owned or existing or thereafter acquired or arising. All “Collateral” as defined in the

Existing Second Lien Collateral Documents granted or pledged by such Grantors pursuant to any



                                                   16
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 916 of 1298



Existing Second Lien Collateral Document or any other Existing Second Lien Loan Document

shall collectively be referred to herein as the “Existing Second Lien Collateral”, and collectively

with the Existing RBL Collateral, the “Existing Collateral”. As of the Petition Date, (a) the

Existing Second Liens (I) are legal, valid, binding, enforceable, and perfected Liens, (II) were

granted to, or for the benefit of, the Existing Second Lien Secured Parties for fair consideration

and reasonably equivalent value, (III) are not subject to avoidance, recharacterization, or

subordination pursuant to the Bankruptcy Code or applicable non-bankruptcy law (except for the

priming contemplated herein), and (IV) are subject and subordinate only to (A) the DIP Liens (as

defined below), (B) the Carve-Out (as defined below), (C) the Existing Prior Liens, (D) the

Existing RBL Liens, and (E) the Adequate Protection Liens, and for the avoidance of doubt, remain

at all times subject to the Intercreditor Agreement (as defined below); and (b) (I) the Existing

Second Lien Obligations constitute legal, valid, and binding obligations of the applicable Debtors,

enforceable in accordance with the terms of the applicable Existing Second Lien Loan Documents

(other than in respect of the stay of enforcement arising from section 362 of the Bankruptcy Code),

(II) no setoffs, recoupments, offsets, defenses, or counterclaims to any of the Existing Second Lien

Obligations exist, (III) no portion of the Existing Second Lien Obligations or any payments made

to any or all of the Existing Second Lien Secured Parties are subject to avoidance, disallowance,

disgorgement, recharacterization, recovery, subordination, attack, offset, counterclaim, defense, or

“claim” (as defined in the Bankruptcy Code) of any kind pursuant to the Bankruptcy Code or

applicable non-bankruptcy law, and (IV) the obligations of each Guarantor (as defined in the

Existing Second Lien Credit Agreement) under that certain Guaranty Agreement, the Existing

Second Lien Collateral Documents, and the other Existing Second Lien Loan Documents shall

continue in full force and effect to unconditionally guaranty the Existing Second Lien Obligations



                                                17
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 917 of 1298



notwithstanding any use of Cash Collateral permitted hereunder or any financing and financial

accommodations extended by the DIP Secured Parties to the Debtors pursuant to the terms of this

Interim Order, the DIP Loan Documents, or the Secured Swap Agreements.

                    (iii)   Amounts Owed under Existing Second Lien Loan Documents. As of the

Petition Date, the applicable Debtors owed the Existing Second Lien Secured Parties, pursuant to

the Existing Second Lien Loan Documents, without defense, counterclaim, reduction or offset of

any kind, in respect of loans made, letters of credit issued to the extent permitted, and other

financial accommodations made by the Existing Second Lien Secured Parties, an aggregate

principal amount of not less than $[●] 8 on account of the Loans (as defined in the Existing Second

Lien Credit Agreement), plus subject in each case to section 506(b) of the Bankruptcy Code, all

accrued and hereafter accruing and unpaid interest thereon and any additional fees, costs, charges,

and other amounts now or hereafter due under the Existing Second Lien Loan Documents

(including any reasonable and documented attorneys’, accountants’, appraisers’, and financial

advisors’ fees and expenses that are chargeable or reimbursable under the Existing Second Lien

Loan Documents). The Existing Second Lien Secured Parties reserve all rights to assert the

Applicable Premium (as defined in the Existing Second Lien Credit Agreement).

                    (iv)    Release of Claims. Subject to paragraph 6 below and entry of the Final

Order, each Debtor and its estate shall be deemed to have forever waived, discharged, and released

each of the Existing Second Lien Secured Parties and their respective affiliates, assigns, or

successors and the respective members, managers, equity holders, affiliates, agents, attorneys,

financial advisors, consultants, officers, directors, employees, and other representatives of the

foregoing (all of the foregoing, collectively, the “Existing Second Lien Secured Party



8
         [NTD: TBD as of filing.]

                                                   18
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 918 of 1298



Releasees”), solely in their capacity as such, from any and all “claims” (as defined in the

Bankruptcy Code), counterclaims, causes of action (including causes of action in the nature of

“lender liability”), defenses, setoff, recoupment, other offset rights, and other rights of

disgorgement or recovery against any and all of the Existing Second Lien Secured Party Releasees,

whether arising at law or in equity, relating to and/or otherwise in connection with the Existing

Second Lien Obligations, the Existing Second Liens, or the debtor-creditor relationship between

any of the Existing Second Lien Secured Parties, on the one hand, and any of the Debtors, on the

other hand, including (a) any recharacterization, subordination, avoidance, disallowance, or other

claim arising under or pursuant to section 105 or chapter 5 of the Bankruptcy Code or under any

other similar provisions of applicable state law, federal law, or municipal law and (b) any right or

basis to challenge or object to the amount, validity, or enforceability of the Existing Second Lien

Obligations or any payments or other transfers made on account of the Existing Second Lien

Obligations, or the validity, enforceability, priority, or non-avoidability of the Existing Second

Liens securing the Existing Second Lien Obligations, including any right or basis to seek any

disgorgement or recovery of payments of cash or any other distributions or transfers previously

received by any of the Existing Second Lien Secured Party Releasees; provided, that the Existing

Second Lien Secured Party Releases shall be limited to such claims arising prior to or including

the date of the entry of the Final Order.

         G.         Cash Collateral. All of the Debtors’ cash, including any cash in deposit accounts

of the Debtors, wherever located, constitutes Cash Collateral of the Existing RBL Agent and the

other Existing RBL Secured Parties and, to the extent of the Existing Second Lien Agent and the

other Existing Second Lien Secured Parties interests in such cash, the Existing Second Lien Agent

and the other Existing Second Lien Secured Parties.



                                                   19
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 919 of 1298



         H.         Intercreditor Agreement. Pursuant to section 510(a) of the Bankruptcy Code, the

Intercreditor Agreement and any other applicable intercreditor or subordination provisions

contained in any credit agreement, security agreement, indenture, or related document, (A) shall

remain in full force and effect, (B) shall continue to govern the relative priorities, rights, and

remedies of the Existing RBL Secured Parties and the Existing Second Lien Secured Parties

(including the relative priorities, rights, and remedies of such parties with respect to the

replacement liens and administrative expense claims and superpriority administrative expense

claims granted, or amounts payable, by the Debtors under this Interim Order or otherwise and the

modification of the automatic stay), and (C) shall not be amended, altered or modified by the terms

of this Interim Order or the DIP Loan Documents, and for avoidance of doubt, any acts or

omissions by any Existing RBL Secured Party or Existing Second Lien Secured Party in

connection with any chapter 11 plan of reorganization or liquidation in these Cases (whether

confirmed under section 1129(a) or (b) of the Bankruptcy Code), and any distributions on account

of, or other treatment of, any Existing RBL Obligations or Existing Second Lien Obligations

pursuant to any such plan, shall remain subject to the Intercreditor Agreement (including its

turnover provisions) or any other applicable intercreditor or subordination provisions; provided,

however that the foregoing shall not prejudice the rights of any party to the Intercreditor

Agreement to assert that taking any action or not taking any action is permitted by or prohibited

by, as the case may be, the Intercreditor Agreement, and all parties’ rights with respect to such

assertions are reserved.

         I.         Findings Regarding the DIP Facility.

                    (i)    Need for Postpetition Financing. The Debtors have an immediate need to

obtain the DIP Loans and use Cash Collateral to, among other things, permit the orderly



                                                   20
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 920 of 1298



continuation of the operation of their business, to maintain business relationships with vendors,

suppliers, and customers, to make payroll, to make capital expenditures, to satisfy other working

capital and general corporate purposes of the Debtors (including fees and expenses related to the

Cases), to refinance the Refinance Loans, and to otherwise preserve the value of the Debtors’

estates. The Debtors’ access to sufficient working capital and liquidity through the use of Cash

Collateral and borrowing under the DIP Facility is vital to a successful reorganization and/or to

otherwise preserve the enterprise value of the Debtors’ estates. Immediate and irreparable harm

will be caused to the Debtors and their estates if immediate financing is not obtained and

permission to use Cash Collateral is not granted, in each case in accordance with the terms of this

Interim Order (including the DIP Budget) and the DIP Loan Documents.

                    (ii)   No Credit Available on More Favorable Terms. The Debtors have been and

continue to be unable to obtain financing on more favorable terms from sources other than the DIP

Secured Parties under the DIP Loan Documents and this Interim Order. The Debtors are unable

to obtain unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code as an

administrative expense or secured credit allowable only under sections 364(c)(1), 364(c)(2), or

364(c)(3) of the Bankruptcy Code. The Debtors are unable to obtain secured credit under

section 364(d)(1) of the Bankruptcy Code without (a) granting to the DIP Secured Parties the

rights, remedies, privileges, benefits, and protections provided herein and in the DIP Loan

Documents, including the DIP Liens and the DIP Superpriority Claims (as defined below),

(b) allowing the DIP Secured Parties to provide the loans, letters of credit, and other financial

accommodations under the DIP Facility (including, subject to entry of the Final Order, the

completion of the Refinancing) on the terms set forth herein and in the DIP Loan Documents,

(c) granting to the Existing RBL Secured Parties the rights, remedies, privileges, benefits, and



                                                  21
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 921 of 1298



protections provided herein and in the DIP Loan Documents, including the Existing RBL Adequate

Protection and the conversion of certain Existing RBL Obligations into DIP Obligations through

the Refinancing, and (d) granting to the Existing Second Lien Secured Parties the rights, remedies,

privileges, benefits, and protections provided herein, including the Existing Second Lien Adequate

Protection (all of the foregoing described in clauses (a), (b), (c), and (d) above, collectively, the

“DIP Protections”).

                    (iii)   Entering into the Refinancing Facility is appropriate because (i) the

aggregate value of the Existing RBL Collateral securing the Existing RBL Obligations

substantially exceeds the aggregate amount of the Refinanced Loans; (ii) the Refinancing of the

Existing RBL Loans into the Refinanced Loans will provide the Debtors significant savings on

account of interest that otherwise would or could accrue on the Existing RBL Loans at the rate

applicable thereunder during the course of these Cases; and (iii) the Existing RBL Lenders would

not otherwise consent to the use of their Cash Collateral or the subordination of their liens to the

DIP Liens, and the DIP Agent and the Refinancing DIP Lenders would not be willing to provide

the New Money Facility or extend credit to the Debtors thereunder without the inclusion of the

Refinancing Facility within the DIP Facility.

                    (iv)    The terms of the DIP Loans pursuant to the DIP Loan Documents and the

use of the Existing Collateral (including the Cash Collateral) pursuant to this Order are fair and

reasonable, reflect the Debtors’ exercise of prudent business judgment consistent with their

fiduciary duties and constitute reasonably equivalent value and fair consideration.

         J.         Interim Financing. During the Interim Period (as defined below), the DIP Secured

Parties and, as applicable, the Existing RBL Secured Parties and the Existing Second Lien Secured

Parties (together, the “Existing Secured Parties”) are willing to provide financing to the Debtors



                                                   22
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 922 of 1298



and/or consent, or be deemed to consent, to the use of Cash Collateral by the Debtors, subject to

(i) the entry of this Interim Order and (ii) the terms and conditions of the DIP Loan Documents.

         K.         Adequate Protection for Existing Secured Parties. The Existing Secured Parties

have agreed to permit the Debtors’ continued use of the Existing RBL Collateral and the Existing

Second Lien Collateral, including the Cash Collateral, during the Interim Period, subject to the

terms and conditions set forth herein, including the protections afforded a party acting in “good

faith” under section 364(e) of the Bankruptcy Code. In addition, the DIP Facility contemplated

hereby provides for a priming of the Existing Prior Liens pursuant to section 364(d) of the

Bankruptcy Code. The Existing Secured Parties are entitled to the adequate protection as set forth

herein, including pursuant to section 361, 362, 363, and 364 of the Bankruptcy Code. Based on

the DIP Motion and on the record presented to this Court at the Interim Hearing, the terms of the

proposed adequate protection arrangements, use of the Cash Collateral, and the DIP Facility

contemplated hereby are fair and reasonable, reflect the Debtors’ prudent exercise of business

judgment consistent with their fiduciary duties, and constitute reasonably equivalent value and fair

consideration for the consent of the Existing Secured Parties. The Existing RBL Secured Parties

and the Existing Second Lien Secured Parties consent to, or are deemed to consent to, or if not

either of the foregoing, the Court hereby approves the relief set forth herein over the absence of

such consent or lack thereof, pursuant to the Existing Secured Loan Documents, and, in any event,

the prepetition Liens and security interests of such parties are adequately protected pursuant to the

terms of this Interim Order. Notwithstanding anything to the contrary herein, the Existing Secured

Parties’ consent to the DIP Facility and to the priming of the Existing RBL Liens and the Existing

Second Liens by the DIP Liens is expressly limited to the present DIP Facility and the DIP Liens




                                                  23
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 923 of 1298



securing same and shall not be applicable to any other debtor-in-possession credit facility, even if

it contains substantially the same economic terms as this DIP Facility.

         L.         Section 552.    In light of the subordination of their Liens and superpriority

administrative claims to (i) the Carve-Out, in the case of the DIP Secured Parties, and (ii) the

Carve-Out and the DIP Liens, in the case of the Existing RBL Secured Parties, each of the DIP

Secured Parties and the Existing Secured Parties is entitled to all of the rights and benefits of

section 552(b) of the Bankruptcy Code, and, subject to the entry of the Final Order, the “equities

of the case” exception shall not apply.

         M.         Business Judgment and Good Faith Pursuant to Section 364(e).

                    (i)     The DIP Secured Parties have indicated a willingness to provide

postpetition secured financing, and related hedging, via the DIP Facility to the Debtors in

accordance with the DIP Loan Documents, the Secured Swap Agreements, and this Interim Order.

                    (ii)    The terms and conditions of the DIP Facility (including the Refinancing) as

set forth in the DIP Loan Documents and this Interim Order, and the fees, expenses, and other

charges paid and to be paid thereunder or in connection therewith, are fair, reasonable, and the best

available under the circumstances, and the Debtors’ agreement to the terms and conditions of the

DIP Loan Documents and the Secured Swap Agreements and to the payment of such fees reflect

the Debtors’ exercise of prudent business judgment consistent with their fiduciary duties. Such

terms and conditions are supported by reasonably equivalent value and fair consideration.

                    (iii)   The DIP Secured Parties, the Existing RBL Secured Parties, the Existing

Second Lien Secured Parties and the Debtors, with the assistance and counsel of their respective

advisors, have acted in good faith and at arm’s-length in, as applicable, negotiating, consenting to,

and/or agreeing to, the DIP Facility (including the Refinancing), the Debtors’ use of the DIP



                                                     24
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 924 of 1298



Collateral, the Existing RBL Collateral, the Existing Second Lien Collateral (including Cash

Collateral), the DIP Loan Documents, and the DIP Protections (including the Existing RBL

Adequate Protection and the Existing Second Lien Adequate Protection). The DIP Obligations

(including all advances that are made at any time to the Debtors under the DIP Loan Documents

and including the Refinanced Loans) and the Debtors’ use of the DIP Collateral, the Existing RBL

Collateral, and the Existing Second Lien Collateral (including Cash Collateral) shall be deemed to

have been extended and/or consented to by the DIP Secured Parties, the Existing RBL Secured

Parties, and the Existing Second Lien Secured Parties for valid business purposes and uses and in

good faith, as that term is used in section 364(e) of the Bankruptcy Code, and in express and good

faith reliance upon the protections offered by section 364(e) of the Bankruptcy Code and this

Interim Order, and, accordingly, the DIP Liens, the DIP Superpriority Claims, the Existing RBL

Adequate Protection, Existing Second Lien Adequate Protection and the other DIP Protections

shall be entitled to the full protection of section 364(e) of the Bankruptcy Code in the event this

Interim Order or any provision hereof or thereof is vacated, reversed, amended, or modified on

appeal or otherwise.

         N.         Relief Essential; Best Interest. The Debtors have requested immediate entry of

this Interim Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the Local Rules.

Absent granting the relief set forth in this Interim Order, the Debtors’ estates, their businesses and

properties, and their ability to successfully reorganize or otherwise preserve the enterprise value

of the Debtors’ estates will be immediately and irreparably harmed. Consummation of the DIP

Facility and authorization of the use of Cash Collateral in accordance with this Interim Order, the

DIP Loan Documents and the Secured Swap Agreements is therefore in the best interests of the

Debtors’ estates and consistent with their fiduciary duties. Based on all of the foregoing, sufficient



                                                  25
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 925 of 1298



cause exists for immediate entry of the Interim Order pursuant to Bankruptcy Rules 4001(b)(2)

and 4001(c)(2) and the applicable Local Rules.

         NOW, THEREFORE, based on the DIP Motion, the Cofsky Declaration, the First Day

Declaration, and the record before this Court with respect to the DIP Motion, and with the consent

of the Debtors, the Existing RBL Agent, and the requisite Existing RBL Secured Parties (on behalf

of all of the Existing RBL Secured Parties), and the DIP Agent (on behalf of all of the DIP Secured

Parties), and the consent of the Existing Second Lien Secured Parties, or deemed consent of the

Existing Second Lien Secured Parties pursuant to the terms of the Intercreditor Agreement, in each

case, to the form and entry of this Interim Order, and good and sufficient cause appearing therefor,

         IT IS ORDERED that:

         1.         Motion Granted. The DIP Motion is hereby granted in accordance with the terms

and conditions set forth in this Interim Order and the DIP Loan Documents. Any objections,

reservations of rights, and/or other statements with respect to the DIP Motion with respect to the

entry of this Interim Order that have not been withdrawn, waived, or settled, and all reservations

of rights included therein, are hereby denied and overruled.

         2.         DIP Loan Documents and DIP Protections.

                    (a)    Approval of DIP Loan Documents and the Secured Swap Agreements. The

Debtors are expressly and immediately authorized to enter into the DIP Facility, to execute,

deliver, and perform under the DIP Loan Documents, the Secured Swap Agreements and this

Interim Order, to incur the DIP Obligations (as defined below), inclusive of $87,500,000 of

Refinanced Loans upon entry of this Interim Order and the remaining $162,500,000 of Refinanced

Loans subject to entry of the Final Order, with each Refinancing DIP Lender’s ratable share based

on the ratio of such Refinancing DIP Lender’s share of the New Money Facility, including the DIP



                                                  26
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 926 of 1298



LC Sub-Facility), in accordance with, and subject to, the terms of this Interim Order and the DIP

Loan Documents, and to execute, deliver, and perform under all other instruments, certificates,

agreements, and documents that may be required or necessary for the performance by the

applicable Debtors under the DIP Loan Documents the Secured Swap Agreements and the creation

and perfection of the DIP Liens described in, and provided for, by this Interim Order and the DIP

Loan Documents. The Debtors are hereby authorized and directed to do and perform all acts and

pay the principal, interest, fees, expenses, and other amounts described in the DIP Loan Documents

the Secured Swap Agreements as such become due pursuant to the DIP Loan Documents the

Secured Swap Agreements and this Interim Order, including all closing fees, administrative fees,

commitment fees, and reasonable and documented attorneys’, financial advisors’, and accountants’

fees, and disbursements arising under the DIP Loan Documents, the Secured Swap Agreements

and this Interim Order, which amounts shall not be subject to further approval of this Court and

shall be nonrefundable and not subject to challenge in any respect; provided, that the payment of

the fees and expenses of the Lender Professionals (as defined below) shall be subject to the

provisions of paragraph 23(b). Upon their execution and delivery, the DIP Loan Documents the

Secured Swap Agreements shall represent the legal, valid, and binding obligations of the

applicable Debtors enforceable against such Debtors in accordance with their terms. Each officer

of a Debtor acting singly is hereby authorized to execute and deliver each of the DIP Loan

Documents, such execution and delivery to be conclusive evidence of such officer’s respective

authority to act in the name of and on behalf of the Debtors.

                    (b)   DIP Obligations.   For purposes of this Interim Order, the term “DIP

Obligations” shall mean all amounts and other obligations and liabilities owing by the respective

Debtors under the DIP Credit Agreement and other DIP Loan Documents (including all



                                                 27
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 927 of 1298



“Obligations” as defined in the DIP Credit Agreement), including the Refinancing DIP Obligations

(as defined below), and shall include the principal of, interest on, and fees, costs, expenses,

premiums, and other charges owing in respect of, such amounts (including any reasonable and

documented attorneys’, accountants’, financial advisors’, and other fees, costs, and expenses that

are chargeable or reimbursable under the DIP Loan Documents, the Secured Swap Agreements

and/or this Interim Order), and any obligations in respect of indemnity claims, whether contingent

or otherwise. Notwithstanding anything to the contrary herein, the relative rights and priorities of

the DIP Secured Parties in respect of the DIP Collateral shall be as provided in this Interim Order

(and, with respect to the Refinancing DIP Secured Parties, as provided in this Interim Order as to

the portion of the Refinancing to be effectuated with respect to the first $35,000,000 advanced

under the New Money Facility, and upon entry of the Final Order, as provided in such Final Order

as to the portion of the Refinancing to be effectuated with respect to the remaining $65,000,000

advanced under the New Money Facility) and the other DIP Loan Documents.

                    (c)   Authorization to Incur DIP Obligations and Use Cash Collateral. To enable

the Debtors to continue to operate their business and preserve and maximize the value of their

estates, during the period from the entry of this Interim Order through and including the earliest to

occur of (i) the entry of the Final Order, or (ii) a Termination Event (as defined below), in each

case unless extended by written agreement of the DIP Agent and the Existing RBL Agent (the

period from the entry of this Interim Order through and including such earliest date, the “Interim

Period”), the DIP Borrower is hereby authorized (x) to use Cash Collateral, (y) to borrow and

obtain letters of credit under the DIP Facility and (z) to enter into Secured Swap Agreements with

Secured Swap Parties; provided, that (I) the aggregate amount of New Money Loans to be made

available for all such borrowings and letters of credit made during this period shall not exceed



                                                  28
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 928 of 1298



$35,000,000 under the New Money Facility; (II) the Existing RBL Loans held by Refinancing DIP

Lenders will be as part of the Refinancing converted to Refinanced Loans under the Refinancing

Facility, such amount of Refinanced Loans to be calculated based on each such Refinancing DIP

Lender’s pro rata share of its Commitments to the New Money Facility and otherwise consistent

with the refinancing mechanics described above; (III) any amounts repaid under the New Money

Facility may be reborrowed subject to the terms of the DIP Loan Documents and this Interim

Order; (IV) any proposed use of the proceeds of DIP Loans or use of Cash Collateral shall be

consistent with the terms and conditions of this Interim Order and the DIP Loan Documents,

including the DIP Budget (as defined below) and the Budget Covenants, subject to any applicable

Permitted Variance, as defined and contained in paragraph 2(f) below; and (V) any Secured Swap

Agreements shall only be entered into with Secured Swap Parties in accordance with and subject

to the limitations set forth in the DIP Credit Agreement. Following the entry of the Final Order,

the DIP Borrower’s authority to incur further DIP Obligations, if any, and use further Cash

Collateral will be governed by the terms of such Final Order and the DIP Loan Documents. All

DIP Obligations shall be unconditionally guaranteed, on a joint and several basis, by the DIP

Guarantors, as further provided in the DIP Loan Documents.

                    (d)   Refinancing. Upon entry of (i) this Interim Order, each Refinancing DIP

Lender’s ratable share of $87,500,000 of the outstanding principal amount of the Loans (as defined

in the Existing RBL Credit Agreement) and (ii) the Final Order, each Refinancing DIP Lender’s

ratable share of an additional $162,500,000 (in each case, with each Refinancing DIP Lender’s

ratable share based on the ratio of such Refinancing DIP Lender’s share of Commitments to the

New Money Facility, including the DIP LC Sub-Facility) will be immediately, automatically, and

irrevocably (upon entry of the Interim Order or the Final Order, as applicable), deemed to have



                                                 29
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 929 of 1298



been converted into Refinancing DIP Obligations (as defined below) and, except as otherwise

provided in the Final Order and the DIP Loan Documents, shall be entitled to all the priorities,

privileges, rights, and other benefits afforded to the other DIP Obligations under the Final Order

and the DIP Loan Documents. The conversion of the Refinancing DIP Obligations as described

in this paragraph 2(d) shall be authorized as compensation for, in consideration for, as a necessary

inducement for, and on account of the agreement of the Refinancing DIP Lenders to fund amounts

under the New Money Facility and not as payments under, adequate protection for, or otherwise

on account of, any Existing RBL Obligations. As used herein, the term “Refinancing DIP

Obligations” shall mean the Refinanced Loans and all interest accrued and accruing thereon and

all other amounts owing by the respective Debtors in respect thereof.

                    (e)   Budget. Attached hereto as Schedule 2 is the Debtors’ initial 13-week cash

flow forecast (the “Initial 13-Week Cash Flow Forecast”), which shall be consistent in all

material respects with the applicable period covered by the initial DIP Budget, attached hereto as

Schedule 3, including amounts required to be paid with respect to the DIP Facility (the “Initial DIP

Budget”), that reflects on a line-item basis the Debtors’ (i) weekly projected cash receipts

(including from non-ordinary course assets sales), (ii) weekly projected disbursements (including

ordinary course operating expenses, bankruptcy-related expenses under the Cases, capital

expenditures, issuances of any letter of credit, including the fees relating thereto, and estimated

fees and expenses of the DIP Agent (including counsel and financial advisors therefor), the

Existing RBL Agent (including counsel and financial advisors therefor), the Existing Second Lien

Agent (including counsel and financial advisors therefor), and any other fees and expenses relating

to the DIP Facility), and certain funds managed by GSO Capital Partners LP, which are lenders

under the Existing Second Lien Loan Documents (the “Existing Required Second Lien



                                                  30
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 930 of 1298



Lenders”), (iii) the sum of weekly unused availability under the DIP Facility plus unrestricted

cash on hand (collectively, “Aggregate Liquidity”), and (iv) the weekly outstanding principal

balance of the loans made and letters of credit issued under the DIP Facility (including the principal

amount of the Refinanced Loans). Commencing on June 28, 2019 (the “Initial Reporting Date”)

and continuing on every fourth Friday (each, a “Subsequent Reporting Date” and, each such

Subsequent Reporting Date together with the Initial Reporting Date, a “Reporting Date”), the

Debtors shall prepare and deliver to the DIP Agent, the Existing RBL Agent and the Existing

Required Second Lien Lenders (i) an updated “rolling” 13-week cash flow forecast (the “Proposed

13-Week Cash Flow Forecast”) and (ii) and an updated DIP Budget (as defined below) (a

“Proposed DIP Budget”), which each shall be in form and substance reasonably satisfactory to

the DIP Agent and subject to the DIP Agent’s approval in its reasonable discretion, provided, that

the DIP Agent shall have five (5) Business Days to approve any Proposed 13-Week Cash Flow

Forecast and Proposed DIP Budget, and provided, further that if the DIP Agent does not approve

any Proposed 13-Week Cash Flow Forecast and/or Proposed DIP Budget by the sixth Business

Day following receipt thereof, the previously delivered 13-Week Cash Flow Forecast (as defined

below) and DIP Budget (as defined below) shall remain in effect for purposes of variance testing

and reporting described in paragraph 2(f) below), and that the 13-Week Cash Flow Forecast shall

at all times be consistent with the DIP Budget. For the avoidance of doubt, unless the DIP Agent

has approved in writing the Proposed 13-Week Cash Flow and Proposed DIP Budget, or any other

proposed modification to the Initial 13-Week Cash Flow Forecast or Supplemental 13-Week Cash

Flow Forecast, and the Initial DIP Budget or Supplemental DIP Budget, as applicable, then in

effect, the Debtors shall continue to be subject to and be governed by the terms of the Initial 13-

Week Cash Flow Forecast or Supplemental 13-Week Cash Flow Forecast (as defined below), and



                                                 31
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 931 of 1298



the Initial DIP Budget or Supplemental DIP Budget (as defined below), as applicable, then in

effect, in accordance with this Interim Order, and the DIP Secured Parties and the Existing RBL

Secured Parties shall, as applicable, have no obligation to fund under any such Proposed 13-Week

Cash Flow Forecast or Proposed DIP Budget or otherwise fund any amounts not otherwise

provided for in the Initial 13-Week Cash Flow Forecast or Supplemental 13-Week Cash Flow

Forecast, nor the Initial DIP Budget or Supplemental DIP Budget, as applicable, or permit the use

of Cash Collateral with respect thereto, as applicable. Once the Proposed 13-Week Cash Flow

Forecast and Proposed DIP Budget have each been approved in writing by the DIP Agent, each

shall supplement and replace the Initial 13-Week Cash Flow Forecast or the Supplemental 13-

Week Cash Flow Forecast (as defined below), and the Initial DIP Budget or the Supplemental DIP

Budget (as defined below), as applicable, then in effect (each such Proposed 13-Week Cash Flow

Forecast and Proposed DIP Budget that has been approved in writing by the DIP Agent pursuant

to the terms of this Interim Order, respectively a “Supplemental 13-Week Cash Flow Forecast”

and a “Supplemental DIP Budget”) without further notice, motion, or application to, order of, or

hearing before, this Court (the Initial 13-Week Cash Flow Forecast, as modified by all

Supplemental 13-Week Cash Flow Forecast, shall constitute the “13-Week Cash Flow Forecast”,

and the Initial DIP Budget, as modified by all Supplemental DIP Budgets, shall constitute the “DIP

Budget”).

                    (f)   Budget Covenants. The Debtors shall only incur DIP Obligations and

expend Cash Collateral and other DIP Collateral proceeds in accordance with the DIP Budget (and,

in the case of the costs and expenses of the DIP Agent and the Existing RBL Agent, in accordance

with the DIP Loan Documents and this Interim Order without being limited by the DIP Budget),

subject to the Permitted Variances set forth in this paragraph, which shall be tested on each Friday



                                                32
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 932 of 1298



(or, if such Friday is not a Business Day, the immediately preceding Business Day) immediately

following each Reporting Date (such date, the “Variance Testing Date”). On or before 5:00 p.m.

(prevailing Eastern Time) on each Variance Testing Date, the Debtors shall prepare and deliver,

which shall be certified by a financial officer of the Debtors and in form and substance reasonably

satisfactory to the DIP Agent, the Existing RBL Agent and the Existing Required Second Lien

Lenders, a variance report tested as of the most recent Reporting Date for the four-week period

ending on such Reporting Date (each such period, a “Variance Testing Period”, and each such

report, a “Variance Report”) setting forth: (i) the aggregate disbursements of the Debtors for line

items other than capital expenditures and aggregate receipts during the applicable Variance Testing

Period, (ii) any variance (whether positive or negative, expressed as a percentage) between the

aggregate disbursements for line items other than capital expenditures made during such Variance

Testing Period by the Debtors against the aggregate disbursements for line items other than capital

expenditures for the Testing Period set forth in the applicable 13-Week Cash Flow Forecast and DIP

Budget, (iii) the aggregate disbursements of the Debtors for capital expenditures during the

applicable Variance Testing Period, and (iv) any variance (whether positive or negative, expressed

as a percentage) between the aggregate disbursements for capital expenditures for the testing Period

set forth in the applicable 13-Week Cash Flow Forecast and DIP Budget; and (e) on the last calendar

day of each week, the Debtors shall deliver to the DIP Agent, the Existing RBL Agent and the

Existing Required Second Lien Lenders a variance report comparing the Debtors’ actual receipts

and disbursements for the prior calendar week and the prior four calendar weeks (on a cumulative

basis) with the projected receipts and disbursements for such week and the prior four calendar weeks

(on a cumulative basis) as reflected in the applicable DIP Budget for such weeks (the “Cumulative

Variance Report”), which Cumulative Variance Report shall include a report from the Debtors



                                                33
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 933 of 1298



identifying and addressing any variance of actual performance to projected performance for the prior

week. The Debtors shall not allow, during any Variance Testing Period, the Debtors’ actual cash

expenses and disbursements during such Variance Testing Period to be more than 115% of the

projected cash expenses and disbursements for such Variance Testing Period, as set forth in the DIP

Budget (the “Permitted Variance”), provided, that the cash expenses and disbursements considered

for determining compliance with this covenant shall exclude (i) disbursements and expenses in

respect of professional fees incurred in the Bankruptcy Cases during such Variance Testing Period

and (ii) disbursements owed to third parties on account of royalty interests and working interests and

provided, further that the Debtors may carry forward budgeted but unused disbursements set forth

in the DIP Budget for a Variance Testing Period for use during the immediately succeeding Variance

Testing Period.

                    (g)   Interest, Fees, Costs, Indemnities, and Expenses. The DIP Obligations shall

bear interest at the rates, and be due and payable (and paid), as set forth in, and in accordance with

the terms and conditions of, this Interim Order and the DIP Loan Documents, in each case without

further notice, motion, or application to, order of, or hearing before, this Court. The Debtors shall

pay within two Business Days (as defined in the DIP Credit Agreement) all fees, costs, indemnities,

expenses (including reasonable and documented out-of-pocket legal and other professional fees

and expenses of the DIP Agent and the Secured Swap Parties to the extent provided in the DIP

Credit Agreement), and other charges payable under the terms of the DIP Loan Documents and

the Secured Swap Agreements. All such fees, costs, indemnities, expenses, and disbursements,

whether incurred, paid or required to be paid prepetition or postpetition and whether or not

budgeted in the DIP Budget, are hereby affirmed, ratified, authorized, and payable (and any funds

held by the DIP Agent and/or its professionals as of the Petition Date for payment of such fees,



                                                   34
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 934 of 1298



costs, indemnities, expenses, and disbursements may be applied for payment) as contemplated in

this Interim Order and the DIP Loan Documents, and, subject to the provisions of paragraph 23(b)

with respect to the fees and expenses of the Lender Professionals, shall be non-refundable and not

subject to challenge in any respect and shall be payable without need to obtain further Court

approval.

                    (h)   Use of DIP Facility and Proceeds of DIP Collateral. The DIP Borrower

shall apply the proceeds of all DIP Collateral solely in accordance with this Interim Order, the DIP

Loan Documents, and the DIP Budget (subject to any applicable Permitted Variance). Without

limiting the foregoing, the Debtors shall not be permitted to make any payments (from the DIP

Collateral, the proceeds of DIP Loans, or otherwise) on account of any prepetition debt or

obligation prior to the effective date of a confirmed chapter 11 plan or plans with respect to any of

the Debtors, except (i) with respect to the Existing RBL Obligations or the Refinanced Loans, as

set forth in this Interim Order and a Final Order; (ii) as provided in the orders entered by the Court

in the Cases (other than this Interim Order) (the “First Day Orders”) pursuant to motions and

applications filed by the Debtors within ten (10) days after the Petition Date, which First Day

Orders shall be in form and substance reasonably acceptable to the DIP Agent with respect to any

provisions that affect the rights or duties of the DIP Secured Parties or the Existing RBL Secured

Parties; (iii) as expressly provided in other motions, orders, and requests for relief, each in form

and substance reasonably acceptable to the DIP Secured Parties and the Existing RBL Agent prior

to such motion, order, or request for such relief being filed; or (iv) as otherwise expressly provided

in the DIP Credit Agreement, without giving effect to any amendment or waiver thereof to which

the Existing RBL Agent has not consented in writing.




                                                 35
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 935 of 1298



                    (i)   Conditions Precedent. The DIP Secured Parties and Existing RBL Secured

Parties each have no obligation to extend credit under the DIP Facility or permit use of any DIP

Collateral or Existing RBL Collateral or any proceeds thereof, including Cash Collateral, as

applicable, during the Interim Period unless and until all conditions precedent to the extension of

credit and/or use of DIP Collateral, Existing RBL Collateral, or proceeds thereof under the DIP

Loan Documents and this Interim Order have been satisfied in full or waived in writing by the DIP

Secured Parties and the Existing RBL Agent in accordance with the DIP Loan Documents or

Existing RBL Credit Agreement, as applicable, and this Interim Order.

                    (j)   DIP Liens. Subject to the Carve-Out, as security for the DIP Obligations,

effective as of the Petition Date, the following security interests and Liens, which shall

immediately and without any further action by any Person be valid, binding, perfected, continuing,

enforceable, and non-avoidable upon the entry of this Interim Order, are hereby granted by the

Debtors to the DIP Agent, for itself and the other DIP Secured Parties (all such security interests

and Liens granted to the DIP Agent for the benefit of all the DIP Secured Parties pursuant to this

Interim Order and the DIP Loan Documents, the “DIP Liens”), on all assets and property of any

kind (including all assets pledged under, and the “Collateral” as defined in, the Existing RBL Loan

Documents) that is subject to a lien in favor of the DIP Agent to secure the DIP Obligations or

which under the terms of any DIP Loan Document is purported to be subject to such lien, which

includes, for the avoidance of doubt, all existing (whether pre- or post-petition) and after-acquired,

tangible and intangible, personal and real property and assets of each of the Debtors and any

proceeds thereof (including, upon entry of the Final Order, the proceeds of Avoidance Actions (as

defined below), whether received by judgment, settlement, or otherwise) (collectively, the “DIP

Collateral”) provided, that such DIP Collateral shall not include (a) the Excluded Assets (as



                                                  36
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 936 of 1298



defined in the DIP Credit Agreement) (collectively, the “Excluded Assets”); or (b) any Building

or Manufactured (Mobile) Home (each as defined in the applicable Flood Insurance Regulations),

unless and until (A) the DIP Lenders have determined, pursuant to the DIP Loan Documents, that

such Building or Manufactured (Mobile) Home is not covered by and does not require flood

insurance or (B) flood insurance in form and substance satisfactory to the DIP Lenders has been

obtained; except that the DIP Collateral shall include any Building or Manufactured (Mobile)

Home located at 1760 Anderson County Road 2608, Tennessee Colony, Anderson County, Texas

75681-0000; provided, that the Avoidance Actions themselves shall not be DIP Collateral;

provided, further, that the DIP Liens on the proceeds of Avoidance Actions shall be subject to the

entry of the Final Order:

                    (A)     pursuant to section 364(c)(2) of the Bankruptcy Code, a perfected, binding,
                    continuing, enforceable, and non-avoidable first priority Lien on and security
                    interest in all DIP Collateral that is not otherwise subject to a valid, perfected, and
                    enforceable security interest or Lien in existence as of the Petition Date or a valid
                    Lien perfected (but not granted) after the Petition Date (to the extent that such
                    perfection in respect of a prepetition claim is expressly permitted under the
                    Bankruptcy Code) including, subject to the entry of the Final Order, any proceeds
                    or property recovered, unencumbered or otherwise under sections 502(d), 544, 545,
                    547, 548, 549, 550, and 553 of the Bankruptcy Code and any other avoidance or
                    similar action under the Bankruptcy Code or similar state or municipal law
                    (collectively, the “Avoidance Actions”), whether received by judgment,
                    settlement, or otherwise;

                    (B)     pursuant to section 364(c)(3) of the Bankruptcy Code, a perfected, binding,
                    continuing, enforceable, and non-avoidable Lien on and security interest in all DIP
                    Collateral that is subject solely to the Existing Prior Liens, which DIP Lien shall be
                    junior only to such Existing Prior Liens and the Carve-Out; and

                    (C)     pursuant to Bankruptcy Code section 364(d), a perfected, binding,
                    continuing, enforceable, and non-avoidable first priority, senior priming Lien on
                    and security interest in all other DIP Collateral, including Cash Collateral, all
                    accounts receivable, inventory, real and personal property, plant and equipment of
                    the Debtors that secure the obligations of the Debtors under the Existing RBL
                    Credit Facility and the Existing Second Lien Credit Facility (collectively, the
                    “Existing Primed Secured Facilities”; the lenders, holders and agents under the
                    Existing Primed Secured Facilities, the “Existing Primed Secured Parties”), to
                    the extent that such DIP Collateral is subject to valid, perfected and non-avoidable

                                                      37
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 937 of 1298



                    liens in favor of third parties as of the commencement of the Bankruptcy Case;
                    which Priming Liens (as defined below) shall be senior to the Adequate Protection
                    Liens and senior and priming to (A) the Existing RBL Liens and (B) any Liens that
                    are junior to the Existing RBL Liens or the Existing RBL Adequate Protection
                    Liens, after giving effect to any intercreditor or subordination agreements (the
                    Liens referenced in clauses (A) and (B), collectively, the “Priming Liens”).

                    (k)    Enforceable Obligations. The DIP Loan Documents and the Secured Swap

Agreements shall constitute and evidence the valid and binding DIP Obligations of the Debtors,

which DIP Obligations shall be enforceable against the Debtors, their estates, and any successors

thereto (including any trustee or other estate representative in any Successor Case (as defined

below), and their creditors and other parties-in-interest, in accordance with their terms. Subject to

the provisions of paragraph 2(d) hereof with respect to the Refinancing DIP Obligations, no

obligation, payment, transfer, or grant of security under the DIP Credit Agreement, the other DIP

Loan Documents, or this Interim Order shall be stayed, restrained, voidable, avoidable,

disallowable, or recoverable under the Bankruptcy Code or under any applicable law (including

under section 502(d), 544, 547, 548, or 549 of the Bankruptcy Code or under any applicable state

Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or similar statute or

common law), or subject to any avoidance, reduction, setoff, surcharge, recoupment, offset,

recharacterization, subordination (whether equitable, contractual, or otherwise), counterclaim,

cross-claim, defense, or any other challenge under the Bankruptcy Code or any applicable law or

regulation by any person or entity.

                    (l)    Superpriority Administrative Claim Status. In addition to the DIP Liens

granted herein, effective immediately upon entry of this Interim Order, (i) all of the DIP

Obligations and (ii) the Secured Swap Obligations (as defined in the DIP Credit Agreement) owing

to any DIP Lender or its Affiliate (as defined in the DIP Credit Agreement) under any Secured

Swap Agreement shall constitute allowed superpriority administrative claims pursuant to


                                                   38
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 938 of 1298



section 364(c)(1) of the Bankruptcy Code, which shall have priority, subject only to the payment

of the Carve-Out (as defined below) in accordance with this Interim Order, over all administrative

expense claims, adequate protection and other diminution claims (including the Existing RBL

Adequate Protection Superpriority Claims (as defined below) and the Second Lien Adequate

Protection Superpriority Claims (as defined below)), priority and other unsecured claims, and all

other claims against the Debtors or their estates, now existing or hereafter arising, of any kind or

nature whatsoever, including administrative expenses or other claims of the kinds specified in

section 105, 326, 328, 330, 331, 503(a), 503(b), 506(c) (subject to the entry of the Final Order to

the extent provided in paragraph 8), 507(a), 507(b), 546, 726, 1113, and 1114, whether or not such

expenses or claims may become secured by a judgment Lien or other non-consensual Lien, levy,

or attachment (the “DIP Superpriority Claims”), which such claims arising in respect of the New

Money Facility and the Refinancing Facility shall be pari passu. The DIP Superpriority Claims

shall, for purposes of section 1129(a)(9)(A) of the Bankruptcy Code, be considered administrative

expenses allowed under section 503(b) of the Bankruptcy Code, shall be against each Debtor on a

joint and several basis, and shall be payable from and have recourse to all prepetition and

postpetition property of the Debtors and all proceeds thereof, including, subject to entry of the

Final Order, the proceeds of Avoidance Actions, whether received by judgment, settlement, or

otherwise. Other than with respect to the Carve-Out, no costs or expenses of administration,

including professional fees allowed and payable under section 328, 330, or 331 of the Bankruptcy

Code, or otherwise, that have been or may be incurred in these proceedings or in any Successor

Cases, and no priority claims are, or will be, senior to, prior to, or on a parity with the DIP

Superpriority Claims. For the avoidance of doubt, the DIP Superpriority Claims granted to the




                                                39
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 939 of 1298



Refinancing DIP Secured Parties shall rank pari passu with the DIP Superpriority Claims of the

other DIP Secured Parties.

                    (m)   Priority of DIP Liens and DIP Superpriority Claims. Subject in all respects

to the Carve-Out (as defined herein), the DIP Liens and the DIP Superpriority Claims: (i) shall not

be subject to section 510, 549, 550, or 551 of the Bankruptcy Code or, subject to entry of the Final

Order, section 506(c) of the Bankruptcy Code or the “equities of the case” exception of section 552

of the Bankruptcy Code, (ii) shall not be subordinate to, or pari passu with (A) any Lien that is

avoided and preserved for the benefit of the Debtors and their estates under section 551 of the

Bankruptcy Code or otherwise or (B) any Liens or claims of any Debtor or any direct or indirect

subsidiary thereof against any Debtor or any of such Debtor’s property, (iii) shall be valid and

enforceable against any trustee or any other estate representative elected or appointed in the Cases,

upon the conversion of any of the Cases to a case under chapter 7 of the Bankruptcy Code or in

any other proceedings related to any of the foregoing (each, a “Successor Case”), and/or upon the

dismissal of any of the Cases, and (iv) notwithstanding anything to the contrary in any First Day

Order of this Court in any of the Cases, shall be senior to any administrative claims arising under

any such First Day Order.

         3.         Adequate Protection for Existing RBL Secured Parties. With respect to all

Existing RBL Loans that have not been converted to Refinanced Loans, in consideration for the

use of the Existing RBL Collateral (including Cash Collateral) and the priming of the Existing

RBL Liens, the Existing RBL Agent, for the benefit of the Existing RBL Secured Parties, shall

receive the following adequate protection (collectively, the “Existing RBL Adequate

Protection”):




                                                   40
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 940 of 1298



                    (a)   Existing RBL Loans Interest Payments. The Existing RBL Lenders shall

be entitled to payment of all interest accruing on their pro rata share of the Existing RBL Facility

regardless of whether such interest accrued before or after the Petition Date, which shall be paid

in cash at the rate of ABR plus 4% per annum on the last day of each month (or, if such day is not

a Business Day, the next Business Day) and on the Maturity Date.

                    (b)   Existing RBL Adequate Protection Liens.       To the extent there is a

diminution in value of the interests of the Existing RBL Secured Parties in the Existing RBL

Collateral (including Cash Collateral) from and after the Petition Date, the Existing RBL Agent,

for the benefit of all the Existing RBL Secured Parties, is hereby granted, subject to the terms and

conditions set forth below, pursuant to section 361, 363(e), and 364 of the Bankruptcy Code,

replacement Liens upon all of the DIP Collateral, including, subject to the entry of the Final Order,

the proceeds of Avoidance Actions, whether received by judgment, settlement, or otherwise (such

adequate protection replacement Liens, the “Existing RBL Adequate Protection Liens”), which

Existing RBL Adequate Protection Liens on such DIP Collateral shall be subject and subordinate

only to the DIP Liens, the Existing Prior Liens and the Carve-Out.

                    (c)   Existing RBL Adequate Protection Superpriority Claims. To the extent of

any diminution in value of the Existing RBL Collateral from and after the Petition Date, the

Existing RBL Secured Parties are hereby further granted allowed superpriority administrative

claims (such adequate protection superpriority claims, the “Existing RBL Adequate Protection

Superpriority Claims”), pursuant to section 507(b) of the Bankruptcy Code, with priority over

all administrative expense claims and priority and other unsecured claims against the Debtors or

their estates, now existing or hereafter arising, of any kind or nature whatsoever, including

administrative expenses of the kind specified in section 105, 326, 328, 330, 331, 503(a), 503(b),



                                                 41
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 941 of 1298



506(c) (subject to the entry of the Final Order to the extent provided in paragraph 8), 507(a),

507(b), 546(c), 546(d), 726 , 1113, 1114, junior only to the DIP Superpriority Claims and the

Carve-Out to the extent provided herein, and payable from and having recourse to all prepetition

and postpetition property of the Debtors and all proceeds thereof (including, subject to entry of the

Final Order, all proceeds of Avoidance Actions, whether received by judgment, settlement, or

otherwise); provided, that the Existing RBL Secured Parties shall not receive or retain any

payments, property, or other amounts in respect of the Existing RBL Adequate Protection

Superpriority Claims unless and until all DIP Obligations have been Paid in Full. Subject to the

relative priorities set forth above, the Existing RBL Adequate Protection Superpriority Claims

against each Debtor shall be allowed and enforceable against each Debtor and its estate on a joint

and several basis. For purposes of this Interim Order, the terms “Paid in Full,” “Repaid in Full,”

“Repay in Full,” “Pay in Full,” and “Payment in Full” shall mean, with respect to any referenced

DIP Obligations and/or Existing RBL Obligations, (i) the indefeasible payment in full in cash of

such obligations, and (ii) the termination or cash collateralization, in accordance with the DIP Loan

Documents or Existing RBL Loan Documents, as applicable, of all undrawn letters of credit

outstanding thereunder, and (iii) the termination of all credit commitments under the DIP Loan

Documents and/or Existing RBL Loan Documents, as applicable.

                    (d)   Priority of Existing RBL Adequate Protection Liens and Existing RBL

Adequate Protection Superpriority Claims. Subject in all respects to the Carve-Out, the Existing

RBL Adequate Protection Liens and the Existing RBL Adequate Protection Superpriority Claims

(i) shall not be subject to section 510, 549, 550, or 551 of the Bankruptcy Code or, subject to entry

of the Final Order, section 506(c) of the Bankruptcy Code or the “equities of the case” exception

of section 552 of the Bankruptcy Code, (ii) shall not be subordinate to, or pari passu with (A) any



                                                 42
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 942 of 1298



Lien that is avoided and preserved for the benefit of the Debtors and their estates under section 551

of the Bankruptcy Code or otherwise or (B) any Liens or claims of any Debtor or any direct or

indirect subsidiary thereof against any Debtor or any of such Debtor’s property, (iii) shall be valid,

binding, perfected, and enforceable against any trustee or any other estate representative elected

or appointed in the Cases or any Successor Cases, and/or upon the dismissal of any of the Cases,

and (iv) notwithstanding anything to the contrary in any First Day Order of this Court in any of

the Cases, shall be senior to any administrative claims arising under any such First Day Order.

                    (e)   Professional Fees of Existing RBL Secured Parties. Subject to paragraph

23(b) herein, as further adequate protection, and without limiting any rights of the Existing RBL

Agent and the other Existing RBL Secured Parties under section 506(b) of the Bankruptcy Code,

which rights are hereby preserved, and in consideration, and as a requirement, for obtaining the

consent of those Existing RBL Secured Parties that have so consented to the entry of this Interim

Order and the Debtors’ consensual use of Cash Collateral as provided herein, the Debtors shall

pay or reimburse in cash the Existing RBL Secured Parties for any and all reasonable and

documented fees, expenses, and charges to the extent, and at the times, payable under the Existing

RBL Loan Documents, including any unpaid fees and expenses accrued prior to or after the

Petition Date within five (5) Business Days after the presentment of any such invoices to the

Debtors.

                    (f)   The Debtors shall deliver to the Existing RBL Agent and Existing Required

Second Lien Lenders all information, reports, documents, and other material that the Debtors

provide to the DIP Secured Parties pursuant to the DIP Loan Documents.

                    (g)   Notwithstanding the Payment in Full of the DIP Obligations and the

termination of the DIP Loan Documents, this Interim Order or Final Order, as applicable, shall



                                                  43
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 943 of 1298



continue in full force and effect for the benefit of the Existing RBL Agent and the Existing RBL

Secured Parties, and may be enforced by the Existing RBL Agent until such time as the Existing

RBL Secured Obligations are Paid in Full. Unless otherwise expressly set forth herein or in the

DIP Loan Documents, any consent or approval rights or similar rights granted or referenced in this

Interim Order or in the DIP Loan Documents in favor of any or all of the DIP Agent, the other DIP

Secured Parties, the Existing RBL Agent, and the other Existing RBL Secured Parties may be

exercised (or not exercised) in the sole discretion of such party.

                    (h)   Right to Seek Additional Adequate Protection. The Existing RBL Agent,

on behalf of the Existing RBL Secured Parties, may request Court approval for additional or

alternative adequate protection, without prejudice to any objection of the Debtors or any other

party in interest to the grant of any additional or alternative adequate protection (consistent with

the Intercreditor Agreement); provided, that any such additional or alternative adequate protection

shall at all times be subordinate and junior to the Carve-Out and the claims and liens of the DIP

Secured Parties granted under this Interim Order and the DIP Loan Documents; provided, further,

that nothing in this paragraph shall authorize the Existing RBL Agent or Existing RBL Secured

Parties to deny the Debtors access to Cash Collateral or DIP Loans in accordance with the DIP

Budget (including any Permitted Variances) pursuant to the terms of this Interim Order during the

pendency of such request for additional or alternative adequate protection.

         4.         Adequate Protection for Existing Second Lien Secured Parties.                In

consideration for the use of the Existing Second Lien Collateral (including Cash Collateral) and

the priming of the Existing Second Liens, the Existing Second Lien Agent, for the benefit of the

Existing Second Lien Secured Parties, shall receive, subject to the Carve-Out and the terms of the

Intercreditor Agreement, the following adequate protection (collectively, the “Existing Second



                                                 44
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 944 of 1298



Lien Adequate Protection” and, together with the Existing RBL Adequate Protection, the

“Existing Secured Party Adequate Protection”):

                    (a)   Second Lien Adequate Protection Liens. To the extent there is a diminution

in value of the interests of the Existing Second Lien Secured Parties in the Existing Second Lien

Collateral (including Cash Collateral) from and after the Petition Date, the Existing Second Lien

Agent, for the benefit of all the Existing Second Lien Secured Parties, is hereby granted, subject

to the terms and conditions set forth below, pursuant to section 361, 363(e), and 364 of the

Bankruptcy Code, replacement Liens upon all of the DIP Collateral, including, subject to the entry

of the Final Order, the proceeds of Avoidance Actions, whether received by judgment, settlement,

or otherwise (such adequate protection replacement Liens, the “Second Lien Adequate

Protection Liens” and, together with the Existing RBL Adequate Protection Liens, the “Adequate

Protection Liens”), which Second Lien Adequate Protection Liens on such DIP Collateral shall

be subject and subordinate only to the DIP Liens, the Existing Prior Liens, the Existing RBL

Adequate Protection Liens, the Existing RBL Liens, and the Carve-Out; provided that, the

Adequate Protection Liens shall attach automatically to DIP Collateral upon entry of this Interim

Order. The Second Lien Adequate Protection Liens (i) shall not be subject to sections 510, 549,

550, or 551 of the Bankruptcy Code or, subject to entry of the Final Order, section 506(c) of the

Bankruptcy Code or the “equities of the case” exception of section 552 of the Bankruptcy Code,

(ii) shall not be subordinate to, or pari passu with (A) any Lien that is avoided and preserved for

the benefit of the Debtors and their estates under section 551 of the Bankruptcy Code or otherwise

or (B) any Liens or claims of any Debtor or any direct or indirect subsidiary thereof against any

Debtor or any of such Debtor’s property, (iii) shall be valid, binding, perfected, and enforceable

against any trustee or any other estate representative elected or appointed in the Cases or any



                                                  45
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 945 of 1298



Successor Cases, and/or upon the dismissal of any of the Cases, and (iv) notwithstanding anything

to the contrary in any First Day Order of this Court in any of the Cases, shall be senior to any

administrative claims arising under any such First Day Order. For the avoidance of doubt, the

Second Lien Adequate Protection Liens shall at all times remain subject to the Intercreditor

Agreement.

                    (b)   Enforceable in Successor Cases. The Second Lien Adequate Protection

Liens shall be valid, binding, perfected, and enforceable against any trustee or any other estate

representative elected or appointed in the Cases or any Successor Cases, and/or upon the dismissal

of any of the Cases. For the avoidance of doubt, the Second Lien Adequate Protection Liens shall

at all times remain subject to the Intercreditor Agreement.

                    (c)   Second Lien Adequate Protection Superpriority Claims. To the extent of

Diminution in Existing Second Lien Collateral Value, the Existing Second Lien Secured Parties

are hereby further granted allowed superpriority administrative claims (such adequate protection

superpriority claims, the “Second Lien Adequate Protection Superpriority Claims”), pursuant

to section 507(b) of the Bankruptcy Code, with priority over all administrative expense claims and

priority and other unsecured claims against the Debtors or their estates, now existing or hereafter

arising, of any kind or nature whatsoever, including administrative expenses of the kind specified

in section 105, 326, 328, 330, 331, 503(a), 503(b), 506(c) (subject to the entry of the Final Order

to the extent provided in paragraph 8), 507(a), 507(b), 546(c), 546(d), 726 , 1113, 1114, junior

only to the DIP Superpriority Claims, the Existing RBL Adequate Protection Superpriority Claims,

and the Carve-Out to the extent provided herein, and payable from and having recourse to all

prepetition and postpetition property of the Debtors and all proceeds thereof (including, subject to

the entry of the Final Order, the proceeds of Avoidance Actions, whether received by judgment,



                                                 46
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 946 of 1298



settlement, or otherwise); provided, that the Existing Second Lien Secured Parties shall not receive

or retain any payments, property, or other amounts in respect of the Second Lien Adequate

Protection Superpriority Claims unless and until all DIP Obligations, Existing RBL Obligations,

and the Existing RBL Adequate Protection Superpriority Claims have been Paid in Full. Subject

to the relative priorities set forth above, the Second Lien Adequate Protection Superpriority Claims

against each Debtor shall be allowed and enforceable against each Debtor and its estate on a joint

and several basis. The Second Lien Adequate Protection Superpriority Claims granted to the

Existing Second Lien Secured Parties may be impaired pursuant to any chapter 11 plan of

reorganization in the Cases with the vote of the applicable class of the holders of such claims that

satisfies the requirements of section 1126 of the Bankruptcy Code, in which case, Payment in Full

(or any of the other variants of this phrase referenced above) would occur upon consummation of

such plan.

                    (d)   Postpetition Accrual of Interest. Subject to the terms of this Interim Order

and the terms of the Intercreditor Agreement, the Existing Second Lien Obligations shall accrue

interest under the Existing Second Lien Credit Facility on a payment-in-kind basis to the extent

determined to be allowable by the Bankruptcy Court under section 506(b) of the Bankruptcy Code.

                    (e)   Consent to Priming and Adequate Protection. The Existing Second Lien

Agent, on behalf of the Existing Second Lien Secured Parties, consents, or pursuant to the

Intercreditor Agreement, is deemed to consent, to the Existing Second Lien Adequate Protection

and the priming provided for herein; provided, that such consent of the Existing Second Lien Agent

to the priming of the Existing Second Liens and the use of Cash Collateral is expressly conditioned

upon the entry of this Interim Order.




                                                   47
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 947 of 1298



                    (f)    Professional Fees of Existing Second Lien Secured Parties. Subject to

paragraph 23(b) hereof and the terms of the Intercreditor Agreement, as further adequate

protection, and without limiting any rights of the Existing Second Lien Agent and the other

Existing Second Lien Secured Parties, which rights are hereby preserved, and in consideration,

and as a requirement, for obtaining the consent of those Existing Second Lien Secured Parties that

have so consented to the entry of this Interim Order and the Debtors’ consensual use of Cash

Collateral as provided herein, the Debtors shall pay or reimburse in cash the Existing Second Lien

Secured Parties for any and all reasonable and documented fees and expenses (including, without

limitation, those of Latham & Watkins LLP, PJT Partners, and Porter Hedges as local counsel) to

the extent, and at the times, payable under the Existing Second Lien Loan Documents, including

any unpaid fees and expenses accrued prior to or after the Petition Date within five (5) Business

Days after the presentment of any such invoices to the Debtors.

                    (g)    The Debtors shall deliver to the Existing Required Second Lien Lenders all

information, reports, documents, and other material that the Debtors provide to the DIP Secured

Parties and the Existing RBL Agent pursuant to the DIP Loan Documents.

         5.         Automatic Postpetition Lien Perfection. This Interim Order shall be sufficient

and conclusive evidence of the validity, enforceability, perfection, and priority of the DIP Liens

and the Adequate Protection Liens without the necessity of (a) filing or recording any financing

statement, deed of trust, mortgage, security agreement, pledge agreement, control agreement, or

other instrument or document that may otherwise be required under the law of any jurisdiction,

(b) obtaining “control” (as defined in any applicable Uniform Commercial Code or other law) over

any DIP Collateral (and the DIP Agent, and, after Payment in Full of the DIP Obligations, the

Existing RBL Agent, shall be deemed, without any further action, to have control over all the



                                                   48
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 948 of 1298



Debtors’ deposit accounts, securities accounts, and commodities accounts within the meaning of

such Uniform Commercial Code and other law), or (c) taking any other action to validate or perfect

the DIP Liens and the Adequate Protection Liens or to entitle the DIP Liens and the Adequate

Protection Liens to the priorities granted herein. Notwithstanding the foregoing, each of the DIP

Agent, the Existing RBL Agent (solely with respect to the Existing RBL Adequate Protection

Liens), and the Existing Second Lien Agent (solely with respect to the Existing Second Lien

Adequate Protection Liens) may, each in their sole discretion, enter into and file, as applicable,

financing statements, mortgages, security agreements, notices of Liens, and other similar

documents, and is hereby granted relief from the automatic stay of section 362 of the Bankruptcy

Code in order to do so, and all such financing statements, mortgages, security agreements, notices,

and other agreements or documents shall be deemed to have been entered into, filed, or recorded

as of the Petition Date. The applicable Debtors shall execute and deliver to the DIP Agent, the

Existing RBL Agent and/or the Existing Second Lien Agent, as applicable, all such financing

statements, mortgages, notices, and other documents as such parties may reasonably request to

evidence and confirm the contemplated validity, perfection, and priority of the DIP Liens, the

Existing RBL Adequate Protection Liens, and the Second Lien Adequate Protection Liens as

applicable, granted pursuant hereto. Without limiting the foregoing, each of the DIP Agent, the

Existing RBL Agent, and the Existing Second Lien Agent may, in its discretion, file a photocopy

of this Interim Order as a financing statement with any recording officer designated to file

financing statements or with any registry of deeds or similar office in any jurisdiction in which

any Debtor has real or personal property, and in such event, the subject filing or recording officer

shall be authorized and hereby is directed to file or record such copy of this Interim Order. Subject

to the entry of the Final Order, any provision of any lease, loan document, easement, use



                                                 49
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 949 of 1298



agreement, proffer, covenant, license, contract, organizational document, or other instrument or

agreement that requires the payment of any fees or other monetary obligations to any governmental

entity or non-governmental entity in order for the Debtors to pledge, grant, mortgage, sell, assign,

or otherwise transfer any fee or leasehold interest or the proceeds thereof or other DIP Collateral

is and shall be deemed to be inconsistent with the provisions of the Bankruptcy Code, and shall

have no force or effect with respect to the Liens on such leasehold interests or other applicable

DIP Collateral or the proceeds of any assignment and/or sale thereof by any Debtor, in favor of

the DIP Secured Parties in accordance with the terms of the DIP Loan Documents and this Interim

Order or in favor of the Existing Secured Parties in accordance with this Interim Order. To the

extent that the Existing RBL Agent is the secured party under any security agreement, mortgage,

leasehold mortgage, landlord waiver, financing statement, or account control agreements, listed as

loss payee or additional insured under any of the Debtors’ insurance policies, or is the secured

party under any of the Existing RBL Loan Documents, the DIP Agent shall also be deemed to be

the secured party under such account control agreements, loss payee or additional insured under

the Debtors’ insurance policies, and the secured party under each such Existing RBL Loan

Document, shall have all rights and powers attendant to that position (including rights of

enforcement), and shall act in that capacity and distribute any proceeds recovered or received first,

for the benefit of the DIP Secured Parties in accordance with the DIP Loan Documents and second,

subsequent to Payment in Full of all DIP Obligations, for the benefit of the Existing RBL Secured

Parties. The Existing RBL Agent shall serve as agent for the DIP Agent for purposes of perfecting

the DIP Agent’s Liens on all DIP Collateral that, without giving effect to the Bankruptcy Code

and this Interim Order, is of a type such that perfection of a Lien therein may be accomplished

only by possession or control by a secured party.



                                                 50
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 950 of 1298



         6.         Reservation of Certain Third Party Rights and Bar of Challenges and Claims.

The Debtors’ DIP Stipulations shall be binding upon the Debtors, their estates, and each other

party in interest, including the Committee, in all circumstances upon entry of this Interim Order.

The Debtors’ Existing RBL Stipulations and the Debtors’ Existing Second Lien Stipulations shall

be binding upon each party in interest (other than the Debtors), including the Committee, if any,

and any chapter 11 trustee (or if the Cases are converted to cases under chapter 7 prior to the

expiration of the Challenge Period (as defined below), the chapter 7 trustee in such Successor

Case), except to the extent and only to the extent such party in interest with standing first,

commences, by the earlier of (x) forty-five (45) calendar days after the Petition Date, (y) with

respect to any Committee, within the earlier of (i) sixty (60) calendar days of the formation of any

Committee and (ii) seventy-five (75) days from the Petition Date, which in each case shall be

referred to as the “Challenge Period,” and the date that is the next calendar day after the

termination of the Challenge Period in the event that either (i) no Challenge (as defined below) is

properly raised during the Challenge Period or (ii) with respect only to those parties who properly

file a Challenge, such Challenge is fully and finally adjudicated, shall be referred to as the

“Challenge Period Termination Date”), (A) a contested matter or adversary proceeding

challenging or otherwise objecting to the admissions, stipulations, findings, or releases included

in the Debtors’ Existing RBL Stipulations and/or the Debtors’ Existing Second Lien Stipulations,

as applicable, or (B) a contested matter or adversary proceeding against any or all of the Existing

RBL Secured Parties and/or the Existing Second Lien Secured Parties, as applicable, in connection

with or related to the Existing RBL Obligations and/or the Existing Second Lien Obligations, as

applicable, or the actions or inactions of any of the Existing RBL Secured Parties and/or the

Existing Second Lien Secured Parties, as applicable, arising out of or related to the Existing RBL



                                                 51
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 951 of 1298



Obligations and/or the Existing Second Lien Obligations, as applicable, the Existing RBL Loan

Documents and/or the Existing Second Lien Loan Documents, as applicable, including any claim

against any or all of the Existing RBL Secured Parties and/or the Existing Second Lien Secured

Parties, as applicable, in the nature of a “lender liability” cause of action, setoff, counterclaim, or

defense to the Existing RBL Obligations and/or the Existing Second Lien Obligations, as

applicable (including those under section 506, 544, 547, 548, 549, 550, and/or 552 of the

Bankruptcy Code or by way of suit against any of the Existing RBL Secured Parties and/or any of

the Existing Second Lien Secured Parties, as applicable) (clauses (A) and (B) collectively, the

“Challenges” and, each individually, a “Challenge”), and second, obtains a final, non-appealable

order in favor of such party in interest sustaining any such Challenge in any such timely-filed

contested matter, adversary proceeding, or other action (any such Challenge timely brought for

which such a final and non-appealable order is so obtained, a “Successful Challenge”). If a

chapter 7 trustee or a chapter 11 trustee is appointed or elected during the Challenge Period, then

the Challenge Period Termination Date with respect to such trustee only, shall be the later of (i) the

last day of the Challenge Period and (ii) the date that is twenty (20) days after the date on which

such trustee is appointed or elected. Except as otherwise expressly provided herein, from and after

the Challenge Period Termination Date and for all purposes in these Cases and any Successor

Cases (and after the dismissal of these Cases or any Successor Cases), (i) all payments made to or

for the benefit of the Existing RBL Secured Parties and/or the Existing Second Lien Secured

Parties, as applicable, pursuant to, or otherwise authorized by, this Interim Order (whether made

prior to, on, or after the Petition Date) shall be indefeasible and not be subject to counterclaim, set-

off, subordination, recharacterization, defense, disallowance, recovery, or avoidance, (ii) any and

all such Challenges by any party in interest shall be deemed to be forever released, waived, and



                                                  52
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 952 of 1298



barred, (iii) all of the Existing RBL Obligations and/or the Existing Second Lien Obligations, as

applicable, shall be deemed to be fully allowed claims within the meaning of section 506 of the

Bankruptcy Code (which claims and Liens shall have been deemed satisfied to the extent the

Existing RBL Obligations are converted into Refinancing DIP Obligations as provided herein),

and (iv) the Debtors’ Existing RBL Stipulations and/or the Debtors’ Existing Second Lien

Stipulations, as applicable, including the release provisions therein, shall be binding on all parties

in interest in these Cases or any Successor Cases, including any Committee or chapter 11 or

chapter 7 trustee. Notwithstanding the foregoing, to the extent any Challenge is timely asserted,

the Debtors’ Existing RBL Stipulations and/or the Debtors’ Existing Second Lien Stipulations, as

applicable, and the other provisions in clauses (i) through (iv) in the immediately preceding

sentence shall nonetheless remain binding and preclusive on any Committee and on any other party

in interest from and after the Challenge Period Termination Date, except to the extent that such

Debtors’ Existing RBL Stipulations and/or the Debtors’ Existing Second Lien Stipulations, as

applicable, or the other provisions in clauses (i) through (iv) of the immediately preceding sentence

were expressly challenged in such Challenge and such Challenge becomes a Successful Challenge.

The Challenge Period may be extended only with the written consent of the Existing RBL Agent

in its sole discretion with respect to Challenges made in connection with the Existing RBL

Obligations, and only with the written consent of the Existing Second Lien Agent in its sole

discretion (at the direction of the Existing Second Lien Lenders in accordance with the Existing

Second Lien Credit Agreement) with respect to Challenges made in connection with the Existing

Second Lien Obligations. Notwithstanding any provision to the contrary herein, nothing in this

Interim Order shall be construed to grant standing on or authority to any party in interest, including

any Committee, to pursue or bring any cause of action, including any Challenge, on behalf of the



                                                 53
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 953 of 1298



Debtors or their Debtors’ estates. The failure of any party in interest, including any Committee,

to obtain an order of this Court prior to the Challenge Period Termination Date granting standing

to bring any Challenge on behalf of the Debtors’ estates shall not be a defense to failing to

commence a Challenge prior to the Challenge Period Termination Date as required under this

paragraph 6 or to require or permit an extension of the Challenge Period Termination Date. For

the avoidance of doubt, as to the Debtors, upon entry of this Interim Order, all Challenges, and any

right to assert any Challenge, are hereby irrevocably waived and relinquished as of the Petition

Date, and the Debtors’ Existing RBL Stipulations and/or the Debtors’ Existing Second Lien

Stipulations, as applicable, shall be binding in all respects on the Debtors irrespective of the filing

of any Challenge.

         7.         Carve-Out.

                    (a)   Carve-Out. As used in this Interim Order, the “Carve-Out” means the sum

of (i) all fees required to be paid to the Clerk of the Court and to the Office of the United States

Trustee under section 1930(a) of title 28 of the United States Code plus interest at the statutory

rate (without regard to the notice set forth in (iii) below); (ii) all reasonable fees and expenses up

to $50,000 incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard to

the notice set forth in (iii) below); (iii) to the extent allowed at any time, whether by interim order,

procedural order, or otherwise, all unpaid fees and expenses (the “Allowed Professional Fees”)

incurred or accrued by persons or firms retained by the Debtors pursuant to section 327, 328, or

363 of the Bankruptcy Code (the “Debtor Professionals”) and any Committee pursuant to

section 328 or 1103 of the Bankruptcy Code (the “Committee Professionals” and, together with

the Debtor Professionals, the “Professional Persons”) at any time before or on the first business

day following the day on which a Carve-Out Trigger Notice (as defined below) is given by the



                                                  54
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 954 of 1298



DIP Agent to the Debtors with a copy to counsel to the Committee (the day on which a Carve-Out

Trigger Notice is so given, the “Trigger Notice Date”); and (iv) Allowed Professional Fees of

Professional Persons in an aggregate amount not to exceed $2,750,000 incurred after the first

business day following the Trigger Notice Date, to the extent allowed at any time, whether by

interim order, procedural order, or otherwise (the amount set forth in this clause (iv) being the

“Carve-Out Cap”). Such Carve-Out Cap may be incurred on behalf of the Debtor Professionals

in an amount not to exceed $2,500,000 and on behalf of any Committee Professionals in an amount

not to exceed $250,000 (other than any such fees and disbursements incurred in connection with

the initiation or prosecution of any claims, causes of action, adversary proceedings or other

litigation against the agents or lenders under the Existing RBL Credit Facility, the Existing Second

Lien Credit Facility, or the DIP Facility). For purposes of the foregoing, “Carve-Out Trigger

Notice” shall mean a written notice delivered by the DIP Agent to the Debtors and their counsel,

the Existing Second Lien Secured Parties and their counsel, the U.S. Trustee, and lead counsel to

any Committee, which notice may be delivered following the occurrence and during the

continuation of an Event of Default (as defined in the DIP Credit Agreement) expressly stating

that the Carve-Out Cap is invoked. No portion of the Carve-Out, any cash collateral or proceeds

of the DIP Facility may be used for or in connection with (i) preventing, hindering or delaying the

DIP Agent’s or other DIP Secured Parties’ enforcement or realization upon the DIP Collateral

once an Event of Default has occurred and is continuing, (ii) using or seeking to use Cash Collateral

or selling or otherwise disposing of the DIP Collateral without the consent of the Required DIP

Lenders (as defined in the DIP Credit Agreement), (iii) using or seeking to use any insurance

proceeds related to the DIP Collateral without the consent of the DIP Agent or (iv) incurring

indebtedness other than the DIP Facility or in accordance with the DIP Budget; provided, that, the



                                                 55
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 955 of 1298



Debtors shall be permitted to use the proceeds of the DIP Facility or Cash Collateral as necessary

to contest an Event of Default alleged by the DIP Agent or any DIP Lender; and provided, further

that a Committee may incur up to $50,000 in the aggregate in investigating the Existing RBL

Credit Facility, Existing RBL Liens, Existing Second Lien Credit Facility or Existing Second Liens

to the extent such Committee brings any Challenge before the Challenge Period Termination Date.

For the avoidance of doubt, nothing contained herein shall be deemed a waiver of the any party’s

right to object to any fees of the Professional Persons.

                    (b)   Payment of Allowed Professional Fees Prior to Trigger Notice Date. Any

payment or reimbursement made prior to the occurrence of the Trigger Notice Date in respect of

any Allowed Professional Fees shall not reduce the Carve-Out. Prior to the occurrence of the

Trigger Notice Date, the Debtors shall be permitted to pay allowed fees and expenses of the Debtor

Professionals and the Committee Professionals subject to this Interim Order, the Bankruptcy Code,

the Bankruptcy Rules, the Local Rules, and any interim compensation procedures order entered

by this Court.

                    (c)   No Direct Obligation to Pay Professional Fees; No Waiver of Right to

Object to Fees. None of the DIP Secured Parties, the Existing RBL Secured Parties, or the Existing

Second Lien Secured Parties shall be responsible for the payment or reimbursement of any fees or

disbursements of any Professional Person incurred in connection with the Cases or any successor

cases under any chapter of the Bankruptcy Code. Nothing in this Interim Order or otherwise shall

be construed to obligate any DIP Secured Party, any Existing RBL Secured Party, or any Existing

Second Lien Secured Party in any way, to pay compensation to, or to reimburse expenses of, any

Professional Person or to guarantee that the Debtors have sufficient funds to pay such

compensation or reimbursement. Nothing herein shall be construed as consent to the allowance



                                                 56
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 956 of 1298



of any professional fees or expenses of any of the Debtors, the Committee, any other official or

unofficial committee in these Cases or any Successor Cases, or of any person or entity, or shall

affect the right of any party to object to the allowance and payment of any such fees and expenses.

                    (d)    Funding of Carve-Out a DIP Obligation. Any funding of the Carve-Out

shall be added to, and made a part of, the DIP Obligations secured by the DIP Collateral and shall

be otherwise entitled to the protections granted under this Interim Order, the DIP Loan Documents,

the Bankruptcy Code, and applicable law.

         8.         Waiver of 506(c) Claims. Subject to the entry of the Final Order, as a further

condition of (i) the DIP Facility and any obligation of the DIP Secured Parties to make credit

extensions pursuant to the DIP Loan Documents (and the consent of the DIP Secured Parties and

the Existing Secured Parties to the payment of the Carve-Out to the extent provided herein) and

(ii) the Debtors’ use of Cash Collateral pursuant to this Interim Order and a Final Order, (a) no

costs or expenses of administration of the Cases or any Successor Cases shall be charged against

or recovered from or against any or all of the DIP Secured Parties and/or the Existing Secured

Parties, the Existing Collateral, the DIP Collateral, and the Cash Collateral, in each case pursuant

to section 506(c) of the Bankruptcy Code or otherwise, without the prior written consent of the

DIP Agent, the Existing RBL Agent, and the Existing Required Second Lien Lenders, (b) no such

consent shall be implied from any other action, inaction, or acquiescence of any or all of the DIP

Secured Parties and the Existing Secured Parties, and (c) the exercise prior to the entry of the Final

Order of any rights under section 506(c) of the Bankruptcy Code or otherwise to charge any costs

or expense of administration of the Cases or any Successor Cases from or against the Existing

RBL Secured Parties or their Existing RBL Liens on or other interests in any or all of the DIP

Collateral, the Existing RBL Collateral, and the Cash Collateral, or the Existing Second Lien



                                                  57
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 957 of 1298



Secured Parties or their Existing Second Liens on or other interests in any or all of the DIP

Collateral, the Existing Second Lien Collateral, and the Cash Collateral, shall not impair and shall

be subject to, and junior to, the DIP Liens on and the DIP Secured Parties’ other interests in the

DIP Collateral, the Existing Collateral, and the Cash Collateral and the other DIP Protections

accorded the DIP Secured Parties.

         9.         After-Acquired Property. Except as otherwise expressly provided in this Interim

Order, pursuant to section 552(a) of the Bankruptcy Code, all property acquired by the Debtors on

or after the Petition Date is not, and shall not be, subject to any Lien of any person or entity

resulting from any security agreement entered into by the Debtors prior to the Petition Date, except

to the extent that such property constitutes proceeds of property of the Debtors that is subject to a

valid, enforceable, perfected, and unavoidable Lien as of the Petition Date (or a valid, enforceable,

and unavoidable Lien that is perfected subsequent to the Petition Date solely to the extent permitted

by section 546(b) of the Bankruptcy Code) that is not subject to subordination or avoidance under

the Bankruptcy Code or other provisions or principles of applicable law. If the Debtors engage in

any “land swap” transactions, the DIP Liens, Existing RBL Liens, Existing RBL Adequate

Protection Liens, Existing Second Liens, and Second Lien Adequate Protection Liens shall attach

to assets acquired in such “land swap” transactions as proceeds of property subject to such Liens.

         10.        Protection of DIP Secured Parties’ and Existing RBL Secured Parties’ Rights.

Unless the requisite DIP Secured Parties under the DIP Loan Documents and the Secured Swap

Agreements and the requisite Existing RBL Secured Parties under the Existing RBL Loan

Documents shall have provided their prior written consent or all DIP Obligations and Existing

RBL Obligations have been Paid in Full, there shall not be entered in any of these Cases or any

Successor Cases any order (including any order confirming any plan of reorganization or



                                                   58
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 958 of 1298



liquidation) that authorizes any of the following: (i) the obtaining of credit or the incurring of

indebtedness that is secured by a security, mortgage, or collateral interest or other Lien on all or

any portion of the DIP Collateral or Existing RBL Collateral and/or that is entitled to

administrative priority status, other than the Carve-Out, in each case that is superior to or pari

passu with the DIP Liens, the DIP Superpriority Claims, the Existing RBL Liens, the Existing

Prior Liens, the Existing RBL Adequate Protection Liens, the Existing RBL Adequate Protection

Superpriority Claims, and/or the other DIP Protections; (ii) the use of Cash Collateral for any

purpose other than to Pay in Full the DIP Obligations and the Existing RBL Obligations or as

otherwise permitted in the DIP Loan Documents and this Interim Order, (iii) the return of goods

pursuant to section 546(h) of the Bankruptcy Code (or other return of goods on account of any

prepetition indebtedness) to any creditor of any Debtor, or (iv) any material modification of any

of the DIP Secured Parties’ or the Existing RBL Secured Parties’ rights under this Interim Order,

the DIP Loan Documents, or the Existing RBL Loan Documents with respect to any DIP

Obligations.

         11.        Proceeds of Subsequent Financing.        Without limiting the provisions and

protections of the Carve-Out and paragraph 10 above, if at any time prior to the Payment in Full

of all the DIP Obligations (including subsequent to the confirmation of any chapter 11 plan or

plans with respect to any of the Debtors), the Debtors’ estates, any trustee, any examiner with

enlarged powers, or any responsible officer subsequently appointed shall obtain credit or incur

debt pursuant to section 364(b), 364(c), 364(d), or any other provision of the Bankruptcy Code in

violation of this Interim Order or the DIP Loan Documents, then all of the cash proceeds derived

from such credit or debt and all Cash Collateral shall immediately be turned over to the DIP Agent

for application to the DIP Obligations until Paid in Full.



                                                 59
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 959 of 1298



         12.        Cash Collection. From and after the date of the entry of this Interim Order, all

collections and proceeds of any DIP Collateral or Existing RBL Collateral or services provided by

any Debtor and all Cash Collateral that shall at any time come into the possession, custody, or

control of any Debtor, or to which any Debtor is now or shall become entitled at any time, shall be

promptly deposited in the same lock-box and/or deposit accounts into which the collections and

proceeds of the Existing RBL Collateral (the “Existing Collateral Accounts”) were deposited

under the Existing RBL Loan Documents (or in such other accounts of the Debtors as are

designated by the DIP Agent from time to time) (collectively, the “Cash Collection Accounts”),

which accounts shall be subject to the sole dominion and control of the DIP Agent and the Existing

RBL Agent (and the funds in such accounts may be used by the Debtors to the extent provided in

this Interim Order and the DIP Loan Documents). Upon the direction of the DIP Agent or,

following Payment in Full of the DIP Obligations, the Existing RBL Agent, at any time after the

occurrence of a Termination Event and subject in all instances to the provisions of paragraph 7

and paragraph 15, all proceeds in the Cash Collection Accounts shall be remitted to the DIP Agent

for application to the DIP Obligations until Payment in Full, and then to the Existing RBL Agent

for application to the Existing RBL Adequate Protection Claims until Payment in Full of such

claims. The Debtors are authorized to incur obligations and liabilities for treasury, depositary, or

cash management services, including overnight overdraft services, controlled disbursement,

automated clearinghouse transactions, return items, overdrafts, and interstate depository network

services provided on a postpetition basis by any financial institution at which any Cash Collection

Account is maintained; provided, however, that, except to the extent otherwise required by this

Court, nothing herein shall require any DIP Secured Party or Existing RBL Secured Party to incur

any overdrafts or provide any such services or functions to the Debtors.



                                                   60
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 960 of 1298



         13.        Disposition of DIP Collateral; Credit Bid.

                    (a)    Unless the DIP Obligations and the Existing RBL Obligations are Paid in

Full upon the closing of a sale or other disposition of the DIP Collateral or Existing RBL Collateral,

the Debtors shall not sell, transfer, lease, encumber, or otherwise dispose of any portion of the DIP

Collateral or any Existing RBL Collateral (or enter into any binding agreement to do so) (other

than the sale of crude oil, natural gas, or other hydrocarbons in the ordinary course of business

with respect to recurring revenues) without the prior written consent of the DIP Agent and, solely

with respect to the Existing RBL Collateral, the Existing RBL Agent (and no such consent shall

be implied from any other action, inaction, or acquiescence by any DIP Secured Party or Existing

RBL Secured Party or any order of this Court), except as permitted in the DIP Loan Documents

and/or the Existing RBL Loan Documents, as applicable, and this Interim Order. Except to the

extent otherwise expressly provided in the DIP Loan Documents, all proceeds from the sale,

transfer, lease, encumbrance, or other disposition of any DIP Collateral (other than the sale of

crude oil, natural gas, or other hydrocarbons in the ordinary course of business) shall be remitted

to the DIP Agent for application to the DIP Obligations until such DIP Obligations are Paid in Full

in accordance with the terms of this Interim Order and the DIP Loan Documents, and then to the

Existing RBL Agent for application to the Existing RBL Adequate Protection Claims until

Payment in Full of such claims. In addition, the Debtors are authorized and directed to enter into

such blocked account agreements (with cash dominion, if the DIP Agent so elects) with the DIP

Agent and such financial institutions as the DIP Agent may require, and, if it so elects, the DIP

Agent shall be entitled to enjoy the benefit of all control agreements to which the Existing RBL

Agent is a party without the need to enter into new blocked account agreements.




                                                  61
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 961 of 1298



                    (b)   Subject to any Successful Challenge and the Intercreditor Agreement, (i) so

long as the DIP Obligations have been or will be repaid in full in cash, the Existing RBL Agent

(or one or more of its designees, affiliates, or assignees) shall have the right to credit bid up to the

full amount of any Existing RBL Obligations in any sale of the Existing RBL Collateral (or any

DIP Collateral subject to any Existing RBL Adequate Protection Liens) under or pursuant to

(A) section 363 of the Bankruptcy Code, (B) any plan of reorganization or plan of liquidation

under section 1129 of the Bankruptcy Code to the extent any sale contemplated thereunder does

not result in Payment in Full of all of the DIP Obligations on the effective date of such plan, or

(C) section 725 of the Bankruptcy Code and (ii) so long as the DIP Obligations and the Existing

RBL Obligations have been or will be repaid in full in cash, the Existing Second Lien Agent (or

one or more of its designees, affiliates, or assignees) shall have the right to credit bid up to the full

amount of any Existing Second Lien Obligations in any sale of the Existing Second Lien Collateral

(or any DIP Collateral subject to any Second Lien Adequate Protection Liens) under or pursuant

to (A) section 363 of the Bankruptcy Code, (B) any plan of reorganization or plan of liquidation

under section 1129 of the Bankruptcy Code to the extent any sale contemplated thereunder does

not result in Payment in Full of all of the DIP Obligations on the effective date of such plan, or

(iii) section 725 of the Bankruptcy Code; provided, however, that any credit bid by the Existing

Second Lien Agent (on behalf of the Existing Second Lien Secured Parties) shall include a

sufficient cash purchase price to Pay in Full the DIP Obligations and the Existing RBL Obligations

on the closing date of any such sale or otherwise satisfy the requirements of the Intercreditor

Agreement. The Debtors, on behalf of themselves and their estates, stipulate and agree that (i) any

sale of all or part of the Existing RBL Collateral (or any DIP Collateral subject to any Existing

RBL Adequate Protection Liens) that does not include the right to credit bid up to the full amount



                                                   62
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 962 of 1298



of the Existing RBL Obligations would mean that the Existing RBL Agent and the other Existing

RBL Secured Parties will not receive the indubitable equivalent of their claims and interests, and

(ii) any sale of all or part of the Existing Second Lien Collateral (or any DIP Collateral subject to

the Existing Second Lien Adequate Protection Liens) that does not include the right to credit bid

up to the full amount of the Existing Second Lien Obligations, subject to the Intercreditor

Agreement, would mean that the Existing Second Lien Agent and the other Existing Second Lien

Secured Parties will not receive the indubitable equivalent of their claims and interests. The DIP

Agent (or one or more of its designees, affiliates, or assignees) shall have the unqualified right to

credit bid any or all of the DIP Obligations under or pursuant to (i) section 363 of the Bankruptcy

Code, (ii) any plan of reorganization or plan of liquidation under section 1129 of the Bankruptcy

Code, or (iii) section 725 of the Bankruptcy Code. If the DIP Agent, the Existing RBL Agent, or

the Existing Second Lien Agent or their respective designees, affiliates, or assignees make a credit

bid in connection with any auction or other sale process relating to the sale or other disposition of

any DIP Collateral, Existing RBL Collateral, or Existing Second Lien Collateral then for purposes

of such auction or sale process or any applicable order of this Court, the DIP Agent, the Existing

RBL Agent, and/or the Existing Second Lien Agent shall be automatically deemed to be a qualified

bidder and its bid shall be automatically deemed to constitute a qualified bid, regardless of whether

the qualified bidder or qualified bid requirements are satisfied.

         14.        Termination Events. The following shall constitute a termination event under this

Interim Order, the DIP Loan Documents and the Secured Swap Agreements unless waived in

writing by each of the DIP Agent and the Existing RBL Agent (each, a “Termination Event”):

                    (a)    The occurrence of an “Event of Default” under the DIP Credit Agreement,

as set forth therein (a “DIP Default Termination Event”), including, for avoidance of doubt, the



                                                   63
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 963 of 1298



failure to obtain entry of the Final Order, in form and substance acceptable to the DIP Secured

Parties and the Existing RBL Agent, on or before the date that is thirty-five (35) days following

entry of the Interim Order.

                    (b)   Any other breach, default, or other violation by any of the Debtors of the

terms and provisions of this Interim Order.

                    (c)   The Debtors’ failure to (i) enter into a restructuring support agreement (the

“RSA”) in form and substance acceptable to the DIP Lenders and the Existing RBL Lenders by

the date that is no later than 45 days after the Petition Date, and (ii) if required as a term of such

RSA and not waived, (x) file a motion seeking approval to enter into the RSA by the date that is

no later than 30 days after the Petition Date and (y) obtain an order from the Bankruptcy Court

authorizing the entry into the RSA by the date that is no later than 60 days after the Petition Date.

                    (d)   The Debtors’ failure to file a chapter 11 plan (the “Plan”) and a disclosure

statement for the Plan (the “Disclosure Statement”) that provides for Payment in Full of the DIP

Obligations and the Existing RBL Obligations in accordance with the RSA, or, is otherwise in

form and substance reasonably acceptable to the Required DIP Lenders, or, after the DIP

Obligations have been Paid in Full, the “Majority Lenders” under the Existing RBL Credit

Agreement, in each case, by the date that is no later than 150 days after the Petition Date.

                    (e)   The Disclosure Statement not being approved by the Bankruptcy Court by

the date that is no later than 180 days after the Petition Date.

                    (f)   The Bankruptcy Court not entering an order confirming the Plan by the date

that is no later than 210 days after the Petition Date; provided, that, the DIP Agent with the consent

of the requisite DIP Lenders, or, after Payment in Full of the DIP Obligations, the Existing RBL

Agent with the consent of the requisite Existing RBL Lenders under the Existing RBL Credit



                                                   64
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 964 of 1298



Agreement, may extend the time by which the Debtors may satisfy the milestones described in

provisions (c)-(f) (together, the “Chapter 11 Milestones”) without further order of this Court.

         15.        Rights and Remedies upon Termination Event.

                    (a)   Subject to the provisions of this paragraph 15, immediately upon the

occurrence and continuation of a Termination Event, the DIP Agent may exercise all rights and

remedies under this Interim Order, the DIP Loan Documents, and/or applicable non-bankruptcy

law, including the right to (A) declare all DIP Obligations to be immediately due and payable,

(B) declare the termination, reduction, or restriction of any further commitment to extend credit to

the Debtors, to the extent any such commitment remains, and/or (C) terminate the DIP Facility and

any other DIP Loan Documents as to any future liability or obligation of the DIP Agent and the

other DIP Secured Parties, but without affecting any of the DIP Obligations or the DIP Liens

securing the DIP Obligations.

                    (b)   Subject to the provisions of this paragraph 15, immediately upon the

occurrence and continuation of a Termination Event, the DIP Agent or the Existing RBL Agent

may declare a termination, reduction, or restriction on the ability of the Debtors to use any Cash

Collateral (any such declaration under any of clauses 15(a) or 15(b) shall be made to the respective

lead counsel to the Debtors, counsel to any Committee, counsel to the Existing Second Lien

Secured Parties, and the United States Trustee, and shall be referred to herein as a “Termination

Declaration” and the date that is the earliest to occur of any such Termination Declaration being

herein referred to as the “Termination”).

                    (c)   Upon the making of a Termination Declaration, the Debtors and all parties

in interest shall have five (5) Business Days to seek an emergency hearing (the “Termination

Hearing Period”) before this Court for the sole purpose of contesting whether a Termination



                                                  65
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 965 of 1298



Event has occurred, and section 105 of the Bankruptcy Code may not be invoked by the Debtors,

the Committee, or any other party in interest in an effort to restrict or preclude any DIP Secured

Party and/or Existing Secured Party from exercising any rights or remedies set forth in this Interim

Order, the DIP Loan Documents, or the Existing RBL Loan Documents. During the Termination

Hearing Period, the Debtors may not use Cash Collateral or any amounts previously or thereafter

advanced under the DIP Facility except in accordance with the DIP Budget (subject to the

Permitted Variances); provided, that, if the Termination Hearing Period ends prior to the

occurrence of the hearing contemplated thereby, for the period between the last day of the

Termination Hearing Period and the day of such hearing, the Debtors may not use Cash Collateral,

request any additional Borrowings (as defined in the DIP Credit Agreement) or use any amounts

previously advanced under the DIP Facility.

                    (d)   Subject in all respects to the Carve-Out, following the conclusion of the

Termination Hearing Period (unless prior to such time this Court determines that a Termination

Event has not occurred and/or is not continuing), (i) the DIP Agent is hereby granted relief from

the automatic stay, without further notice, hearing, motion, order, or other action of any kind, to

foreclose on, or otherwise enforce and realize on, its DIP Liens on all or any portion of the DIP

Collateral, including by collecting accounts receivable and applying the proceeds thereof to the

DIP Obligations or Existing Secured Party Adequate Protection and by occupying the Debtors’

premises to sell or otherwise dispose of the DIP Collateral and (ii) each Secured Swap Party is

hereby granted relief from the automatic stay, without further notice, hearing, motion, order, or

other action of any kind, to exercise all rights under any Secured Swap Agreement (including,

without limitation, the suspension, termination, liquidation, withholding of performance, or

acceleration thereof, and the setoff, netting, and application of any payment, settlement payment,



                                                  66
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 966 of 1298



termination values, termination payments, and any other amounts that such Secured Swap Party

would be entitled to receive from or otherwise be obligated to pay to any Debtor under any Secured

Swap Agreement in accordance with the terms of each such Secured Swap Agreement).

                    (e)   Subject in all respects to the Carve-Out, upon the effectiveness of any relief

from the automatic stay with respect to the DIP Facility pursuant to paragraph 15(d) hereof, the

Existing RBL Agent shall have relief from the automatic stay as against the Existing RBL

Collateral to the same extent as the DIP Agent, and without further notice, hearing, motion, order,

or other action of any kind, to foreclose on, or otherwise enforce and realize on its Existing RBL

Liens and the Existing RBL Adequate Protection Liens on, all or any portion of the Existing RBL

Collateral (including by collecting accounts receivable and applying the proceeds thereof to the

Existing RBL Obligations, and by occupying the Debtors’ premises to sell or otherwise dispose of

the Existing RBL Collateral) or otherwise exercise remedies against the Existing RBL Collateral

permitted by this Interim Order, the Existing RBL Loan Documents, and/or applicable non-

bankruptcy law; provided, however, that any such foreclosure or other enforcement by the Existing

RBL Agent of any Existing RBL Liens or any Existing RBL Adequate Protection Liens or any

other such exercise of remedies by the Existing RBL Agent against the Existing RBL Collateral

shall not interfere with or otherwise be inconsistent with any foreclosure or other enforcement by

the DIP Agent of any DIP Liens or other DIP Protections or any other exercise of remedies by the

DIP Agent, and any proceeds received by the Existing RBL Agent in connection with such

foreclosure, enforcement, or other exercise of remedies shall be turned over to the DIP Agent for

application to the DIP Obligations until Paid in Full.

                    (f)   Subject to the provisions of paragraphs 6 and 15(c) hereof, and subject to

the Carve-Out, the Existing Prior Liens, and the terms of the Intercreditor Agreement, all proceeds



                                                    67
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 967 of 1298



realized in connection with the exercise of the rights and remedies of the DIP Secured Parties or

the Existing RBL Secured Parties shall be turned over first to the DIP Agent for application to the

DIP Obligations under, and in accordance with the provisions of, the DIP Loan Documents and

this Interim Order (which provides, first, for application to the outstanding New Money Loans,

and then, to the Refinanced Loans) until Payment in Full of all of the DIP Obligations and then to

the Existing RBL Agent for application to the Existing RBL Obligations under, and in accordance

with the provisions of, the Existing RBL Loan Documents and this Interim Order until Payment

in full of the Existing RBL Obligations and then to the Existing Second Lien Agent for application

to the Existing Second Lien Obligations under, and in accordance with the provisions of, the

Existing Second Lien Loan Documents and this Interim Order until Payment in Full of the Existing

Second Lien Obligations.

         16.        Restriction on Use of Proceeds. Notwithstanding anything herein to the contrary,

no loans and/or proceeds from the DIP Facility, DIP Collateral, Cash Collateral (including any

retainer held by any professionals for the below-referenced parties), Existing RBL Collateral,

Existing Second Lien Collateral, or any portion of the Carve-Out may be used by (a) any Debtor,

Committee, or trustee or other estate representative appointed in the Cases or any Successor Cases,

or any other person, party, or entity (including any of the Debtor Professionals, the Committee

Professionals, or the members of any Committee (“Committee Members”)) to investigate or

prosecute any Challenge (including any litigation or other action) in connection with the value of

the DIP Collateral, the Existing RBL Collateral, or the Existing Second Lien Collateral (or to pay

any professional fees and disbursements incurred in connection therewith) at any time; or (b) any

Debtor, any Committee, or any trustee or other estate representative appointed in the Cases or any

Successor Cases, or any other person, party, or entity (including any of the Debtor Professionals,



                                                   68
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 968 of 1298



the Committee Professionals, or the Committee Members) to (or to pay any professional fees and

disbursements incurred in connection therewith): (i) request authorization to obtain postpetition

loans or other financial accommodations pursuant to section 364(c) or 364(d) of the Bankruptcy

Code, or otherwise, other than from the DIP Secured Parties, or to seek any modification to this

Interim Order not approved by the DIP Agent (after having obtained the approval of the requisite

DIP Secured Parties under the DIP Credit Agreement) and, to the extent such modification would

affect the rights of any of the Existing RBL Secured Parties, the Existing RBL Agent (after

obtaining the approval of the requisite Existing RBL Secured Parties under the Existing RBL

Credit Agreement); (ii) investigate (except as set forth below), assert, join, commence, support, or

prosecute any action for any claim, counterclaim, action, proceeding, application, motion,

objection, defense, or other contested matter seeking any order, judgment, determination, or

similar relief against, or adverse to the interests of, in any capacity, any or all of the DIP Secured

Parties, the Existing RBL Secured Parties, the Existing Second Lien Secured Parties, their

respective affiliates, assigns, or successors and the respective officers, directors, employees,

agents, attorneys, representatives, and other advisors of the foregoing, with respect to any

transaction, occurrence, omission, action, or other matter (including formal or informal discovery

proceedings in anticipation thereof), including (A) any Challenges and any Avoidance Actions or

other actions arising under chapter 5 of the Bankruptcy Code; (B) any action with respect to the

validity, enforceability, priority, and extent of the DIP Obligations, the Existing RBL Obligations

and/or the Existing Second Lien Obligations, or the validity, extent, and priority of the DIP Liens,

the Existing RBL Liens, the Existing RBL Adequate Protection Liens, the Existing Second Liens,

and/or the Existing Second Lien Adequate Protection Liens; (C) any action seeking to invalidate,

set aside, avoid, or subordinate, in whole or in part, the DIP Liens, the other DIP Protections, the



                                                 69
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 969 of 1298



Existing RBL Liens, the Existing RBL Adequate Protection Liens, the other Existing RBL

Adequate Protection, the Existing Second Liens, the Existing Second Lien Adequate Protection

Liens, or the other Existing Second Lien Adequate Protection; (D) any “lender liability” cause of

action; (E) except to contest in good faith the occurrence or continuance of any Termination Event

as permitted in paragraph 15, any action seeking, or having the effect of, preventing, hindering, or

otherwise delaying any or all of the DIP Secured Parties’, and, after the Payment in Full of the DIP

Obligations, the Existing RBL Secured Parties’, assertion, enforcement, or realization on the Cash

Collateral, the DIP Collateral, or the Existing RBL Collateral in accordance with the DIP Loan

Documents or the Existing RBL Loan Documents, as applicable, or this Interim Order); and/or

(F) any action seeking to modify any of the rights, remedies, priorities, privileges, protections, and

benefits granted to any or all of the DIP Secured Parties, the Existing RBL Secured Parties, and

the Existing Second Lien Secured Parties hereunder or under the DIP Loan Documents, the

Existing RBL Loan Documents, or the Existing Second Lien Loan Documents, as applicable, or

any payments made thereunder or in respect thereof; provided, however, that up to $50,000 in the

aggregate of the Carve-Out, any DIP Collateral, any Existing RBL Collateral, any Existing Second

Lien Collateral, any Cash Collateral, and proceeds of the DIP Facility may be used by the

Committee (to the extent such Committee is appointed) to investigate (but not to prosecute) the

claims and/or Liens of the Existing RBL Agent and the other Existing RBL Secured Parties under

the Existing RBL Loan Documents and the claims and/or Liens of the Existing Second Lien Agent

and the other Existing Second Lien Secured Parties under the Existing Second Lien Loan

Documents (but not the claims and/or Liens of the DIP Agent and the other DIP Secured Parties)

so long as such investigation occurs and any Challenge is brought within the Challenge Period;

provided, further, that the Debtors shall be permitted to use the proceeds of the DIP Facility or



                                                 70
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 970 of 1298



Cash Collateral as necessary to contest an Event of Default alleged by the DIP Agent or any DIP

Lender.; (iii) pay any fees or similar amounts to any person (other than the Existing RBL Secured

Parties) who has proposed or may propose to purchase interests in any of the Debtors without the

prior written consent of the DIP Agent and the Existing RBL Agent; (iv) use or seek to use any

insurance proceeds related to any DIP Collateral, any Existing RBL Adequate Protection

Collateral, any Existing RBL Collateral or any Cash Collateral without the consent of the DIP

Agent; (v) incur or seek to incur indebtedness other than the DIP Facility or in accordance with

the DIP Budget; (vi) use or seek to use Cash Collateral or (vii) sell or otherwise dispose of DIP

Collateral or Existing RBL Collateral, unless otherwise permitted hereby, without the prior written

consent of the DIP Agent and the Existing RBL Agent, as applicable.

         17.        Proofs of Claim. Neither the Existing RBL Secured Parties nor the Existing

Second Lien Secured Parties will be required to file proofs of claim in any of the Cases or

Successor Cases for any claim allowed herein. The Debtors’ Existing RBL Stipulations shall be

deemed to constitute a timely filed proof of claim for the Existing RBL Secured Parties in respect

of all Existing RBL Obligations and the Debtors’ Existing Second Lien Stipulations shall be

deemed to constitute a timely filed proof of claim for the Existing Second Lien Secured Parties in

respect of all Existing Second Lien Obligations. In addition, the Existing RBL Secured Parties,

the DIP Secured Parties, and the Existing Second Lien Secured Parties will not be required to file

any request for allowance and/or payment of any administrative expenses, and this Order shall be

deemed to constitute a timely filed request for allowance and/or payment of any Existing RBL

Obligations and Existing Second Lien Obligations constituting administrative expenses or any DIP

Obligations, as applicable. Notwithstanding any order entered by this Court in relation to the

establishment of a bar date in any of the Cases or Successor Cases to the contrary, each of the



                                                 71
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 971 of 1298



Existing RBL Agent, for the benefit of itself and the other Existing RBL Secured Parties, the

Existing Second Lien Agent, for the benefit of itself and the other Existing Second Lien Secured

Parties, and the DIP Agent, for the benefit of itself and the other DIP Secured Parties, is hereby

authorized and entitled, in its sole discretion, but not required, to file (and amend and/or

supplement, in its discretion) in each of the Cases or Successor Cases (i) in the case of Existing

RBL Agent, a proof of claim and/or aggregate proofs of claim in respect of any Existing RBL

Obligations, (ii) in the case of each of the Existing RBL Agent and the DIP Agent, a request or

aggregate requests for allowance and/or payment of any portion of the Existing RBL Obligations

constituting administrative expenses or any DIP Obligations, as applicable, and (iii) in the case of

the Existing Second Lien Agent, a proof of claim and/or aggregate proofs of claim in respect of

any Existing Second Lien Obligations. This paragraph 17 shall in all regards remain subject to the

Intercreditor Agreement.

         18.        Preservation of Rights Granted Under the Interim Order.

                    (a)   No Non-Consensual Modification or Extension of Interim Order. The

Debtors irrevocably waive any right to seek any amendment, modification, or extension of this

Interim Order (including through any chapter 11 plan of reorganization) without the prior written

consent of the DIP Agent and the Existing RBL Agent, and no such consent shall be implied by

any other action, inaction, or acquiescence of the DIP Secured Parties or any of the Existing RBL

Secured Parties. In the event any or all of the provisions of this Interim Order are hereafter

modified, amended, or vacated by a subsequent order of this Court or any other court, such

modification, amendment, or vacatur shall not affect the validity, perfection, priority, allowability,

enforceability, or non-avoidability of any advances, payments, or use of cash authorized or made

hereby or pursuant to the DIP Loan Documents or Secured Swap Agreements, or Lien, claim,



                                                 72
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 972 of 1298



priority, or other DIP Protections authorized or created hereby or pursuant to the DIP Loan

Documents or Secured Swap Agreements. Based on the findings set forth in this Interim Order

and in accordance with section 364(e) of the Bankruptcy Code, which is applicable to the DIP

Facility, in the event any or all of the provisions of this Interim Order are hereafter reversed,

modified, vacated, or stayed by a subsequent order of this Court or any other court, the DIP Secured

Parties and the Existing Secured Parties shall be entitled to the protections provided in

section 364(e) of the Bankruptcy Code, and notwithstanding any such reversal, modification,

vacatur, or stay, any use of Cash Collateral or any DIP Obligations or any DIP Protections

(including the Existing Secured Party Adequate Protection) incurred or granted by the Debtors

prior to the actual receipt of written notice by the DIP Agent, the Existing RBL Agent, or the

Existing Second Lien Agent, as applicable, of the effective date of such reversal, modification,

vacatur, or stay shall remain in full force and effect and be binding on all parties in interest and be

governed in all respects by the original provisions of this Interim Order (and shall maintain their

respective priorities as provided by this Interim Order), and the DIP Secured Parties, the Existing

RBL Secured Parties, and the Existing Second Lien Secured Parties shall be entitled to all of the

DIP Protections (including the Existing Secured Party Adequate Protection) and all other rights,

remedies, Liens, priorities, privileges, protections, and benefits granted pursuant to section 364(e)

of the Bankruptcy Code, this Interim Order, or the DIP Loan Documents.

                    (b)   Dismissal. If any order dismissing any of the Cases under section 1112 of

the Bankruptcy Code or otherwise is at any time entered, then notwithstanding any such dismissal,

(i) the DIP Protections (including the Existing Secured Party Adequate Protection) and all other

rights, remedies, Liens, priorities, privileges, protections, and benefits granted to any or all of the

DIP Secured Parties and the Existing Secured Parties, respectively, shall remain in full force and



                                                  73
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 973 of 1298



effect and be binding on all parties in interest and be governed in all respects by the provisions of

this Interim Order (and shall maintain their respective priorities as provided by this Interim Order)

until all DIP Obligations and all Existing RBL Adequate Protection Claims have been Paid in Full,

and such order of dismissal shall so provide (in accordance with section 105 and 349 of the

Bankruptcy Code), and (ii) this Court shall retain jurisdiction, notwithstanding such dismissal, for

the purposes of enforcing such DIP Protections (including the Existing Secured Party Adequate

Protection) and all other rights, remedies, Liens, priorities, privileges, protections, and benefits

granted to any or all of the DIP Secured Parties and the Existing Secured Parties, respectively.

                    (c)   Survival of Interim Order. The provisions of this Interim Order, the DIP

Loan Documents and the Secured Swap Agreements any actions taken pursuant hereto or thereto,

and all of the DIP Protections (including the Existing Secured Party Adequate Protection), and all

other rights, remedies, Liens, priorities, privileges, protections, and benefits granted to any or all

of the DIP Secured Parties and the Existing Secured Parties, respectively, shall survive, and shall

not be modified, impaired, or discharged by, the entry of any order confirming any plan of

reorganization in any Case or Successor Case, converting any Case to a case under chapter 7,

dismissing any of the Cases, withdrawing of the reference of any of the Cases or any Successor

Cases or providing for abstention from handling or retaining of jurisdiction of any of the Cases or

any Successor Case in this Court, or terminating the joint administration of these Cases or any

Successor Case or by any other act or omission. The terms and provisions of this Interim Order,

including all of the DIP Protections (including the Existing Secured Party Adequate Protection)

and all other rights, remedies, Liens, priorities, privileges, protections, and benefits granted to any

or all of the DIP Secured Parties and the Existing Secured Parties, respectively, shall continue in

full force and effect and be binding on all parties in interest notwithstanding the entry of any such



                                                  74
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 974 of 1298



order, and such DIP Protections (including the Existing Secured Party Adequate Protection), and

such other rights, remedies, Liens priorities, privileges, protections, and benefits, shall continue in

full force and effect in these proceedings and in any Successor Cases and after dismissal of any

thereof, and shall maintain their respective priorities as provided by this Interim Order. Subject to

the provisions of paragraph 2(d) of this Interim Order with respect to the treatment of the

Refinancing DIP Obligations, the DIP Obligations shall not be discharged by the entry of an order

confirming any such chapter 11 plan, the Debtors having waived such discharge pursuant to

section 1141(d)(4) of the Bankruptcy Code.

         19.        Insurance Policies. Upon entry of this Interim Order, the DIP Agent shall be

deemed to be, without any further action or notice, named as additional insureds and loss payees,

as applicable, on each insurance policy maintained by the Debtors that in any way covers the DIP

Collateral, and the Debtors shall take such actions as are reasonably requested by the DIP Agent,

the Existing RBL Agent, or the Existing Second Lien Agent from time to time to evidence or

effectuate the foregoing.

         20.        Preservation of Prepetition Priorities and Interests. Nothing in this Interim

Order is intended to change or otherwise modify the prepetition priorities among secured creditors

of the Debtors (including under the Intercreditor Agreement), including any sureties’, operators’,

or nonoperators’ recoupment rights to the extent their rights are valid, enforceable, nonavoidable,

and perfected, and nothing in this Interim Order shall be deemed to have changed or modified such

prepetition priorities, all of which are hereby expressly preserved; provided, however, that the

Debtors, the Committee, the DIP Secured Parties, and all other parties in interest reserve all rights

to object to any of the foregoing claims or liens.




                                                  75
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 975 of 1298



         21.        Surety Bonds. Notwithstanding anything to the contrary in the Debtors’

Emergency Motion for Interim and Final Authority to (I) Continue Insurance Policies and Surety

Bond Program, (II) Pay All Obligations With Respect Thereto, (III) Authorizing Financial

Institutions to Honor and Process Related Checks and Transfers, and (II) Granting Related Relief

(the “Insurance and Surety Bond Motion”) and any order approving the relief sought therein in

the ordinary course of business, the Debtors may only (a) renew, amend, modify, supplement, and

extend their existing Surety Bond Program, (b) obtain new or replacement surety bonds, (c) post

new or additional collateral, or issue letters of credit, (d) execute other agreements in connection

with the Surety Bond Program (as defined in the Insurance and Surety Bond Motion), and (e)

continue to perform under the Surety Indemnity Agreements (as defined in the Insurance and

Surety Bond Motion), in each case of (a)-(e), with the consent of the DIP Agent, not to be

unreasonably withheld.

         22.        Postpetition Hedging Arrangement. For the avoidance of doubt, (a) any Secured

Swap Agreement (as defined in the DIP Credit Agreement) must be with an Approved

Counterparty (as defined in the DIP Credit Agreement) and otherwise subject to the limitations

provided in the DIP Credit Agreement, and (b) any Secured Swap Obligations will be granted DIP

Superpriority Claims, DIP Liens, automatic stay relief, and the other DIP Protections afforded by

this Interim Order and the Final Order in respect of each such transaction until the Secured Swap

Obligations are indefeasibly paid in full in cash, or as otherwise provided by this Interim Order

and the Final Order, as applicable. The relief and protections provided by this Interim Order and

the Final Order, as applicable, to any such Secured Swap Party with respect to such Secured Swap

Obligations shall not be subject to discharge or impairment, except as otherwise provided by this

Interim Order and the Final Order, as applicable.



                                                  76
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 976 of 1298



         23.        Other Rights and Obligations.

                    (a)   Expenses. As provided in the DIP Loan Documents (and without limiting

the Debtors’ respective obligations thereunder), the applicable Debtors will pay all reasonable and

documented expenses incurred by the DIP Agent (including the reasonable fees and disbursements

of all counsel for the DIP Agent, any Secured Swap Party to the extent provided in the DIP Credit

Agreement, and any internal or third-party appraisers, consultants, advisors, and auditors engaged

by or for the benefit of the DIP Agent and/or its counsel) in connection with the Cases, including

the preparation, execution, delivery, and administration of the DIP Loan Documents, the Secured

Swap Agreements, this Interim Order, the Final Order, and any other agreements, instruments,

pleadings, or other documents prepared or reviewed in connection with any of the foregoing,

whether or not any or all of the transactions contemplated hereby or by the DIP Loan Documents

are consummated.

                    (b)   Notice of Professional Fees. Professionals for the DIP Agent, the Secured

Swap Parties, the Existing RBL Agent and the Existing Second Lien Secured Parties (including

professionals engaged by counsel to the DIP Agent, the Existing RBL Agent, or the Existing

Second Lien Secured Parties, as applicable) (collectively, the “Lender Professionals”) shall not

be required to comply with the United States Trustee fee guidelines or submit invoices to this

Court, United States Trustee, any Committee or any other party in interest. Copies of summary

invoices submitted to the Debtors by such Lender Professionals shall be forwarded by the Debtors

to the United States Trustee, counsel for any Committee, and such other parties as this Court may

direct. The summary invoices shall be sufficiently detailed to enable a determination as to the

reasonableness of such fees and expenses; provided, however, that such summary invoices may be

redacted to the extent necessary to delete any information subject to the attorney-client privilege,



                                                    77
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 977 of 1298



any information constituting attorney work product, or any other confidential information, and the

provision of such summary invoices shall not constitute any waiver of the attorney-client privilege

or of any benefits of the attorney work product doctrine or other applicable privilege; and provided,

further that to the extent DIP Agent and Existing RBL Agent are the same and have a single set of

advisors, such advisors may submit a single combined invoice for their aggregated services. If the

Debtors, United States Trustee, or any Committee object to the reasonableness of the fees and

expenses of any of the Lender Professionals and cannot resolve such objection within ten (10) days

of receipt of such invoices, then the Debtors, United States Trustee, or the Committee, as the case

may be, shall file with this Court and serve on such Lender Professionals an objection (the “Fee

Objection”) limited to the issue of the reasonableness of such fees and expenses, and any failure

by any such party to file a Fee Objection within such ten (10) day period shall constitute a waiver

of any right of such party to object to the applicable invoice. Notwithstanding any provision herein

to the contrary, any objection to, and any hearing on an objection to, payment of any fees and

expenses set forth in a professional fee invoice in respect of Lender Professionals shall be limited

to the reasonableness of the particular items or categories of the fees and expenses that are the

subject of such objection. The Debtors shall timely pay in accordance with the terms and

conditions of this Interim Order (a) the undisputed fees, and expenses reflected on any invoice to

which a Fee Objection has been timely filed and (b) all fees, costs, and expenses on any invoice to

which no Fee Objection has been timely filed. All such unpaid fees, costs, expenses, and charges

of the DIP Agent, the Secured Swap Parties, Existing RBL Agent and/or Existing Second Lien

Secured Parties, as applicable, that have not been disallowed by this Court on the basis of an

objection filed by the Debtor, the United States Trustee, or the Committee (or any subsequent

trustee of the Debtors’ estates) in accordance with the terms hereof shall constitute DIP



                                                 78
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 978 of 1298



Obligations, Existing RBL Obligations and/or Existing Second Lien Obligations, as applicable,

and shall be secured by the DIP Collateral, Existing RBL Collateral and/or Existing Second Lien

Collateral, as applicable, as specified in this Interim Order. Any and all fees and expenses paid

prior to the Petition Date by any Debtor to the DIP Secured Parties, the Existing RBL Secured

Parties and/or the Existing Second Lien Secured Parties in connection with or with respect to the

DIP Facility, the DIP Credit Agreement, or the other DIP Loan Documents and Secured Swap

Agreements are hereby approved in full and non-refundable and shall not otherwise be subject to

any Challenge. All fees, costs, expenses and charges paid to the Existing Second Lien Agent

and/or Existing Second Lien Secured Parties pursuant to this paragraph 23(a) shall be subject to

the Intercreditor Agreement and section 506(b) of the Bankruptcy Code in all regards.

                    (c)   Information Rights. The Debtors shall substantially contemporaneously

provide the advisors to the Committee, the United States Trustee, the advisors to the Existing RBL

Secured Parties, and the advisors to the Existing Second Lien Secured Parties with all required

written financial reporting and other periodic reporting that is required to be provided to the DIP

Agent or the other DIP Secured Parties under the DIP Loan Documents and the DIP Orders;

provided, that, to the extent such information constitutes material non-public information, such

information will be shared either (i) with the advisors to the Committee, the advisors to the

Existing RBL Secured Parties and the advisors to the Existing Second Lien Secured Parties on a

professionals’ eyes only basis or (ii) with the advisors to the Committee, the advisors to the

Existing RBL Secured Parties, and the advisors to the Existing Second Lien Secured Parties for

distribution to the members of the Committee, the Existing RBL Secured Parties, and the Existing

Second Lien Secured Parties pursuant to a confidentiality agreement in form and substance

reasonably satisfactory to the Debtors; provided, further, that for the avoidance of doubt, the



                                                79
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 979 of 1298



United States Trustee, the members of the Committee, the Existing RBL Secured Parties, and the

Existing Second Lien Secured Parties shall not be entitled to any consent right granted to the DIP

Agent and/or any of the other DIP Secured Parties with respect to such written financial reporting

and other periodic reporting.

                    (d)   Binding Effect. Subject only to paragraph 6 above, the provisions of this

Interim Order, including all findings herein, and the DIP Loan Documents and the Secured Swap

Agreements shall be binding upon all parties in interest in these Cases and any Successor Cases,

including the DIP Secured Parties, the Existing Secured Parties, any Committee, and the Debtors

and their respective estates, successors, and assigns (including any chapter 7 or chapter 11 trustee

hereinafter appointed or elected for the estate of any of the Debtors, an examiner appointed

pursuant to section 1104 of the Bankruptcy Code, or any other fiduciary or responsible person

appointed as a legal representative of any of the Debtors or with respect to the property of the

estate of any of the Debtors), whether in any of the Cases, in any Successor Cases, or upon

dismissal of any such Case or Successor Case; provided, however, that the DIP Secured Parties

and the Existing Secured Parties shall have no obligation to permit the use of Cash Collateral or to

extend any financing to any chapter 7 or chapter 11 trustee or other responsible person appointed

for the estates of the Debtors in any Case or Successor Case.

                    (e)   No Waiver. The failure of the Existing Secured Parties or the DIP Secured

Parties to seek relief or otherwise exercise their rights and remedies under this Interim Order, the

Existing Loan Documents, the DIP Loan Documents, the Secured Swap Agreements, or otherwise

(or any delay in seeking or exercising same) shall not constitute a waiver of any of such parties’

rights hereunder, thereunder, or otherwise. Nothing contained in this Interim Order (including the

authorization of the use of any Cash Collateral) shall impair or modify any rights, claims, or



                                                  80
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 980 of 1298



defenses available in law or equity to any Existing Secured Party or any DIP Secured Party,

including rights of a party to a Secured Swap Agreement (as defined in the DIP Credit Agreement),

securities contract, commodity contract, forward contract, or repurchase agreement with a Debtor

to assert rights of setoff or other rights with respect thereto as permitted by law (or the right of a

Debtor to contest such assertion). Except as prohibited by this Interim Order, the entry of this

Interim Order is without prejudice to, and does not constitute a waiver of, expressly or implicitly,

or otherwise impair, any right or ability of the Existing Secured Parties or the DIP Secured Parties

under the Bankruptcy Code or under non-bankruptcy law to (i) request conversion of the Cases or

any Successor Cases to cases under chapter 7, dismissal of the Cases or any Successor Cases, or

the appointment of a trustee or examiner in the Cases or any Successor Cases, or to oppose the use

of Cash Collateral in any Successor Case or on terms other than those set forth in this Interim

Order, (ii) propose, subject to the provisions of section 1121 of the Bankruptcy Code, any

chapter 11 plan or plans with respect to any of the Debtors or seek early termination of the Debtors’

exclusive rights to propose a plan under the Bankruptcy Code, or (iii) except as expressly provided

herein, exercise any of the rights, claims, or privileges (whether legal, equitable, or otherwise) of

the DIP Secured Parties or the Existing Secured Parties, respectively, under the DIP Loan

Documents and the Secured Swap Agreements, or the Existing Loan Documents, the Bankruptcy

Code, or otherwise. Except to the extent otherwise expressly provided in this Interim Order or by

law, neither the commencement of the Cases nor the entry of this Interim Order shall limit or

otherwise modify the rights and remedies of the Existing Secured Parties under the Existing Loan

Documents or with respect to any non-Debtor entities or their respective assets, whether such rights

and remedies arise under the Existing Loan Documents, applicable law, or equity.




                                                 81
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 981 of 1298



                    (f)   No Third Party Rights. Except as explicitly provided for herein or in any

DIP Loan Document, this Interim Order does not create any rights for the benefit of any third

party, creditor, equity holder, or direct, indirect, or incidental beneficiary. In determining to make

any loan (whether under the DIP Credit Agreement or otherwise) or to permit the use of Cash

Collateral or in exercising any rights or remedies as and when permitted pursuant to this Interim

Order or the DIP Loan Documents, the DIP Secured Parties and the Existing Secured Parties shall

not (i) be deemed to be in control of the operations of the Debtors or to be acting as a “responsible

person” or “owner or operator” with respect to the operation or management of the Debtors (as

such terms, or any similar terms, are used in the United States Comprehensive Environmental

Response, Compensation and Liability Act, as amended, or any similar federal, state or local

statute or regulation) or (ii) owe any fiduciary duty to the Debtors, their respective creditors,

shareholders, or estates.

                    (g)   No Marshaling. Neither the DIP Secured Parties, the Existing RBL Secured

Parties, nor the Existing Second Lien Secured Parties shall be subject to the equitable doctrine of

“marshaling” or any other similar doctrine with respect to any of the DIP Collateral, the Existing

RBL Collateral, or the Existing Second Lien Collateral, as applicable.

                    (h)   Amendments. The Debtors are authorized and empowered, without further

notice and hearing or approval of this Court, to amend, modify, supplement, or waive any provision

of the DIP Loan Documents or Secured Swap Agreements in accordance with the provisions

thereof, in each case unless such amendment, modification, supplement, or waiver (i) increases the

interest rate (other than as a result of the imposition of the default rate), (ii) increases the aggregate

lending commitments of all of the DIP Lenders in respect of the DIP Facility, (iii) shortens the

Maturity Date (as defined in the DIP Credit Agreement), or (iv) adds or amends (in any respect



                                                   82
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 982 of 1298



unfavorable to the Debtors) any Event of Default. No waiver, modification, or amendment of any

of the provisions of the DIP Loan Documents or Secured Swap Agreements shall be effective

unless set forth in writing, signed by or on behalf of all the Debtors and the DIP Agent (after having

obtained the approval of the requisite DIP Secured Parties under the DIP Credit Agreement) and,

except as provided herein, approved by this Court. Notwithstanding the foregoing, no waiver,

modification or amendment of any of the provisions of this Interim Order or the DIP Loan

Documents that would directly and adversely affect the rights or interests of the Existing RBL

Secured Parties or the Existing Second Lien Secured Parties, as applicable, shall be effective unless

also consented to in writing by the Existing RBL Agent on behalf of the Existing RBL Secured

Parties, and/or the Existing Second Lien Agent on behalf of the Existing Second Lien Secured

Parties, as applicable (after obtaining the approval of the requisite Existing RBL Secured Parties

under the Existing RBL Credit Agreement, and/or of the requisite Existing Second Lien Secured

Parties under the Existing Second Lien Credit Agreement, as applicable).

                    (i)   Inconsistency. In the event of any inconsistency between the terms and

conditions of the DIP Loan Documents and of this Interim Order, the provisions of this Interim

Order shall govern and control. In the event of any inconsistency between the terms or conditions

of this Interim Order and the terms or conditions of any other order entered by this Court in the

nature of a First Day Order, the provisions of this Interim Order shall govern and control.

                    (j)   Enforceability. This Interim Order shall constitute findings of fact and

conclusions of law pursuant to the Bankruptcy Rule 7052 and shall take effect and be fully

enforceable nunc pro tunc to the Petition Date immediately upon execution hereof.

Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062, or 9024 or any other

Bankruptcy Rule, any Local Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this



                                                  83
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 983 of 1298



Interim Order shall be immediately effective and enforceable upon its entry, and there shall be no

stay of execution or effectiveness of this Interim Order.

                    (k)   Reservation of Rights. Nothing in this Interim Order shall be deemed to

constitute the consent of the DIP Secured Parties or the Existing Secured Parties, and each of the

foregoing expressly reserve the right, subject to the Intercreditor Agreement, to object, to entry of

any order of the Court that provides for the sale or other disposition of all or substantially all of

the assets of the Debtors (or any other sale or other disposition of assets of any of the Debtors

outside the ordinary course of business) to any party unless, in connection and concurrently with

any such event, the proceeds of such sale are or will be sufficient to Pay in Full the DIP Obligations,

the Existing RBL Obligations, the Existing RBL Adequate Protection, the Existing Second Lien

Obligations, and the Existing Second Lien Adequate Protection, as applicable.

                    (l)   No Requirement to Accept Title to Collateral. The DIP Secured Parties and

the Existing Secured Parties shall not be obligated to accept title to any portion of the DIP

Collateral or the Existing Collateral in payment of any of the DIP Obligations or Existing

Obligations, as applicable, in lieu of payment in cash or cash equivalents, nor shall the DIP Secured

Parties and the Existing Secured Parties be obligated to accept payment in cash or cash equivalents

that is encumbered by any interest of any person or entity other than the DIP Secured Parties or

the Existing Secured Parties, as applicable.

                    (m)   Headings. Paragraph headings used herein are for convenience only and

are not to affect the construction of, or to be taken into consideration in, interpreting this Interim

Order.

         24.        Final Hearing.




                                                  84
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 984 of 1298



                    (a)   The Final Hearing to consider entry of the Final Order and final approval of

the DIP Facility is scheduled for June [●], 2019, at [●] [a/p].m. (prevailing Central Time) at the

United States Bankruptcy Court for the Southern District of Texas.

                    (b)   Final Hearing Notice. As soon as reasonably practicable following entry of

this Interim Order, the Debtors shall serve (i) notice of the entry of this Interim Order and of the

Final Hearing (the “Final Hearing Notice”) and (ii) a copy of this Interim Order on the parties

having been given notice of the Interim Hearing and to any other party that has filed a request for

notices with this Court and to any Committee after the same has been appointed, or Committee

counsel, if the same shall have been appointed. The Final Hearing Notice shall state that any party

in interest objecting to the entry of the proposed Final Order shall file written objections with the

Clerk of the United States Bankruptcy Court for the Southern District of Texas no later than June

[●], 2019, at [●] [a/p].m. (prevailing Central Time) which objections shall be served so that the

same are received on or before such date by: (a) proposed counsel to the Debtors, Sidley Austin

LLP, 1000 Louisiana St. #6000, Houston TX 77002 (Attn: Duston McFaul, Brian Minyard and

Charles Persons; dmcfaul@sidley.com; bminyard@sidley.com; and cpersons@sidley.com);

(b) counsel to the DIP Agent and the Existing RBL Agent, (i) Orrick, Herrington & Sutcliffe LLP,

51 West 52nd Street, New York, NY 10019-6142 (Attn: Raniero D’Aversa and Laura Metzger;

rdaversa@orrick.com and lmetzger@orrick.com) and (ii) Orrick, Herrington & Sutcliffe LLP, 609

Main Street, 40th Floor, Houston Texas 77002-3106 (Attn: [name], [email]); (c) counsel to any

Committee appointed in these cases; (d) [the Existing Second Lien Agent, 251 Little Falls Drive,

Wilmington, DE 19808]; (e) counsel to the Existing Second Lien Agent, Latham & Watkins LLP,

885 3rd Avenue, New York, NY 10022 (Attn: George Davis and Adam J. Goldberg,

george.davis@lw.com and adam.goldberg@lw.com); (f) counsel to the Ad Hoc Group of Senior



                                                   85
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 985 of 1298



Noteholders, Davis Polk & Wardwell LLP, 450 Lexington Avenue New York, NY 10017, (Attn:

[name], [name], and [name]; [email], [email], and [email])]; (g) the Office of the United States

Trustee for the Southern District of Texas; and (h) any other party that has filed a request for

notices with this Court, and such objections shall be filed with the Clerk of the United States

Bankruptcy Court for the Southern District of Texas, in each case to allow actual receipt of the

foregoing no later than June [●], 2019, at [●] [a/p].m. (prevailing Central time).

         25.        Retention of Jurisdiction. This Court has and will retain jurisdiction to enforce

this Interim Order according to its terms.

         Signed: June [●], 2019

                                                      ____________________________________
                                                     [●]
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                   86
4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 986 of 1298



                                 SCHEDULE 1

                              DIP Credit Agreement




4153-9681-6668.11
        Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 987 of 1298
                                                              ORRICK DRAFT 6/10
                                                             SUBJECT TO FRE 408
                                                                 CONFIDENTIAL
                                                                        Annex I

                                            Applicable    New Money DIP Loan
                    Name of Lender
                                            Percentage       Commitment
   1.
   2.
   3.
   4.
   5.
   6.
   7.
   8.




4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 988 of 1298



                                  SCHEDULE 2

                         Initial 13-Week Cash Flow Forecast




4153-9681-6668.11
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 989 of 1298



                                 SCHEDULE 3

                                Initial DIP Budget




4153-9681-6668.11
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 990 of 1298
                                                      EXECUTION VERSION
                                                       SUBJECT TO FRE 408
                                           SUBJECT TO MATERIAL REVISION

                             Exhibit C

                          MIP Term Sheet
            Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 991 of 1298
                                                                  EXECUTION    VERSION



                                              LEGACY RESERVES, INC.
                                        MANAGEMENT INCENTIVE PLAN
The following term sheet (this “Term Sheet”) summarizes the principal terms of a Management Incentive Plan (the “Plan”) to
be sponsored by Legacy Reserves, Inc. (the “Company”) and its subsidiaries (collectively, the “Company Group”) and of
grants to be made at Emergence under the Plan to management employees of the Company Group (each, an “Employee”),
including executive employees (each, an “Executive”). Capitalized terms used in this Term Sheet but not defined herein shall
have the meanings given to them in the Restructuring Term Sheet.


    Company       The Plan of Reorganization contemplates a minimum initial equity value of $[TBD]
    Capital       million, which for purposes hereof will consist of [TBD] 1 million shares (“Initial Share
    Structure:    Count”) at $10 per share; such equity value and Initial Share Count would be adjusted
                  based on the amount of new equity funded on Emergence.
    Incentive     There will be reserved, exclusively for Employees, a pool of equity (such reserve, the
    Compensation: “MIP Pool”) having a value equal to:
                     (i) 5.0% of the Initial Share Count granted as soon as administratively practicable
                         (but in no event more than 60 days following Emergence) in accordance with this
                         Term Sheet (the “Emergence Awards”) in the following form: (A) 2.5% of the
                         Initial Share Count in Restricted Stock Units (“RSUs”), and (B) 2.5% of the
                         Initial Share Count in stock options with a strike price of $10.00 per share
                         (“Options”);
                             (ii) 5.0% of the Initial Share Count will be reserved for potential future issuance as
                                  determined by the new board of directors. 2
                         Notwithstanding the foregoing, unless otherwise approved by the Plan Sponsor, for
                         purposes of the MIP Pool, the Initial Share Count will not include any: i) shares issued
                         in excess of [70] million shares (i.e. for shares issued in respect of equity capitalization
                         in excess of $[700] million) or ii) shares issued to Plan Sponsor in respect of its new
                         money funding in excess of 20 million shares (i.e. for shares issued to Plan Sponsor in
                         excess of $200 million funded).
    Vesting:             Normal Vesting. Subject to an Employee’s continued employment through each
                         applicable vesting date, Emergence Awards will vest 25% on each of the first four (4)
                         anniversaries of the Emergence Date.
                         RSUs will be settled as soon as practicable following vesting.
                         Accelerated Vesting Prior to a Change in Control. If the Employee is terminated by the
                         Company without Cause, by the Employee for Good Reason or due to death or Disability,
                         and such termination occurs outside of the Change in Control period described below,
                         the Employee will become vested in the Emergence Awards that would have vested if
                         the Employee’s employment had continued for an additional 12 months.


1
    NTD: To be equal to the number of shares with aggregate value equal to plan value.

2
    NTD: We will ensure that options will not have exercise prices lower than the fair market value on the grant date, but we
      do not want to commit to getting independent 409A valuations. We will get independent 409A valuations at the time of
      grant if we think necessary.
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 992 of 1298
                                                            EXECUTION    VERSION



               Accelerated Vesting Upon a Change in Control. Upon a Change in Control (as will be
               defined in the applicable equity plan and excluding any acquisition of the Company by
               Plan Sponsor and any of its affiliates) following which the Employee is terminated by
               the Company without Cause or by the Employee for Good Reason within 24 months
               following the Change in Control, 100% of an Employee’s unvested Emergence Awards
               will accelerate and vest.
               The definitions of “Cause,” “Without Cause,” “Good Reason” and “Disability” will be
               on customary terms for similar management arrangements.
Forfeiture:    100% of any unvested Options or unvested RSUs (determined after giving effect to any
               accelerated vesting set forth above) will be forfeited for no consideration upon any
               termination of employment and, subject to the next sentence, the Employee will be
               entitled to retain any vested Options that are not yet exercised or any vested RSUs that
               are not yet settled, and any shares previously received upon exercise of Options or
               settlement of RSUs, subject to the exercise of the repurchase rights (discussed below).
               All Options, whether or not vested, will be forfeited for no consideration upon a
               termination for Cause.
Other Terms:   The option grants will be subject to customary adjustments with regard to any
               extraordinary dividends paid. The Options will expire on the earlier of (a) the tenth (10th)
               anniversary of the Emergence Date or (b) 180 days following the Employee’s
               termination of employment (other than for Cause) or one year following his or her Death
               or Disability. Unvested RSUs will be entitled to dividends on a pro rata basis with
               outstanding shares and such dividend payments will be retained and will be subject to
               vesting provisions set forth above.
               Upon the exercise of an Option or the settlement of RSUs, Employees may elect to pay
               the exercise price and tax withholding through the withholding of shares by the
               Company.
               If the Company is not publicly traded on a national securities exchange or over the
               counter market, the Company will agree to provide fair market valuations to facilitate
               the exercise of Options.
Executive      The Executives will have the opportunity to invest in the common stock in a manner to
Investments:   be agreed by the Executives, the Company and Plan Sponsor.
Employment     The Company will enter into amended and restated employment agreements with
Agreements:    Executives on the same terms as set forth in the existing agreements, subject to
               conforming changes associated with this MIP and Change in Control definitions. For
               the avoidance of doubt, the reorganization of the Company will not constitute a Change
               in Control under the applicable employment agreements.
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 993 of 1298
                                                            EXECUTION    VERSION




Company       •   The Company shall have the right to repurchase, upon an Employee’s termination of
Repurchase        employment and for Fair Market Value, any common shares acquired upon exercise
Rights:           of the Options or in settlement of the RSUs. The repurchase right will expire on the
                  12-month anniversary of the Employee’s termination of employment or in
                  connection with an initial public offering or other listing on a national securities
                  exchange.
              •   The repurchase price will be paid in cash unless otherwise prohibited by the terms
                  of any loan agreement or other financing agreement or instrument to which the
                  Company is a party, in which case, in lieu of cash payment, the Company may at its
                  discretion issue to the Executive a promissory note bearing simple interest at the
                  prime rate and containing such other reasonable terms and conditions as may be
                  determined by the Company.

              •   “Fair Market Value” means the fair market value of the applicable security as of the
                  Employee’s termination of employment, as determined by the new board of directors
                  in good faith and without applying any discounts for minority interest, illiquidity or
                  other similar factors.
Allocations   •   Allocations among individual Employees to be determined by mutual agreement of
                  Plan Sponsor and the Company.
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 994 of 1298
                                                      EXECUTION VERSION
                                                          SUBJECT TO FRE 408
                                              SUBJECT TO MATERIAL REVISION

                              Exhibit D

                       Exit Facility Term Sheet
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 995 of 1298



                                       LEGACY RESERVES INC.

                                $500,000,000 RBL EXIT FACILITY
                               $[___] NEW TERM LOAN FACILITY
                             SUMMARY OF TERMS AND CONDITIONS

This Summary of Terms and Conditions (this “Term Sheet”) is for discussion purposes only and does not
include descriptions of all of the terms, conditions, covenants, representations, warranties and other
provisions that are to be contained in the definitive documentation relating to the transactions described
below. This Term Sheet is delivered to you with the understanding that it is subject to the confidentiality
terms governing information received by you in connection with the Existing Loan Documents. This Term
Sheet is non-binding and does not indicate a commitment to amend the Existing Credit Agreement or enter
into any transaction. Consequently, this Term Sheet is entitled to protection from any use or disclosure to
any person or entity pursuant to Federal Rule of Evidence 408 and any other rules or laws of similar import.
Any amendments to the Existing Credit Agreement or any other transactions are subject to the approval
(including credit approval) of the Existing Agent and the Existing Lenders in all regards and to definitive
documentation in connection with the Facilities. The Borrower should not consider any discussions or
course of dealings that the Existing Agent, any Existing Lender or any of their respective affiliates had or
may have with the Borrower or any of its affiliates as a forbearance, waiver or modification of the Existing
Credit Agreement. Those matters that are not addressed in this Term Sheet and all other terms, conditions,
covenants, representations, warranties and other provisions are subject to the mutual agreement of the
parties thereto. (For purposes of this Term Sheet, “Definitive Documentation” means all documents
related to the Facilities (as defined below) and the Plan, including, without limitation, the Disclosure
Statement, the Plan, and the Confirmation Order). No party shall be entitled to rely on any statement or
representation made by any other party or its representatives except as ultimately set forth in final, executed
Definitive Documentation, if any. Capitalized terms used but not defined herein shall have the meaning set
forth in the Existing Credit Agreement or the DIP Credit Agreement (each as defined below), as applicable.

This Term Sheet and the information contained in this Term Sheet shall remain strictly confidential and
may not be shared with any person or entity (other than the Loan Parties, the Lenders and their respective
professionals and advisors), unless otherwise consented to by the Borrower or the Lenders, as applicable.

 Parent:                  TBD

 Borrower:                Legacy Reserves Inc., a Delaware corporation (the “Borrower”), as reorganized
                          pursuant to the Plan and Confirmation Order.

 Guarantors:              The obligations of (a) the Borrower under the Facilities, (b) any Loan Party
                          under any hedging agreements entered into between such Loan Party and any
                          counterparty that is a Lender (as defined below) (or any affiliate thereof), and
                          (c) any Loan Party under any cash management arrangements between such
                          Loan Party and a Lender (or any affiliate thereof) (such obligations, collectively,
                          the “Obligations”) will be unconditionally guaranteed, on a joint and several
                          basis, by each other Loan Party (other than, with respect to obligations under
                          clause (a), the Borrower) and each other wholly-owned direct or indirect
                          subsidiary of the Borrower (as reorganized through the Plan and Confirmation
                          Order) other than Unrestricted Subsidiaries (as defined below) (collectively,
                          such subsidiaries the “Restricted Subsidiaries” or the “Guarantors” and,
                          collectively with the Borrower, the “Loan Parties”; and such guarantee being
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 996 of 1298



                     referred to as the “Guarantee”). All Guarantees shall be guarantees of payment
                     and not of collection.

                     The Borrower will be permitted to designate any existing or subsequently
                     acquired or organized subsidiary as an “Unrestricted Subsidiary” and
                     subsequently re-designate any such unrestricted subsidiary as a Restricted
                     Subsidiary; provided that (i) after giving effect to any such designation or re-
                     designation and any related transaction, all representations and warranties are
                     true and correct in all material respects, no event of default shall have occurred
                     and be continuing, Borrower shall be in compliance with the Financial
                     Covenants on a pro forma basis, and such designation or re-designation will be
                     made with respect to all Specified Additional Debt (as defined below), and
                     (ii) the fair market value of such subsidiary at the time it is designated as an
                     Unrestricted Subsidiary shall be treated as an investment by the Borrower at
                     such time. Unrestricted Subsidiaries will not be subject to the representations
                     and warranties, affirmative or negative covenants or event of default provisions
                     of the Definitive Documentation and the results of operations and indebtedness
                     of Unrestricted Subsidiaries will not be taken into account for purposes of
                     determining compliance with the Financial Covenants contained in the
                     Definitive Documentation.

Sole Lead Arranger   Wells Fargo Securities, LLC
and Bookrunner

Administrative       Wells Fargo Bank, National Association, acting through one or more of its
Agent, Collateral    branches or affiliates (“Wells Fargo”) will act as (i) sole administrative agent
Agent and Issuing    for the Facilities described below (in such capacity, the “Administrative
Bank:                Agent”), (ii) sole collateral agent for the Facilities described below (in such
                     capacity, the “Collateral Agent”) for a syndicate of banks, financial institutions
                     and other institutional lenders (together with Wells Fargo, the “Lenders”), and
                     (iii) an Issuing Bank pursuant to the RBL Exit Facility (in such capacity,
                     together with any other Lender agreed to by such Lender, the Administrative
                     Agent and the Borrower, collectively, the “Issuing Bank”) and will perform the
                     duties customarily associated with each such role.

Lenders:             Initially, the Lenders in the RBL Exit Facility (as defined below) will be (i) each
                     Existing Lender holding Existing Loans and electing, pursuant to the Plan, to
                     participate in the RBL Exit Facility, and (ii) each holder of Refinanced Loans
                     (as defined in the DIP Credit Agreement) under the DIP Credit Agreement that
                     has not been repaid in cash pursuant to the Plan (collectively, and together with
                     any party that becomes a lender by assignment, the “Lenders”).

Prior Facilities     (a) The Third Amended and Restated Credit Agreement dated as of April 1,
                     2014 (as amended, supplemented or otherwise modified prior to the Petition
                     Date, and including all exhibits and other ancillary documentation in respect
                     thereof, as amended, amended and restated, modified or supplemented from
                     time to time, the “Existing Credit Agreement” and the loans thereunder, the
                     “Existing Loans”), among Legacy Reserves, LP, as the borrower (the “Existing
                     Borrower”), Wells Fargo as the administrative agent (in such capacity, the
                     “Existing Agent”), the other agents and other entities party thereto, and the



                                                2
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 997 of 1298



                   financial institutions and other persons or entities party thereto as lenders (the
                   “Existing Lenders”).

                   (b) The Senior Secured Superpriority Debtor-in-Possession Credit Agreement
                   to be entered into in connection with the Bankruptcy Cases (as amended,
                   amended and restated, modified or supplemented from time to time, the “DIP
                   Credit Agreement” and the “Refinanced Loans” (as defined therein), the “DIP
                   Loans”) among the Existing Borrower (together with its affiliated Chapter 11
                   debtors, the “Debtors”), Legacy Reserves Inc., a Delaware corporation (the
                   “Parent”), as parent guarantor, Wells Fargo as administrative agent and
                   collateral agent thereunder and as defined therein (in such capacity, the “DIP
                   Agent”), and the lenders party thereto (the “DIP Lenders”).

                   (c) The Term Loan Credit Agreement, dated as of October 25, 2016, among the
                   Existing Borrower, each of the lenders from time to time party thereto, and
                   Cortland Capital Market Services LLC, as the administrative agent (the
                   “Existing Second Lien Agent” as amended, supplemented or otherwise
                   modified prior to the Petition Date, and including all exhibits and other ancillary
                   documentation in respect thereof, the “Existing Second Lien Credit Facility”).

                   (d) The 8.00% Senior Notes due 2020 (the “Existing 2020 Senior Notes”).

                   (e) The 6.625% Convertible Senior Notes due 2021 (the “Existing 2021 Senior
                   Notes”).

                   (e) The 8.00% Convertible Senior Notes due 2023 (the “Existing 2023
                   Convertible Senior Notes” and, together with the Existing 2020 Senior Notes and
                   the Existing 2021 Senior Notes, collectively, the “Existing Senior Notes”).

Chapter 11 Plan:   The Debtors shall seek confirmation of a chapter 11 plan (the “Plan”) in
                   connection with the voluntary cases commenced by the Debtors on June [14],
                   2019 (the “Petition Date”) in the United States Bankruptcy Court for the
                   Southern District of Texas, Houston Division (the “Bankruptcy Court”), which
                   Plan shall (a) be filed no later than seventy-five (75) days after the Petition Date,
                   (b) be consistent in all material respects with the Restructuring Support
                   Agreement, the Restructuring Term Sheet, and this Term Sheet, and (c) give
                   effect to the transactions contemplated by this Term Sheet.

Facilities:        A senior secured, amended and restated facilities consisting of the RBL Exit
                   Facility and the New Term Loan Facility, each as described below (collectively,
                   the “Facilities”), in each case, as more fully described below and which shall
                   become effective on the effective date of the Plan, which shall occur no later
                   than 240 days following the Petition Date (the “Plan Effective Date”).

                   (a) RBL Exit Facility. Pursuant to the Plan, and subject to adjustment for Non-
                   Electing Lenders (as defined and described below) and as part of the treatment
                   of their Obligations under the Plan, each Existing Lender that is a holder of
                   Existing Loans and elects to become an RBL Lender and each DIP Lender under
                   the DIP Credit Agreement with Refinanced Loans that have not been paid in
                   cash on the Plan Effective Date (each, an “Electing Lender”) shall become
                   revolving lenders (collectively, the “RBL Lenders”) on the Plan Effective Date


                                               3
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 998 of 1298



              by agreeing to provide a lending commitment in respect of a senior secured first
              lien reserve-based revolving credit facility (each such RBL Lender’s
              commitment, as reduced from time to time in accordance with the terms hereof,
              its “Revolving Commitment” and such revolving facility, the “RBL Exit
              Facility” and the loans under such RBL Exit Facility, the “Revolving Loans”)
              in an amount equal to such RBL Lender’s pro rata share of an aggregate $500
              million (the aggregate revolving commitments for all RBL Lenders, as reduced
              from time to time in accordance with the terms hereof, the “Maximum
              Revolving Commitments”), $455 million of which shall be deemed funded (the
              “Funded Revolving Loans”) on the Plan Effective Date and the balance of $45
              million (the “Initial Availability Amount”) shall be immediately available in
              accordance with the terms hereof (subject to adjustment and approval as
              provided in Annex A hereto), after giving effect to the transactions
              contemplated hereby and under the Plan. Each RBL Lender shall also receive,
              as part of the treatment of its Obligations under the Plan, a pro rata share of cash
              in an amount equal to the Initial Availability Amount on the Plan Effective Date
              (in addition to, and not in lieu of, any other cash payments provided in the Plan).
              In accordance with the Plan, the RBL Exit Facility shall be secured pari passu
              with, but senior in payment priority to the New Term Loan Facility (as defined
              below).

              The Maximum Revolving Commitments, the Borrowing Base (as defined
              below) and the Funded Revolving Loans (but not the Initial Availability
              Amount) are subject to proportionate reduction in the event less than 100% of
              the Existing Lenders elect to become RBL Lenders. For the avoidance of doubt,
              the aggregate outstanding Maximum Revolving Commitments and New Term
              Loans shall not exceed $500 million on the Plan Effective Date.

              (b) New Term Loan Facility. A first lien term loan facility in an aggregate
              principal amount equal to $[__] million (the “New Term Loan Facility,” the
              loans thereunder, the “New Term Loans” and the lenders thereunder, the “New
              Term Loan Lenders”). Pursuant to the Plan, each Existing Lender that is a
              holder of Existing Loans and declines to participate in the RBL Exit Facility
              (collectively, the “Non-Electing Lenders”), as part of the treatment of their
              obligations under the Plan, shall become New Term Loan Lenders on the Plan
              Effective Date in respect of New Term Loans deemed made by such New Term
              Loan Lenders on the Plan Effective Date as “take-back” paper (or similar) in an
              amount equal to such New Term Loan Lender’s pro rata share of the amount of
              the New Term Loan Facility. The New Term Loan Facility shall be secured
              pari passu with the other Obligations on a “last-out” basis with respect to the
              payment priority.

              Without limiting the payment priority set forth in the mandatory and optional
              prepayment provisions below, all proceeds of Collateral (as defined below) after
              the occurrence and during the continuance of an Event of Default shall be
              allocated first, pro rata to pay (i) all amounts outstanding under the RBL Exit
              Facility (including, without limitation, interest, principal, fees and cash-
              collateralization of Letters of Credit (as defined below)), (ii) hedging
              agreements constituting Obligations and (iii) cash management obligations




                                          4
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 999 of 1298



                     constituting Obligations and second, to pay amounts outstanding under the New
                     Term Loan Facility.

Letter of Credit     The RBL Exit Facility will include a sub-facility for standby letters of credit
Sublimit:            (each, a “Letter of Credit”) in the aggregate principal amount not to exceed
                     $5 million.

Amortization:        There shall be no amortization of the Revolving Loans or the New Term Loans.

Borrowing Base and   Availability under the RBL Exit Facility shall be subject to a borrowing base
Borrowing Base       (the “Borrowing Base”), which shall be initially determined and periodically
Redetermination:     redetermined in a customary manner (and, for the avoidance of doubt, giving
                     effect to hedging agreements constituting Obligations) (each such
                     redetermination, a “Borrowing Base Redetermination”) and as set forth below.

                     Initial Borrowing Base. On the Plan Effective Date, the initial Borrowing Base
                     shall be $500 million. Thereafter, until the First Scheduled Redetermination
                     Date (as defined below), the Borrowing Base shall be the amount during the
                     corresponding period as set forth in the table below:

                      Date                                               Borrowing Base
                      February 1, 2020 – February 29, 2020                 $494 million
                      March 1, 2020 – March 31, 2020                       $488 million
                      April 1, 2020 – April 30, 2020                       $482 million
                      May 1, 2020 – May 31, 2020                           $476 million
                      June 1, 2020                                   $470 million (subject to
                                                                        redetermination)


                     Scheduled Borrowing Base Redeterminations. The first Scheduled Borrowing
                     Base Redetermination shall occur on June 1, 2020 (the “First Scheduled
                     Redetermination Date”) and on each April 1 and October 1 thereafter,
                     commencing on October 1, 2020.

                     Interim Borrowing Base Redeterminations.          Interim Borrowing Base
                     Redeterminations may be implemented after the First Scheduled
                     Redetermination Date (a) upon the request of the Administrative Agent or the
                     Majority Lenders (each, a “Lender Redetermination”), or (b) upon the request
                     of the Borrower (each, a “Borrower Redetermination” and, together with Lender
                     Redeterminations, collectively the “Interim Redeterminations”); provided that
                     there shall be no more than one Lender Redetermination and one Borrower
                     Redetermination between each Scheduled Borrowing Base Redeterminations.

                     Borrowing Base Deficiency. If, at any time, the sum of total outstanding
                     balance of the Revolving Loans and other revolving credit exposure plus the
                     New Term Loans is greater than the then-effective Borrowing Base (such
                     excess, a “Borrowing Base Deficiency”) as a result of a Borrowing Base
                     Redetermination, an Interim Redetermination, or the adjustment in the


                                               5
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1000 of 1298



                   Borrowing Base described below, the Borrower shall, within 120 days after the
                   later of (i) notice of such Borrowing Base Deficiency or (ii) the date of such
                   adjustment, repay the Borrowing Base Deficiency in a single lump sum for
                   application to the Revolving Loans and other revolving credit exposure until
                   there are no outstanding Revolving Loans and Revolving Commitments, and
                   then to the New Term Loans; provided that such payment shall be made before
                   the Revolving Loan Maturity Date or New Term Loan Maturity Date, as
                   applicable, together with the interest accrued thereunder.

Borrowing Base     Sale or Disposition Reduction. Any sale or disposition of any Oil and Gas
Reductions:        Properties (as defined in the Existing Credit Agreement), including the net effect
                   of early terminations of hedges, the Borrowing Base value (as determined in
                   good faith by the Administrative Agent) of which exceeds five percent (5%) of
                   the then applicable Borrowing Base, shall result in a redetermination of the
                   Borrowing Base on a pro forma basis after giving effect to such sale, disposition
                   or early termination. Any such redetermination shall not constitute, and shall
                   be in addition to, any Interim Redetermination which the Majority Lenders may
                   otherwise elect.

                   Issuance or Refinancing Reduction. The Borrowing Base will also be
                   automatically reduced by 25% (or a lower percentage approved by the Required
                   Lenders) of each of (i) the stated principal amount of any permitted senior note
                   issuance (without regard to any OID) or (ii) the excess of the stated principal
                   amount from the original principal amount of any permitted refinancing debt.

Closing Date:      The Plan Effective Date (the “Closing Date”). For the avoidance of doubt,
                   conditions to effectiveness of the RBL Exit Facility shall include the following:
                   (x) the conditions under the headings “Conditions to Closing” and “Conditions
                   to All Extensions of Credit” below; and (y) entry of an order by the Bankruptcy
                   Court confirming the Plan, which shall be in form and substance reasonably
                   satisfactory to the Administrative Agent (the “Confirmation Order”).

Use of Proceeds:   The proceeds of the Revolving Loans and other extensions of credit made from
                   time to time under the RBL Exit Facility shall be used to refinance, in part, the
                   Existing Loans and to fund ongoing working capital requirements and other
                   general corporate purposes of the Borrower and the other Loan Parties. The
                   proceeds of the New Term Loans shall be used to refinance, in part, the Existing
                   Loans.

Definitive         The Facilities will be documented on loan documents that are based on the
Documentation;     Existing Credit Agreement; provided that (i) such documentation shall contain
Documentation      the terms and conditions (a) set forth in this Term Sheet and (b) as may be
Principles:        mutually agreed by the Borrower and the Administrative Agent, and (ii) in the
                   event that the New Term Loan Facility shall be documented in a separate credit
                   facility, (a) such documentation shall be on terms no more restrictive than those
                   of the RBL Exit Facility and (b) subject to a collateral agency agreement
                   whereby the Collateral Agent is appointed to act as secured party and hold
                   collateral for the benefit of all Facilities (and the principles described therein,
                   the “Documentation Principles”).




                                               6
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1001 of 1298



Collateral:       The Obligations will be secured by valid and perfected first-priority security
                  interests in and liens on all of the following (collectively, the “Collateral”):

                  (a) 100% of the equity interests of all present and future Restricted Subsidiaries
                  of any Loan Party (other than equity interests of non-wholly owned Restricted
                  Subsidiaries to the extent a lien in favor of the Collateral Agent cannot be
                  granted without the consent of one or more third parties (other than the Parent,
                  its Restricted Subsidiaries and their respective affiliates));

                  (b) substantially all of the tangible and intangible personal property and assets
                  of the Loan Parties (including, without limitation, all equipment, inventory and
                  other goods, accounts, licenses, contracts, intercompany loans, intellectual
                  property and other general intangibles, deposit accounts, securities accounts and
                  other investment property and cash); and

                  (c) Oil and Gas Properties representing at least 95% of the total value of all Oil
                  and Gas Properties of the Loan Parties included in the most recent reserve
                  report, in each case, subject to customary exceptions to be agreed.

                  All such security interests in personal property and all liens on Oil and Gas
                  Properties and other real property will be created pursuant to the Definitive
                  Documentation and otherwise subject to the Documentation Principles.

Interest Rates:   At the Borrower’s option, the Revolving Loans will bear interest based on the
                  Base Rate or LIBOR, plus the applicable Revolving Interest Margin (as defined
                  below).

                  The interest margin for Revolving Loans (the “Revolving Interest Margin”)
                  shall be based upon utilization of the Borrowing Base (expressed as a percentage
                  of outstanding loans and Letters of Credit under the RBL Exit Facility divided
                  by the Borrowing Base) according to the following grid:

                  (a) in the case of the RBL Exit Facility, based upon utilization of the Borrowing
                  Base (expressed as a percentage of outstanding Revolving Loans and Letters of
                  Credit under the RBL Exit Facility divided by the Borrowing Base) an interest
                  margin according to the following grid:

                                                 Revolving Interest Margin        Commitment
                         Utilization
                                                 Base Rate        LIBOR               Fee
                         ≥ 90%                    300 bps         400 bps           50.0 bps
                     < 90% but ≥ 75%              275 bps         375 bps           50.0 bps
                     < 75% but ≥ 50%              225 bps         325 bps           50.0 bps
                     < 50% but ≥ 25%              175 bps         275 bps           37.5 bps
                         < 25%                    150 bps         250 bps           37.5 bps


                  (b) the New Term Loans will bear interest based on LIBOR, plus 200 bps.

                  “Base Rate” means the highest of (a) the rate of interest publicly announced by
                  Wells Fargo as its prime rate in effect at its principal office in New York City,
                  (b) the NYFRB Rate (defined as the greater of the federal funds effective rate


                                             7
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1002 of 1298



                 and the overnight bank funding rate) from time to time (but not less than zero)
                 plus 0.5% and (c) the one-month LIBO Rate plus 1.00%.

                 “LIBOR” means the rate (but not less than zero) at which eurodollar deposits in
                 the London interbank market for one, two, three or six months (or, with the
                 consent of each RBL Lender, twelve months), as selected by the Borrower, are
                 quoted on the applicable Reuters screen. The Definitive Documentation will
                 contain customary language that provides for the replacement of LIBOR with
                 an alternate rate of interest.

Default Rate:    At any time an event of default has occurred and is continuing (i) all outstanding
                 Base Rate Loans and LIBOR Loans under the Facilities shall bear interest at
                 2.00% per annum above the rate applicable to Base Rate Loans or LIBOR
                 Loans, as applicable, and (ii) all other outstanding, overdue amounts under the
                 Facilities shall bear interest at 2.00% per annum above the rate applicable to
                 Base Rate Loans.

Fees:            (a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for
                 the account of the RBL Lenders, a commitment fee (the “Commitment Fee”) in
                 an amount per annum equal to the rate set forth in the preceding grid on the
                 average daily unused portion of the Maximum Revolving Commitments,
                 payable quarterly in arrears.

                 All accrued Commitment Fees will be fully earned and due and
                 payable quarterly in arrears for the account of the RBL Lenders (other than any
                 defaulting lenders) under the RBL Exit Facility and will accrue from and after
                 the Closing Date.

                 (b) Upfront Fees. The Borrower shall pay to Wells Fargo, for the pro rata
                 account of each of the RBL Lenders as provided herein, upfront fees as follows:
                 (i) for each RBL Lender that executes the Restructuring Support Agreement
                 prior to entry of the Final DIP Order (as defined in the DIP Credit Agreement),
                 an aggregate amount equal to 15 bps of the aggregate amount of the RBL Exit
                 Facility, which shall be fully earned and will be due and payable in full in cash
                 on the date of entry of the Final DIP Order, and (ii) an aggregate amount equal
                 to 40 bps of the aggregate amount of the RBL Exit Facility, which shall be fully
                 earned and will be due and payable in full in cash to each RBL Lender under
                 the RBL Exit Facility on the Closing Date (the “Upfront Fees”).

                 (c) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
                 for the account of the RBL Lenders a Letter of Credit fee (due quarterly) equal
                 to the product of the LIBOR Margin and the undrawn amount of each Letter of
                 Credit. In addition, Borrower shall pay to the Administrative Agent for the
                 account of any Issuing Bank a fronting fee equal to the product of 0.50% and
                 the undrawn amount of each Letter of Credit; provided that each such fee shall
                 be no less than $500.

                 (d) Other Fees. Such other fees set forth in any fee letter (or similar) between
                 the Administrative Agent, Collateral Agent and/or Lead Arranger and the
                 Borrower.



                                            8
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1003 of 1298



Maturity Date:         (a) RBL Exit Facility. The final maturity of the RBL Exit Facility will occur
                       on the two year anniversary of the Closing Date (the “RBL Exit Maturity Date”).

                       (b) New Term Loan Facility. The final maturity of the New Term Loan Facility
                       will occur on the 42 month anniversary of the Closing Date (the “New Term
                       Loan Maturity Date”).

Mandatory              (a) Borrowing Base Deficiency. The Borrower shall prepay any Borrowing
Prepayments (RBL       Base Deficiency as provided in the paragraph titled “Borrowing Base
Exit Facility):        Deficiency” in the “Borrowing Base and Borrowing Base Redetermination”
                       section.

                       (b) Excess Revolving Credit Exposure. If, at any time, the revolving credit
                       exposure exceeds the total Revolving Commitments as a result of any reduction
                       or termination of Revolving Commitments, the Borrower shall make a
                       prepayment in an amount no less than such excess.

                       (c) Adjustment of Borrowing Base. If there is any adjustment to the Borrowing
                       Base that results in the revolving credit exposure exceeding the total Revolving
                       Commitments, including in connection with any permitted note issuance or
                       permitted refinancing debt (see Borrowing Base Reductions – Issuance or
                       Refinancing Reduction) the Borrower shall make a prepayment in an amount no
                       less than such excess.

                       (d) Asset Sales or Disposition. If any Loan Party sells or disposes of any Oil
                       and Gas Property (other than in the ordinary course of business) while a
                       Borrowing Base Deficiency or an Event of Default exists, the Borrower or such
                       other Loan Party shall promptly make a prepayment in an amount equal to the
                       (i) in the case of a Borrowing Base Deficiency, the amount of net proceeds from
                       such sale so that no Borrowing Base Deficiency exists, or (ii) if there is an Event
                       of Default, all net proceeds of such sale, in each case no later than the next
                       succeeding Business Day after the net cash proceeds therefor are received by
                       such Loan Party.

                       (e) Consolidated Cash Balance. If, as of the end of any Business Day, the
                       Consolidated Cash Balance of the Loan Parties exceeds $20 million, the Loan
                       Parties shall, within one Business Day thereof, pay such amounts to be applied
                       in accordance with the terms hereof.

                       All mandatory prepayments will be applied to prepay outstanding Revolving
                       Loans (without a permanent reduction to the Maximum Revolving
                       Commitments), including any accrued and unpaid interest of such Revolving
                       Loans being prepaid, and, in the case of clauses (a) through (d) above, to cash-
                       collateralize Letters of Credit outstanding under the RBL Exit Facility.

Mandatory              None, while Revolving Commitments remain outstanding.
Prepayments (New
Term Loan Facility):

Optional               Revolving Loans under the RBL Exit Facility may be prepaid at any time, in
Prepayments and        whole or in part, at the option of the Borrower, upon notice to the Administrative



                                                  9
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1004 of 1298



Commitment              Agent and in minimum principal amounts and in multiples to be agreed upon
Reductions (RBL         with the Administrative Agent, without premium or penalty (except LIBOR
Exit Facility):         breakage costs). Any optional prepayment of the RBL Exit Facility will be
                        applied to prepay outstanding Revolving Loans and cash-collateralize Letters of
                        Credit outstanding under the RBL Exit Facility (except as otherwise set forth
                        herein, without a permanent reduction in Maximum Revolving Commitments
                        unless so elected by the Loan Parties).

                        The unutilized portion of the Maximum Revolving Commitments may be
                        terminated, in whole or in part, at the option of the Borrower, upon notice to the
                        Administrative Agent and in minimum principal amounts and in multiples to be
                        agreed upon with the Administrative Agent.

Optional                The New Term Loans may be prepaid, in whole or in part, at the option of the
Prepayments (New        Borrower, upon prior notice and in minimum principal amounts and in multiples
Term Loan Facility):    to be agreed upon, without premium or penalty (except LIBOR breakage costs),
                        to the extent such prepayments are permitted by the Definitive
                        Documentation; provided that the RBL Exit Facility shall have been
                        indefeasibly repaid in full and all Revolving Commitments thereunder have
                        terminated prior to such prepayment.

Conditions to           See Annex A.
Closing:

Conditions to All       Each extension of credit under the Facilities will be subject to satisfaction of the
Extensions of Credit:   following: (a) all of the representations, warranties, and covenants in the
                        Definitive Documentation shall be true and correct in all material respects (or if
                        qualified by materiality or material adverse effect, in all respects) as of the date
                        of such extension of credit, or if such representation speaks as of an earlier date,
                        as of such earlier date; (b) no default or event of default under the Facilities shall
                        have occurred and be continuing or would result from such extension of credit;
                        (c) delivery of a customary borrowing notice; and (d) the Loan Parties shall be
                        in compliance with the Consolidated Cash Balance limitation, both before and
                        after giving effect to such extension of credit.

Cash Management:        The Loan Parties shall maintain their cash management system as it existed prior
                        to the Closing Date, with such changes as may be mutually agreed by the
                        Administrative Agent and the Borrower. Each Loan Party will make all such
                        Loan Party’s deposit accounts subject to an account control agreement other
                        than Excluded Accounts (as defined below) (such deposit accounts, collectively,
                        “Controlled Accounts”). Each Controlled Account shall be subject to a control
                        agreement, in form and substance satisfactory to the Administrative Agent,
                        which agreement shall transfer control of such account to the Collateral Agent
                        upon delivery of notice by the Collateral Agent to the financial institution
                        maintaining such account.

                        As used herein, “Excluded Accounts” means with respect to the Borrower or
                        any other Loan Party, each deposit account that is not required to be subject to
                        an account control agreement, to the extent such deposit account is solely (a) a
                        payroll account containing a balance not exceeding the amount of payroll
                        expenses for one payroll period at any time, (b) a tax withholding account,


                                                    10
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1005 of 1298



                      (c) zero balance accounts (other than lockbox accounts, to the extent account
                      control agreements are permitted by the applicable depository bank), (d) de
                      minimis accounts containing a balance not exceeding $50,000 per account at
                      any time and not to exceed $250,000 for all such accounts in the aggregate, or
                      (e) a customary fiduciary or trust accounts holding royalty payment and
                      working interest payments solely to the extent constituting property of a third
                      party.

Representations and   Subject to the Documentation Principles, the Definitive Documentation will
Warranties:           contain representations and warranties subject to exceptions are customary for
                      transactions of this type as mutually agreed (which will be applicable to the
                      Loan Parties).

Affirmative           Subject to the Documentation Principles, the Definitive Documentation will
Covenants:            contain affirmative covenants subject to limitations and modifications as are
                      customary for transactions of this type as mutually agreed (which will be
                      applicable to the Loan Parties).

                      On or before March 1 and September 1 of each year, commencing with the first
                      such date to occur after the Closing Date, the Borrower shall furnish to the
                      Administrative Agent and the Lenders a reserve report evaluating the proved
                      Oil and Gas Properties of the Loan Parties as of the immediately preceding
                      January 1 and July 1. The reserve report as of January 1 of each year shall be
                      prepared by one or more approved petroleum engineers. The July 1 reserve
                      report of each year shall be prepared by or under the supervision of the
                      “Manager of Acquisitions and Planning” (or similarly titled position) of the
                      Borrower and such reserve report shall be accompanied by customary
                      certifications of such chief engineer and a responsible officer of the Borrower.

                      Within fifteen (15) Business Days of the Closing Date (subject to a five (5)
                      Business Day extension by the Administrative Agent in its sole discretion), the
                      Loan Parties shall have maintained or entered into hedging transactions with
                      respect to at least seventy-five percent (75%) of the Loan Parties’ PDP reserves
                      through September 30, 2022, in form and substance reasonably acceptable to
                      the Administrative Agent. For the avoidance of doubt, hedging transactions
                      entered into prior to the Closing Date may be maintained in satisfaction of this
                      covenant, subject to consent of the applicable hedge counterparty.

Negative Covenants:   Subject to the Documentation Principles, the Definitive Documentation will
                      contain negative covenants subject to exceptions, limitations, baskets and
                      modifications as are reasonably acceptable to the Administrative Agent,
                      including the following:

                      (a) limitation on liens, including exceptions for (i) capital lease or purchase
                      money indebtedness to the extent permitted under clause (e)(i), (ii) junior liens
                      to the extent permitted under clause (e)(iv), and (iii) other liens and (iii) other
                      liens securing indebtedness not to exceed the greater of $10 million or 1.00% of
                      consolidated total assets (“CTA”);

                      (b) limitation on disposition of assets, other than (i) customary ordinary course
                      dispositions for the energy industry, (ii) any asset sale consisting of Oil and Gas


                                                 11
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1006 of 1298



               Properties (including the net unwinding of hedging transactions), subject to the
               Borrowing Base redetermination right described in the paragraph titled
               Borrowing Base Reductions if the Borrowing Base value of such Oil and Gas
               Properties (as determined in good faith by the Administrative Agent) exceeds
               5% of the Borrowing Base, and (iii) other asset sales up to $10 million; provided
               that any asset sale permitted hereunder shall be made for (1) fair value and (2) at
               least 75% cash consideration;

               (c) limitation on consolidations, mergers dissolutions and divisions;

               (d) subject to customary permitted investments, limitation on loans, investments
               and acquisitions of property, other than (i) investments in partnerships up to $5
               million, (ii) investments in Unrestricted Subsidiaries up to $5 million, subject
               to minimum liquidity (unrestricted cash and availability under the RBL Exit
               Facility) of at least 15% of the Borrowing Base, (iii) other investments up to
               $10 million, and (iv) other investments subject to pro forma liquidity
               (unrestricted cash and availability under the RBL Exit Facility) of at least 15%
               of the Borrowing Base and pro-forma Total Leverage Ratio does not exceed
               2.75 to 1.00, subject to cash netting up to $20 million;

               (e) limitations on indebtedness, including exceptions for (i) capital leases or
               purchase money indebtedness up to the greater of $30 million and 1.00% of
               CTA, (ii) unsecured indebtedness up to $400 million, subject to a 25% dollar-
               for-dollar reduction in the Borrowing Base and pro forma compliance with
               Financial Covenants, (iii) acquisition indebtedness up to the greater of $30
               million and 1.00% of CTA, (iv) subordinated secured or junior lien
               indebtedness up to $50 million, subject to a 25% dollar-for-dollar reduction in
               the Borrowing Base and pro forma compliance with Financial Covenants (the
               indebtedness described in this clause (iv) and clause (ii) above, the “Specified
               Additional Debt”), (v) earn-out indebtedness up to $15 million, and (vi) any
               other indebtedness up to the greater of $30 million and 1.00% of CTA;

               (f) limitations on transactions with affiliates;

               (g) limitations on margin stock;

               (h) limitations on contingent obligations;

               (i) limitations on restricted debt payments (including prohibition against any
               redemption of Specified Additional Debt during the term of the RBL Exit
               Facility);

               (j) limitations on restricted payments (including any dividends during the term
               of the RBL Exit Facility) other than (i) permitted tax distributions, (ii) restricted
               payments under management or employee stock plans not to exceed $5 million
               in any fiscal year and (iii) for general corporate purposes not to exceed $1
               million in any fiscal year;

               (k) limitations on derivative contracts (as set forth in greater detail below);




                                           12
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1007 of 1298



                       (l) limitations on change in business nature, amendments to organization
                       documents, documents governing material indebtedness and corporate
                       structure;

                       (m) limitations on accounting changes;

                       (n) ERISA compliance; and

                       (o) limitations on restrictions affecting the ability of Restricted Subsidiaries to
                       guarantee the loans, grant liens securing the loans or make distributions to the
                       Borrower.

Hedging                All hedging agreements shall be entered into, on a secured basis, with a Lender
Requirements:          (or an affiliate thereof), as the hedging counterparty, or on an unsecured basis
                       with counterparties reasonably acceptable to the Administrative
                       Agent; provided that no Borrowing Base value shall be given to any such
                       unsecured hedging agreements. The Loan Parties shall not enter into any
                       hedging transaction which (i) extends more than twelve (12) months after the
                       RBL Exit Maturity Date, and (ii) together with all other hedging transactions,
                       exceeds ninety-five percent (95%) of the Loan Parties’ PDP reserves, as set
                       forth in the most recently delivered reserve report. Other hedging requirements
                       to be mutually agreed.

Financial Covenants    The RBL Exit Facility will contain the following financial covenants, calculated
(RBL Exit Facility):   as of each fiscal quarter :

                       First Lien Leverage Ratio: First Lien Debt to EBITDA may not exceed 3.0 to
                       1.0 as of the last day of any fiscal quarter, subject to cash netting up to $20
                       million. EBITDA shall be calculated at the end of each fiscal quarter using the
                       results of the twelve month period ending with that fiscal quarter end.

                       Total Leverage Ratio: Total Debt to EBITDA for the four fiscal quarters then
                       ending, to be greater than 3.75 to 1.00, subject to cash netting up to $20 million.

                       Current Ratio: Consolidated Current Assets divided by Consolidated Current
                       Liabilities may not be less than 1.0 to 1.0 on a fiscal quarter basis.

                       Maximum Capital Expenditures: If (i) the Total Leverage Ratio (subject to cash
                       netting up to $20 million) for the four fiscal quarters most recently ended is
                       greater than 2.0 to 1.0 and (ii) liquidity (the sum of unrestricted cash and
                       availability under the RBL Exit Facility) is less than $50 million, then the
                       Borrower will not initiate any drilling or completion activity of any wells or
                       similar material Capital Expenditures during such fiscal quarter if the sum of
                       (x) the aggregate amount of Capital Expenditures for the three fiscal quarters
                       most recently ended plus (y) Capital Expenditures to be made during such fiscal
                       quarter would exceed $175 million.

                       Any reference to EBITDA in this Term Sheet shall include adjustments for
                       among other things, extraordinary and non-recurring items including any items
                       related to the restructuring (i.e., retention payments, professional fees, etc.).




                                                  13
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1008 of 1298



Financial Covenants   The New Term Loan Facility will contain the following financial covenant,
(New Term Loan        calculated on a quarterly basis:
Facility):
                      Consolidated Total Leverage Ratio: Total Debt to EBITDA for the four fiscal
                      quarters then ending, to be greater than 4.25 to 1.00, subject to cash netting up
                      to $20 million.

Equity Cure Rights    In the event the Borrower fails to comply with the requirements of the Financial
                      Covenants, Parent will have the right to issue common equity securities for cash
                      or otherwise receive cash contributions to the capital of Parent (in each case,
                      on terms reasonably satisfactory to the Administrative Agent) (any such equity
                      issuance or contribution, a “Specified Equity Contribution”), and contribute any
                      such cash to the capital of the Borrower, and apply the amount of the proceeds
                      thereof to increase on a dollar-for-dollar basis EBITDA (to be defined in a
                      manner to be mutually agreed) solely for purposes of determining compliance
                      with Financial Covenants (including, for the avoidance of doubt, determining if
                      Maximum Capital Expenditures is applicable) with respect to the then ended
                      fiscal quarter and any subsequent period that includes such fiscal quarter (the
                      “Cure Right”); provided that (i) the Cure Right will not be exercised more than
                      five (5) times during the term of the RBL Exit Facility, and (ii) the Cure Right
                      many not be exercised more than two (2) times in any four (4) consecutive fiscal
                      quarters.

                      Any amounts used to exercise a Cure Right will be disregarded in calculating
                      EBITDA for all other purposes, including calculation of basket levels and other
                      items governed by reference to EBITDA and will not result in any pro forma
                      indebtedness reduction (other than the indebtedness under the RBL Exit Facility
                      that is actually prepaid with such Cure Amount) or an increase in cash.

Events of Default:    Subject to the Documentation Principles, substantially similar to the events of
                      default in the Existing Credit Agreement, except as mutually agreed with the
                      Administrative Agent and as otherwise set forth in this Term Sheet, each subject
                      to limitations and modifications as are customary for transactions of this type as
                      mutually agreed (which will be applicable to the Loan Parties).

Amendments and        Amendments and waivers of the Definitive Documentation will require the
Waivers:              approval of the Lenders holding more than 50% of the applicable Facility,
                      except that the consent of (a) RBL Lenders holding more than 66-2/3% of the
                      Aggregate Commitments of the RBL Lenders shall be required to decrease or
                      maintain the Borrowing Base (and such other matters consistent with the
                      Existing Credit Agreement), (b) each Lender under the applicable Facility shall
                      be required in connection with (i) changing any provision specifying the number
                      or percentage of Lenders required to amend or waive any Definitive
                      Documentation in respect of the matters described in this clause (b) and clause
                      (c) below and (ii) releasing any guarantor (except in connection with a permitted
                      transaction) or all or substantially all of the Collateral, and (c) each affected
                      Lender shall be required in connection with (i) any increase or extension of its
                      commitment, (ii) the postponement of any scheduled date for payment of
                      principal, interest, fees or other amount payable to such Lender, and (iii) any




                                                 14
  Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1009 of 1298



                    reduction in the principal amount of any loan, interest rate, fee or other amount
                    payable to such Lender.

Assignments:        Customary for facilities of this type.

Expenses and        Subject to the Documentation Principles, customary for facilities of this type.
Indemnification:

Governing Law and   Texas
Forum:




                                               15
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1010 of 1298



                                                                                                   ANNEX A
                                            Conditions to Closing

        In addition to the conditions set forth in the section titled “Conditions to All Extensions of Credit”,
the closing of the Facilities will be subject to satisfaction of typical and customary conditions precedent,
consistent with the Existing Credit Agreement and including, without limitation, the following:

         1.       the Plan, the Confirmation Order, and any related order of the Bankruptcy Court (and any
amendments or modifications to any of the foregoing) shall be consistent with the Restructuring Support
Agreement, the Restructuring Term Sheet and this Term Sheet and be in form and substance reasonably
satisfactory to the Administrative Agent, including approval of the Facilities and releases and exculpations;

          2.      the Confirmation Order shall be Final and in full force and effect (as used herein, “Final”
shall mean an order or judgement of the Bankruptcy Court, or other court of competent jurisdiction with
respect to the subject matter, which has not been reversed, stayed, modified or amended, and as to which
(i) the time to appeal, petition for certiorari, or move for reargument or rehearing (other than a request for
a rehearing under Federal Rule of Civil Procedure 60(b), which shall not be considered for purposes of this
definition) has expired and no appeal or petition for certiorari has been timely taken, or (ii) any timely
appeal that has been taken or any petition for certiorari that has been or may be timely filed has been
resolved by the highest court to which the order or judgment was appealed or from which certiorari was
sought or has otherwise been dismissed with prejudice;

         3.       any Order approving the Restructuring Support Agreement and Restructuring Term Sheet
shall not have been stayed, reversed, vacated or otherwise modified in a manner materially adverse to
interests of the Administrative Agent and the RBL Lenders or otherwise contrary to this Term Sheet or the
Definitive Documentation and all conditions to effectiveness of the Definitive Documentation shall have
occurred or been waived by the respective parties thereto having the authority to waive such conditions;

        4.      the Plan Effective Date shall have occurred, all conditions precedent to the confirmation
and effectiveness of the Plan, as set forth in the Plan (other than the effectiveness of the Facilities, which
shall occur contemporaneously with the Plan Effective Date), shall have been fulfilled or waived as
permitted therein, including, without limitation, all transactions contemplated in the Plan or in the
Confirmation Order to occur on the Plan Effective Date shall have been substantially consummated in
accordance with the terms thereof and in compliance with applicable law, Bankruptcy Court and regulatory
approvals;

         5.      the Administrative Agent and the Collateral Agent shall have received satisfactory
evidence as to the payment in full on the Plan Effective Date of all material administrative expense claims,
priority claims and other claims required to be paid upon the Plan Effective Date;

         6.       there shall have been no material adverse change in, or a material adverse effect upon, the
operations, business, properties or financial condition of the Loan Parties taken as a whole (other than as a
result of the events leading up to, directly arising from or direct effects of the commencement or continuance
of the bankruptcy proceedings) from the date of the execution and delivery by the DIP Lenders of the DIP
Credit Agreement through the Closing Date;

         7.      (a) execution and delivery of the Definitive Documentation, and (b) the Administrative
Agent, the Collateral Agent, the New Term Loan Lenders, and the RBL Lenders will have received (i)
customary legal opinions as to the Loan Parties and the Definitive Documentation (including, without
limitation, customary opinions of local counsel), (ii) customary evidence of authority and incumbency,
customary officers’ certificates, good standing certificates, in each case with respect to the Borrower and


                                             Annex A – Page 1
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1011 of 1298



the Guarantors, and a solvency certificate for the Borrower and the other Loan Parties on a consolidated
basis after giving effect to the transactions contemplated by this Term Sheet and the Plan on the Closing
Date, and (iii) flood hazard diligence and documentation as required by the federal Flood Disaster
Protection Act of 1973 or otherwise in a manner satisfactory to the Lenders;

         8.      all documents and filings required to perfect or evidence the Collateral Agent’s first priority
security interest in and liens on the Collateral (including, without limitation, all certificates evidencing
pledged capital stock or membership or partnership interests, as applicable, with accompanying executed
stock powers, all UCC financing statements to be filed in the applicable government UCC filing offices, all
deposit account and securities account control agreements and all mortgages, deeds of trust and real
property filings) shall have been executed and/or delivered and, to the extent applicable, be in proper form
for filing;

        9.      all New Money Loans (as defined in the DIP Credit Agreement), shall have been
indefeasible paid in full in cash, and the Commitments shall have been terminated thereunder;

        10.      the Existing Lenders, including, without limitation, the Existing Loans, shall receive the
treatment outlined in this Term Sheet, the DIP Credit Agreement, the Restructuring Support Agreement,
the Restructuring Term Sheet, and the Plan, and the DIP Lenders shall have received the treatment under
the Plan and the commitments thereunder shall have been terminated, and all security interests related
thereto shall have either (a) been terminated or (b) been amended and restated to secure the Obligations
under the Facilities, in either case concurrently with the Closing Date;

       11.    the class of Existing Lenders entitled to vote on the Plan shall have accepted the Plan; and
the DIP Lenders holding not less than 66 2/3% of the outstanding DIP Loans under the DIP Credit
Agreement have elected to become Electing Lenders;

        12.     the Administrative Agent and the Collateral Agent shall have received an ACORD
evidence of insurance certificate evidencing customary coverage of the Loan Parties and naming the
Collateral Agent in such capacity for the Lenders as additional insured on all liability policies and loss
payee on all property insurance policies;

        13.      all required governmental and third party consents and approvals shall have been obtained
and shall be in full force and effect;

         14.      all fees and, to the extent invoiced at least one (1) business day prior to the Closing Date,
out-of-pocket expenses, required to be paid on the Closing Date under the Plan in connection with the
Facilities, including the reasonable fees and expenses of one primary counsel, one local counsel in each
appropriate jurisdiction, and financial advisors to the Administrative Agent, and any audit and appraisal
fees and expenses, shall have been paid in full in cash;

         15.     Debtors shall have paid to the DIP Lenders holding DIP Loans all other payments as
provided for in any final orders entered in connection with the DIP Credit Agreement and/or use of cash
collateral, and the Plan, which amounts shall be applied to the repayment of the DIP Obligations in
accordance with the Plan;

         16.     the Administrative Agent and the Collateral Agent shall be in receipt of one or more
collateral agency agreements, which shall, subject to the Documentation Principles, contain terms and
provisions satisfactory to the Administrative Agent, the Collateral Agent and the Borrower in their
discretion, duly executed and delivered by the Loan Parties, the Collateral Agent and the Administrative
Agent;



                                              Annex A – Page 2
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1012 of 1298



        17.     the Administrative Agent shall have received an updated business plan for the Borrower
and the other Loan Parties after giving effect to the transactions contemplated hereby and under the Plan
on the Closing Date;

        18.     the Borrower shall have received a cash equity contribution of no less than $200 million;

         19.      if the Borrower shall have received a senior unsecured loan (the “New Exit Loan”) as
contemplated in the Restructuring Support Agreement, then such New Exit Loan shall (i) have an aggregate
principal amount not to exceed $50 million, (ii) have a maturity date no earlier than twenty-four (24) months
after the RBL Exit Maturity Date, (iii) not permit any cash payments (whether principal (amortization),
cash interest, fees or otherwise), until the RBL Exit Facility has been paid in full in cash and the Revolving
Commitments thereunder shall have terminated, (iv) otherwise be reasonably acceptable to the Required
RBL Lenders, and (v) not be included in the calculation of the “Senior Debt Cap” (as such term is defined
in the Restructuring Term Sheet);

        20.     the Total Leverage Ratio as of the Closing Date shall not be greater than 2.75 to 1.00;

        21.    the Existing Second Lien Facility and the Existing Senior Notes shall have been fully
converted and/or exchanged into equity interests and shall have been released, discharged and/or
terminated;

        22.     the Borrower shall have conducted a refinancing process for the obligations under the
Existing Credit Agreement and all proposals received shall have been delivered to the financial advisor of
the Administrative Agent (on an advisor-only basis) as evidence of such process; and

       23.       the Initial Availability Amount shall not be less than $45 million; provided that upon the
approval of the Required RBL Lenders (RBL Lenders holding 66 2/3% or more of the Maximum Revolving
Commitments), the Initial Availability Amount may be reduced to no less than $35 million.




                                             Annex A – Page 3
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1013 of 1298
                                                      EXECUTION VERSION
                                                       SUBJECT TO FRE 408
                                           SUBJECT TO MATERIAL REVISION

                              Exhibit E

                   Backstop Commitment Agreement
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1014 of 1298
                                                   EXECUTION VERSION
                                              ATTORNEY WORK PRODUCT
                                           ATTORNEY-CLIENT PRIVILEGED




            BACKSTOP COMMITMENT AGREEMENT AMONG

                     LEGACY RESERVES INC. AND

                THE BACKSTOP PARTIES PARTY HERETO

                        Dated as of June 10, 2019
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1015 of 1298



                               TABLE OF CONTENTS

                                                                                                                    Page

                                          Article 1
                                        DEFINITIONS

  Section 1.01   Definitions ...............................................................................................6
  Section 1.02   Additional Defined Terms .....................................................................15
  Section 1.03   Construction ..........................................................................................16

                                   Article 2
                            BACKSTOP COMMITMENT

  Section 2.01   The Rights Offering ...............................................................................17
  Section 2.02   The Backstop Commitment....................................................................17
  Section 2.03   Backstop Party Default .........................................................................18
  Section 2.04   Backstop Escrow Account Funding ......................................................18
  Section 2.05   Closing ..................................................................................................19
  Section 2.06   Designation and Assignment Rights .....................................................19

                              Article 3
             BACKSTOP FEE AND EXPENSE REIMBURSEMENT

  Section 3.01   Fees Payable by the Company ..............................................................21
  Section 3.02   Payment of Fees ....................................................................................21
  Section 3.03   Expense Reimbursement .......................................................................21

                            Article 4
        REPRESENTATIONS AND WARRANTIES OF THE COMPANY

  Section 4.01   Organization and Qualification ............................................................22
  Section 4.02   Corporate Power and Authority ...........................................................23
  Section 4.03   Execution and Delivery; Enforceability ................................................23
  Section 4.04   Authorized and Issued Capital Stock ....................................................24
  Section 4.05   [Reserved] .............................................................................................24
  Section 4.06   No Conflict ............................................................................................24
  Section 4.07   Consents and Approvals........................................................................25
  Section 4.08   Arm’s Length .........................................................................................25
  Section 4.09   Financial Statements .............................................................................25
  Section 4.10   Disclosure Statement and Company SEC Documents ..........................26
  Section 4.11   No Undisclosed Material Liabilities .....................................................26
  Section 4.12   Absence of Certain Changes .................................................................27
  Section 4.13   No Violation; Compliance with Laws ...................................................27
  Section 4.14   Legal Proceedings.................................................................................27
  Section 4.15   Labor Relations .....................................................................................27
  Section 4.16   Intellectual Property .............................................................................28
  Section 4.17   Title to Real and Personal Property .....................................................28
                                              i
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1016 of 1298



  Section 4.18   No Undisclosed Relationships ..............................................................29
  Section 4.19   Licenses and Permits ............................................................................29
  Section 4.20   Environmental .......................................................................................29
  Section 4.21   Tax Matters ...........................................................................................30
  Section 4.22   Company Plans .....................................................................................32
  Section 4.23   Internal Control Over Financial Reporting ..........................................33
  Section 4.24   Disclosure Controls and Procedures ....................................................33
  Section 4.25   Material Contracts ................................................................................34
  Section 4.26   No Unlawful Payments..........................................................................34
  Section 4.27   Compliance with Money Laundering Laws...........................................34
  Section 4.28   Compliance with Sanctions Laws..........................................................34
  Section 4.29   No Broker’s Fees ..................................................................................35
  Section 4.30   No Registration Rights ..........................................................................35
  Section 4.31   [Reserved] .............................................................................................35
  Section 4.32   Insurance ...............................................................................................35
  Section 4.33   Disclosure Schedule, Disclosure Statement and Company SEC
                 Document References ............................................................................35
  Section 4.34   Investment Company Act .......................................................................35
  Section 4.35   Alternate Transactions ..........................................................................36
  Section 4.36   Oil and Gas. ..........................................................................................36
  Section 4.37   Exemption from Registration ................................................................36
  Section 4.38   No General Solicitation ........................................................................36

                          Article 5
   REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES

  Section 5.01   Incorporation. .......................................................................................37
  Section 5.02   Corporate Power and Authority ...........................................................37
  Section 5.03   Execution and Delivery .........................................................................37
  Section 5.04   No Conflict ............................................................................................37
  Section 5.05   Consents and Approvals........................................................................37
  Section 5.06   No Registration .....................................................................................38
  Section 5.07   Purchasing Intent ..................................................................................38
  Section 5.08   Sophistication; Investigation.................................................................38
  Section 5.09   No Broker’s Fees ..................................................................................38
  Section 5.10   No Legal Proceedings ...........................................................................38
  Section 5.11   Sufficiency of Funds ..............................................................................38

                                   Article 6
                            ADDITIONAL COVENANTS

  Section 6.01   BCA Approval Order; BCA Consummation Approval Order ...............38
  Section 6.02   Confirmation Order; Plan and Disclosure Statement ..........................39
  Section 6.03   Conduct of Business ..............................................................................39
  Section 6.04   Antitrust Approval .................................................................................41
  Section 6.05   Financial Information ...........................................................................42
  Section 6.06   Alternate Transactions ..........................................................................42
                                                  ii
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1017 of 1298



  Section 6.07    Reasonable Best Efforts ........................................................................43
  Section 6.08    Equity Listing ........................................................................................43
  Section 6.09    Registration Rights Agreement .............................................................44
  Section 6.10    Form D and Blue Sky ............................................................................44
  Section 6.11    No Integration .......................................................................................44
  Section 6.12    DTC Eligibility ......................................................................................44
  Section 6.13    Use of Proceeds.....................................................................................45
  Section 6.14    Share Legend.........................................................................................45
  Section 6.15    Tax Treatment .......................................................................................45

                              Article 7
           CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

  Section 7.01    Conditions to the Obligation of the Backstop Parties ...........................45
  Section 7.02    Waiver of Conditions to Obligation of Backstop Parties ......................47
  Section 7.03    Conditions to the Obligation of the Company.......................................47

                               Article 8
                  INDEMNIFICATION AND CONTRIBUTION

  Section 8.01    Indemnification Obligations .................................................................48
  Section 8.02    Indemnification Procedure ...................................................................49
  Section 8.03    Settlement of Indemnified Claims .........................................................50
  Section 8.04    Contribution ..........................................................................................50
  Section 8.05    Treatment of Indemnification Payments ...............................................51
  Section 8.06    No Survival ............................................................................................51

                                           Article 9
                                        TERMINATION

  Section 9.01    Termination Rights ................................................................................51
  Section 9.02    Effect of Termination. ...........................................................................53

                                     Article 10
                                GENERAL PROVISIONS

  Section 10.01   Notices ...................................................................................................54
  Section 10.02   Assignment; Third Party Beneficiaries .................................................55
  Section 10.03   Prior Negotiations; Entire Agreement ..................................................55
  Section 10.04   Governing Law; Venue .........................................................................56
  Section 10.05   Waiver of Jury Trial ..............................................................................56
  Section 10.06   Counterparts .........................................................................................56
  Section 10.07   Waivers and Amendments; Rights Cumulative .....................................56
  Section 10.08   Headings ...............................................................................................57
  Section 10.09   Specific Performance ............................................................................57
  Section 10.10   Damages................................................................................................57
  Section 10.11   No Reliance ...........................................................................................57

                                                   iii
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1018 of 1298



      Section 10.12   Publicity ................................................................................................58
      Section 10.13   Settlement Discussions ..........................................................................58
      Section 10.14   No Recourse ..........................................................................................58
      Section 10.15   Severability............................................................................................59


SCHEDULES AND EXHIBITS

Schedule 1   Backstop Commitment Percentages


Exhibit A    Form of Joinder Agreement




                                                       iv
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1019 of 1298



                       BACKSTOP COMMITMENT AGREEMENT

        This BACKSTOP COMMITMENT AGREEMENT (including exhibits and schedules
attached hereto and incorporated herein, this “Agreement”), dated as of June 10, 2019, is made
by and among Legacy Reserves Inc., a Delaware corporation (as a debtor in possession and a
reorganized debtor, as applicable, the “Company” or “Legacy”) on behalf of itself and the other
Debtors, on the one hand, and each of the Backstop Parties set forth on Schedule 1 hereto (each
referred to herein, individually, as a “Backstop Party” and, collectively, as the “Backstop
Parties”), on the other hand. The Company and each Backstop Party is referred to herein,
individually, as a “Party” and, collectively, as the “Parties.” Capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the term sheet attached to the RSA (as
defined below) as Exhibit A (as the same may be amended, modified or supplemented, the
“Restructuring Term Sheet”).

                                          RECITALS

       WHEREAS the Debtors, certain other subsidiaries of the Company, the Backstop Parties
and certain other parties are party to that certain Restructuring Support and Lock-Up Agreement,
dated as of June 10, 2019 (as may be amended, modified, or supplemented from time to time, in
accordance with its terms, the “RSA”), which contemplates, among other things, (a)
consummation of the Plan and (b) entry by the Debtors and the Backstop Parties into this
Agreement;

       WHEREAS, the Company and certain of its debtor affiliates (each, individually, a
“Debtor” and, collectively, the “Debtors”) each intend to commence jointly administered
proceedings (the “Chapter 11 Proceedings”) under Title 11 of the United States Code, 11
U.S.C. §§ 101-1532, as may be amended from time to time (the “Bankruptcy Code”), in the
United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”);

        WHEREAS, the Debtors intend to seek entry of one or more orders of the Bankruptcy
Court, in each case, in form and substance acceptable to the Company and the Required
Supporting Creditors (x) confirming the Plan pursuant to Section 1129 of the Bankruptcy Code
(the “Confirmation Order”) and (y) authorizing the consummation of the transactions
contemplated hereby (which order is expected to take the form of, and be incorporated into, the
Confirmation Order (the “BCA Consummation Approval Order”));

       WHEREAS, subject to the terms and conditions contained in this Agreement, each
Backstop Party has agreed to purchase, severally and not jointly, its Backstop Commitment
Percentage of New Common Stock in an amount equal to $200.0 million in the aggregate at the
Per Share Price.

        NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, the receipt and sufficiency of which
are hereby acknowledged, each of the Parties hereby agrees as follows:
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1020 of 1298



                                           ARTICLE 1
                                          DEFINITIONS

        Section 1.01 Definitions. Except as otherwise expressly provided in this Agreement, or
unless the context otherwise requires, whenever used in this Agreement (including any Exhibits
and Schedules hereto), the following terms shall have the respective meanings specified therefor
below:

        “Affiliate” means, with respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, such Person as of the date on which,
or at any time during the period for which, the determination of affiliation is being made
(including any Related Funds of such Person); provided that, for purposes of this Agreement, no
Backstop Party shall be deemed an Affiliate of the Company or any of its Subsidiaries. For
purposes of this definition, the term “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any Person, means
the possession, directly or indirectly, of the power to direct or cause the direction of the
management policies of such Person, whether through the ownership of voting securities, by
Contract or otherwise.

        “Alternate Transaction” means any transaction or series of related transactions with a
third party (other than the Company and its Subsidiaries) with respect to a reorganization,
restructuring, merger, consolidation, share exchange, rights offering, financing, equity
investment, business combination, recapitalization or similar transaction (including the sale of all
or substantially all of the assets of the Company and its Subsidiaries other than in the ordinary
course of business) involving the Company or any other Debtors that is inconsistent with the
Backstop Commitment, this Agreement or the Plan.

        “Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys general of the several
states of the United States and any other Governmental Entity having jurisdiction pursuant to the
Antitrust Laws and “Antitrust Authority” means any one of them.

        “Antitrust Laws” mean the Sherman Act, as amended, the Clayton Act, as amended, the
HSR Act, the Federal Trade Commission Act, and any other Law governing agreements in
restraint of trade, monopolization, pre-merger notification, the lessening of competition through
merger or acquisition or anti-competitive conduct, and any foreign investment Laws.

       “Available Shares” means the New Common Stock that any Backstop Party fails to
purchase as a result of a Backstop Party Default by such Backstop Party.

       “Backstop Commitment Percentage” means, with respect to any Backstop Party, the
percentage set forth opposite such Backstop Party’s name under the column titled “Backstop
Commitment Percentage” on Schedule 1 (as it may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement).

       “Backstop Party Confidentiality Agreement” means any confidentiality agreement
entered into between the Company and any Backstop Party.


                                                 6
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1021 of 1298



       “Backstop Party Default” means the failure by any Backstop Party to deliver and pay
the aggregate Purchase Price for such Backstop Party’s Backstop Commitment Percentage of any
New Common Stock by the Funding Deadline in accordance with Section 2.04(b).

        “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the local
rules and general orders of the Bankruptcy Court, as in effect on the Petition Date, together with
all amendments and modifications thereto subsequently made applicable to Chapter 11
Proceedings.

       “BCA Approval Order” means an order of the Bankruptcy Court in form and substance
reasonably acceptable to the Debtors and the Required Backstop Parties approving of the
Company’s entry into and assumption of this Agreement and providing for the Backstop Fee and
Termination Fee hereunder to the extent applicable, to constitute administrative expenses of the
Company’s bankruptcy estates.

       “BCA Approval Obligations” means the obligations of the Company under Articles 3, 6
and 8 hereof and the Backstop Parties’ right to terminate this Agreement pursuant to, and in
accordance with, Article 9.

       “Board” means the board of directors of the Company.

       “Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).

        “Certificate of Incorporation” means the certificate of incorporation of Reorganized
Legacy Reserves, to be filed with Secretary of State of the State of Delaware on or about the
Effective Date.

        “Change of Recommendation” means (i) the Company or the Board or any committee
thereof shall have withdrawn, qualified or modified, in a manner inconsistent with the
obligations of the Company under this Agreement, its approval or recommendation of this
Agreement, the Backstop Commitment or the Plan or the transactions contemplated hereby or
thereby or (ii) the Company or the Board or any committee thereof shall have approved or
recommended, or resolved to approve or recommend (including by filing any pleading or
document with the Bankruptcy Court seeking Bankruptcy Court approval of) any Alternate
Transaction or Alternate Transaction Agreement.

      “Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and the rulings issued thereunder.

       “Collective Bargaining Agreements” means any and all written agreements,
memoranda of understanding, contracts, letters, side letters and contractual obligations of any
kind, nature and description, that have been entered into between, or that involve or apply to, any
employer and any Employee Representative.

     “Company Balance Sheet” means the unaudited consolidated balance sheets of the
Company and its Subsidiaries as of March 31, 2019.


                                                 7
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1022 of 1298



     “Company Disclosure Schedule” means the disclosure schedules delivered by the
Company to the Backstop Parties on the date of this Agreement.

        “Company Plans” means each “employee benefit plan” within the meaning of Section
3(3) of ERISA and all other compensation and benefits plans, policies, programs, arrangements
or payroll practices, and each other stock purchase, stock option, restricted stock, severance,
retention, employment, consulting, change-of-control, collective bargaining, bonus, incentive,
deferred compensation, employee loan, retirement, fringe benefit and other benefit plan,
agreement, program, policy, commitment or other arrangement, whether or not subject to ERISA
(including any related funding mechanism now in effect or required in the future), whether
formal or informal, oral or written, in each case, that is sponsored, maintained, contributed or
required to be contributed to by the Company or any of its Subsidiaries, or under which the
Company or any of its Subsidiaries has any current or potential liability.

       “Company SEC Documents” means all of the reports, schedules, forms, statements and
other documents (including exhibits and other information incorporated therein) filed with the
SEC by the Company since December 31, 2018.

      “Contract” means any agreement, contract or instrument, including any loan, note, bond,
mortgage, indenture, guarantee, deed of trust, license, franchise, commitment, lease, franchise
agreement, letter of intent, memorandum of understanding or other obligation, and any
amendments thereto, whether written or oral, but excluding any Company Plan.

       “Defaulting Backstop Party” means, at any time, any Backstop Party that caused a
Backstop Party Default that is continuing at such time.

        “DIP Facility Event of Default” means an “Event of Default” under, and as defined in,
the DIP Credit Agreement.

         “DIP Lenders” has the meaning assigned thereto in the Restructuring Term Sheet.

         “DIP Credit Agreement” has the meaning assigned thereto in the Restructuring Term
Sheet.

         “Disclosure Statement” has the meaning assigned thereto in the Restructuring Term
Sheet.

      “Disclosure Statement Order” has the meaning assigned thereto in the Restructuring
Term Sheet.

         “Effective Date” has the meaning assigned thereto in the Restructuring Term Sheet.

        “Emergence Credit Facilities” means the DIP Facility and, if entered into, the Exit
Facility.

       “Emergence Credit Facilities Agreements” means the DIP Credit Agreement, and, if
entered into, the Exit Facility Loan Agreement.


                                                8
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1023 of 1298



       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

         “Event” means any event, development, occurrence, circumstance, effect, condition,
result, state of facts or change.

       “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC thereunder.

       “Exit Facility” has the meaning assigned thereto in the Restructuring Term Sheet.

       “Exit Facility Agent” means the administrative agent under the Exit Facility appointed
pursuant to the terms of the Exit Facility Loan Agreement.

       “Exit Facility Lenders” means the lenders under the Exit Facility.

      “Exit Facility Loan Agreement” has the meaning assigned thereto in the Restructuring
Term Sheet.

       “Final Order” has the meaning assigned thereto in the Restructuring Term Sheet.

        “Governmental Entity” means any U.S. or non-U.S. federal, state, municipal, local,
judicial, administrative, legislative or regulatory agency, department, commission, court, or
tribunal of competent jurisdiction (including any branch, department or official thereof).

      “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

        “Intellectual Property” means all U.S. or foreign intellectual or industrial property or
proprietary rights, including any: (i) trademarks, service marks, trade dress, domain names,
social media identifiers, corporate and trade names, logos and all other indicia of source or
origin, together with all associated goodwill, (ii) patents, inventions, invention disclosures,
technology, know-how, processes and methods, (iii) copyrights and copyrighted works,
(including software, applications, source and object code, databases and compilations, online,
advertising and promotional materials, mobile and social media content and documentation), (iv)
trade secrets and confidential or proprietary information or content, and (v) all registrations,
applications, renewals, re- issues, continuations, continuations-in-part, divisions, extensions, re-
examinations and foreign counterparts of any of the foregoing.

       “Interest” has the meaning assigned thereto in the Restructuring Term Sheet.

       “IRS” means the United States Internal Revenue Service.

       “Knowledge of the Company” means the actual knowledge, without any additional
inquiry, of the chief executive officer, chief financial officer or general counsel of the Company.

       “Law” means any law (statutory or common), statute, regulation, rule, code or ordinance
enacted, adopted, issued or promulgated by any Governmental Entity.

                                                 9
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1024 of 1298



        “Lien” means any lease, lien, adverse claim, charge, option, right of first refusal,
servitude, security interest, mortgage, pledge, deed of trust, easement, encumbrance, restriction
on transfer, conditional sale or other title retention agreement, defect in title, lien or judicial lien
as defined in sections 101(36) and (37) of the Bankruptcy Code or other restrictions of a similar
kind.

       “Management Incentive Plan” has the meaning assigned thereto in the RSA and
Restructuring Term Sheet.

        “Material Adverse Effect” means any Event that has had or would reasonably be
expected to have a material adverse effect on (i) the business, assets, liabilities, finances,
properties, results of operations, or condition (financial or otherwise) of the Company and its
Subsidiaries, in each case taken as a whole, excluding any effect resulting from those events
typically resulting from the filing of, or emergence from, Chapter 11 Proceedings or the
announcement thereof; or (ii) the ability of the Company and its Subsidiaries to perform their
obligations under, or to consummate the transactions contemplated by, this Agreement, in each
case with respect to clauses (i) and (ii) above except to the extent such Event results from, arises
out of, or is attributable to, the following (either alone or in combination) (A) any change in
global, national or regional political conditions (including acts of terrorism or war) or in the
general business, market, financial or economic conditions affecting the industries, regions and
markets in which the Company and its Subsidiaries operate; (B) any changes in applicable Law
or GAAP, or in the interpretation or enforcement thereof; (C) the execution, announcement or
performance of this Agreement, the Plan, the RSA, the Registration Rights Agreement, or the
transactions contemplated hereby or thereby (and the departure of any officers of the Company
as a result of the foregoing); (D) changes in the market price or trading volume of the claims or
equity or debt securities of the Company or any of its Subsidiaries (but not the underlying facts
giving rise to such changes unless such facts are otherwise excluded pursuant to the clauses
contained in this definition); (E) the filing or pendency of the Chapter 11 Proceedings or actions
taken in connection with the Chapter 11 Proceedings that are directed by the Bankruptcy Court
and made in compliance with the Bankruptcy Code; or (F) national emergencies or natural
disasters; provided, that the exceptions set forth in clauses (A), (B) and (F) shall not apply to the
extent that such Event is materially and disproportionately adverse to the Company and its
Subsidiaries, taken as a whole, as compared to other companies in the industries in which the
Company and its Subsidiaries operate.

        “Material Entity” means the Company and any Subsidiary of the Company that is a
“significant subsidiary” as defined in Rule 1-02(w) of Regulation S-X.

        “Material Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines, penalties or
indemnities) relating to the Company or any of its Subsidiaries directly or indirectly resulting
from or arising under Environmental Laws, Environmental Permits or Materials of
Environmental Concern that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

       “Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated biphenyls, urea-

                                                   10
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1025 of 1298



formaldehyde insulation, asbestos, pollutants, contaminants, radioactive substances, and any
other substances of any kind, that are regulated pursuant to or could give rise to liability under
any Environmental Law.

         “New Common Stock” has the meaning assigned thereto in the Restructuring Term
Sheet.

        “New Organizational Documents” means the organizational documents of the
Reorganized Debtors, including, without limitation, the Certificate of Incorporation and
Reorganized Legacy Reserves’ bylaws, a stockholders’ agreement to be entered into by and
among Reorganized Legacy Reserves and certain stockholders of the Company and a registration
rights agreement to be entered into by Reorganized Legacy, in each case, in form and substance
reasonably acceptable to the Debtors and the Required Backstop Parties.

       “Noteholders” means holders of Legacy’s Class 5 claims pursuant to the Prepetition
Notes Indentures (as defined in the RSA).

         “Notes Claims” has the meaning assigned thereto in the Restructuring Term Sheet.

        “Oil and Gas Leases” means those leases, subleases, licenses, concessions and other
agreements, as amended, modified or restated, pursuant to which the Company or one of its
Subsidiaries holds a leasehold or subleasehold estate in, or is granted the right to use or occupy,
any land, buildings, structures, improvements, fixtures or other interest in real property, pipelines
or processing plants used in the Company’s or its Subsidiaries’ business, which is related to the
oil and gas industry.

      “Order” means any judgment, order, award, injunction, writ, permit, license or decree of
any Governmental Entity or arbitrator of applicable jurisdiction.

       “Owned Real Property” means all real property and interests in real property owned, in
whole or in part, directly or indirectly by the Company and its Subsidiaries, together with all
buildings, fixtures and improvements now or subsequently located thereon, and all
appurtenances thereto; provided that Owned Real Property shall not include Oil and Gas Leases.

       “Per Share Price” means an amount that shall be determined in accordance with the
Restructuring Term Sheet.

         “Permitted Liens” means (i) Liens for Taxes that (A) are not due and payable or
 (B) are being contested in good faith by appropriate proceedings and for which adequate
 reserves have been made with respect thereto; (ii) mechanics liens and similar liens for
 labor, materials or supplies provided with respect to any Owned Real Property, Oil and
 Gas Leases or personal property incurred in the ordinary course of business consistent
 with past practice and as otherwise not prohibited under this Agreement, for amounts that
 do not materially detract from the value of, or materially impair the use of, any of the
 Owned Real Property or personal property of the Company or any of its Subsidiaries; (iii)
 zoning, building codes and other land use Laws regulating the use or occupancy of any
 Owned Real Property or the activities conducted thereon that are imposed by any
 Governmental Entity having jurisdiction over such real property; provided that no such

                                                 11
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1026 of 1298



 zoning, building codes and other land use Laws prohibit the use or occupancy of such
 Owned Real Property; (iv) easements, covenants, conditions, restrictions and other similar
 matters affecting title to any Owned Real Property or Oil and Gas Leases and other title
 defects that do not or would not materially impair the use or occupancy of such real
 property or the operation of the Company’s or any of its Subsidiaries’ business; (v)
 contractual Liens which arise in the ordinary course of business under joint operating
 agreements and other agreements which are usual and customary in the oil and gas
 industry, and which do not materially detract from the value of, or materially impair the
 use of, any of the Oil and Gas Leases; (vi) from and after the occurrence of the Effective
 Date, Liens granted in connection with the Emergence Credit Facilities; and (vii) Liens
 that, pursuant to the Confirmation Order, will not survive beyond the Effective Date.

        “Person” means an individual, firm, corporation (including any non-profit corporation),
partnership, limited liability company, joint venture, associate, trust, Governmental Entity or
other entity or organization.

       “Petition Date” means the date on which the Bankruptcy Cases are commenced.

      “Plan” means the Plan of Reorganization of Legacy Reserves Inc., et al., pursuant to
Chapter 11 of the Bankruptcy Code, as may be amended altered, amended, modified, or
supplemented from time to time.

       “Plan Supplement” has the meaning assigned thereto in the Restructuring Term Sheet.

        “Post-Effective Date Business” means the businesses, assets and properties of the
Company and its Subsidiaries, taken as a whole, as of the Effective Date after giving effect to the
transactions contemplated by the Plan, as described in the Disclosure Statement.

      “Prepetition Notes Indentures” has the meaning assigned thereto in the Restructuring
Term Sheet.

       “Prepetition Term Loan Credit Agreement” has the meaning assigned thereto in the
Restructuring Term Sheet.

       “Prepetition Term Loan Documents” has the meaning assigned thereto in the
Restructuring Term Sheet.

       “Purchase Price” means an amount equal to the product of the New Common Stock to
be purchased by the applicable Backstop Parties and the Per Share Price.

       “Real Property Leases” means those leases, subleases, licenses, concessions and other
agreements, as amended, modified or restated, pursuant to which the Company or one of its
Subsidiaries holds a leasehold or subleasehold estate in, or is granted the right to use or occupy,
any land, buildings, structures, improvements, fixtures or other interest in real property used in
the Company’s or its Subsidiaries’ business; provided that Real Property Leases shall not include
Oil and Gas Leases.



                                                12
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1027 of 1298



        “Related Fund” means with respect to any Person, an Affiliate or any fund, account or
investment vehicle that is controlled, managed, advised or sub-advised by such Person, an
Affiliate or the same investment manager, advisor or sub-advisor as such Person or an Affiliate
of such investment manager, advisor or sub-advisor.

        “Related Party” means, with respect to any Person, (i) any former, current or future
director, officer, agent, Representative, Affiliate, employee, general or limited partner, member,
manager or stockholder of such Person and (ii) any former, current or future director, officer,
agent, Representative, Affiliate, employee, general or limited partner, member, manager or
stockholder of any of the foregoing, in each case solely in their respective capacity as such.

      “Reorganized Legacy Reserves” has the meaning assigned thereto in the Restructuring
Term Sheet.

       “Representatives” means, with respect to any Person, such Person’s directors, officers,
managers, employees, agents, investment bankers, attorneys, accountants, advisors and other
representatives.

        “Required Backstop Parties” means the Backstop Parties (other than any Defaulting
Backstop Parties) holding at least fifty-one percent (51.0%) of the aggregate Backstop
Commitment Percentages held by all of the Backstop Parties (excluding any Defaulting Backstop
Parties); provided that for purposes of this definition, each such Backstop Party shall be deemed
to hold the Backstop Commitment Percentages held by such Backstop Party’s Related Funds.

      “Required Supporting Creditors” has the meaning assigned thereto in the Restructuring
Term Sheet.

       “Restructuring Term Sheet” has the meaning assigned thereto in the preamble.

      “Restructuring Transactions” has the meaning assigned thereto in the Restructuring
Term Sheet.

        “Rights Offering” means the rights offering that may be conducted by the Company on
the terms reflected in the Restructuring Term Sheet pursuant to the Rights Offering Procedures.

        “Rights Offering Expiration Time” means the time and the date on which the rights
offering subscription form must be duly delivered to the Rights Offering Subscription Agent in
accordance with the Rights Offering Procedures, together with the applicable Purchase Price.

       “Rights Offering Participants” means those Persons who duly subscribe for Rights
Offering Shares in accordance with the Rights Offering Procedures.

         “Rights Offering Procedures” means the procedures with respect to the Rights Offering
that are approved by the Bankruptcy Court pursuant to the Disclosure Statement Order and shall
be in form and substance reasonably acceptable to the Debtors and the Required Backstop
Parties.



                                                13
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1028 of 1298



        “Rights Offering Shares” means the shares of New Common Stock that may be offered
in the Rights Offering pursuant to the terms of the Rights Offering Procedures.

      “Rights Offering Subscription Agent” means the agent described in the Rights Offering
Procedures.

       “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

       “SEC” means the U.S. Securities and Exchange Commission.

       “Securities Act” means the Securities Act of 1933, as amended.

       “Subscription Rights” means the subscription rights distributed pursuant to the Rights
Offering, if any, in accordance with the Rights Offering Procedures.

        “Subsidiary” means, with respect to any Person, any corporation, partnership, joint
venture or other legal entity as to which such Person (either alone or through or together with
any other subsidiary or Affiliate), (i) owns, directly or indirectly, more than fifty percent (50%)
of the stock or other equity interests, (ii) has the power to elect a majority of the board of
directors or similar governing body or (iii) has the power to direct, or otherwise control, the
business and policies thereof.

        “Takeover Statute” means any restrictions contained in any “fair price,” “moratorium,”
“control share acquisition,” “business combination” or other similar anti-takeover statute or
regulation.

        “Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement, other
examination by any Governmental Entity, proceeding, appeal of a proceeding or litigation
relating to Taxes, whether administrative or judicial, including proceedings relating to competent
authority determinations.

         “Taxes” means all taxes, assessments, duties, levies or other mandatory governmental
charges paid to a Governmental Entity, including all federal, state, local, foreign and other
income, franchise, profits, gross receipts, capital gains, capital stock, transfer, property, sales,
use, value-added, occupation, excise, severance, windfall profits, stamp, payroll, social security,
withholding and other taxes, assessments, duties, levies or other mandatory governmental
charges of any kind whatsoever paid to a Governmental Entity (whether payable directly or by
withholding and whether or not requiring the filing of a Tax Return), all estimated taxes,
deficiency assessments, additions to tax, penalties and interest thereon and shall include any
liability for such amounts as a result of being a member of a combined, consolidated, unitary or
affiliated group.

        “Termination Fee” means an amount equal to 6.0% of the Backstop Commitment as in
effect on the date of this Agreement (irrespective of any decreases in the Backstop Commitment
permitted by the terms of this Agreement and which, for the avoidance of doubt, shall be an
amount equal to $12.0 million).



                                                 14
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1029 of 1298



        “Transfer” means directly or indirectly (including through derivatives, options, swaps,
pledges, forward sales or other transactions in which any Person receives the right to own or
acquire any current or future direct or indirect beneficial, economic or legal interest) sell,
transfer, assign, pledge, hypothecate, participate, donate or otherwise encumber or dispose of.

       “Unlegended Shares” means any shares of New Common Stock acquired by the
Backstop Parties and their respective Affiliates and Related Funds pursuant to this Agreement
and the Plan, including all shares issued to the Backstop Parties and their respective Affiliates in
connection with the Rights Offering, that do not require, or are no longer subject to, the Legend.

       Section 1.02 Additional Defined Terms. In addition to the terms defined in Section 1.01,
additional defined terms used herein shall have the respective meanings assigned thereto in the
Sections indicated in the table below.

Defined Term                                                           Section
Agreement                                                              Preamble
Applicable Consent                                                     Section 4.07
Backstop Commitment                                                    Section 2.02
Backstop Escrow Account                                                Section 2.04(a)
Backstop Fee                                                           Section 3.01
Backstop Party                                                         Preamble
Backstop Party Replacement                                             Section 2.03(a)
Backstop Party Replacement Period                                      Section 2.03(a)
Bankruptcy Code                                                        Recitals
Bankruptcy Court                                                       Recitals
BCA Consummation Approval Order                                        Recitals
Chapter 11 Proceedings                                                 Recitals
Closing                                                                Section 2.05(a)
Closing Date                                                           Section 2.05(a)
Company                                                                Preamble
Confirmation Order                                                     Recitals
Debtor                                                                 Recitals
Employee Representatives                                               Section 4.15(a)
Environmental Laws                                                     Section 4.20(a)
Environmental Permits                                                  Section 4.20(c)
Escrow Agreement                                                       Section 2.04(b)
Expense Reimbursement                                                  Section 3.03(a)
Filing Party                                                           Section 6.04(b)
Financial Reports                                                      Section 6.05(a)
Financial Statements                                                   Section 4.09
Foreign Benefit Plans                                                  Section 4.22(h)
Funding Amount                                                         Section 2.04(a)
Funding Deadline                                                       Section 2.04(a)
Funding Notice                                                         Section 2.04(a)
GAAP                                                                   Section 4.09
Indemnified Claim                                                      Section 8.02
Indemnified Person                                                     Section 8.01

                                                 15
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1030 of 1298



Indemnifying Party                                                     Section 8.01
Infringe                                                               Section 4.16
Joinder Agreement                                                      Section 2.06(b)
Joint Filing Party                                                     Section 6.04(c)
Legal Proceedings                                                      Section 4.14
Legend                                                                 Section 6.13
Losses                                                                 Section 8.01
Material Contract                                                      Section 4.25(a)
Money Laundering Laws                                                  Section 4.27
Multiemployer Plan                                                     Section 4.22(b)
New Purchaser                                                          Section 2.06(c)
Non-Competition Agreement                                              Section 4.25(b)
Non-Waiving Backstop Parties                                           Section 7.02
Outside Date                                                           Section 9.01(e)
Party                                                                  Preamble
Permitted Backstop Commitment Transferee                               Section 2.06(c)
Petition Date                                                          Recitals
Registration Rights Agreement                                          Section 6.09
Replacing Backstop Parties                                             Section 2.03(a)
Restructuring Term Sheet                                               Recitals
RSA                                                                    Recitals
Tax Returns                                                            Section 4.21(a)
Third Party Financing                                                  Section 2.02(c)
Transaction Agreements                                                 Section 4.02(a)
U.S. Benefit Plans                                                     Section 4.22(a)
Waiving Backstop Parties                                               Section 7.02

       Section 1.03 Construction. In this Agreement, unless the context otherwise requires:

        (a)     references to Articles, Sections, Exhibits and Schedules are references to the
articles and sections or subsections of, and the exhibits and schedules attached to, this
Agreement;

        (b)    the descriptive headings of the Articles and Sections of this Agreement are
inserted for convenience only, do not constitute a part of this Agreement and shall not affect in
any way the meaning or interpretation of this Agreement;

       (c)      references in this Agreement to “writing” or comparable expressions include a
reference to a written document transmitted by means of electronic mail in portable document
format (.pdf), facsimile transmission or comparable means of communication;

       (d)    words expressed in the singular number shall include the plural and vice versa;
words expressed in the masculine shall include the feminine and neuter gender and vice versa;

       (e)    the words “hereof,” “herein,” “hereto” and “hereunder,” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole, including all
Exhibits and Schedules attached to this Agreement, and not to any provision of this Agreement;

                                                16
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1031 of 1298



       (f)    the term this “Agreement” shall be construed as a reference to this Agreement as
the same may have been, or may from time to time be, amended, modified, varied, novated or
supplemented;

        (g)   “include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words;

       (h)     references to “day” or “days” are to calendar days;

       (i)     references to “the date hereof” means as of the date of this Agreement;

       (j)     unless otherwise specified, references to a statute means such statute as amended
from time to time and includes any successor legislation thereto and any rules or regulations
promulgated thereunder in effect from time to time; and

       (k)     references to “dollars” or “$” are to United States of America dollars.

                                       ARTICLE 2
                                 BACKSTOP COMMITMENT

        Section 2.01 The Rights Offering and Third Party Financing. On and subject to the terms
and conditions hereof, including entry of the BCA Approval Order, and the BCA Consummation
Approval Order by the Bankruptcy Court, the Company shall conduct the Rights Offering and
Third Party Financing pursuant to and in accordance with, as applicable, the Rights Offering
Procedures, this Agreement and the Plan. Upon request from the Required Backstop Parties from
time to time prior to the Rights Offering Expiration Time (and any permitted extensions thereto),
the Company shall notify, or cause the Rights Offering Subscription Agent to notify, the Backstop
Parties of the aggregate number of Subscription Rights known by the Company or the Rights
Offering Subscription Agent to have been exercised pursuant to the Rights Offering as of the most
recent practicable time before such request and the total number of shares received or to be
received as part of any Third Party Financing and the purchase price therefor.

       Section 2.02 The Backstop Commitment. (a) Subject to Sections 2.02(b), 2.02(c) and
Section 2.06, on and subject to the terms and conditions hereof, including entry of the BCA
Approval Order and BCA Consummation Approval Order by the Bankruptcy Court, each
Backstop Party hereby agrees, severally and not jointly, to purchase its Backstop Commitment
Percentage of New Common Stock in an amount equal to $200.0 million in the aggregate at the
Per Share Price (the “Backstop Commitment”).

         (b) In the event that the Noteholders (including any Backstop Party in its capacity as a
Noteholder) exercise Subscription Rights or the Noteholders or the Plan Sponsor (as defined in
the RSA) exercise any over-subscription rights that are issued to them pursuant to the Rights
Offering and duly purchase Rights Offering Shares (such shares, the “Noteholder Rights
Offering Shares”) issuable to them pursuant to such exercise, the Required Backstop Parties may
elect, in their sole discretion, to decrease the size of the Backstop Commitment (such decrease to
be made on a pro rata basis among all of the Backstop Parties) on a dollar-for-dollar basis by an
amount equal to the aggregate dollar value of Noteholder Rights Offering Shares so purchased in
an amount not to exceed $100.0 million; provided that any such decrease shall not occur until the

                                                17
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1032 of 1298



Company shall have received readily available funds in respect of the Noteholder Rights
Offering Shares.

        (c) In the event the Company raises additional third party equity financing other than as
contemplated by the Rights Offering (the “Third Party Financing”), the Required Backstop
Parties may elect, in their sole discretion, to decrease the size of the Backstop Commitment (such
decrease to be made on a pro rata basis among all of the Backstop Parties) on a dollar for dollar
basis by an amount equal to such Third Party Financing; provided that such decrease shall not
occur until the Company shall have received readily available funds in respect of the Third Party
Financing.

        Section 2.03 Backstop Party Default. (a) Upon the occurrence of a Backstop Party
Default, the Backstop Parties (other than any Defaulting Backstop Party) shall have the right, but
shall not be obligated to, within five (5) Business Days after receipt of written notice from the
Company to all Backstop Parties of such Backstop Party Default (which notice shall be given
promptly following the occurrence of such Backstop Party Default) (such five (5) Business Day
period, the “Backstop Party Replacement Period”) to make arrangements for one or more of
the Backstop Parties (other than the Defaulting Backstop Party) to purchase all or any portion of
the New Common Stock (such purchase, a “Backstop Party Replacement”) on the terms and
subject to the conditions set forth in this Agreement and in such amounts based upon the
applicable Backstop Commitment Percentage of any such Backstop Parties or as may otherwise
be agreed upon by all of the Backstop Parties electing to purchase all or any portion of the New
Common Stock (such Backstop Parties, the “Replacing Backstop Parties”). Any such New
Common Stock purchased by a Replacing Backstop Party shall be included in the determination
of the fees earned under Section 3.01. If a Backstop Party Default occurs, the Outside Date shall
be delayed only to the extent necessary to allow for the Backstop Party Replacement to be
completed within the Backstop Party Replacement Period. If a Backstop Party is or becomes a
Defaulting Backstop Party, it shall not be entitled to any of the Backstop Fee or Termination Fee,
as may be applicable hereunder.

       (b)    Nothing in this Agreement shall be deemed to require a Backstop Party to
purchase more than its Backstop Commitment Percentage.

        (c)    For the avoidance of doubt, notwithstanding anything to the contrary set forth in
Section 9.02 but subject to Section 10.10, no provision of this Agreement shall relieve any
Defaulting Backstop Party from liability hereunder in connection with such Defaulting Backstop
Party’s Backstop Party Default. Such Defaulting Backstop Party will be liable to the non-
defaulting Parties for money damages and/or specific performance as set forth in Section 10.09.

        Section 2.04 Backstop Escrow Account Funding. (a) Funding Notice. At least twelve
(12) Business Days before the Funding Deadline (as defined below), the Company shall deliver
to each Backstop Party, or cause the Rights Offering Subscription Agent to deliver to each
Backstop Party, a written notice (the “Funding Notice”) of (i) the number of Rights Offering
Shares elected to be purchased by the Rights Offering Participants in the Rights Offering and the
purchase price therefor, (ii) the number of shares received or to be received as part of any Third
Party Financing and the purchase price therefor, (iii) the number of shares of New Common
Stock to be purchased by the Backstop Parties hereunder (after taking into account any election

                                                18
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1033 of 1298



by the Backstop Party to decrease the Backstop Commitment under 2.02(b) and (c)) and the
aggregate Purchase Price therefor (the “Funding Amount”); (iv) wire instructions for a
segregated escrow account to which such Backstop Party shall deliver the Funding Amount (the
“Backstop Escrow Account”); and (v) an estimate of the deadline for delivery of the Funding
Amount, which deadline shall be no earlier than five (5) Business Days before the expected
Effective Date (the “Funding Deadline”). The Company and the Rights Offering Subscription
Agent shall promptly provide any written backup, information and documentation relating to the
information contained in the Funding Notice as any Backstop Party may reasonably request.

         (b)    Backstop Escrow Account Funding. No later than the Funding Deadline, each
Backstop Party shall deliver and pay its Funding Amount by wire transfer in immediately
available funds in U.S. dollars into the Backstop Escrow Account in satisfaction of such
Backstop Party’s Backstop Commitment. The Backstop Escrow Account shall be established
with an escrow agent reasonably acceptable to the Backstop Parties and the Company pursuant to
an escrow agreement (the “Escrow Agreement”) in form and substance reasonably acceptable to
the Required Backstop Parties and the Company. The funds held in the Backstop Escrow
Account shall be released, and each Backstop Party shall receive from the Backstop Escrow
Account the cash amount actually funded to the Backstop Escrow Account by such Backstop
Party promptly following (i) the termination of this Agreement in accordance with its terms and
(ii) the Outside Date if, by such date, the Closing Date has not occurred.

        Section 2.05 Closing. (a) Subject to Article 7, unless otherwise mutually agreed in
writing between the Company and the Required Backstop Parties, the closing of the Backstop
Commitments (the “Closing”) shall take place via electronic exchange of closing documents and
signature pages on date on which all of the conditions set forth in Article 7 shall have been
satisfied or waived in accordance with this Agreement (other than conditions that by their terms
are to be satisfied at the Closing, but subject to the satisfaction or waiver of such conditions).
The date on which the Closing actually occurs shall be referred to herein as the “Closing Date.”

        (b)     At the Closing, the Company and the Backstop Parties shall deliver a joint written
instruction to the Escrow Agent authorizing the release of the funds held in the Backstop Escrow
Account as set forth and in accordance with the terms of the Escrow Agreement, Section 6.13
and the Plan.

        (c)     At the Closing, issuance of the New Common Stock will be made by the
Company to the account of each Backstop Party (or to such other accounts as any Backstop Party
may designate in accordance with this Agreement) against payment of the aggregate Purchase
Price therefor of such Backstop Party. The entry of any New Common Stock to be delivered
pursuant to this Section 2.05(c) into the account of a Backstop Party (or its designee) pursuant to
the Company’s book entry procedures and delivery to such Backstop Party (or its designee) of an
account statement reflecting the book entry of such New Common Stock shall be deemed
delivery of such New Common Stock for purposes of this Agreement. Notwithstanding anything
to the contrary in this Agreement, all New Common Stock will be delivered with all issue,
stamp, transfer, sales and use, or similar transfer Taxes or duties that are due and payable (if any)
in connection with such delivery duly paid by the Company.

       Section 2.06 Designation and Assignment Rights.

                                                 19
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1034 of 1298



         (a) Each Backstop Party shall have the right to designate by written notice to the
Company no later than two (2) Business Days prior to the Closing Date that some or all of the
New Common Stock that it is obligated to purchase hereunder be issued in the name of, and
delivered to, one or more of its Related Funds upon receipt by the Company of payment therefor
in accordance with the terms hereof, which notice of designation shall (i) be addressed to the
Company and signed by such Backstop Party and each Related Fund, (ii) specify the number of
shares of New Common Stock to be delivered to or issued in the name of such Related Fund and
(iii) contain a confirmation by such Related Fund of the accuracy of the representations set forth
in Article 5 as applied to such Related Fund; provided that no such designation pursuant to this
Section 2.06(a) shall relieve such Backstop Party from its funding obligations under this
Agreement.

       (b)      Each Backstop Party shall have the right to Transfer all or any portion of its
Backstop Commitment to a Related Fund; provided that (i) such Backstop Party and Related
Fund agree in a writing addressed to the Company that such Related Fund shall purchase such
portion of such Backstop Party’s Backstop Commitment; (ii) each Backstop Party confirms in
writing its good faith belief that all of the representations and warranties in Article 5 are accurate
with respect to such Related Fund; and (iii) such Related Fund executes a joinder agreement
substantially in the form attached hereto as Exhibit A (the “Joinder Agreement”) and delivers
an executed copy thereof to the Company; provided that no such Transfer pursuant to this
Section 2.06(b) shall relieve such Backstop Party from its funding obligations under this
Agreement if such Related Fund fails to fund hereunder.

        (c)     Each Backstop Party shall have the right to Transfer to any Person that is not an
existing Backstop Party or Related Fund (each of the Persons to whom a Transfer is made, a
“New Purchaser”) either (i) all or any portion of its Backstop Commitment; provided that (A)
such Transfer shall have been consented to by the Required Backstop Parties and the Company
(in each case, such consent shall not be unreasonably withheld or conditioned and shall be
deemed to have been given after two (2) Business Days following notification in writing to the
Company of a proposed Transfer by such Backstop Party), and (B) such New Purchaser executes
a Joinder Agreement and delivers an executed copy thereof to the Company (any Related Fund
party as described in Section 2.06(b) and/or New Purchaser as described in this Section 2.06(c)(i)
that executes and delivers such Joinder Agreement shall be referred to as a “Permitted Backstop
Commitment Transferee”) or (ii) all or any portion of its obligation to fund the purchase of
New Common Stock (the “Funding Obligation” and, for the avoidance of doubt, which
Transfer shall not include the Backstop Commitment) pursuant to documentation that is
reasonably satisfactory to both the Backstop Party effecting such Transfer and the Company;
provided that no Backstop Party effecting a Transfer of the Funding Obligation pursuant to this
Section 2.06(c)(ii) shall be relieved, released or novated from its obligations under this
Agreement until such New Purchaser has actually funded all or any portion of the Funding
Obligation so transferred into the Backstop Escrow Account.

        (d)     Each Backstop Party, severally and not jointly, agrees that it will not, directly or
indirectly, assign or otherwise Transfer, at any time prior to the Closing Date or earlier
termination of this Agreement in accordance with its terms, any of its rights and obligations
under this Agreement to any Person other than in accordance with Sections 2.03, 2.06(a),
2.06(b), 2.06(c), 7.02, 10.07. After the Closing Date, nothing in this Agreement shall limit or

                                                 20
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1035 of 1298



restrict in any way any Backstop Party’s ability to Transfer any of its shares of New Common
Stock or any interest therein; provided that any such Transfer shall be made pursuant to an
effective registration statement under the Securities Act or an exemption from the registration
requirements thereunder and pursuant to applicable securities Laws.

                                   ARTICLE 3
                    BACKSTOP FEE AND EXPENSE REIMBURSEMENT

        Section 3.01 Fees Payable by the Company. Subject to Section 3.02, as consideration
for the Backstop Commitment and the other agreements of the Backstop Parties in this
Agreement, the Debtors shall pay or cause to be paid a nonrefundable aggregate fee in an amount
equal to 6.0% of the Backstop Commitment as in effect on the date of this Agreement
(irrespective of any decreases in the Backstop Commitment permitted by the terms of this
Agreement and which for the avoidance of doubt shall be an amount equal to $12.0 million),
calculated in accordance with Section 3.02 to the Backstop Parties (including any Replacing
Backstop Party, but excluding any Defaulting Backstop Party) or their designees based upon
their respective Backstop Commitment Percentages on the date hereof (the “Backstop Fee”).

        The provisions for the payment of the Backstop Fee, the Termination Fee and Expense
Reimbursement, and the indemnification provided herein, are an integral part of the transactions
contemplated by this Agreement and without these provisions the Backstop Parties would not
have entered into this Agreement, and the Backstop Fee and Expense Reimbursement shall
constitute allowed administrative expenses of the Debtors’ estates under Sections 503(b) and 507
of the Bankruptcy Code. The Backstop Fee shall be payable in New Common Stock and shall be
fully earned upon the execution of this Agreement.

        Section 3.02 Payment of Fees. The Backstop Fee shall be fully earned, indefeasible,
nonrefundable and non-avoidable upon entry of the BCA Approval Order and shall be paid by
the Debtors, free and clear of any withholding or deduction for any applicable Taxes, on the
Closing Date, or, if the Restructuring Transactions are not consummated pursuant to Section
9.02(b). For the avoidance of doubt, to the extent payable in accordance with the terms of this
Agreement, the Backstop Fee will be payable regardless of the number of shares of New
Common Stock (if any) actually purchased, and shall be based on the amount of the Backstop
Commitment as in effect on the date of this agreement. Payment of the Backstop Fee shall be
made as and when due and payable in New Common Stock. If the Closing does not occur, the
Termination Fee shall be payable (in lieu of the Backstop Fee) in cash, to the extent provided in
(and in accordance with) Section 9.02. The Backstop Fee and the Termination Fee shall,
pursuant to the BCA Approval Order, as the case may be, constitute allowed administrative
expenses of the Debtors’ estates under sections 503(b) and 507 of the Bankruptcy Code. Except
as provided for in Section 2.03, the Backstop Fee and Termination Fee shall be nonrefundable
and non-avoidable if and when paid.

       Section 3.03 Expense Reimbursement.

               (a)     Until the earlier to occur of (x) the Closing and (y) the termination of this
Agreement in accordance with its terms, the Debtors agree to pay in accordance with Section
3.03(b): (A) the fees and expenses (including reasonable travel costs and expenses) of Latham &

                                                21
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1036 of 1298



Watkins LLP, PJT Partners, one local counsel, financial advisors, and consultants and other
professionals for specialized areas of expertise as circumstances warrant retained by the Backstop
Parties and any other advisors or consultants as may be reasonably determined by the Backstop
Parties, in consultation with the Company, in each case that have been and are actually incurred in
connection with (x) the negotiation, preparation and implementation of the Transaction
Agreements and the other agreements and transactions contemplated thereby and (y) the
Restructuring Transactions; (B) the reasonable and documented fees and out-of-pocket expenses
of the Backstop Parties relating to this Agreement; (C) all filing fees, if any, required by the HSR
Act or any other Antitrust Law in connection with the transactions contemplated by this Agreement
and all reasonable and documented out-of-pocket expenses related thereto; and (D) all reasonable
and documented out-of-pocket fees and expenses incurred in connection with any required
regulatory filings in connection with the transactions contemplated by this Agreement (including,
without limitation, filings done on Schedule 13D, Schedule 13G, Form 3 or Form 4, in each case,
promulgated under the Exchange Act), in each case, that have been paid or are payable by the
Backstop Parties (such payment obligations set forth in clauses (A), (B), (C) and (D) above,
collectively, the “Expense Reimbursement”). The Expense Reimbursement shall, pursuant to the
BCA Approval Order, constitute allowed administrative expenses of the Debtors’ estates under
sections 503(b) and 507 of the Bankruptcy Code.

               (b)      The Expense Reimbursement accrued through the date on which the BCA
Approval Order is entered shall be paid within ten (10) Business Days of the Company’s receipt
of invoices therefor (and in no event earlier than ten (10) Business Days after the date on which
the BCA Approval Order is entered). The Expense Reimbursement accrued thereafter shall be
payable by the Debtors within ten (10) Business Days after receipt of monthly invoices therefor;
provided that the Debtors’ final payment shall be made contemporaneously with the Closing or
the termination of this Agreement, as applicable, pursuant to Article 9. For the avoidance of doubt,
the Expense Reimbursement shall not be payable by the Debtors in the event of a termination of
this Agreement pursuant to Section 9.01(f)(i), and the Backstop Parties shall promptly reimburse
the Company for all Expense Reimbursement paid by the Company prior to any such termination;
provided that for the avoidance of doubt, the Expense Reimbursement shall still be due and payable
to any Backstop Party that shall not have been the cause of the termination of this Agreement
pursuant to Section 9.01(f)(i).

                                ARTICLE 4
              REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        Except as set forth in the Disclosure Statement, Company Disclosure Schedule or any
Company SEC Document but subject in each case to Section 4.33, the Debtors, jointly and
severally, hereby represent and warrant to the Backstop Parties (unless otherwise set forth herein,
as of the date of this Agreement and as of the Closing Date) as set forth below:

        Section 4.01 Organization and Qualification. Each Material Entity is a legal entity duly
organized, validly existing and in good standing (or the equivalent thereof) under the Laws of its
respective jurisdiction of incorporation or organization and has all requisite power and authority
to own, lease and operate its properties and to carry on its business as currently conducted. Each
Material Entity is duly qualified or licensed and is authorized to do business and is in good
standing (or the equivalent thereof) under the Laws of each other jurisdiction in which it owns,

                                                22
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1037 of 1298



leases or operates properties or conducts any business, in each case except to the extent that the
failure to be so qualified or licensed or be in good standing would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

        Section 4.02 Corporate Power and Authority. (a) The Company has the requisite
corporate power and authority (i) (A) subject to the entry of the BCA Approval Order, to enter
into, execute and deliver this Agreement and to perform the BCA Approval Obligations and (B)
subject to the entry of the Disclosure Statement Order, the BCA Approval Order, the BCA
Consummation Approval Order and the Confirmation Order, to perform each of its other
obligations hereunder and (ii) subject to the entry of the Confirmation Order, to enter into,
execute and deliver the Registration Rights Agreement and all other agreements to which it will
be a party as contemplated by this Agreement and the Plan (this Agreement, the Registration
Rights Agreement and such other agreements, collectively, the “Transaction Agreements”) and
to perform its obligations under each of the Transaction Agreements (other than this Agreement).
Subject to the receipt of the foregoing Orders, as applicable, the execution and delivery of this
Agreement and each of the other Transaction Agreements and the consummation of the
transactions contemplated hereby and thereby have been or will be duly authorized by all
requisite corporate action on behalf of the Company, and no other corporate proceedings on the
part of the Company are or will be necessary to authorize this Agreement or any of the other
Transaction Agreements or to consummate the transactions contemplated hereby or thereby.

         (b)    Subject to the entry of the Disclosure Statement Order, the BCA Approval Order,
the BCA Consummation Approval Order and the Confirmation Order, each of the other Debtors
has the requisite power and authority (corporate or otherwise) to enter into, execute and deliver
each Transaction Agreement to which such other Debtor is a party and to perform its obligations
thereunder. Subject to the receipt of the foregoing Orders, as applicable, the execution and
delivery of this Agreement and each of the other Transaction Agreements and the consummation
of the transactions contemplated hereby and thereby have been or will be duly authorized by all
requisite corporate action on behalf of each other Debtor party thereto, and no other corporate
proceedings on the part of any other Debtor party thereto are or will be necessary to authorize
this Agreement or any of the other Transaction Agreements or to consummate the transactions
contemplated hereby or thereby.

        (c)    Subject to the entry of the Disclosure Statement Order, the BCA Approval Order,
the BCA Consummation Approval Order, and the Confirmation Order, each of the Company and
the other Debtors has the requisite corporate power and authority to perform its obligations under
the Plan, and has taken all necessary corporate actions required for the due consummation of the
Plan in accordance with its terms.

        Section 4.03 Execution and Delivery; Enforceability. Subject to the entry of the
Disclosure Statement Order, the BCA Approval Order, the BCA Consummation Approval Order
and the Confirmation Order, each other Transaction Agreement will be, duly executed and
delivered by the Company and each of the other Debtors party thereto. Upon entry of the BCA
Approval Order, and assuming this Agreement has been duly authorized, executed and delivered
by the Backstop Parties and the other parties thereto, the BCA Approval Obligations will
constitute the valid and legally binding obligations of the Company and, to the extent applicable,
the other Debtors, enforceable against the Company and, to the extent applicable, the other

                                                23
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1038 of 1298



Debtors in accordance with their respective terms. Upon entry of the BCA Approval Order and
assuming this Agreement has been duly authorized, executed and delivered by the Backstop
Parties and the other parties thereto, each of the other obligations hereunder will constitute the
valid and legally binding obligations of the Company and, to the extent applicable, the other
Debtors, enforceable against the Company and, to the extent applicable, the other Debtors, in
accordance with their respective terms.

       Section 4.04 Authorized and Issued Capital Stock.

         (a) The shares of New Common Stock to be issued pursuant to the Plan, including the
shares of New Common Stock to be issued in connection with the consummation of the Rights
Offering and pursuant to the terms hereof (including the Backstop Fee), will, when issued and
delivered on the Closing Date, be duly authorized and validly issued and will be fully paid and
non- assessable, and will not be subject to any Liens (other than Permitted Liens and transfer
restrictions imposed hereunder or by applicable Law or the Registration Rights Agreement) or
any preemptive rights (other than any rights set forth in the Plan or the New Organizational
Documents).

        (b)     Except as contemplated by the Plan, as of the Closing Date, no shares of capital
stock or other equity securities or voting interest in the Company will have been issued, reserved
for issuance or outstanding.

         (c)     Except as described in this Section 4.04 and except as set forth in the Plan,
Registration Rights Agreement, the New Organizational Documents, the Emergence Credit
Facilities, the Management Incentive Plan or any employment agreement entered into in
accordance with the Plan, as of the Closing Date, neither the Company nor any of its Subsidiaries
will be party to or otherwise bound by or subject to any outstanding option, warrant, call, right,
security, commitment, contract, arrangement or undertaking (including any preemptive right)
that (i) obligates the Company or any of its Subsidiaries to issue, deliver, sell or transfer, or
repurchase, redeem or otherwise acquire, or cause to be issued, delivered, sold or transferred, or
repurchased, redeemed or otherwise acquired, any shares of the capital stock of, or other equity
or voting interests in, the Company or any of its Subsidiaries or any security convertible or
exercisable for or exchangeable into any capital stock of, or other equity or voting interest in, the
Company or any of its Subsidiaries, (ii) obligates the Company or any of its Subsidiaries to issue,
grant, extend or enter into any such option, warrant, call, right, security, commitment, contract,
arrangement or undertaking, (iii) restricts the transfer of any shares of capital stock of the
Company or any of its Subsidiaries or (iv) relates to the voting of any shares of capital stock of
the Company.

       Section 4.05 [Reserved].

        Section 4.06 No Conflict. Assuming the consents described in clauses (i) through (vi) of
Section 4.07 are obtained, the execution and delivery by the Company and, if applicable, its
Subsidiaries of this Agreement, the Plan and the other Transaction Agreements, the compliance
by the Company and, if applicable, its Subsidiaries with all of the provisions hereof and thereof
and the consummation of the transactions contemplated herein and therein (i) will not conflict
with, or result in a breach, modification or violation of, any of the terms or provisions of, or

                                                 24
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1039 of 1298



constitute a default under (with or without notice or lapse of time, or both), or result, except to
the extent specified in the Plan, in the acceleration of, or the creation of any Lien under, or cause
any payment or consent to be required under, the Emergence Credit Facilities Agreements and
related documents or any Contract to which the Company or any of its Subsidiaries will be
bound as of the Closing Date after giving effect to the Plan or to which any of the property or
assets of the Company or any of its Subsidiaries will be subject as of the Closing Date after
giving effect to the Plan, (ii) will not result in any violation of the provisions of the New
Organizational Documents or any of the organization documents of any of the Company’s
Subsidiaries and (iii) will not result in any violation of any Law or Order applicable to the
Company or any of its Subsidiaries or any of their properties, except, in the cases described in
clauses (i) and (iii), for such conflicts, breaches, modifications, violations or Liens that would not
have or reasonably be expected to have, individually or in the aggregate, a Material Adverse
Effect.

        Section 4.07 Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having jurisdiction over the
Company or any of its Subsidiaries or any of their respective properties (each an “Applicable
Consent”) is required for the execution and delivery by the Company and, to the extent relevant,
its Subsidiaries of this Agreement, the Plan and the other Transaction Agreements, the
compliance by the Company and, to the extent relevant, its Subsidiaries with all of the provisions
hereof and thereof and the consummation of the transactions contemplated herein and therein
(including compliance by each Backstop Party with its obligations hereunder and thereunder),
except for (i) the entry of the Disclosure Statement Order, the BCA Approval Order, and the
BCA Consummation Approval Order authorizing the Company to execute and deliver this
Agreement and perform each of its other obligations hereunder, (ii) the entry of the Confirmation
Order, (iii) filings, if any, pursuant to the HSR Act and the expiration or termination of all
applicable waiting periods thereunder or any applicable notification, authorization, approval or
consent under any other Antitrust Laws in connection with the transactions contemplated by this
Agreement, (iv) the filing of the Certificate of Incorporation with the relevant state or national
agency, and the filing of any other corporate documents with applicable state filing agencies
applicable to the other Debtors, (v) such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or “blue sky” laws in connection with the
purchase of the New Common Stock by the Backstop Parties and the Rights Offering
Participants and (vi) any other Applicable Consent the failure of which to obtain would not have
or reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

       Section 4.08 Arm’s Length. The Company acknowledges and agrees that (a) each of the
Backstop Parties is acting solely in the capacity of an arm’s length contractual counterparty to
the Company with respect to the transactions contemplated hereby (including in connection with
determining the terms of the Rights Offering) and not as a financial advisor or a fiduciary to, or
an agent of, the Company or any of its Subsidiaries and (b) no Backstop Party is advising the
Company or any of its Subsidiaries as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction.

        Section 4.09 Financial Statements. The consolidated financial statements of the
Company included or incorporated by reference in the Company’s annual and quarterly reports
filed on Forms 10-K and 10-Q by the Company with the SEC as of and for the fiscal year ended

                                                 25
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1040 of 1298



December 31, 2018 and for the interim period ended March 31, 2019 (collectively, the
“Financial Statements”) comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, in each case, present fairly the financial position, results of
operations and cash flows of the Company and its consolidated subsidiaries, taken as a whole, as
of the dates indicated and for the periods specified therein. The Financial Statements have been
prepared in conformity with U.S. generally accepted accounting principles (“GAAP”) applied on
a consistent basis throughout the periods and at the dates covered thereby (except, in the case of
unaudited interim financial statements, as permitted by Form 10-Q of the SEC).

       Section 4.10 Disclosure Statement and Company SEC Documents.

        (a)     The Disclosure Statement as approved by the Bankruptcy Court will conform in
all material respects with Section 1125 of the Bankruptcy Code.

       (b)     Since December 31, 2018, the Company has filed all required reports, schedules,
forms and statements with the SEC. As of its respective filing date (and as of the date of any
amendment), each of the Company SEC Documents complied as to form in all material respects
with the requirements of the Securities Act or the Exchange Act applicable to such Company
SEC Documents.

        (c)    As of its filing date (or, if amended or superseded by a filing prior to the date
hereof, on the date of such filing), each Company SEC Document filed since December 31, 2018
pursuant to the Exchange Act did not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading

        (d)    Each Company SEC Document that is a registration statement, as amended or
supplemented, if applicable, filed since December 31, 2018 pursuant to the Securities Act, as of
the date such registration statement or amendment became effective, did not contain any untrue
statement of a material fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading.

      (e)    There are no outstanding loans or other extensions of credit made by the
Company or any of its Subsidiaries to any executive officer (as defined in Rule 3b-7 under the
Exchange Act) or director of the Company. The Company has not, since the enactment of the
Sarbanes-Oxley Act, taken any action prohibited by Section 402 of the Sarbanes-Oxley Act.

       (f)     There are no securitization transactions and off-balance sheet arrangements (as
defined in Item 303 of Regulation S-K) that existed or were effected by the Company or its
Subsidiaries since December 31, 2018.

        Section 4.11 No Undisclosed Material Liabilities. Except as set forth in Schedule 4.11,
there are no liabilities or obligations of the Company or any of its Subsidiaries of any kind
whatsoever, whether accrued, contingent, absolute, determined or determinable, and there is no
existing condition, situation or set of circumstances that would reasonably be expected to result
in such a liability or obligation other than: (i) liabilities or obligations disclosed and provided for
in the Company Balance Sheet or in the notes thereto; (ii) liabilities or obligations incurred in the
ordinary course of business consistent with past practices since December 31, 2018; and (iii)
                                                  26
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1041 of 1298



liabilities or obligations that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. None of the representations and warranties contained in
this Section 4.11 shall be deemed to relate to environmental matters (which are governed by
Section 4.20), employee benefits matters (which are governed by Section 4.22), employment
matters (which are governed by Section 4.15) or tax matters (which are governed by Section
4.21).

       Section 4.12 Absence of Certain Changes. From December 31, 2018 to the date hereof,
no Event has occurred or exists that has, had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. None of the representations and
warranties contained in this Section 4.12 shall be deemed to relate to environmental matters
(which are governed by Section 4.20), employee benefits matters (which are governed by
Section 4.22), employment matters (which are governed by Section 4.15) or tax matters (which
are governed by Section 4.21).

         Section 4.13 No Violation; Compliance with Laws. (i) The Company is not in violation
of its charter or bylaws in any material respect and (ii) no Subsidiary of the Company is in
violation of its respective charter or bylaws or similar organizational document in any material
respect. Neither the Company nor any of its Subsidiaries is or has been at any time since
December 31, 2018, in violation of any Law or Order, except for any such violation that has not
and would not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

        Section 4.14 Legal Proceedings. Other than the Chapter 11 Proceedings, any adversary
proceedings or contested motions commenced in connection therewith and except as set forth in
Section 4.14 of the Company Disclosure Schedule, there are no notices, claims, complaints,
requests for information or legal, governmental, administrative, judicial or regulatory
investigations, audits, actions, suits, claims, arbitrations, demands, demand letters, notices of
noncompliance or violations, or proceedings (“Legal Proceedings”) pending or threatened to
which the Company or any of its Subsidiaries is a party or to which any property of the Company
or any of its Subsidiaries is the subject that would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. None of the representations and warranties
contained in this Section 4.14 shall be deemed to relate to environmental matters (which are
governed by Section 4.20)

        Section 4.15 Labor Relations. (a) There is no labor or employment-related Legal
Proceeding pending or, to the Knowledge of the Company, threatened against the Company or
any of its Subsidiaries, by or on behalf of any of their respective employees or such employees’
labor organization, works council, workers’ committee, union representatives or any other type
of employees’ representatives appointed for collective bargaining purposes (collectively
“Employee Representatives”), or by any Governmental Entity, that has had or would
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

        (b)     There are no Collective Bargaining Agreements applicable to persons employed
by the Company or any of its Subsidiaries in effect as of the date of this Agreement as of the date
of this Agreement. In addition, there are no jurisdictions in which the employees of the Company
or any of its Subsidiaries are represented by a works council or similar entity and, to the

                                                27
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1042 of 1298



Knowledge of the Company, no union organizing efforts or Employee Representatives’ elections
are underway or threatened with respect to any such employees. There is no strike, lockout,
material labor dispute or, to the Knowledge of the Company, threat thereof, by or with respect to
any employees of the Company or any of its Subsidiaries, and, to the Knowledge of the
Company, there has not been any such action within the past two (2) years. Except as has not had
and would not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, neither the Company nor any of its Subsidiaries is subject to any obligation
(whether pursuant to Law or Contract) to notify, inform and/or consult with, or obtain consent
from, any Employee Representative regarding the transactions contemplated by this Agreement
prior to entering into this Agreement.

        (c)    Except as set forth in Section 4.15 of the Company Disclosure Schedule, the
Company and each of its Subsidiaries has complied in all respects with its payment obligations
to all employees of the Company and any of its Subsidiaries in respect of all wages, salaries,
fees, commissions, bonuses, overtime pay, holiday pay, sick pay, benefits and all other
compensation, remuneration and emoluments due and payable to such employees under any
Company Plan or any applicable Collective Bargaining Agreement or Law, except to the extent
that any noncompliance does not constitute or would not reasonably be expected to constitute,
individually or in the aggregate, a Material Adverse Effect and, for the avoidance of doubt,
except for any payments that are not permitted by the Bankruptcy Court or the Bankruptcy Code.

        Section 4.16 Intellectual Property. The Company and its Subsidiaries own or possess,
or can acquire on reasonable terms, all material patents, patent rights, licenses, inventions,
copyrights, know how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks, service marks and
trade names currently employed by them in connection with the business now operated by them
except where the failure to so own or possess would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and neither the Company nor any of
its Subsidiaries has received any notice of infringement of or conflict with asserted rights of
others with respect to any of the foregoing which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to have a Material
Adverse Effect.

       Section 4.17 Title to Real and Personal Property. Except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect:

       (a)      Real Property. The Company or one of its Subsidiaries, as the case may be, has
good and defensible title to each Owned Real Property, free and clear of all Liens, except for (i)
Liens that are described in (x) the Company SEC Documents, (y) the Plan or (z) the Disclosure
Statement or (ii) Permitted Liens.

         (b)    Leased Real Property. All Real Property Leases necessary for the operation of the
Post-Effective Date Business are valid, binding and enforceable by and against the Company or
its relevant Subsidiaries, and, to the Knowledge of the Company no written notice to terminate,
in whole or part, any of such leases has been delivered to the Company or any of its Subsidiaries
(nor, to the Knowledge of the Company, has there been any indication that any such notice of
termination will be served). Other than as a result of the filing of the Chapter 11 Proceedings,

                                                28
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1043 of 1298



neither the Company nor any of its Subsidiaries nor, to the Knowledge of the Company, any
other party to any material Real Property Lease necessary for the operation of the Post-Effective
Date Business is in default or breach under the terms thereof except for such instances of default
or breach that do not have and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

        (c)     Personal Property. The Company or one of its Subsidiaries has good title or, in
the case of leased assets, a valid leasehold interest, free and clear of all Liens, to all of the
tangible personal property and assets, except for (i) Liens that are described in (x) the Company
SEC Documents filed prior to the date hereof, (y) the Plan or (z) the Disclosure Statement or (ii)
Permitted Liens. None of the representations and warranties contained in this Section 4.17(c)
shall be deemed to relate to Oil and Gas Leases (which are governed by Section 4.36).

        Section 4.18 No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its Subsidiaries, on the one hand, and the directors,
officers, or greater than five percent stockholder of the Company or any of its Subsidiaries, on
the other hand, that is required by the Exchange Act to be described in the Company SEC
Documents and that are not so described in the Company SEC Documents, except for the
transactions contemplated by this Agreement.

        Section 4.19 Licenses and Permits. The Company and its Subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have made all declarations
and filings with, the appropriate Governmental Entities that are necessary for the ownership or
lease of their respective properties and the conduct of the Post-Effective Date Business, in each
case, except as would not have and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Except as would not have and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has received notice of any revocation or modification of
any such license, certificate, permit or authorization or (ii) has any reason to believe that any
such license, certificate, permit or authorization will not be renewed in the ordinary course. None
of the representations and warranties contained in this Section 4.19 shall be deemed to relate to
environmental matters (which are governed by Section 4.20).

        Section 4.20 Environmental. (a) The Company and its Subsidiaries are, and have been,
in compliance with all applicable Laws relating to the protection of the environment, natural
resources (including wetlands, wildlife, aquatic and terrestrial species and vegetation) or of
human health and safety, or to the management, use, transportation, treatment, storage, disposal
or arrangement for disposal of Materials of Environmental Concern (collectively,
“Environmental Laws”), except for such noncompliance that would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

       (b)    The Company and its Subsidiaries (i) have received, possess and are in
compliance with all permits, licenses, exemptions and other approvals required of them under
applicable Environmental Laws to conduct their respective businesses as presently conducted
(“Environmental Permits”), (ii) are not subject to any action to revoke, terminate, cancel, limit,
amend or appeal any such Environmental Permits, and (iii) have paid all fees, assessments or
expenses due under any such Environmental Permits, except for such failures to receive and

                                                29
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1044 of 1298



comply with Environmental Permits, or any such actions, or failure to pay any such fees,
assessments or expenses that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

         (c)    Except with respect to matters that have been fully and finally settled or resolved,
(i) there are no Legal Proceedings under any Environmental Laws pending or, to the Knowledge
of the Company, threatened against the Company or any of its Subsidiaries, and, to the
Knowledge of the Company, there are no such Legal Proceedings pending against any other
Person that would reasonably be expected to materially adversely affect the Company or any of
its Subsidiaries, and (ii) the Company and its Subsidiaries have not received written notice of any
actual or potential liability of the Company for the investigation, remediation or monitoring of
any Materials of Environmental Concern at any location, or for any violation of Environmental
Laws or Environmental Permits, where such Legal Proceedings or liability would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

        (d)     None of the Company or any of its Subsidiaries has entered into any consent
decree, settlement or other agreement with any Governmental Entity, and none of the Company
or its Subsidiaries is subject to any Order, in either case relating to any Environmental Laws,
Environmental Permits or to Materials of Environmental Concern, except for such consent
decrees, settlements, agreements or Orders that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

        (e)     There has been no release, disposal or arrangement for disposal of any Materials
of Environmental Concern by the Company or its Subsidiaries at, from or to any real property
currently or, to the Knowledge of the Company, formerly owned, leased or operated by the
Company or its Subsidiaries that would reasonably be expected to (i) give rise to any liability of
the Company or any of its Subsidiaries under any Environmental Law, or (ii) prevent the
Company or any of its Subsidiaries from complying with applicable Environmental Laws or
Environmental Permits, except for such Legal Proceedings, liability or burden or non-
compliance that would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

       (f)     Neither the Company nor any of its Subsidiaries has assumed or retained by
Contract or operation of Law any liabilities of any other Person under Environmental Laws or
concerning any Materials of Environmental Concern, where such assumption or acceptance of
responsibility would reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

        (g)     None of the transactions contemplated under this Agreement will give rise to any
obligations to obtain the consent of or provide notice to any Governmental Entity under any
Environmental Laws or Environmental Permits, except for such consents or notices the failure of
which to obtain or provide as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

        Section 4.21 Tax Matters. (a) The Company and each of its Subsidiaries have timely
filed or caused to be timely filed (taking into account any applicable extension of time within
which to file) with the appropriate taxing authorities all material tax returns, statements, forms

                                                 30
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1045 of 1298



and reports (including elections, declarations, disclosures, schedules, estimates and information
Tax Returns) for Taxes (“Tax Returns”) that are required to be filed by, or with respect to, the
Company and its Subsidiaries. The Tax Returns accurately reflect all material liability for Taxes
of the Company and its Subsidiaries, taken as a whole, for the periods covered thereby.

        (b)     All material Taxes and Tax liabilities of the Company and its Subsidiaries shown
due under the Tax Returns with respect to the income, assets or operations of the Company and
its Subsidiaries for all taxable years or other taxable period or portion thereof that end on or
before the Closing Date have been paid in full or will be paid in full pursuant to the Plan or, to
the extent not yet due, have been accrued and fully provided for in accordance with GAAP, or
will be provided for when required under GAAP on the financial statements of the Company
included in the Company SEC Documents.

        (c)    Except for proofs of claim filed in connection with the Chapter 11 Proceedings,
none of the Company and any of its Subsidiaries has received any written notices from any
taxing authority relating to any issue that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Company and its Subsidiaries, taken as a
whole.

        (d)     Except as set forth on Schedule 4.21(d), all material Taxes that the Company and
its Subsidiaries (taken as a whole) were (or was) required by Law to withhold or collect in
connection with amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party have been duly withheld or collected, and have been timely paid
to the proper authorities to the extent due and payable.

       (e)     None of the Company and any of its Subsidiaries has been included in any
“consolidated,” “unitary” or “combined” Tax Return provided for under any Law with respect to
Taxes for any taxable period for which the statute of limitations has not expired (other than a
group of which the Company and/or its current or past Subsidiaries are or were the only
members).

        (f)     There are no tax sharing, indemnification or similar agreements in effect as
between the Company or any of its Subsidiaries or any predecessor or Affiliate thereof and any
other party (including any predecessors or Affiliates thereof) under which the Company or any of
its Subsidiaries is a party to or otherwise bound by (other than such agreements (i) that are
entered in the ordinary course of business or (ii) that are not expected to result in a liability for
Taxes that is material to the Company and its Subsidiaries taken as a whole).

       (g)     None of the Company and any of its Subsidiaries has been either a “distributing
corporation” or a “controlled corporation” in a distribution occurring during the last five years in
which the parties to such distribution treated the distribution as one to which Section 355 of the
Code is applicable.

        (h)    There is no outstanding audit, assessment, dispute or claim concerning any
material Tax liability of the Company and its Subsidiaries (taken as a whole) claimed, pending or
raised by an authority in writing, the resolution of which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

                                                 31
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1046 of 1298



       (i)      There are no material Liens with respect to Taxes upon any of the assets or
properties of the Company and its Subsidiaries (taken as a whole), other than Permitted Liens.

         Section 4.22 Company Plans. (a) Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (i) each Company Plan (other than a
Foreign Benefit Plan) (such plans, “U.S. Benefit Plans”) is in compliance with ERISA, the
Code, other applicable Laws and its governing documents; (ii) each U.S. Benefit Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS, and, to the Knowledge of the Company, nothing has occurred
that is reasonably likely to result in the loss of the qualification of such U.S. Benefit Plan under
Section 401(a) of the Code or the imposition of any material liability, penalty or tax under
ERISA or the Code; (iii) no “reportable event,” within the meaning of Section 4043 of ERISA
has occurred or is expected to occur for any U.S. Benefit Plan covered by Title IV of ERISA
other than events as to which the Pension Benefit Guaranty Corporation by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event or as a result of the Chapter 11 Proceedings; (iv) all contributions required to be made
under the terms of any U.S. Benefit Plan have been timely made or have been (A) reflected in the
financial statements of the Company included in the Company SEC Documents filed prior to the
date hereof or (B) described in the Plan or Disclosure Statement; and (v) no liability, claim,
action, litigation, audit, examination, investigation or administrative proceeding has been made,
commenced or, to the Knowledge of the Company, threatened in writing with respect to any U.S.
Benefit Plan (other than (A) routine claims for benefits payable in the ordinary course, (B)
otherwise in relation to the Chapter 11 Proceedings or (C) any that, individually, could not
reasonably be expected to result in a liability of the Company or any of its Subsidiaries in excess
of $250,000).

        (b)     No U.S. Benefit Plan (other than any “multiemployer plan” within the meaning of
Section 3(37) of ERISA (a “Multiemployer Plan”)) subject to Section 412 of the Code or
Section 302 of ERISA has failed to satisfy the minimum funding standard, within the meaning of
Section 412 of the Code or Section 302 of ERISA, or obtained a waiver of any minimum funding
standard and, within the past six (6) years, no U.S. Benefit Plan covered by Title IV of ERISA
has been terminated and no proceedings have been instituted to terminate or appoint a trustee
under Title IV of ERISA to administer any such Company Plan. Within the past six (6) years,
neither the Company nor any of its Subsidiaries have incurred any unsatisfied liability under
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA by reason of being
treated as a single employer together with any other Person under Section 4001 of ERISA or
Section 414 of the Code.

       (c)     Within the past six (6) years, the Company and its Subsidiaries have not incurred
any withdrawal liability with respect to a Multiemployer Plan under Subtitle E of Title IV of
ERISA that has not been satisfied in full, and, to the Knowledge of the Company, no condition or
circumstance exists that presents a reasonable risk of the occurrence of any other withdrawal
from or the partition, termination, or insolvency of any such Multiemployer Plan.

       (d)     No U.S. Benefit Plan provides for post-employment or retiree health, life
insurance or other welfare benefits, except for (A) death benefits, (B) benefits required by


                                                32
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1047 of 1298



Section 4980B of the Code or similar Law, (C) benefits for which the covered individual pays
the full premium cost and (D) short term and long term disability benefits.

         (e)   Neither the execution of this Agreement, the Plan or the other Transaction
Agreements, nor the consummation of the transactions contemplated hereby or thereby will (A)
entitle any employees of the Company or any of its Subsidiaries to severance pay or any increase
in severance pay upon any termination of employment after the date hereof, (B) accelerate the
time of payment or vesting or result in any payment or funding (through a grantor trust or
otherwise) of compensation or benefits under, increase the amount payable or result in any other
material obligation pursuant to, any of the U.S. Benefit Plans, or (C) limit or restrict the right of
the Company to merge, amend or terminate any of the U.S. Benefit Plans.

        (f)     Except as set forth on Schedule 4.22(f), the execution, delivery of and
performance by the Company and its Subsidiaries of its obligations under this Agreement will
not (either alone or upon the occurrence of any additional or subsequent events) result in “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code or any payments
under any other applicable Laws that would be treated in such similar nature to such section of
the Code, with respect to any Company Plan that would be in effect immediately after the
Closing.

       (g)     Except as required to maintain the tax-qualified status of any U.S. Benefit Plan
intended to qualify under Section 401(a) of the Code, to the Knowledge of the Company, no
condition or circumstance exists that would prevent the amendment or termination of any U.S.
Benefit Plan other than a U.S. Benefit Plan between the Company or any of its Subsidiaries, on
the one hand, and an individual employee or director thereof, on the other hand.

       Section 4.23 Internal Control Over Financial Reporting. The Company has established
and maintains a system of internal control over financial reporting (as defined in Rules 13a-15(f)
and 15d-15(f) promulgated under the Exchange Act) that complies in all material respects with
the requirements of the Exchange Act and has been designed to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of financial statements for
external purposes in accordance with GAAP. The Company is not aware of any material
weaknesses in its internal control over financial reporting.

        Section 4.24 Disclosure Controls and Procedures. The Company (i) maintains
disclosure controls and procedures (within the meaning of Rules 13a-15(e) and 15d-15(e)
promulgated under the Exchange Act) designed to ensure that information required to be
disclosed by the Company in the reports that it files and submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified in the SEC’s
rules and forms, including that information required to be disclosed by the Company in the
reports that it files and submits under the Exchange Act is accumulated and communicated to
management of the Company as appropriate to allow timely decisions regarding required
disclosure.




                                                 33
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1048 of 1298



       Section 4.25 Material Contracts.

        (a)     All Material Contracts are valid, binding and enforceable by and against the
Company or its relevant Subsidiary, except where the failure to be valid, binding or enforceable
would not reasonably be expected to have, individually or in the aggregate, a Material Adverse
Effect, and no written notice to terminate, in whole or part, any Material Contract has been
delivered to the Company or any of its Subsidiaries except where such termination would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.
Other than as a result of the filing of the Chapter 11 Proceedings, neither the Company nor any
of its Subsidiaries nor, to the Knowledge of the Company, any other party to any Material
Contract, is in default or breach under the terms thereof. For purposes of this Agreement,
“Material Contract” means any Contract necessary for the operation of the Post-Effective Date
Business that is a “material contract” (as such term is defined in Item 601(b)(10) of Regulation
S-K or required to be disclosed on a Current Report on Form 8-K).

        Section 4.26 No Unlawful Payments. Neither the Company nor any of its Subsidiaries
nor any of their respective directors or officers nor, to the Knowledge of the Company, any of
their respective directors, officers, employees, agents or other Person acting on behalf of the
Company or any of its Subsidiaries, has in any material respect: (a) used any funds of the
Company or any of its Subsidiaries for any unlawful contribution, gift, entertainment or other
unlawful expense, in each case relating to political activity; (b) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from corporate
funds; (c) violated or is in violation of any provision of the Foreign Corrupt Practices Act of
1977; or (d) made any bribe, rebate, payoff, influence payment, kickback or other similar
unlawful payment.

        Section 4.27 Compliance with Money Laundering Laws. The operations of the
Company and its Subsidiaries are and have been at all times conducted in compliance in all
material respects with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any related or similar Laws
(collectively, the “Money Laundering Laws”) and no material action, suit or proceeding by or
before any Governmental Entity or any arbitrator involving the Company or any of its
Subsidiaries with respect to Money Laundering Laws is pending or, to the Knowledge of the
Company, threatened.

        Section 4.28 Compliance with Sanctions Laws. Neither the Company nor any of its
Subsidiaries nor, to the Knowledge of the Company, any of their respective directors, officers,
employees, agents or other Person acting on behalf of the Company or any of its Subsidiaries, is
currently subject to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department or the U.S. Department of State. The Company will not directly or
indirectly use the proceeds of the sale of the New Common Stock , or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner or other Person,
for the purpose of financing the activities of any Person that, to the Knowledge of the Company,
is currently the subject or target of any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department or the U.S. Department of State.


                                                 34
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1049 of 1298



        Section 4.29 No Broker’s Fees. Neither the Company nor any of its Subsidiaries is a
party to any Contract with any Person (other than this Agreement) that would give rise to a valid
claim against the Backstop Parties for a brokerage commission, finder’s fee or like payment in
connection with the sale of the New Common Stock, the Rights Offering or the sale of the Rights
Offering Shares.

       Section 4.30 No Registration Rights. Except as provided for pursuant to the
Registration Rights Agreement, no Person has the right to require the Company or any of its
Subsidiaries to register any securities for sale under the Securities Act, from and after the
occurrence of the Effective Date.

       Section 4.31 [Reserved].

        Section 4.32 Insurance. Except as would not reasonably be excepted to have,
individually or in the aggregate, a Material Adverse Effect: (a) the Company and its Subsidiaries
have insured their properties and assets against such risks and in such amounts as are customary
for companies engaged in similar businesses; (b) all premiums due and payable in respect of
material insurance policies maintained by the Company and its Subsidiaries have been paid; (c)
the Company reasonably believes that the insurance maintained by or on behalf of the Company
and its Subsidiaries is adequate in all material respects; and (d) as of the date hereof, to the
Knowledge of the Company, neither the Company nor any of its Subsidiaries has received notice
from any insurer or agent of such insurer with respect to any material insurance policies of the
Company and its Subsidiaries of cancellation or termination of such policies, other than such
notices which are received in the ordinary course of business or for policies that have expired in
accordance with their terms.

       Section 4.33 Disclosure Schedule, Disclosure Statement and Company SEC Document
References.

        (a)     The parties hereto agree that any reference in a particular Section of the Company
Disclosure Schedule shall only be deemed to be an exception to (or, as applicable, a disclosure
for purposes of) the representations and warranties (or covenants, as applicable) of the Company
that are contained in the corresponding Section of this Agreement.

        (b)      In no event shall any information contained in any part of any Company SEC
Document or Disclosure Statement entitled “Risk Factors” (or otherwise containing disclosure of
risk factors or risks) or any part entitled “Forward- Looking Statements” (or otherwise
containing any statements that are predictive, forward-looking or primarily cautionary in nature
or do not specifically describe the facts, circumstances or conditions on which an alleged breach
of the Company’s representations and warranties is based) be deemed to be an exception to (or a
disclosure for purposes of) any representations and warranties of the Company contained in this
Agreement.

       Section 4.34 Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company” required to be registered under the Investment
Company Act of 1940, as amended.



                                               35
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1050 of 1298



        Section 4.35 Alternate Transactions. As of the date hereof, neither the Company nor
any of its Subsidiaries is pursuing, or is in discussions regarding, any solicitation, offer or
proposal from any Person concerning any actual or proposed Alternate Transaction.

       Section 4.36 Oil and Gas.

        (a)    The Company has defensible title to its Oil and Gas Leases and, in no event, less
than eighty-five percent (85%) of the total present value of the Oil and Gas Leases evaluated in
the report of LaRoche Petroleum Consultants, Ltd. dated as of January 18, 2019 (the “Reserve
Report”), and good title to all its material personal oil and gas assets in each case, free and clear
of all encumbrances other than the Liens and such other encumbrances granted in favor of the
secured parties under the Prepetition Credit Agreements (as defined in the RSA), including the
Supporting Term Lenders, the Supporting RBL Lenders and the Prepetition Agents (as defined in
the RSA) or Permitted Liens.

       (b)     (i) All rentals, royalties, overriding royalty, hydrocarbon production payments,
and other payments due and payable by the Company under or with respect to the Oil and Gas
Leases, have been paid or are being held in suspense in the ordinary course of business, and (ii)
the Company is not obligated under any contract for the sale of hydrocarbons from the Oil and
Gas Leases containing a take-or-pay, advance payment, prepayment, or similar provision (except
where the failure to satisfy either or both of (i) and (ii) would not individually, or in the
aggregate, have a Material Adverse Effect).

        (c)     There is no outstanding authorization for expenditure or other commitment to
make capital expenditures with respect to any oil and gas assets which the Company reasonably
anticipates will individually require expenditures net of interest in excess of $250.0 million,
except as already disclosed to the Backstop Parties.

        Section 4.37 Exemption from Registration. Assuming the accuracy of the Backstop
Parties’ representations set forth in Section 5.06, 5.07 and 5.08 hereof, the issuance of New
Common Stock under this Agreement (including as part of the Backstop Fee) will be exempt
from the registration and prospectus delivery requirements of the Securities Act.

        Section 4.38 No General Solicitation. None of the Company or any of its affiliates or
any other Person acting on its or their behalf has solicited offers for or offered to sell any New
Common Stock to be issued under this Agreement by means of any form of general solicitation
or general advertising within the meaning of Rule 502(c) of Regulation D promulgated under the
Securities Act or in any manner involving a public offering within the meaning of Section
4(a)(2) of the Securities Act.

                               ARTICLE 5
         REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES

        Each Backstop Party represents and warrants as to itself only (unless otherwise set forth
herein, as of the date of this Agreement and as of the Closing Date) as set forth below:




                                                 36
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1051 of 1298



        Section 5.01 Incorporation. To the extent applicable, such Backstop Party is a legal
entity duly organized, validly existing and, if applicable, in good standing (or the equivalent
thereof) under the laws of its jurisdiction of incorporation or organization.

        Section 5.02 Corporate Power and Authority. To the extent applicable, such Backstop
Party has the requisite corporate, limited partnership or limited liability company power and
authority to enter into, execute and deliver this Agreement and to perform its obligations
hereunder and has taken all necessary corporate, limited partnership or limited liability company
action required for the due authorization, execution, delivery and performance by it of this
Agreement.

        Section 5.03 Execution and Delivery. This Agreement has been duly and validly
executed and delivered by such Backstop Party and constitutes the valid and binding obligations
of such Backstop Party, enforceable against such Backstop Party in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar
Laws of general applicability relating to or affecting creditors’ rights and to general principles of
equity whether applied in a court of law or a court of equity.

        Section 5.04 No Conflict. Assuming that the consents referred to in clauses (i) and (ii)
of Section 5.05 are obtained, the execution and delivery by such Backstop Party of this
Agreement, the compliance by such Backstop Party with all of the provisions hereof and thereof
and the consummation of the transactions contemplated herein (i) will not conflict with, or result
in a breach or violation of, any of the terms or provisions of, or constitute a default under (with
or without notice or lapse of time, or both), or result in the acceleration of, or the creation of any
Lien under, any Contract to which such Backstop Party is a party or by which such Backstop
Party is bound or to which any of the properties or assets of such Backstop Party are subject, (ii)
will not result in any violation of the provisions of the certificate of incorporation or bylaws (or
comparable constituent documents) of such Backstop Party and (iii) will not result in any
material violation of any Law or Order applicable to such Backstop Party or any of its properties,
except, in each of the cases described in clauses (i), (ii) and (iii), for any conflict, breach,
violation, default, acceleration or Lien which would not reasonably be expected, individually or
in the aggregate, to materially and adversely impact such Backstop Party’s performance of its
obligations under this Agreement.

        Section 5.05 Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having jurisdiction over such
Backstop Party or any of its properties is required for the execution and delivery by such
Backstop Party of this Agreement, the compliance by such Backstop Party with all of the
provisions hereof and the consummation of the transactions (including the purchase by such
Backstop Party of its Backstop Commitment Percentage of the New Common Stock )
contemplated herein, except (i) filings, if any, pursuant to the HSR Act and the expiration or
termination of all applicable waiting periods thereunder or any applicable notification,
authorization, approval or consent under any other Antitrust Laws in connection with the
transactions contemplated by this Agreement, and (ii) any consent, approval, authorization,
order, registration or qualification which, if not made or obtained, would not reasonably be
expected, individually or in the aggregate, to prohibit, materially delay or materially and
adversely impact such Backstop Party’s performance of its obligations under this Agreement.

                                                 37
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1052 of 1298



        Section 5.06 No Registration. Such Backstop Party understands that the shares of New
Common Stock issued to such Backstop Party hereunder and in satisfaction of the Backstop Fee
have not been registered under the Securities Act by reason of a specific exemption from the
registration provisions of the Securities Act, the availability of which depends on, among other
things, the bona fide nature of the investment intent and the accuracy of such Backstop Party’s
representations as expressed herein or otherwise made pursuant hereto.

       Section 5.07 Purchasing Intent. Such Backstop Party is acquiring the New Common
Stock for its own account, not as a nominee or agent, and not with the view to, or for resale in
connection with, any distribution thereof not in compliance with applicable securities Laws, and
such Backstop Party has no present intention of selling, granting any participation in, or
otherwise distributing the same, except in compliance with applicable securities Laws.

        Section 5.08 Sophistication; Investigation. Such Backstop Party has such knowledge
and experience in financial and business matters such that it is capable of evaluating the merits
and risks of its investment in the New Common Stock being acquired hereunder. Such Backstop
Party is an “accredited investor” within the meaning of Rule 501(a) of the Securities Act and a
“qualified institutional buyer” within the meaning of Rule 144A of the Securities Act. Such
Backstop Party understands and is able to bear any economic risks associated with such
investment (including the necessity of holding the New Common Stock for an indefinite period
of time). Such Backstop Party has conducted and relied on its own independent investigation of,
and judgment with respect to, the Company and its Subsidiaries and the advice of its own legal,
tax, economic, and other advisors.

       Section 5.09 No Broker’s Fees. Such Backstop Party is not a party to any Contract with
any Person (other than this Agreement) that would give rise to a valid claim against the
Company, for a brokerage commission, finder’s fee or like payment in connection with the
Rights Offering or the sale of the New Common Stock.

        Section 5.10 No Legal Proceedings. Other than the Chapter 11 Proceedings and any
adversary proceedings or contested motions commenced in connection therewith, there are no
Legal Proceedings pending or threatened to which such Backstop Party is a party or to which any
property of such Backstop Party is the subject that would reasonably be expected to, individually
or in the aggregate, prohibit, materially delay or materially and adversely impact such Backstop
Party’s performance of its obligations under this Agreement or any other Transaction Agreement
to which such Backstop Party is a party.

       Section 5.11 Sufficiency of Funds. Such Backstop Party has, or such Backstop Party on
the Funding Deadline will have, sufficient immediately available funds to make and complete the
payment of the aggregate purchase price of the New Common Stock required to be purchased by
such Backstop Party pursuant to its Backstop Commitment.

                                       ARTICLE 6
                                 ADDITIONAL COVENANTS

     Section 6.01 BCA Approval Order; BCA Consummation Approval Order. The
Company shall use its reasonable best efforts to (i) obtain the entry of the BCA Approval Order,

                                               38
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1053 of 1298



and BCA Consummation Approval Order and (ii) cause the BCA Approval Order, and BCA
Consummation Approval Order and any incorporated Orders to become final Orders (including
by requesting that such Orders be a final Order immediately upon entry by the Bankruptcy Court
pursuant to a waiver of Bankruptcy Rules 3020 and 6004(h), as applicable), in each case, as soon
as reasonably practicable following the filing of the motion seeking entry of such Orders (for the
avoidance of doubt, entry of the BCA Consummation Approval Order will be sought at the
confirmation hearing). The Company shall provide to counsel for the Backstop Parties copies of
the proposed BCA Approval Order, and BCA Consummation Approval Order (which may be
incorporated into the Confirmation Order), and any incorporated Orders, and a reasonable
opportunity to review and comment on such Orders prior to such Orders being filed with the
Bankruptcy Court, and such Orders must be in form and substance reasonably acceptable to the
Debtors and the Required Backstop Parties. Any amendments, modifications, changes or
supplements to the BCA Approval Order, the BCA Consummation Approval Order or
Confirmation Order, or any incorporated Orders, shall be in form and substance reasonably
acceptable to the Debtors and the Required Backstop Parties.

        Section 6.02 Confirmation Order; Plan and Disclosure Statement. The Debtors shall
use their reasonable best efforts to obtain entry of the Confirmation Order. The Company shall
provide to each of the Backstop Parties and its counsel a copy of any proposed amendment,
modification or change to the Plan or Disclosure Statement (which amendments shall, in each
case, be in form and substance acceptable to the Debtors and the Required Backstop Parties) and
a reasonable opportunity to review and comment on such documents. The Company shall
provide to each of the Backstop Parties and its counsel a copy of the proposed Confirmation
Order and a reasonable opportunity to review and comment on such order prior to such order
being filed with the Bankruptcy Court, and such order must be in form and substance acceptable
to the Debtors and the Required Backstop Parties.

        Section 6.03 Conduct of Business. (a) Except as explicitly set forth in this Agreement
or otherwise contemplated by the RSA, Disclosure Statement and Plan or with the prior written
consent of Required Backstop Parties (which consent shall not be unreasonably withheld,
conditioned or delayed), during the period from the date of this Agreement to the earlier of the
Closing Date and the date on which this Agreement is terminated in accordance with its terms,
the Company shall, and shall cause each of its Subsidiaries to, carry on its business in all
material respects in the ordinary course and use commercially reasonable efforts to:

               (i)     preserve intact its present business;

               (ii)    keep available the services of its executive officers and key employees;
       and

               (iii) preserve its relationships with material customers, suppliers, licensors,
       licensees, distributors and others having business dealings with the Company or its
       Subsidiaries in connection with its business.

       (b)    Without limiting the generality of the foregoing, except as explicitly set forth in
this Agreement or otherwise contemplated by the RSA, Disclosure Statement and Plan, the
Company shall not, and shall not permit any of its Subsidiaries to, take any of the following

                                                 39
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1054 of 1298



actions without the prior written consent of the Required Backstop Parties (which consent shall
not be unreasonably withheld, conditioned or delayed):

              (i)   amend its articles of incorporation, bylaws or other similar organizational
       documents (whether by merger, consolidation or otherwise) other than in connection with
       the New Organizational Documents;

              (ii)   other than as disclosed in Schedule 6.03(b)(ii), incur any capital
       expenditures or any obligations or liabilities in respect thereof, other than within the
       ordinary course of business;

               (iii) acquire (by merger, consolidation, acquisition of stock or assets or
       otherwise), directly or indirectly, any assets, securities, properties, interests or businesses,
       other than in the ordinary course of business;

               (iv)    sell, lease or otherwise transfer, or create or incur any Lien on, any of the
       Company’s or its Subsidiaries’ assets, securities, properties, interests or businesses, other
       than (A) in the ordinary course of business or (B) sales of assets, securities, properties,
       interests or businesses with a sale price (including any related assumed indebtedness) that
       does not exceed $1 million in the aggregate;

               (v)     other than as disclosed in Schedule 6.03(b)(v), make any loans, advances
       or capital contributions to, or investments in, any other Person, other than in the ordinary
       course of business;

               (vi)     (A) unless required by contract, with respect to directors or executive
       officers of the Company or its Subsidiaries: (1) grant or increase any severance or
       termination pay (or amend any existing severance pay or termination arrangement) or (2)
       enter into any employment, deferred compensation or other similar agreement (or amend
       any such existing agreement); (B) increase benefits payable under any existing severance
       or termination pay policies; or (C) increase compensation, bonus or other benefits except
       for increases in the ordinary course of business consistent with past practice for persons
       other than directors or executive officers of the Company or its Subsidiaries;

                (vii) to the extent above $5.0 million in cash after taking into account insurance
       proceeds, settle, or offer or propose to settle, outside the process of the contemplated
       bankruptcy, (A) any material litigation, investigation, arbitration, proceeding or other
       claim involving or against the Company or any of its Subsidiaries, (B) any stockholder
       litigation or dispute against the Company or any of its officers or directors or (C) any
       litigation, arbitration, proceeding or dispute that relates to the transactions contemplated
       hereby; or

               (viii) agree, resolve or commit to do any of the foregoing.

Prior to the Closing Date, the Company and its Subsidiaries shall exercise, consistent with the
terms and conditions of this Agreement, complete control and supervision of the business of the
Company and its Subsidiaries.


                                                 40
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1055 of 1298



       Section 6.04 Antitrust Approval.

        (a)    Each Party agrees to use reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary to consummate and make effective
the transactions contemplated by this Agreement, the other Transaction Agreements and the
Plan, including (i) if applicable, filing, or causing to be filed, the Notification and Report Form
pursuant to the HSR Act with respect to the transactions contemplated by this Agreement with
the Antitrust Division of the United States Department of Justice and the United States Federal
Trade Commission and any filings under any other Antitrust Laws that are necessary to
consummate and make effective the transactions contemplated by this Agreement as soon as
reasonably practicable following the date hereof and (ii) promptly furnishing documents or
information reasonably requested by any Antitrust Authority.

         (b)      The Company and each Backstop Party subject to an obligation pursuant to the
Antitrust Laws to notify any transaction contemplated by this Agreement, the Plan or the other
Transaction Agreements (each such Backstop Party, a “Filing Party”) agree to reasonably
cooperate with each other as to the appropriate time of filing such notification and its content.
The Company and each Filing Party shall, to the extent permitted by applicable Law: (i)
promptly notify each other of, and if in writing, furnish each other with copies of (or, in the case
of material oral communications, advise each other orally of) any communications from or with
an Antitrust Authority; (ii) not participate in any meeting with an Antitrust Authority unless it
consults with each other Filing Party and the Company, as applicable, in advance and, to the
extent permitted by the Antitrust Authority and applicable Law, give each other Filing Party and
the Company, as applicable, a reasonable opportunity to attend and participate thereat; (iii)
furnish each other Filing Party and the Company, as applicable, with copies of all
correspondence, filings and communications between such Filing Party or the Company and the
Antitrust Authority; (iv) furnish each other Filing Party with such necessary information and
reasonable assistance as may be reasonably necessary in connection with the preparation of
necessary filings or submission of information to the Antitrust Authority; and (v) not withdraw
its filing, if any, under the HSR Act without the prior written consent of the Required Backstop
Parties and the Company.

        (c)     Should a Filing Party be subject to an obligation under the Antitrust Laws to
jointly notify with one or more other Filing Parties (each, a “Joint Filing Party”) a transaction
contemplated by this Agreement, the Plan or the other Transaction Agreements, such Joint Filing
Party shall promptly notify each other Joint Filing Party of, and if in writing, furnish each other
Joint Filing Party with copies of (or, in the case of material oral communications, advise each
other Joint Filing Party orally of) any communications from or with an Antitrust Authority.

        (d)     The Company and each Filing Party shall use reasonable best efforts to cause the
waiting periods under the applicable Antitrust Laws to terminate or expire at the earliest possible
date after the date of filing. The communications contemplated by this Section 6.04 may be made
by the Company or a Filing Party on an outside counsel-only basis or subject to other agreed
upon confidentiality safeguards. The obligations in this Section 6.04 shall not apply to filings,
correspondence, communications or meetings with Antitrust Authorities unrelated to the
transactions contemplated by this Agreement, the Plan and the other Transaction Agreements.


                                                 41
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1056 of 1298



Notwithstanding anything in this Agreement to the contrary, nothing shall require any Backstop
Party or any of its Affiliates to (i) dispose of, license or hold separate any of its or its
Subsidiaries’ or Affiliates’ assets, (ii) limit its freedom of action or the conduct of its or its
Subsidiaries’ or Affiliates’ businesses or make any other behavioral commitments with respect to
itself or any of its Subsidiaries or Affiliates, (iii) divest any of its Subsidiaries or its Affiliates, or
(iv) commit or agree to any of the foregoing. Without the prior written consent of the Required
Backstop Parties, neither the Company nor any of its Subsidiaries shall commit or agree to (i)
dispose of, license or hold separate any of its assets or (ii) limit its freedom of action with respect
to any of its businesses or commit or agree to any of the foregoing, in each case, in order to
secure any necessary consent or approvals for the transactions contemplated hereby under the
Antitrust Laws. Notwithstanding anything to the contrary herein, neither the Backstop Parties,
nor any of their Affiliates, nor the Company or any of its Subsidiaries, shall be required as a
result of this Agreement, to initiate any legal action against, or defend any litigation brought by,
the United States Department of Justice, the United States Federal Trade Commission, or any
other Governmental Entity in order to avoid the entry of, or to effect the dissolution of, any
injunction, temporary restraining order or other order in any suit or proceeding which would
otherwise have the effect of preventing or materially delaying the transactions contemplated
hereby, or which may require any undertaking or condition set forth in the preceding sentence.

        Section 6.05 Financial Information. (a) At all times prior to the Closing Date, the
Company shall deliver to counsel to each Backstop Party and to each Backstop Party that so
requests, subject to appropriate assurance of confidential treatment, all statements and reports the
Company is required to deliver to the DIP Agent pursuant to Section 8.01 and Section 8.12 of the
DIP Credit Agreement, and, if applicable to the Exit Facility Agent pursuant to the comparable
section of the Exit Facility Loan Agreement (the “Financial Reports”). Neither any waiver by
the DIP Lenders or, if applicable, the Exit Facility Lenders, of their right to receive the Financial
Reports nor any amendment or termination of the Emergence Credit Facilities shall affect the
Company’s obligation to deliver the Financial Reports to the Backstop Parties in accordance
with the terms of this Agreement.

        (b)    Any report, financial statement, certificate or other written information furnished
in connection with the DIP Credit Agreement, including without limitation, Section 8.01, Section
8.02 and Section 8.12 thereto, shall be deemed to have been delivered in accordance with Section
6.05(a) on the date on which the Company provides written notice to the Backstop Parties that
such information has been posted on the Company’s website on the internet at
www.legacyreserves.com or is available via the EDGAR system of the SEC on the internet (to
the extent such information has been posted or is available as described in such notice).

        Section 6.06 Alternate Transactions. The Company shall notify the Backstop Parties
promptly (and, in any event, within 48 hours) if any bona fide proposal or offer (whether written
or unwritten) for an Alternate Transaction (an “Alternate Transaction Proposal”) is received by it
or its Subsidiaries or its or its Subsidiaries’ Representatives, indicating, in connection with such
notice, the material terms and conditions of any such Alternate Transaction Proposal (including,
if applicable, copies of any and all written inquiries, requests, proposals or offers, including any
draft of proposed agreements received by the Company, also within 48 hours) and, thereafter, the
Company shall keep the Backstop Parties reasonably informed of the status and terms of any
such Alternate Transaction Proposals (including any amendments thereto) and the status of any

                                                    42
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1057 of 1298



such discussions or negotiations, including any change in the Company’s intentions as
previously notified. None of the Company or any of its Subsidiaries shall, after the date of this
Agreement, enter into any confidentiality or similar agreement that would prohibit it from
providing such information to the Backstop Parties.

         Section 6.07 Reasonable Best Efforts. (a) Without in any way limiting any other
respective obligation of the Company or any Backstop Party in this Agreement, the Company
shall use (and shall cause its Subsidiaries to use), and each Backstop Party shall use, reasonable
best efforts to take or cause to be taken all actions, and do or cause to be done all things,
reasonably necessary, proper or advisable in order to consummate and make effective the
transactions contemplated by this Agreement and the Plan, including using reasonable best
efforts in:

               (i)     timely preparing and filing all documentation reasonably necessary to
       effect all necessary notices, reports and other filings of such Party and to obtain as
       promptly as practicable all consents, registrations, approvals, permits and authorizations
       necessary or advisable to be obtained from any third party or Governmental Entity;

              (ii)   defending any Legal Proceedings challenging this Agreement, the Plan or
       any other Transaction Agreement or the consummation of the transactions contemplated
       hereby and thereby, including seeking to have any stay or temporary restraining order
       entered by any Governmental Entity vacated or reversed; and

             (iii) working together in good faith to finalize the Registration Rights
       Agreement and New Organizational Documents for timely inclusion in the Plan
       Supplement and filing with the Bankruptcy Court.

        (b)    Subject to applicable Laws relating to the exchange of information, the Backstop
Parties and the Company shall have the right to review in advance, and to the extent practicable
each will consult with the other on all of the information relating to Backstop Parties or the
Company, as the case may be, and any of their respective Subsidiaries, that appears in any filing
made with, or written materials submitted to, any third party and/or any Governmental Entity in
connection with the transactions contemplated by this Agreement or the Plan; provided, however,
neither the Company nor the Backstop Parties are required to provide for review in advance
declarations or other evidence submitted in connection with any filing with the Bankruptcy
Court. In exercising the foregoing rights, each of the Company and the Backstop Parties shall act
reasonably and as promptly as practicable.

        (c)     Nothing contained in this Section 6.07 shall limit the ability of any Backstop
Party to consult with the Debtors, to appear and be heard, or to file objections, concerning any
matter arising in the Chapter 11 Proceedings, so long as such appearance or objection is not
inconsistent with such Backstop Party’s obligations under this Agreement or the RSA.

        Section 6.08 Equity Listing. Reorganized Legacy Reserves shall be constituted as a C-
corporation after the Effective Date unless otherwise determined by the Required Backstop
Parties, with prior notice to and in consultation with the Debtors. The Required Backstop Parties,
with prior notice to and in consultation with the Debtors, shall determine the equity listing and

                                                43
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1058 of 1298



reporting status of Reorganized Legacy Reserves upon emergence (including, without limitation,
whether Reorganized Legacy Reserves will be listed over-the-counter, listed on a national
exchange or will emerge as a private company), and the Debtors and Reorganized Legacy
Reserves shall use their best efforts to effectuate such determination on the Effective Date or as
soon as possible thereafter. Unless otherwise directed by the Required Backstop Parties, the
Debtors agree that the Company will remain a public reporting company with the SEC during the
pendency of the Chapter 11 Proceedings.

        Section 6.09 Registration Rights Agreement. The Plan will provide that (i) from and
after the Closing Date the Backstop Parties shall be entitled to certain registration rights pursuant
to a registration rights agreement, in form and substance acceptable to the Company and the
Required Backstop Parties (the “Registration Rights Agreement”). A form of the Registration
Rights Agreement shall be filed with the Bankruptcy Court as part of the Plan Supplement.

        Section 6.10 Form D and Blue Sky. The Company shall timely file a Form D with the
SEC with respect to both the New Common Stock issued hereunder in connection with the
Rights Offering and any shares of New Common Stock that may be issued in satisfaction of the
Backstop Fee as provided herein, in each case to the extent required under Regulation D of the
Securities Act, and the Company shall provide, upon request, a copy thereof to each Backstop
Party. The Company shall, on or before the Closing Date and assuming that the representations
and warranties of the Backstop Parties in this Agreement are true and correct in all material
respects, take such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify for sale or issuance to the Backstop Parties the New
Common Stock issued hereunder and any shares of New Common Stock that may be issued in
satisfaction of the Backstop Fee as provided herein under applicable securities and “blue sky”
Laws of the states of the United States (or to obtain an exemption from such qualification) and
any applicable foreign jurisdictions, and shall provide evidence of any such action so taken to the
Backstop Parties on or prior to the Closing Date. The Company shall timely make all filings and
reports relating to the offer and sale of the New Common Stock issued hereunder and any shares
of New Common Stock that may be issued in satisfaction of the Backstop Fee as provided herein
required under applicable securities and “blue sky” Laws of the states of the United States
following the Closing Date. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 6.10.

        Section 6.11 No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D promulgated under the Securities Act) will, directly or through
any agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with the sale of the New
Common Stock, the Rights Offering Shares, the Rights Offering, the Third Party Financing and
this Agreement in a manner that would require registration of the New Common Stock to be
issued by the Company on the Effective Date under the Securities Act.

        Section 6.12 DTC Eligibility. Unless otherwise requested by the Required Backstop
Parties, the Company shall use reasonable best efforts to promptly make, when applicable from
time to time after the Closing, all Unlegended Shares eligible for deposit with The Depository
Trust Company.


                                                 44
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1059 of 1298



     Section 6.13 Use of Proceeds. The Debtors will apply the proceeds from the sale of the
New Common Stock for the purposes identified in the Disclosure Statement and the Plan.

        Section 6.14 Share Legend. New Common Stock issued hereunder acquired by the
Backstop Parties (including any Related Fund) hereunder shall be represented by uncertificated
shares, and such shares shall be subject to a restrictive notation (the “Legend”) in the stock
ledger or other appropriate records maintained by the Company or agent substantially similar to
the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY
ISSUED ON [DATE OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
OTHER APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION
THEREUNDER.”

The Legend (for restrictive notation) set forth above shall be removed from the records at any
time after the restrictions described in such Legend cease to be applicable. The Company may
reasonably request such opinions, certificates or other evidence that such restrictions no longer
apply.

        Section 6.15 Tax Treatment. The Company and each of the Backstop Parties hereby
agrees to treat the rights and obligations arising under this Agreement, including the Backstop
Fee, for U.S. federal income tax purposes as an option to sell property issued by each Backstop
Party to the Company in consideration for the Backstop Fee.

                                   ARTICLE 7
                  CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

        Section 7.01 Conditions to the Obligation of the Backstop Parties. The obligations of
each Backstop Party to consummate the transactions contemplated hereby shall be subject to
(unless waived in accordance with Section 7.02) the satisfaction of the following conditions:

      (a)    BCA Approval Order. The Bankruptcy Court shall have entered the BCA
Approval Order, such order shall be in full force and effect, and not subject to a stay.

       (b)      RSA. The RSA shall have been executed and delivered by the Company and shall
remain in full force and effect.

        (c)      BCA Consummation Approval Order. The Bankruptcy Court shall have entered
the BCA Consummation Approval Order (which may be the Confirmation Order), such order
shall be in full force and effect, and not subject to a stay.

       (d)     Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order, such order shall be in full force and effect, and not subject to a stay.



                                                45
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1060 of 1298



        (e)    Plan. The Company and all of the other Debtors shall have complied, in all
material respects, with the terms of the Plan that are to be performed by the Company and the
other Debtors on or prior to the Effective Date and the conditions to the occurrence of the
Effective Date set forth in the Plan shall have been satisfied or, with the prior written consent of
the Required Backstop Parties, waived in accordance with the terms thereof and the Plan.

       (f)      Rights Offering. The Rights Offering shall have been conducted, in all material
respects, in accordance with the Rights Offering Procedures Order and this Agreement, and the
Rights Offering Expiration Time shall have occurred.

        (g)     Registration Rights Agreement. The Registration Rights Agreement shall have
been executed and delivered by the Company and shall otherwise have become effective with
respect to the Backstop Parties and the other parties thereto.

       (h)     Expense Reimbursement. The Debtors shall have paid (or such amounts shall be
paid concurrently with the Closing) all Expense Reimbursement accrued through the Closing
Date pursuant to Section 3.03.

        (i)    Antitrust Approvals. All terminations or expirations of waiting periods imposed
by any Governmental Entity necessary for the consummation of the transactions contemplated by
this Agreement, including under the HSR Act and any other Antitrust Laws, shall have occurred
and all other notifications, consents, authorizations and approvals required to be made or
obtained from any Governmental Entity under any Antitrust Law shall have been made or
obtained for the transactions contemplated by this Agreement.

        (j)    No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation of the Plan or
the transactions contemplated by this Agreement.

       (k)     Representations and Warranties.

               (i)      The representations and warranties of the Debtors contained in Sections
       4.04, 4.06(ii), and 4.29 shall be true and correct in all material respects at and as of the
       Closing Date after giving effect to the Plan with the same effect as if made on and as of
       the Closing Date after giving effect to the Plan (other than representations and warranties
       that by their terms address matters only as of another specified time, which shall be true
       and correct only as of such time).

               (ii)    The other representations and warranties of the Debtors contained in this
       Agreement shall be true and correct (disregarding all materiality or Material Adverse
       Effect qualifiers) at and as of the Closing Date after giving effect to the Plan with the
       same effect as if made on and as of the Closing Date (other than representations and
       warranties that by their terms address matters only as of another specified time, which
       shall be true and correct only as of such time), except where the failure to be true and
       correct has not had and would not reasonably be expected to have, individually or in the
       aggregate, a Material Adverse Effect.



                                                 46
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1061 of 1298



       (l)      Covenants. The Debtors shall have performed and complied, in all material
respects, with all of their respective covenants and agreements contained in this Agreement that
contemplate, by their terms, performance or compliance prior to the Closing Date.

        (m)   Officer’s Certificate. The Backstop Parties shall have received on and as of the
Closing Date a certificate of the chief executive officer or chief financial officer of the Company
confirming that the conditions set forth in Section 7.01(k) and Section 7.01(l) have been
satisfied.

        (n)     Material Adverse Change. (i) From the date hereof to the Closing Date, there
shall not have occurred, and there shall not exist, any Event that has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect and (ii) the
Backstop Parties shall have received on and as of the Closing Date a certificate of the chief
executive officer or chief financial officer of the Company confirming the same; provided that
the condition in this Section 7.01(n) shall be deemed satisfied unless the Required Backstop
Parties deliver a notice to the Company on or prior to the Closing Date stating that such
condition has not been satisfied.

       (o)    Funding Notice. The Backstop Parties shall have received the Funding Notice in
accordance with the terms of this Agreement.

        Section 7.02 Waiver of Conditions to Obligation of Backstop Parties. All or any of the
conditions set forth in Section 7.01 may only be waived in whole or in part with respect to all
Backstop Parties by a written instrument executed by the Required Backstop Parties in their sole
discretion and if so waived, all Backstop Parties shall be bound by such waiver; provided that
notwithstanding the foregoing, the Required Backstop Parties desiring to waive all or any of the
conditions set forth in Section 7.01 (such Required Backstop Parties, the “Waiving Backstop
Parties”) may require any other Backstop Parties that are not willing to waive the applicable
conditions (the “Non- Waiving Backstop Parties”), and such Non-Waiving Backstop Parties
shall upon written request by the Waiving Backstop Parties be so required, to transfer and assign
to the Waiving Backstop Parties all of the Non-Waiving Backstop Parties’ Backstop
Commitment in accordance with the Waiving Backstop Parties’ pro rata share (based on the
aggregate Backstop Commitments of the Waiving Backstop Parties) of the Non- Waiving
Backstop Parties’ Backstop Commitment or as otherwise reasonably agreed upon by such
Waiving Backstop Parties.

       Section 7.03 Conditions to the Obligation of the Company. The obligation of the
Company and the other Debtors to consummate the transactions contemplated hereby with any
Backstop Party is subject to (unless waived by the Company) the satisfaction of each of the
following conditions:

       (a)     Disclosure Statement Order. The Bankruptcy Court shall have entered the
Disclosure Statement Order, such order shall be in full force and effect, and not subject to a stay.

      (b)    BCA Approval Order. The Bankruptcy Court shall have entered the BCA
Approval Order, and such order shall be a Final Order.



                                                 47
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1062 of 1298



        (c)     BCA Consummation Approval Order. The Bankruptcy Court shall have entered
the BCA Consummation Approval Order (which may be the Confirmation Order), and such
order shall be a Final Order.

       (d)    Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order, and such order shall be a Final Order.

        (e)      Conditions to the Plan. The conditions to the occurrence of the Effective Date as
set forth in the Plan and in the Confirmation Order shall have been satisfied or waived in
accordance with the terms thereof and the Plan.

        (f)    Antitrust Approvals. All terminations or expirations of waiting periods imposed
by any Governmental Entity necessary for the consummation of the transactions contemplated by
this Agreement, including under the HSR Act and any other Antitrust Laws, shall have occurred
and all other notifications, consents, authorizations and approvals required to be made or
obtained from any Governmental Entity under any Antitrust Law shall have been made or
obtained for the transactions contemplated by this Agreement.

        (g)    No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation of the Plan or
the transactions contemplated by this Agreement.

        (h)     Representations and Warranties. The representations and warranties of each
Backstop Party contained in this Agreement shall be true and correct in all material respects at
and as of the Closing Date with the same effect as if made on and as of the Closing Date (except
for such representations and warranties made as of a specified date, which shall be true and
correct in all material respects only as of the specified date).

        (i)     Covenants. The applicable Backstop Party shall have performed and complied, in
all material respects, with all of its covenants and agreements contained in this Agreement and in
any other document delivered pursuant to this Agreement.

        (j)    RSA. The RSA shall have been executed and delivered and shall remain in full
force and effect.

                                     ARTICLE 8
                         INDEMNIFICATION AND CONTRIBUTION

        Section 8.01 Indemnification Obligations. The Company and the other Debtors (the
“Indemnifying Parties” and each an “Indemnifying Party”) shall, jointly and severally,
indemnify and hold harmless each Backstop Party, its Affiliates, shareholders, members, partners
and other equity holders, general partners, managers and its and their respective Representatives,
agents and controlling persons (each, an “Indemnified Person”) from and against any and all
losses, claims, damages, liabilities and costs and expenses (other than Taxes of the Backstop
Parties except to the extent otherwise provided for in this Agreement, including the last sentence
of Section 2.05(c)) (collectively, “Losses”) that any such Indemnified Person may incur or to
which any such Indemnified Person may become subject arising out of or in connection with this
Agreement, the RSA, the Plan and the transactions contemplated hereby and thereby, including

                                                48
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1063 of 1298



the Backstop Commitments, the Rights Offering, the Third Party Financing, the payment of the
Backstop Fee or the Termination Fee or the use of the proceeds hereunder, from the Rights
Offering or from the Third Party Financing, or, subject to Section 8.06, any breach by the
Debtors of any representation, warranty, covenant, obligation or other provision of this
Agreement, or any claim, challenge, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any Indemnified Person is a party thereto, whether or not such
proceedings are brought by the Company, the other Debtors, their respective equity holders,
Affiliates, creditors or any other Person, and reimburse each Indemnified Person upon demand
for reasonable and documented (subject to redaction to preserve attorney client and work product
privileges) legal or other third-party expenses incurred in connection with investigating,
preparing to defend or defending, or providing evidence in or preparing to serve or serving as a
witness with respect to, any lawsuit, investigation, claim or other proceeding relating to any of
the foregoing (including in connection with the enforcement of the indemnification obligations
set forth herein), irrespective of whether or not the transactions contemplated by this Agreement
or the Plan are consummated or whether or not this Agreement is terminated; provided that the
foregoing indemnity will not, as to any Indemnified Person, apply to Losses (a) as to a
Defaulting Backstop Party and its Related Parties, caused by a Backstop Party Default by such
Backstop Party, (b) to the extent they are found by a final, non-appealable judgment of a court of
competent jurisdiction to arise from the fraud, willful misconduct or gross negligence of such
Indemnified Person, (c) a material breach of the representations and warranties made by such
Indemnified Person in this Agreement, or (d) a material breach by such Indemnified Person of its
obligations under this Agreement.

         Section 8.02 Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation, investigation or
proceeding (an “Indemnified Claim”), such Indemnified Person will, if a claim is to be made
hereunder against the Indemnifying Party in respect thereof, notify the Indemnifying Party in
writing of the commencement thereof; provided that (i) the omission to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability that it may have
hereunder except to the extent it has been materially prejudiced by such failure and (ii) the
omission to so notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability that it may have to such Indemnified Person otherwise than on account of this Article 8.
In case any such Indemnified Claims are brought against any Indemnified Person and it notifies
the Indemnifying Party of the commencement thereof, the Indemnifying Party will be entitled to
participate therein, and, to the extent that it may elect by written notice delivered to such
Indemnified Person, to assume the defense thereof or participation therein, with counsel
reasonably acceptable to such Indemnified Person; provided that if the parties (including any
impleaded parties) to any such Indemnified Claims include both such Indemnified Person and
the Indemnifying Party and based on advice of such Indemnified Person’s counsel there are legal
defenses available to such Indemnified Person that are different from or additional to those
available to the Indemnifying Party, such Indemnified Person shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in the defense of such
Indemnified Claims. Upon receipt of notice from the Indemnifying Party to such Indemnified
Person of its election to so assume the defense of such Indemnified Claims with counsel
reasonably acceptable to the Indemnified Person, the Indemnifying Party shall not be liable to
such Indemnified Person for expenses incurred by such Indemnified Person in connection with
the defense thereof (other than reasonable costs of investigation) unless (A) such Indemnified

                                               49
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1064 of 1298



Person shall have employed separate counsel (in addition to any local counsel) in connection
with the assertion of legal defenses in accordance with the proviso to the immediately preceding
sentence (it being understood that the Indemnifying Party shall not be liable for the expenses of
more than one separate counsel representing the Indemnified Persons who are parties to such
Indemnified Claims (in addition to any local counsel in each jurisdiction in which local counsel
is required as well as in the case of any perceived or actual conflict, appropriate conflict counsel)
and all such expenses shall be reimbursed as they occur), (B) the Indemnifying Party shall not
have employed counsel reasonably acceptable to such Indemnified Person to represent such
Indemnified Person within a reasonable time after notice of commencement of the Indemnified
Claims, (C) the Indemnifying Party shall have failed or is failing to defend such claim, and is
provided written notice of such failure by the Indemnified Person and such failure is not
reasonably cured within ten (10) Business Days of receipt of such notice, or (D) the
Indemnifying Party shall have authorized in writing the employment of counsel for such
Indemnified Person. Notwithstanding anything herein to the contrary, the Company and its
Subsidiaries shall have sole control over any Tax controversy or Tax audit of the Company or its
Subsidiaries and shall be permitted to settle any liability for Taxes of the Company and its
Subsidiaries after due consultation with the Required Backstop Parties.

         Section 8.03 Settlement of Indemnified Claims. The Indemnifying Party shall not be
liable for any settlement of any Indemnified Claims effected without its written consent (which
consent shall not be unreasonably withheld). If any settlement of any Indemnified Claims is
consummated with the written consent of the Indemnifying Party or if there is a final judgment
for the plaintiff in any such Indemnified Claims, the Indemnifying Party agrees to indemnify and
hold harmless each Indemnified Person from and against any and all Losses by reason of such
settlement or judgment to the extent such Losses are otherwise subject to indemnification by the
Indemnifying Party hereunder in accordance with, and subject to the limitations of, the
provisions of this Article 8. Notwithstanding anything in this Article 8 to the contrary, if at any
time an Indemnified Person shall have requested the Indemnifying Party to reimburse such
Indemnified Person for legal or other expenses in connection with investigating, responding to or
defending any Indemnified Claims as contemplated by this Article 8, the Indemnifying Party
shall be liable for any settlement of any Indemnified Claims effected without its written consent
if (i) such settlement is entered into more than sixty (60) days after receipt by the Indemnifying
Party of such request for reimbursement and (ii) the Indemnifying Party shall not have
reimbursed such Indemnified Person in accordance with such request prior to the date of such
settlement. The Indemnifying Party shall not, without the prior written consent of an Indemnified
Person (which consent shall not be unreasonably withheld), effect any settlement of any pending
or threatened Indemnified Claims in respect of which indemnity or contribution has been sought
hereunder by such Indemnified Person unless (A) such settlement includes an unconditional
release of such Indemnified Person in form and substance reasonably acceptable to such
Indemnified Person from all liability on the claims that are the subject matter of such
Indemnified Claims and (B) such settlement does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any Indemnified Person.

        Section 8.04 Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from Losses that are
subject to indemnification pursuant to Section 8.01, then the Indemnifying Party shall contribute
to the amount paid or payable by such Indemnified Person as a result of such Loss in such

                                                 50
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1065 of 1298



proportion as is appropriate to reflect not only the relative benefits received by the Indemnifying
Party, on the one hand, and such Indemnified Person, on the other hand, but also the relative
fault of the Indemnifying Party, on the one hand, and such Indemnified Person, on the other
hand, as well as any relevant equitable considerations. It is hereby agreed that the relative
benefits to the Indemnifying Party, on the one hand, and all Indemnified Persons, on the other
hand, shall be deemed to be in the same proportion as (a) the total value received or proposed to
be received by the Company pursuant to the issuance and sale of the New Common Stock
contemplated by this Agreement and the Plan bears to (b) the Backstop Fee paid or proposed to
be paid to the Backstop Parties. The Indemnifying Parties also agree that no Indemnified Person
shall have any liability based on their comparative or contributory negligence or otherwise to the
Indemnifying Parties, any Person asserting claims on behalf of or in right of any of the
Indemnifying Parties, or any other Person in connection with an Indemnified Claim.

       Section 8.05 Treatment of Indemnification Payments. All amounts paid by the
Indemnifying Party to an Indemnified Person under this Article 8 shall, to the extent permitted
by applicable Law, be treated as adjustments to the Purchase Price for all Tax purposes. The
provisions of this Article 8 are an integral part of the transactions contemplated by this
Agreement and without these provisions the Backstop Parties would not have entered into this
Agreement, and the obligations of the Company under this Article 8 shall constitute allowed
administrative expenses of the Debtors’ estate under Sections 503(b) and 507 of the Bankruptcy
Code and are payable without further Order of the Bankruptcy Court, and the Company may
comply with the requirements of this Article 8 without further Order of the Bankruptcy Court.

        Section 8.06 No Survival. All representations, warranties, covenants and agreements
made in this Agreement shall not survive the Closing Date except for covenants and agreements
that by their terms are to be satisfied after the Closing Date, which covenants and agreements
shall survive until satisfied in accordance with their terms. Notwithstanding the foregoing, the
indemnification and other obligations of the Company pursuant to this Article 8 and the other
obligations set forth in Section 9.02 shall survive the Closing Date until the latest date permitted
by applicable Law and, if applicable, be assumed by Reorganized Legacy Reserves and its
Subsidiaries.

                                           ARTICLE 9
                                         TERMINATION

        Section 9.01 Termination Rights. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the Closing Date
(including at any time prior to entry of the Disclosure Statement Order, the BCA Approval
Order, the BCA Consummation Approval Order and the Confirmation Order):

       (a)     by mutual written consent of the Company and the Required Backstop Parties;

       (b)     [Reserved];

       (c)     by the Company by written notice to each Backstop Party or by the Required
Backstop Parties by written notice to the Company if any Law or Final Order shall have been
enacted, adopted or issued by any Governmental Entity, that prohibits the implementation of the

                                                 51
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1066 of 1298



Plan or the Rights Offering or the transactions contemplated by this Agreement or the other
Transaction Agreements; provided that the Company or the Required Backstop Parties (as
applicable) shall not be permitted to terminate this Agreement pursuant to this Section 9.01(c) if
the Company or the Required Backstop Parties (as applicable) have not complied in all material
respects with its or their obligations under Sections 6.04 and 6.07 of this Agreement;

       (d)     by the Required Backstop Parties upon written notice to the Company if:

              (i)     any of the BCA Approval Order, the BCA Consummation Approval
       Order, Disclosure Statement Order or the Confirmation Order is reversed, dismissed or
       vacated or is modified or amended after entry in a manner that is not reasonably
       acceptable to the Required Backstop Parties;

               (ii)   there shall have been a Change of Recommendation;

               (iii) the Company or the other Debtors shall have breached any representation,
       warranty, covenant or other agreement made by the Company or the other Debtors in this
       Agreement or any such representation and warranty shall have become inaccurate after
       the date of this Agreement, and such breach or inaccuracy would, individually or in the
       aggregate, result in a failure of a condition set forth in Section 7.01(k), or Section 7.01(l),
       if continuing on the Closing Date, being satisfied and such breach or inaccuracy is not
       cured by the Company or the other Debtors by the earlier of (A) the tenth (10th) Business
       Day after the giving of notice thereof to the Company by any Backstop Party and (B) the
       Business Day prior to the Outside Date; provided that the Backstop Parties shall not have
       the right to terminate this Agreement pursuant to this Section 9.01(d)(iii) if they are then
       in breach of any representation, warranty, covenant or other agreement hereunder that
       would result in the failure of any condition set forth in Section 7.03 being satisfied;

               (iv)   the RSA has been terminated in accordance with its terms; or

               (v)    any of the Chapter 11 Proceedings shall have been dismissed or converted
       to a case under chapter 7 of the Bankruptcy Code, or the Bankruptcy Court has entered an
       Order in any of the Chapter 11 Proceedings appointing an examiner or trustee with
       expanded powers to oversee or operate the Debtors in the Chapter 11 Proceedings;

       (e)     by the Required Backstop Parties (other than a Defaulting Backstop Party) if the
Closing Date has not occurred by 11:59 p.m., New York City time on November 12, 2019 (the
“Outside Date”); provided that the Required Backstop Parties shall not be permitted to terminate
this Agreement pursuant to this Section 9.01(e) if the failure of the Closing to occur prior to the
Outside Date is the result of a breach of this Agreement by the Required Backstop Parties;
provided further that upon the occurrence of a Backstop Party Default, the Outside Date shall be
extended in accordance with Section 2.03(a); or

       (f)     by the Company upon written notice to each Backstop Party if:

              (i)    subject to the right of the Backstop Parties to arrange a Backstop Party
       Replacement in accordance with Section 2.03(a) with respect to a Backstop Party
       Default, any Backstop Party shall have breached any representation, warranty, covenant

                                                 52
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1067 of 1298



       or other agreement made by such Backstop Party in this Agreement or any such
       representation and warranty shall have become inaccurate after the date of this
       Agreement, and such breach or inaccuracy would, individually or in the aggregate, result
       in a failure of a condition set forth in Section 7.03(h) or Section 7.03(i), if continuing on
       the Closing Date, being satisfied and such breach or inaccuracy is not cured by such
       Backstop Party by the earlier of (1) the tenth (10th) Business Day after the giving of
       notice thereof to such Backstop Party by the Company and (2) the Business Day prior to
       the Outside Date; provided that the Company shall not have the right to terminate this
       Agreement pursuant to this Section 9.01(f) if it is then in breach of any representation,
       warranty, covenant or other agreement hereunder that would result in the failure of any
       condition set forth in Section 7.01 being satisfied;

              (ii)    the Company or any of its Subsidiaries enters into any Alternate
       Transaction Agreement, the Bankruptcy Court approves or authorizes an Alternate
       Transaction at the request of the Company or any of its Subsidiaries or any Affiliate of
       the Company files a motion to approve any actual Alternate Transaction (or any public
       announcement of the foregoing); provided that the Company may only terminate this
       Agreement pursuant to this Section 9.01(f)(ii) if the Company has not breached in any
       material respect any of its obligations under Section 6.06; provided further, that
       concurrently with such termination, the Company pays the Termination Fee pursuant to
       Section 9.02 to the extent such Termination Fee is otherwise payable under this
       Agreement;

               (iii) if the Closing Date has not occurred by the Outside Date; provided that the
       Company shall not be permitted to terminate this Agreement pursuant to this Section
       9.01(f)(iii) if the failure of the Closing to occur prior to the Outside Date is the result of a
       breach of this Agreement by the Company; provided further that upon the occurrence of a
       Backstop Party Default, the Outside Date shall be extended in accordance with Section
       2.03(a);

               (iv)    the RSA has been terminated in accordance with its terms; or

               (v)      any of the BCA Approval Order, the BCA Consummation Approval Order
       or the Confirmation Order is reversed, dismissed or vacated or is modified or amended
       after entry in a manner that is not reasonably acceptable to the Debtors.

       Section 9.02 Effect of Termination.

         (a)     Upon termination of this Agreement pursuant to this Article 9, this Agreement
shall forthwith become void and of no force or effect and there shall be no further obligations or
liabilities on the part of the Debtors or the Backstop Parties; provided that (i) the obligations of
the Debtors to pay the Expense Reimbursement pursuant to Article 3, to satisfy their
indemnification obligations pursuant to Article 8, and to pay the Termination Fee pursuant to
Section 9.02(b) shall survive the termination of this Agreement indefinitely and shall remain in
full force and effect, (ii) the provisions set forth in this Section 9.02 and Article 10 shall survive
the termination of this Agreement in accordance with their terms and (iii) nothing in this Section


                                                  53
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1068 of 1298



9.02 shall relieve any Party from liability for any breach of this Agreement prior to any
termination of this Agreement.

        (b)    If this Agreement shall be terminated for any reason other than by the Company
pursuant to Section 9.01(c) (other than an action by the Bankruptcy Court after the BCA
Approval Order has been issued) and 9.01(f)(i), then the Debtors shall, promptly after the earlier
of (x) the consummation of any Alternate Transaction or (y) the date of such termination, pay the
Termination Fee entirely in cash to the Backstop Parties or their designees in accordance with
Section 3.02; provided that for the avoidance of doubt, the Termination Fee shall still be due and
payable to any Backstop Party that shall not have been the cause of the termination of this
Agreement pursuant to Section 9.01(f)(i). To the extent that all amounts due in respect of the
Termination Fee pursuant to this Section 9.02(b) have actually been paid by the Debtors to the
Backstop Parties in connection with a termination of this Agreement, the Backstop Parties shall
not have any additional recourse against the Debtors for any obligations or liabilities relating to
or arising from this Agreement, except for, subject to Section 10.10, liability for gross
negligence, willful misconduct or any willful or intentional breach of this Agreement pursuant to
Section 9.02(a). Except as expressly set forth in this Section 9.02(b), the Termination Fee shall
not be payable upon the termination of this Agreement. The Termination Fee shall, pursuant to
the BCA Approval Order, constitute allowed administrative expenses of the Debtors’ estate
under sections 503(b) and 507 of the Bankruptcy Code.

                                        ARTICLE 10
                                    GENERAL PROVISIONS

        Section 10.01 Notices. All notices and other communications in connection with this
Agreement shall be in writing and shall be deemed given if delivered personally, sent via
electronic facsimile or e-mail, mailed by registered or certified mail (return receipt requested) or
delivered by an express courier to the Parties, and shall be deemed effective when received, at
the following addresses (or at such other address for a Party as may be specified by like notice):

       (a)     If to the Company:

       Legacy Reserves Inc.
       303 W. Wall Street, Suite 1800
       Midland, Texas 79701
       Attention: Bert Ferrara
       Email: bferrara@legacyreserves.com

       with a copy (which shall not constitute notice) to:

       Sidley Austin LLP
       1000 Louisiana Street, Suite 5900
       Houston, TX 77002
       Attention: George J. Vlahakos; Duston K. McFaul; Bojan Guzina
       Email: gvlahakos@sidley.com; dmcfaul@sidley.com;
       bguzina@sidley.com


                                                 54
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1069 of 1298



       If to a Backstop Party:

       To the address set forth on such Backstop Party’s signature page with a copy (which shall
not constitute notice) to:

       Latham & Watkins LLP
       885 Third Avenue
       New York, NY 10022-4834
       Attention: Jonathan Rod
       E-mail: Jonathan.Rod@lw.com


or such other address as may have been furnished by a Party to each of the other Parties by
notice given in accordance with the requirements set forth above.

Any notice given by personal delivery, mail, facsimile, e-mail or courier shall be effective when
received.

        Section 10.02 Assignment; Third Party Beneficiaries. Neither this Agreement nor any of
the rights, interests or obligations under this Agreement shall be assigned by any Party (whether
by operation of Law or otherwise) without the prior written consent of the Company (such
consent shall not be unreasonably withheld or conditioned) and the Backstop Parties, other than
an assignment by a Backstop Party expressly permitted by Section 2.03, 2.06, 7.02 or 10.07 and
any purported assignment in violation of this Section 10.2 shall be void ab initio and of no force
or effect. Except as expressly provided in Article 8 with respect to the Indemnified Persons, this
Agreement (including the documents and instruments referred to in this Agreement) is not
intended to and does not confer upon any Person other than the Parties any rights or remedies
under this Agreement.

       Section 10.03 Prior Negotiations; Entire Agreement.

        (a)     This Agreement (including the agreements attached as Exhibits to and the
documents and instruments referred to in this Agreement) constitutes the entire agreement of the
Parties and supersedes all prior agreements, arrangements or understandings, whether written or
oral, among the Parties with respect to the subject matter of this Agreement, except that the
Parties hereto acknowledge that any Backstop Party Confidentiality Agreements heretofore
executed will continue in full force and effect.

       (b)     Notwithstanding anything to the contrary in the Plan (including any amendments,
supplements or modifications thereto) or the Confirmation Order (and any amendments,
supplements or modifications thereto) or an affirmative vote to accept the Plan submitted by any
Backstop Party, nothing contained in the Plan (including any amendments, supplements or
modifications thereto) or Confirmation Order (including any amendments, supplements or
modifications thereto) shall alter, amend or modify the rights of the Backstop Parties under this
Agreement unless such alteration, amendment or modification has been made in accordance with
Section 10.07.



                                                55
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1070 of 1298



     Section 10.04 Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH (A) THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD FOR ANY CONFLICTS OF LAW PRINCIPLES THAT
WOULD APPLY TO THE LAWS OF ANY OTHER JURISDICTION, AND (B) TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE. THE PARTIES CONSENT AND
AGREE THAT ANY ACTION TO ENFORCE THIS AGREEMENT OR ANY DISPUTE,
WHETHER SUCH DISPUTES ARISE IN LAW OR EQUITY, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND
DOCUMENTS CONTEMPLATED HEREBY SHALL BE BROUGHT EXCLUSIVELY IN
THE BANKRUPTCY COURT (OR, SOLELY TO THE EXTENT THE BANKRUPTCY
COURT DECLINES JURISDICTION OVER SUCH ACTION OR DISPUTE, IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
OR ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY). THE PARTIES
CONSENT TO AND AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
BANKRUPTCY COURT. EACH OF THE PARTIES HEREBY WAIVES AND AGREES
NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY CLAIM THAT (I) SUCH PARTY IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF THE BANKRUPTCY COURT, (II) SUCH PARTY
OR SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY
THE BANKRUPTCY COURT OR (III) ANY LITIGATION OR OTHER PROCEEDING
COMMENCED IN THE BANKRUPTCY COURT IS BROUGHT IN AN INCONVENIENT
FORUM. THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER
PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING TO AN
ADDRESS PROVIDED IN WRITING BY THE RECIPIENT OF SUCH MAILING, OR IN
SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO
SERVICE ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

     Section 10.05 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT, OR PROCEEDING
BROUGHT TO RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS
AGREEMENT, WHETHER IN CONTRACT, TORT OR OTHERWISE.

         Section 10.06 Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and will become
effective when counterparts have been signed by each of the Parties and delivered to each other
Party (including via facsimile or other electronic transmission), it being understood that each
Party need not sign the same counterpart. Any facsimile or electronic signature shall be treated
in all respects as having the same effect as having an original signature.

        Section 10.07 Waivers and Amendments; Rights Cumulative. This Agreement may be
amended, restated, modified, or changed only by a written instrument signed by the Debtors and
the Required Backstop Parties (other than a Defaulting Backstop Party); provided that each
Backstop Party’s prior written consent shall be required for any amendment that would have the
effect of: (i) modifying such Backstop Party’s Backstop Commitment Percentage, (ii) increasing
the Per Share Price to be paid in respect of the New Common Stock , (iii) changing the terms of
or conditions to the payment of the Backstop Fee; (iv) changing any termination rights as set

                                               56
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1071 of 1298



forth in Article 9, (v) changing any provision of this Section 10.07, (vi) changing any provision
of the definition of “Required Backstop Parties” or (vii) otherwise disproportionately or
materially adversely affecting such Backstop Party. The terms and conditions of this Agreement
(other than the conditions set forth in Sections 7.01 and 7.03, the waiver of which shall be
governed solely by Article 7) may be waived (x) by the Debtors only by a written instrument
executed by the Company and (y) by the Required Backstop Parties only by a written instrument
executed by all of the Required Backstop Parties.

        Notwithstanding anything to the contrary contained in this Agreement, the Backstop
Parties may agree, among themselves, to reallocate their Backstop Commitment Percentages,
without any consent or approval of any other Party; provided, however, for the avoidance of
doubt any such agreement among the Backstop Parties shall require the prior written consent or
approval of all Backstop Parties affected by such reallocation. No delay on the part of any Party
in exercising any right, power or privilege pursuant to this Agreement will operate as a waiver
thereof, nor will any waiver on the part of any Party of any right, power or privilege pursuant to
this Agreement, nor will any single or partial exercise of any right, power or privilege pursuant
to this Agreement, preclude any other or further exercise thereof or the exercise of any other
right, power or privilege pursuant to this Agreement. Except as otherwise provided in this
Agreement, the rights and remedies provided pursuant to this Agreement are cumulative and are
not exclusive of any rights or remedies which any Party otherwise may have at law or in equity.

       Section 10.08 Headings. The headings in this Agreement are for reference purposes only
and will not in any way affect the meaning or interpretation of this Agreement.

        Section 10.09 Specific Performance. The Parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with the terms hereof
and that the Parties shall be entitled to an injunction or injunctions, plus attorneys’ fees and costs
related to such relief, without the necessity of posting a bond to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity. Unless otherwise
expressly stated in this Agreement, no right or remedy described or provided in this Agreement
is intended to be exclusive or to preclude a Party from pursuing other rights and remedies to the
extent available under this Agreement, at law or in equity.

        Section 10.10 Damages. Notwithstanding anything to the contrary in this Agreement,
none of the Parties (other than a Defaulting Backstop Party) will be liable for, and none of the
Parties shall claim or seek to recover, any punitive, special, indirect or consequential damages or
damages for lost profits from a Party other than a Defaulting Backstop Party.

        Section 10.11 No Reliance. No Backstop Party or any of its Related Parties shall have
any duties or obligations to the other Backstop Parties in respect of this Agreement, the Plan or
the transactions contemplated hereby or thereby, except those expressly set forth herein. Without
limiting the generality of the foregoing, (a) no Backstop Party or any of its Related Parties shall
be subject to any fiduciary or other implied duties to the other Backstop Parties, (b) no Backstop
Party or any of its Related Parties shall have any duty to take any discretionary action or exercise
any discretionary powers on behalf of any other Backstop Party, (c) (i) no Backstop Party or any
of its Related Parties shall have any duty to the other Backstop Parties to obtain, through the

                                                 57
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1072 of 1298



exercise of diligence or otherwise, to investigate, confirm, or disclose to the other Backstop
Parties any information relating to the Company or any of its Subsidiaries that may have been
communicated to or obtained by such Backstop Party or any of its Affiliates in any capacity and
(ii) no Backstop Party may rely, and confirms that it has not relied, on any due diligence
investigation that any other Backstop Party or any Person acting on behalf of such other
Backstop Party may have conducted with respect to the Company or any of its Affiliates or any
of their respective securities and (d) each Backstop Party acknowledges that no other Backstop
Party is acting as a placement agent, initial purchaser, underwriter, broker or finder with respect
to the New Common Stock or Backstop Commitment Percentage of its Backstop Commitment.

        Section 10.12 Publicity. At all times prior to the Closing Date or the earlier termination
of this Agreement in accordance with its terms, the Company and the Backstop Parties shall
consult with each other prior to issuing any press releases (and provide each other a reasonable
opportunity to review and comment upon such release) or otherwise making public
announcements with respect to the transactions contemplated by this Agreement. No Party shall
issue any such press release or make any such public statement prior to such consultation, except
to the extent the disclosing Party determines it is required to do so by applicable Law, in which
case such Party shall use commercially reasonable efforts to consult with the other Party (or
Parties) before issuing any such release or making any such public statement.

        Section 10.13 Settlement Discussions. This Agreement and the transactions contemplated
herein are part of a proposed settlement of a dispute between the Parties. Nothing herein shall be
deemed an admission of any kind. Pursuant to Federal Rule of Evidence 408 and any applicable
state rules of evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding, except to the extent filed with, or disclosed to, the
Bankruptcy Court in connection with the Chapter 11 Proceedings (other than a proceeding to
approve or enforce the terms of this Agreement). The Parties agree that any valuations of the
Company’s or other Debtor’s assets or estates, whether implied or otherwise, arising from this
Agreement shall not be binding for any other purpose, including determining recoveries under
the Plan, and that this Agreement does not limit the Parties’ rights regarding valuation.

        Section 10.14 No Recourse. Notwithstanding anything that may be expressed or implied
in this Agreement, and notwithstanding the fact that certain of the Parties may be partnerships or
limited liability companies, each Party covenants, agrees and acknowledges that no recourse
under this Agreement or any documents or instruments delivered in connection with this
Agreement shall be had against any Party’s Affiliates or any of the respective Related Parties of
such Party or of the Affiliates of such Party (in each case other than the Parties to this Agreement
and each of their respective successors and permitted assignees under this Agreement), whether
by the enforcement of any assessment or by any legal or equitable proceeding, or by virtue of
any applicable Law, it being expressly agreed and acknowledged that no personal liability
whatsoever shall attach to, be imposed on or otherwise be incurred by any of such Related
Parties, as such, for any obligation or liability of any Party under this Agreement or any
documents or instruments delivered in connection herewith for any claim based on, in respect of
or by reason of such obligations or liabilities or their creation; provided, however, nothing in this
Section 10.14 shall relieve or otherwise limit the liability of any Party hereto or any of their
respective successors or permitted assigns for any breach or violation of its obligations under this
Agreement or such other documents or instruments. For the avoidance of doubt, none of the

                                                 58
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1073 of 1298



Parties will have any recourse, be entitled to commence any proceeding or make any claim under
this Agreement or in connection with the transactions contemplated hereby except against any of
the Parties or their respective successors and permitted assigns, as applicable.

        Section 10.15 Severability. In the event that any one or more of the provisions
contained in this Agreement is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every other respect and
of the remaining provisions contained herein will not be in any way impaired thereby, it being
intended that all of the rights and privileges of the parties hereto will be enforceable to the fullest
extent permitted by law.

                                      [Signature Pages Follow]




                                                  59
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1074 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1075 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1076 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1077 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1078 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1079 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1080 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1081 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1082 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1083 of 1298
 Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1084 of 1298



                                                                 Schedule 1

                     Backstop Commitment Percentages



             Backstop Party                Backstop Commitment Percentage
GSO ENERGY SELECT OPPORTUNITIES FUND                   36.37%
               AIV-3 LP
      GSO ENERGY PARTNERS-A LP                         6.40%
      GSO ENERGY PARTNERS-B LP                         2.44%
      GSO ENERGY PARTNERS-C LP                         3.29%
     GSO ENERGY PARTNERS-C II LP                       3.12%
      GSO ENERGY PARTNERS-D LP                         4.88%
     GSO PALMETTO OPPORTUNISTIC                        4.04%
       INVESTMENT PARTNERS LP
          GSO CSF III AIV-3 LP                         38.93%
          GSO ADGM I LGCY LP                            0.53%
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1085 of 1298



                                                                                       Exhibit A

                                  Form of Joinder Agreement

        Reference is made to the Backstop Commitment Agreement, dated as of June 10, 2019
(as amended from time to time, the “Agreement”) among Legacy Reserves Inc. and the Backstop
Parties party thereto. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Agreement.

        The undersigned hereby confirms that all of the representations and warranties in Article
5 of the Agreement are accurate and agrees to be bound by all of the obligations of the Backstop
Parties set forth in the Agreement as if it were an original party thereto.

        Sections 10.04 and 10.05 of the Agreement are hereby incorporated herein as if set forth
herein in their entirety.

       IN WITNESS WHEREOF, the undersigned has caused this joinder agreement to be duly
executed and delivered as of [DATE].



                                            []


                                            By:



                                            By:
                                                  Name:
                                                  Title:
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1086 of 1298



                              EXHIBIT B

                       Form of Joinder Agreement
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1087 of 1298
                                                                                        CONFIDENTIAL


                                           Joinder Agreement

[                ], 2019

       The undersigned (“Transferee”) hereby acknowledges that it has read and understands the
Restructuring Support Agreement, dated as of [___], 2019, a copy of which is attached hereto as
Annex I (as it may be amended, supplemented, or otherwise modified from time to time, the
“Restructuring Support Agreement”),11 by and among the Company Parties and the Supporting
Creditors.

       1.      Agreement to be Bound. The Transferee hereby agrees to be bound by all of the
terms of the Restructuring Support Agreement. The Transferee shall hereafter be deemed to be a
“Supporting Creditor” and a “Party” for all purposes under the Restructuring Support Agreement.

        2.     Representations and Warranties. With respect to the aggregate principal amount of
Holdings Credit Agreement Claims set forth below its name on the signature page hereof, the
Transferee hereby makes the representations and warranties of the Supporting Creditors set forth
in Section 4.04 of the Restructuring Support Agreement to each other Party.

        3.     Governing Law. This joinder agreement (the “Joinder Agreement”) to the
Restructuring Support Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York, without regard to any conflicts of law provisions which
would require the application of the law of any other jurisdiction.

                                                  *****

                             [Remainder of Page Intentionally Left Blank]




1
 Capitalized terms used and not otherwise defined herein shall have the meanings set forth in the Restructuring
Support Agreement.
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1088 of 1298



       IN WITNESS WHEREOF, the Transferee has caused this Joinder Agreement to be
executed as of the date first written above.

Name of Transferor:

Name of Transferee:

By:

Name:

Title:

Principal Amount of Term Loan Transferred: $
Principal Amount of Revolving Loan Transferred: $

Notice Address:



Fax:
Attention:

With a copy to:




Fax:
Attention:
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1089 of 1298



                                 EXHIBIT C

     Supporting Term Lender Termination Events upon Noteholder Termination
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1090 of 1298



7.01. Supporting Creditor Termination Events.

        (a)    Supporting Term Lender Termination Events. This Agreement may be terminated
as between the Supporting Term Lenders and the other Parties by the delivery to the Company
Parties, and counsel to the other Supporting Creditors, of a written notice in accordance with
Section Error! Reference source not found. hereof by the Required Supporting Term Lenders,
upon the occurrence and continuation of any of the following events:

                (i)     any Company Party, as applicable, materially breaches its obligations under
this Agreement and such breach has not been cured (if susceptible to cure) within five (5) business
days after the receipt by the Company Parties of written notice of such breach;

                 (ii)    any Company Party publicly announces or informs the Supporting Creditors
of its intention to pursue one or more restructuring transactions (including a chapter 11 plan and/or
asset sale process under section 363 of the Bankruptcy Code) that contains terms and conditions
that: (A) do not provide the Supporting Creditors with the economic recovery set forth in the
Restructuring Term Sheet or (B) are not otherwise consistent with this Agreement and the
Restructuring Term Sheet in any respect;

                 (iii) the breach in any material respect (without giving effect to any “materiality”
qualifiers set forth therein) by any Company Party of its representations, warranties, or covenants
set forth in this Agreement that (if susceptible to cure), in each case, with respect to the Term Loan
Claims of the Required Supporting Term Lenders, remains uncured for a period of five (5) business
days after the receipt by the Company Parties of written notice of such breach;

                (iv)    the (A) occurrence of a material breach of this Agreement by any
Supporting RBL Lender that has not been cured (if susceptible to cure) within five (5) business
days after the receipt by the Company Parties and the Supporting RBL Lenders of written notice
of such breach or (B) termination of this Agreement by the Supporting RBL Lenders;

               (v)     the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any injunction, judgment, decree, charge, ruling,
or order enjoining, the consummation of a material portion of the Restructuring, or materially
adversely affecting the recovery of the Supporting Creditors contemplated by this Agreement;
provided, however, that the Company Parties shall have five (5) business days after issuance of
such injunction, judgment, decree, charge, ruling, or order to obtain relief that would allow
consummation of the Restructuring that (i) does not prevent or diminish in a material way
compliance with the terms of this Agreement or (ii) is otherwise reasonably acceptable to the
Required Supporting Term Lenders;

             (vi)    entry of an order by the Bankruptcy Court appointing a trustee, receiver, or
examiner with expanded powers beyond those set forth in section 1106(a)(3) and (4) of the
Bankruptcy Code in any of the Chapter 11 Cases;

                (vii) any Company Party files any motion or pleading with the Bankruptcy Court
that is materially inconsistent with this Agreement and such motion or pleading has not been
withdrawn or is not otherwise denied by the Bankruptcy Court within three (3) calendar days of
receipt of notice by such Party that such motion or pleading is inconsistent with this Agreement;
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1091 of 1298



               (viii) any Company Party announces or otherwise provides notice of, without the
prior written consent of the Plan Sponsor, its intention to pursue an asset sale outside of the
ordinary course of business or any other transaction that is not consistent with the Restructuring;

               (ix)    the entry of a ruling or order by the Bankruptcy Court that would prevent
consummation of the Restructuring; provided, however, that the Debtors shall have five (5)
business days after the date of such ruling or order to seek a stay of such ruling or order and shall
have ten (10) calendar days after issuance of such ruling or order to obtain relief that (i) does not
prevent or diminish in a material way compliance with the terms of this Agreement or (ii) is
otherwise reasonably acceptable to the Required Supporting Term Lenders;

               (x)     the conversion or dismissal of the Chapter 11 Cases;

              (xi)   any of the Definitive Documentation shall have been modified without the
prior written consent of the Required Supporting Term Lenders (such consent not to be
unreasonably withheld);

               (xii) the occurrence of any Event of Default (as defined in the DIP Credit
Agreement) under the DIP Facility unless such Event of Default (other than a payment event of
default) has been waived no later than three (3) business days following the occurrence thereof;
provided that such waiver period shall not restrict termination under this Section 7.01(a)(xii) if the
DIP Lenders earlier enforce or take steps to enforce remedies under the DIP Credit Agreement;

              (xiii) the occurrence of the Maturity Date (as defined in the DIP Credit
Agreement), or the acceleration of the obligations under the DIP Credit Agreement;

              (xiv) the Bankruptcy Court enters an order in the Chapter 11 Cases terminating,
or modifying without the prior written consent of the Required Supporting Term Lenders, the
Debtors’ exclusive right to file a plan or plans of reorganization pursuant to section 1121 of the
Bankruptcy Code;

               (xv) any Company Party executes or files with the Bankruptcy Court any
Definitive Documentation that does not conform to the Restructuring Term Sheet or is otherwise
not reasonably acceptable to the Required Supporting Term Lenders;

                 (xvi) the Bankruptcy Court enters a ruling or order that would preclude the
Parties’ ability to comply with any of the Milestones;

               (xvii) the Bankruptcy Court grants relief terminating, annulling, or modifying the
automatic stay (as set forth in section 362 of the Bankruptcy Code) that would have a material
adverse effect on the Restructuring, without the written consent of the Required Supporting Term
Lenders;

                (xviii) either (A) any Company Party files with the Bankruptcy Court a motion,
application, or adversary proceeding (or any Company Party supports any such motion,
application, or adversary proceeding filed or commenced by any third party (including by consent
to derivative standing on behalf of any Company Party’s estate for a third party to file such motion,
application, or adversary proceeding, except for any such consent that may be set forth in the
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1092 of 1298



Interim DIP Order or the Final DIP Order)) (1) challenging the validity, enforceability, or priority
of, or seeking avoidance or subordination of, any Term Loan Claims, Notes Claims, or any liens
or other security interests securing the Term Loan Claims or (2) asserting any other cause of action
against the Supporting Creditors or (B) the Bankruptcy Court enters an order providing relief
against any Supporting Creditor with respect to any of the foregoing causes of action or
proceedings filed by any Company Party;

                 (xix)   the Sponsor Backstop Commitment Agreement shall have been terminated;

               (xx) failure by any Debtor to comply with any terms of the Backstop Order (as
defined below), the Disclosure Statement Order, and/or the Confirmation Order, unless such
failure has been cured within five (5) Business Days thereof;

                (xxi) any Debtor makes a payment or other transfer outside of the ordinary course
of business, without the prior written consent of the Plan Sponsor, to any insider of any Debtor
that is inconsistent with the terms of the Debtors’ existing insider compensation plans (including
retention and incentive plans);

                 (xxii) the Chapter 11 Cases are not commenced before the Bankruptcy Court by
June 18, 2019;

               (xxiii) an order approving the Sponsor Backstop Commitment Agreement
(including, without limitation, the amount and form of the Sponsor Backstop Fee and the payment
thereof as an Administrative Expense) in form and substance acceptable to the Sponsor Backstop
Parties (the “Backstop Order”) has not been entered within forty (40) calendar days of the
Noteholder Termination;

               (xxiv) the Interim DIP Order has not been entered by the Bankruptcy Court within
five (5) calendar days of the Noteholder Termination;

                (xxv) the Final DIP Order has not been entered by the Bankruptcy Court within
thirty-five (35) calendar days of entry of the Interim DIP Order;

               (xxvi) the Plan and Disclosure Statement have not been filed with the Bankruptcy
Court within thirty (30) calendar days of the Noteholder Termination;

               (xxvii) the Disclosure Statement Order has not been entered by the Bankruptcy
Court within seventy-five (75) calendar days of the Noteholder Termination;

              (xxviii) an order scheduling the confirmation hearing and related discovery has not
been entered by the Bankruptcy Court within seventy-five (75) calendar days of the Noteholder
Termination;

                (xxix) the Confirmation Order has not been entered by the Bankruptcy Court
within fifty-five (55) calendar days of entry of the Disclosure Statement Order; and
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1093 of 1298



               (xxx) the Plan Effective Date has not occurred within twenty-one (21) calendar
days following the date of entry of the Confirmation Order (together with the milestones set forth
in the foregoing clauses (xxii) to (xxix), collectively, the “Milestones”).

The Milestones may be extended with the prior written consent of the Required Supporting Term
Lenders.
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1094 of 1298



                              EXHIBIT D

               Amendment to Backstop Commitment Agreement
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1095 of 1298




                  AMENDMENT TO BACKSTOP COMMITMENT AGREEMENT

        This Amendment to the Backstop Commitment Agreement (this “First Amendment”),
effective as of June 13, 2019, is made by and among Legacy Reserves Inc., an Delaware
Corporation (as a debtor in possession and a reorganized debtor, as applicable, the “Company”),
on behalf of itself and the other Debtors, on the one hand, and each of the Backstop Parties set
forth on Schedule 1 thereto (each referred to herein, individually, as a “Backstop Party” and,
collectively, as the “Backstop Parties”), on the other hand.

       Except as defined herein, capitalized terms used herein shall have the meanings, if any,
assigned to such terms in the Backstop Commitment Agreement.

                                          RECITALS

       A.     Each of the Parties are parties to that certain Backstop Commitment Agreement
(the “Backstop Commitment Agreement”), dated June 10, 2019, among the Parties hereto.

     B.     The Parties hereby desire to make certain amendments to the Backstop
Commitment Agreement.

       NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

        SECTION 1. Amendments.

     The Backstop Commitment Agreement is hereby amended by adding new section 10.16 to
ARTICLE 10 GENERAL PROVISIONS as follows:

        “10.16. Effectiveness. This Agreement shall not be effective until such time as a
        Noteholder Termination (as defined in the RSA) has occurred pursuant to the terms
        and provisions contained in the RSA.”

        SECTION 2. Miscellaneous.

        Except as expressly set forth herein, all other terms of the Backstop Commitment
Agreement shall remain in full force and effect, and nothing in this First Amendment shall
be construed as modifying or amending any such terms unless otherwise expressly
provided herein. For the avoidance of doubt, Section 10.04 of the Backstop Commitment
Agreement, pertaining to governing law and venue, is hereby incorporated by reference
herein.

                                   [Signature pages to follow]




US-DOCS\108797108.3
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1096 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1097 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1098 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1099 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1100 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1101 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1102 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1103 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1104 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1105 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1106 of 1298



                                 Exhibit C

                       Corporate Organizational Chart
                               Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1107 of 1298
Legacy Reserves Corporate Structure


                                                                                                         Public                  Legend
                                                                                    100%
                                                                                                                                • Delaware
                                                      Legacy Reserves Inc.
                              100%                                                                                              • Texas
                                                                                                                                • Oklahoma
                                                                  99.98%                                                        • Corporation
                        Legacy
                      Reserves GP,                                                                                              • Limited Partnership (LP)
                          LLC                 0.02%
                                                                                                                                • LLC
                                                        Legacy Reserves                                                         • Non-Debtor Entity
                                                              LP


                                                                                            99.9%
                                100%                                                                                   100%
                                                                  100%

                                                                                                     0.01%
                                                                                   Legacy Reserves
                  Legacy Reserves Finance
                                                                                     Operating LP             Legacy Reserves
                       Corporation                          Legacy
                                                                                                               Operating GP
                                                           Reserves                                                 LLC
                                                          Services LLC


             100%                             50%                                100%                         100%




    Legacy Reserves                      Binger                                                         Legacy
                                                                         Dew Gathering                 Reserves
    Energy Services                    Operations,
          LLC                                                                 LLC                     Marketing LLC
                                         L.L.C.
                                                                                   100%




                                                                          Pinnacle Gas
                                                                          Treating LLC
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1108 of 1298



                                  Exhibit D

                            Liquidation Analysis

                          (To be filed at a later date)
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1109 of 1298



                                  Exhibit E

                            Financial Projections

                          (To be filed at a later date)
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1110 of 1298



                                   Exhibit F

                             Valuation Analysis

                          (To be filed at a later date)
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1111 of 1298



                                 Exhibit G-1

                  Plan Sponsor Backstop Commitment Agreement
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1112 of 1298
                                                          EXECUTION VERSION




                SPONSOR BACKSTOP COMMITMENT AGREEMENT AMONG

                             LEGACY RESERVES INC.

                                       AND

                       THE BACKSTOP PARTIES PARTY HERETO

                              Dated as of June 13, 2019




US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1113 of 1298



                                        TABLE OF CONTENTS

                                                                                                                             Page

                                                   Article 1
                                                 DEFINITIONS

        Section 1.01      Definitions ...............................................................................................6
        Section 1.02      Additional Defined Terms .....................................................................14
        Section 1.03      Construction ..........................................................................................16

                                            Article 2
                                     BACKSTOP COMMITMENT

        Section 2.01      [Reserved] .............................................................................................16
        Section 2.02      The Backstop Commitment....................................................................17
        Section 2.03      Backstop Party Default .........................................................................17
        Section 2.04      Backstop Escrow Account Funding ......................................................17
        Section 2.05      Closing ..................................................................................................18
        Section 2.06      Designation and Assignment Rights .....................................................18

                                        Article 3
                       BACKSTOP FEE AND EXPENSE REIMBURSEMENT

        Section 3.01      Fees Payable by the Company ..............................................................20
        Section 3.02      Payment of Fees ....................................................................................20
        Section 3.03      Expense Reimbursement .......................................................................20

                                    Article 4
                REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        Section 4.01      Organization and Qualification ............................................................21
        Section 4.02      Corporate Power and Authority ...........................................................22
        Section 4.03      Execution and Delivery; Enforceability ................................................22
        Section 4.04      Authorized and Issued Capital Stock ....................................................23
        Section 4.05      [Reserved] .............................................................................................23
        Section 4.06      No Conflict ............................................................................................23
        Section 4.07      Consents and Approvals........................................................................24
        Section 4.08      Arm’s Length .........................................................................................24
        Section 4.09      Financial Statements .............................................................................24
        Section 4.10      Disclosure Statement and Company SEC Documents ..........................25
        Section 4.11      No Undisclosed Material Liabilities .....................................................25
        Section 4.12      Absence of Certain Changes .................................................................26
        Section 4.13      No Violation; Compliance with Laws ...................................................26
        Section 4.14      Legal Proceedings.................................................................................26
        Section 4.15      Labor Relations .....................................................................................26
        Section 4.16      Intellectual Property .............................................................................27
                                                            i

US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1114 of 1298



        Section 4.17   Title to Real and Personal Property .....................................................27
        Section 4.18   No Undisclosed Relationships ..............................................................28
        Section 4.19   Licenses and Permits ............................................................................28
        Section 4.20   Environmental .......................................................................................28
        Section 4.21   Tax Matters ...........................................................................................29
        Section 4.22   Company Plans .....................................................................................31
        Section 4.23   Internal Control Over Financial Reporting ..........................................32
        Section 4.24   Disclosure Controls and Procedures ....................................................32
        Section 4.25   Material Contracts ................................................................................32
        Section 4.26   No Unlawful Payments..........................................................................33
        Section 4.27   Compliance with Money Laundering Laws...........................................33
        Section 4.28   Compliance with Sanctions Laws..........................................................33
        Section 4.29   No Broker’s Fees ..................................................................................33
        Section 4.30   No Registration Rights ..........................................................................34
        Section 4.31   [Reserved] .............................................................................................34
        Section 4.32   Insurance ...............................................................................................34
        Section 4.33   Disclosure Schedule, Disclosure Statement and Company SEC
                       Document References ............................................................................34
        Section 4.34   Investment Company Act .......................................................................34
        Section 4.35   Alternate Transactions ..........................................................................34
        Section 4.36   Oil and Gas. ..........................................................................................34
        Section 4.37   Exemption from Registration ................................................................35
        Section 4.38   No General Solicitation ........................................................................35

                                 Article 5
          REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES

        Section 5.01   Incorporation. .......................................................................................35
        Section 5.02   Corporate Power and Authority ...........................................................35
        Section 5.03   Execution and Delivery .........................................................................36
        Section 5.04   No Conflict ............................................................................................36
        Section 5.05   Consents and Approvals........................................................................36
        Section 5.06   No Registration .....................................................................................36
        Section 5.07   Purchasing Intent ..................................................................................37
        Section 5.08   Sophistication; Investigation.................................................................37
        Section 5.09   No Broker’s Fees ..................................................................................37
        Section 5.10   No Legal Proceedings ...........................................................................37
        Section 5.11   Sufficiency of Funds ..............................................................................37

                                         Article 6
                                  ADDITIONAL COVENANTS

        Section 6.01   BCA Approval Order; BCA Consummation Approval Order ...............37
        Section 6.02   Confirmation Order; Plan and Disclosure Statement ..........................38
        Section 6.03   Conduct of Business ..............................................................................38
        Section 6.04   Antitrust Approval .................................................................................39

                                                        ii

US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1115 of 1298



        Section 6.05        Financial Information ...........................................................................41
        Section 6.06        Alternate Transactions ..........................................................................41
        Section 6.07        Reasonable Best Efforts ........................................................................42
        Section 6.08        Equity Listing ........................................................................................42
        Section 6.09        Registration Rights Agreement .............................................................43
        Section 6.10        Form D and Blue Sky ............................................................................43
        Section 6.11        No Integration .......................................................................................43
        Section 6.12        DTC Eligibility ......................................................................................43
        Section 6.13        Use of Proceeds.....................................................................................43
        Section 6.14        Share Legend.........................................................................................44
        Section 6.15        Tax Treatment .......................................................................................44

                                          Article 7
                       CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

        Section 7.01        Conditions to the Obligation of the Backstop Parties ...........................44
        Section 7.02        Waiver of Conditions to Obligation of Backstop Parties ......................46
        Section 7.03        Conditions to the Obligation of the Company.......................................46

                                         Article 8
                            INDEMNIFICATION AND CONTRIBUTION

        Section 8.01        Indemnification Obligations .................................................................47
        Section 8.02        Indemnification Procedure ...................................................................48
        Section 8.03        Settlement of Indemnified Claims .........................................................49
        Section 8.04        Contribution ..........................................................................................49
        Section 8.05        Treatment of Indemnification Payments ...............................................50
        Section 8.06        No Survival ............................................................................................50

                                                     Article 9
                                                  TERMINATION

        Section 9.01        Termination Rights ................................................................................50
        Section 9.02        Effect of Termination ............................................................................52

                                               Article 10
                                          GENERAL PROVISIONS

        Section 10.01       Notices ...................................................................................................52
        Section 10.02       Assignment; Third Party Beneficiaries .................................................53
        Section 10.03       Prior Negotiations; Entire Agreement ..................................................54
        Section 10.04       Governing Law; Venue .........................................................................54
        Section 10.05       Waiver of Jury Trial ..............................................................................55
        Section 10.06       Counterparts .........................................................................................55
        Section 10.07       Waivers and Amendments; Rights Cumulative .....................................55
        Section 10.08       Headings ...............................................................................................55
        Section 10.09       Specific Performance ............................................................................56
                                                             iii

US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1116 of 1298



        Section 10.10     Damages................................................................................................56
        Section 10.11     No Reliance ...........................................................................................56
        Section 10.12     Publicity ................................................................................................56
        Section 10.13     Settlement Discussions ..........................................................................56
        Section 10.14     No Recourse ..........................................................................................57
        Section 10.15     Severability............................................................................................57


SCHEDULES AND EXHIBITS

Schedule 1       Sponsor Backstop Commitment Percentages
Exhibit A        Form of Joinder Agreement




                                                           iv

US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1117 of 1298



                       SPONSOR BACKSTOP COMMITMENT AGREEMENT

         This SPONSOR BACKSTOP COMMITMENT AGREEMENT (including exhibits and
schedules attached hereto and incorporated herein, this “Agreement”), dated as of June 13,
2019, is made by and among Legacy Reserves Inc., a Delaware corporation (as a debtor in
possession and a reorganized debtor, as applicable, the “Company” or “Legacy”) on behalf of
itself and the other Debtors, on the one hand, and each of the Backstop Parties set forth on
Schedule 1 hereto (each referred to herein, individually, as a “Backstop Party” and, collectively,
as the “Backstop Parties”), on the other hand. The Company and each Backstop Party is
referred to herein, individually, as a “Party” and, collectively, as the “Parties.” Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in the term sheet
attached to the RSA (as defined below) as Exhibit A (as the same may be amended, modified or
supplemented, the “Restructuring Term Sheet”).

                                          RECITALS

       WHEREAS the Debtors, certain other subsidiaries of the Company, the Backstop Parties
and certain other parties are party to that certain Restructuring Support and Lock-Up Agreement,
dated as of June 13, 2019 (as may be amended, modified, or supplemented from time to time, in
accordance with its terms, the “RSA”), which contemplates, among other things, (a)
consummation of the Plan and (b) entry by the Debtors and the Backstop Parties into this
Agreement;

       WHEREAS, the Company and certain of its debtor affiliates (each, individually, a
“Debtor” and, collectively, the “Debtors”) each intend to commence jointly administered
proceedings (the “Chapter 11 Proceedings”) under Title 11 of the United States Code, 11
U.S.C. §§ 101-1532, as may be amended from time to time (the “Bankruptcy Code”), in the
United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”);

        WHEREAS, the Debtors intend to seek entry of one or more orders of the Bankruptcy
Court, in each case, in form and substance acceptable to the Company and the Required
Supporting Creditors (x) confirming the Plan pursuant to Section 1129 of the Bankruptcy Code
(the “Confirmation Order”) and (y) authorizing the consummation of the transactions
contemplated hereby (which order is expected to take the form of, and be incorporated into, the
Confirmation Order (the “BCA Consummation Approval Order”));

       WHEREAS, subject to the terms and conditions contained in this Agreement, each
Backstop Party has agreed to purchase, severally and not jointly, its Backstop Commitment
Percentage of New Common Stock in an amount equal to $189.8 million in the aggregate at the
Per Share Price;

        NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, the receipt and sufficiency of which
are hereby acknowledged, each of the Parties hereby agrees as follows:




US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1118 of 1298



                                           ARTICLE 1
                                          DEFINITIONS

        Section 1.01 Definitions. Except as otherwise expressly provided in this Agreement, or
unless the context otherwise requires, whenever used in this Agreement (including any Exhibits
and Schedules hereto), the following terms shall have the respective meanings specified therefor
below:

        “Affiliate” means, with respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, such Person as of the date on which,
or at any time during the period for which, the determination of affiliation is being made
(including any Related Funds of such Person); provided that, for purposes of this Agreement, no
Backstop Party shall be deemed an Affiliate of the Company or any of its Subsidiaries. For
purposes of this definition, the term “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any Person, means
the possession, directly or indirectly, of the power to direct or cause the direction of the
management policies of such Person, whether through the ownership of voting securities, by
Contract or otherwise.

        “Alternate Transaction” means any transaction or series of related transactions with a
third party (other than the Company and its Subsidiaries) with respect to a reorganization,
restructuring, merger, consolidation, share exchange, rights offering, financing, equity
investment, business combination, recapitalization or similar transaction (including the sale of all
or substantially all of the assets of the Company and its Subsidiaries other than in the ordinary
course of business) involving the Company or any other Debtors that is inconsistent with the
Rights Offering, the Backstop Commitment, this Agreement or the Plan.

        “Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys general of the several
states of the United States and any other Governmental Entity having jurisdiction pursuant to the
Antitrust Laws and “Antitrust Authority” means any one of them.

        “Antitrust Laws” mean the Sherman Act, as amended, the Clayton Act, as amended, the
HSR Act, the Federal Trade Commission Act, and any other Law governing agreements in
restraint of trade, monopolization, pre-merger notification, the lessening of competition through
merger or acquisition or anti-competitive conduct, and any foreign investment Laws.

       “Backstop Commitment Percentage” means, with respect to any Backstop Party, the
percentage set forth opposite such Backstop Party’s name under the column titled “Backstop
Commitment Percentage” on Schedule 1 (as it may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement).

       “Backstop Party Confidentiality Agreement” means any confidentiality agreement
entered into between the Company and any Backstop Party.




                                                 6
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1119 of 1298



       “Backstop Party Default” means the failure by any Backstop Party to deliver and pay
the aggregate Purchase Price for such Backstop Party’s Backstop Commitment Percentage of any
New Common Stock by the Funding Deadline in accordance with Section 2.04(b).

        “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the local
rules and general orders of the Bankruptcy Court, as in effect on the Petition Date, together with
all amendments and modifications thereto subsequently made applicable to Chapter 11
Proceedings.

       “BCA Approval Order” means an order of the Bankruptcy Court in form and substance
reasonably acceptable to the Debtors and the Required Backstop Parties approving of the
Company’s entry into and assumption of this Agreement and providing for the Backstop Fee
hereunder to the extent applicable, to constitute administrative expenses of the Company’s
bankruptcy estates.

       “BCA Approval Obligations” means the obligations of the Company under Articles 3, 6
and 8 hereof and the Backstop Parties’ right to terminate this Agreement pursuant to, and in
accordance with, Article 9.

        “Board” means the board of directors of the Company.

       “Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).

        “Certificate of Incorporation” means the certificate of incorporation of Reorganized
Legacy Reserves, to be filed with Secretary of State of the State of Delaware on or about the
Effective Date.

        “Change of Recommendation” means (i) the Company or the Board or any committee
thereof shall have withdrawn, qualified or modified, in a manner inconsistent with the
obligations of the Company under this Agreement, its approval or recommendation of this
Agreement, the Rights Offering, the Backstop Commitment or the Plan or the transactions
contemplated hereby or thereby or (ii) the Company or the Board or any committee thereof shall
have approved or recommended, or resolved to approve or recommend (including by filing any
pleading or document with the Bankruptcy Court seeking Bankruptcy Court approval of) any
Alternate Transaction or Alternate Transaction Agreement.

      “Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and the rulings issued thereunder.

       “Collective Bargaining Agreements” means any and all written agreements,
memoranda of understanding, contracts, letters, side letters and contractual obligations of any
kind, nature and description, that have been entered into between, or that involve or apply to, any
employer and any Employee Representative.

     “Company Balance Sheet” means the unaudited consolidated balance sheets of the
Company and its Subsidiaries as of March 31, 2019.

                                                 7
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1120 of 1298



     “Company Disclosure Schedule” means the disclosure schedules delivered by the
Company to the Backstop Parties on the date of this Agreement.

        “Company Plans” means each “employee benefit plan” within the meaning of Section
3(3) of ERISA and all other compensation and benefits plans, policies, programs, arrangements
or payroll practices, and each other stock purchase, stock option, restricted stock, severance,
retention, employment, consulting, change-of-control, collective bargaining, bonus, incentive,
deferred compensation, employee loan, retirement, fringe benefit and other benefit plan,
agreement, program, policy, commitment or other arrangement, whether or not subject to ERISA
(including any related funding mechanism now in effect or required in the future), whether
formal or informal, oral or written, in each case, that is sponsored, maintained, contributed or
required to be contributed to by the Company or any of its Subsidiaries, or under which the
Company or any of its Subsidiaries has any current or potential liability.

       “Company SEC Documents” means all of the reports, schedules, forms, statements and
other documents (including exhibits and other information incorporated therein) filed with the
SEC by the Company since December 31, 2018.

      “Contract” means any agreement, contract or instrument, including any loan, note, bond,
mortgage, indenture, guarantee, deed of trust, license, franchise, commitment, lease, franchise
agreement, letter of intent, memorandum of understanding or other obligation, and any
amendments thereto, whether written or oral, but excluding any Company Plan.

       “Defaulting Backstop Party” means, at any time, any Backstop Party that caused a
Backstop Party Default that is continuing at such time.

         “DIP Lenders” has the meaning assigned thereto in the Restructuring Term Sheet.

         “DIP Credit Agreement” has the meaning assigned thereto in the Restructuring Term
Sheet.

         “Disclosure Statement” has the meaning assigned thereto in the Restructuring Term
Sheet.

      “Disclosure Statement Order” has the meaning assigned thereto in the Restructuring
Term Sheet.

         “Effective Date” has the meaning assigned thereto in the Restructuring Term Sheet.

        “Emergence Credit Facilities” means the DIP Facility and, if entered into, the Exit
Facility.

       “Emergence Credit Facilities Agreements” means the DIP Credit Agreement, and, if
entered into, the Exit Facility Loan Agreement.

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

                                                8
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1121 of 1298



         “Event” means any event, development, occurrence, circumstance, effect, condition,
result, state of facts or change.

       “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC thereunder.

        “Exit Facility” has the meaning assigned thereto in the Restructuring Term Sheet.

       “Exit Facility Agent” means the administrative agent under the Exit Facility appointed
pursuant to the terms of the Exit Facility Loan Agreement.

        “Exit Facility Lenders” means the lenders under the Exit Facility.

      “Exit Facility Loan Agreement” has the meaning assigned thereto in the Restructuring
Term Sheet.

        “Final Order” has the meaning assigned thereto in the Restructuring Term Sheet.

        “Governmental Entity” means any U.S. or non-U.S. federal, state, municipal, local,
judicial, administrative, legislative or regulatory agency, department, commission, court, or
tribunal of competent jurisdiction (including any branch, department or official thereof).

      “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

        “Intellectual Property” means all U.S. or foreign intellectual or industrial property or
proprietary rights, including any: (i) trademarks, service marks, trade dress, domain names,
social media identifiers, corporate and trade names, logos and all other indicia of source or
origin, together with all associated goodwill, (ii) patents, inventions, invention disclosures,
technology, know-how, processes and methods, (iii) copyrights and copyrighted works,
(including software, applications, source and object code, databases and compilations, online,
advertising and promotional materials, mobile and social media content and documentation), (iv)
trade secrets and confidential or proprietary information or content, and (v) all registrations,
applications, renewals, re- issues, continuations, continuations-in-part, divisions, extensions, re-
examinations and foreign counterparts of any of the foregoing.

        “Interest” has the meaning assigned thereto in the Restructuring Term Sheet.

        “IRS” means the United States Internal Revenue Service.

       “Knowledge of the Company” means the actual knowledge, without any additional
inquiry, of the chief executive officer, chief financial officer or general counsel of the Company.

       “Law” means any law (statutory or common), statute, regulation, rule, code or ordinance
enacted, adopted, issued or promulgated by any Governmental Entity.

        “Lien” means any lease, lien, adverse claim, charge, option, right of first refusal,
servitude, security interest, mortgage, pledge, deed of trust, easement, encumbrance, restriction

                                                 9
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1122 of 1298



on transfer, conditional sale or other title retention agreement, defect in title, lien or judicial lien
as defined in sections 101(36) and (37) of the Bankruptcy Code or other restrictions of a similar
kind.

       “Management Incentive Plan” has the meaning assigned thereto in the RSA and
Restructuring Term Sheet.

        “Material Adverse Effect” means any Event that has had or would reasonably be
expected to have a material adverse effect on (i) the business, assets, liabilities, finances,
properties, results of operations, or condition (financial or otherwise) of the Company and its
Subsidiaries, in each case taken as a whole, excluding any effect resulting from those events
typically resulting from the filing of, or emergence from, Chapter 11 Proceedings or the
announcement thereof; or (ii) the ability of the Company and its Subsidiaries to perform their
obligations under, or to consummate the transactions contemplated by, this Agreement, in each
case with respect to clauses (i) and (ii) above except to the extent such Event results from, arises
out of, or is attributable to, the following (either alone or in combination) (A) any change in
global, national or regional political conditions (including acts of terrorism or war) or in the
general business, market, financial or economic conditions affecting the industries, regions and
markets in which the Company and its Subsidiaries operate; (B) any changes in applicable Law
or GAAP, or in the interpretation or enforcement thereof; (C) the execution, announcement or
performance of this Agreement, the Plan, the RSA, the Registration Rights Agreement, or the
transactions contemplated hereby or thereby (and the departure of any officers of the Company
as a result of the foregoing); (D) changes in the market price or trading volume of the claims or
equity or debt securities of the Company or any of its Subsidiaries (but not the underlying facts
giving rise to such changes unless such facts are otherwise excluded pursuant to the clauses
contained in this definition); (E) the filing or pendency of the Chapter 11 Proceedings or actions
taken in connection with the Chapter 11 Proceedings that are directed by the Bankruptcy Court
and made in compliance with the Bankruptcy Code; or (F) national emergencies or natural
disasters; provided, that the exceptions set forth in clauses (A), (B) and (F) shall not apply to the
extent that such Event is materially and disproportionately adverse to the Company and its
Subsidiaries, taken as a whole, as compared to other companies in the industries in which the
Company and its Subsidiaries operate.

        “Material Entity” means the Company and any Subsidiary of the Company that is a
“significant subsidiary” as defined in Rule 1-02(w) of Regulation S-X.

        “Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated biphenyls, urea-
formaldehyde insulation, asbestos, pollutants, contaminants, radioactive substances, and any
other substances of any kind, that are regulated pursuant to or could give rise to liability under
any Environmental Law.

         “New Common Stock” has the meaning assigned thereto in the Restructuring Term
Sheet.

      “New Organizational Documents” means the organizational documents of the
Reorganized Debtors, including, without limitation, the Certificate of Incorporation and
                                                   10
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1123 of 1298



Reorganized Legacy Reserves’ bylaws, a stockholders’ agreement to be entered into by and
among Reorganized Legacy Reserves and certain stockholders of the Company and a registration
rights agreement to be entered into by Reorganized Legacy, in each case, in form and substance
reasonably acceptable to the Debtors and the Required Backstop Parties.

      “Noteholder Backstop Parties” means each of the parties listed on Schedule 1 to the
Noteholder Backstop Commitment Agreement.

       “Noteholder Backstop Commitment Agreement” means that certain Noteholder
Backstop Commitment Agreement dated as of June 13, 2019 among Legacy Reserves Inc. and
the Noteholder Backstop Parties, and certain of their affiliates that are parties thereto.

        “Noteholder Termination” has the meaning assigned thereto in the RSA.

        “Oil and Gas Leases” means those leases, subleases, licenses, concessions and other
agreements, as amended, modified or restated, pursuant to which the Company or one of its
Subsidiaries holds a leasehold or subleasehold estate in, or is granted the right to use or occupy,
any land, buildings, structures, improvements, fixtures or other interest in real property, pipelines
or processing plants used in the Company’s or its Subsidiaries’ business, which is related to the
oil and gas industry.

      “Order” means any judgment, order, award, injunction, writ, permit, license or decree of
any Governmental Entity or arbitrator of applicable jurisdiction.

       “Owned Real Property” means all real property and interests in real property owned, in
whole or in part, directly or indirectly by the Company and its Subsidiaries, together with all
buildings, fixtures and improvements now or subsequently located thereon, and all
appurtenances thereto; provided that Owned Real Property shall not include Oil and Gas Leases.

       “Per Share Price” means an amount that shall be determined in accordance with the
Restructuring Term Sheet.

         “Permitted Liens” means (i) Liens for Taxes that (A) are not due and payable or
 (B) are being contested in good faith by appropriate proceedings and for which adequate
 reserves have been made with respect thereto; (ii) mechanics liens and similar liens for
 labor, materials or supplies provided with respect to any Owned Real Property, Oil and
 Gas Leases or personal property incurred in the ordinary course of business consistent
 with past practice and as otherwise not prohibited under this Agreement, for amounts that
 do not materially detract from the value of, or materially impair the use of, any of the
 Owned Real Property or personal property of the Company or any of its Subsidiaries; (iii)
 zoning, building codes and other land use Laws regulating the use or occupancy of any
 Owned Real Property or the activities conducted thereon that are imposed by any
 Governmental Entity having jurisdiction over such real property; provided that no such
 zoning, building codes and other land use Laws prohibit the use or occupancy of such
 Owned Real Property; (iv) easements, covenants, conditions, restrictions and other similar
 matters affecting title to any Owned Real Property or Oil and Gas Leases and other title
 defects that do not or would not materially impair the use or occupancy of such real

                                                 11
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1124 of 1298



 property or the operation of the Company’s or any of its Subsidiaries’ business; (v)
 contractual Liens which arise in the ordinary course of business under joint operating
 agreements and other agreements which are usual and customary in the oil and gas
 industry, and which do not materially detract from the value of, or materially impair the
 use of, any of the Oil and Gas Leases; (vi) from and after the occurrence of the Effective
 Date, Liens granted in connection with the Emergence Credit Facilities; and (vii) Liens
 that, pursuant to the Confirmation Order, will not survive beyond the Effective Date.

        “Person” means an individual, firm, corporation (including any non-profit corporation),
partnership, limited liability company, joint venture, associate, trust, Governmental Entity or
other entity or organization.

        “Petition Date” means the date on which the Bankruptcy Cases are commenced.

      “Plan” means the Plan of Reorganization of Legacy Reserves Inc., et al., pursuant to
Chapter 11 of the Bankruptcy Code, as may be amended altered, amended, modified, or
supplemented from time to time.

        “Plan Supplement” has the meaning assigned thereto in the Restructuring Term Sheet.

        “Post-Effective Date Business” means the businesses, assets and properties of the
Company and its Subsidiaries, taken as a whole, as of the Effective Date after giving effect to the
transactions contemplated by the Plan, as described in the Disclosure Statement.

       “Purchase Price” means an amount equal to the product of the New Common Stock to
be purchased by the applicable Backstop Parties and the Per Share Price.

       “Real Property Leases” means those leases, subleases, licenses, concessions and other
agreements, as amended, modified or restated, pursuant to which the Company or one of its
Subsidiaries holds a leasehold or subleasehold estate in, or is granted the right to use or occupy,
any land, buildings, structures, improvements, fixtures or other interest in real property used in
the Company’s or its Subsidiaries’ business; provided that Real Property Leases shall not include
Oil and Gas Leases.

        “Related Fund” means with respect to any Person, an Affiliate or any fund, account or
investment vehicle that is controlled, managed, advised or sub-advised by such Person, an
Affiliate or the same investment manager, advisor or sub-advisor as such Person or an Affiliate
of such investment manager, advisor or sub-advisor.

        “Related Party” means, with respect to any Person, (i) any former, current or future
director, officer, agent, Representative, Affiliate, employee, general or limited partner, member,
manager or stockholder of such Person and (ii) any former, current or future director, officer,
agent, Representative, Affiliate, employee, general or limited partner, member, manager or
stockholder of any of the foregoing, in each case solely in their respective capacity as such.

      “Reorganized Legacy Reserves” has the meaning assigned thereto in the Restructuring
Term Sheet.

                                                12
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1125 of 1298



       “Representatives” means, with respect to any Person, such Person’s directors, officers,
managers, employees, agents, investment bankers, attorneys, accountants, advisors and other
representatives.

        “Required Backstop Parties” means the Backstop Parties (other than any Defaulting
Backstop Parties) holding at least fifty-one percent (51.0%) of the aggregate Backstop
Commitment Percentages held by all of the Backstop Parties (excluding any Defaulting Backstop
Parties); provided that for purposes of this definition, each such Backstop Party shall be deemed
to hold the Backstop Commitment Percentages held by such Backstop Party’s Related Funds.

      “Required Supporting Creditors” has the meaning assigned thereto in the Restructuring
Term Sheet.

        “Restructuring Term Sheet” has the meaning assigned thereto in the preamble.

      “Restructuring Transactions” has the meaning assigned thereto in the Restructuring
Term Sheet.

        “Rights Offering” means the rights offering that may be conducted by the Company on
the terms reflected in the Restructuring Term Sheet pursuant to the Rights Offering Procedures.

        “Rights Offering Expiration Time” means the time and the date on which the rights
offering subscription form must be duly delivered to the Rights Offering Subscription Agent in
accordance with the Rights Offering Procedures, together with the applicable Purchase Price.

       “Rights Offering Participants” means those Persons who duly subscribe for Rights
Offering Shares in accordance with the Rights Offering Procedures.

         “Rights Offering Procedures” means the procedures with respect to the Rights Offering
that are approved by the Bankruptcy Court pursuant to the Disclosure Statement Order and shall
be in form and substance reasonably acceptable to the Debtors and the Required Backstop
Parties.

        “Rights Offering Shares” means the shares of New Common Stock that may be offered
in the Rights Offering pursuant to the terms of the Rights Offering Procedures.

      “Rights Offering Subscription Agent” means the agent described in the Rights Offering
Procedures.

        “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

        “SEC” means the U.S. Securities and Exchange Commission.

        “Securities Act” means the Securities Act of 1933, as amended.

       “Subscription Rights” means the subscription rights distributed pursuant to the Rights
Offering, if any, in accordance with the Rights Offering Procedures.


                                               13
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1126 of 1298



        “Subsidiary” means, with respect to any Person, any corporation, partnership, joint
venture or other legal entity as to which such Person (either alone or through or together with
any other subsidiary or Affiliate), (i) owns, directly or indirectly, more than fifty percent (50%)
of the stock or other equity interests, (ii) has the power to elect a majority of the board of
directors or similar governing body or (iii) has the power to direct, or otherwise control, the
business and policies thereof.

        “Takeover Statute” means any restrictions contained in any “fair price,” “moratorium,”
“control share acquisition,” “business combination” or other similar anti-takeover statute or
regulation.

        “Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement, other
examination by any Governmental Entity, proceeding, appeal of a proceeding or litigation
relating to Taxes, whether administrative or judicial, including proceedings relating to competent
authority determinations.

         “Taxes” means all taxes, assessments, duties, levies or other mandatory governmental
charges paid to a Governmental Entity, including all federal, state, local, foreign and other
income, franchise, profits, gross receipts, capital gains, capital stock, transfer, property, sales,
use, value-added, occupation, excise, severance, windfall profits, stamp, payroll, social security,
withholding and other taxes, assessments, duties, levies or other mandatory governmental
charges of any kind whatsoever paid to a Governmental Entity (whether payable directly or by
withholding and whether or not requiring the filing of a Tax Return), all estimated taxes,
deficiency assessments, additions to tax, penalties and interest thereon and shall include any
liability for such amounts as a result of being a member of a combined, consolidated, unitary or
affiliated group.

        “Transfer” means directly or indirectly (including through derivatives, options, swaps,
pledges, forward sales or other transactions in which any Person receives the right to own or
acquire any current or future direct or indirect beneficial, economic or legal interest) sell,
transfer, assign, pledge, hypothecate, participate, donate or otherwise encumber or dispose of.

       “Unlegended Shares” means any shares of New Common Stock acquired by the
Backstop Parties and their respective Affiliates and Related Funds pursuant to this Agreement
and the Plan, including all shares issued to the Backstop Parties and their respective Affiliates in
connection with the Rights Offering, that do not require, or are no longer subject to, the Legend.

       Section 1.02 Additional Defined Terms. In addition to the terms defined in Section 1.01,
additional defined terms used herein shall have the respective meanings assigned thereto in the
Sections indicated in the table below.

Defined Term                                                            Section
Agreement                                                               Preamble
Applicable Consent                                                      Section 4.07
Backstop Commitment                                                     Section 2.02
Backstop Escrow Account                                                 Section 2.04(a)
Backstop Fee                                                            Section 3.01

                                                 14
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1127 of 1298



Backstop Party                                         Preamble
Backstop Party Replacement                             Section 2.03(a)
Backstop Party Replacement Period                      Section 2.03(a)
Bankruptcy Code                                        Recitals
Bankruptcy Court                                       Recitals
BCA Consummation Approval Order                        Recitals
Chapter 11 Proceedings                                 Recitals
Closing                                                Section 2.05(a)
Closing Date                                           Section 2.05(a)
Company                                                Preamble
Confirmation Order                                     Recitals
Debtor                                                 Recitals
Employee Representatives                               Section 4.15(a)
Environmental Laws                                     Section 4.20(a)
Environmental Permits                                  Section 4.20(c)
Escrow Agreement                                       Section 2.04(b)
Expense Reimbursement                                  Section 3.03(a)
Filing Party                                           Section 6.04(b)
Financial Reports                                      Section 6.05(a)
Financial Statements                                   Section 4.09
Funding Amount                                         Section 2.04(a)
Funding Deadline                                       Section 2.04(a)
Funding Notice                                         Section 2.04(a)
GAAP                                                   Section 4.09
Indemnified Claim                                      Section 8.02
Indemnified Person                                     Section 8.01
Indemnifying Party                                     Section 8.01
Joinder Agreement                                      Section 2.06(b)
Joint Filing Party                                     Section 6.04(c)
Legal Proceedings                                      Section 4.14
Legend                                                 Section 6.13
Losses                                                 Section 8.01
Material Contract                                      Section 4.25(a)
Money Laundering Laws                                  Section 4.27
Multiemployer Plan                                     Section 4.22(b)
New Purchaser                                          Section 2.06(c)
Non-Waiving Backstop Parties                           Section 7.02
Outside Date                                           Section 9.01(e)
Party                                                  Preamble
Permitted Backstop Commitment Transferee               Section 2.06(c)
Petition Date                                          Recitals
Registration Rights Agreement                          Section 6.09
Replacing Backstop Parties                             Section 2.03(a)
Restructuring Term Sheet                               Recitals
RSA                                                    Recitals
Tax Returns                                            Section 4.21(a)

                                           15
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1128 of 1298



Transaction Agreements                                                  Section 4.02(a)
U.S. Benefit Plans                                                      Section 4.22(a)
Waiving Backstop Parties                                                Section 7.02

        Section 1.03 Construction. In this Agreement, unless the context otherwise requires:

        (a)     references to Articles, Sections, Exhibits and Schedules are references to the
articles and sections or subsections of, and the exhibits and schedules attached to, this
Agreement;

        (b)    the descriptive headings of the Articles and Sections of this Agreement are
inserted for convenience only, do not constitute a part of this Agreement and shall not affect in
any way the meaning or interpretation of this Agreement;

       (c)      references in this Agreement to “writing” or comparable expressions include a
reference to a written document transmitted by means of electronic mail in portable document
format (.pdf), facsimile transmission or comparable means of communication;

       (d)    words expressed in the singular number shall include the plural and vice versa;
words expressed in the masculine shall include the feminine and neuter gender and vice versa;

       (e)    the words “hereof,” “herein,” “hereto” and “hereunder,” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole, including all
Exhibits and Schedules attached to this Agreement, and not to any provision of this Agreement;

       (f)    the term this “Agreement” shall be construed as a reference to this Agreement as
the same may have been, or may from time to time be, amended, modified, varied, novated or
supplemented;

        (g)   “include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words;

        (h)      references to “day” or “days” are to calendar days;

        (i)      references to “the date hereof” means as of the date of this Agreement;

       (j)     unless otherwise specified, references to a statute means such statute as amended
from time to time and includes any successor legislation thereto and any rules or regulations
promulgated thereunder in effect from time to time; and

        (k)      references to “dollars” or “$” are to United States of America dollars.

                                         ARTICLE 2
                                   BACKSTOP COMMITMENT

        Section 2.01 [Reserved].



                                                  16
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1129 of 1298



       Section 2.02 The Backstop Commitment. Subject to Section 2.06 and to the terms and
conditions hereof, including entry of the BCA Approval Order and BCA Consummation Approval
Order by the Bankruptcy Court, each Backstop Party hereby agrees, severally and not jointly, to
purchase its Backstop Commitment Percentage of New Common Stock in an amount equal to
$189.8 million in the aggregate at the Per Share Price (the “Backstop Commitment”).

        Section 2.03 Backstop Party Default. (a) Upon the occurrence of a Backstop Party
Default, the Backstop Parties (other than any Defaulting Backstop Party) shall have the right, but
shall not be obligated to, within five (5) Business Days after receipt of written notice from the
Company to all Backstop Parties of such Backstop Party Default (which notice shall be given
promptly following the occurrence of such Backstop Party Default) (such five (5) Business Day
period, the “Backstop Party Replacement Period”) to make arrangements for one or more of
the Backstop Parties (other than the Defaulting Backstop Party) to purchase all or any portion of
the New Common Stock (such purchase, a “Backstop Party Replacement”) on the terms and
subject to the conditions set forth in this Agreement and in such amounts based upon the
applicable Backstop Commitment Percentage of any such Backstop Parties or as may otherwise
be agreed upon by all of the Backstop Parties electing to purchase all or any portion of the New
Common Stock (such Backstop Parties, the “Replacing Backstop Parties”). Any such New
Common Stock purchased by a Replacing Backstop Party shall be included in the determination
of the fees earned under Section 3.01. If a Backstop Party Default occurs, the Outside Date shall
be delayed only to the extent necessary to allow for the Backstop Party Replacement to be
completed within the Backstop Party Replacement Period. If a Backstop Party is or becomes a
Defaulting Backstop Party, it shall not be entitled to the Backstop Fee.

       (b)    Nothing in this Agreement shall be deemed to require a Backstop Party to
purchase more than its Backstop Commitment Percentage.

        (c)    For the avoidance of doubt, notwithstanding anything to the contrary set forth in
Section 9.02 but subject to Section 10.10, no provision of this Agreement shall relieve any
Defaulting Backstop Party from liability hereunder in connection with such Defaulting Backstop
Party’s Backstop Party Default. Such Defaulting Backstop Party will be liable to the non-
defaulting Parties for money damages and/or specific performance as set forth in Section 10.09.

        Section 2.04 Backstop Escrow Account Funding. (a) Funding Notice. At least twelve
(12) Business Days before the Funding Deadline (as defined below), the Company shall deliver
to each Backstop Party, or cause the Rights Offering Subscription Agent to deliver to each
Backstop Party, a written notice (the “Funding Notice”) of (i) the number of shares of New
Common Stock to be purchased by the Backstop Parties hereunder and the aggregate Purchase
Price therefor (the “Funding Amount”); (ii) wire instructions for a segregated escrow account to
which such Backstop Party shall deliver the Funding Amount (the “Backstop Escrow
Account”); and (iii) an estimate of the deadline for delivery of the Funding Amount, which
deadline shall be no earlier than five (5) Business Days before the expected Effective Date (the
“Funding Deadline”). The Company and the Rights Offering Subscription Agent shall promptly
provide any written backup, information and documentation relating to the information contained
in the Funding Notice as any Backstop Party may reasonably request.


                                               17
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1130 of 1298



         (b)    Backstop Escrow Account Funding. No later than the Funding Deadline, each
Backstop Party shall deliver and pay its Funding Amount by wire transfer in immediately
available funds in U.S. dollars into the Backstop Escrow Account in satisfaction of such
Backstop Party’s Backstop Commitment. The Backstop Escrow Account shall be established
with an escrow agent reasonably acceptable to the Backstop Parties and the Company pursuant to
an escrow agreement (the “Escrow Agreement”) in form and substance reasonably acceptable to
the Required Backstop Parties and the Company. The funds held in the Backstop Escrow
Account shall be released, and each Backstop Party shall receive from the Backstop Escrow
Account the cash amount actually funded to the Backstop Escrow Account by such Backstop
Party promptly following (i) the termination of this Agreement in accordance with its terms and
(ii) the Outside Date if, by such date, the Closing Date has not occurred.

        Section 2.05 Closing. (a) Subject to Article 7, unless otherwise mutually agreed in
writing between the Company and the Required Backstop Parties, the closing of the Backstop
Commitments (the “Closing”) shall take place via electronic exchange of closing documents and
signature pages on date on which all of the conditions set forth in Article 7 shall have been
satisfied or waived in accordance with this Agreement (other than conditions that by their terms
are to be satisfied at the Closing, but subject to the satisfaction or waiver of such conditions).
The date on which the Closing actually occurs shall be referred to herein as the “Closing Date.”

        (b)     At the Closing, the Company and the Backstop Parties shall deliver a joint written
instruction to the Escrow Agent authorizing the release of the funds held in the Backstop Escrow
Account as set forth and in accordance with the terms of the Escrow Agreement, Section 6.13
and the Plan.

        (c)     At the Closing, issuance of the New Common Stock will be made by the
Company to the account of each Backstop Party (or to such other accounts as any Backstop Party
may designate in accordance with this Agreement) against payment of the aggregate Purchase
Price therefor of such Backstop Party. The entry of any New Common Stock to be delivered
pursuant to this Section 2.05(c) into the account of a Backstop Party (or its designee) pursuant to
the Company’s book entry procedures and delivery to such Backstop Party (or its designee) of an
account statement reflecting the book entry of such New Common Stock shall be deemed
delivery of such New Common Stock for purposes of this Agreement. Notwithstanding anything
to the contrary in this Agreement, all New Common Stock will be delivered with all issue,
stamp, transfer, sales and use, or similar transfer Taxes or duties that are due and payable (if any)
in connection with such delivery duly paid by the Company.

        Section 2.06 Designation and Assignment Rights.

         (a) Each Backstop Party shall have the right to designate by written notice to the
Company no later than two (2) Business Days prior to the Closing Date that some or all of the
New Common Stock that it is obligated to purchase hereunder be issued in the name of, and
delivered to, one or more of its Related Funds upon receipt by the Company of payment therefor
in accordance with the terms hereof, which notice of designation shall (i) be addressed to the
Company and signed by such Backstop Party and each Related Fund, (ii) specify the number of
shares of New Common Stock to be delivered to or issued in the name of such Related Fund and
(iii) contain a confirmation by such Related Fund of the accuracy of the representations set forth
                                                 18
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1131 of 1298



in Article 5 as applied to such Related Fund; provided that no such designation pursuant to this
Section 2.06(a) shall relieve such Backstop Party from its funding obligations under this
Agreement.

       (b)      Each Backstop Party shall have the right to Transfer all or any portion of its
Backstop Commitment to a Related Fund; provided that (i) such Backstop Party and Related
Fund agree in a writing addressed to the Company that such Related Fund shall purchase such
portion of such Backstop Party’s Backstop Commitment; (ii) each Backstop Party confirms in
writing its good faith belief that all of the representations and warranties in Article 5 are accurate
with respect to such Related Fund; and (iii) such Related Fund executes a joinder agreement
substantially in the form attached hereto as Exhibit A (the “Joinder Agreement”) and delivers
an executed copy thereof to the Company; provided that no such Transfer pursuant to this
Section 2.06(b) shall relieve such Backstop Party from its funding obligations under this
Agreement if such Related Fund fails to fund hereunder.

        (c)     Each Backstop Party shall have the right to Transfer to any Person that is not an
existing Backstop Party or Related Fund (each of the Persons to whom a Transfer is made, a
“New Purchaser”) either (i) all or any portion of its Backstop Commitment; provided that (A)
such Transfer shall have been consented to by the Required Backstop Parties and the Company
(in each case, such consent shall not be unreasonably withheld or conditioned and shall be
deemed to have been given after two (2) Business Days following notification in writing to the
Company of a proposed Transfer by such Backstop Party), and (B) such New Purchaser executes
a Joinder Agreement and delivers an executed copy thereof to the Company (any Related Fund
party as described in Section 2.06(b) and/or New Purchaser as described in this Section 2.06(c)(i)
that executes and delivers such Joinder Agreement shall be referred to as a “Permitted Backstop
Commitment Transferee”) or (ii) all or any portion of its obligation to fund the purchase of
New Common Stock (the “Funding Obligation” and, for the avoidance of doubt, which
Transfer shall not include the Backstop Commitment) pursuant to documentation that is
reasonably satisfactory to both the Backstop Party effecting such Transfer and the Company;
provided that no Backstop Party effecting a Transfer of the Funding Obligation pursuant to this
Section 2.06(c)(ii) shall be relieved, released or novated from its obligations under this
Agreement until such New Purchaser has actually funded all or any portion of the Funding
Obligation so transferred into the Backstop Escrow Account.

         (d)    Each Backstop Party, severally and not jointly, agrees that it will not, directly or
indirectly, assign or otherwise Transfer, at any time prior to the Closing Date or earlier
termination of this Agreement in accordance with its terms, any of its rights and obligations
under this Agreement to any Person other than in accordance with Sections 2.03, 2.06(a),
2.06(b), 2.06(c), 7.02, 10.07. After the Closing Date, nothing in this Agreement shall limit or
restrict in any way any Backstop Party’s ability to Transfer any of its shares of New Common
Stock or any interest therein; provided that any such Transfer shall be made pursuant to an
effective registration statement under the Securities Act or an exemption from the registration
requirements thereunder and pursuant to applicable securities Laws.




                                                 19
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1132 of 1298



                                      ARTICLE 3
                       BACKSTOP FEE AND EXPENSE REIMBURSEMENT

        Section 3.01 Fees Payable by the Company. Subject to Section 3.02, as consideration
for the Backstop Commitment and the other agreements of the Backstop Parties in this
Agreement, the Debtors shall pay or cause to be paid a nonrefundable aggregate fee in an amount
equal to 6.0% of the Backstop Commitment as in effect on the date of this Agreement (which,
for the avoidance of doubt, shall be an amount equal to $11,388,000), calculated in accordance
with Section 3.02 to the Backstop Parties (including any Replacing Backstop Party, but
excluding any Defaulting Backstop Party) or their designees based upon their respective
Backstop Commitment Percentages on the date hereof (the “Backstop Fee”).

        The provisions for the payment of the Backstop Fee and Expense Reimbursement, and
the indemnification provided herein are an integral part of the transactions contemplated by this
Agreement and without these provisions the Backstop Parties would not have entered into this
Agreement, and the Backstop Fee and Expense Reimbursement shall constitute allowed
administrative expenses of the Debtors’ estates under Sections 503(b) and 507 of the Bankruptcy
Code. The Backstop Fee shall be payable in New Common Stock and shall be fully earned upon
the execution of this Agreement.

        Section 3.02 Payment of Fees.

        (a)     The Backstop Fee shall be fully earned, indefeasible, nonrefundable and non-
avoidable upon entry of the BCA Approval Order and shall be paid by the Debtors, free and clear
of any withholding or deduction for any applicable Taxes, on the Closing Date. For the
avoidance of doubt, to the extent payable in accordance with the terms of this Agreement, the
Backstop Fee will be payable regardless of the number of shares of New Common Stock (if any)
actually purchased, and shall be based on the amount of the Backstop Commitment as in effect
on the date of this agreement. Payment of the Backstop Fee shall be made as and when due and
payable in New Common Stock in accordance with the percentage ownership of the New
Common Stock set forth on Annex I to the Restructuring Term Sheet.

       (b)    The Backstop Fee shall, pursuant to the BCA Approval Order, constitute an
allowed administrative expense of the Debtors’ estates under sections 503(b) and 507 of the
Bankruptcy Code. Except as provided for in Section 2.03, the Backstop Fee shall be
nonrefundable and non-avoidable if and when paid.

        Section 3.03 Expense Reimbursement.

                (a)     Until the earlier to occur of (x) the Closing and (y) the termination of this
Agreement in accordance with its terms, the Debtors agree to pay in accordance with Section
3.03(b): (A) the fees and expenses (including reasonable travel costs and expenses) of Latham &
Watkins LLP, PJT Partners, one local counsel, financial advisors, and consultants and other
professionals for specialized areas of expertise as circumstances warrant retained by the Backstop
Parties and any other advisors or consultants as may be reasonably determined by the Backstop
Parties, in consultation with the Company, in each case that have been and are actually incurred in
connection with (x) the negotiation, preparation and implementation of the Transaction

                                                 20
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1133 of 1298



Agreements and the other agreements and transactions contemplated thereby and (y) the
Restructuring Transactions; (B) the reasonable and documented fees and out-of-pocket expenses
of the Backstop Parties relating to this Agreement; (C) all filing fees, if any, required by the HSR
Act or any other Antitrust Law in connection with the transactions contemplated by this Agreement
and all reasonable and documented out-of-pocket expenses related thereto; and (D) all reasonable
and documented out-of-pocket fees and expenses incurred in connection with any required
regulatory filings in connection with the transactions contemplated by this Agreement (including,
without limitation, filings done on Schedule 13D, Schedule 13G, Form 3 or Form 4, in each case,
promulgated under the Exchange Act), in each case, that have been paid or are payable by the
Backstop Parties (such payment obligations set forth in clauses (A), (B), (C) and (D) above,
collectively, the “Expense Reimbursement”). The Expense Reimbursement shall, pursuant to the
BCA Approval Order, constitute allowed administrative expenses of the Debtors’ estates under
sections 503(b) and 507 of the Bankruptcy Code.

               (b)      The Expense Reimbursement accrued through the date on which the BCA
Approval Order is entered shall be paid within ten (10) Business Days of the Company’s receipt
of invoices therefor (and in no event earlier than ten (10) Business Days after the date on which
the BCA Approval Order is entered). The Expense Reimbursement accrued thereafter shall be
payable by the Debtors within ten (10) Business Days after receipt of monthly invoices therefor;
provided that the Debtors’ final payment shall be made contemporaneously with the Closing or
the termination of this Agreement, as applicable, pursuant to Article 9. For the avoidance of doubt,
the Expense Reimbursement shall not be payable by the Debtors in the event of a termination of
this Agreement pursuant to Section 9.01(f)(i), and the Backstop Parties shall promptly reimburse
the Company for all Expense Reimbursement paid by the Company prior to any such termination;
provided that for the avoidance of doubt, the Expense Reimbursement shall still be due and payable
to any Backstop Party that shall not have been the cause of the termination of this Agreement
pursuant to Section 9.01(f)(i).

                                  ARTICLE 4
                REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        Except as set forth in the Disclosure Statement, Company Disclosure Schedule or any
Company SEC Document but subject in each case to Section 4.33, the Debtors, jointly and
severally, hereby represent and warrant to the Backstop Parties (unless otherwise set forth herein,
as of the date of this Agreement and as of the Closing Date) as set forth below:

         Section 4.01 Organization and Qualification. Each Material Entity is a legal entity duly
organized, validly existing and in good standing (or the equivalent thereof) under the Laws of its
respective jurisdiction of incorporation or organization and has all requisite power and authority
to own, lease and operate its properties and to carry on its business as currently conducted. Each
Material Entity is duly qualified or licensed and is authorized to do business and is in good
standing (or the equivalent thereof) under the Laws of each other jurisdiction in which it owns,
leases or operates properties or conducts any business, in each case except to the extent that the
failure to be so qualified or licensed or be in good standing would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


                                                21
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1134 of 1298



        Section 4.02 Corporate Power and Authority. (a) The Company has the requisite
corporate power and authority (i) (A) subject to the entry of the BCA Approval Order, to enter
into, execute and deliver this Agreement and to perform the BCA Approval Obligations and (B)
subject to the entry of the Disclosure Statement Order, the BCA Approval Order, the BCA
Consummation Approval Order and the Confirmation Order, to perform each of its other
obligations hereunder and (ii) subject to the entry of the Confirmation Order, to enter into,
execute and deliver the Registration Rights Agreement and all other agreements to which it will
be a party as contemplated by this Agreement and the Plan (this Agreement, the Registration
Rights Agreement and such other agreements, collectively, the “Transaction Agreements”) and
to perform its obligations under each of the Transaction Agreements (other than this Agreement).
Subject to the receipt of the foregoing Orders, as applicable, the execution and delivery of this
Agreement and each of the other Transaction Agreements and the consummation of the
transactions contemplated hereby and thereby have been or will be duly authorized by all
requisite corporate action on behalf of the Company, and no other corporate proceedings on the
part of the Company are or will be necessary to authorize this Agreement or any of the other
Transaction Agreements or to consummate the transactions contemplated hereby or thereby.

         (b)    Subject to the entry of the Disclosure Statement Order, the BCA Approval Order,
the BCA Consummation Approval Order and the Confirmation Order, each of the other Debtors
has the requisite power and authority (corporate or otherwise) to enter into, execute and deliver
each Transaction Agreement to which such other Debtor is a party and to perform its obligations
thereunder. Subject to the receipt of the foregoing Orders, as applicable, the execution and
delivery of this Agreement and each of the other Transaction Agreements and the consummation
of the transactions contemplated hereby and thereby have been or will be duly authorized by all
requisite corporate action on behalf of each other Debtor party thereto, and no other corporate
proceedings on the part of any other Debtor party thereto are or will be necessary to authorize
this Agreement or any of the other Transaction Agreements or to consummate the transactions
contemplated hereby or thereby.

        (c)    Subject to the entry of the Disclosure Statement Order, the BCA Approval Order,
the BCA Consummation Approval Order, and the Confirmation Order, each of the Company and
the other Debtors has the requisite corporate power and authority to perform its obligations under
the Plan, and has taken all necessary corporate actions required for the due consummation of the
Plan in accordance with its terms.

        Section 4.03 Execution and Delivery; Enforceability. Subject to the entry of the
Disclosure Statement Order, the BCA Approval Order, the BCA Consummation Approval Order
and the Confirmation Order, each other Transaction Agreement will be, duly executed and
delivered by the Company and each of the other Debtors party thereto. Upon entry of the BCA
Approval Order, and assuming this Agreement has been duly authorized, executed and delivered
by the Backstop Parties and the other parties thereto, the BCA Approval Obligations will
constitute the valid and legally binding obligations of the Company and, to the extent applicable,
the other Debtors, enforceable against the Company and, to the extent applicable, the other
Debtors in accordance with their respective terms. Upon entry of the BCA Approval Order and
assuming this Agreement has been duly authorized, executed and delivered by the Backstop
Parties and the other parties thereto, each of the other obligations hereunder will constitute the
valid and legally binding obligations of the Company and, to the extent applicable, the other
                                                22
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1135 of 1298



Debtors, enforceable against the Company and, to the extent applicable, the other Debtors, in
accordance with their respective terms.

        Section 4.04 Authorized and Issued Capital Stock.

         (a) The shares of New Common Stock to be issued pursuant to the Plan, including the
shares of New Common Stock to be issued in connection with the consummation of the Rights
Offering and pursuant to the terms hereof (including the Backstop Fee), will, when issued and
delivered on the Closing Date, be duly authorized and validly issued and will be fully paid and
non- assessable, and will not be subject to any Liens (other than Permitted Liens and transfer
restrictions imposed hereunder or by applicable Law or the Registration Rights Agreement) or
any preemptive rights (other than any rights set forth in the Plan or the New Organizational
Documents).

        (b)     Except as contemplated by the Plan, as of the Closing Date, no shares of capital
stock or other equity securities or voting interest in the Company will have been issued, reserved
for issuance or outstanding.

         (c)     Except as described in this Section 4.04 and except as set forth in the Plan,
Registration Rights Agreement, the New Organizational Documents, the Emergence Credit
Facilities, the Management Incentive Plan or any employment agreement entered into in
accordance with the Plan, as of the Closing Date, neither the Company nor any of its Subsidiaries
will be party to or otherwise bound by or subject to any outstanding option, warrant, call, right,
security, commitment, contract, arrangement or undertaking (including any preemptive right)
that (i) obligates the Company or any of its Subsidiaries to issue, deliver, sell or transfer, or
repurchase, redeem or otherwise acquire, or cause to be issued, delivered, sold or transferred, or
repurchased, redeemed or otherwise acquired, any shares of the capital stock of, or other equity
or voting interests in, the Company or any of its Subsidiaries or any security convertible or
exercisable for or exchangeable into any capital stock of, or other equity or voting interest in, the
Company or any of its Subsidiaries, (ii) obligates the Company or any of its Subsidiaries to issue,
grant, extend or enter into any such option, warrant, call, right, security, commitment, contract,
arrangement or undertaking, (iii) restricts the transfer of any shares of capital stock of the
Company or any of its Subsidiaries or (iv) relates to the voting of any shares of capital stock of
the Company.

        Section 4.05 [Reserved].

        Section 4.06 No Conflict. Assuming the consents described in clauses (i) through (vi) of
Section 4.07 are obtained, the execution and delivery by the Company and, if applicable, its
Subsidiaries of this Agreement, the Plan and the other Transaction Agreements, the compliance
by the Company and, if applicable, its Subsidiaries with all of the provisions hereof and thereof
and the consummation of the transactions contemplated herein and therein (i) will not conflict
with, or result in a breach, modification or violation of, any of the terms or provisions of, or
constitute a default under (with or without notice or lapse of time, or both), or result, except to
the extent specified in the Plan, in the acceleration of, or the creation of any Lien under, or cause
any payment or consent to be required under, the Emergence Credit Facilities Agreements and
related documents or any Contract to which the Company or any of its Subsidiaries will be
                                                 23
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1136 of 1298



bound as of the Closing Date after giving effect to the Plan or to which any of the property or
assets of the Company or any of its Subsidiaries will be subject as of the Closing Date after
giving effect to the Plan, (ii) will not result in any violation of the provisions of the New
Organizational Documents or any of the organization documents of any of the Company’s
Subsidiaries and (iii) will not result in any violation of any Law or Order applicable to the
Company or any of its Subsidiaries or any of their properties, except, in the cases described in
clauses (i) and (iii), for such conflicts, breaches, modifications, violations or Liens that would not
have or reasonably be expected to have, individually or in the aggregate, a Material Adverse
Effect.

        Section 4.07 Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having jurisdiction over the
Company or any of its Subsidiaries or any of their respective properties (each an “Applicable
Consent”) is required for the execution and delivery by the Company and, to the extent relevant,
its Subsidiaries of this Agreement, the Plan and the other Transaction Agreements, the
compliance by the Company and, to the extent relevant, its Subsidiaries with all of the provisions
hereof and thereof and the consummation of the transactions contemplated herein and therein
(including compliance by each Backstop Party with its obligations hereunder and thereunder),
except for (i) the entry of the Disclosure Statement Order, the BCA Approval Order, and the
BCA Consummation Approval Order authorizing the Company to execute and deliver this
Agreement and perform each of its other obligations hereunder, (ii) the entry of the Confirmation
Order, (iii) filings, if any, pursuant to the HSR Act and the expiration or termination of all
applicable waiting periods thereunder or any applicable notification, authorization, approval or
consent under any other Antitrust Laws in connection with the transactions contemplated by this
Agreement, (iv) the filing of the Certificate of Incorporation with the relevant state or national
agency, and the filing of any other corporate documents with applicable state filing agencies
applicable to the other Debtors, (v) such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or “blue sky” laws in connection with the
purchase of the New Common Stock by the Backstop Parties and the Rights Offering
Participants and (vi) any other Applicable Consent the failure of which to obtain would not have
or reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

       Section 4.08 Arm’s Length. The Company acknowledges and agrees that (a) each of the
Backstop Parties is acting solely in the capacity of an arm’s length contractual counterparty to
the Company with respect to the transactions contemplated hereby (including in connection with
determining the terms of the Rights Offering) and not as a financial advisor or a fiduciary to, or
an agent of, the Company or any of its Subsidiaries and (b) no Backstop Party is advising the
Company or any of its Subsidiaries as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction.

        Section 4.09 Financial Statements. The consolidated financial statements of the
Company included or incorporated by reference in the Company’s annual and quarterly reports
filed on Forms 10-K and 10-Q by the Company with the SEC as of and for the fiscal year ended
December 31, 2018 and for the interim period ended March 31, 2019 (collectively, the
“Financial Statements”) comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, in each case, present fairly the financial position, results of
operations and cash flows of the Company and its consolidated subsidiaries, taken as a whole, as
                                                 24
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1137 of 1298



of the dates indicated and for the periods specified therein. The Financial Statements have been
prepared in conformity with U.S. generally accepted accounting principles (“GAAP”) applied on
a consistent basis throughout the periods and at the dates covered thereby (except, in the case of
unaudited interim financial statements, as permitted by Form 10-Q of the SEC).

        Section 4.10 Disclosure Statement and Company SEC Documents.

        (a)     The Disclosure Statement as approved by the Bankruptcy Court will conform in
all material respects with Section 1125 of the Bankruptcy Code.

       (b)     Since December 31, 2018, the Company has filed all required reports, schedules,
forms and statements with the SEC. As of its respective filing date (and as of the date of any
amendment), each of the Company SEC Documents complied as to form in all material respects
with the requirements of the Securities Act or the Exchange Act applicable to such Company
SEC Documents.

        (c)    As of its filing date (or, if amended or superseded by a filing prior to the date
hereof, on the date of such filing), each Company SEC Document filed since December 31, 2018
pursuant to the Exchange Act did not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading

        (d)    Each Company SEC Document that is a registration statement, as amended or
supplemented, if applicable, filed since December 31, 2018 pursuant to the Securities Act, as of
the date such registration statement or amendment became effective, did not contain any untrue
statement of a material fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading.

      (e)    There are no outstanding loans or other extensions of credit made by the
Company or any of its Subsidiaries to any executive officer (as defined in Rule 3b-7 under the
Exchange Act) or director of the Company. The Company has not, since the enactment of the
Sarbanes-Oxley Act, taken any action prohibited by Section 402 of the Sarbanes-Oxley Act.

       (f)     There are no securitization transactions and off-balance sheet arrangements (as
defined in Item 303 of Regulation S-K) that existed or were effected by the Company or its
Subsidiaries since December 31, 2018.

         Section 4.11 No Undisclosed Material Liabilities. Except as set forth in Schedule 4.11,
there are no liabilities or obligations of the Company or any of its Subsidiaries of any kind
whatsoever, whether accrued, contingent, absolute, determined or determinable, and there is no
existing condition, situation or set of circumstances that would reasonably be expected to result
in such a liability or obligation other than: (i) liabilities or obligations disclosed and provided for
in the Company Balance Sheet or in the notes thereto; (ii) liabilities or obligations incurred in the
ordinary course of business consistent with past practices since December 31, 2018; and (iii)
liabilities or obligations that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. None of the representations and warranties contained in
this Section 4.11 shall be deemed to relate to environmental matters (which are governed by

                                                  25
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1138 of 1298



Section 4.20), employee benefits matters (which are governed by Section 4.22), employment
matters (which are governed by Section 4.15) or tax matters (which are governed by Section
4.21).

       Section 4.12 Absence of Certain Changes. From December 31, 2018 to the date hereof,
no Event has occurred or exists that has, had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. None of the representations and
warranties contained in this Section 4.12 shall be deemed to relate to environmental matters
(which are governed by Section 4.20), employee benefits matters (which are governed by
Section 4.22), employment matters (which are governed by Section 4.15) or tax matters (which
are governed by Section 4.21).

         Section 4.13 No Violation; Compliance with Laws. (i) The Company is not in violation
of its charter or bylaws in any material respect and (ii) no Subsidiary of the Company is in
violation of its respective charter or bylaws or similar organizational document in any material
respect. Neither the Company nor any of its Subsidiaries is or has been at any time since
December 31, 2018, in violation of any Law or Order, except for any such violation that has not
and would not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

        Section 4.14 Legal Proceedings. Other than the Chapter 11 Proceedings, any adversary
proceedings or contested motions commenced in connection therewith and except as set forth in
Section 4.14 of the Company Disclosure Schedule, there are no notices, claims, complaints,
requests for information or legal, governmental, administrative, judicial or regulatory
investigations, audits, actions, suits, claims, arbitrations, demands, demand letters, notices of
noncompliance or violations, or proceedings (“Legal Proceedings”) pending or threatened to
which the Company or any of its Subsidiaries is a party or to which any property of the Company
or any of its Subsidiaries is the subject that would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. None of the representations and warranties
contained in this Section 4.14 shall be deemed to relate to environmental matters (which are
governed by Section 4.20)

        Section 4.15 Labor Relations. (a) There is no labor or employment-related Legal
Proceeding pending or, to the Knowledge of the Company, threatened against the Company or
any of its Subsidiaries, by or on behalf of any of their respective employees or such employees’
labor organization, works council, workers’ committee, union representatives or any other type
of employees’ representatives appointed for collective bargaining purposes (collectively
“Employee Representatives”), or by any Governmental Entity, that has had or would
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

        (b)     There are no Collective Bargaining Agreements applicable to persons employed
by the Company or any of its Subsidiaries in effect as of the date of this Agreement as of the date
of this Agreement. In addition, there are no jurisdictions in which the employees of the Company
or any of its Subsidiaries are represented by a works council or similar entity and, to the
Knowledge of the Company, no union organizing efforts or Employee Representatives’ elections
are underway or threatened with respect to any such employees. There is no strike, lockout,
material labor dispute or, to the Knowledge of the Company, threat thereof, by or with respect to
                                                26
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1139 of 1298



any employees of the Company or any of its Subsidiaries, and, to the Knowledge of the
Company, there has not been any such action within the past two (2) years. Except as has not had
and would not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, neither the Company nor any of its Subsidiaries is subject to any obligation
(whether pursuant to Law or Contract) to notify, inform and/or consult with, or obtain consent
from, any Employee Representative regarding the transactions contemplated by this Agreement
prior to entering into this Agreement.

        (c)    Except as set forth in Section 4.15 of the Company Disclosure Schedule, the
Company and each of its Subsidiaries has complied in all respects with its payment obligations
to all employees of the Company and any of its Subsidiaries in respect of all wages, salaries,
fees, commissions, bonuses, overtime pay, holiday pay, sick pay, benefits and all other
compensation, remuneration and emoluments due and payable to such employees under any
Company Plan or any applicable Collective Bargaining Agreement or Law, except to the extent
that any noncompliance does not constitute or would not reasonably be expected to constitute,
individually or in the aggregate, a Material Adverse Effect and, for the avoidance of doubt,
except for any payments that are not permitted by the Bankruptcy Court or the Bankruptcy Code.

        Section 4.16 Intellectual Property. The Company and its Subsidiaries own or possess,
or can acquire on reasonable terms, all material patents, patent rights, licenses, inventions,
copyrights, know how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks, service marks and
trade names currently employed by them in connection with the business now operated by them
except where the failure to so own or possess would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and neither the Company nor any of
its Subsidiaries has received any notice of infringement of or conflict with asserted rights of
others with respect to any of the foregoing which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to have a Material
Adverse Effect.

       Section 4.17 Title to Real and Personal Property. Except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect:

       (a)      Real Property. The Company or one of its Subsidiaries, as the case may be, has
good and defensible title to each Owned Real Property, free and clear of all Liens, except for (i)
Liens that are described in (x) the Company SEC Documents, (y) the Plan or (z) the Disclosure
Statement or (ii) Permitted Liens.

         (b)    Leased Real Property. All Real Property Leases necessary for the operation of the
Post-Effective Date Business are valid, binding and enforceable by and against the Company or
its relevant Subsidiaries, and, to the Knowledge of the Company no written notice to terminate,
in whole or part, any of such leases has been delivered to the Company or any of its Subsidiaries
(nor, to the Knowledge of the Company, has there been any indication that any such notice of
termination will be served). Other than as a result of the filing of the Chapter 11 Proceedings,
neither the Company nor any of its Subsidiaries nor, to the Knowledge of the Company, any
other party to any material Real Property Lease necessary for the operation of the Post-Effective
Date Business is in default or breach under the terms thereof except for such instances of default
                                                27
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1140 of 1298



or breach that do not have and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

        (c)     Personal Property. The Company or one of its Subsidiaries has good title or, in
the case of leased assets, a valid leasehold interest, free and clear of all Liens, to all of the
tangible personal property and assets, except for (i) Liens that are described in (x) the Company
SEC Documents filed prior to the date hereof, (y) the Plan or (z) the Disclosure Statement or (ii)
Permitted Liens. None of the representations and warranties contained in this Section 4.17(c)
shall be deemed to relate to Oil and Gas Leases (which are governed by Section 4.36).

        Section 4.18 No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its Subsidiaries, on the one hand, and the directors,
officers, or greater than five percent stockholder of the Company or any of its Subsidiaries, on
the other hand, that is required by the Exchange Act to be described in the Company SEC
Documents and that are not so described in the Company SEC Documents, except for the
transactions contemplated by this Agreement.

        Section 4.19 Licenses and Permits. The Company and its Subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have made all declarations
and filings with, the appropriate Governmental Entities that are necessary for the ownership or
lease of their respective properties and the conduct of the Post-Effective Date Business, in each
case, except as would not have and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Except as would not have and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has received notice of any revocation or modification of
any such license, certificate, permit or authorization or (ii) has any reason to believe that any
such license, certificate, permit or authorization will not be renewed in the ordinary course. None
of the representations and warranties contained in this Section 4.19 shall be deemed to relate to
environmental matters (which are governed by Section 4.20).

        Section 4.20 Environmental. (a) The Company and its Subsidiaries are, and have been,
in compliance with all applicable Laws relating to the protection of the environment, natural
resources (including wetlands, wildlife, aquatic and terrestrial species and vegetation) or of
human health and safety, or to the management, use, transportation, treatment, storage, disposal
or arrangement for disposal of Materials of Environmental Concern (collectively,
“Environmental Laws”), except for such noncompliance that would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

       (b)    The Company and its Subsidiaries (i) have received, possess and are in
compliance with all permits, licenses, exemptions and other approvals required of them under
applicable Environmental Laws to conduct their respective businesses as presently conducted
(“Environmental Permits”), (ii) are not subject to any action to revoke, terminate, cancel, limit,
amend or appeal any such Environmental Permits, and (iii) have paid all fees, assessments or
expenses due under any such Environmental Permits, except for such failures to receive and
comply with Environmental Permits, or any such actions, or failure to pay any such fees,
assessments or expenses that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
                                                28
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1141 of 1298



         (c)    Except with respect to matters that have been fully and finally settled or resolved,
(i) there are no Legal Proceedings under any Environmental Laws pending or, to the Knowledge
of the Company, threatened against the Company or any of its Subsidiaries, and, to the
Knowledge of the Company, there are no such Legal Proceedings pending against any other
Person that would reasonably be expected to materially adversely affect the Company or any of
its Subsidiaries, and (ii) the Company and its Subsidiaries have not received written notice of any
actual or potential liability of the Company for the investigation, remediation or monitoring of
any Materials of Environmental Concern at any location, or for any violation of Environmental
Laws or Environmental Permits, where such Legal Proceedings or liability would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

        (d)     None of the Company or any of its Subsidiaries has entered into any consent
decree, settlement or other agreement with any Governmental Entity, and none of the Company
or its Subsidiaries is subject to any Order, in either case relating to any Environmental Laws,
Environmental Permits or to Materials of Environmental Concern, except for such consent
decrees, settlements, agreements or Orders that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

        (e)     There has been no release, disposal or arrangement for disposal of any Materials
of Environmental Concern by the Company or its Subsidiaries at, from or to any real property
currently or, to the Knowledge of the Company, formerly owned, leased or operated by the
Company or its Subsidiaries that would reasonably be expected to (i) give rise to any liability of
the Company or any of its Subsidiaries under any Environmental Law, or (ii) prevent the
Company or any of its Subsidiaries from complying with applicable Environmental Laws or
Environmental Permits, except for such Legal Proceedings, liability or burden or non-
compliance that would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

       (f)     Neither the Company nor any of its Subsidiaries has assumed or retained by
Contract or operation of Law any liabilities of any other Person under Environmental Laws or
concerning any Materials of Environmental Concern, where such assumption or acceptance of
responsibility would reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

        (g)     None of the transactions contemplated under this Agreement will give rise to any
obligations to obtain the consent of or provide notice to any Governmental Entity under any
Environmental Laws or Environmental Permits, except for such consents or notices the failure of
which to obtain or provide as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

        Section 4.21 Tax Matters. (a) The Company and each of its Subsidiaries have timely
filed or caused to be timely filed (taking into account any applicable extension of time within
which to file) with the appropriate taxing authorities all material tax returns, statements, forms
and reports (including elections, declarations, disclosures, schedules, estimates and information
Tax Returns) for Taxes (“Tax Returns”) that are required to be filed by, or with respect to, the
Company and its Subsidiaries. The Tax Returns accurately reflect all material liability for Taxes
of the Company and its Subsidiaries, taken as a whole, for the periods covered thereby.
                                                29
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1142 of 1298



        (b)     All material Taxes and Tax liabilities of the Company and its Subsidiaries shown
due under the Tax Returns with respect to the income, assets or operations of the Company and
its Subsidiaries for all taxable years or other taxable period or portion thereof that end on or
before the Closing Date have been paid in full or will be paid in full pursuant to the Plan or, to
the extent not yet due, have been accrued and fully provided for in accordance with GAAP, or
will be provided for when required under GAAP on the financial statements of the Company
included in the Company SEC Documents.

        (c)    Except for proofs of claim filed in connection with the Chapter 11 Proceedings,
none of the Company and any of its Subsidiaries has received any written notices from any
taxing authority relating to any issue that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Company and its Subsidiaries, taken as a
whole.

        (d)     Except as set forth on Schedule 4.21(d), all material Taxes that the Company and
its Subsidiaries (taken as a whole) were (or was) required by Law to withhold or collect in
connection with amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party have been duly withheld or collected, and have been timely paid
to the proper authorities to the extent due and payable.

       (e)     None of the Company and any of its Subsidiaries has been included in any
“consolidated,” “unitary” or “combined” Tax Return provided for under any Law with respect to
Taxes for any taxable period for which the statute of limitations has not expired (other than a
group of which the Company and/or its current or past Subsidiaries are or were the only
members).

        (f)     There are no tax sharing, indemnification or similar agreements in effect as
between the Company or any of its Subsidiaries or any predecessor or Affiliate thereof and any
other party (including any predecessors or Affiliates thereof) under which the Company or any of
its Subsidiaries is a party to or otherwise bound by (other than such agreements (i) that are
entered in the ordinary course of business or (ii) that are not expected to result in a liability for
Taxes that is material to the Company and its Subsidiaries taken as a whole).

       (g)     None of the Company and any of its Subsidiaries has been either a “distributing
corporation” or a “controlled corporation” in a distribution occurring during the last five years in
which the parties to such distribution treated the distribution as one to which Section 355 of the
Code is applicable.

        (h)    There is no outstanding audit, assessment, dispute or claim concerning any
material Tax liability of the Company and its Subsidiaries (taken as a whole) claimed, pending or
raised by an authority in writing, the resolution of which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

       (i)      There are no material Liens with respect to Taxes upon any of the assets or
properties of the Company and its Subsidiaries (taken as a whole), other than Permitted Liens.



                                                 30
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1143 of 1298



         Section 4.22 Company Plans. (a) Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (i) each Company Plan (other than a
Foreign Benefit Plan) (such plans, “U.S. Benefit Plans”) is in compliance with ERISA, the
Code, other applicable Laws and its governing documents; (ii) each U.S. Benefit Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS, and, to the Knowledge of the Company, nothing has occurred
that is reasonably likely to result in the loss of the qualification of such U.S. Benefit Plan under
Section 401(a) of the Code or the imposition of any material liability, penalty or tax under
ERISA or the Code; (iii) no “reportable event,” within the meaning of Section 4043 of ERISA
has occurred or is expected to occur for any U.S. Benefit Plan covered by Title IV of ERISA
other than events as to which the Pension Benefit Guaranty Corporation by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event or as a result of the Chapter 11 Proceedings; (iv) all contributions required to be made
under the terms of any U.S. Benefit Plan have been timely made or have been (A) reflected in the
financial statements of the Company included in the Company SEC Documents filed prior to the
date hereof or (B) described in the Plan or Disclosure Statement; and (v) no liability, claim,
action, litigation, audit, examination, investigation or administrative proceeding has been made,
commenced or, to the Knowledge of the Company, threatened in writing with respect to any U.S.
Benefit Plan (other than (A) routine claims for benefits payable in the ordinary course, (B)
otherwise in relation to the Chapter 11 Proceedings or (C) any that, individually, could not
reasonably be expected to result in a liability of the Company or any of its Subsidiaries in excess
of $250,000).

        (b)     No U.S. Benefit Plan (other than any “multiemployer plan” within the meaning of
Section 3(37) of ERISA (a “Multiemployer Plan”)) subject to Section 412 of the Code or
Section 302 of ERISA has failed to satisfy the minimum funding standard, within the meaning of
Section 412 of the Code or Section 302 of ERISA, or obtained a waiver of any minimum funding
standard and, within the past six (6) years, no U.S. Benefit Plan covered by Title IV of ERISA
has been terminated and no proceedings have been instituted to terminate or appoint a trustee
under Title IV of ERISA to administer any such Company Plan. Within the past six (6) years,
neither the Company nor any of its Subsidiaries have incurred any unsatisfied liability under
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA by reason of being
treated as a single employer together with any other Person under Section 4001 of ERISA or
Section 414 of the Code.

       (c)     Within the past six (6) years, the Company and its Subsidiaries have not incurred
any withdrawal liability with respect to a Multiemployer Plan under Subtitle E of Title IV of
ERISA that has not been satisfied in full, and, to the Knowledge of the Company, no condition or
circumstance exists that presents a reasonable risk of the occurrence of any other withdrawal
from or the partition, termination, or insolvency of any such Multiemployer Plan.

         (d)   No U.S. Benefit Plan provides for post-employment or retiree health, life
insurance or other welfare benefits, except for (A) death benefits, (B) benefits required by
Section 4980B of the Code or similar Law, (C) benefits for which the covered individual pays
the full premium cost and (D) short term and long term disability benefits.


                                                31
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1144 of 1298



         (e)   Neither the execution of this Agreement, the Plan or the other Transaction
Agreements, nor the consummation of the transactions contemplated hereby or thereby will (A)
entitle any employees of the Company or any of its Subsidiaries to severance pay or any increase
in severance pay upon any termination of employment after the date hereof, (B) accelerate the
time of payment or vesting or result in any payment or funding (through a grantor trust or
otherwise) of compensation or benefits under, increase the amount payable or result in any other
material obligation pursuant to, any of the U.S. Benefit Plans, or (C) limit or restrict the right of
the Company to merge, amend or terminate any of the U.S. Benefit Plans.

        (f)     Except as set forth on Schedule 4.22(f), the execution, delivery of and
performance by the Company and its Subsidiaries of its obligations under this Agreement will
not (either alone or upon the occurrence of any additional or subsequent events) result in “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code or any payments
under any other applicable Laws that would be treated in such similar nature to such section of
the Code, with respect to any Company Plan that would be in effect immediately after the
Closing.

       (g)     Except as required to maintain the tax-qualified status of any U.S. Benefit Plan
intended to qualify under Section 401(a) of the Code, to the Knowledge of the Company, no
condition or circumstance exists that would prevent the amendment or termination of any U.S.
Benefit Plan other than a U.S. Benefit Plan between the Company or any of its Subsidiaries, on
the one hand, and an individual employee or director thereof, on the other hand.

       Section 4.23 Internal Control Over Financial Reporting. The Company has established
and maintains a system of internal control over financial reporting (as defined in Rules 13a-15(f)
and 15d-15(f) promulgated under the Exchange Act) that complies in all material respects with
the requirements of the Exchange Act and has been designed to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of financial statements for
external purposes in accordance with GAAP. The Company is not aware of any material
weaknesses in its internal control over financial reporting.

        Section 4.24 Disclosure Controls and Procedures. The Company (i) maintains
disclosure controls and procedures (within the meaning of Rules 13a-15(e) and 15d-15(e)
promulgated under the Exchange Act) designed to ensure that information required to be
disclosed by the Company in the reports that it files and submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified in the SEC’s
rules and forms, including that information required to be disclosed by the Company in the
reports that it files and submits under the Exchange Act is accumulated and communicated to
management of the Company as appropriate to allow timely decisions regarding required
disclosure.

        Section 4.25 Material Contracts.

        (a)    All Material Contracts are valid, binding and enforceable by and against the
Company or its relevant Subsidiary, except where the failure to be valid, binding or enforceable
would not reasonably be expected to have, individually or in the aggregate, a Material Adverse
Effect, and no written notice to terminate, in whole or part, any Material Contract has been
                                                 32
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1145 of 1298



delivered to the Company or any of its Subsidiaries except where such termination would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.
Other than as a result of the filing of the Chapter 11 Proceedings, neither the Company nor any
of its Subsidiaries nor, to the Knowledge of the Company, any other party to any Material
Contract, is in default or breach under the terms thereof. For purposes of this Agreement,
“Material Contract” means any Contract necessary for the operation of the Post-Effective Date
Business that is a “material contract” (as such term is defined in Item 601(b)(10) of Regulation
S-K or required to be disclosed on a Current Report on Form 8-K).

        Section 4.26 No Unlawful Payments. Neither the Company nor any of its Subsidiaries
nor any of their respective directors or officers nor, to the Knowledge of the Company, any of
their respective directors, officers, employees, agents or other Person acting on behalf of the
Company or any of its Subsidiaries, has in any material respect: (a) used any funds of the
Company or any of its Subsidiaries for any unlawful contribution, gift, entertainment or other
unlawful expense, in each case relating to political activity; (b) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from corporate
funds; (c) violated or is in violation of any provision of the Foreign Corrupt Practices Act of
1977; or (d) made any bribe, rebate, payoff, influence payment, kickback or other similar
unlawful payment.

        Section 4.27 Compliance with Money Laundering Laws. The operations of the
Company and its Subsidiaries are and have been at all times conducted in compliance in all
material respects with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any related or similar Laws
(collectively, the “Money Laundering Laws”) and no material action, suit or proceeding by or
before any Governmental Entity or any arbitrator involving the Company or any of its
Subsidiaries with respect to Money Laundering Laws is pending or, to the Knowledge of the
Company, threatened.

        Section 4.28 Compliance with Sanctions Laws. Neither the Company nor any of its
Subsidiaries nor, to the Knowledge of the Company, any of their respective directors, officers,
employees, agents or other Person acting on behalf of the Company or any of its Subsidiaries, is
currently subject to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department or the U.S. Department of State. The Company will not directly or
indirectly use the proceeds of the sale of the New Common Stock , or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner or other Person,
for the purpose of financing the activities of any Person that, to the Knowledge of the Company,
is currently the subject or target of any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department or the U.S. Department of State.

        Section 4.29 No Broker’s Fees. Neither the Company nor any of its Subsidiaries is a
party to any Contract with any Person (other than this Agreement) that would give rise to a valid
claim against the Backstop Parties for a brokerage commission, finder’s fee or like payment in
connection with the sale of the New Common Stock, the Rights Offering or the sale of the Rights
Offering Shares.

                                                 33
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1146 of 1298



       Section 4.30 No Registration Rights. Except as provided for pursuant to the
Registration Rights Agreement, no Person has the right to require the Company or any of its
Subsidiaries to register any securities for sale under the Securities Act, from and after the
occurrence of the Effective Date.

        Section 4.31 [Reserved].

        Section 4.32 Insurance. Except as would not reasonably be excepted to have,
individually or in the aggregate, a Material Adverse Effect: (a) the Company and its Subsidiaries
have insured their properties and assets against such risks and in such amounts as are customary
for companies engaged in similar businesses; (b) all premiums due and payable in respect of
material insurance policies maintained by the Company and its Subsidiaries have been paid; (c)
the Company reasonably believes that the insurance maintained by or on behalf of the Company
and its Subsidiaries is adequate in all material respects; and (d) as of the date hereof, to the
Knowledge of the Company, neither the Company nor any of its Subsidiaries has received notice
from any insurer or agent of such insurer with respect to any material insurance policies of the
Company and its Subsidiaries of cancellation or termination of such policies, other than such
notices which are received in the ordinary course of business or for policies that have expired in
accordance with their terms.

       Section 4.33 Disclosure Schedule, Disclosure Statement and Company SEC Document
References.

        (a)     The parties hereto agree that any reference in a particular Section of the Company
Disclosure Schedule shall only be deemed to be an exception to (or, as applicable, a disclosure
for purposes of) the representations and warranties (or covenants, as applicable) of the Company
that are contained in the corresponding Section of this Agreement.

        (b)      In no event shall any information contained in any part of any Company SEC
Document or Disclosure Statement entitled “Risk Factors” (or otherwise containing disclosure of
risk factors or risks) or any part entitled “Forward- Looking Statements” (or otherwise
containing any statements that are predictive, forward-looking or primarily cautionary in nature
or do not specifically describe the facts, circumstances or conditions on which an alleged breach
of the Company’s representations and warranties is based) be deemed to be an exception to (or a
disclosure for purposes of) any representations and warranties of the Company contained in this
Agreement.

       Section 4.34 Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company” required to be registered under the Investment
Company Act of 1940, as amended.

        Section 4.35 Alternate Transactions. As of the date hereof, neither the Company nor
any of its Subsidiaries is pursuing, or is in discussions regarding, any solicitation, offer or
proposal from any Person concerning any actual or proposed Alternate Transaction.

        Section 4.36 Oil and Gas.


                                               34
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1147 of 1298



        (a)    The Company has defensible title to its Oil and Gas Leases and, in no event, less
than eighty-five percent (85%) of the total present value of the Oil and Gas Leases evaluated in
the report of LaRoche Petroleum Consultants, Ltd. dated as of January 18, 2019 (the “Reserve
Report”), and good title to all its material personal oil and gas assets in each case, free and clear
of all encumbrances other than the Liens and such other encumbrances granted in favor of the
secured parties under the Prepetition Credit Agreements (as defined in the RSA), including the
Supporting Term Lenders, the Supporting RBL Lenders and the Prepetition Agents (as defined in
the RSA) or Permitted Liens.

       (b)     (i) All rentals, royalties, overriding royalty, hydrocarbon production payments,
and other payments due and payable by the Company under or with respect to the Oil and Gas
Leases, have been paid or are being held in suspense in the ordinary course of business, and (ii)
the Company is not obligated under any contract for the sale of hydrocarbons from the Oil and
Gas Leases containing a take-or-pay, advance payment, prepayment, or similar provision (except
where the failure to satisfy either or both of (i) and (ii) would not individually, or in the
aggregate, have a Material Adverse Effect).

        (c)     There is no outstanding authorization for expenditure or other commitment to
make capital expenditures with respect to any oil and gas assets which the Company reasonably
anticipates will individually require expenditures net of interest in excess of $250.0 million,
except as already disclosed to the Backstop Parties.

        Section 4.37 Exemption from Registration. Assuming the accuracy of the Backstop
Parties’ representations set forth in Section 5.06, 5.07 and 5.08 hereof, the issuance of New
Common Stock under this Agreement (including as part of the Backstop Fee) will be exempt
from the registration and prospectus delivery requirements of the Securities Act.

        Section 4.38 No General Solicitation. None of the Company or any of its affiliates or
any other Person acting on its or their behalf has solicited offers for or offered to sell any New
Common Stock to be issued under this Agreement by means of any form of general solicitation
or general advertising within the meaning of Rule 502(c) of Regulation D promulgated under the
Securities Act or in any manner involving a public offering within the meaning of Section
4(a)(2) of the Securities Act.

                                ARTICLE 5
          REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES

        Each Backstop Party represents and warrants as to itself only (unless otherwise set forth
herein, as of the date of this Agreement and as of the Closing Date) as set forth below:

        Section 5.01 Incorporation. To the extent applicable, such Backstop Party is a legal
entity duly organized, validly existing and, if applicable, in good standing (or the equivalent
thereof) under the laws of its jurisdiction of incorporation or organization.

        Section 5.02 Corporate Power and Authority. To the extent applicable, such Backstop
Party has the requisite corporate, limited partnership or limited liability company power and
authority to enter into, execute and deliver this Agreement and to perform its obligations

                                                 35
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1148 of 1298



hereunder and has taken all necessary corporate, limited partnership or limited liability company
action required for the due authorization, execution, delivery and performance by it of this
Agreement.

        Section 5.03 Execution and Delivery. This Agreement has been duly and validly
executed and delivered by such Backstop Party and constitutes the valid and binding obligations
of such Backstop Party, enforceable against such Backstop Party in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar
Laws of general applicability relating to or affecting creditors’ rights and to general principles of
equity whether applied in a court of law or a court of equity.

        Section 5.04 No Conflict. Assuming that the consents referred to in clauses (i) and (ii)
of Section 5.05 are obtained, the execution and delivery by such Backstop Party of this
Agreement, the compliance by such Backstop Party with all of the provisions hereof and thereof
and the consummation of the transactions contemplated herein (i) will not conflict with, or result
in a breach or violation of, any of the terms or provisions of, or constitute a default under (with
or without notice or lapse of time, or both), or result in the acceleration of, or the creation of any
Lien under, any Contract to which such Backstop Party is a party or by which such Backstop
Party is bound or to which any of the properties or assets of such Backstop Party are subject, (ii)
will not result in any violation of the provisions of the certificate of incorporation or bylaws (or
comparable constituent documents) of such Backstop Party and (iii) will not result in any
material violation of any Law or Order applicable to such Backstop Party or any of its properties,
except, in each of the cases described in clauses (i), (ii) and (iii), for any conflict, breach,
violation, default, acceleration or Lien which would not reasonably be expected, individually or
in the aggregate, to materially and adversely impact such Backstop Party’s performance of its
obligations under this Agreement.

        Section 5.05 Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having jurisdiction over such
Backstop Party or any of its properties is required for the execution and delivery by such
Backstop Party of this Agreement, the compliance by such Backstop Party with all of the
provisions hereof and the consummation of the transactions (including the purchase by such
Backstop Party of its Backstop Commitment Percentage of the New Common Stock )
contemplated herein, except (i) filings, if any, pursuant to the HSR Act and the expiration or
termination of all applicable waiting periods thereunder or any applicable notification,
authorization, approval or consent under any other Antitrust Laws in connection with the
transactions contemplated by this Agreement, and (ii) any consent, approval, authorization,
order, registration or qualification which, if not made or obtained, would not reasonably be
expected, individually or in the aggregate, to prohibit, materially delay or materially and
adversely impact such Backstop Party’s performance of its obligations under this Agreement.

        Section 5.06 No Registration. Such Backstop Party understands that the shares of New
Common Stock issued to such Backstop Party hereunder and in satisfaction of the Backstop Fee
have not been registered under the Securities Act by reason of a specific exemption from the
registration provisions of the Securities Act, the availability of which depends on, among other
things, the bona fide nature of the investment intent and the accuracy of such Backstop Party’s
representations as expressed herein or otherwise made pursuant hereto.
                                                 36
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1149 of 1298



       Section 5.07 Purchasing Intent. Such Backstop Party is acquiring the New Common
Stock for its own account, not as a nominee or agent, and not with the view to, or for resale in
connection with, any distribution thereof not in compliance with applicable securities Laws, and
such Backstop Party has no present intention of selling, granting any participation in, or
otherwise distributing the same, except in compliance with applicable securities Laws.

        Section 5.08 Sophistication; Investigation. Such Backstop Party has such knowledge
and experience in financial and business matters such that it is capable of evaluating the merits
and risks of its investment in the New Common Stock being acquired hereunder. Such Backstop
Party is an “accredited investor” within the meaning of Rule 501(a) of the Securities Act and a
“qualified institutional buyer” within the meaning of Rule 144A of the Securities Act. Such
Backstop Party understands and is able to bear any economic risks associated with such
investment (including the necessity of holding the New Common Stock for an indefinite period
of time). Such Backstop Party has conducted and relied on its own independent investigation of,
and judgment with respect to, the Company and its Subsidiaries and the advice of its own legal,
tax, economic, and other advisors.

       Section 5.09 No Broker’s Fees. Such Backstop Party is not a party to any Contract with
any Person (other than this Agreement) that would give rise to a valid claim against the
Company, for a brokerage commission, finder’s fee or like payment in connection with the
Rights Offering or the sale of the New Common Stock.

        Section 5.10 No Legal Proceedings. Other than the Chapter 11 Proceedings and any
adversary proceedings or contested motions commenced in connection therewith, there are no
Legal Proceedings pending or threatened to which such Backstop Party is a party or to which any
property of such Backstop Party is the subject that would reasonably be expected to, individually
or in the aggregate, prohibit, materially delay or materially and adversely impact such Backstop
Party’s performance of its obligations under this Agreement or any other Transaction Agreement
to which such Backstop Party is a party.

       Section 5.11 Sufficiency of Funds. Such Backstop Party has, or such Backstop Party on
the Funding Deadline will have, sufficient immediately available funds to make and complete the
payment of the aggregate purchase price of the New Common Stock required to be purchased by
such Backstop Party pursuant to its Backstop Commitment.

                                       ARTICLE 6
                                 ADDITIONAL COVENANTS

        Section 6.01 BCA Approval Order; BCA Consummation Approval Order. The
Company shall use its reasonable best efforts to (i) obtain the entry of the BCA Approval Order,
and BCA Consummation Approval Order and (ii) cause the BCA Approval Order, and BCA
Consummation Approval Order and any incorporated Orders to become final Orders (including
by requesting that such Orders be a final Order immediately upon entry by the Bankruptcy Court
pursuant to a waiver of Bankruptcy Rules 3020 and 6004(h), as applicable), in each case, as soon
as reasonably practicable following the filing of the motion seeking entry of such Orders (for the
avoidance of doubt, entry of the BCA Consummation Approval Order will be sought at the
confirmation hearing). The Company shall provide to counsel for the Backstop Parties copies of
                                               37
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1150 of 1298



the proposed BCA Approval Order, and BCA Consummation Approval Order (which may be
incorporated into the Confirmation Order), and any incorporated Orders, and a reasonable
opportunity to review and comment on such Orders prior to such Orders being filed with the
Bankruptcy Court, and such Orders must be in form and substance reasonably acceptable to the
Debtors and the Required Backstop Parties. Any amendments, modifications, changes or
supplements to the BCA Approval Order, the BCA Consummation Approval Order or
Confirmation Order, or any incorporated Orders, shall be in form and substance reasonably
acceptable to the Debtors and the Required Backstop Parties.

        Section 6.02 Confirmation Order; Plan and Disclosure Statement. The Debtors shall
use their reasonable best efforts to obtain entry of the Confirmation Order. The Company shall
provide to each of the Backstop Parties and its counsel a copy of any proposed amendment,
modification or change to the Plan or Disclosure Statement (which amendments shall, in each
case, be in form and substance acceptable to the Debtors and the Required Backstop Parties) and
a reasonable opportunity to review and comment on such documents. The Company shall
provide to each of the Backstop Parties and its counsel a copy of the proposed Confirmation
Order and a reasonable opportunity to review and comment on such order prior to such order
being filed with the Bankruptcy Court, and such order must be in form and substance acceptable
to the Debtors and the Required Backstop Parties.

        Section 6.03 Conduct of Business. (a) Except as explicitly set forth in this Agreement
or otherwise contemplated by the RSA, Disclosure Statement and Plan or with the prior written
consent of Required Backstop Parties (which consent shall not be unreasonably withheld,
conditioned or delayed), during the period from the date of this Agreement to the earlier of the
Closing Date and the date on which this Agreement is terminated in accordance with its terms,
the Company shall, and shall cause each of its Subsidiaries to, carry on its business in all
material respects in the ordinary course and use commercially reasonable efforts to:

                 (i)    preserve intact its present business;

                 (ii)   keep available the services of its executive officers and key employees;
        and

                (iii) preserve its relationships with material customers, suppliers, licensors,
        licensees, distributors and others having business dealings with the Company or its
        Subsidiaries in connection with its business.

        (b)   Without limiting the generality of the foregoing, except as explicitly set forth in
this Agreement or otherwise contemplated by the RSA, Disclosure Statement and Plan, the
Company shall not, and shall not permit any of its Subsidiaries to, take any of the following
actions without the prior written consent of the Required Backstop Parties (which consent shall
not be unreasonably withheld, conditioned or delayed):

               (i)   amend its articles of incorporation, bylaws or other similar organizational
        documents (whether by merger, consolidation or otherwise) other than in connection with
        the New Organizational Documents;


                                                  38
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1151 of 1298



               (ii)   other than as disclosed in Schedule 6.03(b)(ii), incur any capital
        expenditures or any obligations or liabilities in respect thereof, other than within the
        ordinary course of business;

                (iii) acquire (by merger, consolidation, acquisition of stock or assets or
        otherwise), directly or indirectly, any assets, securities, properties, interests or businesses,
        other than in the ordinary course of business;

                (iv)    sell, lease or otherwise transfer, or create or incur any Lien on, any of the
        Company’s or its Subsidiaries’ assets, securities, properties, interests or businesses, other
        than (A) in the ordinary course of business or (B) sales of assets, securities, properties,
        interests or businesses with a sale price (including any related assumed indebtedness) that
        does not exceed $1 million in the aggregate;

                (v)     other than as disclosed in Schedule 6.03(b)(v), make any loans, advances
        or capital contributions to, or investments in, any other Person, other than in the ordinary
        course of business;

                (vi)     (A) unless required by contract, with respect to directors or executive
        officers of the Company or its Subsidiaries: (1) grant or increase any severance or
        termination pay (or amend any existing severance pay or termination arrangement) or (2)
        enter into any employment, deferred compensation or other similar agreement (or amend
        any such existing agreement); (B) increase benefits payable under any existing severance
        or termination pay policies; or (C) increase compensation, bonus or other benefits except
        for increases in the ordinary course of business consistent with past practice for persons
        other than directors or executive officers of the Company or its Subsidiaries;

                 (vii) to the extent above $5.0 million in cash after taking into account insurance
        proceeds, settle, or offer or propose to settle, outside the process of the contemplated
        bankruptcy, (A) any material litigation, investigation, arbitration, proceeding or other
        claim involving or against the Company or any of its Subsidiaries, (B) any stockholder
        litigation or dispute against the Company or any of its officers or directors or (C) any
        litigation, arbitration, proceeding or dispute that relates to the transactions contemplated
        hereby;

                (viii) amend, terminate or waive any rights under the Noteholders Backstop
        Commitment Agreement to the extent that the Backstop Parties are materially adversely
        affected thereby; or

                 (ix)   agree, resolve or commit to do any of the foregoing.

Prior to the Closing Date, the Company and its Subsidiaries shall exercise, consistent with the
terms and conditions of this Agreement, complete control and supervision of the business of the
Company and its Subsidiaries.

        Section 6.04 Antitrust Approval.


                                                  39
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1152 of 1298



        (a)    Each Party agrees to use reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary to consummate and make effective
the transactions contemplated by this Agreement, the other Transaction Agreements and the
Plan, including (i) if applicable, filing, or causing to be filed, the Notification and Report Form
pursuant to the HSR Act with respect to the transactions contemplated by this Agreement with
the Antitrust Division of the United States Department of Justice and the United States Federal
Trade Commission and any filings under any other Antitrust Laws that are necessary to
consummate and make effective the transactions contemplated by this Agreement as soon as
reasonably practicable following the date hereof and (ii) promptly furnishing documents or
information reasonably requested by any Antitrust Authority.

         (b)      The Company and each Backstop Party subject to an obligation pursuant to the
Antitrust Laws to notify any transaction contemplated by this Agreement, the Plan or the other
Transaction Agreements (each such Backstop Party, a “Filing Party”) agree to reasonably
cooperate with each other as to the appropriate time of filing such notification and its content.
The Company and each Filing Party shall, to the extent permitted by applicable Law: (i)
promptly notify each other of, and if in writing, furnish each other with copies of (or, in the case
of material oral communications, advise each other orally of) any communications from or with
an Antitrust Authority; (ii) not participate in any meeting with an Antitrust Authority unless it
consults with each other Filing Party and the Company, as applicable, in advance and, to the
extent permitted by the Antitrust Authority and applicable Law, give each other Filing Party and
the Company, as applicable, a reasonable opportunity to attend and participate thereat; (iii)
furnish each other Filing Party and the Company, as applicable, with copies of all
correspondence, filings and communications between such Filing Party or the Company and the
Antitrust Authority; (iv) furnish each other Filing Party with such necessary information and
reasonable assistance as may be reasonably necessary in connection with the preparation of
necessary filings or submission of information to the Antitrust Authority; and (v) not withdraw
its filing, if any, under the HSR Act without the prior written consent of the Required Backstop
Parties and the Company.

        (c)     Should a Filing Party be subject to an obligation under the Antitrust Laws to
jointly notify with one or more other Filing Parties (each, a “Joint Filing Party”) a transaction
contemplated by this Agreement, the Plan or the other Transaction Agreements, such Joint Filing
Party shall promptly notify each other Joint Filing Party of, and if in writing, furnish each other
Joint Filing Party with copies of (or, in the case of material oral communications, advise each
other Joint Filing Party orally of) any communications from or with an Antitrust Authority.

        (d)     The Company and each Filing Party shall use reasonable best efforts to cause the
waiting periods under the applicable Antitrust Laws to terminate or expire at the earliest possible
date after the date of filing. The communications contemplated by this Section 6.04 may be made
by the Company or a Filing Party on an outside counsel-only basis or subject to other agreed
upon confidentiality safeguards. The obligations in this Section 6.04 shall not apply to filings,
correspondence, communications or meetings with Antitrust Authorities unrelated to the
transactions contemplated by this Agreement, the Plan and the other Transaction Agreements.

Notwithstanding anything in this Agreement to the contrary, nothing shall require any Backstop
Party or any of its Affiliates to (i) dispose of, license or hold separate any of its or its
                                                 40
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1153 of 1298



Subsidiaries’ or Affiliates’ assets, (ii) limit its freedom of action or the conduct of its or its
Subsidiaries’ or Affiliates’ businesses or make any other behavioral commitments with respect to
itself or any of its Subsidiaries or Affiliates, (iii) divest any of its Subsidiaries or its Affiliates, or
(iv) commit or agree to any of the foregoing. Without the prior written consent of the Required
Backstop Parties, neither the Company nor any of its Subsidiaries shall commit or agree to (i)
dispose of, license or hold separate any of its assets or (ii) limit its freedom of action with respect
to any of its businesses or commit or agree to any of the foregoing, in each case, in order to
secure any necessary consent or approvals for the transactions contemplated hereby under the
Antitrust Laws. Notwithstanding anything to the contrary herein, neither the Backstop Parties,
nor any of their Affiliates, nor the Company or any of its Subsidiaries, shall be required as a
result of this Agreement, to initiate any legal action against, or defend any litigation brought by,
the United States Department of Justice, the United States Federal Trade Commission, or any
other Governmental Entity in order to avoid the entry of, or to effect the dissolution of, any
injunction, temporary restraining order or other order in any suit or proceeding which would
otherwise have the effect of preventing or materially delaying the transactions contemplated
hereby, or which may require any undertaking or condition set forth in the preceding sentence.

        Section 6.05 Financial Information. (a) At all times prior to the Closing Date, the
Company shall deliver to counsel to each Backstop Party and to each Backstop Party that so
requests, subject to appropriate assurance of confidential treatment, all statements and reports the
Company is required to deliver to the DIP Agent pursuant to Section 8.01 and Section 8.12 of the
DIP Credit Agreement, and, if applicable to the Exit Facility Agent pursuant to the comparable
section of the Exit Facility Loan Agreement (the “Financial Reports”). Neither any waiver by
the DIP Lenders or, if applicable, the Exit Facility Lenders, of their right to receive the Financial
Reports nor any amendment or termination of the Emergence Credit Facilities shall affect the
Company’s obligation to deliver the Financial Reports to the Backstop Parties in accordance
with the terms of this Agreement.

        (b)    Any report, financial statement, certificate or other written information furnished
in connection with the DIP Credit Agreement, including without limitation, Section 8.01, Section
8.02 and Section 8.12 thereto, shall be deemed to have been delivered in accordance with Section
6.05(a) on the date on which the Company provides written notice to the Backstop Parties that
such information has been posted on the Company’s website on the internet at
www.legacyreserves.com or is available via the EDGAR system of the SEC on the internet (to
the extent such information has been posted or is available as described in such notice).

        Section 6.06 Alternate Transactions. The Company shall notify the Backstop Parties
promptly (and, in any event, within 48 hours) if any bona fide proposal or offer (whether written
or unwritten) for an Alternate Transaction (an “Alternate Transaction Proposal”) is received by it
or its Subsidiaries or its or its Subsidiaries’ Representatives, indicating, in connection with such
notice, the material terms and conditions of any such Alternate Transaction Proposal (including,
if applicable, copies of any and all written inquiries, requests, proposals or offers, including any
draft of proposed agreements received by the Company, also within 48 hours) and, thereafter, the
Company shall keep the Backstop Parties reasonably informed of the status and terms of any
such Alternate Transaction Proposals (including any amendments thereto) and the status of any
such discussions or negotiations, including any change in the Company’s intentions as
previously notified. None of the Company or any of its Subsidiaries shall, after the date of this
                                                    41
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1154 of 1298



Agreement, enter into any confidentiality or similar agreement that would prohibit it from
providing such information to the Backstop Parties.

         Section 6.07 Reasonable Best Efforts. (a) Without in any way limiting any other
respective obligation of the Company or any Backstop Party in this Agreement, the Company
shall use (and shall cause its Subsidiaries to use), and each Backstop Party shall use, reasonable
best efforts to take or cause to be taken all actions, and do or cause to be done all things,
reasonably necessary, proper or advisable in order to consummate and make effective the
transactions contemplated by this Agreement and the Plan, including using reasonable best
efforts in:

                (i)     timely preparing and filing all documentation reasonably necessary to
        effect all necessary notices, reports and other filings of such Party and to obtain as
        promptly as practicable all consents, registrations, approvals, permits and authorizations
        necessary or advisable to be obtained from any third party or Governmental Entity;

               (ii)   defending any Legal Proceedings challenging this Agreement, the Plan or
        any other Transaction Agreement or the consummation of the transactions contemplated
        hereby and thereby, including seeking to have any stay or temporary restraining order
        entered by any Governmental Entity vacated or reversed; and

              (iii) working together in good faith to finalize the Registration Rights
        Agreement and New Organizational Documents for timely inclusion in the Plan
        Supplement and filing with the Bankruptcy Court.

        (b)    Subject to applicable Laws relating to the exchange of information, the Backstop
Parties and the Company shall have the right to review in advance, and to the extent practicable
each will consult with the other on all of the information relating to Backstop Parties or the
Company, as the case may be, and any of their respective Subsidiaries, that appears in any filing
made with, or written materials submitted to, any third party and/or any Governmental Entity in
connection with the transactions contemplated by this Agreement or the Plan; provided, however,
neither the Company nor the Backstop Parties are required to provide for review in advance
declarations or other evidence submitted in connection with any filing with the Bankruptcy
Court. In exercising the foregoing rights, each of the Company and the Backstop Parties shall act
reasonably and as promptly as practicable.

        (c)     Nothing contained in this Section 6.07 shall limit the ability of any Backstop
Party to consult with the Debtors, to appear and be heard, or to file objections, concerning any
matter arising in the Chapter 11 Proceedings, so long as such appearance or objection is not
inconsistent with such Backstop Party’s obligations under this Agreement or the RSA.

        Section 6.08 Equity Listing. Reorganized Legacy Reserves shall be constituted as a C-
corporation after the Effective Date unless otherwise determined by the Required Backstop
Parties, with prior notice to and in consultation with the Debtors. The Required Backstop Parties,
with prior notice to and in consultation with the Debtors, shall determine the equity listing and
reporting status of Reorganized Legacy Reserves upon emergence (including, without limitation,
whether Reorganized Legacy Reserves will be listed over-the-counter, listed on a national

                                                42
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1155 of 1298



exchange or will emerge as a private company), and the Debtors and Reorganized Legacy
Reserves shall use their best efforts to effectuate such determination on the Effective Date or as
soon as possible thereafter. Unless otherwise directed by the Required Backstop Parties, the
Debtors agree that the Company will remain a public reporting company with the SEC during the
pendency of the Chapter 11 Proceedings.

        Section 6.09 Registration Rights Agreement. The Plan will provide that (i) from and
after the Closing Date the Backstop Parties shall be entitled to certain registration rights pursuant
to a registration rights agreement, in form and substance acceptable to the Company and the
Required Backstop Parties (the “Registration Rights Agreement”). A form of the Registration
Rights Agreement shall be filed with the Bankruptcy Court as part of the Plan Supplement.

        Section 6.10 Form D and Blue Sky. The Company shall timely file a Form D with the
SEC with respect to both the New Common Stock issued hereunder, in connection with the
Rights Offering and any shares of New Common Stock that may be issued in satisfaction of the
Backstop Fee as provided herein, in each case to the extent required under Regulation D of the
Securities Act, and the Company shall provide, upon request, a copy thereof to each Backstop
Party. The Company shall, on or before the Closing Date and assuming that the representations
and warranties of the Backstop Parties in this Agreement are true and correct in all material
respects, take such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify for sale or issuance to the Backstop Parties the New
Common Stock issued hereunder and any shares of New Common Stock that may be issued in
satisfaction of the Backstop Fee as provided herein under applicable securities and “blue sky”
Laws of the states of the United States (or to obtain an exemption from such qualification) and
any applicable foreign jurisdictions, and shall provide evidence of any such action so taken to the
Backstop Parties on or prior to the Closing Date. The Company shall timely make all filings and
reports relating to the offer and sale of the New Common Stock issued hereunder and any shares
of New Common Stock that may be issued in satisfaction of the Backstop Fee as provided herein
required under applicable securities and “blue sky” Laws of the states of the United States
following the Closing Date. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 6.10.

        Section 6.11 No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D promulgated under the Securities Act) will, directly or through
any agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with the sale of the New
Common Stock, the Rights Offering Shares, the Rights Offering and this Agreement in a manner
that would require registration of the New Common Stock to be issued by the Company on the
Effective Date under the Securities Act.

        Section 6.12 DTC Eligibility. Unless otherwise requested by the Required Backstop
Parties, the Company shall use reasonable best efforts to promptly make, when applicable from
time to time after the Closing, all Unlegended Shares eligible for deposit with The Depository
Trust Company.

     Section 6.13 Use of Proceeds. The Debtors will apply the proceeds from the sale of the
New Common Stock for the purposes identified in the Disclosure Statement and the Plan.
                                                 43
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1156 of 1298



        Section 6.14 Share Legend. New Common Stock issued hereunder acquired by the
Backstop Parties (including any Related Fund) hereunder shall be represented by uncertificated
shares, and such shares shall be subject to a restrictive notation (the “Legend”) in the stock
ledger or other appropriate records maintained by the Company or agent substantially similar to
the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY
ISSUED ON [DATE OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
OTHER APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION
THEREUNDER.”

The Legend (for restrictive notation) set forth above shall be removed from the records at any
time after the restrictions described in such Legend cease to be applicable. The Company may
reasonably request such opinions, certificates or other evidence that such restrictions no longer
apply.

        Section 6.15 Tax Treatment. The Company and each of the Backstop Parties hereby
agrees to treat the rights and obligations arising under this Agreement, including the Backstop
Fee, for U.S. federal income tax purposes as an option to sell property issued by each Backstop
Party to the Company in consideration for the Backstop Fee.

                                        ARTICLE 7
                       CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

        Section 7.01 Conditions to the Obligation of the Backstop Parties. The obligations of
each Backstop Party to consummate the transactions contemplated hereby shall be subject to
(unless waived in accordance with Section 7.02) the satisfaction of the following conditions:

      (a)    BCA Approval Order. The Bankruptcy Court shall have entered the BCA
Approval Order, such order shall be in full force and effect, and not subject to a stay.

       (b)      RSA. The RSA shall have been executed and delivered by the Company and shall
remain in full force and effect.

        (c)      BCA Consummation Approval Order. The Bankruptcy Court shall have entered
the BCA Consummation Approval Order (which may be the Confirmation Order), such order
shall be in full force and effect, and not subject to a stay.

       (d)     Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order, such order shall be in full force and effect, and not subject to a stay.

       (e)     Plan. The Company and all of the other Debtors shall have complied, in all
material respects, with the terms of the Plan that are to be performed by the Company and the
other Debtors on or prior to the Effective Date and the conditions to the occurrence of the

                                                44
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1157 of 1298



Effective Date set forth in the Plan shall have been satisfied or, with the prior written consent of
the Required Backstop Parties, waived in accordance with the terms thereof and the Plan.

       (f)      Rights Offering. The Rights Offering shall have been conducted, in all material
respects, in accordance with the Rights Offering Procedures Order and this Agreement, and the
Rights Offering Expiration Time shall have occurred.

       (g)     Noteholder Backstop Commitment. The Debtors shall have received, or shall
receive substantially concurrently with the Closing, no less than $66,500,000 in aggregate cash
proceeds from the Noteholder Backstop Commitment Agreement.

        (h)     Registration Rights Agreement. The Registration Rights Agreement shall have
been executed and delivered by the Company and shall otherwise have become effective with
respect to the Backstop Parties and the other parties thereto.

       (i)     Expense Reimbursement. The Debtors shall have paid (or such amounts shall be
paid concurrently with the Closing) all Expense Reimbursement accrued through the Closing
Date pursuant to Section 3.03.

        (j)    Antitrust Approvals. All terminations or expirations of waiting periods imposed
by any Governmental Entity necessary for the consummation of the transactions contemplated by
this Agreement, including under the HSR Act and any other Antitrust Laws, shall have occurred
and all other notifications, consents, authorizations and approvals required to be made or
obtained from any Governmental Entity under any Antitrust Law shall have been made or
obtained for the transactions contemplated by this Agreement.

        (k)    No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation of the Plan or
the transactions contemplated by this Agreement.

        (l)      Representations and Warranties.

                (i)      The representations and warranties of the Debtors contained in Sections
        4.04, 4.06(ii), and 4.29 shall be true and correct in all material respects at and as of the
        Closing Date after giving effect to the Plan with the same effect as if made on and as of
        the Closing Date after giving effect to the Plan (other than representations and warranties
        that by their terms address matters only as of another specified time, which shall be true
        and correct only as of such time).

                (ii)    The other representations and warranties of the Debtors contained in this
        Agreement shall be true and correct (disregarding all materiality or Material Adverse
        Effect qualifiers) at and as of the Closing Date after giving effect to the Plan with the
        same effect as if made on and as of the Closing Date (other than representations and
        warranties that by their terms address matters only as of another specified time, which
        shall be true and correct only as of such time), except where the failure to be true and
        correct has not had and would not reasonably be expected to have, individually or in the
        aggregate, a Material Adverse Effect.

                                                 45
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1158 of 1298



       (m)      Covenants. The Debtors shall have performed and complied, in all material
respects, with all of their respective covenants and agreements contained in this Agreement that
contemplate, by their terms, performance or compliance prior to the Closing Date.

        (n)   Officer’s Certificate. The Backstop Parties shall have received on and as of the
Closing Date a certificate of the chief executive officer or chief financial officer of the Company
confirming that the conditions set forth in Section 7.01(k) and Section 7.01(l) have been
satisfied.

        (o)     Material Adverse Change. (i) From the date hereof to the Closing Date, there
shall not have occurred, and there shall not exist, any Event that has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect and (ii) the
Backstop Parties shall have received on and as of the Closing Date a certificate of the chief
executive officer or chief financial officer of the Company confirming the same; provided that
the condition in this Section 7.01(n) shall be deemed satisfied unless the Required Backstop
Parties deliver a notice to the Company on or prior to the Closing Date stating that such
condition has not been satisfied.

       (p)    Funding Notice. The Backstop Parties shall have received the Funding Notice in
accordance with the terms of this Agreement.

        Section 7.02 Waiver of Conditions to Obligation of Backstop Parties. All or any of the
conditions set forth in Section 7.01 may only be waived in whole or in part with respect to all
Backstop Parties by a written instrument executed by the Required Backstop Parties in their sole
discretion and if so waived, all Backstop Parties shall be bound by such waiver; provided that
notwithstanding the foregoing, the Required Backstop Parties desiring to waive all or any of the
conditions set forth in Section 7.01 (such Required Backstop Parties, the “Waiving Backstop
Parties”) may require any other Backstop Parties that are not willing to waive the applicable
conditions (the “Non- Waiving Backstop Parties”), and such Non-Waiving Backstop Parties
shall upon written request by the Waiving Backstop Parties be so required, to transfer and assign
to the Waiving Backstop Parties all of the Non-Waiving Backstop Parties’ Backstop
Commitment in accordance with the Waiving Backstop Parties’ pro rata share (based on the
aggregate Backstop Commitments of the Waiving Backstop Parties) of the Non- Waiving
Backstop Parties’ Backstop Commitment or as otherwise reasonably agreed upon by such
Waiving Backstop Parties.

       Section 7.03 Conditions to the Obligation of the Company. The obligation of the
Company and the other Debtors to consummate the transactions contemplated hereby with any
Backstop Party is subject to (unless waived by the Company) the satisfaction of each of the
following conditions:

       (a)     Disclosure Statement Order. The Bankruptcy Court shall have entered the
Disclosure Statement Order, such order shall be in full force and effect, and not subject to a stay.

      (b)    BCA Approval Order. The Bankruptcy Court shall have entered the BCA
Approval Order, and such order shall be a Final Order.


                                                 46
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1159 of 1298



        (c)     BCA Consummation Approval Order. The Bankruptcy Court shall have entered
the BCA Consummation Approval Order (which may be the Confirmation Order), and such
order shall be a Final Order.

       (d)    Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order, and such order shall be a Final Order.

        (e)      Conditions to the Plan. The conditions to the occurrence of the Effective Date as
set forth in the Plan and in the Confirmation Order shall have been satisfied or waived in
accordance with the terms thereof and the Plan.

        (f)    Antitrust Approvals. All terminations or expirations of waiting periods imposed
by any Governmental Entity necessary for the consummation of the transactions contemplated by
this Agreement, including under the HSR Act and any other Antitrust Laws, shall have occurred
and all other notifications, consents, authorizations and approvals required to be made or
obtained from any Governmental Entity under any Antitrust Law shall have been made or
obtained for the transactions contemplated by this Agreement.

        (g)    No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation of the Plan or
the transactions contemplated by this Agreement.

        (h)     Representations and Warranties. The representations and warranties of each
Backstop Party contained in this Agreement shall be true and correct in all material respects at
and as of the Closing Date with the same effect as if made on and as of the Closing Date (except
for such representations and warranties made as of a specified date, which shall be true and
correct in all material respects only as of the specified date).

        (i)     Covenants. The applicable Backstop Party shall have performed and complied, in
all material respects, with all of its covenants and agreements contained in this Agreement and in
any other document delivered pursuant to this Agreement.

        (j)    RSA. The RSA shall have been executed and delivered and shall remain in full
force and effect.

                                     ARTICLE 8
                         INDEMNIFICATION AND CONTRIBUTION

        Section 8.01 Indemnification Obligations. The Company and the other Debtors (the
“Indemnifying Parties” and each an “Indemnifying Party”) shall, jointly and severally,
indemnify and hold harmless each Backstop Party, its Affiliates, shareholders, members, partners
and other equity holders, general partners, managers and its and their respective Representatives,
agents and controlling persons (each, an “Indemnified Person”) from and against any and all
losses, claims, damages, liabilities and costs and expenses (other than Taxes of the Backstop
Parties except to the extent otherwise provided for in this Agreement, including the last sentence
of Section 2.05(c)) (collectively, “Losses”) that any such Indemnified Person may incur or to
which any such Indemnified Person may become subject arising out of or in connection with this
Agreement, the RSA, the Plan and the transactions contemplated hereby and thereby, including
                                                 47
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1160 of 1298



the Backstop Commitments, the Rights Offering, the Backstop Commitment Agreement, the
payment of the Backstop Fee or the use of the proceeds hereunder, from the Rights Offering, or,
subject to Section 8.06, any breach by the Debtors of any representation, warranty, covenant,
obligation or other provision of this Agreement, or any claim, challenge, litigation, investigation
or proceeding relating to any of the foregoing, regardless of whether any Indemnified Person is a
party thereto, whether or not such proceedings are brought by the Company, the other Debtors,
their respective equity holders, Affiliates, creditors or any other Person, and reimburse each
Indemnified Person upon demand for reasonable and documented (subject to redaction to
preserve attorney client and work product privileges) legal or other third-party expenses incurred
in connection with investigating, preparing to defend or defending, or providing evidence in or
preparing to serve or serving as a witness with respect to, any lawsuit, investigation, claim or
other proceeding relating to any of the foregoing (including in connection with the enforcement
of the indemnification obligations set forth herein), irrespective of whether or not the
transactions contemplated by this Agreement or the Plan are consummated or whether or not this
Agreement is terminated; provided that the foregoing indemnity will not, as to any Indemnified
Person, apply to Losses (a) as to a Defaulting Backstop Party and its Related Parties, caused by a
Backstop Party Default by such Backstop Party, (b) to the extent they are found by a final, non-
appealable judgment of a court of competent jurisdiction to arise from the fraud, willful
misconduct or gross negligence of such Indemnified Person, (c) a material breach of the
representations and warranties made by such Indemnified Person in this Agreement, or (d) a
material breach by such Indemnified Person of its obligations under this Agreement.

         Section 8.02 Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation, investigation or
proceeding (an “Indemnified Claim”), such Indemnified Person will, if a claim is to be made
hereunder against the Indemnifying Party in respect thereof, notify the Indemnifying Party in
writing of the commencement thereof; provided that (i) the omission to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability that it may have
hereunder except to the extent it has been materially prejudiced by such failure and (ii) the
omission to so notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability that it may have to such Indemnified Person otherwise than on account of this Article 8.
In case any such Indemnified Claims are brought against any Indemnified Person and it notifies
the Indemnifying Party of the commencement thereof, the Indemnifying Party will be entitled to
participate therein, and, to the extent that it may elect by written notice delivered to such
Indemnified Person, to assume the defense thereof or participation therein, with counsel
reasonably acceptable to such Indemnified Person; provided that if the parties (including any
impleaded parties) to any such Indemnified Claims include both such Indemnified Person and
the Indemnifying Party and based on advice of such Indemnified Person’s counsel there are legal
defenses available to such Indemnified Person that are different from or additional to those
available to the Indemnifying Party, such Indemnified Person shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in the defense of such
Indemnified Claims. Upon receipt of notice from the Indemnifying Party to such Indemnified
Person of its election to so assume the defense of such Indemnified Claims with counsel
reasonably acceptable to the Indemnified Person, the Indemnifying Party shall not be liable to
such Indemnified Person for expenses incurred by such Indemnified Person in connection with
the defense thereof (other than reasonable costs of investigation) unless (A) such Indemnified
Person shall have employed separate counsel (in addition to any local counsel) in connection
                                                   48
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1161 of 1298



with the assertion of legal defenses in accordance with the proviso to the immediately preceding
sentence (it being understood that the Indemnifying Party shall not be liable for the expenses of
more than one separate counsel representing the Indemnified Persons who are parties to such
Indemnified Claims (in addition to any local counsel in each jurisdiction in which local counsel
is required as well as in the case of any perceived or actual conflict, appropriate conflict counsel)
and all such expenses shall be reimbursed as they occur), (B) the Indemnifying Party shall not
have employed counsel reasonably acceptable to such Indemnified Person to represent such
Indemnified Person within a reasonable time after notice of commencement of the Indemnified
Claims, (C) the Indemnifying Party shall have failed or is failing to defend such claim, and is
provided written notice of such failure by the Indemnified Person and such failure is not
reasonably cured within ten (10) Business Days of receipt of such notice, or (D) the
Indemnifying Party shall have authorized in writing the employment of counsel for such
Indemnified Person. Notwithstanding anything herein to the contrary, the Company and its
Subsidiaries shall have sole control over any Tax controversy or Tax audit of the Company or its
Subsidiaries and shall be permitted to settle any liability for Taxes of the Company and its
Subsidiaries after due consultation with the Required Backstop Parties.

         Section 8.03 Settlement of Indemnified Claims. The Indemnifying Party shall not be
liable for any settlement of any Indemnified Claims effected without its written consent (which
consent shall not be unreasonably withheld). If any settlement of any Indemnified Claims is
consummated with the written consent of the Indemnifying Party or if there is a final judgment
for the plaintiff in any such Indemnified Claims, the Indemnifying Party agrees to indemnify and
hold harmless each Indemnified Person from and against any and all Losses by reason of such
settlement or judgment to the extent such Losses are otherwise subject to indemnification by the
Indemnifying Party hereunder in accordance with, and subject to the limitations of, the
provisions of this Article 8. Notwithstanding anything in this Article 8 to the contrary, if at any
time an Indemnified Person shall have requested the Indemnifying Party to reimburse such
Indemnified Person for legal or other expenses in connection with investigating, responding to or
defending any Indemnified Claims as contemplated by this Article 8, the Indemnifying Party
shall be liable for any settlement of any Indemnified Claims effected without its written consent
if (i) such settlement is entered into more than sixty (60) days after receipt by the Indemnifying
Party of such request for reimbursement and (ii) the Indemnifying Party shall not have
reimbursed such Indemnified Person in accordance with such request prior to the date of such
settlement. The Indemnifying Party shall not, without the prior written consent of an Indemnified
Person (which consent shall not be unreasonably withheld), effect any settlement of any pending
or threatened Indemnified Claims in respect of which indemnity or contribution has been sought
hereunder by such Indemnified Person unless (A) such settlement includes an unconditional
release of such Indemnified Person in form and substance reasonably acceptable to such
Indemnified Person from all liability on the claims that are the subject matter of such
Indemnified Claims and (B) such settlement does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any Indemnified Person.

        Section 8.04 Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from Losses that are
subject to indemnification pursuant to Section 8.01, then the Indemnifying Party shall contribute
to the amount paid or payable by such Indemnified Person as a result of such Loss in such
proportion as is appropriate to reflect not only the relative benefits received by the Indemnifying
                                                  49
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1162 of 1298



Party, on the one hand, and such Indemnified Person, on the other hand, but also the relative
fault of the Indemnifying Party, on the one hand, and such Indemnified Person, on the other
hand, as well as any relevant equitable considerations. It is hereby agreed that the relative
benefits to the Indemnifying Party, on the one hand, and all Indemnified Persons, on the other
hand, shall be deemed to be in the same proportion as (a) the total value received or proposed to
be received by the Company pursuant to the issuance and sale of the New Common Stock
contemplated by this Agreement and the Plan bears to (b) the Backstop Fee paid or proposed to
be paid to the Backstop Parties. The Indemnifying Parties also agree that no Indemnified Person
shall have any liability based on their comparative or contributory negligence or otherwise to the
Indemnifying Parties, any Person asserting claims on behalf of or in right of any of the
Indemnifying Parties, or any other Person in connection with an Indemnified Claim.

       Section 8.05 Treatment of Indemnification Payments. All amounts paid by the
Indemnifying Party to an Indemnified Person under this Article 8 shall, to the extent permitted
by applicable Law, be treated as adjustments to the Purchase Price for all Tax purposes. The
provisions of this Article 8 are an integral part of the transactions contemplated by this
Agreement and without these provisions the Backstop Parties would not have entered into this
Agreement, and the obligations of the Company under this Article 8 shall constitute allowed
administrative expenses of the Debtors’ estate under Sections 503(b) and 507 of the Bankruptcy
Code and are payable without further Order of the Bankruptcy Court, and the Company may
comply with the requirements of this Article 8 without further Order of the Bankruptcy Court.

        Section 8.06 No Survival. All representations, warranties, covenants and agreements
made in this Agreement shall not survive the Closing Date except for covenants and agreements
that by their terms are to be satisfied after the Closing Date, which covenants and agreements
shall survive until satisfied in accordance with their terms. Notwithstanding the foregoing, the
indemnification and other obligations of the Company pursuant to this Article 8 and the other
obligations set forth in Section 9.02 shall survive the Closing Date until the latest date permitted
by applicable Law and, if applicable, be assumed by Reorganized Legacy Reserves and its
Subsidiaries.

                                           ARTICLE 9
                                         TERMINATION

        Section 9.01 Termination Rights. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the Closing Date
(including at any time prior to entry of the Disclosure Statement Order, the BCA Approval
Order, the BCA Consummation Approval Order and the Confirmation Order):

        (a)      by mutual written consent of the Company and the Required Backstop Parties;

        (b)      by the Required Backstop Parties upon a Noteholder Termination;

        (c)    by the Company by written notice to each Backstop Party or by the Required
Backstop Parties by written notice to the Company if any Law or Final Order shall have been
enacted, adopted or issued by any Governmental Entity, that prohibits the implementation of the
Plan or the Rights Offering or the transactions contemplated by this Agreement or the other

                                                 50
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1163 of 1298



Transaction Agreements; provided that the Company or the Required Backstop Parties (as
applicable) shall not be permitted to terminate this Agreement pursuant to this Section 9.01(c) if
the Company or the Required Backstop Parties (as applicable) have not complied in all material
respects with its or their obligations under Sections 6.04 and 6.07 of this Agreement;

        (d)      by the Required Backstop Parties upon written notice to the Company if:

               (i)     any of the BCA Approval Order, the BCA Consummation Approval
        Order, Disclosure Statement Order or the Confirmation Order is reversed, dismissed or
        vacated or is modified or amended after entry in a manner that is not reasonably
        acceptable to the Required Backstop Parties;

                 (ii)   there shall have been a Change of Recommendation;

                (iii) the Company or the other Debtors shall have breached any representation,
        warranty, covenant or other agreement made by the Company or the other Debtors in this
        Agreement or any such representation and warranty shall have become inaccurate after
        the date of this Agreement, and such breach or inaccuracy would, individually or in the
        aggregate, result in a failure of a condition set forth in Section 7.01(k), or Section 7.01(l),
        if continuing on the Closing Date, being satisfied and such breach or inaccuracy is not
        cured by the Company or the other Debtors by the earlier of (A) the tenth (10th) Business
        Day after the giving of notice thereof to the Company by any Backstop Party and (B) the
        Business Day prior to the Outside Date; provided that the Backstop Parties shall not have
        the right to terminate this Agreement pursuant to this Section 9.01(d)(iii) if they are then
        in breach of any representation, warranty, covenant or other agreement hereunder that
        would result in the failure of any condition set forth in Section 7.03 being satisfied;

                 (iv)   the RSA has been terminated in accordance with its terms; or

                (v)    any of the Chapter 11 Proceedings shall have been dismissed or converted
        to a case under chapter 7 of the Bankruptcy Code, or the Bankruptcy Court has entered an
        Order in any of the Chapter 11 Proceedings appointing an examiner or trustee with
        expanded powers to oversee or operate the Debtors in the Chapter 11 Proceedings;

       (e)     by the Required Backstop Parties (other than a Defaulting Backstop Party) if the
Closing Date has not occurred by 11:59 p.m., New York City time on December 11, 2019 (the
“Outside Date”); provided that the Required Backstop Parties shall not be permitted to terminate
this Agreement pursuant to this Section 9.01(e) if the failure of the Closing to occur prior to the
Outside Date is the result of a breach of this Agreement by the Required Backstop Parties;
provided further that upon the occurrence of a Backstop Party Default, the Outside Date shall be
extended in accordance with Section 2.03(a); or

        (f)      by the Company upon written notice to each Backstop Party if:

                (i)    subject to the right of the Backstop Parties to arrange a Backstop Party
        Replacement in accordance with Section 2.03(a) with respect to a Backstop Party
        Default, any Backstop Party shall have breached any representation, warranty, covenant
        or other agreement made by such Backstop Party in this Agreement or any such
                                                  51
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1164 of 1298



        representation and warranty shall have become inaccurate after the date of this
        Agreement, and such breach or inaccuracy would, individually or in the aggregate, result
        in a failure of a condition set forth in Section 7.03(h) or Section 7.03(i), if continuing on
        the Closing Date, being satisfied and such breach or inaccuracy is not cured by such
        Backstop Party by the earlier of (1) the tenth (10th) Business Day after the giving of
        notice thereof to such Backstop Party by the Company and (2) the Business Day prior to
        the Outside Date; provided that the Company shall not have the right to terminate this
        Agreement pursuant to this Section 9.01(f) if it is then in breach of any representation,
        warranty, covenant or other agreement hereunder that would result in the failure of any
        condition set forth in Section 7.01 being satisfied;

               (ii)    the Company or any of its Subsidiaries enters into any Alternate
        Transaction Agreement, the Bankruptcy Court approves or authorizes an Alternate
        Transaction at the request of the Company or any of its Subsidiaries or any Affiliate of
        the Company files a motion to approve any actual Alternate Transaction (or any public
        announcement of the foregoing); provided that the Company may only terminate this
        Agreement pursuant to this Section 9.01(f)(ii) if the Company has not breached in any
        material respect any of its obligations under Section 6.06;

                (iii) if the Closing Date has not occurred by the Outside Date; provided that the
        Company shall not be permitted to terminate this Agreement pursuant to this Section
        9.01(f)(iii) if the failure of the Closing to occur prior to the Outside Date is the result of a
        breach of this Agreement by the Company; provided further that upon the occurrence of a
        Backstop Party Default, the Outside Date shall be extended in accordance with Section
        2.03(a);

                 (iv)   the RSA has been terminated in accordance with its terms; or

                (v)      any of the BCA Approval Order, the BCA Consummation Approval Order
        or the Confirmation Order is reversed, dismissed or vacated or is modified or amended
        after entry in a manner that is not reasonably acceptable to the Debtors.

        Section 9.02 Effect of Termination. Upon termination of this Agreement pursuant to
this Article 9, this Agreement shall forthwith become void and of no force or effect and there
shall be no further obligations or liabilities on the part of the Debtors or the Backstop Parties;
provided that (i) the obligations of the Debtors to pay the Expense Reimbursement pursuant to
Article 3 and to satisfy their indemnification obligations pursuant to Article 8 shall survive the
termination of this Agreement indefinitely and shall remain in full force and effect, (ii) the
provisions set forth in this Section 9.02 and Article 10 shall survive the termination of this
Agreement in accordance with their terms and (iii) nothing in this Section 9.02 shall relieve any
Party from liability for any breach of this Agreement prior to any termination of this Agreement.

                                         ARTICLE 10
                                     GENERAL PROVISIONS

      Section 10.01 Notices. All notices and other communications in connection with this
Agreement shall be in writing and shall be deemed given if delivered personally, sent via

                                                  52
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1165 of 1298



electronic facsimile or e-mail, mailed by registered or certified mail (return receipt requested) or
delivered by an express courier to the Parties, and shall be deemed effective when received, at
the following addresses (or at such other address for a Party as may be specified by like notice):

        (a)      If to the Company:

        Legacy Reserves Inc.
        303 W. Wall Street, Suite 1800
        Midland, Texas 79701
        Attention: Bert Ferrara
        Email: bferrara@legacyreserves.com

        with a copy (which shall not constitute notice) to:

        Sidley Austin LLP
        1000 Louisiana Street, Suite 5900
        Houston, TX 77002
        Attention: George J. Vlahakos; Duston K. McFaul; Bojan Guzina
        Email: gvlahakos@sidley.com; dmcfaul@sidley.com;
        bguzina@sidley.com

        If to a Backstop Party:

       To the address set forth on such Backstop Party’s signature page with a copy (which shall
not constitute notice) to:

        Latham & Watkins LLP
        885 Third Avenue
        New York, NY 10022-4834
        Attention: Jonathan Rod
        E-mail: Jonathan.Rod@lw.com


or such other address as may have been furnished by a Party to each of the other Parties by
notice given in accordance with the requirements set forth above.

Any notice given by personal delivery, mail, facsimile, e-mail or courier shall be effective when
received.

        Section 10.02 Assignment; Third Party Beneficiaries. Neither this Agreement nor any of
the rights, interests or obligations under this Agreement shall be assigned by any Party (whether
by operation of Law or otherwise) without the prior written consent of the Company (such
consent shall not be unreasonably withheld or conditioned) and the Backstop Parties, other than
an assignment by a Backstop Party expressly permitted by Section 2.03, 2.06, 7.02 or 10.07 and
any purported assignment in violation of this Section 10.2 shall be void ab initio and of no force
or effect. Except as expressly provided in Article 8 with respect to the Indemnified Persons, this
Agreement (including the documents and instruments referred to in this Agreement) is not

                                                 53
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1166 of 1298



intended to and does not confer upon any Person other than the Parties any rights or remedies
under this Agreement.

        Section 10.03 Prior Negotiations; Entire Agreement.

        (a)     This Agreement (including the agreements attached as Exhibits to and the
documents and instruments referred to in this Agreement) constitutes the entire agreement of the
Parties and supersedes all prior agreements, arrangements or understandings, whether written or
oral, among the Parties with respect to the subject matter of this Agreement, except that the
Parties hereto acknowledge that any Backstop Party Confidentiality Agreements heretofore
executed will continue in full force and effect.

       (b)     Notwithstanding anything to the contrary in the Plan (including any amendments,
supplements or modifications thereto) or the Confirmation Order (and any amendments,
supplements or modifications thereto) or an affirmative vote to accept the Plan submitted by any
Backstop Party, nothing contained in the Plan (including any amendments, supplements or
modifications thereto) or Confirmation Order (including any amendments, supplements or
modifications thereto) shall alter, amend or modify the rights of the Backstop Parties under this
Agreement unless such alteration, amendment or modification has been made in accordance with
Section 10.07.

     Section 10.04 Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH (A) THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD FOR ANY CONFLICTS OF LAW PRINCIPLES THAT
WOULD APPLY TO THE LAWS OF ANY OTHER JURISDICTION, AND (B) TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE. THE PARTIES CONSENT AND
AGREE THAT ANY ACTION TO ENFORCE THIS AGREEMENT OR ANY DISPUTE,
WHETHER SUCH DISPUTES ARISE IN LAW OR EQUITY, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND
DOCUMENTS CONTEMPLATED HEREBY SHALL BE BROUGHT EXCLUSIVELY IN
THE BANKRUPTCY COURT (OR, SOLELY TO THE EXTENT THE BANKRUPTCY
COURT DECLINES JURISDICTION OVER SUCH ACTION OR DISPUTE, IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
OR ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY). THE PARTIES
CONSENT TO AND AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
BANKRUPTCY COURT. EACH OF THE PARTIES HEREBY WAIVES AND AGREES
NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY CLAIM THAT (I) SUCH PARTY IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF THE BANKRUPTCY COURT, (II) SUCH PARTY
OR SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY
THE BANKRUPTCY COURT OR (III) ANY LITIGATION OR OTHER PROCEEDING
COMMENCED IN THE BANKRUPTCY COURT IS BROUGHT IN AN INCONVENIENT
FORUM. THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER
PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING TO AN
ADDRESS PROVIDED IN WRITING BY THE RECIPIENT OF SUCH MAILING, OR IN
SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND

                                               54
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1167 of 1298



SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO
SERVICE ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

     Section 10.05 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT, OR PROCEEDING
BROUGHT TO RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS
AGREEMENT, WHETHER IN CONTRACT, TORT OR OTHERWISE.

         Section 10.06 Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and will become
effective when counterparts have been signed by each of the Parties and delivered to each other
Party (including via facsimile or other electronic transmission), it being understood that each
Party need not sign the same counterpart. Any facsimile or electronic signature shall be treated
in all respects as having the same effect as having an original signature.

        Section 10.07 Waivers and Amendments; Rights Cumulative. This Agreement may be
amended, restated, modified, or changed only by a written instrument signed by the Debtors and
the Required Backstop Parties (other than a Defaulting Backstop Party); provided that each
Backstop Party’s prior written consent shall be required for any amendment that would have the
effect of: (i) modifying such Backstop Party’s Backstop Commitment Percentage, (ii) increasing
the Per Share Price to be paid in respect of the New Common Stock , (iii) changing the terms of
or conditions to the payment of the Backstop Fee; (iv) changing any termination rights as set
forth in Article 9, (v) changing any provision of this Section 10.07, (vi) changing any provision
of the definition of “Required Backstop Parties” or (vii) otherwise disproportionately or
materially adversely affecting such Backstop Party. The terms and conditions of this Agreement
(other than the conditions set forth in Sections 7.01 and 7.03, the waiver of which shall be
governed solely by Article 7) may be waived (x) by the Debtors only by a written instrument
executed by the Company and (y) by the Required Backstop Parties only by a written instrument
executed by all of the Required Backstop Parties.

        Notwithstanding anything to the contrary contained in this Agreement, the Backstop
Parties may agree, among themselves, to reallocate their Backstop Commitment Percentages,
without any consent or approval of any other Party; provided, however, for the avoidance of
doubt any such agreement among the Backstop Parties shall require the prior written consent or
approval of all Backstop Parties affected by such reallocation. No delay on the part of any Party
in exercising any right, power or privilege pursuant to this Agreement will operate as a waiver
thereof, nor will any waiver on the part of any Party of any right, power or privilege pursuant to
this Agreement, nor will any single or partial exercise of any right, power or privilege pursuant
to this Agreement, preclude any other or further exercise thereof or the exercise of any other
right, power or privilege pursuant to this Agreement. Except as otherwise provided in this
Agreement, the rights and remedies provided pursuant to this Agreement are cumulative and are
not exclusive of any rights or remedies which any Party otherwise may have at law or in equity.

       Section 10.08 Headings. The headings in this Agreement are for reference purposes only
and will not in any way affect the meaning or interpretation of this Agreement.



                                                55
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1168 of 1298



        Section 10.09 Specific Performance. The Parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with the terms hereof
and that the Parties shall be entitled to an injunction or injunctions, plus attorneys’ fees and costs
related to such relief, without the necessity of posting a bond to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity. Unless otherwise
expressly stated in this Agreement, no right or remedy described or provided in this Agreement
is intended to be exclusive or to preclude a Party from pursuing other rights and remedies to the
extent available under this Agreement, at law or in equity.

        Section 10.10 Damages. Notwithstanding anything to the contrary in this Agreement,
none of the Parties (other than a Defaulting Backstop Party) will be liable for, and none of the
Parties shall claim or seek to recover, any punitive, special, indirect or consequential damages or
damages for lost profits from a Party other than a Defaulting Backstop Party.

        Section 10.11 No Reliance. No Backstop Party or any of its Related Parties shall have
any duties or obligations to the other Backstop Parties in respect of this Agreement, the Plan or
the transactions contemplated hereby or thereby, except those expressly set forth herein. Without
limiting the generality of the foregoing, (a) no Backstop Party or any of its Related Parties shall
be subject to any fiduciary or other implied duties to the other Backstop Parties, (b) no Backstop
Party or any of its Related Parties shall have any duty to take any discretionary action or exercise
any discretionary powers on behalf of any other Backstop Party, (c) (i) no Backstop Party or any
of its Related Parties shall have any duty to the other Backstop Parties to obtain, through the
exercise of diligence or otherwise, to investigate, confirm, or disclose to the other Backstop
Parties any information relating to the Company or any of its Subsidiaries that may have been
communicated to or obtained by such Backstop Party or any of its Affiliates in any capacity and
(ii) no Backstop Party may rely, and confirms that it has not relied, on any due diligence
investigation that any other Backstop Party or any Person acting on behalf of such other
Backstop Party may have conducted with respect to the Company or any of its Affiliates or any
of their respective securities and (d) each Backstop Party acknowledges that no other Backstop
Party is acting as a placement agent, initial purchaser, underwriter, broker or finder with respect
to the New Common Stock or Backstop Commitment Percentage of its Backstop Commitment.

        Section 10.12 Publicity. At all times prior to the Closing Date or the earlier termination
of this Agreement in accordance with its terms, the Company and the Backstop Parties shall
consult with each other prior to issuing any press releases (and provide each other a reasonable
opportunity to review and comment upon such release) or otherwise making public
announcements with respect to the transactions contemplated by this Agreement. No Party shall
issue any such press release or make any such public statement prior to such consultation, except
to the extent the disclosing Party determines it is required to do so by applicable Law, in which
case such Party shall use commercially reasonable efforts to consult with the other Party (or
Parties) before issuing any such release or making any such public statement.

        Section 10.13 Settlement Discussions. This Agreement and the transactions contemplated
herein are part of a proposed settlement of a dispute between the Parties. Nothing herein shall be
deemed an admission of any kind. Pursuant to Federal Rule of Evidence 408 and any applicable
state rules of evidence, this Agreement and all negotiations relating thereto shall not be
                                                 56
US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1169 of 1298



admissible into evidence in any proceeding, except to the extent filed with, or disclosed to, the
Bankruptcy Court in connection with the Chapter 11 Proceedings (other than a proceeding to
approve or enforce the terms of this Agreement). The Parties agree that any valuations of the
Company’s or other Debtor’s assets or estates, whether implied or otherwise, arising from this
Agreement shall not be binding for any other purpose, including determining recoveries under
the Plan, and that this Agreement does not limit the Parties’ rights regarding valuation.

        Section 10.14 No Recourse. Notwithstanding anything that may be expressed or implied
in this Agreement, and notwithstanding the fact that certain of the Parties may be partnerships or
limited liability companies, each Party covenants, agrees and acknowledges that no recourse
under this Agreement or any documents or instruments delivered in connection with this
Agreement shall be had against any Party’s Affiliates or any of the respective Related Parties of
such Party or of the Affiliates of such Party (in each case other than the Parties to this Agreement
and each of their respective successors and permitted assignees under this Agreement), whether
by the enforcement of any assessment or by any legal or equitable proceeding, or by virtue of
any applicable Law, it being expressly agreed and acknowledged that no personal liability
whatsoever shall attach to, be imposed on or otherwise be incurred by any of such Related
Parties, as such, for any obligation or liability of any Party under this Agreement or any
documents or instruments delivered in connection herewith for any claim based on, in respect of
or by reason of such obligations or liabilities or their creation; provided, however, nothing in this
Section 10.14 shall relieve or otherwise limit the liability of any Party hereto or any of their
respective successors or permitted assigns for any breach or violation of its obligations under this
Agreement or such other documents or instruments. For the avoidance of doubt, none of the
Parties will have any recourse, be entitled to commence any proceeding or make any claim under
this Agreement or in connection with the transactions contemplated hereby except against any of
the Parties or their respective successors and permitted assigns, as applicable.

        Section 10.15 Severability. In the event that any one or more of the provisions
contained in this Agreement is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every other respect and
of the remaining provisions contained herein will not be in any way impaired thereby, it being
intended that all of the rights and privileges of the parties hereto will be enforceable to the fullest
extent permitted by law.

                                      [Signature Pages Follow]




                                                  57
US-DOCS\107368235.47
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1170 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1171 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1172 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1173 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1174 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1175 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1176 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1177 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1178 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1179 of 1298
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1180 of 1298



                                                                    Schedule 1

                        Backstop Commitment Percentages



              Backstop Party                  Backstop Commitment Percentage
 GSO ENERGY SELECT OPPORTUNITIES FUND                     36.37%
                AIV-3 LP
       GSO ENERGY PARTNERS-A LP                           6.40%
       GSO ENERGY PARTNERS-B LP                           2.44%
       GSO ENERGY PARTNERS-C LP                           3.29%
      GSO ENERGY PARTNERS-C II LP                         3.12%
       GSO ENERGY PARTNERS-D LP                           4.88%
      GSO PALMETTO OPPORTUNISTIC                          4.04%
        INVESTMENT PARTNERS LP
           GSO CSF III AIV-3 LP                           38.93%
           GSO ADGM I LGCY LP                              0.53%




US-DOCS\107368235.47
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1181 of 1298



                                                                                       Exhibit A

                                  Form of Joinder Agreement

       Reference is made to the Sponsor Backstop Commitment Agreement, dated as of June
13, 2019 (as amended from time to time, the “Agreement”) among Legacy Reserves Inc. and the
Backstop Parties party thereto. Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Agreement.

        The undersigned hereby confirms that all of the representations and warranties in Article
5 of the Agreement are accurate and agrees to be bound by all of the obligations of the Backstop
Parties set forth in the Agreement as if it were an original party thereto.

        Sections 10.04 and 10.05 of the Agreement are hereby incorporated herein as if set forth
herein in their entirety.

       IN WITNESS WHEREOF, the undersigned has caused this joinder agreement to be duly
executed and delivered as of [DATE].



                                            []


                                            By:



                                            By:
                                                  Name:
                                                  Title:




US-DOCS\107368235.47
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1182 of 1298



                                Exhibit G-2

                  Noteholder Backstop Commitment Agreement
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1183 of 1298
                                                          EXECUTION VERSION




               NOTEHOLDER BACKSTOP COMMITMENT AGREEMENT AMONG

                           LEGACY RESERVES INC. AND

                       THE BACKSTOP PARTIES PARTY HERETO

                              Dated as of June 13, 2019




#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1184 of 1298



                                       TABLE OF CONTENTS

                                                                                                                            Page

                                                  Article 1
                                                DEFINITIONS

          Section 1.01   Definitions ...............................................................................................6
          Section 1.02   Additional Defined Terms .....................................................................15
          Section 1.03   Construction ..........................................................................................16

                                           Article 2
                                    BACKSTOP COMMITMENT

          Section 2.01   The Rights Offering ...............................................................................17
          Section 2.02   The Backstop Commitment....................................................................17
          Section 2.03   Backstop Party Default .........................................................................18
          Section 2.04   Backstop Escrow Account Funding ......................................................19
          Section 2.05   Closing ..................................................................................................19
          Section 2.06   Designation and Assignment Rights .....................................................20

                                      Article 3
                     BACKSTOP FEE AND EXPENSE REIMBURSEMENT

          Section 3.01   Fees Payable by the Company ..............................................................21
          Section 3.02   Payment of Fees ....................................................................................21
          Section 3.03   Expense Reimbursement........................................................................22

                                    Article 4
                REPRESENTATIONS AND WARRANTIES OF THE COMPANY

          Section 4.01   Organization and Qualification ............................................................22
          Section 4.02   Corporate Power and Authority ...........................................................23
          Section 4.03   Execution and Delivery; Enforceability ................................................23
          Section 4.04   Authorized and Issued Capital Stock ....................................................24
          Section 4.05   [Reserved] .............................................................................................24
          Section 4.06   No Conflict ............................................................................................24
          Section 4.07   Consents and Approvals........................................................................25
          Section 4.08   Arm’s Length .........................................................................................25
          Section 4.09   Financial Statements .............................................................................25
          Section 4.10   Disclosure Statement and Company SEC Documents ..........................26
          Section 4.11   No Undisclosed Material Liabilities .....................................................26
          Section 4.12   Absence of Certain Changes .................................................................27
          Section 4.13   No Violation; Compliance with Laws ...................................................27
          Section 4.14   Legal Proceedings .................................................................................27
          Section 4.15   Labor Relations .....................................................................................27

                                                           i


#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1185 of 1298



          Section 4.16    Intellectual Property .............................................................................28
          Section 4.17    Title to Real and Personal Property .....................................................28
          Section 4.18    No Undisclosed Relationships ..............................................................29
          Section 4.19    Licenses and Permits ............................................................................29
          Section 4.20    Environmental .......................................................................................29
          Section 4.21    Tax Matters ...........................................................................................30
          Section 4.22    Company Plans .....................................................................................32
          Section 4.23    Internal Control Over Financial Reporting ..........................................33
          Section 4.24    Disclosure Controls and Procedures ....................................................33
          Section 4.25    Material Contracts ................................................................................34
          Section 4.26    No Unlawful Payments..........................................................................34
          Section 4.27    Compliance with Money Laundering Laws ..........................................34
          Section 4.28    Compliance with Sanctions Laws .........................................................34
          Section 4.29    No Broker’s Fees...................................................................................35
          Section 4.30    No Registration Rights ..........................................................................35
          Section 4.31    [Reserved] .............................................................................................35
          Section 4.32    Insurance ...............................................................................................35
          Section 4.33    Disclosure Schedule, Disclosure Statement and Company SEC
                          Document References ............................................................................35
          Section 4.34    Investment Company Act .......................................................................35
          Section 4.35    Alternate Transactions ..........................................................................36
          Section 4.36    Oil and Gas. ..........................................................................................36
          Section 4.37    Exemption from Registration ................................................................36
          Section 4.38    No General Solicitation ........................................................................36

                                      Article 5
               REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES

          Section 5.01    Incorporation. .......................................................................................37
          Section 5.02    Corporate Power and Authority ...........................................................37
          Section 5.03    Execution and Delivery .........................................................................37
          Section 5.04    No Conflict ............................................................................................37
          Section 5.05    Consents and Approvals........................................................................37
          Section 5.06    No Registration .....................................................................................38
          Section 5.07    Purchasing Intent ..................................................................................38
          Section 5.08    Sophistication; Investigation.................................................................38
          Section 5.09    No Broker’s Fees...................................................................................38
          Section 5.10    No Legal Proceedings ...........................................................................38
          Section 5.11    Sufficiency of Funds ..............................................................................38

                                            Article 6
                                     ADDITIONAL COVENANTS

          Section 6.01    BCA Approval Order; BCA Consummation Approval Order ...............38
          Section 6.02    Confirmation Order; Plan and Disclosure Statement ..........................39
          Section 6.03    Conduct of Business ..............................................................................39
                                                 ii


#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1186 of 1298



          Section 6.04    Antitrust Approval .................................................................................41
          Section 6.05    Financial Information ...........................................................................42
          Section 6.06    Alternate Transactions ..........................................................................42
          Section 6.07    Reasonable Best Efforts ........................................................................43
          Section 6.08    Equity Listing ........................................................................................43
          Section 6.09    Registration Rights Agreement .............................................................44
          Section 6.10    Form D and Blue Sky ............................................................................44
          Section 6.11    No Integration .......................................................................................44
          Section 6.12    DTC Eligibility ......................................................................................44
          Section 6.13    Use of Proceeds.....................................................................................45
          Section 6.14    Share Legend .........................................................................................45
          Section 6.15    Tax Treatment .......................................................................................45

                                      Article 7
                   CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

          Section 7.01    Conditions to the Obligation of the Backstop Parties...........................45
          Section 7.02    Waiver of Conditions to Obligation of Backstop Parties ......................47
          Section 7.03    Conditions to the Obligation of the Company ......................................47

                                       Article 8
                          INDEMNIFICATION AND CONTRIBUTION

          Section 8.01    Indemnification Obligations .................................................................48
          Section 8.02    Indemnification Procedure....................................................................49
          Section 8.03    Settlement of Indemnified Claims..........................................................50
          Section 8.04    Contribution ..........................................................................................50
          Section 8.05    Treatment of Indemnification Payments ...............................................51
          Section 8.06    No Survival ............................................................................................51

                                                   Article 9
                                                TERMINATION

          Section 9.01    Termination Rights ................................................................................51
          Section 9.02    Effect of Termination. ...........................................................................53

                                             Article 10
                                        GENERAL PROVISIONS

          Section 10.01   Notices ...................................................................................................54
          Section 10.02   Assignment; Third Party Beneficiaries .................................................54
          Section 10.03   Prior Negotiations; Entire Agreement ..................................................55
          Section 10.04   Governing Law; Venue .........................................................................55
          Section 10.05   Waiver of Jury Trial ..............................................................................56
          Section 10.06   Counterparts .........................................................................................56
          Section 10.07   Waivers and Amendments; Rights Cumulative .....................................56

                                                           iii


#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1187 of 1298



          Section 10.08   Headings ...............................................................................................57
          Section 10.09   Specific Performance ............................................................................57
          Section 10.10   Damages ................................................................................................57
          Section 10.11   No Reliance ...........................................................................................57
          Section 10.12   Publicity ................................................................................................57
          Section 10.13   Settlement Discussions ..........................................................................58
          Section 10.14   No Recourse ..........................................................................................58
          Section 10.15   Severability............................................................................................58


SCHEDULES AND EXHIBITS

Schedule 1       Noteholder Backstop Commitment Percentages


Exhibit A        Form of Joinder Agreement




                                                           iv


#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1188 of 1298



               NOTEHOLDER BACKSTOP COMMITMENT AGREEMENT

         This NOTEHOLDER BACKSTOP COMMITMENT AGREEMENT (including exhibits
and schedules attached hereto and incorporated herein, this “Agreement”), dated as of June 13,
2019, is made by and among Legacy Reserves Inc., a Delaware corporation (as a debtor in
possession and a reorganized debtor, as applicable, the “Company” or “Legacy”) on behalf of
itself and the other Debtors, on the one hand, and each of the Backstop Parties set forth on
Schedule 1 hereto (each referred to herein, individually, as a “Backstop Party” and, collectively,
as the “Backstop Parties”), on the other hand. The Company and each Backstop Party is
referred to herein, individually, as a “Party” and, collectively, as the “Parties.” Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in the term sheet
attached to the RSA (as defined below) as Exhibit A (as the same may be amended, modified or
supplemented, the “Restructuring Term Sheet”).

                                          RECITALS

       WHEREAS the Debtors, certain other subsidiaries of the Company, the Backstop Parties
and certain other parties are party to that certain Restructuring Support and Lock-Up Agreement,
dated as of June 13, 2019 (as may be amended, modified, or supplemented from time to time, in
accordance with its terms, the “RSA”), which contemplates, among other things, (a)
consummation of the Plan and (b) entry by the Debtors and the Backstop Parties into this
Agreement;

       WHEREAS, the Company and certain of its debtor affiliates (each, individually, a
“Debtor” and, collectively, the “Debtors”) each intend to commence jointly administered
proceedings (the “Chapter 11 Proceedings”) under Title 11 of the United States Code, 11
U.S.C. §§ 101-1532, as may be amended from time to time (the “Bankruptcy Code”), in the
United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”);

        WHEREAS, the Debtors intend to seek entry of one or more orders of the Bankruptcy
Court, in each case, in form and substance acceptable to the Company and the Required
Supporting Creditors (x) confirming the Plan pursuant to Section 1129 of the Bankruptcy Code
(the “Confirmation Order”) and (y) authorizing the consummation of the transactions
contemplated hereby (which order is expected to take the form of, and be incorporated into, the
Confirmation Order (the “BCA Consummation Approval Order”));

       WHEREAS, subject to the terms and conditions contained in this Agreement, each
Backstop Party has agreed to purchase, severally and not jointly, its Backstop Commitment
Percentage of the Unsubscribed Shares, if any.

        NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, the receipt and sufficiency of which
are hereby acknowledged, each of the Parties hereby agrees as follows:




#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1189 of 1298



                                           ARTICLE 1
                                          DEFINITIONS

        Section 1.01 Definitions. Except as otherwise expressly provided in this Agreement, or
unless the context otherwise requires, whenever used in this Agreement (including any Exhibits
and Schedules hereto), the following terms shall have the respective meanings specified therefor
below:

        “Affiliate” means, with respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, such Person as of the date on which,
or at any time during the period for which, the determination of affiliation is being made
(including any Related Funds of such Person); provided that, for purposes of this Agreement, no
Backstop Party shall be deemed an Affiliate of the Company or any of its Subsidiaries. For
purposes of this definition, the term “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any Person, means
the possession, directly or indirectly, of the power to direct or cause the direction of the
management policies of such Person, whether through the ownership of voting securities, by
Contract or otherwise.

         “Alternate Transaction” means any transaction or series of related transactions with a
third party (other than the Company and its Subsidiaries) with respect to a reorganization,
restructuring, merger, consolidation, share exchange, rights offering, financing, equity
investment, business combination, recapitalization or similar transaction (including the sale of all
or substantially all of the assets of the Company and its Subsidiaries other than in the ordinary
course of business) involving the Company or any other Debtors that is inconsistent with the
Rights Offering, the Backstop Commitment, this Agreement or the Plan.

        “Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys general of the several
states of the United States and any other Governmental Entity having jurisdiction pursuant to the
Antitrust Laws and “Antitrust Authority” means any one of them.

        “Antitrust Laws” mean the Sherman Act, as amended, the Clayton Act, as amended, the
HSR Act, the Federal Trade Commission Act, and any other Law governing agreements in
restraint of trade, monopolization, pre-merger notification, the lessening of competition through
merger or acquisition or anti-competitive conduct, and any foreign investment Laws.

       “Available Shares” means the Unsubscribed Shares that any Backstop Party fails to
purchase as a result of a Backstop Party Default by such Backstop Party.

        “Backstop Commitment Percentage” means, with respect to any Backstop Party, the
percentage set forth opposite such Backstop Party’s name under the column titled “Backstop
Commitment Percentage” on Schedule 1 (as it may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement).

       “Backstop Party Confidentiality Agreement” means any confidentiality agreement
entered into between the Company and any Backstop Party.

                                                 6
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1190 of 1298



       “Backstop Party Default” means the failure by any Backstop Party to deliver and pay
the aggregate Purchase Price for such Backstop Party’s Backstop Commitment Percentage of any
Unsubscribed Shares by the Funding Deadline in accordance with Section 2.04(b).

        “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the local
rules and general orders of the Bankruptcy Court, as in effect on the Petition Date, together with
all amendments and modifications thereto subsequently made applicable to Chapter 11
Proceedings.

       “BCA Approval Order” means an order of the Bankruptcy Court in form and substance
reasonably acceptable to the Debtors and the Required Backstop Parties approving of the
Company’s entry into and assumption of this Agreement and providing for the Backstop Fee
hereunder to the extent applicable, to constitute administrative expenses of the Company’s
bankruptcy estates.

       “BCA Approval Obligations” means the obligations of the Company under Articles 3, 6
and 8 hereof and the Backstop Parties’ right to terminate this Agreement pursuant to, and in
accordance with, Article 9.

          “Board” means the board of directors of the Company.

       “Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).

        “Certificate of Incorporation” means the certificate of incorporation of Reorganized
Legacy Reserves, to be filed with Secretary of State of the State of Delaware on or about the
Effective Date.

        “Change of Recommendation” means (i) the Company or the Board or any committee
thereof shall have withdrawn, qualified or modified, in a manner inconsistent with the
obligations of the Company under this Agreement, its approval or recommendation of this
Agreement, the Rights Offering, the Backstop Commitment or the Plan or the transactions
contemplated hereby or thereby or (ii) the Company or the Board or any committee thereof shall
have approved or recommended, or resolved to approve or recommend (including by filing any
pleading or document with the Bankruptcy Court seeking Bankruptcy Court approval of) any
Alternate Transaction or Alternate Transaction Agreement.

      “Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and the rulings issued thereunder.

       “Collective Bargaining Agreements” means any and all written agreements,
memoranda of understanding, contracts, letters, side letters and contractual obligations of any
kind, nature and description, that have been entered into between, or that involve or apply to, any
employer and any Employee Representative.

     “Company Balance Sheet” means the unaudited consolidated balance sheets of the
Company and its Subsidiaries as of March 31, 2019.


                                                 7
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1191 of 1298



     “Company Disclosure Schedule” means the disclosure schedules delivered by the
Company to the Backstop Parties on the date of this Agreement.

        “Company Plans” means each “employee benefit plan” within the meaning of Section
3(3) of ERISA and all other compensation and benefits plans, policies, programs, arrangements
or payroll practices, and each other stock purchase, stock option, restricted stock, severance,
retention, employment, consulting, change-of-control, collective bargaining, bonus, incentive,
deferred compensation, employee loan, retirement, fringe benefit and other benefit plan,
agreement, program, policy, commitment or other arrangement, whether or not subject to ERISA
(including any related funding mechanism now in effect or required in the future), whether
formal or informal, oral or written, in each case, that is sponsored, maintained, contributed or
required to be contributed to by the Company or any of its Subsidiaries, or under which the
Company or any of its Subsidiaries has any current or potential liability.

       “Company SEC Documents” means all of the reports, schedules, forms, statements and
other documents (including exhibits and other information incorporated therein) filed with the
SEC by the Company since December 31, 2018.

      “Contract” means any agreement, contract or instrument, including any loan, note, bond,
mortgage, indenture, guarantee, deed of trust, license, franchise, commitment, lease, franchise
agreement, letter of intent, memorandum of understanding or other obligation, and any
amendments thereto, whether written or oral, but excluding any Company Plan.

       “Defaulting Backstop Party” means, at any time, any Backstop Party that caused a
Backstop Party Default that is continuing at such time.

          “DIP Lenders” has the meaning assigned thereto in the Restructuring Term Sheet.

          “DIP Credit Agreement” has the meaning assigned thereto in the Restructuring Term
Sheet.

          “Disclosure Statement” has the meaning assigned thereto in the Restructuring Term
Sheet.

      “Disclosure Statement Order” has the meaning assigned thereto in the Restructuring
Term Sheet.

          “Effective Date” has the meaning assigned thereto in the Restructuring Term Sheet.

        “Emergence Credit Facilities” means the DIP Facility and, if entered into, the Exit
Facility.

       “Emergence Credit Facilities Agreements” means the DIP Credit Agreement, and, if
entered into, the Exit Facility Loan Agreement.

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.


                                                 8
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1192 of 1298



         “Event” means any event, development, occurrence, circumstance, effect, condition,
result, state of facts or change.

       “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC thereunder.

          “Exit Facility” has the meaning assigned thereto in the Restructuring Term Sheet.

       “Exit Facility Agent” means the administrative agent under the Exit Facility appointed
pursuant to the terms of the Exit Facility Loan Agreement.

          “Exit Facility Lenders” means the lenders under the Exit Facility.

      “Exit Facility Loan Agreement” has the meaning assigned thereto in the Restructuring
Term Sheet.

          “Final Order” has the meaning assigned thereto in the Restructuring Term Sheet.

        “Governmental Entity” means any U.S. or non-U.S. federal, state, municipal, local,
judicial, administrative, legislative or regulatory agency, department, commission, court, or
tribunal of competent jurisdiction (including any branch, department or official thereof).

      “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

        “Intellectual Property” means all U.S. or foreign intellectual or industrial property or
proprietary rights, including any: (i) trademarks, service marks, trade dress, domain names,
social media identifiers, corporate and trade names, logos and all other indicia of source or
origin, together with all associated goodwill, (ii) patents, inventions, invention disclosures,
technology, know-how, processes and methods, (iii) copyrights and copyrighted works,
(including software, applications, source and object code, databases and compilations, online,
advertising and promotional materials, mobile and social media content and documentation), (iv)
trade secrets and confidential or proprietary information or content, and (v) all registrations,
applications, renewals, re- issues, continuations, continuations-in-part, divisions, extensions, re-
examinations and foreign counterparts of any of the foregoing.

          “Interest” has the meaning assigned thereto in the Restructuring Term Sheet.

          “IRS” means the United States Internal Revenue Service.

       “Knowledge of the Company” means the actual knowledge, without any additional
inquiry, of the chief executive officer, chief financial officer or general counsel of the Company.

       “Law” means any law (statutory or common), statute, regulation, rule, code or ordinance
enacted, adopted, issued or promulgated by any Governmental Entity.

        “Lien” means any lease, lien, adverse claim, charge, option, right of first refusal,
servitude, security interest, mortgage, pledge, deed of trust, easement, encumbrance, restriction

                                                  9
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1193 of 1298



on transfer, conditional sale or other title retention agreement, defect in title, lien or judicial lien
as defined in sections 101(36) and (37) of the Bankruptcy Code or other restrictions of a similar
kind.

       “Management Incentive Plan” has the meaning assigned thereto in the RSA and
Restructuring Term Sheet.

        “Material Adverse Effect” means any Event that has had or would reasonably be
expected to have a material adverse effect on (i) the business, assets, liabilities, finances,
properties, results of operations, or condition (financial or otherwise) of the Company and its
Subsidiaries, in each case taken as a whole, excluding any effect resulting from those events
typically resulting from the filing of, or emergence from, Chapter 11 Proceedings or the
announcement thereof; or (ii) the ability of the Company and its Subsidiaries to perform their
obligations under, or to consummate the transactions contemplated by, this Agreement, in each
case with respect to clauses (i) and (ii) above except to the extent such Event results from, arises
out of, or is attributable to, the following (either alone or in combination) (A) any change in
global, national or regional political conditions (including acts of terrorism or war) or in the
general business, market, financial or economic conditions affecting the industries, regions and
markets in which the Company and its Subsidiaries operate; (B) any changes in applicable Law
or GAAP, or in the interpretation or enforcement thereof; (C) the execution, announcement or
performance of this Agreement, the Plan, the RSA, the Registration Rights Agreement, or the
transactions contemplated hereby or thereby (and the departure of any officers of the Company
as a result of the foregoing); (D) changes in the market price or trading volume of the claims or
equity or debt securities of the Company or any of its Subsidiaries (but not the underlying facts
giving rise to such changes unless such facts are otherwise excluded pursuant to the clauses
contained in this definition); (E) the filing or pendency of the Chapter 11 Proceedings or actions
taken in connection with the Chapter 11 Proceedings that are directed by the Bankruptcy Court
and made in compliance with the Bankruptcy Code; or (F) national emergencies or natural
disasters; provided, that the exceptions set forth in clauses (A), (B) and (F) shall not apply to the
extent that such Event is materially and disproportionately adverse to the Company and its
Subsidiaries, taken as a whole, as compared to other companies in the industries in which the
Company and its Subsidiaries operate.

        “Material Entity” means the Company and any Subsidiary of the Company that is a
“significant subsidiary” as defined in Rule 1-02(w) of Regulation S-X.

        “Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated biphenyls, urea-
formaldehyde insulation, asbestos, pollutants, contaminants, radioactive substances, and any
other substances of any kind, that are regulated pursuant to or could give rise to liability under
any Environmental Law.

          “New Common Stock” has the meaning assigned thereto in the Restructuring Term
Sheet.

      “New Organizational Documents” means the organizational documents of the
Reorganized Debtors, including, without limitation, the Certificate of Incorporation and

                                                   10
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1194 of 1298



Reorganized Legacy Reserves’ bylaws, a stockholders’ agreement to be entered into by and
among Reorganized Legacy Reserves and certain stockholders of the Company and a registration
rights agreement to be entered into by Reorganized Legacy, in each case, in form and substance
reasonably acceptable to the Debtors and the Required Backstop Parties.

          “Noteholders” has the meaning assigned thereto in the Restructuring Term Sheet.

          “Notes Claims” has the meaning assigned thereto in the Restructuring Term Sheet.

        “Oil and Gas Leases” means those leases, subleases, licenses, concessions and other
agreements, as amended, modified or restated, pursuant to which the Company or one of its
Subsidiaries holds a leasehold or subleasehold estate in, or is granted the right to use or occupy,
any land, buildings, structures, improvements, fixtures or other interest in real property, pipelines
or processing plants used in the Company’s or its Subsidiaries’ business, which is related to the
oil and gas industry.

      “Order” means any judgment, order, award, injunction, writ, permit, license or decree of
any Governmental Entity or arbitrator of applicable jurisdiction.

       “Owned Real Property” means all real property and interests in real property owned, in
whole or in part, directly or indirectly by the Company and its Subsidiaries, together with all
buildings, fixtures and improvements now or subsequently located thereon, and all
appurtenances thereto; provided that Owned Real Property shall not include Oil and Gas Leases.

       “Per Share Price” means an amount that shall be determined in accordance with the
Restructuring Term Sheet.

         “Permitted Liens” means (i) Liens for Taxes that (A) are not due and payable or (B) are
being contested in good faith by appropriate proceedings and for which adequate reserves have
been made with respect thereto; (ii) mechanics liens and similar liens for labor, materials or
supplies provided with respect to any Owned Real Property, Oil and Gas Leases or personal
property incurred in the ordinary course of business consistent with past practice and as
otherwise not prohibited under this Agreement, for amounts that do not materially detract from
the value of, or materially impair the use of, any of the Owned Real Property or personal
property of the Company or any of its Subsidiaries; (iii) zoning, building codes and other land
use Laws regulating the use or occupancy of any Owned Real Property or the activities
conducted thereon that are imposed by any Governmental Entity having jurisdiction over such
real property; provided that no such zoning, building codes and other land use Laws prohibit the
use or occupancy of such Owned Real Property; (iv) easements, covenants, conditions,
restrictions and other similar matters affecting title to any Owned Real Property or Oil and Gas
Leases and other title defects that do not or would not materially impair the use or occupancy of
such real property or the operation of the Company’s or any of its Subsidiaries’ business; (v)
contractual Liens which arise in the ordinary course of business under joint operating agreements
and other agreements which are usual and customary in the oil and gas industry, and which do
not materially detract from the value of, or materially impair the use of, any of the Oil and Gas
Leases; (vi) from and after the occurrence of the Effective Date, Liens granted in connection


                                                 11
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1195 of 1298



with the Emergence Credit Facilities; and (vii) Liens that, pursuant to the Confirmation Order,
will not survive beyond the Effective Date.

        “Person” means an individual, firm, corporation (including any non-profit corporation),
partnership, limited liability company, joint venture, associate, trust, Governmental Entity or
other entity or organization.

          “Petition Date” means the date on which the Bankruptcy Cases are commenced.

       “Plan” means the Plan of Reorganization of Legacy Reserves Inc., et al., pursuant to
Chapter 11 of the Bankruptcy Code, as may be amended altered, amended, modified, or
supplemented from time to time.

        “Plan Sponsor” means certain funds managed or advised by GSO Capital Partners LP
and its affiliates.

          “Plan Supplement” has the meaning assigned thereto in the Restructuring Term Sheet.

        “Post-Effective Date Business” means the businesses, assets and properties of the
Company and its Subsidiaries, taken as a whole, as of the Effective Date after giving effect to the
transactions contemplated by the Plan, as described in the Disclosure Statement.

       “Purchase Price” means an amount equal to the product of the Unsubscribed Shares to
be purchased by the applicable Backstop Parties and the Per Share Price.

       “Real Property Leases” means those leases, subleases, licenses, concessions and other
agreements, as amended, modified or restated, pursuant to which the Company or one of its
Subsidiaries holds a leasehold or subleasehold estate in, or is granted the right to use or occupy,
any land, buildings, structures, improvements, fixtures or other interest in real property used in
the Company’s or its Subsidiaries’ business; provided that Real Property Leases shall not include
Oil and Gas Leases.

        “Reallocation Percentage” means, with respect to any Backstop Party, the percentage
set forth opposite such Backstop Party’s name under the column titled “Reallocation Percentage”
on Schedule 1 (as it may be amended, supplemented or otherwise modified from time to time in
accordance with this Agreement).

        “Related Fund” means with respect to any Person, an Affiliate or any fund, account or
investment vehicle that is controlled, managed, advised or sub-advised by such Person, an
Affiliate or the same investment manager, advisor or sub-advisor as such Person or an Affiliate
of such investment manager, advisor or sub-advisor.

        “Related Party” means, with respect to any Person, (i) any former, current or future
director, officer, agent, Representative, Affiliate, employee, general or limited partner, member,
manager or stockholder of such Person and (ii) any former, current or future director, officer,
agent, Representative, Affiliate, employee, general or limited partner, member, manager or
stockholder of any of the foregoing, in each case solely in their respective capacity as such.


                                                12
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1196 of 1298



      “Reorganized Legacy Reserves” has the meaning assigned thereto in the Restructuring
Term Sheet.

       “Representatives” means, with respect to any Person, such Person’s directors, officers,
managers, employees, agents, investment bankers, attorneys, accountants, advisors and other
representatives.

        “Required Backstop Parties” means the Backstop Parties (other than any Defaulting
Backstop Parties) holding at least fifty-one percent (51.0%) of the aggregate Backstop
Commitment Percentages held by all of the Backstop Parties (excluding any Defaulting Backstop
Parties); provided that for purposes of this definition, each such Backstop Party shall be deemed
to hold the Backstop Commitment Percentages held by such Backstop Party’s Related Funds.

      “Required Supporting Creditors” has the meaning assigned thereto in the Restructuring
Term Sheet.

          “Restructuring Term Sheet” has the meaning assigned thereto in the preamble.

      “Restructuring Transactions” has the meaning assigned thereto in the Restructuring
Term Sheet.

          “Rights Offering Amount” means an amount equal to $66,500,000.

        “Rights Offering” means the rights offering that may be conducted by the Company on
the terms reflected in the Restructuring Term Sheet pursuant to the Rights Offering Procedures.

        “Rights Offering Expiration Time” means the time and the date on which the rights
offering subscription form must be duly delivered to the Rights Offering Subscription Agent in
accordance with the Rights Offering Procedures, together with the applicable purchase price
therefore.

       “Rights Offering Participants” means those Persons who duly subscribe for Rights
Offering Shares in accordance with the Rights Offering Procedures.

         “Rights Offering Procedures” means the procedures with respect to the Rights Offering
that are approved by the Bankruptcy Court pursuant to the Disclosure Statement Order and shall
be in form and substance reasonably acceptable to the Debtors and the Required Backstop
Parties.

        “Rights Offering Shares” means the shares of New Common Stock that may be offered
in the Rights Offering pursuant to the terms of the Rights Offering Procedures.

      “Rights Offering Subscription Agent” means the agent described in the Rights Offering
Procedures.

          “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

          “SEC” means the U.S. Securities and Exchange Commission.

                                               13
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1197 of 1298



          “Securities Act” means the Securities Act of 1933, as amended.

        “Sponsor Backstop Parties” means GSO Capital Partners LP and its affiliates that are
parties to the Sponsor Backstop Commitment Agreement.

        “Sponsor Backstop Commitment Agreement” means that certain Backstop
Commitment Agreement dated as of June 13, 2019 among Legacy Reserves Inc. and GSO
Capital Partners LP and its affiliates that are parties thereto.

       “Subscription Rights” means the subscription rights distributed pursuant to the Rights
Offering, if any, in accordance with the Rights Offering Procedures.

        “Subsidiary” means, with respect to any Person, any corporation, partnership, joint
venture or other legal entity as to which such Person (either alone or through or together with
any other subsidiary or Affiliate), (i) owns, directly or indirectly, more than fifty percent (50%)
of the stock or other equity interests, (ii) has the power to elect a majority of the board of
directors or similar governing body or (iii) has the power to direct, or otherwise control, the
business and policies thereof.

        “Takeover Statute” means any restrictions contained in any “fair price,” “moratorium,”
“control share acquisition,” “business combination” or other similar anti-takeover statute or
regulation.

        “Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement, other
examination by any Governmental Entity, proceeding, appeal of a proceeding or litigation
relating to Taxes, whether administrative or judicial, including proceedings relating to competent
authority determinations.

         “Taxes” means all taxes, assessments, duties, levies or other mandatory governmental
charges paid to a Governmental Entity, including all federal, state, local, foreign and other
income, franchise, profits, gross receipts, capital gains, capital stock, transfer, property, sales,
use, value-added, occupation, excise, severance, windfall profits, stamp, payroll, social security,
withholding and other taxes, assessments, duties, levies or other mandatory governmental
charges of any kind whatsoever paid to a Governmental Entity (whether payable directly or by
withholding and whether or not requiring the filing of a Tax Return), all estimated taxes,
deficiency assessments, additions to tax, penalties and interest thereon and shall include any
liability for such amounts as a result of being a member of a combined, consolidated, unitary or
affiliated group.

        “Transfer” means directly or indirectly (including through derivatives, options, swaps,
pledges, forward sales or other transactions in which any Person receives the right to own or
acquire any current or future direct or indirect beneficial, economic or legal interest) sell,
transfer, assign, pledge, hypothecate, participate, donate or otherwise encumber or dispose of.

       “Unlegended Shares” means any shares of New Common Stock acquired by the
Backstop Parties and their respective Affiliates and Related Funds pursuant to this Agreement
and the Plan, including all shares issued to the Backstop Parties and their respective Affiliates in
connection with the Rights Offering, that do not require, or are no longer subject to, the Legend.
                                                 14
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1198 of 1298



       “Unsubscribed Shares” means the Rights Offering Shares that have not been duly
purchased by Rights Offering Participants in accordance with the Rights Offering Procedures
and Plan.

       Section 1.02 Additional Defined Terms. In addition to the terms defined in Section 1.01,
additional defined terms used herein shall have the respective meanings assigned thereto in the
Sections indicated in the table below.

Defined Term                                                       Section
Agreement                                                          Preamble
Applicable Consent                                                 Section 4.07
Backstop Commitment                                                Section 2.02
Backstop Escrow Account                                            Section 2.04(a)
Backstop Fee                                                       Section 3.01
Backstop Party                                                     Preamble
Backstop Party Replacement                                         Section 2.03(a)
Backstop Party Replacement Period                                  Section 2.03(a)
Bankruptcy Code                                                    Recitals
Bankruptcy Court                                                   Recitals
BCA Consummation Approval Order                                    Recitals
Chapter 11 Proceedings                                             Recitals
Closing                                                            Section 2.05(a)
Closing Date                                                       Section 2.05(a)
Company                                                            Preamble
Confirmation Order                                                 Recitals
Debtor                                                             Recitals
Employee Representatives                                           Section 4.15(a)
Environmental Laws                                                 Section 4.20(a)
Environmental Permits                                              Section 4.20(c)
Escrow Agreement                                                   Section 2.04(b)
Expense Reimbursement                                              Section 3.03(a)
Filing Party                                                       Section 6.04(b)
Financial Reports                                                  Section 6.05(a)
Financial Statements                                               Section 4.09
Funding Amount                                                     Section 2.04(a)
Funding Deadline                                                   Section 2.04(a)
Funding Notice                                                     Section 2.04(a)
GAAP                                                               Section 4.09
Indemnified Claim                                                  Section 8.02
Indemnified Person                                                 Section 8.01
Indemnifying Party                                                 Section 8.01
Joinder Agreement                                                  Section 2.06(b)
Joint Filing Party                                                 Section 6.04(c)
Legal Proceedings                                                  Section 4.14
Legend                                                             Section 6.13
Losses                                                             Section 8.01
Material Contract                                                  Section 4.25(a)
                                              15
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1199 of 1298



Money Laundering Laws                                                  Section 4.27
Multiemployer Plan                                                     Section 4.22(b)
New Purchaser                                                          Section 2.06(c)
Non-Waiving Backstop Parties                                           Section 7.02
Outside Date                                                           Section 9.01(e)
Party                                                                  Preamble
Permitted Backstop Commitment Transferee                               Section 2.06(c)
Petition Date                                                          Recitals
Registration Rights Agreement                                          Section 6.09
Replacing Backstop Parties                                             Section 2.03(a)
Restructuring Term Sheet                                               Recitals
RSA                                                                    Recitals
Sponsor Participation Amount                                           Section 2.02(b)
Tax Returns                                                            Section 4.21(a)
Transaction Agreements                                                 Section 4.02(a)
U.S. Benefit Plans                                                     Section 4.22(a)
Waiving Backstop Parties                                               Section 7.02

          Section 1.03   Construction. In this Agreement, unless the context otherwise requires:

        (a)     references to Articles, Sections, Exhibits and Schedules are references to the
articles and sections or subsections of, and the exhibits and schedules attached to, this
Agreement;

        (b)    the descriptive headings of the Articles and Sections of this Agreement are
inserted for convenience only, do not constitute a part of this Agreement and shall not affect in
any way the meaning or interpretation of this Agreement;

       (c)      references in this Agreement to “writing” or comparable expressions include a
reference to a written document transmitted by means of electronic mail in portable document
format (.pdf), facsimile transmission or comparable means of communication;

       (d)    words expressed in the singular number shall include the plural and vice versa;
words expressed in the masculine shall include the feminine and neuter gender and vice versa;

       (e)    the words “hereof,” “herein,” “hereto” and “hereunder,” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole, including all
Exhibits and Schedules attached to this Agreement, and not to any provision of this Agreement;

       (f)    the term this “Agreement” shall be construed as a reference to this Agreement as
the same may have been, or may from time to time be, amended, modified, varied, novated or
supplemented;

        (g)   “include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words;

          (h)    references to “day” or “days” are to calendar days;

                                                 16
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1200 of 1298



          (i)   references to “the date hereof” means as of the date of this Agreement;

       (j)     unless otherwise specified, references to a statute means such statute as amended
from time to time and includes any successor legislation thereto and any rules or regulations
promulgated thereunder in effect from time to time; and

          (k)   references to “dollars” or “$” are to United States of America dollars.

                                        ARTICLE 2
                                  BACKSTOP COMMITMENT

       Section 2.01 The Rights Offering. On and subject to the terms and conditions hereof,
including entry of the BCA Approval Order, and the BCA Consummation Approval Order by the
Bankruptcy Court, the Company shall conduct the Rights Offering pursuant to and in accordance
with the Rights Offering Procedures, this Agreement and the Plan. Upon request from the
Required Backstop Parties from time to time prior to the Rights Offering Expiration Time (and
any permitted extensions thereto), the Company shall notify, or cause the Rights Offering
Subscription Agent to notify, the Backstop Parties of the aggregate number of Subscription
Rights known by the Company or the Rights Offering Subscription Agent to have been exercised
pursuant to the Rights Offering as of the most recent practicable time before such request.

        Section 2.02 The Backstop Commitment. (a) Subject to Section 2.02(b) and Section
2.06, on and subject to the terms and conditions hereof, including entry of the BCA Approval
Order and BCA Consummation Approval Order by the Bankruptcy Court, each Backstop Party
hereby agrees, severally and not jointly, to fully exercise all Subscription Rights that are issued
to it pursuant to the Rights Offering and duly purchase all Rights Offering Shares issuable to it
pursuant to such exercise, in accordance with the Rights Offering Procedures and the Plan;
provided that any Defaulting Backstop Party shall be liable to each non-Defaulting Backstop
Party, the Company and Reorganized Legacy Reserves as a result of any breach of its obligations
hereunder. On and subject to the terms and conditions hereof, including entry of the
Confirmation Order, each Backstop Party agrees, severally and not jointly, to purchase, and
Reorganized Legacy Reserves shall sell to such Backstop Party, on the Closing Date for the
applicable aggregate Per Share Price, the number of Unsubscribed Shares equal to (x) such
Backstop Party’s Backstop Commitment Percentage multiplied by (y) the aggregate number of
Unsubscribed Shares (such obligation to purchase, the “Backstop Commitment”), rounded
among the Backstop Parties solely to avoid fractional shares as the Required Backstop Parties
may determine (provided that in no event shall such rounding reduce the aggregate commitment
of any Backstop Party).

        (b)    The Sponsor Backstop Parties shall receive, and shall commit to exercise,
Subscription Rights for $10,200,000 of Rights Offering Shares in the Rights Offering (the
“Sponsor Participation Amount”), which amount shall be reserved for and allocated to the
Sponsor Backstop Parties and shall not be subject to reduction for any reason for so long as such
Sponsor Backstop Parties continue to hold at least the minimum amount of Notes Claims that
would otherwise entitle them to receive such number of Participation Rights if such rights were
allocated to Noteholders on a pro rata basis by Notes Claims; provided that, to the extent that the
amount of Notes Claims held by the Sponsor Backstop Parties decreases below the minimum
                                                 17
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1201 of 1298



amount of Notes Claims that would entitle the Sponsor Backstop Parties to receive the full
Sponsor Participation Amount, the Sponsor Participation Amount shall be proportionally
reduced by the amount of any such decrease. Notwithstanding anything in this Agreement to the
contrary, the maximum aggregate amount that the Plan Sponsor (together with any permitted
transferee of the Plan Sponsor’s Backstop Commitment that is a Related Fund) shall be permitted
to acquire in respect of the Rights Offering Shares and Unsubscribed Shares cumulatively at the
Per Share Price shall be an amount equal to the Sponsor Participation Amount. To the extent that
the Plan Sponsor (together with any permitted transferee of the Plan Sponsor’s Backstop
Commitment or other rights or obligations under this Agreement) would otherwise be required to
purchase Unsubscribed Shares pursuant to the terms of its Backstop Commitment, then each
other Backstop Party shall be obligated to purchase pursuant to its Backstop Commitment (at the
same Per Share Price), and Reorganized Legacy Reserves shall sell to each such Backstop Party,
the number of Unsubscribed Shares equal to (x) the Unsubscribed Shares which would have
caused the Plan Sponsor (together with any permitted transferee of the Plan Sponsor’s Backstop
Commitment or other rights or obligations under this Agreement) to fund in excess of the
Sponsor Participation Amount in the aggregate multiplied by (y) such Backstop Party’s
Reallocation Percentage, rounded among the Backstop Parties solely to avoid fractional shares as
the Required Backstop Parties may determine.

        Section 2.03 Backstop Party Default. (a) Upon the occurrence of a Backstop Party
Default, the Backstop Parties (other than any Defaulting Backstop Party) shall have the right, but
shall not be obligated to, within five (5) Business Days after receipt of written notice from the
Company to all Backstop Parties of such Backstop Party Default (which notice shall be given
promptly following the occurrence of such Backstop Party Default) (such five (5) Business Day
period, the “Backstop Party Replacement Period”) to make arrangements for one or more of
the Backstop Parties (other than the Defaulting Backstop Party) to purchase all or any portion of
the Available Shares (such purchase, a “Backstop Party Replacement”) on the terms and
subject to the conditions set forth in this Agreement and in such amounts based upon the
applicable Backstop Commitment Percentage of any such Backstop Parties or as may otherwise
be agreed upon by all of the Backstop Parties electing to purchase all or any portion of the
Available Shares (such Backstop Parties, the “Replacing Backstop Parties”). Any such
Available Shares purchased by a Replacing Backstop Party shall be included in the
determination of (x) the Unsubscribed Shares of such Replacing Backstop Party for all purposes
hereunder and (y) the Backstop Commitment Percentage of such Backstop Party for the purposes
of the Backstop Fee. If a Backstop Party Default occurs, the Outside Date shall be delayed only
to the extent necessary to allow for the Backstop Party Replacement to be completed within the
Backstop Party Replacement Period. If a Backstop Party is or becomes a Defaulting Backstop
Party, it shall not be entitled to the Backstop Fee.

       (b)    Nothing in this Agreement shall be deemed to require a Backstop Party to
purchase more than its Backstop Commitment Percentage.

        (c)    For the avoidance of doubt, notwithstanding anything to the contrary set forth in
Section 9.02 but subject to Section 10.10, no provision of this Agreement shall relieve any
Defaulting Backstop Party from liability hereunder in connection with such Defaulting Backstop
Party’s Backstop Party Default. Such Defaulting Backstop Party will be liable to the non-
defaulting Parties for money damages and/or specific performance as set forth in Section 10.09.

                                               18
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1202 of 1298



         Section 2.04 Backstop Escrow Account Funding. (a) Funding Notice. Subject to
Section 2.02(b), at least twelve (12) Business Days before the Funding Deadline (as defined
below), the Company shall deliver to each Backstop Party, or cause the Rights Offering
Subscription Agent to deliver to each Backstop Party, a written notice (the “Funding Notice”) of
(i) the number of Rights Offering Shares elected to be purchased by the Rights Offering
Participants (the “Subscribed Shares”) and the aggregate purchase price therefor; (ii) the
aggregate number of Unsubscribed Shares, if any, and the aggregate Purchase Price therefor; (iii)
the number of Unsubscribed Shares (based upon such Backstop Party’s Backstop Commitment
Percentage) to be issued and sold by the Company to such Backstop Party and the Purchase Price
therefor as well as the Subscribed Shares to be purchased by such Backstop Party and the
purchase price therefore (in aggregate, the “Funding Amount”); (iv) wire instructions for a
segregated escrow account to which such Backstop Party shall deliver the Funding Amount (the
“Backstop Escrow Account”); and (v) an estimate of the deadline for delivery of the Funding
Amount, which deadline shall be no earlier than five (5) Business Days before the expected
Effective Date (the “Funding Deadline”). The Company and the Rights Offering Subscription
Agent shall promptly provide any written backup, information and documentation relating to the
information contained in the Funding Notice as any Backstop Party may reasonably request.

         (b)    Backstop Escrow Account Funding. No later than the Funding Deadline, each
Backstop Party shall deliver and pay its Funding Amount by wire transfer in immediately
available funds in U.S. dollars into the Backstop Escrow Account in satisfaction of such
Backstop Party’s Backstop Commitment. The Backstop Escrow Account shall be established
with an escrow agent reasonably acceptable to the Backstop Parties and the Company pursuant to
an escrow agreement (the “Escrow Agreement”) in form and substance reasonably acceptable to
the Required Backstop Parties and the Company. The funds held in the Backstop Escrow
Account shall be released, and each Backstop Party shall receive from the Backstop Escrow
Account the cash amount actually funded to the Backstop Escrow Account by such Backstop
Party promptly following (i) the termination of this Agreement in accordance with its terms and
(ii) the Outside Date if, by such date, the Closing Date has not occurred.

        Section 2.05 Closing. (a) Subject to Article 7, unless otherwise mutually agreed in
writing between the Company and the Required Backstop Parties, the closing of the Backstop
Commitments (the “Closing”) shall take place via electronic exchange of closing documents and
signature pages on date on which all of the conditions set forth in Article 7 shall have been
satisfied or waived in accordance with this Agreement (other than conditions that by their terms
are to be satisfied at the Closing, but subject to the satisfaction or waiver of such conditions).
The date on which the Closing actually occurs shall be referred to herein as the “Closing Date.”

        (b)     At the Closing, the Company and the Backstop Parties shall deliver a joint written
instruction to the Escrow Agent authorizing the release of the funds held in the Backstop Escrow
Account as set forth and in accordance with the terms of the Escrow Agreement, Section 6.13
and the Plan.

        (c)     At the Closing, issuance of the New Common Stock will be made by the
Company to the account of each Backstop Party (or to such other accounts as any Backstop Party
may designate in accordance with this Agreement) against payment of the aggregate purchase
price therefor of such Backstop Party. The entry of any New Common Stock to be delivered

                                                19
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1203 of 1298



pursuant to this Section 2.05(c) into the account of a Backstop Party (or its designee) pursuant to
the Company’s book entry procedures and delivery to such Backstop Party (or its designee) of an
account statement reflecting the book entry of such New Common Stock shall be deemed
delivery of such New Common Stock for purposes of this Agreement. Notwithstanding anything
to the contrary in this Agreement, all New Common Stock will be delivered with all issue,
stamp, transfer, sales and use, or similar transfer Taxes or duties that are due and payable (if any)
in connection with such delivery duly paid by the Company.

          Section 2.06   Designation and Assignment Rights.

         (a) Each Backstop Party shall have the right to designate by written notice to the
Company no later than two (2) Business Days prior to the Closing Date that some or all of the
New Common Stock that it is obligated to purchase hereunder be issued in the name of, and
delivered to, one or more of its Related Funds upon receipt by the Company of payment therefor
in accordance with the terms hereof, which notice of designation shall (i) be addressed to the
Company and signed by such Backstop Party and each Related Fund, (ii) specify the number of
shares of New Common Stock to be delivered to or issued in the name of such Related Fund and
(iii) contain a confirmation by such Related Fund of the accuracy of the representations set forth
in Article 5 as applied to such Related Fund; provided that no such designation pursuant to this
Section 2.06(a) shall relieve such Backstop Party from its funding obligations under this
Agreement.

        (b)     Each Backstop Party shall have the right to Transfer all or any portion of its
Backstop Commitment to a Related Fund; provided that (i) such Backstop Party and Related
Fund agree in a writing addressed to the Company that such Related Fund shall purchase such
portion of such Backstop Party’s Backstop Commitment; (ii) each Backstop Party confirms in
writing its good faith belief that all of the representations and warranties in Article 5 are accurate
with respect to such Related Fund; and (iii) such Related Fund executes a joinder agreement
substantially in the form attached hereto as Exhibit A (the “Joinder Agreement”) and delivers
an executed copy thereof to the Company; provided that no such Transfer pursuant to this
Section 2.06(b) shall relieve such Backstop Party from its funding obligations under this
Agreement if such Related Fund fails to fund hereunder.

        (c)     Each Backstop Party shall have the right to Transfer to any Person that is not an
existing Backstop Party or Related Fund (each of the Persons to whom a Transfer is made, a
“New Purchaser”) either (i) all or any portion of its Backstop Commitment; provided that (A)
such Transfer shall have been consented to by the Required Backstop Parties and the Company
(in each case, such consent shall not be unreasonably withheld or conditioned and shall be
deemed to have been given after two (2) Business Days following notification in writing to the
Company of a proposed Transfer by such Backstop Party), and (B) such New Purchaser executes
a Joinder Agreement and delivers an executed copy thereof to the Company (any Related Fund
party as described in Section 2.06(b) and/or New Purchaser as described in this Section 2.06(c)(i)
that executes and delivers such Joinder Agreement shall be referred to as a “Permitted Backstop
Commitment Transferee”) or (ii) all or any portion of its obligation to fund the purchase of the
Unsubscribed Shares (the “Funding Obligation” and, for the avoidance of doubt, which
Transfer shall not include the Backstop Commitment) pursuant to documentation that is
reasonably satisfactory to both the Backstop Party effecting such Transfer and the Company;

                                                 20
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1204 of 1298



provided that no Backstop Party effecting a Transfer of the Funding Obligation pursuant to this
Section 2.06(c)(ii) shall be relieved, released or novated from its obligations under this
Agreement until such New Purchaser has actually funded all or any portion of the Funding
Obligation so transferred into the Backstop Escrow Account.

         (d)    Each Backstop Party, severally and not jointly, agrees that it will not, directly or
indirectly, assign or otherwise Transfer, at any time prior to the Closing Date or earlier
termination of this Agreement in accordance with its terms, any of its rights and obligations
under this Agreement to any Person other than in accordance with Sections 2.03, 2.06(a),
2.06(b), 2.06(c), 7.02, 10.07. After the Closing Date, nothing in this Agreement shall limit or
restrict in any way any Backstop Party’s ability to Transfer any of its shares of New Common
Stock or any interest therein; provided that any such Transfer shall be made pursuant to an
effective registration statement under the Securities Act or an exemption from the registration
requirements thereunder and pursuant to applicable securities Laws.

                                   ARTICLE 3
                    BACKSTOP FEE AND EXPENSE REIMBURSEMENT

        Section 3.01 Fees Payable by the Company. Subject to Section 3.02, as consideration
for the Backstop Commitment and the other agreements of the Backstop Parties in this
Agreement, the Debtors shall pay or cause to be paid a nonrefundable aggregate fee in an amount
equal to 6.0% of the Rights Offering Amount, calculated in accordance with Section 3.02 to the
Backstop Parties (including any Replacing Backstop Party, but excluding any Defaulting
Backstop Party) or their designees based upon their respective Backstop Commitment
Percentages on the date hereof (the “Backstop Fee”).

        The provisions for the payment of the Backstop Fee and Expense Reimbursement, and
the indemnification provided herein, are an integral part of the transactions contemplated by this
Agreement and without these provisions the Backstop Parties would not have entered into this
Agreement, and the Backstop Fee and Expense Reimbursement shall constitute allowed
administrative expenses of the Debtors’ estates under Sections 503(b) and 507 of the Bankruptcy
Code. The Backstop Fee shall be payable in New Common Stock and shall be fully earned upon
the execution of this Agreement.

       For the avoidance of doubt, the Backstop Commitment Percentage of the Sponsor
Backstop Parties is 15.33% in aggregate as set forth on Schedule 1 and, accordingly, the Sponsor
Backstop Parties are entitled to the corresponding percentage of the Backstop Fee (i.e., 15.33%
of 6.0% of the Rights Offering Amount, or $612,000).

       Section 3.02 Payment of Fees. The Backstop Fee shall be fully earned, indefeasible,
nonrefundable and non-avoidable upon entry of the BCA Approval Order and shall be paid by
the Debtors, free and clear of any withholding or deduction for any applicable Taxes, on the
Closing Date. For the avoidance of doubt, to the extent payable in accordance with the terms of
this Agreement, the Backstop Fee will be payable regardless of the number of Unsubscribed
Shares (if any) actually purchased. Payment of the Backstop Fee shall be made as and when due
and payable in New Common Stock. The Backstop Fee shall, pursuant to the BCA Approval
Order, constitute allowed administrative expenses of the Debtors’ estates under sections 503(b)

                                                 21
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1205 of 1298



and 507 of the Bankruptcy Code. Except as provided for in Section 2.03, the Backstop Fee shall
be nonrefundable and non-avoidable if and when paid.

          Section 3.03   Expense Reimbursement.

               (a)      Until the earlier to occur of (x) the Closing and (y) the termination of this
Agreement in accordance with its terms, the Debtors agree to pay in accordance with Section
3.03(b): (A) the fees and expenses (including reasonable travel costs and expenses) of Davis
Polk & Wardwell LLP, Houlihan Lokey Capital, Inc., and Rapp & Krock, PC, in each case that
have been and are actually incurred in connection with (x) the negotiation, preparation and
implementation of the Transaction Agreements and the other agreements and transactions
contemplated thereby and (y) the Restructuring Transactions; and (B) the reasonable and
documented fees and out-of-pocket expenses of the Backstop Parties relating to this Agreement,
in each case, that have been paid or are payable by the Backstop Parties (such payment
obligations set forth in clauses (A) and (B), collectively, the “Expense Reimbursement”). The
Expense Reimbursement shall, pursuant to the BCA Approval Order, constitute allowed
administrative expenses of the Debtors’ estates under sections 503(b) and 507 of the Bankruptcy
Code.

                (b)    The Expense Reimbursement accrued through the date on which the BCA
Approval Order is entered shall be paid within ten (10) Business Days of the Company’s receipt
of invoices therefor (and in no event earlier than ten (10) Business Days after the date on which
the BCA Approval Order is entered). The Expense Reimbursement accrued thereafter shall be
payable by the Debtors within ten (10) Business Days after receipt of monthly invoices therefor;
provided that the Debtors’ final payment shall be made contemporaneously with the Closing or
the termination of this Agreement, as applicable, pursuant to Article 9. For the avoidance of
doubt, the Expense Reimbursement shall not be payable by the Debtors in the event of a
termination of this Agreement pursuant to Section 9.01(f)(i), and the Backstop Parties shall
promptly reimburse the Company for all Expense Reimbursement paid by the Company prior to
any such termination; provided that for the avoidance of doubt, the Expense Reimbursement
shall still be due and payable to any Backstop Party that shall not have been the cause of the
termination of this Agreement pursuant to Section 9.01(f)(i).

                                  ARTICLE 4
                REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        Except as set forth in the Disclosure Statement, Company Disclosure Schedule or any
Company SEC Document but subject in each case to Section 4.33, the Debtors, jointly and
severally, hereby represent and warrant to the Backstop Parties (unless otherwise set forth herein,
as of the date of this Agreement and as of the Closing Date) as set forth below:

        Section 4.01 Organization and Qualification. Each Material Entity is a legal entity duly
organized, validly existing and in good standing (or the equivalent thereof) under the Laws of its
respective jurisdiction of incorporation or organization and has all requisite power and authority
to own, lease and operate its properties and to carry on its business as currently conducted. Each
Material Entity is duly qualified or licensed and is authorized to do business and is in good
standing (or the equivalent thereof) under the Laws of each other jurisdiction in which it owns,

                                                 22
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1206 of 1298



leases or operates properties or conducts any business, in each case except to the extent that the
failure to be so qualified or licensed or be in good standing would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

        Section 4.02 Corporate Power and Authority. (a) The Company has the requisite
corporate power and authority (i) (A) subject to the entry of the BCA Approval Order, to enter
into, execute and deliver this Agreement and to perform the BCA Approval Obligations and (B)
subject to the entry of the Disclosure Statement Order, the BCA Approval Order, the BCA
Consummation Approval Order and the Confirmation Order, to perform each of its other
obligations hereunder and (ii) subject to the entry of the Confirmation Order, to enter into,
execute and deliver the Registration Rights Agreement and all other agreements to which it will
be a party as contemplated by this Agreement and the Plan (this Agreement, the Registration
Rights Agreement and such other agreements, collectively, the “Transaction Agreements”) and
to perform its obligations under each of the Transaction Agreements (other than this Agreement).
Subject to the receipt of the foregoing Orders, as applicable, the execution and delivery of this
Agreement and each of the other Transaction Agreements and the consummation of the
transactions contemplated hereby and thereby have been or will be duly authorized by all
requisite corporate action on behalf of the Company, and no other corporate proceedings on the
part of the Company are or will be necessary to authorize this Agreement or any of the other
Transaction Agreements or to consummate the transactions contemplated hereby or thereby.

         (b)    Subject to the entry of the Disclosure Statement Order, the BCA Approval Order,
the BCA Consummation Approval Order and the Confirmation Order, each of the other Debtors
has the requisite power and authority (corporate or otherwise) to enter into, execute and deliver
each Transaction Agreement to which such other Debtor is a party and to perform its obligations
thereunder. Subject to the receipt of the foregoing Orders, as applicable, the execution and
delivery of this Agreement and each of the other Transaction Agreements and the consummation
of the transactions contemplated hereby and thereby have been or will be duly authorized by all
requisite corporate action on behalf of each other Debtor party thereto, and no other corporate
proceedings on the part of any other Debtor party thereto are or will be necessary to authorize
this Agreement or any of the other Transaction Agreements or to consummate the transactions
contemplated hereby or thereby.

        (c)    Subject to the entry of the Disclosure Statement Order, the BCA Approval Order,
the BCA Consummation Approval Order, and the Confirmation Order, each of the Company and
the other Debtors has the requisite corporate power and authority to perform its obligations under
the Plan, and has taken all necessary corporate actions required for the due consummation of the
Plan in accordance with its terms.

        Section 4.03 Execution and Delivery; Enforceability. Subject to the entry of the
Disclosure Statement Order, the BCA Approval Order, the BCA Consummation Approval Order
and the Confirmation Order, each other Transaction Agreement will be, duly executed and
delivered by the Company and each of the other Debtors party thereto. Upon entry of the BCA
Approval Order, and assuming this Agreement has been duly authorized, executed and delivered
by the Backstop Parties and the other parties thereto, the BCA Approval Obligations will
constitute the valid and legally binding obligations of the Company and, to the extent applicable,
the other Debtors, enforceable against the Company and, to the extent applicable, the other

                                                23
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1207 of 1298



Debtors in accordance with their respective terms. Upon entry of the BCA Approval Order and
assuming this Agreement has been duly authorized, executed and delivered by the Backstop
Parties and the other parties thereto, each of the other obligations hereunder will constitute the
valid and legally binding obligations of the Company and, to the extent applicable, the other
Debtors, enforceable against the Company and, to the extent applicable, the other Debtors, in
accordance with their respective terms.

          Section 4.04   Authorized and Issued Capital Stock.

         (a) The shares of New Common Stock to be issued pursuant to the Plan, including the
shares of New Common Stock to be issued in connection with the consummation of the Rights
Offering and pursuant to the terms hereof (including the Backstop Fee), will, when issued and
delivered on the Closing Date, be duly authorized and validly issued and will be fully paid and
non- assessable, and will not be subject to any Liens (other than Permitted Liens and transfer
restrictions imposed hereunder or by applicable Law or the Registration Rights Agreement) or
any preemptive rights (other than any rights set forth in the Plan or the New Organizational
Documents).

        (b)     Except as contemplated by the Plan, as of the Closing Date, no shares of capital
stock or other equity securities or voting interest in the Company will have been issued, reserved
for issuance or outstanding.

         (c)     Except as described in this Section 4.04 and except as set forth in the Plan,
Registration Rights Agreement, the New Organizational Documents, the Emergence Credit
Facilities, the Management Incentive Plan or any employment agreement entered into in
accordance with the Plan, as of the Closing Date, neither the Company nor any of its Subsidiaries
will be party to or otherwise bound by or subject to any outstanding option, warrant, call, right,
security, commitment, contract, arrangement or undertaking (including any preemptive right)
that (i) obligates the Company or any of its Subsidiaries to issue, deliver, sell or transfer, or
repurchase, redeem or otherwise acquire, or cause to be issued, delivered, sold or transferred, or
repurchased, redeemed or otherwise acquired, any shares of the capital stock of, or other equity
or voting interests in, the Company or any of its Subsidiaries or any security convertible or
exercisable for or exchangeable into any capital stock of, or other equity or voting interest in, the
Company or any of its Subsidiaries, (ii) obligates the Company or any of its Subsidiaries to issue,
grant, extend or enter into any such option, warrant, call, right, security, commitment, contract,
arrangement or undertaking, (iii) restricts the transfer of any shares of capital stock of the
Company or any of its Subsidiaries or (iv) relates to the voting of any shares of capital stock of
the Company.

          Section 4.05   [Reserved].

        Section 4.06 No Conflict. Assuming the consents described in clauses (i) through (vi) of
Section 4.07 are obtained, the execution and delivery by the Company and, if applicable, its
Subsidiaries of this Agreement, the Plan and the other Transaction Agreements, the compliance
by the Company and, if applicable, its Subsidiaries with all of the provisions hereof and thereof
and the consummation of the transactions contemplated herein and therein (i) will not conflict
with, or result in a breach, modification or violation of, any of the terms or provisions of, or

                                                 24
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1208 of 1298



constitute a default under (with or without notice or lapse of time, or both), or result, except to
the extent specified in the Plan, in the acceleration of, or the creation of any Lien under, or cause
any payment or consent to be required under, the Emergence Credit Facilities Agreements and
related documents or any Contract to which the Company or any of its Subsidiaries will be
bound as of the Closing Date after giving effect to the Plan or to which any of the property or
assets of the Company or any of its Subsidiaries will be subject as of the Closing Date after
giving effect to the Plan, (ii) will not result in any violation of the provisions of the New
Organizational Documents or any of the organization documents of any of the Company’s
Subsidiaries and (iii) will not result in any violation of any Law or Order applicable to the
Company or any of its Subsidiaries or any of their properties, except, in the cases described in
clauses (i) and (iii), for such conflicts, breaches, modifications, violations or Liens that would not
have or reasonably be expected to have, individually or in the aggregate, a Material Adverse
Effect.

        Section 4.07 Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having jurisdiction over the
Company or any of its Subsidiaries or any of their respective properties (each an “Applicable
Consent”) is required for the execution and delivery by the Company and, to the extent relevant,
its Subsidiaries of this Agreement, the Plan and the other Transaction Agreements, the
compliance by the Company and, to the extent relevant, its Subsidiaries with all of the provisions
hereof and thereof and the consummation of the transactions contemplated herein and therein
(including compliance by each Backstop Party with its obligations hereunder and thereunder),
except for (i) the entry of the Disclosure Statement Order, the BCA Approval Order, and the
BCA Consummation Approval Order authorizing the Company to execute and deliver this
Agreement and perform each of its other obligations hereunder, (ii) the entry of the Confirmation
Order, (iii) filings, if any, pursuant to the HSR Act and the expiration or termination of all
applicable waiting periods thereunder or any applicable notification, authorization, approval or
consent under any other Antitrust Laws in connection with the transactions contemplated by this
Agreement, (iv) the filing of the Certificate of Incorporation with the relevant state or national
agency, and the filing of any other corporate documents with applicable state filing agencies
applicable to the other Debtors, (v) such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or “blue sky” laws in connection with the
purchase of the New Common Stock by the Backstop Parties and the Rights Offering
Participants and (vi) any other Applicable Consent the failure of which to obtain would not have
or reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

       Section 4.08 Arm’s Length. The Company acknowledges and agrees that (a) each of the
Backstop Parties is acting solely in the capacity of an arm’s length contractual counterparty to
the Company with respect to the transactions contemplated hereby (including in connection with
determining the terms of the Rights Offering) and not as a financial advisor or a fiduciary to, or
an agent of, the Company or any of its Subsidiaries and (b) no Backstop Party is advising the
Company or any of its Subsidiaries as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction.

        Section 4.09 Financial Statements. The consolidated financial statements of the
Company included or incorporated by reference in the Company’s annual and quarterly reports
filed on Forms 10-K and 10-Q by the Company with the SEC as of and for the fiscal year ended

                                                 25
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1209 of 1298



December 31, 2018 and for the interim period ended March 31, 2019 (collectively, the
“Financial Statements”) comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, in each case, present fairly the financial position, results of
operations and cash flows of the Company and its consolidated subsidiaries, taken as a whole, as
of the dates indicated and for the periods specified therein. The Financial Statements have been
prepared in conformity with U.S. generally accepted accounting principles (“GAAP”) applied on
a consistent basis throughout the periods and at the dates covered thereby (except, in the case of
unaudited interim financial statements, as permitted by Form 10-Q of the SEC).

          Section 4.10   Disclosure Statement and Company SEC Documents.

        (a)     The Disclosure Statement as approved by the Bankruptcy Court will conform in
all material respects with Section 1125 of the Bankruptcy Code.

       (b)     Since December 31, 2018, the Company has filed all required reports, schedules,
forms and statements with the SEC. As of its respective filing date (and as of the date of any
amendment), each of the Company SEC Documents complied as to form in all material respects
with the requirements of the Securities Act or the Exchange Act applicable to such Company
SEC Documents.

        (c)    As of its filing date (or, if amended or superseded by a filing prior to the date
hereof, on the date of such filing), each Company SEC Document filed since December 31, 2018
pursuant to the Exchange Act did not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading

        (d)    Each Company SEC Document that is a registration statement, as amended or
supplemented, if applicable, filed since December 31, 2018 pursuant to the Securities Act, as of
the date such registration statement or amendment became effective, did not contain any untrue
statement of a material fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading.

       (e)   There are no outstanding loans or other extensions of credit made by the
Company or any of its Subsidiaries to any executive officer (as defined in Rule 3b-7 under the
Exchange Act) or director of the Company. The Company has not, since the enactment of the
Sarbanes-Oxley Act, taken any action prohibited by Section 402 of the Sarbanes-Oxley Act.

       (f)     There are no securitization transactions and off-balance sheet arrangements (as
defined in Item 303 of Regulation S-K) that existed or were effected by the Company or its
Subsidiaries since December 31, 2018.

        Section 4.11 No Undisclosed Material Liabilities. Except as set forth in Schedule 4.11,
there are no liabilities or obligations of the Company or any of its Subsidiaries of any kind
whatsoever, whether accrued, contingent, absolute, determined or determinable, and there is no
existing condition, situation or set of circumstances that would reasonably be expected to result
in such a liability or obligation other than: (i) liabilities or obligations disclosed and provided for
in the Company Balance Sheet or in the notes thereto; (ii) liabilities or obligations incurred in the
ordinary course of business consistent with past practices since December 31, 2018; and (iii)
                                                  26
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1210 of 1298



liabilities or obligations that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. None of the representations and warranties contained in
this Section 4.11 shall be deemed to relate to environmental matters (which are governed by
Section 4.20), employee benefits matters (which are governed by Section 4.22), employment
matters (which are governed by Section 4.15) or tax matters (which are governed by Section
4.21).

       Section 4.12 Absence of Certain Changes. From December 31, 2018 to the date hereof,
no Event has occurred or exists that has, had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. None of the representations and
warranties contained in this Section 4.12 shall be deemed to relate to environmental matters
(which are governed by Section 4.20), employee benefits matters (which are governed by
Section 4.22), employment matters (which are governed by Section 4.15) or tax matters (which
are governed by Section 4.21).

         Section 4.13 No Violation; Compliance with Laws. (i) The Company is not in violation
of its charter or bylaws in any material respect and (ii) no Subsidiary of the Company is in
violation of its respective charter or bylaws or similar organizational document in any material
respect. Neither the Company nor any of its Subsidiaries is or has been at any time since
December 31, 2018, in violation of any Law or Order, except for any such violation that has not
and would not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

        Section 4.14 Legal Proceedings. Other than the Chapter 11 Proceedings, any adversary
proceedings or contested motions commenced in connection therewith and except as set forth in
Section 4.14 of the Company Disclosure Schedule, there are no notices, claims, complaints,
requests for information or legal, governmental, administrative, judicial or regulatory
investigations, audits, actions, suits, claims, arbitrations, demands, demand letters, notices of
noncompliance or violations, or proceedings (“Legal Proceedings”) pending or threatened to
which the Company or any of its Subsidiaries is a party or to which any property of the Company
or any of its Subsidiaries is the subject that would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. None of the representations and warranties
contained in this Section 4.14 shall be deemed to relate to environmental matters (which are
governed by Section 4.20)

        Section 4.15 Labor Relations. (a) There is no labor or employment-related Legal
Proceeding pending or, to the Knowledge of the Company, threatened against the Company or
any of its Subsidiaries, by or on behalf of any of their respective employees or such employees’
labor organization, works council, workers’ committee, union representatives or any other type
of employees’ representatives appointed for collective bargaining purposes (collectively
“Employee Representatives”), or by any Governmental Entity, that has had or would
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

        (b)     There are no Collective Bargaining Agreements applicable to persons employed
by the Company or any of its Subsidiaries in effect as of the date of this Agreement as of the date
of this Agreement. In addition, there are no jurisdictions in which the employees of the Company
or any of its Subsidiaries are represented by a works council or similar entity and, to the

                                                27
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1211 of 1298



Knowledge of the Company, no union organizing efforts or Employee Representatives’ elections
are underway or threatened with respect to any such employees. There is no strike, lockout,
material labor dispute or, to the Knowledge of the Company, threat thereof, by or with respect to
any employees of the Company or any of its Subsidiaries, and, to the Knowledge of the
Company, there has not been any such action within the past two (2) years. Except as has not had
and would not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, neither the Company nor any of its Subsidiaries is subject to any obligation
(whether pursuant to Law or Contract) to notify, inform and/or consult with, or obtain consent
from, any Employee Representative regarding the transactions contemplated by this Agreement
prior to entering into this Agreement.

        (c)    Except as set forth in Section 4.15 of the Company Disclosure Schedule, the
Company and each of its Subsidiaries has complied in all respects with its payment obligations
to all employees of the Company and any of its Subsidiaries in respect of all wages, salaries,
fees, commissions, bonuses, overtime pay, holiday pay, sick pay, benefits and all other
compensation, remuneration and emoluments due and payable to such employees under any
Company Plan or any applicable Collective Bargaining Agreement or Law, except to the extent
that any noncompliance does not constitute or would not reasonably be expected to constitute,
individually or in the aggregate, a Material Adverse Effect and, for the avoidance of doubt,
except for any payments that are not permitted by the Bankruptcy Court or the Bankruptcy Code.

        Section 4.16 Intellectual Property. The Company and its Subsidiaries own or possess,
or can acquire on reasonable terms, all material patents, patent rights, licenses, inventions,
copyrights, know how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks, service marks and
trade names currently employed by them in connection with the business now operated by them
except where the failure to so own or possess would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and neither the Company nor any of
its Subsidiaries has received any notice of infringement of or conflict with asserted rights of
others with respect to any of the foregoing which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to have a Material
Adverse Effect.

       Section 4.17 Title to Real and Personal Property. Except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect:

        (a)     Real Property. The Company or one of its Subsidiaries, as the case may be, has
good and defensible title to each Owned Real Property, free and clear of all Liens, except for (i)
Liens that are described in (x) the Company SEC Documents, (y) the Plan or (z) the Disclosure
Statement or (ii) Permitted Liens.

         (b)    Leased Real Property. All Real Property Leases necessary for the operation of the
Post-Effective Date Business are valid, binding and enforceable by and against the Company or
its relevant Subsidiaries, and, to the Knowledge of the Company no written notice to terminate,
in whole or part, any of such leases has been delivered to the Company or any of its Subsidiaries
(nor, to the Knowledge of the Company, has there been any indication that any such notice of
termination will be served). Other than as a result of the filing of the Chapter 11 Proceedings,

                                                 28
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1212 of 1298



neither the Company nor any of its Subsidiaries nor, to the Knowledge of the Company, any
other party to any material Real Property Lease necessary for the operation of the Post-Effective
Date Business is in default or breach under the terms thereof except for such instances of default
or breach that do not have and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

        (c)     Personal Property. The Company or one of its Subsidiaries has good title or, in
the case of leased assets, a valid leasehold interest, free and clear of all Liens, to all of the
tangible personal property and assets, except for (i) Liens that are described in (x) the Company
SEC Documents filed prior to the date hereof, (y) the Plan or (z) the Disclosure Statement or (ii)
Permitted Liens. None of the representations and warranties contained in this Section 4.17(c)
shall be deemed to relate to Oil and Gas Leases (which are governed by Section 4.36).

        Section 4.18 No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its Subsidiaries, on the one hand, and the directors,
officers, or greater than five percent stockholder of the Company or any of its Subsidiaries, on
the other hand, that is required by the Exchange Act to be described in the Company SEC
Documents and that are not so described in the Company SEC Documents, except for the
transactions contemplated by this Agreement.

        Section 4.19 Licenses and Permits. The Company and its Subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have made all declarations
and filings with, the appropriate Governmental Entities that are necessary for the ownership or
lease of their respective properties and the conduct of the Post-Effective Date Business, in each
case, except as would not have and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Except as would not have and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has received notice of any revocation or modification of
any such license, certificate, permit or authorization or (ii) has any reason to believe that any
such license, certificate, permit or authorization will not be renewed in the ordinary course. None
of the representations and warranties contained in this Section 4.19 shall be deemed to relate to
environmental matters (which are governed by Section 4.20).

        Section 4.20 Environmental. (a) The Company and its Subsidiaries are, and have been,
in compliance with all applicable Laws relating to the protection of the environment, natural
resources (including wetlands, wildlife, aquatic and terrestrial species and vegetation) or of
human health and safety, or to the management, use, transportation, treatment, storage, disposal
or arrangement for disposal of Materials of Environmental Concern (collectively,
“Environmental Laws”), except for such noncompliance that would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

       (b)    The Company and its Subsidiaries (i) have received, possess and are in
compliance with all permits, licenses, exemptions and other approvals required of them under
applicable Environmental Laws to conduct their respective businesses as presently conducted
(“Environmental Permits”), (ii) are not subject to any action to revoke, terminate, cancel, limit,
amend or appeal any such Environmental Permits, and (iii) have paid all fees, assessments or
expenses due under any such Environmental Permits, except for such failures to receive and

                                                29
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1213 of 1298



comply with Environmental Permits, or any such actions, or failure to pay any such fees,
assessments or expenses that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

         (c)    Except with respect to matters that have been fully and finally settled or resolved,
(i) there are no Legal Proceedings under any Environmental Laws pending or, to the Knowledge
of the Company, threatened against the Company or any of its Subsidiaries, and, to the
Knowledge of the Company, there are no such Legal Proceedings pending against any other
Person that would reasonably be expected to materially adversely affect the Company or any of
its Subsidiaries, and (ii) the Company and its Subsidiaries have not received written notice of any
actual or potential liability of the Company for the investigation, remediation or monitoring of
any Materials of Environmental Concern at any location, or for any violation of Environmental
Laws or Environmental Permits, where such Legal Proceedings or liability would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

        (d)     None of the Company or any of its Subsidiaries has entered into any consent
decree, settlement or other agreement with any Governmental Entity, and none of the Company
or its Subsidiaries is subject to any Order, in either case relating to any Environmental Laws,
Environmental Permits or to Materials of Environmental Concern, except for such consent
decrees, settlements, agreements or Orders that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

        (e)     There has been no release, disposal or arrangement for disposal of any Materials
of Environmental Concern by the Company or its Subsidiaries at, from or to any real property
currently or, to the Knowledge of the Company, formerly owned, leased or operated by the
Company or its Subsidiaries that would reasonably be expected to (i) give rise to any liability of
the Company or any of its Subsidiaries under any Environmental Law, or (ii) prevent the
Company or any of its Subsidiaries from complying with applicable Environmental Laws or
Environmental Permits, except for such Legal Proceedings, liability or burden or non-
compliance that would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

       (f)     Neither the Company nor any of its Subsidiaries has assumed or retained by
Contract or operation of Law any liabilities of any other Person under Environmental Laws or
concerning any Materials of Environmental Concern, where such assumption or acceptance of
responsibility would reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

        (g)     None of the transactions contemplated under this Agreement will give rise to any
obligations to obtain the consent of or provide notice to any Governmental Entity under any
Environmental Laws or Environmental Permits, except for such consents or notices the failure of
which to obtain or provide as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

        Section 4.21 Tax Matters. (a) The Company and each of its Subsidiaries have timely
filed or caused to be timely filed (taking into account any applicable extension of time within
which to file) with the appropriate taxing authorities all material tax returns, statements, forms

                                                 30
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1214 of 1298



and reports (including elections, declarations, disclosures, schedules, estimates and information
Tax Returns) for Taxes (“Tax Returns”) that are required to be filed by, or with respect to, the
Company and its Subsidiaries. The Tax Returns accurately reflect all material liability for Taxes
of the Company and its Subsidiaries, taken as a whole, for the periods covered thereby.

        (b)     All material Taxes and Tax liabilities of the Company and its Subsidiaries shown
due under the Tax Returns with respect to the income, assets or operations of the Company and
its Subsidiaries for all taxable years or other taxable period or portion thereof that end on or
before the Closing Date have been paid in full or will be paid in full pursuant to the Plan or, to
the extent not yet due, have been accrued and fully provided for in accordance with GAAP, or
will be provided for when required under GAAP on the financial statements of the Company
included in the Company SEC Documents.

        (c)    Except for proofs of claim filed in connection with the Chapter 11 Proceedings,
none of the Company and any of its Subsidiaries has received any written notices from any
taxing authority relating to any issue that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Company and its Subsidiaries, taken as a
whole.

        (d)     Except as set forth on Schedule 4.21(d), all material Taxes that the Company and
its Subsidiaries (taken as a whole) were (or was) required by Law to withhold or collect in
connection with amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party have been duly withheld or collected, and have been timely paid
to the proper authorities to the extent due and payable.

       (e)     None of the Company and any of its Subsidiaries has been included in any
“consolidated,” “unitary” or “combined” Tax Return provided for under any Law with respect to
Taxes for any taxable period for which the statute of limitations has not expired (other than a
group of which the Company and/or its current or past Subsidiaries are or were the only
members).

        (f)     There are no tax sharing, indemnification or similar agreements in effect as
between the Company or any of its Subsidiaries or any predecessor or Affiliate thereof and any
other party (including any predecessors or Affiliates thereof) under which the Company or any of
its Subsidiaries is a party to or otherwise bound by (other than such agreements (i) that are
entered in the ordinary course of business or (ii) that are not expected to result in a liability for
Taxes that is material to the Company and its Subsidiaries taken as a whole).

       (g)     None of the Company and any of its Subsidiaries has been either a “distributing
corporation” or a “controlled corporation” in a distribution occurring during the last five years in
which the parties to such distribution treated the distribution as one to which Section 355 of the
Code is applicable.

        (h)    There is no outstanding audit, assessment, dispute or claim concerning any
material Tax liability of the Company and its Subsidiaries (taken as a whole) claimed, pending or
raised by an authority in writing, the resolution of which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

                                                 31
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1215 of 1298



       (i)      There are no material Liens with respect to Taxes upon any of the assets or
properties of the Company and its Subsidiaries (taken as a whole), other than Permitted Liens.

         Section 4.22 Company Plans. (a) Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (i) each Company Plan (other than a
Foreign Benefit Plan) (such plans, “U.S. Benefit Plans”) is in compliance with ERISA, the
Code, other applicable Laws and its governing documents; (ii) each U.S. Benefit Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS, and, to the Knowledge of the Company, nothing has occurred
that is reasonably likely to result in the loss of the qualification of such U.S. Benefit Plan under
Section 401(a) of the Code or the imposition of any material liability, penalty or tax under
ERISA or the Code; (iii) no “reportable event,” within the meaning of Section 4043 of ERISA
has occurred or is expected to occur for any U.S. Benefit Plan covered by Title IV of ERISA
other than events as to which the Pension Benefit Guaranty Corporation by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event or as a result of the Chapter 11 Proceedings; (iv) all contributions required to be made
under the terms of any U.S. Benefit Plan have been timely made or have been (A) reflected in the
financial statements of the Company included in the Company SEC Documents filed prior to the
date hereof or (B) described in the Plan or Disclosure Statement; and (v) no liability, claim,
action, litigation, audit, examination, investigation or administrative proceeding has been made,
commenced or, to the Knowledge of the Company, threatened in writing with respect to any U.S.
Benefit Plan (other than (A) routine claims for benefits payable in the ordinary course, (B)
otherwise in relation to the Chapter 11 Proceedings or (C) any that, individually, could not
reasonably be expected to result in a liability of the Company or any of its Subsidiaries in excess
of $250,000).

        (b)     No U.S. Benefit Plan (other than any “multiemployer plan” within the meaning of
Section 3(37) of ERISA (a “Multiemployer Plan”)) subject to Section 412 of the Code or
Section 302 of ERISA has failed to satisfy the minimum funding standard, within the meaning of
Section 412 of the Code or Section 302 of ERISA, or obtained a waiver of any minimum funding
standard and, within the past six (6) years, no U.S. Benefit Plan covered by Title IV of ERISA
has been terminated and no proceedings have been instituted to terminate or appoint a trustee
under Title IV of ERISA to administer any such Company Plan. Within the past six (6) years,
neither the Company nor any of its Subsidiaries have incurred any unsatisfied liability under
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA by reason of being
treated as a single employer together with any other Person under Section 4001 of ERISA or
Section 414 of the Code.

       (c)     Within the past six (6) years, the Company and its Subsidiaries have not incurred
any withdrawal liability with respect to a Multiemployer Plan under Subtitle E of Title IV of
ERISA that has not been satisfied in full, and, to the Knowledge of the Company, no condition or
circumstance exists that presents a reasonable risk of the occurrence of any other withdrawal
from or the partition, termination, or insolvency of any such Multiemployer Plan.

       (d)     No U.S. Benefit Plan provides for post-employment or retiree health, life
insurance or other welfare benefits, except for (A) death benefits, (B) benefits required by


                                                32
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1216 of 1298



Section 4980B of the Code or similar Law, (C) benefits for which the covered individual pays
the full premium cost and (D) short term and long term disability benefits.

         (e)   Neither the execution of this Agreement, the Plan or the other Transaction
Agreements, nor the consummation of the transactions contemplated hereby or thereby will (A)
entitle any employees of the Company or any of its Subsidiaries to severance pay or any increase
in severance pay upon any termination of employment after the date hereof, (B) accelerate the
time of payment or vesting or result in any payment or funding (through a grantor trust or
otherwise) of compensation or benefits under, increase the amount payable or result in any other
material obligation pursuant to, any of the U.S. Benefit Plans, or (C) limit or restrict the right of
the Company to merge, amend or terminate any of the U.S. Benefit Plans.

        (f)     Except as set forth on Schedule 4.22(f), the execution, delivery of and
performance by the Company and its Subsidiaries of its obligations under this Agreement will
not (either alone or upon the occurrence of any additional or subsequent events) result in “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code or any payments
under any other applicable Laws that would be treated in such similar nature to such section of
the Code, with respect to any Company Plan that would be in effect immediately after the
Closing.

       (g)      Except as required to maintain the tax-qualified status of any U.S. Benefit Plan
intended to qualify under Section 401(a) of the Code, to the Knowledge of the Company, no
condition or circumstance exists that would prevent the amendment or termination of any U.S.
Benefit Plan other than a U.S. Benefit Plan between the Company or any of its Subsidiaries, on
the one hand, and an individual employee or director thereof, on the other hand.

        Section 4.23 Internal Control Over Financial Reporting. The Company has established
and maintains a system of internal control over financial reporting (as defined in Rules 13a-15(f)
and 15d-15(f) promulgated under the Exchange Act) that complies in all material respects with
the requirements of the Exchange Act and has been designed to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of financial statements for
external purposes in accordance with GAAP. The Company is not aware of any material
weaknesses in its internal control over financial reporting.

        Section 4.24 Disclosure Controls and Procedures. The Company (i) maintains
disclosure controls and procedures (within the meaning of Rules 13a-15(e) and 15d-15(e)
promulgated under the Exchange Act) designed to ensure that information required to be
disclosed by the Company in the reports that it files and submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified in the SEC’s
rules and forms, including that information required to be disclosed by the Company in the
reports that it files and submits under the Exchange Act is accumulated and communicated to
management of the Company as appropriate to allow timely decisions regarding required
disclosure.




                                                 33
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1217 of 1298



          Section 4.25   Material Contracts.

        (a)     All Material Contracts are valid, binding and enforceable by and against the
Company or its relevant Subsidiary, except where the failure to be valid, binding or enforceable
would not reasonably be expected to have, individually or in the aggregate, a Material Adverse
Effect, and no written notice to terminate, in whole or part, any Material Contract has been
delivered to the Company or any of its Subsidiaries except where such termination would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.
Other than as a result of the filing of the Chapter 11 Proceedings, neither the Company nor any
of its Subsidiaries nor, to the Knowledge of the Company, any other party to any Material
Contract, is in default or breach under the terms thereof. For purposes of this Agreement,
“Material Contract” means any Contract necessary for the operation of the Post-Effective Date
Business that is a “material contract” (as such term is defined in Item 601(b)(10) of Regulation
S-K or required to be disclosed on a Current Report on Form 8-K).

        Section 4.26 No Unlawful Payments. Neither the Company nor any of its Subsidiaries
nor any of their respective directors or officers nor, to the Knowledge of the Company, any of
their respective directors, officers, employees, agents or other Person acting on behalf of the
Company or any of its Subsidiaries, has in any material respect: (a) used any funds of the
Company or any of its Subsidiaries for any unlawful contribution, gift, entertainment or other
unlawful expense, in each case relating to political activity; (b) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from corporate
funds; (c) violated or is in violation of any provision of the Foreign Corrupt Practices Act of
1977; or (d) made any bribe, rebate, payoff, influence payment, kickback or other similar
unlawful payment.

        Section 4.27 Compliance with Money Laundering Laws. The operations of the
Company and its Subsidiaries are and have been at all times conducted in compliance in all
material respects with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any related or similar Laws
(collectively, the “Money Laundering Laws”) and no material action, suit or proceeding by or
before any Governmental Entity or any arbitrator involving the Company or any of its
Subsidiaries with respect to Money Laundering Laws is pending or, to the Knowledge of the
Company, threatened.

        Section 4.28 Compliance with Sanctions Laws. Neither the Company nor any of its
Subsidiaries nor, to the Knowledge of the Company, any of their respective directors, officers,
employees, agents or other Person acting on behalf of the Company or any of its Subsidiaries, is
currently subject to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department or the U.S. Department of State. The Company will not directly or
indirectly use the proceeds of the sale of the New Common Stock , or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner or other Person,
for the purpose of financing the activities of any Person that, to the Knowledge of the Company,
is currently the subject or target of any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department or the U.S. Department of State.


                                                 34
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1218 of 1298



        Section 4.29 No Broker’s Fees. Neither the Company nor any of its Subsidiaries is a
party to any Contract with any Person (other than this Agreement) that would give rise to a valid
claim against the Backstop Parties for a brokerage commission, finder’s fee or like payment in
connection with the sale of the New Common Stock, the Rights Offering or the sale of the Rights
Offering Shares.

       Section 4.30 No Registration Rights. Except as provided for pursuant to the
Registration Rights Agreement, no Person has the right to require the Company or any of its
Subsidiaries to register any securities for sale under the Securities Act, from and after the
occurrence of the Effective Date.

          Section 4.31   [Reserved].

        Section 4.32 Insurance. Except as would not reasonably be excepted to have,
individually or in the aggregate, a Material Adverse Effect: (a) the Company and its Subsidiaries
have insured their properties and assets against such risks and in such amounts as are customary
for companies engaged in similar businesses; (b) all premiums due and payable in respect of
material insurance policies maintained by the Company and its Subsidiaries have been paid; (c)
the Company reasonably believes that the insurance maintained by or on behalf of the Company
and its Subsidiaries is adequate in all material respects; and (d) as of the date hereof, to the
Knowledge of the Company, neither the Company nor any of its Subsidiaries has received notice
from any insurer or agent of such insurer with respect to any material insurance policies of the
Company and its Subsidiaries of cancellation or termination of such policies, other than such
notices which are received in the ordinary course of business or for policies that have expired in
accordance with their terms.

       Section 4.33      Disclosure Schedule, Disclosure Statement and Company SEC Document
References.

        (a)     The parties hereto agree that any reference in a particular Section of the Company
Disclosure Schedule shall only be deemed to be an exception to (or, as applicable, a disclosure
for purposes of) the representations and warranties (or covenants, as applicable) of the Company
that are contained in the corresponding Section of this Agreement.

        (b)      In no event shall any information contained in any part of any Company SEC
Document or Disclosure Statement entitled “Risk Factors” (or otherwise containing disclosure of
risk factors or risks) or any part entitled “Forward- Looking Statements” (or otherwise
containing any statements that are predictive, forward-looking or primarily cautionary in nature
or do not specifically describe the facts, circumstances or conditions on which an alleged breach
of the Company’s representations and warranties is based) be deemed to be an exception to (or a
disclosure for purposes of) any representations and warranties of the Company contained in this
Agreement.

       Section 4.34 Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company” required to be registered under the Investment
Company Act of 1940, as amended.


                                                35
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1219 of 1298



        Section 4.35 Alternate Transactions. As of the date hereof, neither the Company nor
any of its Subsidiaries is pursuing, or is in discussions regarding, any solicitation, offer or
proposal from any Person concerning any actual or proposed Alternate Transaction.

          Section 4.36   Oil and Gas.

        (a)    The Company has defensible title to its Oil and Gas Leases and, in no event, less
than eighty-five percent (85%) of the total present value of the Oil and Gas Leases evaluated in
the report of LaRoche Petroleum Consultants, Ltd. dated as of January 18, 2019 (the “Reserve
Report”), and good title to all its material personal oil and gas assets in each case, free and clear
of all encumbrances other than the Liens and such other encumbrances granted in favor of the
secured parties under the Prepetition Credit Agreements (as defined in the RSA), including the
Supporting Term Lenders, the Supporting RBL Lenders and the Prepetition Agents (as defined in
the RSA) or Permitted Liens.

       (b)     (i) All rentals, royalties, overriding royalty, hydrocarbon production payments,
and other payments due and payable by the Company under or with respect to the Oil and Gas
Leases, have been paid or are being held in suspense in the ordinary course of business, and (ii)
the Company is not obligated under any contract for the sale of hydrocarbons from the Oil and
Gas Leases containing a take-or-pay, advance payment, prepayment, or similar provision (except
where the failure to satisfy either or both of (i) and (ii) would not individually, or in the
aggregate, have a Material Adverse Effect).

        (c)     There is no outstanding authorization for expenditure or other commitment to
make capital expenditures with respect to any oil and gas assets which the Company reasonably
anticipates will individually require expenditures net of interest in excess of $250.0 million,
except as already disclosed to the Backstop Parties.

        Section 4.37 Exemption from Registration. Assuming the accuracy of the Backstop
Parties’ representations set forth in Section 5.06, 5.07 and 5.08 hereof, the issuance of New
Common Stock under this Agreement (including as part of the Backstop Fee) will be exempt
from the registration and prospectus delivery requirements of the Securities Act.

        Section 4.38 No General Solicitation. None of the Company or any of its affiliates or
any other Person acting on its or their behalf has solicited offers for or offered to sell any New
Common Stock to be issued under this Agreement by means of any form of general solicitation
or general advertising within the meaning of Rule 502(c) of Regulation D promulgated under the
Securities Act or in any manner involving a public offering within the meaning of Section
4(a)(2) of the Securities Act.

                                     ARTICLE 5
               REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES

        Each Backstop Party represents and warrants as to itself only (unless otherwise set forth
herein, as of the date of this Agreement and as of the Closing Date) as set forth below:




                                                 36
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1220 of 1298



        Section 5.01 Incorporation. To the extent applicable, such Backstop Party is a legal
entity duly organized, validly existing and, if applicable, in good standing (or the equivalent
thereof) under the laws of its jurisdiction of incorporation or organization.

        Section 5.02 Corporate Power and Authority. To the extent applicable, such Backstop
Party has the requisite corporate, limited partnership or limited liability company power and
authority to enter into, execute and deliver this Agreement and to perform its obligations
hereunder and has taken all necessary corporate, limited partnership or limited liability company
action required for the due authorization, execution, delivery and performance by it of this
Agreement.

        Section 5.03 Execution and Delivery. This Agreement has been duly and validly
executed and delivered by such Backstop Party and constitutes the valid and binding obligations
of such Backstop Party, enforceable against such Backstop Party in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar
Laws of general applicability relating to or affecting creditors’ rights and to general principles of
equity whether applied in a court of law or a court of equity.

        Section 5.04 No Conflict. Assuming that the consents referred to in clauses (i) and (ii)
of Section 5.05 are obtained, the execution and delivery by such Backstop Party of this
Agreement, the compliance by such Backstop Party with all of the provisions hereof and thereof
and the consummation of the transactions contemplated herein (i) will not conflict with, or result
in a breach or violation of, any of the terms or provisions of, or constitute a default under (with
or without notice or lapse of time, or both), or result in the acceleration of, or the creation of any
Lien under, any Contract to which such Backstop Party is a party or by which such Backstop
Party is bound or to which any of the properties or assets of such Backstop Party are subject, (ii)
will not result in any violation of the provisions of the certificate of incorporation or bylaws (or
comparable constituent documents) of such Backstop Party and (iii) will not result in any
material violation of any Law or Order applicable to such Backstop Party or any of its properties,
except, in each of the cases described in clauses (i), (ii) and (iii), for any conflict, breach,
violation, default, acceleration or Lien which would not reasonably be expected, individually or
in the aggregate, to materially and adversely impact such Backstop Party’s performance of its
obligations under this Agreement.

        Section 5.05 Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Entity having jurisdiction over such
Backstop Party or any of its properties is required for the execution and delivery by such
Backstop Party of this Agreement, the compliance by such Backstop Party with all of the
provisions hereof and the consummation of the transactions (including the purchase by such
Backstop Party of its Backstop Commitment Percentage of the Unsubscribed Shares)
contemplated herein, except (i) filings, if any, pursuant to the HSR Act and the expiration or
termination of all applicable waiting periods thereunder or any applicable notification,
authorization, approval or consent under any other Antitrust Laws in connection with the
transactions contemplated by this Agreement, and (ii) any consent, approval, authorization,
order, registration or qualification which, if not made or obtained, would not reasonably be
expected, individually or in the aggregate, to prohibit, materially delay or materially and
adversely impact such Backstop Party’s performance of its obligations under this Agreement.

                                                 37
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1221 of 1298



       Section 5.06 No Registration. Such Backstop Party understands that the Unsubscribed
Shares and any shares of New Common Stock issued to such Backstop Party in satisfaction of
the Backstop Fee have not been registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act, the availability of which
depends on, among other things, the bona fide nature of the investment intent and the accuracy of
such Backstop Party’s representations as expressed herein or otherwise made pursuant hereto.

       Section 5.07 Purchasing Intent. Such Backstop Party is acquiring the Unsubscribed
Shares for its own account, not as a nominee or agent, and not with the view to, or for resale in
connection with, any distribution thereof not in compliance with applicable securities Laws, and
such Backstop Party has no present intention of selling, granting any participation in, or
otherwise distributing the same, except in compliance with applicable securities Laws.

        Section 5.08 Sophistication; Investigation. Such Backstop Party has such knowledge
and experience in financial and business matters such that it is capable of evaluating the merits
and risks of its investment in the Unsubscribed Shares being acquired hereunder. Such Backstop
Party is an “accredited investor” within the meaning of Rule 501(a) of the Securities Act and a
“qualified institutional buyer” within the meaning of Rule 144A of the Securities Act. Such
Backstop Party understands and is able to bear any economic risks associated with such
investment (including the necessity of holding the New Common Stock for an indefinite period
of time). Such Backstop Party has conducted and relied on its own independent investigation of,
and judgment with respect to, the Company and its Subsidiaries and the advice of its own legal,
tax, economic, and other advisors.

       Section 5.09 No Broker’s Fees. Such Backstop Party is not a party to any Contract with
any Person (other than this Agreement) that would give rise to a valid claim against the
Company, for a brokerage commission, finder’s fee or like payment in connection with the
Rights Offering or the sale of the New Common Stock.

        Section 5.10 No Legal Proceedings. Other than the Chapter 11 Proceedings and any
adversary proceedings or contested motions commenced in connection therewith, there are no
Legal Proceedings pending or threatened to which such Backstop Party is a party or to which any
property of such Backstop Party is the subject that would reasonably be expected to, individually
or in the aggregate, prohibit, materially delay or materially and adversely impact such Backstop
Party’s performance of its obligations under this Agreement or any other Transaction Agreement
to which such Backstop Party is a party.

       Section 5.11 Sufficiency of Funds. Such Backstop Party has, or such Backstop Party on
the Funding Deadline will have, sufficient immediately available funds to make and complete the
payment of the aggregate Purchase Price for its Backstop Commitment Percentage of the
Unsubscribed Shares on the Funding Deadline.

                                       ARTICLE 6
                                 ADDITIONAL COVENANTS

     Section 6.01 BCA Approval Order; BCA Consummation Approval Order. The
Company shall use its reasonable best efforts to (i) obtain the entry of the BCA Approval Order,

                                               38
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1222 of 1298



and BCA Consummation Approval Order and (ii) cause the BCA Approval Order, and BCA
Consummation Approval Order and any incorporated Orders to become final Orders (including
by requesting that such Orders be a final Order immediately upon entry by the Bankruptcy Court
pursuant to a waiver of Bankruptcy Rules 3020 and 6004(h), as applicable), in each case, as soon
as reasonably practicable following the filing of the motion seeking entry of such Orders (for the
avoidance of doubt, entry of the BCA Consummation Approval Order will be sought at the
confirmation hearing). The Company shall provide to counsel for the Backstop Parties copies of
the proposed BCA Approval Order, and BCA Consummation Approval Order (which may be
incorporated into the Confirmation Order), and any incorporated Orders, and a reasonable
opportunity to review and comment on such Orders prior to such Orders being filed with the
Bankruptcy Court, and such Orders must be in form and substance reasonably acceptable to the
Debtors and the Required Backstop Parties. Any amendments, modifications, changes or
supplements to the BCA Approval Order, the BCA Consummation Approval Order or
Confirmation Order, or any incorporated Orders, shall be in form and substance reasonably
acceptable to the Debtors and the Required Backstop Parties.

        Section 6.02 Confirmation Order; Plan and Disclosure Statement. The Debtors shall
use their reasonable best efforts to obtain entry of the Confirmation Order. The Company shall
provide to each of the Backstop Parties and its counsel a copy of any proposed amendment,
modification or change to the Plan or Disclosure Statement (which amendments shall, in each
case, be in form and substance acceptable to the Debtors and the Required Backstop Parties) and
a reasonable opportunity to review and comment on such documents. The Company shall
provide to each of the Backstop Parties and its counsel a copy of the proposed Confirmation
Order and a reasonable opportunity to review and comment on such order prior to such order
being filed with the Bankruptcy Court, and such order must be in form and substance acceptable
to the Debtors and the Required Backstop Parties.

        Section 6.03 Conduct of Business. (a) Except as explicitly set forth in this Agreement
or otherwise contemplated by the RSA, Disclosure Statement and Plan or with the prior written
consent of Required Backstop Parties (which consent shall not be unreasonably withheld,
conditioned or delayed), during the period from the date of this Agreement to the earlier of the
Closing Date and the date on which this Agreement is terminated in accordance with its terms,
the Company shall, and shall cause each of its Subsidiaries to, carry on its business in all
material respects in the ordinary course and use commercially reasonable efforts to:

                 (i)     preserve intact its present business;

                 (ii)    keep available the services of its executive officers and key employees;
          and

                  (iii) preserve its relationships with material customers, suppliers, licensors,
          licensees, distributors and others having business dealings with the Company or its
          Subsidiaries in connection with its business.

       (b)    Without limiting the generality of the foregoing, except as explicitly set forth in
this Agreement or otherwise contemplated by the RSA, Disclosure Statement and Plan, the
Company shall not, and shall not permit any of its Subsidiaries to, take any of the following

                                                   39
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1223 of 1298



actions without the prior written consent of the Required Backstop Parties (which consent shall
not be unreasonably withheld, conditioned or delayed):

                 (i)   amend its articles of incorporation, bylaws or other similar organizational
          documents (whether by merger, consolidation or otherwise) other than in connection with
          the New Organizational Documents;

                 (ii)   other than as disclosed in Schedule 6.03(b)(ii), incur any capital
          expenditures or any obligations or liabilities in respect thereof, other than within the
          ordinary course of business;

                  (iii) acquire (by merger, consolidation, acquisition of stock or assets or
          otherwise), directly or indirectly, any assets, securities, properties, interests or businesses,
          other than in the ordinary course of business;

                  (iv)    sell, lease or otherwise transfer, or create or incur any Lien on, any of the
          Company’s or its Subsidiaries’ assets, securities, properties, interests or businesses, other
          than (A) in the ordinary course of business or (B) sales of assets, securities, properties,
          interests or businesses with a sale price (including any related assumed indebtedness) that
          does not exceed $1 million in the aggregate;

                  (v)     other than as disclosed in Schedule 6.03(b)(v), make any loans, advances
          or capital contributions to, or investments in, any other Person, other than in the ordinary
          course of business;

                  (vi)     (A) unless required by contract, with respect to directors or executive
          officers of the Company or its Subsidiaries: (1) grant or increase any severance or
          termination pay (or amend any existing severance pay or termination arrangement) or (2)
          enter into any employment, deferred compensation or other similar agreement (or amend
          any such existing agreement); (B) increase benefits payable under any existing severance
          or termination pay policies; or (C) increase compensation, bonus or other benefits except
          for increases in the ordinary course of business consistent with past practice for persons
          other than directors or executive officers of the Company or its Subsidiaries;

                   (vii) to the extent above $5.0 million in cash after taking into account insurance
          proceeds, settle, or offer or propose to settle, outside the process of the contemplated
          bankruptcy, (A) any material litigation, investigation, arbitration, proceeding or other
          claim involving or against the Company or any of its Subsidiaries, (B) any stockholder
          litigation or dispute against the Company or any of its officers or directors or (C) any
          litigation, arbitration, proceeding or dispute that relates to the transactions contemplated
          hereby; or

                  (viii) agree, resolve or commit to do any of the foregoing.

Prior to the Closing Date, the Company and its Subsidiaries shall exercise, consistent with the
terms and conditions of this Agreement, complete control and supervision of the business of the
Company and its Subsidiaries.

                                                    40
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1224 of 1298



          Section 6.04   Antitrust Approval.

        (a)    Each Party agrees to use reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary to consummate and make effective
the transactions contemplated by this Agreement, the other Transaction Agreements and the
Plan, including (i) if applicable, filing, or causing to be filed, the Notification and Report Form
pursuant to the HSR Act with respect to the transactions contemplated by this Agreement with
the Antitrust Division of the United States Department of Justice and the United States Federal
Trade Commission and any filings under any other Antitrust Laws that are necessary to
consummate and make effective the transactions contemplated by this Agreement as soon as
reasonably practicable following the date hereof and (ii) promptly furnishing documents or
information reasonably requested by any Antitrust Authority.

         (b)      The Company and each Backstop Party subject to an obligation pursuant to the
Antitrust Laws to notify any transaction contemplated by this Agreement, the Plan or the other
Transaction Agreements (each such Backstop Party, a “Filing Party”) agree to reasonably
cooperate with each other as to the appropriate time of filing such notification and its content.
The Company and each Filing Party shall, to the extent permitted by applicable Law: (i)
promptly notify each other of, and if in writing, furnish each other with copies of (or, in the case
of material oral communications, advise each other orally of) any communications from or with
an Antitrust Authority; (ii) not participate in any meeting with an Antitrust Authority unless it
consults with each other Filing Party and the Company, as applicable, in advance and, to the
extent permitted by the Antitrust Authority and applicable Law, give each other Filing Party and
the Company, as applicable, a reasonable opportunity to attend and participate thereat; (iii)
furnish each other Filing Party and the Company, as applicable, with copies of all
correspondence, filings and communications between such Filing Party or the Company and the
Antitrust Authority; (iv) furnish each other Filing Party with such necessary information and
reasonable assistance as may be reasonably necessary in connection with the preparation of
necessary filings or submission of information to the Antitrust Authority; and (v) not withdraw
its filing, if any, under the HSR Act without the prior written consent of the Required Backstop
Parties and the Company.

        (c)     Should a Filing Party be subject to an obligation under the Antitrust Laws to
jointly notify with one or more other Filing Parties (each, a “Joint Filing Party”) a transaction
contemplated by this Agreement, the Plan or the other Transaction Agreements, such Joint Filing
Party shall promptly notify each other Joint Filing Party of, and if in writing, furnish each other
Joint Filing Party with copies of (or, in the case of material oral communications, advise each
other Joint Filing Party orally of) any communications from or with an Antitrust Authority.

        (d)     The Company and each Filing Party shall use reasonable best efforts to cause the
waiting periods under the applicable Antitrust Laws to terminate or expire at the earliest possible
date after the date of filing. The communications contemplated by this Section 6.04 may be made
by the Company or a Filing Party on an outside counsel-only basis or subject to other agreed
upon confidentiality safeguards. The obligations in this Section 6.04 shall not apply to filings,
correspondence, communications or meetings with Antitrust Authorities unrelated to the
transactions contemplated by this Agreement, the Plan and the other Transaction Agreements.


                                                 41
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1225 of 1298



Notwithstanding anything in this Agreement to the contrary, nothing shall require any Backstop
Party or any of its Affiliates to (i) dispose of, license or hold separate any of its or its
Subsidiaries’ or Affiliates’ assets, (ii) limit its freedom of action or the conduct of its or its
Subsidiaries’ or Affiliates’ businesses or make any other behavioral commitments with respect to
itself or any of its Subsidiaries or Affiliates, (iii) divest any of its Subsidiaries or its Affiliates, or
(iv) commit or agree to any of the foregoing. Without the prior written consent of the Required
Backstop Parties, neither the Company nor any of its Subsidiaries shall commit or agree to (i)
dispose of, license or hold separate any of its assets or (ii) limit its freedom of action with respect
to any of its businesses or commit or agree to any of the foregoing, in each case, in order to
secure any necessary consent or approvals for the transactions contemplated hereby under the
Antitrust Laws. Notwithstanding anything to the contrary herein, neither the Backstop Parties,
nor any of their Affiliates, nor the Company or any of its Subsidiaries, shall be required as a
result of this Agreement, to initiate any legal action against, or defend any litigation brought by,
the United States Department of Justice, the United States Federal Trade Commission, or any
other Governmental Entity in order to avoid the entry of, or to effect the dissolution of, any
injunction, temporary restraining order or other order in any suit or proceeding which would
otherwise have the effect of preventing or materially delaying the transactions contemplated
hereby, or which may require any undertaking or condition set forth in the preceding sentence.

        Section 6.05 Financial Information. (a) At all times prior to the Closing Date, the
Company shall deliver to counsel to each Backstop Party and to each Backstop Party that so
requests, subject to appropriate assurance of confidential treatment, all statements and reports the
Company is required to deliver to the DIP Agent pursuant to Section 8.01 and Section 8.12 of the
DIP Credit Agreement, and, if applicable to the Exit Facility Agent pursuant to the comparable
section of the Exit Facility Loan Agreement (the “Financial Reports”). Neither any waiver by
the DIP Lenders or, if applicable, the Exit Facility Lenders, of their right to receive the Financial
Reports nor any amendment or termination of the Emergence Credit Facilities shall affect the
Company’s obligation to deliver the Financial Reports to the Backstop Parties in accordance
with the terms of this Agreement.

        (b)    Any report, financial statement, certificate or other written information furnished
in connection with the DIP Credit Agreement, including without limitation, Section 8.01, Section
8.02 and Section 8.12 thereto, shall be deemed to have been delivered in accordance with Section
6.05(a) on the date on which the Company provides written notice to the Backstop Parties that
such information has been posted on the Company’s website on the internet at
www.legacyreserves.com or is available via the EDGAR system of the SEC on the internet (to
the extent such information has been posted or is available as described in such notice).

        Section 6.06 Alternate Transactions. The Company shall notify the Backstop Parties
promptly (and, in any event, within 48 hours) if any bona fide proposal or offer (whether written
or unwritten) for an Alternate Transaction (an “Alternate Transaction Proposal”) is received
by it or its Subsidiaries or its or its Subsidiaries’ Representatives, indicating, in connection with
such notice, the material terms and conditions of any such Alternate Transaction Proposal
(including, if applicable, copies of any and all written inquiries, requests, proposals or offers,
including any draft of proposed agreements received by the Company, also within 48 hours) and,
thereafter, the Company shall keep the Backstop Parties reasonably informed of the status and
terms of any such Alternate Transaction Proposals (including any amendments thereto) and the

                                                    42
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1226 of 1298



status of any such discussions or negotiations, including any change in the Company’s intentions
as previously notified. None of the Company or any of its Subsidiaries shall, after the date of this
Agreement, enter into any confidentiality or similar agreement that would prohibit it from
providing such information to the Backstop Parties.

         Section 6.07 Reasonable Best Efforts. (a) Without in any way limiting any other
respective obligation of the Company or any Backstop Party in this Agreement, the Company
shall use (and shall cause its Subsidiaries to use), and each Backstop Party shall use, reasonable
best efforts to take or cause to be taken all actions, and do or cause to be done all things,
reasonably necessary, proper or advisable in order to consummate and make effective the
transactions contemplated by this Agreement and the Plan, including using reasonable best
efforts in:

                  (i)     timely preparing and filing all documentation reasonably necessary to
          effect all necessary notices, reports and other filings of such Party and to obtain as
          promptly as practicable all consents, registrations, approvals, permits and authorizations
          necessary or advisable to be obtained from any third party or Governmental Entity;

                 (ii)   defending any Legal Proceedings challenging this Agreement, the Plan or
          any other Transaction Agreement or the consummation of the transactions contemplated
          hereby and thereby, including seeking to have any stay or temporary restraining order
          entered by any Governmental Entity vacated or reversed; and

                (iii) working together in good faith to finalize the Registration Rights
          Agreement and New Organizational Documents for timely inclusion in the Plan
          Supplement and filing with the Bankruptcy Court.

        (b)    Subject to applicable Laws relating to the exchange of information, the Backstop
Parties and the Company shall have the right to review in advance, and to the extent practicable
each will consult with the other on all of the information relating to Backstop Parties or the
Company, as the case may be, and any of their respective Subsidiaries, that appears in any filing
made with, or written materials submitted to, any third party and/or any Governmental Entity in
connection with the transactions contemplated by this Agreement or the Plan; provided, however,
neither the Company nor the Backstop Parties are required to provide for review in advance
declarations or other evidence submitted in connection with any filing with the Bankruptcy
Court. In exercising the foregoing rights, each of the Company and the Backstop Parties shall act
reasonably and as promptly as practicable.

        (c)     Nothing contained in this Section 6.07 shall limit the ability of any Backstop
Party to consult with the Debtors, to appear and be heard, or to file objections, concerning any
matter arising in the Chapter 11 Proceedings, so long as such appearance or objection is not
inconsistent with such Backstop Party’s obligations under this Agreement or the RSA.

        Section 6.08 Equity Listing. Reorganized Legacy Reserves shall be constituted as a C-
corporation after the Effective Date unless otherwise determined by the Required Backstop
Parties, with prior notice to and in consultation with the Debtors. The Required Backstop Parties,
with prior notice to and in consultation with the Debtors, shall determine the equity listing and

                                                  43
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1227 of 1298



reporting status of Reorganized Legacy Reserves upon emergence (including, without limitation,
whether Reorganized Legacy Reserves will be listed over-the-counter, listed on a national
exchange or will emerge as a private company), and the Debtors and Reorganized Legacy
Reserves shall use their best efforts to effectuate such determination on the Effective Date or as
soon as possible thereafter. Unless otherwise directed by the Required Backstop Parties, the
Debtors agree that the Company will remain a public reporting company with the SEC during the
pendency of the Chapter 11 Proceedings.

        Section 6.09 Registration Rights Agreement. The Plan will provide that (i) from and
after the Closing Date the Backstop Parties shall be entitled to certain registration rights pursuant
to a registration rights agreement, in form and substance acceptable to the Company and the
Required Backstop Parties (the “Registration Rights Agreement”). A form of the Registration
Rights Agreement shall be filed with the Bankruptcy Court as part of the Plan Supplement.

         Section 6.10 Form D and Blue Sky. The Company shall timely file a Form D with the
SEC with respect to both the New Common Stock issued hereunder in connection with the
Rights Offering and any shares of New Common Stock that may be issued in satisfaction of the
Backstop Fee as provided herein, in each case to the extent required under Regulation D of the
Securities Act, and the Company shall provide, upon request, a copy thereof to each Backstop
Party. The Company shall, on or before the Closing Date and assuming that the representations
and warranties of the Backstop Parties in this Agreement are true and correct in all material
respects, take such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify for sale or issuance to the Backstop Parties the
Unsubscribed Shares issued hereunder and any shares of New Common Stock that may be issued
in satisfaction of the Backstop Fee as provided herein under applicable securities and “blue sky”
Laws of the states of the United States (or to obtain an exemption from such qualification) and
any applicable foreign jurisdictions, and shall provide evidence of any such action so taken to the
Backstop Parties on or prior to the Closing Date. The Company shall timely make all filings and
reports relating to the offer and sale of the Unsubscribed Shares issued hereunder and any shares
of New Common Stock that may be issued in satisfaction of the Backstop Fee as provided herein
required under applicable securities and “blue sky” Laws of the states of the United States
following the Closing Date. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 6.10.

        Section 6.11 No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D promulgated under the Securities Act) will, directly or through
any agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with the sale of the New
Common Stock, the Rights Offering Shares, the Rights Offering and this Agreement in a manner
that would require registration of the New Common Stock to be issued by the Company on the
Effective Date under the Securities Act.

        Section 6.12 DTC Eligibility. Unless otherwise requested by the Required Backstop
Parties, the Company shall use reasonable best efforts to promptly make, when applicable from
time to time after the Closing, all Unlegended Shares eligible for deposit with The Depository
Trust Company.


                                                 44
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1228 of 1298



     Section 6.13 Use of Proceeds. The Debtors will apply the proceeds from the sale of the
New Common Stock for the purposes identified in the Disclosure Statement and the Plan.

         Section 6.14 Share Legend. Shares of New Common Stock issued hereunder acquired
by the Backstop Parties (including any Related Fund) hereunder or in connection with the Rights
Offering shall be represented by uncertificated shares, and such shares shall be subject to a
restrictive notation (the “Legend”) in the stock ledger or other appropriate records maintained by
the Company or agent substantially similar to the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY
ISSUED ON [DATE OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
OTHER APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION
THEREUNDER.”

The Legend (for restrictive notation) set forth above shall be removed from the records at any
time after the restrictions described in such Legend cease to be applicable. The Company may
reasonably request such opinions, certificates or other evidence that such restrictions no longer
apply.

        Section 6.15 Tax Treatment. The Company and each of the Backstop Parties hereby
agrees to treat the rights and obligations arising under this Agreement, including the Backstop
Fee, for U.S. federal income tax purposes as an option to sell property issued by each Backstop
Party to the Company in consideration for the Backstop Fee.

                                   ARTICLE 7
                  CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

        Section 7.01 Conditions to the Obligation of the Backstop Parties. The obligations of
each Backstop Party to consummate the transactions contemplated hereby shall be subject to
(unless waived in accordance with Section 7.02) the satisfaction of the following conditions:

      (a)    BCA Approval Order. The Bankruptcy Court shall have entered the BCA
Approval Order, such order shall be in full force and effect, and not subject to a stay.

       (b)      RSA. The RSA shall have been executed and delivered by the Company and shall
remain in full force and effect.

        (c)      BCA Consummation Approval Order. The Bankruptcy Court shall have entered
the BCA Consummation Approval Order (which may be the Confirmation Order), such order
shall be in full force and effect, and not subject to a stay.

       (d)     Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order, such order shall be in full force and effect, and not subject to a stay.



                                                45
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1229 of 1298



        (e)    Plan. The Company and all of the other Debtors shall have complied, in all
material respects, with the terms of the Plan that are to be performed by the Company and the
other Debtors on or prior to the Effective Date and the conditions to the occurrence of the
Effective Date set forth in the Plan shall have been satisfied or, with the prior written consent of
the Required Backstop Parties, waived in accordance with the terms thereof and the Plan.

       (f)      Rights Offering. The Rights Offering shall have been conducted, in all material
respects, in accordance with the Rights Offering Procedures Order and this Agreement, and the
Rights Offering Expiration Time shall have occurred.

       (g)     Plans Sponsor Backstop Commitment. The Debtors shall have received, or shall
receive substantially concurrently with the Closing, no less than $189,800,000 in aggregate cash
proceeds from the Sponsor Commitment Agreement.

        (h)     Registration Rights Agreement. The Registration Rights Agreement shall have
been executed and delivered by the Company and shall otherwise have become effective with
respect to the Backstop Parties and the other parties thereto.

       (i)     Expense Reimbursement. The Debtors shall have paid (or such amounts shall be
paid concurrently with the Closing) all Expense Reimbursement accrued through the Closing
Date pursuant to Section 3.03.

        (j)     Antitrust Approvals. All terminations or expirations of waiting periods imposed
by any Governmental Entity necessary for the consummation of the transactions contemplated by
this Agreement, including under the HSR Act and any other Antitrust Laws, shall have occurred
and all other notifications, consents, authorizations and approvals required to be made or
obtained from any Governmental Entity under any Antitrust Law shall have been made or
obtained for the transactions contemplated by this Agreement.

        (k)    No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation of the Plan or
the transactions contemplated by this Agreement.

          (l)    Representations and Warranties.

                  (i)     The representations and warranties of the Debtors contained in
          Sections 4.04, 4.06(ii), and 4.29 shall be true and correct in all material respects at and as
          of the Closing Date after giving effect to the Plan with the same effect as if made on and
          as of the Closing Date after giving effect to the Plan (other than representations and
          warranties that by their terms address matters only as of another specified time, which
          shall be true and correct only as of such time).

                  (ii)    The other representations and warranties of the Debtors contained in this
          Agreement shall be true and correct (disregarding all materiality or Material Adverse
          Effect qualifiers) at and as of the Closing Date after giving effect to the Plan with the
          same effect as if made on and as of the Closing Date (other than representations and
          warranties that by their terms address matters only as of another specified time, which
          shall be true and correct only as of such time), except where the failure to be true and
                                                   46
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1230 of 1298



          correct has not had and would not reasonably be expected to have, individually or in the
          aggregate, a Material Adverse Effect.

       (m)      Covenants. The Debtors shall have performed and complied, in all material
respects, with all of their respective covenants and agreements contained in this Agreement that
contemplate, by their terms, performance or compliance prior to the Closing Date.

        (n)   Officer’s Certificate. The Backstop Parties shall have received on and as of the
Closing Date a certificate of the chief executive officer or chief financial officer of the Company
confirming that the conditions set forth in Section 7.01(k) and Section 7.01(l) have been
satisfied.

        (o)     Material Adverse Change. (i) From the date hereof to the Closing Date, there
shall not have occurred, and there shall not exist, any Event that has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect and (ii) the
Backstop Parties shall have received on and as of the Closing Date a certificate of the chief
executive officer or chief financial officer of the Company confirming the same; provided that
the condition in this Section 7.01(n) shall be deemed satisfied unless the Required Backstop
Parties deliver a notice to the Company on or prior to the Closing Date stating that such
condition has not been satisfied.

       (p)    Funding Notice. The Backstop Parties shall have received the Funding Notice in
accordance with the terms of this Agreement.

        Section 7.02 Waiver of Conditions to Obligation of Backstop Parties. All or any of the
conditions set forth in Section 7.01 may only be waived in whole or in part with respect to all
Backstop Parties by a written instrument executed by the Required Backstop Parties in their sole
discretion and if so waived, all Backstop Parties shall be bound by such waiver; provided that
notwithstanding the foregoing, the Required Backstop Parties desiring to waive all or any of the
conditions set forth in Section 7.01 (such Required Backstop Parties, the “Waiving Backstop
Parties”) may require any other Backstop Parties that are not willing to waive the applicable
conditions (the “Non- Waiving Backstop Parties”), and such Non-Waiving Backstop Parties
shall upon written request by the Waiving Backstop Parties be so required, to transfer and assign
to the Waiving Backstop Parties all of the Non-Waiving Backstop Parties’ Backstop
Commitment in accordance with the Waiving Backstop Parties’ pro rata share (based on the
aggregate Backstop Commitments of the Waiving Backstop Parties) of the Non- Waiving
Backstop Parties’ Backstop Commitment or as otherwise reasonably agreed upon by such
Waiving Backstop Parties.

       Section 7.03 Conditions to the Obligation of the Company. The obligation of the
Company and the other Debtors to consummate the transactions contemplated hereby with any
Backstop Party is subject to (unless waived by the Company) the satisfaction of each of the
following conditions:

       (a)     Disclosure Statement Order. The Bankruptcy Court shall have entered the
Disclosure Statement Order, such order shall be in full force and effect, and not subject to a stay.


                                                  47
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1231 of 1298



      (b)    BCA Approval Order. The Bankruptcy Court shall have entered the BCA
Approval Order, and such order shall be a Final Order.

        (c)     BCA Consummation Approval Order. The Bankruptcy Court shall have entered
the BCA Consummation Approval Order (which may be the Confirmation Order), and such
order shall be a Final Order.

       (d)    Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order, and such order shall be a Final Order.

        (e)      Conditions to the Plan. The conditions to the occurrence of the Effective Date as
set forth in the Plan and in the Confirmation Order shall have been satisfied or waived in
accordance with the terms thereof and the Plan.

        (f)     Antitrust Approvals. All terminations or expirations of waiting periods imposed
by any Governmental Entity necessary for the consummation of the transactions contemplated by
this Agreement, including under the HSR Act and any other Antitrust Laws, shall have occurred
and all other notifications, consents, authorizations and approvals required to be made or
obtained from any Governmental Entity under any Antitrust Law shall have been made or
obtained for the transactions contemplated by this Agreement.

        (g)    No Legal Impediment to Issuance. No Law or Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation of the Plan or
the transactions contemplated by this Agreement.

        (h)     Representations and Warranties. The representations and warranties of each
Backstop Party contained in this Agreement shall be true and correct in all material respects at
and as of the Closing Date with the same effect as if made on and as of the Closing Date (except
for such representations and warranties made as of a specified date, which shall be true and
correct in all material respects only as of the specified date).

        (i)     Covenants. The applicable Backstop Party shall have performed and complied, in
all material respects, with all of its covenants and agreements contained in this Agreement and in
any other document delivered pursuant to this Agreement.

        (j)    RSA. The RSA shall have been executed and delivered and shall remain in full
force and effect.

                                     ARTICLE 8
                         INDEMNIFICATION AND CONTRIBUTION

        Section 8.01 Indemnification Obligations. The Company and the other Debtors (the
“Indemnifying Parties” and each an “Indemnifying Party”) shall, jointly and severally,
indemnify and hold harmless each Backstop Party, its Affiliates, shareholders, members, partners
and other equity holders, general partners, managers and its and their respective Representatives,
agents and controlling persons (each, an “Indemnified Person”) from and against any and all
losses, claims, damages, liabilities and costs and expenses (other than Taxes of the Backstop
Parties except to the extent otherwise provided for in this Agreement, including the last sentence
                                                48
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1232 of 1298



of Section 2.05(c)) (collectively, “Losses”) that any such Indemnified Person may incur or to
which any such Indemnified Person may become subject arising out of or in connection with this
Agreement, the RSA, the Plan and the transactions contemplated hereby and thereby, including
the Backstop Commitments, the Rights Offering, the payment of the Backstop Fee or the use of
the proceeds hereunder, from the Rights Offering, or, subject to Section 8.06, any breach by the
Debtors of any representation, warranty, covenant, obligation or other provision of this
Agreement, or any claim, challenge, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any Indemnified Person is a party thereto, whether or not such
proceedings are brought by the Company, the other Debtors, their respective equity holders,
Affiliates, creditors or any other Person, and reimburse each Indemnified Person upon demand
for reasonable and documented (subject to redaction to preserve attorney client and work product
privileges) legal or other third-party expenses incurred in connection with investigating,
preparing to defend or defending, or providing evidence in or preparing to serve or serving as a
witness with respect to, any lawsuit, investigation, claim or other proceeding relating to any of
the foregoing (including in connection with the enforcement of the indemnification obligations
set forth herein), irrespective of whether or not the transactions contemplated by this Agreement
or the Plan are consummated or whether or not this Agreement is terminated; provided that the
foregoing indemnity will not, as to any Indemnified Person, apply to Losses (a) as to a
Defaulting Backstop Party and its Related Parties, caused by a Backstop Party Default by such
Backstop Party, (b) to the extent they are found by a final, non-appealable judgment of a court of
competent jurisdiction to arise from the fraud, willful misconduct or gross negligence of such
Indemnified Person, (c) a material breach of the representations and warranties made by such
Indemnified Person in this Agreement, or (d) a material breach by such Indemnified Person of its
obligations under this Agreement.

         Section 8.02 Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation, investigation or
proceeding (an “Indemnified Claim”), such Indemnified Person will, if a claim is to be made
hereunder against the Indemnifying Party in respect thereof, notify the Indemnifying Party in
writing of the commencement thereof; provided that (i) the omission to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability that it may have
hereunder except to the extent it has been materially prejudiced by such failure and (ii) the
omission to so notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability that it may have to such Indemnified Person otherwise than on account of this Article 8.
In case any such Indemnified Claims are brought against any Indemnified Person and it notifies
the Indemnifying Party of the commencement thereof, the Indemnifying Party will be entitled to
participate therein, and, to the extent that it may elect by written notice delivered to such
Indemnified Person, to assume the defense thereof or participation therein, with counsel
reasonably acceptable to such Indemnified Person; provided that if the parties (including any
impleaded parties) to any such Indemnified Claims include both such Indemnified Person and
the Indemnifying Party and based on advice of such Indemnified Person’s counsel there are legal
defenses available to such Indemnified Person that are different from or additional to those
available to the Indemnifying Party, such Indemnified Person shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in the defense of such
Indemnified Claims. Upon receipt of notice from the Indemnifying Party to such Indemnified
Person of its election to so assume the defense of such Indemnified Claims with counsel
reasonably acceptable to the Indemnified Person, the Indemnifying Party shall not be liable to
                                               49
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1233 of 1298



such Indemnified Person for expenses incurred by such Indemnified Person in connection with
the defense thereof (other than reasonable costs of investigation) unless (A) such Indemnified
Person shall have employed separate counsel (in addition to any local counsel) in connection
with the assertion of legal defenses in accordance with the proviso to the immediately preceding
sentence (it being understood that the Indemnifying Party shall not be liable for the expenses of
more than one separate counsel representing the Indemnified Persons who are parties to such
Indemnified Claims (in addition to any local counsel in each jurisdiction in which local counsel
is required as well as in the case of any perceived or actual conflict, appropriate conflict counsel)
and all such expenses shall be reimbursed as they occur), (B) the Indemnifying Party shall not
have employed counsel reasonably acceptable to such Indemnified Person to represent such
Indemnified Person within a reasonable time after notice of commencement of the Indemnified
Claims, (C) the Indemnifying Party shall have failed or is failing to defend such claim, and is
provided written notice of such failure by the Indemnified Person and such failure is not
reasonably cured within ten (10) Business Days of receipt of such notice, or (D) the
Indemnifying Party shall have authorized in writing the employment of counsel for such
Indemnified Person. Notwithstanding anything herein to the contrary, the Company and its
Subsidiaries shall have sole control over any Tax controversy or Tax audit of the Company or its
Subsidiaries and shall be permitted to settle any liability for Taxes of the Company and its
Subsidiaries after due consultation with the Required Backstop Parties.

         Section 8.03 Settlement of Indemnified Claims. The Indemnifying Party shall not be
liable for any settlement of any Indemnified Claims effected without its written consent (which
consent shall not be unreasonably withheld). If any settlement of any Indemnified Claims is
consummated with the written consent of the Indemnifying Party or if there is a final judgment
for the plaintiff in any such Indemnified Claims, the Indemnifying Party agrees to indemnify and
hold harmless each Indemnified Person from and against any and all Losses by reason of such
settlement or judgment to the extent such Losses are otherwise subject to indemnification by the
Indemnifying Party hereunder in accordance with, and subject to the limitations of, the
provisions of this Article 8. Notwithstanding anything in this Article 8 to the contrary, if at any
time an Indemnified Person shall have requested the Indemnifying Party to reimburse such
Indemnified Person for legal or other expenses in connection with investigating, responding to or
defending any Indemnified Claims as contemplated by this Article 8, the Indemnifying Party
shall be liable for any settlement of any Indemnified Claims effected without its written consent
if (i) such settlement is entered into more than sixty (60) days after receipt by the Indemnifying
Party of such request for reimbursement and (ii) the Indemnifying Party shall not have
reimbursed such Indemnified Person in accordance with such request prior to the date of such
settlement. The Indemnifying Party shall not, without the prior written consent of an Indemnified
Person (which consent shall not be unreasonably withheld), effect any settlement of any pending
or threatened Indemnified Claims in respect of which indemnity or contribution has been sought
hereunder by such Indemnified Person unless (A) such settlement includes an unconditional
release of such Indemnified Person in form and substance reasonably acceptable to such
Indemnified Person from all liability on the claims that are the subject matter of such
Indemnified Claims and (B) such settlement does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any Indemnified Person.

       Section 8.04 Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from Losses that are
                                                 50
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1234 of 1298



subject to indemnification pursuant to Section 8.01, then the Indemnifying Party shall contribute
to the amount paid or payable by such Indemnified Person as a result of such Loss in such
proportion as is appropriate to reflect not only the relative benefits received by the Indemnifying
Party, on the one hand, and such Indemnified Person, on the other hand, but also the relative
fault of the Indemnifying Party, on the one hand, and such Indemnified Person, on the other
hand, as well as any relevant equitable considerations. It is hereby agreed that the relative
benefits to the Indemnifying Party, on the one hand, and all Indemnified Persons, on the other
hand, shall be deemed to be in the same proportion as (a) the total value received or proposed to
be received by the Company pursuant to the issuance and sale of the New Common Stock
contemplated by this Agreement and the Plan bears to (b) the Backstop Fee paid or proposed to
be paid to the Backstop Parties. The Indemnifying Parties also agree that no Indemnified Person
shall have any liability based on their comparative or contributory negligence or otherwise to the
Indemnifying Parties, any Person asserting claims on behalf of or in right of any of the
Indemnifying Parties, or any other Person in connection with an Indemnified Claim.

       Section 8.05 Treatment of Indemnification Payments. All amounts paid by the
Indemnifying Party to an Indemnified Person under this Article 8 shall, to the extent permitted
by applicable Law, be treated as adjustments to the Purchase Price for all Tax purposes. The
provisions of this Article 8 are an integral part of the transactions contemplated by this
Agreement and without these provisions the Backstop Parties would not have entered into this
Agreement, and the obligations of the Company under this Article 8 shall constitute allowed
administrative expenses of the Debtors’ estate under Sections 503(b) and 507 of the Bankruptcy
Code and are payable without further Order of the Bankruptcy Court, and the Company may
comply with the requirements of this Article 8 without further Order of the Bankruptcy Court.

        Section 8.06 No Survival. All representations, warranties, covenants and agreements
made in this Agreement shall not survive the Closing Date except for covenants and agreements
that by their terms are to be satisfied after the Closing Date, which covenants and agreements
shall survive until satisfied in accordance with their terms. Notwithstanding the foregoing, the
indemnification and other obligations of the Company pursuant to this Article 8 and the other
obligations set forth in Section 9.02 shall survive the Closing Date until the latest date permitted
by applicable Law and, if applicable, be assumed by Reorganized Legacy Reserves and its
Subsidiaries.

                                           ARTICLE 9
                                         TERMINATION

        Section 9.01 Termination Rights. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the Closing Date
(including at any time prior to entry of the Disclosure Statement Order, the BCA Approval
Order, the BCA Consummation Approval Order and the Confirmation Order):

          (a)   by mutual written consent of the Company and the Required Backstop Parties;

          (b)   [Reserved];



                                                 51
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1235 of 1298



        (c)     by the Company by written notice to each Backstop Party or by the Required
Backstop Parties by written notice to the Company if any Law or Final Order shall have been
enacted, adopted or issued by any Governmental Entity, that prohibits the implementation of the
Plan or the Rights Offering or the transactions contemplated by this Agreement or the other
Transaction Agreements; provided that the Company or the Required Backstop Parties (as
applicable) shall not be permitted to terminate this Agreement pursuant to this Section 9.01(c) if
the Company or the Required Backstop Parties (as applicable) have not complied in all material
respects with its or their obligations under Sections 6.04 and 6.07 of this Agreement;

          (d)    by the Required Backstop Parties upon written notice to the Company if:

                 (i)     any of the BCA Approval Order, the BCA Consummation Approval
          Order, Disclosure Statement Order or the Confirmation Order is reversed, dismissed or
          vacated or is modified or amended after entry in a manner that is not reasonably
          acceptable to the Required Backstop Parties;

                 (ii)    there shall have been a Change of Recommendation;

                  (iii)   the Company or the other Debtors shall have breached any representation,
          warranty, covenant or other agreement made by the Company or the other Debtors in this
          Agreement or any such representation and warranty shall have become inaccurate after
          the date of this Agreement, and such breach or inaccuracy would, individually or in the
          aggregate, result in a failure of a condition set forth in Section 7.01(k), or Section 7.01(l),
          if continuing on the Closing Date, being satisfied and such breach or inaccuracy is not
          cured by the Company or the other Debtors by the earlier of (A) the tenth (10th) Business
          Day after the giving of notice thereof to the Company by any Backstop Party and (B) the
          Business Day prior to the Outside Date; provided that the Backstop Parties shall not have
          the right to terminate this Agreement pursuant to this Section 9.01(d)(iii) if they are then
          in breach of any representation, warranty, covenant or other agreement hereunder that
          would result in the failure of any condition set forth in Section 7.03 being satisfied;

                  (iv)   the RSA has been terminated as to the Supporting Noteholders (as defined
          in the RSA) in accordance with its terms; or

                  (v)    any of the Chapter 11 Proceedings shall have been dismissed or converted
          to a case under chapter 7 of the Bankruptcy Code, or the Bankruptcy Court has entered an
          Order in any of the Chapter 11 Proceedings appointing an examiner or trustee with
          expanded powers to oversee or operate the Debtors in the Chapter 11 Proceedings;

       (e)     by the Required Backstop Parties (other than a Defaulting Backstop Party) if the
Closing Date has not occurred by 11:59 p.m., New York City time on December 11, 2019 (the
“Outside Date”); provided that the Required Backstop Parties shall not be permitted to terminate
this Agreement pursuant to this Section 9.01(e) if the failure of the Closing to occur prior to the
Outside Date is the result of a breach of this Agreement by the Required Backstop Parties;
provided further that upon the occurrence of a Backstop Party Default, the Outside Date shall be
extended in accordance with Section 2.03(a); or

          (f)    by the Company upon written notice to each Backstop Party if:
                                                    52
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1236 of 1298



                   (i)     subject to the right of the Backstop Parties to arrange a Backstop Party
          Replacement in accordance with Section 2.03(a) with respect to a Backstop Party
          Default, any Backstop Party shall have breached any representation, warranty, covenant
          or other agreement made by such Backstop Party in this Agreement or any such
          representation and warranty shall have become inaccurate after the date of this
          Agreement, and such breach or inaccuracy would, individually or in the aggregate, result
          in a failure of a condition set forth in Section 7.03(h) or Section 7.03(i), if continuing on
          the Closing Date, being satisfied and such breach or inaccuracy is not cured by such
          Backstop Party by the earlier of (1) the tenth (10th) Business Day after the giving of
          notice thereof to such Backstop Party by the Company and (2) the Business Day prior to
          the Outside Date; provided that the Company shall not have the right to terminate this
          Agreement pursuant to this Section 9.01(e)(i) if it is then in breach of any representation,
          warranty, covenant or other agreement hereunder that would result in the failure of any
          condition set forth in Section 7.01 being satisfied;

                 (ii)    the Company or any of its Subsidiaries enters into any Alternate
          Transaction Agreement, the Bankruptcy Court approves or authorizes an Alternate
          Transaction at the request of the Company or any of its Subsidiaries or any Affiliate of
          the Company files a motion to approve any actual Alternate Transaction (or any public
          announcement of the foregoing); provided that the Company may only terminate this
          Agreement pursuant to this Section 9.01(f)(ii) if the Company has not breached in any
          material respect any of its obligations under Section 6.06;

                  (iii) if the Closing Date has not occurred by the Outside Date; provided that the
          Company shall not be permitted to terminate this Agreement pursuant to this Section
          9.01(f)(iii) if the failure of the Closing to occur prior to the Outside Date is the result of a
          breach of this Agreement by the Company; provided further that upon the occurrence of a
          Backstop Party Default, the Outside Date shall be extended in accordance with Section
          2.03(a);

                  (iv)    the RSA has been terminated in accordance with its terms; or

                  (v)      any of the BCA Approval Order, the BCA Consummation Approval Order
          or the Confirmation Order is reversed, dismissed or vacated or is modified or amended
          after entry in a manner that is not reasonably acceptable to the Debtors.

          Section 9.02    Effect of Termination.

         Upon termination of this Agreement pursuant to this Article 9, this Agreement shall
forthwith become void and of no force or effect and there shall be no further obligations or
liabilities on the part of the Debtors or the Backstop Parties; provided that (i) the obligations of
the Debtors to pay the Expense Reimbursement pursuant to Article 3, to satisfy their
indemnification obligations pursuant to Article 8 shall survive the termination of this Agreement
indefinitely and shall remain in full force and effect, (ii) the provisions set forth in this
Section 9.02 and Article 10 shall survive the termination of this Agreement in accordance with
their terms and (iii) nothing in this Section 9.02 shall relieve any Party from liability for any
breach of this Agreement prior to any termination of this Agreement.

                                                    53
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1237 of 1298



                                          ARTICLE 10
                                      GENERAL PROVISIONS

        Section 10.01 Notices. All notices and other communications in connection with this
Agreement shall be in writing and shall be deemed given if delivered personally, sent via
electronic facsimile or e-mail, mailed by registered or certified mail (return receipt requested) or
delivered by an express courier to the Parties, and shall be deemed effective when received, at
the following addresses (or at such other address for a Party as may be specified by like notice):

          (a)    If to the Company:

          Legacy Reserves Inc.
          303 W. Wall Street, Suite 1800
          Midland, Texas 79701
          Attention: Bert Ferrara
          Email: bferrara@legacyreserves.com

          with a copy (which shall not constitute notice) to:

          Sidley Austin LLP
          1000 Louisiana Street, Suite 5900
          Houston, TX 77002
          Attention: George J. Vlahakos; Duston K. McFaul; Bojan Guzina
          Email: gvlahakos@sidley.com; dmcfaul@sidley.com;
          bguzina@sidley.com

          If to a Backstop Party:

       To the address set forth on such Backstop Party’s signature page with a copy (which shall
not constitute notice) to:

          Davis Polk & Wardwell LLP
          450 Lexington Avenue
          New York, NY 10017
          Attention: Brian M. Resnick; Stephen Salmon; Derek Dostal
          E-mail: brian.resnick@davispolk.com; stephen.salmon@davispolk.com;
          derek.dostal@davispolk.com


or such other address as may have been furnished by a Party to each of the other Parties by
notice given in accordance with the requirements set forth above.

Any notice given by personal delivery, mail, facsimile, e-mail or courier shall be effective when
received.

        Section 10.02 Assignment; Third Party Beneficiaries. Neither this Agreement nor any of
the rights, interests or obligations under this Agreement shall be assigned by any Party (whether
by operation of Law or otherwise) without the prior written consent of the Company (such
                                                   54
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1238 of 1298



consent shall not be unreasonably withheld or conditioned) and the Backstop Parties, other than
an assignment by a Backstop Party expressly permitted by Section 2.03, 2.06, 7.02 or 10.07 and
any purported assignment in violation of this Section 10.02 shall be void ab initio and of no force
or effect. Except as expressly provided in Article 8 with respect to the Indemnified Persons, this
Agreement (including the documents and instruments referred to in this Agreement) is not
intended to and does not confer upon any Person other than the Parties any rights or remedies
under this Agreement.

          Section 10.03 Prior Negotiations; Entire Agreement.

        (a)     This Agreement (including the agreements attached as Exhibits to and the
documents and instruments referred to in this Agreement) constitutes the entire agreement of the
Parties and supersedes all prior agreements, arrangements or understandings, whether written or
oral, among the Parties with respect to the subject matter of this Agreement, except that the
Parties hereto acknowledge that any Backstop Party Confidentiality Agreements heretofore
executed will continue in full force and effect.

       (b)     Notwithstanding anything to the contrary in the Plan (including any amendments,
supplements or modifications thereto) or the Confirmation Order (and any amendments,
supplements or modifications thereto) or an affirmative vote to accept the Plan submitted by any
Backstop Party, nothing contained in the Plan (including any amendments, supplements or
modifications thereto) or Confirmation Order (including any amendments, supplements or
modifications thereto) shall alter, amend or modify the rights of the Backstop Parties under this
Agreement unless such alteration, amendment or modification has been made in accordance with
Section 10.07.

     Section 10.04 Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH (A) THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD FOR ANY CONFLICTS OF LAW PRINCIPLES THAT
WOULD APPLY TO THE LAWS OF ANY OTHER JURISDICTION, AND (B) TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE. THE PARTIES CONSENT AND
AGREE THAT ANY ACTION TO ENFORCE THIS AGREEMENT OR ANY DISPUTE,
WHETHER SUCH DISPUTES ARISE IN LAW OR EQUITY, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND
DOCUMENTS CONTEMPLATED HEREBY SHALL BE BROUGHT EXCLUSIVELY IN
THE BANKRUPTCY COURT (OR, SOLELY TO THE EXTENT THE BANKRUPTCY
COURT DECLINES JURISDICTION OVER SUCH ACTION OR DISPUTE, IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
OR ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY). THE PARTIES
CONSENT TO AND AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
BANKRUPTCY COURT. EACH OF THE PARTIES HEREBY WAIVES AND AGREES
NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY CLAIM THAT (I) SUCH PARTY IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF THE BANKRUPTCY COURT, (II) SUCH PARTY
OR SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY
THE BANKRUPTCY COURT OR (III) ANY LITIGATION OR OTHER PROCEEDING
COMMENCED IN THE BANKRUPTCY COURT IS BROUGHT IN AN INCONVENIENT

                                                55
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1239 of 1298



FORUM. THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER
PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING TO AN
ADDRESS PROVIDED IN WRITING BY THE RECIPIENT OF SUCH MAILING, OR IN
SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO
SERVICE ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

     Section 10.05 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT, OR PROCEEDING
BROUGHT TO RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS
AGREEMENT, WHETHER IN CONTRACT, TORT OR OTHERWISE.

         Section 10.06 Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and will become
effective when counterparts have been signed by each of the Parties and delivered to each other
Party (including via facsimile or other electronic transmission), it being understood that each
Party need not sign the same counterpart. Any facsimile or electronic signature shall be treated
in all respects as having the same effect as having an original signature.

        Section 10.07 Waivers and Amendments; Rights Cumulative. This Agreement may be
amended, restated, modified, or changed only by a written instrument signed by the Debtors and
the Required Backstop Parties (other than a Defaulting Backstop Party); provided that each
Backstop Party’s prior written consent shall be required for any amendment that would have the
effect of: (i) modifying such Backstop Party’s Backstop Commitment Percentage, (ii) increasing
the Per Share Price to be paid in respect of the Unsubscribed Shares, (iii) changing the terms of
or conditions to the payment of the Backstop Fee; (iv) changing any termination rights as set
forth in Article 9, (v) changing any provision of this Section 10.07, (vi) changing any provision
of the definition of “Required Backstop Parties” or (vii) otherwise disproportionately or
materially adversely affecting such Backstop Party. The terms and conditions of this Agreement
(other than the conditions set forth in Sections 7.01 and 7.03, the waiver of which shall be
governed solely by Article 7) may be waived (x) by the Debtors only by a written instrument
executed by the Company and (y) by the Required Backstop Parties only by a written instrument
executed by all of the Required Backstop Parties.

        Notwithstanding anything to the contrary contained in this Agreement, the Backstop
Parties may agree, among themselves, to reallocate their Backstop Commitment Percentages,
without any consent or approval of any other Party; provided, however, for the avoidance of
doubt any such agreement among the Backstop Parties shall require the prior written consent or
approval of all Backstop Parties affected by such reallocation. No delay on the part of any Party
in exercising any right, power or privilege pursuant to this Agreement will operate as a waiver
thereof, nor will any waiver on the part of any Party of any right, power or privilege pursuant to
this Agreement, nor will any single or partial exercise of any right, power or privilege pursuant
to this Agreement, preclude any other or further exercise thereof or the exercise of any other
right, power or privilege pursuant to this Agreement. Except as otherwise provided in this
Agreement, the rights and remedies provided pursuant to this Agreement are cumulative and are
not exclusive of any rights or remedies which any Party otherwise may have at law or in equity.


                                                56
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1240 of 1298



       Section 10.08 Headings. The headings in this Agreement are for reference purposes only
and will not in any way affect the meaning or interpretation of this Agreement.

        Section 10.09 Specific Performance. The Parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with the terms hereof
and that the Parties shall be entitled to an injunction or injunctions, plus attorneys’ fees and costs
related to such relief, without the necessity of posting a bond to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity. Unless otherwise
expressly stated in this Agreement, no right or remedy described or provided in this Agreement
is intended to be exclusive or to preclude a Party from pursuing other rights and remedies to the
extent available under this Agreement, at law or in equity.

        Section 10.10 Damages. Notwithstanding anything to the contrary in this Agreement,
none of the Parties (other than a Defaulting Backstop Party) will be liable for, and none of the
Parties shall claim or seek to recover, any punitive, special, indirect or consequential damages or
damages for lost profits from a Party other than a Defaulting Backstop Party.

        Section 10.11 No Reliance. No Backstop Party or any of its Related Parties shall have
any duties or obligations to the other Backstop Parties in respect of this Agreement, the Plan or
the transactions contemplated hereby or thereby, except those expressly set forth herein. Without
limiting the generality of the foregoing, (a) no Backstop Party or any of its Related Parties shall
be subject to any fiduciary or other implied duties to the other Backstop Parties, (b) no Backstop
Party or any of its Related Parties shall have any duty to take any discretionary action or exercise
any discretionary powers on behalf of any other Backstop Party, (c) (i) no Backstop Party or any
of its Related Parties shall have any duty to the other Backstop Parties to obtain, through the
exercise of diligence or otherwise, to investigate, confirm, or disclose to the other Backstop
Parties any information relating to the Company or any of its Subsidiaries that may have been
communicated to or obtained by such Backstop Party or any of its Affiliates in any capacity and
(ii) no Backstop Party may rely, and confirms that it has not relied, on any due diligence
investigation that any other Backstop Party or any Person acting on behalf of such other
Backstop Party may have conducted with respect to the Company or any of its Affiliates or any
of their respective securities and (d) each Backstop Party acknowledges that no other Backstop
Party is acting as a placement agent, initial purchaser, underwriter, broker or finder with respect
to its Unsubscribed Shares or Backstop Commitment Percentage of its Backstop Commitment.

        Section 10.12 Publicity. At all times prior to the Closing Date or the earlier termination
of this Agreement in accordance with its terms, the Company and the Backstop Parties shall
consult with each other prior to issuing any press releases (and provide each other a reasonable
opportunity to review and comment upon such release) or otherwise making public
announcements with respect to the transactions contemplated by this Agreement. No Party shall
issue any such press release or make any such public statement prior to such consultation, except
to the extent the disclosing Party determines it is required to do so by applicable Law, in which
case such Party shall use commercially reasonable efforts to consult with the other Party (or
Parties) before issuing any such release or making any such public statement.



                                                 57
#92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1241 of 1298



        Section 10.13 Settlement Discussions. This Agreement and the transactions contemplated
herein are part of a proposed settlement of a dispute between the Parties. Nothing herein shall be
deemed an admission of any kind. Pursuant to Federal Rule of Evidence 408 and any applicable
state rules of evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding, except to the extent filed with, or disclosed to, the
Bankruptcy Court in connection with the Chapter 11 Proceedings (other than a proceeding to
approve or enforce the terms of this Agreement). The Parties agree that any valuations of the
Company’s or other Debtor’s assets or estates, whether implied or otherwise, arising from this
Agreement shall not be binding for any other purpose, including determining recoveries under
the Plan, and that this Agreement does not limit the Parties’ rights regarding valuation.

        Section 10.14 No Recourse. Notwithstanding anything that may be expressed or implied
in this Agreement, and notwithstanding the fact that certain of the Parties may be partnerships or
limited liability companies, each Party covenants, agrees and acknowledges that no recourse
under this Agreement or any documents or instruments delivered in connection with this
Agreement shall be had against any Party’s Affiliates or any of the respective Related Parties of
such Party or of the Affiliates of such Party (in each case other than the Parties to this Agreement
and each of their respective successors and permitted assignees under this Agreement), whether
by the enforcement of any assessment or by any legal or equitable proceeding, or by virtue of
any applicable Law, it being expressly agreed and acknowledged that no personal liability
whatsoever shall attach to, be imposed on or otherwise be incurred by any of such Related
Parties, as such, for any obligation or liability of any Party under this Agreement or any
documents or instruments delivered in connection herewith for any claim based on, in respect of
or by reason of such obligations or liabilities or their creation; provided, however, nothing in this
Section 10.14 shall relieve or otherwise limit the liability of any Party hereto or any of their
respective successors or permitted assigns for any breach or violation of its obligations under this
Agreement or such other documents or instruments. For the avoidance of doubt, none of the
Parties will have any recourse, be entitled to commence any proceeding or make any claim under
this Agreement or in connection with the transactions contemplated hereby except against any of
the Parties or their respective successors and permitted assigns, as applicable.

        Section 10.15 Severability. In the event that any one or more of the provisions
contained in this Agreement is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every other respect and
of the remaining provisions contained herein will not be in any way impaired thereby, it being
intended that all of the rights and privileges of the parties hereto will be enforceable to the fullest
extent permitted by law.

                                      [Signature Pages Follow]




                                                  58
#92125868v19
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1242 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1243 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1244 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1245 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1246 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1247 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1248 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1249 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1250 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1251 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1252 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1253 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1254 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1255 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1256 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1257 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1258 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1259 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1260 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1261 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1262 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1263 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1264 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1265 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1266 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1267 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1268 of 1298




                                      DOUBLELINE INCOME SOLUTIONS FUND



                                        Y~
                                             Name: Ronald R. Redell
                                             Title: President




                                      Address for Notice:

                                      333 S. Grand Avenue, 18th Floor
                                      Los Angeles, CA 90071
                                      Attention: [          ~ Global Developed Credit
                                      Email: [          ~ gdc@doubleline.com
                                      Facsimile: [          ~




                                                                                 Double '   egai
             [Signature Page to Noteholder Backstop Commitment Agreement]      gy.
                                                                               Date:
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1269 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1270 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1271 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1272 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1273 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1274 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1275 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1276 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1277 of 1298
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1278 of 1298
            Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1279 of 1298
                                                                                Schedule 1


                              Noteholder Backstop Commitment Percentages

                    Backstop Party               Backstop Commitment       Reallocation
                                                      Percentage           Percentage
Canyon-ASP Fund, L.P.                                    6.75%                8.09%
Canyon Balanced Master Fund, LTD.                        0.91%                1.09%
Canyon Distressed Opportunity Master Fund II,
L.P.                                                    27.33%               32.76%

Canyon-SL Value Fund L.P.                                1.05%                1.26%
The Canyon Value Realization Master Fund,
L.P.                                                     2.05%                2.46%

Canyon Blue Credit Investment Fund L.P.                  1.05%                1.26%
Canyon-EDOF (Master) L.P.                                1.90%                2.28%
Canyon-GRF Master Fund II, L.P.                          0.14%                0.17%
Canyon Distressed Opportunity Investing Fund
II, L.P.                                                 4.49%                5.38%

Canyon NZ-DOF Investing, L.P.
                                                         5.80%                6.95%
Canyon Value Realization MAC 18 LTD.                     0.04%                0.05%
Canyon Value Realization Fund, L.P.                      1.04%                1.25%
JCG 2016 Holdings, LP                                    4.56%                5.25%
The John C. Goff 2010 Family Trust                       3.18%                3.66%
John C. Goff SEP-IRA                                     0.35%                0.40%
Kulik Partners, LP                                       0.59%                0.68%
Jill Goff                                                0.03%                0.03%
Cuerno Largo Partners, LP                                0.50%                0.58%
Goff Family Investments, LP                              0.91%                1.05%
The Goff Family Foundation                               0.26%                0.30%




     #92125868v19
         Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1280 of 1298
                                                                         Schedule 1


                   Backstop Party            Backstop Commitment    Reallocation
                                                  Percentage        Percentage
Goff Focused Strategies LLC                        11.02%             12.70%
Wilkie Colyer                                       0.69%              0.80%
MGA Insurance Company, Inc.                         1.11%              1.28%
Pingora Partners LLC                                2.29%              2.64%
Robert W. Stallings                                 0.11%              0.13%
DoubleLine Income Solutions Fund                    4.38%              5.05%
J.H. Lane Partners Master Fund, LP                  2.13%              2.45%
GSO Energy Select Opportunities Fund AIV-3
LP                                                  5.58%              0.00%

GSO Energy Partners-A LP                            0.98%              0.00%
GSO Energy Partners-B LP                            0.37%              0.00%
GSO Energy Partners-C LP                            0.51%              0.00%
GSO Energy Partners-C II LP
                                                    0.48%              0.00%
GSO Energy Partners-D LP                            0.75%              0.00%
GSO Palmetto Opportunistic Investment
Partners LP                                         0.62%              0.00%

GSO CSF III AIV-3 LP
                                                    5.97%              0.00%
GSO ADGM I LGCY LP                                  0.08%              0.00%
Total                                              100.00%            100.00%




    #92125868v19
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1281 of 1298



                                                                                        Exhibit A

                                  Form of Joinder Agreement

       Reference is made to the Noteholder Backstop Commitment Agreement, dated as of June
13, 2019 (as amended from time to time, the “Agreement”) among Legacy Reserves Inc. and the
Backstop Parties party thereto. Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Agreement.

        The undersigned hereby confirms that all of the representations and warranties in
Article 5 of the Agreement are accurate and agrees to be bound by all of the obligations of the
Backstop Parties set forth in the Agreement as if it were an original party thereto.

        Sections 10.04 and 10.05 of the Agreement are hereby incorporated herein as if set forth
herein in their entirety.

       IN WITNESS WHEREOF, the undersigned has caused this joinder agreement to be duly
executed and delivered as of [DATE].



                                            []


                                            By:



                                            By:
                                                  Name:
                                                  Title:




#92125868v19
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1282 of 1298



                                 Exhibit H

                         Rights Offering Procedures
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1283 of 1298




                                 LEGACY RESERVES INC.

                           RIGHTS OFFERING PROCEDURES

The Subscription Rights and shares of common stock, par value $[0.01] per share
(“New Common Stock”), of Legacy Reserves Inc., a Delaware corporation (the
“Issuer”) are being distributed and issued without registration under the Securities
Act of 1933, as amended (the “Securities Act”), in reliance upon the exemption
provided by Section 4(a)(2) thereof and/or Regulation D promulgated thereunder.

None of the Rights Offering Shares (as defined below) issuable upon exercise of such
rights distributed pursuant to these Rights Offering Procedures have been or will be
registered under the Securities Act, nor any state or local law requiring registration
for offer and sale of a security. The Subscription Rights are not detachable from the
Allowed Claims (as defined below) and may not be sold, transferred, assigned,
pledged, hypothecated, participated, donated or otherwise encumbered or disposed of,
directly or indirectly (including through derivatives, options, swaps, forward sales or
other transactions in which any person receives the right to own or acquire any
current or future interest in the Subscription Rights, the Rights Offering Shares, the
Notes Claims and any related claims), except as set forth in Section 6 herein.

The Rights Offering Shares have not been registered under the Securities Act, nor any
State or local law requiring registration for offer or sale of a security, and the Rights
Offering Shares may not be sold or transferred except pursuant to an effective
registration statement or exemption from registration under the Securities Act.

The Rights Offering is being conducted in good faith and in compliance with the
Bankruptcy Code. In accordance with Section 1125(e) of the Bankruptcy Code, a
debtor or any of its agents that participate, in good faith and in compliance with the
applicable provisions of the Bankruptcy Code, in the offer, issuance, sale, or purchase
of a security offered or sold under the plan of the debtor, of an affiliate participating in
a joint plan with the debtor, or of a newly organized successor to the debtor under the
plan, is not liable, on account of such participation, for violation of any applicable law,
rule, or regulation governing the offer, issuance, sale or purchase of securities.

Each Rights Offering Share issued upon exercise of a Subscription Right, and each
book-entry position or certificate issued in exchange for or upon the transfer, sale or
assignment of any such Rights Offering Share, shall be deemed to contain or be
stamped or otherwise imprinted or noted by the transfer agent with, as applicable, a
legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE
ORIGINALLY ISSUED ON [ISSUANCE DATE], HAVE NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS, AND MAY


                                               1
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1284 of 1298



NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN AVAILABLE
EXEMPTION FROM REGISTRATION THEREUNDER.”



                                                    [•], 2019 1




1
    Date to match subscription commencement date.

                                                        2
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1285 of 1298



Qualified Noteholders (as defined below) should note the following times relating to the Rights
Offering:

Date                                   Calendar Date         Event
Subscription Record                    [•]                   The date and time for the
Date……………………….                                               determination of the Holders
                                                             of Notes Claims entitled to
                                                             participate in the Rights
                                                             Offering.


Subscription Commencement Date..       [•]                   Commencement of the Rights
                                                             Offering.

Subscription Expiration Deadline …     [5:00 p.m. New        The deadline for Qualified
                                       York City Time on     Noteholders to subscribe for
                                       [•], 2019] 2          Rights Offering Shares.
                                                             Qualified Noteholder’s rights
                                                             offering subscription exercise
                                                             forms (each, a “Subscription
                                                             Form”) (with accompanying
                                                             IRS Form W-9 or appropriate
                                                             IRS Form W-8, as applicable,
                                                             documentation required to
                                                             validate Accredited Investor
                                                             status in accordance with the
                                                             Subscription Agreement and
                                                             Subscription Form, and the
                                                             Nominee’s Certification of
                                                             Record Date Holdings duly
                                                             completed by each Qualified
                                                             Noteholder’s Subscription
                                                             Nominee) and executed
                                                             subscription agreement (the
                                                             “Subscription Agreement”)
                                                             must be received by
                                                             Kurtzman Carson Consultants
                                                             LLC (the “Subscription
                                                             Agent”) by the Subscription
                                                             Expiration Deadline.

                                                             Qualified Noteholders who
                                                             are not Backstop Parties must
                                                             coordinate with their

2
    To be approximately 30 days

                                               3
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1286 of 1298



                                                         Subscription Nominee to
                                                         deliver the Aggregate
                                                         Purchase Price (as defined
                                                         below) by the Subscription
                                                         Expiration Deadline.

                                                         Qualified Noteholders who
                                                         are Backstop Parties must
                                                         coordinate with their
                                                         Subscription Nominee to
                                                         deliver the Aggregate
                                                         Purchase Price (as defined
                                                         below) by the deadline
                                                         specified, and in the form and
                                                         manner set forth, in the
                                                         Noteholder Backstop
                                                         Commitment Agreement.



Terms used and not defined herein shall have the meaning assigned to them in the Plan (as
defined below).




                                            4
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1287 of 1298




To Qualified Noteholders:

            Legacy Reserves Inc. (the “Company”) and certain of its directly- and indirectly-
    owned subsidiaries, as chapter 11 debtors and debtors in possession (such subsidiaries,
    collectively with the Company, the “Debtors”), 3 are seeking to implement a proposed financial
    restructuring of their existing funded debt and certain other obligations pursuant to the Joint
    Chapter 11 Plan of Reorganization for the Debtors, filed with the Court on August [•], 2019
    ECF No. [•] (as it may be amended, modified or supplemented from time to time, the “Plan”).

        New Common Stock, with an aggregate purchase price of $66.5 million (the “Rights
Offering Shares”), may be subscribed for by Qualified Noteholders pursuant to the terms and
conditions set forth in these Rights Offering Procedures and the Subscription Agreement and
Subscription Forms. Each Holder of a Notes Claim on the Subscription Record Date that is an
Accredited Investor (each such holder, an “Eligible Holder”) will receive Subscription Rights
with respect to the Notes Claims held or beneficially held 4 by such Eligible Holder as of the
Subscription Record Date (such Notes Claims, “Allowed Claims” and an Eligible Holder of
Allowed Claims, a “Qualified Noteholder”). Such Subscription Rights will give such Eligible
Holder the right to subscribe for its share of the Rights Offering Shares as provided in the
paragraph below, provided that it (i) timely and properly executes and delivers its Subscription
Forms (with accompanying IRS Form W-9 or appropriate IRS Form W-8, as applicable,
documentation required to validate Accredited Investor status in accordance with the
Subscription Agreement and Subscription Forms, and the Nominee’s Certification of Record
Date Holdings duly completed by each Qualified Noteholder’s Subscription Nominee) and
Subscription Agreement, and makes certain customary representations and warranties set forth
therein, to the Subscription Agent in advance of the Subscription Expiration Deadline and (ii)
timely pays the applicable Aggregate Purchase Price.

        Each Qualified Noteholder that is not a Sponsor Backstop Party shall receive the right to
subscribe for its pro rata share (measured as the principal and accrued and unpaid interest
amount of all Allowed Notes Claims held by such Qualified Noteholder as compared to the
aggregate principal and accrued and unpaid interest amount of Allowed Notes Claims held by
all holders of Note Claims other than the Plan Sponsor) of Rights Offering Shares, with an
aggregate purchase price of $56.3 million. The Sponsor Backstop Parties shall receive
Subscription Rights to purchase Rights Offering Shares having an aggregate purchase price of
$10.2 million, and such allocation of Subscription Rights shall not be subject to increase or
reduction for any reason.


3
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Legacy Reserves Inc. (9553); Legacy Reserves GP, LLC (1065); Legacy Reserves LP
(1069); Legacy Reserves Finance Corporation (1181); Legacy Reserves Operating LP (7259); Legacy Reserves
Operating GP LLC (7209); Legacy Reserves Energy Services LLC (1233); Legacy Reserves Services LLC (2710);
Legacy Reserves Marketing LLC (7593); Dew Gathering LLC (4482); Pinnacle Gas Treating LLC (3711). The
Debtors’ primary mailing address is 303 W. Wall Street, Suite 1800, Midland, Texas 79701. The location of the
Debtors’ headquarters is 303 W. Wall Street, Suite 1800, Midland, Texas 79701.
4
  For these purposes, Notes Claims held or beneficially owned, shall include only those Allowed Claims that are
properly reflected in Item 4 of Exhibit C to these Rights Offering Procedures.

                                                          5
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1288 of 1298



        In order for a Qualified Noteholder to properly subscribe to the Rights Offering, among
other things, the Aggregate Purchase Price for the Rights Offering Shares it subscribes for must
be received by the Subscription Agent (i) in the case of an Qualified Noteholder that is not a
Backstop Party, by the Subscription Expiration Deadline, and (ii) in the case of an Qualified
Noteholder that is a Backstop Party, by the deadline and in the form and manner specified in
the Backstop Commitment Agreements (the “Backstop Funding Deadline”). If the Rights
Offering is terminated or is not consummated for any reason, your Aggregate Purchase Price
will be returned to you promptly by the Subscription Agent, and in no event later than six (6)
Business Days after such termination or failure to consummate. No interest will be paid on any
returned Aggregate Purchase Price amounts.

        As further described in the Disclosure Statement and the Plan, all Qualified Noteholders
that properly exercise their Subscription Rights pursuant to these Rights Offering Procedures
shall be entitled to a pro rata share of the Participation Premium Shares (calculated as a
proportion of such Qualified Noteholder’s participation in the Rights Offering relative to other
Participating Noteholders and non-Accredited Noteholders (as if they were fully-subscribing
Participating Noteholders)). Holders of Notes Claims on the Subscription Record Date that are
not Accredited Investors will be entitled to receive a pro rata share of the Participation
Premium Shares (as if they were fully-subscribing Participating Noteholders) by completing
the Class 5 Notes Claim Ballot received with the Disclosure Statement as part of such Holder’s
solicitation package.

       In order to participate in the Rights Offering, you must complete all the steps
outlined below (and described in detail in the Rights Offering Instructions appended
hereto). If all of the steps outlined below are not completed by the Subscription Expiration
Deadline or the Backstop Funding Deadline, as applicable, you shall be deemed to have
forever and irrevocably relinquished and waived your right to participate in the Rights
Offering.

           1.      Rights Offering

       Qualified Noteholders have the right, but not the obligation, to participate in the Rights
Offering. Only Qualified Noteholders as of the Subscription Record Date may participate in the
Rights Offering.

       Subject to the terms and conditions set forth in the Plan, these Rights Offering
Procedures and the Subscription Agreement, each Qualified Noteholder is entitled to
subscribe for up to one Rights Offering Share per (i) $[•] of principal amount of Allowed
Notes Claims arising under the 2020 Notes Indenture it holds, (ii) $[•] of principal amount
of Allowed Notes Claims arising under the 2021 Notes Indenture it holds, and (iii) $[•] of
principal amount of Allowed Notes Claims arising under the 2023 Convertible Notes
Indenture it holds, each at a purchase price of $[•] per share (the “Rights Offering Share
Price”). For each Qualified Noteholder, the total amount of Rights Offering Shares to be
purchased multiplied by the Rights Offering Share Price, is referred to herein as the
“Aggregate Purchase Price.” 5

5
    The Rights Offering Share Price has been determined on the assumption that [•] shares of New Common Stock

                                                         6
    Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1289 of 1298




         Qualified Noteholders will be subject to restrictions under the Securities Act on
 their ability to resell the Rights Offering Shares and the Participation Premium Shares, as
 discussed in more detail in Article XIII of the Disclosure Statement, entitled “Certain
 Securities Law Matters.”

     SUBJECT TO THE TERMS AND CONDITIONS OF THE SUBSCRIPTION
AGREEMENT, AND THE NOTEHOLDER BACKSTOP COMMITMENT
AGREEMENT IN THE CASE OF ANY BACKSTOP PARTY, ALL SUBSCRIPTIONS
VALIDLY MADE PURSUANT TO A SUBSCRIPTION AGREEMENT ARE
IRREVOCABLE.

         2.       The Backstop

         The Rights Offering will be backstopped by the Noteholder Backstop Parties.

        Each of the Noteholder Backstop Parties, severally and not jointly, have agreed, pursuant
to the Noteholder Backstop Commitment Agreement by and among the Debtors and the
Noteholder Backstop Parties, dated as of June 13, 2019 (as amended and supplemented from
time to time) (the “Noteholder Backstop Commitment Agreement”) to purchase all Rights
Offering Shares that are not purchased by other Qualified Noteholders (other than those allocated
to the Sponsor Backstop Parties (as defined in the Noteholder Backstop Commitment
Agreement)) pursuant to the Rights Offering, in accordance with the percentages set forth in
Schedule 1 to the Noteholder Backstop Commitment Agreement.

        Pursuant to the Noteholder Backstop Agreement, each Sponsor Backstop Party has
agreed to fully exercise all Subscription Rights allotted to it and duly purchase all Rights
Offerings Shares issuable to it pursuant to such exercise, in accordance with the Plan and these
Rights Offering Procedures, having an aggregate purchase price of $10.2 million. Such
allocation of Subscription Rights shall not be subject to increase or reduction for any reason.

       Pursuant to the Noteholder Backstop Commitment Agreement, each Noteholder Backstop
Party has agreed to fully exercise all Subscription Rights allotted to it for the purchase of the
Rights Offering Shares and duly purchase all Rights Offerings Shares issuable to it pursuant to
such exercise, and purchase any Rights Offering Shares that are not subscribed to by Qualified
Noteholders, in each case in accordance with the Plan, the Noteholder Backstop Commitment
Agreement and these Rights Offering Procedures.

         3.       Subscription Period

        The Rights Offering will commence on the Subscription Commencement Date and will
expire at the Subscription Expiration Deadline. Each Qualified Noteholder intending to purchase
Rights Offering Shares in the Rights Offering must affirmatively elect to exercise its

will be issued and outstanding on the Effective Date of the Plan. The Issuer may, in its sole discretion in accordance
with the Plan, determine to issue a greater or lesser number of shares of New Common Stock on the Effective Date
of the Plan, in which case the number of Rights Offering Shares shall be proportionately adjusted.

                                                          7
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1290 of 1298



Subscription Rights in the manner set forth in the Subscription Forms by the Subscription
Expiration Deadline. A separate Subscription Form must be properly completed for Allowed
Notes Claims held by Qualified Noteholders arising under each of (i) the 2020 Notes Indenture,
(ii) the 2021 Notes Indenture and (iii) the 2023 Convertible Notes Indenture.

         Any exercise of Subscription Rights after the Subscription Expiration Deadline will not
 be allowed and any purported exercise received by the Subscription Agent after the
 Subscription Expiration Deadline, regardless of when the documents or payment relating to
 such exercise were sent, will not be honored, except that the Company shall have the discretion,
 with the consent of the Required Backstop Parties, to allow any exercise of Subscription Rights
 after the Subscription Expiration Deadline.

       The Subscription Expiration Deadline may be extended with the consent of the Required
Backstop Parties or as required by law.

           4.      Delivery of Subscription Agreement and Subscription Forms

       Each Qualified Noteholder may exercise all or any portion of such Qualified
Noteholder’s Subscription Rights by properly completing the applicable Subscription Form (in
the manner prescribed in the Rights Offering Instructions appended hereto), subject to the
terms and conditions of the Subscription Agreement. In order to facilitate the exercise of the
Subscription Rights, beginning on the Subscription Commencement Date, the Subscription
Agent will send a Subscription Agreement and applicable Subscription Form to each Holder of
Notes Claims together with appropriate instructions for the proper completion, due execution,
and timely delivery of the executed Subscription Agreement and the payment of the applicable
Aggregate Purchase Price for its Rights Offering Shares. A separate Subscription Form must
be properly completed for Allowed Notes Claims held by Qualified Noteholders arising under
each of (i) the 2020 Notes Indenture, (ii) the 2021 Notes Indenture and (iii) the 2023
Convertible Notes Indenture.

           5.      Exercise of Subscription Rights

         (a)     In order to validly exercise its Subscription Rights, each Qualified Noteholder
that is not a Backstop Party must:

      i.            return a duly executed Subscription Agreement along with duly completed and
                executed Subscription Forms, as applicable, (with accompanying IRS Form W-9 or
                appropriate IRS Form W-8, as applicable, documentation required to validate
                Accredited Investor status in accordance with the Subscription Agreement and
                Subscription Forms, and the Nominee’s Certification of Record Date Holdings duly
                completed by each Qualified Noteholder’s Subscription Nominee) to the Subscription
                Agent, so that such documents are actually received by the Subscription Agent by the
                Subscription Expiration Deadline; and

     ii.            coordinate with their Subscription Nominee to promptly return its Subscription
                Agreement and Subscription Forms, as applicable, to the Subscription Agent, but in


                                                    8
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1291 of 1298



            no event later than the Subscription Expiration Deadline, pay the applicable
            Aggregate Purchase Price to the Subscription Agent by wire transfer ONLY of
            immediately available funds in accordance with the instructions included in Item 5 of
            the Subscription Form.

        (b) In order to validly exercise its Subscription Rights, each Qualified Noteholder that
is a Backstop Party must:

       i.       return a duly executed Subscription Agreement along with duly completed and
             executed Subscription Forms, as applicable, (with accompanying IRS Form W-9 or
             appropriate IRS Form W-8, as applicable, documentation required to validate
             Accredited Investor status in accordance with the Subscription Agreement and
             Subscription Form, and the Nominee’s Certification of Record Date Holdings duly
             completed by each Qualified Noteholder’s Subscription Nominee) to the
             Subscription Agent, so that such documents are actually received by the
             Subscription Agent by the Subscription Expiration Deadline; and

      ii.        no later than the Backstop Funding Deadline, coordinate with their Subscription
             Nominee to pay the applicable Aggregate Purchase Price (in accordance with the
             terms and conditions and in the form and manner set forth in the Backstop
             Commitment Agreements), to the Subscription Agent by wire transfer ONLY of
             immediately available funds in accordance with the instructions included in Item 5
             of the Subscription Form.

        All Qualified Noteholders must deliver their completed Subscription Forms, as
applicable, (with accompanying IRS Form W-9 or appropriate IRS Form W-8, as applicable,
documentation required to validate Accredited Investor status in accordance with the
Subscription Agreement and Subscription Form, and the Nominee’s Certification of Record Date
Holdings duly completed by each Qualified Noteholder’s Subscription Nominee), completed
Subscription Agreement, and (with respect to the Qualified Noteholders that are not Backstop
Parties) payment of the applicable Aggregate Purchase Price payable for the Rights Offering
Shares elected to be purchased by such Qualified Noteholder directly to the Subscription Agent
on or before the Subscription Expiration Deadline. In all cases, Qualified Noteholders that are
Backstop Parties must deliver their payment of the applicable Aggregate Purchase Price payable
for the Rights Offering Shares elected to be purchased by such Qualified Noteholder directly to
the Subscription Agent no later than the Backstop Funding Deadline.

        In the event that the funds received by the Subscription Agent from any Qualified
Noteholders do not correspond to the Aggregate Purchase Price payable for the Rights Offering
Shares elected to be purchased by such Qualified Noteholder, the number of the Rights Offering
Shares deemed to be purchased by such Qualified Noteholder will be the lesser of (a) the number
of the Rights Offering Shares elected to be purchased by such Qualified Noteholder and (b) a
number of the Rights Offering Shares determined by dividing the amount of the funds received
on account by the Rights Offering Share Price.

       The cash paid to the Subscription Agent in accordance with these Rights Offering


                                                9
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1292 of 1298



Procedures (and with respect to the Backstop Parties, the Noteholder Backstop Commitment
Agreement) will be deposited and held by the Subscription Agent in a segregated account held in
an agreed upon financial institution until distributed in connection with the settlement of the
Rights Offering on the Effective Date. The Subscription Agent may not use such cash for any
other purpose prior to the Effective Date and may not encumber or permit such cash to be
encumbered with any lien or similar encumbrance. The cash held by the Subscription Agent
hereunder shall not be deemed part of the Debtors’ bankruptcy estates.

       6.      Transfer Restriction; Revocation

         The Subscription Rights are not detachable from the Allowed Claims and may not be
sold, transferred, assigned, pledged, hypothecated, participated, donated or otherwise
encumbered or disposed of, directly or indirectly (including through derivatives, options, swaps,
forward sales or other transactions in which any person receives the right to own or acquire any
current or future interest in the Subscription Rights, the Rights Offering Shares, the Notes Claims
and any related claims) (collectively, “transfer or “transferred”), except that an Qualified
Noteholder that is a party to the Noteholder Backstop Commitment Agreement may transfer any
portion or all of its Subscription Rights separate and independent from its Allowed Claim to a
Related Fund (as defined in the Noteholder Backstop Commitment Agreement).

        Any transfer or assignment following the Subscription Record Date of the corresponding
 Allowed Claim (except, with respect to (i) the settlement of Allowed Claims held on the
 Subscription Record Date or (ii) Allowed Claims held by a Qualified Noteholder that is a party
 to the Noteholder Backstop Commitment Agreement in accordance with the Noteholder
 Backstop Commitment Agreement) shall void the Subscription Right, and neither such
 Qualified Noteholder nor the purported transferee will receive any Rights Offering Shares
 otherwise purchasable on account of such transferred Subscription Rights.

        However, in connection with the exercise of the Subscription Rights, the person
exercising such Subscription Rights shall have the right to designate the receipt of the Rights
Offering Shares to another person that is a Related Fund, an Accredited Investor or a custodian
(such person shall deliver an IRS Form W-9 or appropriate IRS Form W-8, as applicable, and
documentation required to validate Accredited Investor status in accordance with the
Subscription Agreement and Subscription Form) by completing Exhibit A to the applicable
Subscription Form. Any such designation and delivery of Rights Offering Shares shall be subject
to compliance with applicable securities laws relating to the transfer of restricted securities.

       Once a Qualified Noteholder has properly exercised its Subscription Rights (each such
Qualified Noteholder, a “Subscribing Noteholder”), subject to the terms and conditions of the
Subscription Agreement and Subscription Form (and the Noteholder Backstop Commitment
Agreement in the case of any Backstop Party), such exercise will be irrevocable.

       7.      Return of Payment

       If the Rights Offering is terminated or not consummated, any cash paid to the
Subscription Agent will be returned, without interest, to the applicable Subscribing Noteholder


                                                10
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1293 of 1298



as soon as reasonably practicable, but in no event later than six (6) Business Days after the date
on which the Rights Offering is terminated or fails to be consummated.

       8.      Settlement of the Rights Offering and Distribution of the Rights Offering
               Shares

        The Debtors intend that the Rights Offering Shares will be issued on or as soon as
practicable after the Effective Date of the Plan directly to the Subscribing Noteholders and/or to
any Related Fund, Accredited Investor or custodian that a Subscribing Noteholder so designates
in the applicable Subscription Form in accordance with Section 6 above.

       9.      Fractional Shares

         No fractional rights of Rights Offering Shares will be issued in the Rights Offering. All
 share allocations (including each individual Subscribing Noteholder’s Rights Offering Shares)
 will be calculated and rounded down to the nearest whole share. No consideration shall be
 provided in lieu of fractional shares that are rounded down.

       10.     Validity of Exercise of Subscription Rights

         All questions concerning the timeliness, viability, form, and eligibility of any exercise of
Subscription Rights will be determined in good faith by the Debtors and, if necessary, subject to
a final and binding determination by the Bankruptcy Court. The Debtors may waive or reject any
defect or irregularity in, or permit such defect or irregularity to be corrected within such time as
they may determine in good faith, the purported exercise of any Subscription Rights.
Subscription Agreements will be deemed not to have been received or accepted until all
irregularities have been waived or cured within such time as the Debtors determine in good faith.

       Before exercising any Subscription Rights, Qualified Noteholders should read the
Disclosure Statement and the Plan for information relating to the Debtors and the risk factors to
be considered.

       11.     Modification of Procedures

        With the prior written consent of the Required Backstop Parties, the Debtors reserve the
right to modify these Rights Offering Procedures, or adopt additional procedures consistent with
these Rights Offering Procedures, to effectuate the Rights Offering and to issue the Rights
Offering Shares; provided, however, that the Debtors shall provide prompt written notice to each
Qualified Noteholder of any material modification to these Rights Offering Procedures made
after the Subscription Commencement Date. In so doing, and subject to the consent of the
Required Backstop Parties, the Debtors may execute and enter into agreements and take further
action that the Debtors determine in good faith are necessary and appropriate to effectuate and
implement the Rights Offering and the issuance of the Rights Offering Shares. Nothing in this
paragraph shall be construed so as to permit the Debtors to modify the terms of any executed and
delivered Subscription Agreement or Subscription Form without the consent of the Qualified
Noteholder that is a party thereto.


                                                 11
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1294 of 1298




        The Debtors may undertake procedures to confirm that each participant in the Rights
Offering is in fact a Qualified Noteholder, including, but not limited to, requiring additional
certifications by such participant to that effect and other diligence measures, if any, as the
Debtors deem reasonably necessary.

       12.     Inquiries and Transmittal of Documents; Subscription Agent


        Questions relating to the Rights Offering should be directed to the Subscription Agent at
the following phone numbers: (866) 967-0495 within the United States or Canada, or +1 (310)
751-2695 if outside of the United States or Canada.

       The risk of non-delivery of all documents and payments to the Subscription Agent is on
the Qualified Noteholders electing to exercise its Subscription Rights and not the Debtors or the
Subscription Agent.




                                                12
     Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1295 of 1298



                                 LEGACY RESERVES INC.

       RIGHTS OFFERING INSTRUCTIONS FOR QUALIFIED NOTEHOLDERS

Terms used and not defined herein or in the Subscription Agreement shall have the
meaning assigned to them in the Plan.

To elect to participate in the Rights Offering, you must follow the instructions set out
below:

1.     Insert the principal amount of the Allowed Notes Claims that you held as of the
       Subscription Record Date in Item 1 of your applicable Subscription Form. A separate
       Subscription Form must be properly completed for Allowed Notes Claims held by
       Qualified Noteholders arising under each of (i) the 2020 Notes Indenture, (ii) the 2021
       Notes Indenture and (iii) the 2023 Convertible Notes Indenture.

2.     Confirm whether you are a Backstop Party pursuant to the representation in Item 3 of
       your Subscription Form.

3.     Confirm whether you are a Qualified Noteholder pursuant to the representation in Item 4
       of your Subscription Form.

4.     Complete the calculation in Item 2a of your Subscription Form, which calculates the
       maximum number of Rights Offering Shares available for you to purchase. Such amount
       must be rounded down to the nearest whole share.

5.     Complete the calculation in Item 2b of your Subscription Form, which calculates the
       Aggregate Purchase Price for the Rights Offering Shares that you elect to purchase.

6.     Arrange for full payment of the Aggregate Purchase Price by wire transfer of
       immediately available funds, calculated in accordance with Item 5 of your Subscription
       Form. A Qualified Noteholder that is not a Backstop Party should follow the payment
       instructions as provided in the Subscription Form. A Qualified Noteholder that is a
       Backstop Party should follow the payment instructions in the written notice delivered by
       the Debtors to the Backstop Parties in accordance with the Noteholder Backstop
       Commitment Agreement (a “Backstop Funding Notice”).

7.     Complete the wire refund information requested in Item 6, which will be used by the
       Subscription Agent in the event a refund is due.

8.     Complete Item 7 and provide the information needed for the registration of the Rights
       Offering Shares. If you are designating a Related Fund, other party that is an Accredited
       Investor or a custodian to receive any (or all) of your Rights Offering Shares, please
       complete Exhibit A to the Subscription Form.

9.     Read and complete the Investor Qualification Form contemplated by Item 8 and submit


                                               13
      Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1296 of 1298



        the documentation required by such Investor Qualification Form (unless you are a
        Backstop Party).

10.     Read, complete, and sign the certification in Item 9 of your Subscription Form.

11.     Read and countersign the Subscription Agreement. Such execution shall indicate your
        acceptance and approval of the terms and conditions set forth therein.

12.     Read, complete, and sign an IRS Form W-9 if you are a U.S. person. If you are a non-
        U.S. person, read, complete, and sign an appropriate IRS Form W-8. These forms may be
        obtained from the IRS at its website: www.irs.gov.

13.     Submit the Certification of Record Date Holdings to your Subscription Nominee for
        completion and submission with your Subscription Form.

14.     Return your signed Subscription Agreement and Subscription Forms, as applicable (with
        accompanying IRS Form W-9 or appropriate IRS Form W-8, as applicable,
        documentation required to validate Accredited Investor status in accordance with the
        Subscription Agreement and Subscription Form, and the Nominee’s Certification of
        Record Date Holdings duly completed by each Qualified Noteholder’s Subscription
        Nominee) to the Subscription Agent prior to the Subscription Expiration Deadline to the
        following physical address via first class mail, hand delivery, or overnight mail:


                       Legacy Reserves Inc. Rights Offering Processing
                                          c/o KCC
                           1290 Avenue of the Americas, 9th Floor
                                   New York, NY 10104




The Subscription Expiration Deadline is [5:00] p.m. New York City Time on [•], 2019.

Qualified Noteholders that are not Backstop Parties should follow the delivery and
payment instructions provided in the applicable Subscription Form. Qualified Noteholders
that are Backstop Parties should follow the payment instructions in the Backstop Funding
Notice.

Qualified Noteholders that are not Backstop Parties must deliver the appropriate funding
directly to the Subscription Agent no later than the Subscription Expiration Deadline.
Qualified Noteholders that are Backstop Parties must deliver the appropriate funding
directly to the Subscription Agent no later than the Backstop Funding Deadline.

As described further in the Disclosure Statement and the Plan, Holders of Notes Claims on
the Subscription Record Date that are not Accredited Investors will be entitled to receive a
pro rata share of the Participation Premium Shares (as if they were fully-subscribing

                                               14
   Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1297 of 1298



Participating Noteholders) by completing the Class 5 Notes Claim Ballot received with the
Disclosure Statement as part of such Holder’s solicitation package.




                                            15
Case 19-33395 Document 343 Filed in TXSB on 08/02/19 Page 1298 of 1298



                                   Exhibit I

                          Stockholders’ Agreement

                          (To be filed at a later date)
